

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.


Exhibit 10.7
Execution version

--------------------------------------------------------------------------------

EQUITY CAPITAL CONTRIBUTION AGREEMENT
by and between
DRIFTWOOD HOLDINGS LP
and
TOTAL DELAWARE, INC.
dated as of July 10, 2019

--------------------------------------------------------------------------------



 
 
 

--------------------------------------------------------------------------------





TABLE OF CONTENTS
ARTICLE 1 DEFINED TERMS AND INTERPRETATION
1
1.1
Defined Terms
1
1.2
Interpretation; Construction
10
ARTICLE 2 CAPITAL CONTRIBUTIONS; PARTNERSHIP INTERESTS
11
2.1
Capital Contributions; Partnership Interests
11
2.2
Intended Tax Treatment
14
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
14
3.1
Representations and Warranties of the Partnership
14
3.2
Representations and Warranties of the Partner
18
ARTICLE 4 CONDITIONS TO OBLIGATIONS OF PARTNER
22
4.1
Phase 1 Project FID Date
22
4.2
Subsequent Funding Dates
24
ARTICLE 5 COVENANTS
24
5.1
Cooperation; Further Assurances
24
5.2
Use of Proceeds
24
5.3
Acknowledgment
25
5.4
Expenses
25
5.5
Confidentiality
25
5.6
Compliance with Laws
26
5.7
Notices Under EPC Contracts
27
5.8
Participation in Co-Lending Arrangements
28
ARTICLE 6 INDEMNIFICATION
28
6.1
Indemnification by the Partnership
28
6.2
Indemnification by the Partner
28
6.3
Survival of Provisions; Limitation of Liability
28
6.4
Indemnification Procedure
29
ARTICLE 7 TERMINATION
30
7.1
Termination
30
7.2
Effect of Termination
30
ARTICLE 8 GENERAL PROVISIONS
30
8.1
Notices
30
8.2
Amendment and Waiver
32
8.3
Binding Nature; Assignment
32
8.4
Severability
32
8.5
Governing Law
32
8.6
Arbitration
32
8.7
Power of Attorney
35
8.8
Immunity
36



 
i
 

--------------------------------------------------------------------------------




8.9
Entire Agreement
36
8.10
Right to Maintain
36
8.11
Co-Sale Right
37
8.12
Most Favored Nations
38
8.13
No Third Party Beneficiaries
38
8.14
Counterparts
38

Exhibit A
Form of Partnership Agreement
Exhibit B
Form of General Partner LLC Agreement
Exhibit C
Form of LNG Sale and Purchase Agreement
Exhibit D
Form of LNG Marketing Agreement
Exhibit E
Form of Excess LNG SPA
Exhibit F
Form of DOE Agreement
Exhibit G
Form of Tax Opinion
Exhibit H
Form of Initial Limited Partner Contribution Agreement
Exhibit I
Form of Initial Limited Partner LNG SPA
 
 
Schedule 2.1(b)
Estimated Schedule of Required Capital Contributions



 
ii
 

--------------------------------------------------------------------------------





EQUITY CAPITAL CONTRIBUTION AGREEMENT
THIS EQUITY CAPITAL CONTRIBUTION AGREEMENT (this “Agreement”) is made and
entered into as of July 10, 2019 (the “Effective Date”), by and between
Driftwood Holdings LP, a Delaware limited partnership (the “Partnership”), and
Total Delaware, Inc., a Delaware corporation (the “Partner” and together with
the Partnership, each, a “Party” and collectively, the “Parties”), and, solely
for purposes of Section 8.11, Driftwood GP Holdings LLC, a Delaware limited
liability company and the general partner of the Partnership (the “General
Partner”).

RECITALS
WHEREAS, Tellurian Inc., a Delaware corporation (“Tellurian”), directly or
indirectly, owns 100% of the limited liability company interests in the General
Partner;
WHEREAS, the Partnership, directly and indirectly through its Affiliates, is
developing the Driftwood LNG Terminal and related Pipelines and Production
Facilities; and
WHEREAS, upon the terms and subject to the conditions of this Agreement and the
Partnership Agreement, the Partner desires to make the Capital Commitment to the
Partnership in exchange for the Partner Units and to make capital contributions
to the Partnership in accordance with the provisions of the Partnership
Agreement in satisfaction of the Capital Commitment.
NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants, agreements and conditions in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the Parties hereby agree as follows:

ARTICLE 1
DEFINED TERMS AND INTERPRETATION

1.1    Defined Terms. As used in this Agreement, the following capitalized terms
have the following meanings (unless otherwise expressly provided herein):
“AAA” has the meaning set forth in Section 8.6(a).
“Act” means the Delaware Revised Uniform Limited Partnership Act, as amended
from time to time.
“Additional Issuance Units” has the meaning given to such term in the
Partnership Agreement.
“Adverse Consequences” has the meaning set forth in Section 6.1.
“Advisor” has the meaning given to such term in the Partnership Agreement.
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with such


1

--------------------------------------------------------------------------------




Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) means the
direct or indirect ownership of 50% or more of the voting rights in a Person or
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise. For purposes of this
Agreement, references to Affiliates of the Partnership shall only include
Affiliates of the Partnership that are direct or indirect subsidiaries of the
Partnership.
“Agreement” has the meaning set forth in the preamble.
“Anti-Corruption Law” means (i) for all Parties, the laws, statutes, rules, and
regulations governing the activities of the Partnership and this Agreement which
prohibit bribery and corruption, as well as where applicable, the principles
described in the Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, signed in Paris on December 17, 1997, which
entered into force on February 15, 1999, and such Convention’s Commentaries, and
(ii) for each Party, the laws prohibiting bribery and corruption in the States
in which such Party is organized or registered, carries out most of its business
activities, or is listed on a stock market, or in the jurisdictions in which the
parent company of such Party is organized or registered carries out most of its
business activities, or is listed on a stock market, including, in each case,
any of the U.S. Foreign Corrupt Practices Act, the OECD convention on
anti-bribery, the U.K. Bribery Act of 2010, E.U. and E.U. member country
anti-bribery and corruption Laws, and any other corruption or similar statute,
regulation, order or convention binding on the applicable Person, as each may be
amended from time to time, and including any implementing regulations
promulgated pursuant thereto.
“Bankrupt” or “Bankruptcy” means, with respect to any Person: (a) that such
Person (i) files in any court pursuant to any statute of the United States or of
any state a voluntary petition in bankruptcy or insolvency, (ii) files a
petition or answer seeking for such Person a reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
Law or the appointment of a receiver or a trustee of all or a material portion
of such Person’s assets, (iii) makes a general assignment for the benefit of
creditors, (iv) becomes the subject of an order for relief or is declared
insolvent in any federal or state bankruptcy or insolvency proceedings,
(v) files an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against such Person in a proceeding of
the type described in subclauses (i) through (iv) of this clause (a), (vi)
admits in writing its inability to pay its debts as they fall due, or
(vii) seeks, consents to or acquiesces in the appointment of a trustee, receiver
or liquidator of any material portion of its assets; or (b) a petition in
bankruptcy or insolvency, or a proceeding seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under any
Law has been commenced against such Person, and 60 days have expired without
dismissal thereof or with respect to which, without such Person’s consent or
acquiescence, a trustee, receiver, or liquidator of such Person or of all or any
substantial part of such Person’s Properties has been appointed and 60 days have
expired without the appointment’s having been vacated or stayed, or 60 days have
expired after the date of expiration of a stay, if the appointment has not
previously been vacated.


 
2
 




--------------------------------------------------------------------------------




“Business Day” means any day (other than Saturdays, Sundays and national
holidays in the United States of America) on which commercial banks are normally
open to conduct business in the United States of America.
“Capital Commitment” means an amount equal to US$500,000,000.00.
“Class A Percentage” has the meaning given to such term in the Partnership
Agreement.
“Class A Unit” has the meaning given to such term in the Partnership Agreement.
“Class A Unit Issue Price” means $5,000,000.
“Class C Unit” has the meaning given to such term in the Partnership Agreement.
“Class D Unit” has the meaning given to such term in the Partnership Agreement.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Co-Sale Notice” has the meaning given to such term in Section 8.11.
“Confidential Information” has the meaning set forth in Section 5.5.
“Contribution Notice” has the meaning set forth in Section 2.1(c)(i).
“Date of Substantial Completion” has the meaning given to such term in the
Partnership Agreement.
“Dispute” has the meaning set forth in Section 8.6.
“DOE Agreement” means that certain DOE Agreement to be entered into as of the
Phase 1 Project FID date by and among the Partner, Total Gas & Power North
America, Inc., the Initial Limited Partner, Driftwood LNG, Tellurian Trading,
and the General Partner, substantially in form and substance as set forth on
Exhibit F.
“Drawdown Date” has the meaning given to such term in the Partnership Agreement.
“Drawdown Notice” has the meaning given to such term in the Partnership
Agreement.
“Driftwood LNG” means Driftwood LNG LLC, a Delaware limited liability company
and an Affiliate of the Partnership.
“Driftwood LNG Terminal” has the meaning given to such term in the Partnership
Agreement.
“Driftwood Pipeline” means that certain Gas pipeline that Driftwood LNG Pipeline
LLC intends to construct, own, and operate (or have operated on its behalf), and
which will interconnect the Driftwood LNG Terminal with other Gas pipelines in
Louisiana.


 
3
 




--------------------------------------------------------------------------------




“Effective Date” has the meaning set forth in the preamble.
“Enforceability Exception” means, with respect to the Transaction Documents, any
and all limitations on the enforceability thereof by (a) applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar Laws from
time to time in effect affecting creditors’ rights and remedies generally; or
(b) general principles of equity (regardless of whether such principles are
considered in a proceeding in equity or at law), including to the extent
enforceability of indemnification provisions contained in the Transaction
Documents may be limited thereby.
“Electronic Transmission” means any form of communication, not directly
involving the physical transmission of paper, that creates a record that may be
retained, retrieved and reviewed by a recipient thereof, and that may be
directly reproduced in paper form by such a recipient through an automated
process.
“Environmental Law” means any Law relating to the prevention of pollution or
protection of the environment or imposing legally enforceable liability or
standards of conduct concerning any Hazardous Materials.
“EPC Contract” has the meaning given to such term in the Partnership Agreement.
“Excess LNG SPA” means the LNG sale and purchase agreement to be entered into as
of the Phase 1 Project FID Date by and between Driftwood LNG, as seller, and
Tellurian Trading (or its Affiliate), as buyer, to be entered into in accordance
with Section 4.1(a)(iv), as the same may be amended or restated from time to
time.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations of the SEC promulgated thereunder.
“Export Control and Sanctions Laws” means export control and sanctions laws and
regulations of the United States of America applicable to the Parties, including
the Export Administration Regulations, 15 C.F.R. Parts 730 et seq., and economic
sanctions administered by the U.S. Department of the Treasury, Office of Foreign
Assets Control (OFAC), 31 C.F.R. Part 500 et seq.
“FID” has the meaning given to such term in the Partnership Agreement.
“First Funding Date” has the meaning set forth in Section 2.1(c)(i).
“First Funding Date Contribution” has the meaning set forth in Section
2.1(c)(i).
“GAAP” means generally accepted accounting principles in the United States of
America as of the Effective Date, provided that for the financial statements of
the Partnership prepared as of a certain date, GAAP referenced therein shall be
GAAP as of the date of such financial statements.
“Gas” means any hydrocarbon or mixture of hydrocarbons consisting predominantly
of methane that is in a gaseous state.


 
4
 




--------------------------------------------------------------------------------




“General Partner” has the meaning set forth in the preamble.
“General Partner LLC Agreement” means the Second Amended and Restated Limited
Liability Company Agreement of the General Partner, to be entered into
substantially in form and substance as attached hereto as Exhibit B, as the same
may be amended or restated from time to time.
“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s Property.
“Hazardous Material” means (a) any “hazardous substance” as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, (b) any “hazardous waste” as defined in the Resource Conservation and
Recovery Act, as amended, (c) any petroleum or petroleum product, (d) any
polychlorinated biphenyl, and (e) any pollutant, contaminant, hazardous or toxic
chemical, material, waste or substance regulated under any applicable
Environmental Law.
“HMT” has the meaning set forth in Section 3.1(k).
“Indebtedness” means indebtedness for borrowed money and the obligations to pay
rent or other amounts under a lease of any Property as lessee, the obligations
of which are required to be classified or accounted for as a capital lease on
the balance sheet of the applicable Person, but expressly does not include
short-term trade payables incurred in the ordinary course of business, provided
that the payment term for any such trade payables is no longer than 120 days.
“Indemnified Party” has the meaning set forth in Section 6.4.
“Indemnifying Party” has the meaning set forth in Section 6.4.
“Initial Limited Partner” has the meaning given to such term in the Partnership
Agreement.
“Initial Limited Partner Contribution Agreement” means the equity capital
contribution agreement to be entered into on or before the Phase 1 Project FID
Date by and between the Partnership and the Initial Limited Partner,
substantially in form and substance as set forth on Exhibit H, as the same may
be amended or restated from time to time.
“Initial Limited Partner LNG SPA” means the LNG Sale and Purchase Agreement to
be entered into as of the Phase 1 Project FID Date by and between Driftwood LNG,
as seller, and the Initial Limited Partner (or its Affiliate), as buyer, in the
form set forth on Exhibit I, as the same may be amended or restated from time to
time.
“Initial Three Plant Capex Budget” has the meaning given to such term in the
General Partner LLC Agreement, provided that the Initial Three Plant Capex
Budget included in Exhibit A-1 attached to the General Partner LLC Agreement
attached as Exhibit B hereto may be modified


 
5
 




--------------------------------------------------------------------------------




by Tellurian prior to the Phase 1 Project FID Date, as long as the aggregate
expenses authorized thereunder are not increased by more than 5%.
“IRS” means the U.S. Internal Revenue Service or any successor agency.
“Knowledge of the Partnership” means the actual knowledge of one or more of the
Partnership’s chief executive officer, chief operating officer, chief financial
officer or general counsel.
“Law” means any federal, state, local, municipal, foreign or other law, statute,
constitution, principle of common law, resolution, ordinance, code, order,
edict, decree, rule, regulation, ruling or requirement issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority
of any Governmental Authority.
“Liability” means any liability, Indebtedness, adverse claim or other
obligation, direct or indirect, absolute or contingent, whether accrued, vested
or otherwise and whether or not reflected or required to be reflected in the
financial statements of a Person.
“LIBOR” means the rate per annum equal to the London Interbank Offer Rate as
administered by ICE Benchmark Administration Limited (or any Person which takes
over the administration of that rate) for three-month deposits in US$, as
published at or about 11:00 a.m. London time on the applicable London Banking
Day.
“Lien” means any mortgage, claim, encumbrance, pledge, lien (statutory or
otherwise), security agreement, conditional sale or trust receipt or a lease,
consignment or bailment, preference or priority, assessment, deed of trust,
charge, easement, servitude or other encumbrance upon or with respect to any
Property of any kind.
“Limited Partner” has the meaning given to such term in the Partnership
Agreement.
“LNG” means Gas in a liquid state at or below its point of boiling and at or
near atmospheric pressure.
“LNG Marketing Agreement” has the meaning set forth in the LNG SPA attached as
Exhibit C hereto.
“LNG SPA” means the LNG Sale and Purchase Agreement to be entered into as of the
Phase 1 Project FID Date pursuant to Section 4.1 by and between Driftwood LNG,
as seller, and the Partner (or its Affiliate), as buyer, a substantially final
execution version of which is set forth on Exhibit C, as the same may be amended
or restated from time to time.
“London Banking Day” means any day (other than Saturdays, Sundays and national
holidays in London, England) on which banks are normally open to conduct
business in London, England.
“Management and Advisory Services Agreement” has the meaning given to such term
in the Partnership Agreement.


 
6
 




--------------------------------------------------------------------------------




“Material Adverse Effect” means any change, event, effect, occurrence, state of
facts or development that has a material adverse effect on the condition
(financial or otherwise), business, Properties, or results of operations of the
Partnership Group, taken as a whole; provided, however, that a Material Adverse
Effect will not include any adverse effect on the Partnership Group to the
extent such adverse effect results from, arises out of, or relates to (a) a
general deterioration in the economy or changes in the general state of the
markets or industries in which any member of the Partnership Group operates, (b)
any deterioration in the condition of the capital markets or any inability on
the part of the Partnership Group to access the capital markets, (c) changes in
interest rates, commodity prices, exchange rates, monetary policy, or inflation,
(d) the outbreak or escalation of hostilities involving the United States, the
declaration by the United States of a national emergency or war or the
occurrence of any other calamity or crisis, including acts of terrorism, (e)
natural disasters or climate or weather-related events, including earthquakes,
hurricanes, floods, and fires, (f) any change in accounting requirements or
principles imposed upon any member of the Partnership Group or their respective
businesses or any change in applicable Law or the interpretation thereof, (g)
any change in the credit rating or outlook of the Partnership or its securities,
(h) any failure of the Partnership Group to meet any operating predictions or
internal or external projections, forecasts, or estimates of revenue or earnings
for any period, (i) any changes, events, effects, occurrences, states of facts
or developments generally affecting the prices of natural gas, natural gas
liquids or other commodities, or (j) the negotiation, execution, or announcement
of the Transactions or the satisfaction of the obligations set forth herein or
in any other Transaction Document.
“NASDAQ” means The NASDAQ Stock Market.
“Notice of Sale” has the meaning given to such term in Section 8.11.
“OFAC” has the meaning set forth in Section 3.1(k).
“Organizational Documents” means, with respect to a Person (other than a natural
person), such Person’s agreement or certificate of limited partnership, limited
liability company agreement, certificate of formation, certificate or articles
of incorporation, bylaws or other similar organizational or governing documents.
“Partner” has the meaning set forth in the preamble.
“Partner Deposit” means the amount that the Partner shall be required to deposit
with the Partnership in connection with the execution of this Agreement as set
forth in Section 2.1(a) (which shall be $0.00).
“Partner Ownership Percentage” means, as of the relevant date of determination
(a) with respect to the Partner’s right to enter into an equity capital
contribution agreement in respect of the Phase 2 Project, the Partner’s Class A
Percentage, and (b) with respect to the Partner’s right to enter into an equity
capital contribution agreement in respect of the Phase 3 Project, a percentage
equal to the Class A Percentage that the Partner would have assuming that all
Class C Units held by all Limited Partners as of such date (if any) were
converted into Class A Units in accordance with the terms of Section
4.3(a)(ii)(D) of the Partnership Agreement.


 
7
 




--------------------------------------------------------------------------------




“Partner Related Parties” has the meaning set forth in Section 6.1.
“Partner Units” means the Class A Units to be issued to the Partner pursuant to
this Agreement as of the Phase 1 Project FID Date in respect of the Capital
Commitment in accordance with the Partnership Agreement.
“Partnership” has the meaning set forth in the preamble.
“Partnership Agreement” means the First Amended and Restated Limited Partnership
Agreement of the Partnership, to be entered into substantially in form and
substance as attached hereto as Exhibit A (as the same may be modified prior to
the Phase 1 Project FID Date to incorporate any changes to the form of
Partnership Agreement that the General Partner would be permitted to make as
amendments to the Partnership Agreement without the consent or approval of the
Limited Partners pursuant to Section 10.1(a) of the Partnership Agreement if the
Partnership Agreement were already in effect as of the Effective Date), as the
same may be amended or restated from time to time.
“Partnership Group” means the Partnership and each of its Affiliates.
“Partnership Related Parties” has the meaning set forth in Section 6.2.
“Party” and “Parties” has the meaning set forth in the preamble.
“Permits” means any approvals, authorizations, consents, licenses, permits,
variances, waivers, grants, franchises, concessions, exemptions, orders,
registrations or certificates of a Governmental Authority.
“Person” means any individual, corporation, partnership, trust, unincorporated
organization or other legal entity, including any Governmental Authority.
“Phase 1 FID” means a positive final investment decision by the General Partner
in respect of the Phase 1 Project, as declared by the General Partner on the
Phase 1 Project FID Date in accordance with the terms of the General Partner LLC
Agreement, which final investment decision shall be subject to the satisfaction
of the conditions set forth in Section 5.1(b)(i) of the General Partner LLC
Agreement, provided that Phase 1 FID taken on the full Phase 1 Project may be
qualified with respect to certain Pipelines and related infrastructure that will
ultimately be part of the Phase 1 Project (including the Pipelines and related
infrastructure described in clause (c) of the definition of Phase 1 Project
below but excluding the Driftwood Pipeline) as being subject to relevant
regulatory, permitting, or similar requirements.
“Phase 1 Plants” means, collectively, Plant 1, Plant 2, and Plant 3.
“Phase 1 Project” means, collectively, the Phase 1 Plants, associated
facilities, and associated Pipelines and Production Facilities, which shall
include (a) the Phase 1 Plants and the related infrastructure for production of
16.56 MTPA of LNG, (b) the Driftwood Pipeline and related infrastructure, and
(c) the Permian Global Access Pipeline and related infrastructure – PGAP


 
8
 




--------------------------------------------------------------------------------




(approx. 2Bcf/d capacity) or for the latter, any other equivalent asset allowing
the Partnership and its Affiliates to access competitive gas prices in the
Permian Basin.
“Phase 1 Project FID Date” means the date on which Phase 1 FID has been declared
by the General Partner in accordance with Section 5.1(b)(i) of the General
Partner LLC Agreement.
“Phase 2 Project” has the meaning given to such term in the Partnership
Agreement.
“Phase 3 Project” has the meaning given to such term in the Partnership
Agreement.
“Pipelines” has the meaning given to such term in the Partnership Agreement.
“Plant” has the meaning given to such term in the Partnership Agreement.
“Plant 1” has the meaning given to such term in the Partnership Agreement.
“Plant 2” has the meaning given to such term in the Partnership Agreement.
“Plant 3” has the meaning given to such term in the Partnership Agreement.
“Production Facilities” has the meaning given to such term in the Partnership
Agreement.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including intellectual property
rights).
“Public Official” means an elected or appointed official, and any person
employed or used as an agent of any national, regional, or local
government/state or department, body, or agency of any such administration or
any company in which such a government/state owns, directly or indirectly, a
majority or controlling interest, an official of a political party, a candidate
for public office, and any official, employee, or agent of any public
international organization.
“Representatives” means, with respect to a specified Person, the officers,
directors, managers, employees, and agents, of such Person.
“Sanctions” has the meaning set forth in Section 3.1(k).
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time, and the rules and regulations of the SEC promulgated thereunder.
“Subsequent Phase Project” has the meaning given to such term in the Partnership
Agreement.
“Tax Return” means any return, report or similar filing (including attached
schedules) filed or required to be filed with respect to Taxes (and any
amendments thereto), including any information return, claim for refund or
declaration of estimated Taxes.


 
9
 




--------------------------------------------------------------------------------




“Taxes” means any federal, state, local or foreign income, gross receipts,
franchise, payroll, employment, excise, ad valorem, severance, stamp,
occupation, windfall, profits, customs, capital stock, withholding, social
security, retirement, unemployment, disability, workers compensation, real
property, personal property, sales, use, transfer, value added, net worth,
recording, escheat or unclaimed property, alternative, add-on minimum or other
taxes, fees and charges, imposed by the IRS or any other taxing authority
(whether domestic (including a U.S. possession) or foreign including any state,
county, local or foreign government or any subdivision or taxing agency
thereof), whether computed on a separate, consolidated, unitary, combined or any
other basis, and such term will include any interest whether paid or received,
penalties or additional amounts attributable to, or imposed upon, or with
respect to any such taxes, charges, fees, levies or other assessments.
“Tellurian” has the meaning set forth in the recitals.
“Tellurian SEC Documents” means all documents filed by Tellurian prior to or on
the Effective Date with the SEC.
“Tellurian Trading” means Tellurian Trading UK Ltd., an Affiliate of Tellurian.
“Third-Party Claim” has the meaning set forth in Section 6.4.
“Transaction Documents” means: (a) this Agreement, (b) the Partnership
Agreement, and (c) the LNG SPA.
“Transactions” means the transactions contemplated by the Transaction Documents.
“Unfunded Commitment” has the meaning, with respect to the Partner, given to
such term in the Partnership Agreement.
“Unit” has the meaning given to such term in the Partnership Agreement.

1.2    Interpretation; Construction. In this Agreement, except to the extent the
context otherwise requires:
(a)    the division of this Agreement into articles, sections and other
subdivisions, the provision of a table of contents and the insertion of headings
are for the convenience of reference only and do not affect the construction or
interpretation of this Agreement;
(b)    unless otherwise indicated, all references to an “Article,” “Section,”
“Schedule,” or “Exhibit” followed by a number or letter refer to the specified
article, section, schedule, or exhibit of this Agreement, and the terms “this
Agreement,” “hereof,” “herein,” “hereby,” “hereunder” and similar expressions
refer to this Agreement and not to any particular Article or Section hereof;
(c)    all references to a given agreement, instrument or other document are
references to such agreement, instrument or other document as modified, amended,
supplemented and restated from time to time;


 
10
 




--------------------------------------------------------------------------------




(d)    whenever the singular masculine or neuter is used in this Agreement, it
means the plural, feminine, body politic or corporate, and vice versa, as the
context requires, and where a term is defined herein, a capitalized derivative
or cognate of such term has a corresponding meaning unless the context otherwise
requires;
(e)    all dollar amounts referred to in this Agreement (including the Exhibits
and Schedules) are in lawful money of the United States;
(f)    whenever the word “include,” “includes” or “including” is used in this
Agreement, it is deemed to be followed by the words “without limitation” (except
where such words or words of similar import actually follow in the text hereof);
(g)    except where the context indicates otherwise, the word “or” is used
inclusively herein (for example, the phrase “X or Y” means “X or Y or both” and
not “either X or Y but not both”);
(h)    any reference to a statute includes, and is deemed to be, a reference to
such statute and to the rules, regulations, ordinances, interpretations,
policies and guidance made pursuant thereto, and all amendments made to such
statute and other such implementing provisions implemented and enforced from
time to time, and to any statute or other implementing provisions subsequently
passed or adopted having the effect of supplementing or replacing such statute
or such other implementing provisions; and
(i)    if there is any conflict or inconsistency between a provision of the body
of this Agreement and that of an Exhibit or any document delivered pursuant to
this Agreement, the provision of the body of this Agreement prevails.
Without limiting the generality of the foregoing, it is the intention of the
Parties that every covenant, term, and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any Person (notwithstanding any rule of law requiring an Agreement to be
strictly construed against the drafting party), it being understood that the
Parties are sophisticated and have had adequate opportunity and means to retain
counsel to represent their interests and to otherwise negotiate the provisions
of this Agreement.

ARTICLE 2
CAPITAL CONTRIBUTIONS; PARTNERSHIP INTERESTS

2.1    Capital Contributions; Partnership Interests.
(a)    The Partner will not be required to make a deposit in connection with the
execution of this Agreement, and therefore the amount of the Partner’s Partner
Deposit for purposes of the Partnership Agreement shall be $0.00.
(b)    The Partner shall make capital contributions to the Partnership in
respect of its Unfunded Commitment in accordance with the terms and subject to
the conditions set


 
11
 




--------------------------------------------------------------------------------




forth in Section 2.1(c) hereof and Section 4.3 of the Partnership Agreement.
Schedule 2.1(b) hereof sets forth the Partnership’s anticipated schedule of
capital contribution requirements in respect of the Partner’s Unfunded
Commitment under Section 4.3 of the Partnership Agreement as of the Effective
Date; provided, however, that the Partner acknowledges that the estimated
capital contribution dates and amounts set forth on Schedule 2.1(b) hereof are
estimates only based on information available to the Partnership as of the
Effective Date and that the dates and amounts of required capital contributions
in respect of the Partner’s Unfunded Commitment are subject to change based on
events occurring after the Effective Date. The Partnership will endeavor to
provide reasonable advance written notice to the Partner (and any Affiliate of
the Partner that will be a party to the LNG SPA) of the approximate date of each
Drawdown Date (including the First Funding Date), including, to the extent
reasonably practicable, one such notice 60 days prior to the estimated Drawdown
Date, and an updated notice 30 days prior to the estimated Drawdown Date. The
actual Drawdown Date shall be set forth in the applicable Drawdown Notice
(including the Contribution Notice), which shall be delivered at least 15
Business Days prior to the applicable Drawdown Date.
(c)    Upon the occurrence of the Phase 1 Project FID Date, subject to the
conditions in Section 4.1 having been satisfied or waived in writing by the
Party for whose benefit they exist:
(i)    the General Partner will deliver to the Partner a written notice (the
“Contribution Notice”) setting forth (A) the capital contribution amount
required to be contributed by the Partner to the Partnership, which shall be
$150,000,000.00 (the “First Funding Date Contribution”); (B) the date by which
the First Funding Date Contribution is to be funded (which date shall be no
earlier than 15 Business Days after delivery of the Contribution Notice in
accordance with Section 8.1) (such date, the “First Funding Date”), and (C) the
depositary institution and account of the Partnership into which the First
Funding Date Contribution is to be made;
(ii)    the Partner will make the First Funding Date Contribution on the First
Funding Date in accordance with the Contribution Notice;
(iii)    the full amount of the First Funding Date Contribution will be deemed a
capital contribution made by the Partner to the Partnership;
(iv)    contemporaneously with the execution and delivery of this Agreement, the
Partner will provide to the Partnership a counterpart of each of the (A)
Partnership Agreement, duly executed by the Partner, (B) LNG SPA, duly executed
by the Partner (or its Affiliate), and (C) DOE Agreement, duly executed by the
Partner and Total Gas & Power North America, Inc., each of which shall be held
in escrow by the Partnership until the Phase 1 Project FID Date, at which time,
each such counterpart will automatically be deemed released and delivered by the
Partner (or its Affiliate) with no further action on the part of any Person,
including the Partnership and the Partner (or its Affiliate), and the Partner
(or its Affiliate) shall


 
12
 




--------------------------------------------------------------------------------




be deemed to have executed and delivered the Partnership Agreement, LNG SPA, and
DOE Agreement; and
(v)    contemporaneously with the Phase 1 Project FID Date, the Partner will be
(A) issued a number of Class A Units equal to (1) the Capital Commitment,
divided by (2) the Class A Unit Issue Price, and (B) admitted to the Partnership
as a Limited Partner.
Notwithstanding the foregoing, if the Phase 1 Project FID Date does not occur
within 24 months after the Effective Date, then at any time thereafter but prior
to the time, if any, that the Phase 1 Project FID Date occurs, either Party may
give notice of termination of this Agreement, in which case, (I) the Partner
will not be issued any Class A Units or be admitted to the Partnership as a
Limited Partner, (II) the Partner will not be obligated to fund the First
Funding Date Contribution or have any further contribution obligations
hereunder, (III) the counterparts of the Partnership Agreement, the LNG SPA, and
the DOE Agreement executed and delivered into escrow by the Partner pursuant to
Section 2.1(c)(iv) shall not go into effect and shall be rescinded, terminated,
void, and of no further force or effect, and (IV) this Agreement shall
terminate, subject to Section 7.2.
(d)    If the Partner defaults on making (i) all or a portion of the First
Funding Date Contribution on the First Funding Date, or (ii) a required capital
contribution of any portion of its Unfunded Commitment as specified by the
Partnership Agreement, and such failure continues for 45 days after the First
Funding Date or other date as set forth in the Partnership Agreement, as
applicable, then the Partner will be deemed in breach of its obligations under
this Agreement for such unpaid amounts. The Partner acknowledges that the
relationship between the Partner and the Partnership is uniquely essential to
the business of the Partnership and a breach of one or more provisions under
this Section 2.1 shall cause irreparable injury to the Partnership for which
monetary damages are inadequate, difficult to compute, or both. Accordingly, the
Partner agrees that, in addition to any legal or other equitable damages that
the Partnership is entitled to recover, the provisions of this Section 2.1,
including, without limitation, the provisions requiring the Partner to join the
Partnership as a Limited Partner and fund its Unfunded Commitment, may be
enforced by specific performance and that the Partnership shall be entitled to
injunctive relief (without posting any bond or other security) in order to
enforce the provisions of this Agreement. The Partner further acknowledges that
the Partnership might suffer irreparable harm due to delay if, as a condition to
obtaining equitable remedies, the Partnership were required to demonstrate it
would suffer irreparable harm. The Parties therefore intend that if the Partner
breaches one or more of its obligations under Section 2.1, then for purposes of
determining whether to grant an equitable remedy, a court will assume that
breach would cause the Partnership irreparable harm. The Partnership shall, in
its sole discretion, have the right to enforce by specific performance the
Partner’s obligations hereunder as contemplated in the foregoing sentences or
require the Partner to (A) forfeit all of the Partner Units to the Partnership
and all of its rights to distributions under the Partnership Agreement, in each
case, for no consideration, and (B) cease to be a limited partner of the
Partnership (to the extent it has


 
13
 




--------------------------------------------------------------------------------




previously been admitted as a Limited Partner), each as further set forth under
Section 4.3(c) of the Partnership Agreement.

2.2    Intended Tax Treatment. The Parties agree that, for U.S. federal tax
purposes and for all other applicable Tax purposes, except to the extent
otherwise required by applicable Law, the Parties will report (and will not act
or take a position inconsistent with reporting) the payment of the First Funding
Date Contribution to the Partnership pursuant to Section 2.1(c)(iii) as a
contribution of property at such time by the Partner to the Partnership in
accordance with Section 721 of the Code.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

3.1    Representations and Warranties of the Partnership. The following
representations and warranties are made by the Partnership to the Partner on the
Effective Date, unless specifically limited only to certain dates:
(a)    Organization; Good Standing. The Partnership and each of its Affiliates
(i) is a limited partnership, limited liability company, corporation, or other
business entity, validly existing under the Laws of the state of its formation
and is in good standing under such Laws; (ii) has the requisite power and
authority to own, lease and operate its Properties and to conduct its business
as currently conducted in all material respects and (iii) is duly registered or
qualified as a limited partnership, limited liability company, corporation, or
other business entity, as applicable, for the transaction of business under the
Laws of each jurisdiction in which the character of the business conducted by it
or the nature or location of the Properties owned or leased by it makes such
registration or qualification necessary, except where the failure to so register
or qualify would not reasonably be expected to have a Material Adverse Effect.
(b)    Authorization: Enforceability. The Partnership has, or as of the Phase 1
Project FID Date will have, all requisite limited partnership power and
authority to issue, sell and deliver the Partner Units, in accordance with and
upon the terms and conditions set forth in this Agreement and the Partnership
Agreement. All limited partnership action required to be taken by or on behalf
of the Partnership for the authorization, issuance, sale and delivery of the
Partner Units, the execution and delivery of the Transaction Documents and the
consummation of the Transactions have been taken or will have been taken as of
the Phase 1 Project FID Date. Each of the Transaction Documents has been or will
be, as of the Phase 1 Project FID Date, duly and validly authorized by the
Partnership and constitutes or will constitute, as of the Phase 1 Project FID
Date, the legal, valid and binding obligation of the Partnership (assuming the
due authorization, execution and delivery thereof by the Partner and the other
parties thereto, as applicable), enforceable against the Partnership in
accordance with its terms, except as such enforceability may be limited by the
Enforceability Exception.
(c)    Approvals. No authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or


 
14
 




--------------------------------------------------------------------------------





registration with, any Governmental Authority or any other Person is required by
the Partnership in connection with the execution, delivery or performance by the
Partnership of this Agreement or the Partnership Agreement with respect to the
Partnership’s issuance and sale of the Partner Units, except (i) as may be
required under federal or state securities or “Blue Sky” Laws, (ii) as may be
required by the rules and regulations of NASDAQ, or (iii) where the failure to
receive such authorization, consent, approval, waiver, license, qualification or
written exemption or to make such filing, declaration, qualification or
registration would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect or materially impair the ability of the
Partnership to consummate the Transactions.
(d)    Partner Units. Upon issuance in accordance with the Partnership
Agreement, the Partner Units will be duly authorized, validly issued, fully paid
and non-assessable and will be free and clear of any and all Liens and
restrictions on transfer, other than (i) restrictions on transfer under the
Partnership Agreement, under the Act, or under applicable state and federal
securities Laws, and (ii) Liens created or permitted by the Partner.
(e)    Litigation. Except as may be set forth in the Tellurian SEC Documents,
there are no legal or governmental proceedings pending to which any member of
the Partnership Group is a party or to which any Property of any such Person is
subject, that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or which challenges the validity of any of
the Transaction Documents or the right of the Partnership to enter into any of
the Transaction Documents or to perform its obligations under the Transaction
Documents.
(f)    No Default. No member of the Partnership Group is in breach, default (or
an event that, with notice or lapse of time or both, would constitute such an
event), or violation in the performance of any obligation, covenant or condition
contained in any bond, debenture, note or any other evidence of Indebtedness or
in any agreement, indenture, lease or other instrument to which such Person is a
party or by which such Person or any of its Properties is bound, which breach,
default or violation would, if continued, reasonably be expected to materially
impair the ability of the Partnership to consummate the Transactions.
(g)    No Conflicts. None of (i) the offering, issuance and sale by the
Partnership of the Partner Units, (ii) the execution, delivery and performance
of the Transaction Documents by the Partnership, or (iii) the consummation of
the Transactions by the Partnership (A) constitutes a violation of the
Organizational Documents of any member of the Partnership Group, (B) constitutes
a breach or violation of, or a default (or an event which, with notice or lapse
of time or both, would constitute such a default) under, any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which any member of the Partnership Group is a party or by which any member
of the Partnership Group or any of their respective Properties is bound, (C)
violates any statute, Law, Permit, or regulation or any order, judgment, decree,
or injunction of any court or Governmental Authority applicable to the
Partnership, or (D) results in the creation or imposition of any Lien upon any
Property of the Partnership, which conflicts, breaches,


15

--------------------------------------------------------------------------------





violations, defaults, or Liens, in the case of clause (B), (C), or (D) above,
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect or materially impair the ability of the Partnership to
consummate the Transactions.
(h)    No Labor Disputes. No labor dispute with the employees of any member of
the Partnership Group exists or, to the Knowledge of the Partnership, is
imminent, that would reasonably be expected to have a Material Adverse Effect.
(i)    Insurance. Except as would not reasonably be expected to have a Material
Adverse Effect, each member of the Partnership Group carries, or is covered by,
insurance from insurers of recognized financial responsibility in such amounts
and covering such risks as are reasonably adequate for the conduct of their
respective businesses as conducted as of the Effective Date and the value of
their respective Properties and as is customary for companies engaged in similar
businesses in similar industries. Except as would not reasonably be expected to
have a Material Adverse Effect: (i) all policies of insurance of the Partnership
Group are in full force and effect; and (ii) each member of the Partnership
Group is in compliance with the terms of such policies.
(j)    Taxes.
(i)    Each member of the Partnership Group has filed all Tax Returns required
to have been filed (taking into account all valid extensions), such Tax Returns
are true, accurate and complete in all material respects and have been completed
in accordance with applicable Law, and all Taxes due and payable by any member
of the Partnership Group (whether or not shown on such Tax Returns) have been
paid in full, except for those which are being contested in good faith and by
appropriate proceedings and in respect of which adequate reserves with respect
thereto are maintained in accordance with GAAP.
(ii)    No member of the Partnership Group has (A) had any Tax deficiency
proposed or assessed against it that has not been fully resolved and satisfied,
or (B) executed any waiver of any statute of limitations on the assessment or
collection of any Tax that remains outstanding. There is no pending audit, suit,
proceeding, claim, examination, or other administrative or judicial proceedings
ongoing, pending, or, to the Knowledge of the Partnership, threatened, with
respect to any Taxes of any member of the Partnership Group. No written claim
has ever been made against or with respect to any member of the Partnership
Group by any Governmental Authority in a jurisdiction where the Partnership
Group does not file Tax Returns that a member of the Partnership Group is or may
be subject to taxation by that jurisdiction in respect of material Taxes that
would be covered by or the subject of such Tax Return.
(iii)    No member of the Partnership Group has any material liability for Taxes
of any other Person (other than another member of the Partnership Group) as a
transferee or successor, by contract, by Law, or otherwise.


16

--------------------------------------------------------------------------------





(iv)    No member of the Partnership Group is a party to any material Tax
allocation, Tax indemnity, or Tax sharing agreement or similar agreement or
arrangement (excluding customary Tax indemnification provisions in commercial
contracts not primarily relating to Taxes).
(v)    The members of the Partnership Group have timely withheld, collected,
deposited, or paid all material Taxes required to have been withheld, collected,
deposited, or paid by the Partnership Group, as the case may be.
(vi)    The Partnership is, and at all times since its formation has been,
treated either as a “disregarded entity” (within the meaning of Treasury
Regulation Section 301.7701-3(a)) or a partnership (within the meaning of
Section 761(a) of the Code) for U.S. federal income tax purposes. Each other
member of the Partnership Group is, and at all times since its formation has
been, treated as a “disregarded entity” (within the meaning of Treasury
Regulation Section 301.7701-3(a)) for U.S. federal income tax purposes.
(k)    Sanctions. The Partnership is not a Person that is, or that is owned or
controlled by any Person that is, currently the subject or target of any
sanction (“Sanctions”) administered or enforced by the United States Government
(including the Office of Foreign Assets Control of the United States Department
of the Treasury (“OFAC”), the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”), or any other relevant sanctions authority
applicable to it) or whose assets have been frozen pursuant to such Sanctions,
unless, in each case, such Sanctions do not prohibit entering into business
relationships with such Person.
(l)    Compliance with Laws. No member of the Partnership Group is in violation
of any applicable Law, except, with respect to applicable Laws other than
Anti-Corruption Laws and Export Control and Sanctions Laws, where such violation
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. In the performance of this Agreement and the activities
contemplated herein, neither the Partnership, nor any of its officers,
directors, employees, agents, or other representatives have taken any action, or
omitted to take any action, which would violate any applicable Anti-Corruption
Law, any applicable Export Control and Sanctions Laws, or any other Law
applicable to the Partnership. Any contract, license, concession, or other asset
contributed to the Partnership (i) has been or will be procured in compliance
with applicable Laws, and (ii) has been or will be obtained, and has been or
will be transferred to the Partnership without recourse to the use of unlawful
payments. Without limiting the foregoing, neither the Partnership, the General
Partner, nor any of their respective directors, managers, officers, employees,
agents, contractors, or Affiliates has paid any fees, commissions, rebates,
gift, promise, or other benefit, directly or indirectly, to any employee,
officer, or agent of any Limited Partner or any of their respective Affiliates
or to any Public Official, or any political party, or has provided or caused to
be provided to any of them any gifts or entertainment of significant cost or
value in connection with this Agreement in order to influence or induce any
actions or inactions in connection with the commercial activities of the
Partnership


17

--------------------------------------------------------------------------------





hereunder or, more generally, when such payments, gifts, promises or benefits
would be in violation of the Anti-Corruption Laws or the representations and
warranties set out in this Section 3.1(l).
(m)    Permits and Licenses. Each member of the Partnership Group (i) possesses
all Permits issued by each Governmental Authority necessary to conduct such
Person’s respective businesses as conducted as of the Effective Date, except
where the failure to possess such Permits would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (ii) has
fulfilled and performed all of its obligations with respect to the Permits of
such Person described in clause (i) above, and no event has occurred that
allows, or after notice or lapse of time would allow, revocation or termination
thereof, except for any of the foregoing that would not reasonably be expected
to have a Material Adverse Effect.
(n)    Environmental Laws. The operations of the Partnership Group are in
compliance with all applicable Environmental Laws and no occurrences or
conditions currently exist that would reasonably be expected to adversely affect
the Partnership Group’s continued compliance with such Environmental Laws,
except as (i) would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (ii) have been disclosed in the
Tellurian SEC Documents. There are no present claims asserted against any member
of the Partnership Group under applicable Environmental Laws, including claims
relating to the release, spill or disposal of any Hazardous Material resulting
from the operations of the Partnership Group, except as such claims (A) would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (B) have been disclosed in the Tellurian SEC Documents.
(o)    Required Disclosures and Descriptions. There are no legal or governmental
proceedings pending or, to the Knowledge of the Partnership, threatened, against
any member of the Partnership Group, or to which any member of the Partnership
Group is a party, or to which any of their respective Properties is subject,
that are required to be described in the Tellurian SEC Documents but are not
described as required, and there are no agreements, contracts, indentures,
leases or other instruments that are required to be described in the Tellurian
SEC Documents or to be filed as an exhibit to the Tellurian SEC Documents that
are not described or filed as required by the Securities Act or the Exchange
Act.

3.2    Representations and Warranties of the Partner. The Partner represents and
warrants the following to the Partnership on the Effective Date and as of the
Phase 1 Project FID Date:
(a)    Organization; Good Standing. The Partner (i) is duly organized, validly
existing under the Laws of its jurisdiction of formation and in good standing
under such Laws; (ii) has the requisite power and authority to own, lease and
operate its Properties and to conduct its business as currently conducted in all
material respects; and (iii) is duly registered or qualified for the transaction
of business under the Laws of each jurisdiction in which the character of the
business conducted by it or the nature or location of the Properties


18

--------------------------------------------------------------------------------




owned or leased by it makes such registration or qualification necessary, except
where the failure to so register or qualify would not reasonably be expected to
materially impair the ability of the Partner to consummate the Transactions.
(b)    Authorization; Enforceability. The Partner (and any Affiliate of the
Partner that is party to any Transaction Document) has all requisite legal power
and authority to enter into, deliver and perform its obligations under the
Transaction Documents to which it is a party. All action required to be taken by
the Partner (and any Affiliate of the Partner that is party to any Transaction
Document) for its execution and delivery of the Transaction Documents and the
consummation of the Transactions have been taken. Each of the Transaction
Documents has been duly and validly authorized by the Partner (and any Affiliate
of the Partner that is party to any Transaction Document) and constitutes the
legal, valid and binding obligations of the Partner (and any Affiliate of the
Partner that is party to any Transaction Document), assuming the due
authorization, execution and delivery thereof by the Partnership and the other
parties thereto, as applicable, enforceable against the Partner (and any
Affiliate of the Partner that is party to any Transaction Document) in
accordance with its terms, except as such enforceability may be limited by the
Enforceability Exception.
(c)    Approvals. No authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required by the Partner in connection with the execution, delivery or
performance by the Partner (and any Affiliate of the Partner that is party to
any Transaction Document) of the Transaction Documents, except where the failure
to receive such authorization, consent, approval, waiver, license, qualification
or written exemption or to make such filing, declaration, qualification, or
registration would not, individually or in the aggregate, reasonably be expected
to materially impair the ability of the Partner (and any Affiliate of the
Partner that is party to any Transaction Document) to consummate the
Transactions
(d)    No Conflicts. None of (i) the execution, delivery and performance of the
Transaction Documents by the Partner (or any Affiliate of the Partner that is
party to any Transaction Document) or (ii) the consummation of the Transactions
by the Partner (or any Affiliate of the Partner that is party to any Transaction
Document) (A) constitutes a violation of the Organizational Documents of the
Partner (or any Affiliate of the Partner that is party to any Transaction
Document), (B) constitutes a breach or violation of, or a default (or an event
which, with notice or lapse of time or both, would constitute such a default)
under, any indenture, mortgage, deed of trust, loan agreement, lease or other
agreement or instrument to which the Partner (or any Affiliate of the Partner
that is party to any Transaction Document) is a party or by which the Partner
(or any Affiliate of the Partner that is party to any Transaction Document) or
any of its Properties is bound, (C) violates any statute, Law, Permit, or
regulation or any order, judgment, decree or injunction of any court or
Governmental Authority applicable to the Partner, (or any Affiliate of the
Partner that is party to any Transaction Document), or (D) will result in the
creation or imposition of any Lien upon any Property of the Partner (or any
Affiliate of the Partner that is party to any Transaction Document) or the
Partnership Group, which conflicts, breaches, violations,


 
19
 




--------------------------------------------------------------------------------




defaults or Liens, in the case of clause (B), (C), or (D) above, would
materially impair the ability of the Partner (or any Affiliate of the Partner
that is party to any Transaction Document) to consummate the Transactions.
(e)    Absence of Litigation. There is no action, suit, claim, investigation, or
proceeding of any kind pending or, to the knowledge of the Partner, threatened,
before any court, arbitration panel, or Governmental Authority having
jurisdiction against the Partner (or any Affiliate of the Partner that is party
to any Transaction Document) that could reasonably be expected to adversely
affect the Partner’s ability (or the ability of any Affiliate of the Partner
that is party to any Transaction Document) to execute, deliver, and perform its
obligations under this Agreement or any of the other Transaction Documents.
(f)    Certain Fees. No fees or commissions are or will be payable by the
Partner or the Partnership to brokers, finders or investment bankers with
respect to the purchase of the Partner Units or any other Units issued or to be
issued to the Partner under the Partnership Agreement based on arrangements or
contracts entered into by or on behalf of the Partner or its Affiliates.
(g)    Unregistered Securities.
(i)    Accredited Investor Status: Sophisticated Investor. The Partner is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
and is able to bear the risk of its investment in the Partner Units. The Partner
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of its purchase of the Partner Units.
(ii)    Information. The Partner and its Representatives have been furnished
with all materials relating to the business, finances, and operations of the
Partnership Group that have been requested and materials relating to the offer
and sale of the Partner Units that have been requested by the Partner. The
Partner and its Representatives have been afforded the opportunity to ask
questions of the Partnership Group. The Partner understands that its purchase of
the Partner Units involves a high degree of risk. The Partner has sought such
accounting, legal, and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Partner
Units.
(iii)    Transfer Restrictions. The Partner understands that, in addition to any
applicable restrictions on transfer of the Partner Units under applicable Law,
the Partner Units will be subject to restrictions on transfer as set forth in
the Partnership Agreement.
(iv)    Purchase Representation. The Partner Units to be acquired by the Partner
under the Transaction Documents will be acquired by the Partner for its own
account and not with a view to distribution in violation of any securities Laws.
The Partner has been advised and agrees that the Partner Units are “restricted
securities” under applicable U.S. federal and state securities Laws and have not
been registered


 
20
 




--------------------------------------------------------------------------------




under the Securities Act or qualified under the “Blue Sky” Laws of any
jurisdiction and may be resold or transferred only if registered pursuant to the
provisions of the Securities Act and qualified under applicable “Blue Sky” Laws
(or if eligible, pursuant to the applicable provisions promulgated under the
Securities Act or pursuant to another available exemption from the registration
requirements of the Securities Act and applicable qualification requirements
under “Blue Sky” Laws). The Partner understands that there is no public trading
market for the Units, that none is expected to develop and that the Partner
Units must be held indefinitely.
(v)    Reliance by the Partnership. The Partner understands that the Partner
Units to be issued to the Partner under the Transaction Documents are being
offered and sold in reliance on an exemption from the registration requirements
of federal and state securities Laws and that the Partnership is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments, and understandings of the Partner set forth herein and in the
Partnership Agreement in order to determine the applicability of such exemption
and the suitability of the Partner to acquire such Partner Units.
(h)    Sufficient Funds. The Partner has and will have available to it
sufficient funds to enable the Partner to pay in full the entire amount of its
Capital Commitment in immediately available cash funds.
(i)    Sanctions. The Partner is not, and will not be, a Person that is, or that
is owned or controlled by any Person that is, currently the subject or target of
any Sanctions administered or enforced by the United States Government
(including OFAC, the United Nations Security Council, the European Union, HMT,
or any other relevant sanctions authority applicable to it) or whose assets have
been frozen pursuant to such Sanctions, unless, in each case, such Sanctions do
not prohibit entering into business relationships with such Person.
(j)    Compliance with Laws. In the performance of this Agreement and the
activities contemplated herein, neither the Partner, nor any of its officers,
directors, employees, agents or other representatives have taken any action, or
omitted to take any action, which would (i) violate any applicable
Anti-Corruption Law, any applicable Export Control and Sanctions Laws, or any
other Law applicable to the Partner, or (ii) cause the Partnership to be in
violation of any Anti-Corruption Law or Export Control and Sanctions Law
applicable to the Partnership. Any contract, license, concession, or other asset
contributed to the Partnership (i) has been or will be procured in compliance
with applicable laws, and (ii) has been or will be obtained, and has been or
will be transferred to the Partnership without recourse to the use of unlawful
payments. Without limiting the foregoing, neither the Partner nor any of its
directors, managers, officers, employees, agents, contractors or Affiliates has
paid any fees, commissions, rebates, gift, promise, or other benefit, directly
or indirectly, to any employee, officer, or agent of the Partnership or any of
its Affiliates or to any Public Official, or any political party, or has
provided or caused


 
21
 




--------------------------------------------------------------------------------




to be provided to any of them any gifts or entertainment of significant cost or
value in connection with this Agreement in order to influence or induce any
actions or inactions in connection with the commercial activities of the
Partnership hereunder or, more generally, when such payments, gifts, promises,
or benefits would be in violation of the Anti-Corruption Laws or the
representations and warranties set out in this Section 3.2(j).
(k)    Other Representations. The Partner is not relying on any representations
or warranties whatsoever, express, implied, at common law, statutory or
otherwise, except for the representations or warranties expressly set out in
this Agreement.
(l)    Reliance. The Partner acknowledges and agrees that SG Americas
Securities, LLC, in its capacity as placement agent on behalf of the
Partnership, shall be entitled to rely on the foregoing representations and
warranties of the Partner set forth in this Section 3.2.

ARTICLE 4
CONDITIONS TO OBLIGATIONS OF PARTNER

4.1    Phase 1 Project FID Date.
(a)    The obligations of the Partner to make the First Funding Date
Contribution and to consummate the other transactions set forth in Section
2.1(b) will be subject to fulfillment of the following conditions (or waiver
thereof by the Partner):
(i)    the representations and warranties of the Partnership set forth in (A)
Section 3.1 (other than Sections 3.1(a) (Organization; Good Standing); 3.1(b)
(Authorization; Enforceability); 3.1(d) (Partner Units); 3.1(j)(vi) (Taxes -
Classification); and 3.1(k) (Sanctions)) will be true and correct as of the
Effective Date and as of the Phase 1 Project FID Date as though made on and as
of such date (other than representations and warranties that refer to a
specified date, which need only be true and correct on and as of such specified
date), except where the failure of such representations and warranties to be so
true and correct would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and (B) Sections 3.1(a)
(Organization; Good Standing); 3.1(b) (Authorization; Enforceability); 3.1(d)
(Partner Units); 3.1(j)(vi) (Taxes - Classification); and 3.1(k) (Sanctions)
will be true and correct as of the Effective Date and as of the Phase 1 Project
FID Date as though made on and as of such date;
(ii)    the Phase 1 Project FID Date will have occurred;
(iii)    the Partnership will not have breached, in any material respect, any
covenant of the Partnership set forth in Article 5, to the extent required to be
complied with by the Partnership at or prior to the Phase 1 Project FID Date;


 
22
 




--------------------------------------------------------------------------------




(iv)    the Partner will have received a copy of each of (A) the Partnership
Agreement (duly executed by the General Partner and the Initial Limited
Partner), (B) the LNG SPA (duly executed by Driftwood LNG), (C) the General
Partner LLC Agreement (duly executed by Tellurian), (D) the LNG Marketing
Agreement (duly executed by Driftwood LNG and Tellurian Trading, and
substantially in form and substance as set forth in Exhibit D), (E) the Excess
LNG SPA (duly executed by Driftwood LNG and Tellurian Trading substantially in
form and substance as set forth in Exhibit E, with such changes as may be
necessary to conform such agreement to the LNG sale and purchase agreements
entered into with other Limited Partners as of the Phase 1 Project FID Date,
other than terms in respect of quantities and credit support), (F) the DOE
agreement (duly executed by the Initial Limited Partner, Tellurian Trading,
Driftwood LNG, and the General Partner), (G) the Initial Limited Partner
Contribution Agreement (duly executed by the Initial Limited Partner and the
Partnership), and (H) the Initial Limited Partner LNG SPA (duly executed by the
Initial Limited Partner (or its Affiliate) and Driftwood LNG), in each case, as
in effect as of the Phase 1 Project FID Date;
(v)    no temporary restraining order, preliminary or permanent injunction, or
other judgment or order issued by any Governmental Authority and no Law will be
in effect restraining, enjoining, making illegal or otherwise prohibiting the
consummation of the Transactions; and
(vi)    the Partnership will have received the opinion of Morgan, Lewis &
Bockius LLP (or another reputable law firm of national standing that is
reasonably acceptable to the Partnership), dated as of the Phase 1 Project FID
Date, in form and substance reasonably acceptable to the Partnership (a form of
which is attached hereto as Exhibit G), to the effect that, based on the facts,
representations, and assumptions set forth in such opinion, and subject to such
qualifications and limitations as may be set forth in such opinion, (A) the
Partnership should be treated as a partnership for U.S. federal income tax
purposes, and (B) the Partner’s contributions to the Partnership in respect of
its Capital Commitment should be treated as contributions of property by the
Partner to the Partnership in accordance with Section 721 of the Code.
(b)    The obligations of the Partnership to consummate the transactions set
forth in Section 2.1(b) on the Phase 1 Project FID Date will be subject to
fulfillment of the following conditions (or waiver thereof by the Partnership):
(i)    the representations and warranties of the Partner set forth in (A)
Section 3.2 (other than Sections 3.2(a) (Organization; Good Standing); 3.2(b)
(Authorization; Enforceability); 3.2(f) (Certain Fees); 3.2(g) (Unregistered
Securities); 3.2(i) (Sanctions); and Section 3.2(j) (Compliance with Laws)) will
be true and correct as of the Effective Date and as of the Phase 1 Project FID
Date as though made on and as of such date (other than representations and
warranties that refer to a specified date, which need only be true and correct
on and as of such specified date), except where the failure of such
representations and warranties to be so true and correct would not, individually
or in the aggregate, prevent or materially delay the consummation of the
Transactions or the ability of the Partner (or


 
23
 




--------------------------------------------------------------------------------




any Affiliate of the Partner that is party to any Transaction Document) to fully
perform its covenants and obligations under this Agreement or any of the other
Transaction Documents, and (B) Sections 3.2(a) (Organization; Good Standing);
3.2(b) (Authorization; Enforceability); 3.2(f) (Certain Fees); 3.2(g)
(Unregistered Securities); 3.2(i) (Sanctions); and 3.2(j) (Compliance with
Laws) will be true and correct as of the Effective Date and as of the Phase 1
Project FID Date as though made on and as of such date;
(ii)    the Phase 1 Project FID Date will have occurred;
(iii)    the Partnership will have received counterparts of each of the
Partnership Agreement, the LNG SPA, and the DOE Agreement, in each case, duly
executed by the Partner (or its Affiliate, as applicable);
(iv)    the Partner will not have breached, in any material respect, any
covenant of the Partner set forth in Article 5, to the extent required to be
complied with by the Partner at or prior to the Phase 1 Project FID Date; and
(v)    no temporary restraining order, preliminary or permanent injunction, or
other judgment or order issued by any Governmental Authority and no Law will be
in effect restraining, enjoining, making illegal, or otherwise prohibiting the
consummation of the Transactions.

4.2    Subsequent Funding Dates. The Partner shall make the First Funding Date
Contribution in accordance herewith and shall make all other capital
contributions required to be made by the Partner up to the amount of its
Unfunded Commitment (as calculated from time to time in accordance with the
Partnership Agreement) as set forth in Section 4.3 of the Partnership Agreement.
From time to time, the Partnership may call for additional capital contributions
from the Limited Partners in excess of their respective capital commitments to
the Partnership as set forth in the Partnership Agreement.

ARTICLE 5
COVENANTS

5.1    Cooperation; Further Assurances. Each of the Partnership and the Partner
will use its respective commercially reasonable efforts to obtain all approvals
and consents required by, or necessary to consummate the transactions
contemplated by this Agreement. Each of the Partnership and the Partner agrees
to execute and deliver all such documents or instruments, to take all
appropriate action and to do all other things it determines to be necessary,
proper or advisable under applicable Laws and regulations or as otherwise
reasonably requested by the other to consummate the transactions contemplated by
this Agreement. The Partner will cooperate with the Partnership to provide any
information necessary for any applicable securities filings in connection with
the transactions contemplated by this Agreement or the Partnership Agreement.

5.2    Use of Proceeds. The proceeds of the First Funding Date Contribution will
be drawn and used to fund the following: (a) construction costs associated with
the Phase 1 Project (including the Phase 1 Plants and related Pipelines and
Production Facilities), (b) the cost of drilling and


 
24
 




--------------------------------------------------------------------------------




completing new wells and any lease operating expenses from the Phase 1 Project
FID Date until the Dates of Substantial Completion with respect to each of the
Phase 1 Plants; (c) any obligations of the Partnership under the Management and
Advisory Services Agreement; and (d) any other general expenses, activities, or
purposes contemplated or permitted under the Partnership Agreement, in each
case, excluding any amounts to fund the construction of any Subsequent Phase
Project.

5.3    Acknowledgment. The Partner understands and acknowledges that the General
Partner is specifically authorized under the General Partner LLC Agreement,
without the approval of the board of directors of the General Partner, to make,
on behalf of the Partnership, a positive Phase 1 FID; provided, however, that
such Phase 1 FID shall not be effective for purposes of this Agreement unless
and until the Partnership and its Affiliates have (a) received all material
approvals necessary to construct and operate the Phase 1 Project (excluding any
approvals which will not be issued until after construction is commenced), (b)
received authorization by the Department of Energy for the export of LNG to
countries with which the U.S. does not have an applicable free trade agreement,
(c) secured sufficient executed firm commitments of debt financing for the
construction of the Phase 1 Project as contemplated by the Initial Three Plant
Capex Budget without, in the good faith determination of the General Partner
based on information available as of the Phase 1 Project FID Date, requiring the
Limited Partners to make additional capital contributions to the Partnership for
the construction of the Phase 1 Project in excess of the aggregate capital
commitments of the Limited Partners to the Partnership under equity capital
contribution agreements executed in respect of the Phase 1 Project, and such
debt financing is non-recourse to the Partner for any amounts in excess of the
Capital Commitment (provided that, for purposes of this clause (c), any such
indebtedness with respect to which the Partner has acted as co-lender or elected
to participate as co-arranger or through a fronting bank shall not be considered
recourse to the Partner, notwithstanding any contrary terms of such
indebtedness), and (d) secured aggregate equity financing pursuant to equity
capital contribution agreements for the Phase 1 Project of at least
$6,000,000,000.00 (including an equity capital commitment of at least
$1,000,000,000.00 from Tellurian or one or more of its Affiliates).

5.4    Expenses. Each of the Parties will bear and pay all costs and expenses
incurred by such Party or on its behalf or by or on behalf of any of its
Affiliates in connection with the negotiation, preparation, and execution of the
Transaction Documents.

5.5    Confidentiality. Each Party hereby covenants and agrees that the terms of
this Agreement, and any information disclosed by or on behalf of the Partnership
or any Partner in connection with this Agreement or which is material non-public
information of the Partnership shall be “Confidential Information” and shall,
unless otherwise agreed in writing by the General Partner, be kept confidential
by the receiving Party and shall not be used by such Party other than for a
purpose connected with this Agreement or disclosed by such Party to any Person,
other than another Limited Partner for Partnership purposes, provided that such
Party may disclose Confidential Information (a) to its legal counsel,
accountant, or similar professional under an obligation to maintain the
confidentiality of the same to the extent necessary in the context of such
Person’s engagement, (b) if and to the extent required by the rules of any
recognized stock exchange or agency established in connection therewith upon
which the securities of such Party or its Affiliate


 
25
 




--------------------------------------------------------------------------------




are quoted, provided that such Party shall, to the extent practicable, provide
the disclosing Party (or in case such disclosing Party is the Partnership, the
General Partner) a reasonable opportunity to review and approve the contents of
such disclosure, and provided, further, that such Party shall use its
commercially reasonable efforts not to take any elective, non-compulsory action
that would give rise to an obligation to disclose Confidential Information to
any stock exchange or agency, to the extent such obligation would not have
arisen absent the taking of such elective, non-compulsory action, (c) as may be
required under applicable federal or state securities or “Blue Sky” Laws, (d) if
required and to the extent required by any applicable Law, or the receiving
Party becomes legally required (by oral questions, interrogatories, requests for
information or documents, orders issued by any Governmental Authority or any
other process) to disclose such information, or to the extent necessary to
enforce Section 8.6 or any arbitration award (including by filing Confidential
Information in proceedings before a court or other competent judicial or
arbitral authority) or to enforce other rights of a party to the Dispute,
provided that the receiving Party shall, to the extent practicable, give prior
notice to the other Party of the requirement and the terms thereof and shall
cooperate with the Partnership to minimize the disclosure of the information,
seek a protective order or other appropriate remedy, and if such protective
order or other remedy is not obtained, then the receiving Party will furnish
only that portion of such information that it is legally required to furnish,
(e) to any of the receiving Party’s Affiliates or its or their respective
officers and employees, provided that the receiving Party shall be responsible
for any disclosure of Confidential Information by any such Person in violation
of this Section 5.5, and (f) in the case of the Partnership, to lenders or
prospective lenders to the Partnership or its Affiliates or Affiliates of the
General Partner in connection with the performance of their duties under any
agreement between such Person and the Partnership. The Parties recognize that
individuals authorized to receive Confidential Information under the foregoing
clauses (a) through (f) may form mental impressions (i.e., impressions not
written or otherwise reduced to a record) regarding the Confidential
Information.  The use of these mental impressions by such individuals shall not
be a violation of the restriction contained in this Section 5.5. The Parties
acknowledge that breach of the provisions of this Section 5.5 may cause
irreparable injury to the disclosing Party for which monetary damages are
inadequate, difficult to compute, or both. Accordingly, the receiving Party
agrees that, in addition to any legal or other equitable damages that the other
Party is entitled to recover, the provisions of this Section 5.5 may be enforced
by specific performance and that the disclosing Party shall be entitled to
injunctive relief (without posting any bond or other security) in order to
enforce the provisions of this Section 5.5. The obligations under this Section
5.5 shall not preclude the General Partner or its Affiliates from disclosing
information as it may reasonably deem to be appropriate in connection with the
business activities of the Partnership or its Affiliates or as may be required
under federal or state securities or “Blue Sky” Laws or by the rules and
regulation of NASDAQ.

5.6    Compliance with Laws.
(a)    Prohibited Practices.
(i)    Each Party agrees that, in the performance of this Agreement and the
activities contemplated herein, neither such Party, nor any of such Party’s
respective officers, directors, employees, agents, or other representatives will
take any action, or omit to take any action, which would (x) violate any
applicable Anti-Corruption


 
26
 




--------------------------------------------------------------------------------




Law, any applicable Export Control and Sanctions Laws or any other Law
applicable to such Party, or (y) cause the Partnership to be in violation of any
Anti-Corruption Law or Export Control and Sanctions Law applicable to the
Partnership.
(ii)    Without limiting Section 5.6(a)(i), each Party agrees on behalf of such
Party and its respective directors, managers, officers, employees, agents,
contractors, and Affiliates, not to pay any fees, commissions, rebates, gift,
promise or other benefit, directly or indirectly, to any employee, officer or
agent of the other Party or any of its Affiliates or to any Public Official, or
any political party, nor provide or cause to be provided to any such Person any
gifts or entertainment of significant cost or value in connection with this
Agreement in order to influence or induce any actions or inactions in connection
with the commercial activities of the Partnership hereunder.
(b)    Records; Audit. Each Party shall keep all records necessary to confirm
compliance with Sections 5.6(a)(i)(y) and 5.6(a)(ii) for a period of five years
following the year for which such records apply. If a Party asserts that the
other Party is not in compliance with Sections 5.6(a)(i)(y) or 5.6(a)(ii), the
asserting Party shall send a notice to the other Party indicating the type of
noncompliance asserted. After giving such notice, the asserting Party may cause
an independent auditor to audit the records of the other Party in respect of the
asserted noncompliance. The costs of any independent auditor under this Section
5.6(b) shall be paid (i) by the applicable Party, if such Party is determined
not to be in compliance with Sections 5.6(a)(i)(y) or 5.6(a)(ii), as applicable,
and (ii) by the asserting Party, if the other Party is determined to be in
compliance with Sections 5.6(a)(i)(y) or 5.6(a)(ii), as applicable.
(c)    Indemnity. Each Party shall indemnify and hold the other Party and its
Affiliates and equityholders (other than the Partner in the case of
indemnification of the Partnership by the Partner) harmless from any losses,
liabilities, damages, costs, judgments, settlements, and expenses arising out of
such Party’s breach of any or all of Sections 5.6(a) or 5.6(b) or the breach of
the representations and warranties made by such Party in Section 3.1(l) or
Section 3.2(j), as applicable.
(d)    Conflict of Interests. In the event that a Party obtains information
indicating that an individual holding more than 5%, or directly or indirectly
controlling an interest in such Party (including the indirect or beneficial
owners), is or has become a Public Official in the United States of America,
then such Party shall (i) subject to any applicable Laws restricting disclosure
of such information, promptly notify the other Party, and (ii) take all
reasonable efforts to ensure that such individual refrains from participating,
in his or her capacity as a Public Official, in any decision on behalf of such
Party under this Agreement or the other agreements referenced herein (including
the Partnership Agreement, the General Partner LLC Agreement, and the LNG SPA).

5.7    Notices Under EPC Contracts. The Partnership shall provide a 15-Business
Day advance written notice to the Partner in the event that the terms of any EPC
Contract are amended in a manner that alters the manner in which the date or the
conditions of Substantial Completion


 
27
 




--------------------------------------------------------------------------------




(as defined in the applicable EPC Contract) of any Phase 1 Plant are determined
under such EPC Contract.

5.8    Participation in Co-Lending Arrangements. If, at any time after the
Effective Date and prior to the Phase 1 Project FID Date, the Partnership shall
seek to arrange for, or change any existing arrangements for, debt financing
with respect to the Phase 1 Project, the Partnership shall notify the Partner of
such event and shall inform the Partner of the name and contact information for
the principal agent or agents acting on behalf of the lender or lenders leading
such financing arrangements. The Partnership shall not take any affirmative
action to prevent the participation by the Partner or one or more of its
Affiliates as co-lenders (with the possibility to externalize its share of debt
financing with a fronting bank) in any such debt financing arrangements,
provided that the lead lender or lenders are amenable to such participation by
the Partner or one or more of its Affiliates.

ARTICLE 6
INDEMNIFICATION

6.1    Indemnification by the Partnership. The Partnership agrees to indemnify
the Partner, its Affiliates, and their respective Representatives (collectively,
“Partner Related Parties”) for, and hold each of them harmless against, any and
all actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith, all
costs, losses, liabilities, damages, or out-of-pocket expenses of any kind or
nature whatsoever (including the reasonable fees of counsel) arising therefrom,
whether or not involving a Third-Party Claim (collectively, the “Adverse
Consequences”), to the extent resulting from, arising out of, or in any way
related to (a) the breach or inaccuracy of any representation or warranty made
by the Partnership in Section 3.1, or (b) the breach of any covenants of the
Partnership contained in this Agreement. The aggregate liability of the
Partnership under this Section 6.1 shall, under no circumstances exceed the
lesser of (i) the total amount of money contributed to the Partnership by the
Partner, and (ii) the amount of the First Funding Date Contribution.

6.2    Indemnification by the Partner. The Partner agrees to indemnify the
Partnership, the General Partner, each of their respective Affiliates, and all
of their respective Representatives (collectively, “Partnership Related
Parties”) for, and hold each of them harmless against, any and all Adverse
Consequences to the extent resulting from, arising out of, or in any way related
to (a) the breach or inaccuracy of any representation or warranty made by the
Partner in Section 3.2, or (b) the breach of any of the covenants of the Partner
contained in this Agreement.

6.3    Survival of Provisions; Limitation of Liability.
(a)    The representations and warranties set forth in Sections 3.1(a)
(Organization; Good Standing), 3.1(b) (Authorization; Enforceability),  3.2(a)
(Organization; Good Standing) 3.2(b) (Authorization; Enforceability); 3.2(f)
(Certain Fees); 3.2(g) (Unregistered Securities); 3.2(i) (Sanctions); and 3.2(j)
(Compliance with Laws) will survive the execution and delivery of this Agreement
indefinitely, the representations and warranties set forth in Section 3.1(j)
(Taxes) will survive until 30 days after the expiration of the applicable
statute of limitations, and the other representations and warranties contained
in this Agreement will survive for a period of 12 months following the Phase 1
Project FID Date, regardless of any


 
28
 




--------------------------------------------------------------------------------




investigation made by or on behalf of the Partnership or the Partner. The
covenants made in this Agreement or any other Transaction Document will survive
the Phase 1 Project FID Date and remain operative and in full force and effect.
(b)     Any claim for indemnification hereunder must be made prior to the
expiration of the survival period of such representation or warranty as set
forth in Section 6.3(a); provided, however, that for purposes of determining
when an indemnification claim has been made, the date on which a Partner Related
Party or Partnership Related Party, as the case may be, provides notice (stating
in reasonable detail the basis of the claim for indemnification) to the
Partnership or the Partner, as applicable, will constitute the date upon which
such claim has been made.
(c)    The aggregate liability of the Partnership under this Agreement shall not
exceed an amount equal to the First Funding Date Contribution.
(d)    No Partner Related Party or Partnership Related Party will be entitled to
recover special, consequential, indirect, exemplary, incidental, lost profits,
speculative or punitive damages under this Agreement.

6.4    Indemnification Procedure. Promptly after any Partnership Related Party
or Partner Related Party (as the case may be, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third person, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement (each a
“Third-Party Claim”), the Indemnified Party shall give the indemnitor hereunder
(the “Indemnifying Party”) written notice of such Third-Party Claim or the
commencement of such action, suit or proceeding, provided that failure to so
notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure. Such
notice will state the nature and the basis of such Third-Party Claim to the
extent then known. The Indemnifying Party will have the right to defend and
settle, at its own expense and by its own counsel who will be reasonably
acceptable to the Indemnified Party, any such matter as long as the Indemnifying
Party pursues the same diligently and in good faith. If the Indemnifying Party
undertakes to defend or settle, it shall promptly notify the Indemnified Party
of its intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation will include,
but will not be limited to, furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. After the Indemnifying Party
has notified the Indemnified Party of its intention to undertake to defend or
settle any such asserted liability, and for so long as the Indemnifying Party
diligently pursues such defense, the Indemnifying Party will not be liable for
any additional legal expenses incurred by the Indemnified Party in connection
with any defense or settlement of such asserted liability; provided, however,
that the Indemnified Party will be entitled (a) at its expense, to participate
in the defense of such asserted liability and the negotiations of the settlement
thereof, and (b) if (i) the Indemnifying Party has failed to assume the defense
or employ counsel reasonably acceptable to the Indemnified Party, or (ii) the
defendants in any such action


 
29
 




--------------------------------------------------------------------------------




include both the Indemnified Party and the Indemnifying Party and counsel to the
Indemnified Party will have concluded that there may be reasonable defenses
available to the Indemnified Party that are different from or in addition to
those available to the Indemnifying Party or if the interests of the Indemnified
Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
will not settle any indemnified Third-Party Claim without the consent of the
Indemnified Party (which consent will not be unreasonably delayed), unless the
settlement thereof imposes no liability or obligation on, and includes a
complete release from liability of, and does not include any admission of
wrongdoing or malfeasance by, the Indemnified Party.

ARTICLE 7
TERMINATION

7.1    Termination. This Agreement may be terminated:
(a)    by the Partnership, (i) upon a Bankruptcy of the Partner or (ii) upon 30
days’ prior written notice to the Partner if the Partner is in material breach
of a representation, warranty, covenant, or agreement in this Agreement (other
than as provided in Section 7.1(b)), and the breach is not cured during the
30-day notice period;
(b)    by either Party, if the other Party breaches any representation or
warranty made by such Party in Section 3.1(l) or 3.2(j), as applicable, or any
covenant of such Party set forth in Section 5.6(a)(i);
(c)    by either Party in accordance with Section 2.1(c); or
(d)    by the mutual written consent of the Parties.

7.2    Effect of Termination. The Party terminating this Agreement will give
written notice to the other Party. In the event of a termination, this Agreement
will cease to have force and effect, and there will be no further Liability or
obligation on the part of the Partnership or Partner, except that (a) the
provisions of Section 5.5, Article 6, this Section 7.2, and Article 8 will
survive after any such termination, and (b) each Party will continue to be
liable for any breach by such Party of this Agreement occurring prior to such
termination.

ARTICLE 8
GENERAL PROVISIONS

8.1    Notices.
(a)    Except where otherwise specifically provided in this Agreement, all
notices, requests, consents, proposals, approvals and statements shall be in
writing and in English, and if properly addressed to the recipient in the manner
required by Sections 8.1(b) and


 
30
 




--------------------------------------------------------------------------------




8.1(c), shall be deemed to have been properly given or delivered: (i) on the
date of actual delivery when personally delivered to the intended recipient or
when delivered to the intended recipient by a reputable courier delivery
service; or (ii) on the date specified in Section 8.1(b)(ii), if by Electronic
Transmission, provided that if such Electronic Transmission is directed after
5:00 p.m. (local time of the recipient) or on a day that is not a Business Day,
then on the next succeeding Business Day after the date specified in Section
8.1(b)(ii).
(b)    The following provisions apply to notices given by Electronic
Transmission:
(i)    Without limiting the manner by which notice otherwise may be given
effectively to Parties pursuant to Section 8.1(a), any notice to the Partner
given by the Partnership or the General Partner under any provision of this
Agreement, shall be effective if given by a form of Electronic Transmission.
(ii)    Notice given pursuant to Section 8.1(b)(i) will be deemed delivered on
the date on which it is directed to the electronic mail address set forth in
Section 8.1(c), or to such other electronic mail address as the addressee
previously may have specified by written notice given to the other parties
hereto in the manner contemplated by Section 8.1(a).
(iii)    The Partner and the Partnership hereby consent to receive notices by
Electronic Transmission at their respective electronic mail address set forth in
Section 8.1(c).
(c)    A non-electronic document is deemed to be properly addressed, in each
case, if to the Partner or the Partnership, to the address of such Person as set
forth in this Section 8.1(c); or, in each case, to such other address or
addresses as the addressee may have specified by written notice given to the
other parties hereto in the manner contemplated by Section 8.1(a).
If to the Partner, to:
Total Delaware, Inc.
1201 Louisiana Street, Suite 1800
Houston, Texas 77002
Attention: General Counsel
Email:    Elizabeth.matthews@total.com;
Isabelle.salhorgne@total.com
If to the Partnership, to:
Driftwood Holdings LP
c/o Tellurian Inc.
1201 Louisiana Street, Suite 3100
Houston, TX 77002



 
31
 




--------------------------------------------------------------------------------




Attention: General Counsel
Email: Notices@Driftwood.com

8.2    Amendment and Waiver. Neither this Agreement nor any term hereof may be
changed, amended or terminated orally, but only by written act of the Parties
(or, in respect of a waiver, the waiving Party). No failure or delay on the part
of a Party in the exercise of any right hereunder will operate as a waiver
thereof, nor will any single or partial exercise of any such right preclude any
other or further exercise thereof or of any other right.

8.3    Binding Nature; Assignment. This Agreement will bind and inure to the
benefit of the Parties and their respective successors and legal representatives
and permitted assigns. No Party will assign its rights and obligations under
this Agreement, without the prior written consent of the other Party, and any
such assignment contrary to the terms hereof will be null and void and of no
force and effect.

8.4    Severability. Every term and provision of this Agreement is intended to
be severable. If any term or provision hereof is illegal or invalid for any
reason whatsoever, such term or provision will be enforced to the maximum extent
permitted by Law and, in any event, such illegality or invalidity shall not
affect the validity of the remainder of this Agreement.

8.5    Governing Law. THIS AGREEMENT AND THE RIGHTS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, INTERPRETED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS (EXCLUSIVE OF CHOICE OF LAW PROVISIONS) OF THE STATE OF DELAWARE
AS TO ALL MATTERS, INCLUDING, BUT NOT LIMITED TO, MATTERS OF VALIDITY,
CONSTRUCTION, EFFECT, PERFORMANCE AND REMEDIES.

8.6    Arbitration. Any dispute arising under or relating to this Agreement or
the transactions contemplated hereby (each, a “Dispute”) shall be exclusively
and definitively resolved through final and binding arbitration in accordance
with this Section 8.6, it being the intention of the Parties that this is a
broad form arbitration agreement designed to encompass all possible claims and
disputes under this Agreement.
(a)    Rules. The arbitration shall be conducted in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”)
(as then in effect).
(b)    Number of Arbitrators. The arbitral tribunal shall consist of three
arbitrators, who shall endeavor to complete the final hearing in the arbitration
within six months after the appointment of the last arbitrator.
(c)    Method of Appointment of the Arbitrators. If there are only two parties
to the Dispute, then each party to the Dispute shall appoint one arbitrator
within 30 days of the filing of the arbitration, and the two arbitrators so
appointed shall select the presiding arbitrator within 30 days after the latter
of the two arbitrators has been appointed by the parties to the Dispute. If a
party to the Dispute fails to appoint its party-appointed arbitrator or if the
two party-appointed arbitrators cannot reach an agreement on the presiding
arbitrator


 
32
 




--------------------------------------------------------------------------------




within the applicable time period, then the AAA shall serve as the appointing
authority and shall appoint the remainder of the three arbitrators not yet
appointed. If the arbitration is to be conducted by three arbitrators and there
are more than two parties to the Dispute, then within 30 days of the filing of
the arbitration, all claimants shall jointly appoint one arbitrator and all
respondents shall jointly appoint one arbitrator, and the two arbitrators so
appointed shall select the presiding arbitrator within 30 days after the latter
of the two arbitrators has been appointed by the parties to the Dispute. If
either all claimants or all respondents fail to make a joint appointment of an
arbitrator, or if the party-appointed arbitrators cannot reach an agreement on
the presiding arbitrator within the applicable time period, then the AAA shall
serve as the appointing authority and shall appoint the remainder of the three
arbitrators not yet appointed.
(d)    Consolidation. If multiple arbitration proceedings are initiated under
this Agreement, the Partnership Agreement, the General Partner LLC Agreement,
the Management and Advisory Services Agreement, any LNG marketing agreement
between Driftwood LNG and Tellurian Trading UK Ltd., the LNG SPA, or one or more
other contribution agreements or LNG sale and purchase agreements entered into
between the Partnership and one or more of its other limited partners (or their
respective Affiliates), the subject matters of which are related by common
questions of law or fact and which could result in conflicting awards or
obligations, then any party to any such dispute may request prior to the
appointment of the arbitrators for such multiple or subsequent disputes that all
such proceedings be consolidated into a single arbitral proceeding. Such request
shall be directed to the AAA, which shall consolidate appropriate proceedings
into a single proceeding unless consolidation would result in undue delay for
the arbitration of the disputes.
(e)    Place of Arbitration. Unless otherwise agreed by all parties to the
Dispute, the place of arbitration shall be New York, New York.
(f)    Language. The arbitration proceedings shall be conducted in the English
language, and the arbitrators shall be fluent in the English language.
(g)    Entry of Judgment. The award of the arbitral tribunal shall be final and
binding. Judgment on the award of the arbitral tribunal may be entered and
enforced by any court of competent jurisdiction. The parties hereto agree that
service of process for any action to enforce an award may be accomplished
according to the procedures of Section 8.1 as well as any other procedure
authorized by Law.
(h)    Notice. All notices required for any arbitration proceeding shall be
deemed properly given if given in accordance with Section 8.1.
(i)    Qualifications and Conduct of the Arbitrators. All arbitrators shall be
and remain at all times wholly impartial, and, once appointed, no arbitrator
shall have any ex parte communications with any of the parties to the Dispute
concerning the arbitration or the underlying Dispute other than communications
directly concerning the selection of the presiding arbitrator, where applicable.


 
33
 




--------------------------------------------------------------------------------




(j)    Interim Measures. Any party to the Dispute may apply to a court in New
York, New York for interim measures (i) prior to the constitution of the
arbitral tribunal (and thereafter as necessary to enforce the arbitral
tribunal’s rulings); or (ii) in the absence of the jurisdiction of the arbitral
tribunal to rule on interim measures in a given jurisdiction. The parties hereto
agree that seeking and obtaining such interim measures shall not waive the right
to arbitration. The parties hereto unconditionally and irrevocably submit to
jurisdiction in New York, New York for the limited purposes of an application
for interim measures under this Section 8.6(j). The arbitrators (or in an
emergency the presiding arbitrator acting alone in the event one or more of the
other arbitrators is unable to be involved in a timely fashion) may grant
interim measures including injunctions, attachments, and conservation orders in
appropriate circumstances, which measures may be immediately enforced by court
order. Hearings on requests for interim measures may be held in person, by
telephone, by video conference or by other means that permit the parties to the
Dispute to present evidence and arguments.
(k)    Costs and Attorneys’ Fees. The arbitral tribunal is authorized to award
costs of the arbitration in its award, including: (i) the fees and expenses of
the arbitrators; (ii) the costs of assistance required by the tribunal,
including its experts; (iii) the fees and expenses of the administrator; (iv)
the reasonable costs for legal representation of a successful party; and (v) any
such costs incurred in connection with an application for interim or emergency
relief and to allocate those costs between the parties to the Dispute. The costs
of the arbitration proceedings, including attorneys’ fees, shall be borne in the
manner determined by the arbitral tribunal.
(l)    Interest. The award shall include pre-award and post-award interest, as
determined by the arbitral tribunal, from the date of any default or other
breach of this Agreement until the arbitral award is paid in full. Interest
shall accrue at a rate per annum equal to two percent above LIBOR (as in effect
on the day such award was issued) on and from the day when such award was issued
until the date of its repayment, provided that, without prejudice to the other
terms of this Agreement, if such period lasts longer than 90 Days, the
applicable LIBOR rate for each successive term of 90 days during that period
shall be that in effect on the first day of that 90-day period. Interest shall
accrue from day to day and be calculated on the basis of a 360-day year.
(m)    Currency of Award. The arbitral award shall be made and payable in U.S.
dollars, free of any tax or other deduction.
(n)    Waiver of Challenge to Decision or Award. To the extent permitted by Law,
the parties hereto hereby waive any right to appeal from or challenge any
arbitral decision or award, or to oppose enforcement of any such decision or
award before a court or any Governmental Authority, except with respect to the
limited grounds for modification or non-enforcement provided by any applicable
arbitration statute or treaty.
(o)    Confidentiality. Any arbitration relating to a Dispute (including an
arbitral award, a settlement resulting from an arbitral award, documents
exchanged or produced during an arbitration proceeding, and memorials, briefs,
or other documents prepared for


 
34
 




--------------------------------------------------------------------------------




the arbitration proceeding) shall be Confidential Information subject to the
confidentiality provisions of Section 5.5; provided, however, that breach of
such confidentiality provisions shall not void any settlement, determination, or
award.

8.7    Power of Attorney. By way of assuming its obligations hereunder and under
the Partnership Agreement, the Partner, as principal, on behalf of itself and
its Affiliates, hereby appoints the General Partner as its and its Affiliates’
true and lawful representative and attorney-in-fact, in its name, place, and
stead to make, execute, sign, acknowledge, swear to and/or file:
(a)    any partnership certificate, business certificate, fictitious name
certificate, amendment thereto or other instrument or document of any kind
necessary or desirable to accomplish the business, purpose, and objectives of
the Partnership or required by any applicable Law;
(b)    following the occurrence of the Phase 1 Project FID Date, the Partnership
Agreement, the LNG SPA, and any amendments to the foregoing duly approved as
provided therein;
(c)    any instrument or document necessary or reasonably advisable to implement
the provisions of the Partnership Agreement or the LNG SPA;
(d)    any and all instruments, certificates, and other documents which may be
deemed necessary or desirable to effect the winding-up and termination of the
Partnership in accordance with the provisions of the Partnership Agreement; and
(e)    all other documents or instruments that may be considered reasonably
necessary by the General Partner to carry out the foregoing.
To the fullest extent permitted by applicable Law, the power of attorney granted
hereby will be deemed to be coupled with an interest and is intended to secure
an interest in Property and the obligations of the Partner under this Agreement,
shall be irrevocable, shall survive and not be affected by the dissolution,
Bankruptcy, disability, or incapacity of the Partner, and shall extend to the
Partner’s successors and assigns. The Partner, in agreeing to adhere to and be
bound by the Partnership Agreement, acknowledges and agrees to the grant of a
power of attorney in favor of the General Partner in accordance with Section
10.2 of the Partnership Agreement. The General Partner is an express third-party
beneficiary of the terms of this Section 8.7. By way of clarification, the
powers of attorney granted to the General Partner in the Partnership Agreement
and this Agreement are intended to be ministerial in scope and limited solely to
those items permitted under the relevant grant of authority, and such powers of
attorney are not intended to be a general grant of power to independently
exercise discretionary judgment on behalf of the Partner, and such powers of
attorney shall not be used in any manner that would make the Partner liable for
the debts and obligations of the Partnership in contravention of the Partnership
Agreement or be contrary to the provisions of the Partnership Agreement or this
Agreement. The Partner shall be provided with prompt written notice and a copy
of any and all relevant documentation in the event of any exercise by the
General Partner of the power of attorney granted hereby or by the Partner under
the Partnership Agreement.


 
35
 




--------------------------------------------------------------------------------





8.8    Immunity.
(a)    Each Party, to the maximum extent permitted by applicable Law, as to
itself and its assets, hereby irrevocably, unconditionally, knowingly and
intentionally waives any and all rights of immunity (sovereign or otherwise) and
agrees not to claim, or assert any immunity with respect to the matters covered
by this Agreement in any arbitration or other action with respect to this
Agreement, whether arising by statute or otherwise, that it may have or may
subsequently acquire, including rights under the doctrines of sovereign immunity
and act of state, immunity from legal process (including service of process or
notice, pre-judgment or pre-award attachment, attachment in aid of execution, or
otherwise), immunity from jurisdiction or judgment of any court, arbitrator, or
tribunal (including any objection or claim on the basis of inconvenient forum),
and immunity from enforcement or execution of any award or judgment or any other
remedy.
(b)    Each Party hereby irrevocably, unconditionally, knowingly, and
intentionally:
(i)    agrees that the execution, delivery and performance by such Party of this
Agreement constitute private and commercial acts rather than public or
governmental acts; and
(ii)    consents in respect of the enforcement of any judgment against such
Party in any such proceedings in any jurisdiction and to the giving of any
relief or the issue of any process in connection with such proceedings
(including the making, enforcement, or execution of any such judgment or any
order arising out of any such judgment against or in respect of any property
whatsoever irrespective of its use or intended use).

8.9    Entire Agreement. This Agreement, together with the other Transaction
Documents, constitutes the entire understanding of the Parties with respect to
the subject matter hereof, and supersedes all prior statements or agreements,
whether oral or written, among the Parties with respect to such subject matter.

8.10    Right to Maintain. With respect to each Subsequent Phase Project, within
30 days after the execution of the first equity capital contribution agreement
entered into by the Partnership in respect of such Subsequent Project (or, if
the Partnership does not enter into any equity capital contribution agreements
in respect of such Subsequent Phase Project, then at least 90 days prior to the
declaration of FID in respect of such Subsequent Phase Project (or estimated
date thereof, provided that such FID is not declared fewer than 90 days
thereafter)), the Partnership shall deliver written notice to the Partner
offering the Partner the right, exercisable within 30 Business Days after
receipt of such notice, to enter into an equity capital contribution agreement
in respect of such Subsequent Phase Project that provides the Partner (on
substantially equivalent terms provided to other Limited Partners or prospective
Limited Partners executing equity capital contribution agreements in respect of
such Subsequent Phase Project, if applicable and subject in any case to Section
8.12(b)) the ability to purchase a number of Class C Units or Class D Units, as
applicable, equal to (a) 552, multiplied by (b) the Partner Ownership Percentage
as of the date of such notice.


 
36
 




--------------------------------------------------------------------------------




Such notice shall contain reasonably detailed information concerning the
specifics of the proposed FID in respect of such Subsequent Phase Project
(including a reasonably detailed financial model and copies of material
contracts). Further, the Partnership shall cooperate to promptly provide to the
Partner any additional information concerning an investment in the Partnership
in respect of such Subsequent Phase Project as the Partner may reasonably
request from time to time. If the Partner does not exercise the right set forth
in the foregoing provisions of this Section 8.10 to enter into an equity capital
contribution agreement in respect of a Subsequent Phase Project within the 30
Business Day period described above, then the Partnership shall not thereafter
be obligated to offer the Partner the right to enter into an equity capital
contribution agreement in respect of such Subsequent Phase Project; provided,
however, that, if (a) the Partner elects to exercise its right to execute an
equity capital contribution agreement in respect of a Subsequent Phase Project
pursuant to this Section 8.10 and such equity capital contribution agreement
expires by its terms or is terminated (other than as a result of the Partner’s
default thereunder) prior to FID in respect of such Subsequent Phase Project, or
(b) the Partnership materially changes the terms on which Limited Partners may
execute equity capital contribution agreements in respect of such Subsequent
Phase Project prior to FID in respect thereof, including by execution of an
equity capital contribution agreement on terms that are more favorable to a
Limited Partner or prospective Limited Partner, then, in any such case, the
terms of this Section 8.10 shall apply anew in respect of such Subsequent Phase
Project and the Partner shall again be entitled to notice and the right to elect
to execute an equity capital contribution agreement in respect of such
Subsequent Phase Project as provided in the foregoing provisions of this Section
8.10.

8.11    Co-Sale Right. Prior to any sale or transfer of all its Class A Units
(other than a sale or transfer to one or more Affiliates of Tellurian), the
Initial Limited Partner shall deliver, or cause to be delivered, a written
notice (the “Notice of Sale”) to the Partner including (a) the statement of the
Initial Limited Partner’s bona fide intention to sell or transfer all of its
Class A Units, (b) if known, the name of the prospective transferee, (c) the
number of Class A Units to be sold or transferred, (d) the terms and conditions
of the contemplated sale or transfer, (e) the price per Class A Unit, and (f)
the expected closing date. The Partner may request to sell or transfer all of
its Class A Units in the contemplated transaction described in the Notice of
Sale by delivering written notice (the “Co-Sale Notice”) to the Initial Limited
Partner within 45-days after the delivery of the Notice of Sale. Promptly after
receipt of the Co-Sale Notice, the Initial Limited Partner will use its
commercially reasonable efforts to cause the buyer(s) to agree to purchase all
of the Class A Units elected to be sold by the Partner at a purchase price and
on terms equal to the per Class A Unit purchase price and terms specified in the
Notice of Sale. If the proposed transferee does not wish to purchase all of the
Class A Units made available by the Initial Limited Partner and the Partner,
then the number of Class A Units to be sold by the Partner and the Initial
Limited Partner to the proposed transferee shall be reduced proportionately, pro
rata based on the respective Class A Percentages of the Partner and the Initial
Limited Partner, provided that the General Partner shall not withhold its
consent required under Section 4.6(a) of the Partnership Agreement to the
Partner’s participation in any such sale that results in the Partner holding
fewer than 100 Class A Units. If the Partner does not elect to sell its Class A
Units pursuant to this Section 8.11 by delivering a Co-Sale Notice within the
45-day period described above, then the Initial Limited Partner shall be
entitled to sell to the proposed transferee that number of Class A Units
described in the Notice of Sale under the terms and conditions set forth in the
Notice of Sale.


 
37
 




--------------------------------------------------------------------------------





8.12    Most Favored Nations.
(a)    Phase 1 Project. If at any time on or after the Effective Date the
Partnership enters into any equity capital contribution agreement with any
Limited Partner (other than Tellurian or its Affiliates) pursuant to which such
Limited Partner purchases or acquires, or will be permitted to purchase or
acquire, Class A Units from the Partnership in respect of the Phase 1 Project
(other than Additional Issuance Units) at a price per Class A Unit that is less
than the Class A Unit Issue Price, the Partnership will provide the Partner with
prompt written notice of its execution of such equity capital contribution
agreement, and the Partner shall have the right, by delivery of written notice
to the Partnership of such election within 30 days after receipt of such notice
from the Partnership, to elect to reduce the Class A Unit Issue Price to an
amount equal to the price per Class A Unit set forth in the equity capital
contribution agreement entered into between the Partnership and such Limited
Partner.
(b)    Subsequent Phase Projects. If (i) the Partner (or its Affiliate) enters
into an equity capital contribution agreement with the Partnership in respect of
a Subsequent Phase Project and makes a capital commitment to the Partnership in
exchange for the issuance of Class C Units or Class D Units, as applicable,
thereunder, and (ii) at any time thereafter the Partnership enters into any
equity capital contribution agreement with any Limited Partner (other than
Tellurian or its Affiliates) pursuant to which such Limited Partner purchases or
acquires, or will be permitted to purchase or acquire, Class C Units or Class D
Units, as applicable, from the Partnership in respect of such Subsequent Phase
Project (other than Additional Issuance Units) at a price per Unit that is less
than the price per Unit set forth in the equity capital contribution agreement
entered into between the Partner (or its Affiliate) and the Partnership that is
described in clause (i) above, the Partnership will provide the Partner (or its
Affiliate) with prompt written notice of its execution of such equity capital
contribution agreement, and the Partner (or its Affiliate) shall have the right,
by delivery of written notice to the Partnership of such election within 30 days
after receipt of such notice from the Partnership, to elect to reduce the price
per Class C Unit or Class D Unit, as applicable, in the equity capital
contribution agreement executed by the Partner in respect of such Subsequent
Phase to an amount equal to the price per Class C Unit or Class D Unit, as
applicable, set forth in the equity capital contribution agreement entered into
between the Partnership and such Limited Partner.

8.13    No Third Party Beneficiaries. Except as expressly set forth herein, the
provisions of this Agreement are intended solely to benefit the Parties and, to
the fullest extent permitted by applicable Law, shall not be construed as
conferring any benefit upon any other Person.

8.14    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute a single agreement. The exchange of copies of this
Agreement and of signature pages by electronic mail in “portable document
format” (“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, or by a combination of
such means, shall constitute effective execution and delivery of this Agreement
as to the parties hereto and may be used in lieu of an original Agreement for
all purposes. Signatures of the parties hereto transmitted


 
38
 




--------------------------------------------------------------------------------




by electronic transmission shall be deemed to be original signatures for all
purposes. Except for cases of fraud or forgery, no Party shall raise the use of
any electronic signature or the use of electronic mail or other similar
transmission method as a means to deliver a signature to this Agreement or any
amendment hereto as the basis of a defense to the formation or enforceability of
a contract, and each Party forever waives any such defense.
[Remainder of page intentionally left blank. Signature pages follow.]


 
39
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the Effective Date.
 
THE PARTNER:
 
 
 
 
TOTAL DELAWARE, INC.
 
 
 
 
By:
/s/ Christophe Gerondeau
 
Name:
Christophe Gerondeau
 
Title:
President



Signature Page to Equity Capital Contribution Agreement

--------------------------------------------------------------------------------




 
THE PARTNERSHIP:
 
 
 
 
DRIFTWOOD HOLDINGS LP
 
 
 
 
By:
/s/ R. Keith Teague
 
Name:
R. Keith Teague
 
Title:
Chief Executive Office

 
THE GENERAL PARTNER:
 
 
 
 
(solely for purposes of Section 8.11)
 
 
 
 
DRIFTWOOD GP HOLDINGS LLC
 
 
 
 
By:
/s/ R. Keith Teague
 
Name:
R. Keith Teague
 
Title:
Chief Executive Office



Signature Page to Equity Capital Contribution Agreement

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF PARTNERSHIP AGREEMENT
[See attached]


Exhibit A to Equity Capital Contribution Agreement

--------------------------------------------------------------------------------




Final version





--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
OF
DRIFTWOOD HOLDINGS LP
(a Delaware limited partnership)


THE UNITS REFERENCED IN THIS FIRST AMENDED AND RESTATED LIMITED PARTNERSHIP
AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS IN RELIANCE UPON EXEMPTIONS UNDER SUCH ACT
AND LAWS. THE SALE, TRANSFER OR OTHER DISPOSITION OF SUCH UNITS IS PROHIBITED
UNLESS SUCH SALE, TRANSFER OR DISPOSITION IS MADE IN COMPLIANCE WITH SUCH ACT
AND OTHER APPLICABLE LAWS. ADDITIONAL RESTRICTIONS ON TRANSFER OF SUCH UNITS ARE
SET FORTH IN THIS FIRST AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT.

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------





TABLE OF CONTENTS
ARTICLE I DEFINITIONS
1
1.1
Definitions
1
1.2
Other Definitional Provisions
24
ARTICLE II FORMATION
25
2.1
Formation; Amendment and Restatement of Original Agreement
11
2.2
Name
14
2.3
Registered Office and Registered Agent
25
2.4
Duration
25
2.5
Purposes and Powers
25
2.6
Foreign Qualification
25
ARTICLE III THE GENERAL PARTNER; MANAGEMENT OF THE PARTNERSHIP
26
3.1
Management of the Partnership by the General Partner
26
3.2
No Participation in Management by the Limited Partners
29
ARTICLE IV LIMITED PARTNERS; CAPITALIZATION
29
4.1
Limited Partner Information
29
4.2
Units
30
4.3
Capital Commitments, Capital Contributions, and Issuances of Units
30
4.4
Additional Limited Partners
39
4.5
Representations and Warranties of Limited Partners
40
4.6
Transfer Restrictions
42
4.7
Sale of the Partnership
46
4.8
Redemption Rights
47
4.9
Confidentiality
47
4.10
Withdrawal
48
4.11
Compensation
48
4.12
Capital Accounts
49
4.13
Withdrawal or Reduction of Capital Contributions
49
4.14
Liability of Limited Partners
49
4.15
Compliance with Laws
49
4.16
Security in Partnership Assets; Cooperation
51
4.17
Mandatory Redemption
51
4.18
Proposal of Secondees
52
ARTICLE V PARTNERSHIP EXPENSES
52
5.1
Payment of Partnership Expenses
52
5.2
Management and Advisory Services Agreement
52
ARTICLE VI ALLOCATIONS AND DISTRIBUTIONS
52
6.1
Basic Allocations
52
6.2
Special Allocations
53
6.3
Tax Allocations; Section 704(c)
55
6.4
Other Allocation Rules
57
6.5
Allocations on Transfers
57
6.6
Quarterly Operating Distributions
57
6.7
Other Distributions
57
6.8
Retention of Distributions in Respect of Defaulting Partners
58



i



--------------------------------------------------------------------------------




6.9
Limitations upon Distributions
58
ARTICLE VII BOOKS AND ACCOUNTS; FINANCIAL REPORTS; WITHHOLDING
58
7.1
Records and Access to Books and Records
58
7.2
Financial Statements, Quarterly Reports, and Tax Returns
59
7.3
Technical Reports
60
7.4
Partnership Representative
60
7.5
FATCA
63
7.6
Withholding
64
ARTICLE VIII DISSOLUTION AND WINDING UP
65
8.1
Dissolution
65
8.2
Winding Up
65
8.3
Distribution of Assets Upon Winding Up
65
8.4
Distributions in Kind
66
8.5
Certificate of Cancellation
66
ARTICLE IX EXCULPATION AND INDEMNIFICATION
66
9.1
Exculpation
66
9.2
Conflicts of Interest
68
9.3
Indemnification
68
9.4
Limitation by Law; Survival
71
ARTICLE X AMENDMENTS; POWER OF ATTORNEY
71
10.1
Amendments
71
10.2
Power of Attorney
74
ARTICLE XI MISCELLANEOUS PROVISIONS
75
11.1
Notices
75
11.2
Counterparts; Electronic Signatures
76
11.3
Interpretation; Construction
77
11.4
Successors and Assigns
78
11.5
Severability
78
11.6
Further Actions
78
11.7
Non-Waiver
78
11.8
Applicable Law
79
11.9
Arbitration
79
11.10
Immunity
81
11.11
Waiver of Partition
82
11.12
No Third Party Beneficiaries
82
11.13
Compliance with Anti-Money Laundering Requirements
82
11.14
Audit Right
82
11.15
Partnership Counsel
82
11.16
Entire Agreement
83

Schedule 1
Partnership Register
 
 
Exhibit A
Form of Management and Advisory Services Agreement



ii



--------------------------------------------------------------------------------





FIRST AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
OF
DRIFTWOOD HOLDINGS LP
This FIRST AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT of DRIFTWOOD
HOLDINGS LP, a Delaware limited partnership (the “Partnership”), is made and
entered into by and among. the Partners (as defined below) as of [        ],
2019 (the “Effective Date”).

RECITALS
WHEREAS, the Partnership was originally formed as a limited liability company
under the laws of the State of Delaware on December 21, 2017 upon the filing of
a Certificate of Formation with the Secretary of State of the State of Delaware
in accordance with the Delaware Limited Liability Company Act;
WHEREAS, the organizational form of the Partnership was converted from that of a
Delaware limited liability company to that of a Delaware limited partnership
upon the filing of (a) a Certificate of Conversion with the Secretary of State
of the State of Delaware in accordance with Section 17-217 of the Act, and (b)
the Certificate with the Secretary of State of the State of Delaware on June 27,
2019, in accordance with the Act;
WHEREAS, the General Partner and the Initial Limited Partner entered into that
certain Limited Partnership Agreement of the Partnership on June 27, 2019 (the
“Original Agreement”); and
WHEREAS, concurrently with the execution of this Agreement, the General Partner
has declared FID with respect to the Phase 1 Project, and the Effective Date
shall therefore be the Phase 1 Project FID Date.
WHEREAS, the General Partner, the Initial Limited Partner, and the Limited
Partners admitted to the Partnership on the date hereof desire to amend and
restate the Original Agreement in its entirety and to enter into this Agreement
to set forth, among other things, the governance and terms of the Partnership
from and after the Effective Date.
NOW, THEREFORE, the Partners hereby agree to continue the Partnership and hereby
amend and restate the Original Agreement, which is replaced and superseded in
its entirety by this Agreement, as follows:

ARTICLE I
DEFINITIONS

1.1    Definitions. As used in this Agreement, the following capitalized terms
have the following meanings (unless otherwise expressly provided herein):
“AC Member” has the meaning given to such term in the General Partner LLC
Agreement.


1



--------------------------------------------------------------------------------




“Act” means the Delaware Revised Uniform Limited Partnership Act, as amended
from time to time.
“Additional Issuance Notice” means a Class A Additional Issuance Notice, a Class
C Additional Issuance Notice, or a Class D Additional Issuance Notice, as
applicable.
“Additional Issuance Unit Price” means, with respect to any Additional Issuance
Unit issued pursuant to Section 4.3(e)(ii), the price per Additional Issuance
Unit set forth in the applicable Additional Issuance Notice.
“Additional Issuance Units” means the Additional Class A Units, Additional Class
C Units, or Additional Class D Units, as applicable, to be issued in exchange
for additional Capital Contributions made pursuant to an Additional Issuance
Notice pursuant to Section 4.3(e)(ii).
“Adjusted Capital Account” means, with respect to a Limited Partner, the Capital
Account established and maintained for such Limited Partner, as the same is
specially computed after giving effect to the following adjustments:
(a)    credit to such Limited Partner’s Capital Account for any amounts which
such Limited Partner is deemed obligated to restore pursuant to Treasury
Regulations Sections 1.704-1(b)(2)(ii)(c), 1.704-2(g)(1) and 1.704-2(i)(5); and
(b)     debit to such Limited Partner’s Capital Account the items described in
Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of “Adjusted Capital Account” is intended to comply
with the provisions of Treasury Regulations Sections 1.704-1(b)(2)(ii)(d) and
1.704-2 and shall be interpreted consistently therewith.
“Advisers Act” means the U.S. Investment Advisers Act of 1940, as amended.
“Advisor” means Tellurian Inc., a Delaware corporation, or its successor under
the Management and Advisory Services Agreement.
“Advisory Committee” has the meaning given to such term in the General Partner
LLC Agreement.
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with such Person. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”) means the direct or indirect ownership of 50% or
more of the voting rights in a Person or the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract, or
otherwise. For purposes of this Agreement, references to Affiliates of the
Partnership shall only include Affiliates of the Partnership that are direct or
indirect subsidiaries of the Partnership.


2



--------------------------------------------------------------------------------




“Agreed Value” means (a) in the case of contributions or distributions of cash,
the amount thereof, and (b) in the case of any contributions or distributions of
Property (other than cash), the fair market value of such Property, (i) with
respect to the contribution of any such Property other than cash under a
Contribution Agreement, as determined in accordance with the provisions of such
Contribution Agreement, and (ii) with respect to the contribution or
distribution of any other such Property, as determined by the General Partner.
“Agreement” means this First Amended and Restated Limited Partnership Agreement
of the Partnership, as the same may be amended from time to time in accordance
with Section 10.1.
“Allocation Year” means (a) the period commencing on the date the Partnership is
first classified as a partnership for U.S. federal income tax purposes and
ending on December 31 of the year in which the Partnership first has such
classification, (b) any subsequent 12-month period commencing on January 1 and
ending on December 31, or (c) any portion of the period described in clause (a)
or (b) for which the Partnership is required to allocate Profit, Loss, and other
items of Partnership income, gain, loss or deduction for U.S. federal income tax
purposes, unless the Partnership is required by Section 706 of the Code to use a
different tax year, in which case “Allocation Year” shall mean such different
tax year (or relevant portion thereof).
“Anti-Corruption Law” means (i) for all Partners and the Partnership, the laws,
statutes, rules and regulations governing the activities of the Partnership and
this Agreement which prohibit bribery and corruption, as well as where
applicable, the principles described in the Convention on Combating Bribery of
Foreign Public Officials in International Business Transactions, signed in Paris
on December 17, 1997, which entered into force on February 15, 1999, and such
Convention’s Commentaries, and (ii) for the Partnership and each Partner, the
laws prohibiting bribery and corruption in the States in which such Person is
organized or registered, carries out most of its business activities, or is
listed on a stock market, or in the jurisdictions in which the parent company of
such Person is incorporated or registered carries out most of its business
activities, or is listed on a stock market; including, in each case, any of the
U.S. Foreign Corrupt Practices Act, the OECD convention on anti-bribery, the
U.K. Bribery Act of 2010, E.U. and E.U. member country anti-bribery and
corruption laws, and any other corruption or similar statute, regulation, order
or convention binding on the applicable Person, as each may be amended from time
to time, and including any implementing regulations promulgated pursuant
thereto.
“Bankrupt” or “Bankruptcy” means, with respect to any Person: (a) that such
Person (i) files in any court pursuant to any statute of the United States or of
any state a voluntary petition in bankruptcy or insolvency, (ii) files a
petition or answer seeking for such Person a reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
law or the appointment of a receiver or a trustee of all or a material portion
of such Person’s assets, (iii) makes a general assignment for the benefit of
creditors, (iv) becomes the subject of an order for relief or is declared
insolvent in any federal or state bankruptcy or insolvency proceedings, (v)
files an answer or other pleading admitting or failing to contest the material
allegations of a petition filed against such Person in a proceeding of the type
described in subclauses (i) through (iv) of this clause (a), (vi) admits in
writing its inability to pay its debts as they fall due, or (vii) seeks,
consents to or acquiesces in the appointment of a trustee, receiver or
liquidator of any material portion of its assets;


3



--------------------------------------------------------------------------------




or (b) a petition in bankruptcy or insolvency, or a proceeding seeking
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any law has been commenced against such
Person, and 60 days have expired without dismissal thereof or with respect to
which, without such Person’s consent or acquiescence, a trustee, receiver, or
liquidator of such Person or of all or any substantial part of such Person’s
properties has been appointed and 60 days have expired without the appointment’s
having been vacated or stayed, or 60 days have expired after the date of
expiration of a stay, if the appointment has not previously been vacated.
“Btu” means the amount of heat equal to one thousand fifty-five decimal zero
five six (1,055.056) Joules.
“Budgeted Opex Costs” means, with respect to a calendar year (or other budget
period) covered by a Partnership Budget, an amount equal to the Partnership’s
and its Affiliates’ aggregate budgeted operating costs during such year (or
other budget period), as set forth in the relevant Partnership Budget (excluding
any capital expenditures and costs to purchase Gas) for such year (or other
budget period), excluding any such costs in respect of Plants that are not
scheduled to achieve Full Operations prior to the end of such year (or other
budget period), and in the case of Plants that are scheduled to achieve Full
Operations during such year (or other budget period), including only such costs
in respect of each such Plant for the period of time starting on the
then-scheduled Date of Full Operations for such Plant and continuing until the
end of such year (or other budget period).
“Built-In Gain” means (a) with respect to any Contributed Property, an amount
(which shall not be less than zero) equal to (i) the Agreed Value of such
Contributed Property minus (ii) the adjusted basis of such Contributed Property
for U.S. federal income tax purposes, in each case as of the time of
contribution, and (b) with respect to any Property, in the case of any
adjustment to the Gross Asset Value of such Property pursuant to the definition
of Gross Asset Value, the Unrealized Gain with respect to that Property as of
the time of such adjustment.
“Built-In Loss” means (a) with respect to any Contributed Property, an amount
(which shall not be less than zero) equal to (i) the adjusted basis for U.S.
federal income tax purposes of such Contributed Property minus (ii) the Agreed
Value of such Contributed Property, in each case as of the time of contribution,
and (b) with respect to any Property, in the case of any adjustment to the Gross
Asset Value of such Property pursuant to the definition of Gross Asset Value,
the Unrealized Loss with respect to that Property as of the time of such
adjustment.
“Business Day” means any day (other than Saturdays, Sundays and national
holidays in the United States of America) on which commercial banks are normally
open to conduct business in the United States of America.
“Capital Account” means, with respect to a Partner, the Capital Account
maintained for such Partner in accordance with the following provisions:
(a)    to such Partner’s Capital Account there shall be credited (i) such
Partner’s Capital Contributions, (ii) such Partner’s distributive share of
Profits and any items in the nature of income or gain which are specially
allocated to such Partner pursuant to Section


4



--------------------------------------------------------------------------------




6.1 or Section 6.2, and (iii) the amount of any Partnership liabilities assumed
by such Partner or that are secured by any Property distributed to such Partner;
(b)    to such Partner’s Capital Account there shall be debited (i) the amount
of money and the Gross Asset Value of any Property distributed to such Partner
pursuant to any provision of this Agreement, (ii) such Partner’s distributive
share of Losses and any items in the nature of expenses or losses which are
specially allocated to such Partner pursuant to Section 6.1 or Section 6.2, and
(iii) to the extent not taken into account in determining the amount of such
Partner’s Capital Contributions under clause (a)(i) above, the amount of any
liabilities of such Partner assumed by the Partnership or that are secured by
any Property contributed by such Partner to the Partnership; and
(c)    in determining the amount of any liability for purposes of clauses (a)
and (b) above, there shall be taken into account Section 752(c) of the Code and
any other applicable provisions of the Code and Treasury Regulations.
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulations Section 1.704-1(b) and shall be interpreted and applied in a manner
consistent with such Treasury Regulations. In the event the General Partner
shall determine that it is prudent to modify the manner in which the Capital
Accounts, or any debits or credits thereto are computed in order to comply with
such Treasury Regulations, the General Partner may make such modification,
subject to Section 5.1(e)(vi) of the General Partner LLC Agreement. The General
Partner also shall (Y) make any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Partners and the amount of
capital reflected on the Partnership’s balance sheet, as computed for book
purposes, in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(q),
and (Z) make any appropriate modifications in the event unanticipated events
might otherwise cause this Agreement not to comply with Treasury Regulations
Section 1.704-1(b). The General Partner shall provide the Partners with written
notice of any such adjustments or modifications.
“Capital Commitment” means, with respect to each Limited Partner, the total
amount that such Limited Partner has committed to invest in the Partnership as
set forth in the respective Contribution Agreement between such Limited Partner
and the Partnership, which amount shall be reflected on Schedule 1, and which
amount may be adjusted in accordance with the terms of this Agreement.
“Capital Contribution” means the contribution of Contributed Property and the
amount of such contribution shall be the Agreed Value of such Contributed
Property, net of the principal amount of any indebtedness or the Agreed Value of
other liability, whether assumed by the Partnership or to which the Contributed
Property is subject.
“Capital Interest Percentage” means, at any time of determination and as to any
Limited Partner, the percentage of the total distributions that would be made to
such Limited Partner if the assets of the Partnership were sold for their fair
market values, all liabilities of the Partnership were paid in accordance with
their terms, all items of Partnership Profit, Loss, income, gain, loss and
deduction were allocated to the Limited Partners in accordance with ARTICLE VI,
and the resulting


5



--------------------------------------------------------------------------------




net proceeds were distributed to the Limited Partners in accordance with ARTICLE
VI. The foregoing definition of Capital Interest Percentage is intended to
result in a percentage that corresponds with that defined as “partner’s
proportionate interest in partnership capital” in Treasury Regulations Section
1.613A-3(e)(2)(ii), and Capital Interest Percentage shall be interpreted
consistently therewith.
“Capital Stock” of any Person means (a) in the case of a corporation, corporate
stock; (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
exercisable for, exchangeable for or convertible into Capital Stock, whether or
not such debt securities include any right of participation with Capital Stock.
“Cash Reserve” means a minimum cash reserve established by the General Partner
(which, unless otherwise approved by the board of directors of the General
Partner in accordance with the General Partner LLC Agreement, shall not exceed
an amount equal to $1,000,000,000.00) to (a) provide for the proper conduct of
the business of the Partnership and its Affiliates (including reserves for
future capital expenditures and Partnership Expenses, including anticipated
credit needs), and (b) comply with applicable law or any loan agreement,
security agreement, mortgage, debt instrument, or other agreement or obligation
to which the Partnership or one or more of its Affiliates is a party or by which
the assets of any such Person are bound.
“Certificate” means the Certificate of Limited Partnership of the Partnership
filed in the office of the Secretary of State of the State of Delaware, as
amended from time to time in accordance with the provisions hereof and the Act.
“Class A De-Bottlenecking Contributions” means Capital Contributions for amounts
that are intended to fund De-Bottlenecking in respect of (a) the Phase 1 Project
(including any Phase 1 Plant) at any time, (b) the Phase 2 Project (including
Plant 4), at any time on or after the Date of Full Operations of Plant 4, or (c)
the Phase 3 Project (including Plant 5), at any time on or after the Date of
Full Operations of Plant 5, in each case, which Capital Contributions may be
made by one or more Limited Partners holding Class A Units pursuant to Section
4.3(e)(ii)(A)(1).
“Class A Eligible Percentage” means, with respect to an Eligible Limited
Partner, as of the date of the applicable Class A Additional Issuance Notice, a
percentage equal to (a) 100%, multiplied by (b) a fraction (i) the numerator of
which is the sum of the total number of Class A Units held by such Eligible
Limited Partner, and (ii) the denominator of which is the total number of Class
A Units held by all Eligible Limited Partners.
“Class A Percentage” means, with respect to each Limited Partner, as of the
applicable date of determination, a percentage equal to (a) 100%, multiplied by
(b) a fraction (i) the numerator of which is the total number of Class A Units
held by such Limited Partner, and (ii) the denominator of which is the total
number of Class A Units held by all Limited Partners.


6



--------------------------------------------------------------------------------




“Class A Units” means Interests designated as Class A Units on Schedule 1, and
all rights and liabilities associated therewith in accordance with the terms of
this Agreement, which Class A Units shall be issued only in connection with (a)
Capital Commitments made pursuant to Contribution Agreements entered into on or
before the Effective Date, and (b) Class A Additional Issuance Notices issued in
respect of the Phase 1 Project or generally with respect to the Partnership
pursuant to Section 4.3(e)(ii)(A)(1).
“Class B Units” means the Interest designated as Class B Units on Schedule 1,
and all rights and liabilities associated therewith in accordance with the terms
of this Agreement, which Class B Units shall represent an Interest issued to the
Initial Limited Partner on the Effective Date and which are subject to
conversion into (a) Class C Units in connection with the Phase 2 Project FID
Date pursuant to Section 4.3(a)(ii)(B), and (b) Class D Units in connection with
the Phase 3 Project FID Date pursuant to Section 4.3(a)(iii)(B). The Class B
Units shall not be entitled to distributions (liquidating or otherwise) or
allocations hereunder. The Initial Limited Partner shall not have a Capital
Commitment or be required to make any Capital Contributions in respect of the
Class B Units.
“Class C De-Bottlenecking Contributions” means Capital Contributions for amounts
that are intended to fund De-Bottlenecking in respect of the Phase 2 Project
(including Plant 4) prior to the Date of Full Operations of Plant 4, which
Capital Contributions may be made by one or more Limited Partners holding Class
C Units pursuant to Section 4.3(e)(ii)(A)(2).
“Class C Eligible Percentage” means, with respect to an Eligible Limited
Partner, as of the date of the applicable Class C Additional Issuance Notice, a
percentage equal to (a) 100%, multiplied by (b) a fraction (i) the numerator of
which is the sum of the total number of Class C Units held by such Eligible
Limited Partner, and (ii) the denominator of which is the total number of Class
C Units held by all Eligible Limited Partners.
“Class C Units” means Interests designated as Class C Units on Schedule 1, and
all rights and liabilities associated therewith in accordance with the terms of
this Agreement, which Class C Units shall be issued, if at all, only in
connection with (a) Capital Commitments made in connection with the Phase 2
Project FID pursuant to Section 4.3(a)(ii)(A), and (b) Class C Additional
Issuance Notices issued in respect of the Phase 2 Project pursuant to Section
4.3(e)(ii)(A)(2).
“Class D De-Bottlenecking Contributions” means Capital Contributions for amounts
that are intended to fund De-Bottlenecking in respect of the Phase 3 Project
(including Plant 5) prior to the Date of Full Operations of Plant 5, which
Capital Contributions may be made by one or more Limited Partners holding Class
D Units pursuant to Section 4.3(e)(ii)(A)(3).
“Class D Eligible Percentage” means, with respect to an Eligible Limited
Partner, as of the date of the applicable Class D Additional Issuance Notice, a
percentage equal to (a) 100%, multiplied by (b) a fraction (i) the numerator of
which is the sum of the total number of Class D Units held by such Eligible
Limited Partner, and (ii) the denominator of which is the total number of Class
D Units held by all Eligible Limited Partners.


7



--------------------------------------------------------------------------------




“Class D Units” means Interests designated as Class D Units on Schedule 1, and
all rights and liabilities associated therewith in accordance with the terms of
this Agreement, which Class D Units shall be issued, if at all, only in
connection with (a) Capital Commitments made in connection with the Phase 3
Project FID pursuant to Section 4.3(a)(iii)(A), and (b) Class D Additional
Issuance Notices issued in respect of the Phase 3 Project pursuant to Section
4.3(e)(ii)(A)(3).
“Close Family Member of a Public Official” means a husband/spouse or partner,
one of his/her children, siblings, or parents; the husband/spouse or partner of
his/her children or siblings; or any household member.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Composite ADP” has the meaning given to such term in each LNG SPA, which
meaning shall be uniform with respect to all LNG SPAs.
“Construction Incentive Award Agreements” means the construction incentive award
agreements entered into from time to time by and between the Partnership, the
Advisor, or one of their Affiliates, on the one hand, and an employee or officer
of the Partnership, the Advisor, or one of their Affiliates, on the other hand,
that provides for the payment by the Partnership, the Advisor, or such
Affiliate, as applicable, to such employee or officer of cash amounts in
connection with the commencement of construction of one or more Plants or Phase
Projects or subsequent anniversaries thereof.
“Contributed Property” means any cash or other Property contributed by a Partner
to the capital of the Partnership with respect to an Interest.
“Contribution Agreement” means a contribution agreement entered into by and
between the Partnership and a Limited Partner in connection with the issuance to
such Limited Partner of Units in exchange for such Limited Partner’s Capital
Commitment, which Units (a) in the case of Contribution Agreements entered into
in respect of the Phase 1 Project, will be Class A Units, (b) in the case of
Contribution Agreements entered into in respect of the Phase 2 Project, will be
Class C Units, and (c) in the case of Contribution Agreements entered into in
respect of the Phase 3 Project, will be Class D Units.
“Contribution Notice” has the meaning given such term in the Contribution
Agreements.
“Covered Person” means each of the following: (a) the General Partner, the
Partnership Representative, the Designated Individual, and each of their
respective Affiliates; (b) each of the current and former stockholders,
partners, members, directors, managers, officers, employees, and agents of the
General Partner, the Partnership, or any of their respective Affiliates and each
AC Member; (c) each other Person that serves at the request of the General
Partner on behalf of the Partnership as an officer, director, manager, or
employee of the Partnership or one or more of its Affiliates; and (d) any other
Person that provides services for or on behalf of the Partnership and that is
designated as a Covered Person by the General Partner.


8



--------------------------------------------------------------------------------




“Date of Full Operations” means, in respect of a Plant, the day occurring 365
days after the Date of Substantial Completion of such Plant, or any earlier date
during such 365-day period as elected by Driftwood LNG and notified by Driftwood
LNG upon 180 days’ prior notice.
“Date of Substantial Completion” means in respect of a Plant, the day on which
“Substantial Completion” of the “Project” that includes such Plant is achieved,
in accordance with the EPC Contract pursuant to which such Plant is to be
constructed (where “Project” and “Substantial Completion” are defined according
to such EPC Contract).
“De-Bottlenecking” means “de-bottlenecking” enhancements or modifications in
respect of a Phase Project (including a Plant) with the intention of enhancing
the overall production capacity of the Driftwood LNG Terminal relative to the
Tested Capacity of the Driftwood LNG Terminal prior to the implementation of
such enhancements or modifications; provided, however, that De-Bottlenecking
shall not include (a) any construction within the scope of an EPC Contract, or
(b) any ordinary course maintenance or general upkeep designed to maintain or
re-establish the previously-established Tested Capacity of the Driftwood LNG
Terminal.
“De-Bottlenecking Contributions” means Class A De-Bottlenecking Contributions,
Class C De-Bottlenecking Contributions, or Class D De-Bottlenecking
Contributions.
“De-Bottlenecking Estimated Total Quantity” means, with respect to any offering
of Additional Issuance Units pursuant to Section 4.3(e)(ii) in respect of
De-Bottlenecking Contributions, the total incremental quantity of LNG (in MMBtu)
that Driftwood LNG, acting in good faith and as a reasonable and prudent
operator, estimates will be produced by the applicable De-Bottlenecking project
on an annual basis.
“Default Forfeiture Units” means, with respect to a Defaulting Partner, (a) in
the case of a default under clause (i) of Section 4.3(c), (i) if the defaulted
Capital Contribution relates to a Drawdown Notice in respect of such Defaulting
Partner’s Capital Commitment in respect of the Phase 1 Project, all of the Class
A Units issued to such Defaulting Partner pursuant to the Contribution Agreement
entered into by such Defaulting Partner in respect of the Phase 1 Project, (ii)
if the defaulted Capital Contribution relates to a Drawdown Notice in respect of
such Defaulting Partner’s Capital Commitment in respect of the Phase 2 Project,
(A) all of the Class C Units issued to such Defaulting Partner pursuant to the
Contribution Agreement entered into by such Defaulting Partner in respect of the
Phase 2 Project, and (B) any Class A Units into which the Class C Units
described in the foregoing clause (a)(ii)(A) are converted pursuant to Section
4.3(a)(ii)(D), and (iii) if the defaulted Capital Contribution relates to a
Drawdown Notice in respect of such Defaulting Partner’s Capital Commitment in
respect of the Phase 3 Project, (A) all of the Class D Units issued to such
Defaulting Partner pursuant to the Contribution Agreement entered into by such
Defaulting Partner in respect of the Phase 3 Project, and (B) any Class A Units
into which the Class D Units described in the foregoing clause (a)(iii)(A) are
converted pursuant to Section 4.3(a)(iii)(D), (b) in the case of a default under
clause (ii) of Section 4.3(c), all of such Defaulting Partner’s Units, and (c)
in the case of a default under clause (iii) of Section 4.3(c), (i) if the LNG
deliveries under the applicable LNG SPA commence based on the Date of Full
Operations of one or more of the Phase 1 Plants, all of the Class A Units issued
to such Defaulting Partner pursuant to the Contribution Agreement entered into
by such Defaulting Partner in respect of the Phase 1 Project, (ii) if the LNG
deliveries


9



--------------------------------------------------------------------------------




under the applicable LNG SPA commence based on the Date of Full Operations of
Plant 4, (A) all of the Class C Units issued to such Defaulting Partner pursuant
to the Contribution Agreement entered into by such Defaulting Partner in respect
of the Phase 2 Project, and (B) any Class A Units into which the Class C Units
described in the foregoing clause (c)(ii)(A) are converted pursuant to Section
4.3(a)(ii)(D), and (iii) if the LNG deliveries under the applicable LNG SPA
commence based on the Date of Full Operations of Plant 5, (A) all of the Class D
Units issued to such Defaulting Partner pursuant to the Contribution Agreement
entered into by such Defaulting Partner in respect of the Phase 3 Project, and
(B) any Class A Units into which the Class D Units described in the foregoing
clause (c)(iii)(A) are converted pursuant to Section 4.3(a)(iii)(D).
“Depletable Property” means each separate oil and gas property as defined in
Section 614 of the Code.
“Depreciation” means, for each Allocation Year or other period, an amount equal
to the depreciation, amortization (including pursuant to Sections 195, 197 and
709 of the Code) or other cost recovery deduction allowable with respect to a
Property for such period for U.S. federal income tax purposes, except that (a)
with respect to a Property the Gross Asset Value of which differs from its
adjusted basis for U.S. federal income tax purposes and which difference is
being eliminated by use of the “remedial allocation method” as defined in
Treasury Regulations Section 1.704-3(d), Depreciation for such period shall be
the amount of the book basis recovered for such period under the rules
prescribed in Treasury Regulations Section 1.704-3(d)(2), and (b) with respect
to any other Property the Gross Asset Value of which differs from its adjusted
tax basis at the beginning of such period, Depreciation shall be an amount which
bears the same ratio to such beginning Gross Asset Value as the U.S. federal
income tax depreciation, amortization, or other cost recovery deduction for such
year or other period bears to such beginning adjusted tax basis; provided,
however, that if the U.S. federal income tax depreciation, amortization, or
other cost recovery deduction for such Allocation Year or other period is zero,
Depreciation shall be determined with reference to such beginning Gross Asset
Value using any reasonable method selected by the General Partner.
“Designated Individual” has the meaning given to such term in Proposed Treasury
Regulations Section 301.6223-1(b)(3) until Treasury Regulations under Section
6223 of the Partnership Tax Audit Rules have been promulgated, and thereafter,
shall have the meaning, if any, given to such term in such successor Treasury
Regulations.
“Distributable Cash” means an amount (which shall not be less than zero)
calculated in good faith by the General Partner and determined as of the last
day of each Quarter (beginning with the Quarter in which the Date of Full
Operations of the first Plant to achieve Full Operations occurs) equal to (a)
the Total LNG Sales Revenue for such Quarter, minus (b) the sum of (i) the Total
Net Gas Costs, (ii) the Total Opex Costs, and (iii) the Total Debt Service Costs
for such Quarter, subject to the Cash Reserve; provided, however, that
disbursements made by the Partnership or any of its Affiliates or the
establishment, increase, or reduction of the amount of the Cash Reserve after
the end of such Quarter but on or before the date of determination of
Distributable Cash with respect to such Quarter may, in the discretion of the
General Partner, be deemed, for purposes of determining Distributable Cash, to
have been made, established, increased, or reduced within such Quarter.


10



--------------------------------------------------------------------------------




“Distribution Date” means each February 15, May 15, August 15, and November 15
that follows the last day of the Quarter in which the Date of Full Operations of
the first Plant to achieve Full Operations occurs, provided that no such date
that occurs on or after the date as of which the event triggering dissolution of
the Partnership pursuant to Section 8.1 occurs shall be a Distribution Date.
“Drawdown Date” means a date on which Limited Partners are required by the
General Partner to make Capital Contributions in respect of their Unfunded
Commitments, which date shall (a) be specified by the General Partner in a
Drawdown Notice delivered by the General Partner to each of the Limited Partners
that are required to make Capital Contributions, and (b) be no less than 15
Business Days after the date of delivery of the applicable Drawdown Notice by
the General Partner. The term “First Funding Date” as used in the Contribution
Agreements is deemed to be a Drawdown Date under this Agreement.
“Drawdown Notice” means a written notice (including a Contribution Notice under
one or more Contribution Agreements) requiring a Capital Contribution by one or
more Limited Partners, which notice shall: (a) be delivered by the General
Partner in accordance with Section 4.3(b); (b) call for aggregate Capital
Contributions to be funded by Limited Partners in proportion to their respective
Unfunded Commitments to fund the construction of the applicable Phase Project
and related costs or expenses approved in the then-effective Partnership Budget;
and (c) provide a general description of the intended use of funds to be
contributed pursuant to such Drawdown Notice.
“Driftwood LNG” means Driftwood LNG LLC, a Delaware limited liability company
and an Affiliate of the Partnership.
“Driftwood LNG Terminal” means the facilities that Driftwood LNG intends to
construct, own, and operate (or have operated on its behalf) in Calcasieu
Parish, Louisiana, on the Calcasieu River, including the Gas pretreatment and
processing facilities, liquefaction facility, storage tanks, utilities, terminal
facilities, and associated port and marine facilities, and all other related
facilities both inside and outside the LNG plant, inclusive of all Plants.
“Driftwood Pipeline” means that certain Gas pipeline that Driftwood LNG Pipeline
LLC intends to construct, own, and operate (or have operated on its behalf), and
which will interconnect the Driftwood LNG Terminal with other Gas pipelines in
Louisiana.
“Driftwood Quarterly Delivered Quantity” means, with respect to a Quarter, the
aggregate quantity of LNG (expressed in MMBtu) delivered by Driftwood LNG to,
suspended by or not taken (without excuse) by, the Limited Partners (or their
respective Affiliates) pursuant to the LNG SPAs during such Quarter.
“Electronic Transmission” means any form of communication, not directly
involving the physical transmission of paper, that creates a record that may be
retained, retrieved and reviewed by a recipient thereof, and that may be
directly reproduced in paper form by such a recipient through an automated
process.


11



--------------------------------------------------------------------------------




“Eligible Limited Partner” means (a) with respect to any Class A Additional
Issuance Notice issued pursuant to Section 4.3(e)(ii)(A)(1), each Limited
Partner that, as of the date of the applicable Class A Additional Issuance
Notice, holds Class A Units and is not a Defaulting Partner, (b) with respect to
any Class C Additional Issuance Notice issued pursuant to Section
4.3(e)(ii)(A)(2), each Limited Partner that, as of the date of the applicable
Class C Additional Issuance Notice, holds Class C Units and is not a Defaulting
Partner, and (c) with respect to any Class D Additional Issuance Notice issued
pursuant to Section 4.3(e)(ii)(A)(3), each Limited Partner that, as of the date
of the applicable Class D Additional Issuance Notice, holds Class D Units and is
not a Defaulting Partner.
“Eligible Percentage” means, with respect to an Eligible Limited Partner (a) in
connection with a Class A Additional Issuance Notice, such Eligible Limited
Partner’s Class A Eligible Percentage, (b) in connection with a Class C
Additional Issuance Notice, such Eligible Limited Partner’s Class C Eligible
Percentage, and (c) in connection with a Class D Additional Issuance Notice,
such Eligible Limited Partner’s Class D Eligible Percentage.
“Entity” means any joint venture, general partnership, limited partnership,
limited liability company, corporation, trust, business trust, cooperative,
association, or other incorporated or unincorporated entity.
“EPC Contract” means each of the Phase 1 EPC Contract, Phase 2 EPC Contract,
Phase 3 EPC Contract, and Phase 4 EPC Contract.
“Equity Interests” of any Person means (a) any and all Capital Stock of such
Person, and (b) all rights to purchase, warrants, or options (whether or not
currently exercisable), participations, or other equivalents of, or interests in
(however designated), such Capital Stock of such Person, but excluding from all
of the foregoing any debt securities exercisable for, exchangeable for, or
convertible into any of the foregoing.
“Excess LNG SPA” means that certain LNG SPA by and between Driftwood LNG and the
Initial Limited Partner, in respect of the sale and purchase of a quantity of
LNG that varies year-to-year based on Driftwood LNG’s anticipated uncommitted
LNG at the Driftwood LNG Terminal.
“Exercising Eligible Limited Partner” means, with respect to any issuance of
Additional Issuance Units pursuant to Section 4.3(e)(ii), each Eligible Limited
Partner that exercises in full its right to purchase its Eligible Percentage of
such Additional Issuance Units pursuant to Section 4.3(e)(ii)(B).
“Export Control and Sanctions Laws” means export control and sanctions laws and
regulations of the United States of America applicable to the Partnership and
the Partners, including the Export Administration Regulations, 15 C.F.R. Parts
730 et seq., and economic sanctions administered by the U.S. Department of the
Treasury, Office of Foreign Assets Control (OFAC), 31 C.F.R. Part 500 et seq.
“FATCA” means Sections 1471 through 1474 of the Code, the Treasury Regulations
(whether proposed, temporary or final) and any subsequent amendments and
administrative


12



--------------------------------------------------------------------------------




guidance promulgated thereunder and any agreement or applicable
intergovernmental agreement entered into pursuant to Section 1471(b)(1) of the
Code related thereto, and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any such intergovernmental agreement.
“FID” means, with respect to a Phase Project, a positive final investment
decision by the General Partner on behalf of the Partnership in respect of such
Phase Project, in each case, as declared by the General Partner, subject to the
satisfaction of the conditions applicable to such Phase Project set forth in
Section 5.1(b) of the General Partner LLC Agreement, provided that FID taken
with respect to a Phase Project may be qualified with respect to certain
Pipelines and related infrastructure that will ultimately be part of such Phase
Project (including, in the case of the Phase 1 Project, the Pipelines and
related infrastructure described in clause (c) of the definition of Phase 1
Project below but excluding the Driftwood Pipeline) as being subject to relevant
regulatory, permitting, or similar requirements.
“Fiscal Year” means the year ending on December 31 or such other fiscal year as
determined by the General Partner in accordance with applicable law.
“Former Partner” means any Person that held an interest in the Partnership as a
Partner but has ceased to be a Partner.
“Full Operations” means, with respect to a Plant, that the Date of Full
Operations of such Plant has occurred.
“GAAP” means generally accepted accounting principles in the United States that
are applied by the Partnership on a consistent basis with prior historical
practice.
“Gas” means any hydrocarbon or mixture of hydrocarbons consisting predominantly
of methane that is in a gaseous state.
“General Partner” means Driftwood GP Holdings LLC, a Delaware limited liability
company, in its capacity as the general partner of the Partnership, or any
successor thereto.
“General Partner LLC Agreement” means that certain Second Amended and Restated
Limited Liability Company Agreement of the General Partner dated as of even date
herewith, as the same may be amended or restated from time to time.
“General Partner Units” means the Interest designated as General Partner Units
on Schedule 1, which General Partner Units shall represent the Interest held by
the General Partner, which General Partner Units shall not be entitled to
distributions (liquidating or otherwise) or allocations hereunder.
“Gross Asset Value” means with respect to any Property, the Property’s adjusted
basis for U.S. federal income tax purposes, except as follows:
(a)    the initial Gross Asset Value of any Property contributed by a Partner to
the Partnership shall be the Agreed Value of such Property;


13



--------------------------------------------------------------------------------




(b)    immediately prior to the occurrence of a Revaluation Event, the Gross
Asset Values of all Properties shall be adjusted to equal their respective fair
market values (taking Section 7701(g) of the Code into account), as determined
by the General Partner; provided, however, if any Noncompensatory Option is
outstanding upon the occurrence of a Revaluation Event, Gross Asset Values shall
be adjusted in accordance with Treasury Regulations Sections
1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2);
(c)    the Gross Asset Value of any Property distributed to any Partner shall be
adjusted to equal the fair market value (taking Section 7701(g) of the Code into
account) of such Property on the date of distribution, as such fair market value
is determined by the General Partner; and
(d)    the Gross Asset Values of each Property shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such Property pursuant to
Section 734(b) or Section 743(b) of the Code, but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and clause (f) of the
definition of “Profit” and “Loss”; provided, however, that Gross Asset Values
shall not be adjusted pursuant to this clause (d) to the extent an adjustment
pursuant to clause (b) above is required in connection with a transaction that
would otherwise result in an adjustment pursuant to this clause (d).
If the Gross Asset Value of a Property has been determined or adjusted pursuant
to clause (a), (b), or (d) above, such Gross Asset Value shall thereafter be
adjusted by the Depreciation or Simulated Depletion taken into account with
respect to such Property for purposes of computing Profits and Losses.
“Initial Limited Partner” means Driftwood LP Holdings LLC, a Delaware limited
liability company.
“Interest” means with respect to each Partner at any time, the interest of such
Partner in the Partnership then held by such Partner (which interest (a) in the
case of the Limited Partners, shall be represented by the Units, and (b) in the
case of the General Partner, shall be represented by the General Partner Units),
and all rights and liabilities associated therewith in accordance with the terms
of this Agreement, at any particular time, including (i) in the case of Class A
Units, rights to Quarterly Operating Distributions pursuant to Section 6.6, and
(ii) with respect to all Units, rights to distributions pursuant Section 6.7 and
ARTICLE VIII and allocations of Profits and Losses.
“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended.
“IRS” means the U.S. Internal Revenue Service.
“LIBOR” means the rate per annum equal to the London Interbank Offer Rate as
administered by ICE Benchmark Administration Limited (or any Person which takes
over the administration of that rate) for three-month deposits in US$ as
published at or about 11:00 a.m. London time on any London Banking Day.


14



--------------------------------------------------------------------------------




“Limited Partner” means each Person identified as a “Limited Partner” on
Schedule 1 and any other Person admitted to the Partnership as a Limited Partner
in accordance with the terms of this Agreement, in each case, to the extent such
Person holds Units.
“Limited Partner Quarterly Delivered Quantity” means, with respect to a Limited
Partner for a specified Quarter, the aggregate quantity of LNG (expressed in
MMBtu) delivered by Driftwood LNG to, suspended by or not taken (without excuse)
by, the Limited Partner (or its Affiliate) pursuant to an LNG SPA during such
Quarter.
“LNG” means Gas in a liquid state at or below its point of boiling and at or
near atmospheric pressure.
“LNG SPA” means each LNG Sale and Purchase Agreement by and between a Limited
Partner or its Affiliate (or their respective transferees) and Driftwood LNG, as
the same may be amended or restated from time to time.
“London Banking Day” means any day (other than Saturdays, Sundays and national
holidays in London, England) on which banks are normally open to conduct
business in London, England.
“Majority in Interest” means, as of the relevant date of determination, Limited
Partners (other than the Initial Limited Partner) holding greater than 50% of
the issued and outstanding Units issued to all Limited Partners (other than the
Initial Limited Partner) as of such date (excluding for purposes of such
calculation any Units held as of such date by a Defaulting Partner).
“Management and Advisory Services Agreement” means that certain Management and
Advisory Services Agreement dated as of [        ], 2019 by and between the
Partnership and the Advisor, substantially in form and substance as attached
hereto as Exhibit A.
“MMBtu” means 1,000,000 Btus.
“MTPA” means million tonnes per year.
“Noncompensatory Option” has the meaning given such term in Treasury Regulations
Section 1.721-2(f).
“Nonrecourse Liability” has the meaning given such term in Treasury Regulations
Section 1.704-2(b)(3).
“Opex Costs Carryover” means, with respect to a year (or other period) covered
by a Partnership Budget, an amount equal to (a) the Partnership’s and its
Affiliates’ actual aggregate operating costs (excluding any capital expenditures
and any costs to purchase Gas) for the prior year (or other budget period),
excluding any such costs in respect of Plants do not achieve Full Operations
prior to the end of such prior year (or other budget period), and in the case of
Plants that achieve Full Operations during such prior year (or other budget
period), including only such costs in respect of each such Plant for the period
of time starting on the Date of Full Operations for such Plant and continuing
until the end of such year (or other budget period), minus (b) the Budgeted


15



--------------------------------------------------------------------------------




Opex Costs for the year (or other budget period) referred to in clause (a)
above, but calculated assuming no Opex Costs Carryover from the year (or other
budget period) prior thereto.
“Partner Deposit” with respect to each Limited Partner, has the meaning given to
such term in the applicable Contribution Agreement between such Limited Partner
and the Partnership.
“Partner Minimum Gain” has the meaning given the term “partner nonrecourse debt
minimum gain” set forth in Treasury Regulations Section 1.704-2(i)(2) and will
be computed as provided in Treasury Regulations Section 1.704-2(i)(3).
“Partner Nonrecourse Debt” has the meaning given such term in Treasury
Regulations Section 1.704-2(b)(4).
“Partner Nonrecourse Deductions” has the meaning given such term in Treasury
Regulations Section 1.704-2(i).
“Partners” means the General Partner and the Limited Partners, and “Partner”
refers to the General Partner or any Limited Partner.
“Partnership Budget” has the meaning given to such term in the General Partner
LLC Agreement.
“Partnership Expenses” means the following costs, expenses, and liabilities that
in the good faith judgment of the General Partner are incurred by or arise out
of the operation and activities of the Partnership: (a) MASA Fees; (b) fees,
costs, and expenses payable by the Partnership under any approved Partnership
Budget; (c) salaries, wages, benefits, bonuses, and other compensation paid or
payable to the directors, managers, officers, employees, consultants, and
contractors of the Partnership and its Affiliates, including pursuant to any
Construction Incentive Award Agreements; (d) any amounts paid or payable
(including to employees or officers of Persons other than the Partnership and
its Affiliates) under or in connection with the Construction Incentive Award
Agreements; (e) premiums for insurance protecting the Partnership and any
Covered Persons from liabilities to third Persons in connection with Partnership
affairs; (f) taxes and other governmental charges, fees and duties payable by
the Partnership; (g) insurance, regulatory, and litigation expenses and damages;
(h) costs and expenses incurred by the General Partner in its capacity as
general partner of the Partnership, including any costs or expenses associated
with the activities of the board of directors of the General Partner or the
Advisory Committee; (i) any and all costs and expenses of the Partnership or its
Affiliates under the LNG SPAs or the Management and Advisory Services Agreement;
and (j) other fees and expenses to be borne by the Partnership.
“Partnership Minimum Gain” has the meaning given such term in Treasury
Regulations Section 1.704-2(b)(2) and will be computed as provided in Treasury
Regulations Section 1.704-2(d).
“Partnership Tax Audit Rules” means Sections 6221 through 6241 of the Code, as
amended by section 1101 of the Bipartisan Budget Act of 2015, Pub. L. No.
114-74, and as further amended, together with any guidance issued thereunder or
successor provisions and any similar provision of state or local tax laws.


16



--------------------------------------------------------------------------------




“Person” means any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors, and assigns of that person
where the context so admits.
“Phase Project” means the Phase 1 Project, the Phase 2 Project, or the Phase 3
Project.
“Phase Project FID Date” means, with respect to a Phase Project, the date on
which FID in respect of such Phase Project has been declared by the General
Partner in accordance with Section 5.1(b) of the General Partner LLC Agreement.
“Phase 1 EPC Contract” means that certain Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Driftwood LNG Phase 1
Liquefaction Facility, between Driftwood LNG and Bechtel Oil, Gas and Chemicals,
Inc., dated November 10, 2017.
“Phase 1 FID Class A Unit Amount” means, with respect to the Phase 1 Project,
the total number of Class A Units issued to Limited Partners on the Phase 1
Project FID Date pursuant to Section 4.3(a)(i)(B) in exchange for Capital
Commitments by such Limited Partners in accordance with the terms of the
respective Contribution Agreements entered into by such Limited Partners.
“Phase 1 Plants” means, collectively, Plant 1, Plant 2, and Plant 3.
“Phase 1 Project” means, collectively, the Phase 1 Plants, associated
facilities, and associated Pipelines and Production Facilities, which shall
include (a) the Phase 1 Plants and the related infrastructure for production of
16.56 MTPA of LNG, (b) the Driftwood Pipeline and related infrastructure, and
(c) the Permian Global Access Pipeline and related infrastructure – PGAP
(approx. 2Bcf/d capacity) or for the latter, any other equivalent asset allowing
the Partnership and its Affiliates to access competitive gas prices in the
Permian Basin.
“Phase 1 Project FID Date” means the Phase Project FID Date with respect to the
Phase 1 Project.
“Phase 1 Unit Issue Price” means $5,000,000.00.
“Phase 2 EPC Contract” means that certain Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Driftwood LNG Phase 2
Liquefaction Facility, between Driftwood LNG and Bechtel Oil, Gas and Chemicals,
Inc., dated November 10, 2017.
“Phase 2 FID Class C Unit Amount” means, with respect to the Phase 2 Project,
the total number of Class C Units issued to Limited Partners on the Phase 2
Project FID Date pursuant to Section 4.3(a)(ii)(A) in exchange for Capital
Commitments by such Limited Partners in accordance with the terms of the
respective Contribution Agreements entered into by such Limited Partners.
“Phase 2 Project” means, collectively, Plant 4, associated facilities, and
associated Pipelines and Production Facilities for production of 5.52 MTPA of
LNG once Plant 4 achieves Full Operations.
“Phase 2 Project FID Date” means the Phase Project FID Date with respect to the
Phase 2 Project.


17



--------------------------------------------------------------------------------




“Phase 3 EPC Contract” means that certain Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Driftwood LNG Phase 3
Liquefaction Facility, between Driftwood LNG and Bechtel Oil, Gas and Chemicals,
Inc., dated November 10, 2017.
“Phase 3 FID Class D Unit Amount” means, with respect to the Phase 3 Project,
the total number of Class D Units issued to Limited Partners on the Phase 3
Project FID Date pursuant to Section 4.3(a)(iii)(A) in exchange for Capital
Commitments by such Limited Partners in accordance with the terms of the
respective Contribution Agreements entered into by such Limited Partners.
“Phase 3 Project” means, collectively, Plant 5, associated facilities, and
associated Pipelines and Production Facilities for production of 5.52 MTPA of
LNG once Plant 5 achieves Full Operations.
“Phase 3 Project FID Date” means the Phase Project FID Date with respect to the
Phase 3 Project.
“Phase 4 EPC Contract” means that certain Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Driftwood LNG Phase 4
Liquefaction Facility, between Driftwood LNG and Bechtel Oil, Gas and Chemicals,
Inc., dated November 10, 2017.
“Pipelines” means natural gas pipelines to be constructed or acquired from time
to time by the Partnership and its Affiliates.
“Plant” means each of Plant 1, Plant 2, Plant 3, Plant 4, and Plant 5.
“Plant 1” means the LNG production plant to be constructed at the Driftwood LNG
Terminal pursuant to the Phase 1 EPC Contract that is described thereunder as
“LNG Plant 1.”
“Plant 2” means the LNG production plant to be constructed at the Driftwood LNG
Terminal pursuant to the Phase 1 EPC Contract that is described thereunder as
“LNG Plant 2.”
“Plant 3” means the LNG production plant to be constructed at the Driftwood LNG
Terminal pursuant to the Phase 2 EPC Contract.
“Plant 4” means the LNG production plant to be constructed at the Driftwood LNG
Terminal pursuant to the Phase 3 EPC Contract.
“Plant 5” means the LNG production plant to be constructed at the Driftwood LNG
Terminal pursuant to the Phase 4 EPC Contract.
“Production Facilities” means Gas production, storage, processing, gathering,
and midstream facilities, including acreage, wellbores, mineral interests, gas
reserves, and related wells and leaseholds, and other similar hydrocarbon
facilities acquired or to be acquired from time to time by the Partnership and
its Affiliates.
“Profit” and “Loss” means, for each Allocation Year or other relevant period, an
amount equal to the Partnership’s U.S. federal taxable income or loss,
respectively, under Section 703(a)


18



--------------------------------------------------------------------------------




of the Code (but including in taxable income or loss, for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Section 703(a) of the Code), with the following adjustments:
(a)    any income of the Partnership that is exempt from U.S. federal income tax
and not otherwise taken into account in computing taxable income or loss will be
added to such taxable income or loss;
(b)    any expenditures of the Partnership described in Section 705(a)(2)(B) of
the Code (or treated as expenditures described in Section 705(a)(2)(B) of the
Code pursuant to Treasury Regulations Section l.704-1(b)(2)(iv)(i)) and not
otherwise taken into account in computing taxable income or loss will be
subtracted from such taxable income or loss;
(c)    in the event the Gross Asset Value of any Property is adjusted pursuant
to clauses (b) or (c) of the definition of “Gross Asset Value”, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the Gross Asset Value of the Property) or an item of loss (if the adjustment
decreases the Gross Asset Value of the Property) from the disposition of such
Property and shall be taken into account for purposes of computing Profits or
Losses;
(d)    gain or loss resulting from any disposition of any Property (other than
Depletable Property) with respect to which gain or loss is recognized for U.S.
federal income tax purposes will be computed by reference to the Gross Asset
Value of the Property disposed of, notwithstanding that the adjusted tax basis
of such asset differs from its Gross Asset Value;
(e)    in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
will be taken into account Depreciation for such Allocation Year or other
period;
(f)    to the extent an adjustment to the adjusted tax basis of any Partnership
asset pursuant to Section 734 of the Code is required pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Partner’s Interest, the amount of such adjustment shall be
treated either as an item of gain (if the adjustment increases the basis of the
asset) or an item of loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset;
(g)    any fees and other expenses incurred by the Partnership to promote the
sale of (or to sell) an Interest that can neither be deducted nor amortized
under Section 709 of the Code will be treated as an item of deduction;
(h)    any gain resulting from any disposition of a Depletable Property with
respect to which gain is recognized for U.S. federal income tax purposes shall
be treated as being equal to the corresponding Simulated Gain; and


19



--------------------------------------------------------------------------------




(h)    excluding any items specially allocated pursuant to Section 6.2.
The amounts of the items of income, gain, loss, or deduction available to be
specially allocated pursuant to Section 6.2 shall be determined by applying
rules analogous to those set forth in clauses (a) through (h) above.
“Property” means all real and personal property acquired by the Partnership,
including cash, and any improvements thereto, and shall include both tangible
and intangible property.
“Public Official” means an elected or appointed official, and any person
employed or used as an agent of any national, regional or local government/state
or department, body, or agency of any such administration or any company in
which such a government/state owns, directly or indirectly, a majority or
controlling interest, an official of a political party, a candidate for public
office, and any official, employee, or agent of any public international
organization.
“Qualified Transferee” means a Person that, in the reasonable determination of
the General Partner, (a) is not, and has never been, and is not reasonably
likely to become involved in, litigation or any similar legal dispute with the
Partnership, the General Partner, the Advisor, or any of their respective
Affiliates, and (b) possesses such expertise, knowledge and sophistication in
financial and business matters generally, and has the sophistication to
understand the type of transactions and business in which the Partnership and
its Affiliates are engaged or propose to engage.
“Quarter” means each calendar quarter ending March 31, June 30, September 30, or
December 31 of any calendar year.
“Revaluation Event” means each of the following events: (a) the contribution of
money or other Property (other than a de minimis amount) by any Person,
including an existing Partner, to the capital of the Partnership in
consideration for an Interest; (b) the grant of an Interest (other than a de
minimis amount) as consideration for the provision of services to or for the
benefit of the Partnership by any Person, including an existing Partner, or by
another Person acting in the capacity or in anticipation of becoming a partner
of the Partnership; (c) the distribution of money or other Property (other than
a de minimis amount) by the Partnership to a retiring or continuing Partner as
consideration for an Interest; (d) the liquidation of the Partnership; (e) the
acquisition of an Interest upon the exercise of a Noncompensatory Option in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(s); (f) the
change (other than a de minimis change) in the manner in which the Partners
share any item or class of items of income, gain, loss, deduction, or credit in
accordance with Proposed Treasury Regulations Section 1.704-1(b)(2)(iv)(f)(5)(v)
(2014); or (g) such other times as the General Partner determines to be
necessary or advisable in order to comply with Treasury Regulations Sections
1.704-1(b) and 1.704-2.
“Sale of the Partnership” means the sale, lease or exchange of substantially all
of the assets of the Partnership and its Affiliates or of all of the Interests
or a merger or consolidation of the Partnership into another Person (other than
pursuant to an internal restructuring that does not result in a change in the
effective beneficial ownership of the Partnership), in each case, approved by
the General Partner.


20



--------------------------------------------------------------------------------




“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time, and the rules and regulations of the SEC promulgated thereunder.
“Simulated Basis” means, with respect to any Depletable Property, the Gross
Asset Value of such Depletable Property. The Simulated Basis of each Depletable
Property shall be allocated to each Limited Partner in accordance with such
Limited Partner’s Capital Interest Percentage as of the time such Depletable
Property is acquired by the Partnership, and shall be reallocated among the
Limited Partners in accordance with the Limited Partners’ Capital Interest
Percentages as determined immediately following the occurrence of an event
giving rise to an adjustment to the Gross Asset Values of the Partnership’s
Depletable Properties pursuant to clause (b) of the definition of “Gross Asset
Value.”
“Simulated Depletion” means, with respect to each Depletable Property, a
depletion allowance computed in accordance with U.S. federal income tax
principles (as if the Simulated Basis of such Depletable Property were its
adjusted tax basis) and in the manner specified in Treasury Regulations Section
1.704-l(b)(2)(iv)(k)(2). For purposes of computing Simulated Depletion with
respect to any property, the Simulated Basis of such Depletable Property shall
be deemed to be the Gross Asset Value of such Depletable Property, and in no
event shall such allowance, in the aggregate, exceed such Simulated Basis.
“Simulated Gain” and “Simulated Loss” mean, respectively, the simulated gain or
simulated loss computed by the Partnership with respect to each Depletable
Property pursuant to Treasury Regulations Section 1.704 1(b)(2)(iv)(k)(2).
“Subsequent Phase FID Unit Amount” means 552.
“Subsequent Phase Project” means the Phase 2 Project or the Phase 3 Project.
“Technical Committee” has the meaning given to such term in the General Partner
LLC Agreement.
“Tellurian Trading” means Tellurian Trading UK Ltd., a limited company organized
under the laws of the United Kingdom.
“Termination Event” with respect to a Limited Partner, has the meaning given to
such term in the applicable LNG SPA to which such Limited Partner (or its
Affiliate) is a party (if any).
“Tested Capacity” means a quantity, in MMBtu, determined with respect to one or
more Plants that have achieved Full Operations, which aims at determining the
production of LNG that can be achieved in a sustainable, reliable and safe
manner over one year, provided that, with respect to the calendar year in which
the Date of Full Operations of the applicable Plant occurs, such tested capacity
with respect to such Plant will be equal to the quantity obtained from the
performance test run by the contractor under the relevant EPC Contract,
pro-rated for the number of applicable days remaining in the applicable year,
and that, for the subsequent years such tested capacity will be


21



--------------------------------------------------------------------------------




revised, only if such Tested Capacity has moved upwards, on a yearly basis based
on the actual production of LNG reached by a given Plant during the past
12-month period, each time, as adjusted for any major scheduled maintenance and
Force Majeure (as such term is defined in the LNG SPAs).
“Total Debt Service Costs” means, with respect to a Quarter, the Partnership’s
and its Affiliates’ aggregate actual or allocated and documented debt service
costs during such Quarter, excluding any such costs incurred in respect of
Plants that have not achieved Full Operations prior to the end of such Quarter,
and, in the case of Plants that have achieved Full Operations during such
Quarter, including only such costs in respect of each such Plant for the period
of time starting on the Date of Full Operations for such Plant and continuing
until the end of such Quarter.
“Total LNG Sales Revenue” means, with respect to a Quarter, the aggregate sales
revenue earned by the Partnership for sales of LNG under the LNG SPAs during
such Quarter, including from LNG cargoes not taken but paid for, and from LNG
cargoes not delivered due to the buyer under the relevant LNG SPA exercising its
LNG suspension right.
“Total Net Gas Costs” means, with respect to a Quarter, an amount equal to (a)
the Partnership’s and its Affiliates’ aggregate actual or allocated and
documented costs to gather, process, treat, procure, purchase, transport, store,
hedge in respect of, and otherwise deal in Gas required for the operation of the
Driftwood LNG Terminal during such Quarter, including all ad valorem taxes,
severance taxes, shrinkage and fuel consumed, and all related losses, but
excluding costs in respect of the production of Gas from Gas sources in which
the Partnership or one or more of its Affiliates has an ownership interest,
minus (b) the Partnership’s and its Affiliates’ aggregate revenues during such
Quarter from selling, trading, or otherwise dealing in Gas upstream of the
Driftwood LNG Terminal, but excluding revenues in respect of Gas from Gas
sources in which the Partnership or one or more of its Affiliates has an
ownership interest, in each case, excluding any such costs incurred or revenues
realized (as applicable) in respect of Plants that have not achieved Full
Operations prior to the end of such Quarter, and in the case of Plants that have
achieved Full Operations during such Quarter, including only such costs and
revenues in respect of each such Plant for the period of time starting on the
Date of Full Operations for such Plant and continuing until the end of such
Quarter.
“Total Opex Costs” means, with respect to a Quarter, an amount equal to (a) the
sum of (i) the Budgeted Opex Costs for the year (or other budget period) in
which such Quarter occurs, plus (ii) the Opex Costs Carryover with respect to
the prior year (or other budget period), divided by (b) the sum of the adjusted
annual contract quantities (in MMBtu) of all purchasers under the LNG SPAs for
such year (or other budget period), as set forth in the final Composite ADP
issued pursuant to Section 8.2.4 of the LNG SPAs, prior to any intra-year
updates thereto, multiplied by (c) the total amount of LNG (in MMBtu) that was
delivered by Driftwood LNG to, suspended by or not taken (without excuse) by,
any Limited Partner (or its Affiliate) pursuant to the LNG SPAs during such
Quarter.
“Transfer” or derivations thereof, of an Interest means, as a noun, the
transfer, sale, assignment, exchange, hypothecation or other disposition of an
Interest, or any part thereof, directly or indirectly (including pursuant to a
change in the beneficial ownership or control of a Partner), and as a verb, to
directly or indirectly transfer, sell, assign, exchange, hypothecate or
otherwise


22



--------------------------------------------------------------------------------




dispose thereof, provided that a pledge of an Interest as collateral under a
credit facility shall not constitute a Transfer for purposes hereof unless and
until such pledge is exercised by the lender pursuant to such credit facility.
“Transfer Restriction End Date” means the date that is the latest to occur of
the respective Dates of Substantial Completion with respect to the Phase 1
Plants.
“Transferee” means a Person that receives a Transfer.
“Transferor” means a Person that makes a Transfer.
“Treasury Regulations” means the regulations, including temporary regulations,
promulgated under the Code by the U.S. Department of Treasury, as those
regulations may be amended from time to time. Any reference herein to a specific
section of the Treasury Regulations shall include any corresponding provisions
of succeeding, similar, substitute, or final Treasury Regulations.
“Unfunded Commitment” means, with respect to any Limited Partner, the amount of
such Limited Partner’s Capital Commitment, determined at any date, that has not
been contributed, or deemed to have been contributed, to the Partnership as a
Capital Contribution, increased by all distributions from the Partnership to
such Limited Partner, to the extent of such Limited Partner’s Capital
Contributions that are returned without being used by the Partnership. It is
expressly understood and agreed that neither (a) a Limited Partner’s Partner
Deposit (and the deemed Capital Contribution of the amount of such Partner
Deposit), nor (b) any De-Bottlenecking Contribution made by a Limited Partner
shall be considered a contribution in satisfaction of a portion of such Limited
Partner’s Capital Commitment or shall reduce such Limited Partner’s Unfunded
Commitment.
“Units” means units of limited partnership interest in the Partnership, and all
rights and liabilities associated therewith in accordance with the terms of this
Agreement, at any particular time, including rights to distributions
(liquidating or otherwise) and allocations, including Class A Units, Class B
Units, Class C Units, and Class D Units. Units shall be issued to the Limited
Partners from time to time in accordance with the provisions of Section 4.3(a)
and Section 4.3(e). The Units issued and outstanding from time to time shall be
set forth on Schedule 1.
“Unrealized Gain” means, with respect to any Property, an amount (which shall
not be less than zero) equal to (a) the Agreed Value of such Property as of the
applicable date of determination minus (b) the Gross Asset Value of such
Property as of such date of determination.
“Unrealized Loss” means, with respect to any Property, an amount (which shall
not be less than zero) equal to (a) the Gross Asset Value of such Property as of
the applicable date of determination minus (b) the Agreed Value of such Property
as of such date of determination.
“Unreturned Capital Contributions” means, with respect to a Limited Partner, an
amount, which shall not be less than zero, equal to (a) the aggregate Capital
Contributions made or deemed to have been made by such Limited Partner in
accordance with this Agreement, minus (b) the


23



--------------------------------------------------------------------------------




aggregate distributions received or deemed to have been received by such Limited
Partner in accordance with this Agreement.
“Withdraw” and cognates means the withdrawal or resignation of a Partner from
the Partnership as a partner thereof.

1.2    Other Definitional Provisions. Each of the terms below has the meaning
set forth in the provision of the Agreement identified opposite such term in the
table below.
Term
Provision
AAA
Section 11.9(a)
Additional Class A Units
Section 4.3(e)(ii)(A)(1)
Additional Class C Units
Section 4.3(e)(ii)(A)(2)
Additional Class D Units
Section 4.3(e)(ii)(A)(3)
Allocated Share
Section 7.4(d)
Class A Additional Issuance Notice
Section 4.3(e)(ii)(A)(1)
Class C Additional Issuance Notice
Section 4.3(e)(ii)(A)(2)
Class D Additional Issuance Notice
Section 4.3(e)(ii)(A)(3)
Confidential Information
Section 4.9
Damages
Section 9.3(a)
Defaulting Partner
Section 4.3(c)
Dispute
Section 11.9
Effective Date
First Paragraph
HMT
Section 4.5(f)
Imputed Underpayment Modifications
Section 7.4(c)
Indemnifying Partner
Section 7.4(d)
Liquidator
Section 8.2(c)
MASA Fees
Section 5.2
OFAC
Section 4.5(f)
Original Agreement
Recitals
Partnership
First Paragraph
Partnership Counsel
Section 11.15
Partnership Level Taxes
Section 7.4(c)
Partnership Representative
Section 7.4(a)
Prohibited Transfer
Section 4.6(d)(ii)
Quarterly Operating Distributions
Section 6.6
Ramp-Up Cargoes
Section 3.1(g)
Recalcitrant Partners
Section 7.5(c)
Retained Distributions
Section 6.8
Rules
Section 11.15
Sanctions
Section 4.5(f)
Section 754 Election
Section 7.4(i)
Unsubscribed Units
Section 4.3(e)(ii)(C)



24



--------------------------------------------------------------------------------





ARTICLE II
FORMATION

2.1    Formation; Amendment and Restatement of Original Agreement. By filing the
Certificate with the Secretary of State of the State of Delaware as set forth in
the recitals of this Agreement and executing the Original Agreement, the
Partnership has been organized as a limited partnership pursuant to the Act.
This Agreement amends and restates the Original Agreement in its entirety and is
adopted and agreed to by the Partners to set forth their agreement with respect
to the Partnership’s business and the rights, duties, and obligations of the
Partners. The General Partner and the Initial Limited Partner hereby agree to
continue the Partnership, and the Limited Partners listed on Schedule 1 as of
the Effective Date, to the extent not previously admitted to the Partnership,
are hereby admitted to the Partnership as Limited Partners. Schedule 1 shall set
forth from time to time the name, notice address, cumulative Capital
Contributions, Capital Commitment, and number and class of Units of each
Partner, and such other information concerning the Partners as the General
Partner determines to be necessary or desirable. The General Partner shall from
time to time update Schedule 1 as necessary to accurately reflect the
information therein, including to reflect the admission of Partners to the
Partnership in accordance with this Agreement, to reflect Transfers of Units
permitted hereby. Subject to the terms of this Agreement, the General Partner
may take any action authorized hereunder with respect to the updating of
Schedule 1 without any need to obtain the consent of any other Partner.

2.2    Name. The name of the Partnership is, and the business of the Partnership
shall be conducted under the name of, “Driftwood Holdings LP.” The General
Partner may change the name of the Partnership at any time and from time to
time.

2.3    Registered Office and Registered Agent. The registered office of the
Partnership in the State of Delaware is c/o Capitol Services, Inc., 1675 South
State Street, Suite B, in the City of Dover, County of Kent, 19001. The name of
the Partnership’s registered agent for service of process in the State of
Delaware at such address is Capitol Services, Inc. At any time, the General
Partner, on behalf of the Partnership, may designate another registered agent or
registered office.

2.4    Duration. The Partnership shall continue in existence until terminated
pursuant to the provisions hereof. The existence of the Partnership as a
separate legal entity shall continue until the cancellation of the Certificate
as provided in the Act.

2.5    Purposes and Powers. The purpose for which the Partnership is organized
is to transact any or all lawful business for which limited partnerships may be
organized under the Act. The Partnership shall have any and all powers that are
necessary or desirable to carry out the purposes and business of the
Partnership, to the extent the same may be legally exercised by limited
partnerships under the Act. The Partnership shall carry out the foregoing
activities pursuant to the arrangements set forth in the Certificate and this
Agreement.

2.6    Foreign Qualification. The Partnership shall comply, to the extent
legally possible, with all requirements necessary to qualify the Partnership as
a foreign limited partnership in each jurisdiction in which the Partnership
conducts business and such qualification is required. The General Partner shall
execute, acknowledge, swear to, and deliver all certificates and other


25



--------------------------------------------------------------------------------




instruments conforming with this Agreement that are necessary or appropriate to
qualify, continue, and terminate the Partnership as a foreign limited
partnership in all jurisdictions in which the Partnership conducts business and
such qualification is required.

ARTICLE III
THE GENERAL PARTNER; MANAGEMENT OF THE PARTNERSHIP

3.1    Management of the Partnership by the General Partner.
(a)    The management, control, and operation of, and the determination of
policy with respect to, the Partnership and its investment and other activities
shall be vested exclusively in the General Partner (acting directly or through
its duly appointed officers or agents). The General Partner is hereby authorized
and empowered on behalf and in the name of the Partnership and in its own name,
if necessary or appropriate, but subject to the other provisions of this
Agreement, to carry out any and all of the purposes of the Partnership and to
perform all acts and enter into and perform all contracts and other undertakings
that the General Partner may deem necessary, advisable, convenient, or
incidental thereto, including the organization of one or more direct or indirect
subsidiaries of the Partnership. The management and the conduct of the
activities of the Partnership are and shall remain the sole responsibility of
the General Partner.
(b)    In addition to the powers now or hereafter granted to a general partner
of a limited partnership under the Act or that are expressly granted to the
General Partner under any provision of this Agreement, the General Partner has
full power and authority, except as otherwise expressly provided in this
Agreement, to do all things deemed necessary or desirable by the General Partner
to conduct the business of the Partnership, including: (i) the making of any
expenditures and the incurrence of any obligations or indebtedness it deems
necessary or advisable for the conduct of the activities of the Partnership;
(ii) the use of the assets of the Partnership (including, without limitation,
cash on hand) for any Partnership purpose on any terms it sees fit, including
the financing of operations of the Partnership and the repayment of obligations
of the Partnership; (iii) the negotiation, execution, and performance of any
contracts and agreements (including loan agreements) that the General Partner
considers desirable, useful, or necessary to the conduct of the business or
operations of the Partnership or the implementation of the General Partner’s
powers under this Agreement; (iv) the distribution of Partnership cash or other
assets; (v) the selection, hiring, and dismissal of employees, attorneys,
accountants, consultants, contractors, agents, and representatives, and the
determination of their compensation and other terms of employment or hiring;
(vi) the maintenance of such insurance for the benefit of the Partnership as the
General Partner deems necessary or desirable; (vii) the formation of any further
limited or general partnerships, joint ventures, or other relationships that the
General Partner determines in good faith necessary or appropriate, consistent
with the business purposes of the Partnership, and the contribution to such
partnerships or ventures of assets and properties of the Partnership, subject,
where applicable, to the terms of the General Partner LLC Agreement; (viii) the
control of any matters affecting the rights and obligations of the Partnership,
including the conduct of any litigation, the incurring of legal


26



--------------------------------------------------------------------------------




expenses, and the settlement of claims and suits; (ix) the appointment of
officers of the Partnership and its Affiliates; and (x) the pledging and
mortgaging of Partnership assets to secure obligations of the Partnership and
its Affiliates.
(c)    Notwithstanding any other provision of this Agreement to the contrary, no
Person dealing with the Partnership shall be required to verify any
representation by the General Partner as to its authority to encumber, sell, or
otherwise use any assets or properties of the Partnership, and any such Person
shall be entitled to rely exclusively on such representations and shall be
entitled to deal with the General Partner as if it were the sole party in
interest therein, both legally and beneficially. Each Limited Partner hereby
waives any and all defenses or other remedies that may be available against any
such lender, purchaser, or other Person to contest, negate, or disaffirm any
action of the General Partner in connection with any such sale or financing. In
no event shall any Person dealing with the General Partner or the General
Partner’s agent with respect to any business or property of the Partnership be
obligated to ascertain that the terms of this Agreement have been complied with,
and each such Person shall be entitled to rely on the assumption that the
Partnership has been duly formed and is validly in existence. In no event shall
any such Person be obligated to inquire into the necessity or expedience of any
act or action of the General Partner or the General Partner’s representative,
and every contract, agreement, deed, mortgage, security agreement, promissory
note, or other instrument or document executed by the General Partner or the
General Partner’s representative with respect to any business or property of the
Partnership shall be conclusive evidence in favor of any Person claiming
thereunder that (i) at the time of the execution and delivery thereof this
Agreement was in full force and effect, (ii) such instrument or document was
duly executed in accordance with the terms and provisions of this Agreement, and
is binding upon the Partnership, and (iii) the General Partner or the General
Partner’s representative was duly authorized and empowered to execute and
deliver any and every such instrument or document for and on behalf of the
Partnership.
(d)    The funds of the Partnership shall be deposited in accounts designated by
the General Partner. The General Partner may, in its sole discretion, deposit
funds of the Partnership in a central disbursing account maintained by or in the
name of the Partnership, provided that at all times books of account are
maintained that show the amount of funds of the Partnership on deposit in such
account and interest accrued with respect to such funds as credited to the
Partnership. Funds of the Partnership may be invested as determined by the
General Partner in accordance with the terms and provisions of this Agreement.
(e)    The General Partner may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture, or other
paper or document believed by the General Partner to be genuine and to have been
signed or presented by the proper party or parties. The General Partner may
consult with legal counsel, accountants, appraisers, management consultants,
investment bankers, and other consultants and advisers selected by the General
Partner, and any opinion of any such Person as to matters which the General
Partner believes to be within such Person’s professional or expert competence
shall be full and complete


27



--------------------------------------------------------------------------------




authorization and protection in respect of any action taken or suffered or
omitted by the General Partner hereunder in good faith and in accordance with
such opinion.
(f)    The General Partner’s interest in the Partnership will be represented by
the General Partner Units. There shall be a total of 100 General Partner Units
issued and outstanding at all times, and all such General Partner Units shall be
held at all times by the General Partner. The General Partner may not Transfer
all or any part of the General Partner Units to any Person. The General Partner
Units shall not be certificated.
(g)    Notwithstanding anything to the contrary in this Agreement, the General
Partner shall take such action as shall be necessary in its capacity as general
partner of the Partnership to cause any LNG produced by a Plant during the
period of time from the Date of Substantial Completion to the Date of Full
Operations of such Plant (“Ramp-Up Cargoes”) to be offered to the Limited
Partners (or their respective Affiliates under the LNG SPAs) pursuant to a
tender process as follows:
(i)    On or before the date that is six months prior to the expected Date of
Substantial Completion of the applicable Plant, Driftwood LNG will issue a
tender notice to all Limited Partners that hold Units issued in respect of the
applicable Phase Project that includes such Plant (or their respective
Affiliates under the LNG SPAs) to purchase all or a portion of the Ramp-Up
Cargoes expected to be produced prior to the Date of Full Operations of such
Plant, which notice shall include reasonably relevant details available at such
time (including quantities of LNG available for purchase). If the expected
Ramp-Up Cargoes are increased prior to the Date of Full Operations of such
Plant, then Driftwood LNG will issue, as soon as reasonably practicable
following such increase adjustment, an additional tender notice to all such
Limited Partners (or their respective Affiliates under the LNG SPAs) to purchase
all or a portion of such increased Ramp-Up Cargoes.
(ii)    Each Limited Partner that is entitled to receive the tender notice
described in Section 3.1(g)(i) (or its Affiliate that is party to an LNG SPA)
shall have 45 days to submit an offer to Driftwood LNG to purchase all or a
portion of the Ramp-Up Cargoes, indicating the price per MMBtu that it is
willing to pay for the same. If such Limited Partner (or its Affiliate that is
party to an LNG SPA) does not submit an offer pursuant to the immediately
preceding sentence within such 45-day period, then such Limited Partner (or its
Affiliate that is party to an LNG SPA) shall be deemed to have waived its right
to participate in the relevant tender process.
(iii)    Driftwood LNG shall be required to select winning bids from among the
offers submitted pursuant to Section 3.1(g)(ii), on the basis of (A) price per
MMBtu, and (B) compliance with requested bid parameters; provided, however, that
Driftwood LNG may select winning bids on the basis of other criteria, if
approved by the General Partner in accordance with Section 5.1(c)(iv) of the
General Partner LLC Agreement in each instance.


28



--------------------------------------------------------------------------------




(iv)    If Driftwood LNG does not receive bids from the applicable Limited
Partners (or their respective Affiliates under the LNG SPAs) to purchase all or
a portion of the Ramp-Up Cargoes, then Driftwood LNG shall be free to market any
such uncommitted Ramp-Up Cargoes as a result of the tender to the market
generally (including third party purchasers).

3.2    No Participation in Management by the Limited Partners.
(a)    No Limited Partner (acting in its capacity as such) shall have the right
or power to participate in the management or affairs or conduct of business of
the Partnership, nor shall any Limited Partner have the power to sign for or
bind the Partnership. Subject to the Act, the exercise by any Limited Partner of
any right expressly conferred herein shall not be construed to constitute
participation by such Limited Partner in the control of the business of the
Partnership so as to make such Limited Partner liable as a general partner for
the debts and obligations of the Partnership for purposes of the Act. The
foregoing provisions of this Section 3.2(a) shall not be construed to limit a
Limited Partner’s right to nominate an individual representative of such Limited
Partner to serve as a director on the board of directors of the General Partner
in accordance with the General Partner LLC Agreement.
(b)    Except as otherwise required by the Act or other applicable law, no
Limited Partner shall be personally liable for any of the debts or obligations
of the Partnership, and the liability of each Limited Partner to the Partnership
for such debts and obligations shall be limited to the total Capital
Contributions that such Limited Partner is required to make to the Partnership
pursuant to this Agreement and, in the case of a Limited Partner that executed a
Contribution Agreement, any Contribution Agreement to which such Limited Partner
is a party, and the obligations, if any, to return distributions to the
Partnership to the extent required pursuant to the Act or other applicable law,
and such liability shall be enforceable only by the Partnership and the Partners
and not, directly or indirectly, by any creditors of the Partnership. The
foregoing shall not be construed to limit the enforceability of the Capital
Commitments of the Limited Partners or any other contractual obligations of the
Limited Partners (or their respective Affiliates) under this Agreement, the
Contribution Agreements, or the LNG SPAs, as applicable.

ARTICLE IV
LIMITED PARTNERS; CAPITALIZATION

4.1    Limited Partner Information. Schedule 1 sets forth the respective names,
addresses, and e-mail addresses of the Limited Partners, the number and classes
of Units held by each Limited Partner, and their respective Capital Commitments
and Capital Contributions. The General Partner shall revise Schedule 1 from time
to time, without the consent of any other Partner, to reflect any changes in the
foregoing information with respect to any Limited Partner made in accordance
with this Agreement, and no such revision shall constitute an amendment of this
Agreement. Each Limited Partner will provide the Partnership with a duly
executed Internal Revenue Service Form W-9 or appropriate Internal Revenue
Service Form W-8BEN or Form


29



--------------------------------------------------------------------------------




W-8BEN-E, as applicable, in respect of such Limited Partner as soon as
reasonably practicable following such Limited Partner’s admission to the
Partnership.

4.2    Units.
(a)    Units Generally. Each Limited Partner’s interest in the Partnership will
be represented by its Capital Account and by Units issued by the Partnership to
such Limited Partner. The four classes of Units to be issued to Limited Partners
are Class A Units, Class B Units, Class C Units, and Class D Units. The Units
issued and outstanding from time to time shall be set forth on Schedule 1.
(b)    Voting Rights. The Units do not have any voting rights and do not confer
the right to vote on matters related to the Partnership or otherwise except as
expressly set forth in this Agreement, provided that the foregoing shall not be
construed to limit a Limited Partner’s right to nominate an individual
representative of such Limited Partner to serve as a director on the board of
directors of the General Partner, to the extent such Limited Partner holds Class
A Units, in accordance with the General Partner LLC Agreement.
(c)    Certificates. The Units shall not be certificated.
(d)    Several Obligations. The obligations of each Limited Partner hereunder
shall be several and not joint and several, and no Limited Partner shall be
obligated to make any of the Capital Contributions of another Limited Partner.
(e)    Class B Units. On the Effective Date, the Partnership shall issue to the
Initial Limited Partner a total of 1,104 Class B Units. The Initial Limited
Partner shall not have any right to receive distributions hereunder in respect
of any Class B Units held by the Initial Limited Partner. However, (i) one-half
of the Class B Units shall be subject to conversion into Class C Units pursuant
to Section 4.3(a)(ii)(B) in the event of FID with respect to the Phase 2
Project, and (ii) the remaining one-half of the Class B Units shall be subject
to conversion into Class D Units pursuant to Section 4.3(a)(iii)(B) in the event
of FID with respect to the Phase 3 Project. If FID is not taken by the
Partnership with respect to the Phase 2 Project or the Phase 3 Project, then the
Class B Units will not entitle the Initial Limited Partner to any economic
benefits hereunder. No Class B Units shall be issued by the Partnership other
than the 1,104 Class B Units issued to the Initial Limited Partner pursuant to
this Section 4.2(e).

4.3    Capital Commitments, Capital Contributions, and Issuances of Units.
(a)    Capital Commitments; Issuance and Conversion of Units.
(i)    Phase 1 Project.
(A)    Pursuant to the respective Contribution Agreements entered into on or
prior to the Phase 1 Project FID Date in respect of the Phase 1 Project, the
Limited Partners have made the respective Capital Commitments


30



--------------------------------------------------------------------------------




to the Partnership set forth on Schedule 1 as of the Effective Date. Each such
Limited Partner shall be obligated to make Capital Contributions to the
Partnership in satisfaction of such Limited Partner’s Capital Commitment in
accordance with the respective Contribution Agreement to which such Limited
Partner is a party.
(B)    On the Effective Date, the Partnership shall issue to each Limited
Partner that has made a Capital Commitment pursuant to a Contribution Agreement
on or prior to the Phase 1 Project FID Date in respect of the Phase 1 Project a
number of Class A Units equal to (1) the sum of (x) such Limited Partner’s
Capital Commitment under such Contribution Agreement, plus (y) the Partner
Deposit made by such Limited Partner pursuant to such Contribution Agreement,
divided by (2) the Phase 1 Unit Issue Price. As of the Effective Date, the
Initial Limited Partner has entered into a Contribution Agreement pursuant to
which the Initial Limited Partner has made a Capital Commitment in respect of
the Phase 1 Project in the amount of $1,000,000,000.00, for which the Initial
Limited Partner will be issued 200 Class A Units.
(C)    In addition to the Class A Units to be issued to the Initial Limited
Partner in respect of its Capital Commitment in respect of the Phase 1 Project
pursuant to Section 4.3(a)(i)(B), on the Effective Date, in consideration of the
Initial Limited Partner’s cumulative Capital Contributions in the form of cash
and other Property (including goodwill) with an aggregate Agreed Value equal to
the amount set forth opposite the Initial Limited Partner’s name as of the
Effective Date on Schedule 1 under the column titled “Capital Contributions,”
and not in respect of any Capital Commitment, the Partnership shall issue to the
Initial Limited Partner, as of the Effective Date, a number of Class A Units
(which shall not be less than zero) equal to (A) 1,656, minus (B) the Phase 1
FID Class A Unit Amount.
(D)    Equity capital required by the Partnership to fund the construction of
any Subsequent Phase Project (if any) shall be secured through the execution of
Contribution Agreements in respect of such Subsequent Phase Project, and not
through the issuance of Class A Additional Issuance Notices pursuant to Section
4.3(e)(ii)(A)(1).
(ii)    Phase 2 Project. If FID is taken by the Partnership in respect of the
Phase 2 Project, then the Partnership will be authorized to issue and sell Class
C Units as provided in this Section 4.3(a)(ii).
(A)    Pursuant to Contribution Agreements to be entered into on or prior to the
Phase 2 Project FID Date in respect of the Phase 2 Project, the Partnership
shall issue to the Limited Partners making Capital Commitments to the
Partnership to fund the construction of the Phase 2 Project Class C Units in a
total amount not to exceed the Subsequent Phase FID Unit Amount.


31



--------------------------------------------------------------------------------




Each such Limited Partner shall be obligated to make Capital Contributions to
the Partnership in satisfaction of such Limited Partner’s Capital Commitment in
accordance with the respective Contribution Agreement to which such Limited
Partner is a party.
(B)    Automatically and without any action required on the part of any Person,
including the Partnership or any Partner, on the Phase 2 Project FID Date, 552
of the Class B Units held by the Initial Limited Partner shall be converted into
a number of Class C Units (which shall not be less than zero) equal to (1) the
Subsequent Phase FID Unit Amount, minus (2) the Phase 2 FID Class C Unit Amount.
(C)    The Class C Units issued pursuant to this Section 4.3(a)(ii) and Section
4.3(e)(ii) shall not entitle the Limited Partner holding such Class C Units to
any Quarterly Operating Distributions pursuant to Section 6.6 unless and until
such Class C Units convert into Class A Units pursuant to Section 4.3(a)(ii)(D).
(D)    The Class C Units shall be subject to conversion into Class A Units as
set forth in this Section 4.3(a)(ii)(D). Automatically and without any action
required on the part of any Person, including the Partnership or any Partner, on
the Date of Full Operations with respect to Plant 4, each Class C Unit held by a
Limited Partner shall be converted into a number of Class A Units equal to (1)
one, multiplied by (2) a fraction (x) the numerator of which is an amount equal
to (I) 552, plus (II) the number of Additional Class C Units issued in respect
of Class C De-Bottlenecking Contributions pursuant to Section 4.3(e)(ii)(A)(2)
(if any), and (y) the denominator of which is the total number of Class C Units
outstanding as of the Date of Full Operations with respect to Plant 4 (including
any and all Class C Units issued pursuant to this Section 4.3(a)(ii) and Section
4.3(e)(ii)).
(E)    Neither the automatic conversion of Class B Units into Class C Units
pursuant to Section 4.3(a)(ii)(B) nor the automatic conversion of Class C Units
into Class A Units pursuant to Section 4.3(a)(ii)(D) shall constitute an
issuance of any new Interests or additional Interests by the Partnership but
rather shall be deemed re-designations of existing Interests into a different
class or number of Units, as applicable.
(F)    The General Partner shall cause Schedule 1 to be updated from time to
time to reflect the issuances and automatic conversions of Units contemplated by
this Section 4.3(a)(ii).
(iii)    Phase 3 Project. If FID is taken by the Partnership in respect of the
Phase 2 Project, then the Partnership will be authorized to issue and sell Class
D Units as provided in this Section 4.3(a)(iii).


32



--------------------------------------------------------------------------------




(A)    Pursuant to Contribution Agreements to be entered into on or prior to the
Phase 3 Project FID Date in respect of the Phase 3 Project, the Partnership
shall issue to the Limited Partners making Capital Commitments to the
Partnership to fund the construction of the Phase 3 Project Class D Units in a
total amount not to exceed the Subsequent Phase FID Unit Amount. Each such
Limited Partner shall be obligated to make Capital Contributions to the
Partnership in satisfaction of such Limited Partner’s Capital Commitment in
accordance with the respective Contribution Agreement to which such Limited
Partner is a party.
(B)    Automatically and without any action required on the part of any Person,
including the Partnership or any Partner, on the Phase 3 Project FID Date, 552
of the Class B Units held by the Initial Limited Partner shall be converted into
a number of Class D Units (which shall not be less than zero) equal to (1) the
Subsequent Phase FID Unit Amount, minus (2) the Phase 3 FID Class D Unit Amount.
(C)    The Class D Units issued pursuant to this Section 4.3(a)(iii) and Section
4.3(e)(ii) shall not entitle the Limited Partner holding such Class D Units to
any Quarterly Operating Distributions pursuant to Section 6.6 unless and until
such Class D Units convert into Class A Units pursuant to Section
4.3(a)(iii)(D).
(D)    The Class D Units shall be subject to conversion into Class A Units as
set forth in this Section 4.3(a)(iii)(D). Automatically and without any action
required on the part of any Person, including the Partnership or any Partner, on
the Date of Full Operations with respect to Plant 5, each Class D Unit held by a
Limited Partner shall be converted into a number of Class A Units equal to (1)
one, multiplied by (2) a fraction (x) the numerator of which is an amount equal
to (I) 552, plus (II) the number of Additional Class D Units issued in respect
of Class D De-Bottlenecking Contributions pursuant to Section 4.3(e)(ii)(A)(3)
(if any), and (y) the denominator of which is the total number of Class D Units
outstanding as of the Date of Full Operations with respect to Plant 5 (including
any and all Class D Units issued pursuant to this Section 4.3(a)(iii) and
Section 4.3(e)(ii).
(E)    Neither the automatic conversion of Class B Units into Class D Units
pursuant to Section 4.3(a)(iii)(B) nor the automatic conversion of Class D Units
into Class A Units pursuant to Section 4.3(a)(iii)(D) shall constitute an
issuance of any new Interests or additional Interests by the Partnership but
rather shall be deemed re-designations of existing Interests into a different
class or number of Units, as applicable.
(F)    The General Partner shall cause Schedule 1 to be updated from time to
time to reflect the issuances and automatic conversions of Units contemplated by
this Section 4.3(a)(iii).


33



--------------------------------------------------------------------------------




(b)    Drawdown of Capital Commitments.
(i)    Drawdown Notices in respect of Capital Commitments to fund the
construction of the Phase 1 Project shall be sent exclusively to the Limited
Partners holding Class A Units issued in exchange for Capital Commitments made
pursuant to Contribution Agreements in accordance with Section 4.3(a)(i)(B), in
each case, to the extent of the Unfunded Commitments of such Limited Partners.
Drawdown Notices in respect of Capital Commitments to fund the construction of
the Phase 2 Project shall be sent exclusively to the Limited Partners holding
Class C Units issued in exchange for Capital Commitments issued pursuant to
Contribution Agreements in accordance with Section 4.3(a)(ii)(A), in each case,
to the extent of the Unfunded Commitments of such Limited Partners. Drawdown
Notices in respect of Capital Commitments to fund the construction of the Phase
3 Project shall be sent exclusively to the Limited Partners holding Class D
Units issued in exchange for Capital Commitments issued pursuant to Contribution
Agreements in accordance with Section 4.3(a)(iii)(A), in each case, to the
extent of the Unfunded Commitments of such Limited Partners. The General Partner
shall not send any Drawdown Notices to the Limited Partners to fund any
De-Bottlenecking Contribution out of their Unfunded Commitments.
(ii)    On or before each Drawdown Date, each Limited Partner that has an
Unfunded Commitment in respect of the applicable Phase Project shall contribute
to the Partnership an amount equal to such portion of its Unfunded Commitment as
shall be specified by the General Partner in the Drawdown Notice delivered in
respect of such Drawdown Date (which amount shall be calculated by the General
Partner in proportion to the Unfunded Commitments of all Limited Partners in
respect of the applicable Phase Project, with such adjustments as the General
Partner determines in good faith to be necessary to remediate any imbalance in
relative Capital Contributions as among the contributing Limited Partners in
respect of the applicable Phase Project). The Unfunded Commitment of such
Limited Partner shall be reduced by the amount of such Capital Contribution upon
receipt thereof by the Partnership. Notwithstanding anything to the contrary in
this Agreement, no Limited Partner shall be obligated or bound to make any
Capital Contribution in excess of such Limited Partner’s Unfunded Commitment.
(iii)    The General Partner will endeavor to provide reasonable advance written
notice to the Limited Partners required to make Capital Contributions in respect
of a Drawdown Notice of the approximate date of the expected Drawdown Date
thereof, including, to the extent reasonably practicable, one such notice 60
days prior to the estimated Drawdown Date, and an updated notice 30 days prior
to the estimated Drawdown Date. The actual Drawdown Date shall be set forth in
the applicable Drawdown Notice, which shall be delivered at least 15 Business
Days prior to the applicable Drawdown Date.


34



--------------------------------------------------------------------------------




(iv)    Capital Contributions drawn from the Limited Partners’ Unfunded
Commitments in respect of a Phase Project shall be made by the applicable
Limited Partners on each Drawdown Date in accordance with the specifications set
forth in the applicable Drawdown Notice. All Capital Contributions shall be made
in United States dollars by wire transfer of immediately available funds to an
account or accounts of the Partnership specified in the Drawdown Notice, or as
otherwise described in any escrow agreement entered into by a Limited Partner in
respect of its Capital Commitment.
(c)    Consequences of Default. If (i) a Limited Partner fails to fund any
portion of any Capital Contribution required to be made by such Limited Partner
pursuant to Section 4.3(b) or otherwise in accordance with a Contribution
Agreement to which such Limited Partner is a party, (ii) such Limited Partner
breaches any representation or warranty set forth in Section 4.5(g) or any
covenant set forth in subclause (y) of Section 4.15(a)(i), or (iii) a
Termination Event has occurred with respect to such Limited Partner (or its
Affiliate) that gives rise to a right of termination in favor of the Partnership
or its Affiliate under an LNG SPA to which such Limited Partner (or its
Affiliate) is a party, then such Limited Partner shall be a “Defaulting Partner”
for purposes of this Agreement until such default is satisfactorily cured, as
determined by the General Partner in its sole discretion. In the discretion of
the General Partner, (x) if a Limited Partner remains a Defaulting Partner for a
period of 45 days or more (in the case of subclause (i) above), (y) at any time
(in the case of subclause (ii) above), or (z) following the continuation of such
Defaulting Partner’s default beyond the applicable cure period (if any) under
the applicable LNG SPA to which such Defaulting Partner (or its Affiliate) is a
party, and otherwise at any time (in the case of subclause (iii) above), all of
such Defaulting Partner’s Default Forfeiture Units and all of such Defaulting
Partner’s rights to distributions and allocations under this Agreement in
respect of its Default Forfeiture Units (including any Retained Distributions in
respect of such Default Forfeiture Units) shall be forfeited for no
consideration, and, if such Default Forfeiture Units represent such Defaulting
Partner’s entire Interest, such Defaulting Partner shall, as of the date of such
forfeiture, cease to be a limited partner of the Partnership. Without limiting
the foregoing (including without limitation to the General Partner’s discretion
to enforce the forfeiture of a Defaulting Partner’s Default Forfeiture Units),
at any time during which a Limited Partner is a Defaulting Partner, any
distributions that would otherwise be made to such Limited Partner pursuant to
this Agreement in respect of its Default Forfeiture Units shall be retained by
the Partnership as Retained Distributions in accordance with the provisions of
Section 6.8. Notwithstanding the foregoing, each Limited Partner acknowledges
that the relationship between such Limited Partner and the Partnership is
uniquely essential to the business of the Partnership and the failure to fund
any portion of any Capital Contribution required to be made by such Limited
Partner pursuant to Section 4.3(b) shall cause irreparable injury to the
Partnership for which monetary damages are inadequate, difficult to compute, or
both. Accordingly, each Limited Partner agrees that, in addition to any legal or
other equitable damages that the Partnership is entitled to recover, the
provisions of Section 4.3(b) may be enforced by specific performance and that
the Partnership shall be entitled to injunctive relief (without posting any bond
or other security) in order to enforce such provisions. The Limited Partners
further acknowledge that the


35



--------------------------------------------------------------------------------




Partnership might suffer irreparable harm due to delay if, as a condition to
obtaining equitable remedies, the Partnership were required to demonstrate it
would suffer irreparable harm. The parties hereto therefore intend that if a
Limited Partner breaches one or more of its obligations under Section 4.3(b),
then for purposes of determining whether to grant an equitable remedy, a court
will assume that such breach would cause the Partnership irreparable harm.
(d)    Cancellation of Capital Commitment. All or a portion of the Capital
Commitment of a Limited Partner may be canceled at any time by mutual written
agreement of the General Partner and such Limited Partner. Upon any such
cancellation of all or a portion of a Limited Partner’s Capital Commitment, such
Limited Partner shall automatically forfeit a number of Class A Units, Class C
Units, or Class D Units, as applicable, equal to (i) the canceled portion of
such Limited Partner’s Capital Commitment, divided by (ii) the issue price per
Unit issued in respect of such Limited Partner’s Capital Commitment.
(e)    Additional Capital Contributions; Pre-Emptive Rights.
(i)    Additional Capital Contributions. Subject to the provisions of this
Section 4.3(e) and the limitations set forth in the General Partner LLC
Agreement, the General Partner shall be authorized, at any time and from time to
time, to cause the Partnership to request that additional Capital Contributions
be made (outside of the Capital Contributions required to be made by Limited
Partners in respect of their Capital Commitments) and to issue additional Units
in respect of such additional Capital Contributions; provided, however, that if
the General Partner determines that the Partnership requires additional funds
for the purposes of funding operational expenses or capitalized maintenance
costs, the General Partner will cause the Partnership to draw in priority on the
available cash on hand of the Partnership, to the extent such cash on hand is
not otherwise committed for use or reserved by the Partnership, reasonably
expected to be committed for use or reserved by the Partnership, or required by
the Partnership’s lenders to be maintained at a minimum level. If the amount of
the available cash on hand of the Partnership (after giving effect to the
foregoing determinations) is not sufficient to fund the relevant operational
expenses or capitalized maintenance costs, the General Partner will be
authorized, subject to the limitations set forth in the General Partner LLC
Agreement, to request that additional Capital Contributions be made in
accordance with this Section 4.3(e). Any such request for additional Capital
Contributions and any issuance of Units in connection therewith shall be made
pursuant to the procedures set forth in Section 4.3(e)(ii). Any such request
may, but shall not be obligated to, be made, without limitation, following a
forfeiture of all or a portion of an Interest pursuant to Section 4.3(c) or a
cancellation or partial cancellation of a Limited Partner’s Capital Commitment
pursuant to Section 4.3(d) if the General Partner determines that the
Partnership will require additional capital to fund the construction of the
applicable Phase Project (in addition to the remaining Unfunded Commitments of
the Limited Partners).


36



--------------------------------------------------------------------------------




(ii)    Pre-Emptive Rights Procedure. Any Units other than those issued pursuant
to Section 4.3(a) shall be issued in accordance with the procedure set forth in
this Section 4.3(e)(ii).
(A)    In connection with any request for additional Capital Contributions, the
General Partner shall deliver a notice to the applicable Eligible Limited
Partners as follows:
(1)    Any notice requesting funding in respect of the construction of the Phase
1 Project or related Partnership Expenses or for general Partnership matters,
other than the construction of the Subsequent Phase Projects and related
Partnership Expenses and excluding any Class C De-Bottlenecking Contributions or
Class D De-Bottlenecking Contributions, but including any Class A
De-Bottlenecking Contributions (any such notice, a “Class A Additional Issuance
Notice”), shall be delivered to the Eligible Limited Partners and shall set
forth: (w) the Partnership’s intention to request additional Capital
Contributions and to issue an amount of additional Class A Units (“Additional
Class A Units”) in respect of such Capital Contributions; (x) the number of
Additional Class A Units to be issued that corresponds to the Eligible
Percentage of each Eligible Limited Partner; (y) the Additional Issuance Unit
Price per Class A Unit applicable to such Additional Class A Units; and (z) the
intended purposes and uses for the additional Capital Contributions requested
pursuant to such Class A Additional Issuance Units. Further, if such Class A
Additional Issuance Notice is in respect of any Class A De-Bottlenecking
Contributions, such Class A Additional Notice shall identify the
De-Bottlenecking Estimated Total Quantity in connection with such Class A
De-Bottlenecking Contributions.
(2)    Any notice requesting funding in respect of the construction of the Phase
2 Project or related Partnership Expenses, including any Class C
De-Bottlenecking Contributions (any such notice, a “Class C Additional Issuance
Notice”), shall be delivered to the Eligible Limited Partners and shall set
forth: (w) the Partnership’s intention to request additional Capital
Contributions to fund the construction of the Phase 2 Project and to issue an
amount of additional Class C Units (“Additional Class C Units”) in respect of
such Capital Contributions; (x) the number of Additional Class C Units to be
issued that corresponds to the Eligible Percentage of each Eligible Limited
Partner; (y) the Additional Issuance Unit Price per Class C Unit applicable to
such Additional Class C Units; and (z) the intended purposes and uses for the
additional Capital Contributions requested pursuant to such Class C Additional
Issuance Units. Further, if such Class C Additional Issuance Notice is in
respect of


37



--------------------------------------------------------------------------------




any Class C De-Bottlenecking Contributions, such Class C Additional Notice shall
identify the De-Bottlenecking Estimated Total Quantity in connection with such
Class C De-Bottlenecking Contributions.
(3)    Any notice requesting funding in respect of the construction of the Phase
3 Project or related Partnership Expenses, including any Class D
De-Bottlenecking Contributions (any such notice, a “Class D Additional Issuance
Notice”), shall be delivered to the Eligible Limited Partners and shall set
forth: (w) the Partnership’s intention to request additional Capital
Contributions to fund the construction of the Phase 3 Project and to issue an
amount of additional Class D Units (“Additional Class D Units”) in respect of
such Capital Contributions; (x) the number of Additional Class D Units to be
issued that corresponds to the Eligible Percentage of each Eligible Limited
Partner; (y) the Additional Issuance Unit Price per Class D Unit applicable to
such Additional Class D Units; and (z) the intended purposes and uses for the
additional Capital Contributions requested pursuant to such Class D Additional
Issuance Units. Further, if such Class D Additional Issuance Notice is in
respect of any Class D De-Bottlenecking Contributions, such Class D Additional
Notice shall identify the De-Bottlenecking Estimated Total Quantity in
connection with such Class D De-Bottlenecking Contributions.
(B)    Each Eligible Limited Partner shall have 30 Business Days after receipt
of an Additional Issuance Notice pursuant to Section 4.3(e)(ii)(A) to agree to
purchase all or a portion of its Eligible Percentage of the Additional Issuance
Units at the Additional Issuance Unit Price set forth in such Additional
Issuance Notice by giving written notice to the Partnership and stating therein
the quantity of Additional Issuance Units to be purchased by such Eligible
Limited Partner.
(C)    If any Eligible Limited Partner fails to exercise in part or in full its
right to purchase its Eligible Percentage of the Additional Issuance Units
within the 30-day period specified in Section 4.3(e)(ii)(B), the Partnership
shall give each Exercising Eligible Limited Partner written notice of the amount
of Additional Issuance Units in respect of which Eligible Limited Partners have
failed to exercise their rights to purchase (“Unsubscribed Units”), and each
such Exercising Eligible Limited Partner shall have five Business Days after
receipt of such notice to agree to purchase all or a portion of its
proportionate share (based on the relative Eligible Percentages of the
Exercising Eligible Limited Partners) of the Unsubscribed Units. The foregoing
procedure shall be repeated until (1) the Exercising Eligible Limited Partners
have agreed to purchase all of the Unsubscribed


38



--------------------------------------------------------------------------------




Units, or (2) no Exercising Eligible Limited Partner agrees to purchase any
additional Unsubscribed Units.
(D)    If, after completion of the procedures set forth in Sections
4.3(e)(ii)(A) through 4.3(e)(ii)(C), there remain any Unsubscribed Units, the
Partnership shall thereafter be free to sell such Unsubscribed Units to one or
more Persons (including Limited Partners) that are not Eligible Limited Partners
at a price equal to the Additional Issuance Unit Price set forth in the
Additional Issuance Notice and upon substantially the same terms as the
Additional Issuance Units are offered to the Eligible Limited Partners pursuant
to the foregoing provisions of this Section 4.3(e)(ii).
No Eligible Limited Partner shall be required to purchase any Additional
Issuance Units pursuant to this Section 4.3(e)(ii), and the only penalty
incurred by an Eligible Limited Partner for failing to exercise its right to
purchase any such Additional Issuance Units will be the dilution of its
Interest. No Capital Contribution made by any Eligible Limited Partner to
acquire Additional Issuance Units pursuant to this Section 4.3(e)(ii) shall
reduce such Eligible Limited Partner’s Unfunded Commitment. The General Partner
shall cause Schedule 1 to be updated from time to time to reflect the issuances
of Units contemplated by this Section 4.3(e)(ii).
(f)    Penalty on Defaulted Commitment Amount. Without limiting any remedy
available to the Partnership under Section 4.3(c), if a Limited Partner fails to
make a Capital Contribution in respect of its Capital Commitment as and when
required under this Agreement, such Limited Partner shall be obligated to pay to
the Partnership interest thereon at a rate per annum equal to 2% above LIBOR (as
in effect on the day when such sum was originally due) on and from the day when
the Capital Contribution was due until the date the Capital Contribution is
made, provided that, without prejudice to the other terms of this Agreement, if
such period lasts longer than 90 days, the applicable LIBOR rate for each
successive term of 90 days during that period shall be that in effect on the
first day of that 90-day period. Interest shall accrue from day-to-day and be
calculated on the basis of a 360-day year. The interest accrued or paid on any
defaulted Capital Contribution pursuant to this Section 4.3(f) shall not (i) be
deemed to be a Capital Contribution for purpose of this Agreement, (ii) reduce
the applicable Limited Partner’s Unfunded Commitment, or (iii) entitle the
applicable Limited Partner to be issued any additional Units.

4.4    Additional Limited Partners. Subject to Sections 4.3(a), 4.3(e), and 4.6,
the General Partner shall have full power and authority to admit additional
Persons to the Partnership as Limited Partners. Prior to admitting any Person as
an additional Limited Partner, the General Partner shall have determined that
all of the following conditions have been satisfied:
(a)    The prospective Limited Partner shall have executed and delivered such
documents, instruments, and certificates and shall have taken such actions as
the General Partner shall deem necessary or desirable to effect such admission,
including, if requested by the General Partner, the execution of (i) a
counterpart of this Agreement, and (ii) in the case of any Person admitted to
the Partnership as a Limited Partner, a contribution or


39



--------------------------------------------------------------------------------




subscription agreement containing representations and warranties by such Person
that are substantially the same as those made by the previously admitted Limited
Partners in the Contribution Agreements previously entered into by the
Partnership and such Limited Partners.
(b)    The admission of such prospective Limited Partner shall not result in a
violation of any applicable law, including the Securities Act, or any term or
condition of this Agreement.
(c)    The Partnership shall not, as a result of such admission, be required to
register as an investment company under the Investment Company Act.
(d)    None of the General Partner, the Advisor, or any of their respective
Affiliates shall, as a result of such admission, be required to register as an
investment adviser under the Advisers Act.
(e)    The Partnership shall not, as a result of such admission, become taxable
as a corporation or association.
Upon the admission of a new Limited Partner, or the increase in the Capital
Commitment of an existing Limited Partner, in accordance with this Section 4.4,
the General Partner shall be authorized to amend Schedule 1 to reflect such
admission or increased Capital Commitment, as applicable. The provisions of this
Section 4.4 shall not apply to Transfers of Interests, which shall be governed
by Section 4.6.

4.5    Representations and Warranties of Limited Partners.
(a)    Each Limited Partner hereby represents and warrants to the Partnership
and to each other Partner, without limitation of any representations and
warranties set forth in any Contribution Agreement executed and delivered by
such Limited Partner, that: (i) such Limited Partner has full power and
authority to execute and agree to this Agreement and to perform its obligations
hereunder, and that all actions necessary for the due authorization, execution,
delivery, and performance of this Agreement by such Limited Partner have been
duly taken; (ii) such Limited Partner has duly executed and delivered this
Agreement; and (iii) such Limited Partner’s authorization, execution, delivery,
and performance of this Agreement do not conflict with any other agreement or
arrangement to which such Limited Partner is a party or by which the Limited
Partner is bound.
(b)    Notwithstanding anything herein to the contrary, each Limited Partner
hereby represents and warrants to the Partnership and each other Partner (in the
case of a Limited Partner that executed a Contribution Agreement, without
limitation of any representations and warranties set forth in any Contribution
Agreement executed and delivered by such Limited Partner), that: (i) the
Interest of such Limited Partner is acquired for investment purposes only for
its own account and not with a view to or in connection with any distribution,
re-offer, resale, or other disposition not in compliance with the Securities Act
and applicable state securities laws; (ii) such Limited Partner, alone or
together with its


40



--------------------------------------------------------------------------------




representatives, possesses such expertise, knowledge and sophistication in
financial and business matters generally, and has the sophistication to
understand the type of transactions in which the Partnership proposes to engage
in particular, that it is capable of evaluating the merits and economic risks of
acquiring and holding its Interest; (iii) such Limited Partner has had access to
all of the information with respect to its Interest that it deems necessary to
make a complete evaluation thereof, and has had the opportunity to question the
Partnership and the General Partner concerning such Interest; (iv) the decision
of such Limited Partner to acquire its Interest for investment has been based
solely upon the evaluation made by such Limited Partner; (v) such Limited
Partner is aware that it must bear the economic risk of its investment in the
Partnership for an indefinite period of time because the Units have not been
registered under the Securities Act or under the securities laws of any state,
and therefore, cannot be sold or otherwise Transferred unless the Units are
subsequently registered under the Securities Act and any applicable state
securities laws or an exemption from registration is available; (vi) such
Limited Partner is aware that only the Partnership can take action to register
the Units under the Securities Act and the securities laws of the various states
and that the Partnership is under no such obligation and does not propose to
attempt to do so; (vii) such Limited Partner is aware that this Agreement
provides restrictions on the ability of such Limited Partner to sell, transfer,
assign, mortgage, hypothecate, pledge, or otherwise encumber its Interest; and
(viii) such Limited Partner neither is nor will it be obligated for any finder’s
fee or commission in connection with its investment in the Partnership.
(c)    Notwithstanding anything herein to the contrary, each Limited Partner
hereby represents and warrants to the Partnership that such Limited Partner is
(i) an “accredited investor” within the meaning of Regulation D promulgated
under the Securities Act, and (ii) a “qualified purchaser” within the meaning of
Section 2(a)(51) of the Investment Company Act.
(d)    Each Limited Partner hereby represents and warrants to the Partnership
and to each other Partner that such Limited Partner either (i) is not a
partnership, grantor trust, or Subchapter S corporation for U.S. federal income
tax purposes, or (ii) if such Limited Partner is a Subchapter S corporation for
U.S. federal income tax purposes, then such Subchapter S Corporation is not part
of a tiered arrangement, a principal purpose of which is to permit the
Partnership to satisfy the 100 partner limitation set forth in Treasury
Regulations Section 1.7704-1(h)(1)(ii).
(e)    Each Limited Partner hereby represents and warrants to the Partnership
and to each other Partner that such Limited Partner is an “eligible partner”
within the meaning of Treasury Regulations Section 301.6221(b)-1(b)(3).
(f)    Each Limited Partner hereby represents and warrants to the Partnership
and to each other Limited Partner that such Limited Partner is not, and will not
be, a Person, or owned or controlled by any Person that is currently the subject
or target of any sanction (“Sanctions”) administered or enforced by the United
States Government (including the Office of Foreign Assets Control of the United
States Department of the Treasury (“OFAC”),


41



--------------------------------------------------------------------------------




the United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”) or other relevant sanctions authority applicable to such Limited
Partner) or whose assets have been frozen pursuant to such Sanctions, unless, in
each case, such Sanctions do not prohibit entering into business relationships
with such Person.
(g)    Each Limited Partner hereby represents and warrants to the Partnership
and to each other Limited Partner that, in the performance of this Agreement or
any LNG SPA to which such Limited Partner (or its Affiliate) is a party, and the
activities contemplated herein and therein, neither such Limited Partner, nor
any of its Affiliates, nor any of its or their respective officers, directors,
employees, agents or other representatives has taken any action, or omitted to
take any action, which would (x) violate any applicable Anti-Corruption Law, any
applicable Export Control and Sanction Laws or any other law applicable to that
Limited Partner or its Affiliates, or (y) cause any other Partner or the
Partnership to be in violation of any Anti-Corruption Law or Export Control and
Sanction Laws applicable to such other Person. Each Limited Partner hereby
represents and warrants to the Partnership and to each other Limited Partner
that any contract, license, concession or other asset contributed to the
Partnership by such Limited Partner (i) has been or will be procured in
compliance with applicable laws, and (ii) has been or will be obtained, and has
been or will be transferred to the Partnership without recourse to the use of
unlawful payments. Without limiting the foregoing, each Limited Partner hereby
represents and warrants to the Partnership and to each other Limited Partner, on
behalf of itself, its directors, officers, employees, agents, contractors, and
Affiliates, that it has not paid any fees, commissions, rebates, gift, promise,
or other benefit, directly or indirectly, to any employee, officer or agent of
any other Partner or the Partnership or their respective Affiliates or to any
Public Official, or any political party, and has not provided or caused to be
provided to any of them any gifts or entertainment of significant cost or value
in connection with this Agreement in order to influence or induce any actions or
inactions in connection with the commercial activities of the Partners and the
Partnership hereunder or, more generally, when such payments, gifts, promises,
or benefits would be in violation of the Anti-Corruption Laws or the
representations and warranties set out in this Section 4.5(g).

4.6    Transfer Restrictions.
(a)    Transfers by Limited Partners. At all times prior to the Transfer
Restriction End Date, no Limited Partner may Transfer all or any portion of its
Class A Units without the prior written consent of the General Partner, which
consent may be granted or withheld in the General Partner’s sole discretion,
subject to the terms of the General Partner LLC Agreement, provided that the
General Partner shall not withhold such consent in the case of a Transfer to an
Affiliate of such Limited Partner or a Transfer pursuant to an exercise by a
creditor or lender of such Limited Partner of an equity pledge of such Limited
Partner’s Class A Units, as long as such Affiliate, creditor, or lender, as
applicable, is a Qualified Transferee. A Limited Partner may Transfer, to any
Person that is a Qualified Transferee, all or a portion of such Limited
Partner’s Class A Units at any time following the Transfer Restriction End Date,
provided that, with respect to any Limited Partner other than the Initial
Limited Partner, if such Limited Partner Transfers less than all of such Limited
Partner’s


42



--------------------------------------------------------------------------------




Class A Units, then, unless otherwise agreed in writing by the General Partner,
such Limited Partner shall (i) be required to hold at least 100 Class A Units
after giving effect to such Transfer, and (ii) Transfer at least 100 Class A
Units to such Qualified Transferee pursuant to such Transfer, and provided,
further, that, with respect to the Initial Limited Partner, unless otherwise
agreed by a Majority in Interest, if the Initial Limited Partner Transfers less
than all of the Initial Limited Partner’s Class A Units, then the Initial
Limited Partner shall be required to hold at least 100 Class A Units after
giving effect to such Transfer. Any Transfer of Class A Units pursuant to this
Section 4.6(a) shall be subject to the terms and conditions set forth in Section
4.6(c). Notwithstanding the foregoing, all Transfers of Class A Units by a
Limited Partner shall be subject to the consent of a lender or any Person that
provides financing or related commitments to the Partnership or its Affiliates
to the extent such consent is required in connection therewith. Except for (A)
Transfers in the case of an exercise by a creditor or lender of the Initial
Limited Partner of an equity pledge of the Initial Limited Partner’s Class B
Units, or (B) Transfers of Class B Units by the Initial Limited Partner to one
or more of its Affiliates, the Initial Limited Partner shall not be permitted,
without the prior written consent of the General Partner, subject to the terms
of the General Partner LLC Agreement, to Transfer any of the Class B Units,
unless and until such Class B Units are converted into Class C Units pursuant to
Section 4.3(a)(ii)(B) or Class D Units pursuant to Section 4.3(a)(iii)(B), as
applicable, and then such Units are further converted into Class A Units
pursuant to Section 4.3(a)(ii)(D) or 4.3(a)(iii)(D), as applicable. A Limited
Partner shall not be permitted to Transfer any of its Class C Units or Class D
Units unless and until (1) in the case of any Class C Units, such Class C Units
are converted into Class A Units pursuant to Section 4.3(a)(ii)(D), and (2) in
the case of any Class D Units, such Class D Units are converted into Class A
Units pursuant to Section 4.3(a)(iii)(D), in each case, without the express
prior written consent of the General Partner, which consent may be granted or
withheld in the General Partner’s sole discretion, subject to the terms of the
General Partner LLC Agreement, provided that the General Partner shall not
withhold such consent in the case of a Transfer to an Affiliate of such Limited
Partner or a Transfer pursuant to an exercise by a creditor or lender of such
Limited Partner of an equity pledge of such Limited Partner’s Class C Units or
Class D Units, as applicable, as long as such Affiliate, creditor, or lender, as
applicable, is a Qualified Transferee.
(b)    Derivative Partnership Interests. Notwithstanding anything to the
contrary in Section 4.6(a), (i) any Transfer of Units by a Limited Partner shall
be subject to compliance with the provisions of Section 4.6(c), and (ii) no
Limited Partner may enter into, create, sell, or transfer any financial
instrument or contract (within the meaning of Treasury Regulations Section
1.7704-1(a)(2)(i)(B)) the value of which is determined in whole or in part by
reference to the Partnership (including the amount of Partnership distributions,
the value of Partnership assets, or the results of Partnership operations).
(c)    Conditions to Transfer. Any purported Transfer of Units by a Limited
Partner pursuant to the terms of this Section 4.6 shall, in addition to any
other requirements set forth in this Agreement, be subject to the satisfaction
of the following conditions:


43



--------------------------------------------------------------------------------




(i)    the Transferor and the proposed Transferee shall have undertaken to pay
all reasonable expenses incurred by the Partnership and the General Partner in
connection with such Transfer;
(ii)    the General Partner shall have been given at least 20 days’ prior
written notice of the proposed Transfer;
(iii)    the Partnership shall have received from the proposed Transferee and,
in the case of clause (C) below, from the Transferor to the extent specified by
the General Partner, (A) such assignment agreement and other documents,
instruments and certificates as may be reasonably requested by the General
Partner, pursuant to which the proposed Transferee shall have agreed to be bound
by this Agreement, including, if requested by the General Partner, a counterpart
of this Agreement executed by or on behalf of such Transferee, (B) in the case
of a Transfer of Units by a Limited Partner issued pursuant to a Contribution
Agreement, a certificate or representation to the effect that the
representations set forth in the applicable Contribution Agreement to which the
Transferor (or the original Transferor of such Units, if applicable) is a party
are (except as otherwise disclosed to and consented to by the General Partner)
true and correct with respect to such proposed Transferee as of the date of such
Transfer, and (C) such other documents, opinions, instruments, and certificates
as the General Partner shall have reasonably requested;
(iv)    the Transferor and the proposed Transferee shall have delivered to the
Partnership an opinion of counsel, which opinion and counsel shall be reasonably
satisfactory to the General Partner, to the effect that: (A) such Transfer will
not require registration under the Securities Act or violate any provision of
any applicable non-U.S. securities laws; (B) the Transfer will not require the
Partnership to register as an investment company under the Investment Company
Act; (C) such Transfer will not require any of the General Partner, the Advisor,
or any of their respective Affiliates to register as an investment adviser under
the Advisers Act; (D) such Transfer will not cause the Partnership to be treated
as a corporation or an association taxable as a corporation under the Code; and
(E) such Transfer will not violate either this Agreement or the laws, rules, or
regulations of any state or any governmental authority applicable to the
Partnership, the Transferor, the Transferee, or such Transfer;
(v)    each of the Transferor and the proposed Transferee shall have provided a
certificate or representation to the effect that: (A) the proposed Transfer will
not be effected on or through (1) a U.S. national, regional or local securities
exchange, (2) a non-U.S. securities exchange, or (3) an interdealer quotation
system that regularly disseminates firm buy or sell quotations by identified
brokers or dealers; (B) it is not, and its proposed Transfer or acquisition (as
the case may be) will not be made by, through, or on behalf of, (1) a Person,
such as a broker or a dealer, making a market in interests in the Partnership,
or (2) a Person that makes available to the public bid or offer quotes with
respect to the Interests; (C) the


44



--------------------------------------------------------------------------------




Transferee is an “accredited investor,” as such term is defined under the
Securities Act; and (D) the Transferee is a “qualified purchaser” as defined in
Section 2(a)(51) of the Investment Company Act; and
(vi)    such Transfer will not be effected on or through an “established
securities market” or a “secondary market or the substantial equivalent
thereof,” as such terms are used in Treasury Regulations Section 1.7704-1.
A Person that acquires an Interest by Transfer in accordance with this Section
4.6(c) shall be admitted to the Partnership as a Limited Partner to the extent
of the Transferred Units.
(d)    Prohibited Transfers.
(i)    No Transfer or attempted Transfer that is in violation of this Agreement
shall be valid or effective, and none of the Partnership, the General Partner,
or any Limited Partner shall recognize such Transfer for any purpose hereunder.
None of the Partnership, the General Partner, or the non-Transferring Limited
Partners shall incur any liability as a result of refusing to make any
distributions to the Transferee of any such invalid Transfer.
(ii)    In the case of a Transfer or an attempted Transfer of Interests in
contravention of the terms of this Agreement (a “Prohibited Transfer”), the
Persons engaging or attempting to engage in such Transfer or attempted Transfer
shall jointly and severally indemnify and hold harmless the Partnership and the
Covered Persons from all losses, costs, liabilities, and damages that any of
such indemnified Persons may incur (including incremental tax liability and
reasonable attorneys’ fees and expenses) as a result of such Prohibited Transfer
and efforts to enforce the indemnity granted hereby.
(iii)    If the Partnership is required by law or order of a court of competent
jurisdiction to recognize any Prohibited Transfer, then the Interest that is
Transferred (if any) shall be strictly limited to the Transferor’s rights to
allocations and distributions as provided by this Agreement with respect to the
Transferred Interest, which allocations and distributions may be applied
(without limiting any other legal or equitable rights of the Partnership) to
satisfy any debts, obligations, or liabilities for damages that the Transferor
or Transferee of such Interest may have to the Partnership. Any such Transferee
shall have no right to any information or accounting of the affairs of the
Partnership, shall not be entitled to inspect the books or records of the
Partnership, and shall not have any of the rights of a Limited Partner under the
Act or this Agreement.
(e)    Complete Transfer. Any Limited Partner that Transfers all of such Limited
Partner’s Interest in compliance with this Section 4.6 shall cease to be a
limited partner of the Partnership upon consummation of such Transfer.


45



--------------------------------------------------------------------------------





4.7    Sale of the Partnership.
(a)    At any time after the Effective Date, the General Partner may give
written notice to the Partnership and the Limited Partners requiring a Sale of
the Partnership, which written notice shall set forth the material terms of such
Sale of the Partnership and be provided by the Partnership and the Limited
Partners at least 20 days prior to the consummation of such Sale of the
Partnership. A Sale of the Partnership may be effected in one or more
transactions or a series of transactions, whether by merger, consolidation,
combination, amalgamation, transfer, sale, or other disposition of Interests or
of all or substantially all of the Partnership’s or its Affiliates’ assets, as
determined by the General Partner in its sole discretion, in accordance with the
terms of the General Partner LLC Agreement.
(b)    Each Partner hereby agrees to vote (to the extent any such vote is
required by applicable law, including the Act) all of its Interests in favor of
a Sale of the Partnership upon the written request of the General Partner. If
the Sale of the Partnership is structured as a (i) merger, consolidation, or
sale of assets, each Partner shall waive any dissenters’ rights, appraisal
rights, or similar rights in connection with such merger, consolidation, or sale
of assets, or (ii) sale of Interests, each Partner shall sell all of such
Partner’s Interests or rights to acquire Interests on the same terms and
conditions in accordance with the terms of the Sale of the Partnership. Subject
to the limitations set forth herein, each Partner shall take all reasonably
necessary or desirable actions in connection with the consummation of the Sale
of the Partnership as may be requested by the General Partner.
(c)    Upon consummation of the Sale of the Partnership, each Partner shall be
entitled to receive, as applicable, a proportionate amount of the net proceeds
to be distributed to the Partners in connection with such Sale of the
Partnership, with such proportions to be determined by assuming that such net
proceeds are distributed by the Partnership to the Partners in accordance with
Section 6.7. In addition, each Partner will receive the right to elect to
receive the same form of consideration as each other Partner and in the same
relative proportions if more than one form is received.
(d)    Each Partner shall bear its proportionate share (based upon the
distributions of the aggregate consideration from the Sale of the Partnership in
accordance with this Agreement) of the costs of any sale of Interests pursuant
to a Sale of the Partnership to the extent such costs are incurred by the
Partnership or the General Partner for the benefit of all Partners and are not
otherwise paid by the Partnership or the acquiring party.
(e)    Each Partner shall bear indemnity obligations in the Sale of the
Partnership on the same basis in accordance with the terms of the Sale of the
Partnership; provided, however, that (i) each Partner’s indemnity obligation
shall be several (and not joint and several) on the basis of such Partner’s
proportionate share of the proceeds from such Sale of the Partnership (based
upon the distributions of the aggregate consideration from the Sale of the
Partnership in accordance with this Agreement) in any indemnification (other
than any such obligations that relate specifically to a particular Partner,
including indemnification with respect to representations and warranties given
by a Partner regarding such Partner’s title to and ownership of Interests,
authority, power, capacity, and legal right to enter into


46



--------------------------------------------------------------------------------




and consummate such Sale of the Partnership, as to which obligations each such
Partner shall be solely liable), and (ii) no Partner’s indemnity obligations
(other than for fraud perpetrated directly or indirectly by or on behalf of such
Partner) in connection with such Sale of the Partnership shall exceed the gross
consideration received by such Partner in the Sale of the Partnership.

4.8    Redemption Rights. If the General Partner, acting in good faith,
determines that (a) based on advice of counsel, applicable law or legal
requirements require that all or a portion of a Limited Partner’s Interest be
divested in order for the Partnership or one or more of its Affiliates to obtain
or maintain any material government authorization, permit, license, or
registration that is necessary for the conduct of the Partnership’s or one or
more of its Affiliates’ business, (b) a Limited Partner (or its Affiliate, as
applicable) has breached, in any material respect, any provision of this
Agreement (other than a breach arising from a failure by such Limited Partner to
make a required Capital Contribution, which is addressed in Sections 4.3(c) and
4.3(f)), any Contribution Agreement to which such Limited Partner is a party, or
any LNG SPA to which such Limited Partner (or its Affiliate) is a party, (c) a
Bankruptcy has occurred with respect to a Limited Partner, (d) a Limited Partner
has engaged in any material violation of law in respect of its relationship with
the Partnership or any of its Affiliates, or (e) a Limited Partner (or its
Affiliate, as applicable) has exercised its right to terminate any LNG SPA to
which such Limited Partner (or its Affiliate) is a party, then, in each case in
the discretion of the General Partner (subject, however, to the limitations set
forth in Section 5.1(f)(ii) of the General Partner LLC Agreement), such Limited
Partner’s entire Interest (or the applicable portion thereof, as applicable),
including all of such Limited Partner’s Units (or portion thereof, as
applicable) and all of such Limited Partner’s rights to distributions and
allocations under this Agreement in respect thereof shall be completely redeemed
by the Partnership at a price equal to (i) in the case of a redemption pursuant
to clauses (a) – (d) above, the fair market value of such Units, as reasonably
determined by the General Partner, or (ii) in the case of a redemption pursuant
to clause (e) above, $1, and, in any such case if such Units represent such
Limited Partner’s entire Interest, such Limited Partner shall, as of the date of
such redemption, cease to be a limited partner of the Partnership.

4.9    Confidentiality. Each Partner hereby covenants and agrees that the terms
of this Agreement, and any information disclosed by or on behalf of the
Partnership or any Partner in connection with this Agreement or which is
material non-public information of the Partnership shall be “Confidential
Information” and shall, unless otherwise agreed in writing by the General
Partner (if the disclosing Partner is a Limited Partner) or a Majority in
Interest (if the disclosing Partner is the General Partner), be kept
confidential by such Partner and shall not be used by such Partner other than
for a purpose connected with this Agreement or disclosed by such Partner to any
Person, other than another Partner for Partnership purposes, provided that a
Partner may disclose Confidential Information (i) to its legal counsel,
accountant, or similar professional under an obligation to maintain the
confidentiality of the same to the extent necessary in the context of such
Person’s engagement, (ii) if and to the extent required by the rules of any
recognized stock exchange or agency established in connection therewith upon
which the securities of such Partner or its Affiliate are quoted, provided, that
such Partner shall, to the extent practicable, provide the General Partner or
the Limited Partners, as applicable, a reasonable opportunity to review and
approve in advance the contents of such disclosure, and provided, further, that
such Partner shall use its


47



--------------------------------------------------------------------------------




commercially reasonable efforts not to take any elective, non-compulsory action
that would give rise to an obligation to disclose Confidential Information to
any stock exchange or agency, to the extent such obligation would not have
arisen absent the taking of such elective, non-compulsory action, (iii) as may
be required under applicable federal or state securities or “Blue Sky” laws (iv)
if required and to the extent required by any applicable law, or such Partner
becomes legally required (by oral questions, interrogatories, requests for
information or documents, orders issued by any governmental authority or any
other process) to disclose such information, or to the extent necessary to
enforce Section 11.9 or any arbitration award (including by filing Confidential
Information in proceedings before a court or other competent judicial or
arbitral authority) or to enforce other rights of a party to the Dispute,
provided that such Partner shall, to the extent practicable, give prior notice
to the Partnership of the requirement and the terms thereof and shall cooperate
with the Partnership to minimize the disclosure of the information, seek a
protective order or other appropriate remedy, and if such protective order or
other remedy is not obtained, then such Partner will furnish only that portion
of such information that it is legally required to furnish, (v) to any of such
Partner’s Affiliates or its or their respective officers and employees, provided
that such Partner shall be responsible for any disclosure of Confidential
Information by any such Person in violation of this Section 4.9, and (vi) in the
case of the General Partner, to lenders, prospective investors and other
stakeholders in the Partnership or its Affiliates (including prospective limited
partners of the Partnership), or Affiliates of the General Partner in connection
with the performance of their duties under the Management and Advisory Services
Agreement, any transition services agreement, or any other agreement entered
into from time to time between any such Person and the Partnership or one or
more of its Affiliates. The Partners recognize that individuals authorized to
receive Confidential Information under the foregoing clauses (i) through (vi)
may form mental impressions (i.e., impressions not written or otherwise reduced
to a record) regarding the Confidential Information.  The use of these mental
impressions by such individuals shall not be a violation of the restriction
contained in this Section 4.9. Each Partner acknowledges that breach of the
provisions of this Section 4.9 shall cause irreparable injury to the Partnership
for which monetary damages are inadequate, difficult to compute, or both.
Accordingly, each Partner agrees that, in addition to any legal or other
equitable damages that the Partnership is entitled to recover, the provisions of
this Section 4.9 may be enforced by specific performance and that the
Partnership shall be entitled to injunctive relief (without posting any bond or
other security) in order to enforce the provisions of this Section 4.9. The
obligations under this Section 4.9 shall not preclude the General Partner or its
Affiliates from disclosing information as it may reasonably deem to be
appropriate in connection with the business activities of the Partnership or its
Affiliates or as may be required under federal or state securities or “Blue Sky”
Laws or by the rules and regulations of NASDAQ.

4.10    Withdrawal. Except as expressly provided in this Agreement, no Limited
Partner has the right to Withdraw without the prior written consent of the
General Partner.

4.11    Compensation. No compensation shall be paid by the Partnership to any
Person in such Person’s capacity as a Partner. This Section 4.11 shall not be
construed to preclude any Partner from receiving distributions from the
Partnership or guaranteed payments in accordance with this Agreement, nor to
preclude any Partner (or its Affiliates) from serving the Partnership in any
other capacity and receiving compensation for such service (including pursuant
to the Management and


48



--------------------------------------------------------------------------------




Advisory Services Agreement and, with respect to designees serving on the board
of directors of the General Partner, the General Partner LLC Agreement).

4.12    Capital Accounts.
(a)    A separate Capital Account shall be maintained for each Partner. Each
Partner shall have a single Capital Account that reflects all of such Partner’s
Interests, regardless of class or the time or manner in which acquired.
(b)    In the event of a permitted sale or exchange of Interests, the Capital
Account of the Transferor shall become the Capital Account of the Transferee, to
the extent such Capital Account relates to the Transferred Interest (or portion
thereof).

4.13    Withdrawal or Reduction of Capital Contributions.
(a)    A Partner shall not receive out of the Partnership’s property any part of
its Capital Contribution until all liabilities of the Partnership, except the
liabilities to Partners on account of their Capital Contributions, have been
paid or there remains property of the Partnership sufficient to pay such
liabilities.
(b)    No Partner shall have the right to withdraw all or any part of its
Capital Contribution or to receive any return on any portion of its Capital
Contribution, except as may be otherwise specifically provided in this
Agreement. Under circumstances involving a return of any Capital Contribution,
no Partner shall have the right to receive property other than cash.

4.14    Liability of Limited Partners. No Limited Partner shall be liable for
the debts, liabilities, or obligations of the Partnership beyond such Limited
Partner’s respective Capital Contributions and Unfunded Commitment. Except as
otherwise provided herein, no Limited Partner shall be required to contribute to
the capital of, or to loan any funds to, the Partnership.

4.15    Compliance with Laws.
(a)    Prohibited Practices.
(i)    Each Limited Partner agrees that, in the performance of this Agreement,
any LNG SPA to which such Limited Partner (or its Affiliate) is a party, and the
activities contemplated herein and therein, neither such Limited Partner, nor
any of its Affiliates, nor any of its or their respective officers, directors,
employees, agents or other representatives will take any action, or omit to take
any action, which would (x) violate any applicable Anti-Corruption Law, any
applicable Export Control and Sanction Laws or any other law applicable to that
Limited Partner or any of its Affiliates, or (y) cause any other Partner or the
Partnership to be in violation of any Anti-Corruption Law or Export Control and
Sanction Laws applicable to such other Person.


49



--------------------------------------------------------------------------------




(ii)    Without limiting Section 4.15(a)(i), each Limited Partner agrees on
behalf of itself, its directors, officers, employees, agents, contractors, and
Affiliates, not to pay any fees, commissions, rebates, gift, promise, or other
benefit, directly or indirectly, to any employee, officer or agent of any other
Partner or the Partnership or their respective Affiliates or to any Public
Official, or any political party, nor provide or cause to be provided to any of
them any gifts or entertainment of significant cost or value in connection with
this Agreement in order to influence or induce any actions or inactions in
connection with the commercial activities of the Partners and the Partnership
hereunder.
(b)    Records; Audit. Each Limited Partner shall keep all records necessary to
confirm compliance with Sections 4.15(a)(i)(y) and 4.15(a)(ii) for a period of
five years following the year for which such records apply. If the General
Partner asserts that a Limited Partner is not in compliance with Sections
4.15(a)(i)(y) or 4.15(a)(ii), the General Partner shall send a notice to the
Limited Partner indicating the type of noncompliance asserted. After giving such
notice, the General Partner may cause an independent auditor to audit the
records of the Limited Partner in respect of the asserted noncompliance. The
costs of any independent auditor under this Section 4.15(b) shall be paid (i) by
the Limited Partner, if such Limited Partner is determined not to be in
compliance with Sections 4.15(a)(i)(y) or 4.15(a)(ii), as applicable, and (ii)
by the General Partner, if the Limited Partner is determined to be in compliance
with Sections 4.15(a)(i)(y) or 4.15(a)(ii), as applicable.
(c)    Indemnity. Each Limited Partner shall indemnify and hold the Partnership
and its Affiliates and each other Partner and its Affiliates harmless from any
losses, liabilities, damages, costs, judgments, settlements and expenses arising
out of such Limited Partner’s breach of any or all of Sections 4.15(a) or
4.15(b) or the breach of the representation and warranty in Section 4.5(g).
(d)    Conflict of Interests. In the event that any Partner obtains information
indicating that an individual holding more than 5%, or directly or indirectly
controlling an interest in such Partner (including the indirect or beneficial
owners), is or has become a Public Official in the United States of America,
then such Partner shall (i) subject to any applicable Laws restricting
disclosure of such information, promptly notify the Partnership and the other
Partners, and (ii) take all reasonable efforts to ensure that such individual
refrains from participating, in his or her capacity as a Public Official, in any
decision on behalf of such Partner under this Agreement or the other agreements
referenced herein (including the General Partner LLC Agreement or any LNG SPA).
(e)    Policies. The Partnership shall (i) have policies and procedures designed
to ensure ethical commercial practices, and more specifically, to prevent all
types of illegal payments, including bribery and corruption, (ii) have policies
regarding recording and conserving accounting entries which sincerely and
reasonably reflect all the transactions carried out by the Partnership and the
status of its assets, and (iii) organize and maintain a system for internally
auditing accounting entries which are reasonably sufficient to detect and
prevent any illegal payments, including bribery and corruption. The General
Partner


50



--------------------------------------------------------------------------------




shall comply, and shall cause the Partnership to comply, with all such policies
and systems of the Partnership.
(f)    Certain Notices. Each Partner shall, as soon as reasonably practicable,
notify each other Partner of any investigation or proceedings formally
instigated by a public authority and relating to any alleged violation of the
applicable Anti-Corruption Laws by the Partnership or such Partner or its
Affiliates, or one of its directors or officers in relation to the transactions
or activities covered by this Agreement. Such Partner shall keep the other
Partners informed of the progress and status of such investigation or
proceedings, unless such party is unable to disclose information to the other
parties on the grounds that it is deemed to be legally protected.
(g)    Public Officials. Each Partner hereby covenants to the Partnership and
the other Partners that none of the directors, officers, or employees seconded
to the Partnership by or on behalf of such Partner or likely to be involved in
the transactions or supervision of the Partnership will, at the time of such
secondment, be a Public Official or a Close Family Member of a Public Official.

4.16    Security in Partnership Assets; Cooperation. In connection with any
indebtedness of or guaranty by the Partnership, the General Partner may cause
the Partnership to secure any such indebtedness or guaranty by, among other
things, granting a security interest in, or pledging the assets of, the
Partnership, including the Unfunded Commitments, and by granting any lender or
any Person that provides financing or related commitments in connection
therewith the right to issue Drawdown Notices to call Capital Contributions from
the Limited Partners, provided that no such collateral assignment shall be
treated as a Transfer for purposes of this Agreement. Each Limited Partner shall
cooperate with the reasonable requests of the General Partner in connection with
the securing of indebtedness and guaranties of the Partnership as described in
this Section 4.16, including, by providing such customarily required information
(including financial information), certifications, documents, and signatures as
may be requested by lenders from time to time in connection with such borrowings
or guaranties, by pledging its Interests to any such lenders, and by entering
into direct agreements or consent agreements pursuant to which such Limited
Partner consents to the collateral assignment of the Partnership’s assets to any
such lender or other Person and the subsequent assignment and transfer of such
assets to any such lender or other Person or a designee or nominee thereof
(including a purchaser at any foreclosure sale or any assignee or transferee
under any instrument of assignment or transfer in lieu of foreclosure) following
an event of default by the Partnership under the financing documents entered
into by the Partnership and agrees to other undertakings that are normal and
customary in financings or refinancings of the type entered into by the
Partnership and the lenders or other Persons.

4.17    Mandatory Redemption. If, at any time, the Partnership or the General
Partner becomes (a) the subject or target of any Sanctions or (b) included on
OFAC’s List of Specially Designated Nationals, HMT’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by any other relevant sanctions authority, then each Limited Partner
(other than any Limited Partner that is an Affiliate of the General Partner)
shall have the right, upon written request to the General Partner, to require
that the Partnership redeem such Limited


51



--------------------------------------------------------------------------------




Partner’s entire Interest, including all of such Limited Partner’s Units and all
of such Limited Partner’s rights to distributions and allocations under this
Agreement, at a price equal to $1.00, and such Limited Partner shall, as of the
date of such redemption, cease to be a limited partner of the Partnership;
provided, however, that, if the redemption right pursuant to this Section 4.17
arises as a result of the conduct of a Limited Partner (other than any Limited
Partner that is an Affiliate of the General Partner), then the General Partner
shall have a reasonable opportunity to cure the circumstances giving rise to
such redemption right, including pursuant to the exercise of any remedy
available to the Partnership under Section 4.3(c) or 4.8, and if the General
Partner so cures, then the Partnership shall not be obligated to consummate any
redemption requested by any Limited Partner pursuant to this Section 4.17 in
connection with such conduct.

4.18    Proposal of Secondees. Each Limited Partner will be entitled to propose
at least two secondees to the Partnership, provided that the placement of such
secondees shall be subject to the discretion of the General Partner acting
reasonably and taking into consideration the seniority and experience of the
proposed secondees. The General Partner shall cause the Partnership to adopt a
policy regarding the acceptance and placements of proposed secondees of the
Limited Partners.

ARTICLE V
PARTNERSHIP EXPENSES

5.1    Payment of Partnership Expenses. The Partnership shall be directly
responsible for the payment of all Partnership Expenses. All Partnership
Expenses shall be billed directly to, and paid by, the Partnership. The General
Partner, the Initial Limited Partner, and their respective Affiliates shall be
fully reimbursed by the Partnership for any Partnership Expenses incurred from
time to time on behalf of the Partnership.

5.2    Management and Advisory Services Agreement. The Partnership and the
Advisor have entered into or will enter into the Management and Advisory
Services Agreement. The Partnership will pay to the Advisor the fees calculated
in accordance with the Management and Advisory Services Agreement (such fees,
the “MASA Fees”) at such times and in such amounts as provided in the Management
and Advisory Services Agreement. Any accrued but unpaid MASA Fees as of the
Effective Date shall be paid as soon as reasonably practicable. The MASA Fees
shall be funded out of the assets of the Partnership.

ARTICLE VI
ALLOCATIONS AND DISTRIBUTIONS

6.1    Basic Allocations. Except as otherwise provided in this Agreement,
Profits and Losses (and, to the extent necessary, individual items of income,
gain, loss, and deduction, including Simulated Gain) of the Partnership shall be
allocated among the Partners in a manner such that, after giving effect to the
special allocations set forth in Section 6.2, the Capital Account of each
Partner, immediately after making such allocation, is, as nearly as possible,
equal (proportionately) to (a) the distributions that would be made to such
Partner if the Partnership were dissolved, its affairs wound up, and its assets
sold for cash equal to their respective Gross Asset Values, all Partnership
liabilities were satisfied (limited with respect to each nonrecourse liability
to the sum of the Gross Asset Values of the assets securing such


52



--------------------------------------------------------------------------------




liability), and the net assets of the Partnership were distributed to the
Partners immediately after making such allocation in accordance with the
priorities set forth in Section 8.3(c), minus (b) the sum of (i) such Partner’s
share of Partnership Minimum Gain and Partner Minimum Gain, each as computed
immediately prior to the hypothetical sale of assets, and (ii) the amount, if
any, that such Partner is obligated (or deemed obligated) to contribute, in its
capacity as a partner of the Partnership, to the Partnership immediately after
the hypothetical sale of assets described in clause (a) above. In the event that
the Code or any Treasury Regulations require allocations of items of income,
gain, loss, deduction or credit different from those set forth in this ARTICLE
VI, the General Partner, in accordance with Section 5.1(e)(vi) of the General
Partner LLC Agreement, is hereby authorized to make new allocations in reliance
on the Code and such Regulations, and no such new allocations will give rise to
any claim or cause of action by any Partner.

6.2    Special Allocations. If the requisite stated conditions or facts are
present, the following special allocations shall be made in the following order
and priority:
(a)    Minimum Gain Chargeback. If there is a net decrease in Partnership
Minimum Gain during any Allocation Year, each Partner shall be specially
allocated items of Partnership income and gain for such Allocation Year (and, if
necessary, subsequent Allocation Years) in proportion to, and to the extent of,
an amount equal to such Partner’s share of the net decrease in Partnership
Minimum Gain determined in accordance with Treasury Regulations Section
1.704-2(g)(2). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be so allocated to each Partner
pursuant thereto. The items to be allocated will be determined in accordance
with Treasury Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section
6.2(a) is intended to comply with the minimum gain chargeback requirement in
Treasury Regulations Section 1.704-2(f) and shall be interpreted consistently
therewith.
(b)    Partner Minimum Gain Chargeback. If there is a net decrease in Partner
Minimum Gain attributable to Partner Nonrecourse Debt during any Allocation
Year, determined in accordance with Treasury Regulations Section 1.704-2(i)(3),
then, except as provided in Treasury Regulations Section 1.704-2(i)(4), each
Partner that has a share of the Partner Minimum Gain attributable to such
Partner Nonrecourse Debt, determined in accordance with Treasury Regulations
Section 1.704-2(i)(5), shall be allocated items of income and gain for such
Allocation Year (and, if necessary, subsequent Allocation Years) in an amount
equal to such Partner’s share of the net decrease in Partner Minimum Gain
attributable to such Partner Nonrecourse Debt, determined in a manner consistent
with the provisions of Treasury Regulations Section 1.704-2(g)(2). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be so allocated to each Partner pursuant thereto. The items
to be allocated will be determined in accordance with Treasury Regulations
Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 6.2(b) is intended to
comply with the minimum gain chargeback requirement in Treasury Regulations
Section 1.704-2(i) and shall be interpreted consistently therewith.


53



--------------------------------------------------------------------------------




(c)    Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustment, allocation, or distribution described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), which results in a deficit balance
in Partner’s capital account (as specially adjusted under the rules of Treasury
Regulations Section 1.704-1(b)(2)(d)), such Partner shall be specially allocated
items of income and gain (consisting of a pro rata portion of each item of
income and gain) in an amount and in the manner sufficient to eliminate any
deficit in such Partner’s Adjusted Capital Account created by such adjustment,
allocation or distribution as quickly as possible, provided that an allocation
pursuant to this Section 6.2(c) shall be made only if and to the extent that
such Partner would have a deficit in such Partner’s Adjusted Capital Account
after all other allocations provided in this ARTICLE VI have been tentatively
made as if this Section 6.2(c) were not a part of this Agreement. This Section
6.2(c) is intended to be a “qualified income offset” as that term is used in
Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.
(d)    Stop Loss. No amount of Loss shall be allocated to any Limited Partner to
the extent any such allocation would cause such Limited Partner to have a, or
increase the amount of an existing, deficit in such Limited Partner’s Adjusted
Capital Account balance at the end of any Allocation Year. All Loss in excess of
the limitation set forth in this Section 6.2(d) shall be allocated among such
other Partners who have positive Adjusted Capital Account balances in proportion
to such positive Adjusted Capital Account balances until each Partner’s Adjusted
Capital Account balance is reduced to zero. Thereafter, any remaining Loss shall
be allocated solely to the Limited Partners in proportion to their relative
interests in the Partnership as required by Section 704(b) of the Code.
(e)    Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for
any Allocation Year shall be specially allocated to the Partner that bears the
economic risk of loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable in accordance with Treasury
Regulations Section 1.704-2(i)(1).
(f)    Nonrecourse Deductions. Excess Nonrecourse Liabilities (as defined and
determined under Treasury Regulations Section 1.752-3) and Nonrecourse
Deductions (as defined and determined under Treasury Regulations Section
1.704-2(b)(1)) for each Allocation Year shall be allocated among the Partners in
proportion to their relative Class A Percentages.
(g)    Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Partnership property pursuant to Sections 734(b) or 743(b) of the
Code is required, pursuant to Treasury Regulations Section
1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts as a result of a distribution to a Partner in complete liquidation of
such Partner’s Interest will be treated as an item of gain (if the adjustment
increases the basis of the property) or loss (if the adjustment decreases such
property) and such gain or loss will be specially allocated among the Partners
in accordance with their interests in the Partnership in the event
1.704-1(b)(2)(iv)(m)(2) applies, or to the Partners to which such distribution
was made in the event 1.704-1(b)(2)(iv)(m)(4) applies.


54



--------------------------------------------------------------------------------




(h)    Simulated Depletion; Simulated Loss. In lieu of any allocation for
depletion with respect to any Depletable Property and loss on the disposition of
any Depletable Property, Simulated Depletion and Simulated Loss with respect to
each Depletable Property shall be allocated to the Partners in the same
proportion that the Partners (or their predecessors in interest) were allocated
the Simulated Basis of such property.
(i)    General Partner Expenses. To the extent, if any, that General Partner
expenses and any items of loss, expense, or deduction resulting therefrom are
deemed to constitute items of Partnership loss or deduction rather than items of
loss, expense, or deduction of the General Partner, such General Partner
expenses and other items of loss, expense, and deduction shall be allocated 100%
to the General Partner and the General Partner’s Capital Account shall be
credited with a deemed Capital Contribution of the same amount.
(j)    Payee Allocation. In the event any payment to any Person that is treated
by the Partnership as the payment of an expense is recharacterized by a taxing
authority as a Partnership distribution to the payee as a partner, such payee
shall be specially allocated an amount of Partnership gross income and gain as
quickly as possible equal to the amount of the distribution.

6.3    Tax Allocations; Section 704(c).
(a)    The Partnership shall, except to the extent such item is subject to
allocation pursuant to Section 6.3(b) below, allocate each item of income, gain,
loss, deduction, and credit, for U.S. federal income tax purposes, in the same
manner as such item was allocated for purposes of maintaining the Partners’
Capital Accounts.
(b)    The Partnership, for U.S. federal income tax purposes, shall allocate
items of income, gain, loss, depreciation, cost recovery, and amortization
deductions attributable to any Contributed Property with a Built-In Gain or
Built-In Loss pursuant to Section 704(c) of the Code using any method permitted
pursuant to Treasury Regulations Section 1.704-3, as determined by the General
Partner. Similar allocations shall be made in the event the Gross Asset Value of
Partnership Properties subject to depreciation, cost recovery, or amortization
are adjusted pursuant to the definition of “Gross Asset Value.” If an existing
Partner acquires an additional Interest, such allocations shall apply only to
the extent of such Partner’s additional Interest. No allocation under Section
704(c) of the Code shall be charged or credited to a Partner’s Capital Account.
The General Partner’s determinations pursuant to this Section 6.3(b) shall not
be subject to the approval provisions in Section 5.1(e)(vi) of the General
Partner LLC Agreement; provided, however that any material determination made
pursuant to this Section 6.3(b) shall be subject to the approval provisions in
Section 5.1(e)(vi) of the General Partner LLC Agreement if such determination is
reasonably likely to result in a material and adverse change in the tax position
of the Partnership. The General Partner will provide each Limited Partner with
advance notice of any determination that is reasonably likely to result in a
material and adverse change in the tax position of the Partnership and will
consider in good faith any recommendations made by the Limited Partners related
to such determination prior to making such determination final.


55



--------------------------------------------------------------------------------




(c)    The deduction for depletion with respect to each Depletable Property
shall, in accordance with Section 613A(c)(7)(D) of the Code, be computed for
U.S. federal income tax purposes separately by the Partners rather than the
Partnership. Except as provided in Section 6.3(b), for purposes of such
computation, the proportionate share of the adjusted tax basis of each
Depletable Property shall be allocated among the Limited Partners based upon
their relative Capital Interest Percentages as of the date of the acquisition
of, or the addition of improvements capitalized in the basis subject to
depletion of, such Depletable Property by the Partnership. Further, upon the
occurrence of an adjustment to the Gross Asset Values of the Depletable
Properties of the Partnership pursuant to clause (b) of the definition of Gross
Asset Value, except as provided in Section 6.3(b), the proportionate share of
the adjusted tax basis of each such Depletable Property shall be reallocated
among the Limited Partners based upon the relative Capital Interest Percentages
of the Limited Partners as of the date of such adjustment.
(d)    For the purposes of the separate computation of gain or loss by each
Partner on the sale or disposition of each Depletable Property, the
Partnership’s allocable share of the “amount realized” (as such term is defined
in Section 1001(b) of the Code) shall be allocated for U.S. federal income tax
purposes among the Partners as follows: (i) first, to the extent such amount
realized constitutes a recovery of the Simulated Basis of the Depletable
Property, to the Partners in the same percentages as the depletable basis of
such Depletable Property was allocated to the Partners pursuant to Section
6.3(c); and (ii) second, the remainder of such amount realized, if any, to the
Partners so that, to the maximum extent possible, the total amount realized
allocated to each Partner under this Section 6.3(d) will equal such Partner’s
interest in the proceeds derived by the Partnership from such sale or
disposition.
(e)    Each Limited Partner shall separately keep records of its share of the
adjusted tax basis in each Depletable Property, adjust such share of the
adjusted tax basis for any cost or percentage depletion allowable with respect
to such property, and use such adjusted tax basis in the computation of its cost
depletion or in the computation of its gain or loss on the disposition of such
property by the Partnership. Upon the request of the Partnership, each Limited
Partner shall advise the Partnership of its adjusted tax basis in each
Depletable Property and any depletion computed with respect thereto, both as
computed in accordance with the provisions of this Section 6.3(e). The
Partnership may rely on such information and, if it is not provided by the
Limited Partner, may make such reasonable assumptions as it shall determine with
respect thereto.
(f)    Any (i) recapture of depreciation or any other item of deduction shall be
allocated, in accordance with Treasury Regulations Sections 1.1245-1(e) and
1.1254-5, to the Limited Partners who received the benefit of such deductions,
and (ii) recapture of grants or credits shall be allocated to the Limited
Partners in accordance with applicable law.
(g)    If, as a result of an exercise of a Noncompensatory Option, a Capital
Account reallocation is required under Treasury Regulations Section
1.704-1(b)(2)(iv)(s)(3), the


56



--------------------------------------------------------------------------------




Partnership shall make corrective allocations pursuant to Treasury Regulations
Section 1.704-1(b)(4)(x).

6.4    Other Allocation Rules. Profit, Loss and any other items of income, gain,
loss, or deduction shall be allocated to the Partners pursuant to this ARTICLE
VI as of the last day of each Allocation Year, provided that Profit, Loss, and
such other items shall also be allocated at such times as the Gross Asset Value
of any Property is adjusted pursuant to the definition of “Gross Asset Value” in
Section 1.1. For purposes of determining Profit, Loss, or any other items
allocable to any period, Profit, Loss, and any such other items shall be
determined on a daily, monthly, or other basis, as determined by the General
Partner using any permissible method under Section 706 of the Code and the
Treasury Regulations thereunder. The Partners are aware of the income tax
consequences of the allocations made by this ARTICLE VI and hereby agree to be
bound by the provisions of this ARTICLE VI in reporting their shares of
Partnership income and loss for income tax purposes, except to the extent
otherwise required by law.

6.5    Allocations on Transfers. Unless another method is required by the Code
or if another method is permitted by the Code and is agreed to by the General
Partner, the Transferor, and the Transferee, Profit and Loss, and each item
thereof, attributable to any Interest that has been Transferred shall be
allocated between the Transferor and Transferee in proportion to the number of
days each held such Interest during the Allocation Year without regard to
Partnership’s operations during such days. However, gain or loss realized on a
Transfer of Property other than in the ordinary course of business shall be
allocated to the Person holding such Transferred Interest on the date of such
Transfer.

6.6    Quarterly Operating Distributions. Subject to Sections 6.8 and 6.9, on
each Distribution Date that is on or before the date that is 30 years after the
Date of Full Operations of the first Plant to achieve Full Operations, the
Partnership shall distribute in cash to the Limited Partners holding Class A
Units as of such Distribution Date an aggregate amount equal to the amount of
Distributable Cash determined by the General Partner with respect to the Quarter
ending immediately prior to such Distribution Date (each such distribution, a
“Quarterly Operating Distribution”), which Quarterly Operating Distribution
shall be apportioned among such Limited Partners in proportion to their
respective Limited Partner Quarterly Delivered Quantities during such Quarter,
as compared to the Driftwood Quarterly Delivered Quantity for such Quarter.

6.7    Other Distributions. Subject to Sections 6.8 and 6.9, any distributions
made by the Partnership other than Quarterly Operating Distributions pursuant to
Section 6.6 or distributions made in connection with a winding up, liquidation,
or termination of the Partnership pursuant to Section 8.3(c) (which may include
distributions of net proceeds deemed available for distribution from sales or
other dispositions of assets, refinancings or recapitalizations, or fundamental
transactions, as determined by the General Partner), shall be apportioned among
the Limited Partners as follows:
(a)    first, to the Limited Partners in proportion to their respective
Unreturned Capital Contributions until the Unreturned Capital Contributions of
each Limited Partner have been reduced to zero; and


57



--------------------------------------------------------------------------------




(b)    thereafter, to the Limited Partners holding Class A Units in proportion
to their respective Class A Percentages.
Operating distributions made by the Partnership after the date that is 30 years
after the Date of Full Operations of the first Plant to achieve Full Operations
shall be made according to this Section 6.7, unless otherwise determined by the
General Partner, acting in accordance with Section 5.1(e)(viii) of the General
Partner LLC Agreement.

6.8    Retention of Distributions in Respect of Defaulting Partners. Any
distributions that would be made pursuant to Section 6.6 or 6.7 in respect of
any Default Forfeiture Units held by any Defaulting Partner shall be retained by
the Partnership until such time (if any) as such Defaulting Partner either
ceases to be a Defaulting Partner or forfeits such Defaulting Partner’s Default
Forfeiture Units in accordance with Section 4.3(c) (any distributions so
retained, “Retained Distributions”). If a Limited Partner ceases to be a
Defaulting Partner as a result of a cure of the applicable default in accordance
with the provisions of Section 4.3(c), the General Partner shall cause the
Partnership, promptly following such cure, to pay to such Limited Partner any
Retained Distributions retained in respect of such Limited Partner’s Default
Forfeiture Units pursuant to this Section 6.8. Retained Distributions in respect
of Default Forfeiture Units that are forfeited by a Defaulting Partner pursuant
to Section 4.3(c) shall become Partnership property.

6.9    Limitations upon Distributions. Notwithstanding anything to the contrary
contained herein, the Partnership shall not make a distribution to any Partner
if such distribution would violate the Act or other applicable law.

ARTICLE VII
BOOKS AND ACCOUNTS; FINANCIAL REPORTS; WITHHOLDING

7.1    Records and Access to Books and Records.
(a)    The General Partner shall keep or cause to be kept at the address of the
General Partner (or at such other place as the General Partner shall determine
and shall advise the Limited Partners in writing of such other place) books and
records and accounts of the transactions of the Partnership, which shall set
forth all information required by the Act. The Partnership’s books and records
shall be maintained in accordance with GAAP, which shall be the basis for the
preparation of the financial reports to be delivered to the Partners pursuant to
this ARTICLE VII.
(b)    At any time while the Partnership continues and until three years after
its final liquidation (but only during normal business hours and on not less
than 10 Business Days’ prior written notice to the General Partner), each
Limited Partner (or the designee thereof) may, for a proper purpose under the
Act reasonably related to such Limited Partner’s Interest, examine and audit the
Partnership’s books, records, accounts, and assets, including bank balances, and
may make, or cause to be made, any examination or audit at such Partner’s
expense. Each Limited Partner (or the designee thereof who agrees to be bound by
the confidentiality provisions of this Agreement) may, during normal business
hours and on not less than five Business Days’ prior written notice to the
General Partner, examine, or request


58



--------------------------------------------------------------------------------




that the General Partner furnish, such additional information as is reasonably
necessary to enable the requesting Limited Partner (or the designee thereof) to
review the state of the financial affairs of the Partnership, provided that the
General Partner can obtain such additional information without unreasonable
effort or expense. Notwithstanding the foregoing, the management of the affairs
of the Partnership shall be in the complete control of the General Partner, and
the General Partner shall have the benefit of the confidential information
provisions of Section 17-305(b) of the Act.

7.2    Financial Statements, Quarterly Reports, and Tax Returns.
(a)    Annual Financial Statements. The books and records of the Partnership
shall be audited as of the end of each Fiscal Year by a firm of independent
certified public accountants of nationally-recognized standing selected by the
General Partner. The financial statements of the Partnership shall be prepared
in accordance with GAAP. The General Partner shall use its commercially
reasonable efforts to cause to be prepared and delivered or made available to
each Limited Partner within 90 days after the end of each Fiscal Year a report
of the Partnership’s independent certified public accountants, setting forth, as
at the end of such Fiscal Year, audited financial statements of the Partnership.
(b)    Quarterly Reports. The General Partner will use its commercially
reasonable efforts to cause to be prepared and delivered or made available to
each Limited Partner within 45 days after the end of each fiscal quarter (other
than a fiscal quarter ending on the last day of a Fiscal Year), a report of the
General Partner setting forth, as at the end of such fiscal quarter, unaudited
financial statements of the Partnership. Such quarterly report shall also
contain (i) a description enabling each Limited Partner to readily calculate
such Limited Partner’s Capital Account balance and such Limited Partner’s
Unfunded Commitment based on such Limited Partner’s Capital Commitment, and (ii)
a summary narrative description of the investment and operations activities of
the Partnership and its Affiliates during such fiscal quarter.
(c)    Tax Returns. The General Partner shall cause all required federal, state,
local, and foreign tax returns of the Partnership to be prepared and timely
filed. Each Partner shall furnish to the Partnership all pertinent information
in its possession relating to the Partnership, its assets and operations
necessary to enable the Partnership’s tax returns to be prepared and timely
filed. Within 75 days after the end of each tax year of the Partnership, the
Partnership shall provide to each Partner an estimate of the information
necessary for the preparation of such Partner’s federal or state income tax or
information returns, and within 120 days after the end of such Partnership tax
year (or within such time as the General Partner approves), the Partnership
shall provide to each Partner a complete copy of the Partnership’s Form 1065 and
all attachments and schedules thereto (including such Partner’s respective
Schedule K-1) and such other information with respect to the Partnership as may
be necessary for the preparation of such Partner’s federal or state income tax
or information returns, provided that the Partnership may revise such forms,
attachments, schedules and other information at a later date if necessary in
light of information that comes to the Partnership’s attention after the date of
delivery of such forms, attachments, schedules and


59



--------------------------------------------------------------------------------




other information. All costs incurred by the General Partner to comply with this
Section 7.2(c) shall be reimbursed by the Partnership pursuant to Section 5.1.

7.3    Technical Reports. With respect to each Phase Project, until the Date of
Substantial Completion of the last Plant included in such Phase Project, the
General Partner will use its commercially reasonable efforts to cause to be
prepared and delivered or made available to each Limited Partner a monthly
technical report on or before the last day of each calendar month. Each such
technical report shall include a summary prepared by the officers of the
Partnership detailing the progress of the construction of such Phase Project,
any material technical issues under the applicable EPC Contracts, material cost
status changes under the applicable EPC Contracts, copies of any reports
required to be filed with the U.S. Federal Energy Regulatory Commission in
respect of such Phase Project, and an updated schedule of anticipated technical
milestones in respect of the construction of such Phase Project, together with
any further information reasonably requested by the Limited Partners from time
to time which can be procured and provided with limited cost or effort on the
part of the General Partner, such as the monthly progress reports and the final
documentation from the EPC Contractor. With respect to the Plants for which the
Date of Substantial Completion has occurred until the termination of the
Partnership, the General Partner will use its commercially reasonable efforts to
cause to be prepared and delivered or made available to each Limited Partner a
monthly technical report. Such monthly reports shall include technical data
regarding the performance of such Plants and a schedule of anticipated
maintenance requirements and costs in respect of such Plants, together with any
further information reasonably requested by the Limited Partners from time to
time which can be procured and provided with limited cost or effort on the part
of the General Partner. Following the Date of Full Operations of the first Plant
to achieve Full Operations, the General Partner will provide a daily report of
the quantity of LNG and overall mass balance produced by the Driftwood LNG
Terminal and, to the extent applicable, a brief summary of any deviations from
normal operations, as well as any monthly summary technical report.

7.4    Partnership Representative; Tax Elections; Tax Classification.
(a)    Partnership Representative. The General Partner (or its designee) shall
be the “partnership representative” of the Partnership within the meaning of
Section 6223(a) of the Partnership Tax Audit Rules (the “Partnership
Representative”), and if a Designated Individual is required to be appointed
under the Partnership Tax Audit Rules, the General Partner shall designate the
individual to serve as the Designated Individual. In accordance with the
Partnership Tax Audit Rules and to the extent provided therein, the General
Partner shall have the authority to remove and replace each of the Partnership
Representative and the Designated Individual and designate such Person’s
successor. To the extent the General Partner deems necessary, each Partner shall
take all actions required to cause such designations and removals to be
effective under the Partnership Tax Audit Rules.
(b)    Authority. Except as provided in this Agreement, the Partnership
Representative and the Designated Individual shall have the power and authority
granted to each in such capacities under the Partnership Tax Audit Rules, and
each shall exercise (and the Designated Individual, if any, shall cause the
Partnership Representative to exercise)


60



--------------------------------------------------------------------------------




such power and authority in a manner consistent with this Agreement. Subject to
the approval requirements set forth in Section 5.1(e)(vi) of the General Partner
LLC Agreement and without limiting the generality of the foregoing, the
Partnership Representative and the Designated Individual, individually or on
behalf of the Partnership Representative, may (but shall not be required to)
engage accountants, legal counsel, or experts to assist the Partnership
Representative and the Designated Individual in discharging their duties
hereunder at the expense of the Partnership.
(c)    Imputed Underpayment Modifications. Subject to Section 5.1(e)(vi) of the
General Partner LLC Agreement, the Partnership Representative shall use its
reasonable efforts to (i) make any modifications available under Section 6225(c)
of the Partnership Tax Audit Rules (“Imputed Underpayment Modifications”) that
would reduce any imputed underpayment, interest, penalty, addition to tax or
additional amount that could be assessed and collected from the Partnership
under the Partnership Tax Audit Rules (“Partnership Level Taxes”), and (ii) if
requested by a Partner or Former Partner, provide to such Partner or Former
Partner information allowing such Partner or Former Partner to file an amended
U.S. federal income tax return (as described in Section 6225(c)(2) of the
Partnership Tax Audit Rules) to the extent that such amended return and payment
of any related U.S. federal income taxes would reduce the Partnership Level
Taxes payable by the Partnership. Each Partner and Former Partner agrees to
promptly provide the Partnership Representative with information reasonably
requested by the Partnership Representative in order for it to submit Imputed
Underpayment Modifications to the IRS on a timely basis.
(d)    Allocation of Imputed Underpayment. Notwithstanding any provision of this
Agreement to the contrary, Partnership Level Taxes shall be treated as
attributable to the Partners and Former Partners. The General Partner shall
allocate the burden of any such Partnership Level Taxes to those Partners and
Former Partners to whom such amounts are reasonably attributable (whether as a
result of their status, actions, inactions or otherwise), taking into account
the effect of the Imputed Underpayment Modifications that are properly
attributable to each Partner or Former Partner (with respect to each Partner or
Former Partner, its “Allocated Share”). The determination of each Partner’s or
Former Partner’s Allocated Share shall be subject to the approval of the board
of directors of the General Partner in accordance with Section 5.1(e)(vi) of the
General Partner LLC Agreement. With respect to the Allocated Shares of the
Partners and Former Partners for each applicable taxable year, the General
Partner shall cause each Partner or Former Partner to economically bear its
Allocated Share by either (i) requiring each Partner or Former Partner to pay to
the Partnership an amount equal to its Allocated Share, or (ii) in the case of a
Partner, deducting from the amount of cash next distributable to such Partner
(if any) pursuant to this Agreement an amount equal to its Allocated Share,
provided that, if the amount of such Partner’s Allocated Share exceeds the
amount of such aggregate reductions at the time of the dissolution and winding
up of the Partnership pursuant to ARTICLE VIII, such Partner shall pay to the
Partnership an amount equal to such excess prior to the final distribution
pursuant to Section 8.3(c). Except as otherwise required by law, the Partners,
Former Partners, and the Partnership intend, for U.S. federal income tax
purposes, that (A) the payment of any Partnership Level Taxes by the Partnership
be treated as a loan to each Partner and Former


61



--------------------------------------------------------------------------------




Partner in an amount equal to such Partner’s or Former Partner’s Allocated
Share; (B) the payment of each Partner’s or Former Partner’s Allocated Share to
the Partnership be treated as a repayment of such loan; and (C) if, rather than
making a payment to the Partnership, a Partner’s distributions are reduced to
pay such Partner’s Allocated Share, then such Partner shall be treated as
receiving a distribution and repaying such loan with such distribution at the
time distributions otherwise payable to such Partner are offset pursuant to this
Section 7.4(d). To the fullest extent permitted by applicable law, each Partner
and Former Partner (each, an “Indemnifying Partner”) hereby agrees to indemnify
and hold harmless the Partnership and the other Partners and Former Partners
from and against the nonpayment of the Indemnifying Partner’s Allocated Share in
accordance with the provisions of Section 9.3, mutatis mutandis.
(e)    Reimbursement. Any reasonable cost or expense incurred by the Partnership
Representative or the Designated Individual in connection with its, his, or her
duties in such capacity shall be paid by the Partnership, and the Partnership
shall promptly reimburse the Partnership Representative and the Designated
Individual for their respective reasonable out-of-pocket costs and expenses
incurred by such Persons in such capacities, including travel expenses and the
costs and expenses incurred to engage accountants, legal counsel, or experts to
assist the Partnership Representative and the Designated Individual in
discharging their duties hereunder.
(f)    Partners. Each Partner agrees to provide information that the Partnership
Representative or the Designated Individual reasonably requests in connection
with fulfilling its or his duties contemplated in this Section 7.4, including
such information needed to make (i) the election provided by Section 6221(b) of
the Partnership Tax Audit Rules to have Subchapter C of Chapter 63 of the Code,
and (ii) the election provided in Section 6226 of the Partnership Tax Audit
Rules with respect to an “imputed underpayment” described in Section 6225(b) of
the Partnership Tax Audit Rules.
(g)    State & Local Taxes. In connection with any state or local income or
franchise tax audit that incorporates rules substantially similar to the
Partnership Tax Audit Rules, the principles and procedures of this Section 7.4
shall apply to such taxes, to the extent such principles and procedures can
reasonably be applied to such taxes (with any appropriate adjustments the
General Partner deems necessary in its sole discretion to carry out the purpose
of this Section 7.4(g)), and references to the Code or Treasury Regulations in
this Section 7.4 shall be deemed to refer to any corresponding provisions that
may become applicable under state or local income or franchise tax statutes and
regulations.
(h)    Survival. The provisions of this ‎Section 7.4 shall survive the
termination of any Partner’s interest in the Partnership and shall remain
binding on the Partnership, the Partners, and Former Partners for so long as
necessary to resolve with the IRS any and all matters regarding the U.S. federal
income taxation of the Partnership, the Partners, and Former Partners with
respect to any item that may be the subject of an audit of a U.S. federal income
tax return of the Partnership.


62



--------------------------------------------------------------------------------




(i)    Tax Elections; Section 754 Election. Except as provided in Section 7.4(j)
and subject to Section 5.1(e)(vi) of the General Partner LLC Agreement, the
General Partner shall, in its sole discretion, determine whether or how to make
any available election for federal tax purposes (and applicable state and local
tax purposes). Without limiting the generality of the foregoing, in the event of
a Transfer of an Interest as permitted pursuant to this Agreement, the General
Partner shall cause the Partnership to make a timely election under Section 754
of the Code and a corresponding election under any applicable state or local law
(any such election, a “Section 754 Election”). In addition, in the event of a
distribution of Property to a Partner, the General Partner shall cause the
Partnership to make a timely Section 754 Election.
(j)    Classification as a Partnership. The Partners intend for the Partnership
to be classified as a partnership for U.S. federal income tax purposes. The
General Partner shall not elect to have the Partnership classified as an
association taxable as a corporation for United States federal income tax
purposes pursuant to Treasury Regulations Section 301.7701-3. The General
Partner shall, for and on behalf of the Partnership, take all steps as may be
required to maintain the Partnership’s classification as a partnership for
federal income tax purposes. The Partnership shall not, with respect to the
interests in the Partnership, “participate” (within the meaning of Treasury
Regulations Section 1.7704-1(d)(1)) in the establishment of an “established
securities market” (within the meaning of Treasury Regulations Section
1.7704-1(b)) or a “secondary market or the substantial equivalent thereof”
(within the meaning of Treasury Regulations Section 1.7704-1(c)) or, in either
case, the inclusion of the interests in the Partnership thereon.

7.5    FATCA.
(a)    Each Limited Partner hereby agrees to promptly provide, and to
periodically update, at any time requested by the General Partner, any
information (or verification thereof) that the General Partner determines, in
its reasonable discretion, to be necessary for the Partnership to comply with
FATCA (which information may be shared with the IRS), including any information
necessary to enter into an agreement described in Section 1471(b) of the Code
and to comply with the terms of such agreement or to register with the IRS and
to comply with any intergovernmental agreement relating to FATCA.
(b)    If a Limited Partner does not comply with the terms of Section 7.5(a) or
otherwise breaches any provision relating to FATCA in any Contribution Agreement
to which such Limited Partner is a party, the General Partner may, in its sole
and absolute discretion, and in addition to all other remedies available at law,
in equity or under this Agreement, treat such Limited Partner as a Defaulting
Partner under Section 4.3(c).
(c)    To the extent that any payments to the Partnership would be subject to a
withholding tax under FATCA, the General Partner shall use its commercially
reasonable efforts to avoid the imposition of such withholding tax, including
causing the Partnership to meet the requirements of Section 1471(b) of the Code
or complying with any intergovernmental agreements related to FATCA.  In the
event that any amounts are withheld from payments made to the Partnership
pursuant to FATCA because the Partnership has one


63



--------------------------------------------------------------------------------




or more Limited Partners that have not provided necessary documentation for the
Partnership to avoid the imposition of such withholding tax (“Recalcitrant
Partners”), the General Partner shall use its commercially reasonable efforts to
ensure that the Limited Partners, to the extent they are not Recalcitrant
Partners, do not bear the economic burden of any such withheld taxes.
(d)    Each Limited Partner hereby acknowledges and agrees that the General
Partner shall determine, in its sole discretion, how to comply with the
requirements of FATCA, and that such Limited Partner shall have no claim against
the Partnership or any Covered Person for any damages or liabilities
attributable to any such FATCA compliance determination.

7.6    Withholding. The General Partner shall be entitled to deduct and withhold
any amounts that the General Partner or the Partnership is required to deduct
and withhold under applicable tax law from any payments by the General Partner
or the Partnership under this Agreement. The General Partner shall use
commercially reasonable efforts to provide advance notice to any recipient of a
payment that will be subject to any such deduction or withholding. If the
Partnership or any Covered Person suffers any withholding taxes (or any related
interest, penalties or other expenses or costs, except to the extent resulting
from the negligence or willful misconduct of such Covered Person) related to any
payment to a Limited Partner, which withholding taxes (and any such interest,
penalties or other expenses or costs) have not been fully collected through
deduction or withholding from payments to such Limited Partner, then unless
otherwise agreed by the General Partner (a) such Limited Partner shall promptly
pay upon demand by the General Partner to the Partnership or, at the General
Partner’s direction, to the relevant Covered Persons, an amount equal to the
uncollected portion of such withholding taxes, interest, penalties, and other
expenses and costs as a reimbursement, or (b) the General Partner may reduce the
amount of the next distribution or distributions of cash (if any) that would
otherwise have been made to such Limited Partner or, if such distributions are
not sufficient for that purpose, reduce the proceeds of liquidation otherwise
payable to such Limited Partner by an amount equal to the uncollected portion of
such withholding taxes, interest, penalties and other expenses and costs, in
each case, as a reimbursement, provided that (i) if the amount of the next
succeeding distribution or distributions or proceeds of liquidation is so
reduced, the amount of the reduction shall additionally include interest thereon
at a rate per annum equal to LIBOR plus two percent, and (ii) should the General
Partner elect to so reduce such distributions or proceeds, the General Partner
shall use commercially reasonable efforts to notify the applicable Limited
Partner of its intention to do so. Whenever the General Partner makes any
deduction or withholding from a payment to a Person as provided by this Section
7.6, the amount of such deduction or withholding shall be treated as actually
paid to such Person for all other purposes of this Agreement. Unless otherwise
agreed to by the General Partner in writing, each Limited Partner shall
indemnify and hold harmless the Partnership and the Covered Persons from and
against any withholding taxes (and any related interest, penalties or other
expenses or costs, except to the extent resulting from the negligence or willful
misconduct of such Covered Person) related to any payment to such Limited
Partner.




64



--------------------------------------------------------------------------------





ARTICLE VIII
DISSOLUTION AND WINDING UP

8.1    Dissolution.
(a)    Except as set forth in this Section 8.1, no Partner shall have the right
to dissolve the Partnership. There will be a dissolution of the Partnership and
its affairs shall be wound up upon the first to occur of any of the following
events:
(i)    on the election to dissolve the Partnership by the General Partner; or
(ii)    the entry of a decree of judicial dissolution of the Partnership
pursuant to Section 17-802 of the Act, without regard to any contrary provisions
contained in this Agreement.
(b)    Nothing contained in this Section 8.1 is intended to permit a Limited
Partner to dissolve the Partnership at will (by retirement, resignation,
Withdrawal or otherwise), or to exonerate a Limited Partner from liability to
the Partnership and the remaining Partners if it dissolves the Partnership at
will. An unpermitted dissolution at will of the Partnership is in contravention
of this Agreement for purposes of the Act.

8.2    Winding Up.
(a)    On dissolution of the Partnership, the business and affairs of the
Partnership shall terminate, the assets of the Partnership shall be liquidated,
and the Partnership’s affairs shall be wound up under this ARTICLE VIII.
(b)    Dissolution of the Partnership is effective as of the day on which the
event giving rise to the dissolution occurs, but the Partnership shall not
terminate until (i) there has been a winding up of the Partnership’s business
and affairs and (ii) the Partnership’s assets have been distributed as provided
in Section 8.3.
(c)    Notwithstanding any other provision of this Agreement to the contrary,
upon the dissolution of the Partnership, the General Partner or its designee
shall act as the liquidator of the Partnership (the “Liquidator”) to wind up the
Partnership. Notwithstanding any other provision of this Agreement to the
contrary, the Liquidator shall have full power and authority to sell, assign,
and encumber any or all of the Partnership’s assets and to wind up and liquidate
the affairs of the Partnership in an orderly and business-like manner.

8.3    Distribution of Assets Upon Winding Up. The Liquidator shall apply the
proceeds of the liquidation referred to in Section 8.2 and any remaining
Partnership assets, and shall distribute any such proceeds and assets, as
follows and in the following order of priority:
(a)    first, to (i) creditors of the Partnership (other than Partners) in
satisfaction of the debts and liabilities of the Partnership, whether by payment
thereof or the making of reasonable provision for payment thereof (other than
any loans or advances that may have been made by any of the Partners to the
Partnership), (ii) the expenses of liquidation, whether


65



--------------------------------------------------------------------------------




by payment thereof or the making of reasonable provision for payment thereof,
and (iii) the establishment of any reasonable reserves (which may be funded by a
liquidating trust) to be established by the Liquidator in amounts determined by
it to be necessary for the payment of the Partnership’s expenses, liabilities
and other obligations (whether fixed or contingent);
(b)    second, to the Partners, if any, that made loans or advances to the
Partnership in satisfaction of such loans and advances, whether by payment
thereof or the making of reasonable provision for payment thereof; and
(c)    thereafter, to the Limited Partners in accordance with Section 6.7.
Distributions pursuant to this Section 8.3 may be made to a trust established
for the benefit of the Partners for the purposes of liquidating Partnership
assets, collecting amounts owed to the Partnership, and paying contingent or
unforeseen liabilities or obligations of the Partnership. The assets of any such
trust shall be distributed to the Partners from time to time, subject to the
approval of the Liquidator, in the same proportions as the amounts distributed
to the trust by the Partnership would otherwise have been distributed to the
Partners pursuant to this Agreement.

8.4    Distributions in Kind. The Liquidator shall determine whether any assets
of the Partnership shall be liquidated through sale or shall be distributed in
kind. If any assets of the Partnership are distributed in kind, such assets
shall be distributed to the Partners entitled thereto as tenants-in-common in
the same proportions as the Partners would have been entitled to cash
distributions if the property had been sold for cash and the net proceeds were
distributed to the Partners. If distributions in kind are made to the Partners
on dissolution and liquidation of the Partnership, the Capital Account balances
of those Partners shall be adjusted to reflect the Partners’ allocable share of
gain or loss that would have resulted if the distributed property had been sold
at its fair market value as determined by the Liquidator in its sole discretion.

8.5    Certificate of Cancellation. Upon the completion of the liquidation of
the Partnership cash and property as provided in Section 8.3, the Partnership
shall be terminated, a certificate of cancellation with respect to the
Partnership shall be filed with the Secretary of State of the State of Delaware,
and all qualifications of the Partnership as a foreign limited partnership in
jurisdictions other than the State of Delaware shall be canceled and such other
actions as may be necessary to terminate the Partnership shall be taken.

ARTICLE IX
EXCULPATION AND INDEMNIFICATION

9.1    Exculpation.
(a)    Subject to applicable law, no Covered Person shall be liable to the
Partnership, any Partner, or any of their respective Affiliates for any loss
suffered by the Partnership, any Partner, or any of their respective Affiliates
which arises out of any action or omission of such Covered Person (including in
relation to any transaction, any investment or any business decision or action,
including for breach of fiduciary duties), including any decision taken or
omitted by such Covered Person, unless there has been a final and non-appealable


66



--------------------------------------------------------------------------------




judgment entered by a court of competent jurisdiction determining that, in
respect of such act or omission, such Covered Person engaged in a violation of
the implied contractual covenant of good faith and fair dealing or engaged in
fraud or willful misconduct. The Partners hereby agree that any claims, actions,
rights to sue, other remedies, and other recourse to or against a Covered Person
for or in connection with losses or liabilities for which liability is
disclaimed in the preceding sentence, are in each case expressly released and
waived by the Partnership and the Partners, to the fullest extent permitted by
applicable law. In no event shall the provisions of this Section 9.1(a) relieve
the any Partner, any Affiliate of any Partner, or any director, officer,
manager, employee, agent, or other representative of any of the foregoing from
liability pursuant to the provisions of any contract or transaction that may be
entered into from time to time between such Person and the Partnership or any of
Affiliate of the Partnership.
(b)    No Covered Person shall be liable for the negligence, whether of omission
or commission, dishonesty, or bad faith of any employee, broker or other agent
of the General Partner or the Partnership selected by any Covered Person.
(c)    The Liquidator shall not be liable to the Partnership or any Partner for
any loss suffered by the Partnership or any Partner that arises out of any
action or omission of such Person, provided that such Person determined, in good
faith, that such course of conduct was in, or was not opposed to, the best
interest of the Partnership and, with respect to any criminal action or
proceeding, had no reasonable cause to believe that such Person’s conduct was
unlawful; provided, however, that this Section 9.1(c) shall not affect the
General Partner’s right to exculpation pursuant to Section 9.1(a).
(d)    No Covered Person shall be liable to the Partnership or any Partner with
respect to any action or omission taken or suffered by any of them in good faith
if such action or omission is taken or suffered in reliance upon and in
accordance with the opinion or advice as to matters of law of legal counsel, or
as to matters of accounting of accountants, or as to matters of valuation of
investment bankers or appraisers.
(e)    No Partner, nor any director, officer, or manager of any Partner
(including with respect to the General Partner, any member of the board of
directors of the General Partner or any AC Member), acting in its capacity as
such, shall have any fiduciary or other duty to the Partnership or the Partners,
other than, to the extent required by applicable law, the implied contractual
covenant of good faith and fair dealing. Without limiting the foregoing, to the
extent that, at law or in equity, any Covered Person has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership or to any
Partner, such Covered Person acting under this Agreement shall not be liable to
the Partnership or to any Partner for its good faith reliance on the provisions
of this Agreement. The provisions of this Agreement, to the extent that they
restrict the duties and liabilities of any Covered Person otherwise existing at
law or in equity, are agreed by the Partners to replace such other duties and
liabilities of such Covered Person, to the maximum extent permitted by
applicable law. Notwithstanding anything to the contrary in this Agreement, the
Partners shall have no duty (fiduciary or otherwise) to the Partnership or the
other Partners to the fullest extent that the


67



--------------------------------------------------------------------------------




Act permits the limitation or elimination of such duties; provided that the
Partners shall have an implied contractual covenant of good faith and fair
dealing with respect to the Partnership and each other Partner, and such implied
covenant shall be deemed to have the same meaning as it has for purposes of
Section 17-1101 of the Act.
(f)    Each Partner acknowledges and agrees that none of the General Partner,
any of its Affiliates, or any of its or their respective directors, officers,
managers, employees, representatives, or agents guarantees or has guaranteed, in
any respect, the performance of the Partnership or any of its Affiliates.
(g)    This Section 9.1 constitutes a modification and disclaimer of duties and
obligations (express, implied, fiduciary or otherwise) with respect to the
matters described in this Section 9.1, pursuant to Section 17‑1101 of the Act.
Each Partner acknowledges and agrees that the provisions of this Section 9.1 are
“express” and “conspicuous” for all purposes of applicable law.

9.2    Conflicts of Interest. Each Limited Partner acknowledges that there may
be situations in which the interests of the Partnership, in a subsidiary or
otherwise, may conflict with the interests of a Partner, the General Partner,
the Advisor, or their respective Affiliates or a Covered Person. Each Limited
Partner agrees that the activities of the General Partner, the Advisor, their
respective Affiliates, and the Covered Persons (including any director, manager,
or officer of the Partnership, the General Partner, or any Affiliate of the
Partnership who serves in a similar capacity on behalf of the Advisor or any
Affiliate of the Advisor) may be engaged in by such Persons, and will not, in
any case or in the aggregate, be deemed a breach of this Agreement or any other
agreement contemplated herein or any duty that might be owed by any such Person
to the Partnership or to any Limited Partner at law or in equity or otherwise.
Each Partner hereby waives any and all rights and claims on the basis of any
doctrines of non‑competition, “company opportunity,” or similar doctrines which
such Partner may otherwise have against the General Partner, the Advisor, their
respective Affiliates or any Covered Person as a result of any such Person
pursuing or engaging in any such activities. On any matter involving a conflict
of interest, the General Partner shall take such actions as are determined by
the General Partner in good faith to be necessary or appropriate to ameliorate
such conflicts of interest. None of the General Partner, the Advisor, their
respective Affiliates, or any other Covered Person shall have any liability to
the Partnership or any Limited Partner for such actions in respect of such
matters taken in good faith by such Person, including actions in the pursuit of
their own interests, and such actions shall not constitute a breach of this
Agreement or any other agreement contemplated herein or of any duty or
obligation of such Person at law or in equity or otherwise.

9.3    Indemnification.
(a)    Each Covered Person shall be indemnified, subject to the other provisions
of this Agreement, by the Partnership (only out of Partnership assets, including
the proceeds of liability insurance) against any claim, demand, controversy,
dispute, cost, loss, damage, expense (including reasonable attorneys’ fees),
judgment, or liability (collectively, “Damages”) incurred by or imposed upon
such Covered Person in connection with any action, suit or proceeding (including
any proceeding before any administrative or legislative


68



--------------------------------------------------------------------------------




body or agency), to which such Covered Person may be made a party or otherwise
involved or with which such Covered Person shall be threatened, by reason of
such Covered Person’s being at the time the cause of action arose or thereafter,
the General Partner, Partnership Representative, Designated Individual,
Liquidator, or other Person who served at the request of the General Partner on
behalf of the Partnership, as a liquidating trustee, a member, partner,
stockholder, officer, director, manager, employee, consultant, agent, or
Affiliate of any of the foregoing, or a member, partner, shareholder, officer,
director, manager, employee, consultant, agent, or Affiliate of any other
organization in which the Partnership owns or has owned an interest or of which
the Partnership is or was a creditor (whether or not such Covered Person
continues to serve in such capacity at the time such action, suit or proceeding
is brought or threatened).
(b)    A Covered Person shall not be indemnified with respect to matters as to
which such Covered Person shall have been finally adjudicated in any such
action, suit or proceeding (i) not to have acted in good faith, (ii) not to have
acted in the reasonable belief that such Covered Person’s action was in
accordance with such Covered Person’s obligations to the Partnership, (iii) to
have acted in a fraudulent manner or engaged in willful misconduct, or (iv) with
respect to any criminal action or proceeding, to have had reasonable cause to
believe the Covered Person’s conduct was criminal.
(c)    In the event of settlement of any action, suit or proceeding brought or
threatened, such indemnification shall apply to all matters covered by the
settlement except for matters as to which the Partnership is advised by counsel
(who may be counsel regularly retained to represent the Partnership) that the
Person seeking indemnification, in the opinion of counsel, (i) did not act in
good faith, (ii) acted in a fraudulent manner or engaged in willful misconduct,
or (iii) with respect to any criminal action or proceeding, that the Person
seeking indemnification had reasonable cause to believe such Person’s conduct
was criminal.
(d)    The Partnership shall pay the expenses incurred by a Covered Person in
connection with any action, suit, or proceeding, or in connection with claims
arising in connection with any potential or threatened action, suit, or
proceeding, for which indemnification is sought pursuant to this Section 9.3 in
advance of the final disposition of such action, suit, or proceeding, in the
General Partner’s discretion upon the General Partner’s receipt of an
enforceable undertaking by such Covered Person to repay such payment if the
Covered Person shall be determined to be not entitled to indemnification for
such expenses pursuant to this Section 9.3; provided, however, that such action,
suit, or proceeding is not an actual or threatened claim, action, suit, or
proceeding against the Covered Person by the Partnership or the General Partner,
or by the Covered Person against the Partnership or the General Partner. The
General Partner may, in its sole discretion, also condition indemnification
payments by the Partnership to a Covered Person pursuant to this Section 9.3(d)
that relate to Damages for which the General Partner reasonably believes that
such Covered Person may receive indemnification payments from an Affiliate of
the Partnership upon receipt of an enforceable undertaking by such Covered
Person to repay such payment to the Partnership if, and to the extent that, such
Covered Person receives indemnification payments from such Affiliate of the
Partnership for the same Damages.


69



--------------------------------------------------------------------------------




(e)    At its election, the General Partner, on behalf of the Partnership, may
cause the Partnership to purchase and maintain insurance, at the expense of the
Partnership and to the extent available, for the protection of the Covered
Persons against any Damages incurred by such Persons in any capacity that
results in such Person being a Covered Person (provided that such Covered Person
is serving in such capacity at the request of the Partnership or the General
Partner), whether or not the Partnership has the power to indemnify such Person
against such liability. The General Partner may purchase and maintain insurance
on behalf of the Partnership and at the expense of the Partnership for the
protection of any officer, director, employee, consultant or other agent of any
other organization in which the Partnership owns an interest or of which the
Partnership is a creditor against similar liabilities, whether or not the
Partnership has the power to indemnify any Person against such liabilities.
(f)    The foregoing rights to indemnification shall inure to the benefit of the
executors, administrators, personal representatives, successors, and assigns of
each such Covered Person.
(g)    The indemnification obligation of the Partnership to a Covered Person
with respect to any Damages shall be reduced by any indemnification payments
actually received by such Covered Person from any Affiliate of the Partnership
with respect to such Damages. Solely for purposes of clarification, and without
expanding the scope of indemnification pursuant to this Section 9.3, the
Partners intend that, to the maximum extent permitted by law, as between (i) the
Affiliates of the Partnership, (ii) the Partnership, and (iii) the General
Partner, this Section 9.3 shall be interpreted to reflect an ordering of
liability for potentially overlapping or duplicative indemnification payments,
with the Affiliates of the Partnership having primary liability, the Partnership
having only secondary liability, and (if applicable) the General Partner having
only tertiary liability. The possibility that a Covered Person may receive
indemnification payments from an Affiliate of the Partnership shall not restrict
the Partnership from making payments under this Section 9.3 to a Covered Person
that is otherwise eligible for such payments, but such payments by the
Partnership are not intended to relieve any Affiliate of the Partnership from
any liability that such Affiliate would otherwise have to make indemnification
payments to such Covered Person and, if a Covered Person that has received
indemnification payments from the Partnership actually receives duplicative
indemnification payments from an Affiliate of the Partnership for the same
Damages, such Covered Person shall repay the Partnership to the extent of such
duplicative payments. If, notwithstanding the intention of this Section 9.3, the
obligation of an Affiliate of the Partnership to make indemnification payments
to a Covered Person is relieved or reduced under applicable law as a result of
payments made by the Partnership pursuant to this Section 9.3, the Partnership
shall have, to the maximum extent permitted by law, a right of subrogation
against (or contribution from) such Affiliate of the Partnership for amounts
paid by the Partnership to a Covered Person that relieved or reduced the
obligation of such Affiliate of the Partnership to such Covered Person.
Indemnification payments (if any) made to a Covered Person by the General
Partner in respect of Damages for which (and to the extent) such Covered Person
is otherwise eligible for payments from the Partnership under this Section 9.3
shall not relieve the Partnership from its obligation to such Covered


70



--------------------------------------------------------------------------------




Person or the General Partner, as applicable, for such payments. As used in this
Section 9.3, “indemnification” payments made or to be made by an Affiliate of
the Partnership shall be deemed to include (A) payments made or to be made by
any direct or indirect subsidiary of such Affiliate of the Partnership or any
successor to the indemnification obligations of such Affiliate of the
Partnership, and (B) equivalent payments made or to be made by or on behalf of
such Affiliate of the Partnership (or its respective subsidiary or successor)
pursuant to an insurance policy or similar arrangement.
(h)    The foregoing right of indemnification shall be in addition to any rights
to which any Covered Person may otherwise be entitled and shall inure to the
benefit of the executors, administrators, personal representatives, successors,
and assigns of each such Covered Person. The rights to indemnification and
advancement of expenses conferred in this Section 9.3 shall not be exclusive of
any other right which any Covered Person may have or hereafter acquire under any
law, statute, rule, regulation, charter document, by-law, contract, or
agreement.
(i)    Any indemnification hereunder shall be satisfied solely out of the assets
of the Partnership. In no event may a Covered Person subject any of the Partners
to personal liability by reason of the foregoing indemnification provisions.
(j)    Notwithstanding anything to the contrary herein, the indemnification
provided pursuant to this Section 9.3 shall not be applicable with respect to
any action (other than for indemnification) (i) brought, or claim asserted, by a
Covered Person against the Partnership, or (ii) relating exclusively to an
internal dispute among the Partners, the General Partner, or employees of the
Partnership.

9.4    Limitation by Law; Survival.
(a)    If any Covered Person or the Partnership itself is subject to any federal
or state law, rule, or regulation that restricts the extent to which any Person
may be exonerated or indemnified by the Partnership, the exoneration provisions
set forth in Section 9.1 and the indemnification provisions set forth in Section
9.3 shall be deemed to be amended, automatically and without further action by
the Partners, to the minimum extent necessary to conform to such restrictions.
(b)    The provisions of this ARTICLE IX shall survive any termination of this
Agreement.

ARTICLE X
AMENDMENTS; POWER OF ATTORNEY

10.1    Amendments.
(a)    General. Any modifications of or amendments to this Agreement duly
adopted in accordance with the terms of this Agreement may be executed in
accordance with Section 10.2. The terms and provisions of this Agreement may be
modified or amended


71



--------------------------------------------------------------------------------




at any time and from time to time with the written consent of the General
Partner and a Majority in Interest, provided that the General Partner may,
without the consent of any of the other Partners:
(i)    enter into agreements with Persons that are Transferees pursuant to the
terms of this Agreement, providing in substance that such Transferees will be
bound by this Agreement and will become Limited Partners hereunder;
(ii)    amend this Agreement as may be required to implement Transfers of
Interests or the admission of any Limited Partner or the increase in any Limited
Partner’s Capital Commitment in accordance with the terms of this Agreement;
(iii)    amend this Agreement to satisfy any requirements, conditions,
guidelines, or opinions contained in any opinion, directive, order, ruling or
regulation of the SEC, the IRS, or any other U.S. federal or state or non-U.S.
governmental agency, or in any U.S. federal or state or non-U.S. statute,
compliance with which the General Partner deems to be in the best interest of
the Partnership;
(iv)    amend this Agreement as may be necessary to comply with any anti-money
laundering or anti-terrorism laws, rules, regulations, directives, or special
measures;
(v)    amend this Agreement to cure any ambiguity, omission, mistake, defect, or
inconsistency in this Agreement, provided such amendment does not adversely
affect the interests of the Limited Partners;
(vi)    amend this Agreement to the extent the General Partner reasonably
determines, based upon written advice of counsel to the Partnership, that the
amendment is necessary to provide assurance that the Partnership will not be
treated as a “publicly traded partnership,” because it is entitled to “safe
harbor” treatment under Section 7704 of the Code and the Treasury Regulations,
provided that (A) such amendment shall not change the relative economic
interests of the Partners, reduce any Partner’s share of distributions from the
Partnership or increase any Partner’s Capital Commitment or its liability
hereunder, and (B) the General Partner provides a copy of such written advice
and amendments to the Limited Partners at least 20 days prior to the effective
date of any such amendment and a Majority in Interest shall not have made a
reasonable objection to such amendment prior to the effective date of such
amendment;
(vii)    amend this Agreement to incorporate for the benefit of all Limited
Partners terms that, in the good faith determination of the General Partner, are
beneficial to the Limited Partners generally or that do not adversely impact the
rights or obligations of the Limited Partners under this Agreement, provided
such amendment is not adverse in any material respect to any Limited Partner,
and provided, further, that any such amendment shall be subject to Section
10.1(b);


72



--------------------------------------------------------------------------------




(viii)    amend this Agreement to reflect a change in the name of the
Partnership, the fiscal year or the taxable year of the Partnership (and any
other changes that the General Partner determines to be necessary or appropriate
as a result of a change in the Fiscal Year or taxable year of the Partnership),
the location of the principal place of business of the Partnership, the
registered agent of the Partnership or the registered office of the Partnership;
(ix)    amend this Agreement to enable the Partnership to comply with the
requirements of the “Safe Harbor” Election within the meaning of the Proposed
Revenue Procedure of Notice 2005-43, 2005-1 C.B. 1221, Proposed Treasury
Regulations Section 1.83-3(e)(1) or Proposed Treasury Regulations Section
1.704-1(b)(4)(xii) at such time as such proposed procedure and regulations are
effective and to make any such other related amendments as may be necessary or
appropriate to address changes in U.S. federal income tax regulations,
legislation or interpretation and to make a change that is necessary or
desirable to implement new regulations published by the IRS with respect to
partnership allocations of income, gain, loss, deduction and credit; and
(x)    amend this Agreement in accordance with specific provisions of this
Agreement that authorize the General Partner to execute such amendment without
the consent of any other Partner.
(b)    Matters Requiring Specific Consent. Notwithstanding the provisions of
Section 10.1(a) or any other provision of this Agreement, no modification of or
amendment to this Agreement shall be made that will:
(i)    materially and adversely affect the rights of a Limited Partner in a
manner that discriminates against such Limited Partner vis-à-vis the other
Limited Partners without the written consent of such Limited Partner; or
(ii)    increase the amount of a Limited Partner’s Capital Commitment without
the written consent of such Limited Partner.
(c)    Safe Harbor Election. The terms and provisions of this Agreement may be
amended or waived by the General Partner without the consent of any other
Partner, on or before the effective date of final Treasury Regulations, to
provide for (i) the election of a safe harbor under Treasury Regulations Section
1.83-3(1) (or any similar provision) under which the fair market value of an
interest in the Partnership that is Transferred in connection with the
performance of services is treated as being equal to the liquidation value of
that interest, (ii) an agreement by the Partnership and all Partners to comply
with the requirements set forth in such Treasury Regulations and IRS Notice
2005-43 (and any other guidance provided by the IRS with respect to such
election) with respect to all interests in the Partnership Transferred in
connection with the performance of services while the election remains
effective, and (iii) any other related amendments.


73



--------------------------------------------------------------------------------




(d)    Notices of Amendments. The General Partner shall send to each other
Partner a copy of any amendments adopted in accordance with this Section 10.1 or
any other provision of this Agreement.

10.2    Power of Attorney. Each Limited Partner (including any Limited Partner
admitted as a result of a Transfer of Units pursuant to Section 4.6) does hereby
irrevocably constitute and appoint the General Partner, with full power of
substitution, the true and lawful attorney-in-fact and agent of such Limited
Partner, to execute, acknowledge, verify, swear to, deliver, record and file, in
its or its assignee’s name, place, and stead, all instruments, documents, and
certificates that may from time to time be required by the laws of the United
States, the State of Delaware, the State of Texas, the State of New York, the
State of Louisiana, any other jurisdiction in which the Partnership conducts or
plans to conduct business or any political subdivision or agency thereof, to
effectuate, implement and continue the valid existence and investment,
operational, and other activities of the Partnership, including the power and
authority to execute, verify, swear to, acknowledge, deliver, record, and file:
(a)    all certificates and other instruments, including any amendments to this
Agreement or to the Certificate, that the General Partner determines to be
appropriate to (i) form, qualify or continue the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware and all other jurisdictions in which the
Partnership conducts or plans to conduct business and (ii) admit such Limited
Partner as a limited partner of the Partnership;
(b)    all instruments that the General Partner determines to be appropriate to
reflect any amendment to this Agreement or the Certificate to (i) satisfy any
requirements, conditions, guidelines or opinions contained in any opinion,
directive, order, ruling or regulation of the SEC, the IRS or any other U.S.
federal or state or non-U.S. governmental agency, or in any U.S. federal or
state or non-U.S. statute, compliance with which the General Partner deems to be
in the best interest of the Partnership, (ii) change the name of the
Partnership, or (iii) cure any ambiguity or correct or supplement any provision
hereof that may be incomplete or inconsistent with any other provision herein
contained so long as such amendment under this clause (iii) does not adversely
affect the interests of the Limited Partners;
(c)    all conveyances and other instruments that the General Partner determines
to be appropriate to reflect and effect the dissolution, winding up, and
termination of the Partnership in accordance with the terms of this Agreement,
including the filing of a certificate of cancellation as provided for in ARTICLE
VIII;
(d)    all instruments relating to (i) Transfers of Interests or the admission
of new Limited Partners, (ii) the treatment of a Defaulting Partner, or (iii)
any change in the Capital Commitment of any Limited Partner, all in accordance
with the terms of this Agreement;
(e)    all amendments to this Agreement duly approved and adopted in accordance
with Section 10.1;


74



--------------------------------------------------------------------------------




(f)    certificates of assumed name and such other certificates and instruments
as may be necessary under the fictitious or assumed name statutes from time to
time in effect in the State of Delaware and in all jurisdictions in which the
Partnership conducts or plans to conduct business; and
(g)    any other instruments determined by the General Partner to be necessary
or appropriate in connection with the proper conduct of the business of the
Partnership and that do not adversely affect the interests of the Limited
Partners;
Such attorney-in-fact and agent shall not, however, have the right, power or
authority to amend or modify this Agreement, when acting in such capacity,
except to the extent authorized herein. This power of attorney shall not be
affected by the subsequent disability or incompetence of the principal. This
power of attorney shall be deemed to be coupled with an interest, shall be
irrevocable, shall survive and not be affected by the dissolution, bankruptcy,
or legal disability of any Limited Partner and shall extend to such Limited
Partner’s successors and assigns. This power of attorney may be exercised by
such attorney-in-fact and agent for all Limited Partners (or any of them) by a
single signature of the General Partner acting as attorney-in-fact with or
without listing all of the Limited Partners executing an instrument. Any Person
dealing with the Partnership may conclusively presume and rely upon the fact
that any instrument referred to above, executed by such attorney-in-fact and
agent, is authorized and binding, without further inquiry. If required, each
Limited Partner shall execute and deliver to the General Partner, within five
Business Days after receipt of a request therefor, such further designations,
powers of attorney or other instruments as the General Partner shall reasonably
determine to be necessary for the purposes hereof consistent with the provisions
of this Agreement. By way of clarification, the power of attorney granted to the
General Partner in this Section 10.2 is intended to be ministerial in scope and
limited solely to those items permitted under the relevant grant of authority,
and such power of attorney is not intended to be a general grant of power to
independently exercise discretionary judgment on behalf of any Limited Partner,
and the General Partner shall not use such power of attorney in any manner that
would make any Limited Partner liable for the debts and obligations of the
Partnership in contravention of the terms of this Agreement or that would
otherwise be contrary to the provisions of this Agreement. Promptly following
any exercise of the power of attorney granted pursuant to this Section 10.2 on
behalf of any Limited Partner, the General Partner shall provide to such Limited
Partner written notice of such exercise and a copy of any and all relevant
documentation in connection therewith.

ARTICLE XI
MISCELLANEOUS PROVISIONS

11.1    Notices.
(a)    Except where otherwise specifically provided in this Agreement, all
notices, requests, consents, proposals, approvals and statements shall be in
writing and in English, and if properly addressed to the recipient in the manner
required by Sections 11.1(b) and 11.1(c), shall be deemed to have been properly
given or delivered: (i) on the date of actual delivery when personally delivered
to the intended recipient or when delivered to the intended recipient by a
reputable courier delivery service; or (ii) on the date specified in


75



--------------------------------------------------------------------------------




Section 11.1(b)(ii), if by Electronic Transmission, provided that if such
Electronic Transmission is directed after 5:00 p.m. (local time of the
recipient) or on a day that is not a Business Day, then on the next succeeding
Business Day after the date specified in Section 11.1(b)(ii).
(b)    The following provisions apply to notices given by Electronic
Transmission:
(i)    Without limiting the manner by which notice otherwise may be given
effectively to Partners pursuant to Section 11.1(a), any notice to Partners
given by the Partnership or the General Partner under any provision of this
Agreement, shall be effective if given by a form of Electronic Transmission.
(ii)    Notice given pursuant to Section 11.1(b)(i) shall be deemed delivered:
(A) if by electronic mail, on the date on which it is directed to the electronic
mail address set forth on Schedule 1, or to such other electronic mail address
as the addressee previously may have specified by written notice given to the
other parties hereto in the manner contemplated by Section 11.1(a); and (B) if
by a posting on an electronic network together with separate notice to the
Partner of such specific posting, the later of (1) the date of such posting, and
(2) the delivery of such separate notice determined in accordance with Section
11.1(a).
(iii)    Each Partner hereby consents to receive notices by Electronic
Transmission at the electronic mail address set forth under its name on Schedule
1. Such consent shall be revocable by the Partner by written notice to the
Partnership. Such consent shall be deemed revoked if (A) the Partnership is
unable to deliver by Electronic Transmission two consecutive notices given by
the Partnership in accordance with such consent, and (B) such inability becomes
known to the General Partner or the Person responsible for the giving of notice;
provided, however, that the inadvertent failure to treat such inability as a
revocation shall not invalidate any notice or action by the Partnership or the
General Partner.
(c)    A non-electronic document shall be deemed to be properly addressed, in
each case, if to the Partnership or to any Partner, to the address of such
Person as set forth on Schedule 1 or in the instrument pursuant to which it
became a Partner; or, in each case, to such other address or addresses as the
addressee may have specified by written notice given to the other parties hereto
in the manner contemplated by Section 11.1(a). The General Partner shall not be
required to provide more than three copies of any one notice or report statement
or other mailing to any Limited Partner.

11.2    Counterparts; Electronic Signatures. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original and all of
which taken together shall constitute a single agreement. The exchange of copies
of this Agreement and of signature pages by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, or by a
combination of such means, shall constitute effective execution and delivery of
this Agreement as to the parties hereto and may be used in lieu of an original
Agreement for all purposes. Signatures


76



--------------------------------------------------------------------------------




of the parties hereto transmitted by electronic transmission shall be deemed to
be original signatures for all purposes. Except for cases of fraud or forgery,
no party hereto shall raise the use of any electronic signature or the use of
electronic mail or other similar transmission method as a means to deliver a
signature to this Agreement or any amendment hereto as the basis of a defense to
the formation or enforceability of a contract, and each party hereto forever
waives any such defense.

11.3    Interpretation; Construction. In this Agreement, except to the extent
the context otherwise requires:
(a)    the division of this Agreement into articles, sections and other
subdivisions, the provision of a table of contents and the insertion of headings
are for the convenience of reference only and do not affect the construction or
interpretation of this Agreement;
(b)    unless otherwise indicated, all references to an “Article,” “Section,”
“Schedule,” or “Exhibit” followed by a number or letter refer to the specified
article, section, schedule, or exhibit of this Agreement, and the terms “this
Agreement,” “hereof,” “herein,” “hereby,” “hereunder” and similar expressions
refer to this Agreement and not to any particular Article or Section hereof;
(c)    all references to a given agreement, instrument or other document are
references to such agreement, instrument or other document as modified, amended,
supplemented and restated from time to time;
(d)    whenever the singular masculine or neuter is used in this Agreement, it
means the plural, feminine, body politic or corporate, and vice versa, as the
context requires, and where a term is defined herein, a capitalized derivative
or cognate of such term has a corresponding meaning unless the context otherwise
requires;
(e)    all dollar amounts referred to in this Agreement (including the Exhibits
and Schedules) are in lawful money of the United States;
(f)    whenever the word “include,” “includes” or “including” is used in this
Agreement, it is deemed to be followed by the words “without limitation” (except
where such words or words of similar import actually follow in the text hereof);
(g)    except where the context indicates otherwise, the word “or” is used
inclusively herein (for example, the phrase “X or Y” means “X or Y or both” and
not “either X or Y but not both”);
(h)    any reference to a statute includes, and is deemed to be, a reference to
such statute and to the rules, regulations, ordinances, interpretations,
policies and guidance made pursuant thereto, and all amendments made to such
statute and other such implementing provisions implemented and enforced from
time to time, and to any statute or other implementing provisions subsequently
passed or adopted having the effect of supplementing or replacing such statute
or such other implementing provisions; and


77



--------------------------------------------------------------------------------




(i)    if there is any conflict or inconsistency between a provision of the body
of this Agreement and that of an Exhibit or any document delivered pursuant to
this Agreement, the provision of the body of this Agreement prevails.
Without limiting the generality of the foregoing, it is the intention of the
Partners that every covenant, term, and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any Person (notwithstanding any rule of law requiring an Agreement to be
strictly construed against the drafting party), it being understood that the
Partners are sophisticated and have had adequate opportunity and means to retain
counsel to represent their interests and to otherwise negotiate the provisions
of this Agreement. Unless otherwise specified in this Agreement and
notwithstanding any provisions of law or equity to the contrary, any
determination, decision, consent, vote, or judgment of, or exercise of
discretion by, or action taken or omitted to be taken by, a Partner under this
Agreement shall be made, given, exercised, taken or omitted as such Partner
shall determine in its sole and absolute discretion, and in connection with the
foregoing, such Partner shall be entitled to consider only such interests and
factors as it deems appropriate, including its own interests, and shall act in
good faith. If any questions should arise with respect to the operation of the
Partnership that are not specifically provided for in this Agreement or the Act,
or with respect to the interpretation of this Agreement, the General Partner is
hereby authorized to make a final determination with respect to any such
question and to interpret this Agreement in each case in good faith, and its
determination and interpretation so made shall be final and binding on all
parties hereto.

11.4    Successors and Assigns. This Agreement shall inure to the benefit of the
Partners and the Covered Persons, and shall be binding upon the parties hereto,
and, subject to the provisions of Section 4.6, their respective successors,
permitted assigns, and, in the case of individual Covered Persons, heirs and
legal representatives.

11.5    Severability. Every term and provision of this Agreement is intended to
be severable. If any term or provision hereof is illegal or invalid for any
reason whatsoever, such term or provision will be enforced to the maximum extent
permitted by law and, in any event, such illegality or invalidity shall not
affect the validity of the remainder of this Agreement.

11.6    Further Actions. Each Limited Partner shall execute and deliver such
other certificates, agreements, and documents, and take such other actions, as
may reasonably be requested by the General Partner in connection with the
formation of the Partnership and the achievement of its purposes or to give
effect to the provisions of this Agreement, in each case as are not inconsistent
with the terms and provisions of this Agreement, including any documents that
the General Partner determines to be necessary or appropriate to form, qualify,
or continue the Partnership as a limited partnership in all jurisdictions in
which the Partnership conducts or plans to conduct its investment, operations,
and other activities and all such agreements, certificates, tax statements, and
other documents as may be required to be filed by or on behalf of the
Partnership.

11.7    Non-Waiver. No provision of this Agreement shall be deemed to have been
waived unless such waiver is given in writing, and no such waiver shall be
deemed to be a waiver of any other or further obligation or liability of the
party or parties in whose favor such waiver was given.


78



--------------------------------------------------------------------------------





11.8    Applicable Law. This Agreement and the rights of the parties hereto
under this Agreement shall be governed by, interpreted and enforced in
accordance with, the internal laws (exclusive of choice of law provisions) of
the State of Delaware as to all matters, including, but not limited to, matters
of validity, construction, effect, performance and remedies.

11.9    Arbitration. Any dispute arising under or relating to this Agreement or
the transactions contemplated hereby (each, a “Dispute”) shall be exclusively
and definitively resolved through final and binding arbitration in accordance
with this Section 11.9, it being the intention of the Partners that this is a
broad form arbitration agreement designed to encompass all possible claims and
disputes under this Agreement.
(a)    Rules. The arbitration shall be conducted in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”)
(as then in effect).
(b)    Number of Arbitrators. The arbitral tribunal shall consist of three
arbitrators, who shall endeavor to complete the final hearing in the arbitration
within six months after the appointment of the last arbitrator.
(c)    Method of Appointment of the Arbitrators. If there are only two parties
to the Dispute, then each party to the Dispute shall appoint one arbitrator
within 30 days of the filing of the arbitration, and the two arbitrators so
appointed shall select the presiding arbitrator within 30 days after the latter
of the two arbitrators has been appointed by the parties to the Dispute. If a
party to the Dispute fails to appoint its party-appointed arbitrator or if the
two party-appointed arbitrators cannot reach an agreement on the presiding
arbitrator within the applicable time period, then the AAA shall serve as the
appointing authority and shall appoint the remainder of the three arbitrators
not yet appointed. If the arbitration is to be conducted by three arbitrators
and there are more than two parties to the Dispute, then within 30 days of the
filing of the arbitration, all claimants shall jointly appoint one arbitrator
and all respondents shall jointly appoint one arbitrator, and the two
arbitrators so appointed shall select the presiding arbitrator within 30 days
after the latter of the two arbitrators has been appointed by the parties to the
Dispute. If either all claimants or all respondents fail to make a joint
appointment of an arbitrator, or if the party-appointed arbitrators cannot reach
an agreement on the presiding arbitrator within the applicable time period, then
the AAA shall serve as the appointing authority and shall appoint the remainder
of the three arbitrators not yet appointed.
(d)    Consolidation. If multiple arbitration proceedings are initiated under
this Agreement, the General Partner LLC Agreement, the Management and Advisory
Services Agreement, any LNG marketing agreement between Driftwood LNG and
Tellurian Trading, one or more Contribution Agreements, or one or more LNG SPAs,
the subject matters of which are related by common questions of law or fact and
which could result in conflicting awards or obligations, then any party to any
such dispute may request prior to the appointment of the arbitrators for such
multiple or subsequent disputes that all such proceedings be consolidated into a
single arbitral proceeding. Such request shall be directed to the AAA, which
shall consolidate appropriate proceedings into a single proceeding unless
consolidation would result in undue delay for the arbitration of the disputes.


79



--------------------------------------------------------------------------------




(e)    Place of Arbitration. Unless otherwise agreed by all parties to the
Dispute, the place of arbitration shall be New York, New York.
(f)    Language. The arbitration proceedings shall be conducted in the English
language, and the arbitrators shall be fluent in the English language.
(g)    Entry of Judgment. The award of the arbitral tribunal shall be final and
binding. Judgment on the award of the arbitral tribunal may be entered and
enforced by any court of competent jurisdiction. The parties hereto agree that
service of process for any action to enforce an award may be accomplished
according to the procedures of Section 11.1 as well as any other procedure
authorized by law.
(h)    Notice. All notices required for any arbitration proceeding shall be
deemed properly given if given in accordance with Section 11.1.
(i)    Qualifications and Conduct of the Arbitrators. All arbitrators shall be
and remain at all times wholly impartial, and, once appointed, no arbitrator
shall have any ex parte communications with any of the parties to the Dispute
concerning the arbitration or the underlying Dispute other than communications
directly concerning the selection of the presiding arbitrator, where applicable.
(j)    Interim Measures. Any party to the Dispute may apply to a court in New
York, New York for interim measures (i) prior to the constitution of the
arbitral tribunal (and thereafter as necessary to enforce the arbitral
tribunal’s rulings); or (ii) in the absence of the jurisdiction of the arbitral
tribunal to rule on interim measures in a given jurisdiction. The parties hereto
agree that seeking and obtaining such interim measures shall not waive the right
to arbitration. The parties hereto unconditionally and irrevocably submit to
jurisdiction in New York, New York for the limited purposes of an application
for interim measures under this Section 11.9(j). The arbitrators (or in an
emergency the presiding arbitrator acting alone in the event one or more of the
other arbitrators is unable to be involved in a timely fashion) may grant
interim measures including injunctions, attachments, and conservation orders in
appropriate circumstances, which measures may be immediately enforced by court
order. Hearings on requests for interim measures may be held in person, by
telephone, by video conference or by other means that permit the parties to the
Dispute to present evidence and arguments.
(k)    Costs and Attorneys’ Fees. The arbitral tribunal is authorized to award
costs of the arbitration in its award, including: (i) the fees and expenses of
the arbitrators; (ii) the costs of assistance required by the tribunal,
including its experts; (iii) the fees and expenses of the administrator; (iv)
the reasonable costs for legal representation of a successful party; and (v) any
such costs incurred in connection with an application for interim or emergency
relief and to allocate those costs between the parties to the Dispute. The costs
of the arbitration proceedings, including attorneys’ fees, shall be borne in the
manner determined by the arbitral tribunal.


80



--------------------------------------------------------------------------------




(l)    Interest. The award shall include pre-award and post-award interest, as
determined by the arbitral tribunal, from the date of any default or other
breach of this Agreement until the arbitral award is paid in full. Interest
shall accrue at a rate per annum equal to two percent above LIBOR (as in effect
on the day such award was issued) on and from the day when such award was issued
until the date of its repayment, provided that, without prejudice to the other
terms of this Agreement, if such period lasts longer than 90 Days, the
applicable LIBOR rate for each successive term of 90 days during that period
shall be that in effect on the first day of that 90-day period. Interest shall
accrue from day to day and be calculated on the basis of a 360-day year.
(m)    Currency of Award. The arbitral award shall be made and payable in U.S.
dollars, free of any tax or other deduction.
(n)    Waiver of Challenge to Decision or Award. To the extent permitted by law,
the parties hereto hereby waive any right to appeal from or challenge any
arbitral decision or award, or to oppose enforcement of any such decision or
award before a court or any governmental authority, except with respect to the
limited grounds for modification or non-enforcement provided by any applicable
arbitration statute or treaty.
(o)    Confidentiality. Any arbitration relating to a Dispute (including an
arbitral award, a settlement resulting from an arbitral award, documents
exchanged or produced during an arbitration proceeding, and memorials, briefs,
or other documents prepared for the arbitration proceeding) shall be
Confidential Information subject to the confidentiality provisions of Section
4.9; provided, however, that breach of such confidentiality provisions shall not
void any settlement, determination, or award.

11.10    Immunity.
(a)    Each Limited Partner, to the maximum extent permitted by applicable law,
as to itself and its assets, hereby irrevocably, unconditionally, knowingly, and
intentionally waives any and all rights of immunity (sovereign or otherwise) and
agrees not to claim, or assert any immunity with respect to the matters covered
by this Agreement in any arbitration or other action with respect to this
Agreement, whether arising by statute or otherwise, that it may have or may
subsequently acquire, including rights under the doctrines of sovereign immunity
and act of state, immunity from legal process (including service of process or
notice, pre-judgment or pre-award attachment, attachment in aid of execution, or
otherwise), immunity from jurisdiction or judgment of any court, arbitrator, or
tribunal (including any objection or claim on the basis of inconvenient forum),
and immunity from enforcement or execution of any award or judgment or any other
remedy.
(b)    Each Limited Partner hereby irrevocably, unconditionally, knowingly and
intentionally:
(i)    agrees that the execution, delivery, and performance by such Limited
Partner of this Agreement constitute private and commercial acts rather than
public or governmental acts; and


81



--------------------------------------------------------------------------------




(ii)    consents in respect of the enforcement of any judgment against such
Limited Partner in any such proceedings in any jurisdiction and to the giving of
any relief or the issue of any process in connection with such proceedings
(including the making, enforcement, or execution of any such judgment or any
order arising out of any such judgment against or in respect of any property
whatsoever irrespective of its use or intended use).

11.11    Waiver of Partition. Except as may otherwise be provided by law in
connection with the dissolution, winding up and liquidation of the Partnership,
each Partner hereby irrevocably waives any and all rights that it may have to
maintain an action for partition of any of the Partnership’s property.

11.12    No Third Party Beneficiaries. The provisions of this Agreement are
intended solely to benefit the Partnership and the Partners and, to the fullest
extent permitted by applicable law, shall not be construed as conferring any
benefit upon any creditor of the Partnership (and no such creditor shall be a
third party beneficiary of this Agreement), and no Partner shall have any duty
or obligation to any creditor of the Partnership to make any contributions to
the Partnership or to cause the General Partner to deliver to any Partner a
Drawdown Notice.

11.13    Compliance with Anti-Money Laundering Requirements. The General Partner
shall be authorized without the consent of any Person, including any other
Partner, to take such action as it determines to be necessary or advisable to
comply, or to cause the Partnership to comply, with any anti-money laundering or
anti-terrorist laws, rules, regulations, directives or special measures.

11.14    Audit Right. Without prejudice to the provisions of Section 7.1(b), at
any time while the Partnership continues but no more than once per calendar
year, at least three Limited Partners, acting jointly, may request to the
General Partner to conduct, at their own expense, an audit of the Partnership’s
and the General Partner’s compliance with the terms of this Agreement and the GP
LLC Agreement. Upon receipt of such request, the General Partner shall assist
the organization of such audits and shall ensure that adequate information and
access to the premises are provided to the Limited Partners conducting such
audit, and that the relevant officers and/or employees of the Partnership and
its Subsidiaries are made available for interviews; provided, however, that any
such audit shall be conducted following reasonable advance written notice to the
General Partner, at times and locations reasonably convenient to the Partnership
and its workers during normal working hours. Further, notwithstanding anything
to the contrary, under no circumstances shall the General Partner or the
Partnership be required to disclose or provide any information or documentation
that is subject to a bona fide legal privilege or obligation of confidentiality.
The Limited Partners shall issue an audit report which shall be made available
to all Limited Partners and to the Partnership. The Partnership and the Limited
Partners shall discuss the conclusions of any such audit report and the General
Partner will use reasonable efforts implementing the recommendations set forth
in the report.

11.15    Partnership Counsel. Counsel to the Partnership may also be counsel to
one or more of the General Partner, the Initial Limited Partner, the Advisor,
the Partnership’s Affiliates, or the respective Affiliates of the foregoing. The
General Partner may execute on behalf of the


82



--------------------------------------------------------------------------------




Partnership and the Partners any consent to the representation of the
Partnership that such counsel may request pursuant to the applicable rules of
professional conduct in any jurisdiction (“Rules”). The Partnership has
initially selected Baker Botts L.L.P. (the “Partnership Counsel”) as legal
counsel to the Partnership. Each Limited Partner acknowledges that the
Partnership Counsel does not represent any Limited Partner with respect to the
Partnership in the absence of a clear and explicit written agreement to such
effect between the Limited Partner and the Partnership Counsel (and then only to
the extent specifically set forth in such agreement), and that, in the absence
of any such agreement, the Partnership Counsel shall owe no duties to a Limited
Partner with respect to the Partnership. In the event any dispute or controversy
arises between any Limited Partner and the Partnership, or between any Limited
Partner or the Partnership, on the one hand, and the General Partner, the
Initial Limited Partner, the Advisor, or one or more of their respective
Affiliates that the Partnership Counsel represents, on the other hand, each
Limited Partner agrees that the Partnership Counsel may represent the
Partnership, the General Partner, the Initial Limited Partner, the Advisor, or
such Affiliates, or any of the foregoing, in any such dispute or controversy to
the extent permitted by the Rules, and each Limited Partner hereby consents to
such representation. Each Limited Partner further acknowledges that, whether or
not the Partnership Counsel has in the past represented such Limited Partner
with respect to other matters, the Partnership Counsel has not represented the
interests of any Limited Partner in the preparation and negotiation of this
Agreement. Notwithstanding the foregoing, the portion of the foregoing relating
to matters after the admission date of a Limited Partner to the Partnership
shall not apply to such Limited Partner to the extent the foregoing is
inconsistent with an established policy of such Limited Partner, and such
Limited Partner notifies the General Partner of such policy in writing prior to
such Limited Partner’s admission to the Partnership.

11.16    Entire Agreement. This Agreement constitutes the entire agreement among
the Partners with respect to the subject matter hereof and supersedes any and
all prior agreements or understandings among or between them with respect to
such subject matter.
[Remainder of page intentionally left blank. Signature pages follow.]


83



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed as
of the Effective Date
 
THE GENERAL PARTNER:
 
 
 
 
DRIFTWOOD GP HOLDINGS LLC
 
 
 
 
By:
 
 
Name:
R. Keith Teague
 
Title:
Chief Executive Office



Signature page to First Amended and Restated Limited Partnership Agreement of
Driftwood Holdings LP

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed as
of the Effective Date
 
LIMITED PARTNER:
 
 
 
 
[                                                ]
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



Signature page to First Amended and Restated Limited Partnership Agreement of
Driftwood Holdings LP

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed as
of the Effective Date
 
INITIAL LIMITED PARTNER:
 
 
 
 
DRIFTWOOD LP HOLDINGS LLC
 
 
 
 
By:
 
 
Name:
Meg A. Gentle
 
Title:
President and Chief Executive Officer



Signature page to First Amended and Restated Limited Partnership Agreement of
Driftwood Holdings LP

--------------------------------------------------------------------------------






SCHEDULE 1
PARTNERSHIP REGISTER
(as of the Effective Date)
THE PARTNERSHIP:
Driftwood Holdings LP
c/o Tellurian Inc.
1201 Louisiana Street, Suite 3100
Houston, TX 77002
Attention: General Counsel
Email: Notices@Driftwood.com
THE GENERAL PARTNER:
Driftwood GP Holdings LLC
c/o Tellurian Inc.
1201 Louisiana Street, Suite 3100
Houston, TX 77002
Attention: General Counsel
Email: legal.notices@tellurianinc.com
General Partner Units:        100


Schedule 1 to First Amended and Restated Limited Partnership Agreement of
Driftwood Holdings LP

--------------------------------------------------------------------------------





LIMITED PARTNERS:
Name
Total Capital Contributions
Class A Units
Class A Percentage
Class B Units
Class C Units
Class D Units
Total Units
Driftwood LP Holdings LLC
c/o Tellurian Inc.
1201 Louisiana Street, Suite 3100
Houston, TX 77002
Attn: General Counsel
Email: legal.notices@tellurianinc.com
$[   ]
[   ]
[   ]%
1,104
0
0
[   ]
Total Delaware, Inc.
1201 Louisiana Street, Suite 1800
Houston, Texas 77002
Attn: General Counsel
Email: Elizabeth.matthews@total.com;
   Isabelle.salhorgne@total.com
$[   ]
100
6.0386%
0
0
0
100
[      ]
[Address 1]
[Address 2]
Attn: [      ]
Email: [      ]
$[   ]
[   ]
[   ]%
0
0
0
[   ]
[      ]
[Address 1]
[Address 2]
Attn: [      ]
Email: [      ]
$[   ]
[   ]
[   ]%
0
0
0
[   ]
[      ]
[Address 1]
[Address 2]
Attn: [      ]
Email: [      ]
$[   ]
[   ]
[   ]%
0
0
0
[   ]
TOTALS:
$[   ]
1,656
100.0000%
1,104
0
0
2,760



Schedule 1-2

--------------------------------------------------------------------------------





PHASE 1 PROJECT CAPITAL COMMITMENTS:
Name
Phase 1 Partner Deposit
Phase 1 Capital Commitment
Phase 1 Drawn Capital Commitments
Phase 1 Unfunded Commitment
Driftwood LP Holdings LLC
c/o Tellurian Inc.
1201 Louisiana Street, Suite 3100
Houston, TX 77002
Attn: General Counsel
Email: legal.notices@tellurianinc.com
$0.00
$1,000,000,000.00
$0.00
$1,000,000,000.00
Total Delaware, Inc.
1201 Louisiana Street, Suite 1800
Houston, Texas 77002
Attn: General Counsel
Email: Elizabeth.matthews@total.com;
   Isabelle.salhorgne@total.com
$0.00
$500,000,000.00
$0.00
$500,000,000.00
[      ]
[Address 1]
[Address 2]
Attn: [      ]
Email: [      ]
$[   ]
$[      ]
$[   ]
$[   ]
[      ]
[Address 1]
[Address 2]
Attn: [      ]
Email: [      ]
$[   ]
$[      ]
$[   ]
$[   ]
[      ]
[Address 1]
[Address 2]
Attn: [      ]
Email: [      ]
$[   ]
$[      ]
$[   ]
$[   ]
TOTALS:
$[   ]
$[      ]
$[   ]
$[   ]



Schedule 1-3

--------------------------------------------------------------------------------





PHASE 2 PROJECT CAPITAL COMMITMENTS:
None.


Schedule 1-4

--------------------------------------------------------------------------------





PHASE 3 PROJECT CAPITAL COMMITMENTS:
None.


Schedule 1-5

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF MANAGEMENT AND ADVISORY SERVICES AGREEMENT
[See attached.]


Exhibit A to First Amended and Restated Limited Partnership Agreement of
Driftwood Holdings LP

--------------------------------------------------------------------------------




Final version





--------------------------------------------------------------------------------

MANAGEMENT AND ADVISORY SERVICES AGREEMENT
by and between
TELLURIAN INC.
and
DRIFTWOOD HOLDINGS LP
dated as of [___________] [●], 2019

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------





Table of Contents
 
Page No.
 
 
 
Table of Contents
i
ARTICLE 1 DEFINITIONS; INTERPRETATION
4
1.1
Definitions
4
1.2
Interpretation
9
1.3
Titles and Headings
10
ARTICLE 2 SERVICES
10
2.1
MASA Services
10
2.2
Suspension of Performance
11
2.3
Relationship of the Parties
11
2.4
Partnership Award Payments
12
ARTICLE 3 FEES; INVOICING
12
3.1
Payments for MASA Services
12
3.2
Invoices and Timing
13
3.3
Disputed Invoice
14
3.4
Delay in Payment
14
3.5
Audit Rights for Amounts Invoiced
15
3.6
Indemnity for Construction Incentive Awards
15
ARTICLE 4 BUSINESS PRACTICES
15
4.1
Compliance with Law
15
4.2
Commercial Activities
15
4.3
Records
16
4.4
Representation and Warranty
16
4.5
Indemnity
16
ARTICLE 5 EFFECTIVE DATE AND TERM
17
5.1
Term
17
ARTICLE 6 EVENTS OF DEFAULT; TERMINATION
17
6.1
Partnership Event of Default
17
6.2
Rights Upon Partnership Event of Default
17
6.3
Notice of Partnership Event of Default; Termination
17
6.4
Event of Material Default by Tellurian
18
6.5
Other Termination Rights
18
6.6
Accrued Rights and Liabilities
18
6.7
Survival
18
ARTICLE 7 DISPUTE RESOLUTION
19
7.1
Dispute Resolution
19
7.2
Rules
19



i

--------------------------------------------------------------------------------




7.3
Number of Arbitrators
19
7.4
Method of Appointment of the Arbitrators
19
7.5
Consolidation
19
7.6
Place of Arbitration
20
7.7
Language
20
7.8
Entry of Judgment
20
7.9
Notice
20
7.10
Qualifications and Conduct of the Arbitrators
20
7.11
Interim Measures
20
7.12
Costs and Attorneys’ Fees
21
7.13
Interest
21
7.14
Currency of Award
21
7.15
Waiver of Challenge to Decision or Award
21
7.16
Confidentiality
21
7.17
Immunity
21
ARTICLE 8 INDEMNIFICATION
22
8.1
Indemnification
22
8.2
Louisiana Laws; Other Laws
22
ARTICLE 9 LIMITATION OF LIABILITY; SOLE REMEDY
23
9.1
Limitation of Liability
23
9.2
Sole Remedy
23
ARTICLE 10 CONFIDENTIALITY
23
10.1
Duty of Confidentiality
23
10.2
Permitted Disclosures
24
10.3
Undertaking
25
10.4
Press Release
25
10.5
Confidential Information Remedy
25
ARTICLE 11 GENERAL PROVISIONS
25
11.1
Further Assurances
25
11.2
Modifications
26
11.3
Third Parties
26
11.4
Invalidity
26
11.5
Parties to the Agreement
26
11.6
Assignment
26
11.7
Binding Effect
27
11.8
Counterparts
27
11.9
Governing Law
27
11.10
Waiver
27
11.11
Delay or Partial Exercise Not Waiver
27
11.12
Entire Agreement
27



ii

--------------------------------------------------------------------------------




11.13
Taxes
28
11.14
Notices
28
11.15
Representations and Warranties
29



iii

--------------------------------------------------------------------------------





MANAGEMENT AND ADVISORY SERVICES AGREEMENT
THIS MANAGEMENT AND ADVISORY SERVICES AGREEMENT (“Agreement”), dated as of
__________, 20[__] (the “Effective Date”), is entered into between TELLURIAN
INC. (“Tellurian”), a Delaware Corporation, and DRIFTWOOD HOLDINGS LP (the
“Partnership”), a Delaware limited partnership. Tellurian and the Partnership
are hereinafter each referred to as a “Party” and collectively referred to as
the “Parties.”

RECITALS
WHEREAS, the Partnership, directly and indirectly through its Subsidiaries, is
developing Gas production, storage, processing, gathering and midstream
facilities, including acreage, wellbores, mineral interests, gas reserves and
related wells and leaseholds, and other similar facilities, Gas pipelines, and
an LNG liquefaction terminal on the Calcasieu River, south of Lake Charles,
Louisiana (such terminal, including all plants and phases of development, the
“Driftwood LNG Terminal”), together with other related facilities (collectively,
and as further defined below, the “Project”), which Project was, prior to the
Effective Date, being developed by Tellurian on behalf of the Partnership;
WHEREAS, the Partnership wishes to leverage the knowledge and expertise of
Tellurian by engaging Tellurian to perform certain project management and
advisory services, as described herein.
NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Tellurian and the
Partnership hereby agree as follows:

ARTICLE 1
DEFINITIONS; INTERPRETATION

1.1 Definitions.
When used in this Agreement, the following capitalized terms shall have the
following meanings:
“AAA” has the meaning set forth in Section 7.2.
“Actual Construction Expenditures” means, in respect of a particular Phase
Project and in a particular Quarter, the sum of the actual expenditures incurred
the Partnership and its Affiliates in such Quarter in the categories of costs
described in the Total Construction Budget for such Phase Project.
“Advisory Services” has the meaning set forth in Section 2.1(b).
“Affiliate” means with respect to any Person, any other Person that, directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with such Person; for purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”) means the direct or indirect ownership of fifty


4

--------------------------------------------------------------------------------




percent (50%) or more of the voting rights in a Person or the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. For purposes of this Agreement, (a)
Tellurian and all wholly-owned Subsidiaries of Tellurian shall be deemed not to
be Affiliates of the Partnership, and (b) the Partnership and all wholly-owned
Subsidiaries of the Partnership shall be deemed not to be Affiliates of
Tellurian.
“Agreement” means this Management and Advisory Services Agreement, as modified,
supplemented or amended from time to time.
“Anti-Corruption Law” means any of the U.S. Foreign Corrupt Practices Act, the
OECD convention on anti-bribery, the U.K. Bribery Act of 2010, E.U. and E.U.
member country anti-bribery and corruption laws, and any other corruption or
similar statute, regulation, order or convention binding on the applicable
Person, as each may be amended from time to time, and including any implementing
regulations promulgated pursuant thereto.
“Applicable Law” means, in relation to matters covered by this Agreement, all
applicable laws, statutes, rules, regulations, ordinances, codes, standards and
rules of common law, and judgments, decisions, interpretations, orders,
directives, injunctions, writs, decrees, stipulations, or awards of any
applicable Governmental Authority or duly authorized official, court or
arbitrator thereof, in each case, now existing or which may be enacted or issued
after the Effective Date.
“Appointment Services” has the meaning set forth in Section 2.1(c).
“Business Day” means any day (other than Saturdays, Sundays, and national
holidays in the United States of America) on which commercial banks are normally
open to conduct business in the United States of America.
“Claim” means all claims, demands, lawsuits or other proceedings, or actions
that may exist, arise, or be threatened currently or in the future at any time
following the Effective Date, whether or not of a type contemplated by any
Party, and whether based on federal, state, local, statutory or common law or
any other Applicable Law.
“Confidential Information” has the meaning set forth in Section 10.1.
“Date of Full Operations” has the meaning ascribed to it in the Partnership
Agreement.
“Date of Substantial Completion” has the meaning, with respect to a Plant, given
to such term in the Partnership Agreement.
“Dispute” means any dispute or difference of whatsoever nature arising under,
out of, in connection with or in relation (in any manner whatsoever) to this
Agreement or the subject matter of this Agreement, including (a) any dispute or
difference concerning the initial or continuing existence of this Agreement or
any provision of it, or as to whether this Agreement or any provision of it is
invalid, illegal or unenforceable (whether initially or otherwise); or (b) any
dispute or claim which is ancillary or connected, in each case in any manner
whatsoever, to the foregoing.


5

--------------------------------------------------------------------------------




“Driftwood LNG Terminal” has the meaning set forth in the Recitals.
“Effective Date” has the meaning set forth in the Preamble.
“Electronic Transmission” means any form of communication, not directly
involving the physical transmission of paper, that creates a record that may be
retained, retrieved and reviewed by a recipient thereof, and that may be
directly reproduced in paper form by such a recipient through an automated
process.
“Export Control and Sanctions Laws” means export control and sanctions laws and
regulations of the United States of America, including the Export Administration
Regulations, 15 C.F.R. Parts 730 et seq., and economic sanctions administered by
the U.S. Department of the Treasury, Office of Foreign Assets Control (OFAC), 31
C.F.R. Part 500 et seq.
“Full Operations” has the meaning ascribed to it in the Partnership Agreement.
“Funds Transfer Business Day” means each day on which commercial banks are
normally open to conduct business in New York, New York.
“Gas” means any hydrocarbon or mixture of hydrocarbons consisting predominantly
of methane that is in a gaseous state.
“General Partner” has the meaning ascribed to it in the Partnership Agreement.
“General Partner LLC Agreement” means that certain Second Amended and Restated
Limited Liability Company Agreement of the General Partner, as the same may be
amended or restated from time to time.
“Governmental Authority” means any federal, state, local or municipal
governmental body, and any governmental, regulatory, or administrative agency,
commission, body, or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative policy, regulatory, or taxing
authority or power, or any court or governmental tribunal.
“Invoice” has the meaning set forth in Section 3.2(b).
“LIBOR” means the rate per annum equal to the London Interbank Offer Rate as
administered by ICE Benchmark Administration Limited (or any Person which takes
over the administration of that rate) for three (3) month deposits in USD as
published at or about 11:00 a.m. London time on any London Banking Day.
“LNG” means Gas in a liquid state at or below its point of boiling and at or
near atmospheric pressure.
“London Banking Day” any day (other than Saturdays, Sundays and national
holidays in London, England) on which banks are normally open to conduct
business in London, England.


6

--------------------------------------------------------------------------------




“Losses” means any and all damages, costs, expenses (including reasonable
attorneys’ fees and litigation or arbitration expenses), Claims, losses,
liabilities, obligations, judgments and awards.
“Management Services” has the meaning set forth in Section 2.1(a).
“MASA Fee” has the meaning set forth in Section 3.1(b).
“MASA Invoice” has the meaning set forth in Section 3.2(a).
“MASA Services” has the meaning set forth in Section 2.1(c).
“Material Default” has the meaning set forth in Section 6.4.
“Partnership” has the meaning set forth in the Preamble.
“Partnership Agreement” means that certain First Amended and Restated Limited
Partnership Agreement of the Partnership.
“Partnership Award Payments” means any amounts incurred, paid or payable by the
Partnership or its Affiliate to an employee or officer of the Partnership or its
Affiliate under or in connection with the Partnership Construction Incentive
Award Agreements, and any Taxes incurred, paid or payable by the Partnership or
its Affiliates in connection with the Partnership Construction Incentive Award
Agreements or Partnership FID Award Agreements.
“Partnership Construction Incentive Award Agreements” means the incentive award
agreements entered into from time to time by and between the Partnership or its
Affiliate and an employee or officer of the Partnership or its Affiliate, that
provides for the payment by the Partnership or its Affiliate, as applicable, to
such employee or officer, as applicable, of cash, equity or other in-kind
amounts in connection with the commencement of construction of one or more
plants or phases of the Driftwood LNG Terminal or subsequent anniversaries
thereof or related milestones or objectives.
“Partnership FID Award Agreements” means the incentive award agreements entered
into from time to time by and between the Partnership or its Affiliate and an
employee or officer of the Partnership or its Affiliate, that provides for the
award or payment by the Partnership or its Affiliate, as applicable, to such
employee or officer, as applicable, of cash, equity or other in-kind amounts in
connection with the achievement of a final investment decision of one or more
plants or phases of the Driftwood LNG Terminal.
“Partnership Event of Default” has the meaning set forth in Section 6.1.
“Party” or “Parties” has the meaning set forth in the Preamble.
“Person” means any individual, corporation, partnership, trust, unincorporated
organization or other legal entity, including any Governmental Authority.
“Phase 1 Plants” has the meaning set forth in the Partnership Agreement.


7

--------------------------------------------------------------------------------




“Phase 1 Project FID” means a positive final investment decision by the General
Partner on behalf of the Partnership in respect of the Phase 1 Project in
accordance with Section 5.1(b)(i) of the General Partner LLC Agreement;
“Phase 1 Project” has the meaning set forth in the Partnership Agreement.
“Phase 2 Project” has the meaning set forth in the Partnership Agreement.
“Phase 3 Project” has the meaning set forth in the Partnership Agreement.
“Phase Project” has the meaning set forth in the Partnership Agreement.
“Phase Project FID Date” has the meaning set forth in the Partnership Agreement.
“Plant” has the meaning given to such term in the Partnership Agreement.
“Project” has the meaning set forth in the Recitals and shall include the Phase
1 Project, Phase 2 Project, and Phase 3 Project.
“Quarter” means each calendar quarter ending March 31, June 30, September 30, or
December 31 of any calendar year.
“Subsequent Phase Project” has the meaning set forth in the Partnership
Agreement.
“Subsidiaries” means, with respect to a Person, any other Person controlled by
such Person; for purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
means the direct or indirect ownership of fifty percent (50%) or more of the
voting rights in a Person or the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise. For purposes of this Agreement, (a) all wholly-owned Subsidiaries of
Tellurian shall be deemed not to be Subsidiaries of the Partnership, and (b) the
Partnership and all wholly-owned Subsidiaries of the Partnership shall be deemed
not to be Subsidiaries of Tellurian.
“Tax” means any tax, duty, impost, or other levy in the nature of a tax (whether
state, local, federal, or foreign), wherever charged, levied, or imposed,
together with any interest and penalties in relation thereto.
“Tellurian” has the meaning set forth in the Preamble.
“Tellurian Award Fee” has the meaning set forth in Section 3.1(c).
“Tellurian Award Invoice” has the meaning set forth in Section 3.2(a).
“Tellurian Award Payments” means any amounts incurred, paid or payable by
Tellurian or its Affiliate under or in connection with the Tellurian
Construction Incentive Award Agreements,


8

--------------------------------------------------------------------------------




and any Taxes incurred, paid or payable by Tellurian or its Affiliates in
connection with the Tellurian Construction Incentive Award Agreements or
Tellurian FID Award Agreements.
“Tellurian Construction Incentive Award Agreements” means the incentive award
agreements entered into from time to time by and between Tellurian or its
Affiliate and an employee or officer of Tellurian or its Affiliate, that
provides for the award or payment by Tellurian or its Affiliate, as applicable,
to such employee or officer, as applicable, of cash, equity or other in-kind
amounts in connection with the commencement of construction of one or more
plants or phases of the Driftwood LNG Terminal, subsequent anniversaries thereof
or related milestones or objectives.
“Tellurian FID Award Agreements” means the incentive award agreements entered
into from time to time by and between Tellurian or its Affiliate and an employee
or officer of Tellurian or its Affiliate, that provides for the award or payment
by Tellurian or its Affiliate, as applicable, to such employee or officer, as
applicable, of cash, equity or other in-kind amounts in connection with the
achievement of a final investment decision of one or more plants or phases of
the Driftwood LNG Terminal.
“Term” has the meaning set forth in Article 5.
“Termination Date” has the meaning set forth in Section 6.3.
“Termination Notice” has the meaning set forth in Section 6.3.
“Third Party” means any Person that is not a Party.
“Total Construction Budget” means, in respect of a particular Phase Project, the
sum of (i) the Bechtel EPC costs for all years, (ii) the pipeline construction
costs subtotal for all years excluding net pipeline pre-completion
(revenues)/cost, and (iii) if approved by the Partnership’s limited partners,
the upstream acquisition and upstream drilling capex for all years, in each case
for such Phase Project, as each such subtotal is set forth in the applicable
“Initial Three Plant Capex Budget” included in Exhibit A to the General Partner
LLC Agreement (in the case of Total Construction Budget in respect of the Phase
1 Project) or as each such subtotal is set forth in the applicable initial capex
budget established in connection with a Phase Project FID Date for a Subsequent
Phase Project (in the case of Total Construction Budget in respect of such
Subsequent Phase Project).
“Units” has the meaning ascribed to it in the Partnership Agreement.
“USD” or “US$” means the lawful currency from time to time of the United States
of America.

1.2 Interpretation.
In this Agreement, unless a clear contrary intention appears: (a) the singular
includes the plural and vice versa; (b) reference to any Person includes such
Person’s successors and assigns but, in the case of any Party, only if such
successors and assigns are permitted by this Agreement, and reference to a
Person in a particular capacity excludes such Person in any other capacity;
(c) reference


9

--------------------------------------------------------------------------------




to any gender includes each other gender; (d) reference to any agreement
(including this Agreement), document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of this
Agreement; (e) reference to any Section or Article means such Section or
Article, respectively, of this Agreement, and references in any Section or
definition to any clause means such clause of such Section or definition; (f)
“hereunder,” “hereof,” “hereto” and words of similar import will be deemed
references to this Agreement as a whole and not to any particular Section or
Article or other provision hereof or thereof; (g) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (h) the term “will” has the same meaning
as “shall,” and thus imposes an obligation; and (i) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding” and “through” means “through and including.”

1.3 Titles and Headings.
Section titles and headings in this Agreement are inserted for convenience of
reference only and are not intended to be a part of, or to affect the meaning or
interpretation of, this Agreement.

ARTICLE 2
SERVICES

2.1 MASA Services.
(a) Management Services. During the Term, Tellurian shall provide project
management services for the construction and commissioning of the Project,
consisting of the following (collectively, the “Management Services”):
(i)
monitoring construction budgets for the Project;

(ii)
monitoring the various project schedules for the Project;

(iii)
assisting the Partnership in obtaining construction permits; and

(iv)
reviewing construction plans, drawings and specifications.

The Management Services shall include the services of Charif Souki and Martin
Houston in respect of the foregoing and made available from time-to-time on a
reasonable basis in accordance with the requirements of the Project, provided
they continued to be employed by Tellurian at such time.
(b) Advisory Services. During the Term, Tellurian shall provide management,
strategy, government relations, legal, finance and general and administrative
(G&A) services that are advisory in nature (collectively, the “Advisory
Services”). The Advisory Services shall include the services of Charif Souki and
Martin Houston in respect of the foregoing and made available from time-to-time
on a reasonable basis in accordance with the requirements of the Project,
provided they continued to be employed by Tellurian at such time. The Advisory
Services shall also include the work performed by Tellurian in appointing the
individuals to serve as members of the advisory committee described in Section
5.10 of the General Partner LLC Agreement, as well as the work


10

--------------------------------------------------------------------------------




performed by such individuals in their role as members of the advisory
committee. The Advisory Services shall not include services in respect of the
foregoing that are received or are to be received by the Partnership from the
personnel of the Partnership or its Subsidiaries on a regular ongoing basis.
(c) Appointment Services. During the Term, Tellurian shall provide appointment
services by designating, from time to time, one or more persons to be the
executive officers and employees of the Partnership, including a chief executive
officer, a chief financial officer, and the senior-most responsible employee for
each of the following: (i) terminal operations; (ii) commercial operations;
(iii) legal; (iv) Gas supply and trading; (v) pipelines; (vi) upstream; (vii)
accounting; (viii) tax; (ix) human resources; (x) information technology; and
(xi) environmental, health, and safety; and any other function or department
designated by Tellurian as a “Partnership Officer” (as such term is defined in
Section 5.6(b) of the General Partner LLC Agreement) or as a senior-level
employee (such services, the “Appointment Services”, and together with the
Management Services and Advisory Services, the “MASA Services”).
(d) Standard of Performance. The Parties acknowledge and agree that safety is a
key value of the Project. During the Term, Tellurian shall provide high level of
services to the Partnership and act diligently in order to ensure the safe
performance and highest standards of industrial efficiency of the Project’s
operations.

2.2 Suspension of Performance.
If the Partnership fails to meet its payment obligations under Article 3 for any
reason except as provided in Section 3.3 and such failure continues for thirty
(30) days after the Partnership’s receipt of written notice of such failure,
then without prejudice to any other rights of Tellurian hereunder or pursuant to
Applicable Law, Tellurian shall the right to suspend the performance of its
obligations under Section 2.1 until such time as the Partnership cures such
failure.

2.3 Relationship of the Parties.
(a) Tellurian shall not have the authority to enter into any agreement on behalf
of the Partnership or to bind the Partnership. Tellurian shall not make any
representations on the Partnership’s behalf without the Partnership’s prior
written consent.
(b) The relationship of Tellurian to the Partnership shall be that of an
independent contractor. The Partnership and Tellurian are each independent of
the other and nothing in this Agreement is intended, or shall be deemed, to
create a partnership or joint venture of the Parties. Nothing herein shall be
interpreted to create a master-servant or (except as specifically set forth in
this Agreement) a principal-agent relationship between the Partnership and
Tellurian. Neither Party shall owe the other Party any fiduciary duties of any
kind or nature.
(c) Nothing contained in this Agreement shall prevent Tellurian or any of its
Affiliates from engaging in any other activities or businesses, regardless of
whether those activities or businesses are similar to or competitive with all or
any portion of the Project. Nothing in the Agreement shall prevent Tellurian or
any of its Affiliates from carrying out for itself or on behalf of others the


11

--------------------------------------------------------------------------------




marketing, purchase and sale of LNG or any other LNG-related business. Neither
Tellurian nor any of its Affiliates shall be obligated to account to the
Partnership for any profits or income earned or derived from other such
activities or businesses. Nothing in this Agreement shall prevent the
Partnership from distributing LNG to its limited partners or from selling LNG to
any Third Party.

2.4 Partnership Award Payments.
The Partnership covenants to pay all Partnership Award Payments if and when they
become due.

ARTICLE 3
FEES; INVOICING

3.1 Payments for MASA Services.
(a) The Parties acknowledge and agree that Tellurian has, prior to the Effective
Date, led the development of the Project, and, as a result, has unique knowledge
and expertise. In consideration of the foregoing, and in consideration of the
MASA Services, the Partnership agrees to pay Tellurian the MASA Fee in
accordance with Section 3.1(b) and the Tellurian Award Fee in accordance with
Section 3.1(c). The Partnership acknowledges and agrees that the MASA Fee and
the Tellurian Award Fee, collectively, represent fair and reasonable
compensation for the MASA Services contemplated by the Agreement. The MASA Fee
and the Tellurian Award Fee shall be paid in respect of the entire Term,
notwithstanding any disagreement or Dispute of any kind about the MASA Services
provided, including any disagreement or Dispute concerning the quality, nature
or frequency of the MASA Services. The Partnership shall only be permitted to
withhold payment of the MASA Fee or the Tellurian Award Fee, or any portion of
the MASA Fee or Tellurian Award Fee, upon a determination of Material Default in
accordance with Section 6.4.
(b) In respect of each Quarter, the Partnership shall pay Tellurian a fee (the
“MASA Fee”) equal to the sum of the following amounts:
(i)
in connection with the construction of the Phase 1 Project, three percent (3%)
of the Actual Construction Expenditures for the Phase 1 Project for such
Quarter, prior to the Date of Full Operations of the last Phase 1 Plant to
achieve Full Operations; provided such Actual Construction Expenditures for such
Quarter shall be capped so that the sum of such Actual Construction Expenditures
and all other Actual Construction Expenditures previously included in this
Section 3.1(b)(i) for prior Quarters shall not exceed three percent (3%) of the
Total Construction Budget for the Phase 1 Project;

(ii)
in connection with the construction of the Phase 2 Project, three percent (3%)
of the Actual Construction Expenditures for the Phase 2 Project for such
Quarter, prior to the Date of Full Operations of Plant 4; provided such Actual
Construction Expenditures for such Quarter shall be capped so that the sum of
such Actual Construction Expenditures and all other Actual Construction
Expenditures previously included in this Section 3.1(b)(ii) for prior Quarters
shall not exceed three percent (3%) of the Total Construction Budget for the
Phase 2 Project;



12

--------------------------------------------------------------------------------




(iii)
in connection with the construction of the Phase 3 Project, three percent (3%)
of the Actual Construction Expenditures for the Phase 3 Project for such
Quarter, prior to the Date of Full Operations of Plant 5; provided such Actual
Construction Expenditures for such Quarter shall be capped so that the sum of
such Actual Construction Expenditures and all other Actual Construction
Expenditures previously included in this Section 3.1(b)(iii) for prior Quarters
shall not exceed three percent (3%) of the Total Construction Budget for the
Phase 3 Project; and

(iv)
in connection with the operation of the Project, USD eight million two hundred
and fifty thousand (US$8,250,000) per Quarter and per Plant, starting on the
Date of Substantial Completion of each relevant Plant (and pro-rated for the
Quarter in which such Date of Substantial Completion occurs, by the number of
days in such Quarter on and after such Date of Substantial Completion, divided
by the number of days in such Quarter); provided that the MASA Fee paid in
connection with operation of the Project shall not exceed USD twenty five
million (US$25,000,000) per Quarter.

(c) The Partnership shall make payments (each, a “Tellurian Award Fee”) to
Tellurian in respect of all Tellurian Award Payments incurred, paid or payable
by Tellurian or its Affiliates, as and when each Tellurian Award Fee is invoiced
in accordance with Section 3.2.

3.2 Invoices and Timing.
(a) Each Quarter, Tellurian shall furnish the Partnership an invoice for payment
of the MASA Fee (a “MASA Invoice”). At any time, and from time to time,
Tellurian may furnish the Partnership an invoice for payment of any Tellurian
Award Fee owed to Tellurian at such time (“Tellurian Award Invoice”).
(b) Each of the invoices described in Section 3.2(a) shall be an “Invoice”
hereunder. Each Invoice shall describe in reasonable detail the basis for such
Invoice and provide relevant documents supporting the calculation thereof,
including, in the case of a MASA Invoice, adequate documentation supporting the
calculation of the amounts owed under Sections 3.1(b)(i), (ii), (iii) and (iv);
provided, however, that a MASA Invoice and Tellurian Award Invoice need not
specify the MASA Services provided in connection therewith, as the Parties
hereby agree that the MASA Services, by their nature, cannot be itemized in a
quantitative way. Invoices shall be sent in accordance with Section 11.14.
(c) Any MASA Invoice produced in accordance with Section 3.2(a) shall be
furnished to the Partnership no later than the fifteenth (15th) day of the month
following the end of the relevant Quarter. Each MASA Invoice shall be paid by
the Partnership no later than thirty (30) days after the later of (i) the
fifteenth (15th) day of the month following the end of the relevant Quarter and
(ii) the date the Partnership receives such MASA Invoice.
(d) Any Tellurian Award Invoice produced in accordance with Section 3.2(a) shall
be paid by the Partnership no later than thirty (30) days after the date the
Partnership receives such Tellurian Award Invoice.


13

--------------------------------------------------------------------------------




(e) All Invoices shall be settled by payment in USD of the sum due by wire
transfer of immediately available funds to an account with a bank designated by
the Party to which such amounts are due.
(f) If any Invoice issued pursuant to Section 3.2(a) would result in a Party
being required to make a payment on a day that is not a Funds Transfer Business
Day, then the due date for such Invoice shall be the immediately succeeding
Funds Transfer Business Day.

3.3 Disputed Invoice.
(a) Absent manifest error in calculation, the invoiced Party shall pay all
amounts due under any Invoice issued pursuant to Section 3.2 without netting or
offsetting. In the case of manifest error in calculation, the correct amount
shall be paid disregarding such error, and necessary correction and consequent
adjustment shall be made within five (5) Business Days after agreement or
determination of the correct amount.
(b) The amount due under any Invoice may be contested by the invoiced Party only
pursuant to Section 3.5 or if, within a period of thirteen (13) days after its
receipt thereof, the invoiced Party serves notice to the other Party questioning
the correctness of such Invoice. If the Parties are not able to negotiate a
resolution within fourteen (14) days after delivery of notice questioning the
correctness of an Invoice, then either Party may invoke the dispute resolution
mechanism in Section 7 to resolve the Dispute. Subject to Section 3.5, if no
such notice is served, the Invoice shall be deemed correct and accepted by both
Parties.
(c) In the event that a Party invoiced and received payment of a sum, and such
sum is subsequently determined not to have been payable under this Agreement,
such Party shall pay interest to the other Party on such amount, at a rate per
annum equal to two percent (2%) above LIBOR (as in effect on the day when such
sum was originally paid) on and from the day when such sum was originally paid
until the date of its repayment, provided that, without prejudice to the other
terms of this Agreement, if such period lasts longer than ninety (90) days, the
applicable LIBOR rate for each successive term of ninety (90) days during that
period shall be that in effect on the first (1st) day of that ninety (90) day
period. Interest shall accrue from day to day and be calculated on the basis of
a three hundred sixty (360) day year.

3.4 Delay in Payment.
(a) If a Party fails to make payment of any sum as and when due under this
Agreement, it shall pay interest thereon to the other Party at a rate per annum
equal to two percent (2%) above LIBOR (as in effect on the day when such sum was
originally due) on and from the day when payment was due until the date of
payment, provided that, without prejudice to the other terms of this Agreement,
if such period lasts longer than ninety (90) days, the applicable LIBOR rate for
each successive term of ninety (90) days during that period shall be that in
effect on the first (1st) day of that ninety (90) day period. Interest shall
accrue from day to day and be calculated on the basis of a three hundred sixty
(360) day year.


14

--------------------------------------------------------------------------------




(b) Subject to Section 7.12, each Party shall bear its own costs (including
attorneys’ or experts’ fees or costs) in respect of enforcement of such Party’s
rights in any Dispute proceeding as a result of the other Party failing to
perform or failing timely to perform its obligations under this Agreement
including failing timely to make any payment in accordance with this Agreement.

3.5 Audit Rights for Amounts Invoiced.
Each Party shall have the right to cause an independent auditor, appointed by
such Party at such Party’s sole cost and expense, to audit the books, records
and accounts of the other Party that are directly relevant to the determination
of any invoiced amounts hereunder within the previous twelve (12) months or as
otherwise required by this Agreement. Such audit shall be conducted at the
office where the records are located, during the audited Party’s regular
business hours and on reasonable prior notice, and shall be completed within
thirty (30) days after the audited Party’s relevant records have been made
available to the auditing Party. The independent auditor shall be a major
international accountancy firm, and the Party appointing such auditor shall
cause the auditor to execute a confidentiality agreement acceptable to the Party
being audited. If the audit discloses an error in connection with any Invoice or
payment made under this Agreement, then the auditing Party shall, within thirty
(30) days following completion of the audit pertaining to the affected
statement, provide notice to the audited Party describing the error and the
basis therefor. Promptly thereafter, the Parties shall commence discussions
regarding such error in order to expeditiously, and in good faith, achieve
resolution thereof, provided that any adjustments arising from such audit shall
be made within forty-five (45) days of completion of any relevant audit.

3.6 Indemnity for Construction Incentive Awards.
The Partnership shall indemnify and hold Tellurian and its Affiliates harmless
from any Losses arising out of the Partnership’s breach of any or all of Section
2.4 or 3.1(c), including any payments by Tellurian or its Affiliates of any
Partnership Award Payments or Tellurian Award Payments that are not paid by the
Partnership hereunder pursuant to a Tellurian Award Fee.

ARTICLE 4
BUSINESS PRACTICES

4.1 Compliance with Law.
Each Party agrees that, in the performance of this Agreement and the activities
contemplated herein, neither such Party, nor any of its officers, directors,
employees, agents or other representatives will take any action, or omit to take
any action, which would (i) violate any applicable Anti-Corruption Law, any
applicable Export Control and Sanctions Laws or any other Applicable Law
applicable to that Party, or (ii) cause the other Party to be in violation of
any Anti-Corruption Law or Export Control and Sanctions Law applicable to such
other Party.

4.2 Commercial Activities.
Without limiting Section 4.1, each Party agrees on behalf of itself, its
directors, managers, officers, employees, agents, contractors (excluding any
contractor that is the other Party), and Affiliates, not


15

--------------------------------------------------------------------------------




to pay any fees, commissions or rebates to any employee, officer or agent of the
other Party or any of its Affiliates nor provide or cause to be provided to any
of them any gifts or entertainment of significant cost or value in connection
with this Agreement in order to influence or induce any actions or inactions in
connection with the commercial activities of the Parties hereunder.

4.3 Records.
Each Party shall keep all records necessary to confirm compliance with Sections
4.1(ii) and 4.2 for a period of five years following the year for which such
records apply. If a Party asserts that the other Party is not in compliance with
Section 4.1(ii) or 4.2, the asserting Party shall send a notice to other Party
indicating the type of noncompliance asserted. After giving such notice, the
first Party may cause an independent auditor to audit the records of the other
Party in respect of the asserted noncompliance. The costs of any independent
auditor under this Section 4.3 shall be paid (a) by the audited Party, if the
audited Party is determined not to be in compliance with Sections 4.1(ii) or
4.2, as applicable, and (b) by the other Party, if the audited Party is
determined to be in compliance with Sections 4.1(ii) or 4.2, as applicable.

4.4 Representation and Warranty.
Each Party represents and warrants as of the Effective Date that:
(a) in the performance of this Agreement and the activities contemplated herein,
neither such Party, nor any of its officers, directors, employees, agents or
other representatives have taken any action, or omitted to take any action,
which would (i) violate any applicable Anti-Corruption Law, any applicable
Export Control and Sanction Laws or any other Applicable Law applicable to such
Party, or (ii) cause the other Party to be in violation of any Anti-Corruption
Law or Export Control and Sanctions Law applicable to the other Party; and
(b) without limiting the foregoing, neither such Party nor any of its directors,
managers, officers, employees, agents, contractors or Affiliates has paid any
fees, commissions, or rebates to any employee, officer, or agent of the other
Party or any of its Affiliates or has provided or caused to be provided to any
of them any gifts or entertainment of significant cost or value in connection
with this Agreement in order to influence or induce any actions or inactions in
connection with the commercial activities of the other Party hereunder.

4.5 Indemnity.
The Partnership shall indemnify and hold Tellurian and its Affiliates harmless
from any Losses arising out of the Partnership’s breach of any or all of Section
4.1, 4.2 or 4.3 or the Partnership’s breach of the representation and warranty
in Section 4.4.








16

--------------------------------------------------------------------------------





ARTICLE 5
EFFECTIVE DATE AND TERM

5.1 Term.
This Agreement shall commence on the Effective Date. Unless terminated earlier
pursuant to Applicable Law or in accordance with Article 6, this Agreement shall
automatically terminate effective immediately without any further action of
either Party or any other Person if the Partnership permanently ends the
operations of the Driftwood LNG Terminal (the “Term”).

ARTICLE 6
EVENTS OF DEFAULT; TERMINATION

6.1 Partnership Event of Default.
The following circumstances shall each constitute an event of default on the
part of the Partnership (“Partnership Event of Default”) under this Agreement:
(a) the bankruptcy, insolvency, dissolution, or cessation of the business of the
Partnership;
(b) the Partnership breaches any representation or warranty set forth in Section
4.4 or any covenant set forth Section 4.1(ii);
(c) a material failure by the Partnership to perform its obligations hereunder
(other than as provided in Section 6.1(b)) which continues for thirty (30) days
after the Partnership’s receipt of written notice of such failure, unless the
Partnership commences to cure such failure within said thirty (30) days and
either cures or continues to diligently attempt the cure of such failure;
provided, however, that this Section 6.1(c) shall not apply to a default by the
Partnership in its payment obligations to Tellurian; or
(d) a default by the Partnership in its payment obligations to Tellurian, unless
the Partnership has cured such breach within thirty (30) days from receipt of
written notice of such default from Tellurian.

6.2 Rights Upon Partnership Event of Default.
Upon the occurrence and during the continuance of a the Partnership Event of
Default, Tellurian shall have the right, in its sole and absolute discretion, to
do any or all of the following: (i) terminate this Agreement pursuant to Section
6.3; and (ii) subject to Article 7, pursue any and all other remedies available
at law or in equity.

6.3 Notice of Partnership Event of Default; Termination.
In the event of a Partnership Event of Default, Tellurian may give a written
notice of termination to the Partnership (a “Termination Notice”) which shall
specify in reasonable detail the circumstances giving rise to the Termination
Notice. This Agreement shall terminate on the date


17

--------------------------------------------------------------------------------




specified in the Termination Notice (“Termination Date”), which date shall not
be earlier than the date upon which Tellurian is entitled to effect such
termination as provided herein.

6.4 Event of Material Default by Tellurian.
The Parties acknowledge and agree that the MASA Services to be provided by
Tellurian under this Agreement reflect Tellurian’s knowledge and expertise.
Accordingly, and as essential consideration to Tellurian’s willingness to enter
into this Agreement, the Partnership shall only have a right to terminate this
Agreement and its payment obligations hereunder if (i) Tellurian has abdicated
or failed to provide its obligation to provide MASA Services under and in
accordance with the performance principles set forth in this Agreement, and
thereby committed a Material Default as defined in this Section 6.4 or (ii)
Tellurian no longer controls the share capital and voting rights of the General
Partner. In this regard, if Tellurian has provided no MASA Services of any kind
under this Agreement during a period of ninety (90) days or more immediately
following a written request for MASA Services by the Partnership, the
Partnership may send Tellurian a notice of Material Default, stating the last
date MASA Services were requested and the last date MASA Services were provided
and expressing an intent to terminate for Material Default unless MASA Services
are resumed within forty-five (45) days. If within forty-five (45) days of such
notice, Tellurian has not endeavored to provide any MASA Services, the
Partnership may declare Tellurian to be in “Material Default” and terminate this
Agreement; provided, however, that if Tellurian makes any effort to provide MASA
Services following a notice of Material Default, whether or not the Partnership
deems the MASA Services to be subjectively satisfactory, then Tellurian shall
not be in Material Default and the Partnership shall not have a right to
terminate this Agreement.

6.5 Other Termination Rights.
Notwithstanding any other provision hereof or any termination rights pursuant to
Applicable Law:
(a) Tellurian shall not have a right to terminate this Agreement except as
expressly provided in Section 6.3; and
(b) the Partnership shall not have a right to terminate this Agreement in the
event of a default by Tellurian of its obligations hereunder other than pursuant
to Section 6.4.

6.6 Accrued Rights and Liabilities.
Termination of this Agreement shall not affect any rights, remedies, obligations
or liabilities of the Parties that have accrued up to the Termination Date,
including the right to claim damages in respect of any breach of the Agreement
which existed at or before the Termination Date.

6.7 Survival.
On termination of this Agreement:
(a) Tellurian shall cease to perform the MASA Services; and


18

--------------------------------------------------------------------------------




(b) Article 1, Section 2.3, Sections 3.2 to 3.5, Article 4, Section 6.6, this
Section 6.7, Article 7, Article 8, Article 9, Article 10 and Article 11 shall
continue in full force and effect, provided that the obligations pursuant to
Article 10 shall expire on the third (3rd) anniversary of the Termination Date.

ARTICLE 7
DISPUTE RESOLUTION

7.1 Dispute Resolution.
Any Dispute shall be exclusively and definitively resolved through final and
binding arbitration in accordance with this Article 7, it being the intention of
the Parties that this is a broad form arbitration agreement designed to
encompass all possible claims and disputes under this Agreement.

7.2 Rules.
The arbitration shall be conducted in accordance with the International
Arbitration Rules of the American Arbitration Association (“AAA”) (as then in
effect).

7.3 Number of Arbitrators.
The arbitral tribunal shall consist of three arbitrators, who shall endeavor to
complete the final hearing in the arbitration within six (6) months after the
appointment of the last arbitrator.

7.4 Method of Appointment of the Arbitrators.
If there are only two parties to the Dispute, then each party to the Dispute
shall appoint one arbitrator within thirty (30) days of the filing of the
arbitration, and the two arbitrators so appointed shall select the presiding
arbitrator within thirty (30) days after the latter of the two arbitrators has
been appointed by the parties to the Dispute. If a party to the Dispute fails to
appoint its party-appointed arbitrator or if the two party-appointed arbitrators
cannot reach an agreement on the presiding arbitrator within the applicable time
period, then the AAA shall serve as the appointing authority and shall appoint
the remainder of the three arbitrators not yet appointed. If the arbitration is
to be conducted by three arbitrators and there are more than two parties to the
Dispute, then within thirty (30) days of the filing of the arbitration, all
claimants shall jointly appoint one arbitrator and all respondents shall jointly
appoint one arbitrator, and the two arbitrators so appointed shall select the
presiding arbitrator within thirty (30) days after the latter of the two
arbitrators has been appointed by the parties to the Dispute. If either all
claimants or all respondents fail to make a joint appointment of an arbitrator,
or if the party-appointed arbitrators cannot reach an agreement on the presiding
arbitrator within the applicable time period, then the AAA shall serve as the
appointing authority and shall appoint the remainder of the three arbitrators
not yet appointed.

7.5 Consolidation.
If multiple arbitration proceedings are initiated under this Agreement, one or
more LNG sale and purchase agreements entered into by Driftwood LNG LLC, one or
more equity capital contribution agreements entered into by the Partnership, the
Partnership Agreement, the General Partner LLC


19

--------------------------------------------------------------------------------




Agreement, or any LNG marketing agreement between Driftwood LNG LLC and
Tellurian Trading UK Ltd., the subject matters of which are related by common
questions of law or fact and which could result in conflicting awards or
obligations, then any party to any such dispute may request prior to the
appointment of the arbitrators for such multiple or subsequent disputes that all
such proceedings be consolidated into a single arbitral proceeding. Such request
shall be directed to the AAA, which shall consolidate appropriate proceedings
into a single proceeding unless consolidation would result in undue delay for
the arbitration of the disputes.

7.6 Place of Arbitration.
Unless otherwise agreed by all parties to the Dispute, the place of arbitration
shall be New York, New York.

7.7 Language.
The arbitration proceedings shall be conducted in the English language, and the
arbitrators shall be fluent in the English language.

7.8 Entry of Judgment.
The award of the arbitral tribunal shall be final and binding. Judgment on the
award of the arbitral tribunal may be entered and enforced by any court of
competent jurisdiction. The Parties agree that service of process for any action
to enforce an award may be accomplished according to the procedures of Section
11.14 as well as any other procedure authorized by law.

7.9 Notice.
All notices required for any arbitration proceeding shall be deemed properly
given if given in accordance with Section 11.14.

7.10 Qualifications and Conduct of the Arbitrators.
All arbitrators shall be and remain at all times wholly impartial, and, once
appointed, no arbitrator shall have any ex parte communications with any of the
parties to the Dispute concerning the arbitration or the underlying Dispute
other than communications directly concerning the selection of the presiding
arbitrator, where applicable.

7.11 Interim Measures.
Any party to the Dispute may apply to a court in New York, New York for interim
measures (i) prior to the constitution of the arbitral tribunal (and thereafter
as necessary to enforce the arbitral tribunal’s rulings); or (ii) in the absence
of the jurisdiction of the arbitral tribunal to rule on interim measures in a
given jurisdiction. The Parties agree that seeking and obtaining such interim
measures shall not waive the right to arbitration. The Parties unconditionally
and irrevocably submit to jurisdiction in New York, New York for the limited
purposes of an application for interim measures under this Section 7.11. The
arbitrators (or in an emergency the presiding arbitrator acting alone in the
event one or more of the other arbitrators is unable to be involved in a timely
fashion) may


20

--------------------------------------------------------------------------------




grant interim measures including injunctions, attachments, and conservation
orders in appropriate circumstances, which measures may be immediately enforced
by court order. Hearings on requests for interim measures may be held in person,
by telephone, by video conference or by other means that permit the parties to
the Dispute to present evidence and arguments.

7.12 Costs and Attorneys’ Fees.
The arbitral tribunal is authorized to award costs of the arbitration in its
award, including: (i) the fees and expenses of the arbitrators; (ii) the costs
of assistance required by the tribunal, including its experts; (iii) the fees
and expenses of the administrator; (iv) the reasonable costs for legal
representation of a successful party; and (v) any such costs incurred in
connection with an application for interim or emergency relief and to allocate
those costs between the parties to the Dispute. The costs of the arbitration
proceedings, including attorneys’ fees, shall be borne in the manner determined
by the arbitral tribunal.

7.13 Interest.
The award shall include pre-award and post-award interest, as determined by the
arbitral tribunal, from the date of any default or other breach of this
Agreement until the arbitral award is paid in full. Interest shall accrue at a
rate per annum equal to two percent (2%) above LIBOR (as in effect on the day
such award was issued) on and from the day when such award was issued until the
date of its repayment, provided that, without prejudice to the other terms of
this Agreement, if such period lasts longer than ninety (90) days, the
applicable LIBOR rate for each successive term of ninety (90) days during that
period shall be that in effect on the first day of that ninety (90)-day period.
Interest shall accrue from day to day and be calculated on the basis of a three
hundred sixty (360)-day year.

7.14 Currency of Award.
The arbitral award shall be made and payable in USD, free of any tax or other
deduction.

7.15 Waiver of Challenge to Decision or Award.
To the extent permitted by law, the Parties hereby waive any right to appeal
from or challenge any arbitral decision or award, or to oppose enforcement of
any such decision or award before a court or any Governmental Authority, except
with respect to the limited grounds for modification or non-enforcement provided
by any applicable arbitration statute or treaty.

7.16 Confidentiality.
Any arbitration relating to a Dispute (including an arbitral award, a settlement
resulting from an arbitral award, documents exchanged or produced during an
arbitration proceeding, and memorials, briefs, or other documents prepared for
the arbitration proceeding) shall be Confidential Information subject to the
confidentiality provisions of Article 10; provided, however, that breach of such
confidentiality provisions shall not void any settlement, determination, or
award.

7.17 Immunity.


21

--------------------------------------------------------------------------------




(a) Each Party, to the maximum extent permitted by Applicable Law, as to itself
and its assets, hereby irrevocably, unconditionally, knowingly and intentionally
waives any and all rights of immunity (sovereign or otherwise) and agrees not to
claim, or assert any immunity with respect to the matters covered by this
Agreement in any arbitration, or other action with respect to this Agreement,
whether arising by statute or otherwise, that it may have or may subsequently
acquire, including rights under the doctrines of sovereign immunity and act of
state, immunity from legal process (including service of process or notice,
pre-judgment or pre-award attachment, attachment in aid of execution, or
otherwise), immunity from jurisdiction or judgment of any court, arbitrator, or
tribunal (including any objection or claim on the basis of inconvenient forum),
and immunity from enforcement or execution of any award or judgment or any other
remedy.
(b) Each Party hereby irrevocably, unconditionally, knowingly and intentionally:
(i)
agrees that the execution, delivery and performance by such Party of this
Agreement constitute private and commercial acts rather than public or
governmental acts; and

(ii)
consents in respect of the enforcement of any judgment against such Party in any
such proceedings in any jurisdiction and to the giving of any relief or the
issue of any process in connection with such proceedings (including the making,
enforcement or execution of any such judgment or any order arising out of any
such judgment against or in respect of any property whatsoever irrespective of
its use or intended use).


ARTICLE 8
INDEMNIFICATION

8.1 Indemnification.
THE PARTNERSHIP SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS TELLURIAN, ITS
AFFILIATES (OTHER THAN THE PARTNERSHIP, ITS SUBSIDIARIES AND THE GENERAL
PARTNER) AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS, EMPLOYEES,
AND REPRESENTATIVES FROM AND AGAINST ALL CLAIMS AND LOSSES ARISING OUT OF OR
RESULTING FROM OR RELATED TO ANY CLAIMS OF ANY THIRD PARTIES, REGARDLESS OF THE
CAUSE OF SUCH CLAIMS OR LOSSES, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH
OF CONTRACT OR OTHER BASIS OF LIABILITY OF TELLURIAN, ITS AFFILIATES OR ANY OF
THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS, EMPLOYEES, AND REPRESENTATIVES, TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW.

8.2 Louisiana Laws; Other Laws.
Tellurian and the Partnership agree that (i) the Louisiana Oilfield
Anti-Indemnity Act, LA Rev. Stat. § 9:2780, (ii) LA Rev. Stat. 2780.1, and (iii)
any anti-indemnity statutes of any other state are inapplicable to this
Agreement and the performance of the MASA Services. Application of these
statutory provisions to this Agreement would be contrary to the intent of the
Parties, and each Party


22

--------------------------------------------------------------------------------




hereby irrevocably waives any contention that these statutory provisions are
applicable to this Agreement or the MASA Services.

ARTICLE 9
LIMITATION OF LIABILITY; SOLE REMEDY

9.1 Limitation of Liability.
(a) The aggregate amount of damages, compensation, or other such liabilities
payable by Tellurian under this Agreement for damages, compensation, or other
such liabilities incurred shall be limited to, and shall in no event exceed, an
amount equal to the sum of all MASA Fees and all Tellurian Award Fees paid to
Tellurian under Article 3; provided that the foregoing limitation does not apply
in the event of fraud, gross negligence, willful misconduct or an intentional
breach of this Agreement by Tellurian.
(b) Neither Party shall be liable under this Agreement or under any cause of
action related to the subject matter of this Agreement, whether in contract,
warranty, tort, including negligence, strict liability, professional liability,
product liability, or contribution, or any other cause of action for special,
exemplary, punitive, indirect, incidental or consequential losses or damages, or
for any loss of profit, loss of use, loss of opportunity, loss of revenues, or
loss of good will; provided that the foregoing shall not limit the recovery of a
Party pursuant to an indemnity under Article 8 for Claims and Losses of Third
Parties.
(c) The Parties agree that Section 9.1(b) shall not impair the Partnership’s
obligation to pay the MASA Fee or Tellurian Award Fee. Any payment of the MASA
Fee or Tellurian Award Fee that the Partnership owes or makes hereunder shall
not be treated as a special, exemplary, punitive, indirect, incidental or
consequential loss or damage, or as a loss of profit, loss of use, loss of
opportunity, loss of revenues, or loss of good will for purposes of Section
9.1(b). The Parties further agree that the sum of the MASA Fees and Tellurian
Award Fees is a fair and reasonable valuation of the MASA Services specified
hereunder.

9.2 Sole Remedy.
Except with respect to claims for injunctive relief under Article 10, a Party’s
sole remedy against the other Party for nonperformance or breach of this
Agreement or for any other claim of whatsoever kind or nature arising out of or
in relation to this Agreement shall be in contract and no Party shall be liable
to the other Party (or its Affiliates and contractors and their respective
members, directors, officers and employees) in respect of any Losses suffered or
Claims which arise out of, under or in any alleged breach of statutory duty or
tortious act or omission or otherwise.

ARTICLE 10
CONFIDENTIALITY

10.1 Duty of Confidentiality.


23

--------------------------------------------------------------------------------




The (i) terms of this Agreement and (ii) any information disclosed by either
Party to the other Party in connection with this Agreement which is not:
(a) already known to the recipient from sources other than the other Party;
(b) already in the public domain (other than as a result of a breach of the
terms of this Section 10.1); or
(c) independently developed by the recipient;
shall be “Confidential Information” and shall, unless otherwise agreed in
writing by the disclosing Party, be kept confidential and shall not be used by
the receiving Party other than for a purpose connected with this Agreement or,
except as provided below, disclosed to Third Parties by the receiving Party. The
Parties recognize that persons authorized to review the Confidential Information
under Section 10.2 may form mental impressions (i.e., impressions not written or
otherwise reduced to a record) regarding the Confidential Information. The use
of these mental impressions by such persons shall not be a violation of the
restriction contained in this Section 10.1.

10.2 Permitted Disclosures.
The Confidential Information, which either Party receives from the other, may be
disclosed by such Party:
(a) to any Person who is such Party’s legal counsel, other professional
consultant or adviser, insurer, accountant or construction contractor; provided
that such disclosure is solely to assist the purpose for which such Person was
so engaged;
(b) if required and to the extent required by the rules of any recognized stock
exchange or agency established in connection therewith upon which the securities
of such Party or a company falling within Section 10.2(f) are quoted;
(c) as may be required under federal or state securities or “Blue Sky”
Applicable Laws;
(d) if required and to the extent required by the U.S. Department of Energy;
(e) without limiting Section 10.2(c) or (d), if required and to the extent
required by any Applicable Laws, or such Party becomes legally required (by oral
questions, interrogatories, request for information or documents, orders issued
by any Governmental Authority or any other process) to disclose such
information, or to the extent necessary to enforce Article 7 or any arbitration
award (including by filing Confidential Information in proceedings before a
court or other competent judicial authority) or to enforce other rights of a
party to the Dispute; provided that such Party shall, to the extent practicable,
give prior notice to the other Party of the requirement and the terms thereof
and shall cooperate with the other Party to minimize the disclosure of the
information, seek a protective order or other appropriate remedy, and if such
protective order or other remedy is not obtained, then such Party will furnish
only that portion of such information that it is legally required to furnish;


24

--------------------------------------------------------------------------------




(f) to any of its Affiliates or shareholders (or any company involved in the
provision of advice to any such Affiliate or shareholder for the purposes of
this Agreement) and any employee of that Party or of a company to which
disclosure is permitted pursuant to this Section 10.2(f);
(g) to any bona fide intended assignees of a Party’s interests under this
Agreement;
(h) to any Third Party as reasonably necessary for the performance of a Party’s
obligations under this Agreement;
(i) to any arbitrator appointed in accordance with Section 7.4 or to any other
party to an arbitration arising under or in connection with this Agreement, or
to any witnesses appearing in an arbitration under Article 7; or
(j) to any Person reasonably required to see such Confidential Information,
including any lenders, in connection with any bona fide financing or offering or
sale of securities by such Party or any Affiliate or shareholder of such Party,
to comply with the disclosure or other requirements of Applicable Law or of
financial institutions or other participants (including rating agencies) in such
financing, offering or sale.

10.3 Undertaking.
The Party making the disclosure pursuant to Section 10.2 shall ensure that any
Person listed in Section 10.2(a), (f), (g), (h), (i), or (j) to which it makes
the disclosure (excluding any legal counsel or arbitrator already bound by
confidentiality obligations) undertakes to hold such Confidential Information
subject to confidentiality obligations equivalent to those set out in Section
10.1. In the case of a disclosure to an employee made in accordance with Section
10.2(f), the undertaking shall be given by the company on its own behalf and in
respect of all its employees.

10.4 Press Release.
No press release concerning the execution of this Agreement or resolution of any
Disputes shall be issued unless agreed by the Parties.

10.5 Confidential Information Remedy.
The Parties acknowledges that breach of the provisions of this Article 10 shall
cause irreparable injury for which monetary damages are inadequate, difficult to
compute, or both. Accordingly, the Parties agree that the provisions of this
Article 10 may be enforced by specific performance and that the non-breaching
Party shall be entitled to injunctive relief (without posting any bond or other
security) in order to enforce the provisions of this Article 10. Any such relief
shall be in addition to, and not in lieu of, any legal or equitable damages
available to such Party.

ARTICLE 11
GENERAL PROVISIONS

11.1 Further Assurances.


25

--------------------------------------------------------------------------------




The Parties agree to execute and deliver to each other such additional documents
and to take such additional actions and provide such cooperation as may be
reasonably required and requested by the other Party to consummate the
transactions contemplated by, and to effect the intent of, this Agreement.

11.2 Modifications.
Any actions or agreement by the Parties to modify this Agreement, in whole or in
part, shall be binding upon the Parties, so long as such modification shall be
in writing and shall be executed by all Parties with the same formality with
which this Agreement was executed.

11.3 Third Parties.
This Agreement is for the sole and exclusive benefit of the Parties and shall
not create a contractual relationship with, or cause of action in favor of, any
Third Party, and no Third Party will have any rights under this Agreement as a
third-party beneficiary or otherwise. The Parties may rescind or vary this
Agreement, in whole or in part, without the consent of any Third Party even if
as a result such Third Party’s rights to enforce a term of this Agreement will
be varied or extinguished.

11.4 Invalidity.
The invalidity or unenforceability, in whole or in part, of any of the sections
or provisions of this Agreement shall not affect the validity or enforceability
of the remainder of such sections or provisions except only so far as shall be
necessary to give effect to the construction of such invalidity or
unenforceability, and any such invalid or unenforceable provision shall be
deemed severed from this Agreement without affecting the validity or
enforceability of the balance of this Agreement. If any material provision of
this Agreement is held invalid or unenforceable, the Parties shall promptly
negotiate in good faith new provisions to replace such invalid or unenforceable
provision so as to restore this Agreement as nearly as possible to its original
intent and effect.

11.5 Parties to the Agreement.
This Agreement is solely and exclusively between Tellurian and the Partnership,
and any obligations created herein shall be the sole obligations of the Parties
with respect to the subject matter described herein. Neither Party shall have
recourse to any parent, partner, Subsidiary, joint venturer, Affiliate, director
or officer of the other Party for performance of such obligations, unless such
obligations are assumed in writing by the Person against whom recourse is
sought.

11.6 Assignment.
(a) This Agreement shall be binding upon and shall inure to the benefit of the
Parties and their successors and permitted assigns.
(b) The Partnership shall not assign, transfer, mortgage, subcontract, appoint
sub-agents or delegates, or deal in any other manner with any or all of its
rights and obligations under this Agreement without the prior written consent of
Tellurian, not to be unreasonably conditioned, withheld or delayed.


26

--------------------------------------------------------------------------------




(c) Except as provided in Section 11.6(d), Tellurian shall not assign or
transfer its rights or obligations under this Agreement without the prior
written consent of the Partnership, not to be unreasonably conditioned, withheld
or delayed.
(d) Tellurian may assign, mortgage or pledge all of its rights, interests and
benefits under this Agreement to: (a) one or more lenders to secure payment of
any indebtedness or working capital incurred or to be incurred, and (b) to any
Affiliate of Tellurian.
(e) Any attempted assignment without obtaining the required consents shall be
null and void.

11.7 Binding Effect.
This Agreement will be binding upon, and will inure to the benefit of, the
Parties and their respective successors, permitted assigns and legal
representatives.

11.8 Counterparts.
This Agreement may be executed in any number of counterparts, each of which will
be deemed to be an original, and all of which together shall constitute one and
the same Agreement. Each Party may execute this Agreement by signing any such
counterpart.

11.9 Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York (United States of America) without regard to principles of
conflict of laws that would specify the use of other laws.

11.10 Waiver.
To be effective, any waiver or any right under this Agreement will be in writing
and signed by a duly authorized officer or representative of the Party bound
thereby.

11.11 Delay or Partial Exercise Not Waiver.
No failure or delay on the part of any Party to exercise any right or remedy
under this Agreement will operate as a waiver thereof; nor shall any single or
partial exercise of any right or remedy under this Agreement preclude any other
or further exercise thereof or the exercise of any other right or remedy granted
hereby or any related document. The waiver by either Party of a breach of any
provisions of this Agreement will not constitute a waiver of a similar breach in
the future or of any other breach or nullify the effectiveness of such
provision.

11.12 Entire Agreement.
This Agreement represents the entire agreement between the Parties relative to
the matters set forth in this Agreement and includes all promises and
representations, express or implied, and supersedes all other prior agreements
and representations, written or oral, between the Parties relating to the
subject matter hereof. Anything that is not contained or expressly incorporated
by reference in this


27

--------------------------------------------------------------------------------




instrument, is not part of this Agreement. The Parties agree that no promises,
representations or statements by the other Party that are not expressed in this
Agreement have induced them to enter into this Agreement. No modification,
amendment, or other change to this Agreement will be binding on any Party unless
executed in writing by both Parties.

11.13 Taxes.
(a) Notwithstanding anything in this Agreement to the contrary, Tellurian shall
be responsible for the payment of any income, franchise or similar Tax assessed
or based upon the gross or net income of Tellurian and the Partnership shall be
responsible for the payment of any income, franchise or similar Tax assessed or
based upon the gross or net income of the Partnership; provided that Taxes
assessed or based upon the gross or net income of Tellurian that constitute
Tellurian Award Payments shall be invoiced to and paid by the Partnership.
(b) If any Tax (other than payroll or other employee related Taxes that do not
constitute Tellurian Award Payments) is imposed in respect of the provision of
the MASA Services or the receipt of the MASA Fee or Tellurian Award Fee, the
Partnership shall (i) pay such Tax directly to the appropriate Governmental
Authority or (ii) if such Tax is imposed on Tellurian, promptly reimburse
Tellurian for such Tax. Tellurian shall, following consultation with the
Partnership, apply for any exemption available to it in respect of any such Tax
payable by Tellurian.

11.14 Notices.
(a) Except where otherwise specifically provided in this Agreement, all notices,
requests, consents, proposals, approvals and statements shall be in writing and
in English, and if properly addressed to the recipient in the manner required by
this Section 11.14 shall be deemed to have been properly given or delivered: (i)
on the date of actual delivery when personally delivered to the intended
recipient or when delivered to the intended recipient by a reputable courier
delivery service; or (ii) on the date specified in Section 11.14(d), if by
Electronic Transmission, provided that if such Electronic Transmission is
directed after 5:00 p.m. (local time of the recipient) or on a day that is not a
Business Day, then on the next succeeding Business Day after the date specified
in Section 11.14(d).
(b) A non-electronic document is deemed to be properly addressed, in each case,
if to Tellurian or the Partnership, to the address of such Person as set forth
in this Section 11.14(b), or, in each case, to such other address or addresses
as the addressee may have specified by written notice given to the other Party
in the manner contemplated by Section 11.14(a).
If to Tellurian, to:
Tellurian Inc.
1201 Louisiana St., Suite 3100
Houston, TX 77002
Attention: General Counsel
Email: legal.notices@tellurianinc.com


28

--------------------------------------------------------------------------------




If to the Partnership, to:
Driftwood Holdings LP
c/o Tellurian Inc.
1201 Louisiana St., Suite 3100
Houston, TX 77002
Attention: General Counsel
Email: Notices@Driftwood.com
(c) Without limiting the manner by which notice otherwise may be given
effectively to Parties pursuant to Section 11.14(a) and (b), any notice under
any provision of this Agreement shall be effective if given by a form of
Electronic Transmission.
(d) Notice given pursuant to Section 11.14(c) will be deemed delivered on the
date on which it is directed to the electronic mail address set forth in Section
11.14(b), or to such other electronic mail address as the addressee previously
may have specified by written notice given to the other Party in the manner
contemplated by Section 11.14(a).
(e) The Parties hereby consent to receive notices by Electronic Transmission at
the electronic mail address set forth in Section 11.14(b).

11.15 Representations and Warranties.
As of the Effective Date and until the expiration or termination of this
Agreement, each Party represents, undertakes and warrants that such Party has
the requisite power, authority and legal right to execute and deliver, and to
perform its obligations under, this Agreement, and neither the execution,
delivery, nor performance of this Agreement violates or will violate, results or
will result in a breach of or constitutes or will constitute a default under any
provision of such Party’s organizational documents, any law, judgment, order,
decree, rule, or regulation of any court, administrative agency, or other
instrumentality of any Governmental Authority or of any other material agreement
or instrument to which such Party is a party.
[Signature page follows]


29

--------------------------------------------------------------------------------





AS WITNESS HEREOF, the Parties have executed this Management and Advisory
Services Agreement as of the Effective Date.
TELLURIAN:
 
 
 
 
TELLURIAN INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
THE PARTNERSHIP:
 
 
 
 
DRIFTWOOD HOLDINGS LP
 
 
 
By:
 
 
Name:
 
 
Title:
 
 



SIGNATURE PAGE TO THE MANAGEMENT AND ADVISORY SERVICES AGREEMENT

--------------------------------------------------------------------------------





EXHIBIT B
FORM OF GENERAL PARTNER LLC AGREEMENT
[See attached]




Exhibit B to Equity Capital Contribution Agreement

--------------------------------------------------------------------------------




Final version





--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
DRIFTWOOD GP HOLDINGS LLC
(a Delaware limited liability company)


THE UNITS REFERENCED IN THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS IN RELIANCE UPON EXEMPTIONS
UNDER SUCH ACT AND LAWS. THE SALE, TRANSFER OR OTHER DISPOSITION OF SUCH UNITS
IS PROHIBITED UNLESS SUCH SALE, TRANSFER OR DISPOSITION IS MADE IN COMPLIANCE
WITH SUCH ACT AND OTHER APPLICABLE LAWS. ADDITIONAL RESTRICTIONS ON TRANSFER OF
SUCH UNITS ARE SET FORTH IN THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT.

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page
 
 
 
Article I DEFINITIONS
1
1.1.
Definitions
1
1.2.
Other Definitional Provisions
8
Article II ORGANIZATION
9
2.1.
Formation; Amendment and Restatement of Original Agreement
9
2.2.
Name
9
2.3.
Registered Office and Registered Agent
9
2.4.
Purpose
9
2.5.
Foreign Qualification
9
2.6.
Term
10
2.7.
Mergers and Exchanges
10
2.8.
Tax Classification
10
Article III UNITS AND TRANSFERS
10
3.1.
Units
10
3.2.
Transfer of Units
10
Article IV CAPITAL CONTRIBUTIONS AND DISTRIBUTIONS
10
4.1.
Capital Contributions; Return of Cash
10
4.2.
Return of Capital Contributions
10
4.3.
Calculation of Profits and Losses
11
4.4.
Distributions
11
Article V MANAGEMENT OF THE COMPANY
11
5.1.
Management by the Member
11
5.2.
Board
17
5.3.
Meetings of the Board
19
5.4.
Quorum and Voting
20
5.5.
Resignation, Removal, and Vacancies
20
5.6.
Officers
21
5.7.
Partnership Budgets
23
5.8.
Compensation and Reimbursement of Directors
25
5.9.
Books and Records
26
5.10.
Advisory Committee
26
5.11.
Gas Trading
26
Article VI EXCULPATION AND INDEMNIFICATION
27
6.1.
Exculpation
27
6.2.
Indemnification
28
6.3.
Limitation by Law
31



i



--------------------------------------------------------------------------------





6.4.
Survival
31
6.5.
Enforcement by Third Parties
31
Article VII DISSOLUTION, LIQUIDATION, AND TERMINATION
31
7.1.
Dissolution
31
7.2.
Liquidation and Termination
32
7.3.
Provision for Contingent Claims
33
Article VIII AMENDMENTS
33
8.1.
Amendments to be Adopted by the Company
33
8.2.
Amendment Procedures
34
Article IX MISCELLANEOUS PROVISIONS
34
9.1.
Notices
34
9.2.
Counterparts; Electronic Signatures
35
9.3.
Interpretation; Construction
35
9.4.
Successors and Assigns
37
9.5.
Severability
37
9.6.
Further Actions
37
9.7.
Non-Waiver
37
9.8.
Applicable Law
37
9.9.
Arbitration
37
9.10.
Waiver of Partition
40
9.11.
No Third Party Beneficiaries
40
9.12.
Company Counsel
40

Schedule 1
Company and Member Information
Schedule 2
Initial Directors
 
 
Exhibit A
Initial Budgets
Exhibit B
Calculation of Facilities Charge



ii



--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
DRIFTWOOD GP HOLDINGS LLC
This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of DRIFTWOOD GP HOLDINGS LLC, a Delaware limited liability company
(the “Company”), is made and entered into by Tellurian Inc., a Delaware
corporation, as the sole member of the Company (the “Member”), as of [        ],
2019 (the “Effective Date”).

RECITALS
WHEREAS, the Company was formed pursuant to the Act by the filing of the
Certificate with the Secretary of State of Delaware on April 30, 2019 (the
“Formation Date”);
WHEREAS, the Company currently is governed by that certain Amended and Restated
Limited Liability Company Agreement of the Company dated as of June 27, 2019
(the “Original Agreement”);
WHEREAS, the Company is the general partner of Driftwood Holdings LP, a Delaware
limited partnership (the “Partnership”), under that certain First Amended and
Restated Limited Partnership Agreement of the Partnership dated as of even date
herewith (as the same may be amended or restated from time to time, the
“Partnership Agreement”); and
WHEREAS, the Member desires to amend and restate the Original Agreement in its
entirety as set forth herein to, among other things, provide for the governance
of the Company from and after the Effective Date and the management by the
Company of the affairs of the Partnership, in its capacity as the general
partner thereof.
NOW, THEREFORE, in consideration of the agreements set forth in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Member hereby amends and restates the
Original Agreement in its entirety as follows:

ARTICLE I
DEFINITIONS

1.1.    Definitions. As used in this Agreement, the following capitalized terms
have the following meanings (unless otherwise expressly provided herein):
“Act” means the Delaware Limited Liability Company Act and any successor
statute, as amended from time to time.
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with such Person. For purposes of this definition,
“control” (including, with correlative meanings, the terms


1



--------------------------------------------------------------------------------




“controlled by” and “under common control with”) means the direct or indirect
ownership of 50% or more of the voting rights in a Person or the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise. For purposes of this Agreement,
references to Affiliates of the Partnership shall only include Affiliates of the
Partnership that are direct or indirect subsidiaries of the Partnership.
“Board Approval” means, with respect to a particular matter before the Board for
approval, the approval of the Directors by Simple Majority, including at least a
majority of all of the Tellurian Directors (and not just a majority of the
Tellurian Directors present at any meeting of the Board).
“Board Designee” means, with respect to a Limited Partner that holds Class A
Units, the individual representative (or representatives, in the case of the
Initial Limited Partner) of such Limited Partner designated by such Limited
Partner for appointment by the Member to represent such Limited Partner as a
Director (or as Directors, in the case of the Initial Limited Partner) on the
Board pursuant to Section 5.2(a).
“Board Voting Percentage” means, with respect to (a) a Non-Tellurian Director, a
percentage equal to the Class A Percentage of the Limited Partner of which such
Non-Tellurian Director is a Board Designee, and (b) a Tellurian Director, a
percentage equal to one-fourth of the Class A Percentage of the Initial Limited
Partner.
“Business Day” means any day (other than Saturdays, Sundays and national
holidays in the United States of America) on which commercial banks are normally
open to conduct business in the United States of America.
“Capital Contribution” means any contribution to the capital of the Company in
cash or property by the Member whenever made in accordance with the terms of
this Agreement.
“Cash Reserve” has the meaning given to such term in the Partnership Agreement.
“Cause” means, with respect to a Partnership Officer: (a) such Partnership
Officer’s indictment for, conviction of, or pleading of guilty or nolo
contendere to, (i) any felony, or (ii) any other crime involving fraud,
embezzlement, theft, forgery, or dishonesty in connection with the performance
by such Partnership Officer of such Partnership Officer’s duties on behalf of
the Partnership and its Affiliates; (b) such Partnership Officer’s gross
negligence or willful misconduct in the performance of such Partnership
Officer’s duties to the Partnership and its Affiliates, to the extent resulting
in a material and adverse impact on the financial condition or business of the
Partnership and its Affiliates, taken as a whole; or (c) such Partnership
Officer’s material breach of any code of conduct or ethics or any other material
policy of the Partnership, which breach has remained uncured for a period of
10 days following the delivery to such Partnership Officer of notice of such
breach specifying the manner in which the agreement or policy has been
materially breached.
“Class A Percentage” has the meaning given to such term in the Partnership
Agreement.


2



--------------------------------------------------------------------------------




“Class A Units” has the meaning given to such term in the Partnership Agreement.
“Class C Units” has the meaning given to such term in the Partnership Agreement.
“Class D Units” has the meaning given to such term in the Partnership Agreement.
“Composite ADP” has the meaning given to such term in the Partnership Agreement.
“Contribution Agreement” has the meaning given to such term in the Partnership
Agreement.
“Covered Person” means each of the following: (a) the Member and its Affiliates;
(b) each of the current and former stockholders, partners, members, directors,
managers, officers, employees, and agents of the Partnership, the Member, or any
of their respective Affiliates; (c) each Director, each Partnership Officer, and
each AC Member; (d) each other Person that serves at the request of the Company
on behalf of the Partnership or one or more of its Affiliates as an officer,
director, manager, or employee of the Partnership; and (e) any other Person that
provides services for or on behalf of the Company, the Partnership, or any
Affiliate of the Partnership and that is designated as a Covered Person by the
Member.
“Date of Full Operations” has the meaning, with respect to a Plant, given to
such term in the Partnership Agreement.
“Date of Substantial Completion” has the meaning, with respect to a Plant, given
to such term in the Partnership Agreement.
“De-Bottlenecking” means “de-bottlenecking” enhancements or modifications in
respect of a Phase Project (including a Plant) with the intention of enhancing
the overall production capacity of the Driftwood LNG Terminal relative to the
cumulative Tested Capacity of the Driftwood LNG Terminal prior to the
implementation of such enhancements or modifications; provided, however, that
De-Bottlenecking shall not include (a) any construction within the scope of an
EPC Contract, or (b) any ordinary course maintenance or general upkeep designed
to maintain or re-establish the previously-established Tested Capacity of the
Driftwood LNG Terminal.
“De-Bottlenecking Contributions” has the meaning given to such term in the
Partnership Agreement.
“Defaulting Partner” has the meaning given to such term in the Partnership
Agreement.
“Designated Individual” has the meaning given to such term in the Partnership
Agreement.
“Driftwood LNG” means Driftwood LNG LLC, a Delaware limited liability company
and an Affiliates of the Partnership.
“Electronic Transmission” means any form of communication, not directly
involving the physical transmission of paper, that creates a record that may be
retained, retrieved and reviewed


3



--------------------------------------------------------------------------------




by a recipient thereof, and that may be directly reproduced in paper form by
such a recipient through an automated process.
“Entity” means any joint venture, general partnership, limited partnership,
limited liability company, corporation, trust, business trust, cooperative,
association, or other incorporated or unincorporated entity.
“EPC Contract” has the meaning given to such term in the Partnership Agreement.
“Facilities Charge” means an amount calculated pursuant to Exhibit B attached
hereto and added to or subtracted from the other components of an LNG SPA’s
transfer price under such LNG SPA, in accordance with Exhibit B attached hereto.
“FID” means, with respect to a Phase Project, a positive final investment
decision by the Company on behalf of the Partnership in respect of such Phase
Project (including the Plants included therein and the associated Pipelines and
Production Facilities), in each case, as determined by the Member, subject to
the satisfaction of the conditions applicable to such Phase Project set forth in
Section 5.1(b)(i) or 5.1(b)(ii), as applicable, provided that FID taken with
respect to a Phase Project may be qualified with respect to certain Pipelines
and related infrastructure that will ultimately be part of such Phase Project as
being subject to relevant regulatory, permitting, or similar requirements.
“Five Year Period” means, with respect to a request for additional Capital
Contributions pursuant to Section 4.3(e)(ii)(A)(1) of the Partnership Agreement,
(a) the period beginning on the Phase 1 Project FID date and ending (i) if the
Phase 1 Project FID Date occurs on or before June 30 in a calendar year, on the
last day of the calendar year that is four years after the calendar year in
which the Phase 1 Project FID date occurs, and (ii) if the Phase 1 Project FID
Date occurs on or after July 1 in a calendar year, on the last day of the
calendar year that is five years after the calendar year in which the Phase 1
Project FID date occurs, and (b) each five full calendar year period thereafter.
“Full Operations” has the meaning given to such term in the Partnership
Agreement.
“Gas” means any hydrocarbon or mixture of hydrocarbons consisting predominantly
of methane that is in a gaseous state.
“General Partner Interest” means the ownership interest of the Company in the
Partnership (in its capacity as the general partner of the Partnership), which
includes any and all rights, powers and benefits to which the Company is
entitled as provided in the Partnership Agreement, together with all obligations
of the Company to comply with the terms and provisions of the Partnership
Agreement.
“Initial Limited Partner” has the meaning given to such term in the Partnership
Agreement.
“Initial Three Plant Capex Budget” means the initial capital expenditure budget
for the Partnership for the period beginning as of the Phase 1 Project FID Date
and continuing until the


4



--------------------------------------------------------------------------------




Date of Full Operations of the last of the Phase 1 Plants to achieve Full
Operations, in the form included in Exhibit A-1 attached hereto.
“Initial Three Plant Opex Budget” means the estimated initial operating budget
for the Partnership for the period beginning as of the Phase 1 Project FID Date
and continuing until the Date of Full Operations of the last of the Phase 1
Plants to achieve Full Operations, in the form included in Exhibit A-2 attached
hereto.
“Interest” has the meaning given to such term in the Partnership Agreement.
“LIBOR” means the rate per annum equal to the London Interbank Offer Rate as
administered by ICE Benchmark Administration Limited (or any Person which takes
over the administration of that rate) for three-month deposits in US$ as
published at or about 11:00 a.m. London time on any London Banking Day.
“Limited Partner” has the meaning given to such term in the Partnership
Agreement.
“LNG” means Gas in a liquid state at or below its point of boiling and at or
near atmospheric pressure.
“LNG SPA” has the meaning given to such term in the Partnership Agreement.
“London Banking Day” means any day (other than Saturdays, Sundays and national
holidays in London, England) on which banks are normally open to conduct
business in London, England.
“LP Units” has the meaning given to the term “Units” in the Partnership
Agreement.
“Management and Advisory Services Agreement” has the meaning given to such term
in the Partnership Agreement.
“Non-Tellurian Limited Partner” means any Limited Partner other than the Initial
Limited Partner and its Affiliates.
“Non-Tellurian Majority” means, with respect to a particular matter before the
Board for approval by the Non-Tellurian Directors, the approval of Non-Tellurian
Directors with a majority of the total Board Voting Percentages of all
Non-Tellurian Directors.
“Operating Budget” means the Initial Operating Budget or any Annual Operating
Budget.
“Partner” has the meaning given to such term in the Partnership Agreement.
“Partnership Budget” means the total budget for the Partnership as in effect
from time to time, including the Initial Three Plant Capex Budget, any
construction budget in respect of a Subsequent Phase Project adopted pursuant to
Section 5.7(a)(ii), the Initial Operating Budget, or any Annual Operating Budget
in effect thereafter.


5



--------------------------------------------------------------------------------




“Partnership Business” means the business of producing, processing, storing,
transporting, marketing, selling, and delivering Gas, natural gas liquids, and
LNG, and any other activities reasonably related or complementary to the
foregoing, including the acquisition and disposition of oil and gas interests
and the exploration for, and production and transportation of, hydrocarbon
resources.
“Partnership Expenses” has the meaning given to such term in the Partnership
Agreement.
“Partnership Representative” has the meaning given to such term in the
Partnership Agreement.
“Person” means any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors, and assigns of that person
where the context so admits.
“Phase Project” has the meaning given to such term in the Partnership Agreement.
“Phase 1 Plants” has the meaning given to such term in the Partnership
Agreement.
“Phase 1 Project” has the meaning given to such term in the Partnership
Agreement.
“Phase 1 Project FID Date” has the meaning given to such term in the Partnership
Agreement.
“Phase 2 Project” has the meaning given to such term in the Partnership
Agreement.
“Phase 2 Project FID Date” has the meaning given to such term in the Partnership
Agreement.
“Phase 3 Project” has the meaning given to such term in the Partnership
Agreement.
“Phase 3 Project FID Date” has the meaning given to such term in the Partnership
Agreement.
“Pipelines” has the meaning given to such term in the Partnership Agreement.
“Plant” has the meaning given to such term in the Partnership Agreement.
“Plant 1” has the meaning given to such term in the Partnership Agreement.
“Plant 2” has the meaning given to such term in the Partnership Agreement.
“Plant 3” has the meaning given to such term in the Partnership Agreement.
“Plant 4” has the meaning given to such term in the Partnership Agreement.
“Plant 5” has the meaning given to such term in the Partnership Agreement.
“Production Facilities” has the meaning given to such term in the Partnership
Agreement.


6



--------------------------------------------------------------------------------




“Property” has the meaning given to such term in the Partnership Agreement.
“Qualified Limited Partner” means each Limited Partner (other than the Initial
Limited Partner) that (a) holds at least 100 Class A Units, and (b) is not a
Defaulting Partner.
“Quarterly Operating Distribution” has the meaning given to such term in the
Partnership Agreement.
“Ramp-Up Cargoes” has the meaning given to such term in the Partnership
Agreement.
“Sale of the Partnership” has the meaning given to such term in the Partnership
Agreement.
“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations thereunder.
“Simple Majority” means, with respect to a particular matter before the Board
for approval, the approval of Directors with a majority of the total Board
Voting Percentages of all Directors (and not just a majority of the Board Voting
Percentages of the Directors present at any meeting of the Board).
“Subsequent Phase Project” has the meaning given to such term in the Partnership
Agreement.
“Subsidiary” means, with respect to a Person, any other Person controlled by
such Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
means the direct or indirect ownership of 50% or more of the voting rights in a
Person or the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract, or otherwise.
“SuperMajority Approval” means, with respect to a particular matter before the
Board for approval, the approval of Directors with at least 66-2/3% of the total
Board Voting Percentages of all Directors (and not just 66-2/3% of the Board
Voting Percentages of the Directors present at any meeting of the Board),
including at least a majority of all of the Tellurian Directors (and not just a
majority of the Tellurian Directors present at any meeting of the Board).
“Tellurian Trading” means Tellurian Trading UK Ltd., a limited company organized
under the laws of the United Kingdom.
“Tested Capacity” has the meaning given to such term in the Partnership
Agreement.
“Transfer” or derivations thereof, of a Unit means, as a noun, the transfer,
sale, assignment, exchange, hypothecation or other disposition of such Unit, or
any part thereof, directly or indirectly (including pursuant to a change in the
beneficial ownership or control of a Member), and as a verb, to directly or
indirectly transfer, sell, assign, exchange, hypothecate or otherwise dispose
thereof, provided that a pledge of a Unit as collateral under a credit facility
shall not constitute a Transfer


7



--------------------------------------------------------------------------------




for purposes hereof unless and until such pledge is exercised by the lender
pursuant to such credit facility.
“Units” means the units of limited liability company interest of the Company.
“Withdraw” means the withdrawal or resignation of the Member from the Company as
a member thereof.

1.2.    Other Definitional Provisions. Each of the terms below has the meaning
set forth in the provision of the Agreement identified opposite such term in the
table below:
Term
Provision
 
 
AAA
Section 9.9(a)
AC Member
Section 5.10(a)
Advisory Committee
Section 5.10(a)
Agreement
First Paragraph
Annual Operating Budget
Section 5.7(b)(ii)
Board
Section 5.1(a)
Certificate
Section 2.1
Chairman
Section 5.2(a)(ii)
Company
First Paragraph
Company Business
Section 2.4
Damages
Section 6.2(a)
Director
Section 5.1(a)
Dispute
Section 9.9
Dissolution Event
Section 7.1
Effective Date
First Paragraph
Finance Committee
Section 5.2(c)(i)
Five-Year Forecast
Section 5.7(b)(iii)
Formation Date
Recitals
Gas Sourcing Plan
Section 5.11
Gas Sourcing Risk Policy
Section 5.11
HSSE
Section 5.2(c)(iii)
HSSE Committee
Section 5.2(c)(iii)
Initial Operating Budget
Section 5.7(b)(i)
Liquidator
Section 7.2
Member
First Paragraph
Non-Tellurian Directors
Section 5.2(a)(i)
Original Agreement
Recitals
Partnership
Recitals
Partnership Agreement
Recitals
Partnership Officers
Section 5.6(b)(i)
Technical Committee
Section 5.2(c)(ii)
Tellurian Directors
Section 5.2(a)(ii)
Transition Services Agreement
Section 5.6(b)(i)
Transition Services Period
Section 5.6(b)(i)



8



--------------------------------------------------------------------------------





ARTICLE II
ORGANIZATION

2.1.    Formation; Amendment and Restatement of Original Agreement. The Company
was organized as a Delaware limited liability company by the filing of a
Certificate of Formation (as amended, supplemented or otherwise modified from
time to time, the “Certificate”) with the Secretary of State of the State of
Delaware pursuant to the Act on the Formation Date. The Member hereby agrees to
continue the Company. This Agreement amends and restates the Original Agreement
in its entirety and is adopted and agreed to by the Member to set forth the
governance of the Company’s business and the rights, duties, and obligations of
the Member. The Member hereby agrees that, during the term of the Company, the
rights, powers, and obligations of the Member with respect to the Company will
be determined in accordance with the terms and conditions of this Agreement and,
except where the Act provides that such rights, powers, and obligations
specified in the Act shall apply “unless otherwise provided in a limited
liability company agreement” or words of similar effect and this Agreement
addresses any such rights, powers, and obligations (whether or not specifically
over-riding the Act), the Act, provided that, notwithstanding the foregoing,
Section 18-210 of the Act and Section 18-305(a) of the Act shall not apply or be
incorporated into this Agreement and the Member hereby waives any rights under
such sections of the Act.

2.2.    Name. The name of the Company is “Driftwood GP Holdings LLC” and all
Company business shall be conducted in that name or such other names that comply
with applicable law as the Member may select from time to time.

2.3.    Registered Office and Registered Agent. The registered office of the
Company in the State of Delaware is c/o Capitol Services, Inc., 1675 South State
Street, Suite B, in the City of Dover, County of Kent, 19001. The name of the
Company’s registered agent for service of process in the State of Delaware at
such address is Capitol Services, Inc. At any time, the Member may designate
another registered agent or registered office.

2.4.    Purpose. The sole purpose of the Company is to (a) serve as the general
partner of the Partnership and to exercise the rights of, and perform the
obligations imposed upon, the Company as general partner of the Partnership
under the Partnership Agreement and to take or cause to be taken all actions
required or permitted under the Partnership Agreement and the other agreements,
documents, and instruments to which the Company, the Partnership, or any
Affiliate of the Partnership is a party, and (b) engage in all such other
actions and activities incidental or ancillary to the foregoing as may be
determined by the Board to be necessary or desirable and in which a limited
liability company may engage under the Act and which actions and activities are
not prohibited by the applicable law of the jurisdiction in which the Company
engages in such action or activity (collectively, the “Company Business”).
Except for activities related to the Company Business, there are no other
authorized business purposes of the Company. The Company shall not engage in any
activity or conduct inconsistent with the Company Business.

2.5.    Foreign Qualification. Prior to the Company’s conducting business in any
jurisdiction other than Delaware, the Company will comply, to the extent
procedures are reasonably available and those matters are reasonably within the
control of the Company, with all requirements


9



--------------------------------------------------------------------------------




necessary to qualify the Company as a foreign limited liability company, and, if
necessary, to make such filings and take such actions as may be required to keep
the Company in good standing in that jurisdiction.

2.6.    Term. The term of the Company commenced upon the filing of the
Certificate in accordance with the Act and shall continue in existence until the
termination and dissolution thereof in accordance with the provisions of Article
VII and the Act.

2.7.    Mergers and Exchanges. Except as otherwise provided in this Agreement or
required by applicable law, the Company may be a party to any merger, share
exchange, consolidation, exchange, or acquisition or any other type of
reorganization (provided that the Company or its successor entity in such
reorganization, as applicable, shall be classified for U.S. federal income tax
purposes in the manner determined by the Member).

2.8.    Tax Classification. The Member shall have the sole discretion to
determine the classification of the Company for U.S. federal income tax purposes
(as well as for any analogous state or local tax purposes), and the Member and
the Company shall timely make any and all necessary elections and filings for
the Company to be treated in the manner determined by the Member; provided,
however, that no such election or filing shall be made to the extent the same
would have a material and adverse effect on the Partnership or the Limited
Partners.

ARTICLE III
UNITS AND TRANSFERS

3.1.    Units. The Member’s interest in the Company will be represented by Units
issued by the Company to the Member. The Company shall have a single class of
Units, of which 1,000 will be outstanding, and all of which shall be issued to,
and held by, the Member. The Units shall not be certificated.

3.2.    Transfer of Units. The Member may not Transfer less than all of the
Units under any circumstances. The Member may Transfer all (but not less than
all) of the Units to any Person only with prior Board Approval; provided,
however, that such Person shall be admitted as the sole member of the Company
only upon receipt by the Company of a written agreement executed by such Person
agreeing to be bound by the terms of this Agreement.

ARTICLE IV
CAPITAL CONTRIBUTIONS AND DISTRIBUTIONS

4.1.    Capital Contributions; Return of Cash. The Member shall not be required
to make any Capital Contributions to the Company without the prior written
consent of the Member.

4.2.    Return of Capital Contributions. Except in accordance with the terms of
this Agreement, the Member is not entitled (a) to the return of any part of any
Capital Contributions or (b) to be paid interest in respect of its Capital
Contributions. An unrepaid Capital Contribution is not a liability of the
Company or of the Member.


10



--------------------------------------------------------------------------------





4.3.    Calculation of Profits and Losses. For financial accounting and tax
purposes, the Company’s net profits or net losses, as applicable, shall be
determined on an annual, calendar year basis (or for such shorter periods as
deemed necessary by the Member) in accordance with the manner determined by the
Member.

4.4.    Distributions. The cash and other property of the Company (other than
the General Partner Interest) may be distributed by the Company to the Member,
from time to time, as determined by the Member in its discretion. Each
distribution of cash or other property by the Company shall be made entirely to
the Member.

ARTICLE V
MANAGEMENT OF THE COMPANY

5.1.    Management by the Member; Authority of the Board.
(a)    Management by the Member. Except as otherwise provided by applicable law,
the power and authority to manage, direct, and control the Company will be
vested exclusively in the Member, except with respect to such matters expressly
requiring the approval of the Company’s board of directors (the “Board”, each
member of the Board, a “Director” and such members collectively, the
“Directors”), as set forth in this Agreement, and, except with respect to such
matters, the Member will have full, complete, and exclusive authority to manage,
direct, and control the business, affairs, and properties of the Company
(including in the Company’s capacity as the general partner of the Partnership)
and the Partnership, to perform any and all acts or activities customary or
incident to the management of the Company’s and the Partnership’s activities,
and to delegate certain responsibilities and authority with respect to the
operations of the Partnership to the Partnership Officers pursuant to Section
5.6(b). It is the express intention of the Member to delegate responsibility for
the day-to-day management of the business of the Partnership and its Affiliates
to the Partnership Officers. Notwithstanding the foregoing, the Member shall not
take any action or propose any action for approval by the Board, or cause the
Company to take any action (including in its capacity as general partner of the
Partnership), that would be in violation of any of the compliance policies of
the Partnership described in Section 4.15(e) of the Partnership Agreement.
(b)    Specific Authorization of the Member.
(i)    Without limiting the generality of Section 5.1(a), the Member is
specifically authorized, without the approval of the Board, to make, on behalf
of the Partnership, a positive FID with respect to the Phase 1 Project;
provided, however, that such FID shall not be effective for purposes of any
Contribution Agreement unless and until the Partnership and its Affiliates have
(A) received all material approvals necessary to construct and operate the Phase
1 Project (excluding any approvals which will not be issued until after
construction is commenced), (B) received authorization by the Department of
Energy for the export of LNG to countries with which the U.S. does not have an
applicable free trade agreement, (C) secured sufficient executed firm
commitments of debt financing for the construction


11



--------------------------------------------------------------------------------




of the Phase 1 Project as contemplated by the Initial Three Plant Capex Budget
without, in the good faith determination of the Member based on information
available as of the Phase 1 Project FID Date, requiring the Limited Partners to
make additional capital contributions to the Partnership for the construction of
the Phase 1 Project in excess of the aggregate capital commitments of the
Limited Partners to the Partnership under Contribution Agreements executed in
respect of the Phase 1 Project, and such debt financing is non-recourse to Total
Delaware, Inc. for any amounts in excess of its capital commitment of
$500,000,000.00 (provided that, for purposes of this clause (C), any such
indebtedness with respect to which Total Delaware, Inc. has acted as co-lender
or elected to participate as co-arranger or through a fronting bank shall not be
considered recourse to Total Delaware, Inc., notwithstanding any contrary terms
of such indebtedness), and (D) secured aggregate equity financing pursuant to
Contribution Agreements for the Phase 1 Project of at least $6,000,000,000.00
(including an equity capital commitment of at least $1,000,000,000.00 from
Tellurian or one or more of its Affiliates). Concurrently with the execution of
this Agreement, the foregoing conditions have been satisfied and the Member has
declared FID with respect to the Phase 1 Project, and the Effective Date shall
therefore be the Phase 1 Project FID Date.
(ii)    Without limiting the generality of Section 5.1(a), the Member is
specifically authorized, without the approval of the Board, to make, on behalf
of the Partnership, a positive FID with respect to each Subsequent Phase
Project; provided, however, that, with respect to each such FID, the following
conditions shall have been satisfied prior to the declaration of such FID: (A)
the Partnership and its Affiliates shall have received all material approvals
necessary to construct and operate such Subsequent Phase Project (excluding any
approvals which will not be issued until after construction is commenced); (B)
the Partnership and its Affiliates shall have received authorization by the
Department of Energy for the export of LNG to countries with which the U.S. does
not have an applicable free trade agreement; and (C) the Partnership shall have
secured sufficient funding for the development of such Subsequent Phase Project,
as determined in good faith by the Member.
(c)    Actions Requiring Simple Majority Approval. Notwithstanding Section
5.1(a), without approval of the Board acting by a Simple Majority, neither the
Company nor the Partnership (it being understood and agreed that this Section
5.1(c) shall apply mutatis mutandis to any action proposed to be taken by the
Company in its capacity as general partner of the Partnership) shall be
authorized to:
(i)    consent (to the extent such consent is required under Section 4.6(a) of
the Partnership Agreement) to the transfer by the Initial Limited Partner of any
of its LP Units;
(ii)    cause the Partnership or its Affiliates to undertake any
De-Bottlenecking project except to the extent funded exclusively by
De-Bottlenecking


12



--------------------------------------------------------------------------------




Contributions requested pursuant to Section 4.3(e)(ii)(A) of the Partnership
Agreement;
(iii)    cause the Partnership or its Affiliates to effect any Gas trading
transaction that is not permitted under the then-effective Gas Sourcing Risk
Policy;
(iv)    approve any deviation from the tender award parameters for Ramp-Up
Cargoes described in Section 3.1(g)(iii) of the Partnership Agreement; or
(v)    agree to do any of the foregoing.
(d)    Actions Requiring Board Approval. Notwithstanding Section 5.1(a), without
Board Approval, neither the Company nor the Partnership (it being understood and
agreed that this Section 5.1(d) shall apply mutatis mutandis to any action
proposed to be taken by the Company in its capacity as general partner of the
Partnership) shall be authorized to:
(i)    cause the Partnership to make any distribution of Property (other than
Quarterly Operating Distributions, which shall be made pursuant to Section 6.6
of the Partnership Agreement, subject to Section 5.1(f) hereof, or distributions
made in connection with a liquidation of the Partnership or redemption of an
Interest in accordance with the terms of the Partnership Agreement);
(ii)    cause the Partnership to approve any amendment to any EPC Contract
resulting in a material change in the manner in which the date or conditions of
Substantial Completion (as such term is defined in the applicable EPC Contract)
of any Phase 1 Plant is determined under the terms of such EPC Contract;
(iii)    incur any indebtedness, provided that this Section 5.1(d)(iii) shall
not apply with respect to the incurrence of any indebtedness incurred by the
Partnership in relation to FID of the Phase 1 Project or any Subsequent Phase
Project or any refinancing of existing indebtedness of the Partnership;
(iv)    incur (A) aggregate expenses in respect of the Phase 1 Project in excess
of 105% of the aggregate budgeted expenses set forth on the Initial Three Plant
Capex Budget during the multi-year period covered thereby, or (B) aggregate
expenses in excess of 110% of the aggregate budgeted expenses set forth on any
Operating Budget during the calendar year or other period, as applicable,
covered thereby, in each case, (1) as such aggregate budgeted expenses may be
increased as a result of the approval of any upstream acquisition and related
activities pursuant to Section 5.1(g), and (2) excluding (x) any construction or
development expenses in connection with a Subsequent Phase Project that will be
funded with debt financing and the Capital Contributions of Limited Partners
holding Class C Units or Class D Units, which shall not require Board approval,
and (y) any expenses incurred in respect of a De-Bottlenecking project that is
funded exclusively by De-Bottlenecking Contributions requested pursuant to
Section 4.3(e)(ii)(A) of the Partnership Agreement, which shall not require
Board approval; and


13



--------------------------------------------------------------------------------




(v)    amend the Management and Advisory Services Agreement or any LNG sale and
purchase or marketing agreement entered into by Driftwood LNG and Tellurian
Trading on or before the Effective Date in any manner that would be adverse to
the Partnership or the Limited Partners or enter into, amend, or terminate any
other material contract or agreement between any of the Partnership or one or
more of its Affiliates, on the one hand, and any of the Member or one or more of
its Affiliates (other than the Partnership and its Affiliates), on the other
hand, in each case, to the extent the execution, amendment, or termination of
such contract or agreement (A) is not permitted or contemplated under the terms
of this Agreement, the Partnership Agreement, the Management and Advisory
Services Agreement, or any LNG sale and purchase or marketing agreement entered
into between Driftwood LNG and Tellurian Trading, and (B) would be adverse to
the Partnership or the Limited Partners; or
(vi)    agree to do any of the foregoing.
(e)    Actions Requiring SuperMajority Approval. Notwithstanding Section 5.1(a),
without SuperMajority Approval, neither the Company nor the Partnership (it
being understood and agreed that this Section 5.1(e) shall apply mutatis
mutandis to any action proposed to be taken by the Company in its capacity as
general partner of the Partnership) shall be authorized to:
(i)    effect a Sale of the Partnership or a winding-up or dissolution of the
Partnership;
(ii)    make any new investment exceeding an aggregate amount of
$150,000,000.00, other than any such investment that is approved pursuant to
Section 5.1(g), and expressly excluding (A) any De-Bottlenecking project funded
exclusively by De-Bottlenecking Contributions requested pursuant to Section
4.3(e)(ii)(A)(1) of the Partnership Agreement, and (B) any such investment that
constitutes construction or development expenses in connection with a Subsequent
Phase Project that will be funded with debt financing and the Capital
Contributions of Limited Partners holding Class C Units or Class D Units;
(iii)    cause the Partnership to request any additional Capital Contribution
during any Five Year Period from the holders of Class A Units pursuant to
Section 4.3(e)(ii)(A)(1) of the Partnership Agreement to the extent that, after
giving effect to such requested Capital Contributions, the aggregate additional
Capital Contributions received by the Partnership from the holders of Class A
Units pursuant to Section 4.3(e)(ii)(A)(1) of the Partnership Agreement during
such Five Year Period would exceed an amount equal to (1) $500,000.00,
multiplied by (2) the total number of Class A Units outstanding as of the
beginning of such Five Year Period; provided, however, that no such Board
approval shall be required if such additional Capital Contributions have been
previously approved pursuant to a duly adopted Partnership Budget or for
De-Bottlenecking projects funded exclusively by De-Bottlenecking


14



--------------------------------------------------------------------------------




Contributions requested pursuant to Section 4.3(e)(ii)(A)(1) of the Partnership
Agreement;
(iv)    enter into any line of business other than (A) in the case of the
Company, the Company Business, and (B) in the case of the Partnership, the
Partnership Business;
(v)    effect a reorganization of the equity capital structure of the
Partnership, other than an internal restructuring that does not result in a
change in the effective beneficial ownership of the Partnership;
(vi)    except as otherwise provided in the Partnership Agreement, make any
election, file any amended tax return, change the accounting method of the
Partnership (requiring approval by the U.S. Internal Revenue Service or other
applicable taxing authority) or fiscal year of the Partnership, modify the
method of allocations set forth in the Partnership Agreement or take any other
action with respect to taxes (including by directing the Partnership
Representative or the Designated Individual to take any of the actions described
in this Section 5.1(e)(vi), including pursuant to the authority granted under
Section 7.4(b) of the Partnership Agreement), in each case, that is reasonably
likely to result in a material and adverse change in the tax position of the
Partnership or the tax liability of the Limited Partners;
(vii)    cause the Partnership to request any additional Capital Contribution to
fund operating expenses;
(viii)    cause or permit Section 6.6 or 6.7 of the Partnership Agreement to be
amended in a manner that would change the period of time for which operating
distributions by the Partnership are made pursuant to Section 6.6 and 6.7 of the
Partnership Agreement, regardless of whether approved by the Partners; or
(ix)    agree to do any of the foregoing.
(f)    Actions Requiring Non-Tellurian Majority Approval. Notwithstanding
Section 5.1(a), without the approval of a Non-Tellurian Majority, neither the
Company nor the Partnership (it being understood and agreed that this Section
5.1(f) shall apply mutatis mutandis to any action proposed to be taken by the
Company in its capacity as general partner of the Partnership) shall be
authorized to:
(i)    increase the amount of the Cash Reserve to any amount in excess of the
maximum amount set forth in the Partnership Agreement;
(ii)    cause the Partnership to redeem all or part of the Units held by the
Initial Limited Partner (or one of its Affiliates) further to the termination of
any LNG SPA to which the Initial Limited Partner (or its Affiliate, as
applicable) is a party; or
(iii)    agree to do any of the foregoing.


15



--------------------------------------------------------------------------------




(g)    Upstream Acquisitions. Any direct or indirect acquisition by the
Partnership or its Affiliates of upstream oil and gas acreage (including both
direct acquisitions of upstream acreage and indirect acquisitions of upstream
acreage through the acquisition of the equity interests of another Person or by
merger or consolidation) shall require the prior unanimous approval of the
Board; provided, however, that any such acquisition by the Partnership or its
Affiliates that would (i) not cause the aggregate acquisition cost for all
upstream acreage acquired by the Partnership and its Affiliates to exceed (A)
$10,000,000.00 in any calendar year, or (B) $50,000,000.00 since the Phase 1
Project FID date, and (ii) be limited to the acquisition of upstream acreage
adjacent to existing upstream acreage held by the Partnership or its Affiliates
shall not require Board approval. Once the $50,000,000.00 limit described in
sub-clause (i)(B) above is reached, the Board may, by unanimous approval, elect
to institute a new aggregate allowance for the acquisition of upstream acreage
that may be executed by the Partnership and its Affiliates without Board
approval.
(h)    Composite ADP.
(i)    Each year, commencing with the year prior to the year in which the Date
of Full Operations of the first Plant to achieve Full Operations occurs, as soon
as reasonably practicable after the meeting contemplated in Section 8.1.3 or
8.1.4, as relevant, of the LNG SPAs and prior to the setting of the Composite
ADP pursuant to Section 8.2 of the LNG SPAs for the following calendar year, the
Partnership Officers shall submit to the Board the proposed Composite ADP for
such following calendar year. The Directors shall evaluate such proposed
Composite ADP on the basis of (A) whether it represents a technically valid and
prudent evaluation of the cumulative anticipated production of LNG from the
Plants that have, or are expected to have, achieved Full Operations prior to or
during the relevant calendar year among the LNG SPAs, and (B) whether reasonable
efforts to accommodate the slots requested pursuant to Section 8.2.2 of the LNG
SPAs were used. Unless the Board, acting by Simple Majority, determines that (1)
the proposed Composite ADP does not represent such a technically valid and
prudent evaluation of the cumulative anticipated production of LNG, or (2)
reasonable efforts to accommodate the slots requested per Section 8.2.2 of the
LNG SPAs were not used, such proposed Composite ADP shall be approved, ratified,
and confirmed. If the Composite ADP is not approved (or deemed to be approved)
as provided in this Section 5.1(h)(i) at least 70 days prior to the commencement
of the relevant calendar year, then Driftwood LNG shall establish the Composite
ADP for such calendar year on the basis of the Tested Capacity, as corrected for
maintenance. The Board shall be provided with a copy of the final delivery
windows for LNG cargoes under the LNG SPAs on an annual basis as soon as the
same become available.
(ii)    During the first calendar quarter of each calendar year after the year
in which the first Plant achieves Full Operations, the Partnership Officers
shall present to the Board during a Board meeting (i) a reconciliation of the
final Composite ADP issued pursuant to Section 8.2.4 of the LNG SPAs prior to
any intra-year updates


16



--------------------------------------------------------------------------------




thereto against the actual allocation of delivered LNG cargoes during such year,
and (ii) if requested, an explanation describing any deviations highlighted
therein.
(i)    General Authorization of the Member. The Member is specifically
empowered, subject to Sections 5.1(c), 5.1(d), 5.1(e), 5.1(f), 5.1(g), and
5.1(h), and any other provisions of this Agreement requiring Board or Director
approval, to authorize and take any action, or give or withhold its consent or
approval to any action to be taken, by or on behalf of the Company, which the
Member deems necessary, useful or appropriate for the management and conduct of
the Company Business and the Partnership Business or to the accomplishment of
the purposes of the Company and the Partnership.

5.2.    Board.
(a)    Composition. The Member shall appoint Board Designees of the Limited
Partners, none of whom need be a member of the Company or a resident of the
State of Delaware, to serve as Directors from time to time in accordance with
this Section 5.2(a).
(i)    The Member shall, from time to time, designate and appoint one Board
Designee of each Qualified Limited Partner (who shall be nominated by such
Qualified Limited Partner) to serve as a Director (collectively, the
“Non-Tellurian Directors”) in accordance with the provisions of this Section
5.2(a)(i). The Member shall be required to appoint the Board Designee nominated
by a Qualified Limited Partner to serve as the Non-Tellurian Director on behalf
of such Qualified Limited Partner, subject only to removal as contemplated by
Section 5.5(b). Each Non-Tellurian Director shall be an officer or other
representative of a Non-Tellurian Limited Partner, provided that no
Non-Tellurian Director shall be an officer or representative of any
Non-Tellurian Limited Partner that is a Defaulting Partner.
(ii)    The Member shall, from time to time, designate and appoint a total of
four Board Designees of the Initial Limited Partner and its Affiliates to serve
as Directors (the “Tellurian Directors”) in accordance with the provisions of
this Section 5.2(a)(ii). Each Tellurian Director shall be an officer or other
representative of the Initial Limited Partner or one or more of its Affiliates.
The Member shall, from time to time, designate one Tellurian Director from among
the Tellurian Directors then serving to serve as Chairman of the Board (the
“Chairman”).
(iii)    The initial Directors as of the Effective Date are set forth on
Schedule 2.
(b)    Term. Each Director shall serve until such Director dies, resigns, or is
removed as provided in Section 5.5.
(c)    Committees of the Board.
(i)     Finance Committee. The Board shall have a finance committee (the
“Finance Committee”), which shall be composed of one representative designated


17



--------------------------------------------------------------------------------




by each Director (which representative shall be an officer or employee of the
Limited Partner (or any of its Affiliates) of which such Director is a Board
Designee). The Partnership Officers shall periodically (but no less frequently
than quarterly) provide financial reports and projections to the Finance
Committee as may be reasonably requested by the Finance Committee from time to
time. The scope of the Finance Committee shall be set forth in the Finance
Committee charter which shall be adopted by the Board. The Finance Committee may
provide advisory, non-binding analyses, reports, and recommendations to the
Board from time to time on financial matters concerning the Partnership. The
Partnership Officers shall provide to the members of the Finance Committee, as
soon as reasonably practicable, all necessary financial data, reports,
summaries, and analyses reasonably required for the Board to evaluate matters
before the Board, or to be brought before the Board prior to any meeting at
which such financial matters are to be discussed or voted upon.
(ii)    Technical Committee. The Board shall have a technical committee (the
“Technical Committee”), which shall be composed of one representative designated
by each Director (which representative shall be an officer or employee of the
Limited Partner (or any of its Affiliates) of which such Director is a Board
Designee). The Partnership Officers shall periodically (but no less frequently
than quarterly) provide technical reports, analyses, and information to the
Technical Committee as may be reasonably requested by the Technical Committee
from time to time. The scope of the Technical Committee shall be set forth in
the Technical Committee charter which shall be adopted by the Board. The
Technical Committee may provide advisory, non-binding analyses, reports, and
recommendations to the Board from time to time on technical matters concerning
the Partnership. The Partnership Officers shall provide to the members of the
Technical Committee, as soon as reasonably practicable, all necessary technical
data, reports, summaries, and analyses reasonably required for the Board to
evaluate matters before the Board, or to be brought before the Board prior to
any meeting at which such technical matters are to be discussed or voted upon.
(iii)    HSSE Committee. The Board shall have a health, safety, security, and
environmental committee (the “HSSE Committee”), which shall be composed of one
representative designated by each Director (which representative shall be an
officer or employee of the Limited Partner (or any of its Affiliates) of which
such Director is a Board Designee). The Partnership Officers shall periodically
(but no less frequently than quarterly) provide a health, safety, security, and
environmental (“HSSE”) reports, analyses, and information to the HSSE Committee,
or as may be reasonably requested by the HSSE Committee from time to time.  The
scope of the HSSE Committee shall be set forth in the HSSE Committee charter
which shall be adopted by the Board, which charter shall provide for HSSE audits
of the Driftwood LNG Terminal and Phase Project assets, by the HSSE Committee,
at least every two years. The HSSE Committee may provide advisory, non-binding
analyses, reports, and recommendations to the Board from time to time on HSSE
matters concerning the Partnership. The Partnership Officers shall provide to
the members of the HSSE


18



--------------------------------------------------------------------------------




Committee, as soon as reasonably practicable, all necessary HSSE data, reports,
summaries, and analyses reasonably required for the Board to evaluate matters
before the Board, or to be brought before the Board prior to any meeting at
which such HSSE matters are to be discussed or voted upon
(iv)    Other Committees. The Board may from time to time designate one or more
additional committees (in addition to the Finance Committee, the Technical
Committee, and the HSSE Committee), each of which shall be composed of one
representative designated by each Director (which representative shall be an
officer or employee of the Limited Partner of which such Director is a Board
Designee). Any such committee shall have such powers and authority to make
recommendations as provided in the enabling resolution of the Board with respect
thereto; provided, however, that all decisions of any such committee shall be
merely recommendations to the Board with respect to the taking of actions, the
taking of which shall require the approval of the Member and, where applicable
hereunder, the Board.
(v)    Committees Generally. The Board may, with SuperMajority Approval,
dissolve any committee (including the Finance Committee and the Technical
Committee) at any time. Unless otherwise specified or determined by the
committee members, each committee of the Board shall meet (whether in person or
telephonically) at least quarterly. At every meeting of any such committee, the
presence of a majority of the members thereof shall constitute a quorum and the
affirmative vote of a majority of all members shall be necessary for the
adoption of any recommendation or action item to be referred to the Board. Each
member of any committee of the Board appointed by any Director pursuant to this
Section 5.2(c) shall be deemed to be a representative of the Limited Partner of
which such Director is a Board Designee and shall therefore be subject to the
confidentiality obligations set forth in Section 4.9 of the Partnership
Agreement, and such Limited Partner shall be responsible for any breach of such
confidentiality obligations by such committee member.

5.3.    Meetings of the Board.
(a)    Regular meetings of the Board may be held at least once each calendar
year, at the principal offices of the Company, or at such other times or places
as may be determined by the Member. Special meetings of the Board may be called
with Board Approval or by the Member or the Chairman.
(b)    Notice of the time and place of any regular meeting of the Board shall be
in accordance with the meeting schedule approved by the Member or by providing
notice at least 10 days prior to the meeting. Special meetings of the Board may
be called by providing at least three days’ notice prior to the meeting. Special
meetings of the Board to deal with emergencies or other urgent matters which
could reasonably be expected to be material and adverse to the Company, the
Partnership, the Member, or the Partners may be called by providing at least 24
hours’ notice prior to the meeting. Any Director may waive notice of any meeting
by the execution of a written waiver prior or subsequent to such meeting. The


19



--------------------------------------------------------------------------------




attendance of a Director at any meeting shall constitute a waiver of notice of
such meeting, except where a Director attends a meeting for the express purpose
of objecting to the transaction of any business on the grounds that the meeting
is not lawfully called or convened. Neither the business to be transacted at,
nor the purpose of any regular or special meeting of the Board, need be
specified in the notice of such meeting. Notice may be given by electronic mail
to an electronic mail address provided in writing by a Director, by personal
delivery, or by an international reputable courier service such as Federal
Express or United Parcel Service to an address specified in writing by a
Director.
(c)    The Company’s secretary (or if such Person is not available or not
designated, the Person designated by the Member to be the acting secretary at a
meeting) shall act as the secretary of the meeting who shall make a written
record of the proceedings of such meeting which shall be provided to the Member
and each Director promptly after the meeting.

5.4.    Quorum and Voting.
(a)    At all meetings of the Board, the presence of Directors that have at
least a majority of the Board Voting Percentages, including a majority of the
Tellurian Directors then serving, will be necessary and sufficient to constitute
a quorum of the Board for the transaction of business.
(b)    All actions and approvals of the Board shall be approved and passed at a
meeting at which a quorum is present by Board Approval, except for matters
required to be approved by SuperMajority Approval, Simple Majority, or a
Non-Tellurian Majority hereunder, provided that the authority of the Board shall
be reserved to those matters for which the Board’s consent is expressly required
hereunder, and any other matters shall be exclusively reserved to the Member.
(c)    Any Director may participate in a meeting of the Board by means of
conference telephone or similar communications equipment by means of which all
persons participating in the meeting can communicate with each other.
(d)    Any action required or permitted to be taken at any meeting of the Board
may be taken without a meeting, without prior notice and without a vote if a
consent or consents in writing, setting forth the action so taken, is signed by
Directors entitled to cast the requisite number of votes that would be necessary
to take such action at a meeting of the Board at which all Directors entitled to
vote with respect to such matter attended and voted. A copy of any such consent
adopted by less than all of the Directors shall be provided to each
non-executing Director as soon as reasonably practicable after the adoption of
such consent.

5.5.    Resignation, Removal, and Vacancies.
(a)    Any Director may resign at any time by giving written notice to the
Member. The resignation of any Director shall take effect upon receipt of notice
thereof or at such


20



--------------------------------------------------------------------------------




later time as shall be specified in such notice, and, unless otherwise specified
therein, the acceptance of such resignation will not be necessary to make it
effective.
(b)    The Member may, in its discretion, remove any Director from time to time,
with cause, provided that the Member shall replace such Director with another
Board Designee of the Limited Partner of which such removed Director was a Board
Designee (which Board Designee shall be nominated by such Limited Partner).
Without limiting the foregoing, a Non-Tellurian Director shall be immediately
removed, automatically and without any action required on the part of any
Person, including the Member or the Directors, upon the Non-Tellurian Limited
Partner of which such Non-Tellurian Director is a Board Designee at any time (i)
ceasing to be a Qualified Limited Partner (including as a result of such
Non-Tellurian Limited Partner ceasing to hold at least 100 Class A Units or
becoming a Defaulting Partner), or (ii) ceasing to be a Non-Tellurian Limited
Partner, in which case, the Member shall not replace such removed Non-Tellurian
Director.
(c)    Subject to Sections 5.2(a) and 5.5(b), any vacancy in the position of a
Director occurring for any reason (except for any vacancy occurring as a result
of a Non-Tellurian Limited Partner ceasing to be a Qualified Limited Partner or
ceasing to be a Non-Tellurian Limited Partner) shall be filled by the Member as
soon as reasonably practicable by the appointment, as applicable, of a
replacement (i) Non-Tellurian Director who satisfies the qualifications set
forth in Section 5.2(a)(i), or (ii) Tellurian Director who satisfies the
qualifications set forth in Section 5.2(a)(ii), as applicable.

5.6.    Officers.
(a)    Company Officers. The Member shall have the authority, to act for and on
behalf of the Company, subject, where applicable, to the approval of the Board
to the extent required hereunder. The Member may, from time to time, designate
one or more individuals to be officers of the Company, in each case, with such
title as shall be determined by the Member. Any officers so designated shall
have such authority and perform such duties as the Member may, from time to
time, delegate to them. Each officer of the Company shall hold office until such
officer’s successor shall be duly designated and shall qualify or until such
Person’s death or until such Person shall resign or shall have been removed in
the manner hereinafter provided. Any officer may be removed as such, either with
or without cause, by the Member, in its sole discretion. Any vacancy occurring
in any office of the Company may be filled by the Member. The officers of the
Company, acting in their capacity as such, shall not have the authority to bind
the Partnership without the express approval of the Member, and, where
applicable, subject to any approval of the Board required hereunder, such
authority being reserved to the Member and the Partnership Officers as provided
in this Agreement.
(b)    Partnership Officers.
(i)    The Partnership will have a dedicated management team that will be
appointed by the Member consisting of a chief executive officer, a chief
financial officer, and the senior-most responsible employee for each of the
following: (A)


21



--------------------------------------------------------------------------------




terminal operations; (B) commercial operations; (C) legal; (D) Gas supply and
trading; (E) pipelines; (F) upstream; (G) accounting; (H) tax; (I) human
resources; (J) information technology; (K) HSSE; and (L) and any other function
or department designated from time to time by the Member (each, a “Partnership
Officer” and collectively, the “Partnership Officers”). During a period of up to
12 months following the Phase 1 Project FID Date (or, in the case of the
Partnership Officers responsible for accounting and tax, until the filing of the
Member’s Form 10-K with the U.S. Securities and Exchange Commission for the
calendar year after the year in which the Phase 1 Project FID Date occurs) (as
applicable, the “Transition Services Period”), the Partnership Officers may be
employees of the Member and its Affiliates who are contracted to perform
services on behalf of the Partnership in exchange for the reimbursement of all
associated expenses under the terms of a transition services agreement entered
into by the Member and the Partnership on or prior to the Phase 1 Project FID
Date (the “Transition Services Agreement”). Such Transition Services Agreement
may also provide for services from other employees of the Member and its
Affiliates to the Partnership during the Transition Services Period. After the
Transition Services Period, all Partnership Officers shall be employees of the
Partnership (and not of the Member or any of its Affiliates, excluding the
Partnership and its Affiliates). Any Partnership Officer or employee of the
Partnership that ceases to serve the Partnership in such capacity may be
employed by the Member or one or more of its Affiliates following cessation of
such employment. The Partnership Officers shall be responsible for the
day-to-day operations of the Partnership. Notwithstanding any grant of authority
by the Member, no Partnership Officer shall be permitted to take any action on
behalf of the Partnership that would require the approval of the Board hereunder
without the prior approval of the Board as provided herein. The authority of the
Partnership Officers is restricted to those actions authorized from time to time
by the Member and, where necessary, the Board, including those actions
authorized pursuant to the then-effective Partnership Budget, or an express
delegation of authority by the Member; provided, however, that, absent any such
express delegation or reservation, the Partnership Officers shall have the
respective authority with respect to the Partnership commonly associated with
officers of their respective titles of a Delaware corporation. The compensation
and benefits to which the Partnership Officers will be entitled will be as set
from time to time in the Partnership Budget.
(ii)    The Partnership Officers shall hold their respective offices for such
terms and shall exercise such powers and perform such duties as shall be
determined from time to time by the Member, subject to Section 5.6(b)(iii).
(iii)    A Partnership Officer may be removed from office (A) at any time for
any reason or for no reason by the Member, in its sole discretion, or (B) at any
time following the occurrence of the Dates of Substantial Completion with
respect to each of the Phase 1 Plants by the Board by Simple Majority, provided
that, in the case of a removal of a Partnership Officer pursuant to this clause
(B), unless such removal is following the occurrence of an event constituting
Cause with respect to


22



--------------------------------------------------------------------------------




such Partnership Officer, such Partnership Officer may, in the discretion of the
Member, continue to serve as a Partnership Officer until a replacement
Partnership Officer is appointed in accordance with Section 5.6(b)(iv). In the
case of a removal of a Partnership Officer pursuant to clause (A) above, such
removal shall be effective at the time determined by the Member, in its sole
discretion. In the case of a removal of a Partnership Officer pursuant to clause
(B) above following the occurrence of an event constituting Cause with respect
to such Partnership Officer, such removal shall have immediate effect.
(iv)    If any vacancy shall occur in the position of a Partnership Officer for
any reason, the Member shall have the right, in its discretion, to appoint a new
Partnership Officer to fill the vacancy.

5.7.    Partnership Budgets.
(a)    Capex Budgets.
(i)    Initial Three Plant Capex Budget. The Initial Three Plant Capex Budget
included in Exhibit A-1 attached hereto shall serve as the Phase 1 Project
capital expenditure portion of the initial Partnership Budget for the period
beginning as of the Phase 1 Project FID Date and continuing until the Date of
Full Operations of the last of the Phase 1 Plants to achieve Full Operations.
Without prejudice to the ability of the Partnership to make expenditures in
excess of budgeted amounts in accordance with Section 5.1(d)(iv), any proposed
amendment to the Initial Three Plant Capex Budget shall be submitted to the
Board and shall be subject to the approval of the Board by Simple Majority.
(ii)    Capex Budgets for Subsequent Phases. The Member shall have the sole
right to approve, modify, or reject any portion of any proposed Partnership
Budget that provides for the funding of construction or development expenses in
connection with a Subsequent Phase Project that will be funded with debt
financing and the Capital Contributions of Limited Partners holding Class C
Units or Class D Units, and the approval of the Board shall not be required with
respect to any such approval, modification, or rejection.
(b)    Operating Budgets.
(i)    Initial Operating Budget. On or before the September 1 of the calendar
year prior to the year in which the estimated Date of Substantial Completion of
the first Plant is expected to occur, the chief executive officer of the
Partnership will submit to the Board a proposed operating budget (the “Initial
Operating Budget”) for the Partnership and its Affiliates for the period
beginning as of such Date of Substantial Completion until December 31 of the
year in which such Date of Substantial Completion occurs, which proposed Initial
Operating Budget shall be in at least the same degree of detail and itemization
as the Initial Three Plant Opex Budget included in Exhibit A-2 attached hereto,
provided that such proposed Initial


23



--------------------------------------------------------------------------------




Operating Budget shall include an estimated month-by-month itemization of
operational expenses of the Partnership for the period covered thereby. The
proposed Initial Operating Budget submitted to the Board pursuant to this
Section 5.7(b)(i) shall be subject to the approval of the Board, with the Board
acting by Simple Majority. If the Board does not approve the proposed Initial
Operating Budget on or before the Date of Substantial Completion of the first
Plant, then the relevant period included in the Initial Three Plant Opex Budget
included in Exhibit A-2 attached hereto (adjusted as appropriate in the good
faith determination of the Member for major maintenance items and for inflation
since the Phase 1 Project FID Date), shall be the Initial Operating Budget until
such time (if any) as a revised Initial Operating Budget for the remainder of
the then-current calendar year is approved by the Board, acting by Simple
Majority. Without prejudice to the ability of the Partnership to make
expenditures in excess of budgeted amounts in accordance with Section
5.1(d)(iv), and subject to Section 5.7(a)(ii), any proposed amendment to the
effective Initial Operating Budget shall be submitted to the Board and shall be
subject to the approval of the Board by Simple Majority.
(ii)    Annual Operating Budgets. Not later than September 1 of each calendar
year, commencing with the calendar year in which the Initial Operating Budget
expires, the chief executive officer of the Partnership will submit to the Board
a proposed annual operating budget for the Partnership and its Affiliates for
the upcoming calendar year commencing on January 1 thereafter (each, an “Annual
Operating Budget”), which proposed Annual Operating Budget shall be in at least
the same degree of detail and itemization as the Initial Three Plant Opex Budget
included in Exhibit A-2 attached hereto, provided that any such proposed Annual
Operating Budget submitted to the Board for approval shall include an estimated
month-by-month itemization of operational expenses of the Partnership for the
period covered thereby.
(iii)    Five-Year Forecasts. In conjunction with each proposed Annual Operating
Budget submitted to the Board pursuant to Section 5.7(b)(ii), at the time such
proposed Annual Operating Budget is submitted, the Partnership Officers shall
submit to the Board a five-year rolling forecast for the Partnership and its
Affiliates (as updated from time to time, the “Five-Year Forecast”) for the five
calendar years following the expiration of such proposed Annual Operating
Budget, which shall be estimated, information-only, and non-binding in respect
of the five-year period covered thereby. Subject to Section 5.7(b)(iv), no
portion of any Five-Year Forecast shall be deemed to be part of any Partnership
Budget, provided that the information and level of detail included in the
Five-Year Forecast shall be similar to that of the proposed Annual Operating
Budgets. Budget periods included in the Five-Year Forecast, if approved by the
Board, may serve as fallback Annual Operating Budgets as described in Section
5.7(b)(iv) if an Annual Operating Budget is not approved for a particular
period.


24



--------------------------------------------------------------------------------




(iv)    Approval of Annual Operating Budgets. Subject to Section 5.7(a)(ii), any
proposed Annual Operating Budget submitted to the Board pursuant to Section
5.7(b)(ii) and any Five-Year Forecast submitted to the Board pursuant to Section
5.7(b)(iii) shall be subject to the approval of the Board, with the Board acting
by Simple Majority. If the Board does not approve a proposed Annual Operating
Budget for the upcoming calendar year on or before December 31 of the year
preceding the calendar year covered by the proposed Annual Operating Budget,
then (A) if applicable, the relevant year included in the Five-Year Forecast
that has been most recently approved by the Board, (B) if no approved Five-Year
Forecast covers the relevant year but the Initial Three Plant Opex Budget does
cover the relevant year, then such period as presented in the Initial Three
Plant Opex Budget, and (C) if neither an approved Five-Year Forecast nor the
Initial Three Plant Opex Budget covers the relevant year, then the effective
Operating Budget for the most recently completed year (or other budgetary
period, as applicable), in each case, adjusted as appropriate in the good faith
determination of the Member for major maintenance items and for inflation since
the date of approval, shall be the Annual Operating Budget for such calendar
year, prorated as appropriate to take account of budgetary periods of different
durations, if applicable, and subject to any adjustments to give effect to
Section 5.7(a)(ii). Except to the extent Section 5.7(a)(ii) applies, the
relevant portion of such Five-Year Forecast, the Initial Three Plant Opex
Budget, or such carried over Annual Operating Budget, as applicable, shall be
the effective Annual Operating Budget until such time (if any) as a revised
Annual Operating Budget for the remainder of the then-current calendar year is
approved by the Board, acting by Simple Majority. Without prejudice to the
ability of the Partnership to make expenditures in excess of budgeted amounts in
accordance with Section 5.1(d)(iv), and subject to Section 5.7(a)(ii), any
proposed amendment to an effective Annual Operating Budget shall be submitted to
the Board and shall be subject to the approval of the Board by Simple Majority.
(c)    Upstream Expenses. Upstream expenses included in any Partnership Budget
in respect of any upstream acreage that has not been acquired by the Partnership
shall be included in such Partnership Budget pending approval of the Board
pursuant to Section 5.1(g), and such expenses shall not be deemed to be part of
the approved Partnership Budget expenses for purposes of the spending
limitations set forth in Section 5.1(d)(iv) unless and until the acquisition of
such acreage has been approved by the Board pursuant to Section 5.1(g).
(d)    Operation in Accordance with Partnership Budget. The Partnership Officers
will operate the Partnership and its Affiliates in all material respects in
accordance with the then-effective Partnership Budget during the period covered
thereby, subject, where applicable, to Sections 5.1(c), 5.1(d), 5.1(e), 5.1(f),
5.1(g), and 5.1(h).

5.8.    Compensation and Reimbursement of Directors. The Directors, in their
capacities as such, shall not receive any compensation from the Company, the
Partnership, or any of the Partnership’s Affiliates for their services as
Directors, but shall be reimbursed by the Company or


25



--------------------------------------------------------------------------------




the Partnership for all of their reasonable out-of-pocket business expenses
relating to their services as Directors, provided that such expenses shall be
properly substantiated by such Director.

5.9.    Books and Records. The records of the Company will be maintained at the
principal place of business of the Member or at any other location selected by
the Member.

5.10.    Advisory Committee.
(a)    The Member shall appoint an advisory committee (the “Advisory
Committee”), which shall provide advisory recommendations to the Partnership
Officers in connection with the management of the Partnership in accordance with
this Section 5.10. The size and membership of the Advisory Committee shall be
determined from time to time by the Member. Each member of the Advisory
Committee (each, an “AC Member”) shall be an officer or employee of the Member.
(b)    Meetings of the Advisory Committee shall be held quarterly or otherwise
as determined by the Member, in its discretion, with the Partnership’s officers
to receive updates on litigation, commercial operations, safety matters, and any
other significant events related to or affecting the Partnership or its
business.
(c)    The Advisory Committee shall advise and consult with the Member in
connection with the appointment or removal of any Partnership Officer in
accordance with this Agreement.
(d)    The AC Members, in their capacities as such, shall not receive any
compensation from the Company, the Partnership, or any of the Partnership’s
Affiliates for their services as AC Members.
(e)    The Advisory Committee may be dissolved at any time immediately upon the
written resolution of the Member, which resolution may be adopted at any time by
the Member in its discretion, but which resolution shall be promptly adopted by
the Member following the determination by the general counsel or other head
legal representative of the Member that it is not necessary for the Partnership
or the Member to maintain the Advisory Committee in order to comply with any
applicable legal requirement.

5.11.    Gas Trading. A risk policy for gas sourcing and trading (the “Gas
Sourcing Risk Policy”) shall be developed by the Partnership Officers for
approval by the Board in accordance with this Section 5.11, which Gas Sourcing
Risk Policy shall include the necessary preventative (volume and tenor limits)
and detective (VaR) controls, as well as scoping limits with respect to
geography and financial products.  The Gas Sourcing Risk Policy will be subject
to approval by the Board, acting by Simple Majority. The Gas Sourcing Risk
Policy, as approved by the Board in accordance with this Section 5.11, will
serve as the primary control mechanism of the Partnership and its Affiliates
with respect to gas sourcing and trading, and the Partnership Officers will be
responsible for the implementation of the Gas Sourcing Risk Policy in relation
to gas sourcing and trading activities. The Gas Sourcing Risk Policy may be
amended at any time, subject to approval by the Board, acting by Simple
Majority. During the month of September during each calendar year,


26



--------------------------------------------------------------------------------




beginning with the calendar year in which the Date of Full Operations of the
first Plant that achieves Full Operations occurs, the Partnership Officers will
present to the Board an annual rolling five-year gas sourcing and trading plan
for the Partnership and its Affiliates (the “Gas Sourcing Plan”). The Gas
Sourcing Plan, as presented to the Board on an annual basis, will include a
description of all relevant information concerning the gas sourcing and trading
activities of the Partnership and its Affiliates. The Partnership Officers will
present updates to the Board during the month of March of each calendar year
(and at such other times as may be reasonably requested by the Board), which
will include an update on existing gas sourcing and trading activities and
recommended changes to the Gas Sourcing Plan, if any.

ARTICLE VI
EXCULPATION AND INDEMNIFICATION

6.1.    Exculpation. Subject to applicable law and except as expressly provided
herein:
(a)    No Covered Person shall be liable to the Company, the Member, or any of
their respective Affiliates for any loss suffered by the Company, the Member, or
any of their respective Affiliates which arises out of any action or omission of
such Covered Person (including in relation to any transaction, any investment or
any business decision or action, including for breach of fiduciary duties),
including any decision taken or omitted by such Covered Person, unless there has
been a final and non-appealable judgment entered by a court of competent
jurisdiction determining that, in respect of such act or omission, such Covered
Person engaged in a violation of the implied contractual covenant of good faith
and fair dealing or engaged in fraud or willful misconduct. The Member hereby
agrees that any claims, actions, rights to sue, other remedies, and other
recourse to or against a Covered Person for or in connection with losses or
liabilities for which liability is disclaimed in the preceding sentence, are in
each case expressly released and waived by the Company and the Member, to the
fullest extent permitted by applicable law. In no event shall the provisions of
this Section 6.1(a) relieve the Member, any Partner, any of their respective
Affiliates, or any director, officer, manager, employee, agent, or other
representative of any of the foregoing from liability pursuant to the provisions
of any contract or transaction that may be entered into from time to time
between such Person and one or more of the Company, the Partnership, or any of
their respective Affiliates.
(b)    No Covered Person shall be liable for the negligence, whether of omission
or commission, dishonesty or bad faith of any employee, broker or other agent of
the Company selected by any Covered Person.
(c)    No Person that serves as Liquidator pursuant to the terms of this
Agreement shall be liable to the Company, the Member, or any of their respective
Affiliates for any loss suffered by the Company, the Member, or any of their
respective Affiliates that arises out of any action or omission of such Person,
provided that such Person determined, in good faith, that such course of conduct
was in, or was not opposed to, the best interest of the Company or the
Partnership and, with respect to any criminal action or proceeding, had no
reasonable cause to believe that such Person’s conduct was unlawful.


27



--------------------------------------------------------------------------------




(d)    No Covered Person shall be liable to the Company, the Member, or any of
their respective Affiliates with respect to any action or omission taken or
suffered by any of them in good faith if such action or omission is taken or
suffered in reliance upon and in accordance with the opinion or advice as to
matters of law of legal counsel, or as to matters of accounting of accountants,
or as to matters of valuation of investment bankers or appraisers.
(e)    Neither the Member nor any Director or AC Member, acting in such Person’s
capacity as such, shall have any fiduciary or other duty to the Company, the
Partnership, or the Partners, other than, to the extent required by applicable
law, the implied contractual covenant of good faith and fair dealing. Without
limiting the foregoing, to the extent that, at law or in equity, any Covered
Person has duties (including fiduciary duties) and liabilities relating thereto
to the Company, the Member, the Partnership, the Partners, or any of their
respective Affiliates, such Covered Person acting under this Agreement shall not
be liable to the any such Person for its good faith reliance on the provisions
of this Agreement. The provisions of this Agreement, to the extent that they
restrict the duties and liabilities of any Covered Person otherwise existing at
law or in equity, are agreed by the Member to replace such other duties and
liabilities of such Covered Person, to the maximum extent permitted by
applicable law. Notwithstanding anything to the contrary in this Agreement, the
Member shall have no duty (fiduciary or otherwise) to the Company, the
Partnership or the Partners to the fullest extent that the Act and the Delaware
Revised Uniform Limited Partnership Act, as applicable, permits the limitation
or elimination of such duties, provided that the Member shall have an implied
contractual covenant of good faith and fair dealing with respect to the Company,
and such implied covenant shall be deemed to have the same meaning as it has for
purposes of section 18-1101 of the Act.
(f)    This Section 6.1 constitutes a modification and disclaimer of duties and
obligations (express, implied, fiduciary or otherwise) with respect to the
matters described in this Section 6.1, pursuant to Section 18‑1101 of the Act.
The Member acknowledges and agrees that the provisions of this Section 6.1 are
“express” and “conspicuous” for all purposes of applicable law.

6.2.    Indemnification.
(a)    Each Covered Person shall be indemnified, subject to the other provisions
of this Agreement, by the Company (only out of Company assets, including the
proceeds of liability insurance) against any claim, demand, controversy,
dispute, cost, loss, damage, expense (including reasonable attorneys’ fees),
judgment, or liability (collectively, “Damages”) incurred by or imposed upon
such Covered Person in connection with any action, suit or proceeding (including
any proceeding before any administrative or legislative body or agency), to
which such Covered Person may be made a party or otherwise involved or with
which the Covered Person shall be threatened, by reason of such Covered Person’s
being at the time the cause of action arose or thereafter, the Member,
Liquidator, or other Person who served at the request of the Member on behalf of
the Company or the Partnership, as a liquidating trustee, a member, partner,
shareholder, officer, director, manager, employee,


28



--------------------------------------------------------------------------------




consultant, agent or Affiliate of any of the foregoing, or a member, partner,
shareholder, officer, director, manager, employee, consultant, agent or
Affiliate of any other organization in which the Company or the Partnership owns
or has owned an interest or of which the Company or the Partnership is or was a
creditor, which other organization such Covered Person serves or has served as a
member, partner, stockholder, officer, director, manager, employee, consultant,
agent or Affiliate at the request of the Member (whether or not such Covered
Person continues to serve in such capacity at the time such action, suit or
proceeding is brought or threatened). Notwithstanding the foregoing, neither the
Member nor any of its Affiliates shall be entitled to indemnification under this
Section 6.2(a) in case of an action solely between the Member or one or more of
its partners, members, stockholders, officers, managers, directors, or employees
or any of their Affiliates, on the one hand, and the Company or the Partnership
and one or more of their respective partners, members, stockholders, officers,
managers, directors, or employees and any of their respective Affiliates, on the
other hand.
(b)    A Covered Person shall not be indemnified with respect to matters as to
which such Covered Person shall have been finally adjudicated in any such
action, suit, or proceeding (i) not to have acted in good faith, (ii) not to
have acted in the reasonable belief that such Covered Person’s action was in
accordance with such Covered Person’s obligations to the Company, (iii) to have
acted in a fraudulent manner or engaged in willful misconduct, or (iv) with
respect to any criminal action or proceeding, to have had reasonable cause to
believe the Covered Person’s conduct was criminal.
(c)    In the event of a settlement of any action, suit, or proceeding brought
or threatened, such indemnification shall apply to all matters covered by the
settlement except for matters as to which the Company is advised by counsel (who
may be counsel regularly retained to represent the Company) that the Person
seeking indemnification, in the opinion of counsel, (i) did not act in good
faith, (ii) acted in a fraudulent manner or engaged in willful misconduct, or
(iii) with respect to any criminal action or proceeding, that the Person seeking
indemnification had reasonable cause to believe such Person’s conduct was
criminal.
(d)    The Company shall pay the expenses incurred by a Covered Person in
connection with any action, suit, or proceeding, or in connection with claims
arising in connection with any potential or threatened action, suit, or
proceeding, for which indemnification is sought pursuant to this Article VI in
advance of the final disposition of such action, suit, or proceeding, in the
Member’s discretion upon the Member’s receipt of an enforceable undertaking by
such Covered Person to repay such payment if the Covered Person shall be
determined to be not entitled to indemnification for such expenses pursuant to
this Article VI; provided, however, that such action, suit, or proceeding is not
an actual or threatened claim, action, suit, or proceeding against the Covered
Person by the Company or the Member, or by the Covered Person against the
Company or the Member. The Member may, in its sole discretion, also condition
indemnification payments by the Company to a Covered Person pursuant to this
Section 6.2(d) that relate to Damages for which the Member reasonably believes
that such Covered Person may receive indemnification payments from the
Partnership upon receipt of an enforceable undertaking by such Covered Person to
repay


29



--------------------------------------------------------------------------------




such payment to the Company if, and to the extent that, such Covered Person
receives indemnification payments from the Partnership for the same Damages.
(e)    At its election, the Member, on behalf of the Company, may cause the
Company to purchase and maintain insurance, at the expense of the Company or the
Partnership and to the extent available, for the protection of the Covered
Persons against any Damages incurred by such Persons in any capacity that
results in such Person being a Covered Person (provided that such Covered Person
is serving in such capacity at the request of the Company or the Member),
whether or not the Company has the power to indemnify such Person against such
liability. The Member may purchase and maintain insurance on behalf of the
Company or the Partnership and at the expense of the Company or Partnership for
the protection of any officer, director, employee, consultant or other agent of
any other organization in which the Company or the Partnership owns an interest
or of which the Company or the Partnership is a creditor against similar
liabilities, whether or not the Company or the Partnership has the power to
indemnify any Person against such liabilities.
(f)    The foregoing rights to indemnification shall inure to the benefit of the
executors, administrators, personal representatives, successors, and assigns of
each such Covered Person.
(g)    The indemnification obligation of the Company to a Covered Person with
respect to any Damages shall be reduced by any indemnification payments actually
received by such Covered Person from the Partnership or any Affiliate of the
Partnership with respect to such Damages. Solely for purposes of clarification,
and without expanding the scope of indemnification pursuant to this Section 6.2,
the Member intends that, to the maximum extent permitted by law, as between (i)
the Partnership and its Affiliates, and (ii) the Company, this Section 6.2 shall
be interpreted to reflect an ordering of liability for potentially overlapping
or duplicative indemnification payments, with the Partnership and its Affiliates
having primary liability and the Company having only secondary liability. The
possibility that a Covered Person may receive indemnification payments from
Partnership or its Affiliates shall not restrict the Company from making
payments under this Section 6.2 to a Covered Person that is otherwise eligible
for such payments, but such payments by the Company are not intended to relieve
the Partnership or any of its Affiliates from any liability that either would
otherwise have to make indemnification payments to such Covered Person and, if a
Covered Person that has received indemnification payments from the Company
actually receives duplicative indemnification payments from the Partnership or
any of its Affiliates for the same Damages, such Covered Person shall repay the
Company to the extent of such duplicative payments. If, notwithstanding the
intention of this Section 6.2, the obligation of the Partnership or its
Affiliates to make indemnification payments to a Covered Person is relieved or
reduced under applicable law as a result of payments made by the Company
pursuant to this Section 6.2, the Company shall have, to the maximum extent
permitted by law, a right of subrogation against (or contribution from) the
Partnership and its Affiliates for amounts paid by the Company to a Covered
Person that relieved or reduced the obligation of the Partnership or its
Affiliates to such Covered Person. Indemnification payments (if any) made to a
Covered Person by the Member in respect of Damages for


30



--------------------------------------------------------------------------------




which (and to the extent) such Covered Person is otherwise eligible for payments
from the Company under this Section 6.2 shall not relieve the Company from its
obligation to such Covered Person for such payments. As used in this Section
6.2, “indemnification” payments made or to be made by the Partnership or its
Affiliates shall be deemed to include (A) payments made or to be made by any of
their respective Affiliates or any successor to any of their respective
indemnification obligations, and (B) equivalent payments made or to be made by
or on behalf of the Partnership or its Affiliates (or such Affiliate or
successor) pursuant to an insurance policy or similar arrangement.
(h)    The foregoing right of indemnification shall be in addition to any rights
to which any Covered Person may otherwise be entitled and shall inure to the
benefit of the executors, administrators, personal representatives, successors,
and assigns of each such Covered Person. The rights to indemnification and
advancement of expenses conferred in this Section 6.2 shall not be exclusive of
any other right which any Covered Person may have or hereafter acquire under any
law, statute, rule, regulation, charter document, by-law, contract, or
agreement.
(i)    Any indemnification hereunder shall be satisfied solely out of the assets
of the Company. In no event may a Covered Person subject the Member to personal
liability by reason of the foregoing indemnification provisions.

6.3.    Limitation by Law. If any Covered Person or the Company itself is
subject to any federal or state law, rule, or regulation that restricts the
extent to which any Person may be exonerated or indemnified by the Company, the
exculpation provisions set forth in Section 6.1 and the indemnification
provisions set forth in Section 6.2 shall be deemed to be amended, automatically
and without further action by the Member, to the minimum extent necessary to
conform to such restrictions.

6.4.    Survival. The provisions of this Article VI shall survive termination,
dissolution, and winding-up of the Company.

6.5.    Enforcement by Third Parties. The Member may make, execute, record, and
file on its own behalf and on behalf of the Company all instruments and other
documents (including one or more separate indemnification agreements between the
Company and individual Covered Persons) that the Member deems necessary or
appropriate in order to extend the benefit of the provisions of this Article VI
to such Covered Persons, provided that such other instruments and documents
authorized hereunder shall be on the same terms as provided for in this Article
VI, except as otherwise may be required by applicable law.

ARTICLE VII
DISSOLUTION, LIQUIDATION, AND TERMINATION

7.1.    Dissolution. Subject to the provisions of Section 7.2 and any applicable
Laws, the Company shall wind up its affairs and dissolve only on the first to
occur of the following (each a “Dissolution Event”):


31



--------------------------------------------------------------------------------




(a)    approval of dissolution by the Member, with the approval of the Board
pursuant to Section 5.1(e)(i);
(b)    the consummation of a sale of all or substantially all of the assets of
the Company; or
(c)    entry of a decree of judicial dissolution of the Company under Section
18-802 of the Act.
Dissolution of the Company shall be effective on the day on which the event
occurs giving rise to the dissolution, but the Company will not terminate until
the assets of the Company have been liquidated and the assets distributed as
provided in Section 7.2 and the Certificate has been canceled.

7.2.    Liquidation and Termination. In connection with the winding up and
dissolution of the Company, the Member shall appoint a liquidator
(“Liquidator”). The Liquidator shall proceed diligently to wind up the affairs
of the Company in an orderly manner and make final distributions as provided
herein and in the Act. The steps to be accomplished by the Liquidator are as
follows:
(a)    As promptly as possible after approval of the winding up and dissolution
of the Company and again after final liquidation, the Liquidator shall cause a
proper accounting to be made of the Company’s assets, liabilities, and
operations through the last day of the calendar month in which the winding up
and dissolution is approved or the final liquidation is completed, as
applicable.
(b)    The Liquidator shall cause any notices required by applicable Law to be
sent to each known creditor of and claimant against the Company in the manner
described by applicable law.
(c)    Upon approval of the winding up and dissolution of the Company, the
Liquidator shall, unless the Member otherwise determines, be prohibited from
distributing assets in kind and shall instead sell for cash the assets of the
Company at the best price available. The property of the Company shall be
liquidated as promptly as is consistent with obtaining the fair value thereof.
The Liquidator may sell all of the Company property, including to the Member,
provided that any such sale to the Member must be made on an arm’s length basis.
If any assets are sold or otherwise liquidated for value, the Liquidator shall
proceed as promptly as practicable in a commercially reasonable manner to
implement the procedures of this Section 7.2(c).
(d)    Subject to the terms and conditions of this Agreement and the Act
(including Section 18-804 of the Act), the Liquidator shall distribute the
assets of the Company in the following order of priority:
(i)    first, the Liquidator shall pay, satisfy or discharge from Company assets
all of the debts, liabilities and obligations of the Company, or otherwise make
adequate provision for payment, satisfaction and discharge thereof; provided,


32



--------------------------------------------------------------------------------




however, that such payments shall not include any Capital Contributions
described in Article IV or any other obligations of the Member created by this
Agreement; and
(ii)    second, all remaining assets of the Company shall be distributed to the
Member in accordance with Section 4.4.
(e)    All distributions to the Member pursuant to Section 7.2(d)(ii) shall be
in the form of cash, unless the Member otherwise determines.
(f)    When the Liquidator has complied with the foregoing liquidation plan, the
Liquidator, on behalf of the Member, shall execute, acknowledge, and cause to be
filed with the Secretary of State of the State of Delaware a Certificate of
Cancellation with respect to the Certificate.

7.3.    Provision for Contingent Claims.
(a)    The Liquidator shall make a reasonable provision to pay all claims and
obligations, including all contingent, conditional or unmatured claims and
obligations, actually known to the Company but for which the identity of the
claimant is unknown; and
(b)    If there are insufficient assets to both pay the Company’s creditors
pursuant to Section 7.2 and to establish the provision contemplated by Section
7.3(a), the claims shall be paid as provided for in accordance to their
priority, and, among claims of equal priority, ratably to the extent of assets
therefor.

ARTICLE VIII
AMENDMENTS

8.1.    Amendments to be Adopted by the Company. The Member, acting in
accordance with and subject to the limitations contained in Article V, may
execute, swear to, acknowledge, deliver, file and record whatever documents may
be required to reflect:
(a)    a change in the name of the Company in accordance with this Agreement,
the location of the principal place of business of the Company, or the
registered agent or office of the Company;
(b)    admission or substitution of members of the Company whose admission or
substitution have been made in accordance with this Agreement;
(c)    a change that the Member determines is reasonable and necessary or
appropriate to qualify or continue the qualification of the Company as a foreign
limited liability company under the laws of any jurisdiction or that is
necessary or advisable in the opinion of the Member to ensure that the Company
(or any successor entity or subsidiary) will be classified in the manner
determined by the Member in accordance with Section 2.8 for U.S. federal income
tax purposes; and
(d)    any amendments to the Partnership Agreement pursuant to Article X
thereof.


33



--------------------------------------------------------------------------------





8.2.    Amendment Procedures. Except as expressly provided in Section 8.1, all
amendments, supplements, modifications and waivers to this Agreement must be in
writing and signed by the Member, provided that any such amendment, supplement,
modification, or waiver that adversely and disproportionately affects the
authority of the Board, the rights of the Non-Tellurian Directors, or the rights
of the Limited Partners holding Class A Units to designate Board Designees for
appointment as Non-Tellurian Directors hereunder will require the approval of a
Non-Tellurian Majority.

ARTICLE IX
MISCELLANEOUS PROVISIONS

9.1.    Notices.
(a)    Except where otherwise specifically provided in this Agreement, all
notices, requests, consents, proposals, approvals and statements shall be in
writing and in English, and if properly addressed to the recipient in the manner
required by Sections 9.1(b) and 9.1(c), shall be deemed to have been properly
given or delivered: (i) on the date of actual delivery when personally delivered
to the intended recipient or when delivered to the intended recipient by a
reputable courier delivery service; or (ii) on the date specified in Section
9.1(b)(ii), if by Electronic Transmission, provided that if such Electronic
Transmission is directed after 5:00 p.m. (local time of the recipient) or on a
day that is not a Business Day, then on the next succeeding Business Day after
the date specified in Section 9.1(b)(ii).
(b)    The following provisions apply to notices given by Electronic
Transmission:
(i)    Without limiting the manner by which notice otherwise may be given
effectively to the Member pursuant to Section 9.1(a), any notice to the Member
given by the Company under any provision of this Agreement, shall be effective
if given by a form of Electronic Transmission;
(ii)    Notice given pursuant to Section 9.1(b)(i) shall be deemed delivered:
(A) if by electronic mail, on the date on which it is directed to the electronic
mail address set forth on Schedule 1, or to such other electronic mail address
as the addressee previously may have specified by written notice given to the
other parties hereto in the manner contemplated by Section 9.1(a); and (B) if by
a posting on an electronic network together with separate notice to the Member
of such specific posting, the later of (1) the date of such posting, and (2) the
delivery of such separate notice determined in accordance with Section 9.1(a).
(iii)    The Member hereby consents to receive notices by Electronic
Transmission at the electronic mail address set forth under its name on Schedule
1. Such consent shall be revocable by the Member by written notice to the
Company. Such consent shall be deemed revoked if (A) the Company is unable to
deliver by Electronic Transmission two consecutive notices given by the Company
in accordance with such consent, and (B) such inability becomes known to the
Member


34



--------------------------------------------------------------------------------




or the Person responsible for the giving of notice; provided, however, that the
inadvertent failure to treat such inability as a revocation shall not invalidate
any notice or action by the Company or the Member.
(c)    A non-electronic document shall be deemed to be properly addressed, in
each case, if to the Company or to the Member, to the address of such Person as
set forth on Schedule 1; or, in each case, to such other address or addresses as
the addressee may have specified by written notice given to the other parties
hereto in the manner contemplated by Section 9.1(a). No party hereto shall be
required to provide more than three copies of any one notice or report statement
or other mailing to any other party hereto.

9.2.    Counterparts; Electronic Signatures. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original and all of
which taken together shall constitute a single agreement. The exchange of copies
of this Agreement and of signature pages by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, or by a
combination of such means, shall constitute effective execution and delivery of
this Agreement as to the parties hereto and may be used in lieu of an original
Agreement for all purposes. Signatures of the parties hereto transmitted by
electronic transmission shall be deemed to be original signatures for all
purposes. Except for cases of fraud or forgery, no party hereto shall raise the
use of any electronic signature or the use of electronic mail or other similar
transmission method as a means to deliver a signature to this Agreement or any
amendment hereto as the basis of a defense to the formation or enforceability of
a contract, and each party hereto forever waives any such defense.

9.3.    Interpretation; Construction. In this Agreement, except to the extent
the context otherwise requires:
(a)    the division of this Agreement into articles, sections and other
subdivisions, the provision of a table of contents and the insertion of headings
are for the convenience of reference only and do not affect the construction or
interpretation of this Agreement;
(b)    unless otherwise indicated, all references to an “Article,” “Section,”
“Schedule,” or “Exhibit” followed by a number or letter refer to the specified
article, section, schedule, or exhibit of this Agreement, and the terms “this
Agreement,” “hereof,” “herein,” “hereby,” “hereunder” and similar expressions
refer to this Agreement and not to any particular Article or Section hereof;
(c)    all references to a given agreement, instrument or other document are
references to such agreement, instrument or other document as modified, amended,
supplemented and restated from time to time;
(d)    whenever the singular masculine or neuter is used in this Agreement, it
means the plural, feminine, body politic or corporate, and vice versa, as the
context requires, and where a term is defined herein, a capitalized derivative
or cognate of such term has a corresponding meaning unless the context otherwise
requires;


35



--------------------------------------------------------------------------------




(e)    all dollar amounts referred to in this Agreement (including the Schedules
and Exhibits) are in lawful money of the United States;
(f)    whenever the word “include,” “includes” or “including” is used in this
Agreement, it is deemed to be followed by the words “without limitation” (except
where such words or words of similar import actually follow in the text hereof);
(g)    except where the context indicates otherwise, the word “or” is used
inclusively herein (for example, the phrase “X or Y” means “X or Y or both” and
not “either X or Y but not both”);
(h)    any reference to a statute includes, and is deemed to be, a reference to
such statute and to the rules, regulations, ordinances, interpretations,
policies and guidance made pursuant thereto, and all amendments made to such
statute and other such implementing provisions implemented and enforced from
time to time, and to any statute or other implementing provisions subsequently
passed or adopted having the effect of supplementing or replacing such statute
or such other implementing provisions;
(i)    any reference to the Partnership Budget shall be deemed to be a reference
to the then-effective Partnership Budget; and
(j)    if there is any conflict or inconsistency between a provision of the body
of this Agreement and that of any document delivered pursuant to this Agreement,
the provision of the body of this Agreement prevails.
Without limiting the generality of the foregoing, it is the intention of the
Member that every covenant, term, and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any Person (notwithstanding any rule of law requiring an Agreement to be
strictly construed against the drafting party), it being understood that the
Member is sophisticated and has had adequate opportunity and means to retain
counsel to represent their interests and to otherwise negotiate the provisions
of this Agreement. Unless otherwise specified in this Agreement and
notwithstanding any provisions of law or equity to the contrary, any
determination, decision, consent, vote, or judgment of, or exercise of
discretion by, or action taken or omitted to be taken by, the Member or any
Director under this Agreement shall be made, given, exercised, taken or omitted
as the Member or such Director, as applicable, shall determine in its sole and
absolute discretion, and in connection with the foregoing, the Member and each
Director shall be entitled to consider only such interests and factors as the
Member or such Director, as applicable, deems appropriate, including its own
interests (or the interest of the Member or the Non-Tellurian Limited Partner of
which such Director is an officer or representative, as the case may be), and
shall act in good faith. If any questions should arise with respect to the
operation of the Company that are not specifically provided for in this
Agreement or the Act, or with respect to the interpretation of this Agreement,
the Member is hereby authorized to make a final determination with respect to
any such question and to interpret this Agreement in each case in good faith,
and its determination and interpretation so made shall be final and binding on
all parties hereto.


36



--------------------------------------------------------------------------------





9.4.    Successors and Assigns. This Agreement shall inure to the benefit of the
Member and the Covered Persons and shall be binding upon the parties hereto and
their respective successors, permitted assigns, and, in the case of individual
Covered Persons, heirs and legal representatives.

9.5.    Severability. Every term and provision of this Agreement is intended to
be severable. If any term or provision hereof is illegal or invalid for any
reason whatsoever, such term or provision will be enforced to the maximum extent
permitted by law and, in any event, such illegality or invalidity shall not
affect the validity of the remainder of this Agreement.

9.6.    Further Actions. The Member shall execute and deliver such other
certificates, agreements, and documents, and take such other actions, as may
reasonably be necessary in connection with the formation of the Company and the
achievement of its purposes or to give effect to the provisions of this
Agreement, in each case as are not inconsistent with the terms and provisions of
this Agreement, including any documents that the Member determines to be
necessary or appropriate to form, qualify, or continue the Company as a limited
liability company in all jurisdictions in which the Company conducts or plans to
conduct activities and all such agreements, certificates, tax statements, and
other documents as may be required to be filed by or on behalf of the Company.

9.7.    Non-Waiver. No provision of this Agreement shall be deemed to have been
waived unless such waiver is given in writing, and no such waiver shall be
deemed to be a waiver of any other or further obligation or liability of the
party or parties in whose favor such waiver was given.

9.8.    Applicable Law. This Agreement and the rights of the parties hereto
under this Agreement shall be governed by, interpreted and enforced in
accordance with, the internal laws (exclusive of choice of law provisions) of
the State of Delaware as to all matters, including, but not limited to, matters
of validity, construction, effect, performance and remedies.

9.9.    Arbitration. Any dispute arising under or relating to this Agreement or
the transactions contemplated hereby (each, a “Dispute”) shall be exclusively
and definitively resolved through final and binding arbitration in accordance
with this Section 9.9, it being the intention of the Member that this is a broad
form arbitration agreement designed to encompass all possible claims and
disputes under this Agreement.
(a)    Rules. The arbitration shall be conducted in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”)
(as then in effect).
(b)    Number of Arbitrators. The arbitral tribunal shall consist of three
arbitrators, who shall endeavor to complete the final hearing in the arbitration
within six months after the appointment of the last arbitrator.
(c)    Method of Appointment of the Arbitrators. If there are only two parties
to the Dispute, then each party to the Dispute shall appoint one arbitrator
within 30 days of the filing of the arbitration, and the two arbitrators so
appointed shall select the presiding arbitrator within 30 days after the latter
of the two arbitrators has been appointed by the parties to the Dispute. If a
party to the Dispute fails to appoint its party-appointed arbitrator


37



--------------------------------------------------------------------------------




or if the two party-appointed arbitrators cannot reach an agreement on the
presiding arbitrator within the applicable time period, then the AAA shall serve
as the appointing authority and shall appoint the remainder of the three
arbitrators not yet appointed. If the arbitration is to be conducted by three
arbitrators and there are more than two parties to the Dispute, then within 30
days of the filing of the arbitration, all claimants shall jointly appoint one
arbitrator and all respondents shall jointly appoint one arbitrator, and the two
arbitrators so appointed shall select the presiding arbitrator within 30 days
after the latter of the two arbitrators has been appointed by the parties to the
Dispute. If either all claimants or all respondents fail to make a joint
appointment of an arbitrator, or if the party-appointed arbitrators cannot reach
an agreement on the presiding arbitrator within the applicable time period, then
the AAA shall serve as the appointing authority and shall appoint the remainder
of the three arbitrators not yet appointed.
(d)    Consolidation. If multiple arbitration proceedings are initiated under
this Agreement, the Partnership Agreement, the Management and Advisory Services
Agreement, any LNG marketing agreement between Driftwood LNG and Tellurian
Trading, the Transition Services Agreement, one or more Contribution Agreements,
or one or more LNG sale and purchase agreements, the subject matters of which
are related by common questions of law or fact and which could result in
conflicting awards or obligations, then any party to any such dispute may
request prior to the appointment of the arbitrators for such multiple or
subsequent disputes that all such proceedings be consolidated into a single
arbitral proceeding. Such request shall be directed to the AAA, which shall
consolidate appropriate proceedings into a single proceeding unless
consolidation would result in undue delay for the arbitration of the disputes.
(e)    Place of Arbitration. Unless otherwise agreed by all parties to the
Dispute, the place of arbitration shall be New York, New York.
(f)    Language. The arbitration proceedings shall be conducted in the English
language, and the arbitrators shall be fluent in the English language.
(g)    Entry of Judgment. The award of the arbitral tribunal shall be final and
binding. Judgment on the award of the arbitral tribunal may be entered and
enforced by any court of competent jurisdiction. The parties hereto agree that
service of process for any action to enforce an award may be accomplished
according to the procedures of Section 9.1 as well as any other procedure
authorized by law.
(h)    Notice. All notices required for any arbitration proceeding shall be
deemed properly given if given in accordance with Section 9.1.
(i)    Qualifications and Conduct of the Arbitrators. All arbitrators shall be
and remain at all times wholly impartial, and, once appointed, no arbitrator
shall have any ex parte communications with any of the parties to the Dispute
concerning the arbitration or the underlying Dispute other than communications
directly concerning the selection of the presiding arbitrator, where applicable.


38



--------------------------------------------------------------------------------




(j)    Interim Measures. Any party to the Dispute may apply to a court in New
York, New York for interim measures (i) prior to the constitution of the
arbitral tribunal (and thereafter as necessary to enforce the arbitral
tribunal’s rulings); or (ii) in the absence of the jurisdiction of the arbitral
tribunal to rule on interim measures in a given jurisdiction. The parties hereto
agree that seeking and obtaining such interim measures shall not waive the right
to arbitration. The parties hereto unconditionally and irrevocably submit to
jurisdiction in New York, New York for the limited purposes of an application
for interim measures under this Section 9.9(j). The arbitrators (or in an
emergency the presiding arbitrator acting alone in the event one or more of the
other arbitrators is unable to be involved in a timely fashion) may grant
interim measures including injunctions, attachments, and conservation orders in
appropriate circumstances, which measures may be immediately enforced by court
order. Hearings on requests for interim measures may be held in person, by
telephone, by video conference or by other means that permit the parties to the
Dispute to present evidence and arguments.
(k)    Costs and Attorneys’ Fees. The arbitral tribunal is authorized to award
costs of the arbitration in its award, including: (i) the fees and expenses of
the arbitrators; (ii) the costs of assistance required by the tribunal,
including its experts; (iii) the fees and expenses of the administrator; (iv)
the reasonable costs for legal representation of a successful party; and (v) any
such costs incurred in connection with an application for interim or emergency
relief and to allocate those costs between the parties to the Dispute. The costs
of the arbitration proceedings, including attorneys’ fees, shall be borne in the
manner determined by the arbitral tribunal.
(l)    Interest. The award shall include pre-award and post-award interest, as
determined by the arbitral tribunal, from the date of any default or other
breach of this Agreement until the arbitral award is paid in full. Interest
shall accrue at a rate per annum equal to two percent above LIBOR (as in effect
on the day such award was issued) on and from the day when such award was issued
until the date of its repayment, provided that, without prejudice to the other
terms of this Agreement, if such period lasts longer than 90 Days, the
applicable LIBOR rate for each successive term of 90 days during that period
shall be that in effect on the first day of that 90-day period. Interest shall
accrue from day to day and be calculated on the basis of a 360-day year.
(m)    Currency of Award. The arbitral award shall be made and payable in U.S.
dollars, free of any tax or other deduction.
(n)    Waiver of Challenge to Decision or Award. To the extent permitted by law,
the parties hereto hereby waive any right to appeal from or challenge any
arbitral decision or award, or to oppose enforcement of any such decision or
award before a court or any governmental authority, except with respect to the
limited grounds for modification or non-enforcement provided by any applicable
arbitration statute or treaty.
(o)    Confidentiality. Any arbitration relating to a Dispute (including an
arbitral award, a settlement resulting from an arbitral award, documents
exchanged or produced during an arbitration proceeding, and memorials, briefs,
or other documents prepared for


39



--------------------------------------------------------------------------------




the arbitration proceeding) shall be confidential and shall be maintained in
confidence by all parties to the Dispute and parties hereto; provided, however,
that breach of such confidentiality covenant shall not void any settlement,
determination, or award.

9.10.    Waiver of Partition. Except as may otherwise be provided by law in
connection with the dissolution, winding up and liquidation of the Company, the
Member hereby irrevocably waives any and all rights that it may have to maintain
an action for partition of any of the Company’s property.

9.11.    No Third Party Beneficiaries. Except as expressly set forth herein, the
provisions of this Agreement are intended solely to benefit the Company and the
Member and, to the fullest extent permitted by applicable law, shall not be
construed as conferring any benefit upon any creditor of the Company or the
Partnership (and no such creditor shall be a third party beneficiary of this
Agreement), and the Member shall not have any duty or obligation to any creditor
of the Company or the Partnership to make any contributions to the Company or
the Partnership.

9.12.    Company Counsel. Counsel to the Company may also be counsel to the
Member, the Partnership, its Affiliates, or one or more of their respective
Affiliates. The Member may execute on behalf of the Company and the Member any
consent to the representation of the Company that such counsel may request
pursuant to the applicable rules of professional conduct in any jurisdiction.
The Company has initially selected Baker Botts L.L.P. as legal counsel to the
Company.
[Remainder of page intentionally left blank. Signature page follows.]


40



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed as
of the Effective Date.
THE MEMBER:
 
 
 
TELLURIAN INC.
 
 
 
By:
 
 
Name:
 
 
Title:
 
 



Signature page to Second Amended and Restated Limited Liability Company
Agreement of
Driftwood GP Holdings LLC

--------------------------------------------------------------------------------





SCHEDULE 1
COMPANY AND MEMBER INFORMATION
THE COMPANY:
Driftwood GP Holdings LLC
c/o Tellurian Inc.
1201 Louisiana Street, Suite 3100
Houston, TX 77002
Attention: General Counsel
Email: legal.notices@tellurianinc.com
THE MEMBER:
Tellurian Inc.
1201 Louisiana Street, Suite 3100
Houston, TX 77002
Attention: General Counsel
Email: legal.notices@tellurianinc.com


Schedule 1 to Second Amended and Restated Limited Liability Company Agreement of
Driftwood GP Holdings LLC

--------------------------------------------------------------------------------





SCHEDULE 2
INITIAL DIRECTORS AND PARTNERSHIP OFFICERS
NON-TELLURIAN DIRECTORS:
[            ]
[            ]
[            ]
[            ]
[            ]
[            ]
[            ]
TELLURIAN DIRECTORS:
[            ]
[            ]
[            ]
[            ]


Schedule 2 to Second Amended and Restated Limited Liability Company Agreement of
Driftwood GP Holdings LLC

--------------------------------------------------------------------------------








EXHIBIT C
FORM OF LNG SALE AND PURCHASE AGREEMENT
[See attached]




Exhibit C to Equity Capital Contribution Agreement

--------------------------------------------------------------------------------




Final version





--------------------------------------------------------------------------------

LNG SALE AND PURCHASE AGREEMENT
by and between DRIFTWOOD LNG LLC
(Seller)
and
TOTAL GAS & POWER NORTH AMERICA, INC.
(Buyer)
dated as of [___________] [●], 2019

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page
 
 
 
 
1.
Definitions and Interpretation
1
 
1.1
Definitions
1
 
1.2
Interpretation
20
 
1.3
Replacement of Rates and Indices No Longer Available
21
2.
Approvals
22
 
2.1
Approvals
22
 
2.2
Change in Export Laws
22
3.
Subject Matter
22
 
3.1
Sale and Purchase of LNG
22
4.
Term
23
 
4.1
Term
23
 
4.2
Date of Substantial Completion
24
 
4.3
Date of Full Operations
24
 
4.4
Contract Year
25
5.
Quantities
25
 
5.1
ACQ
25
 
5.2
Adjusted Annual Contract Quantity
28
 
5.3
Seasonal Deliveries
28
 
5.4
Round-Up/Round-Down Quantities
28
 
5.5
Major Scheduled Maintenance
29
 
5.6
Seller’s Delivery Obligation
30
 
5.7
Buyer’s Purchase Obligation
31
 
5.8
Buyer’s Right to Suspend Deliveries
34
6.
Delivery Point, Title and Risk, Destination
34
 
6.1
Delivery Point
34
 
6.2
Title and Risk
35
 
6.3
Destination
35
7.
Transportation and Loading
35
 
7.1
Transportation by Buyer
35
 
7.2
Driftwood LNG Terminal
35
 
7.3
Compatibility of the Driftwood LNG Terminal with LNG Tankers
37
 
7.4
Buyer Inspection Rights in Respect of the Driftwood LNG Terminal
37
 
7.5
LNG Tankers
39
 
7.6
LNG Tanker Inspections; LNG Tanker Vetting Procedures; Right to Reject LNG
Tanker
42
 
7.7
Port Liability Agreement
43
 
7.8
Driftwood Marine Operations Manual
44



    i

--------------------------------------------------------------------------------




 
7.9
Loading of LNG Tankers
45
 
7.10
Notice of Readiness
46
 
7.11
Berthing Assignment
47
 
7.12
Berth Laytime
49
 
7.13
LNG Tanker Not Ready for LNG Loading; Excess Laytime
51
 
7.14
LNG Loadings at the Driftwood LNG Terminal
53
 
7.15
Cooperation
53
 
7.16
Cool-Down of LNG Tankers
53
 
7.17
Gas-Up of LNG Tankers
55
8.
Annual Delivery Program
56
 
8.1
Programming Information
56
 
8.2
Determination of Annual Delivery Program
58
 
8.3
Changes to Annual Delivery Program
60
 
8.4
Ninety Day Schedule
61
9.
Transfer Price; Uniform LNG SPAs
61
 
9.1
Provisional Transfer Price
61
 
9.2
Final Transfer Price
62
 
9.3
Uniform LNG SPAs
62
10.
Invoicing and Payment
63
 
10.1
Invoices
63
 
10.2
Payment
65
 
10.3
Disputed Invoice
66
 
10.4
Delay in Payment
67
 
10.5
Audit Rights
67
11.
Taxes
68
 
11.1
Responsibility
68
 
11.2
Seller Taxes
68
 
11.3
Buyer Taxes
68
 
11.4
Withholding Taxes
69
 
11.5
Transfer Taxes
69
 
11.6
Mitigation and Cooperation
70
 
11.7
Refunds
70
12.
Quality
70
 
12.1
Specification
70
 
12.2
Determining LNG Specifications
71
 
12.3
Off-Specification LNG
71
13.
Measurements and Tests
73
 
13.1
LNG Measurement and Tests
73
 
13.2
Parties to Supply Devices
73
 
13.3
Selection of Devices
74



    ii

--------------------------------------------------------------------------------




 
13.4
Tank Gauge Tables of LNG Tanker
74
 
13.5
Gauging and Measuring LNG Volumes Loaded
74
 
13.6
Samples for Quality Analysis
74
 
13.7
Quality Analysis
74
 
13.8
Operating Procedures
74
 
13.9
MMBtu Quantity Delivered
75
 
13.10
Verification of Accuracy and Correction for Error
75
 
13.11
Costs and Expenses
75
14.
Force Majeure
76
 
14.1
Force Majeure
76
 
14.2
Limitations on Force Majeure
77
 
14.3
Notification
79
 
14.4
Measures
79
 
14.5
No Extension of Term
80
 
14.6
Settlement of Industrial Disturbances
80
15.
Liabilities and Indemnification
80
 
15.1
General
80
 
15.2
Limitations on Liability
80
 
15.3
Buyer’s Credit; Credit Support
82
 
15.4
Third Party Liability
83
 
15.5
Seller’s Insurance
84
 
15.6
Buyer’s Insurance
85
16.
Safety
85
 
16.1
General
85
 
16.2
Third Parties
85
17.
Exchange of Information
86
18.
Confidentiality
86
 
18.1
Duty of Confidentiality
86
 
18.2
Permitted Disclosures
86
 
18.3
Confidential Information Remedy
88
 
18.4
Duration of Confidentiality
88
19.
Default and Termination
88
 
19.1
Right to Suspend Performance
88
 
19.2
Elective Termination
89
 
19.3
Rights Accrued Prior to Termination
91
 
19.4
Liability in Connection with Certain Termination Rights
92
 
19.5
Final Reconciliation
92
 
19.6
Survival
92
20.
Dispute Resolution and Governing Law
92
 
20.1
Dispute Resolution
92



    iii

--------------------------------------------------------------------------------




 
20.2
Expert Determination
95
 
20.3
Governing Law
96
 
20.4
Immunity
96
21.
Successors; Assignments
97
 
21.1
Successors
97
 
21.2
Assignment by Buyer
97
 
21.3
Assignment by Seller
98
 
21.4
Seller Financing
98
22.
Contract Language
100
23.
Miscellaneous
100
 
23.1
Disclaimer of Agency
100
 
23.2
Entire Agreement
100
 
23.3
Third Party Beneficiaries
101
 
23.4
Amendments and Waiver
101
 
23.5
Exclusion
101
 
23.6
Further Assurances
101
 
23.7
Severability
101
24.
Notices
102
 
24.1
Form of Notice
102
 
24.2
Electronic Transmission
102
25.
Trade Law Compliance
103
 
25.1
Trade Law Compliance
103
 
25.2
Compliance with Law
104
 
25.3
Commercial Activities
104
 
25.4
Records
105
 
25.5
Representation and Warranty
105
 
25.6
Buyer Indemnity
0
 
 
 
 
Exhibit A
Measurements
 



    iv

--------------------------------------------------------------------------------





LNG SALE AND PURCHASE AGREEMENT
THIS LNG SALE AND PURCHASE AGREEMENT (“Agreement”) is made and entered into as
of [____] 2019 (the “Effective Date”), by and between Driftwood LNG LLC, a
Delaware limited liability company whose principal place of business is located
at 1201 Louisiana St., Suite 3100, Houston, TX 77002, United States of America
(“Seller”), and Total Gas & Power North America, Inc., a Delaware corporation
whose principal place of business is located at 1201 Louisiana Street, Suite
1600, Houston, TX 77002, United States of America (“Buyer”). Buyer and Seller
are each referred to herein as a “Party” and collectively as the “Parties”.

Recitals
(1)
Seller is developing a liquefied natural gas (“LNG”) liquefaction terminal on
the Calcasieu River, south of Lake Charles, Louisiana;

(2)
On or about the Effective Date, Buyer or Buyer’s Affiliate has entered into an
equity capital contribution agreement with Seller’s Affiliate, Driftwood
Holdings LP, a Delaware limited partnership (the “Partnership”);

(3)
Buyer desires to be engaged in the purchase of LNG at Seller’s liquefaction
terminal and transportation of such LNG to one or more Discharge Terminals; and

(4)
Seller and Buyer desire to execute this definitive agreement setting out the
Parties’ respective rights and obligations in relation to the sale and purchase
of LNG.


It is agreed:
1.
Definitions and Interpretation


1.1
Definitions

The words and expressions below shall, unless the context otherwise requires,
have the meanings respectively assigned to them:
AAA:
as defined in Section 20.1.2;

Acceptable Credit Rating:
two (2) Credit Ratings that are each equal to or better than the following: (i)
Baa3 by Moody’s Investors Service, Inc., (ii) BBB- by Standard & Poor’s Rating
Services, a division of McGraw-Hill Companies, (iii) BBB- by Fitch Ratings,
Inc., or (iv) any comparable Credit Ratings by any other nationally recognized
statistical rating organizations registered with the U.S. Securities and
Exchange Commission, including any successors to Moody’s Investors Service,
Inc., Standard & Poor’s Rating Services, or Fitch Ratings, Inc.;



    1

--------------------------------------------------------------------------------




Acceptable Guarantor:
an Affiliate of Assignee Buyer that has an Acceptable Credit Rating;

ACQ:
as defined in Section 5.1.1;

Actual Laytime:
as defined in Section 7.12.2;

Adjusted Annual Contract
Quantity or AACQ:
as defined in Section 5.2;

Adverse Weather Conditions:
weather or sea conditions actually experienced or reasonably forecasted at or
near the Driftwood LNG Terminal that are sufficiently severe: (i) to prevent an
LNG Tanker from proceeding to berth, or loading or departing from berth, in
accordance with one or more of the following: (a) regulations published by a
Governmental Authority; (b) an Approval; or (c) an order of a Pilot; (ii) to
cause an actual determination by the master of an LNG Tanker that it is unsafe
for such LNG Tanker to berth, load, or depart from berth; or (iii) to prevent or
severely limit the production of LNG at the Driftwood LNG Terminal;

Affiliate:
with respect to any Person, any other Person that, directly or indirectly
through one or more intermediaries controls, is controlled by or is under common
control with such Person; for purposes of this definition, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”) means the direct or indirect ownership of fifty percent (50%) or more of
the voting rights in a Person or the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise; for purposes of this Agreement, (i) Seller, the Partnership and all
Seller Affiliates that are wholly-owned by the Partnership shall be deemed not
to be Affiliates of Buyer, (ii) Buyer, its ultimate parent company, and all
Buyer Affiliates that are wholly-owned by the same ultimate parent company shall
be deemed not to be Affiliates of Seller, (iii) references to Affiliates of the
Partnership shall only include Affiliates that are subsidiaries of the
Partnership, and (iv) Tellurian Inc. and its wholly-owned Affiliates shall be
deemed not to be Affiliates



    2

--------------------------------------------------------------------------------




of the Partnership or its wholly-owned Affiliates, and vice versa;
Agreement:
this agreement, including the Exhibits hereto, as the same may be amended,
modified or replaced from time to time;

Allotted Laytime:
as defined in Section 7.12.1;

Allowed Laytime:
as defined in Section 7.13.2(a);

Annual Delivery Program or ADP:
as defined in Section 8.2.3;

Anti-Corruption Law:
any of the U.S. Foreign Corrupt Practices Act, the OECD convention on
anti-bribery, the U.K. Bribery Act of 2010, E.U. and E.U. member country
anti-bribery and corruption laws, and any other corruption or similar statute,
regulation, order or convention binding on the applicable Person, as each may be
amended from time to time, and including any implementing regulations
promulgated pursuant thereto;

Applicable Laws:
in relation to matters covered by this Agreement, all applicable laws, statutes,
rules, regulations, ordinances, codes, standards and rules of common law, and
judgments, decisions, interpretations, orders, directives, injunctions, writs,
decrees, stipulations, or awards of any applicable Governmental Authority or
duly authorized official, court or arbitrator thereof, in each case, now
existing or which may be enacted or issued after the Effective Date;

Approvals:
any and all permits (including work permits), franchises, authorizations,
approvals, grants, licenses, visas, waivers, exemptions, consents, permissions,
registrations, decrees, privileges, variances, validations, confirmations or
orders granted by or filed with any Governmental Authority, including the Export
Authorizations;

Assignee Buyer:
as defined in Section 15.3.2;

Bankruptcy Event:
with respect to any Person: (i) such Person’s suspension of payment of, or
request to any court for a moratorium on payment of, all or a substantial part



    3

--------------------------------------------------------------------------------




of such Person’s debts, (ii) such Person’s making of a general assignment,
compromise or any composition with or for the benefit of its creditors except to
the extent otherwise permitted by Section 21, (iii) any petition or filing under
the bankruptcy or other insolvency laws of any jurisdiction, or consent by
answer by such Person to the filing against it, seeking relief or reorganization
or arrangement (by way of voluntary arrangement, scheme of arrangement or
otherwise) or any other similar petition or filing in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iv) any order or filing
under the laws of any jurisdiction seeking the winding up, bankruptcy,
liquidation, dissolution, custodianship or administration of such Person or any
substantial part of such Person’s property, (v) any order under the bankruptcy
or insolvency laws of any jurisdiction: (a) constituting an order for relief
with respect to such Person; (b) approving a petition for relief or
reorganization or any other petition in bankruptcy or insolvency law with
respect to such Person; or (c) approving any petition filed in bankruptcy or
insolvency law against such Person, or (vi) the appointment of a liquidator,
receiver, administrative receiver, administrator, compulsory manager or other
similar officer in respect of such Person or any substantial part of such
Person’s property;
Btu:
the amount of heat equal to one thousand fifty-five decimal zero five six
(1,055.056) Joules;

Business Day:
any Day (other than Saturdays, Sundays and national holidays in the United
States of America) on which commercial banks are normally open to conduct
business in the United States of America;

Buyer:
as defined in the Preamble;

Buyer Taxes:
as defined in Section 11.3;

Cargo DoP Payment:
as defined in Section 5.6.2;

Cargo DoP Quantity:
as defined in Section 5.6.2;



    4

--------------------------------------------------------------------------------




Cargo Shortfall Payment:
as defined in Section 5.7.3;

Cargo Shortfall Quantity:
as defined in Section 5.7.2;

Claim:
all claims, demands, legal proceedings, or actions that may exist, arise, or be
threatened currently or in the future at any time following the Effective Date,
whether or not of a type contemplated by any Party, and whether based on
federal, state, local, statutory or common law or any other Applicable Law;

Class A Additional Issuance Notice:
any notice pursuant to the Partnership Agreement requesting funding in respect
of the construction of the Phase 1 Project or related Partnership expenses or
for general Partnership matters other than the construction of the Phase 2
Project or Phase 3 Project and related Partnership expenses;

Class A Units:
interests in the Partnership denoted as “Class A Units” under the Partnership
Agreement;

Composite ADP:
as defined in Section 8.2.4;

Composite Ninety Day Schedule:
as defined in Section 8.4.2;

Confidential Information:
as defined in Section 18.1;

Connecting Pipeline:
HGAP, the Driftwood Pipeline and any pipeline as may be directly interconnected
to the Driftwood LNG Terminal;

Contract Year:
as defined in Section 4.4;

Credit Rating:
a credit rating in respect of the senior, unsecured, long-term debt (not
supported by third-party credit enhancement) of a Person;

Date of Full Operations:
as defined in Section 4.3.1;

Date of Substantial Completion:
as defined in Section 4.2.1;

Day:
a period of twenty-four (24) consecutive hours starting at 00:00 hours local
time in Calcasieu Parish, Louisiana;

De-Bottlenecking:
“de-bottlenecking” enhancements or modifications in respect of a Phase Project
(including a Plant) with the



    5

--------------------------------------------------------------------------------




intention of enhancing the overall production capacity of the Driftwood LNG
Terminal relative to the Tested Capacity of the Driftwood LNG Terminal prior to
the implementation of such enhancements or modifications; provided, however,
that De-Bottlenecking shall not include (a) any construction within the scope of
an EPC Contract, or (b) any ordinary course maintenance or general upkeep
designed to maintain or re-establish the previously-established Tested Capacity
of the Driftwood LNG Terminal;
De-Bottlenecking Contributions:
as defined in the Partnership Agreement;

De-Bottlenecking Total Quantity:
the total quantity of LNG (in MMBtu) available for scheduling by LNG buyers in
connection with a De-Bottlenecking project, which shall be calculated as (a)
prior to determining the Tested Capacity of the Driftwood LNG Terminal following
the completion of such De-Bottlenecking project, Seller’s good faith estimate of
such quantity, and (b) at all times following such Tested Capacity
determination, the difference between such Tested Capacity determination and the
Tested Capacity of the Driftwood LNG Terminal prior to the completion of such
De-Bottlenecking project;

Delivery Point:
as defined in Section 6.1;

Delivery Window:
a twenty-four (24) hour period starting at 6:00 a.m. Central Time on a specified
Day and ending twenty-four (24) consecutive hours thereafter that is allocated
to Buyer under the ADP or Ninety Day Schedule, as applicable;

Demurrage Event:
as defined in Section 7.12.3;

Demurrage Rate:
as defined in Section 7.12.3;

Direct Agreement:
as defined in Section 21.4.2;

Discharge Terminal:
with respect to each cargo of LNG taken or scheduled to be taken by Buyer
pursuant to this Agreement, the facilities intended by Buyer to be utilized for
the unloading, reception, discharge, storage, treatment (if necessary), and
regasification of the LNG and the processing and send-out of Gas or regasified
LNG,



    6

--------------------------------------------------------------------------------




and other relevant infrastructure, including marine facilities (such as
breakwaters and tugs) for the safe passage to berth of LNG Tankers, terminal
facilities for the berthing and discharging of LNG Tankers, LNG storage tanks
and the regasification plant;
Dispute:
any dispute or difference of whatsoever nature arising under, out of, in
connection with or in relation (in any manner whatsoever) to this Agreement or
the subject matter of this Agreement, including (a) any dispute or difference
concerning the initial or continuing existence of this Agreement or any
provision of it, or as to whether this Agreement or any provision of it is
invalid, illegal or unenforceable (whether initially or otherwise); or (b) any
dispute or claim which is ancillary or connected, in each case in any manner
whatsoever, to the foregoing;

Driftwood LNG Terminal:
the facilities that Seller intends to construct, own and operate (or have
operated on its behalf) in Calcasieu Parish, Louisiana, on the Calcasieu River,
including the Gas pretreatment and processing facilities, liquefaction facility,
storage tanks, utilities, terminal facilities, and associated port and marine
facilities, and all other related facilities both inside and outside the LNG
plant, inclusive of all Plants;

Driftwood Marine Operations Manual:
as defined in Section 7.8;

Driftwood Pipeline:
that certain Gas pipeline that Driftwood LNG Pipeline LLC intends to construct,
own and operate (or have operated on its behalf), and which will interconnect
the Driftwood LNG Terminal with other Gas pipelines in Louisiana;

Driftwood Project:
the Phase 1 Project, Phase 2 Project and Phase 3 Project, collectively;

Effective Date:
as defined in the Preamble;

Electronic Transmission:
any form of communication, not directly involving the physical transmission of
paper, that creates a record that may be retained, retrieved and reviewed by a
recipient thereof, and that may be directly reproduced in paper form by such a
recipient through an automated process;



    7

--------------------------------------------------------------------------------




EPC Contract:
each of the Phase 1 EPC Contract, Phase 2 EPC Contract, Phase 3 EPC Contract and
Phase 4 EPC Contract;

ETA:
with respect to an LNG Tanker, the estimated time of arrival of such LNG Tanker
at the PBS;

Excess Boil-Off Event:
as defined in Section 7.12.4;

Excess LNG SPA:
that certain Excess LNG Sale and Purchase Agreement, dated on or before the
Effective Date, between Seller and Tellurian Trading;

Excluded Terms:
as defined in Section 9.3;

Expert:
a Person agreed upon or appointed in accordance with Section 20.2.1;

Export Authorizations:
as defined in Section 2.1;

Export Control and Sanctions Laws:
export control and sanctions laws and regulations of the United States of
America, including the Export Administration Regulations, 15 C.F.R. Parts 730 et
seq., and economic sanctions administered by the U.S. Department of the
Treasury, Office of Foreign Assets Control (OFAC), 31 C.F.R. Part 500 et seq.;

Estimated Monthly LNG Margin:
as defined in Section 9.1;

Facilities Charge:
as defined in Section 9.1;

Final Contract Year:
as defined in Section 4.4(b);

Final Coverage Amount:
as defined in Section 9.2;

Final Debt Service Costs:
as defined in Section 9.2;

Final Invoice:
as defined in Section 10.1.8(b);

Final Net Gas Costs:
as defined in Section 9.2;

Final Transfer Price:
as defined in Section 9.2;

First Contract Year:
as defined in Section 4.4(a);

Force Majeure:
as defined in Section 14.1;



    8

--------------------------------------------------------------------------------




FTA Export Authorization:
an order from the Office of Fossil Energy of the U.S. Department of Energy
granting to Seller or any other Person acting as agent on behalf of Seller the
authorization to export LNG delivered pursuant to this Agreement by vessel from
the Driftwood LNG Terminal to countries that have entered into a free trade
agreement with the United States of America requiring the national treatment for
trade in natural gas for a specific term, as the same may be supplemented,
amended, modified, changed, superseded or replaced from time to time;

Full Operations:
as defined in Section 4.3.2;

Gas:
any hydrocarbon or mixture of hydrocarbons consisting predominantly of methane
that is in a gaseous state;

General Partner:
Driftwood GP Holdings LLC, a Delaware limited liability company, in its capacity
as the general partner of the Partnership, or any successor thereto;

General Partner LLC Agreement:
that certain Second Amended and Restated Limited Liability Company Agreement of
the General Partner dated on or about the Effective Date, as the same may be
amended or restated from time to time;

Governmental Authority:
any national, regional, state, or local government, or any subdivision, agency,
commission or authority thereof (including any maritime authorities, port
authority or any quasi-governmental agency), having jurisdiction over a Party
(or any Affiliate or direct or indirect owner thereof), a Connecting Pipeline,
Gas in a Connecting Pipeline or the Driftwood LNG Terminal, the Driftwood LNG
Terminal, LNG in the Driftwood LNG Terminal, an LNG Tanker, LNG or Gas in an LNG
Tanker, a Transporter, the last disembarkation port of an LNG Tanker, a
Discharge Terminal, or any Gas pipeline which interconnects with a Connecting
Pipeline and which transports Gas to or from a Connecting Pipeline, as the case
may be, and acting within its legal authority;

Gross Heating Value:
the quantity of heat expressed in Btu produced by the complete combustion in air
of one (1) cubic foot of anhydrous gas, at a temperature of sixty (60) degrees



    9

--------------------------------------------------------------------------------




Fahrenheit and at an absolute pressure of fourteen decimal six nine six (14.696)
pounds per square inch, with the air at the same temperature and pressure as the
gas, after cooling the products of the combustion to the initial temperature of
the gas and air, and after condensation of the water formed by combustion;
Guarantor:
any Acceptable Guarantor executing a Guaranty for delivery to Seller hereunder
to the extent required hereunder;

Guaranty:
an irrevocable payment guaranty, in a form reasonably acceptable to Seller,
which is executed by a Guarantor in favor of Seller;

HGAP:
that certain Gas pipeline that Haynesville Global Access Pipeline LLC intends to
construct, own and operate (or have operated on its behalf);

HH:
as defined in Section 9.1;

ICC:
as defined in Section 20.2.1;

Indemnified Party:
as defined in Section 15.4(a);

Indemnifying Party:
as defined in Section 15.4(a);

International LNG Terminal Standards:
to the extent not inconsistent with the express requirements of this Agreement,
the international standards and practices applicable to the design,
construction, equipment, operation or maintenance of LNG liquefaction terminals,
established by the following (such standards to apply in the following order of
priority): (i) a Governmental Authority having jurisdiction over the Driftwood
LNG Terminal, Seller, or Seller’s operator; (ii) the Society of International
Gas Tanker and Terminal Operators (to the extent applicable); (iii) the Oil
Companies International Marine Forum (OCIMF) (to the extent applicable) and (iv)
any other internationally recognized non-governmental agency or organization
with whose standards and practices it is customary for Reasonable and Prudent
Operators of LNG liquefaction terminals, to comply, provided, however, that in
the event of a conflict between any of the



    10

--------------------------------------------------------------------------------




priorities noted above, the priority with the lowest roman numeral noted above
shall prevail;
International LNG Vessel Standards:
the standards and practices from time to time in force applicable to the
ownership, design, equipment, operation or maintenance of LNG vessels
established by: (i) a Governmental Authority having jurisdiction over the LNG
vessel in the Loading Port; (ii) the International Maritime Organization (IMO);
(iii) the classification society of the LNG vessel, provided such classification
society is a member of the International Association of Classification Societies
Ltd. (IACS); (iv) the Oil Companies International Marine Forum (OCIMF); (v) the
Society of International Gas Tanker and Terminal Operators (SIGTTO); and (vi)
any other internationally recognized agency or non-governmental organization
with whose standards and practices it is customary for Reasonable and Prudent
Operators of LNG vessels similar to those applicable to this Agreement, to
comply, provided, however, that in the event of a conflict between any of the
priorities noted above, the priority with the lowest roman numeral noted above
shall prevail;

International Standards:
(i) with respect to Buyer, the International LNG Vessel Standards; (ii) with
respect to Seller, the International LNG Terminal Standards;

In-Transit Final Notice:
as defined in Section 7.9.3(d);

In-Transit First Notice:
as defined in Section 7.9.2;

In-Transit Fourth Notice:
as defined in Section 7.9.3(c);

In-Transit Second Notice:
as defined in Section 7.9.3(a);

In-Transit Third Notice:
as defined in Section 7.9.3(b);

Lender:
any Person, other than a shareholder of either Party, duly authorized in its
principal place of business to lend monies, to finance or to provide financial
support in any form in respect of the Driftwood LNG Terminal or any other
facilities under development by Seller or its Affiliates, including any
commercial bank, export credit agency, funding agency, bondholder,



    11

--------------------------------------------------------------------------------




institutional investor, insurance company, underwriter, or similar institution
in relation to the provision of finance or financial support;
Lenders’ Agent:
as defined in Section 21.4.1;

LIBOR:
the rate per annum equal to the London Interbank Offer Rate as administered by
ICE Benchmark Administration Limited (or any Person which takes over the
administration of that rate) for three (3) month deposits in USD as published at
or about 11:00 a.m. London time on any London Banking Day;

Limited Partner:
each Person identified as a “Limited Partner” on Schedule 1 of the Partnership
Agreement and any other Person admitted to the Partnership as a Limited Partner
in accordance with the terms of the Partnership Agreement, in each case, to the
extent such Person holds units in the Partnership;

LNG:
Gas in a liquid state at or below its point of boiling and at or near
atmospheric pressure;

LNG Marketing Agreement:
that certain LNG marketing agreement, dated on or before the Effective Date,
entered into by Seller and Tellurian Trading;

LNG Tanker(s):
an ocean-going vessel suitable for transporting LNG which complies with the
requirements of this Agreement and which Buyer uses or causes to be used, or
intends to use or to be used, in connection with this Agreement;

Loading Port:
the port where the Driftwood LNG Terminal is located, or the port at an
alternate supply source pursuant to Section 3.1.2;

London Banking Day:
any Day (other than Saturdays, Sundays and national holidays in London, England)
on which banks are normally open to conduct business in London, England;

Loss:
any and all losses, liabilities, damages, costs, judgments, settlements and
expenses (whether or not resulting from Claims by Third Parties), including
interest and penalties with respect thereto and



    12

--------------------------------------------------------------------------------




reasonable attorneys’ and accountants’ fees and expenses;
Made Available Quantity:
as defined in Section 9.2;

Major Scheduled Maintenance Quantity:
as defined in Section 5.5;

Measurement Dispute:
as defined in Section 20.2.1;

Mitigation Sale:
as defined in Section 5.7.5;

Mitigation Sale Payment:
as defined in Section 5.7.6;

MMBtu:
one million (1,000,000) Btus;

Month:
each period of time which starts at 00:00 local time in Lake Charles, Louisiana,
on the first Day of each calendar month and ends at 24:00 local time in Lake
Charles, Louisiana, on the last Day of the same calendar month;

Month M:
as defined in Section 9.1;

MTPA:
million tonnes per annum;

Ninety Day Schedule:
as defined in Section 8.4.1;

Non-FTA Export Authorization:
an order from the Office of Fossil Energy of the U.S. Department of Energy
granting to Seller or any other Person acting as agent on behalf of Seller the
authorization to export LNG delivered pursuant to this Agreement by vessel from
the Driftwood LNG Terminal to countries that have not entered into a free trade
agreement with the United States of America requiring the national treatment for
trade in natural gas, which currently has or in the future develops the capacity
to import LNG, and with which trade is not prohibited by United States of
America law or policy, for a specific term, as the same may be supplemented,
amended, modified, changed, superseded or replaced from time to time;

Notice of Readiness or NOR:
the notice of readiness issued by the master of an LNG Tanker or its agent in
accordance with Section 7.10.1;

Off-Spec LNG:
as defined in Section 12.3.1;



    13

--------------------------------------------------------------------------------




Operational Tolerance:
as defined in Section 5.6.3;

Opex Costs:
as defined in Section 9.1;

Opex Costs Carryover:
as defined in Section 9.1;

Original Buyer:
Total Gas & Power North America, Inc., and not any successor or assign thereof;

Other LNG SPA:
as defined in Section 9.3;

P&I Club:
a Protection and Indemnity Club that is a member of the International Group of
P&I Clubs;

P&I Insurance:
as defined in Section 15.6(b);

Partnership:
as defined in the Recitals;

Partnership Agreement:
that certain First Amended and Restated Limited Partnership Agreement of the
Partnership;

Partnership Buyer:
each Person that is a party to a long-term LNG sale and purchase agreement with
Seller;

Party:
Buyer or Seller, and Parties means both Buyer and Seller;

Payment Business Day:
each Day that is a Business Day on which commercial banks are normally open to
conduct business in the United States of America);

Payor:
as defined in Section 11.4;

PBS:
the customary Pilot boarding station at the Loading Port where the Pilot boards
the LNG Tanker, as determined by the applicable Governmental Authority or other
entity with authority to regulate transit and berthing of vessels at the Loading
Port;

Person:
any individual, corporation, partnership, limited liability company, trust,
unincorporated organization or other legal entity, including any Governmental
Authority;

Phase 1 EPC Contract:
that certain Lump Sum Turnkey Agreement for the Engineering, Procurement and
Construction of the Driftwood LNG Phase 1 Liquefaction Facility,



    14

--------------------------------------------------------------------------------




between Driftwood LNG LLC and Bechtel Oil, Gas and Chemicals, Inc., dated
November 10, 2017;
Phase 1 FID:
a positive final investment decision by the General Partner on behalf of the
Partnership in respect of the Phase 1 Project, as declared by the General
Partner in accordance with the General Partner LLC Agreement, provided that
Phase 1 FID may be qualified with respect to certain Pipelines and related
infrastructure that will ultimately be part of the Phase 1 Project (including
the Pipelines and related infrastructure described in clause (c) of the
definition of Phase 1 Project below) as being subject to relevant regulatory,
permitting, right of way, procurement, or similar requirements;

Phase 1 Plants:
each of Plant 1, Plant 2 and Plant 3;

Phase 1 Project:
collectively, Plant 1, Plant 2, Plant 3, associated facilities and associated
Project Pipelines and Production Facilities, which shall include (a) Plant 1,
Plant 2 and Plant 3 and the related infrastructure for production of sixteen
decimal five six (16.56) MTPA of LNG, (b) the Driftwood Pipeline and related
infrastructure, and (c) the Permian Global Access Pipeline and related
infrastructure – PGAP (approx. two (2) Bcf/d capacity) or for the latter, any
other equivalent asset allowing the Partnership and its Affiliates to access
competitive Gas prices in the Permian Basin;

Phase 2 EPC Contract:
that certain Lump Sum Turnkey Agreement for the Engineering, Procurement and
Construction of the Driftwood LNG Phase 2 Liquefaction Facility, between
Driftwood LNG LLC and Bechtel Oil, Gas and Chemicals, Inc., dated November 10,
2017;

Phase 2 Project:
collectively, Plant 4, associated facilities and associated Project Pipelines
and Production Facilities, for production of five decimal five two (5.52) MTPA
of LNG once Plant 4 achieves Full Operations;

Phase 2 Project FID Date:
as defined in the Partnership Agreement;

Phase 3 EPC Contract:
that certain Lump Sum Turnkey Agreement for the Engineering, Procurement and
Construction of the



    15

--------------------------------------------------------------------------------




Driftwood LNG Phase 3 Liquefaction Facility, between Driftwood LNG LLC and
Bechtel Oil, Gas and Chemicals, Inc., dated November 10, 2017;
Phase 3 Project:
collectively, Plant 5, associated facilities and associated Project Pipelines
and Production Facilities, for production of five decimal five two (5.52) MTPA
of LNG once Plant 5 achieves Full Operations;

Phase 3 Project FID Date:
as defined in the Partnership Agreement;

Phase 4 EPC Contract:
that certain Lump Sum Turnkey Agreement for the Engineering, Procurement and
Construction of the Driftwood LNG Phase 4 Liquefaction Facility, between
Driftwood LNG LLC and Bechtel Oil, Gas and Chemicals, Inc., dated November 10,
2017;

Phase Project:
the Phase 1 Project, Phase 2 Project or Phase 3 Project;

Pilot:
any Person engaged by Transporter to come on board the LNG Tanker to assist the
master in pilotage, maneuvering, berthing and unberthing of such LNG Tanker;

Plant:
each of Plant 1, Plant 2, Plant 3, Plant 4 and Plant 5;

Plant 1:
the LNG production plant to be constructed at the Driftwood LNG Terminal
pursuant to the Phase 1 EPC Contract that is described thereunder as “LNG Plant
1”;

Plant 2:
the LNG production plant to be constructed at the Driftwood LNG Terminal
pursuant to the Phase 1 EPC Contract that is described thereunder as “LNG Plant
2”;

Plant 3:
the LNG production plant to be constructed at the Driftwood LNG Terminal
pursuant to the Phase 2 EPC Contract;

Plant 4:
the LNG production plant to be constructed at the Driftwood LNG Terminal
pursuant to the Phase 3 EPC Contract;

Plant 5:
the LNG production plant to be constructed at the Driftwood LNG Terminal
pursuant to the Phase 4 EPC Contract;



    16

--------------------------------------------------------------------------------




Port Charges:
all charges of whatsoever nature (including rates, tolls, dues, fees, and
imposts of every description) in respect of an LNG Tanker entering or leaving
the Loading Port or loading LNG, including wharfage fees, in-and-out fees,
franchise fees, line handling charges, and charges imposed by tugs, the U.S.
Coast Guard, a port authority, a harbor master, a Pilot, and any other
authorized Person assisting an LNG Tanker to enter or leave the Loading Port,
and further including port use fees, throughput fees and similar fees payable by
users of the Loading Port (or by Seller or its operator on behalf of such
users);

Port Liability Agreement:
an agreement for use of the port and marine facilities located at the Loading
Port, to be entered into as described in Section 7.7.1;

Preliminary AACQ:
as defined in Section 5.4.1;

Production Facilities:
Gas production, storage, processing, gathering, and midstream facilities,
including acreage, wellbores, mineral interests, gas reserves, and related wells
and leaseholds, and other similar hydrocarbon facilities acquired or to be
acquired from time to time by the Partnership and its Affiliates;

Project Pipelines:
Gas pipelines to be constructed or acquired from time to time by the Partnership
and its Affiliates;

Provisional Coverage Amount:
as defined in Section 9.1;

Provisional Debt Service Costs:
as defined in Section 9.1;

Provisional Invoice:
as defined in Section 10.1.8(a);

Provisional Net Gas Costs:
as defined in Section 9.1;

Provisional Transfer Price:
as defined in Section 9.1;

Reasonable and Prudent Operator:
a Person seeking in good faith to perform its contractual obligations, and in so
doing, and in the general conduct of its undertaking, exercising that degree of
skill, diligence, prudence and foresight which would reasonably and ordinarily
be expected from a skilled and experienced operator, complying with all
applicable International Standards and



    17

--------------------------------------------------------------------------------




practices and regulations and approvals of Governmental Authorities, engaged in
the same type of undertaking under the same or similar circumstances and
conditions;
Required Modification:
as defined in Section 7.3.2;

Round-Down Quantity:
as defined in Section 5.4.3;

Round-Up Quantity:
as defined in Section 5.4.2;

SCF:
for Gas, the quantity of anhydrous Gas that occupies one (1) cubic foot of space
at a temperature of sixty (60) degrees Fahrenheit and a pressure of fourteen
decimal six nine six (14.696) pounds per square inch absolute;

Scheduled Cargo Quantity:
the quantity of LNG (in MMBtus) identified in the ADP or Ninety Day Schedule to
be loaded onto an LNG Tanker in a Delivery Window in accordance with Section 8;

Seller:
as defined in the Preamble;

Seller Aggregate Liability:
as defined in Section 15.2.6(b);

Seller Liability Cap:
as defined in Section 15.2.6(c);

Seller Taxes:
as defined in Section 11.2;

SI:
the International System of Units;

SIRE:
Ship Inspection Report Exchange;

SIRE Accredited Inspector:
an inspector qualified by the OCIMF to inspect an LNG Tanker for the purpose of
generating an inspection report for inclusion in OCIMF’s Ship Inspection Report
Program;

Specifications:
as defined in Section 12.1;

Stub Quantity:
as defined in Section 5.4.1;

Substantial Completion:
as defined in Section 4.2.2;

Suspension Fee:
as defined in Section 5.8.2;



    18

--------------------------------------------------------------------------------




Taxes:
all taxes, levies, duties, charges, withholdings and all other assessments (but
excluding Port Charges), which may now or hereafter be enacted, levied or
imposed, directly or indirectly, by a Governmental Authority, including income,
value added, goods and services, sales and use, gross receipts, license,
payroll, environmental, profits, severance, premium, franchise, property, ad
valorem, excise, capital stock, import, stamp, transfer, withholding,
employment, occupation, generation, privilege, utility, regulatory, energy,
consumption, lease, filing, recording and activity taxes, levies, duties, fees,
charges, and imposts and any sum charged by reference to energy value and/or
carbon content (regardless of whether the quantum of the charge is calculated by
reference to energy value and/or carbon content or by reference to sums payable
under this Agreement or otherwise), together with any and all penalties,
interest and additions thereto;

Tellurian Partnership Buyer:
Driftwood LP Holdings LLC, if a Partnership Buyer, or its Affiliate that is a
Partnership Buyer;

Tellurian Trading:
Tellurian Trading UK Ltd.;

Term:
as defined in Section 4.1.1;

Termination Event:
as defined in Section 19.2.1;

Tested Capacity:
a quantity, in MMBtu, determined in accordance with the Partnership Agreement;

Third Party:
a Person other than a Party;

Third Party Claim:
as defined in Section 15.4(a);

Tranche:
as defined in Section 5.3;

Transfer Price Ceiling:
an amount (in USD per MMBtu) equal to one hundred fifteen percent (115%) of HH,
plus USD three decimal zero zero (US$3.00);

Transfer Taxes:
as defined in Section 11.5;

Transporter:
any Person who contracts with Buyer (or any Person taking delivery, at the
Driftwood LNG Terminal, of



    19

--------------------------------------------------------------------------------




LNG sold to Buyer hereunder), for purposes of providing or operating any of the
LNG Tankers; and
USD or US$:
the lawful currency from time to time of the United States of America.


1.2
Interpretation

For purposes of this Agreement:
1.2.1
The titles, headings, and numbering in this Agreement are included for
convenience only and will have no effect on the construction or interpretation
of this Agreement.

1.2.2
References in this Agreement to Sections and Exhibits are to those of this
Agreement unless otherwise indicated. References to this Agreement and to
agreements and contractual instruments will be deemed to include all exhibits,
schedules, appendices, annexes, and other attachments thereto and all subsequent
amendments and other modifications to such instruments, to the extent such
amendments and other modifications are not prohibited by the terms of this
Agreement.

1.2.3
The word “include” or “including” will be deemed to be followed by “without
limitation.” The term “will” has the same meaning as “shall,” and thus imposes
an obligation.

1.2.4
Whenever the context so requires, the singular includes the plural and the
plural includes the singular, and the gender of any pronoun includes the other
gender.

1.2.5
Unless otherwise indicated, references to any statute, regulation or other law
will be deemed to refer to such statute, regulation or other law as amended or
any successor law.

1.2.6
Unless otherwise indicated, references to a Person shall include such Person’s
successors and permitted assigns.

1.2.7
Unless otherwise indicated, any reference to a time of Day shall be to Central
Time in the United States of America.

1.2.8
Approximate conversions of any unit of measurement contained in parenthesis
following the primary unit of measurement included in Sections 1 through 25 of
this Agreement are inserted as a matter of operational convenience only to show
the approximate equivalent in such different measurement. The obligations of the
Parties under Sections 1 through 25 of this Agreement will be undertaken in
respect of the primary unit of measurement and not in respect of any such
approximate conversion.



    20

--------------------------------------------------------------------------------





1.3
Replacement of Rates and Indices No Longer Available

1.3.1
If (a) a publication that contains a rate or index used in this Agreement ceases
to be published for any reason or (b) such a rate or index ceases to exist, is
materially modified, or no longer is used as a liquid trading point for Gas (as
applicable), so as systematically to change its economic result, or is
disaggregated, displaced or abandoned, for any reason, the Parties shall
promptly discuss, with the aim of jointly selecting a rate or index or rates or
indices to be used in place of such rates and indices that maintains the intent
and economic effect of those original rates or indices.

1.3.2
If the Parties fail to agree on a replacement rate or index within thirty (30)
Days, the Parties may submit such issue to an Expert pursuant to Section 20.2,
as amended by the provisions of this Section 1.3.2. Any Expert selected shall be
instructed to select the published rate or index, or a combination of published
rates or indices, with adjustments as necessary or appropriate, that most nearly
preserves the intent and economic result of the original rates or indices. If
the Parties are not able to agree upon an Expert within ten (10) Days after the
receipt of the notice of request for expert determination, either Party may
elect to refer the determination of the replacement rate or index for
arbitration in accordance with Section 20.1.

1.3.3
If any rate used in this Agreement is not published for a particular date, but
the publication containing such rate continues to be published and the rate
itself continues to exist, the Parties shall use the published rate in effect
for the date such rate was most recently published prior to the particular date,
unless otherwise provided in this Agreement.

1.3.4
If any index used in this Agreement is not published for a particular date, but
the publication containing such index continues to be published and the index
itself continues to exist, the Parties shall use the published rate in effect
for the date such rate was most recently published prior to the particular date,
unless otherwise provided in this Agreement. If the index is subsequently
published for the particular date, such published index will be substituted for
the previously-used index and any calculations involving such index will be
recalculated and the Parties will take any necessary actions based upon these
revised calculations, including adjustments of amounts previously invoiced or
paid.

1.3.5
If an incorrect value is published for any rate or index used in this Agreement
and such error is corrected and published within ninety (90) Days of the date of
the publication of such incorrect rate or index, such corrected rate or index
will be substituted for the incorrect rate or index and any calculations
involving such rate or index will be recalculated and the Parties will take any
necessary actions based upon these revised calculations, including adjustments
of amounts previously invoiced or paid.



    21

--------------------------------------------------------------------------------





2.
Approvals


2.1
Approvals

Seller shall at all times obtain and maintain, or cause to be obtained and
maintained, in force the FTA Export Authorization(s) and Non-FTA Export
Authorization(s) required to permit the export of all quantities of LNG to be
made available hereunder (each of the foregoing FTA Export Authorization(s) and
Non-FTA Export Authorization(s), an “Export Authorization”), in each case except
as may be excused by Force Majeure. Each Party shall use reasonable efforts to
obtain and maintain in force, or cause to be obtained and maintained in force,
the other Approvals (other than the Export Authorizations) that are required for
its own performance of this Agreement, and shall cooperate fully with each other
whenever necessary for this purpose.

2.2
Change in Export Laws

If the laws of the United States of America do not require maintenance of or
compliance with one or more Export Authorization(s) to export LNG from the
United States of America to a Discharge Terminal, then in respect of such
Discharge Terminal, for so long as the laws of the United States of America do
not require such maintenance or compliance, the Parties agree that this
Agreement shall be read and construed to omit those provisions of this Agreement
relating to such affected Export Authorization(s) and neither Party shall have
any rights or obligations (including obligations to maintain such affected
Export Authorization(s) and claims of Force Majeure) in respect of any such
Export Authorization(s).

3.
Subject Matter


3.1
Sale and Purchase of LNG

3.1.1
Seller shall sell and make available for delivery, or compensate Buyer if not
made available for delivery, LNG in cargoes at the Delivery Point, and Buyer
shall take and pay for, or compensate Seller if not taken, such LNG, in the
quantities and at the prices set forth in and otherwise in accordance with and
subject to the provisions of this Agreement.

3.1.2
Seller intends to load cargoes from the Driftwood LNG Terminal, but, upon not
less than sixty (60) Days’ prior written notice and subject to the prior written
consent of Buyer (such consent not to be unreasonably withheld or delayed),
Seller may deliver cargoes to Buyer from any alternate source; provided, that:

(a)
LNG from such alternate source shall, when made available by Seller to Buyer,
comply with the Specifications;



    22

--------------------------------------------------------------------------------




(b)
LNG from such alternate source shall comply with the specifications in Buyer’s
relevant LNG sales contractual obligation(s) in the reasonable determination of
Buyer;

(c)
Seller has agreed to reimburse Buyer an amount equal to Buyer’s reasonable
estimate of the increased costs that would be incurred as a result of the
delivery of LNG at such alternate source;

(d)
the delivery of LNG at an alternate source is necessitated by operational
conditions affecting the Driftwood LNG Terminal that have reduced the capability
of the Driftwood LNG Terminal to produce or load LNG;

(e)
the receipt of LNG at an alternate source will not affect the ability of LNG
Tankers to perform such cargo receipts and deliveries and other cargo receipts
and deliveries in a timely fashion and in accordance with Buyer’s contractual
obligations, in the reasonable determination of Buyer;

(f)
the facilities at the alternate source are compatible with LNG Tankers and
acceptable in the reasonable determination of Buyer;

(g)
any other condition reasonably imposed by Buyer has been satisfied by Seller to
Buyer’s reasonable satisfaction; and

(h)
the alternate source and the voyage thereto do not present added risks or
dangers to any LNG Tanker or personnel of Buyer or any Affiliate of Buyer in the
reasonable determination of Buyer.


4.
Term


4.1
Term

4.1.1
Term. This Agreement shall enter into force and effect on the Effective Date and
shall continue in force and effect until the thirtieth (30th) anniversary of the
Date of Full Operations of the first Phase 1 Plant to achieve Full Operations,
unless extended pursuant to Section 4.1.2 (the “Term”).

4.1.2
Extension of Term.

(a)
At any time not later than the date that is three (3) years prior to the
then-current expiration date of this Agreement, Buyer may give notice to Seller
electing to extend the then-current Term by an additional ten (10) years beyond
the then-current Term, provided that:

(i)
the sum of the ACQ hereunder and the annual contract quantities of all other
Partnership Buyers during the entire



    23

--------------------------------------------------------------------------------




extension period is equal to or greater than two hundred eighty-seven million
nine hundred seventy-eight thousand four hundred (287,978,400) MMBtu; and
(ii)
Seller is able, by the exercise of reasonable efforts, to maintain in effect all
Approvals necessary for the continued operation of the Driftwood LNG Terminal
during the entire extension period.

(b)
Buyer may exercise its extension right pursuant to Section 4.1.2(a) up to four
(4) times, for an aggregate extension of up to forty (40) years in ten (10)-year
increments.

(c)
The terms and conditions of this Agreement during any extension period pursuant
to this Section 4.1.2 shall be the same as those prior to such extension period.


4.2
Date of Substantial Completion

4.2.1
The Day Buyer is notified by Seller as the day on which a Plant achieves
Substantial Completion shall be the “Date of Substantial Completion” for such
Plant.

4.2.2
For all purposes of this Agreement, “Substantial Completion” of a Plant shall
mean “Substantial Completion” of the “Project” that includes such Plant, in
accordance with the EPC Contract pursuant to which such Plant is to be
constructed (where “Project” and “Substantial Completion” are defined according
to such EPC Contract). Seller shall provide prompt written notice to Buyer in
the event that the terms of any EPC Contract are amended in a manner that alters
the manner in which the Date of Substantial Completion of Plant 1, Plant 2 or
Plant 3 is determined under such EPC Contract.


4.3
Date of Full Operations

4.3.1
The Day occurring three hundred and sixty-five (365) Days after the Date of
Substantial Completion of a Plant, or any earlier date during such three hundred
sixty-five (365)-Day period as elected by Seller and notified by Seller with not
less than one hundred eighty (180) Days’ prior notice, shall be the “Date of
Full Operations” for such Plant.

4.3.2
For all purposes of this Agreement, a Plant shall be considered to have achieved
“Full Operations” as of the Date of Full Operations of such Plant.

4.3.3
If Seller elects an early Date of Full Operations of a Plant pursuant to Section
4.3.1, then:

(a)
the ACQ shall be adjusted according to Section 5.1.4; and



    24

--------------------------------------------------------------------------------




(b)
if applicable, Seller shall issue an ADP, or, as applicable, a revised ADP, that
includes any additional cargo loadings required as a result thereof, with Seller
using reasonable efforts to accommodate Buyer’s requests in respect thereof and
making any changes in full-cargo lots (with any quantity that cannot be
scheduled due to the full-cargo lot requirement being deemed a Round-Down
Quantity or Round-Up Quantity, as applicable, carried forward to the next
Contract Year).


4.4
Contract Year

References to a “Contract Year” mean a period of time from and including January
1st through and including December 31st of the same calendar year, provided
that:
(a)
the first Contract Year is the period of time beginning on the Date of Full
Operations of the first Phase 1 Plant to achieve Full Operations and ending on
December 31st of the same calendar year (the “First Contract Year”); and

(b)
the final Contract Year is the period of time beginning on the January 1st
immediately preceding the final Day of the Term and ending on the final Day of
the Term (the “Final Contract Year”).


5.
Quantities


5.1
ACQ

5.1.1
ACQ. Subject to Sections 5.1.2, 5.1.3 and 5.1.4, Buyer’s annual contract
quantity of LNG under this Agreement (“ACQ”) for any given Contract Year shall
be fifty-two million one hundred seventy thousand (52,170,000) MMBtu.

5.1.2
Additional Capital Calls.

(a)
If the Partnership issues any Class A Additional Issuance Notice in respect of
the construction of the Phase 1 Project or related Partnership Expenses (as
defined in the Partnership Agreement) pursuant to Section 4.3(e)(ii)(A)(1) of
the Partnership Agreement (excluding any Class A Additional Issuance Notice in
respect of De-Bottlenecking Contributions), then the ACQ shall be adjusted up or
down, as applicable, to equal fifty-two million one hundred seventy thousand
(52,170,000) MMBtu, multiplied by a fraction having as numerator the number of
Class A Units held by Buyer or its Affiliate (as calculated immediately after
any changes to the number of Class A Units held by Buyer or its Affiliate in
connection with such Class A Additional Issuance, including any Unsubscribed
Units (as defined in the Partnership Agreement) purchased by Buyer or its
Affiliate



    25

--------------------------------------------------------------------------------




after a Limited Partner has declined to make an additional Capital Contribution
in connection with such Class A Additional Issuance Notice, but excluding any
Class A Units issued in respect of De-Bottlenecking Contributions), and as
denominator the sum of (i) the number of Class A Units issued to Buyer or its
Affiliate in connection with Buyer or its Affiliate’s capital commitment for the
Phase 1 Project and (ii) the total number of Class A Units offered to Buyer or
its Affiliate pursuant to all Class A Additional Issuance Notices (excluding any
Class A Additional Issuance Notice in respect of De-Bottlenecking Contributions
and any Class A Units offered in respect of Unsubscribed Units (as defined in
the Partnership Agreement)).
(b)
If the Partnership issues any Class A Additional Issuance Notice in respect of
De-Bottlenecking Contributions pursuant to Section 4.3(e)(ii)(A)(1) of the
Partnership Agreement (and only such provision), then the ACQ, as previously
adjusted (if any) pursuant to Section 5.1.2(a) or (c) or this Section 5.1.2(b),
shall be increased for all purposes of this Agreement starting with the Contract
Year in which the relevant De-Bottlenecking project is completed, by a quantity
equal to the De-Bottlenecking Total Quantity, multiplied by the number of Class
A Units issued to Buyer or its Affiliate in connection with such
De-Bottlenecking Contributions, divided by the total number of Class A Units
issued to Buyer or its Affiliate and any other Limited Partners in connection
with such De-Bottlenecking Contributions; provided that for the year in which
the applicable De-Bottlenecking project is completed, such ACQ increase shall be
pro-rated based on the number of Days after such completion, compared to the
total number of Days in the underlying Contract Year.

(c)
If the Partnership or its Affiliates undertake any De-Bottlenecking project that
is not funded by De-Bottlenecking Contributions, then the ACQ, as previously
adjusted (if any) pursuant to Section 5.1.2(a) or (b) or this Section 5.1.2(c),
shall be increased for all purposes of this Agreement starting with the Contract
Year in which the relevant De-Bottlenecking project is completed, by a quantity
equal to the De-Bottlenecking Total Quantity, multiplied by the number of Class
A Units held by Buyer or its Affiliate, divided by the total number of Class A
Units; provided that for the year in which the applicable De-Bottlenecking
project is completed, such ACQ increase shall be pro-rated based on the number
of Days after such completion, compared to the total number of Days in the
underlying Contract Year.

(d)
If the ACQ is adjusted pursuant to Section 5.1.2(a), (b) or (c), Seller shall,
always in accordance with the ratability principles set out in Section 5.3,
issue a revised ADP and Ninety Day Schedule that



    26

--------------------------------------------------------------------------------




includes any additional or reduced cargo loadings required as a result thereof,
with Seller using reasonable efforts to accommodate Buyer’s requests in respect
thereof and to make any changes in full-cargo lots (with any quantity that
cannot be scheduled due to the full-cargo lot requirement being deemed a
Round-Down Quantity or Round-Up Quantity, as applicable, carried forward to the
next Contract Year).
(e)
Any adjustments to the ACQ pursuant to Section 5.1.2(a), (b) or (c) shall be
applied prior to any prorating pursuant to one or both of Sections 5.1.3 and
5.1.4.

(f)
If the Partnership or its Affiliates undertake any De-Bottlenecking project that
is funded by De-Bottlenecking Contributions pursuant to Section 4.3(e)(ii)(A)(2)
or (3) of the Partnership Agreement, Buyer’s ACQ shall not be adjusted hereunder
as a result thereof.

5.1.3
First and Final Contract Years. The ACQ for the First Contract Year and Final
Contract Year shall be pro-rated based on the number of days in each such
Contract Year. If the ACQ of the First Contract Year is to be pro-rated pursuant
to this Section 5.1.3 and Section 5.1.4, the ACQ shall first be pro-rated
pursuant to Section 5.1.4 assuming the First Contract Year is a full calendar
year, and then such ACQ shall be pro-rated pursuant to this Section 5.1.3.

5.1.4
Start-Up.

(a)
The ACQ during the period of time from the Date of Full Operations of the first
Phase 1 Plant to achieve Full Operations until the Date of Full Operations of
the second Phase 1 Plant to achieve Full Operations shall be one third (1/3) of
the ACQ that would otherwise apply hereunder, pro-rated for the number of days
in such period.

(b)
The ACQ during the period of time from the Date of Full Operations of the second
Phase 1 Plant to achieve Full Operations until the Date of Full Operations of
the third Phase 1 Plant to achieve Full Operations shall be two thirds (2/3) of
the ACQ that would otherwise apply hereunder, pro-rated for the number of days
in such period.

5.1.5
Measurement Units. The ACQ shall be expressed in MMBtus. All references in this
Agreement to cargoes or other units are solely for operational convenience.



    27

--------------------------------------------------------------------------------





5.2
Adjusted Annual Contract Quantity

The “Adjusted Annual Contract Quantity” or “AACQ”, expressed in MMBtu, for each
Contract Year shall be equal to the ACQ for the relevant Contract Year, plus any
of the following:
5.2.1
any Round-Up Quantity for such Contract Year, determined in accordance with
Section 5.4.2; and

5.2.2
any Round-Down Quantity for the previous Contract Year, determined in accordance
with Section 5.4.3, and carried forward to the current Contract Year;

less any of the following:
5.2.3
any Major Scheduled Maintenance Quantities for such Contract Year, if any,
determined in accordance with Section 5.5;

5.2.4
any Round-Up Quantity taken in the previous Contract Year, determined in
accordance with Section 5.4.2, and carried forward as a deduction to the current
Contract Year; and

5.2.5
any Round-Down Quantity for the current Contract Year, determined in accordance
with Section 5.4.3.


5.3
Seasonal Deliveries

The AACQ for each Contract Year shall be scheduled in the ADP in two tranches
(each a “Tranche”). Subject to adjustments for major scheduled maintenance, the
first (1st) Tranche shall consist of not less than fifty percent (50%) and not
more than sixty percent (60%) of the AACQ, and the second (2nd) Tranche shall
consist of the remainder of the AACQ. The Tranches shall be scheduled as
follows:
5.3.1
the first (1st) Tranche shall be scheduled for delivery on a reasonably ratable
basis throughout the months of January, February, March, October, November and
December of the relevant Contract Year, taking into consideration planned
maintenance at the Driftwood LNG Terminal; and

5.3.2
the second (2nd) Tranche shall be scheduled for delivery on a reasonably ratable
basis throughout the months of April, May, June, July, August and September of
the relevant Contract Year, taking into consideration planned maintenance at the
Driftwood LNG Terminal.


5.4
Round-Up/Round-Down Quantities

5.4.1
If, during the development of the Annual Delivery Program for a Contract Year,
it appears that the delivery during such Contract Year of the ACQ plus



    28

--------------------------------------------------------------------------------




the quantities specified in Section 5.2.2, less the quantities specified in
Sections 5.2.3 and 5.2.4 (the “Preliminary AACQ”) would require Seller to make
available and Buyer to take a quantity of LNG that is less than a full cargo lot
(such quantity, the “Stub Quantity”), then Seller may request pursuant to
Section 8.1.4(b), or Buyer may request pursuant to Section 8.2.1, as applicable,
that the AACQ be increased by a quantity of LNG sufficient to deliver the AACQ
in full cargo lots. The other Party shall use reasonable efforts to accommodate
the request.
5.4.2
If the other Party, through the use of reasonable efforts, is able to schedule
the delivery or receipt, as applicable, of the additional LNG, then the
difference between the AACQ and the Preliminary AACQ shall be the “Round-Up
Quantity” for such Contract Year; provided, however, that the Round-Up Quantity
shall be less than a full cargo lot.

5.4.3
If the other Party, despite its exercise of reasonable efforts, is not able to
schedule the delivery or receipt, as applicable, of the additional LNG, or if
neither Party requests a Round-Up Quantity pursuant to Section 8.1.4(b) or
8.2.1, as applicable, then the Stub Quantity shall be the “Round-Down Quantity”
for such Contract Year; provided, however, that the Round-Down Quantity shall be
less than a full cargo lot.


5.5
Major Scheduled Maintenance

Seller shall be entitled, pursuant to Section 5.2.3, to reduce the AACQ in order
to perform major scheduled maintenance to the Driftwood LNG Terminal (the “Major
Scheduled Maintenance Quantity”) subject to the following conditions:
5.5.1
Seller may only exercise its right to such reduction in a Contract Year to the
extent Seller determines, as a Reasonable and Prudent Operator, that major
scheduled maintenance is required for operational reasons;

5.5.2
Seller shall notify Buyer of its exercise of, and the amount of, Major Scheduled
Maintenance Quantity pursuant to Section 8.1.1(b);

5.5.3
the Major Scheduled Maintenance Quantity reduction elected by Seller during any
Contract Year may not exceed seven decimal five percent (7.5%) of the ACQ for
such Contract Year; and

5.5.4
the cumulative amount of all Major Scheduled Maintenance Quantity reductions
elected by Seller pursuant to this Section 5.5 shall not exceed twenty-five
percent (25%) of the ACQ during any six (6) consecutive Contract Years.



    29

--------------------------------------------------------------------------------





5.6
Seller’s Delivery Obligation

5.6.1
During any Contract Year, Seller shall make available to Buyer the Scheduled
Cargo Quantity with respect to each cargo scheduled in the ADP for such Contract
Year, less;

(a)
any quantities of LNG not taken by Buyer for any reasons attributable to Buyer
(other than quantities for which Buyer is excused pursuant to this Agreement
from taking due to Seller’s breach of this Agreement), including quantities not
taken by Buyer due to Force Majeure affecting Buyer;

(b)
any quantities of LNG not made available by Seller due to Force Majeure
affecting Seller;

(c)
any quantities of LNG for which Buyer has provided a notice of suspension
pursuant to Section 5.8; and

(d)
any cargo suspended pursuant to Section 19.1.

5.6.2
Except as otherwise excused in accordance with the provisions of this Agreement,
if, during any Contract Year, for any reason other than those specified in
Section 5.6.1, Seller does not make available the Scheduled Cargo Quantity with
respect to any cargo identified in Section 5.6.1 then the amount by which the
Scheduled Cargo Quantity for such cargo exceeds the quantity of LNG made
available by Seller in relation to such cargo shall be the “Cargo DoP Quantity”.
Seller shall make a payment to Buyer for the Cargo DoP Quantity in an amount
equal to:

(a)
an amount equal to the actual, documented amount paid by Buyer for the purchase
of a replacement quantity of LNG or Gas (not to exceed the MMBtu equivalent of
the Cargo DoP Quantity), or, in respect of any Cargo DoP Quantity for which a
replacement quantity has not been purchased by Buyer (Buyer having used
commercially reasonable efforts to so purchase), the market price of LNG at such
time at the cargo’s most recently documented destination, multiplied by the
Cargo DoP Quantity; less

(b)
an amount equal to, initially, the Provisional Transfer Price for purposes of a
Provisional Invoice, and thereafter the Final Transfer Price upon the
determination thereof for purposes of the Final Invoice (in accordance with
Section 10.1.3), multiplied by the Cargo DoP Quantity; plus

(c)
any actual, reasonable and verifiable incremental costs incurred by Buyer as a
result of such failure; less



    30

--------------------------------------------------------------------------------




(d)
any actual, reasonable and verifiable savings obtained by Buyer as a result of
such failure;

(the “Cargo DoP Payment”); provided, however, that the Cargo DoP Payment shall
not exceed an amount equal to one hundred percent (100%) of, initially, the
Provisional Transfer Price for purposes of a Provisional Invoice, and thereafter
the Final Transfer Price upon the determination thereof for purposes of the
Final Invoice (in accordance with Section 10.1.3), multiplied by the Cargo DoP
Quantity. For purposes of calculating the Cargo DoP Payment, (i) the Provisional
Transfer Price and Final Transfer Price shall be determined as of the Month in
which the applicable Delivery Window begins, and (ii) if the Provisional
Transfer Price is not available at the time Buyer is otherwise ready to issue
the Provisional Invoice for the Cargo DoP Payment, then the most recently
invoiced Provisional Transfer Price for any purpose under this Agreement shall
be deemed to be the Provisional Transfer Price for purposes of such Provisional
Invoice.
5.6.3
Notwithstanding the foregoing, if the Cargo DoP Quantity is within the
operational tolerance of three percent (3%) of the Scheduled Cargo Quantity
(“Operational Tolerance”) (such Operational Tolerance to be exercised by Seller
only with respect to operational matters regarding the Driftwood LNG Terminal,
and without regard commercial considerations), the Cargo DoP Payment shall be
zero.

5.6.4
Buyer shall use reasonable efforts to mitigate Seller’s losses in accordance
with this Section 5.6.

5.6.5
Notwithstanding the provisions of Section 15, nothing in this Section 5.6 shall
limit Buyer’s right to:

(a)
recover demurrage pursuant to Section 7.12.3 and amounts in respect of boil-off
pursuant to Section 7.12.4;

(b)
recover damages specified in Section 12.3 for delivery of Off-Spec LNG; or

(c)
terminate this Agreement in accordance with Section 19.


5.7
Buyer’s Purchase Obligation

5.7.1
During any Contract Year, Buyer shall take and pay for the Scheduled Cargo
Quantity with respect to each cargo scheduled in the ADP for such Contract Year,
less:

(a)
any quantities of LNG not made available by Seller for any reasons attributable
to Seller (other than quantities for which Seller is excused



    31

--------------------------------------------------------------------------------




pursuant to this Agreement from making available due to Buyer’s breach of this
Agreement), including quantities not made available by Seller due to Force
Majeure affecting Seller;
(b)
any quantities of LNG not taken by Buyer due to Force Majeure affecting Buyer;

(c)
any quantities of LNG for which Buyer has provided a notice of suspension
pursuant to Section 5.8;

(d)
any quantities of LNG that the relevant LNG Tanker is not capable of loading due
to Seller’s delivery of LNG that has a Gross Heating Value that is less than the
value identified by Seller pursuant to Section 8.1.1(a); and

(e)
any quantities of Off-Spec LNG that Buyer is relieved from taking pursuant to
Section 12.3.

5.7.2
If, with respect to any cargo identified in Section 5.7.1, Buyer does not take
all or part of the Scheduled Cargo Quantity of such cargo, and such failure to
take is not otherwise excused pursuant to Section 5.7.1, then the amount by
which the Scheduled Cargo Quantity for such cargo exceeds the quantity of LNG
taken by Buyer in relation to such cargo shall be the “Cargo Shortfall
Quantity”.

5.7.3
Buyer shall pay Seller an amount equal to the Cargo Shortfall Quantity,
multiplied by, initially, the Provisional Transfer Price for purposes of a
Provisional Invoice, and thereafter the Final Transfer Price upon the
determination thereof for purposes of the Final Invoice (in accordance with
Section 10.1.4) (the “Cargo Shortfall Payment”). For purposes of calculating the
Cargo Shortfall Payment, the Provisional Transfer Price and Final Transfer Price
shall be determined as of the Month in which the applicable Delivery Window
begins.

5.7.4
Notwithstanding the foregoing, if the Cargo Shortfall Quantity is within the
Operational Tolerance (such Operational Tolerance to be exercised by Buyer only
with respect to operational matters regarding the LNG Tanker, and without regard
to commercial considerations), the Cargo Shortfall Payment shall be zero.

5.7.5
Seller shall offer the Cargo Shortfall Quantity to the Tellurian Partnership
Buyer, which shall have the right in its discretion to accept or reject the
offer of a Cargo Shortfall Quantity. If the Tellurian Partnership Buyer accepts
such offer, then Buyer shall pay the Cargo Shortfall Payment in accordance with
Section 10.2.4, and upon receipt of a payment from the Tellurian Partnership
Buyer of the Final Transfer Price for the Cargo Shortfall Quantity,



    32

--------------------------------------------------------------------------------




Seller shall, within ten (10) Days of Seller’s receipt of a payment from the
Tellurian Partnership Buyer for the Cargo Shortfall Quantity, refund to Buyer an
amount equal to such payment, not to exceed the Cargo Shortfall Payment. If the
Tellurian Partnership Buyer rejects such offer, then subject to Section 5.7.7,
Seller shall use reasonable efforts to sell or cause to be sold the Cargo
Shortfall Quantity (whether as LNG or Gas) to a Third Party or multiple Third
Parties through one or more sales (each such sale, a “Mitigation Sale”)
generating a Mitigation Sale Payment. Seller shall not be obliged to effect or
cause to be effected any Mitigation Sale under its third-party sales obligations
if such sales obligations were effective at the time of the earlier to occur of
(i) Buyer’s failure to take such LNG; or (ii) Buyer’s notice to Seller that it
will not take such LNG.
5.7.6
If Seller sells or causes to be sold the Cargo Shortfall Quantity or any portion
thereof in a Mitigation Sale, Seller shall, within ten (10) Days of Seller’s
receipt of the final payment from a Mitigation Sale, refund to Buyer an amount
(the “Mitigation Sale Payment”) equal to the lesser of (x) the Cargo Shortfall
Payment in respect of the Cargo Shortfall Quantity (less any Mitigation Sale
Payments already received pursuant to other Mitigation Sales in respect of the
same Cargo Shortfall Quantity) and (y) an amount calculated as follows:

(a)
the proceeds of the Mitigation Sale; plus

(b)
any actual, reasonable and verifiable savings obtained by Seller as a result of
the Mitigation Sale as opposed to the sale of LNG to Buyer, including savings
associated with reduced or avoided costs and fuel gas for LNG production and
other reduced or avoided costs; less

(c)
any actual, reasonable and verifiable incremental costs incurred by Seller as a
result of the Mitigation Sale; less

(d)
any marketing fee owed by Seller to Tellurian Trading pursuant to the LNG
Marketing Agreement.

5.7.7
Seller shall use reasonable efforts to mitigate Buyer’s losses in accordance
with this Section 5.7; provided, however, that Seller, acting as a Reasonable
and Prudent Operator, shall have the right at any time to take other actions, in
lieu of a sale of LNG to the Tellurian Partnership Buyer or a Mitigation Sale,
to mitigate the effects of a Cargo Shortfall Quantity, including reducing Gas
quantities purchased or selling any previously purchased Gas quantities. Seller
shall, as soon as reasonably possible and in any event within sixty (60)
Business Days after the end of the applicable Delivery Window, calculate the
effects of such actions on the amount of the refund to be made by Seller to
Buyer in respect of the Cargo Shortfall Quantity, which shall be calculated as
the net proceeds of any such actions, plus actual, reasonable and verifiable



    33

--------------------------------------------------------------------------------




savings including savings associated with reduced or avoided costs, fuel gas for
LNG production and any other third-party costs, less any actual, reasonable and
verifiable incremental costs incurred by Seller as a result of taking such other
mitigating actions. Notwithstanding the foregoing, such actions and any
resulting refund determined by Seller shall not alleviate Buyer of its
obligation to pay the Cargo Shortfall Payment in accordance with Section 5.7.3.
5.7.8
Any Mitigation Sale entered into by Seller with a Third Party pursuant to terms
proposed to Seller by Tellurian Trading pursuant to the LNG Marketing Agreement
shall be deemed to satisfy any obligation of Seller under this Agreement to
mitigate Buyer’s losses pursuant to this Section 5.7.


5.8
Buyer’s Right to Suspend Deliveries

5.8.1
Subject to the remainder of this Section 5.8, Buyer may elect to suspend
delivery of any cargo scheduled in the ADP by providing notice of such election
to Seller on or prior to the twentieth (20th) Day of the Month that is two (2)
Months prior to the Month in which the relevant cargo’s Delivery Window is
scheduled to begin. If a cargo has been suspended pursuant to this Section
5.8.1, Seller shall be relieved of its obligation to make available such cargo
to Buyer pursuant to Section 5.6.

5.8.2
Buyer shall pay a suspension fee (the “Suspension Fee”) for each cargo suspended
pursuant to Section 5.8.1, in an amount equal to the lower of (a) the Scheduled
Cargo Quantity of such cargo multiplied by an amount equal to USD three decimal
zero zero (US$3.00) per MMBtu, plus or minus the applicable Facilities Charge in
accordance with Exhibit B of the General Partner LLC Agreement; and (b) the
Scheduled Cargo Quantity of such cargo, multiplied by an amount equal to the sum
of the applicable Opex Costs, Final Debt Service Costs and Final Coverage
Amount, plus or minus the applicable Facilities Charge in accordance with
Exhibit B of the General Partner LLC Agreement. Buyer shall pay the Suspension
Fee in accordance with Section 10.2.2.


6.
Delivery Point, Title and Risk, Destination


6.1
Delivery Point

Seller shall deliver LNG to Buyer, subject to the terms and conditions of this
Agreement, at the point at which the flange coupling of the LNG loading line at
the Driftwood LNG Terminal (or at any alternate LNG liquefaction terminal agreed
to pursuant to Section 3.1.2) joins the flange coupling of the LNG intake
manifold of the relevant LNG Tanker (“Delivery Point”).


    34

--------------------------------------------------------------------------------





6.2
Title and Risk

Title to, and all risks in respect of, the LNG sold by Seller pursuant to this
Agreement shall pass from Seller to Buyer as the LNG passes the Delivery Point.

6.3
Destination

Subject to Section 25.1, Buyer shall be free to (i) sell such LNG free on board
at the Driftwood LNG Terminal or at any other point during a voyage, or at or
after the unloading of any LNG purchased hereunder and (ii) transport the LNG
to, and market the LNG at, any destination of its choosing, in accordance with
the provisions of this Agreement.

7.
Transportation and Loading


7.1
Transportation by Buyer

Buyer shall, in accordance with this Agreement, Applicable Laws, Approvals and
International Standards, provide, or cause to be provided, transportation from
the Delivery Point of all quantities of LNG delivered hereunder to Buyer. Such
transportation shall begin immediately after delivery of such LNG.

7.2
Driftwood LNG Terminal

7.2.1
During the period from the Effective Date and continuing through the Date of
Full Operations of each Phase 1 Plant, Seller shall proceed diligently to
construct, test, commission, maintain and operate such Plant in accordance with
the standards and specifications set forth in Section 7.2.3 or cause the same to
occur.

7.2.2
During the period from the Date of Full Operations of a Phase 1 Plant and
continuing throughout the Term, Seller shall own, or have access to and use of,
and maintain and operate or cause to be maintained and operated, the Driftwood
LNG Terminal in accordance with the following: (a) the terms and conditions set
forth in this Agreement; (b) Applicable Laws; (c) International Standards; and
(d) to the extent not inconsistent with International Standards, such good and
prudent practices as are generally followed in the LNG industry by Reasonable
and Prudent Operators of similar LNG liquefaction terminals.

7.2.3
The Driftwood LNG Terminal shall include the following:

(a)
systems for communications with LNG Tankers;

(b)
at least one berth, capable of berthing and mooring an LNG Tanker having a
displacement of no more than one hundred forty-nine thousand (149,000) tons, an
overall length of no more than one



    35

--------------------------------------------------------------------------------




thousand thirty-four (1,034) feet (approximately three hundred fifteen (315)
meters), a beam of no more than one hundred sixty-four (164) feet (approximately
fifty (50) meters), and a draft of no more than forty (40) feet (approximately
twelve (12) meters), which LNG Tankers can safely reach, and safely depart,
fully laden, and at which LNG Tankers can lie safely berthed and load at all
states of the tide safely afloat;
(c)
lighting sufficient to permit loading operations by day or by night, to the
extent permitted by Governmental Authorities (it being acknowledged, however,
that Seller shall in no event be obligated to allow nighttime berthing
operations at the Driftwood LNG Terminal if Seller determines that such
operations during nighttime hours could pose safety or operational risks to the
Driftwood LNG Terminal, an LNG Tanker, or a Third Party);

(d)
facilities capable of loading LNG at an approximate rate of up to twelve
thousand (12,000) cubic meters per hour at the Delivery Point, with three (3)
LNG loading arms each having a reasonable operating envelope to allow for ship
movement in accordance with International Standards;

(e)
a vapor return line system of sufficient capacity to allow for transfer of Gas
necessary for safe LNG loading operations to take place at the allocated rates
described in Section 7.2.3(d);

(f)
a suitable gangway allowing access to each LNG Tanker from the Driftwood LNG
Terminal;

(g)
emergency shut down system capable of interconnecting with an LNG Tanker at
berth;

(h)
LNG storage facilities;

(i)
LNG liquefaction facilities;

(j)
qualified and competent personnel, fluent in English to coordinate with the LNG
Tanker during loading operations; and

(k)
facilities for the sampling and analysis of LNG.

7.2.4
Services and facilities not provided by Seller include the following:
(a) facilities and loading lines for liquid or gaseous nitrogen to service an
LNG Tanker; (b) facilities for providing bunkers; (c) facilities for the
handling and delivery to the LNG Tanker of ship’s stores, provisions and



    36

--------------------------------------------------------------------------------




spare parts; and (d) nitrogen rejection. Buyer shall be required to obtain
towing, escort, line handling, and pilot services as described in Section 7.5.3.

7.3
Compatibility of the Driftwood LNG Terminal with LNG Tankers

7.3.1
Buyer shall ensure, at no cost to Seller, that each of the LNG Tankers is fully
compatible with the general specifications set forth in Section 7.2.3 and any
modifications made to the Driftwood LNG Terminal that are Required
Modifications. Should an LNG Tanker fail materially either to be compatible with
the Driftwood LNG Terminal, or to be in compliance with the provisions of
Sections 7.5 and 7.6, Buyer shall not employ such LNG Tanker until it has been
modified to be so compatible or to so comply.

7.3.2
During the period from the Date of Full Operations of a Phase 1 Plant and
continuing throughout the Term, Seller shall be entitled to modify the Driftwood
LNG Terminal in any manner whatsoever, provided that: (w) such modifications do
not render the Driftwood LNG Terminal noncompliant with International Standards;
(x) such modifications do not render the Driftwood LNG Terminal incompatible
with an LNG Tanker that is compatible with the general specifications set forth
in Section 7.2.3; (y) such modifications, once finalized, do not reduce the
ability of Seller to make available LNG in accordance with the terms of this
Agreement; and (z) such modifications do not otherwise conflict with Seller’s
obligations hereunder. Notwithstanding the foregoing, Seller may modify the
Driftwood LNG Terminal in a manner that would render it incompatible with an LNG
Tanker if such modification is required by and is made pursuant to a change in
Applicable Laws, a change in required Approvals, or a change in International
Standards (each such modification, a “Required Modification”).

7.3.3
In the event the LNG Tanker fails to be compatible with the Driftwood LNG
Terminal due to a modification to the Driftwood LNG Terminal that is not a
Required Modification, the actual and documented costs and expenses incurred by
Buyer solely as a result of such modification, including as a result of delays
in the berthing of the LNG Tanker at the Driftwood LNG Terminal, repositioning
of the LNG Tanker, and of the modifications of the LNG Tanker directly caused by
such modification shall be reimbursed by Seller to Buyer.


7.4
Buyer Inspection Rights in Respect of the Driftwood LNG Terminal

7.4.1
Upon giving reasonable advance notice and obtaining Seller’s prior written
consent, which consent shall not be unreasonably withheld or delayed, a
reasonable number of Buyer’s designated representatives may from time to time
(including during the period of construction of the Driftwood LNG Terminal), (x)
not more often than once every calendar quarter or (y) following a material
change to the Driftwood LNG Terminal (excluding during the period of
construction of the Driftwood LNG Terminal), inspect



    37

--------------------------------------------------------------------------------




the operation of the Driftwood LNG Terminal, and not more often than once every
five (5) years, audit the health and safety policies, procedures and records of
the Driftwood LNG Terminal, of Seller and of operator of the Driftwood LNG
Terminal. Such inspection or audit shall occur between 8:00 a.m. Central Time
and 5:00 p.m. Central Time on a Business Day scheduled by Seller. Seller shall
use commercially reasonable efforts to schedule the inspection or audit on the
date requested by Buyer. Any such inspection or audit shall be at Buyer’s sole
risk and expense. In conjunction with any such inspection or audit, Seller shall
provide, and shall procure that its Affiliates provide, Buyer reasonable access
at reasonable times and places (taking into consideration schedule impact) to
(a) relevant personnel in order to discuss the progress of the construction of
the Driftwood LNG Terminal and the operation and maintenance of the Driftwood
LNG Terminal (as applicable) and (b) relevant documentation, if any, available
to Seller in support of such discussions. Buyer (and its designees) shall carry
out any such inspection or audit without any interference with or hindrance to
the safe and efficient operation of the Driftwood LNG Terminal. Buyer’s right to
inspect and audit the Driftwood LNG Terminal shall be limited to verifying
Seller’s compliance with Seller’s obligations under this Agreement. No
inspection or audit (or lack thereof) of the Driftwood LNG Terminal by Buyer
hereunder, or any requests or observations made to Seller or its representatives
by or on behalf of Buyer in connection with any such inspection or audit, shall
(i) modify or amend Seller’s obligations, representations, warranties and
covenants hereunder; or (ii) constitute an acceptance or waiver by Buyer of
Seller’s obligations hereunder.
7.4.2
Buyer shall indemnify and hold Seller and its Affiliates harmless from any
Claims and Losses resulting from Buyer’s inspection or audit of the Driftwood
LNG Terminal pursuant to Section 7.4.1.

7.4.3
Buyer shall have the right to reject the Driftwood LNG Terminal if it does not
comply materially with the provisions of Section 7, provided that:

(a)
neither the exercise nor the non-exercise of such right shall reduce the
responsibility of Seller to Buyer in respect of the Driftwood LNG Terminal and
its operation, nor increase Buyer’s responsibilities to Buyer or Third Parties
for the same; and

(b)
without prejudice to Section 14, Seller’s obligations under this Agreement shall
not be excused or suspended by reason of the Driftwood LNG Terminal failing to
comply materially with the provisions of this Agreement.



    38

--------------------------------------------------------------------------------





7.5
LNG Tankers

7.5.1
Buyer shall cause each LNG Tanker to comply with the requirements of this
Section 7.5 and the requirements of Section 7.6 in all respects.

7.5.2
Each LNG Tanker shall comply with all Applicable Laws and International LNG
Vessel Standards, including those that relate to seaworthiness, design, safety,
environmental protection and navigation, and shall obtain all Approvals required
by Governmental Authorities, in each case to enable such LNG Tanker to enter,
leave and carry out all required operations at the Driftwood LNG Terminal. Each
LNG Tanker shall at all times have on board valid documentation evidencing all
such Approvals. Each LNG Tanker shall at all times be in possession of valid
documents of compliance and safety management certificates, and shall have an
effective management system in operation and an emergency response plan that
addresses all identified risks and provides proper controls for dealing with
these risks.

7.5.3
Buyer shall be required to obtain towing, escort, line handling, and pilot
services, in accordance with this Section 7.5.3. Seller shall cause an Affiliate
of Seller to procure tug services at the Driftwood LNG Terminal from a competent
and experienced tug services provider. As soon as reasonably practicable after
the Affiliate has so contracted for tug services, Seller shall notify Buyer
thereof. Prior to the arrival of any LNG Tanker at the Loading Port, Buyer shall
cause Transporter or the master of each LNG Tanker (acting on behalf of the
ship-owner and charterer) making use of the port or marine facilities at the
Loading Port on behalf of Buyer, to enter into a tug services agreement with the
designated Affiliate of Seller for Buyer’s procurement, at its sole risk and
expense, of tug services at the Driftwood LNG Terminal, which tug services shall
include towing and escort services. Such agreement shall provide that the fees
for tug services shall be paid by the Transporter to the designated Affiliate of
Seller. Fees and other significant terms of the tug services agreement shall be
in line with those at similar liquefaction facilities located on the United
States Gulf Coast. In the event the Transporter or the master of an LNG Tanker
fails to execute a tug services agreement that complies with the requirements of
this Section 7.5.3, Seller may refuse to make LNG available and in such event,
Buyer shall be deemed to have failed to take the applicable Scheduled Cargo
Quantity, and Sections 5.7.2 to 5.7.8 shall apply. Seller shall cause line
handling services to be provided at the Driftwood LNG Terminal for Buyer’s
procurement at Buyer’s sole risk and expense. Pilot services shall be obtained
by Buyer in accordance with the requirements of Governmental Authorities.
Without prejudice to Seller’s obligations to secure towing, escort, line
handling, and pilot services in accordance with this Section 7.5.3, Seller and
its designated Affiliate procuring the tug services shall have no liability to
Buyer for the performance



    39

--------------------------------------------------------------------------------




of the tug services or any other marine services by the designated tug services
provider or any other marine services providers.
7.5.4
Buyer shall pay or cause to be paid: (a) all Port Charges directly to the
appropriate Person (including reimbursing Seller for any documented Port Charges
paid by Seller or Seller’s operator on Buyer’s behalf); and (b) all documented
charges payable by reason of any LNG Tanker having to shift from berth at the
Driftwood LNG Terminal as a result of the action or inaction of Buyer.

7.5.5
Each LNG Tanker must satisfy the following requirements:

(a)
Except as otherwise mutually agreed in writing by the Parties, each LNG Tanker
shall be compatible with the specifications of the Driftwood LNG Terminal
identified in Section 7.2.3 and any modifications to the Driftwood LNG Terminal
pursuant to Section 7.3.2, and shall be of a sufficient size to load the
applicable Scheduled Cargo Quantity. If Buyer’s LNG Tanker is not capable of
loading the applicable Scheduled Cargo Quantity, Buyer shall be deemed to have
failed to take the shortfall quantity and the provisions of Sections 5.7.2 to
5.7.8 shall apply, except that Buyer shall not be deemed to have failed to take
a shortfall quantity and the provisions of Sections 5.7.2 to 5.7.8 shall not
apply if the volume equivalent of the Scheduled Cargo Quantity at the nominated
Gross Heating Value has been loaded.

(b)
Except as otherwise agreed in writing by Seller, which agreement shall not be
unreasonably withheld or delayed, each LNG Tanker shall have a gross volumetric
capacity between one hundred twenty-five thousand (125,000) cubic meters and two
hundred sixteen thousand (216,000) cubic meters.

(c)
Each LNG Tanker shall be, in accordance with International Standards, (i) fit in
every way for the safe loading, handling and carrying of LNG in bulk at
atmospheric pressure; (ii) tight, staunch, strong and otherwise seaworthy; and
(iii) equipped with facilities for mooring and unmooring and with cargo handling
and storage systems (including instrumentation) necessary for the safe loading,
handling, carrying and measuring of LNG, in each case in good order and
condition.

(d)
Each LNG Tanker shall at all times be maintained in class with any
classification society that is a member of International Association of
Classification Societies Ltd. (IACS) and that has experience in the
classification of LNG vessels.



    40

--------------------------------------------------------------------------------




(e)
Each LNG Tanker shall have been constructed to all applicable International
Standards (including the International Code for the Construction and Equipment
of Ships Carrying Liquefied Gases in Bulk).

(f)
Each LNG Tanker shall comply with, and shall be fully equipped, supplied,
operated, and maintained to comply with, all applicable International Standards
and Applicable Laws, including those that relate to seaworthiness, design,
safety, environmental protection, navigation, and other operational matters, and
all procedures, permits, and approvals of Governmental Authorities for LNG
vessels that are required for the transportation and loading of LNG at the
Loading Port. Unless approved by Seller in writing, which approval shall not be
unreasonably withheld or delayed, an LNG Tanker shall be prohibited from
engaging in any maintenance, repair or in-water surveys while berthed at the
Driftwood LNG Terminal. Each LNG Tanker shall comply fully with the guidelines
of any Governmental Authority of the United States of America.

(g)
The officers and crew of each LNG Tanker shall have the ability, experience,
licenses and training commensurate with the performance of their duties in
accordance with internationally accepted standards with which it is customary
for Reasonable and Prudent Operators of LNG vessels to comply and as required by
Governmental Authorities and any labor organization having jurisdiction over the
LNG Tanker or her crew. Without in any way limiting the foregoing, the master,
chief engineer, all cargo engineers and all deck officers shall be fluent in
written and oral English and shall maintain all records and provide all reports
with respect to the LNG Tanker in English.

(h)
Each LNG Tanker shall have communication equipment complying with applicable
regulations of Governmental Authorities and permitting such LNG Tanker to be in
constant communication with the Driftwood LNG Terminal, the Vessel Traffic
Information System (VTIS) and other vessels in the area.

(i)
Provided that the Driftwood LNG Terminal supplies a vapor return line meeting
the requirements of Section 7.2.3(e), each LNG Tanker shall be capable of
loading a full cargo of LNG in a maximum of nineteen (19) hours, in addition to
any time for the connecting, cooling, draining, purging and disconnecting of
liquid arms.

(j)
Each LNG Tanker shall procure and maintain Hull and Machinery Insurance and P&I
Insurance in accordance with Section 15.6.



    41

--------------------------------------------------------------------------------





7.6
LNG Tanker Inspections; LNG Tanker Vetting Procedures; Right to Reject LNG
Tanker

7.6.1
During the Term, on prior reasonable notice to Buyer, Seller may, at its sole
risk, send its qualified representatives to inspect during normal working hours
any LNG Tanker as Seller may consider necessary to ascertain whether the LNG
Tanker complies with this Agreement. Seller shall bear all the costs and
expenses in connection with any inspection conducted hereunder. Any such
inspection may include, as far as is practicable having regard to the LNG
Tanker’s operational schedule, examination of the records related to the LNG
Tanker’s hull, cargo and ballast tanks, machinery, boilers, auxiliaries and
equipment; examination of the LNG Tanker’s deck, engine and official log books;
review of records of surveys by the LNG Tanker’s classification society and
relevant Governmental Authorities; and review of the LNG Tanker’s operating
procedures and performance of surveys, both in port and at sea. Additionally,
each LNG Tanker shall have been inspected and reported upon by a SIRE Accredited
Inspector within six (6) Months of the time of its initial use at the Driftwood
LNG Terminal, and each LNG Tanker shall be reported upon by a SIRE Accredited
Inspector once every twelve (12) Months for the first ten (10) years of such LNG
Tanker’s useful life and once every six (6) Months thereafter, and each
inspection report of such SIRE Accredited Inspector shall show, to the
reasonable satisfaction of Seller, no material deficiencies in the safety or
operability of such LNG Tanker. Any inspection carried out pursuant to this
Section 7.6.1: (a) shall not interfere with, or hinder, any LNG Tanker’s safe
and efficient construction or operation; and (b) shall not entitle Seller or any
of its representatives to make any request or recommendation directly to
Transporter except through Buyer. No inspection (or lack thereof) of an LNG
Tanker hereunder shall: (i) modify or amend Buyer’s obligations,
representations, warranties, and covenants hereunder; or (ii) constitute an
acceptance or waiver by Seller of Buyer’s obligations hereunder.

7.6.2
Seller shall indemnify and hold Buyer and its Affiliates harmless from any
Claims and Losses resulting from Seller’s inspection of any LNG Tanker pursuant
to Section 7.6.1.

7.6.3
Buyer shall comply with all LNG Tanker vetting procedures, as set forth in the
Driftwood Marine Operations Manual.

7.6.4
Seller shall have the right to reject any LNG vessel that Buyer intends to use
to take delivery of LNG hereunder at the Driftwood LNG Terminal if such LNG
vessel does not comply materially with the provisions of Section 7, provided
that:

(a)
neither the exercise nor the non-exercise of such right shall reduce the
responsibility of Buyer to Seller in respect of such LNG vessel



    42

--------------------------------------------------------------------------------




and her operation, nor increase Seller’s responsibilities to Buyer or Third
Parties for the same; and
(b)
Buyer’s obligations under this Agreement shall not be excused or suspended by
reason of Buyer’s inability (pursuant to the foregoing) to use a vessel as an
LNG Tanker.


7.7
Port Liability Agreement

7.7.1
Buyer shall cause Transporter or the master of each LNG Tanker (acting on behalf
of the ship-owner and charterer) making use of the port or marine facilities at
the Loading Port on behalf of Buyer, to execute a Port Liability Agreement prior
to such LNG Tanker’s arrival at the Loading Port. Seller shall engage in good
faith consultation with Buyer in the development of the form of the Port
Liability Agreement and shall act as a Reasonable and Prudent Operator in
developing the form of the Port Liability Agreement. The Port Liability
Agreement shall treat Transporter in a non-discriminatory manner in comparison
to all other owners and charterers of LNG vessels that use or transit the
Loading Port. In the event the master of an LNG Tanker fails to execute the Port
Liability Agreement, Buyer shall indemnify and hold Seller and its Affiliates
harmless from any Claims brought against, or Losses incurred by Seller or any of
its Affiliates arising from such failure. If, as a result of Transporter
executing the Port Liability Agreement, Transporter is liable to the LNG
Tanker’s P&I Club for an additional premium for the LNG Tanker’s P&I indemnity
coverage, and if Buyer is liable to Transporter for such additional premium,
then Seller shall pay Buyer for such additional premium, but only to the extent
such additional premium relates to such LNG Tanker calling at the Loading Port.

7.7.2
Subject to Section 7.7.1 and without prejudice to the terms of the Port
Liability Agreement and the obligations of Buyer or its Affiliate pursuant to
the Partnership Agreement and any equity capital contribution agreement with the
Partnership, Seller releases Buyer, its Affiliates and their respective
shareholders and members, officers, directors, employees, designees,
representatives, and agents from liability to Seller incident to all Claims and
Losses that may exist, arise or be threatened currently or in the future at any
time following the Effective Date and whether or not of a type contemplated by
either Party at any time, brought by any Person for injury to, illness or death
of any employee of Seller, or for damage to or loss of the Driftwood LNG
Terminal, which injury, illness, death, damage or loss arises out of, is
incident to, or results from the performance or failure to perform this
Agreement by Buyer, or any of its Affiliates, shareholders and members,
officers, directors, employees, designees, representatives and agents.

7.7.3
Subject to Section 7.7.1 and without prejudice to the terms of Section 12 or the
Port Liability Agreement, Buyer releases Seller, its Affiliates, and their



    43

--------------------------------------------------------------------------------




respective shareholders, officers, members, directors, employees, designees,
representatives, and agents from liability to Buyer incident to all Claims and
Losses that may exist, arise or be threatened currently or in the future at any
time following the Effective Date and whether or not of a type contemplated by
either Party at any time, brought by any Person for injury to, illness or death
of any employee of Buyer or its Affiliates, or for damage to or loss of any LNG
Tanker, which injury, illness, death, damage or loss arises out of, is incident
to, or results from the performance or failure to perform this Agreement by
Seller or its Affiliates, shareholders officers, members, directors, employees,
designees, representatives and agents.
7.7.4
The initial form of Port Liability Agreement developed in accordance with
Section 7.7.1 may be amended from time to time without consent of Buyer only if
after any such amendment the revised terms of such Port Liability Agreement: (a)
do not negatively impact Buyer’s ability to perform its obligations or exercise
its rights under this Agreement, (b) treat Transporter in a non-discriminatory
manner in comparison to all other owners and charterers of LNG vessels that use
or transit the Loading Port, and (c) do not prevent any Transporter from
obtaining full P&I indemnity coverage from a P&I Club, and such P&I indemnity
will cover all Claims and Losses pursuant to such Port Liability Agreement in
relation to use of the Loading Port by an LNG Tanker. Seller shall promptly
notify Buyer upon any amendment to the Port Liability Agreement and shall
provide a copy of the amended Port Liability Agreement to Buyer.


7.8
Driftwood Marine Operations Manual

Seller shall deliver to Buyer prior to the later of (a) the date that is thirty
(30) Days after the Effective Date and (b) the Date of Substantial Completion of
Plant 1, a copy of the marine operations manual developed for the Driftwood LNG
Terminal (as amended from time to time in accordance with this Section 7.8, the
“Driftwood Marine Operations Manual”) which will govern activities at the
Driftwood LNG Terminal, consistent with Applicable Laws and International
Standards, and which will apply to each LNG Tanker and each other LNG vessel
berthing and loading at, and departing from, the Driftwood LNG Terminal. In the
event of a conflict between this Agreement and the Driftwood Marine Operations
Manual, the provisions of this Agreement shall control. Seller shall engage in
good faith consultation with Buyer prior to making any amendment or revision to
the Driftwood Marine Operations Manual and shall act as a Reasonable and Prudent
Operator in making any such revisions or amendments to the Driftwood Marine
Operations Manual and any such revisions or amendments shall be consistent with
Applicable Laws and International Standards. Seller shall promptly notify Buyer
upon any revision or amendment to the Driftwood Marine Operations Manual and
shall provide a copy of the amended Driftwood Marine Operations Manual to Buyer.
The Driftwood Marine Operations


    44

--------------------------------------------------------------------------------




Manual shall be materially in line with those at similar liquefaction facilities
located on the United States Gulf Coast.

7.9
Loading of LNG Tankers

7.9.1
Except as otherwise specifically provided, the terms of this Section 7.9 shall
apply to all LNG Tankers calling at the Driftwood LNG Terminal.

7.9.2
Not later than twenty (20) Days prior to the ETA, Buyer shall notify, or cause
the master of the LNG Tanker to notify, Seller of the information specified
below (“In-Transit First Notice”):

(a)
name of the LNG Tanker, the volume of LNG onboard at the time the relevant
notice is issued and the operator and owner of such LNG Tanker;

(b)
any operational deficiencies in the LNG Tanker that may affect either its
performance at the Driftwood LNG Terminal or its approach to or departure from
the Driftwood LNG Terminal;

(c)
whether the LNG Tanker will require cool-down service upon arrival at the
Driftwood LNG Terminal, and, if so, the quantity of LNG (in cubic meters)
estimated to be required for such cool-down service;

(d)
whether the LNG Tanker will require gas-up service upon arrival at the Driftwood
LNG Terminal; and

(e)
the ETA.

7.9.3
With respect to each LNG Tanker scheduled to call at the Driftwood LNG Terminal,
Buyer shall give, or cause the master of the LNG Tanker to give, to Seller the
following notices. Each such notice shall include details of any significant
change in the information provided pursuant to Section 7.9.2 (as updated
pursuant to subsequent notices) since the immediately preceding notice was given
(including, subject to Sections 7.6 and 8.3, any change to the LNG Tanker):

(a)
A second notice (“In-Transit Second Notice”), which shall be sent ninety-six
(96) hours prior to the ETA set forth in the In-Transit First Notice or as soon
as practicable prior to such ETA if the sea time between the point of departure
of the LNG Tanker and the Loading Port is less than ninety-six (96) hours,
stating the LNG Tanker’s then ETA. If, thereafter, such ETA changes by more than
six (6) hours, Buyer shall give promptly, or cause the master of the LNG Tanker
to give promptly, to Seller notice of the corrected ETA;



    45

--------------------------------------------------------------------------------




(b)
A third notice (“In-Transit Third Notice”), which shall be sent forty-eight (48)
hours prior to the ETA set forth in the In-Transit Second Notice (as corrected),
confirming or amending such ETA. If, thereafter, such ETA changes by more than
six (6) hours, Buyer shall give promptly, or cause the master of the LNG Tanker
to give promptly, to Seller notice of the corrected ETA;

(c)
A fourth notice (“In-Transit Fourth Notice”), which shall be sent twenty-four
(24) hours prior to the ETA set forth in the In-Transit Third Notice (as
corrected), confirming or amending such ETA. If, thereafter, such ETA changes by
more than three (3) hours, Buyer shall give promptly, or cause the master of the
LNG Tanker to give promptly, to Seller notice of the corrected ETA;

(d)
A fifth notice (“In-Transit Final Notice”), which shall be sent twelve (12)
hours prior to the ETA set forth in the In-Transit Fourth Notice (as corrected),
confirming or amending such ETA. If, thereafter, such ETA changes by more than
one (1) hour, Buyer shall give promptly, or cause the master of the LNG Tanker
to give promptly, to Seller notice of the corrected ETA; and

(e)
An NOR, which shall be given at the time prescribed in Section 7.10.

7.9.4
Except where prohibited by any applicable Governmental Authority or
International Standards, Buyer shall have the right to cause an LNG Tanker to
burn Gas as fuel during operations at the Driftwood LNG Terminal (including
while conducting cargo loading operations). Any quantity of Gas burned as fuel
pursuant to this Section 7.9.4 shall be taken into account for purposes of
determining the quantity of LNG loaded in accordance with Exhibit A.

7.9.5
Seller shall have a right to use or dispose of, or cause to be used or disposed
of, all Gas returned to the Driftwood LNG Terminal during cool-down or gas-up
operations without compensation to Buyer. Seller shall have a right to use or
dispose of, or cause to be used or disposed of, all Gas returned to the
Driftwood LNG Terminal during loading operations, provided that Gas returned to
the Driftwood LNG Terminal during loading shall be deducted for determining the
quantity loaded for Buyer’s account in accordance with Paragraph 11(c)(ii) of
Exhibit A and the formula set out in Paragraph 12.4 of Exhibit A.


7.10
Notice of Readiness

7.10.1
The master of an LNG Tanker or such master’s agent shall tender the NOR to
Seller upon arrival at the PBS or any customary anchorage location for LNG
vessels seeking to transit the Calcasieu ship channel, provided that such



    46

--------------------------------------------------------------------------------




LNG Tanker has received all required Approvals from the relevant Governmental
Authorities (including security clearance from the US Coast Guard) that are
required to transit to a berth of the Driftwood LNG Terminal, and is ready,
willing, and able, to proceed to berth and load LNG or to commence cool-down or
gas-up operations (as applicable).
7.10.2
A valid NOR given under Section 7.10.1 shall become effective as follows:

(a)
For an LNG Tanker that tenders its NOR according to Section 7.10.1 at any time
prior to or during the Delivery Window allocated to such LNG Tanker, an NOR
shall become effective when the LNG Tanker is all fast at a berth of the
Driftwood LNG Terminal and has received all required Approvals from the relevant
Governmental Authorities (including security clearance from the US Coast Guard);
and

(b)
For an LNG Tanker that tenders its NOR according to Section 7.10.1 at any time
after the expiration of the Delivery Window, an NOR shall become effective when,
after Seller has notified the LNG Tanker that Seller is ready to receive the LNG
Tanker, the LNG Tanker is all fast at a berth of the Driftwood LNG Terminal and
has received all required Approvals from the relevant Governmental Authorities
(including security clearance from the US Coast Guard).


7.11
Berthing Assignment

7.11.1
Seller shall berth or caused to be berthed an LNG Tanker which has tendered NOR
before or during its Delivery Window promptly after Seller determines such LNG
Tanker will not interfere with berthing and loading of any other scheduled LNG
vessel with a higher berthing priority but in no event later than the end of the
Delivery Window allocated to such LNG Tanker; provided, however, that if Seller
does not berth or cause to be berthed such LNG Tanker by the end of the Delivery
Window, (a) Seller shall use reasonable efforts to berth or cause to be berthed
such LNG Tanker within forty-eight (48) hours after the end of its Delivery
Window, (b) Buyer shall use reasonable efforts to cause the LNG Tanker to remain
at the PBS or applicable anchorage location for the Driftwood LNG Terminal, and
(c) Buyer’s sole recourse and remedy during such period of time for Seller’s
failure to berth or cause to be berthed the LNG Tanker by the end of the
Delivery Window shall be demurrage pursuant to Section 7.12.3, payment for
excess boil-off pursuant to Section 7.12.4 and provision by Seller of a
cool-down pursuant to Section 7.16.1(b). If (i) at any time during such
forty-eight (48) hour period, Buyer is no longer able, having used reasonable
efforts, to cause the LNG Tanker to remain at the PBS or applicable anchorage
location, or (ii) the forty-eight (48) hour period expires, and in either case
Seller has not berthed or caused to be berthed the LNG Tanker, and such delay is
not attributable to a reason that would result in an extension of Allotted
Laytime under Section 7.12.1,



    47

--------------------------------------------------------------------------------




then Seller shall be deemed to have failed to make the Scheduled Cargo Quantity
of the relevant cargo available for delivery and the provisions of Sections
5.6.2 to 5.6.4 shall apply. Notwithstanding the foregoing, if, as a result of
the Driftwood LNG Terminal not being ready to berth for reasons attributable to
Buyer or Buyer’s Affiliates, Seller fails to make available a cargo, Buyer shall
be deemed to have failed to take such cargo and the provisions of Sections 5.7.2
to 5.7.8 shall apply.
7.11.2
For each delivery window period, Seller shall determine or cause to be
determined the berthing priority among LNG vessels which have tendered NOR
before or during their scheduled delivery window as follows:

(a)
The first berthing priority for a delivery window period shall be for an LNG
vessel scheduled for such delivery window period. Priority within this group
shall be given to the LNG vessel which has first tendered to Seller its NOR.
Once an LNG vessel achieves a first berthing priority pursuant to this Section
7.11.2(a) or 7.11.2(c), such LNG vessel shall maintain such priority until such
LNG vessel is berthed, so long as its tendered NOR does not become invalid
pursuant to Section 7.13.1;

(b)
The second berthing priority for a delivery window period shall be for an LNG
vessel scheduled for arrival before such delivery window period, which tendered
to Seller its NOR prior to or during its scheduled delivery window but which was
unable to proceed to berth for reasons not attributable to Buyer, the
Transporter, the LNG Tanker or its master, crew, owner or operator. Priority
within this group shall be given to the LNG vessel which has first tendered to
Seller its NOR; and

(c)
The third berthing priority for a delivery window period shall be for an LNG
vessel scheduled for arrival after such delivery window period. Priority within
this group shall be given to the LNG vessel which has first tendered to Seller
its NOR. An LNG vessel with third berthing priority pursuant to this Section
7.11.2(c) will achieve a first berthing priority on its scheduled delivery
window pursuant to Section 7.11.2(a) if such LNG vessel has not been berthed
prior to such date, so long as its tendered NOR does not become invalid pursuant
to Section 7.13.1.

7.11.3
If an LNG Tanker tenders NOR after the end of its Delivery Window, Seller shall
use reasonable efforts to berth or cause to be berthed such LNG Tanker as soon
as reasonably practical; provided, however, that, unless otherwise agreed with
Buyer, Seller shall have no obligation to use such efforts to berth or cause to
be berthed an LNG Tanker that tenders NOR more than forty-eight (48) hours after
the end of its Delivery Window. If, as of the forty-



    48

--------------------------------------------------------------------------------




eighth (48th) hour after the end of the Delivery Window, the LNG Tanker has not
tendered NOR, and such delay is not attributable to a reason that would result
in an extension of Allowed Laytime under Sections 7.13.2(a)(i)-(viii), Buyer
shall be deemed to have failed to take delivery of the Scheduled Cargo Quantity
of the relevant cargo and the provisions of Sections 5.7.2 to 5.7.8 shall apply.

7.12
Berth Laytime

7.12.1
The allotted laytime for each LNG Tanker (“Allotted Laytime”) shall be thirty
(30) hours, as extended by any period of delay that is caused by:

(a)
reasons attributable to a Governmental Authority, Buyer, the Transporter, the
LNG Tanker or its master, crew, owner or operator or any Third Party outside of
the reasonable control of Seller, Seller’s Affiliates or the operator of the
Driftwood LNG Terminal, including security clearance review by the US Coast
Guard;

(b)
Force Majeure or Adverse Weather Conditions;

(c)
unscheduled curtailment or temporary discontinuation of operations at the
Driftwood LNG Terminal necessary for reasons of safety, except to the extent
such unscheduled curtailment or temporary discontinuation of operations is due
to Seller’s failure to operate and maintain its facilities as a Reasonable and
Prudent Operator;

(d)
time at berth during any cool-down pursuant to Sections 7.16.1(a) and (c);

(e)
time at berth during any gas-up pursuant to Section 7.17;

(f)
nighttime transit restrictions, if applicable;

(g)
time to transit from the PBS or anchorage location, as applicable, to a berth of
the Driftwood LNG Terminal, in the event Actual Laytime commences pursuant to
Section 7.12.2(a)(1); and

(h)
any other interruption impacting the Loading Port, including the unavailability
or delay of Pilot services, tugs, and other similar interruptions, to the extent
such interruptions are not caused by reasons attributable to Seller or the
operator of the Driftwood LNG Terminal.

7.12.2
The actual laytime for each LNG Tanker (“Actual Laytime”) shall commence (a) if
a valid NOR was given pursuant to Section 7.10.1 prior to or during the Delivery
Window for such LNG Tanker, the earlier of (1) twelve (12) hours after the later
of the start of the Delivery Window and the time



    49

--------------------------------------------------------------------------------




that such valid NOR was given pursuant to Section 7.10.1, and (2) when the NOR
is effective, or (b) in all other cases, when the NOR is effective, and shall
end when (i) the last loading arm of the Driftwood LNG Terminal has been
disconnected from the LNG Tanker, (ii) the cargo documents are on board of the
LNG Tanker and (iii) Seller or its operator has cleared the LNG Tanker for
departure.
7.12.3
In the event Actual Laytime exceeds Allotted Laytime (as extended pursuant to
Section 7.12.1) (“Demurrage Event”), Seller shall pay to Buyer as liquidated
damages demurrage in USD (which shall be prorated for a portion of a Day) at a
rate equal to the Demurrage Rate. The “Demurrage Rate” initially shall be USD
eighty thousand (US$80,000) per Day and shall be revised by Seller each Contract
Year ending in five (5) or zero (0) (e.g., 2025 and 2030) to reflect the average
of three quotes, each received from a different ship broker, for then-current
long-term LNG vessel charter rates. Seller shall determine such revised
Demurrage Rate and notify Buyer of such revised Demurrage Rate at least thirty
(30) days prior to the start of such Contract Year ending in five (5) or zero
(0), as applicable, and such revised Demurrage Rate shall be effective starting
on the first day of such Contract Year ending in five (5) or zero (0), as
applicable, and continuing for five (5) years until subsequently revised
pursuant to this Section 7.12.3. If a Demurrage Event occurs, Buyer shall
invoice Seller for such demurrage within ninety (90) Days pursuant to Section
10.1.5.

7.12.4
In the event (a) an LNG Tanker is delayed in berthing at the Driftwood LNG
Terminal or commencement of LNG loading due to an event occurring at or near the
Driftwood LNG Terminal (including at the berth) and for a reason that would not
result in an extension of Allotted Laytime under Section 7.12.1, and (b) as a
result thereof, the commencement of LNG loading is delayed beyond twenty-four
(24) hours after the LNG Tanker (i) has either tendered a valid NOR or berthed
and (ii) is cleared by the Governmental Authorities to commence loading (“Excess
Boil-Off Event”), Seller shall pay Buyer as liquidated damages an amount, on
account of excess boil-off. The amount payable shall equal (x) the total number
of full hours by which commencement of LNG loading is delayed beyond the
aforementioned twenty-four (24) hour period, multiplied by (y) initially, the
Provisional Transfer Price for purposes of a Provisional Invoice, and thereafter
the Final Transfer Price upon the determination thereof for purposes of the
Final Invoice (in accordance with Section 10.1.6), multiplied by (z) a quantity
in MMBtu equal to (A) the guaranteed daily ballast rate of boil-off of such LNG
Tanker pursuant to Form B of the relevant charterparty or similar description
provided by the LNG Tanker’s owner in the relevant charterparty, divided by (B)
twenty-four (24) hours per Day, multiplied by (C) the cargo containment capacity
of such LNG Tanker (in MMBtu), provided that in no event shall such quantity of
MMBtu exceed the quantity of LNG onboard



    50

--------------------------------------------------------------------------------




the LNG Tanker at the time it issued its valid NOR. Buyer shall invoice Seller
for such excess boil-off within ninety (90) Days after the applicable event,
pursuant to Section 10.1.5.

7.13
LNG Tanker Not Ready for LNG Loading; Excess Laytime

7.13.1
Except in the event Seller provides a cool-down service under Section 7.16.1(b),
if any LNG Tanker previously believed to be ready for LNG loading is determined
to be not ready after being berthed for reasons not attributable to Seller or
Seller’s Affiliates or the operator of the Driftwood LNG Terminal, the NOR shall
be invalid, and Seller may direct the LNG Tanker’s master to vacate the berth
and proceed to anchorage, whether or not other LNG vessels are awaiting the
berth, unless it appears reasonably certain to Seller that such LNG Tanker can
be made ready without disrupting the overall berthing schedule of the Driftwood
LNG Terminal or operations of the Driftwood LNG Terminal. When an unready LNG
Tanker at anchorage becomes ready for LNG loading, its master shall notify
Seller. If, as a result of such LNG Tanker not being ready to berth for reasons
not attributable to Seller or Seller’s Affiliate or the operator of the
Driftwood LNG Terminal, Buyer fails to take a cargo, the provisions of Sections
5.7.2 to 5.7.8 shall apply. If, as a result of such LNG Tanker not being ready
to berth for reasons attributable to Seller or Seller’s Affiliates, Buyer fails
to take a cargo, Seller shall be deemed to have failed to make available such
cargo and the provisions of Sections 5.6.2 to 5.6.4 shall apply.

7.13.2
The following shall apply with respect to berthing:

(a)
An LNG Tanker shall complete LNG loading and vacate the berth as soon as
possible but not later than thirty (30) hours from the time the LNG Tanker is
all fast at the berth and has received all required Approvals from the relevant
Governmental Authorities (including security clearance from the US Coast Guard).
Such thirty (30) hour-period (“Allowed Laytime”) shall be extended by any period
of delay that is caused by:

(i)
reasons attributable to a Governmental Authority, Seller, the operator of the
Driftwood LNG Terminal or any Third Party outside the reasonable control of
Buyer, the Transporter, the LNG Tanker or its master, crew, owner or operator;

(ii)
Force Majeure or Adverse Weather Conditions;

(iii)
unscheduled curtailment or temporary discontinuation of operations at the
Driftwood LNG Terminal necessary for reasons of safety, except to the extent
such unscheduled curtailment or temporary discontinuation of operations is



    51

--------------------------------------------------------------------------------




attributable to Buyer, the Transporter, the LNG Tanker or its master, crew,
owner or operator;
(iv)
time at berth during any cool-down pursuant to Sections 7.16.1(a)-(c);

(v)
time at berth during any gas-up pursuant to Section 7.17;

(vi)
nighttime transit restrictions, if applicable;

(vii)
tidal restrictions; and

(viii)
any other interruption impacting the Loading Port, including the unavailability
or delay of Pilot services, tugs, and other similar interruptions, to the extent
such interruptions are not caused by reasons attributable to Buyer, the
Transporter, the LNG Tanker or its master, crew, owner or operator.

(b)
If an LNG Tanker fails to depart at the end of its Allowed Laytime (as extended
pursuant to Sections 7.13.2(a)(i)-(viii)), another LNG vessel is awaiting the
berth and the LNG Tanker’s continued occupancy of the berth will disrupt the
overall berthing schedule of the Driftwood LNG Terminal or operations of the
Driftwood LNG Terminal, Seller may direct the LNG Tanker to vacate the berth and
proceed to sea at utmost dispatch.

(c)
If an LNG Tanker fails to depart the berth at the end of its Allowed Laytime (as
extended pursuant to Sections 7.13.2(a)(i)-(viii)) and as a result the
subsequent LNG vessel is prevented from or delayed in loading, Buyer shall
reimburse Seller for any and all actual documented demurrage or excess boil-off
that Seller becomes contractually obligated to pay to any Third Party with
respect to such subsequent LNG vessel, as a result of the LNG Tanker not
completing LNG loading and vacating the berth as required by this Section
7.13.2; provided that Buyer shall not be required to reimburse Seller for any
amounts based on a demurrage rate or excess boil-off rate in excess of those
specified in Section 7.12.3 and Section 7.12.4, as applicable. Seller shall
invoice Buyer for any amounts due under this Section 7.13.2(c) pursuant to
Section 10.1.5 within ninety (90) Days after the relevant Delivery Window.

(d)
In the event an LNG Tanker fails to vacate the berth pursuant to this Section
7.13 and Buyer is not taking actions to cause it to vacate the berth, Seller may
effect such removal at the expense of Buyer.



    52

--------------------------------------------------------------------------------





7.14
LNG Loadings at the Driftwood LNG Terminal

7.14.1
Seller shall cooperate with Transporters (or their agents) and with the master
of each LNG Tanker to facilitate the continuous and efficient loading of LNG
hereunder.

7.14.2
During LNG loading, Seller shall take receipt of, through the Driftwood LNG
Terminal vapor return line, Gas in such quantities as are necessary for the safe
loading of LNG at such rates, pressures and temperatures as may be required by
the design of the LNG Tanker or any standard operating practices of such LNG
Tanker, provided such practices conform to International LNG Vessel Standards.

7.14.3
Promptly after completion of loading of each cargo, Seller shall send or cause
to be sent to Buyer a certificate of origin, certificate of quantity,
certificate of quality, cargo manifest and bill of lading, together with such
other documents concerning the cargo as may reasonably be requested by Buyer.

7.14.4
Buyer, in cooperation with Seller, shall cause the LNG Tanker to depart safely
and expeditiously from the berth upon completion of LNG loading.


7.15
Cooperation

If any circumstance occurs or is foreseen to be reasonably likely to occur so as
to cause delay to an LNG Tanker or any other LNG vessel in berthing, loading or
departing, Buyer and Seller shall, without prejudice to any other provision of
this Agreement, discuss such circumstance in good faith with each other and, if
applicable, with other Partnership Buyers, and the Parties shall use reasonable
efforts to minimize or to avoid the delay, and at the same time shall cooperate
with each other and with such other users of the Loading Port, as appropriate,
to find countermeasures to minimize or to avoid the occurrence of any similar
delay in the future.

7.16
Cool-Down of LNG Tankers

7.16.1
Buyer shall be solely responsible for ensuring that each LNG Tanker elected by
Buyer for taking a cargo arrives at the Driftwood LNG Terminal cold and in a
state of readiness. Notwithstanding the foregoing and subject to Section 7.16.2,
Seller shall provide cool-down service to LNG Tankers at Buyer’s request as
follows:

(a)
Seller shall use reasonable efforts (taking into account availability of
sufficient berth time) to accept Buyer’s request to provide cool-down service
for any LNG Tanker, subject to Buyer requesting such cool-down service by notice
to Seller as far in advance of the relevant cargo’s Delivery Window as is
reasonably practicable but in no case



    53

--------------------------------------------------------------------------------




less than thirty (30) Days before the relevant cargo’s Delivery Window, provided
that Seller shall accept Buyer’s request to provide a cool-down service if (i)
Buyer makes such request by notice at the time Buyer proposes its schedule of
receipt of cargoes pursuant to Section 8.1.2 for the relevant Contract Year or
(ii) at the time of the request, the Composite ADP for the relevant Contract
Year indicates sufficient available berth time to accommodate such cool-down
service. Seller shall have no obligation pursuant to this Section 7.16.1(a) to
provide cool-down services for more than one (1) LNG Tanker during any two (2)
consecutive Contract Years (provided that any cool-down services which may be
agreed to be provided as a result of mitigation of a Force Majeure event shall
not be counted towards such limitation). Buyer shall pay Seller for all LNG
provided by Seller for cooling such LNG Tankers in an amount equal to the
quantity of LNG provided, multiplied by initially, the Provisional Transfer
Price for purposes of a Provisional Invoice, and thereafter the Final Transfer
Price upon the determination thereof for purposes of the Final Invoice (in
accordance with Section 10.1.5).
(b)
Seller shall provide cool-down service without payment to any LNG Tankers
requiring cool-down solely as a result of a delay caused by Seller, but only if
such LNG Tanker made no other call between the original Delivery Window and the
requested cool-down time.

(c)
Seller shall use reasonable efforts, contingent on the availability of
sufficient berth time and facilities status, to provide cool-down service at any
time other than as described in Sections 7.16.1(a)-(b) upon request by Buyer,
provided that Buyer shall pay Seller for all LNG provided by Seller for cooling
such LNG Tankers in an amount equal to the quantity of LNG provided, multiplied
by initially, the Provisional Transfer Price for purposes of a Provisional
Invoice, and thereafter the Final Transfer Price upon the determination thereof
for purposes of the Final Invoice (in accordance with Section 10.1.5); provided,
further, that Seller shall have no obligation to provide such cool-down service
if doing so would interfere with a scheduled Delivery Window of Buyer or a
scheduled delivery window of any other Person.

7.16.2
The following shall apply to any cool-down service provided by Seller pursuant
to Section 7.16.1:

(a)
the MMBtu content of the total liquid quantities delivered for cooling, measured
before evaporation, shall be determined by reference to the relevant LNG
Tanker’s cool-down tables;



    54

--------------------------------------------------------------------------------




(b)
the Parties will determine by mutual agreement the rates and pressures for
delivery of LNG for cool-down, but always in full accordance with safe operating
parameters and procedures established by Seller;

(c)
LNG provided during cool down by Seller pursuant to Section 7.16.1 shall not be
applied against the Scheduled Cargo Quantity for the relevant cargo; and

(d)
unless cool-down services are agreed to be provided in the mitigation of Force
Majeure, cool-down service shall not be provided during January, February,
March, October, November or December of any Contract Year, provided that if
Buyer requests cool-down service during such period, then Seller shall use
commercially reasonable efforts to provide cool-down service during such period.


7.17
Gas-Up of LNG Tankers

7.17.1
Seller shall use reasonable efforts to obtain all relevant Approvals needed to
allow Seller to offer gas-up service to LNG Tankers at the Driftwood LNG
Terminal.

7.17.2
Notwithstanding the first sentence of Section 7.16.1 and subject to
Section 7.17.3, to the extent Seller has all relevant Approvals needed to offer
gas-up service to LNG Tankers at the Driftwood LNG Terminal and such services is
otherwise permitted under Applicable Law, Seller shall provide gas-up service to
LNG Tankers at Buyer’s request as follows:

(a)
Buyer’s request for gas-up service in respect of an LNG Tanker shall be provided
at the same time that Buyer requests cool-down service in respect of such LNG
Tanker pursuant to Section 7.16.

(b)
Seller shall use reasonable efforts (taking into account availability of
sufficient berth time) to accept Buyer’s request to provide gas-up service for
any LNG Tanker, subject to Buyer requesting such gas-up service by notice to
Seller as far in advance of the relevant cargo’s Delivery Window as is
reasonably practicable but in no case less than thirty (30) Days before the
relevant cargo’s Delivery Window, provided that Seller shall accept Buyer’s
request to provide a gas-up service if (i) Buyer makes such request by notice at
the time Buyer proposes its schedule of receipt of cargoes pursuant to Section
8.1.2 for the relevant Contract Year or (ii) at the time of the request, the
Composite ADP for the relevant Contract Year indicates sufficient available
berth time to accommodate such gas-up service.

(c)
Seller shall use reasonable efforts, contingent on the availability of
sufficient berth time and facilities status, to provide gas-up service



    55

--------------------------------------------------------------------------------




at any time other than as described in Section 7.17.2(b) upon request by Buyer,
provided that Seller shall have no obligation to provide such gas-up service if
doing so would interfere with a scheduled Delivery Window of Buyer or a
scheduled delivery window of any other Person or would adversely affect the
ability of Seller to perform its other obligations under this Agreement and
other LNG sale and purchase agreements or to operate the Driftwood LNG Terminal
in accordance with all Approvals and Applicable Law.
7.17.3
The following shall apply to any gas-up service provided by Seller pursuant to
Section 7.17.2:

(a)
the Parties will determine by mutual agreement the rates and pressures for
delivery of Gas for gas-up service, but always in full accordance with safe
operating parameters and procedures established by Seller;

(b)
gas-up service shall only be provided to an LNG Tanker that is also entitled to
receive, and is receiving, immediately after such gas-up service, cool-down
service pursuant to Section 7.16;

(c)
without prejudice to any amounts owed by Buyer for cool-down service provided
pursuant to Section 7.16 to an LNG Tanker that also receives gas-up service
pursuant to this Section 7.17, Buyer shall not be obligated to make a payment to
Seller for gas-up service;

(d)
gas-up service shall not be provided during January, February, March, October,
November or December of any Contract Year, provided that if Buyer requests
gas-up service during such period, then Seller shall use commercially reasonable
efforts to provide gas-up service during such period; and

(e)
gas-up service shall only be available for LNG Tankers under nitrogen purge,
provided that the Parties, acting reasonably, will discuss the acceptance of LNG
Tankers under inert gas, if Buyer can demonstrate unavailability of nitrogen and
if Seller is able to accommodate, including taking into consideration
operational and regulatory requirements (in the case of regulatory requirements,
as reasonably provided by Seller).


8.
Annual Delivery Program


8.1
Programming Information

8.1.1
No later than one hundred ninety-five (195) Days before the start of each
Contract Year, Seller shall provide Buyer with:



    56

--------------------------------------------------------------------------------




(a)
Seller’s good faith estimate of the Gross Heating Value of LNG to be delivered
during such Contract Year; and

(b)
the Major Scheduled Maintenance Quantity for such Contract Year, if any.

8.1.2
No later than one hundred twenty-five (125) Days before the start of each
Contract Year, Buyer shall notify Seller of Buyer’s proposed schedule of receipt
of cargoes for each Month of such Contract Year. Such schedule shall identify
sufficient proposed cargoes in order to schedule the full AACQ, and such AACQ
shall be distributed across the Contract Year in accordance with Section 5.3.
Buyer’s notice shall include the following information:

(a)
the LNG Tanker (if known) for each proposed cargo;

(b)
the Scheduled Cargo Quantity for each proposed cargo;

(c)
the proposed Delivery Window for each cargo;

(d)
Buyer’s request (if any) for a Round-Up Quantity for such Contract Year; and

(e)
any other information that may affect annual scheduling.

Buyer shall also inform Seller of any anticipated periods for maintenance to be
conducted with respect to the LNG Tankers identified in (a) above.
8.1.3
Seller shall call a one- or two-day scheduling meeting of Seller and all
Partnership Buyers to occur no earlier than one hundred twenty-four (124) Days
before the start of each Contract Year and no later than seventy (70) Days
before the start of such Contract Year, by providing at least thirty (30) Days’
advance notice thereof to all Partnership Buyers. Unless otherwise agreed by
Seller and all Partnership Buyers, the location of the meeting will be in
Houston, Texas. Buyer shall use reasonable efforts to attend any such meeting
notified by Seller. Any terms proposed, discussed or determined at such meeting
shall not be binding on either Party except to the extent included in the Annual
Delivery Program promulgated by Seller pursuant to Section 8.2.

8.1.4
Seller will then notify Buyer no less than ninety-three (93) Days before the
start of such Contract Year of Seller’s proposed schedule of cargoes to be made
available in each Month of such Contract Year, exercising reasonable efforts to
adopt Buyer’s proposed schedule of receipts requested in accordance with Section
8.1.2; provided that (x) if Buyer fails to deliver the notice according to
Section 8.1.2, Seller may nevertheless propose a schedule according to the terms
of this Section 8.1.4, and (y) Seller shall have the right



    57

--------------------------------------------------------------------------------




to modify Buyer’s proposed schedule to the extent required to ensure that the
entire AACQ is scheduled and to comply with the other requirements of this
Agreement, including the terms of Section 5.3. Such notice shall include the
following information:
(a)
the proposed AACQ for the Contract Year;

(b)
the proposed Round-Up Quantity (if any) or Round-Down Quantity (if any) for the
Contract Year;

(c)
any Round-Down Quantity not taken in the previous Contract Year and carried
forward to the current Contract Year;

(d)
any Round-Up Quantity taken in the previous Contract Year and carried forward as
a deduction in the current Contract Year;

(e)
the Major Scheduled Maintenance Quantity (if any) for the Contract Year
identified by Seller pursuant to Section 8.1.1(b);

(f)
for each cargo:

(i)
the LNG Tanker (if specified by Buyer);

(ii)
the Scheduled Cargo Quantity, if any, specified in the notice sent by Buyer
pursuant to Section 8.1.2; and

(iii)
the proposed Delivery Window; and

(g)
any other information that may affect annual scheduling.


8.2
Determination of Annual Delivery Program

8.2.1
No later than ten (10) Days after receipt of Seller’s proposed schedule provided
under Section 8.1.4, Buyer shall notify Seller if Buyer desires to consult with
Seller regarding the proposed schedule, including (a) if Seller has not
requested a Round-Up Quantity pursuant to Section 8.1.4(b), whether Buyer
desires to request a Round-Up Quantity in accordance with Section 5.4.2, or (b)
if Seller has requested a Round-Up Quantity pursuant to Section 8.1.4(b),
whether Buyer is unable, despite its exercise of reasonable efforts, to schedule
the receipt of the additional LNG. Seller shall, no later than fifteen (15) Days
after receipt of Buyer’s notice, meet and consult with Buyer.

8.2.2
If, prior to the date that is sixty-eight (68) Days before the start of a
Contract Year, the Parties have agreed on a schedule of deliveries for such
Contract Year, then Seller shall issue the delivery schedule agreed by the
Parties. If the Parties are unable to agree on a schedule of deliveries for such
Contract Year, then no later than sixty-eight (68) Days before the start of such
Contract



    58

--------------------------------------------------------------------------------




Year, Seller shall issue the delivery schedule for such Contract Year containing
the information set forth in Section 8.1.4, modified to reflect any changes
agreed by the Parties pursuant to Section 8.2.1 and to reflect any changes
required by Section 5.4 to Seller’s proposal pursuant to Section 8.1.4(b) for a
Round-Up Quantity or Round-Down Quantity. The schedule promulgated by Seller
shall reflect the exercise of reasonable efforts by Seller to (i) assign to
Buyer Delivery Windows that are as close as reasonably practicable to the
Delivery Windows proposed by Buyer pursuant to Section 8.1.2, and (ii) specify
the Scheduled Cargo Quantity with respect to each LNG Tanker as notified by
Buyer pursuant to Section 8.1.2; provided, that Seller shall have the right to
issue a schedule with different terms to the extent required to ensure that the
entire AACQ is scheduled and to comply with the other requirements of this
Agreement, including the terms of Section 5.3. Such schedule shall indicate
which, if any, of the cargoes scheduled thereunder are in respect of Plant that
has not yet achieved Full Operations and in such case shall indicate the
applicable Plant. Seller shall provide for delivery of the AACQ in accordance
with Section 5.3.
8.2.3
The schedule for deliveries of LNG during the Contract Year established pursuant
to this Section 8.2, as amended from time to time in accordance with Section
8.3, is the “Annual Delivery Program” or “ADP”. If Seller fails to issue the
schedule provided for in Sections 8.1.4 or 8.2.2, if applicable, then the
schedule proposed by Buyer under Section 8.1.2 shall be the ADP for the relevant
Contract Year.

8.2.4
Seller shall combine the ADP with the annual delivery programs of all other
Partnership Buyers and provide to Buyer a combined schedule (the “Composite
ADP”) showing all delivery windows and scheduled cargo quantities that have been
committed by Seller, along with available, uncommitted loading windows at the
Driftwood LNG Terminal. Seller shall promptly update the Composite ADP as the
ADP is changed pursuant to Section 8.3 or other Partnership Buyers’ annual
delivery programs are changed pursuant to their respective LNG sale and purchase
agreements.

8.2.5
All references in Section 8.1 and this Section 8.2 to a specific number of Days
prior to the start of a Contract Year shall be construed to mean, for purposes
of the First Contract Year, as such number of Days prior to the anticipated Date
of Full Operations for Plant 1 as revised by any acceleration thereof by Seller
pursuant to Section 4.3.1. In the event of such acceleration, Seller shall be
deemed to be in compliance with Section 8.1.1 for purposes of the First Contract
Year so long as Seller provides the notice required by Section 8.1.1 at the same
time Seller provides notice of such acceleration.



    59

--------------------------------------------------------------------------------





8.3
Changes to Annual Delivery Program

8.3.1
Subject to the remainder of this Section 8.3, either Party may request by notice
a change in the ADP or Ninety Day Schedule for a Contract Year for any reason.

8.3.2
As soon as possible after notice has been received pursuant to this Section 8.3,
the Parties shall consult with one another in order to examine whether such ADP
or Ninety Day Schedule can be revised to accommodate such proposed change(s).
Neither Party shall unreasonably withhold or delay its consent to revise the ADP
or Ninety Day Schedule in accordance with changes proposed by the other Party;
provided that neither Party shall be under any obligation to consent thereto if:

(a)
in the case of Seller, (i) Seller is unable to agree after the exercise of
reasonable efforts to any necessary changes in its arrangements with other
Partnership Buyers, (ii) the requested change would impose additional costs
(unless Buyer agrees to reimburse such costs) or risks upon Seller, or (iii) the
requested change would increase the total quantities scheduled hereunder or
decrease the total quantities scheduled hereunder; or

(b)
in the case of Buyer, (i) Buyer is unable to agree after the exercise of
reasonable efforts to any necessary changes in its arrangements with Transporter
or Buyer’s customers, (ii) the requested change would impose additional costs
(unless Seller agrees to reimburse such costs) or risks upon Buyer, or (iii) the
requested change would increase the total quantities scheduled hereunder or
decrease the total quantities scheduled hereunder.

8.3.3
A Party shall not withhold or delay its consent to revise the ADP or Ninety Day
Schedule if the proposed change: (a) complies with the terms of this Agreement
and Applicable Laws; (b) by the exercise of reasonable efforts on the part of
such Party, does not create a material adverse impact on health, safety,
environment or the operations of such Party; (c) does not result in unreimbursed
increased costs or decreased revenues to such Party; and (d) results in no
change to the total quantities scheduled hereunder.

8.3.4
Upon a scheduling change pursuant to this Section 8.3, the ADP and, if
applicable, the Ninety Day Schedule shall be amended accordingly and an updated
ADP and, if applicable, an updated Ninety Day Schedule shall promptly be
provided in writing by Seller to Buyer.



    60

--------------------------------------------------------------------------------





8.4
Ninety Day Schedule

8.4.1
No later than the twentieth (20th) Day of each Month, Seller shall issue a
forward plan of deliveries for the three (3)-Month period commencing on the
first (1st) Day of the following Month thereafter (e.g., the Ninety Day Schedule
for the three (3)-Month period commencing on May 1st shall be issued no later
than the twentieth (20th) Day of April) (such plan, as amended from time to time
in accordance with procedures set forth in this Agreement, the “Ninety Day
Schedule”). The Ninety Day Schedule shall set forth by cargo the forecast
pattern of deliveries, including the Delivery Window, LNG Tanker and Scheduled
Cargo Quantity for each cargo. In the absence of agreement between the Parties
otherwise, the Ninety Day Schedule will maintain the Scheduled Cargo Quantities
and Delivery Windows as identified in the Annual Delivery Program.

8.4.2
Seller shall combine the Ninety Day Schedule with the ninety day schedules of
all other Partnership Buyers and provide to Buyer a combined schedule (the
“Composite Ninety Day Schedule”) showing all delivery windows and scheduled
cargo quantities that have been committed by Seller, along with available,
uncommitted loading windows at the Driftwood LNG Terminal. Seller shall promptly
update the Composite Ninety Day Schedule as the Ninety Day Schedule is changed
pursuant to Section 8.3 or 8.4.1 or other Partnership Buyers’ ninety day
schedules are changed pursuant to their respective LNG sale and purchase
agreements.


9.
Transfer Price; Uniform LNG SPAs


9.1
Provisional Transfer Price

The provisional transfer price (“Provisional Transfer Price”) (expressed in USD
per MMBtu) for each MMBtu of LNG made available by Seller to Buyer under this
Agreement shall be as follows:
Provisional Transfer Price =
the lesser of:

(a)
115% HH + $3.00/MMBtu;

and
(b)
HH + [***];

in each case, plus or minus the applicable Facilities Charge in accordance with
Exhibit B of the General Partner LLC Agreement;


    61

--------------------------------------------------------------------------------




where:
“HH” means the final settlement price (in USD per MMBtu) for the New York
Mercantile Exchange’s Henry Hub natural gas futures contract for Month M;
“Month M” means the Month in which the Delivery Window of the relevant cargo of
LNG is scheduled to begin in accordance with the ADP or Ninety Day Schedule, as
applicable;
[***]

9.2
Final Transfer Price

The final transfer price (“Final Transfer Price”) (expressed in USD per MMBtu)
for each MMBtu of LNG made available by Seller to Buyer under this Agreement
shall be as follows:
Final Transfer Price = the lesser of:
(a)
115% HH + $3.00/MMBtu;

and
(b)
HH + [***];

in each case, plus or minus the applicable Facilities Charge in accordance with
Exhibit B of the General Partner LLC Agreement;
where:
[***]

9.3
Uniform LNG SPAs

If at any time after the Effective Date Seller enters into an LNG sale and
purchase agreement with a prospective Partnership Buyer or its Affiliate, other
than an Affiliate of Seller or Tellurian Inc., and deliveries under such LNG
sale and purchase agreement commence based on the start-up of one or more of the
Phase 1 Plants (“Other LNG SPA”), and the terms of the Other LNG SPA (excluding
the date of the Other LNG SPA and any terms regarding the name, volume,
description, notice details, and similar identifying information of the buyer
under the Other LNG SPA (collectively, “Excluded Terms”)) vary from the terms of
this Agreement, then Seller shall notify Buyer of such other terms within ten
(10) Days of entering into the Other LNG SPA and Buyer shall have the right, by
notice to Seller within thirty (30) Days of receiving Seller’s notice, to
replace all of the terms of this Agreement with the


    62

--------------------------------------------------------------------------------




terms of the Other LNG SPA, other than the Excluded Terms; provided, however
that if Buyer receives such notice after the occurrence of the Phase 1 FID, then
Buyer’s rights under this Section 9.3 shall be subject to the consent of the
Lenders in their sole discretion, if the Lender’s consent is required at such
time under the financing documents with the Lenders.

10.
Invoicing and Payment


10.1
Invoices

10.1.1
Invoices for Cargoes. Invoices for each cargo made available by Seller and taken
by Buyer, together with relevant supporting documents including a certificate of
quantity loaded and all relevant information in respect of calculations of the
Provisional Transfer Price and the Final Transfer Price as may be reasonably
required by Buyer, shall be prepared and delivered by Seller to Buyer promptly
following each Delivery Window and receipt of the final inspection certificate
applicable to the loading of such cargo. The Provisional Invoice amount shall be
the Provisional Transfer Price, multiplied by the quantity of LNG loaded on the
LNG Tanker as calculated pursuant to Section 13.5. Each such Provisional Invoice
shall be followed by a Final Invoice pursuant to Section 10.1.8(b) as soon as
reasonably possible and in any event not later than sixty (60) Business Days
after the first Day of Month M for such cargo; the Final Invoice amount shall be
the Final Transfer Price, multiplied by the quantity of LNG loaded on the LNG
Tanker as calculated pursuant to Section 13.5.

10.1.2
Invoices for Suspension Fees. Invoices for Suspension Fees shall be prepared and
delivered by Seller to Buyer following Seller’s receipt of Buyer’s suspension
notice pursuant to Section ‎5.8.1 for the suspended cargos. Each such invoice
shall be, initially, a Provisional Invoice pursuant to Section 10.1.8(a), which
shall be followed by a Final Invoice pursuant to Section 10.1.8(b).

10.1.3
Invoices for Cargo DoP Payments. Invoices for Cargo DoP Payments owed to Buyer
by Seller shall be prepared by Buyer and delivered to Seller promptly following
the Delivery Window of each affected cargo, and Seller shall give Buyer all
reasonable assistance reasonably requested by Buyer in providing relevant
information necessary to calculate the Cargo DoP Payments. Each such invoice
shall be, initially, a Provisional Invoice pursuant to Section 10.1.8(a), which
shall be followed by a Final Invoice pursuant to Section 10.1.8(b).

10.1.4
Invoices for Cargo Shortfall Payments. Invoices for Cargo Shortfall Payments
owed to Seller by Buyer shall be prepared by Seller and delivered to Buyer
promptly following the Delivery Window for each affected cargo. Each such
invoice shall be, initially, a Provisional Invoice pursuant to Section



    63

--------------------------------------------------------------------------------




10.1.8(a), which shall be followed by a Final Invoice pursuant to Section
10.1.8(b). Invoices for any amounts owed to Buyer by Seller pursuant to Section
5.7.5, 5.7.6 or 5.7.7 shall be prepared by Seller and delivered to Buyer as soon
as reasonably practicable.
10.1.5
Invoices for Various Sums Due. In the event that any sums are due from one Party
to the other Party under Section 7.5.4(b), 7.12.3, 7.12.4, 7.13.2(c), 7.16.1,
10.3.3, 10.4.1, 11.5, 12.3.1, or 12.3.2 of this Agreement, the Party to whom
such sums are owed shall furnish an invoice therefor, describing in reasonable
detail the basis for such invoice and providing relevant documents supporting
the calculation thereof. To the extent Section 10.1.8(a)(i), (ii) or (iii) apply
to such invoice, such invoice shall be, initially, a Provisional Invoice
pursuant to Section 10.1.8(a), which shall be followed by a Final Invoice
pursuant to Section 10.1.8(b).

10.1.6
Invoices for Other Sums Due. In the event that any sums are due from one Party
to the other Party under this Agreement, other than for a reason addressed in
Section 10.1.1 through 10.1.5, the Party to whom such sums are owed shall
furnish an invoice therefor, describing in reasonable detail the basis for such
invoice and providing relevant documents supporting the calculation thereof. To
the extent Section 10.1.8(a)(i), (ii) or (iii) apply to such invoice, such
invoice shall be, initially, a Provisional Invoice pursuant to Section
10.1.8(a), which shall be followed by a Final Invoice pursuant to Section
10.1.8(b).

10.1.7
Notice. Invoices shall be sent in accordance with Section 24.

10.1.8
Provisional Invoices.

(a)
In the event (i) an invoice required to be issued hereunder includes a
calculation based on the Provisional Transfer Price or any portion thereof and
the information required to calculate the Final Transfer Price or portion
thereof is not available; (ii) a rate or index used in the calculation of an
amount is not available on a temporary or permanent basis; or (iii) any other
relevant information necessary to compute an invoice is not available, the
invoicing Party may issue a provisional invoice (“Provisional Invoice”) in an
amount calculated, in the case of subsection (i), based on the temporary
estimated terms described in the applicable definition or definitions in Section
9.1, in the case of subsection (ii) of this Section 10.1.8(a), in accordance
with Section 1.3, and, in the case of subsection (iii) of this
Section 10.1.8(a), based on the best estimate of the unavailable information by
the Party issuing the Provisional Invoice. A Provisional Invoice shall be deemed
to be an invoice issued pursuant to Section 10.1.1 through 10.1.4, as
applicable, for the purposes of the payment obligations of Seller or Buyer, as
applicable, and shall



    64

--------------------------------------------------------------------------------




be subject to subsequent adjustment in accordance with Section 10.1.8(b).
(b)
If a Provisional Invoice has been issued, the invoicing Party shall issue a
final invoice reflecting any credit or debit, as applicable, to the Provisional
Invoice as soon as reasonably practicable after the information necessary to
compute the final amount of the payment has been obtained by such Party (“Final
Invoice”). The settlement amount for a Final Invoice shall equal the difference
between the amount of the Provisional Invoice and the amount of the Final
Invoice, and such settlement amount shall be applied in the next invoice issued
pursuant to Section 10.1.1 as a payment to the applicable Party or, if earlier,
upon the termination of this Agreement.

(c)
If a Final Invoice has previously been issued in respect of a Provisional
Invoice, the invoicing Party shall have a right to issue a revised Final Invoice
reflecting any further credit or debit, as applicable, to the Final Invoice as
soon as reasonably practicable after the information necessary to compute the
final amount of the payment has been obtained by such Party. The settlement
amount for a revised Final Invoice shall equal the difference between the amount
of the Final Invoice and the amount of the revised Final Invoice, and such
settlement amount shall be applied in the next invoice issued pursuant to
Section 10.1.1 as a payment to the applicable Party or, if earlier, upon the
termination of this Agreement.


10.2
Payment

All amounts invoiced under this Agreement that are due and payable shall be paid
in accordance with this Section 10.2.
10.2.1
Payments for Cargoes. Invoices issued in accordance with Section 10.1.1 for
cargoes made available and taken shall become due and payable by Buyer on the
tenth (10th) Day after the date on which Buyer received such invoice.

10.2.2
Payments for Suspension Fees. Invoices issued in accordance with Section 10.1.2
shall become due and payable by Buyer on the later of (a) the day on which the
Delivery Window of the suspended cargo was scheduled to begin, and (b) ten (10)
Days after Buyer receives Seller’s invoice.

10.2.3
Cargo DoP Payments. Invoices issued in accordance with Section 10.1.3 shall
become due and payable on the tenth (10th) Day following receipt by Seller.

10.2.4
Cargo Shortfall Payments. Invoices issued to Buyer in accordance with
Section 10.1.4 shall become due and payable on the tenth (10th) Day



    65

--------------------------------------------------------------------------------




following receipt by Buyer. Amounts owed by Seller in accordance with
Section 10.1.4 shall become due and payable on the tenth (10th) Day following
Seller receiving the applicable corresponding payment from the Tellurian
Partnership Buyer or pursuant to a Mitigation Sale, as applicable.
10.2.5
Payments for Other Sums Due. An invoice issued pursuant to Section 10.1.5 or
10.1.6 shall be paid by the paying Party thereunder not later than twenty (20)
Days after receipt of such invoice.

10.2.6
Payment Method. All invoices shall be settled by payment in USD of the sum due
by wire transfer of immediately available funds to an account with the bank
designated by the other Party in accordance with Section 10.2.7.

10.2.7
Designated Bank. Each Party shall designate a bank in a location reasonably
acceptable to the other Party for payments under this Agreement. Initially a
Party shall designate its bank by notice to the other Party prior to the later
of (a) the date thirty (30) Days after the Effective Date and (b) the Date of
Substantial Completion of Plant 1, and thereafter not less than thirty (30) Days
before any redesignation is to be effective.

10.2.8
Payment Date. If any invoice issued pursuant to Section 10.1 would result in a
Party being required to make a payment on a Day that is not a Payment Business
Day, then the due date for such invoice shall be the immediately succeeding
Payment Business Day.


10.3
Disputed Invoice

10.3.1
Payment Pending Dispute. Absent manifest error, each Party invoiced pursuant to
Section 10.1.1, 10.1.2, 10.1.3, 10.1.4, or 10.1.5 shall pay all disputed and
undisputed amounts due under such invoice without netting or offsetting. In the
case of manifest error, the correct amount shall be paid disregarding such
error, and necessary correction and consequent adjustment shall be made within
five (5) Business Days after agreement or determination of the correct amount.

10.3.2
Timing. Except with respect to Sections 1.3, 10.3.4, and 14, any invoice may be
contested by the receiving Party only pursuant to Section 10.5 or if, within a
period of thirteen (13) Months after its receipt thereof, that Party serves
notice to the other Party questioning the correctness of such invoice. Subject
to Section 10.5, if no such notice is served, the invoice shall be deemed
correct and accepted by both Parties.

10.3.3
Interest. The Party who invoiced and received payment of a sum, subsequently
determined not to have been payable under this Agreement to such Party, shall
pay interest to the other Party on such amount, at a rate per annum equal to two
percent (2%) above LIBOR (as in effect on the Day when



    66

--------------------------------------------------------------------------------




such sum was originally paid) on and from the Day when such sum was originally
paid until the date of its repayment, provided that, without prejudice to the
other terms of this Agreement, if such period lasts longer than ninety (90)
Days, the applicable LIBOR rate for each successive term of ninety (90) Days
during that period shall be that in effect on the first (1st) Day of that ninety
(90) Day period. Interest shall accrue from Day to Day and be calculated on the
basis of a three hundred sixty (360) Day year.
10.3.4
Measurement or Analyzing Errors. Any errors found in an invoice or credit note
which are caused by the inaccuracy of any measuring or analyzing equipment or
device shall be corrected in accordance with Exhibit A hereto, as applicable,
and shall be settled in the same manner as is set out above in this Section
10.3.


10.4
Delay in Payment

10.4.1
Interest. If either Party fails to make payment of any sum as and when due under
this Agreement, it shall pay interest thereon to the other Party at a rate per
annum equal to two percent (2%) above LIBOR (as in effect on the Day when such
sum was originally due) on and from the Day when payment was due until the date
of payment, provided that, without prejudice to the other terms of this
Agreement, if such period lasts longer than ninety (90) Days, the applicable
LIBOR rate for each successive term of ninety (90) Days during that period shall
be that in effect on the first (1st) Day of that ninety (90) Day period.
Interest shall accrue from Day to Day and be calculated on the basis of a three
hundred sixty (360) Day year.

10.4.2
Costs and Expenses. Subject to Section 20.1.12, each Party shall bear its own
costs (including attorneys’ or experts’ fees or costs) in respect of enforcement
of such Party’s rights in any Dispute proceeding as a result of the other Party
failing to perform or failing timely to perform its obligations under this
Agreement including failing timely to make any payment in accordance with this
Agreement.


10.5
Audit Rights

Each Party shall have the right to cause an independent auditor, appointed by
such Party at such Party’s sole cost and expense, to audit the books, records
and accounts of the other Party that are directly relevant to the determination
of any amounts invoiced, charged, refunded or credited by the other Party within
the previous twelve (12) Months or as otherwise required by this Agreement. Such
audit shall be conducted at the office where the records are located, during the
audited Party’s regular business hours and on reasonable prior notice, and shall
be completed within thirty (30) Days after the audited Party’s relevant records
have been made available to the auditing Party. The independent auditor shall be
a major firm experienced in providing auditing services, and the Party
appointing such auditor shall cause the


    67

--------------------------------------------------------------------------------




auditor to execute a confidentiality agreement reasonably acceptable to the
Party being audited. If the audit discloses an error in any invoiced amount
under this Agreement, then the auditing Party shall, within thirty (30) Days
following completion of the audit pertaining to the affected invoice or
statement, provide notice to the audited Party describing the error and the
basis therefor. Promptly thereafter, the Parties shall commence discussions
regarding such error in order to expeditiously, and in good faith, achieve
resolution thereof, provided that any adjustments arising from such audit shall
be made and all credits or charges finalized within forty-five (45) Days of
completion of any relevant audit.

11.
Taxes


11.1
Responsibility

Buyer shall indemnify and hold Seller and its direct or indirect owners and
Affiliates (other than Buyer) harmless from any and all Buyer Taxes, and Seller
shall indemnify and hold Buyer and its Affiliates (other than Seller) harmless
from any and all Seller Taxes.

11.2
Seller Taxes

“Seller Taxes” means any Taxes imposed from time to time:
(a)
solely on account of the corporate existence of Seller or its Affiliates;

(b)
in respect of the property, revenue, income, or profits of Seller or its
Affiliates (other than Taxes required to be deducted or withheld by Buyer from
or in respect of any payments (whether in cash or in kind) under this
Agreement);

(c)
subject to Section 11.5, in the United States of America or any political
subdivision thereof, that may be levied or assessed upon the export, loading,
storage, processing, transfer, transport, ownership of title, or delivery of
LNG, up to and at the Delivery Point; and

(d)
payable by Buyer by reason of a failure by Seller to properly deduct, withhold
or pay any Taxes described in Section 11.4.


11.3
Buyer Taxes

“Buyer Taxes” means any Taxes imposed from time to time:
(a)
solely on account of the corporate existence of Buyer or its Affiliates;

(b)
in respect of the property, revenue, income, or profits of Buyer or its
Affiliates (other than Taxes required to be deducted or withheld by



    68

--------------------------------------------------------------------------------




Seller from or in respect of payments (whether in cash or in kind) under this
Agreement);
(c)
in the United States of America (or any political subdivision thereof) or in any
jurisdiction in which any of Buyer’s Discharge Terminals are located (or any
political subdivision thereof), or any jurisdiction through which any LNG Tanker
transits or on which any LNG Tanker calls (or any political subdivision
thereof), in each case that may be levied or assessed upon the sale, use,
purchase, import, unloading, export, loading, storage, processing, transfer,
transport, ownership of title, receipt or delivery of LNG after the Delivery
Point; and

(d)
payable by Seller by reason of a failure by Buyer to properly deduct, withhold
or pay any Taxes described in Section 11.4.


11.4
Withholding Taxes

If Seller or Buyer (in either case, the “Payor” for purposes of this Section
11.4), is required to deduct or withhold Taxes from or in respect of any
payments (whether in cash or in kind) to the other Party under this Agreement,
then: (a) the Payor shall make such deductions and withholdings; (b) the Payor
shall pay the full amount deducted or withheld to the appropriate Governmental
Authority in accordance with Applicable Laws; (c) the Payor shall promptly
furnish to the other Party the original or a certified copy of a receipt
evidencing such payment; and (d) the sum payable by the Payor to the other Party
shall be increased by such additional sums as necessary so that after making all
required deductions and withholdings of Taxes (including deductions and
withholdings of Taxes applicable to additional sums payable under this Section
11.4), the other Party receives an amount equal to the sum it would have
received had no such deductions or withholdings of Taxes been made. For the
avoidance of doubt, the payment mechanism described in this Section 11.4 does
not affect the Tax rights and responsibilities among the Parties provided under
Section 11.1.

11.5
Transfer Taxes

In the event that the United States of America or any political subdivision
thereof, including the State of Louisiana or any of its political subdivisions,
levies or assesses a value added Tax, sales or use Tax, or other transfer Tax
(“Transfer Taxes”) on the transfer of LNG pursuant to this Agreement, then
unless Buyer has demonstrated an exemption that excuses Seller from any
requirement under Applicable Laws to collect such Transfer Taxes from Buyer
(including the provision of any exemption certificate or other documentation
required to demonstrate such exemption), Seller shall (a) add such Transfer
Taxes to the invoice for such LNG issued pursuant to Section 10.1 or (b)
promptly notify Buyer and remit such Transfer Taxes to the appropriate
Governmental Authority, in which case, pursuant to Section 10.1.5, Seller shall
furnish Buyer with an invoice of the Transfer Taxes required to be


    69

--------------------------------------------------------------------------------




reimbursed to Seller, and Buyer shall pay such invoice in accordance with
Section 10.2.5. Buyer shall remain liable for any Transfer Taxes imposed on
Seller as a result of Buyer’s failure to qualify for an exemption claimed by
Buyer.

11.6
Mitigation and Cooperation

Each Party shall use reasonable efforts to take actions or measures requested by
the other Party in order to minimize liabilities for Taxes for which the other
Party is liable under this Section 11, and to file for and secure exclusions,
exemptions, rebates, credits, refunds, abatement and incentives with respect to
any such Taxes, provided that the other Party shall pay such Party’s reasonable
costs and expenses in relation thereto. Buyer shall provide Seller with
information and documents requested by Seller for purposes of Seller qualifying
for or benefitting from any and all exclusions, exemptions, rebates, credits,
refunds, abatement and incentives of any Taxes for which Seller is liable under
this Section 11.

11.7
Refunds

If a Party has made an indemnification payment to the other Party pursuant to
this Section 11 with respect to any amount owed or paid by the indemnified Party
and the indemnified Party thereafter receives a refund or credit of any such
amount, such indemnified Party shall pay to the indemnifying Party the amount of
such refund or credit (less any reasonable costs and expenses incurred by the
indemnified Party to obtain such refund or credit, without duplication of any
such costs or expenses paid by the indemnifying Party under Section 11.6)
promptly following the receipt thereof. The indemnified Party shall provide such
assistance as the indemnifying Party may reasonably request to obtain such a
refund or credit.

12.
Quality


12.1
Specification

LNG delivered under this Agreement shall contain no water, active bacteria or
bacterial agents (including sulphate reducing bacteria or acid producing
bacteria) or other contaminants or extraneous material and, when converted into
a gaseous state, comply with the following specifications (“Specifications”):
Minimum Gross Heating Value
1000 Btu/SCF

Maximum Gross Heating Value
1150 Btu/SCF

Minimum methane (C1)
84.0 MOL%

Maximum H2S
0.25 grains per 100 SCF

Maximum Sulfur
1.35 grains per 100 SCF



    70

--------------------------------------------------------------------------------




Maximum N2
1.5 MOL%

Maximum Ethane (C2)
11 MOL%

Maximum Propane (C3)
3.5 MOL%

Maximum Butane (C4) and heavier
2 MOL%


12.2
Determining LNG Specifications

LNG shall be tested pursuant to Exhibit A to determine whether such LNG complies
with the Specifications.

12.3
Off-Specification LNG

12.3.1
If Seller, acting as a Reasonable and Prudent Operator, determines prior to
loading of a cargo that the LNG is expected not to comply with the
Specifications (“Off-Spec LNG”) upon loading, Seller shall, as soon as
reasonably practicable, suspend loading and shall give notice to Buyer of the
extent of the expected variance as soon as practicable (but in no case later
than the commencement of loading of the cargo), and:

(a)
Buyer shall use reasonable efforts, including coordinating with the Transporter
and the operator of the Discharge Terminal, to accept such LNG where the LNG
would be acceptable to the Transporter and the operator of the Discharge
Terminal, each of them acting in their sole discretion (unless Transporter or
such operator is Buyer or an Affiliate of Buyer), and would not prejudice the
safe and reliable operation of any LNG Tanker, the Discharge Terminal, and any
downstream facilities being supplied regasified LNG; Buyer shall notify Seller
within twenty-four (24) hours of receipt of Seller’s notice whether Buyer is so
able to accept such LNG;

(b)
if Buyer can accept delivery of such cargo, then Buyer shall take delivery of
such cargo, and Seller shall reimburse Buyer for all reasonable documented
direct costs incurred by Buyer (including direct costs owed to any Affiliate of
Buyer, Transporter, and the operator of the Discharge Terminal) in transporting
and treating such Off-Spec LNG to meet the Specifications (or to otherwise make
such LNG marketable); provided, however, the Seller’s liability shall not exceed
twenty percent (20%) of the Transfer Price Ceiling for such cargo, multiplied by
the quantity (in MMBtu) of the Off-Spec LNG; and

(c)
if Buyer determines in good faith that it cannot, using reasonable efforts,
receive such cargo, or that Buyer anticipates that it might be



    71

--------------------------------------------------------------------------------




liable for costs that would not otherwise be reimbursed pursuant to Section
12.3.1(b), then Buyer shall be entitled to reject such cargo by giving Seller
notice of rejection within forty-eight (48) hours of the Buyer’s receipt of
Seller’s notice, and Buyer shall be relieved of its obligation to load such
cargo, Seller shall be deemed to have failed to make available such cargo and
Section 5.6.2 shall apply in respect of such cargo.
12.3.2
If Off-Spec LNG is delivered to Buyer without Buyer being made aware of the fact
that such Off-Spec LNG does not comply with the Specifications, or without Buyer
being made aware of the actual extent to which such Off-Spec LNG does not comply
with the Specifications, then upon Buyer or Seller becoming aware that the LNG
is Off-Spec LNG and following prompt notice thereof to the other Party, Seller
shall immediately suspend loading operations (if applicable) pending a
determination by Buyer and:

(a)
if Buyer is able, using reasonable efforts, to transport and treat the Off-Spec
LNG to meet the Specifications (or to otherwise make such LNG marketable) within
the cost limitations set forth in this Section 12.3.2(a), then Buyer shall
notify Seller as soon as practicable to resume loading (if applicable) and
Seller shall reimburse Buyer for all reasonable documented direct costs and
expenses incurred by Buyer (including direct costs owed to any Affiliate of
Buyer, Transporter, and the operator of the Discharge Terminal) in transporting
and treating such Off-Spec LNG received at the Discharge Terminal to meet the
Specifications (or to otherwise make such LNG marketable), in an amount not
exceeding one hundred percent (100%) of an amount equal to the delivered
quantity of such Off-Spec LNG, multiplied by the Transfer Price Ceiling for such
cargo; provided, however, that Buyer, any Affiliate of Buyer, Transporter, and
the operator of the Discharge Terminal shall not be required to incur costs in
excess of those reimbursable by Seller; or

(b)
if Buyer determines in good faith that it cannot, using reasonable efforts,
transport and treat such Off-Spec LNG to meet the Specifications (or to make
such LNG marketable) within the cost limitations set forth in Section 12.3.2(a),
then: (i) Buyer shall be entitled to reject such Off-Spec LNG by giving Seller
notice of such rejection as soon as practicable, and in any case within
ninety-six (96) hours after (A) Seller notifies Buyer that such LNG is Off-Spec
LNG and the actual extent to which such Off-Spec LNG does not comply with the
Specifications or (B) Buyer becomes aware that such LNG is Off-Spec LNG,
whichever occurs first; (ii) Buyer shall be entitled to dispose of the loaded
portion of such Off-Spec LNG (or regasified LNG produced therefrom) in any
manner that Buyer, acting



    72

--------------------------------------------------------------------------------




in accordance with the standards of a Reasonable and Prudent Operator, deems
appropriate; and (iii) Seller shall reimburse Buyer in respect of and indemnify
and hold Buyer harmless from all direct loss, damages, costs and expenses
incurred by Buyer, any Affiliate of Buyer, Transporter or the operator of the
Discharge Terminal (if, and only to the extent that, Buyer is contractually
liable to such operator) as a result of the delivery of such Off-Spec LNG,
including in connection with the handling, treatment or safe disposal of such
Off-Spec LNG or other LNG being held at the Discharge Terminal or being carried
onboard the LNG Tanker which was contaminated by it, cleaning or clearing the
LNG Tanker and Discharge Terminal, and damage caused to the LNG Tanker and
Discharge Terminal.
12.3.3
If Buyer rejects a cargo in accordance with Section 12.3.1(c) or 12.3.2(b),
Seller shall be deemed to have failed to make available such cargo, and the
Scheduled Cargo Quantity for such cargo shall be treated as a Cargo DoP Quantity
resulting in a Cargo DoP Payment under Section 5.6.2. If Buyer accepts a cargo
of Off-Spec LNG in accordance with Section 12.3.1(b) or transports and treats a
cargo of Off-Spec LNG in accordance with Section 12.3.2(a), Seller shall be
deemed to have satisfied its obligation to make available such LNG to Buyer for
purposes of Section 5.6.1.


13.
Measurements and Tests


13.1
LNG Measurement and Tests

LNG delivered to Buyer, and Gas used as fuel by the LNG Tanker, pursuant to this
Agreement shall be measured and tested in accordance with Exhibit A.

13.2
Parties to Supply Devices

13.2.1
Buyer shall supply, operate and maintain, or cause to be supplied, operated and
maintained, suitable gauging devices for the LNG tanks of the LNG Tanker, as
well as pressure and temperature measuring devices, in accordance with Section
13.3 and Exhibit A, and any other measurement, gauging or testing devices which
are incorporated in the structure of such LNG Tanker or customarily maintained
on shipboard.

13.2.2
Seller shall supply, operate and maintain, or cause to be supplied, operated and
maintained, devices required for collecting samples and for determining quality
and composition of the delivered LNG, in accordance with Section 13.3 and
Exhibit A, and any other measurement, gauging or testing devices which are
necessary to perform the measurement and testing required hereunder at the
Loading Port.



    73

--------------------------------------------------------------------------------





13.3
Selection of Devices

Each device provided for in this Section 13 shall be selected and verified in
accordance with Exhibit A. Any devices that are provided for in this Section 13
not previously used in an existing LNG trade shall be chosen by written
agreement of the Parties and shall be such as are, at the time of selection,
accurate and reliable in their practical application. The required degree of
accuracy of such devices shall be agreed in writing by Buyer and Seller in
advance of their use, and such degree of accuracy shall be verified by an
independent surveyor agreed in writing by the Parties.

13.4
Tank Gauge Tables of LNG Tanker

Buyer shall furnish to Seller, or cause Seller to be furnished, a certified copy
of tank gauge tables as described in Exhibit A for each LNG tank of the LNG
Tanker and of tank gauge tables revised as a result of any recalibration of an
LNG tank of an LNG Tanker.

13.5
Gauging and Measuring LNG Volumes Loaded

Volumes of LNG delivered under this Agreement will be determined by gauging the
LNG in the LNG tanks of the LNG Tanker immediately before and after loading and
taking into account Gas returned to the Driftwood LNG Terminal and Gas burned by
the LNG Tanker during loading, all in accordance with the terms of Exhibit A.

13.6
Samples for Quality Analysis

Representative samples of the delivered LNG shall be obtained by Seller as
provided in Exhibit A.

13.7
Quality Analysis

The samples referred to in Section 13.6 shall be analyzed, or caused to be
analyzed, by Seller in accordance with the terms of Exhibit A, in order to
determine the molar fractions of the hydrocarbons and components in the sample.

13.8
Operating Procedures

13.8.1
Prior to carrying out measurements, gauging and analyses hereunder, the Party
responsible for such operations shall notify the designated representative(s) of
the other Party, allowing such representative(s) a reasonable opportunity to be
present for all operations and computations; provided, however, that the absence
of such representative(s) after notification and reasonable opportunity to
attend shall not affect the validity of any operation or computation thereupon
performed.



    74

--------------------------------------------------------------------------------




13.8.2
At the request of either Party, any measurements, gauging and/or analyses
provided for in Sections 13.5, 13.6, 13.7 and 13.10.1 shall be witnessed and
verified by an independent surveyor agreed in writing by the Parties. The
results of verifications and records of measurement shall be maintained in
accordance with the terms of Exhibit A.


13.9
MMBtu Quantity Delivered

The number of MMBtus sold and delivered shall be calculated at the Delivery
Point by Seller and witnessed and verified by an independent surveyor agreed in
writing by the Parties following the procedures set forth in Exhibit A.

13.10
Verification of Accuracy and Correction for Error

13.10.1
Each Party shall test and verify the accuracy of its devices at intervals to be
agreed between the Parties. In the case of gauging devices of the LNG Tanker,
such tests and verifications shall take place during each scheduled dry-docking,
provided that the interval between such dry dockings shall not exceed five (5)
years. Indications from any redundant determining devices should be reported to
the Parties for verification purposes. Each Party shall have the right to
inspect and if a Party reasonably questions the accuracy of any device, to
require the testing or verification of the accuracy of such device in accordance
with the terms of Exhibit A.

13.10.2
Permissible tolerances of the measurement, gauging and testing devices shall be
as described in Exhibit A.


13.11
Costs and Expenses

13.11.1
Except as provided in this Section 13.11, all costs and expenses for testing and
verifying measurement, gauging or testing devices shall be borne by the Party
whose devices are being tested and verified; provided, however, that
representatives of the Parties attending such tests and verifications shall do
so at the cost and risk of the Party they represent.

13.11.2
In the event that a Party inspects or requests the testing/verification of any
of the other Party’s devices on an exceptional basis in each case as provided in
Section 13.10.1, the Party requesting the testing/verification shall bear all
costs thereof; provided, however, that in the event that such testing or
verification discloses that the other Party’s devices fail to comply with the
requirements of this Agreement, all costs and expenses for such testing and
verification of the devices that failed to comply shall be borne by the Party
whose devices were tested.



    75

--------------------------------------------------------------------------------




13.11.3
The costs of the independent surveyor:

(a)
requested by a Party in accordance with Section 13.8.2 or paragraph 3(a) of
Exhibit A shall be borne by the requesting Party; and

(b)
referred to in Section 13.9 shall be borne equally by Buyer and Seller.


14.
Force Majeure


14.1
Force Majeure

Neither Party shall be liable to the other Party for any delay or failure in
performance under this Agreement if and to the extent such delay or failure is a
result of Force Majeure. To the extent that the Party so affected fails to use
commercially reasonable efforts to overcome or mitigate the effects of such
events of Force Majeure, it shall not be excused for any delay or failure in
performance that would have been avoided by using such commercially reasonable
efforts. Subject to the provisions of this Section 14, the term “Force Majeure”
shall mean any act, event or circumstance, whether of the kind described herein
or otherwise, that is not reasonably within the control of, does not result from
the fault or negligence of, and would not have been avoided or overcome by the
exercise of reasonable diligence by, the Party claiming Force Majeure or an
Affiliate of the Party claiming Force Majeure, such Party and, as applicable,
its Affiliate having observed a standard of conduct that is consistent with a
Reasonable and Prudent Operator, and that prevents or delays in whole or in part
such Party’s performance of one or more of its obligations under this Agreement.
14.1.1
Force Majeure may include circumstances of the following kind, provided that
such circumstances satisfy the definition of Force Majeure set forth above:

(a)
acts of God, a Governmental Authority, or a public enemy;

(b)
subject to Section 14.6, strikes, lockout, or other industrial action;

(c)
wars, blockades or civil disturbances of any kind; epidemics, actual or
reasonably forecasted adverse weather or sea conditions, fires, explosions,
arrests and restraints of governments or people; acts of terrorism, acts of
piracy and serious threat of piracy;

(d)
the breakdown or failure of, freezing of, breakage or accident to, or the
necessity for making repairs or alterations to any facilities or equipment;

(e)
in respect of Seller: (i) loss of, accidental damage to, or inaccessibility to
or inoperability of (x) the Driftwood LNG Terminal or any Connecting Pipeline or
(y) the liquefaction and loading facilities at the alternate source agreed by
the Parties pursuant to Section 3.1.2



    76

--------------------------------------------------------------------------------




but only with respect to those cargoes which Buyer has agreed may be supplied
from such alternate source, and subject to Section 14.2.4; and (ii) any event
that would constitute an event of force majeure under an agreement between
Seller and the operator or operators of any Connecting Pipeline for Gas
transportation services, provided however, that an event of force majeure
affecting a party to any such agreement shall constitute Force Majeure under
this Agreement only to the extent such event meets the definition of Force
Majeure in this Section 14.1;
(f)
in respect of Buyer, events affecting the ability of any LNG Tanker to receive
and transport LNG including the unavailability of tug services, subject to
Section 14.2.3; and

(g)
the withdrawal, denial, or expiration of, or failure to obtain, any Approval.

14.1.2
Nothing in this Section 14.1 shall be construed to require a Party to observe a
higher standard of conduct than that required of a Reasonable and Prudent
Operator as a condition to claiming the existence of Force Majeure.


14.2
Limitations on Force Majeure

14.2.1
Indemnity and Payment Obligations. Notwithstanding Section 14.1, no Force
Majeure shall relieve, suspend, or otherwise excuse either Party from performing
any obligation to indemnify, reimburse, hold harmless or otherwise pay the other
Party under this Agreement.

14.2.2
Events Not Force Majeure. The following events shall not constitute Force
Majeure:

(a)
a Party’s inability to finance its obligations under this Agreement or the
unavailability of funds to pay amounts when due in the currency of payment;

(b)
the unavailability of, or any event affecting, any facilities at or associated
with any loading port or unloading port (or downstream of an unloading port)
other than the Driftwood LNG Terminal or any alternate source agreed by the
Parties pursuant to Section 3.1.2;

(c)
the ability of Seller or Buyer to obtain better economic terms for LNG or Gas
from an alternative supplier or buyer, as applicable;

(d)
changes in either Party’s market factors, default of payment obligations or
other commercial, financial or economic conditions,



    77

--------------------------------------------------------------------------------




including failure or loss of any of Buyer’s or Seller’s Gas, LNG or electric
power markets;
(e)
breakdown or failure of plant or equipment caused by normal wear and tear or by
a failure to properly maintain such plant or equipment;

(f)
the non-availability or lack of economically obtainable Gas reserves;

(g)
in the case of Seller, any event arising from an action or omission of (i) any
Affiliate of Seller, (ii) the contractor or sub-contractor or agent of Seller or
Affiliate of Seller, or (iii) the operator of the Driftwood LNG Terminal, in
each case to the extent that, had Seller taken such action or experienced such
event, such event would not constitute Force Majeure pursuant to the provisions
of this Section 14;

(h)
in the case of Buyer, any event arising from an action or omission of (i) any
Affiliate of Buyer, (ii) any customer of Buyer scheduled to take delivery of LNG
from Buyer at the Driftwood LNG Terminal, (iii) the contractor or sub-contractor
or agent of Buyer or Affiliate of Buyer, (iv) the operator of any part of any
Discharge Terminal or (v) any Transporter, in each case to the extent that, had
Buyer taken such action or experienced such event, such event would not
constitute Force Majeure pursuant to the provisions of this Section 14; and

(i)
the loss of interruptible or secondary firm transportation service on a
Connecting Pipeline or any pipeline upstream of a Connecting Pipeline unless the
cause of such loss was an event that would satisfy the definition of Force
Majeure hereunder and primary in-the-path transportation service on such
pipeline was also interrupted as a result of such event.

14.2.3
LNG Tankers.

(a)
Force Majeure relief in respect of Buyer for an event described in Section
14.1.1(f) affecting a specific LNG Tanker shall only be available with respect
to cargoes that are scheduled to be transported on such LNG Tanker in the
applicable Ninety Day Schedule or ADP for such Contract Year, or (to the extent
that the ADP for the following Contract Year has been issued by Seller) in the
ADP for the following Contract Year.

(b)
With respect to any particular cargo, Buyer shall not be entitled to claim Force
Majeure relief for an event affecting the LNG Tanker nominated for such cargo if
such LNG Tanker was affected by, or should reasonably have been expected by
Buyer or its customer utilizing such LNG Tanker (in each case acting as a
Reasonable and



    78

--------------------------------------------------------------------------------




Prudent Operator) to be affected by, such Force Majeure event at the time it was
nominated by Buyer pursuant to Section 8.1.2 or Section 8.3, as applicable, for
the relevant cargo.
14.2.4
Alternative Sources. Force Majeure relief in respect of Seller for an event
described in Section 14.1.1(e) affecting an alternate LNG source or facility
thereat agreed between the Parties pursuant to Section 3.1.2 shall (a) only be
available with respect to the cargo that is scheduled to be loaded at the
Loading Port of such facility in the ADP or applicable Ninety Day Schedule for
such Contract Year or, to the extent that the ADP for the following Contract
Year has been issued, in the ADP for such following Contract Year and (b) not be
available for an event affecting such alternate LNG source or facility thereat
if such alternate LNG source or facility thereat was affected by such Force
Majeure at the time it was nominated by Seller pursuant to Section 3.1.2 for the
applicable cargo.


14.3
Notification

A Force Majeure event shall take effect at the moment such an event or
circumstance occurs. Upon the occurrence of a Force Majeure event that prevents,
interferes with or delays the performance by Seller or Buyer, in whole or in
part, of any of its obligations under this Agreement, the Party affected shall
give notice thereof to the other Party describing such event and stating the
obligations the performance of which are affected (either in the original or in
supplemental notices) and stating, as applicable:
14.3.1
the estimated period during which performance may be prevented, interfered with
or delayed, including, to the extent known or ascertainable, the estimated
extent of such reduction in performance;

14.3.2
the particulars of the program to be implemented to resume normal performance
under this Agreement; and

14.3.3
the anticipated quantity of LNG scheduled in the ADP for a Contract Year that
will not be made available or taken, as the case may be, by reason of Force
Majeure.

Such notices shall thereafter be updated at least monthly during the period of
such claimed Force Majeure specifying the actions being taken to remedy the
circumstances causing such Force Majeure.

14.4
Measures

Prior to resumption of normal performance, the Parties shall continue to perform
their obligations under this Agreement to the extent not excused by such event
of Force Majeure.


    79

--------------------------------------------------------------------------------





14.5
No Extension of Term

The Term shall not be extended as a result of or by the duration of an event of
Force Majeure.

14.6
Settlement of Industrial Disturbances

Settlement of strikes, lockouts, or other industrial disturbances shall be
entirely within the discretion of the Party experiencing such situations, and
nothing in this Agreement shall require such Party to settle industrial disputes
by yielding to demands made on it when it considers such action inadvisable.

15.
Liabilities and Indemnification


15.1
General

Subject to Section 15.2, and without prejudice to any indemnity provided under
this Agreement, Seller shall be liable to Buyer, and Buyer shall be liable to
Seller, for any loss which has been suffered as a result of the breach by the
Party liable of any one or more of its obligations under this Agreement, to the
extent that the Party liable should reasonably have foreseen the loss.

15.2
Limitations on Liability

15.2.1
Incidental and Consequential Losses. Neither Party shall be liable to the other
Party hereunder as a result of any act or omission in the course of or in
connection with the performance of this Agreement, for or in respect of:

(a)
any indirect, incidental, consequential or exemplary losses;

(b)
any loss of income or profits;

(c)
except as expressly provided in this Agreement, any failure of performance or
delay in performance to the extent relieved by the application of Force Majeure
in accordance with Section 14; or

(d)
except as expressly provided in this Agreement, any losses arising from any
claim, demand or action made or brought against the other Party by a Third
Party.

15.2.2
Exclusive Remedies. A Party’s sole liability, and the other Party’s exclusive
remedy, arising under or in connection with Sections 5.6, 5.7, 5.8, 7.12.3,
7.12.4, 7.13.2(c) and 12.3 and this Section 15 shall be as set forth in each
such provision, respectively.

15.2.3
Liquidated Damages. The Parties agree that it would be impracticable to
determine accurately the extent of the loss, damage and expenditure that



    80

--------------------------------------------------------------------------------




either Party would have in the circumstances described in Sections 5.6, 5.7,
5.8, 7.12.3 and 7.12.4. Accordingly, the Parties have estimated and agreed in
advance that the sole liability, and exclusive remedy for such circumstances
shall be as provided in those Sections, and neither Party shall have additional
liability as a result of any such circumstances. Each amount described in or
determined by the provisions of Sections 5.6, 5.7, 5.8, 7.12.3 and 7.12.4 is
intended to represent a genuine pre-estimate by the Parties as to the loss or
damage likely to be suffered by the Party receiving the payment or benefit in
each such circumstance. Each Party waives any right to claim or assert, in any
arbitration or expert determination pursuant to Section 20 in any action with
respect to this Agreement, that any of the exclusive remedies set forth in
Sections 5.6, 5.7, 5.8, 7.12.3 and 7.12.4 do not represent a genuine
pre-estimate by the Parties as to the loss or damage likely to be suffered by
the Party receiving the payment or benefit in each such circumstance or
otherwise are not valid and enforceable damages.
15.2.4
Express Remedies. The Parties agree that Section 15.2.1 shall not impair a
Party’s obligation to pay the amounts specified in, or the validity of or
limitations imposed by, Sections 5.6, 5.7, 5.8, 7.12.3, 7.12.4, 7.13.2(c) and
12.3. Neither Party shall have a right to make a claim for actual damages
(whether direct or indirect) or other non-specified damages under any
circumstances for which an express remedy or measure of damages is provided in
this Agreement.

15.2.5
Remedies in Contract. Except with respect to claims for injunctive relief under
Sections 18 and 20.1.11, a Party’s sole remedy against the other Party for
nonperformance or breach of this Agreement or for any other claim of whatsoever
nature arising out of or in relation to this Agreement shall be in contract and
no Party shall be liable to another Party (or its Affiliates and contractors and
their respective members, directors, officers, employees and agents) in respect
of any damages or losses suffered or claims which arise out of, under or in any
alleged breach of statutory duty or tortious act or omission or otherwise.

15.2.6
Seller Aggregate Liability for Certain Events.

(a)
Notwithstanding any provision herein to the contrary, the maximum Seller
Aggregate Liability as of any given date in respect of any occurrence or series
of occurrences shall not exceed the Seller Liability Cap.

(b)
“Seller Aggregate Liability” shall mean, as of any date of determination, any
and all liability of Seller to Buyer under this Agreement, excluding (i) any
Seller liabilities under this Agreement for which Seller has already made
payment to Buyer as of such date and (ii) any liability caused by the gross
negligence or willful



    81

--------------------------------------------------------------------------------




misconduct of the Partnership, Seller, any other Affiliate of the Partnership,
the General Partner or Seller’s Affiliates.
(c)
The “Seller Liability Cap”, as of any given time of determination, shall be an
amount (in USD) equal to USD one hundred million (US$100,000,000), multiplied by
the ACQ at such time, divided by fifty-two million one hundred seventy thousand
(52,170,000) MMBtu.

15.2.7
EXCEPT FOR WARRANTIES OF TITLE AND NO LIENS OR ENCUMBRANCES, AND SUBJECT TO THE
PROVISIONS OF THIS AGREEMENT CONCERNING THE QUALITY OF LNG TO BE DELIVERED UNDER
THIS AGREEMENT, SELLER EXPRESSLY NEGATES ANY WARRANTY WITH RESPECT TO LNG
DELIVERED UNDER THIS AGREEMENT, WRITTEN OR ORAL, EXPRESS OR IMPLIED, INCLUDING
ANY WARRANTY WITH RESPECT TO CONFORMITY TO SAMPLES, MERCHANTABILITY OR FITNESS
FOR ANY PARTICULAR PURPOSE.


15.3
Buyer’s Credit; Credit Support

15.3.1
At all times prior to any assignment of this Agreement by Original Buyer,
Original Buyer shall have no obligation to maintain any credit rating or provide
any guaranty, letter of credit or other credit support in connection with this
Agreement; provided that, if required for financing, Buyer shall use its
commercial reasonable efforts to provide information or documents confirming its
ability to perform its financial obligations under this Agreement.

15.3.2
If Buyer assigns or novates this Agreement to a Third Party who is not an
Affiliate of Original Buyer (such Third Party, the “Assignee Buyer”) and if in
connection with such assignment or novation Lenders require in accordance with
Section 21.2.2(c) that Assignee Buyer have an Acceptable Credit Rating or a
Guaranty be provided to Seller prior to such novation or assignment, then at all
times following such assignment or novation (including following any subsequent
assignments or novations thereafter), and only then, the following terms of this
Section 15.3.2 shall apply:

(a)
Assignee Buyer shall at all times on and after such assignment or novation
maintain an Acceptable Credit Rating or provide or cause to be provided a
Guaranty. In the event any guarantor that has provided a guaranty in support of
Assignee Buyer’s obligations hereunder no longer has an Acceptable Credit Rating
or is otherwise no longer an Acceptable Guarantor, Assignee Buyer shall provide
a replacement Guaranty or, if unable to comply with the requirements of a
Guaranty because no Guarantor exists, an alternative credit



    82

--------------------------------------------------------------------------------




support reasonably acceptable to Lenders at all times. Any Guaranty or
alternative credit support required to be delivered to Seller pursuant to this
Section 15.3.2(a) shall be delivered within thirty (30) Days of such requirement
arising.
(b)
If Assignee Buyer, or Assignee Buyer’s Guarantor, merges or consolidates, sells
all or substantially all of its assets, or novates or assigns this Agreement or
the Guaranty, as applicable, then the surviving entity, asset purchaser or
assignee, as the case may be, shall either have and maintain an Acceptable
Credit Rating or assume in writing or by operation of law the obligations of
Assignee Buyer or Assignee Buyer’s Guarantor, as applicable. In the event the
foregoing conditions are not satisfied, Assignee Buyer shall provide a
replacement Guaranty or, if unable to comply with the requirements of a Guaranty
because no Guarantor exists, an alternative credit support reasonably acceptable
to Lenders at all times. Any Guaranty or alternative credit support required to
be delivered to Seller pursuant to this Section 15.3.2(b) shall be delivered
within thirty (30) Days of such requirement arising.


15.4
Third Party Liability

With respect to Third Party liabilities:
(a)
If any Third Party shall notify either Party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) that may give rise to a claim for
indemnification against the other Party (the “Indemnifying Party”) under this
Section 15 or elsewhere in this Agreement, then the Indemnified Party shall
promptly notify the Indemnifying Party thereof in writing; provided, however,
that no delay on the part of the Indemnified Party in notifying the Indemnifying
Party shall relieve the Indemnifying Party from any obligation hereunder unless
(and then solely to the extent) the Indemnifying Party thereby is materially
prejudiced.

(b)
The Indemnifying Party will have the right to defend against the Third Party
Claim with counsel of its choice reasonably satisfactory to the Indemnified
Party so long as (i) the Indemnifying Party notifies the Indemnified Party in
writing within fifteen (15) Days after the Indemnified Party has given notice of
the Third Party Claim that the Indemnifying Party will indemnify the Indemnified
Party from and against any damages the Indemnified Party may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the Third
Party Claim; (ii) the Indemnifying Party provides the Indemnified Party with
evidence reasonably acceptable to the Indemnified Party that the Indemnifying
Party will have the financial resources to defend



    83

--------------------------------------------------------------------------------




against the Third Party Claim and fulfill its indemnification obligations
hereunder; (iii) the Third Party Claim involves only money damages and does not
seek an injunction or other equitable relief; (iv) settlement of, or an adverse
judgment with respect to, the Third Party Claim is not in the good faith
judgment of the Indemnified Party, likely to establish a precedential custom or
practice materially adverse to the continuing business interests of the
Indemnified Party; and (v) the Indemnifying Party conducts the defense of the
Third Party Claim actively and diligently.
(c)
So long as the Indemnifying Party is conducting the defense of the Third Party
Claim in accordance with Section 15.4(b): (i) the Indemnified Party may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Third Party Claim; (ii) the Indemnified Party will not consent to the
entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnifying Party (which
consent shall not be unreasonably withheld or delayed); and (iii) the
Indemnifying Party will not consent to the entry of any judgment or enter into
any settlement with respect to the Third Party Claim without the prior written
consent of the Indemnified Party (which consent shall not be unreasonably
withheld or delayed).

(d)
In the event any of the conditions in Section 15.4(b) is or becomes unsatisfied,
or a conflict arises, with regard to the Third Party Claim, between the
Indemnified Party and the Indemnifying Party in respect of such Third Party
Claim the Indemnified Party may defend against the Third Party Claim in any
manner it reasonably may deem appropriate.

(e)
If either Party gives notice to the other Party of a Third Party Claim pursuant
to the provisions of Section 15.4(a) and the notified Party does not give notice
that it will indemnify the notifying Party in the manner set out in Section
15.4(b), the notifying Party shall nevertheless send copies of all pleadings and
other documents filed in any such Third Party lawsuit to the notified Party and
such notified Party may have the right to participate in the defense of the
Third Party Claim in any manner permitted by Applicable Law.


15.5
Seller’s Insurance

15.5.1
Seller shall obtain and maintain or cause to be obtained and maintained:

(a)
insurance for the Driftwood LNG Terminal to the extent required by Applicable
Law, and



    84

--------------------------------------------------------------------------------




(b)
additional insurance, as is reasonably necessary, against such other risks and
at such levels as a Reasonable and Prudent Operator of a liquefaction terminal
would obtain.

15.5.2
Seller shall obtain or cause to be obtained the insurance required by
Section 15.5.1 from a reputable insurer (or insurers) reasonably believed to
have adequate financial reserves. Seller shall exercise its best efforts, or
shall cause the applicable insured Person to use its best efforts, to collect
any amount due under such insurance policies.


15.6
Buyer’s Insurance

Buyer shall ensure that insurances are procured and maintained for each LNG
Tanker in accordance with the following provisions. In all cases, such insurance
shall establish insurance coverages consistent with insurances to the standards
which a ship owner operating reputable LNG vessels, as a Reasonable and Prudent
Operator, should observe in insuring LNG vessels of similar type, size, age and
trade as such LNG Tanker. In this regard:
(a)
Hull and Machinery Insurance shall be placed and maintained with reputable
marine underwriters; and

(b)
Protection & Indemnity Insurance (“P&I Insurance”) shall be placed and
maintained with full P&I indemnity cover in the ordinary course from a P&I Club,
and such LNG Tanker shall be entered for insurance with a P&I Club, including
pollution liability standard for LNG vessel and Certificate of Financial
Responsibility.


16.
Safety


16.1
General

The Parties recognize the importance of securing and maintaining safety in all
matters contemplated in this Agreement, including the construction and operation
of their respective facilities and the LNG Tankers and transportation of LNG. It
is their respective intentions to secure and maintain high standards of safety
in accordance with International Standards and the generally accepted standards
prevailing in the LNG and LNG transportation industries from time to time.

16.2
Third Parties

Both Parties shall use reasonable efforts to ensure that their respective
employees, agents, operators, Transporter, contractors and suppliers shall have
due regard to safety and abide by the relevant regulations while they are
performing work and services in connection with the performance of this
Agreement, including such work


    85

--------------------------------------------------------------------------------




and services performed within and around the area of the Driftwood LNG Terminal
and on board the LNG Tankers.

17.
Exchange of Information

The Parties shall maintain close communication and mutually provide and shall
use reasonable efforts to exchange available information directly relevant to
the fulfillment of the terms and conditions of this Agreement.

18.
Confidentiality


18.1
Duty of Confidentiality

The (i) terms of this Agreement and (ii) any information disclosed by either
Party to the other Party in connection with this Agreement which is not:
(a)
already known to the recipient from sources other than the other Party;

(b)
already in the public domain (other than as a result of a breach of the terms of
this Section 18.1); or

(c)
independently developed by the recipient;

shall be “Confidential Information” and shall, unless otherwise agreed in
writing by the disclosing Party, be kept confidential and shall not be used by
the receiving Party other than for a purpose connected with this Agreement or,
except as provided below, disclosed to Third Parties by the receiving Party. The
Parties recognize that persons authorized to review the Confidential Information
under Section 18.2 may form mental impressions (i.e., impressions not written or
otherwise reduced to a record) regarding the Confidential Information. The use
of these mental impressions by such persons shall not be a violation of the
restriction contained in this Section 18.1.

18.2
Permitted Disclosures

18.2.1
The Confidential Information, which either Party receives from the other, may be
disclosed by such Party:

(a)
to any Person who is such Party’s legal counsel, other professional consultant
or adviser, Transporter, insurer, accountant or construction contractor;
provided that such disclosure is solely to assist the purpose for which such
Person was so engaged;

(b)
if required and to the extent required by the rules of any recognized stock
exchange or agency established in connection therewith upon which the securities
of such Party or a company falling within Section 18.2.1(f) are quoted;



    86

--------------------------------------------------------------------------------




(c)
as may be required under federal or state securities or “Blue Sky” Applicable
Laws;

(d)
if required and to the extent required by the U.S. Department of Energy;

(e)
without limiting Section 18.2.1(c) or (d), if required and to the extent
required by any Applicable Laws, or such Party becomes legally required (by oral
questions, interrogatories, request for information or documents, orders issued
by any Governmental Authority or any other process) to disclose such
information, or to the extent necessary to enforce Section 20.1 or 20.2 or any
arbitration award or binding decision of an Expert (including by filing
Confidential Information in proceedings before a court or other competent
judicial authority) or to enforce other rights of a party to the Dispute;
provided that such Party shall, to the extent practicable, give prior notice to
the other Party of the requirement and the terms thereof and shall cooperate
with the other Party to minimize the disclosure of the information, seek a
protective order or other appropriate remedy, and if such protective order or
other remedy is not obtained, then such Party will furnish only that portion of
such information that it is legally required to furnish;

(f)
to any of its Affiliates or shareholders (or any company involved in the
provision of advice to any such Affiliate or shareholder for the purposes of
this Agreement) and any employee of that Party or of a company to which
disclosure is permitted pursuant to this Section 18.2.1(f);

(g)
to any bona fide intended assignees of a Party’s interests under this Agreement;

(h)
to any Third Party as reasonably necessary for the performance of a Party’s
obligations under this Agreement;

(i)
to any arbitrator appointed in accordance with Section 20.1.4, to any Expert
appointed pursuant to Section 20.2.1, or to any other party to an arbitration or
Expert proceeding arising under or in connection with this Agreement, or to any
witnesses appearing in an arbitration under Section 20.1 or in an Expert
proceeding under Section ‎20.2; or

(j)
to any Person reasonably required to see such Confidential Information,
including the Lenders, in connection with any bona fide financing or offering or
sale of securities by Seller, Buyer or any Affiliate or shareholder of any of
the foregoing, to comply with the



    87

--------------------------------------------------------------------------------




disclosure or other requirements of Applicable Law or of financial institutions
or other participants (including rating agencies) in such financing, offering or
sale.
18.2.2
The Party making the disclosure shall ensure that any Person listed in Section
18.2.1(a), (f), (g), (h), (i) or (j) to which it makes the disclosure (excluding
any legal counsel, arbitrator or Expert already bound by confidentiality
obligations) undertakes to hold such Confidential Information subject to
confidentiality obligations equivalent to those set out in Section 18.1. In the
case of a disclosure to an employee made in accordance with Section 18.2.1(f),
the undertaking shall be given by the company on its own behalf and in respect
of all its employees.

18.2.3
Seller may disclose to the other Partnership Buyers Confidential Information
related to scheduling, operations and other relevant technical information to
comply with Seller’s performance of Section 8, but only to the extent necessary
to ensure the effective implementation thereof.

18.2.4
No press release concerning the execution of this Agreement or resolution of any
Disputes shall be issued unless agreed by the Parties.


18.3
Confidential Information Remedy

The Parties acknowledge that breach of the provisions of this Section 18 shall
cause irreparable injury for which monetary damages are inadequate, difficult to
compute, or both. Accordingly, the Parties agree that the provisions of this
Section 18 may be enforced by specific performance and that the non-breaching
Party shall be entitled to injunctive relief (without posting any bond or other
security) in order to enforce the provisions of this Section 18. Any such relief
shall be in addition to, and not in lieu of, any legal or equitable damages
available to such Party.

18.4
Duration of Confidentiality

The foregoing obligations with respect to the Confidential Information shall
remain in effect for three (3) years after this Agreement is terminated.

19.
Default and Termination


19.1
Right to Suspend Performance

19.1.1
Seller Right to Suspend. If (a) Seller has not received payment in respect of
any amounts due under any invoice(s) under this Agreement totaling in excess of
USD fifteen million (US$15,000,000) within five (5) Business Days after the due
date thereof, (b) any Termination Event in favor of a Seller right to terminate
has arisen, or (c) (i) Buyer or its Affiliate is a Defaulting Partner (as
defined in the Partnership Agreement) pursuant to Section 4.3(c)(i) of the



    88

--------------------------------------------------------------------------------




Partnership Agreement and the Default Forfeiture Units (as defined in the
Partnership Agreement) are Class A Units issued to such Defaulting Partner
pursuant to the equity capital contribution agreement entered into by such
Defaulting Partner in respect of the Phase 1 Project or (ii) Buyer or its
Affiliate is a Defaulting Partner (as defined in the Partnership Agreement)
pursuant to Section 4.3(c)(ii) of the Partnership Agreement, then without
prejudice to any other rights and remedies of Seller arising under this
Agreement or by Applicable Laws or otherwise, upon giving five (5) Business
Days’ notice to Buyer:
(a)
Seller may suspend delivery of any or all subsequent cargoes until (a) the
amounts outstanding under such invoice(s) and interest thereon have been paid in
full, (b) the circumstances constituting the Termination Event have been fully
remedied or have ceased to apply or (c) Buyer or its Affiliate, as applicable,
is no longer a Defaulting Partner (as defined in the Partnership Agreement), as
the case may be.

(b)
In the event of such suspension, Buyer shall not be relieved of any of its
obligations under this Agreement, and the provisions of Sections 5.7.2 to 5.7.8
shall apply with respect to each cargo scheduled in the Annual Delivery Program
or Ninety Day Schedule which is not delivered during the suspension.

(c)
During the period that such suspension is effective, Seller shall have no
obligation to make available LNG to Buyer.

19.1.2
Buyer Right to Suspend. Without prejudice to its rights under the Termination
Event set out in Section 19.2.1(j), if a Bankruptcy Event has occurred with
respect to Seller, Buyer shall be entitled to suspend by written notice to
Seller the performance of its obligations under this Agreement to take and pay
for LNG, until such Bankruptcy Event is no longer occurring with respect to
Seller. Buyer’s right to suspend shall not excuse Buyer from paying for LNG
taken prior to the suspension.


19.2
Elective Termination

19.2.1
Termination Events. The following circumstances (each, a “Termination Event”)
shall give rise to the right for the specified Party (and only the specified
Party) to terminate this Agreement:

(a)
by Seller, if Buyer fails to pay or cause to be paid any amount or amounts in
the aggregate due under this Agreement that are in excess of USD fifty million
(US$50,000,000), for a period of ten (10) Days or more following the due date of
the relevant invoice;



    89

--------------------------------------------------------------------------------




(b)
by Seller, if Buyer fails to comply with Section 15.3 or 21;

(c)
by Seller, violation by Buyer of Section 25.1;

(d)
by the non-violating Party, if a Party violates Section 25.2(b) or breaches the
representation and warranty in Section 25.5;

(e)
by Seller, if (i) Buyer or any guarantor that has provided a guaranty in support
of Assignee Buyer’s obligations hereunder fails to execute any Direct Agreement
with Seller’s or its Affiliate’s respective Lenders within sixty (60) Days after
Seller’s request thereof, provided that such Direct Agreement complies with the
requirements in Sections 21.4.2(a) to (g), or (ii) in connection with any
financing, Buyer fails to provide to the Lenders and the Lenders’ Agent any
legal opinion that complies with the requirements in Section 21.4.1 within sixty
(60) Days after Seller’s request thereof;

(f)
by Seller, if a Bankruptcy Event has occurred with respect to Buyer or any
guarantor that has provided a guaranty in support of Assignee Buyer’s
obligations hereunder;

(g)
by Seller, if (i) Buyer or its Affiliate is a Defaulting Partner (as defined in
the Partnership Agreement) pursuant to Section 4.3(c)(i) of the Partnership
Agreement and the Default Forfeiture Units (as defined in the Partnership
Agreement) are Class A Units issued to such Defaulting Partner pursuant to the
equity capital contribution agreement entered into by such Defaulting Partner in
respect of the Phase 1 Project, and the General Partner exercises its rights
pursuant to the Partnership Agreement to cause all such Class A Units to be
redeemed or forfeited in accordance with the Partnership Agreement or (ii) Buyer
or its Affiliate is a Defaulting Partner (as defined in the Partnership
Agreement) pursuant to Section 4.3(c)(ii) of the Partnership Agreement, and the
General Partner exercises its rights pursuant to the Partnership Agreement to
cause all of such Defaulting Partner’s Class A Units to be redeemed or forfeited
in accordance with the Partnership Agreement;

(h)
by either Party, if Buyer’s or its Affiliate’s entire interest in the
Partnership is redeemed pursuant to Section 4.17 of the Partnership Agreement;

(i)
by Seller, if Buyer’s or its Affiliate’s entire interest in the Partnership is
redeemed pursuant to Section 4.8 of the Partnership Agreement;

(j)
by Buyer, if a Bankruptcy Event has occurred in respect of Seller;



    90

--------------------------------------------------------------------------------




(k)
by Buyer, if each of the following conditions have been satisfied: (i) the
amount of indebtedness for purposes of constructing the Phase 1 Project
(including any such indebtedness that has been refinanced from time to time) has
been paid in full, (ii) Buyer or its Affiliate has contributed to the
Partnership its entire capital commitment for the Phase 1 Project and (iii) one
(1) or more events of Force Majeure affecting Seller prevent Seller from making
available an aggregate quantity of LNG equal to or greater than fifty percent
(50%) of the AACQ during any given twelve (12) Month period;

(l)
by Buyer, if each of the following conditions have been satisfied: (i) the
amount of indebtedness for purposes of constructing the Phase 1 Project
(including any such indebtedness that has been refinanced from time to time) has
been paid in full, (ii) Buyer or its Affiliate has contributed to the
Partnership its entire capital commitment for the Phase 1 Project, and (iii)
Seller fails to make available an aggregate amount of LNG in accordance with
Section 5.6 resulting in Cargo DoP Quantities totaling more than fifty percent
(50%) of the AACQ in aggregate during any given twelve (12) consecutive Month
period of the Term.

19.2.2
Notice of Termination Event. Upon the occurrence of any Termination Event, the
terminating Party may give notice thereof to the other Party, specifying in
reasonable detail the nature of such Termination Event.

19.2.3
Timing of Elective Termination. Except with respect to the Termination Events
described in Section 19.2.4, at any time after the expiry of a period of
forty-five (45) Days after the terminating Party gave notice of a Termination
Event pursuant to Section 19.2.2, unless the circumstances constituting the
Termination Event have been fully remedied or have ceased to apply, the
terminating Party may terminate this Agreement with immediate effect by giving
notice of such termination to the other Party.

19.2.4
Certain Termination Events. Upon the occurrence of a Termination Event described
in Section 19.2.1(b), (c), (d), (e), (f), (g), (h), (i), (j), (k) or (l), the
terminating Party’s notice pursuant to Section 19.2.2 shall terminate this
Agreement immediately.


19.3
Rights Accrued Prior to Termination

Termination of this Agreement shall be without prejudice to:
(a)
the rights and liabilities of the Parties accrued prior to or as a result of
such termination; and



    91

--------------------------------------------------------------------------------




(b)
claims for breaches of Section 18 that occur during the three (3) year period
after termination of this Agreement.


19.4
Liability in Connection with Certain Termination Rights

Without prejudice to a Party’s or its Affiliate’s rights and obligations under
another agreement, neither Party shall have any liability hereunder to the other
Party as a result of a termination of this Agreement pursuant to Section
19.2.1(h) or (k).

19.5
Final Reconciliation

Within sixty (60) Days after the termination of this Agreement, Seller and Buyer
shall determine the amount of any final settlement payment. Seller shall send a
statement to Buyer, or Buyer shall send a statement to Seller, as the case may
be, for any final settlement payment due. Seller or Buyer, as the case may be,
shall pay such amount no later than twenty (20) Business Days after the date of
receipt of such statement.

19.6
Survival

The following provisions shall survive expiration or termination of this
Agreement: Sections 1, 7.7.2, 7.7.3, 9, 10, 11, 13.8.2, 15.1, 15.2, 15.3, 15.4,
18 (to the extent provided therein), 19.3, 19.4, 19.5 and 20 to 25, in addition
to this Section 19.6.

20.
Dispute Resolution and Governing Law


20.1
Dispute Resolution

20.1.1
Arbitration. Any Dispute (other than a Dispute submitted to an Expert under
Section 20.2.1) shall be exclusively and definitively resolved through final and
binding arbitration, it being the intention of the Parties that this is a broad
form arbitration agreement designed to encompass all possible claims and
disputes under this Agreement.

20.1.2
Rules. The arbitration shall be conducted in accordance with the International
Arbitration Rules of the American Arbitration Association (“AAA”) (as then in
effect).

20.1.3
Number of Arbitrators. The arbitral tribunal shall consist of three (3)
arbitrators, who shall endeavor to complete the final hearing in the arbitration
within six (6) Months after the appointment of the last arbitrator.

20.1.4
Method of Appointment of the Arbitrators. If there are only two (2) parties to
the Dispute, then each party to the Dispute shall appoint one (1) arbitrator
within thirty (30) Days of the filing of the arbitration, and the two
arbitrators so appointed shall select the presiding arbitrator within thirty
(30) Days after the latter of the two arbitrators has been appointed by the
parties to the



    92

--------------------------------------------------------------------------------




Dispute. If a party to the Dispute fails to appoint its party-appointed
arbitrator or if the two party-appointed arbitrators cannot reach an agreement
on the presiding arbitrator within the applicable time period, then the AAA
shall serve as the appointing authority and shall appoint the remainder of the
three arbitrators not yet appointed. If the arbitration is to be conducted by
three arbitrators and there are more than two parties to the Dispute, then
within thirty (30) Days of the filing of the arbitration, all claimants shall
jointly appoint one arbitrator and all respondents shall jointly appoint one
arbitrator, and the two arbitrators so appointed shall select the presiding
arbitrator within thirty (30) Days after the latter of the two arbitrators has
been appointed by the parties to the Dispute. For the purposes of appointing
arbitrators under this Section 20, (a) Buyer, any guarantor that has provided a
guaranty in support of Assignee Buyer’s obligations hereunder and all Persons
whose interest in this Agreement derives from them shall be considered as one
party; and (b) Seller and all Persons whose interest in this Agreement derives
from Seller shall be considered as one party. If either all claimants or all
respondents fail to make a joint appointment of an arbitrator, or if the
party-appointed arbitrators cannot reach an agreement on the presiding
arbitrator within the applicable time period, then the AAA shall serve as the
appointing authority and shall appoint the remainder of the three (3)
arbitrators not yet appointed.
20.1.5
Consolidation. If multiple arbitration proceedings are initiated under this
Agreement, any guarantor that has provided a guaranty in support of Assignee
Buyer’s obligations hereunder, one or more other LNG sale and purchase
agreements entered into by Seller, one or more equity capital contribution
agreements entered into by the Partnership, the Partnership Agreement, the
General Partner LLC Agreement, any management and advisory services agreement
entered into by the Partnership or the LNG Marketing Agreement, the subject
matters of which are related by common questions of law or fact and which could
result in conflicting awards or obligations, then any party to any such dispute
may request prior to the appointment of the arbitrators for such multiple or
subsequent disputes that all such proceedings be consolidated into a single
arbitral proceeding. Such request shall be directed to the AAA, which shall
consolidate appropriate proceedings into a single proceeding unless
consolidation would result in undue delay for the arbitration of the disputes.

20.1.6
Place of Arbitration. Unless otherwise agreed by all parties to the Dispute, the
place of arbitration shall be New York, New York.

20.1.7
Language. The arbitration proceedings shall be conducted in the English
language, and the arbitrators shall be fluent in the English language.



    93

--------------------------------------------------------------------------------




20.1.8
Entry of Judgment. The award of the arbitral tribunal shall be final and
binding. Judgment on the award of the arbitral tribunal may be entered and
enforced by any court of competent jurisdiction. The Parties agree that service
of process for any action to enforce an award may be accomplished according to
the procedures of Section 24, as well as any other procedure authorized by law.

20.1.9
Notice. All notices required for any arbitration proceeding shall be deemed
properly given if given in accordance with Section 24.

20.1.10
Qualifications and Conduct of the Arbitrators. All arbitrators shall be and
remain at all times wholly impartial, and, once appointed, no arbitrator shall
have any ex parte communications with any of the parties to the Dispute
concerning the arbitration or the underlying Dispute other than communications
directly concerning the selection of the presiding arbitrator, where applicable.

20.1.11
Interim Measures. Any party to the Dispute may apply to a court in New York, New
York, for interim measures (a) prior to the constitution of the arbitral
tribunal (and thereafter as necessary to enforce the arbitral tribunal’s
rulings); or (b) in the absence of the jurisdiction of the arbitral tribunal to
rule on interim measures in a given jurisdiction. The Parties agree that seeking
and obtaining such interim measures shall not waive the right to arbitration.
The Parties unconditionally and irrevocably submit to jurisdiction in New York,
New York, for the limited purposes of an application for interim measures under
this Section 20.1.11. The arbitrators (or in an emergency the presiding
arbitrator acting alone in the event one or more of the other arbitrators is
unable to be involved in a timely fashion) may grant interim measures including
injunctions, attachments and conservation orders in appropriate circumstances,
which measures may be immediately enforced by court order. Hearings on requests
for interim measures may be held in person, by telephone, by video conference or
by other means that permit the parties to the Dispute to present evidence and
arguments.

20.1.12
Costs and Attorneys’ Fees. The arbitral tribunal is authorized to award costs of
the arbitration in its award, including: (a) the fees and expenses of the
arbitrators; (b) the costs of assistance required by the tribunal, including its
experts; (c) the fees and expenses of the administrator; (d) the reasonable
costs for legal representation of a successful party; and (e) any such costs
incurred in connection with an application for interim or emergency relief and
to allocate those costs between the parties to the Dispute. The costs of the
arbitration proceedings, including attorneys’ fees, shall be borne in the manner
determined by the arbitral tribunal.

20.1.13
Interest. The award shall include pre-award and post-award interest, as
determined by the arbitral tribunal, from the date of any default or other



    94

--------------------------------------------------------------------------------




breach of this Agreement until the arbitral award is paid in full. Interest
shall accrue at a rate per annum equal to two percent (2%) above LIBOR (as in
effect on the Day such award was issued) on and from the Day when such award was
issued until the date of its repayment, provided that, without prejudice to the
other terms of this Agreement, if such period lasts longer than ninety (90)
Days, the applicable LIBOR rate for each successive term of ninety (90) Days
during that period shall be that in effect on the first (1st) Day of that ninety
(90) Day period. Interest shall accrue from Day to Day and be calculated on the
basis of a three hundred sixty (360) Day year.
20.1.14
Currency of Award. The arbitral award shall be made and payable in USD, free of
any Tax or other deduction.

20.1.15
Waiver of Challenge to Decision or Award. To the extent permitted by law, the
Parties hereby waive any right to appeal from or challenge any arbitral decision
or award, or to oppose enforcement of any such decision or award before a court
or any Governmental Authority, except with respect to the limited grounds for
modification or non-enforcement provided by any applicable arbitration statute
or treaty.

20.1.16
Confidentiality. Any arbitration or Expert determination relating to a Dispute
(including an arbitral award, a settlement resulting from an arbitral award,
documents exchanged or produced during an arbitration or Expert proceeding, and
memorials, briefs or other documents prepared for the arbitration or Expert
proceeding) shall be Confidential Information subject to the confidentiality
provisions of Section 18; provided, however, that breach of such confidentiality
provisions shall not void any settlement, determination or award.


20.2
Expert Determination

20.2.1
General. In the event of any disagreement between the Parties regarding a
measurement under Exhibit A hereto or any other Dispute which the Parties agree
to submit to an Expert (in either case, a “Measurement Dispute”), the Parties
hereby agree that such Measurement Dispute shall be resolved by an Expert
selected as provided in this Section 20.2.1. The Expert is not an arbitrator of
the Measurement Dispute and shall not be deemed to be acting in an arbitral
capacity. The Party desiring an expert determination shall give the other Party
notice of the request for such determination. If the Parties are unable to agree
upon an Expert within ten (10) Days after receipt of the notice of request for
an expert determination, then, upon the request of either of the Parties, the
International Centre for Expertise of the International Chamber of Commerce
(“ICC”) shall appoint such Expert and shall administer such expert determination
through the ICC’s Rules for Expertise. The Expert shall be and remain at all
times wholly impartial, and, once appointed, the Expert shall have no ex parte
communications with either of



    95

--------------------------------------------------------------------------------




the Parties concerning the expert determination or the underlying Measurement
Dispute. The Parties shall cooperate fully in the expeditious conduct of such
expert determination and provide the Expert with access to all facilities,
books, records, documents, information and personnel necessary to make a fully
informed decision in an expeditious manner. Before issuing a final decision, the
Expert shall issue a draft report and allow the Parties to comment on it. The
Expert shall endeavor to resolve the Measurement Dispute within thirty (30) Days
(but no later than sixty (60) Days) after his appointment, taking into account
the circumstances requiring an expeditious resolution of the matter in dispute.
20.2.2
Final and Binding. The Expert’s decision shall be final and binding on the
Parties unless challenged in an arbitration pursuant to Section 20.1 within
thirty (30) Days of the date the Expert’s decision. If challenged, (a) the
decision shall remain binding and be implemented unless and until finally
replaced by an award of the arbitrators; (b) the decision shall be entitled to a
rebuttable presumption of correctness; and (c) the Expert shall not be appointed
in the arbitration as an arbitrator or as advisor to either Party without the
written consent of both Parties.

20.2.3
Arbitration of Expert Determination. In the event that a Party requests expert
determination for a Measurement Dispute which raises issues that require
determination of other matters in addition to correct measurement under Exhibit
A hereto, then either Party may elect to refer the entire Measurement Dispute
for arbitration under Section 20.1.1. In such case, the arbitrators shall be
competent to make any measurement determination that is part of a Dispute. An
expert determination not referred to arbitration shall proceed and shall not be
stayed during the pendency of an arbitration.


20.3
Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York (United States of America) without regard to principles of
conflict of laws that would specify the use of other laws.

20.4
Immunity

20.4.1
Each Party, to the maximum extent permitted by Applicable Law, as to itself and
its assets, hereby irrevocably, unconditionally, knowingly and intentionally
waives any and all rights of immunity (sovereign or otherwise) and agrees not to
claim, or assert any immunity with respect to the matters covered by this
Agreement in any arbitration, Expert proceeding, or other action with respect to
this Agreement, whether arising by statute or otherwise, that it may have or may
subsequently acquire, including rights under the doctrines of sovereign immunity
and act of state, immunity from legal process (including service of process or
notice, pre-judgment or pre-award



    96

--------------------------------------------------------------------------------




attachment, attachment in aid of execution, or otherwise), immunity from
jurisdiction or judgment of any court, arbitrator, Expert or tribunal (including
any objection or claim on the basis of inconvenient forum), and immunity from
enforcement or execution of any award or judgment or any other remedy.
20.4.2
Each Party hereby irrevocably, unconditionally, knowingly and intentionally:

(a)
agrees that the execution, delivery and performance by such Party of this
Agreement constitute private and commercial acts rather than public or
governmental acts; and

(b)
consents in respect of the enforcement of any judgment against such Party in any
such proceedings in any jurisdiction and to the giving of any relief or the
issue of any process in connection with such proceedings (including the making,
enforcement or execution of any such judgment or any order arising out of any
such judgment against or in respect of any property whatsoever irrespective of
its use or intended use).


21.
Successors; Assignments


21.1
Successors

This Agreement shall be binding upon and inure to the benefit of any successor
to each of Seller and Buyer.

21.2
Assignment by Buyer

21.2.1
Early Assignments. Buyer may not novate or assign this Agreement to any Person
other than an Affiliate of Buyer prior to the time that the Date of Substantial
Completion for each of the Phase 1 Plants has occurred.

21.2.2
Prior Written Consent. At any time after the Date of Substantial Completion for
each of the Phase 1 Plants has occurred, Buyer may novate or assign this
Agreement in its entirety to another Person, for the remainder of the Term, upon
the prior written consent of Seller (which consent shall not be unreasonably
withheld or delayed), provided that:

(a)
Lenders have provided prior written consent to such novation or assignment;

(b)
such assignee or novatee assumes all of the obligations of Buyer under this
Agreement commencing as of the date of the novation or assignment by execution
of a copy of this Agreement in its own name (countersigned by Seller) or by
execution of a binding assignment and assumption agreement which is enforceable
by Seller; and



    97

--------------------------------------------------------------------------------




(c)
if required by Lenders, such assignee or novatee has an Acceptable Credit Rating
or a Guaranty is provided to Seller prior to such novation or assignment.

21.2.3
Without Prior Consent to Affiliates. At any time, so long as Buyer is Original
Buyer or an Affiliate of Original Buyer, Buyer may novate or assign this
Agreement in its entirety, for the remainder of the Term, without Seller’s prior
consent, to an Affiliate of Buyer, provided that:

(a)
Lenders have provided prior written consent to such novation or assignment;

(b)
such Affiliate assignee or novatee assumes all of the obligations of Buyer under
this Agreement commencing as of the date of the novation or assignment by
execution of a copy of this Agreement in its own name (countersigned by Seller)
or by execution of a binding assignment and assumption agreement which is
reasonably acceptable in form and substance to, and enforceable by, Seller; and

(c)
performance of this Agreement by Seller with such Affiliate assignee or novatee
would comply with Applicable Laws and all relevant Approvals.

21.2.4
Further Obligations. Upon a novation or assignment in whole by Buyer in
accordance with this Section 21.2, the assignor or novator shall be released
from all further obligations, duties and liabilities under this Agreement, other
than any obligations, duties and liabilities arising prior to the date of
effectiveness of such novation or assignment


21.3
Assignment by Seller

Except as provided in Section 21.4.2, this Agreement may not be assigned by
Seller.

21.4
Seller Financing

21.4.1
Lender Financing. Seller and its Affiliates shall have the right to obtain
financing (including non-recourse or limited recourse financing) from Lenders.
In connection with any financing or refinancing obtained by Seller or its
Affiliates, Buyer shall, if so requested by Seller, deliver to Seller’s or its
Affiliate’s Lenders or the agent acting on behalf of any such Lenders (“Lenders’
Agent”) certified copies of its corporate charter and by-laws, resolutions,
incumbency certificates, financial statements and other financial information,
and such other items or information upon the reasonable request by Lenders or
Lenders’ Agent. Buyer shall, at Seller’s cost, also provide to the Lenders and
Lenders’ Agent legal opinions in form and substance and from counsel reasonably
acceptable to the Lenders.



    98

--------------------------------------------------------------------------------




21.4.2
Assignment as Security. Buyer further acknowledges and agrees that Seller may
collaterally assign, transfer, or otherwise encumber, all or any of its rights,
benefits and obligations under this Agreement to such Lenders or Lenders’ Agent
as security for Seller’s obligations or its Affiliate’s obligations to Lenders.
Accordingly, upon Seller’s request pursuant to a notice hereunder and at
Seller’s cost, Buyer shall enter into, and if Buyer is Assignee Buyer, then
Assignee Buyer shall cause any guarantor that has provided a guaranty in support
of Assignee Buyer’s obligations hereunder to enter into, one or more direct
agreements or consent agreements (each, a “Direct Agreement”) pursuant to which
Buyer or such guarantor, as applicable:

(a)
consents to the collateral assignment of Seller’s or its Affiliate’s rights and
obligations under this Agreement or the guaranty, as applicable, to the Lenders
or the Lenders’ Agent and the subsequent assignment and transfer of this
Agreement or the guaranty, as applicable, to the Lenders’ Agent or other
designee or nominee of the Lenders (including a purchaser at any foreclosure
sale or any assignee or transferee under any instrument of assignment or
transfer in lieu of foreclosure) following an event of default by Seller or its
Affiliate under the financing documents entered into by Seller or its Affiliates
with the Lenders;

(b)
provides representations and warranties that this Agreement or the guaranty, as
applicable, is in full force and effect and has not been modified or amended and
that there are no defaults existing under this Agreement or the guaranty, as
applicable;

(c)
in the case of Buyer, provides representations and warranties regarding the
corporate existence of Buyer, its authority to enter into and perform this
Agreement and that this Agreement is the legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, and in the case
of guarantor, provides representations and warranties regarding the corporate
existence of guarantor, its authority to enter into and perform the guaranty and
that the guaranty is the legal, valid and binding obligation of guarantor,
enforceable against guarantor in accordance with its terms;

(d)
agrees to make payments of amounts owed under this Agreement or the guaranty, as
applicable, to one or more accounts as notified by Lenders’ Agent from time to
time;

(e)
in the case of Buyer, agrees to give Lenders and Lenders’ Agent notice of and an
opportunity to cure any default by Seller under this Agreement;



    99

--------------------------------------------------------------------------------




(f)
agrees to modify or clarify provisions of this Agreement or the guaranty, as
applicable, as reasonably requested by the Lenders or the Lenders’ Agent; and

(g)
agrees to other undertakings that are normal and customary in financings or
refinancings of the type entered into by Seller or its Affiliates and the
Lenders.

21.4.3
Assignment or Novation to Lenders. Seller may novate or assign this Agreement in
its entirety, for the remainder of the Term, without Buyer’s prior consent, to
Seller’s Lenders or its Affiliate’s Lenders or the relevant Lenders’ Agent and
to any other designee or nominee of such Lenders (including a purchaser at any
foreclosure sale or any assignee or transferee under any instrument of
assignment or transfer in lieu of foreclosure) following an event of default by
Seller or its Affiliate under the financing documents entered into by Seller or
its Affiliates with such Lenders, provided that each such transferee assumes all
of the obligations of Seller under this Agreement commencing on the date of the
assignment by execution of a copy of this Agreement in its own name
(countersigned by Buyer) or by execution of a binding assignment and assumption
agreement which is enforceable by Buyer. Upon a novation or assignment by
Seller, in accordance with this Section 21.4.3, the assignor or novator shall be
released from all further obligations, duties and liabilities under this
Agreement, other than any obligations, duties and liabilities arising prior to
the date of effectiveness of such novation or assignment.


22.
Contract Language

This Agreement, together with the Exhibits hereto, shall be made and originals
executed in the English language. In case of any difference in meaning between
the English language original version and any translation thereof, the English
language original version shall be applicable.

23.
Miscellaneous


23.1
Disclaimer of Agency

This Agreement does not appoint either Party as the agent, partner or legal
representative of the other for any purposes whatsoever, and neither Party shall
have any express or implied right or authority to assume or to create any
obligation or responsibility on behalf of or in the name of the other Party.

23.2
Entire Agreement

This Agreement, together with the Exhibits hereto, constitutes the entire
agreement between the Parties in respect of the subject matter hereof and
includes all promises


    100

--------------------------------------------------------------------------------




and representations, express or implied, and supersedes all other prior
agreements and representations, written or oral, between the Parties relating to
the subject matter hereof. Anything that is not contained or expressly
incorporated by reference in this instrument, is not part of this Agreement.

23.3
Third Party Beneficiaries

The Parties do not intend any term of this Agreement to be for the benefit of,
or enforceable by, any Third Party except as expressly provided in Section 7.7.
The Parties may rescind or vary this Agreement, in whole or in part, without the
consent of any Third Party, including those Third Parties referred to under
Section 7.7, even if as a result such Third Party’s rights to enforce a term of
this Agreement will be varied or extinguished.

23.4
Amendments and Waiver

This Agreement may not be supplemented, amended, modified or changed except by
an instrument in writing signed by Seller and Buyer and expressed to be a
supplement, amendment, modification or change to this Agreement. A Party shall
not be deemed to have waived any right or remedy under this Agreement by reason
of such Party’s failure to enforce such right or remedy.

23.5
Exclusion

The United Nations Convention on Contracts for the International Sale of Goods
(and the Convention on the Limitation Period in the International Sale of Goods)
shall not apply to this Agreement and the respective rights and obligations of
the Parties hereunder.

23.6
Further Assurances

Each Party hereby agrees to take all such action as may be necessary to
effectuate fully the purposes of this Agreement, including causing this
Agreement or any document contemplated herein to be duly registered, notarized,
attested, consularized and stamped in any applicable jurisdiction.

23.7
Severability

If and for so long as any provision of this Agreement shall be deemed to be
judged invalid for any reason whatsoever, such invalidity shall not affect the
validity or operation of any other provision of this Agreement except only so
far as shall be necessary to give effect to the construction of such invalidity,
and any such invalid provision shall be deemed severed from this Agreement
without affecting the validity of the balance of this Agreement.




    101

--------------------------------------------------------------------------------





24.
Notices


24.1
Form of Notice

24.1.1
Except where otherwise specifically provided in this Agreement, all notices,
requests, consents, proposals, approvals and statements shall be in writing and
in English, and if properly addressed to the recipient in the manner required by
Sections 24.1.2 and 24.2, shall be deemed to have been properly given or
delivered: (i) on the date of actual delivery when personally delivered to the
intended recipient or when delivered to the intended recipient by a reputable
courier delivery service; or (ii) on the date specified in Section 24.2.2, if by
Electronic Transmission, provided that if such Electronic Transmission is
directed after 5:00 p.m. (local time of the recipient) or on a day that is not a
Business Day, then on the next succeeding Business Day after the date specified
in Section 24.2.2.

24.1.2
A non-electronic document is deemed to be properly addressed, in each case, if
to Buyer or Seller, to the address of such Person as set forth in this Section
24.1.2, or, in each case, to such other address or addresses as the addressee
may have specified by written notice given to the other Party in the manner
contemplated by Section 24.1.1.

If to Buyer, to:
Total Gas & Power North America, Inc.
Total Plaza, 1201 Louisiana Street, Suite 1600
Houston, TX 77002
United States of America
Attention: LNG Manager
Email: lng.ustgp@total.com
If to Seller, to:
Driftwood LNG LLC
c/o Tellurian Inc.
1201 Louisiana Street, Suite 3100
Houston, TX 77002
United States of America
Attention: General Counsel
E-mail: Notices@Driftwood.com

24.2
Electronic Transmission

24.2.1
Without limiting the manner by which notice otherwise may be given effectively
to Parties pursuant to Section 24.1, any notice under any provision of this
Agreement shall be effective if given by a form of Electronic Transmission.



    102

--------------------------------------------------------------------------------




24.2.2
Notice given pursuant to Section 24.2.1 will be deemed delivered on the date on
which it is directed to the electronic mail address set forth in Section 24.1.2,
or to such other electronic mail address as the addressee previously may have
specified by written notice given to the other Party in the manner contemplated
by Section 24.1.1.

24.2.3
Buyer and Seller hereby consent to receive notices by Electronic Transmission at
the electronic mail address set forth in Section 24.1.2.


25.
Trade Law Compliance


25.1
Trade Law Compliance

25.1.1
Each Party agrees to comply with the Export Authorizations, including
incorporating into any resale contract for LNG sold under this Agreement the
necessary conditions to ensure compliance with the Export Authorizations. Buyer
shall promptly provide to Seller all information in order for Seller or any
other Person acting as agent on behalf of Seller under an Export Authorization,
to comply with the Export Authorizations, including information that identifies
for each LNG cargo delivered under this Agreement the country (or countries)
into which the LNG or Gas was actually delivered (i.e., use in combustion or
other chemical reaction conversion process). Buyer commits to include in any
resale contract for LNG sold under this Agreement the necessary conditions to
ensure Seller is made aware of all such countries into which the LNG or Gas was
actually delivered. If any Export Authorization requires conditions to be
included in this Agreement beyond those that are already included herein, then,
within fifteen (15) days following the issuance of the Export Authorization
imposing such condition, the Parties shall discuss the appropriate changes to be
made to this Agreement to comply with such Export Authorization and shall amend
this Agreement accordingly. Buyer acknowledges and agrees that it will resell or
transfer LNG purchased hereunder for delivery only to the countries identified
in an applicable Export Authorization and/or to purchasers that have agreed in
writing to limit their direct or indirect resale or transfer of such LNG to such
countries. Buyer represents and warrants that the final delivery of LNG received
pursuant to the terms of this Agreement are permitted and lawful under United
States of America laws and policies, including Export Control and Sanctions Laws
and the rules, regulations, orders, policies, and other determinations of the
United States Department of Energy, the Office of Foreign Assets Control of the
United States Department of the Treasury and the Federal Energy Regulatory
Commission, and Buyer shall not take any action which would cause Seller to be
in violation of United States of America laws and policies or any Export
Authorization to be withdrawn, revoked, suspended or not renewed.



    103

--------------------------------------------------------------------------------




25.1.2
Without limiting the foregoing, the following provisions are included in this
Agreement in accordance with the requirements of the Export Authorizations, and
Buyer shall include, and require any direct or indirect buyer of LNG sold
hereunder for whom Seller acts as agent in connection with one or more Export
Authorizations to include, the following provisions in any agreement or other
contract for the sale or transfer of LNG exported pursuant to any Export
Authorization:

(a)
Buyer acknowledges and agrees that it will resell or transfer LNG purchased
hereunder for delivery only to countries identified in Ordering Paragraph B of
DOE/FE Order No. 3968, issued February 28, 2017, in FE Docket No. 16-144-LNG,
and/or to purchasers that have agreed in writing to limit their direct or
indirect resale or transfer of such LNG to such countries. Buyer further commits
to cause a report to be provided to Driftwood LNG LLC that identifies the
country (or countries) into which the LNG or natural gas was actually delivered
and/or received for end use, and to include in any resale contract for such LNG
the necessary conditions to ensure that Driftwood LNG LLC is made aware of all
such countries.

(b)
Buyer acknowledges and agrees that it will resell or transfer LNG, purchased
hereunder for delivery only to countries identified in Ordering Paragraph F of
DOE/FE Order No. 4373, issued May 2, 2019, in FE Docket No. 16-144-LNG, and/or
to purchasers that have agreed in writing to limit their direct or indirect
resale or transfer of such natural gas or LNG to such countries. Buyer further
commits to cause a report to be provided to Driftwood LNG LLC that identifies
the country (or countries) into which the LNG was actually delivered, and to
include in any resale contract for such LNG the necessary conditions to ensure
that Driftwood LNG LLC is made aware of all such actual destination countries.


25.2
Compliance with Law

Each Party agrees that, in the performance of this Agreement and the activities
contemplated herein, neither such Party, nor any of its officers, directors,
employees, agents or other representatives will take any action, or omit to take
any action, which would (a) violate any applicable Anti-Corruption Law, any
applicable Export Control and Sanctions Laws or any other Applicable Law
applicable to such Party, or (b) cause the other Party to be in violation of any
Anti-Corruption Law or Export Control and Sanctions Law applicable to the other
Party.

25.3
Commercial Activities

Without limiting Section 25.2, each Party agrees on behalf of itself, its
directors, managers, officers, employees, agents, contractors, and Affiliates,
not to pay any


    104

--------------------------------------------------------------------------------




fees, commissions or rebates to any employee, officer or agent of the other
Party or any of its Affiliates nor provide or cause to be provided to any of
them any gifts or entertainment of significant cost or value in connection with
this Agreement in order to influence or induce any actions or inactions in
connection with the commercial activities of the other Party hereunder.

25.4
Records

Each Party shall keep all records necessary to confirm compliance with Sections
25.2(b) and 25.3 for a period of five (5) years following the year for which
such records apply. If a Party asserts that the other Party is not in compliance
with Section 25.2(b) or 25.3, the asserting Party shall send a notice to the
other Party indicating the type of noncompliance asserted. After giving such
notice, the first Party may cause an independent auditor to audit the records of
the other Party in respect of the asserted noncompliance. The costs of any
independent auditor under this Section 25.4 shall be paid (a) by the audited
Party, if the audited Party is determined not to be in compliance with Sections
25.2(b) or 25.3, as applicable, and (b) by the other Party, if the audited Party
is determined to be in compliance with Sections 25.2(b) or 25.3, as applicable.

25.5
Representation and Warranty

Each Party represents and warrants as of the Effective Date that:
25.5.1
in the performance of this Agreement and the activities contemplated herein,
neither such Party, nor any of its officers, directors, employees, agents or
other representatives have taken any action, or omitted to take any action,
which would (i) violate any applicable Anti-Corruption Law, any applicable
Export Control and Sanctions Laws or any other Applicable Law applicable to such
Party, or (ii) cause the other Party to be in violation of any Anti-Corruption
Law or Export Control and Sanctions Law applicable to the other Party; and

25.5.2
without limiting the foregoing, neither such Party nor any of its directors,
managers, officers, employees, agents, contractors or Affiliates has paid any
fees, commissions, or rebates to any employee, officer, or agent of the other
Party or any of its Affiliates or has provided or caused to be provided to any
of them any gifts or entertainment of significant cost or value in connection
with this Agreement in order to influence or induce any actions or inactions in
connection with the commercial activities of the other Party hereunder.


25.6
Buyer Indemnity

Buyer shall indemnify and hold the Partnership, Seller, the Partnership’s other
Affiliates, the Partnership Buyers other than Buyer, the General Partner and the


    105

--------------------------------------------------------------------------------




General Partner’s Affiliates harmless from any Losses arising out of Buyer’s
breach of Section 25.1.
[Signature page follows.]


    1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
SELLER:
 
BUYER:
 
 
 
DRIFTWOOD LNG LLC
 
TOTAL GAS & POWER NORTH AMERICA, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
Name:
 
 
 
Title:
 
Title:





 
[Signature Page to LNG Sale and Purchase Agreement]

--------------------------------------------------------------------------------





EXHIBIT A
MEASUREMENT
1.    Parties to Supply Devices
a)    General. Unless otherwise agreed, Buyer and Seller shall supply equipment
and conform to procedures that are in accordance with the latest version of the
standards referred to in this document.
b)    Buyer Devices. Buyer or Buyer’s agent shall supply, operate and maintain,
or cause to be supplied, operated and maintained, suitable gauging devices for
the liquid level in LNG tanks of the LNG Tankers, pressure and temperature
measuring devices, and any other measurement or testing devices which are
incorporated in the structure of LNG vessels or customarily maintained on board
ship.
c)    Seller Devices. Seller shall supply, operate and maintain, or cause to be
supplied, operated and maintained, devices required for collecting samples and
for determining quality and composition of the LNG and any other measurement or
testing devices which are necessary to perform the measurement and testing
required hereunder at the Driftwood LNG Terminal.
d)    Dispute. Any Dispute arising under this Exhibit A that cannot be resolved
by mutual agreement of the Parties shall be submitted to an Expert under Section
20.2 of this Agreement.
2.    Selection of Devices
All devices provided for in this Exhibit A shall be approved by Seller, acting
as a Reasonable and Prudent Operator. The required degree of accuracy of such
devices shall in any case be within the permissible tolerances defined herein
and in the applicable standards referenced herein. In advance of the use of any
device, the Party providing such device shall cause tests to be carried out to
verify that such device has the required degree of accuracy.
3.    Verification of Accuracy and Correction for Error
a)    Accuracy. Accuracy of devices used shall be tested and verified at the
request of either Party, including the request by a Party to verify accuracy of
its own devices. Each Party shall have the right to inspect at any time the
measurement devices installed by the other Party, provided that the other Party
is notified in advance. Testing shall be performed only when both Parties are
represented, or have received adequate advance notice thereof, using methods
recommended by the manufacturer or any other method agreed to by Seller and
Buyer. At the request of any Party hereto, any test shall be witnessed and
verified by an independent surveyor mutually agreed upon by Buyer and Seller.
Permissible tolerances shall be as defined herein or as defined in the
applicable standards referenced herein.
b)    Inaccuracy. Inaccuracy of a device exceeding the permissible tolerances
shall require correction of previous recordings, and computations made on the
basis of those recordings, to zero error with respect to any period which is
definitely known or agreed upon by the Parties as well as


A-1

--------------------------------------------------------------------------------




adjustment of the device. All invoices issued during such period shall be
amended accordingly to reflect such correction, and an adjustment in payment
shall be made between Buyer and Seller. If the period of error is neither known
nor agreed upon, and there is no evidence as to the duration of such period of
error, corrections shall be made and invoices amended for each delivery of LNG
made during the last half of the period since the date of the most recent
calibration of the inaccurate device. However, the provisions of this Paragraph
3 shall not be applied to require the modification of any invoice that has
become final pursuant to Section 10.3.2 of this Agreement.
c)    Costs and Expenses of Test Verification. All costs and expenses for
testing and verifying Seller’s measurement devices shall be borne by Seller, and
all costs and expenses for testing and verifying Buyer’s measurement devices
shall be borne by Buyer. The fees and charges of independent surveyors for
measurements and calculations shall be borne by the Parties in accordance with
Section 13.11.3 of this Agreement.
4.    Tank Gauge Tables of LNG Tankers
a)    Initial Calibration. Buyer shall arrange or cause to be arranged, for each
tank of each LNG Tanker, a calibration of volume against tank level. Buyer shall
provide Seller or its designee, or cause Seller or its designee to be provided,
with a certified copy of tank gauge tables for each tank of each LNG Tanker
verified by a competent impartial authority or authorities mutually agreed upon
by the Parties. Such tables shall include correction tables for list, trim, tank
contraction and any other items requiring such tables for accuracy of gauging.
Tank gauge tables prepared pursuant to the above shall indicate volumes in cubic
meters expressed to the nearest thousandth (1/1000), with LNG tank depths
expressed in meters to the nearest hundredth (1/100).
b)    Presence of Representatives. Seller and Buyer shall each have the right to
have representatives present at the time each LNG tank on each LNG Tanker is
volumetrically calibrated.
c)    Recalibration. If the LNG tanks of any LNG Tanker suffer distortion of
such nature as to create a reasonable doubt regarding the validity of the tank
gauge tables described herein (or any subsequent calibration provided for
herein), Buyer or Buyer’s agent shall recalibrate the damaged tanks, and the
vessel shall not be employed as an LNG Tanker hereunder until appropriate
corrections are made. If mutually agreed between Buyer and Seller
representatives, recalibration of damaged tanks can be deferred until the next
time when such damaged tanks are warmed for any reason, and any corrections to
the prior tank gauge tables will be made from the time the distortion occurred.
If the time of the distortion cannot be ascertained, the Parties shall mutually
agree on the time period for retrospective adjustments.
5.    Units of Measurement and Calibration
The Parties shall co-operate in the design, selection and acquisition of devices
to be used for measurements and tests in order that all measurements and tests
may be conducted in the SI system of units, except for the quantity delivered
which is expressed in MMBtu, the Gross Heating Value (volume based) which is
expressed in Btu/SCF and the pressure which is expressed in millibar and


A-2

--------------------------------------------------------------------------------




temperature in Celsius. In the event that it becomes necessary to make
measurements and tests using a new system of units of measurements, the Parties
shall establish agreed upon conversion tables.
6.    Accuracy of Measurement
All measuring equipment must be maintained, calibrated and tested in accordance
with the manufacturer’s recommendations. In the absence of a manufacturer’s
recommendation, the minimum frequency of calibration shall be one hundred eighty
(180) days, unless otherwise mutually agreed between the Parties. Documentation
of all tests and calibrations will be made available by the Party performing the
same to the other Party. Acceptable accuracy and performance tolerances shall
be:
a)    Liquid Level Gauging Devices.
Each LNG tank of the LNG Tanker shall be equipped with primary and secondary
liquid level gauging devices as per Paragraph 7(b) of this Exhibit A.
The measurement accuracy of the primary gauging devices shall be plus or minus
seven point five (± 7.5) millimeters and the secondary liquid level gauging
devices shall be plus or minus ten (± 10) millimeters.
The liquid level in each LNG tank shall be logged or printed.
b)    Temperature Gauging Devices.
The temperature of the LNG and of the vapor space in each LNG tank shall be
measured by means of a number of properly located temperature measuring devices
sufficient to permit the determination of average temperature.
The measurement accuracy of the temperature gauging devices shall be as follows:
(i)    in the temperature range of minus one hundred sixty-five to minus one
hundred forty degree Celsius (-165 C to -140 °C), the accuracy shall be plus or
minus zero point two degree Celsius (± 0.2 °C);
(ii)    in the temperature range of minus one hundred forty to plus forty
degrees Celsius (-140C to +40 °C), the accuracy shall be plus or minus one point
five degree Celsius (± 1.5 °C).
The temperature in each LNG tank shall be logged or printed.
c)    Pressure Gauging Devices.
Each LNG tank of the LNG Tanker shall have one (1) absolute pressure gauging
device.
The measurement accuracy of the pressure gauging device shall be plus or minus
one percent (± 1%) of the measuring range.


A-3

--------------------------------------------------------------------------------




The pressure in each LNG tank shall be logged or printed.
d)    List and Trim Gauging Devices.
A list gauging device and a trim gauging device shall be installed. These shall
be interfaced with the custody transfer system.
The measurement of list shall be conducted to the nearest zero decimal one (0.1)
degree. The measurement of trim shall be conducted to the nearest zero decimal
zero two (0.02) meter.
7.    Gauging and Measuring LNG Volumes Delivered
a)    Gauge Tables. Upon Seller’s representative and the independent surveyor,
if present, arriving on board the LNG Tanker prior to the commencement of or
during loading, Buyer or Buyer’s representative shall make available to them a
certified copy of tank gauge tables for each tank of the LNG Tanker.
b)    Gauges. Volumes of LNG delivered pursuant to this Agreement shall be
determined by gauging the LNG in the tanks of the LNG Tankers before and after
loading. Each LNG Tanker’s tank shall be equipped with a minimum of two (2)
independent sets of level gauges, each set utilizing preferably a different
measurement principle. Comparison of the two (2) systems, designated as Primary
and Secondary Measurement Systems, shall be performed from time to time to
ensure compliance with the acceptable performance tolerances stated herein.
c)    Gauging Process. Gauging the liquid in the tanks of the LNG Tankers and
measuring of liquid temperature, vapor temperature and vapor pressure in each
LNG tank, trim and list of the LNG Tankers, and atmospheric pressure shall be
performed, or caused to be performed, by Buyer before and after loading.
Seller’s representative shall have the right to be present while all
measurements are performed and shall verify the accuracy and acceptability of
all such measurements. The first gauging and measurements shall be made
immediately before the commencement of loading. The second gauging and
measurements shall take place immediately after the completion of loading.
d)    Records. Copies of gauging and measurement records shall be furnished to
Seller immediately upon completion of the loading report from the independent
surveyor.
e)    Gauging Liquid Level of LNG. The level of the LNG in each LNG tank of the
LNG Tanker shall be gauged by means of both the primary and secondary gauging
devices installed in the LNG Tanker for that purpose, with the secondary gauging
device as a back-up in case the primary device fails for any reason. The level
of the LNG in each tank shall be logged or printed.
Measurement of the liquid level in each LNG tank of the LNG Tanker shall be made
to the nearest millimeter by using the primary liquid level gauging devices.
Should the primary device fail for any of the measurements, the secondary device
shall be used.


A-4

--------------------------------------------------------------------------------




Five (5) readings shall be made following manufacturer’s recommendations on
reading interval. The arithmetic average of the readings rounded to the nearest
millimeter using one (1) decimal place shall be deemed the liquid level.
f)    Determination of Temperature. The temperature of the LNG and of the vapor
space in each LNG tank shall be measured by means of a sufficient number of
properly located temperature measuring devices to permit the determination of
average temperature. Temperatures shall be measured at the same time as the
liquid level measurements and shall be logged or printed.
In order to determine the temperature of liquid and vapor respectively in the
LNG Tanker one (1) reading shall be taken at each temperature gauging device in
each LNG tank. An arithmetic average of such readings rounded to the nearest
zero point one degree Celsius (0.1 °C) using two (2) decimal places with respect
to vapor and liquid in all LNG tanks shall be deemed the final temperature of
the vapor and liquid respectively.
Buyer shall cause each cargo tank in the LNG Tanker to be provided with a
minimum of five (5) temperature measuring devices. One such measuring device
shall be located in the vapor space at the top of each cargo tank, one near the
bottom of each cargo tank and the remainder distributed at appropriate intervals
from the top to the bottom of the cargo tank. These devices shall be used to
determine the average temperatures of the liquid cargo and the vapor in the
cargo tank.
The average temperature of the vapor in an LNG Tanker shall be determined
immediately before loading by means of the temperature measuring devices
specified above at the same time as when the liquid level is measured. The
temperature measuring devices shall be fully surrounded by the vapor. This
determination shall be made by taking the temperature readings of the
temperature measuring devices in question to the nearest zero point zero one
degrees Celsius (0.01°C), and if more than one of the devices are fully
surrounded by the vapor, by averaging those readings, and rounding to one (1)
decimal place.
The average temperature of the liquid in an LNG Tanker shall be determined
immediately after loading by means of the temperature measuring devices
specified above.
g)    Determination of Pressure. The pressure of the vapor in each LNG tank
shall be determined by means of pressure measuring devices installed in each LNG
tank of the LNG Tankers. The atmospheric pressure shall be determined by
readings from the standard barometer installed in the LNG Tankers. Pressures
shall be measured at the same time as the liquid level measurements, and shall
be logged or printed.
Buyer shall cause the LNG Tanker to be provided with pressure measuring
equipment capable of determining the absolute pressure of the vapor in each
cargo tank with an accuracy equal to or better than plus or minus one percent (±
1%) of the measuring range.
The pressure of the vapor in an LNG Tanker shall be determined immediately
before loading at the same time as when the liquid level is measured.


A-5

--------------------------------------------------------------------------------




Such determination shall be made by taking the pressure readings of the pressure
measuring devices to the nearest millibar, then averaging these readings and
rounding to a whole millibar.
h)    Determination of Density. The LNG density shall be calculated using the
revised Klosek-McKinley method. Should any improved data, method of calculation
or direct measurement device become available which is acceptable to both Buyer
and Seller, such improved data, method or device shall then be used.
8.    Samples for Quality Analysis
a)    General. Representative liquid samples shall be collected continuously and
at an even flow proportional rate during the period of stable loading in
accordance with ISO 8943 using a sampler of a design proven in service and
customarily in use in the LNG industry. Either continuous on-line gas
chromatography or off-line gas chromatography analysis of retained samples shall
be used for custody transfer purposes in accordance with the customary practices
and procedures at the Driftwood LNG Terminal. The resulting analyses, which are
generally proportional to time, will be arithmetically averaged to yield an
analysis that is representative of the loaded LNG cargo. This arithmetically
averaged analysis shall be used for all appropriate calculations associated with
the delivered LNG cargo. If both Seller and Buyer agree that the result of the
arithmetic average does not give a fair representation of the composition of the
LNG, both Parties shall meet and decide in good faith the appropriate method to
determine the composition of the LNG. Should the automatic sampling system fail
during the loading, manual samples shall be collected and analyzed for
accounting purposes.
b)    Manual Samples. Prior to the end of the loading cycle, three (3) sets of
spot samples shall be collected from the vaporizer at the following intervals
during loading, when loading is twenty-five percent (25%), fifty percent (50%),
and seventy-five percent (75%) complete. Spot samples shall be collected in
accordance with Gas Processors Association (“GPA”) Standard 2166 - Methods for
Obtaining Gas Samples for Analysis by Gas Chromatography - or by other mutually
agreeable methods. The samples shall be properly labeled and then distributed to
Buyer and Seller. Seller shall retain one (1) sample for a period of forty (40)
days, unless the analysis is in dispute. If the analysis is in dispute, the
sample will be retained until the dispute is resolved.
Sampling and analysis methods and procedures that differ from the above may be
employed with the mutual agreement of the Parties.
9.    Quality Analysis
a)    Certification and Deviation. Chromatograph calibration gasses shall be
provided and their composition certified by an independent third party. From
time to time, deviation checks shall be performed to verify the accuracy of the
gas composition mole percentages and resulting calculated physical properties.
Analyses of a sample of test gas of known composition resulting when procedures
that are in accordance with the above mentioned standards have been applied will
be considered as acceptable if the resulting calculated gross heating value is
within plus or minus zero point three percent (± 0. 3%) of the known gross
heating value of the test gas sample. If the deviation exceeds the tolerance
stated, the gross real heating value, relative density and compressibility


A-6

--------------------------------------------------------------------------------




previously calculated will be corrected immediately. Previous analyses will be
corrected to the point where the error occurred, if this can be positively
identified to the satisfaction of both Parties. Otherwise it shall be assumed
that the drift has been linear since the last recalibration and correction shall
be based on this assumption.
b)    GPA Standard 2261. All samples shall be analyzed by Seller to determine
the molar fraction of the hydrocarbon and other components in the sample by gas
chromatography using a mutually agreed method in accordance with GPA Standard
2261 - Method of Analysis for Gas and Similar Gaseous Mixtures by Gas
Chromatography, current as of January 1st, 1990 and as periodically updated or
as otherwise mutually agreed by the Parties. If better standards for analysis
are subsequently adopted by GPA or other recognized competent impartial
authority, upon mutual agreement of Buyer and Seller, they shall be substituted
for the standard then in use, but such substitution shall not take place
retroactively. A calibration of the chromatograph or other analytical instrument
used shall be performed by Seller immediately prior to the analysis of the
sample of LNG delivered. Seller shall give advance notice to Buyer of the time
Seller intends to conduct a calibration thereof, and Buyer shall have the right
to have a representative present at each such calibration; provided, however,
Seller will not be obligated to defer or reschedule any calibration in order to
permit the representative of Buyer to be present.
c)    GPA Standard 2377 and 2265. Seller shall determine the presence of
Hydrogen Sulfide (H2S) by use of GPA Standard 2377 - Test of Hydrogen Sulfide
and Carbon Dioxide in Gas Using Length of Stain Tubes. If necessary, the
concentration of H2S and total sulfur will be determined using one or more of
the following methods as is appropriate: gas chromatography, Gas Processors
Standard 2265 - Standard for Determination of Hydrogen Sulfide and Mercaptan
Sulfur in Gas (Cadmium Sulfate - Iodometric Titration Method) or any other
method that is mutually acceptable. If Hydrogen Sulfide or Carbon Dioxide are
detected by the above methods then Seller shall confirm the presence of Hydrogen
Sulfide or Carbon Dioxide in accordance with GPA Standard 2261-00 (Analysis for
Natural Gas and Similar Gaseous Mixtures by Gas Chromatography).
10.    Operating Procedures
a)    Notice. Prior to conducting operations for measurement, gauging, sampling
and analysis provided in this Exhibit A, the Party responsible for such
operations shall notify the appropriate representatives of the other Party,
allowing such representatives reasonable opportunity to be present for all
operations and computations; provided that the absence of the other Party’s
representative after notification and opportunity to attend shall not prevent
any operations and computations from being performed.
b)    Independent Surveyor. At the request of either Party any measurement,
gauging, sampling and analysis shall be witnessed and verified by an independent
surveyor mutually agreed upon by Buyer and Seller. The results of such
surveyor’s verifications shall be made available promptly to each Party.
c)    Preservation of Records. All records of measurement and the computed
results shall be preserved by the Party responsible for taking the same, or
causing the same to be taken, and made


A-7

--------------------------------------------------------------------------------




available to the other Party for a period of not less than three (3) years after
such measurement and computation.
11.    Quantities Delivered
a)    Calculation of MMBtu Quantities. The quantity of MMBtu delivered shall be
calculated by Seller and verified by Buyer. Either Party may, at its own
expense, require the measurements and calculations and/or their verification by
an independent surveyor mutually agreed upon by the Parties. Consent to an
independent surveyor proposed by a Party shall not be unreasonably withheld by
the other Party.
b)    Determination of Gross Heating Value. All component values shall be in
accordance with the latest revision of GPA Standard 2145 SI (2009) - Physical
Constants for Hydrocarbons & Other Compounds of Interest to the Natural Gas
Industry and the latest revision of the reference standards therein. Standard
reference conditions for Hi component should be 15°C & 101.325 kPa.
c)    Determination of Volume of LNG Loaded.
(i)    The LNG volume in the tanks of the LNG Tanker before and after loading
(valves have to be closed) shall be determined by gauging on the basis of the
tank gauge tables provided for in Paragraph 6. During the period when
measurement is occurring, no LNG cargo, ballast, boil-off gas, fuel oil or other
cargo transfer activity will be carried out on the LNG Tanker. Measurements
shall first be made immediately before loading commences. Accordingly, after
connection of the loading arms, but prior to their cool down, and immediately
before opening the manifold ESD valves of the LNG Tanker, the initial gauging
shall be conducted upon the confirmation of stoppage of all spray pumps and
compressors and shut-off of the gas master valve to the LNG Tanker’s boilers or
any other gas consuming unit. The Gas master valve to the LNG Tanker’s boilers
or any other Gas-consuming unit on the LNG Tanker shall remain closed until
after the second gauging, unless a regulatory change requires the consumption of
Gas during the LNG Tanker loading operations and/or upon mutual agreement of the
Parties, in which case Gas consumed during loading shall be taken into account
in the calculations pursuant to Paragraph 12.4 of this Exhibit A. A second
gauging shall be made immediately after loading is completed. Accordingly, the
second gauging shall be conducted upon the confirmation of shut-off of the
manifold ESD valves, with ship transfer pumps off and allowing sufficient time
for the liquid level to stabilize. The LNG Tanker’s lines, manifold and
crossover lines shall be emptied (warm) before loading commences. If the
crossover lines are liquid filled (cold) when measurement is taken before
loading commences, such crossover lines will remain full (cold) until
measurement is taken following the completion of loading. The volume of LNG
remaining in the tanks immediately before loading of the LNG Tanker shall be
subtracted from the volume immediately after loading and the resulting volume
shall be taken as the volume of the LNG delivered from the terminal to the LNG
Tanker.
The volume of LNG stated in cubic meters to the nearest zero point zero zero one
(0.001) cubic meter, shall be determined by using the tank gauge tables and by
applying the volume corrections set forth therein.


A-8

--------------------------------------------------------------------------------




(ii)    Gas returned to the terminal during loading and Gas consumed by the LNG
Tanker during loading shall be taken into account to determine the volume loaded
for Buyer’s account in accordance with the formula in Paragraph 12.4 of this
Exhibit A – MMBtu Calculation of the Quantity of LNG Loaded.
(iii)    If failure of the primary gauging and measuring devices of an LNG
Tanker should make it impossible to determine the LNG volume, the volume of LNG
loaded shall be determined by gauging the liquid level using the secondary
gauging and measurement devices. If an LNG Tanker is not so equipped, the volume
of LNG loaded shall be determined by gauging the liquid level in the Driftwood
LNG Terminal’s onshore LNG storage tanks immediately before and after loading
the LNG Tanker, in line with the terminal procedures, and such volume shall have
subtracted from it an estimated LNG volume, agreed upon by the Parties, for
boil-off from such tanks during the loading of such LNG Tanker. Seller shall
provide Buyer, or cause Buyer to be provided with, a certified copy of tank
gauge tables for each onshore LNG tank which is to be used for this purpose,
such tables to be verified by a competent impartial authority.
12.    Calculations
The calculation procedures contained in this Paragraph 12 are generally in
accordance with the Institute of Petroleum Measurement Manual, Part XII, the
Static Measurement of Refrigerated Hydrocarbon Liquids, Section 1, IP 251/76.
d    =    density of LNG loaded at the prevailing composition and temperature Tl
in kg/m3, rounded to two (2) decimal places, calculated according to the method
specified in Paragraph 12.1 of this Exhibit A.
Hi    =    gross heating value (mass based) of component “i” in MJ/kg, in
accordance with Paragraph 12.6(a) of this Exhibit A.
Hm    =    gross heating value (mass based) of the LNG loaded in MJ/kg,
calculated in accordance with the method specified in Paragraph 12.3 of this
Exhibit A, rounded to four (4) decimal places.
Hv    =    gross heating value (volume based) of the LNG loaded in Btu/SCF,
calculated in accordance with the method specified in Paragraph 12.5 of this
Exhibit A.
K1    =     volume correction in m3/kmol, at temperature Tl, obtained by linear
interpolation from Paragraph 12.6(c) of this Exhibit A, rounded to six (6)
decimal places.
K2    =    volume correction in m3/kmol, at temperature Tl obtained by linear
interpolation from Paragraph 12.6(d) of this Exhibit A, rounded to six (6)
decimal places.
Mi    =    molecular mass of component “i” in kg/kmol, in accordance with
Paragraph 12.6(a) of this Exhibit A.
P    =    average absolute pressure of vapor in an LNG Tanker immediately before
loading, in millibars, rounded to a whole millibar.


A-9

--------------------------------------------------------------------------------




Q    =    number of MMBtu contained in the LNG delivered, rounded to the nearest
ten (10) MMBtu.
Tl     =    average temperature of the liquid cargo in the LNG Tanker
immediately after loading, in degrees Celsius, rounded to one (1) decimal place.
Tv    =     average temperature of the vapor in an LNG Tanker immediately before
loading, in degrees Celsius, rounded to one (1) decimal place.
V    =    the volume of the liquid cargo loaded, in cubic meters, rounded to
three (3) decimal places.
Vh    =    the volume of the liquid cargo in an LNG Tanker immediately before
loading, in cubic meters, rounded to three (3) decimal places.
Vb    =    the volume of the liquid cargo in an LNG Tanker immediately after
loading, in cubic meters, rounded to three (3) decimal places.
Vi    =    molar volume of component “i” at temperature Tl, in m3/kmol, obtained
by linear interpolation from Paragraph 12.6(b) of this Exhibit A, rounded to six
(6) decimal places.
Xi    =    molar fraction of component “i” of the LNG samples taken from the
loading line, rounded to four (4) decimal places, determined by gas
chromatographic analysis.
Xm    =    the value of Xi for methane.
Xn    =    the value of Xi for nitrogen.
12.1    Density Calculation Formula
The density of the LNG loaded which is used in the MMBtu calculation in
Paragraph 12.4 of this Exhibit A shall be calculated from the following formula
derived from the revised Klosek-McKinley method:
formula121.jpg [formula121.jpg]
In the application of the above formula, no intermediate rounding shall be made
if the accuracy of “d” is thereby affected.
12.2    Calculation of Volume Delivered
The volume, in cubic meters, of each LNG cargo loaded shall be calculated by
using the following formula:


A-10

--------------------------------------------------------------------------------




formula122.jpg [formula122.jpg]
12.3    Calculation of Gross Heating Value (Mass Based)
The gross heating value (mass based), in MJ/kg, of each LNG cargo loaded shall
be calculated by using the following formula:
formula123a01.jpg [formula123a01.jpg]
12.4    MMBtu Calculation of the Quantity of LNG Loaded
The number of MMBtu contained in the LNG loaded shall be calculated using the
following formula:
The derivation of the conversion factor 1/1055.12 in the formula in this
Paragraph for the conversion of MJ into MMBtu is obtained from GPA-2145:1994 and
IP-251:1976 as follows:
(a)    q(T,P) means the gross heating value (measured at temperature T and
pressure P), contained in a given quantity of gas;
formula124a.jpg [formula124a.jpg]
(b)    q(60°F, 14.696 psia) in MJ = 1/1.00006 x q(15°C, 1013.25 millibar) in MJ;
(c)    1 MMBtu corresponds to 1055.06 MJ;
(d)    q(60°F, 14.696 psia) in MMBtu = 1/1055.06 x q(60°F, 14.696 psia) in MJ;
and
(e)    Combining (b) and (d) above yields:
q(60°F, 14.696 psia) in MMBtu = 1/1055.12 x q(15°C, 1013.25 millibar) in MJ.
Hence the number of MJ derived shall be divided by 1055.12 to obtain the number
of MMBtu for invoicing purposes.
QBOG
=    the quantity of boil-off gas in MJ consumed by the LNG Tanker during
loading, calculated as follows:

QBOG = (V2 x 55.575)
where:


A-11

--------------------------------------------------------------------------------




V2
=    the quantity of Gas consumed by the LNG Tanker during loading (as
calculated pursuant to the below formula), stated in kg and rounded to the
nearest kg; and

55.575
=    the heating value of the vapor (assumed to be 100% of methane) stated in
MJ/kg at standard reference conditions (15˚C, 1.01325 bar) for both combustion &
metering references (tables below).

Quantity of Natural Gas Consumed by LNG Tanker (V2):
The quantity of Gas consumed by the LNG Tanker during loading shall be computed
by taking the initial and the final reading of Natural Gas Consumption Meter on
board the LNG Tanker (i.e. final reading of Natural Gas Consumption Meter after
completion of loading minus initial reading of Natural Gas Consumption Meter
before the start of loading) and is calculated by using the following formula:
V2    =    Vf – Vi
where:
V2
=    the quantity of Gas consumed by the LNG Tanker during loading, stated in
kg;

Vf
=    the reading of Natural Gas Consumption Meter on board the LNG Tanker after
the completion of loading, stated in kg; and

Vi
=    the reading of Natural Gas Consumption Meter on board the LNG Tanker before
the start of loading, stated in kg.

12.5    Calculation of Gross Heating Value (Volume Based)
The calculation of the Gross Heating Value (volume based) in Btu/SCF shall be
derived from the same compositional analysis as is used for the purposes of
calculating the Gross Heating Value (mass based) Hm and the following formula
shall apply:
formula125.jpg [formula125.jpg]
The derivation of the conversion factor 1.13285 for the conversion of MJ/kmol
into Btu/SCF is obtained as follows:
(a)    molar gross heating value = Œ (Xi x Mi x Hi) MJ/kmol;
(b)    1 kmol = 2.20462 lbmol;


A-12

--------------------------------------------------------------------------------




(c)    1 lbmol = 379.482 SCF;
(d)    hence 1 kmol = 836.614 SCF; and
(e)    Hv = 1,000,000/ (1055.12 x 836.614) x Œ (Xi x Mi x Hi) Btu/SCF
12.6    Data
(a)    Values of Hi and Mi
Component
Hi (in MJ/kg)
Mi (in kg/kmol)
Methane
55.575
16.0425
Ethane
51.951
30.0690
Propane
50.369
44.0956
Iso-Butane
49.388
58.1222
N-Butane
49.546
58.1222
Iso-Pentane
48.950
72.1488
N-Pentane
49.045
72.1488
N-Hexane
48.715
86.1754
Nitrogen
0
28.0134
Carbon Dioxide
0
44.0095
Oxygen
0
31.9988

Source: GPA Publication 2145 Sl-2009: “Table of Physical Properties for
Hydrocarbons and Other Compounds of Interest to the Natural Gas Industry”.
(b)    Values of Vi (cubic meter/kmol)
Temperature
-150°C
-154°C
-158°C
-160°C
-162°C
-166°C
-170°C
Methane
0.039579
0.038983
0.038419
0.038148
0.037884
0.037375
0.036890
Ethane
0.048805
0.048455
0.048111
0.047942
0.047774
0.047442
0.047116
Propane
0.063417
0.063045
0.062678
0.062497
0.062316
0.061957
0.061602
Iso-Butane
0.079374
0.078962
0.078554
0.078352
0.078151
0.077751
0.077356
N-Butane
0.077847
0.077456
0.077068
0.076876
0.076684
0.076303
0.075926
Iso-Pentane
0.092817
0.092377
0.091939
0.091721
0.091504
0.091071
0.090641
N-Pentane
0.092643
0.092217
0.091794
0.091583
0.091373
0.090953
0.090535
N-Hexane
0.106020
0.105570
0.105122
0.104899
0.104677
0.104236
0.103800
Nitrogen
0.055877
0.051921
0.048488
0.046995
0.045702
0.043543
0.041779
Carbon Dioxide
0.027950
0.027650
0.027300
0.027200
0.027000
0.026700
0.026400
Oxygen
0.03367
0.03275
0.03191
0.03151
0.03115
0.03045
0.02980

Source: National Bureau of Standards Interagency Report 77-867, Institute of
Petroleum IP251/76 for Oxygen.


A-13

--------------------------------------------------------------------------------




Note:    For intermediate values of temperature and molecular mass a linear
interpolation shall be applied
(c)    Values of Volume Correction Factor, K1 (cubic meter/kmol)
Molecular
Mass of
Mixture
-150°C
-154°C
-158°C
-160°C
-162°C
-166°C
-170°C
16.0
-0.000012
-0.000010
-0.000009
-0.000009
-0.000008
-0.000007
-0.000007
16.5
0.000135
0.000118
0.000106
0.000100
0.000094
0.000086
0.000078
17.0
0.000282
0.000245
0.000221
0.000209
0.000197
0.000179
0.000163
17.2
0.000337
0.000293
0.000261
0.000248
0.000235
0.000214
0.000195
17.4
0.000392
0.000342
0.000301
0.000287
0.000274
0.000250
0.000228
17.6
0.000447
0.000390
0.000342
0.000327
0.000312
0.000286
0.000260
17.8
0.000502
0.000438
0.000382
0.000366
0.000351
0.000321
0.000293
18.0
0.000557
0.000486
0.000422
0.000405
0.000389
0.000357
0.000325
18.2
0.000597
0.000526
0.000460
0.000441
0.000423
0.000385
0.000349
18.4
0.000637
0.000566
0.000499
0.000477
0.000456
0.000412
0.000373
18.6
0.000677
0.000605
0.000537
0.000513
0.000489
0.000440
0.000397
18.8
0.000717
0.000645
0.000575
0.000548
0.000523
0.000467
0.000421
19.0
0.000757
0.000685
0.000613
0.000584
0.000556
0.000494
0.000445
19.2
0.000800
0.000724
0.000649
0.000619
0.000589
0.000526
0.000474
19.4
0.000844
0.000763
0.000685
0.000653
0.000622
0.000558
0.000503
19.6
0.000888
0.000803
0.000721
0.000688
0.000655
0.000590
0.000532
19.8
0.000932
0.000842
0.000757
0.000722
0.000688
0.000622
0.000561
20.0
0.000976
0.000881
0.000793
0.000757
0.000721
0.000654
0.000590
25.0
0.001782
0.001619
0.001475
0.001407
0.001339
0.001220
0.001116
30.0
0.002238
0.002043
0.001867
0.001790
0.001714
0.001567
0.001435

Source: National Bureau of Standards Interagency Report 77-867.
Note 1:    Molecular mass of mixture equals ∑ (Xi x Mi).
Note 2:    For intermediate values of temperature and molecular mass a linear
interpolation shall be applied.


A-14

--------------------------------------------------------------------------------




(d)    Values of Volume Correction Factor, K2 (cubic meter/kmol)
Molecular
Mass of
Mixture
-150°C
-154°C
-158°C
-160°C
-162°C
-166°C
-170°C
16.0
-0.000039
-0.000031
-0.000024
-0.000021
-0.000017
-0.000012
-0.000009
16.5
0.000315
0.000269
0.000196
0.000178
0.000162
0.000131
0.000101
17.0
0.000669
0.000568
0.000416
0.000377
0.000341
0.000274
0.000210
17.2
0.000745
0.000630
0.000478
0.000436
0.000397
0.000318
0.000246
17.4
0.000821
0.000692
0.000540
0.000495
0.000452
0.000362
0.000282
17.6
0.000897
0.000754
0.000602
0.000554
0.000508
0.000406
0.000318
17.8
0.000973
0.000816
0.000664
0.000613
0.000564
0.000449
0.000354
18.0
0.001049
0.000878
0.000726
0.000672
0.000620
0.000493
0.000390
18.2
0.001116
0.000939
0.000772
0.000714
0.000658
0.000530
0.000425
18.4
0.001184
0.001000
0.000819
0.000756
0.000696
0.000567
0.000460
18.6
0.001252
0.001061
0.000865
0.000799
0.000735
0.000605
0.000496
18.8
0.001320
0.001121
0.000912
0.000841
0.000773
0.000642
0.000531
19.0
0.001388
0.001182
0.000958
0.000883
0.000811
0.000679
0.000566
19.2
0.001434
0.001222
0.000998
0.000920
0.000844
0.000708
0.000594
19.4
0.001480
0.001262
0.001038
0.000956
0.000876
0.000737
0.000623
19.6
0.001526
0.001302
0.001078
0.000992
0.000908
0.000765
0.000652
19.8
0.001573
0.001342
0.001118
0.001029
0.000941
0.000794
0.000681
20.0
0.001619
0.001382
0.001158
0.001065
0.000973
0.000823
0.000709
25.0
0.002734
0.002374
0.002014
0.001893
0.001777
0.001562
0.001383
30.0
0.003723
0.003230
0.002806
0.002631
0.002459
0.002172
0.001934

Source: National Bureau of Standards Interagency Report 77-867.
Note 1:    Molecular mass of mixture equals ∑ (Xi x Mi).
Note 2:    For intermediate values of temperature and molecular mass a linear
interpolation shall be applied.


A-15

--------------------------------------------------------------------------------





EXHIBIT D
FORM OF LNG MARKETING AGREEMENT
[See attached]


Exhibit D to Equity Capital Contribution Agreement

--------------------------------------------------------------------------------




Final version





--------------------------------------------------------------------------------

LNG MARKETING AGREEMENT
by and between TELLURIAN TRADING UK LTD.
and
DRIFTWOOD LNG LLC
dated as of [___________] [●], 2019

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------





LNG MARKETING AGREEMENT
This LNG MARKETING AGREEMENT is made and entered into as of [        ] (the
“Effective Date”), by and between Tellurian Trading UK Ltd., a corporation
incorporated under the laws of England and Wales whose principal place of
business is located at 7 Clarges Street, London W1J 8AE (UK) (“TTUK”), and
Driftwood LNG LLC, a Delaware limited liability company whose principal place of
business is located at 1201 Louisiana St., Suite 3100, Houston, TX 77002
(“Driftwood LNG”). TTUK and Driftwood LNG are sometimes individually referred to
as a “Party” and, collectively, referred to as the “Parties”.
WHEREAS, Driftwood LNG is developing an LNG liquefaction terminal on the
Calcasieu River, south of Lake Charles, Louisiana.
WHEREAS, Driftwood LNG is a wholly-owned subsidiary of Driftwood Holdings LP
(the “Partnership”).
WHEREAS, Driftwood LNG intends to sell LNG to Partnership Buyers pursuant to LNG
SPAs.
WHEREAS, Driftwood LNG anticipates that, from time to time, Driftwood LNG will
produce certain quantities of LNG during commissioning and certain other cargoes
as further described herein, that are not sold to the Partnership Buyers.
WHEREAS, Driftwood LNG wishes to be able to sell such quantities in an efficient
and optimized manner and TTUK desires and is willing to accept such sales, in
all cases in accordance with the terms of this Agreement.
NOW, THEREFORE, in consideration of the mutual agreements, covenants and
conditions contained in this Agreement, as well as for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

ARTICLE 1
DEFINITIONS
1.1    When used in this Agreement, the following capitalized terms shall have
the following meanings (or, if not defined in this Section 1.1, such other
meanings as set forth elsewhere in this Agreement):
“AAA” has the meaning given in Section 10.1(b).
“Actual Price” has the meaning given in Section 5.2.
“Affiliate” means with respect to any Person, any other Person that, directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with such Person; for purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”) means the direct or indirect ownership of fifty
percent (50%) or more of the voting rights in a Person or the possession,
directly or indirectly, of


1

--------------------------------------------------------------------------------




the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. For purposes of this Agreement, Tellurian Inc., TTUK and all other
wholly-owned Affiliates of Tellurian Inc. shall be deemed not to be Affiliates
of the Partnership, Driftwood LNG and all other wholly-owned Affiliates of the
Partnership, and vice versa.
“Agreement” means this LNG Marketing Agreement, as modified, supplemented or
amended from time to time.
“Alternative Contract Price” has the meaning given in Section 5.2.
“Anti-Corruption Law” means any of the U.S. Foreign Corrupt Practices Act, the
OECD convention on anti-bribery, the U.K. Bribery Act of 2010, E.U. and E.U.
member country anti-bribery and corruption laws, and any other corruption or
similar statute, regulation, order or convention binding on the applicable
Person, as each may be amended from time to time, and including any implementing
regulations promulgated pursuant thereto;
“Applicable Laws” means, in relation to matters covered by this Agreement, all
applicable laws, statutes, rules, regulations, ordinances, codes, standards and
rules of common law, and judgments, decisions, interpretations, orders,
directives, injunctions, writs, decrees, stipulations, or awards of any
applicable Governmental Authority or duly authorized official, court or
arbitrator thereof, in each case, now existing or which may be enacted or issued
after the Effective Date.
“Available LNG” means any LNG quantities produced or to be produced by Driftwood
LNG Terminal that Driftwood LNG is not otherwise required, pursuant to the LNG
SPAs, to sell to the Partnership Buyers.
“Available LNG Notice” has the meaning given in Section 2.2.
“Btu” means the amount of heat equal to one thousand fifty-five decimal zero
five six (1,055.056) Joules.
“Business Day” means any day (other than Saturdays, Sundays, and national
holidays in the United States of America) on which commercial banks are normally
open to conduct business in the United States of America.
“Claim” means all claims, demands, legal proceedings, or actions that may exist,
arise, or be threatened currently or in the future at any time following the
Effective Date, whether or not of a type contemplated by any Party, and whether
based on federal, state, local, statutory or common law or any other Applicable
Law.
“Commissioning” means, with respect to a Plant, the commissioning period for
such Plant which ends on the day prior to the Date of Substantial Completion for
such Plant.
“Commissioning Contract Price” has the meaning given in Section 3.2.
“Confidential Information” has the meaning given in Section 11.1.


2

--------------------------------------------------------------------------------




“Confirmation Notice” means a confirmation notice substantially in the form
attached to the MSA, filled-out and revised to reflect transaction-specific
terms between Driftwood LNG and TTUK, in accordance with this Agreement and the
MSA.
“Date of Full Operations” means, in respect of a Plant, the day occurring three
hundred sixty-five (365) days after the Date of Substantial Completion of such
Plant, or any earlier date during such three hundred sixty-five (365)-day period
as elected by Driftwood LNG and notified by Driftwood LNG upon one hundred
eighty (180) days’ prior notice.
“Date of Substantial Completion” means in respect of a Plant, the day on which
“Substantial Completion” of the “Project” that includes such Plant is achieved,
in accordance with the EPC Contract pursuant to which such Plant is to be
constructed (where “Project” and “Substantial Completion” are defined according
to such EPC Contract).
“Dispute” means any dispute or difference of whatsoever nature arising under,
out of, in connection with or in relation (in any manner whatsoever) to this
Agreement or the subject matter of this Agreement, including (a) any dispute or
difference concerning the initial or continuing existence of this Agreement or
any provision of it, or as to whether this Agreement or any provision of it is
invalid, illegal or unenforceable (whether initially or otherwise); or (b) any
dispute or claim which is ancillary or connected, in each case in any manner
whatsoever, to the foregoing.
“Driftwood LNG” has the meaning given in the Preamble.
“Driftwood LNG Event of Default” has the meaning given in Section 8.2.
“Driftwood LNG Terminal” means the facilities that Driftwood LNG intends to
construct, own, and operate (or have operated on its behalf) in Calcasieu
Parish, Louisiana, on the Calcasieu River, including the Gas pretreatment and
processing facilities, liquefaction facility, storage tanks, utilities, terminal
facilities, and associated port and marine facilities, and all other related
facilities both inside and outside the LNG plant, inclusive of all Plants.
“Effective Date” has the meaning given in the Preamble.
“Electronic Transmission” means any form of communication, not directly
involving the physical transmission of paper, that creates a record that may be
retained, retrieved and reviewed by a recipient thereof, and that may be
directly reproduced in paper form by such a recipient through an automated
process.
“EPC Contract” means each of the Phase 1 EPC Contract, Phase 2 EPC Contract,
Phase 3 EPC Contract, and Phase 4 EPC Contract.
“Export Control and Sanctions Laws” means applicable export control and
sanctions laws and regulations of the United States of America, including the
Export Administration Regulations, 15 C.F.R. Parts 730 et seq., and economic
sanctions administered by the U.S. Department of the Treasury, Office of Foreign
Assets Control (OFAC), 31 C.F.R. Part 500 et seq.


3

--------------------------------------------------------------------------------




“Fee” means an amount in USD equal to USD zero decimal zero five (US$0.05) per
MMBtu, multiplied by the applicable quantity of Available LNG;
“Form MSA” means the form master LNG sales and purchase agreement set forth in
Appendix I.
“Gas” means any hydrocarbon or mixture of hydrocarbons consisting predominantly
of methane that is in a gaseous state.
“Governmental Authority” means any national, regional, state, or local
government, or any subdivision, agency, commission or authority thereof
(including any maritime authorities, port authority or any quasi-governmental
agency), having jurisdiction over a Party (or any Affiliate or direct or
indirect owner thereof).
“Lenders” means any Person, other than a shareholder of either Party, duly
authorized in its principal place of business to lend monies, to finance or to
provide financial support in any form in respect of Driftwood LNG Terminal or
any other facilities under development by Seller or its Affiliates, including
any commercial bank, export credit agency, funding agency, bondholder,
institutional investor, insurance company, underwriter, or similar institution
in relation to the provision of finance or financial support.
“LIBOR” means the rate per annum equal to the London Interbank Offer Rate as
administered by ICE Benchmark Administration Limited (or any Person which takes
over the administration of that rate) for three (3) month deposits in USD as
published at or about 11:00 a.m. London time on any day (other than Saturdays,
Sundays, and national holidays in London, England) on which banks are normally
open to conduct business in London, England.
“LNG” means Gas in a liquid state at or below its point of boiling and at or
near atmospheric pressure.
“LNG SPA” means an LNG sale and purchase agreement between Driftwood LNG and a
Partnership Buyer.
“Loss” means any and all losses, liabilities, damages, costs, judgments,
settlements and expenses (whether or not resulting from Claims by Third
Parties), including interest and penalties with respect thereto and reasonable
attorneys’ and accountants’ fees and expenses.
“MMBtu” means one million (1,000,000) Btu.
“MSA” means the master LNG sales and purchase agreement between the Parties, in
the form of the Form MSA;
“Parties” and “Party” have the meaning given in the Preamble.
“Partnership” has the meaning given in the Recitals.


4

--------------------------------------------------------------------------------




“Partnership Agreement” means the amended and restated limited partnership
agreement of the Partnership.
“Partnership Buyer” means each Person that is a party to a long-term LNG sale
and purchase agreement with Driftwood LNG and that is or was, or received a
direct or indirect assignment of such LNG sale and purchase agreement from, a
limited partner of the Partnership or the Affiliate of a limited partner of the
Partnership.
“Person” means any individual, sole proprietorship, corporation, trust, company,
voluntary association, partnership, joint venture, limited liability company,
unincorporated organization, institution, or any other legal entity, including
any Governmental Authority.
“Phase 1 EPC Contract” means that certain Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of Driftwood LNG Phase 1 Liquefaction
Facility, between Driftwood LNG and Bechtel Oil, Gas and Chemicals, Inc., dated
November 10, 2017.
“Phase 2 EPC Contract” means that certain Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of Driftwood LNG Phase 2 Liquefaction
Facility, between Driftwood LNG and Bechtel Oil, Gas and Chemicals, Inc., dated
November 10, 2017.
“Phase 3 EPC Contract” means that certain Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of Driftwood LNG Phase 3 Liquefaction
Facility, between Driftwood LNG and Bechtel Oil, Gas and Chemicals, Inc., dated
November 10, 2017.
“Phase 4 EPC Contract” means that certain Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of Driftwood LNG Phase 4 Liquefaction
Facility, between Driftwood LNG and Bechtel Oil, Gas and Chemicals, Inc., dated
November 10, 2017.
“Plant” means each of Plant 1, Plant 2, Plant 3, Plant 4, and Plant 5.
“Plant 1” means the LNG production plant to be constructed at Driftwood LNG
Terminal pursuant to the Phase 1 EPC Contract that is described thereunder as
“LNG Plant 1.”
“Plant 2” means the LNG production plant to be constructed at Driftwood LNG
Terminal pursuant to the Phase 1 EPC Contract that is described thereunder as
“LNG Plant 2.”
“Plant 3” means the LNG production plant to be constructed at Driftwood LNG
Terminal pursuant to the Phase 2 EPC Contract.
“Plant 4” means the LNG production plant to be constructed at Driftwood LNG
Terminal pursuant to the Phase 3 EPC Contract.
“Plant 5” means the LNG production plant to be constructed at Driftwood LNG
Terminal pursuant to the Phase 4 EPC Contract.
“Shipping Plan” has the meaning given in Section 4.1.


5

--------------------------------------------------------------------------------




“Term” has the meaning given in Article 7.
“Termination Date” has the meaning given in Section 8.4.
“Termination Notice” has the meaning given in Section 8.4.
“Third Party” means any Person that is not a Party.
“Third-Party Price” has the meaning given in Section 3.2.
“TTUK” has the meaning given in the Preamble.
“TTUK Event of Default” has the meaning given in Section 8.1.
“USD” means United States Dollars.
1.2    For purposes of this Agreement:
(a)    The titles, headings, and numbering in this Agreement are included for
convenience only and will have no effect on the construction or interpretation
of this Agreement.
(b)    References in this Agreement to Sections, Articles and Appendices are to
those of this Agreement unless otherwise indicated. References to this Agreement
and to agreements and contractual instruments will be deemed to include all
exhibits, schedules, appendices, annexes, and other attachments thereto and all
subsequent amendments and other modifications to such instruments, to the extent
such amendments and other modifications are not prohibited by the terms of this
Agreement.
(c)    The word “include” or “including” will be deemed to be followed by
“without limitation.” The term “will” has the same meaning as “shall,” and thus
imposes an obligation.
(d)    Whenever the context so requires, the singular includes the plural and
the plural includes the singular, and the gender of any pronoun includes the
other gender.
(e)    Unless otherwise indicated, references to any statute, regulation or
other law will be deemed to refer to such statute, regulation or other law as
amended or any successor law.
(f)    All references to a Person shall include such Person’s successors and
permitted assigns.

ARTICLE 2
AVAILABLE LNG
2.1    In the event that during the Term, Driftwood LNG becomes aware of
Available LNG that will be available for loading during Commissioning of a
Plant, Driftwood LNG shall have an obligation to issue an Available LNG Notice
for such Available LNG and to execute a Confirmation Notice for the sale of such
Available LNG to TTUK, and TTUK shall have an obligation to execute


6

--------------------------------------------------------------------------------




a Confirmation Notice for the purchase of such Available LNG, subject to the
terms of this Agreement. Driftwood LNG may, but shall have no obligation to,
issue an Available LNG Notice or execute a Confirmation Notice in respect of any
Available LNG that will be available for loading during any other period, and
TTUK may, but shall have no obligation to, execute a Confirmation Notice in
respect of any such Available LNG.
2.2    In this Agreement, “Available LNG Notice” means a written notice issued
by Driftwood LNG to TTUK in respect of Available LNG, which shall specify a
delivery window of twenty-four (24) hours in duration, the quantity of Available
LNG, and the anticipated quality specifications for the Available LNG.
2.3    Available LNG sold under Article 3 (Commissioning) shall be sold in full
cargo lots only and the Available LNG Notice shall reflect this requirement.
2.4    Nothing contained in this Agreement shall prevent TTUK or any of its
Affiliates from engaging in any other activities or businesses, regardless of
whether those activities or businesses are similar to or competitive with
Driftwood LNG Terminal. Nothing in the Agreement shall prevent TTUK or any of
its Affiliates from carrying out for itself or on behalf of others the
marketing, purchase and sale of LNG or any other LNG-related business. Nothing
in this Agreement shall obligate TTUK to use pre-existing agreements in its
portfolio or trades in the process of being negotiated at the time of receipt
the Available LNG Notice, in order to purchase any Available LNG. Nothing in
this Agreement shall prevent Driftwood LNG from selling LNG to any Third Party,
unless such LNG is Available LNG that Driftwood LNG is required to offer to TTUK
under an Available LNG Notice. Neither TTUK nor any of its Affiliates shall be
obligated to account to Driftwood LNG for any profits or income earned or
derived from other such activities or businesses. TTUK may contract with its
Affiliates or any Third Parties to purchase from TTUK any Available LNG
purchased by TTUK from Driftwood LNG in accordance with this Agreement.
2.5    Not later than thirty (30) days after the Effective Date, the Parties
shall execute the MSA.
2.6    [reserved]
2.7    Any Confirmation Notice may include (a) a mechanism for narrowing
delivery windows over time, (b) cross-default provisions for partial termination
of Confirmation Notice(s) for multiple cargoes, and (c) such other terms as the
Parties may agree; provided, however, that a Confirmation Notice shall always
include the applicable price pursuant to Article 3 or 5. Such Confirmation
Notice shall be back-to-back with the terms agreed between TTUK and the
third-party buyer so that the obligations of Driftwood LNG as seller under the
Confirmation Notice are substantially similar to the obligations of TTUK as
seller under its confirmation notice with the third-party buyer, and the
obligations of TTUK as buyer under the Confirmation Notice are substantially
similar to the obligations of the third-party buyer under its confirmation
notice with TTUK, except (i) as logically modified in case of DES sale by TTUK
to the third-party buyer, (ii) no credit support shall be required of TTUK in
the Confirmation Notice and (iii) as provided in Section 4.3 (if applicable).


7

--------------------------------------------------------------------------------





ARTICLE 3
COMMISSIONING CARGOES
3.1    Upon receipt of an Available LNG Notice for quantities that will be
available for loading during Commissioning, TTUK shall promptly market the
Available LNG to Third Parties. TTUK may propose and Driftwood LNG may agree on
a delivery window or quantity of Available LNG (or both) that vary from the
terms specified in the Available LNG Notice. Immediately prior to TTUK
contracting to sell the Available LNG to a Third Party, each Party shall
promptly execute a corresponding Confirmation Notice in respect of the Available
LNG according to the terms set forth in the Available LNG Notice and this
Agreement (including Section 2.7).
3.2    The price for each cargo sold under any such Confirmation Notice shall be
calculated in USD per MMBtu and shall be the Commissioning Contract Price,
calculated as follows:
“Commissioning Contract Price” means the Third-Party Price, minus the Fee;
Where:
“Third-Party Price” means the price agreed in any third-party contract between
TTUK and a Third Party for the sale by TTUK of such cargo to such Third Party,
subject to adjustment pursuant to Section 3.3.
3.3    TTUK shall provide Driftwood LNG with sufficient documentation of the
Third-Party Price, subject to third-party confidentiality restrictions.
3.4    TTUK shall use commercially reasonable efforts to sell such cargo(es) and
secure a Commissioning Contract Price that reflects market conditions under the
circumstances at the time of execution of the relevant third-party contract, as
may be reasonably available and known by TTUK.

ARTICLE 4
SHIPPING PLAN FOR COMMISSIONING
4.1    Driftwood LNG and TTUK shall agree no later than four (4) months prior to
the anticipated start date of Commissioning of each Plant, as such anticipated
start date is determined by Driftwood LNG acting in good faith, a shipping plan
for such Commissioning (“Shipping Plan”). A Shipping Plan shall specify the
number and LNG cargo size of LNG ships to be chartered and included in the
Shipping Plan, in accordance with this Section 4.1. The LNG cargo size of each
LNG ship in a Shipping Plan shall be elected by TTUK and shall be not less than
one hundred twenty-five thousand (125,000) cubic meters and not more than two
hundred sixteen thousand (216,000) cubic meters. The number of LNG ships in a
Shipping Plan shall be as mutually agreed by the Parties in the applicable
Shipping Plan.
4.2    In accordance with any agreed Shipping Plan, TTUK shall charter the
applicable LNG ships and Driftwood LNG shall pay TTUK for relevant costs related
to such chartering (including positioning and repositioning and idling) and
operation of the LNG ships, including demurrage


8

--------------------------------------------------------------------------------




(hire) charges, bunkers, cost of boil-off, LNG heel, taxes and port and marine
charges. The Shipping Plan may be updated from time to time by mutual agreement
of the Parties.
4.3    In the event the Parties, using good faith and reasonable efforts, do not
agree on a Shipping Plan at least four (4) months prior to Commissioning of a
Plant, Driftwood LNG shall have no obligation to issue an Available LNG Notice
for such Commissioning. During implementation of the Shipping Plan, if the
shipping capacity under the Shipping Plan is insufficient for TTUK to perform
under a Confirmation Notice, TTUK shall be excused from its obligation to take
LNG under such Confirmation Notice, and Driftwood LNG shall indemnify TTUK for
any loss related to such failure to take, including all Claims and Losses.
4.4    TTUK shall use reasonable efforts to secure chartering capacity under a
Shipping Plan that reflects market conditions under the circumstances at the
time of execution of the relevant third-party contract, as may be reasonably
available and known by TTUK.
4.5    TTUK shall use reasonable efforts to sub-charter and utilize the idle LNG
ships at market conditions, always subject to Driftwood LNG’s written request
and confirmation, and to the extent such idle capacity is not required to remain
idle by Driftwood LNG. TTUK shall reimburse Driftwood LNG for any revenue earned
from the sub-chartering or utilization of idle LNG ships which had been
chartered pursuant to a Shipping Plan, minus any duly incurred and documented
relevant costs.

ARTICLE 5
OTHER CARGOES
5.1    If at any time Driftwood LNG elects to provide TTUK an Available LNG
Notice for loading Available LNG at a time other than during Commissioning, TTUK
shall notify Driftwood LNG within a reasonable period of time, not to exceed ten
(10) days, whether TTUK agrees to accept such Available LNG. TTUK may propose,
and Driftwood LNG may agree, to delivery windows and LNG quantities different
from those set forth in the Available LNG Notice. Any agreement by the Parties
to buy and sell any such Available LNG shall be evidenced in Confirmation
Notice(s) proposed by TTUK in accordance with this Agreement (including Section
2.7) and executed by both Parties.
5.2    The price for a cargo of Available LNG sold pursuant to any such
Confirmation Notice shall be calculated in USD per MMBtu and shall be the
Alternative Contract Price, calculated as follows:
“Alternative Contract Price” means the price, in USD per MMBtu, equal to the
Actual Price, minus the Fee;
Where:
“Actual Price” means the price, in USD per MMBtu, agreed by TTUK in any
third-party contract for the sale of a specific cargo within the Available LNG
Notice to a Third Party, minus actual shipping and transportation costs for the
laden leg and actual shipping costs for the ballast leg (or deemed shipping
costs for a deemed ballast leg in the absence of an actual ballast leg),


9

--------------------------------------------------------------------------------




including relevant idling and positioning costs (without double-counting of any
idling and repositioning costs already included in a deemed ballast leg),
demurrage (hire) charges, bunkers, cost of boil-off, LNG heel, taxes and port
and marine charges.
5.3    TTUK shall provide Driftwood LNG with sufficient documentation of the
Actual Price, subject to third-party confidentiality restrictions.
5.4    TTUK shall use commercially reasonable efforts to sell such cargo(es) and
secure an Actual Price that reflects market conditions under the circumstances
at the time of execution of the relevant third-party contract, as may be
reasonably available and known by TTUK.

ARTICLE 6
PARTIES UNDERTAKINGS
Parties undertake and agree during the Term:
6.1    To act in good faith and promptly execute the MSA and any Confirmation
Notice proposed in accordance with this Agreement for the loading of LNG during
Commissioning of a Plant.
6.2    To inform and discuss any changes required to the Form MSA.
6.3    In the case of Driftwood LNG only, to use reasonable efforts to support
all Available LNG marketing efforts of TTUK and use reasonable efforts to make
Driftwood LNG Terminal available for visits and tours on reasonable terms
including reasonable prior notice.

ARTICLE 7
EFFECTIVE DATE AND TERM
This Agreement shall commence on the Effective Date and end on the fortieth
(40th) anniversary of the Effective Date, unless extended by mutual agreement.
Unless terminated earlier pursuant to Applicable Law or in accordance with
Article 8, this Agreement shall automatically terminate effective immediately
without any further action of either Party or any other Person upon the
Partnership permanently ending the operations of the Driftwood LNG Terminal (the
“Term”).

ARTICLE 8
EVENTS OF DEFAULT; TERMINATION
8.1    The following circumstances shall each constitute an event of default on
the part of TTUK (“TTUK Event of Default”) under this Agreement:
(a)    the bankruptcy, insolvency, dissolution, or cessation of the business of
TTUK;
(b)    TTUK assigns its rights under this Agreement except as permitted
hereunder;
(c)    TTUK violates Section 13.1(b) or breaches the representation and warranty
in Section 13.4;


10

--------------------------------------------------------------------------------




(d)    TTUK acts with gross negligence or willful misconduct in the performance
of this Agreement; or
(e)    a material failure by TTUK to perform its obligations hereunder
(including for the avoidance of doubt any breach of Section 3.4) which continues
for thirty (30) days after TTUK’s receipt of written notice of such failure,
unless TTUK commences to cure such failure within said thirty (30) days and
either cures or continues to diligently attempt the cure of such failure.
8.2    The following circumstances shall each constitute an event of default on
the part of Driftwood LNG (“Driftwood LNG Event of Default”) under this
Agreement:
(a)    the bankruptcy, insolvency, dissolution, or cessation of the business of
Driftwood LNG;
(b)    Driftwood LNG assigns its rights under this Agreement except as permitted
hereunder;
(c)    Driftwood LNG violates Section 13.1(b) or breaches the representation and
warranty in Section 13.4;
(d)    Driftwood LNG acts with gross negligence or willful misconduct in the
performance of this Agreement; or
(e)    a material failure by Driftwood LNG to perform its obligations hereunder
which continues for thirty (30) days after Driftwood LNG’s receipt of written
notice of such failure, unless Driftwood LNG commences to cure such failure
within said thirty (30) days and either cures or continues to diligently attempt
the cure of such failure;
8.3    The Parties shall have the following rights upon a TTUK Event of Default
or Driftwood LNG Event of Default, as applicable:
(a)    Upon the occurrence and during the continuance of a TTUK Event of
Default, Driftwood LNG shall have the right in its sole and absolute discretion,
to do any or all of the following: (i) terminate this Agreement pursuant to
Section 8.4; and (ii) subject to Article 10, pursue any and all other remedies
available at law or in equity.
(b)    Upon the occurrence and during the continuance of a Driftwood LNG Event
of Default, TTUK shall have the right, in its sole and absolute discretion, to
do any or all of the following: (i) terminate this Agreement pursuant to Section
8.4; and (ii) subject to Article 10, pursue any and all other remedies available
at law or in equity.
8.4    In the event of a TTUK Event of Default or Driftwood LNG Event of
Default, the non-defaulting Party may give a written notice of termination to
the other Party (a “Termination Notice”) which shall specify in reasonable
detail the circumstances giving rise to the Termination Notice. This Agreement
shall terminate on the date specified in the Termination Notice (“Termination
Date”), which date shall not be earlier than the date upon which the applicable
Party is entitled to effect such termination as provided herein.


11

--------------------------------------------------------------------------------




8.5     Termination of this Agreement shall not affect any rights, remedies,
obligations or liabilities of the Parties that have accrued up to the
Termination Date, including the right to claim damages in respect of any breach
of the Agreement which existed at or before the Termination Date.
8.6    On termination of this Agreement, Articles 1, 10, 11, 12, 13 and 14 as
well as Section 8.5 and this Section 8.6 shall continue in full force and
effect, provided that the obligations pursuant to Article 11 shall expire on the
third (3rd) anniversary of the Termination Date and the obligations pursuant to
Article 13 shall expire on the fifth (5th) anniversary of the Termination Date.

ARTICLE 9
ASSIGNMENT
9.1    This Agreement shall be binding upon and shall inure to the benefit of
the Parties and their successors and permitted assigns.
9.2    TTUK shall not assign, transfer, mortgage, subcontract, appoint
sub-agents or delegates, or deal in any other manner with any or all of its
rights and obligations under this Agreement without the prior written consent of
Driftwood LNG, not to be unreasonably conditioned, withheld or delayed.
9.3    Except as provided in Section 9.4, Driftwood LNG shall not assign or
transfer its rights or obligations under this Agreement without the prior
written consent of TTUK, not to be unreasonably conditioned, withheld or
delayed.
9.4    Driftwood LNG may assign, mortgage or pledge all of its rights, interests
and benefits under this Agreement, without the consent of TTUK, to (a) one or
more Lenders or Lenders’ agent, and (b) any Affiliate of Driftwood LNG.
9.5    Any attempted assignment without obtaining the required consents shall be
null and void.

ARTICLE 10
DISPUTE RESOLUTION; IMMUNITY
10.1    Dispute Resolution.
(a)    Arbitration. Any Dispute shall be exclusively and definitively resolved
through final and binding arbitration, it being the intention of the Parties
that this is a broad form arbitration agreement designed to encompass all
possible claims and disputes under this Agreement.
(b)    Rules. The arbitration shall be conducted in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”)
(as then in effect).
(c)    Number of Arbitrators. The arbitral tribunal shall consist of three (3)
arbitrators, who shall endeavor to complete the final hearing in the arbitration
within six (6) months after the appointment of the last arbitrator.


12

--------------------------------------------------------------------------------




(d)    Method of Appointment of the Arbitrators. If there are only two (2)
parties to the Dispute, then each party to the Dispute shall appoint one (1)
arbitrator within thirty (30) days of the filing of the arbitration, and the two
(2) arbitrators so appointed shall select the presiding arbitrator within thirty
(30) days after the latter of the two (2) arbitrators has been appointed by the
parties to the Dispute. If a party to the Dispute fails to appoint its
party-appointed arbitrator or if the two (2) party-appointed arbitrators cannot
reach an agreement on the presiding arbitrator within the applicable time
period, then the AAA shall serve as the appointing authority and shall appoint
the remainder of the three arbitrators not yet appointed. If the arbitration is
to be conducted by three (3) arbitrators and there are more than two (2) parties
to the Dispute, then within thirty (30) days of the filing of the arbitration,
all claimants shall jointly appoint one arbitrator and all respondents shall
jointly appoint one (1) arbitrator, and the two (2) arbitrators so appointed
shall select the presiding arbitrator within thirty (30) days after the latter
of the two (2) arbitrators has been appointed by the parties to the Dispute. For
the purposes of appointing arbitrators under this Section 10.1(d), (i) Driftwood
LNG and all Persons whose interest in this Agreement derives from them shall be
considered as one party; and (ii) TTUK and all Persons whose interest in this
Agreement derives from them shall be considered as one party. If either all
claimants or all respondents fail to make a joint appointment of an arbitrator,
or if the party-appointed arbitrators cannot reach an agreement on the presiding
arbitrator within the applicable time period, then the AAA shall serve as the
appointing authority and shall appoint the remainder of the three (3)
arbitrators not yet appointed.
(e)    Consolidation. If multiple arbitration proceedings are initiated under
this Agreement, one or more LNG SPAs, one or more equity capital contribution
agreements entered into by the Partnership, the Partnership Agreement, the
limited liability company agreement of Driftwood GP Holdings LLC or any
management and advisory services agreement entered into by the Partnership, the
subject matters of which are related by common questions of law or fact and
which could result in conflicting awards or obligations, then any party to any
such dispute may request prior to the appointment of the arbitrators for such
multiple or subsequent disputes that all such proceedings be consolidated into a
single arbitral proceeding. Such request shall be directed to the AAA, which
shall consolidate appropriate proceedings into a single proceeding unless
consolidation would result in undue delay for the arbitration of the disputes.
(f)    Place of Arbitration. Unless otherwise agreed by all parties to the
Dispute, the place of arbitration shall be New York, New York.
(g)    Language. The arbitration proceedings shall be conducted in the English
language, and the arbitrators shall be fluent in the English language.
(h)    Entry of Judgment. The award of the arbitral tribunal shall be final and
binding. Judgment on the award of the arbitral tribunal may be entered and
enforced by any court of competent jurisdiction. The Parties agree that service
of process for any action to enforce an award may be accomplished according to
the procedures of Section 14.9, as well as any other procedure authorized by
Applicable Law.
(i)    Notice. All notices required for any arbitration proceeding shall be
deemed properly given if given in accordance with Section 14.9.


13

--------------------------------------------------------------------------------




(j)     Qualification and Conduct of the Arbitrators. All arbitrators shall be
and remain at all times wholly impartial, and, once appointed, no arbitrator
shall have any ex parte communications with any of the parties to the Dispute
concerning the arbitration or the underlying Dispute other than communications
directly concerning the selection of the presiding arbitrator, where applicable.
(k)     Interim Measures. Any party to the Dispute may apply to a court in New
York, New York, for interim measures (a) prior to the constitution of the
arbitral tribunal (and thereafter as necessary to enforce the arbitral
tribunal’s rulings); or (b) in the absence of the jurisdiction of the arbitral
tribunal to rule on interim measures in a given jurisdiction. The Parties agree
that seeking and obtaining such interim measures shall not waive the right to
arbitration. The Parties unconditionally and irrevocably submit to jurisdiction
in New York, New York, for the limited purposes of an application for interim
measures under this Section 10.1(k). The arbitrators (or in an emergency the
presiding arbitrator acting alone in the event one or more of the other
arbitrators is unable to be involved in a timely fashion) may grant interim
measures including injunctions, attachments and conservation orders in
appropriate circumstances, which measures may be immediately enforced by court
order. Hearings on requests for interim measures may be held in person, by
telephone, by video conference or by other means that permit the parties to the
Dispute to present evidence and arguments.
(l)     Costs and Attorneys’ Fees. The arbitral tribunal is authorized to award
costs of the arbitration in its award, including: (a) the fees and expenses of
the arbitrators; (b) the costs of assistance required by the tribunal, including
its experts; (c) the fees and expenses of the administrator; (d) the reasonable
costs for legal representation of a successful party; and (e) any such costs
incurred in connection with an application for interim or emergency relief and
to allocate those costs between the parties to the Dispute. The costs of the
arbitration proceedings, including attorneys’ fees, shall be borne in the manner
determined by the arbitral tribunal.
(m)     Interest. The award shall include pre-award and post-award interest, as
determined by the arbitral tribunal, from the date of any default or other
breach of this Agreement until the arbitral award is paid in full. Interest
shall accrue at a rate per annum equal to two percent (2%) above LIBOR (as in
effect on the day such award was issued) on and from the day when such award was
issued until the date of its repayment, provided that, without prejudice to the
other terms of this Agreement, if such period lasts longer than ninety (90)
days, the applicable LIBOR rate for each successive term of ninety (90) days
during that period shall be that in effect on the first (1st) day of that ninety
(90) day period. Interest shall accrue from day to day and be calculated on the
basis of a three hundred sixty (360) day year.
(n)     Currency of Award. The arbitral award shall be made and payable in USD,
free of any tax or other deduction.
(o)     Waiver of Challenge to Decision or Award. To the extent permitted by
law, the Parties hereby waive any right to appeal from or challenge any arbitral
decision or award, or to oppose enforcement of any such decision or award before
a court or any Governmental Authority, except with respect to the limited
grounds for modification or non-enforcement provided by any applicable
arbitration statute or treaty.


14

--------------------------------------------------------------------------------




(p)     Confidentiality. Any arbitration relating to a Dispute (including an
arbitral award, a settlement resulting from an arbitral award, documents
exchanged or produced during an arbitration, and memorials, briefs or other
documents prepared for the arbitration) shall be Confidential Information
subject to the confidentiality provisions of Article 11; provided, however, that
breach of such confidentiality provisions shall not void any settlement,
determination or award.
10.2    Immunity.
(a)    Each Party, to the maximum extent permitted by Applicable Law, as to
itself and its assets, hereby irrevocably, unconditionally, knowingly and
intentionally waives any and all rights of immunity (sovereign or otherwise) and
agrees not to claim, or assert any immunity with respect to the matters covered
by this Agreement in any arbitration, or other action with respect to this
Agreement, whether arising by statute or otherwise, that it may have or may
subsequently acquire, including rights under the doctrines of sovereign immunity
and act of state, immunity from legal process (including service of process or
notice, pre-judgment or pre-award attachment, attachment in aid of execution, or
otherwise), immunity from jurisdiction or judgment of any court, arbitrator, or
tribunal (including any objection or claim on the basis of inconvenient forum),
and immunity from enforcement or execution of any award or judgment or any other
remedy.
(b)    Each Party hereby irrevocably, unconditionally, knowingly and
intentionally:
(i)    agrees that the execution, delivery and performance by such Party of this
Agreement constitute private and commercial acts rather than public or
governmental acts; and
(ii)    consents in respect of the enforcement of any judgment against such
Party in any such proceedings in any jurisdiction and to the giving of any
relief or the issue of any process in connection with such proceedings
(including the making, enforcement or execution of any such judgment or any
order arising out of any such judgment against or in respect of any property
whatsoever irrespective of its use or intended use).

ARTICLE 11
CONFIDENTIALITY
11.1    Duty of Confidentiality. The (i) terms of this Agreement and (ii) any
information disclosed by either Party to the other Party in connection with this
Agreement which is not:
(a)    already known to the recipient from sources other than the other Party;
(b)    already in the public domain (other than as a result of a breach of the
terms of this Section 11.1); or
(c)    independently developed by the recipient;
shall be “Confidential Information” and shall, unless otherwise agreed in
writing by the disclosing Party, be kept confidential and shall not be used by
the receiving Party other than for a purpose connected with this Agreement or,
except as provided below, disclosed to Third Parties by the


15

--------------------------------------------------------------------------------




receiving Party. The Parties recognize that persons authorized to review the
Confidential Information under Section 11.2 may form mental impressions (i.e.,
impressions not written or otherwise reduced to a record) regarding the
Confidential Information. The use of these mental impressions by such persons
shall not be a violation of the restriction contained in this Section 11.1.
11.2    Permitted Disclosures. The Confidential Information, which either Party
receives from the other, may be disclosed by such Party:
(a)    to any Person who is such Party’s legal counsel, other professional
consultant or adviser, insurer, accountant or construction contractor; provided
that such disclosure is solely to assist the purpose for which such Person was
so engaged;
(b)    if required and to the extent required by the rules of any recognized
stock exchange or agency established in connection therewith upon which the
securities of such Party or a company falling within Section 11.2(f) are quoted;
(c)    as may be required under federal or state securities or “Blue Sky”
Applicable Laws;
(d)    if required and to the extent required by the U.S. Department of Energy;
(e)    without limiting Section 11.2(c) or (d), if required and to the extent
required by any Applicable Laws, or such Party becomes legally required (by oral
questions, interrogatories, request for information or documents, orders issued
by any Governmental Authority or any other process) to disclose such
information, or to the extent necessary to enforce Section 10.1 or any
arbitration award (including by filing Confidential Information in proceedings
before a court or other competent judicial authority) or to enforce other rights
of a party to the Dispute; provided that such Party shall, to the extent
practicable, give prior notice to the other Party of the requirement and the
terms thereof and shall cooperate with the other Party to minimize the
disclosure of the information, seek a protective order or other appropriate
remedy, and if such protective order or other remedy is not obtained, then such
Party will furnish only that portion of such information that it is legally
required to furnish;
(f)    to any of its Affiliates or shareholders (or any company involved in the
provision of advice to any such Affiliate or shareholder for the purposes of
this Agreement) and any employee of that Party or of a company to which
disclosure is permitted pursuant to this Section 11.2(f);
(g)    to any bona fide intended assignees of a Party’s interests under this
Agreement;
(h)    to any Third Party as reasonably necessary for the performance of a
Party’s obligations under this Agreement;
(i)    to any arbitrator appointed in accordance with Section 10.1(d) or to any
other party to an arbitration arising under or in connection with this
Agreement, or to any witnesses appearing in an arbitration under Section 10.1;
or
(j)    to any Person reasonably required to see such Confidential Information,
including any lenders, in connection with any bona fide financing or offering or
sale of securities by such


16

--------------------------------------------------------------------------------




Party or any Affiliate or shareholder of such Party, to comply with the
disclosure or other requirements of Applicable Law or of financial institutions
or other participants (including rating agencies) in such financing, offering or
sale.
11.3    Undertaking. The Party making the disclosure pursuant to Section 11.2
shall ensure that any Person listed in Section 11.2(a), (f), (g), (h), (i) or
(j) to which it makes the disclosure (excluding any legal counsel or arbitrator
already bound by confidentiality obligations) undertakes to hold such
Confidential Information subject to confidentiality obligations equivalent to
those set out in Section 11.1. In the case of a disclosure to an employee made
in accordance with Section 11.2(f), the undertaking shall be given by the
company on its own behalf and in respect of all its employees.
11.4    Press Release. No press release concerning the execution of this
Agreement or resolution of any Disputes shall be issued unless agreed by the
Parties.
11.5    Confidential Information Remedy. The Parties acknowledge that breach of
the provisions of this Article 11 shall cause irreparable injury for which
monetary damages are inadequate, difficult to compute, or both. Accordingly, the
Parties agree that the provisions of this Article 11 may be enforced by specific
performance and that the non-breaching Party shall be entitled to injunctive
relief (without posting any bond or other security) in order to enforce the
provisions of this Article 11. Any such relief shall be in addition to, and not
in lieu of, any legal or equitable damages available to such Party.

ARTICLE 12
LIABILITY; REMEDY
12.1    Limitations on Liability. Neither Party shall be liable to the other
Party hereunder as a result of any act or omission in the course of or in
connection with the performance of this Agreement, for or in respect of: (a) any
indirect, incidental, consequential or exemplary losses; (b) any loss of income
or profits; or (c) except as expressly provided in this Agreement, any losses
arising from any claim, demand or action made or brought against the other Party
by a Third Party.
12.2    Express Remedies. The Parties agree that Section 12.1 shall not impair a
Party’s obligation to pay the amounts specified in, or the validity of or
limitations imposed by, the MSA or any Confirmation Notice. Neither Party shall
have a right to make a claim for actual damages (whether direct or indirect) or
other non-specified damages under any circumstances for which an express remedy
or measure of damages is provided in this Agreement.
12.3    Sole Remedy. Except with respect to claims for injunctive relief under
Article 11, a Party’s sole remedy against the other Party for nonperformance or
breach of this Agreement or for any other claim of whatsoever kind or nature
arising out of or in relation to this Agreement shall be in contract and no
Party shall be liable to the other Party (or its Affiliates and contractors and
their respective members, directors, officers and employees) in respect of any
Losses suffered or Claims which arise out of, under or in any alleged breach of
statutory duty or tortious act or omission or otherwise.


17

--------------------------------------------------------------------------------





ARTICLE 13
COMPLIANCE WITH LAW
13.1    Compliance with Law. Each Party agrees that, in the performance of this
Agreement and the activities contemplated herein, neither such Party, nor any of
its officers, directors, employees, agents or other representatives will take
any action, or omit to take any action, which would (a) violate any applicable
Anti-Corruption Law, any applicable Export Control and Sanctions Laws or any
other Applicable Law applicable to such Party, or (b) cause the other Party to
be in violation of any Anti-Corruption Law or Export Control and Sanctions Law
applicable to the other Party.
13.2    Commercial Activities. Without limiting Section 13.1, each Party agrees
on behalf of itself, its directors, managers, officers, employees, agents,
contractors, and Affiliates, not to pay any fees, commissions or rebates to any
employee, officer or agent of the other Party or any of its Affiliates nor
provide or cause to be provided to any of them any gifts or entertainment of
significant cost or value in connection with this Agreement in order to
influence or induce any actions or inactions in connection with the commercial
activities of the other Party hereunder.
13.3    Records. Each Party shall keep all records necessary to confirm
compliance with Sections 13.1(b) and 13.2. If a Party asserts that the other
Party is not in compliance with Section 13.1(b) or 13.2, the asserting Party
shall send a notice to the other Party indicating the type of noncompliance
asserted. After giving such notice, the first Party may cause an independent
auditor to audit the records of the other Party in respect of the asserted
noncompliance. The costs of any independent auditor under this Section 13.3
shall be paid (a) by the audited Party, if the audited Party is determined not
to be in compliance with Sections 13.1(b) or 13.2, as applicable, and (b) by the
other Party, if the audited Party is determined to be in compliance with
Sections 13.1(b) or 13.2, as applicable.
13.4    Representation and Warranty. Each Party represents and warrants as of
the Effective Date that:
(a)    in the performance of this Agreement and the activities contemplated
herein, neither such Party, nor any of its officers, directors, employees,
agents or other representatives have taken any action, or omitted to take any
action, which would (i) violate any applicable Anti-Corruption Law, any
applicable Export Control and Sanction Laws or any other Applicable Law
applicable to such Party, or (ii) cause the other Party to be in violation of
any Anti-Corruption Law or Export Control and Sanctions Law applicable to the
other Party; and
(b)    without limiting the foregoing, neither such Party nor any of its
directors, managers, officers, employees, agents, contractors or Affiliates has
paid any fees, commissions, or rebates to any employee, officer, or agent of the
other Party or any of its Affiliates or has provided or caused to be provided to
any of them any gifts or entertainment of significant cost or value in
connection with this Agreement in order to influence or induce any actions or
inactions in connection with the commercial activities of the other Party
hereunder.


18

--------------------------------------------------------------------------------





ARTICLE 14
MISCELLANEOUS
14.1    Entire Agreement; Amendment. This Agreement represents the entire
agreement between the Parties relative to the matters set forth in this
Agreement and includes all promises and representations, express or implied, and
supersedes all other prior agreements and representations, written or oral,
between the Parties relating to the subject matter hereof. Anything that is not
contained or expressly incorporated by reference in this instrument, is not part
of this Agreement. No modification, amendment, or other change to this Agreement
will be binding on any Party unless executed in writing by both Parties.
14.2    Waiver. The terms, covenants, representations, warranties and conditions
of this Agreement may be waived only by written instrument executed by the Party
waiving compliance. The failure of any Party at any time or times to require
performance of any provision of this Agreement shall not affect the right at a
later date to enforce the same. No waiver by any Party of any condition or of
the breach of any provision, term, covenant, representation or warranty
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances shall be deemed to be or construed as a further or continuing waiver
of any such condition or of the breach of any other provision, term, covenant,
representation or warranty contained in this Agreement.
14.3    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (United States of America)
without regard to principles of conflict of laws that would specify the use of
other laws.
14.4    Invalidity. The invalidity or unenforceability, in whole or in part, of
any of the sections or provisions of this Agreement shall not affect the
validity or enforceability of the remainder of such sections or provisions
except only so far as shall be necessary to give effect to the construction of
such invalidity or unenforceability, and any such invalid or unenforceable
provision shall be deemed severed from this Agreement without affecting the
validity or enforceability of the balance of this Agreement. If any material
provision of this Agreement is held invalid or unenforceable, the Parties shall
promptly negotiate in good faith new provisions to replace such invalid or
unenforceable provision so as to restore this Agreement as nearly as possible to
its original intent and effect.
14.5    Third Parties. This Agreement is for the sole and exclusive benefit of
the Parties and shall not create a contractual relationship with, or cause of
action in favor of, any Third Party. The Parties may rescind or vary this
Agreement, in whole or in part, without the consent of any Third Party even if
as a result such Third Party’s rights to enforce a term of this Agreement will
be varied or extinguished.
14.6    Further Assurances. The Parties agree to execute and deliver to each
other such additional documents and to take such additional actions and provide
such cooperation as may be reasonably required and requested by the other Party
to consummate the transactions contemplated by, and to effect the intent of,
this Agreement.
14.7    Appendices. The Appendices to this Agreement form part of this Agreement
and will be of full force and effect as though they were expressly set out in
the body of this Agreement. In the


19

--------------------------------------------------------------------------------




event of any conflict between the terms, conditions, and provisions of this
Agreement excluding the Appendices and the terms, conditions, and provisions of
the Appendices, the terms, conditions, and provisions of this Agreement
excluding the Appendices shall prevail.
14.8    Counterparts. This Agreement may be executed in counterparts and if so
executed by each Party, all copies together shall constitute a single agreement.
14.9    Form of Notice.
(a)    Except where otherwise specifically provided in this Agreement, all
notices, requests, consents, proposals, approvals and statements shall be in
writing and in English, and if properly addressed to the recipient in the manner
required by this Section 14.9 shall be deemed to have been properly given or
delivered: (i) on the date of actual delivery when personally delivered to the
intended recipient or when delivered to the intended recipient by a reputable
courier delivery service; or (ii) on the date specified in Section 14.9(d), if
by Electronic Transmission, provided that if such Electronic Transmission is
directed after 5:00 p.m. (local time of the recipient) or on a day that is not a
Business Day, then on the next succeeding Business Day after the date specified
in Section 14.9(d).
(b)    A non-electronic document is deemed to be properly addressed, in each
case, if to TTUK or Driftwood LNG, to the address of such Person as set forth in
this Section 14.9(b), or, in each case, to such other address or addresses as
the addressee may have specified by written notice given to the other Party in
the manner contemplated by Section 14.9(a).
If to TTUK, to:
Tellurian Trading UK Ltd.
7 Clarges Street, London W1J 8AE (UK)
Attention: Operations Department
E-mail: LNGops@tellurianinc.com
If to Driftwood LNG, to:
Driftwood LNG LLC
c/o Tellurian Inc.
1201 Louisiana Street, Suite 3100
Houston, TX 77002
Attention: General Counsel
E-mail: Notices@Driftwood.com
(c)    Without limiting the manner by which notice otherwise may be given
effectively to Parties pursuant to Section 14.9(a) and (b), any notice under any
provision of this Agreement shall be effective if given by a form of Electronic
Transmission.
(d)    Notice given pursuant to Section 14.9(c) will be deemed delivered on the
date on which it is directed to the electronic mail address set forth in Section
14.9(b), or to such other


20

--------------------------------------------------------------------------------




electronic mail address as the addressee previously may have specified by
written notice given to the other Party in the manner contemplated by Section
14.9(a).
(e)    The Parties hereby consent to receive notices by Electronic Transmission
at the electronic mail address set forth in Section 14.9(b).
[SIGNATURE PAGE TO FOLLOW]


21

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this LNG Marketing Agreement as of
the Effective Date.
TTUK:
TELLURIAN TRADING UK LTD
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

Driftwood LNG:
DRIFTWOOD LNG LLC
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 





[Signature Page to LNG Marketing Agreement]

--------------------------------------------------------------------------------





Appendix I
Form MSA
MASTER
LNG SALE AND PURCHASE AGREEMENT
Dated [____]
BETWEEN
Tellurian Trading UK Ltd
AND
[_____]






--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page No.
 
 
 
1.
DEFINITIONS AND INTERPRETATION
1
1.1.
Definitions
1
1.2.
Interpretation
14
1.3.
Rounding
15
 
 
 
2.
SCOPE
15
2.1.
Requirement for a Confirmation Memorandum
15
2.2.
FOB Sales and Ex-Ship Sales
16
 
 
 
3.
TERM
16
3.1.
Term of MSA
16
3.2.
Term of Each Confirmation Memorandum
16
3.3.
Certain Rights and Remedies
16
 
 
 
4.
SALE AND PURCHASE
16
4.1.
Seller’s and Buyer’s Obligation to Sell and Purchase
16
4.2.
Title and Risk of Loss
17
4.3.
Source of LNG
17
 
 
 
5.
QUANTITIES
17
5.1.
Quantities
17
5.2.
Buyer’s Liability for Shortfall
17
5.3.
Seller’s Liability for Shortfall
18
 
 
 
6.
QUALITY
20
6.1.
Specifications
20
6.2.
Determining LNG Specifications
20
6.3.
Off-Spec LNG
21
 
 
 
7.
PRICE
23
 
 
 
8.
INVOICES AND PAYMENT
23
8.1.
Delivery Invoices
23
8.2.
Statements of LNG Not Taken, Not Made Available, or Not Delivered
23
8.3.
Other Invoices
24
8.4.
Provisional Invoices
24
8.5.
Payment Due Dates
25
8.6.
Payment Method and Currency
25
8.7.
Disputed Invoices
25
8.8.
Late Payment and Refunds
26
8.9.
Access To Information; Audit
26
8.10.
No Netting of Invoices
27



i

--------------------------------------------------------------------------------




8.11.
Safe Harbor
27
 
 
 
9.
CREDIT SUPPORT
27
 
 
 
10.
TAXES, DUTIES, AND CHARGES
27
10.1.
Seller’s Tax Obligations
27
10.2.
Buyer’s Tax Obligations
29
10.3.
Withholding Taxes
30
10.4.
Tax Refunds
30
10.5.
Procedure for Payment of Taxes
31
 
 
 
11.
MEASUREMENT AND TESTING OF LNG AND VAPORIZED LNG
31
 
 
 
12.
LIABILITIES
31
12.1.
Consequential Loss
31
12.2.
Exclusive Remedies
31
12.3.
No Express Remedy
31
12.4.
Estimated Loss
32
 
 
 
13.
FORCE MAJEURE
32
13.1.
Events of Force Majeure
32
13.2.
Notice; Resumption of Normal Performance
34
13.3.
Settlement of Industrial Disturbances
35
 
 
 
14.
NOTICES
35
14.1.
Delivery
35
14.2.
Notice Details
35
14.3.
Change of Address
36
 
 
 
15.
DISPUTE RESOLUTION AND GOVERNING LAW
36
15.1.
Dispute Resolution
36
15.2.
Expert Determination
39
15.3.
Governing Law
40
15.4.
Immunity
40
 
 
 
16.
TERMINATION
41
16.1.
Termination of MSA by Notice
41
16.2.
Termination of Confirmation Memorandum for Cause
41
16.3.
Effect of Termination
42
16.4.
Seller’s Right to Suspend Performance
42
 
 
 
17.
AMENDMENT AND WAIVER
43
17.1.
Amendment
43
17.2.
Waiver
43
 
 
 
18.
CONFIDENTIALITY
44



ii

--------------------------------------------------------------------------------




18.1.
Duty of Confidentiality
44
18.2.
Permitted Disclosures
44
18.3.
Duration of Confidentiality
45
 
 
 
19.
ASSIGNMENT
46
19.1.
Assignment with Prior Consent
46
19.2.
Assignment of Rights for Security and Payment
46
 
 
 
20.
REPRESENTATIONS AND WARRANTIES
46
20.1.
Governmental Approvals and Other Approvals
46
20.2.
Corporate Good Standing and Validity
46
20.3.
Business Practices
47
20.4.
Warranty of Title
47
20.5.
Other Warranties
47
 
 
 
21.
TRADE LAW COMPLIANCE, BUSINESS PRACTICES AND FOREIGN CORRUPT PRACTICES ACT
48
21.1.
Trade Law Compliance for LNG Loaded in the United States
48
21.2.
Prohibited Practices
49
21.3.
Records; Audit
49
21.4.
Indemnity
49
 
 
 
22.
MISCELLANEOUS
50
22.1.
Third Party Beneficiaries
50
22.2.
Exclusion
50
22.3.
Each Party To Bear its Own Costs
50
22.4.
No Partnership or Agency Relationship
50
22.5.
Entire Agreement; Confirmation Memoranda
50
22.6.
Severability
50
22.7.
Counterpart Execution
50
22.8.
Further Assurances
51
 
 
 
EXHIBITS
 
 
 
 
Exhibit A
Form of Confirmation Memorandum
 
 
 
 
Exhibit B
Seller’s Facilities, Transportation and Loading - FOB Sales
 
 
 
 
Exhibit C
Buyer’s Facilities, Transportation and Unloading - Ex-Ship Sales
 
 
 
 
Exhibit D
Measurement and Testing Procedures
 



iii

--------------------------------------------------------------------------------





LNG SALE AND PURCHASE AGREEMENT
THIS MASTER LNG SALE AND PURCHASE AGREEMENT (“MSA”) is made as of the [___] day
of [___], [___] (“Execution Date”), between Tellurian Trading UK Ltd, a company
existing under the laws of England (hereinafter referred to as “Tellurian”) and
[___], a company existing under the laws of [___] (hereinafter referred to as
[_______]).
WHEREAS, during the term of this MSA, Seller may have LNG available that it may
decide to sell, and that Buyer may decide to purchase;
WHEREAS, the Parties intend that the terms and conditions of this MSA will be
effective from the Execution Date, except that the provisions governing the sale
and purchase of LNG will have no effect until such time, if ever, as Buyer and
Seller execute a Confirmation Memorandum incorporating the terms and conditions
of this MSA.
NOW, THEREFORE, in consideration of the premises set out above and the
provisions set out below, the Parties agree as follows:

1.
DEFINITIONS AND INTERPRETATION


1.1.
Definitions

The following terms, if capitalized as indicated, shall have the following
meanings in this Agreement:
AAA:
has the meaning specified in Section 15.1.2.
Adverse Weather Conditions:
means weather (including fog) and sea conditions that are sufficiently severe
(a) to prevent an LNG Tanker from proceeding to berth, loading, discharging or
departing from berth in accordance with an order of a Pilot or the weather and
navigational restrictions sea standards prescribed in the published regulations
of the applicable maritime agency Authority having jurisdiction at the Loading
Port or Unloading Port, as applicable; or (b) to cause an actual determination
by the master of an LNG Tanker that it is unsafe for the LNG Tanker to proceed
to berth, load, discharge, or depart from berth.
Affiliate:
means, with respect to a Party, any Person that is controlled by, under common
control with, or controlling the Party; a Person will be deemed to have control
of another if (directly or indirectly) it owns or has the right to cast votes of
greater than fifty percent (50%) of the voting shares or other ownership
interests of the other entity.
Agreed Interest Rate:
means a rate of interest equal to LIBOR plus two (2) percentage points, which
rate of interest shall be compounded on a monthly basis; provided, however, that
if this rate is contrary to any usury Law, the rate of interest to be charged
will be the maximum rate permitted by such Law.
Agreement:
means, separately (a) this MSA, and (b) each Confirmation Memorandum.



1

--------------------------------------------------------------------------------




Allowed Laytime:
has the meaning specified in Clause B.8.1 (in respect of FOB Sales) and Clause
C.8.1 (in respect of Ex-Ship Sales). If no such time period is specified in the
Confirmation Memorandum, the Allowed Laytime shall be twenty-four (24) hours or,
thirty-six (36) hours if the expected volume of LNG cargo nominated in the
Transaction to be delivered to the Buyer is 150,000 cubic meter or more.
Arrival Period:
means the period of time during which an LNG Tanker is scheduled to arrive at
the PBS, as specified in the Confirmation Memorandum.
Banking Day:
means any Day in the relevant country of the Party with a payment obligation,
other than a national holiday or any other Day on which banks are closed for
business. For purposes of this definition, a Party’s relevant country is the
country in which that Party’s bank is located, as specified in the Confirmation
Memorandum.
Boil-Off Rate:
has the meaning specified in the Confirmation Memorandum.
BTU or Btu:
means a British thermal unit, defined as the amount of heat equal to 1,055.06
joules.
Buyer:
means the Person identified as Buyer in a particular Confirmation Memorandum,
provided that such Person is also a Party to this MSA or an Affiliate of a Party
to this MSA.
Buyer Connecting Pipeline:
means any pipeline facility connecting any of the facilities described in clause
(a) of the definition of “Buyer’s Facilities” to a high pressure national or
regional pipeline system for the transportation of Natural Gas; or, if no such
pipeline system exists, then the pipeline connecting any of the facilities
described in clause (a) of the definition of “Buyer’s Facilities” to Buyer’s
primary customer(s).
Buyer Control Entities:
means collectively, the following Persons: (a) any owner of Buyer’s Facilities;
(b) Buyer’s Operator; (c) any Buyer’s Transporter; (d) any Affiliate of Buyer;
and (e) any director, officer, or employee of one or more of the foregoing
Persons.
Buyer’s Country:
means the country in which the Buyer’s Facilities are located.



2

--------------------------------------------------------------------------------




Buyer’s Facilities:
means (a) the facilities located either offshore or onshore in the vicinity of
the Unloading Port (including port and marine facilities and any floating
storage and regasification storage unit (FSRU) or floating storage unit (FSU)
used by Buyer to receive LNG and store such LNG) that are used by Buyer for the
fulfillment of its obligations pursuant to an Agreement and that are capable of:
(i) berthing an LNG Tanker; (ii) unloading, receiving, storing, treating (if
necessary), and regasifying LNG; and (iii) receiving, processing, and delivering
Natural Gas and all facilities ancillary to any of the foregoing; and (b) any
Buyer Connecting Pipeline.
Buyer Group:
means Buyer and its Affiliates, their respective directors, officers,
shareholders, and employees, and the successors and assigns of each of the
foregoing.
Buyer’s Operator:
means any operator of Buyer’s Facilities.
Buyer Shortfall Quantity:
has the meaning specified in Section ‎5.2.1.
Cargo Tolerance:
has the meaning specified in the Confirmation Memorandum.
Claims:
means all claims, demands, legal proceedings, or actions that may exist, arise,
or be threatened currently or in the future at any time following the Execution
Date, whether or not of a type contemplated by any Party and whether based on
federal, state, local, statutory or common law or other applicable Law.
Confidential Information:
has the meaning specified in Section ‎18.1.
Confirm Date:
means the date so specified in the Confirmation Memorandum.
Confirmation Memorandum:
means each document executed by a Seller and a Buyer substantially in the form
contained in Exhibit A and incorporating the provisions of this MSA (as such
provisions may be amended, deleted, or supplemented by such Confirmation
Memorandum) to record the terms and conditions of a particular sale and purchase
of LNG.
Consequential Loss:
means any loss, liability, damage, cost, judgment, settlement, and expense
(whether or not resulting from Claims), including interest, penalties,
reasonable legal costs, and attorneys’ and accountants’ fees and expenses,
regardless of cause, which is not immediately and directly caused by the
relevant act or omission. By way of illustration, and subject to the
satisfaction of the standard set forth in the preceding sentence, Consequential
Loss will include the following:
 
(a)    indirect loss arising out of any delay, reduction, or loss of ability to
produce, store, transport, process, deliver, purchase, sell, or dispose of LNG,
Natural Gas, or any other hydrocarbons;



3

--------------------------------------------------------------------------------




 
(b)    indirect loss associated with business interruption or increased cost of
working during business interruption, including the incremental cost of overhead
expenses incurred;
 
(c)    indirect, incidental, special, consequential, or punitive damages and
penalties of any kind;
 
(d)    loss or deferment of bargain, contract, expectation, revenue, profit,
use, or opportunity; and
 
(e)    a Claim made or brought by a Third Party for a loss which, had it been
suffered by a Party, would have been a Consequential Loss.
Contract Price:
has the meaning specified in Section ‎7.
Cover Purchase:
has the meaning specified in Section ‎5.3.2(a).
Cubic Meter or m3:
means the unit of volume equal to a cube with a length of one meter on each
edge.
Day:
means a period of twenty-four (24) consecutive hours beginning at 00:00 hours
(a) in the time zone in which Buyer’s Unloading Port is located for obligations
related to Buyer’s Facilities; (b) in the time zone in which the Loading Port is
located for obligations relating to the Loading Port; or (c) in the time zone
relevant to the particular location in any other case where the context so
requires.
Delivery Point:
means: (a) in respect of an Ex-Ship Sale, the point at the Unloading Port at
which the flange coupling of the LNG receiving line of Buyer’s Facilities
connects to the flange coupling of the LNG discharging line of the LNG Tanker;
and (b) in respect of an FOB Sale, the point at the Loading Port at which the
flange coupling of the LNG loading line of Seller’s Facilities connects to the
flange coupling of the LNG loading line of the LNG Tanker.
Demurrage:
has the meaning specified in Clause B.10.1.1 (in respect of FOB Sales) or Clause
C.10.1.1 (in respect of Ex-Ship Sales).
Departure Notice:
means the information required to be provided pursuant to Clause B.6.1 (in
respect of FOB Sales) or Clause C.6.1 (in respect of Ex-Ship Sales).
Dispute:
means any dispute or difference of whatsoever nature arising under, out of, in
connection with or in relation (in any manner whatsoever) to an Agreement or the
subject matter of an Agreement, including (a) any dispute or difference
concerning the initial or continuing existence of an Agreement or any provision
of it, or as to whether this Agreement or any provision of it is invalid,
illegal or unenforceable (whether initially or otherwise); or (b) any dispute or
claim which is ancillary or connected, in each case in any manner whatsoever, to
the foregoing.



4

--------------------------------------------------------------------------------




Disputed Amount:
means any amount in any invoice that a Party asserts it has no obligation to
pay.
Estimated Time of Arrival or ETA:
means the estimated time of arrival of an LNG Tanker at the PBS.
Ex Ship Sale:
means a sale where the title and risk of loss of LNG transfers from the Seller
to the Buyer at a Delivery Point at the Unloading Port and the Seller is
responsible for transporting and insuring LNG from the Loading Port to the
Unloading Port.
Execution Date:
means the date first written above.
Expected Delivery Quantity:
means the quantity of LNG contained in an LNG Cargo, expressed in MMBtu, that
Buyer and Seller expect Seller to deliver to Buyer, as specified in the
Confirmation Memorandum.
Expected LNG Quality:
has the meaning specified in Clause C.6.1.6.
Expert:
means a Person agreed upon or appointed in accordance with Section 15.2.1.
Export Authorization:
means the FTA Export Authorization(s) and Non-FTA Export Authorization(s)
required to permit the export of an LNG Cargo.
Export Control and Sanctions Laws:
means the export control and sanctions laws and regulations of the United States
of America, including the Export Administration Regulations, 15 C.F.R. Parts 730
et seq., and economic sanctions administered by the U.S. Department of the
Treasury, Office of Foreign Assets Control (OFAC), 31 C.F.R. Part 500 et seq.
FOB Sale:
means a sale where the title and risk of loss of LNG transfers from the Seller
to the Buyer at a Delivery Point at the Loading Port and the Buyer is
responsible for transporting and insuring LNG from the Loading Port to the
Unloading Port.
Force Majeure:
has the meaning specified in Section ‎13.1.2.
FTA Export Authorization:
means an order from the Office of Fossil Energy of the U.S. Department of Energy
granting to Seller, its direct or indirect LNG supplier or any other Person
acting as agent on behalf of Seller or such LNG supplier the authorization to
export LNG sold and delivered pursuant to an Agreement (or pursuant to an LNG
supply or tolling agreement with such LNG supplier) by vessel from an LNG
liquefaction facility in the United States to countries that have entered into a
free trade agreement with the United States requiring the national treatment for
trade in natural gas for a specific term, as the same may be supplemented,
amended, modified, changed, superseded or replaced from time to time;



5

--------------------------------------------------------------------------------




Governmental Approvals:
means the permits, licenses, authorizations, consents, decrees, waivers,
privileges, approvals, orders, or exemptions required from a Governmental
Authority, including any relevant Export Authorization (if applicable).
Governmental Authority:
means any (a) national, regional, state, municipal, local or other government;
(b) subdivision, regulatory or administrative agency, commission, or authority
thereof, including any port authority; or (c) quasi-governmental organization,
in each case, acting within its legal authority; provided, however, that any
entity identified in this definition may be a Governmental Authority for
purposes of Section ‎13 whether or not such entity is acting within its legal
authority.
Gross Heating Value:
means the quantity of heat produced by the complete combustion of one Standard
Cubic Foot of anhydrous gas in anhydrous air, and the condensation of the water
formed, with the initial and final temperature and pressure being sixty (60)
degrees Fahrenheit and fourteen point six hundred ninety-six (14.696) pounds per
square inch absolute, respectively.
ICC:
has the meaning specified in Section 15.2.1.
Independent Surveyor:
means the independent expert identified in the Confirmation Memorandum and
appointed jointly by Buyer and Seller to witness the unloading (in the case of
an Ex-Ship Sale), or the loading (in the case of an FOB Sale), and the
calculation of the Quantity Delivered.
International Association of
Classification Societies or IACS:
means the non-governmental organization composed of several classification
societies established to develop and apply technical standards for the design,
construction, and survey of marine-related facilities, including ships and
offshore structures.
International Maritime Organization
or IMO:
means the United Nations agency established in 1948 to promote cooperation among
governments and the shipping industry, improve maritime safety and security, and
prevent marine pollution from ships.



6

--------------------------------------------------------------------------------




International Standards:
means the international standards and practices that are both (a) applicable, to
the ownership, design, equipment, operation, berthing, and maintenance of LNG
Tankers, and the LNG tankers interface with Buyer’s Facilities (in Buyer’s
case), and Seller’s Facilities (in Seller’s case) as established by the
International Maritime Organization, the Oil Companies International Marine
Forum, the Society of International Gas Tanker and Terminal Operators, and the
respective Classification Society of the LNG tanker being a member of the
International Association of Classification Societies (and any successor body
for any of the above); and (b) customarily complied with by Reasonable and
Prudent Operators of comparable LNG tankers or facilities comparable to Buyer’s
Facilities and Seller’s Facilities, as the case may be.
Insolvency Event:
means when a Party
a) is dissolved (other than pursuant to a consolidation, amalgamation or
merger);
b) becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;
c) makes a general assignment, arrangement or composition with or for the
benefit of its creditors;
d)
i.    institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official; or
ii.    has instituted against it a proceeding seeking a judgment of insolvency
or bankruptcy or any other relief under any bankruptcy or insolvency law or
other similar law affecting creditors' rights, or a petition is presented for
its winding-up or liquidation, and such proceeding or petition is instituted or
presented by a Person not described in sub-clause (d)(i) above and either (x)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation or (y) is not
dismissed, discharged, stayed or restrained in each case within thirty (30) days
of the institution or presentation thereof;
e) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
f) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all of its assets;



7

--------------------------------------------------------------------------------




g) has a secured party take possession of all or substantially all of its assets
or has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all of its assets
and such secured party maintains possession, or any such process is not
dismissed, discharged, stayed or restrained, in each case within fifteen (15)
days thereafter;
h) causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in sub-clauses (a) to (g) above (inclusive); or
i) takes any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the foregoing acts.
ISO:
means the International Organization for Standardization, a non-governmental
organization that develops and promulgates common standards and assists in their
worldwide implementation.
Law:
means any applicable national, state, regional, or local constitution, charter,
act, treaty, statute, law, ordinance, code, rule, regulation, order,
Governmental Approval, or other legislative or administrative action of a
Governmental Authority, or a final decree, judgment, or order of a court,
including any awards of any applicable Governmental Authority, or duly
authorized official, court, or arbitrator thereof.
LIBOR:
means the rate per annum equal to the London Interbank Offer Rate as
administered by ICE Benchmark Administration Limited (or any Person which takes
over the administration of that rate) for three (3) month deposits in USD as
published at or about 11:00 a.m. London time on the Banking Day immediately
preceding the Day on which payment is due and thereafter on the first Banking
Day of each succeeding month.
LNG:
means Natural Gas in a liquid state at or near atmospheric pressure at sea
level.
LNG Cargo:
means LNG to be sold by Seller and to be purchased by Buyer pursuant to a
Confirmation Memorandum.
LNG Heel:
means the amount of LNG actually on board an LNG Tanker prior to loading of LNG
Cargo (in the case of FOB Sales) or retained by an LNG Tanker after completion
of unloading of the LNG Cargo at the Buyer’s Facilities (in the case of Ex-Ship
Sales).
LNG Specifications:
has the meaning specified in Section ‎6.1.



8

--------------------------------------------------------------------------------




LNG Tanker:
means an ocean-going vessel meeting the requirements of Clause B.3 (in respect
of FOB Sales) or Clause C.3 (in respect of Ex-Ship Sales) and suitable for
transporting LNG, which vessel is either identified in the applicable
Confirmation Memorandum and approved in accordance with Clause B.1.2 or Clause
C.1.2, as applicable, or, alternatively, approved as a Substitute LNG Tanker in
accordance with Clause B.1.3 or Clause C.1.3, as applicable.
Loading Country:
means the country in which Seller’s Facilities are located.
Loading Port:
means the port identified in the Confirmation Memorandum as the port at which
Seller’s Facilities are located.
Loss:
means all losses, liabilities, damages, costs, judgments, settlements, and
expenses (whether or not resulting from Claims by Third Parties), including
interest, penalties, reasonable legal costs, and attorneys’ and accountants’
fees and expenses, but excluding any Consequential Loss unless specifically
provided otherwise in the Agreement.
Marine Incident:
means any casualty or accident, or series of casualties or accidents having the
same origin, including a collision, allision, release, discharge, or grounding,
that occur during the operation of an LNG Tanker or that result from, or that is
related to, the use of an LNG Tanker.
Marine Services:
means the tugs, Pilots, harbor, line-handling, mooring, and other support
services required for LNG Tankers to: (a) in respect of an Ex-Ship Sale, berth
and unload at, and depart from, Buyer’s Facilities; or (b) in respect of an FOB
Sale, berth and load at, and depart from, Seller’s Facilities, in either case
including such other vessels and services as may be required under applicable
Law.



9

--------------------------------------------------------------------------------




Marine Terminal Liability Regime:
means an agreement to be entered into between the owner of Buyer’s Facilities or
Buyer’s Operator (in respect of an Ex-Ship Sale), or the owner of Seller’s
Facilities or Seller’s Operator (in respect of an FOB Sale), or, in either case,
an applicable Governmental Authority, and the owner of an LNG Tanker (or the
operator or master of such LNG Tanker on behalf of the owner) in respect of the
delivery of LNG pursuant to an Agreement, which sets forth the liability and
provides remedies between such Persons for Claims and Losses arising from the
performance by such Persons of their duties in connection with such Agreement.
The Marine Terminal Liability Regime includes the Marine Terminal Manual, any
conditions of use or other regulatory instruments (whether as agreed by the
master of an LNG Tanker or mandatorily applied, including those applicable by
Law), or any portion thereof that contain such liability provisions.
Marine Terminal Manual:
means the manual issued by the owner of Buyer’s Facilities or Buyer’s Operator
(in respect of an Ex-Ship Sale); or the owner of Seller’s Facilities or Seller’s
Operator (in respect of an FOB Sale) (in consultation with applicable
Governmental Authority where required) that governs the requirements and
procedures for operations to be followed by such facilities and all LNG tankers
using such facilities and: (a) (in respect of an Ex-Ship Sale) the Unloading
Port, including procedures for the arrival, berthing, and unloading at, and
departure of LNG Tankers from, Buyer’s Facilities and the Unloading Port; or (b)
(in respect of an FOB Sale) the Loading Port, including procedures for the
arrival, berthing, and loading at, and departure of LNG Tankers from, Seller’s
Facilities and the Loading Port, including applicable safety and emergency
response procedures.
Master LNG Sale and Purchase
 
Agreement or MSA:
means the provisions of Section 1 through 22 of this instrument, together with
the attached Exhibits, but not including an executed Confirmation Memorandum.
Measurement Dispute:
has the meaning specified in Section 15.2.1.
Mitigation Sale:
has the meaning specified in Section ‎5.2.2(a).
MMBtu:
means one million (1,000,000) Btu.
Natural Gas:
means any combustible hydrocarbon or mixture of hydrocarbons consisting
primarily of methane and including other combustible and non-combustible gases
in a gaseous state.



10

--------------------------------------------------------------------------------




Non-FTA Export Authorization:
means an order from the Office of Fossil Energy of the U.S. Department of Energy
granting to Seller, its direct or indirect LNG supplier or any other Person
acting as agent on behalf of Seller or such LNG supplier the authorization to
export LNG sold and delivered pursuant to an Agreement (or pursuant to an LNG
supply or tolling agreement with such LNG supplier) by vessel from an LNG
liquefaction facility in the United States to countries that have not entered
into a free trade agreement with the United States requiring the national
treatment for trade in natural gas, which currently has or in the future
develops the capacity to import LNG, and with which trade is not prohibited by
United States law or policy, for a specific term, as the same may be
supplemented, amended, modified, changed, superseded or replaced from time to
time;
Notice of Readiness or NOR:
has the meaning specified in Clause B.7.1 (in respect of FOB Sales) or Clause
C.7.1 (in respect of Ex-Ship Sales).
Off-Spec LNG:
has the meaning specified in Section ‎6.1.
Oil Companies International Marine
Forum or OCIMF:
means that voluntary association of oil companies having an interest in the
shipment and terminalling of crude oil and oil products, the promotion of
safety, and the prevention of pollution from tankers and at oil terminals.
Party:
means (a) with respect to this MSA, the Persons identified in first paragraph of
this MSA, and (b) with respect to a Confirmation Memorandum (and this MSA as
incorporated therein), each of Buyer and Seller identified in the Confirmation
Memorandum.
Payor:
has the meaning specified in Section 10.3.1.
PBS:
means the customary Pilot boarding station at the Unloading Port (in respect of
an Ex-Ship Sale), or at the Loading Port (in respect of an FOB Sale) where the
Pilot boards the LNG Tanker, as determined by the applicable Governmental
Authority or other Person with authority to regulate transit and berthing of
vessels at such port.
Person:
means any natural person, corporation, company, partnership (general or
limited), limited liability company, Governmental Authority, or other entity or
association.
Pilot:
means any Person engaged by Transporter to come on board an LNG Tanker to assist
the master in pilotage, mooring and unmooring of such LNG Tanker.



11

--------------------------------------------------------------------------------




Port Charges:
means the fees, imposts, or charges imposed for use of any port or marine
facility, including harbor dues, tonnage dues, wharfage charges, charges related
to immigration and customs clearance for the LNG Tanker and its crew, and harbor
master dues, all as established by a Governmental Authority or Person having
jurisdiction over an LNG Tanker at the Loading Port or the Unloading Port, as
applicable.
Pricing Month:
has the meaning specified in the Confirmation Memorandum.
Protection and Indemnity Club or
 
P&I Club:
means an independent mutual insurance association that is a member of the
International Group of P&I Clubs and provides liability protection to
ship-owners and charterers against third-party liabilities encountered in their
commercial operations.
Provisional Invoice:
has the meaning specified in Section ‎8.4.1.
Qualifying Institution
a first class international bank having a senior unsecured long-term debt rating
of at least “A’ from Standard & Poor’s and “A2” from Moody’s and is acceptable
to Seller;
Qualifying Rating
a senior unsecured long-term debt rating or issuer rating of at least “BBB-” by
Standard and Poor’s and “Baa3” by Moody’s;
Quantity Delivered:
means the quantity of LNG, expressed in MMBtu, (in respect of an Ex-Ship Sale)
unloaded from or (in respect of an FOB Sale) loaded onto an LNG Tanker at the
Delivery Point, less any Heel provided for in a Confirmation Memorandum.
Ready to Discharge:
has the meaning specified in Clause C.6.2.8.
Ready to Load:
has the meaning specified in Clause B.6.2.8.
Reasonable and Prudent Operator:
means a Person seeking in good faith to perform its contractual obligations and
comply with applicable Laws while exercising the degree of skill, diligence,
prudence, and foresight that would reasonably and ordinarily be expected from a
skilled and experienced operator complying with applicable Laws and engaging in
the same type of undertaking under the same or similar circumstances and
conditions.
Recipient:
has the meaning specified in Section 10.3.1.
Rules:
has the meaning specified in Section 15.1.2.
Seller:
means the Person identified as Seller in a particular Confirmation Memorandum,
provided that such Person is also a Party to this MSA or an Affiliate of a Party
to this MSA.



12

--------------------------------------------------------------------------------




Seller Connecting Pipeline:
means any pipeline facility interconnecting with any of the facilities described
in clause (a) of the definition of “Seller’s Facilities” for the transportation
of Natural Gas to Seller’s Facilities.
Seller Control Entities:
means collectively, the following Persons: (a) any supplier of Natural Gas to
Seller; (b) any owner of Seller’s Facilities; (c) Seller’s Operator; (d) any
Seller’s Transporter; (e) any Affiliate of Seller; and (f) any director,
officer, or employee of one or more of the foregoing Persons.
Seller’s Country:
means the country in which the Seller’s Facilities are located.
Seller’s Facilities:
means (a) the liquefaction trains and associated liquefaction facilities,
Natural Gas inlet facilities, Natural Gas pre-treatment and processing
facilities, LNG storage and loading facilities, berthing and marine facilities,
and other facilities at the Loading Port, including LNG storage tanks,
infrastructure, and utilities, together with their associated facilities,
whether or not owned or operated by the Seller, at which the LNG to be sold
pursuant to an Agreement is produced, stored, transported, and loaded; and (b)
any Seller Connecting Pipeline.
Seller Group:
means Seller, its Affiliates, and their respective directors, officers,
shareholders, and employees, and the successors, and assigns of each of the
foregoing.
Seller’s Operator:
means any operator of Seller’s Facilities.
Seller Shortfall Quantity:
has the meaning specified in Section 5.3.1.
Senior Executives:
means those Persons having decision-making authority for a Party with respect to
any material decisions required by that Party pursuant to an Agreement.
Ship/Shore Safety Checklist:
means the ship/shore safety checklist (as approved by the IMO) for use by ship
and terminal operators, including guidance on completion procedures and a model
loading/unloading plan.
Society of International Gas Tanker
and Terminal Operators or SIGTTO:
means the Society of International Gas Tanker and Terminal Operators, a
non-profit company formed to promote high operating standards and best practices
in gas tankers and terminals throughout the world, and which provides technical
advice and support to its members in technical and operational matters.
Standard Cubic Foot or SCF:
means for Natural Gas, the quantity of anhydrous gas that occupies one (1) cubic
foot of space at a temperature of sixty (60) degrees Fahrenheit and a pressure
of 14.696 pounds per square inch absolute.
Substitute LNG Tanker:
has the meaning specified in Clause B.1.3 (in respect of FOB Sales) or Clause
C.1.3 (in respect of Ex-Ship Sales).



13

--------------------------------------------------------------------------------




Taxes:
means any tax, levy, rate, duty, fee, or other charge (other than any Port
Charges) imposed directly or indirectly on a Party, its assets, income,
dividends, or profits (without regard to the manner of collection or assessment,
whether by withholding or otherwise) by any government, Governmental Authority,
or other body authorized by Law to impose such tax, levy, rate, duty, fee, or
other charge. Without limiting the generality of the foregoing, Taxes include
income taxes, gross receipts taxes, goods and services taxes, capital gains
taxes, property taxes, excise taxes, value-added taxes, carbon tax or any tax
related to environmental effects of exploring for, producing, processing,
transporting, storing, supplying, selling, or consuming LNG sold pursuant to an
applicable Confirmation Memorandum. Taxes also include penalties and interest
that may be imposed for underpaying, failing to report, or late filing of
returns or reports for any Taxes.
Third Party:
means any Person other than a Party to this MSA and, for a Confirmation
Memorandum, any Person other than Seller and Buyer.
Transporter:
means any Person who is a registered owner or a disponent owner of an LNG
Tanker, and any Person contracting to provide or operate an LNG Tanker.
Unloading Port:
means the port identified in a Confirmation Memorandum where Buyer’s Facilities
are located.
U.S. or United States:
means the United State of America.
USD or US$:
means the legal currency of the United States.
Used Laytime:
has the meaning specified in Clause B.8.2 (in respect of FOB Sales) or Clause
C.8.2 (in respect of Ex-Ship Sales).


1.2.
Interpretation

1.2.1.
Reference to the singular includes a reference to the plural and vice versa.

1.2.2.
Reference to a gender includes a reference to both genders.

1.2.3.
The words “include” and “including” shall not be construed as being by way of
limitation. The term “will” has the same meaning as “shall” and thus imposes an
obligation.

1.2.4.
References in this Agreement to a Section are to a Section of the MSA (excluding
Exhibits). References in this Agreement to an Exhibit are to an Exhibit of this
MSA, and references in this Agreement to a Clause are to a Clause of an Exhibit
of this MSA (i.e., Clause B.1.1 means Clause 1.1 of Exhibit B). The table of
contents and headings to Sections, Exhibits and



14

--------------------------------------------------------------------------------




Clauses are inserted for convenience of reference only and do not affect the
construction of an Agreement.
1.2.5.
Unless otherwise provided in an Agreement, all references to time are: (a) in
the case of an Ex-Ship Sale, to local time at Buyer’s Facilities; and (b) in the
case of an FOB Sale, to local time at Seller’s Facilities, and references to
dates and periods of time are determined by reference to the Gregorian calendar.

1.2.6.
References to a Party include the successors and permitted assigns of that
Party.

1.2.7.
References to a statute, ordinance, or other Law include all regulations and
other instruments thereunder and all consolidations, amendments, re-enactments,
or replacements thereof.

1.2.8.
References to this Agreement and to agreements and contractual instruments will
be deemed to include all exhibits, schedules, appendices, annexes, and other
attachments thereto and all subsequent amendments and other modifications to
such instruments, to the extent such amendments and other modifications are not
prohibited by the terms of this Agreement.


1.3.
Rounding

Except as otherwise defined, units of measurements and their prefixes are based
on the metric system in accordance with ISO 1000: 1992 “SI Units and
recommendations for the use of their multiples and certain other units.”
Rounding shall be made according to ISO310: 1992(E), Annex B, related to rules
for rounding of numbers. If the value to be rounded is equally located between
two (2) numbers, then rounding shall be made to the higher number according to
ISO310: 1992(E), Annex B, Rule B.

2.
SCOPE


2.1.
Requirement for a Confirmation Memorandum

2.1.1.
Notwithstanding any provision of this MSA, neither Party shall be under any
obligation, express or implied, to sell or purchase LNG, and Sections ‎4 through
‎11 and Exhibits B and C shall have no effect unless and until the Parties
execute a Confirmation Memorandum for the sale and purchase of LNG.

2.1.2.
This MSA does not and will not impose any obligation, express or implied, on any
Party to negotiate, agree, or execute any Confirmation Memorandum.



15

--------------------------------------------------------------------------------




2.1.3.
If any conflict exists between the terms and conditions of this MSA and a
particular Confirmation Memorandum, then the terms and conditions of the
Confirmation Memorandum shall take precedence.


2.2.
FOB Sales and Ex-Ship Sales

The provisions that govern LNG Tankers, Seller’s Facilities (in the case of FOB
Sales), Buyer’s Facilities (in the case of Ex-Ship Sales), loading and
unloading, Demurrage, and related matters are set forth in Exhibit B (in the
case of FOB Sales) and Exhibit C (in the case of Seller Delivery Sales). The
Parties shall specify in the Confirmation whether each sale pursuant to an
Agreement is an FOB Sale subject to Exhibit B or an Ex-Ship Sale subject to
Exhibit C.

3.
TERM


3.1.
Term of MSA

This MSA will become effective as of the Execution Date and will remain in full
force and effect until terminated by a Party by written notice pursuant to
Section ‎16.1.

3.2.
Term of Each Confirmation Memorandum

Each Confirmation Memorandum will become effective as of the Confirm Date
(subject to any conditions precedent contained in the Confirmation Memorandum)
and, notwithstanding the earlier termination of an MSA, will remain in full
force and effect (unless earlier terminated pursuant to its terms) until the
fulfillment of Buyer’s and Seller’s respective obligations pursuant to the
Confirmation Memorandum.

3.3.
Certain Rights and Remedies

The following provisions (unless, pursuant to Section ‎2.1.1, these provisions
are not in effect) will survive the expiry or termination of an Agreement:
Sections 1, 2.1.3, 3.2, 3.3, 8, 9, 10, 11, 12, 14, 15, 16.3, 17.2, 18 (in
accordance with its terms), 19, 20.4, 20.5, 21, 22.1, 22.2, 22.3, 22.4, 22.5,
and 22.6 and Clauses B.13.4, C.13.4, B.14, and C.14.

4.
SALE AND PURCHASE


4.1.
Seller’s and Buyer’s Obligation to Sell and Purchase

Seller shall sell and make available, and Buyer shall purchase, take and pay
for, or pay for if not taken, LNG in accordance with the terms and conditions of
each Confirmation Memorandum.


16

--------------------------------------------------------------------------------





4.2.
Title and Risk of Loss

Unless otherwise specified in a Confirmation Memorandum, delivery of LNG will be
deemed complete, and title to and risk of loss of LNG delivered will pass from
Seller to Buyer, as the LNG passes the Delivery Point.

4.3.
Source of LNG

Notwithstanding anything in an Agreement to the contrary, Seller may not supply
LNG from any source where the supply would be prohibited by Law, including
Export Control and Sanctions Laws.

5.
QUANTITIES


5.1.
Quantities

The quantity of LNG to be sold and made available by Seller, and purchased,
taken and paid for, or paid for if not taken, by Buyer pursuant to an Agreement
shall be the quantity of LNG specified in each applicable Confirmation
Memorandum.

5.2.
Buyer’s Liability for Shortfall

5.2.1.
With respect to each LNG Cargo to be delivered pursuant to a Confirmation
Memorandum, if Buyer does not take delivery of any quantity of LNG made
available by Seller in accordance with this Agreement, up to the Expected
Delivery Quantity for any reason other than:

(a)
Force Majeure affecting Buyer;

(b)
failure of Seller to make available such quantity for any reason attributable to
Seller, including for Force Majeure affecting Seller or Seller’s Facilities, but
excluding quantities that Seller is excused from making available due to Buyer’s
breach of an Agreement; or

(c)
Buyer refusing to take delivery of all or part of any LNG Cargo because it does
not comply with the LNG Specifications in accordance with Section 6.3;

then the Expected Delivery Quantity less the sum of (i) any quantity of LNG
taken by Buyer and (ii) any quantity of LNG not taken by Buyer for the reasons
specified in Section ‎5.2.1(a), ‎5.2.1(b) or ‎5.2.1(c), shall constitute a
“Buyer Shortfall Quantity.”
(d)
In the event Buyer will fail to take delivery or fails to take delivery of all
or part of an LNG Cargo pursuant to a relevant Confirmation, the Parties shall
use reasonable efforts to reschedule delivery of such Cargo. There shall be no
reasonable efforts obligation to reschedule



17

--------------------------------------------------------------------------------




in case of willful failure. Such Cargo shall only be rescheduled if the Parties
mutually agree on scheduling of an alternate delivery date and cost allocation
thereof. In the event the Parties are unable to reschedule delivery of such LNG
Cargo within thirty-six (36) hours after the end of the Arrival Period, then it
shall be considered as Buyer’s failure to take delivery of the amount by which
the scheduled quantity exceeds the quantity delivered.
5.2.2.
With respect to any Buyer Shortfall Quantity:

(a)
Seller shall use reasonable efforts to mitigate its Losses resulting from
Buyer’s failure to take such Buyer Shortfall Quantity by reselling such Buyer
Shortfall Quantity to Third Parties (each such sale a “Mitigation Sale”);
provided, however, that any sale of a quantity of Buyer Shortfall Quantity by
Seller to Third Parties that Seller was already obligated to make at the earlier
to occur of (i) Buyer’s default, determined pursuant to this Section ‎5.2; or
(ii) any Buyer’s notice to Seller that it will not take such LNG, is not a
Mitigation Sale;

(b)
Buyer shall pay to Seller an amount equal to (i) the Contract Price multiplied
by (ii) the Buyer Shortfall Quantity; and

(c)
Seller shall credit Buyer with (i) the proceeds from any Mitigation Sale, plus
(ii) reasonable and verifiable savings obtained by Seller, including savings
related to transportation and Third Party costs avoided, as a result of the
Mitigation Sale as opposed to the sale to Buyer, less (iii) reasonable,
verifiable, incremental costs incurred by Seller (acting as a Reasonable and
Prudent Operator) as a result of such Mitigation Sale (including costs related
to the transporting, marketing, selling, and delivering such LNG Cargo);

(d)
Buyer is not entitled to a credit, rebate, or offset of any amount in excess of
the amount owed by Buyer pursuant to Section 5.2.2(b).

5.2.3.
Any payment that Buyer makes under this Section 5.2 shall not be treated as a
Consequential Loss.


5.3.
Seller’s Liability for Shortfall

5.3.1.
With respect to each LNG Cargo to be delivered pursuant to a Confirmation
Memorandum, if Seller does not make available any quantity of LNG in accordance
with this Agreement at least equal to the Expected Delivery Quantity less the
Cargo Tolerance, for any reason other than:

(a)
Force Majeure affecting Seller; or



18

--------------------------------------------------------------------------------




(b)
failure of Buyer to take delivery of such quantity for any reason attributable
to Buyer, including for Force Majeure affecting Buyer or (in the case of an
Ex-Ship Sale) Buyer’s Facilities, but excluding quantities that Buyer is excused
from taking due Seller’s breach of the Agreement;

then the Expected Delivery Quantity less the sum of (i) any quantity of LNG
taken by Buyer, (ii) any quantity of LNG not made available by Seller for the
reasons specified in Section ‎5.3.1(a) or ‎5.3.1(b) and (iii) the Cargo
Tolerance, shall constitute a “Seller Shortfall Quantity.”
(c)
In the event Seller will fail deliver or fails to deliver of all or part of an
LNG Cargo pursuant to a relevant Confirmation, the Parties shall use reasonable
efforts to reschedule delivery of such Cargo. There shall be no reasonable
efforts obligation to reschedule in case of willful failure. Such Cargo shall
only be rescheduled if the Parties mutually agree on scheduling of an alternate
delivery date and cost allocation thereof. In the event the Parties are unable
to reschedule delivery of such LNG Cargo within thirty-six (36) hours after the
end of the Arrival Period, then it shall be considered as Seller’s failure to
deliver of the amount by which the scheduled quantity exceeds the quantity
delivered.

5.3.2.
With respect to any Seller Shortfall Quantity:

(a)
Buyer shall use reasonable efforts to mitigate its Losses resulting from
Seller’s failure to make such Seller Shortfall Quality available by purchasing
an equivalent quantity of Natural Gas, or LNG from Third Parties, not to exceed
the Seller Shortfall Quantity (each such purchase a “Cover Purchase”); and

(b)
Seller shall pay to Buyer an amount equal to

(i)
to the extent Buyer makes one or more Cover Purchases to cover the Seller
Shortfall Quantity, (A) the amount paid by Buyer for any Cover Purchase, plus
(B) all reasonable and verifiable incremental costs incurred by Buyer (acting as
a Reasonable and Prudent Operator) as a result of any Cover Purchase, including
costs related to transportation, terminal fees, and Third Party costs, less (C)
all reasonable and verifiable savings obtained by Buyer as a result of any Cover
Purchase, including savings related to transportation and Third Party costs
avoided, less (D) the Contract Price multiplied by the Seller’s Shortfall
Quantity; and



19

--------------------------------------------------------------------------------




(ii)
to the extent Buyer does not make sufficient Cover Purchases to cover the Seller
Shortfall Quantity (after having used reasonable efforts to do so), Buyer’s
costs associated with terminating its resale arrangements in respect of such
uncovered portion of Seller’s Shortfall Quantity, including capacity reservation
and transportation and other reasonable expenses incurred by Buyer in relation
to Seller’s Shortfall Quantity;

(c)
Seller’s obligation to pay Buyer pursuant to this Section ‎5.3.2(b) will only
apply if the result of the calculation is greater than zero. Seller’s liability
to Buyer pursuant to this Section 5.3 shall be limited to and not exceed thirty
percent (30%) of the Contract Price multiplied by the Seller’s Shortfall
Quantity.

5.3.3.
In the case of an Ex-Ship Sale, Seller shall have satisfied its obligation to
“make available” to Buyer a specified quantity of LNG if (a) Seller has caused
an LNG Tanker containing such quantity of LNG to arrive at the PBS and (i) issue
a NOR prior to or during the Arrival Period, or (ii) issue a NOR following the
end of the Arrival Period, and Buyer is able to berth such LNG Tanker in
accordance with Clause C.7.4.2; and (b) such LNG complies with the terms and
conditions hereof. In such instances, except as otherwise provided in Section
‎6.3, if Buyer has notified Seller that Buyer will not accept a particular LNG
Cargo scheduled for delivery by Seller, then Seller will be deemed to have made
available such LNG Cargo.

5.3.4.
Any payment that Seller makes under this Section 5.3 shall not be treated as a
Consequential Loss.


6.
QUALITY


6.1.
Specifications

LNG delivered to Buyer in its gaseous state shall comply with the specifications
set forth in the Confirmation Memorandum (“LNG Specifications”). LNG that fails
to satisfy the LNG Specifications is “Off-Spec LNG.”

6.2.
Determining LNG Specifications

LNG shall be measured as such LNG is: unloaded at Buyer’s Facilities (in respect
of an Ex-Ship Sale), or loaded at the Seller’s Facilities (in respect of an FOB
Sale) in accordance with Clauses B.13 and C.13 (as applicable) and Exhibit D to
determine whether such LNG complies with the LNG Specifications.


20

--------------------------------------------------------------------------------





6.3.
Off-Spec LNG

6.3.1.
If either Buyer or Seller, acting as a Reasonable and Prudent Operator,
determines prior to unloading (in respect of an Ex-Ship Sale) or loading (in
respect of an FOB Sale), an LNG Cargo that the LNG is expected to be Off-Spec
LNG upon delivery, then such Party shall notify the other Party of the extent of
the expected variance as soon as practicable (but in no case later than (in
respect of an Ex-Ship Sale) the commencement of unloading or (in respect of an
FOB Sale) the commencement of loading, of such LNG Cargo), and the Buyer and
Seller shall discuss such variance and possible mitigating actions, subject to
the following:

(a)
Buyer shall use reasonable efforts, including coordinating with the Buyer’s
Operator and Transporter (in respect of an FOB Sale), to accept Off-Spec LNG;
and

(b)
as soon as practicable, but in no case later than forty-eight (48) hours after
giving or receiving any notification pursuant to Section 6.3.1 that LNG is
expected to be Off-Spec LNG, Buyer shall notify Seller that Buyer (i) despite
using reasonable efforts to accept the LNG Cargo, rejects the LNG Cargo
containing such Off-Spec LNG; or (ii) subject to Section ‎6.3.2, is willing to
accept all or any of the Off-Spec LNG. If the quality of the Off-Spec LNG
delivered by Seller is not materially consistent with the expected variance
notified by Buyer or Seller pursuant to Section ‎6.3.1, upon which expected
variance Buyer’s decision pursuant to this Section ‎6.3.1(b)(ii) is based, then
notwithstanding Buyer’s initial acceptance of such Off-Spec LNG, Buyer is
entitled to reject all or part of such Off-Spec LNG pursuant to this Section
‎6.3.

6.3.2.
If Buyer determines that it could accept Off-Spec LNG pursuant to Sections
‎6.3.1(b)(ii) or ‎6.3.4, then Buyer shall include with its notice issued
pursuant to Sections ‎6.3.1(b)(ii) or ‎6.3.4 Buyer’s good faith estimate of the
Losses that Buyer will incur as a result of the receipt and treatment of such
Off-Spec LNG. If Seller promptly, but in no case later than twelve (12) hours
after receiving Buyer’s notice, consents to reimburse Buyer for Buyer’s Losses
associated with the delivery of such Off-Spec LNG, then Buyer shall accept such
Off-Spec LNG, and Seller shall reimburse Buyer for the Losses incurred by Buyer
as a result of the receipt and treatment of such Off-Spec LNG; provided,
however, that Seller’s liability to Buyer for such Losses pursuant to this
Section 6.3.2 and Section 6.3.4 will not exceed one hundred twenty percent
(120%) of the amount estimated by Buyer pursuant to this Section 6.3.2. The
limit established in this Section 6.3.2 is exclusive of any liability of Seller
pursuant to Section ‎6.3.3.



21

--------------------------------------------------------------------------------




6.3.3.
If after the commencement of unloading (in respect of an Ex-Ship Sale) or
loading (in respect of an FOB Sale) the LNG Cargo, either Buyer or Seller
reasonably believes that Off-Spec LNG exists or becomes aware that an LNG Cargo
contains Off-Spec LNG only, then such Party shall promptly, but in no event
later than eight (8) hours after becoming aware of such Off-Spec LNG, notify the
other Party of such Off-Spec LNG. Either Buyer or Seller may at any time
thereafter, subject to Section 6.3.1(a), suspend loading or unloading of such
Off-Spec LNG. Without prejudice to Buyer’s rights pursuant to Sections ‎6.3.1(b)
and ‎6.3.4 for any Off-Spec LNG that has not been loaded or unloaded, Buyer
shall be deemed to have accepted all of the LNG loaded or unloaded prior to any
suspension pursuant to this Section ‎6.3.3., and Seller shall reimburse Buyer
for all Losses incurred by Buyer as a result of Buyer’s receipt of such Off-Spec
LNG, including all reasonable documented direct costs incurred by Buyer
(including costs owed to any Affiliate of Buyer, Buyer’s Transporter, and
Buyer’s Operator in transporting (if applicable) and treating such Off-Spec LNG
(or to otherwise make such LNG marketable) (b) the loss in value of any other
LNG supplies at Buyer’s Facilities (other than the Off-Spec LNG unloaded by
Buyer) or in the LNG Tanker (in the case of FOB Sales), where such loss in value
results from blending the Off-Spec LNG with other LNG supplies at Buyer’s
Facilities or in the LNG Tanker (in the case of FOB Sales); and (c) all Losses
relating to damage caused by such Off-Spec LNG to Buyer’s Facilities (in case of
Ex-Ship Sales) or in the LNG Tanker (in the case of FOB Sales); provided,
however, that such reimbursement shall not exceed one hundred (100%) of the
product of the Expected Delivery Quantity and the Contract Price.

6.3.4.
After becoming aware of the existence of Off-Spec LNG pursuant to Section
‎6.3.3, Buyer may elect to accept any Off-Spec LNG that has not been loaded (in
the case of Ex-Ship Sales) or unloaded (in the case of FOB Sales) prior to
suspension, in which case, Section ‎6.3.2 will apply to such Off-Spec LNG. If
the quality of the Off-Spec LNG delivered by Seller is not materially consistent
with the expected variance notified by Buyer or Seller pursuant to Section
‎6.3.1, upon which expected variance Buyer’s decision pursuant to this Section
‎6.3.4 is based, then notwithstanding Buyer’s initial acceptance of such
Off-Spec LNG, Buyer shall be entitled to reject all or part of such Off-Spec LNG
that has not been loaded or unloaded. Buyer shall have no obligation to Seller
pursuant to Clause B.10.1, or Clause C.10.1 for any delays associated with
loading or unloading such Off-Spec LNG, as applicable, provided that Buyer acted
as a Reasonable and Prudent Operator and in accordance with this Section ‎6.

6.3.5.
If Buyer refuses to take delivery of any Off-Spec LNG pursuant to this Section
‎6.3, then Seller shall be deemed to have failed to make available the quantity
of Off-Spec LNG rejected by Buyer, and Seller shall be liable



22

--------------------------------------------------------------------------------




to Buyer pursuant to Section ‎5.3 for failure to deliver such Off-Spec LNG.
Without prejudice to Seller’s obligations to Buyer pursuant to other provisions
of an Agreement, Seller shall be entitled to deliver such Off-Spec LNG to any
Third Party without restriction.

7.
PRICE

The Parties shall specify the price of LNG (“Contract Price”) applicable to each
LNG Cargo on a per MMBtu basis in the Confirmation Memorandum.

8.
INVOICES AND PAYMENT


8.1.
Delivery Invoices

Promptly after completion of: (in respect of an Ex-Ship Sale) unloading, or (in
respect of an FOB Sale) loading, of each LNG Cargo delivered pursuant to an
Agreement, Seller shall send to Buyer an invoice showing:
8.1.1.
the Gross Heating Value content of the LNG Cargo delivered, expressed in MMBtu,
calculated pursuant to Clause B.13 (in the case of an FOB Sale) or Clause C.13
(in the case of an Ex-Ship Sale) and Exhibit D, together with any relevant
documents showing the basis for such calculation;

8.1.2.
the Contract Price applicable to such LNG Cargo;

8.1.3.
the sum due from Buyer for the relevant LNG Cargo, which Seller shall calculate
by multiplying the relevant MMBtu content specified in Section ‎8.1.1 by the
Contract Price specified in Section ‎8.1.2’ and

8.1.4.
a certificate of quantity and quality of LNG loaded (or unloaded as relevant)
prepared in accordance with Exhibit D, and such other documents Buyer or a
Governmental Authority reasonably requires for Loading Port or Unloading Port
customs clearance.


8.2.
Statements of LNG Not Taken, Not Made Available, or Not Delivered

8.2.1.
If Buyer incurs a liability to Seller pursuant to Section ‎5.2 for failing to
take an LNG Cargo, then Seller shall send to Buyer an invoice and reasonable
supporting documentation showing (a) the Expected Delivery Quantity of such LNG
Cargo, (b) the quantity (if any) taken by Buyer, (c) the Contract Price
applicable to such LNG Cargo, and (d) the amount payable by Buyer pursuant to
Section ‎5.2 for Buyer’s failure to take such LNG.

8.2.2.
If Seller incurs a liability to Buyer pursuant to Section ‎5.3 for failing to
make available an LNG Cargo, then Buyer shall send to Seller an invoice and
reasonable supporting documentation showing (a) the Expected Delivery Quantity
of such LNG Cargo, (b) the quantity (if any) made



23

--------------------------------------------------------------------------------




available by Seller, (c) the Contract Price applicable to such LNG Cargo, and
(d) the amount payable by Seller pursuant to Section ‎5.3 for Seller’s failure
to make available such LNG.

8.3.
Other Invoices

8.3.1.
If any sums are due from one Party to the other Party, except for reasons
addressed in Sections ‎8.1 or 8.2‎, then the Party to whom such sums are owed
shall furnish to the other an invoice describing in reasonable detail the basis
for the invoice and providing relevant supporting documentation.

8.3.2.
A Party entitled to receive payment pursuant to Clause B.10 or Clause B.11 with
respect to any LNG Cargo (in the case of an FOB Sale), or pursuant to Clause
C.10 or Clause C.11 with respect to any LNG Cargo (in the case of an Ex-Ship
Sale), shall issue an invoice for such amount no later than ninety (90) Days
following the completion of the Used Laytime for such LNG Cargo. Any claim for
amounts owed pursuant to Clause B.10 or Clause B.11 (in the case of an FOB Sale)
or pursuant to Clause C.10 or Clause C.11 (in the case of an Ex-Ship Sale), will
be time barred if the Party to which any amount is owed thereunder fails to
provide to the other Party a fully documented invoice within ninety (90) Days
after the completion of the Used Laytime for such LNG Cargo.


8.4.
Provisional Invoices

8.4.1.
If Seller is unable to (a) obtain from Buyer the quantity of MMBtus of LNG
delivered to Buyer within three (3) Days after making an LNG Cargo available to
Buyer (including the results of sampling and analysis required pursuant to
Clause D.4); or to have a representative present as provided pursuant to Clause
D.1.1 or (b) obtain any other relevant information necessary to compute an
invoice pursuant to Section ‎8.1, then Seller may issue a provisional invoice
(“Provisional Invoice”) in an amount calculated based on the Expected Delivery
Quantity for the LNG Cargo. A Provisional Invoice will be deemed to be an
invoice issued pursuant to Section ‎8.1 for the purposes of the payment
obligations of Buyer and will be subject to subsequent adjustment pursuant to
Section ‎8.4.2.

8.4.2.
If Seller issues a Provisional Invoice, then Seller shall issue a final invoice
reflecting any credit or debit, as applicable, to the Provisional Invoice as
soon as reasonably practicable after (a) Seller receives the results of
sampling, analysis, and quantity determination (as required pursuant to Clause
B.13.3 or C.13.3 (as applicable) and Clauses D.4 and D.5), if the Provisional
Invoice was issued as a result of Section 8.4.1(a); or (b) Seller obtains the
information necessary to compute the payment, if the Provisional Invoice was
issued as a result of Section ‎8.4.1(b). Buyer and Seller shall settle such
debit or credit amount, as the case may be, when



24

--------------------------------------------------------------------------------




payment of the next invoice is due pursuant to Section ‎8.5.1, or upon the
termination of the Confirmation Memorandum, if earlier. No interest will be due
for the final invoice if the final invoice is timely settled pursuant to this
Section ‎8.4.2. If the final invoice is not so settled, then Buyer or Seller, as
applicable, shall pay interest on the unpaid amount pursuant to Section ‎8.8.

8.5.
Payment Due Dates

8.5.1.
The due date for payment by Buyer of each invoice delivered pursuant to Section
‎8.1 is ten (10) days after receipt of the invoice by Buyer.

8.5.2.
The due date for payment by the relevant Party of each invoice delivered
pursuant to Section 8.2 is ten (10) days after receipt of the invoice by such
Party.

8.5.3.
The due date for payment by the relevant Party of each invoice delivered
pursuant to Section ‎8.3 is ten (10) Days after receipt of the invoice by such
Party.

8.5.4.
If the due date for any invoice is not a Banking Day, then such invoice shall be
due on the next Banking Day.


8.6.
Payment Method and Currency

Payment shall be tendered according to the instructions specified in the
Confirmation Memorandum.

8.7.
Disputed Invoices

8.7.1.
The Party receiving an invoice containing a Disputed Amount shall immediately
notify the other Party of the reasons for such dispute and shall pay the amount
due under the invoice, on or before the due date for payment and, subject to
Section ‎8.7.4, Buyer and Seller shall seek to settle the Disputed Amount
pursuant to Section 15.1; provided, however, that in the case of manifest error,
the correct amount shall be paid disregarding such manifest error, and any
necessary correction and consequent adjustment shall be made within five (5)
Banking Days after agreement on or determination of the correct amount.

8.7.2.
Buyer and Seller shall endeavor to resolve any Disputed Amount as quickly as
possible. Any adjustments necessary to reconcile the Disputed Amount with the
amount actually paid shall be paid within ten (10) Days following resolution of
the Disputed Amount.

8.7.3.
All adjustments, whether for overpayment or underpayment, will bear interest
pursuant to Section ‎8.8.



25

--------------------------------------------------------------------------------




8.7.4.
Buyer and Seller shall promptly discuss any Disputed Amount in good faith.
Either Buyer or Seller shall be entitled to refer the Disputed Amount to
arbitration pursuant to Section 15.1 at any time following sixty (60) Days after
delivery of notice by either Buyer or Seller questioning the correctness of such
invoice pursuant to this Section ‎8.7.

8.7.5.
Except as specified in Section ‎8.7.6, an invoice may be contested only if,
within three hundred sixty-five (365) Days after its receipt, the Party
receiving the invoice provides notice to the other Party questioning the
correctness of such invoice. If such notice is not given as required pursuant to
this Section ‎8.7.5‎, then the invoice shall be deemed correct and accepted by
both Buyer and Seller.

8.7.6.
Disputed Amounts resulting from the inaccuracy of any measuring or analyzing
equipment or device shall be corrected in accordance with Clause B.13.2.2 or
C.13.2.2 (as applicable) and shall be settled in the same manner as set out
above in this Section 8.7.


8.8.
Late Payment and Refunds

8.8.1.
If either Buyer or Seller fails to pay an amount owed pursuant to an Agreement
when due, then that Party shall pay interest on the amount owed to the other
Party at the Agreed Interest Rate on and from the Day when payment was due until
the Day of payment. If Buyer or Seller receives an amount not owed pursuant to
an Agreement, then the Party receiving that overpayment shall pay interest on
the amount of overpayment at the Agreed Interest Rate on and from the Day when
such sum was originally paid until the date of its repayment. Interest shall
accrue from Day-to-Day and be calculated on the basis of a three hundred sixty
(360) Day year.

8.8.2.
Transfer of funds (taking into account the time zones and Banking Days
applicable in the countries in which Buyer’s and Seller’s banks are located)
from Buyer’s or Seller’s bank, as the case may be, effected before the close of
business of the receiving Party’s bank and on or before the due date of any
invoice, is timely payment, regardless of whether the bank receiving the
transfer credits the transfer as immediately available funds by reason of such
different time zones or Banking Days.


8.9.
Access To Information; Audit

Buyer and Seller are entitled to examine, with reasonable notice during normal
business hours, each other’s books, records, and charts to the extent necessary
to verify the accuracy of any invoice, charge, or computation made pursuant to
this Section ‎8, Section 5.2 and 5.3, or any calculation performed pursuant to
Exhibit D and Clause B.13 (in the case of an FOB Sale) or Clause C.13 (in the
case of an Ex-Ship Sale); provided, however, that (i) such right to examine,
audit and obtain copies


26

--------------------------------------------------------------------------------




of books, records, charts pursuant to this Section ‎8.9 shall only be to the
extent reasonably necessary to verify the accuracy of any statement, charge,
payment or computation made under this Agreement and shall not be available with
respect to information not directly relevant to transactions under this
agreement, and (ii) such books, records, and charts, or any microfilm or
computer record thereof, need not be preserved for more than three hundred
sixty-five (365) Days from the date of the recording, unless they relate to an
outstanding Dispute, in which event they shall be maintained until three hundred
sixty-five (365) Days following final resolution of such Dispute. If such
examination establishes an inaccuracy in any billing, then the necessary
adjustments in such billing and payments shall be made promptly with interest at
the Agreed Interest Rate. The Party whose records and charts are being examined
shall have the right to request that such examination be conducted by a Third
Party auditor reasonably acceptable to such Party, subject to such Third Party
auditor executing a confidentiality agreement suitable to the Party whose
records and charts are to be examined.

8.10.
No Netting of Invoices

Subject to Section ‎8.7, the Parties shall pay amounts due under each invoice in
full without netting or offsetting.

8.11.
Safe Harbor

8.11.1.
This Agreement constitutes a “master agreement” for purposes of the United
States Bankruptcy Code, 11 U.S.C. §§ 101 et seq.

8.11.2.
Each of Buyer and Seller is a “forward contract merchant” within the meaning of
the United States Bankruptcy Code, 11 U.S.C. §§ 101 et seq.

8.11.3.
The transactions under each Confirmation Memorandum constitute “forward
contracts” and “commodity contracts” under the United States Bankruptcy Code,
and the Parties recognize that LNG is a commodity for purposes of the United
States Bankruptcy Code and the Commodities Exchange Act.


9.
CREDIT SUPPORT

No later than the date specified in each Confirmation Memorandum, Buyer shall
provide to Seller credit support as required in the Confirmation Memorandum.

10.
TAXES, DUTIES, AND CHARGES


10.1.
Seller’s Tax Obligations

10.1.1.
Subject to Section 10.3.1, Seller shall pay, indemnify, defend, and hold
harmless Buyer and any Affiliate of Buyer against and from, or shall reimburse
Buyer for, payments made by Buyer, any Affiliate of Buyer, or



27

--------------------------------------------------------------------------------




Transporter for Taxes levied or imposed on Buyer, any Affiliate of Buyer,
Transporter or the LNG Tankers by a Governmental Authority of or in Seller’s
Country (in the case of an FOB Sale) or for Taxes imposed by a Governmental
Authority of or in any country other than Buyer’s Country (in the case of an
Ex-Ship Sale) arising from or in connection with the following: (a) the sale,
purchase, loading, transportation, storage, import, export, or delivery of LNG
sold or to be sold pursuant to an Agreement, or in respect of the LNG itself or
its ownership, and any receipts, revenues, profits, or income resulting
therefrom; (b) payments made by Buyer to Seller pursuant to an Agreement; and
(c) income resulting from payments made by Seller to Buyer pursuant to an
Agreement.
10.1.2.
No indemnity or reimbursement pursuant to Section ‎10.1.1 relating to Taxes
shall be provided or paid by Seller to Buyer for any Taxes payable by Buyer, any
Affiliate of Buyer, or Transporter resulting from (a) an activity of Buyer, any
Affiliate of Buyer, or Transporter that does not directly relate to the
performance by Buyer or Transporter of Buyer’s obligations pursuant to an
Agreement; or (b) the existence or establishment of a permanent presence,
office, fixed place of business, nexus, or other connection between Buyer or
Transporter (or any Affiliate or agent of Buyer or Transporter) and the taxing
jurisdiction except for (i) the delivery or transportation of LNG pursuant to an
Agreement, and (ii) the receipt of payments pursuant to an Agreement.

10.1.3.
If Seller has (a) provided timely and reasonably detailed notice to Buyer of
reasonable certification, documentation, or other reporting requirements of a
Governmental Authority that may levy or impose Taxes that require action by
Buyer, any Affiliate of Buyer, or Transporter to reduce or avoid Taxes; or (b)
reasonably relied on any material information with respect to Taxes provided by
Buyer, any Affiliate of Buyer, or Transporter at Seller’s request but which
later proves to be materially incorrect, then Seller shall not be obligated to
indemnify or hold harmless Buyer or any Affiliate of Buyer from any such Taxes
levied or imposed solely by reason of Buyer’s, any Affiliate of Buyer’s, or
Transporter’s failure to comply with such requirements or by reason of Seller’s
reasonable reliance on such information.

10.1.4.
Seller shall be the exporter of record at the Loading Port and shall be
responsible for complying with customs and excise procedures at the Loading
Port. All customs duties, excise duties and any other similar tariffs at the
Loading Port are for Seller’s account. Seller shall not be the importer of
record at the Discharge Port. However, Seller shall provide the documentation
requested by Buyer which is necessary to comply with the customs and excise
entry procedures at the Discharge Port. If the documents requested by Buyer are
not customarily issued in relation to the sale and



28

--------------------------------------------------------------------------------




purchase and transportation of LNG and/or the LNG Ship, Seller shall exercise
reasonable endeavours to obtain such documents.

10.2.
Buyer’s Tax Obligations

10.2.1.
Subject to Section 10.3.1, Buyer shall pay, indemnify, defend, and hold harmless
Seller and any Affiliate of Seller against and from, or shall reimburse Seller
for, payments made by Seller, any Affiliate of Seller, or Transporter for Taxes
levied or imposed on Seller, any Affiliate of Seller, Transporter or the LNG
Tankers by a Governmental Authority of or in Buyer’s Country (in the case of an
Ex-Ship Sale) or for Taxes imposed by a Governmental Authority of or in any
country other than Seller’s Country (in the case of an FOB Sale) arising from or
in connection with the following: (a) the sale, purchase, unloading,
transportation, storage, import, export, or delivery of LNG sold or to be sold
pursuant to an Agreement or in respect of the LNG itself or its ownership, and
any receipts, revenues, profits, or income resulting therefrom; (b) payments
made by Buyer to Seller pursuant to an Agreement; and (c) income resulting from
payments made by Buyer pursuant to an Agreement.

10.2.2.
No indemnity or reimbursement pursuant to Section ‎10.2.1 relating to Taxes
shall be provided or paid by Buyer to Seller for any Taxes payable by Seller,
any Affiliate of Seller, or Transporter resulting from (a) an activity of
Seller, any Affiliate of Seller, or Transporter that does not directly relate to
the performance by Seller or Transporter of Seller’s obligations pursuant to an
Agreement; or (b) the existence or establishment of a permanent presence,
office, fixed place of business, nexus, or other connection between Seller or
Transporter (or any Affiliate or agent of Seller or Transporter) and the taxing
jurisdiction except for (i) the delivery or transportation of LNG pursuant to an
Agreement, and (ii) the receipt of payments pursuant to an Agreement.

10.2.3.
If Buyer has (a) provided timely and reasonably detailed notice to Seller of
reasonable certification, documentation, or other reporting requirements of a
Governmental Authority that may levy or impose Taxes that require action by
Seller, any Affiliate of Seller, or Transporter to reduce or avoid Taxes; or (b)
reasonably relied on any material information with respect to Taxes provided by
Seller, any Affiliate of Seller, or Transporter at Buyer’s request but which
later proves to be materially incorrect, then Buyer shall not be obligated to
indemnify or hold harmless Seller or any Affiliate of Seller from any such Taxes
levied or imposed solely by reason of Seller’s, any Affiliate of Seller’s, or
Transporter’s failure to comply with such requirements or by reason of Buyer’s
reasonable reliance on such information.



29

--------------------------------------------------------------------------------




10.2.4.
Buyer shall be the importer of record at the Discharge Port and shall be
responsible for complying with customs and excise procedures at the Discharge
Port. All customs duties, excise duties and any other similar tariffs at the
Discharge Port are for Buyer’s account. Buyer shall not be the exporter of
record at the Loading Port. However, Buyer shall provide the documentation
requested by Seller which is necessary to comply with the customs and excise
procedures at the Loading Port. If the documents requested by Seller are not
customarily issued in relation to the sale and purchase and transportation of
LNG and/or the LNG Ship, Buyer shall exercise reasonable endeavours to obtain
such documents.


10.3.
Withholding Taxes

10.3.1.
If either Buyer or Seller (for purposes of this Section 10.3, the “Payor”) is
required to deduct or withhold Taxes from or in respect of any payments (whether
in cash or in kind) to the other Party (for purposes of this Section 10.3, the
“Recipient”) under an Agreement, then (a) the Payor shall make such deductions
or withholdings, (b) the Payor shall pay the full amount deducted or withheld to
the appropriate Governmental Authority in accordance with applicable Law, (c)
the Payor shall promptly furnish to the Recipient the original or a certified
copy of a receipt evidencing such payment, and (d) the sum payable by the Payor
to the Recipient shall be increased by such additional sums as necessary so that
after making all required deductions and withholdings of Taxes (including
deductions and withholdings of Taxes applicable to additional sums payable under
this Section 10.3), the Recipient receives an amount equal to the sum it would
have received had no such deductions or withholdings of Taxes been made.

10.3.2.
If the Payor fails to pay to the relevant Governmental Authority when due any
Taxes that it was required to deduct or withhold under Section 10.3.1 or fails
to promptly furnish the Recipient with the documentation referred to in Section
10.3.1, the Payor shall indemnify and hold harmless the Recipient from and
against the full amount of any Taxes, losses, and expenses that the Recipient
may suffer or incur as a result of such failure.


10.4.
Tax Refunds

If a Party has made a payment pursuant to Sections ‎10.1, ‎10.2, or 10.3‎ and
the recipient of such payment actually receives a refund in respect of the Taxes
for which the payment was made (whether by way of actual receipt, credit,
set-off, or otherwise), then the Party receiving the refund shall reimburse to
the other Party an amount equal to the refund, less actual and verifiable costs
incurred in obtaining the refund, and less Taxes levied or leviable for that
refund. If a Party is entitled to a refund for the Taxes that gave rise to a
payment made pursuant to Section ‎10.1, ‎10.2, or 10.3, then that Party shall
use reasonable efforts to secure the refund.


30

--------------------------------------------------------------------------------





10.5.
Procedure for Payment of Taxes

If either Buyer or Seller becomes aware of a potential or actual liability to
make any payment of Taxes that might give rise to a claim pursuant to Section
‎10.1, ‎10.2, or 10.3, it shall give notice of the circumstances to the other
Party as soon as reasonably practicable, to allow both Buyer and Seller
reasonable opportunity to seek to minimize their liability for such Taxes,
acting always in compliance with the Laws of the relevant country and giving
reasonable assistance to the other in doing so.

11.
MEASUREMENT AND TESTING OF LNG AND VAPORIZED LNG

Measurement and testing of LNG and vaporized LNG shall be conducted in
accordance with Clause B.13 (in the case of an FOB Sale) or C.13 (in the case of
an Ex-Ship Sale) and Exhibit D.

12.
LIABILITIES


12.1.
Consequential Loss

Neither Party shall be liable for any Consequential Loss suffered or incurred by
the other Party arising out of, in connection with or resulting from an
Agreement, regardless of whether the Consequential Loss is based on tort
(including negligence), strict liability, contract (including breach of or
failure to perform an Agreement or the breach of any representation or warranty
pursuant to an Agreement, whether express or implied), or otherwise. This
limitation shall not apply to and shall not limit the liability of either Party
for any remedy expressly provided pursuant to an Agreement.

12.2.
Exclusive Remedies

Unless otherwise specified in an Agreement, any remedies provided for in an
Agreement shall be several and cumulative. The remedies expressly provided in an
Agreement as sole and exclusive remedies are the sole and exclusive remedies of
the Parties for liabilities to one another, and each Party waives any Claim
against the other Party in respect of any action or inaction for which a remedy
is expressly provided in an Agreement, whether or not such Claim is based (a) in
contract (including breach or failure to perform hereunder); (b) on the breach
of any representation or warranty hereunder (whether express or implied); (d) in
tort, including negligence; (d) strict liability; or (e) otherwise.

12.3.
No Express Remedy

Where a remedy is not expressly provided for in an Agreement, subject to Section
‎13.1, each Party may bring any Claim in respect of any action or inaction
arising out of or in connection with such Agreement.


31

--------------------------------------------------------------------------------





12.4.
Estimated Loss

The Parties agree that it would be impracticable to determine accurately the
extent of the Loss that would result from the circumstances described in
Sections ‎5.2.2 and ‎5.3.2 and Clauses B.10.1 and B.11.2 (in respect of FOB
Sales) or Clauses C.10.1 and C.11.2 (in respect of Ex-Ship Sales). Accordingly,
the Parties have estimated and agreed in advance that the sole and exclusive
remedy for such circumstances shall be as provided in those Sections, and there
shall be no additional liability as a result of such circumstances. Each amount
described in or determined by the provisions of Sections ‎5.2.2 and ‎5.3.2 and
Clauses B.10.1 and B.11.2 (in respect of FOB Sales) or Clauses C.10.1 and C.11.2
(in respect of Ex-Ship Sales) is intended to represent a genuine pre-estimate by
the Parties as to the Loss likely to be suffered in each such circumstance. Each
Party waives any right to claim or assert, in any arbitration or Expert
determination pursuant to Section 15 or in any other action pursuant to an
Agreement, that the exclusive remedies specified in Sections ‎5.2.2 and ‎5.3.2
and Clauses B.10.1 and B.11.2 (in respect of FOB Sales) or Clauses C.10.1 and
C.11.2 (in respect of Ex-Ship Sales) do not represent a genuine pre-estimate as
to the Loss likely to be suffered by the recipient of the payment or benefit in
each such circumstance.

13.
FORCE MAJEURE


13.1.
Events of Force Majeure

13.1.1.
A Party shall be excused for failure to carry out its obligations to the extent
that and for the period during which it is rendered unable to carry out such
obligations by reason of Force Majeure.

13.1.2.
“Force Majeure” means for a Party that has acted as a Reasonable and Prudent
Operator, any act, event, or circumstance, whether of the kind described herein
or otherwise, that is not reasonably within the control of the Party, that does
not result from the fault or negligence of the Party, that would not have been
overcome by the reasonable diligence of the Party, and that prevents or delays
the Party’s performance.

(a)
By way of illustration and subject to satisfaction of the conditions specified
in the foregoing paragraph of this Section ‎13.1.2, Force Majeure may include
circumstances of the following kind:

(i)
fire, flood, atmospheric disturbance, lightning, storm, hurricane, cyclone,
typhoon, tidal wave, tornado, earthquake, volcanic eruption, landslide, soil
erosion, subsidence, washout, epidemic, or other Adverse Weather Conditions,
natural disaster or act of God;



32

--------------------------------------------------------------------------------




(ii)
acts of war (whether declared or undeclared), invasion, armed conflict, embargo,
revolution, rebellion, sabotage, acts or threats of terrorism, riot, civil war,
blockade, piracy or the threat of piracy, insurrection, acts of public enemies,
civil disturbances, or sanctions on the import or export of goods, services or
technology;

(iii)
chemical contamination, ionizing radiation or contamination, or radioactivity
from any nuclear fuel or from nuclear waste or from the combustion of nuclear
waste, or the combustion of nuclear, radioactive, toxic, explosive, or other
hazardous properties of any explosive assembly or nuclear component;

(iv)
strike, lockout, or other industrial disturbances;

(v)
the unavailability of, or any event affecting, the Panama Canal or Suez Canal
(if applicable);

(vi)
any change in Law after the Confirm Date, or a change in the interpretation or
application of existing Law after the Confirm Date, subject to 13.1.2(b)(iii);

(vii)
acts or omissions of a Governmental Authority, subject to Section 13.1.2(b)(iv);

(viii)
in the case of a Seller: (A) loss of, serious accidental damage to, or
inoperability of Seller’s Facilities; (B) in the event of an Ex-Ship Sale, loss
of, damage to, failure of, or unavailability of the LNG Tanker; and (C) in the
event of an Ex-Ship Sale, breakdown or unavailability of Marine Services; and

(ix)
in the case of Buyer: (A) loss of, serious accidental damage to, or
inoperability of Buyer’s Facilities; (B) in the event of an FOB Sale, loss of,
damage to, failure of, or unavailability of the LNG Tanker; and (C) in the event
of an FOB Sale, breakdown or unavailability of Marine Services.

(b)
Notwithstanding the foregoing, Force Majeure does not include:

(i)
the ability of Buyer or Seller to obtain better economic terms for LNG or
Natural Gas from an alternative supplier or buyer, as applicable;



33

--------------------------------------------------------------------------------




(ii)
any change in the market or demand for LNG, Natural Gas or electric power or
events primarily affecting individual downstream customer facilities;

(iii)
any change in Law after the Confirm Date or a change in the interpretation or
application of existing Law after the Confirm Date that does not prevent
performance, but merely renders such performance more costly; and

(iv)
acts of a Governmental Authority that affect solely or primarily the affected
Party and are not generally applicable to public and private entities doing
business in the same country.

13.1.3.
For the purposes of Section ‎13.1.2, an event will not be considered to be
beyond the reasonable control of Seller or Buyer unless:

(a)
in the case of Seller, it is beyond the reasonable control of Seller and the
Seller Control Entities; or

(b)
in the case of Buyer, it is beyond the reasonable control of Buyer and the Buyer
Control Entities.

13.1.4.
A Force Majeure shall not relieve a Party of its obligation to pay sums of money
due or that might become due pursuant to an Agreement except to the extent
expressly provided in an Agreement.


13.2.
Notice; Resumption of Normal Performance

13.2.1.
Promptly upon the occurrence of an act, event, or circumstance that a Party
considers to be Force Majeure, the Party affected shall give notice of such act
to the other Party and shall state in such notice:

(a)
the particulars of the act, event, or circumstance giving rise to the Force
Majeure claim in reasonable detail;

(b)
the obligations that have been or are reasonably anticipated to be delayed or
prevented in performance and the estimated period during which such performance
might be delayed or prevented, including the estimated extent of the delay or
prevention of performance; and

(c)
the specific actions the Party affected will take to resume performance of its
obligations.

The Party affected by Force Majeure shall supplement and update the notice as
appropriate (but not less frequently than monthly) during the period of


34

--------------------------------------------------------------------------------




Force Majeure, specifying the date on which such Force Majeure terminates.
13.2.2.
During periods in which a Party claims Force Majeure, such Party shall use
reasonable efforts to resume performance of the obligations delayed or prevented
by the Force Majeure. The Parties shall continue to perform their obligations
pursuant to this Agreement to the extent not prevented by Force Majeure. A Party
whose performance is excused by Force Majeure shall not be required to incur
uneconomic cost, make additional investments in new facilities, or bring into
production existing or potential reserves not already flowing in support of the
applicable Agreement.


13.3.
Settlement of Industrial Disturbances

Settlement of strikes, lockouts, or other industrial disturbances shall be
entirely within the discretion of the Party experiencing such situations, and
nothing in this Agreement shall require such Party to settle industrial disputes
by yielding to demands made on it when it considers such actions inadvisable.

14.
NOTICES


14.1.
Delivery

Except as otherwise specifically provided in an Agreement, the Parties shall
deliver notices, invoices, statements, and other communications authorized or
required pursuant to an Agreement in writing in the English language (a) in
person; (b) by express courier service; or (c) transmitted by e-mail in each
case to the address of the Party as specified below. Oral communication will not
constitute notice pursuant to an Agreement, provided however that notices given
from LNG Vessels at sea may be given by radio or by e-mail. A notice given
pursuant to this Section ‎14 shall be deemed delivered only when received by the
Person to whom the notice is directed. “Received” for purposes of providing
notice hereunder means (a) actual delivery of the notice to the Party specified
hereunder if delivered by hand or courier; and (b) on the same Day, if
transmitted by e-mail (unless transmitted or hand delivered after the close of
the Business Day of the recipient, in which case it shall be deemed received at
the close of the next Business Day of the recipient).

14.2.
Notice Details

Under an MSA, the addresses of the Parties is as follows:
To:
Tellurian Trading UK Ltd

Address: 11 Berkeley Street, London W1J 8DS (UK)
Attention: General Counsel
Telephone: +44 (0) 203 893 4930
E-mail: LNGops@tellurianinc.com


35

--------------------------------------------------------------------------------




To:
[_____]

Address: [_____]
Attention: [_____]
Telephone: [_____]
E-mail: [_____]

14.3.
Change of Address

A Party may designate additional addresses for particular communications and may
change any address by giving at least ten (10) Days’ notice of the addition or
change to the other Party.

15.
DISPUTE RESOLUTION AND GOVERNING LAW


15.1.
Dispute Resolution

15.1.1.
Arbitration. Any Dispute (other than a Dispute submitted to an Expert under
Section 15.2.1) shall be exclusively and definitively resolved through final and
binding arbitration, it being the intention of the Parties that this is a broad
form arbitration agreement designed to encompass all possible claims and
disputes under an Agreement.

15.1.2.
Rules. The arbitration shall be conducted in accordance with the International
Arbitration Rules (the “Rules”) of the American Arbitration Association (“AAA”)
(as then in effect).

15.1.3.
Number of Arbitrators. The arbitral tribunal shall consist of three (3)
arbitrators, who shall endeavor to complete the final hearing in the arbitration
within six (6) Months after the appointment of the last arbitrator.

15.1.4.
Method of Appointment of the Arbitrators. If there are only two (2) parties to
the Dispute, then each party to the Dispute shall appoint one (1) arbitrator
within thirty (30) Days of the filing of the arbitration, and the two
arbitrators so appointed shall select the presiding arbitrator within thirty
(30) Days after the latter of the two arbitrators has been appointed by the
parties to the Dispute. If a party to the Dispute fails to appoint its
party-appointed arbitrator or if the two party-appointed arbitrators cannot
reach an agreement on the presiding arbitrator within the applicable time
period, then the AAA shall serve as the appointing authority and shall appoint
the remainder of the three arbitrators not yet appointed. If the arbitration is
to be conducted by three arbitrators and there are more than two parties to the
Dispute, then within thirty (30) Days of the filing of the arbitration, all
claimants shall jointly appoint one arbitrator and all respondents shall jointly
appoint one arbitrator, and the two arbitrators so appointed shall select the
presiding arbitrator within thirty (30) Days after the latter of the two
arbitrators has been appointed by the parties to the Dispute. For the



36

--------------------------------------------------------------------------------




purposes of appointing arbitrators under this Section 15, (a) Buyer, any Person
providing credit support (if any) required to be delivered to Seller pursuant to
the terms of a Confirmation Memorandum and all Persons whose interest in an
Agreement derives from them (including the affiliate of Buyer that executed the
MSA) shall be considered as one party; and (b) Seller, any Person providing
credit support (if any) required to be delivered to Buyer pursuant to the terms
of a Confirmation Memorandum and all Persons whose interest in an Agreement
derives from Seller (including the affiliate of Seller that executed the MSA)
shall be considered as one party. If either all claimants or all respondents
fail to make a joint appointment of an arbitrator, or if the party-appointed
arbitrators cannot reach an agreement on the presiding arbitrator within the
applicable time period, then the AAA shall serve as the appointing authority and
shall appoint the remainder of the three (3) arbitrators not yet appointed.
15.1.5.
Consolidation. If the Parties initiate multiple arbitration proceedings under an
Agreement and/or under any credit support document (if any) required to be
delivered to a Party pursuant to the terms of a Confirmation Memorandum, the
subject matters of which are related by common questions of law or fact and
which could result in conflicting awards or obligations, then a Party may
request prior to the appointment of the arbitrators for such multiple or
subsequent Disputes that all such proceedings be consolidated into a single
arbitral proceeding. Such request shall be directed to the AAA, which shall
consolidate appropriate proceedings into a single proceeding unless
consolidation would result in undue delay for the arbitration of the Disputes.

15.1.6.
Place of Arbitration. Unless otherwise agreed by all parties to the Dispute, the
place of arbitration shall be New York, New York.

15.1.7.
Language. The arbitration proceedings shall be conducted in the English
language, and the arbitrators shall be fluent in the English language.

15.1.8.
Entry of Judgment. The award of the arbitral tribunal shall be final and
binding. Judgment on the award of the arbitral tribunal may be entered and
enforced by any court of competent jurisdiction. The Parties agree that service
of process for any action to enforce an award may be accomplished according to
the procedures of Section 14, as well as any other procedure authorized by law.

15.1.9.
Notice. All notices required for any arbitration proceeding shall be deemed
properly given if given in accordance with Section 14.

15.1.10.
Qualifications and Conduct of the Arbitrators. All arbitrators shall be and
remain at all times wholly impartial, and, once appointed, no arbitrator shall
have any ex parte communications with any of the parties to the Dispute



37

--------------------------------------------------------------------------------




concerning the arbitration or the underlying Dispute other than communications
directly concerning the selection of the presiding arbitrator, where applicable.
15.1.11.
Interim Measures. Any party to the Dispute may apply to a court in Harris
County, Texas, for interim measures (a) prior to the constitution of the
arbitral tribunal (and thereafter as necessary to enforce the arbitral
tribunal’s rulings); or (b) in the absence of the jurisdiction of the arbitral
tribunal to rule on interim measures in a given jurisdiction. The Parties agree
that seeking and obtaining such interim measures shall not waive the right to
arbitration. The Parties unconditionally and irrevocably submit to jurisdiction
in Harris County, Texas for the limited purposes of an application for interim
measures under this Section 15.1.11. The arbitrators (or in an emergency the
presiding arbitrator acting alone in the event one or more of the other
arbitrators is unable to be involved in a timely fashion) may grant interim
measures including injunctions, attachments and conservation orders in
appropriate circumstances, which measures may be immediately enforced by court
order. Hearings on requests for interim measures may be held in person, by
telephone, by video conference or by other means that permit the parties to the
Dispute to present evidence and arguments.

15.1.12.
Costs and Attorneys’ Fees. The arbitral tribunal is authorized to award costs of
the arbitration in its award, including: (a) the fees and expenses of the
arbitrators; (b) the costs of assistance required by the tribunal, including its
Experts; (c) the fees and expenses of the administrator; (d) the reasonable
costs for legal representation of a successful Party; and (e) any such costs
incurred in connection with an application for interim or emergency relief and
to allocate those costs between the parties to the Dispute. The costs of the
arbitration proceedings, including attorneys’ fees, shall be borne in the manner
determined by the arbitral tribunal.

15.1.13.
Interest. The award shall include pre-award and post-award interest, as
determined by the arbitral award, from the date of any default or other breach
of an Agreement until the arbitral award is paid in full. Interest shall accrue
at the Agreed Interest Rate on and from the Day when such award was issued until
the date of its repayment.

15.1.14.
Currency of Award. The arbitral award shall be made and payable in USD, free of
any tax or other deduction.

15.1.15.
Waiver of Challenge to Decision or Award. To the extent permitted by law, the
Parties hereby waive any right to appeal from or challenge any arbitral decision
or award, or to oppose enforcement of any such decision or award before a court
or any governmental authority, except with respect to the



38

--------------------------------------------------------------------------------




limited grounds for modification or non-enforcement provided by any applicable
arbitration statute or treaty.
15.1.16.
Confidentiality. Any arbitration or Expert determination relating to a Dispute
(including an arbitral award, a settlement resulting from an arbitral award,
documents exchanged or produced during an arbitration or Expert proceeding, and
memorials, briefs or other documents prepared for the arbitration or Expert
proceeding) shall be Confidential Information subject to the confidentiality
provisions of Section 18; provided, however, that breach of such confidentiality
provisions shall not void any settlement, determination or award.


15.2.
Expert Determination

15.2.1.
General. In the event of any disagreement between the Parties regarding a
measurement under Exhibit D or any other Dispute which the Parties agree to
submit to an Expert (in either case, a “Measurement Dispute”), the Parties
hereby agree that such Measurement Dispute shall be resolved by an Expert
selected as provided in this Section 15.2.1. The Expert is not an arbitrator of
the Measurement Dispute and shall not be deemed to be acting in an arbitral
capacity. The Party desiring an expert determination shall give the other Party
to the Measurement Dispute notice of the request for such determination. If the
Parties to the Measurement Dispute are unable to agree upon an Expert within ten
(10) Days after receipt of the notice of request for an expert determination,
then, upon the request of any of the Parties to the Measurement Dispute, the
International Centre for Expertise of the International Chamber of Commerce
(“ICC”) shall appoint such Expert and shall administer such expert determination
through the ICC’s Rules for Expertise. The Expert shall be and remain at all
times wholly impartial, and, once appointed, the Expert shall have no ex parte
communications with any of the Parties to the Measurement Dispute concerning the
expert determination or the underlying Measurement Dispute. The Parties to the
Measurement Dispute shall cooperate fully in the expeditious conduct of such
expert determination and provide the Expert with access to all facilities,
books, records, documents, information and personnel necessary to make a fully
informed decision in an expeditious manner. Before issuing a final decision, the
Expert shall issue a draft report and allow the Parties to the Measurement
Dispute to comment on it. The Expert shall endeavor to resolve the Measurement
Dispute within thirty (30) Days (but no later than sixty (60) Days) after his
appointment, taking into account the circumstances requiring an expeditious
resolution of the matter in dispute.

15.2.2.
Final and Binding. The Expert’s decision shall be final and binding on the
Parties to the Measurement Dispute unless challenged in an arbitration



39

--------------------------------------------------------------------------------




pursuant to Section 15.1.1 within thirty (30) Days of the date of the Expert’s
decision. If challenged, (a) the decision shall remain binding and be
implemented unless and until finally replaced by an award of the arbitrators;
(b) the decision shall be entitled to a rebuttable presumption of correctness;
and (c) the Expert shall not be appointed in the arbitration as an arbitrator or
as advisor to a Party without the written consent of each Party involved in the
preceding Measurement Dispute.
15.2.3.
Arbitration of Expert Determination. In the event that a Party requests expert
determination for a Measurement Dispute which raises issues that require
determination of other matters in addition to correct measurement under Exhibit
D, then a Party may elect to refer the entire Measurement Dispute for
arbitration under Section 15.1.1. In such case, the arbitrators shall be
competent to make any measurement determination that is part of a Dispute. An
expert determination not referred to arbitration shall proceed and shall not be
stayed during the pendency of an arbitration.


15.3.
Governing Law

Each Agreement shall be governed by and construed in accordance with the laws of
the State of New York without regard to principles of conflict of laws that
would specify the use of other laws.

15.4.
Immunity

15.4.1.
Each Party to an Agreement, as to itself and its assets, hereby irrevocably,
unconditionally, knowingly and intentionally waives any right of immunity
(sovereign or otherwise) and agrees not to claim, or assert any immunity with
respect to the matters covered by an Agreement in any arbitration, Expert
proceeding, or other action with respect to this Agreement, whether arising by
statute or otherwise, that it may have or may subsequently acquire, including
rights under the doctrines of sovereign immunity and act of state, immunity from
legal process (including service of process or notice, pre-judgment or pre-award
attachment, attachment in aid of execution, or otherwise), immunity from
jurisdiction or judgment of any court, arbitrator, Expert or tribunal (including
any objection or claim on the basis of inconvenient forum), and immunity from
enforcement or execution of any award or judgment or any other remedy.

15.4.2.
Each Party to an Agreement irrevocably, unconditionally, knowingly and
intentionally:

(a)
agrees that the execution, delivery and performance by it of this Agreement
constitute private and commercial acts rather than public or governmental acts;
and



40

--------------------------------------------------------------------------------




(b)
consents in respect of the enforcement of any judgment against it in any such
proceedings in any jurisdiction and to the giving of any relief or the issue of
any process in connection with such proceedings (including the making,
enforcement or execution of any such judgment or any order arising out of any
such judgment against or in respect of any property whatsoever irrespective of
its use or intended use).


16.
TERMINATION


16.1.
Termination of MSA by Notice

Each Party shall have the right at any time to give to the other Party notice of
termination of this MSA. Such notice shall be effective upon receipt; provided,
however, that such notice shall not terminate a Confirmation Memorandum
incorporating the terms of this MSA, which Confirmation Memorandum shall remain
in full force and effect until the earlier to occur of (a) fulfillment of the
obligations provided for in such Confirmation Memorandum; or (b) termination of
such Confirmation Memorandum pursuant to Section ‎16.2.

16.2.
Termination of Confirmation Memorandum for Cause

16.2.1.
Upon the occurrence of any of the following events, Buyer or Seller is entitled
to notify the other Party to a Confirmation Memorandum of early termination of
the Confirmation Memorandum:

(a)
if, as a result of an event of Force Majeure (i) the obligation of Seller to
sell and make available an LNG Cargo pursuant to a Confirmation Memorandum; or
(ii) the obligation of Buyer to take an LNG Cargo pursuant to a Confirmation
Memorandum is materially delayed or prevented for a period of thirty (30)
consecutive Days;

(b)
if the other Party fails or refuses to perform a material obligation pursuant to
such Confirmation Memorandum;

(c)
a Party is the subject of an Insolvency Event;

(d)
if the other Party to such Confirmation Memorandum fails to provide or maintain
credit support, as specified in the Confirmation Memorandum;

(e)
any letter of credit provided by a Party under a Confirmation Memorandum expires
while payment obligations remain outstanding or the institution providing the
letter of credit ceases to be a Qualifying Institution and, in either case, the
letter of credit is not replaced by the Party which provided it within three (3)
Business Days following



41

--------------------------------------------------------------------------------




the expiration of the letter of credit or the failure to qualify as a Qualifying
Institution, as the case may be; or
(f)
(i) any parent company guarantee required to be provided under a Confirmation
Memorandum is not timely provided, or is withdrawn or terminated except pursuant
to its terms, (ii) the guarantor ceases to hold a Qualifying Rating and Buyer
does not provide a letter of credit from a Qualifying Institution, or (iii) the
guarantor fails to comply with or perform all or any of its obligations under
the guarantee.

(g)
if any representation or warranty given by the other Party to such Confirmation
Memorandum pursuant to Section ‎20 is false;

(h)
if Buyer violates Section 21.1;

(i)
if the other Party to an Agreement violates Section 20.3 or Section 21.2.1(b);
or

(j)
any step is taken by any competent authority with a view to the seizure,
compulsory acquisition, expropriation or nationalization of all or substantially
all of the assets of a Party, provided that an Event of Default shall not occur
where such Party is contesting such action in good faith by appropriate means,
unless and until such time as there is a material risk of all or substantially
all of such Party’s assets being so seized, compulsorily acquired, expropriated
or nationalized; or

16.2.2.
Without prejudice to any of its rights pursuant to an Agreement, the Party
giving notice of early termination of a Confirmation Memorandum pursuant to this
Section 16.2 shall specify the basis for early termination and designate a
termination date.


16.3.
Effect of Termination

Termination of this MSA or any Confirmation Memorandum, regardless of cause,
will be without prejudice to any rights or remedies that have accrued prior to
the time of such termination, and any provisions of this MSA or a Confirmation
Memorandum necessary for the exercise of accrued rights or remedies will survive
the expiry or termination of this MSA or a Confirmation Memorandum for the
period required.

16.4.
Seller’s Right to Suspend Performance

If:


42

--------------------------------------------------------------------------------




(a)    Seller has not received payment in respect of any amounts due under any
invoice(s) hereunder (absent manifest error and other than a disputed amount
under a Disputed Invoice) within ten (10) Days after the due date thereof; or
(b)    Buyer is not in compliance with Sections 9.1 or 9.2; or
(c)    an event listed in Section 16.2, excluding during any express cure period
in effect and the defaulting Party is Buyer,
then without prejudice to any other rights and remedies of Seller arising
hereunder or by Law or otherwise, upon giving five (5) Days’ written notice to
Buyer, Seller may, by giving notice to Buyer, suspend any or all subsequent LNG
deliveries under all affected Confirmation Memoranda entered into under this
Master Agreement until the amounts outstanding under such invoice(s) and
interest thereon have been paid in full or Buyer has complied with Section 9.1
or 9.2, or Buyer has effected a remedy or cure, respectively, upon which the
suspension notice shall be deemed to have been withdrawn. A suspension or delay
in delivery due to suspension shall not constitute a failure by Seller to have
made available under the applicable Confirmation Memorandum(s) any LNG Cargoes
scheduled but not delivered during the continuance of such suspension, and
during the continuation of such suspension Buyer shall have no rights in respect
of such suspended deliveries, and the Parties shall comply be obligated to make
all payments which become due and payable in relation to such suspended
deliveries.

17.
AMENDMENT AND WAIVER


17.1.
Amendment

An Agreement shall not be amended, modified, varied, or supplemented except by a
writing signed by both Parties.

17.2.
Waiver

A waiver of any term or condition of an Agreement, or of any breach or default,
shall be given or withheld in the sole discretion of the waiving Party. A Party
shall not be deemed to have waived a right pursuant to an Agreement until the
Party delivers to the other Party a written waiver signed by such waiving Party.
Delay or failure to exercise any right, power, or remedy accruing to any Party
as the result of a breach or default shall not impair any right, power, or
remedy, nor shall it be construed to be a waiver of any breach or default. The
waiver of a single breach or default shall not be a waiver of any other breach
or default.








43

--------------------------------------------------------------------------------





18.
CONFIDENTIALITY


18.1.
Duty of Confidentiality

The (i) terms of an Agreement and (ii) any information disclosed by a Party to
the other Party in connection with an Agreement which is not:
(a)
already known to the recipient from sources other than the other Party;

(b)
already in the public domain (other than as a result of a breach of the terms of
this Section 18.1); or

(c)
independently developed by the recipient;

shall be “Confidential Information” and shall, unless otherwise agreed in
writing by the disclosing Party, be kept confidential and shall not be used by
the receiving Party other than for a purpose connected with an Agreement or,
except as provided below, disclosed to Third Parties by the receiving Party.

18.2.
Permitted Disclosures

18.2.1.
The Confidential Information, which a Party receives from the other Party, may
be disclosed by such Party:

(a)
to any Person who is such Party’s legal counsel, other professional consultant
or adviser, Transporter, operator, insurer, accountant or construction
contractor; provided that such disclosure is solely to assist the purpose for
which such Person was so engaged;

(b)
if required and to the extent required by the rules of any recognized stock
exchange or agency established in connection therewith upon which the securities
of such Party or a company falling within Section 18.2.1(e) are quoted;

(c)
if required and to the extent required by the U.S. Department of Energy;

(d)
without limiting Section 18.2.1(c), if required and to the extent required by
any applicable Laws, or such Party becomes legally required (by oral questions,
interrogatories, request for information or documents, orders issued by any
Governmental Authority or any other process) to disclose such information, or to
the extent necessary to enforce Sections 15.1 or 15.2 or any arbitration award
or binding decision of an Expert (including by filing Confidential Information
in proceedings before a court or other competent judicial authority) or to
enforce other rights of a party to the Dispute; provided that such Party shall,
to the extent practicable, give prior notice to the other



44

--------------------------------------------------------------------------------




Party of the requirement and the terms thereof and shall cooperate with the
other Party to minimize the disclosure of the information, seek a protective
order or other appropriate remedy, and if such protective order or other remedy
is not obtained, then such Party will furnish only that portion of such
information that it is legally required to furnish;
(e)
to any of its Affiliates or shareholders (or any company involved in the
provision of advice to any such Affiliate or shareholder for the purposes of an
Agreement) and any employee of that Party or of a company to which disclosure is
permitted pursuant to this Section 18.2.1(e);

(f)
to any bona fide intended assignees of a Party’s interests under an Agreement;

(g)
to any Third Party as reasonably necessary for the performance of a Party’s
obligations under an Agreement;

(h)
to any arbitrator appointed in accordance with Section 15.1.4, or Expert
appointed pursuant to Section 15.2.1, or to any other party to an arbitration or
Expert proceeding arising under or in connection with an Agreement, or to any
witnesses appearing in an arbitration under Section 15.1 or in an Expert
proceeding under Section 15.2;

(i)
to any Person reasonably required to see such Confidential Information,
including any lenders, in connection with any bona fide financing or offering or
sale of securities by a Party or any Affiliate of a Party or any Affiliate of
any of the shareholders of a Party, to comply with the disclosure or other
requirements of applicable Law or of financial institutions or other
participants (including rating agencies) in such financing, offering or sale.

18.2.2.
The Party making the disclosure shall ensure that any Person listed in Sections
18.2.1(e), (f), (g), (h) or (i) to which it makes the disclosure (excluding any
legal counsel, arbitrator or Expert already bound by confidentiality
obligations) undertakes to hold such Confidential Information subject to
confidentiality obligations equivalent to those set out in Section 18.1.

18.2.3.
No press release concerning the execution of an Agreement or resolution of any
Disputes in connection therewith shall be issued unless agreed by the Parties.


18.3.
Duration of Confidentiality



45

--------------------------------------------------------------------------------




The foregoing obligations with regard to Confidential Information shall remain
in effect until two (2) years after the MSA is terminated.

19.
ASSIGNMENT


19.1.
Assignment with Prior Consent

Except as otherwise provided in Section ‎19.2, a Party shall not assign an
Agreement or its rights or obligations pursuant to such Agreement without the
prior written consent of the other Party (which consent shall not be
unreasonably withheld), and any purported assignment without the consent of such
other Party is void. Notwithstanding the foregoing, either Party shall be
entitled to assign its rights and obligations under this Agreement to any of its
Affiliates, provided that the original assigning Party shall be fully liable
under this Agreement in the event of non-fulfillment of its obligations under
this Agreement by an assignee.

19.2.
Assignment of Rights for Security and Payment

Notwithstanding Section ‎19.1, either Party may assign without the prior written
consent of the other (a) its rights to payment pursuant to an Agreement to a
trust, trustee, bank, paying agent, financial entity, or other Person or company
as required for any bona fide financing; and (b) its rights pursuant to an
Agreement to any lender or lender’s agent as security for its obligations to the
lender under such financing.

20.
REPRESENTATIONS AND WARRANTIES


20.1.
Governmental Approvals and Other Approvals

Buyer and Seller each represent and warrant that, upon and after the Confirm
Date, it will have the Governmental Approvals and other approvals required to
perform its respective obligations pursuant to the Confirmation Memorandum,
except to the extent that such Governmental Approvals can only be obtained by a
Party or Buyer’s Transporter (in the case of an FOB Sale) or Seller’s
Transporter (in the case of an Ex-Ship Sale) at the time the relevant LNG Tanker
arrives at either the Loading Port or Unloading Port, as applicable, which
Governmental Approval shall be obtained by the relevant Party or Buyer’s
Transporter (in the case of an FOB Sale) or Seller’s Transporter (in the case of
an Ex-Ship Sale) as soon as possible upon arrival at the Loading Port or
Unloading Port.

20.2.
Corporate Good Standing and Validity

As of the Execution Date of this MSA and the Confirm Date of each Confirmation
Memorandum, each Party represents and warrants as follows:
20.2.1.
It is a company duly organized, validly existing, and in good standing under the
Laws of the state and country of its incorporation, as applicable, and is duly
qualified to do business and is in good standing in all other jurisdictions



46

--------------------------------------------------------------------------------




where the nature of its business or nature of property owned by it make such
qualification necessary.
20.2.2.
The execution, delivery, and performance of its obligations respectively
pursuant to an Agreement

(a)
are within its corporate powers;

(b)
have been authorized by all necessary corporate action; and

(c)
do not and will not:

(i)
violate its charter, by-laws, other constitutional documents, or Law;

(ii)
violate any legal restriction binding on it; or

(iii)
require any consent or approval of the stockholders of the Party.

20.2.3.
A signed MSA or Confirmation Memorandum, as applicable, is a legal, valid, and
binding obligation enforceable against it in accordance with its terms;
provided, however, that the enforcement of the rights and remedies pursuant to
an Agreement are subject to bankruptcy and other similar Laws of general
application affecting rights and remedies of creditors.

20.2.4.
There are no pending or threatened actions, suits, or proceedings against it or,
to its knowledge, before any court, governmental agency, or arbitrator that
would reasonably be expected to affect the legality, validity, or enforceability
of the Agreement.


20.3.
Business Practices

Each Party represents and warrants as of the Effective Date and the Confirm Date
of each Confirmation Memorandum, as the case may be, that it has not taken any
actions that would, if such actions were undertaken after the Effective Date or
Confirm Date, as the case may be, conflict with such Party’s obligations under
Section 21.2

20.4.
Warranty of Title

Seller warrants that it will have good and marketable title to all LNG made
available to Buyer pursuant to an Agreement, as of the date Seller makes
available such LNG, and that all LNG made available will be free and clear of
liens, security interests, charges, assessments, adverse Claims, and other
encumbrances of every kind.

20.5.
Other Warranties



47

--------------------------------------------------------------------------------




OTHER THAN THOSE EXPRESSLY PROVIDED IN SECTIONS 4.2, 6.1, OR 20.4 OR ANY
WARRANTIES INCLUDED IN A CONFIRMATION MEMORANDUM, (i) THE PARTIES MAKE NO
REPRESENTATION OR WARRANTY, WRITTEN OR ORAL, EXPRESS OR IMPLIED, WITH RESPECT TO
THE LNG SOLD AND PURCHASED PURSUANT TO AN AGREEMENT, INCLUDING ANY
REPRESENTATION OR WARRANTY THAT THE LNG WILL BE FIT FOR A PARTICULAR PURPOSE OR
WILL BE OF MERCHANTABLE QUALITY; AND (ii) ALL SUCH REPRESENTATIONS AND
WARRANTIES ARE EXPRESSLY EXCLUDED TO THE FULLEST EXTENT PERMITTED BY LAW.

21.
TRADE LAW COMPLIANCE, BUSINESS PRACTICES AND FOREIGN CORRUPT PRACTICES ACT


21.1.
Trade Law Compliance for LNG Loaded in the United States

In respect of any LNG loaded in the United States, each Party agrees to comply
with the Export Authorizations, including incorporating into any resale contract
for LNG sold under an Agreement the necessary conditions to ensure compliance
with the Export Authorizations. Buyer shall promptly provide to Seller all
information required in order for (i) Seller, (ii) its direct or indirect LNG
supplier or (iii) any other Person acting as agent on behalf of Seller or such
LNG supplier under an Export Authorization, to comply with the Export
Authorizations, including information that identifies for each LNG Cargo
delivered under an Agreement the country (or countries) into which the LNG or
Natural Gas was actually delivered and/or received for end use (i.e., use in
combustion or other chemical reaction conversion process). Buyer commits to
include in any resale contract for LNG sold under an Agreement the necessary
conditions to ensure Seller is made aware of all such countries into which the
LNG or Natural Gas was actually delivered and/or received for end use. If any
Export Authorization requires conditions to be included in an Agreement then,
within fifteen (15) Days following the issuance of the Export Authorization
imposing such condition, the Parties shall discuss the appropriate changes to be
made to the Agreement to comply with such Export Authorization and shall amend
the Agreement accordingly. Buyer acknowledges and agrees that it may resell or
transfer LNG purchased hereunder for delivery only to the countries identified
in an applicable Export Authorization and/or to purchasers that have agreed in
writing to limit their direct or indirect resale or transfer of such LNG to such
countries. Buyer represents and warrants that the final delivery of LNG received
pursuant to the terms of an Agreement are permitted and lawful under United
States laws and policies, including Export Control and Sanctions Laws and the
rules, regulations, orders, policies, and other determinations of the United
States Department of Energy, the Office of Foreign Assets Control of the United
States Department of the Treasury and the Federal Energy Regulatory Commission,
and Buyer shall not take any action which would cause Seller to be in violation
of United States laws and policies or any Export Authorization to be withdrawn,
revoked, suspended or not renewed.


48

--------------------------------------------------------------------------------





21.2.
Prohibited Practices

21.2.1.
Each Party agrees that in connection with an Agreement and the activities
contemplated therein, it will take no action, or omit to take any action, which
would (a) violate any applicable Law applicable to that Party, or (b) cause the
other Party to be in violation of any applicable Law applicable to such other
Party related to the business practices of the Parties concerning anti-bribery
and corruption, including the U.S. Foreign Corrupt Practices Act, the OECD
convention on anti-bribery, the U.K. Bribery Act of 2010, E.U. and E.U. member
country anti-bribery and corruption laws, and corruption or any similar statute,
regulation, order or convention binding on such other Party, as each may be
amended from time to time, and including any implementing regulations
promulgated pursuant thereto.

21.2.2.
Without limiting Section 21.2.1, each Party agrees on behalf of itself, its
directors, officers, employees, agents, contractors, and Affiliates, not to pay
any fees, commissions or rebates to any employee, officer or agent of the other
Party or its Affiliates or shareholders nor provide or cause to be provided to
any of them any gifts or entertainment of significant cost or value in
connection with an Agreement or in order to influence or induce any actions or
inactions in connection with the commercial activities of the Parties hereunder.


21.3.
Records; Audit

Each Party shall keep all records necessary to confirm compliance with Sections
21.1, 21.2.1(b), and 21.2.2 for a period of five (5) years following the year
for which such records apply. If a Party asserts that the other Party is not in
compliance with Sections 21.1, 21.2.1(b), and 21.2.2, the Party asserting
noncompliance shall send a notice to the other Party indicating the type of
noncompliance asserted. After giving such notice, the Party asserting
noncompliance may cause an independent auditor to audit the records of the other
Party in respect of the asserted noncompliance. The costs of any independent
auditor under this Section 21.3 shall be paid (i) by the Party being audited, if
such Party is determined not to be in compliance with Sections 21.1, 21.2.1(b),
and 21.2.2, as applicable, and (ii) by the Party requesting the audit, if the
Party being audited is determined to be in compliance with Sections 21.1,
21.2.1(b), and 21.2.2, as applicable.

21.4.
Indemnity

Each Party agrees to indemnify and hold the other Party harmless from any Losses
arising out of the indemnifying Party’s breach of any or all of Section 21.1,
Section 21.2, or Section 21.3 or the breach of the representation and warranty
in Section 20.3.




49

--------------------------------------------------------------------------------





22.
MISCELLANEOUS


22.1.
Third Party Beneficiaries

Neither this MSA nor a Confirmation Memorandum create any rights or benefits in
any Person or entity, or create a duty, standard of care, or liability to any
Person other than the Parties signatory to this MSA and each respective
Confirmation Memorandum. The Parties may rescind or vary an Agreement, in whole
or in part, without the consent of any Third Party.

22.2.
Exclusion

The United Nations Convention on Contracts for the International Sale of Goods
(and the Convention on the Limitation Period in the International Sale of Goods)
shall not apply to an Agreement and the respective rights and obligations of the
Parties thereunder.

22.3.
Each Party To Bear its Own Costs

A Party shall be responsible for all costs it incurs in connection with the
negotiation and implementation of an Agreement.

22.4.
No Partnership or Agency Relationship

Neither this MSA nor a Confirmation Memorandum create an association, trust,
partnership, or joint venture, or to impose a trust or partnership duty,
obligation, or liability on or by a Party; to create any principal or agent
relationship between the Parties.

22.5.
Entire Agreement; Confirmation Memoranda

This MSA constitutes the entire agreement between the Parties concerning the
subject matter hereof; and supersedes and replaces all previous documents,
undertakings, and agreements (whether oral, written, or otherwise) between the
Parties concerning the subject matter hereof. Upon execution, each Confirmation
Memorandum, together with the terms of this MSA, are the entire agreement
between Seller and Buyer concerning the sale of the LNG described in the
Confirmation Memorandum.

22.6.
Severability

The provisions of an Agreement are severable and if any portion of an Agreement
is deemed legally invalid or unenforceable, then the remainder of such Agreement
shall survive and remain in full force and effect, and the Parties shall
cooperate in good faith to amend such Agreement to restore the Parties’ original
intent, to the extent permitted by Law.

22.7.
Counterpart Execution



50

--------------------------------------------------------------------------------




An Agreement may be executed in one or more counterparts, each of which shall be
deemed an original and all of which collectively shall be deemed the same
instrument.

22.8.
Further Assurances

Each Party hereby agrees to take all such actions as may be necessary to
effectuate fully the purposes of an Agreement, including causing an Agreement or
any document contemplated herein to be duly registered, notarized, attested,
consularized and stamped in any applicable jurisdiction.


51

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
[TELLURIAN ENTITY]    [____]
 
 
 
Name: [____]
 
Name: [____]
Title: [____]
 
Title: [____]



1

--------------------------------------------------------------------------------





EXHIBIT A
FORM OF THE CONFIRMATION MEMORANDUM
Confirmation Memorandum No:     [___]
Pursuant to this Confirmation Memorandum, Seller agrees to sell and make
available to Buyer the LNG Cargo or LNG Cargoes described below, and Buyer
agrees to purchase, take, and pay for the LNG Cargo or LNG Cargoes.
All terms and conditions in the Master LNG Sale and Purchase Agreement between
[Tellurian entity] and [__], dated the [Day of month] day of [Month], [Year]
(the “MSA”) are incorporated herein by reference.
Capitalized terms in this Confirmation Memorandum have the same meaning given to
them in the MSA.
Buyer and Seller agree upon the following sale and purchase on this [___] day of
[___], [___]
1.    Buyer
The Buyer shall be [___].
2.    Seller
The Seller shall be [___].
3.    Terms of Delivery
The deliveries under this Confirmation Memorandum shall be on a [___] basis and
Schedule [___] of the MSA shall apply.
4.    Loading Location
Seller’s Facilities shall be [___].
Loading Port shall be [___].
6.    Unloading Location
Buyer’s Facilities shall be [___].
Unloading Port shall be [___].
8.    Contract Quantities
The number of LNG Cargoes to be delivered is [___].
The Expected Delivery Quantity for each LNG Cargo is [___] MMBtu
The Cargo Tolerance is plus or minus [___] percent of the Expected Delivery
Quantity




A-1

--------------------------------------------------------------------------------




9.    Arrival Period
The Arrival Period for the LNG Cargo shall be from [___] hours on [___] to [___]
hours on [___]
10.    Contract Price
The Contract Price in USD per MMBtu for the LNG Cargo is: [___].
11.    Seller's Account for payment of LNG Cargo Invoices:
The name and location of Seller's bank and Seller's account details are as
follows:
[___]
12.    LNG Tanker
The LNG Tanker shall have a minimum gross cargo capacity of [___] cubic metres
and a maximum gross cargo capacity of [___] cubic metres
The name and IMO number of the LNG Tanker to be utilised for transportation of
the LNG Cargo are as follows:
[___]
14.    Allowed Laytime
Allowed Laytime is [___] hours.
15.     Demurrage Rate
The rate of demurrage is USD [___] per day pro rata.
15.    Deemed Boil-off Rate
The deemed Boil-Off Rate for determining excess boil-off is [___] per day pro
rata.
16.     Heel
At Seller’s option, the Heel to be retained by the LNG Ship after discharge
shall range between [___] and [___] cubic meters.
17.    LNG Specifications
The LNG shall comply with the following LNG Specifications:
[___]
The LNG at the Delivery Point shall contain no material amount of water,
mercury, foreign matters or other harmful matters that may interfere with the
receipt or regasification of the LNG.




A-2

--------------------------------------------------------------------------------




19.    Credit Support
[___]
20.    Special provisions
[___]


A-3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Buyer and Seller have executed this Confirmation Memorandum,
this [___] Day of [___], 20[___] (the “Confirm Date”).
Signed for and on behalf of Seller
 
Signed for and on behalf of Buyer
[_____________________________]
 
[_____________________________]
By:
 
Name: [____]
Name:
 
Title: [____]
Title:
 
 



A-4

--------------------------------------------------------------------------------





EXHIBIT B
SELLER’S FACILITIES, TRANSPORTATION AND LOADING — FOB SALES
B.1.    Transportation by Buyer
1.1
In the case of FOB Sales, Buyer shall provide or procure, at its expense,
transportation from the Loading Port to the Unloading Port of the LNG Cargoes
sold pursuant to each Confirmation Memorandum. Buyer shall maintain sufficient
LNG shipping capacity to enable Buyer to fulfill its obligations to purchase LNG
from Seller in accordance with this Agreement.

1.2
Seller, at its expense, is entitled to inspect and approve each such LNG Tanker
specified in the Confirmation Memorandum (or a Substitute LNG Tanker proposed
pursuant to Clause B.1.3) to satisfy itself, without assuming or reducing
Buyer’s obligations, that each LNG Tanker is capable of loading the LNG Cargoes
safely and in an environmentally sound and timely manner, except that it must
conduct such inspection no later than thirty (30) Days (determined in the time
zone in which the Loading Port is located) from the Confirm Date. Such
inspection may include a review of class history records, Port State control
inspection databases, changes in status records, tanker management
self-assessments, vessel conditions reports, and physical inspection reports
(e.g., SIRE reports). Seller shall not unreasonably withhold approval of any LNG
Tanker. Buyer agrees to provide or render assistance in obtaining, at Seller’s
expense, such information as may be necessary to verify the compatibility of a
proposed LNG tanker with any relevant Loading Port and loading berth. Such
information shall include drawings with sufficient detail to allow Seller (or a
Person acting on behalf of Seller) to evaluate the compatibility of gangways,
unloading arms, communications systems, mooring lines and breasting points and
information regarding such proposed LNG tanker’s compliance with the Marine
Terminal Services Manual and Laws applicable at the Loading Port, unloading
rate, and other physical dimensions. OCIMF/SIGTTO ship and shore facilities
standard questionnaire forms for ship to shore compatibility may be used. Seller
shall have the right to reject any LNG tanker that does not comply with the
provisions of this Agreement.

1.3
Although Buyer is not obligated to do so, Buyer is entitled to propose the use
of a substitute LNG tanker of similar cargo capacity to the LNG Tanker specified
in the Confirmation Memorandum (“Substitute LNG Tanker”) if necessary. Buyer
shall not use a Substitute LNG Tanker until Seller has approved its use. Seller
shall not unreasonably withhold approval of any Substitute LNG Tanker. A
Substitute LNG Tanker approved by Seller pursuant to this Clause B.1.3 shall be
an LNG Tanker for purposes of this Agreement. The use of a Substitute LNG Tanker
shall not change the Expected Delivery Quantity unless the Confirmation
Memorandum is amended by mutual agreement of Buyer and Seller.



B-1

--------------------------------------------------------------------------------




1.4
Buyer’s obligations under the relevant Agreement will not be excused or
suspended by reason of Seller’s rejection of the nominated LNG Tanker pursuant
to Clause B.1.2 or the proposed Substitute LNG Tanker pursuant to Clause B.1.3.

B.2.    Loading Port
2.1
Seller, at no cost to Buyer, shall ensure that Seller’s Facilities shall be in
all respects compatible with the LNG Tanker specifications specified in the
Confirmation Memorandum for each LNG Cargo identified therein. Seller and Buyer
shall cooperate to ensure the compatibility of Seller’s Facilities and each LNG
Tanker. Seller’s Facilities shall be of appropriate design and sufficient
capacity to enable Seller to perform its obligations to deliver the quantities
of LNG that Seller is obligated to make available pursuant to an Agreement,
including the following:

2.1.1
berthing facilities that comply with International Standards; at which such LNG
Tanker can safely reach and safely depart, fully laden; and at which such LNG
Tanker can lie safely berthed and load safely afloat at all times;

2.1.2
loading facilities equipped with standard marine loading arms that shall permit
the loading of an LNG cargo onboard an LNG Tanker at a rate of no less than
11,000 cubic meters per hour; or other suitable loading rate mutually agreed by
the Seller and Buyer where the loading facility is located offshore or onshore
and equipped with cryogenic hoses for the transfer of LNG cargoes;

2.1.3
a closed vapor return line system of sufficient capacity to transfer from an LNG
Tanker quantities of regasified LNG necessary for the safe maximum loading rate
of LNG at pressures, and temperatures required by either or both of such LNG
Tanker’s and loading facility’s good operating practice and design;

2.1.4
a suitable gangway (or in the case of a floating export facility a barge or
launch boat service) for safe personnel access;

2.1.5
LNG storage tanks (whether onshore, offshore, or floating) of adequate capacity
to permit the loading of the LNG Cargo upon arrival of the LNG Tanker;

2.1.6
appropriate systems for email, facsimile, telephone, and radio communications
with each LNG Tanker; and

2.1.7
emergency shut-down systems (including suitable ship to shore communication
link).



B-2

--------------------------------------------------------------------------------




2.2
Seller’s Facilities shall not be modified in any manner that would render them
incompatible with an LNG Tanker that has been accepted by Seller for loading at
Seller’s Facilities pursuant to a Confirmation Memorandum, subject to the
following:

2.2.1
Seller’s Facilities may be modified pursuant to a change in International
Standards or a change in Law with which Seller’s Facilities are required to
comply, in which case, Seller shall pay for such modifications;

2.2.2
Buyer shall pay for any modification of an LNG Tanker required as a result of
any modification of Seller’s Facilities pursuant to Clause B.2.2.1, to maintain
compatibility with Seller’s Facilities (unless the applicable change in Law (a)
is a change in the Law of Seller’s Country, and (b) mandates standards beyond
those recommended by International Standards, in which case Seller shall pay for
such modifications to the LNG Tanker);

2.2.3
Seller’s Facilities may be modified, at Seller’s sole expense, in respect of any
change not described in Clause B.2.2.1; provided, however, that Seller shall
reimburse Buyer for the reasonable costs and expenses incurred by Buyer in
modifying an LNG Tanker previously accepted by Seller for loading at Seller’s
Facilities pursuant to a Confirmation Memorandum to maintain compatibility with
Seller’s Facilities as so modified;

2.2.4
Seller shall promptly notify Buyer of any proposed modification to Seller’s
Facilities if such modification will affect the compatibility of Seller’s
Facilities with any LNG Tanker scheduled to load an LNG Cargo at the Loading
Port pursuant to a Confirmation Memorandum. If a modification to Seller’s
Facilities pursuant to Clauses B.2.2.1 or B.2.2.3 would require the modification
of an LNG Tanker for Buyer to perform its obligations hereunder, then Buyer may,
within five (5) Days after receiving notice from Seller of the proposed
modification to Seller’s Facilities, cancel delivery of any LNG Cargo scheduled
to be loaded on an LNG Tanker that would require modification (such cancellation
is effective upon Seller’s receipt of Buyer’s notice); provided, however, that
prior to canceling such LNG Cargo(es), Buyer shall use reasonable efforts to use
a Substitute LNG Tanker that is compatible with Seller’s modified Facilities to
load the affected LNG Cargo. Neither Seller nor Buyer shall incur liability to
the other Party as a consequence of Buyer’s cancellation of such LNG Cargo(es);

2.2.5
If as a consequence of any modification to Seller’s Facilities, Seller would be
obligated to reimburse Buyer for modifications to an LNG Tanker pursuant to
Clauses B.2.2.2 or B.2.2.3, then Seller may cancel any affected LNG Cargo (such
cancellation is effective upon Buyer’s receipt of Seller’s notice), in which
case Seller shall be liable to Buyer pursuant to Section 5.3 for failure to make
available such cancelled LNG Cargo(es).



B-3

--------------------------------------------------------------------------------




2.3
Prior to execution of any Confirmation Memorandum, Seller shall provide to Buyer
a copy of the Marine Terminal Services Manual (MTSM) then in effect. Buyer shall
either comply with such Marine Terminal Services Manual or shall obtain a waiver
of compliance from the Seller or Seller’s Operator, as applicable (such waiver
may be obtained before or after execution of the applicable Confirmation
Memorandum).

B.3.    LNG Tankers
3.1
Buyer shall ensure that, for each LNG Cargo identified in the Confirmation
Memorandum, the LNG Tanker shall at all times be:

3.1.1
within the maximum and minimum gross volumetric capacities as specified in the
Confirmation Memorandum;

3.1.2
equipped with appropriate systems for communication with the Loading Port and
Seller’s Facilities, including all ship/shore communication systems normally
required for the loading of LNG; and shall be in every respect fit to load,
transport, unload and measure LNG and have all certificates, documents and
equipment required to enable the LNG tankers to perform their voyage service
without delay.

3.1.3
entered for liability and hull and machinery insurance with a P&I Club,
including the pollution liability standard for LNG tankers; and have a current
Certificate of Financial Responsibility and USCG approved Vessel Response Plan
(VRP) for Oil Pollution under OPA-90 in the event the LNG tanker uses a port of
call in U.S.A.;

3.1.4
equipped with adequate facilities for mooring, unmooring, and handling LNG;

3.1.5
constructed and maintained pursuant to the rules and regulations of, and
maintained in class with, a member of the International Association of
Classification Societies that has prior experience in classifying LNG tankers,
and in compliance with applicable Laws;

3.1.6
operated in compliance with International Standards and applicable Laws of the
country of vessel registry, including those that relate to seaworthiness,
design, safety, environmental protection, navigation, and other operational
matters, and all permits and approvals from Governmental Authorities for LNG
tankers that are required for the loading of LNG at the Loading Port,
transportation, and discharge of such LNG at the Unloading Port; and in all
cases able to comply with all national and international marine emissions and
ballast water management regulations applicable to loading Port and respective
sea passage and approaches to the loading Port;



B-4

--------------------------------------------------------------------------------




3.1.7
manned with skilled and competent operators, officers, and crew, who (a) are
suitably qualified, trained, and experienced in international LNG tanker
operations and qualified to a minimum of International Maritime Organization’s
Standards of Training, Certification and Watchkeeping for Seafarers (“STCW”);
(b) are able to communicate with regulatory authorities and operators at the
Seller’s Facilities in written and spoken English; and (c) have subscribed to a
policy, reasonably acceptable to Seller, precluding the use of drugs or alcohol
aboard an LNG Tanker;

3.1.8
operated pursuant to a plan consistent with the IMO’s good industry’s practice
Ship/Shore Safety Checklist for LNG transfers including the ISPS Security
Checklist and Declarations of Safety and Security documentation as agreed in
writing with Seller or Seller’s Facility operator before the commencement of
loading operations;

3.1.9
the cargo tanks and all gas and LNG piping systems shall be gas and liquid
tight; in all cases fitted with a working inert gas and nitrogen generation
system;

3.1.10
the LNG tankers shall comply with the particulars described in the LNG Gas Form
B or C as applicable and appended to the Confirmation Memorandum; if there is
any conflict between the provisions of the Form B or C and any other provision
of this MSA, such other provisions shall govern;

3.1.11
The LNG tankers shall have all cargo tanks’ measuring equipment and
instrumentation calibrated by a recognised calibration company as referenced in
Clause B.13 and certified in accordance with good industry practice and the
requirements of the vessel’s Classification Society

3.1.12
if any of the nominated LNG tanker is fifteen years old or over, the Buyer shall
ensure that the vessel maintains a LNG Condition Assessment Program (“CAP”) of
not less than Category two (2); and

3.1.13
consistent with the marine emissions regulations in the loading Port, the vessel
shall be able to burn for main propulsion engines or main Boiler any proportion
of marine diesel oil and boil-off gas in the dual fuel mode, or if in the 100%
boil-off gas mode, then it can be demonstrated from previous voyages that the
propulsion will remain reliable and the vessel will be under control at all
times during the maneuvering and transiting in restricted waters.

3.2
Once Seller has accepted an LNG Tanker for the loading of LNG pursuant to a
Confirmation Memorandum, such LNG Tanker shall not continue to be used for the
loading of LNG pursuant to such Confirmation Memorandum if such LNG Tanker is
modified in any manner that would render it not in conformity with the
specifications set forth in the Confirmation Memorandum or incompatible with
Seller’s Facilities, subject to the following:



B-5

--------------------------------------------------------------------------------




3.2.1
the LNG Tanker may be modified pursuant to a change in International Standards
necessary for such LNG Tanker to retain its classification or comply with its
flag registration requirements, or pursuant to a change in Law with which such
LNG Tanker is required to comply, in which case, Buyer shall pay for the
modification, unless the applicable change in Law was a change in the Law of
Seller’s Country and the change mandated standards beyond those recommended by
International Standards, in which case, Seller shall pay for such modifications;

3.2.2
Seller shall pay for any modifications to Seller’s Facilities required as a
result of a modification to an LNG Tanker pursuant to Clause B.3.2.1, unless the
applicable change in Law (a) is a change in Law other than a change in the Law
of Seller’s Country referred to in Clause B.3.2.1; and (b) mandates standards
beyond those recommended by International Standards, in which case Buyer shall
pay for such modifications;

3.2.3
an LNG Tanker may be modified, at Buyer’s sole expense, in respect of any change
not described in Clause B.3.2.1; provided, however, that Buyer shall reimburse
Seller for the reasonable costs and expenses incurred by Seller due to any
resulting modification to Seller’s Facilities that are necessary to maintain
compatibility with the modified LNG Tanker;

3.2.4
Buyer shall promptly notify Seller of any required or planned modification to an
LNG Tanker that will affect the compatibility of the LNG Tanker with Seller’s
Facilities. If a modification to an LNG Tanker pursuant to Clauses B.3.2.1 or
B.3.2.3 (other than a modification required by a change in Law of Seller’s
Country that mandates standards beyond those recommended by International
Standards) would require the modification of Seller’s Facilities for Seller to
perform its obligations hereunder, Seller may, within five (5) Days after
receiving notice from Buyer of the modification to an LNG Tanker, cancel loading
of any LNG Cargo scheduled to be loaded from Seller’s Facilities to such
modified LNG Tanker (such cancellation is effective upon Buyer’s receipt of
Seller’s notice), provided, however, that if within five (5) Days after
receiving Seller’s notice, Buyer gives notice that it can use one or more
Substitute LNG Tankers compatible to load the relevant LNG Cargo in Seller’s
Facilities, such LNG Cargo shall not be cancelled. If any change in Law of
Seller’s Country would require the modification to an LNG Tanker for Buyer to
perform its obligations hereunder, then Buyer may cancel any LNG Cargo(es)
scheduled for loading to an LNG Tanker that would require modification (such
cancellation is effective upon Seller’s receipt of Buyer’s notice); provided,
however, that prior to canceling such LNG Cargo(es), Buyer shall use reasonable
efforts to utilize a Substitute LNG Tanker that would not require modification
to deliver such LNG Cargo(es). Neither Buyer nor Seller shall incur any
liability to the other Party as a consequence of a cancellation of any LNG
Cargo(es) pursuant to this Clause B.3.2.4.



B-6

--------------------------------------------------------------------------------




3.2.5
If (a) an LNG Tanker must be modified for any reason other than a change in Law
of Seller’s Country; or (b) as a consequence of any modification to any LNG
Tanker, Buyer would be obligated to reimburse Seller for any modification to
Seller’s Facilities pursuant to Clauses B.3.2.2 or B.3.2.3, Buyer may cancel any
LNG Cargo affected by such modifications (such cancellation is effective upon
Seller’s receipt of Buyer’s notice), in which case Buyer shall be liable to
Seller pursuant to Section 5.2.2 for failure to take the cancelled LNG Cargo.

B.4.    Obligations of Buyer and Seller at the Loading Port
4.1
Buyer shall berth the LNG Tanker or cause it to be berthed as safely and
expeditiously as reasonably possible pursuant to the requirements prescribed by
the Marine Terminal Services Manual and in cooperation with Seller. Seller shall
cooperate to commence loading (or cause it to be commenced) upon completion of
berthing and complete loading (or cause it to be completed) safely and as
expeditiously as reasonably possible and in accordance with all the requirements
prescribed by the Marine Terminal Services Manual and any provisions described
the Declaration of Safety and Declaration of Security documentation, if any.

4.2
During loading of each LNG Cargo, Buyer shall cause the LNG Tanker to return
Natural Gas to Seller’s Facilities in such quantities necessary for the safe
loading of the LNG at such rates, pressures, and temperatures required by the
LNG Tanker.

4.3
Buyer shall cause the LNG Tanker to depart as safely and expeditiously as
reasonably possible from the berth after completion of loading in accordance
with all requirements prescribed by the Marine Terminal Services Manual and in
cooperation with Seller.

4.4
If a problem occurs or is foreseen to occur that will or might cause delay to
the LNG Tanker in berthing, loading, or departing berth, then Seller and Buyer
shall discuss such problem in good faith and shall use reasonable efforts to
minimize or to avoid the delay. Seller and Buyer shall cooperate with each other
to find countermeasures to minimize or avoid the occurrence of any similar delay
in the future.

B.5.    Marine Services And Port Charges
5.1
Buyer shall be responsible for obtaining, and shall employ and pay for, the
Marine Services required for loading of LNG by each LNG Tanker.

5.2
Buyer shall pay all Port Charges that are incurred in connection with delivery
of LNG by each LNG Tanker; provided, however, that such Port Charges, if imposed
by Seller, an Affiliate of Seller, or Seller’s Operator, shall be imposed on a
non-discriminatory basis with respect to other similar users of the Loading
Port.



B-7

--------------------------------------------------------------------------------




5.3
Seller shall ensure that Marine Services are available at the Loading Port and
that Buyer is able to contract for the Marine Services on reasonable terms and
conditions.

B.6.    LNG Tanker Arrival Notices
6.1
As soon as reasonably practicable, but no later than eight (8) hours after the
LNG Tanker’s drop of Pilots (DOP) on its departure from its last port of call
and prior to its arrival at the Loading Port, Buyer shall notify Seller of the
following (the “Departure Notice”):

6.1.1
the name of the LNG Tanker and IMO number;

6.1.2
the ETA of the LNG Tanker;

6.1.3
details of any operational deficiencies in the LNG Tanker that might affect its
operations at the Loading Port or at the Seller’s Facilities; including any
delays foreseen from Class Surveys and, or Port State Control inspections such
as USCG Certificate of Compliance inspection (COC) onboard the vessel’s arrival
at berth in a U.S. Port.

6.1.4
the LNG capacity of the LNG Tanker and the estimated quantity of LNG Heel on
board the LNG Tanker;

6.1.5
the quantity of LNG that Buyer expects Seller to be able to load onto the LNG
Tanker; and

6.1.6
any other information Seller may reasonably require.

Buyer or the master of the LNG Tanker shall inform Seller as soon as practicable
of any material change in any of the foregoing.
6.2
In addition to the Departure Notice, Buyer or the master of the LNG Tanker shall
send to Seller written notices confirming the ETA of an LNG Tanker (or updating
the ETA with respect to any change in the ETA equal to or greater than six (6)
hours) including the following information (and additional information Seller
may reasonably require):

6.2.1
one hundred and twenty (120) hours prior to the ETA specified in the notice
required by Clause B.6.1, unless the LNG Tanker’s ballast voyage is less than
one hundred and twenty (120) hours;

6.2.2
ninety-six (96) hours prior to the most recently notified ETA, which notice
shall include a crew list of LNG Tanker personnel unless the LNG Tanker’s
ballast voyage is less than ninety-six (96) hours;



B-8

--------------------------------------------------------------------------------




6.2.3
seventy-two (72) hours prior to the most recently notified ETA, which notice
shall include a crew list of LNG Tanker’s personnel if a notice was not required
to be given pursuant to Clause B.6.2.2;

6.2.4
forty-eight (48) hours prior to the most recently notified ETA, which notice
must include the following information:

(a)
a list of services the LNG Tanker has scheduled while at the Loading Port and
the scheduled date and time of the services (such as bunkering, stores, waste
removal, or other services from another vessel alongside the LNG Tanker while at
the Loading Port provided, however, these services are permitted and are
available in the Seller’s Facilities and the Loading Port); and

(b)
a visitor list for personnel boarding the LNG Tanker from the berth at the
Seller’s Facilities;

6.2.5
twenty-four (24) hours prior to the most recently notified ETA;

6.2.6
twelve (12) hours prior to the most recently notified ETA;

6.2.7
NOR as provided in Clause B.7; and

6.2.8
notice of “Ready to Load” to be issued as soon as the LNG Tanker is “all fast”
at berth, cleared by the Governmental Authorities to commence loading operations
and first loading arm is connected to the LNG tanker’s manifold flange.

6.3
In addition to the requirements of Clause B.6.2, Buyer shall give other notices
and information as may be required by Law.

B.7.    Notice of Readiness and Berthing Priority
7.1
Upon arrival of the LNG Tanker at the PBS, the master of the LNG Tanker or its
agent shall notify Seller that such LNG Tanker is fit in every way and ready to
berth and to load LNG (“Notice of Readiness” or “NOR”). The master of the LNG
Tanker or its agent is entitled to tender an NOR, and Seller shall accept such
NOR on any Day of the week and any hour of the Day. The NOR becomes effective as
follows:

7.1.1
if the LNG Tanker tenders its NOR prior to the end of the Arrival Period, then
at the later of (a) the time such LNG Tanker tenders its NOR or (b) the start of
such LNG Tanker’s Arrival Period; provided, however, that, if such LNG Tanker
tenders its NOR, berths at the Seller’s Facilities, and initiates commencement
of loading prior to the start of its Arrival Period, then the NOR becomes
effective when the LNG Tanker is “all fast” at the berth and



B-9

--------------------------------------------------------------------------------




cleared by the Governmental Authorities to commence loading and first marine
loading arm is connected to LNG tanker’s manifold; or
7.1.2
if the LNG Tanker tenders its NOR after the end of the Arrival Period, then at
such time (if ever) that Seller notifies Buyer pursuant to Clause B.7.3 that the
LNG Tanker may proceed to the berth.

7.2
Subject to Clause B.7.4.1, Seller shall berth an LNG Tanker which has tendered
NOR before or during its Arrival Period promptly after Seller determines such
LNG Tanker will not interfere with berthing and loading or unloading of any
other scheduled LNG tanker with a higher berthing priority in accordance with
Clause B.7.3 but in no event later than the end of the Arrival Period allocated
to such LNG Tanker; provided, however, that if Seller does not berth such LNG
Tanker by the end of the Arrival Period, but berths such LNG Tanker within
thirty six (36) hours after the end of the Arrival Period, Buyer’s sole recourse
and remedy for Seller’s failure to berth the LNG Tanker by the end of the
Arrival Period is Demurrage pursuant to Clause B.10.1.1 and payment for excess
boil-off pursuant to Clause B.10.1.2. If, as of the thirty six (36th) hour after
the end of the Arrival Period, Seller has not berthed the LNG Tanker, and such
delay is not attributable to a reason that would result in an extension of the
Allowed Laytime under Clause B.8.1, Seller shall be deemed to have failed to
make available the Expected Delivery Quantity of the relevant LNG Cargo and the
provisions of Section 5.3 shall apply.

7.3
Subject to (i) the rules of a Governmental Authority; (ii) the rules specified
in the Marine Terminal Services Manual; and (iii) decisions taken by Pilots with
respect to the berthing of LNG tankers in determining the berthing sequence,
upon receipt of Buyer’s NOR, Seller or Seller’s Operator shall notify Buyer to
have the LNG tanker proceed to berth in accordance with the following assigned
berthing priority:

7.3.1
first, among those LNG tankers tendering NOR within the Arrival Period, and as
between such LNG tankers, berthing priority is to the LNG tanker whose Arrival
Period is the first to occur;

7.3.2
second, among those LNG tankers tendering NOR prior to the commencement of the
Arrival Period, and as between such LNG tankers, berthing priority is on a
“first come, first served” basis; and

7.3.3
third, among those LNG tankers tendering NOR after the end of the Arrival
Period, and as between such LNG tankers berthing priority is on a “first come,
first served” basis.

7.4
Subject to the foregoing Clause B.7.3, Seller shall use reasonable efforts to
berth, as soon as practicable:

7.4.1
an LNG Tanker that tenders NOR prior to the Arrival Period; provided, however,
that Seller is not obligated to berth such LNG Tanker prior to the



B-10

--------------------------------------------------------------------------------




commencement of the Arrival Period if such berthing would affect the ability of
other LNG tankers arriving within their arrival periods to proceed to berth; and
7.4.2
an LNG Tanker that tenders NOR after the end of the Arrival Period; provided,
however, that (a) Seller is not obligated to berth such LNG Tanker after the end
of the Arrival Period if such berthing would affect the ability of other LNG
tankers arriving within their arrival periods, or prior to the commencement of
their arrival periods, to proceed to berth, and (b) Seller shall have no
obligation to use such efforts to berth an LNG Tanker that tenders NOR more than
seventy-two (72) hours after the end of its Arrival Period; provided, further,
that if, as of the seventy-second (72nd) hour after the end of the Arrival
Period, the LNG Tanker has not tendered NOR, and such delay is not attributable
to (i) Seller or Seller’s Operator, (ii) a Governmental Authority except where
the reason for the delay was within Buyer’s, Transporter’s, the LNG Tanker’s, or
the master, crew, owner or operator of such LNG Tanker’s reasonable control, or
(iii) Force Majeure, Buyer shall be deemed to have failed to take delivery of
the Expected Delivery Quantity of the relevant LNG Cargo and the provisions of
Section 5.2 shall apply.

7.5
Notwithstanding the foregoing provisions of this Clause B.7, if Seller, acting
as a Reasonable and Prudent Operator, determines that the berthing of the LNG
Tanker would affect the safe operations of the Seller’s Facilities, then Seller
may refuse to allow the LNG Tanker to proceed to berth.

7.6
If Seller’s Operator does not follow the normal industry practice of “first
come, first served” with respect to LNG tankers, each of which arrives at the
Loading Port not on schedule, then Seller, in the same manner as specified in
Clauses B.10.1.1 and B.10.1.2, shall compensate Buyer for Demurrage (LNG Tanker
rate per day) for the period of such delay and any excess boil-off that results
from Seller’s Operator’s decision to allow any other LNG Tanker not on schedule
to berth prior to Buyer’s LNG Tanker.

B.8.    Laytime
8.1
“Allowed Laytime” shall mean the allotted loading time as set forth in the
Confirmation Memorandum. Allowed Laytime shall be extended as reasonably
required to overcome delays in the loading of the LNG Cargo due to any of the
following:

8.1.1
reasons attributable to Buyer; the LNG Tanker; the master, crew, owner or
operator of such LNG Tanker; or any provider of Marine Services or other
services for which the LNG Tanker or Buyer is responsible;



B-11

--------------------------------------------------------------------------------




8.1.2
reasons attributable to a Governmental Authority (including Government
Authority-mandated repairs to an LNG Tanker at the berth) except where the
reason for the delay was within Seller’s or Seller’s Operator’s reasonable
control;

8.1.3
Force Majeure;

8.1.4
nighttime transit or berthing restrictions notified by Seller in advance of the
Arrival Period that actually delay the LNG Tanker from proceeding to berth or
berthing immediately following NOR;

8.1.5
vessel traffic within the approach channel of the Loading Port;

8.1.6
Adverse Weather Conditions affecting Seller’s Facilities or the Loading Port;

8.1.7
occupancy of the berth by (a) another LNG Tanker of Buyer; or (b) another LNG
tanker where that occupancy is due to reasons attributable to Force Majeure or
Adverse Weather Conditions; and

8.1.8
delays associated with limited tidal windows for the approach channels to a
Loading Port, but solely to the extent that such tidal windows actually delay
the LNG Tanker from proceeding to berth immediately following NOR.

8.2
“Used Laytime” means the period of time, stated in hours, that begins and ends
as follows:

8.2.1
Used Laytime begins when the NOR becomes effective pursuant to Clause B.7.

8.2.2
Used Laytime ends when all loading and return lines have been disconnected, and
the LNG Tanker’s master has received all necessary clearances to depart from the
Loading Port.

8.2.3     Reasonable actual transit time (taking into consideration current
conditions in the approach channel of the Loading Port and the size of the LNG
Tanker) required to move the LNG Tanker from the PBS (upon receipt of Buyer’s
authorization to proceed to berth) to “all fast” and cleared by Governmental
Authorities to commence loading up to the time the first marine loading arm is
connected to the LNG tanker’s manifold will not count as Used Laytime; but any
time following the effectiveness of NOR during which the LNG Tanker (a) waits
for Seller or Seller’s Operator to notify the LNG Tanker to proceed to berth; or
(b) is delayed in transit from the PBS to the berth, will count as Used Laytime.






B-12

--------------------------------------------------------------------------------




B.9.    Requirement to Leave Berth
9.1
Upon receiving notice to proceed to berth, an LNG Tanker shall proceed to berth
and become “all fast”, commence loading, complete loading, and shall use
reasonable efforts, acting as a Reasonable and Prudent Operator, to vacate the
berth promptly following emptying of deck piping and disconnecting of the LNG
loading arms. Under limited circumstances, as detailed below, Seller or Seller’s
Operator is entitled to direct an LNG Tanker to leave the berth after becoming
“all fast”, prior to commencement of loading or prior to completing loading and
necessary pre-departure activities. In so exercising its discretion, Seller
shall not require an LNG Tanker to vacate the berth if (i) allowing the LNG
Tanker to remain at berth will not be detrimental to the operations at the
Seller’s Facilities (including the scheduled arrivals of other LNG tankers); or
(ii) it is not safe for the LNG Tanker to leave the berth. Prior to directing an
LNG Tanker to leave the berth, Seller shall use reasonable efforts to allow the
LNG Tanker to remain at the berth. Subject to the foregoing sentence, if in the
opinion of Seller’s Operator, the LNG Tanker presents an unacceptable health,
safety, security, environmental, or operational risk, then Seller is entitled to
direct the LNG Tanker to vacate the berth and proceed to sea. Seller also is
entitled to direct the LNG Tanker to vacate the berth and proceed to sea under
any of the following circumstances if the event described is caused by the
action or inaction of Buyer, Transporter, or the LNG Tanker:

9.1.1
an LNG Tanker is not ready for loading (including by way of detention by
Governmental Authorities) or commencement of loading and is not expected to load
or commence loading within six (6) hours;

9.1.2
the loading process is interrupted for more than six (6) hours; or

9.1.3
completion of loading and necessary pre-departure activities of the LNG Tanker
has not been achieved nor can reasonably be expected to be achieved within the
Allowed Laytime.

9.2
If an LNG Tanker that has not been allowed to berth (or that has vacated the
berth and proceeded to sea or an anchorage pursuant to Clause B.9.1) is ready
for loading, then Buyer shall, if Buyer desires the LNG Tanker to return to the
berth, notify Seller by tendering an NOR (which supersedes any previous NOR), in
which case, Clauses B.7 and B.10 apply and a new Allowed Laytime shall commence.

B.10.    Loading Delay
10.1
Except as otherwise provided in Section 5.3, the remedies provided in this
Clause B.10 are Buyer’s exclusive sole and exclusive remedies for any delay by
Seller or Seller’s Operator in berthing and loading an LNG Tanker. Buyer shall
invoice Seller (in accordance with Section 8.3) for any boil-off or demurrage
due pursuant to this Clause B.10, and Seller shall pay such invoice in
accordance with Section 8.5.3.



B-13

--------------------------------------------------------------------------------




10.1.1
If Used Laytime exceeds Allowed Laytime (as the same may be extended pursuant to
Clause B.8.1), then for the period of time that Used Laytime exceeds Allowed
Laytime, Seller shall pay to Buyer, as liquidated damages, demurrage at a daily
rate (pro-rata for any portion of a day) specified in the Confirmation
Memorandum (“Demurrage”) until the earlier of (a) the end of Used Laytime, or
(b) the time at which Seller is deemed to have failed to make available LNG
pursuant to Clause B.7.2.

10.1.2
If (a) the LNG Tanker tenders its NOR prior to or during the Arrival Period and
is delayed in berthing or commencement of loading (including a delay pending
notification by Seller that it will not make an LNG Cargo available for reasons
that are not excused pursuant to an Agreement); or if loading is interrupted, in
each case for reasons that would not result in an extension of Allowed Laytime
pursuant to Clause B.8.1; and (b) as a result, the commencement of loading is
delayed beyond the effective time of the NOR by an amount of time which, when
added to the amount of time of any interruptions in loading, exceeds twenty-four
(24) hours, then Seller shall pay to Buyer an amount, on account of excess
boil-off, equal to the following: (i) the Contract Price, per MMBtu, applicable
to the relevant LNG Cargo, multiplied by (ii) the Boil-Off Rate applicable to
the LNG Cargo, as specified in the Confirmation Memorandum, multiplied by (iii)
the hours by which (A) the time between the effective time of the NOR and (I)
the commencement of loading of such LNG Tanker (increased by any period of time
following the commencement of loading during which loading has stopped) or (II)
if loading does not commence and Seller becomes liable to Buyer pursuant to
Section 5.3 with respect to such LNG Cargo then the time at which Seller becomes
so liable, exceeds (B) twenty-four (24) hours.

10.2
If the Gross Heating Value of LNG to be made available by Seller hereunder is
higher than the specifications set forth in the Confirmation Memorandum by
reason of boil-off occurring during a delay in loading an LNG Tanker of more
than forty eight (48) hours after the NOR is effective, and such delay is
attributable to Buyer or Transporter such LNG will be deemed to have met the LNG
Specifications pursuant to Section 6.1 and as set forth in the applicable
Confirmation Memorandum regarding Gross Heating Value.

B.11.    Vessel Not Ready for Loading; Excess Berth Occupancy by Buyer
11.1
The remedies provided in this Clause B.11 are Seller’s sole and exclusive
remedies for Buyer’s excess berth occupancy. Seller shall invoice Buyer as
provided in Section 8.3 for any boil-off or demurrage due pursuant to this
Clause B.11, and Buyer shall pay such invoice in accordance with Clause 8.5.2.

11.2
If, for reasons attributable to Buyer or the LNG Tanker (i) an LNG Tanker delays
in vacating the berth after loading ends and return lines have been finally
disconnected and the LNG Tanker is cleared by Seller’s Operator for departure;
and (ii) as a result



B-14

--------------------------------------------------------------------------------




of the unavailability of the berth, Seller makes a payment to any Third Party
for demurrage or for excess boil-off with respect to another LNG tanker, then
Buyer shall pay to Seller, as liquidated damages, the demurrage and excess
boil-off charges paid by Seller with respect to the vessels of any other
customer whose arrival at the Seller’s Facilities is delayed as a result of the
excess berth occupancy, provided that Buyer shall not be required to reimburse
Seller for any amounts based on a demurrage rate or excess boil-off rate or
price in excess of the amounts specified in Clause B.10.1.1 and Clause B.10.1.2,
as applicable.
B.12.    Tanker Operations at Berth
No LNG Tanker shall engage in or cause any repairs to be made while at berth,
other than minor housekeeping repairs that do not materially affect the
operation of such LNG Tanker, provided, however, that upon Buyer’s written
notice and explanation to Seller, an LNG Tanker may make repairs that an
applicable Governmental Authority requires for such LNG Tanker to leave berth.
B.13.    Measurement of Quantity of LNG Received from Seller’s Facilities
13.1
Measurement and testing shall be conducted in accordance with Exhibit D.

13.2
Verification of accuracy of the measuring devices shall be conducted in
accordance with the following provisions.

13.2.1
Accuracy of devices used will be tested and verified at the request of either
Seller or Buyer, including the request by Seller or Buyer to verify accuracy of
its own devices. Each of Seller and Buyer are entitled to inspect at any time
the measurement devices installed by the other Party (or the Transporter) if the
other Party is notified in advance. Either Party shall notify the other Party of
tests of its measurement devices requested by other customers or suppliers, and
may notify other customers or suppliers of the tests requested by the other
Party. Testing shall be performed only when both Buyer and Seller are
represented or have received adequate advance notice thereof, using methods
recommended by the manufacturer or any other recognized method mutually agreed
to by Buyer and Seller. At the request of either Buyer or Seller, an Independent
Surveyor mutually agreed upon by Buyer and Seller shall witness and verify any
test. If, after notice, Buyer or Seller fails to have a representative present,
then the results of the test shall nevertheless be considered accurate until the
next test. Permissible tolerances shall be as defined herein or as defined in
the applicable standards referenced herein.

13.2.2
If at the time of verification a measuring instrument used for measuring the
quality or quantity of LNG being loaded at the Loading Port is found to result
in errors of one-half percent (0.5%) or less of the energy being measured, then
the equipment’s previous measurements shall be considered accurate and such
equipment shall be adjusted as necessary. If at the time of verification a
measuring instrument is found to result in errors of more than



B-15

--------------------------------------------------------------------------------




one-half percent (0.5%) of the energy being measured, then the equipment’s
previous measurements shall be brought to a zero (0) difference by comparison
with calibration results for any period known definitively or agreed to have
been affected by such error, and the calculations made during said period shall
be corrected accordingly. If the period during which such error occurred is not
definitively known or agreed upon, then corrections shall be made for the energy
transferred during the last half of the period elapsed since the date of the
last calibration.
13.2.3
Buyer shall bear all costs and expenses for testing and verifying Buyer’s
measurement devices (including, the LNG Tanker’s measurement devices), and
Seller shall bear all costs and expenses for testing and verifying Seller’s
measurement devices; provided, however, that if Seller or Buyer requests a test
and is not the owner of or responsible for the measurement device being tested,
then the requesting Party shall bear the expense of tests (including the cost of
the Independent Surveyor, if requested pursuant to Clause B.13.2.1) if the
inaccuracy is found to result in errors of one-half percent (0.5%) or less of
the energy being measured.

13.3
Within three (3) Days after completion of loading of an LNG Cargo, Buyer shall
send to Seller a report of the results of the measurements performed pursuant to
Exhibit D.

13.4
Buyer and Seller shall each preserve for at least three hundred sixty-five (365)
Days the test data, charts, and other similar records relating to the equipment
referred to in Exhibit D.

13.5
Buyer and Seller shall mutually agree on the selection of the Independent
Surveyor, and each shall equally bear the fees and charges of the Independent
Surveyor, except in the circumstances described in Clause B.13.2.3.

B.14     Port and Marine Facilities Liability
14.1
Without prejudice to any liability that may arise or be imposed pursuant to the
Marine Terminal Liability Regime or other agreement referenced in Clause B.14.3,
Seller releases Buyer Group from liability to Seller incident to all Claims and
Losses, brought by any Person, for: (i) injury to, illness, or death of any
employee of Seller; or (ii) damage to or loss of any Seller’s Facilities, which
injury, illness, death, damage, or loss arises out of, is incident to, or
results from a Marine Incident occurring as a result of the performance or
failure to perform this Agreement by Buyer, any Transporter or any of their
respective Affiliates, shareholders, officers, directors, employees, designees,
representatives, and agents.

14.2
Without prejudice to any liability that may arise or be imposed pursuant to the
Marine Terminal Liability Regime or other agreement referenced in Clause B.14.3,
Buyer releases Seller Group from liability to Buyer incident to all Claims and
Losses,



B-16

--------------------------------------------------------------------------------




brought by any Person for: (i) injury to, illness or death of any employee of
Buyer; or (ii) damage to or loss of any LNG Tanker, which injury, illness,
death, damage, or loss arises out of, is incident to, or results from any Marine
Incident occurring as a result of the performance or failure to perform this
Agreement by Seller, any Seller’s Operator or any of their respective
Affiliates, shareholders, officers, directors, employees, designees,
representatives, and agents.
14.3
Buyer shall cause the master of each LNG Tanker transporting an LNG Cargo
pursuant to an Agreement to execute, or otherwise agree to be bound by, the
terms of the Marine Terminal Liability Regime (or similar document establishing
the liability relationship between the LNG Tanker and the port facilities) if:

14.3.1
(a) the Marine Terminal Liability Regime (i) is consistent with the Law (and
with marine terminal liability regimes and conditions of use typically used
elsewhere in the LNG industry), and (ii) treats Transporter in a
nondiscriminatory manner in comparison to other owners and charterers of LNG
vessels that use or transit such Loading Port; and (b) Transporter is readily
able to obtain, on commercially reasonable terms, full P&I indemnity cover from
a P&I Club that is a member with full entry in the International Group of P&I
Clubs, and such P&I indemnity will cover all Claims and Losses pursuant to such
Marine Terminal Liability Regime in relation to delivery of LNG Cargoes at the
Loading Port. Seller warrants that the Marine Terminal Liability Regime for any
Loading Port at which Seller makes available an LNG Cargo to Buyer will, at the
time Seller makes available the LNG Cargo, meet the requirements specified in
this Clause B.14.3.1 and will not prevent Buyer or Transporter from obtaining
P&I full indemnity cover as described in this Clause B.14.3.1; or

14.3.2
Seller has provided Buyer a copy of the Marine Terminal Liability Regime, as
indicated in the Confirmation Memorandum, and no material changes have been made
to the Marine Terminal Liability Regime since its delivery to Buyer.

14.4
If the Marine Terminal Liability Regime at a Loading Port at which Seller is
required to make available an LNG Cargo is inconsistent with the provisions of
this Agreement (including the requirements specified in Clause B.14.3), then (i)
the master of the relevant LNG Tanker will not be required to execute, or
otherwise be bound by, the terms of the Marine Terminal Liability Regime; and
(ii) Seller will be deemed to have failed to make available the LNG Cargo and
Section 5.3 shall apply.

B.15    Cool Down of LNG Tankers
Buyer shall be solely responsible for ensuring that each LNG Tanker elected by
Buyer for taking a cargo arrives at the Loading Port in a state of readiness.
Seller has no obligations under this Agreement to provide Buyer’s LNG Tanker
with any cool down service prior to commencement of loading LNG, with the
exception of LNG Tankers requiring cool down


B-17

--------------------------------------------------------------------------------




solely as a result of a delay caused by Seller, but only if such LNG Tanker made
no other call between the original berthing time and the requested cool down
time.




B-18

--------------------------------------------------------------------------------





EXHIBIT C
BUYER’S FACILITIES, TRANSPORTATION AND UNLOADING — EX-SHIP SALES
C.1.    Transportation by Seller
1.1
In the case of Ex-Ship Sales, Seller shall provide or procure, at its expense,
transportation from the Loading Port to the Unloading Port of the LNG Cargoes
sold pursuant to each Confirmation Memorandum. Seller shall maintain sufficient
LNG shipping capacity to enable Seller to fulfill its obligations to deliver LNG
to Buyer in accordance with this Agreement.

1.2
Buyer, at its expense, is entitled to inspect and approve each such LNG Tanker
specified in the Confirmation Memorandum (or a Substitute LNG Tanker proposed
pursuant to Clause C.1.3) to satisfy itself, without assuming or reducing
Seller’s obligations, that each LNG Tanker is capable of delivering the LNG
Cargoes safely and in an environmentally sound and timely manner, except that it
must conduct such inspection no later than thirty (30) Days (determined in the
time zone in which the Unloading Port is located) from the Confirm Date. Such
inspection may include a review of class history records, port state control
inspection databases, changes in status records, tanker management
self-assessments, vessel conditions reports, and physical inspection reports
(e.g., SIRE reports). Buyer shall not unreasonably withhold approval of any LNG
Tanker. Seller agrees to provide or render assistance in obtaining, at Buyer’s
expense, such information as may be necessary to verify the compatibility of a
proposed LNG tanker with any relevant Unloading Port and unloading berth. Such
information shall include drawings with sufficient detail to allow Buyer (or a
Person acting on behalf of Buyer) to evaluate the compatibility of gangways,
unloading arms, communications systems, mooring lines and breasting points and
information regarding such proposed LNG tanker’s compliance with the Marine
Terminal Services Manual and Laws applicable at the Unloading Port, unloading
rate, and other physical dimensions. OCIMF/SIGTTO ship and shore facilities
standard questionnaire forms for ship to shore compatibility may be used. Buyer
shall have the right to reject any LNG tanker that does not comply with the
provisions of this Agreement.

1.3
Although Seller is not obligated to do so, Seller is entitled to propose the use
of a substitute LNG tanker of similar cargo capacity to the LNG Tanker specified
in the Confirmation Memorandum (“Substitute LNG Tanker”) if necessary. Seller
shall not use a Substitute LNG Tanker until Buyer has approved its use. Buyer
shall not unreasonably withhold approval of any Substitute LNG Tanker. A
Substitute LNG Tanker approved by Buyer pursuant to this Clause C.1.3 shall be
an LNG Tanker for purposes of this Agreement. The use of a Substitute LNG Tanker
shall not change the Expected Delivery Quantity unless the Confirmation
Memorandum is amended by mutual agreement of Buyer and Seller.



C-1

--------------------------------------------------------------------------------




1.4
Seller’s obligations under the relevant Agreement will not be excused or
suspended by reason of Buyer’s rejection of the nominated LNG Tanker pursuant to
Clause C.1.2 or the proposed Substitute LNG Tanker pursuant to Clause C.1.3.

C.2.    Unloading Port
2.1
Buyer, at no cost to Seller, shall ensure that Buyer’s Facilities shall be in
all respects compatible with the LNG Tanker specifications specified in the
Confirmation Memorandum for each LNG Cargo identified therein. Buyer and Seller
shall cooperate to ensure the compatibility of Buyer’s Facilities and each LNG
Tanker. Buyer’s Facilities shall be of appropriate design and sufficient
capacity to enable Buyer to perform its obligations to take the quantities of
LNG that Buyer is obligated to take and purchase, pursuant to an Agreement,
including the following:

2.1.1
berthing facilities that comply with International Standards; at which such LNG
Tanker can safely reach and safely depart, fully laden; and at which such LNG
Tanker can lie safely berthed and discharge safely afloat at all times;

2.1.2
unloading facilities that shall permit the full discharge of an LNG Cargo from a
fully loaded LNG Tanker at a rate of no less than 11,000 cubic meters per hour;

2.1.3
a vapor line system of sufficient capacity to transfer to an LNG Tanker
quantities of regasified LNG necessary for the safe unloading of LNG at the
rates, pressures, and temperatures required by either or both of such LNG
Tanker’s design or good operating practice;

2.1.4
a suitable gangway (or in the case of a floating export facility a barge or
launch) for personnel access;

2.1.5
LNG storage tanks (whether onshore, offshore, or floating) of adequate capacity
to accept the LNG Cargo upon arrival of the LNG Tanker;

2.1.6
appropriate systems for email, facsimile, telephone, and radio communications
with each LNG Tanker;

2.1.7
LNG regasification facilities; and

2.1.8
emergency shut-down systems.

2.2
Buyer’s Facilities shall not be modified in any manner that would render them
incompatible with an LNG Tanker that has been accepted by Buyer for deliveries
to Buyer’s Facilities pursuant to a Confirmation Memorandum, subject to the
following:



C-2

--------------------------------------------------------------------------------




2.2.1
Buyer’s Facilities may be modified pursuant to a change in International
Standards or a change in Law with which Buyer’s Facilities are required to
comply, in which case, Buyer shall pay for such modifications;

2.2.2
Seller shall pay for any modification of an LNG Tanker required as a result of
any modification of Buyer’s Facilities pursuant to Clause C.2.2.1, to maintain
compatibility with Buyer’s Facilities (unless the applicable change in Law (a)
is a change in the Law of Buyer’s Country, and (b) mandates standards beyond
those recommended by International Standards, in which case Buyer shall pay for
such modifications to the LNG Tanker);

2.2.3
Buyer’s Facilities may be modified, at Buyer’s sole expense, in respect of any
change not described in Clause C.2.2.1; provided, however, that Buyer shall
reimburse Seller for the reasonable costs and expenses incurred by Seller in
modifying an LNG Tanker previously accepted by Buyer for deliveries to Buyer’s
Facilities pursuant to a Confirmation Memorandum to maintain compatibility with
Buyer’s Facilities as so modified;

2.2.4
Buyer shall promptly notify Seller of any proposed modification to Buyer’s
Facilities if such modification will affect the compatibility of Buyer’s
Facilities with any LNG Tanker scheduled to deliver an LNG Cargo to the
Unloading Port pursuant to a Confirmation Memorandum. If a modification to
Buyer’s Facilities pursuant to Clauses C.2.2.1 or C.2.2.3 would require the
modification of an LNG Tanker for Seller to perform its obligations hereunder,
then Seller may, within five (5) Days after receiving notice from Buyer of the
proposed modification to Buyers Facilities, cancel delivery of any LNG Cargo
scheduled to be delivered by an LNG Tanker that would require modification (such
cancellation is effective upon Buyer’s receipt of Seller’s notice); provided,
however, that prior to canceling such LNG Cargo(es), Seller shall use reasonable
efforts to use a Substitute LNG Tanker that is compatible with Buyer’s modified
Facilities to deliver the affected LNG Cargo. Neither Seller nor Buyer shall
incur liability to the other Party as a consequence of Seller’s cancellation of
such LNG Cargo(es);

2.2.5
If as a consequence of any modification to Buyer’s Facilities, Buyer would be
obligated to reimburse Seller for modifications to an LNG Tanker pursuant to
Clauses C.2.2.2 or C.2.2.3, then Buyer may cancel any affected LNG Cargo (such
cancellation is effective upon Seller’s receipt of Buyer’s notice), in which
case Buyer shall be liable to Seller pursuant to Section 5.2 for failure to take
such cancelled LNG Cargo(es).

2.3
Prior to execution of any Confirmation Memorandum, Buyer shall provide to Seller
a copy of the Marine Terminal Manual then in effect. Seller shall either comply
with such Marine Terminal Manual or shall obtain a waiver of compliance from the
Buyer or Buyer’s Operator, as applicable (such waiver may be obtained before or
after execution of the applicable Confirmation Memorandum).



C-3

--------------------------------------------------------------------------------




C.3.    LNG Tankers
3.1
Seller shall ensure that, for each LNG Cargo identified in the Confirmation
Memorandum, the LNG Tanker shall at all times be:

3.1.1
within the maximum and minimum gross volumetric capacities as specified in the
Confirmation Memorandum;

3.1.2
equipped with appropriate systems for communication with the Unloading Port and
Buyer’s Facilities, including all ship/shore communication systems normally
required for the discharge of LNG;

3.1.3
entered for insurance with a P&I Club, including the pollution liability
standard for LNG tankers;

3.1.4
equipped with adequate facilities for mooring, unmooring, and handling LNG;

3.1.5
constructed and maintained pursuant to the rules and regulations of, and
maintained in class with, a member of the International Association of
Classification Societies that has prior experience in classifying LNG tankers,
and in compliance with applicable Laws;

3.1.6
operated in compliance with International Standards and applicable Laws of the
country of vessel registry, including those that relate to seaworthiness,
design, safety, environmental protection, navigation, and other operational
matters, and all permits and approvals from Governmental Authorities for LNG
tankers that are required for the loading of LNG at the Loading Port,
transportation, and discharge of such LNG at the Unloading Port;

3.1.7
manned with skilled and competent operators, officers, and crew, who (a) are
suitably qualified, trained, and experienced in international LNG tanker
operations and qualified to a minimum of International Maritime Organization
standards; (b) are able to communicate with regulatory authorities and operators
at the Buyer’s Facilities in written and spoken English; and (c) have subscribed
to a policy, reasonably acceptable to Buyer, precluding the use of drugs or
alcohol aboard an LNG Tanker; and

3.1.8
operated pursuant to a plan consistent with the IMO’s Ship/Shore Safety
Checklist for discharging LNG agreed in writing with Buyer before the
commencement of unloading operations.

3.2
Once Buyer has accepted an LNG Tanker for the transportation and discharging of
LNG pursuant to a Confirmation Memorandum, such LNG Tanker shall not continue to
be used to deliver LNG pursuant to such Confirmation Memorandum if such LNG
Tanker is modified in any manner that would render it not in conformity with the



C-4

--------------------------------------------------------------------------------




specifications set forth in the Confirmation Memorandum or incompatible with
Buyer’s Facilities, subject to the following:
3.2.1
the LNG Tanker may be modified pursuant to a change in International Standards
necessary for such LNG Tanker to retain its classification or comply with its
registration requirements, or pursuant to a change in Law with which such LNG
Tanker is required to comply, in which case, Seller shall pay for the
modification, unless the applicable change in Law was a change in the Law of
Buyer’s Country and the change mandated standards beyond those recommended by
International Standards, in which case, Buyer shall pay for such modifications;

3.2.2
Buyer shall pay for any modifications to Buyer’s Facilities required as a result
of a modification to an LNG Tanker pursuant to Clause C.3.2.1, unless the
applicable change in Law (a) is a change in Law other than a change in the Law
of Buyer’s Country referred to in Clause C.3.2.1; and (b) mandates standards
beyond those recommended by International Standards, in which case Seller shall
pay for such modifications;

3.2.3
an LNG Tanker may be modified, at Seller’s sole expense, in respect of any
change not described in Clause C.3.2.1; provided, however, that Seller shall
reimburse Buyer for the reasonable costs and expenses incurred by Buyer due to
any resulting modification to Buyer’s Facilities that are necessary to maintain
compatibility with the modified LNG Tanker;

3.2.4
Seller shall promptly notify Buyer of any required or planned modification to an
LNG Tanker that will affect the compatibility of the LNG Tanker with Buyer’s
Facilities. If a modification to an LNG Tanker pursuant to Clauses C.3.2.1 or
C.3.2.3 (other than a modification required by a change in Law of Buyer’s
Country that mandates standards beyond those recommended by International
Standards) would require the modification of Buyer’s Facilities for Buyer to
perform its obligations hereunder, Buyer may, within five (5) Days after
receiving notice from Seller of the modification to an LNG Tanker, cancel
delivery of any LNG Cargo scheduled to be delivered to Buyer’s Facilities by
such modified LNG Tanker (such cancellation is effective upon Seller’s receipt
of Buyer’s notice), provided, however, that if within five (5) Days after
receiving Buyer’s notice, Seller gives notice that it can use one or more
Substitute LNG Tankers compatible to deliver the relevant LNG Cargo in Buyer’s
Facilities, such LNG Cargo shall not be cancelled. If any change in Law of
Buyer’s Country would require the modification to an LNG Tanker for Seller to
perform its obligations hereunder, then Seller may cancel any LNG Cargo(es)
scheduled for delivery by an LNG Tanker that would require modification (such
cancellation is effective upon Buyer’s receipt of Seller’s notice); provided,
however, that prior to canceling such LNG Cargo(es), Seller shall use reasonable
efforts to utilize a Substitute LNG



C-5

--------------------------------------------------------------------------------




Tanker that would not require modification to deliver such LNG Cargo(es).
Neither Seller nor Buyer shall incur any liability to the other Party as a
consequence of a cancellation of any LNG Cargo(es) pursuant to this Clause
C.3.2.4.
3.2.5
If (a) an LNG Tanker must be modified for any reason other than a change in Law
of Buyer’s Country; or (b) as a consequence of any modification to any LNG
Tanker, Seller would be obligated to reimburse Buyer for any modification to
Buyer’s Facilities pursuant to Clauses C.3.2.2 or C.3.2.3, Seller may cancel any
LNG Cargo affected by such modifications (such cancellation is effective upon
Buyer’s receipt of Seller’s notice), in which case Seller shall be liable to
Buyer pursuant to Section 5.3 for failure to make available the cancelled LNG
Cargo.

C.4.    Obligations of Buyer and Seller at the Unloading Port
4.1
Seller shall berth the LNG Tanker or cause it to be berthed as safely and
expeditiously as reasonably possible pursuant to the requirements prescribed by
the Marine Terminal Manual and in cooperation with Buyer. Buyer shall cooperate
to commence unloading (or cause it to be commenced) upon completion of berthing
and complete unloading (or cause it to be completed) safely and as expeditiously
as reasonably possible and in accordance with all the requirements prescribed by
the Marine Terminal Manual.

4.2
During discharge of each LNG Cargo, Buyer shall cause the Buyer’s Facilities to
return Natural Gas to the LNG Tanker in such quantities necessary for the safe
unloading of the LNG at such rates, pressures, and temperatures required by the
LNG Tanker.

4.3
Seller shall cause the LNG Tanker to depart as safely and expeditiously as
reasonably possible from the berth after completion of unloading in accordance
with all requirements prescribed by the Marine Terminal Manual and in
cooperation with Buyer.

4.4
If a problem occurs or is foreseen to occur that will or might cause delay to
the LNG Tanker in berthing, unloading, or departing berth, then Buyer and Seller
shall discuss such problem in good faith and shall use reasonable efforts to
minimize or to avoid the delay. Buyer and Seller shall cooperate with each other
to find countermeasures to minimize or avoid the occurrence of any similar delay
in the future.

C.5.    Marine Services and Port Charges
5.1
Seller shall be responsible for obtaining, and shall employ and pay for, the
Marine Services required for delivery of LNG by each LNG Tanker.



C-6

--------------------------------------------------------------------------------




5.2
Seller shall pay all Port Charges that are incurred in connection with delivery
of LNG by each LNG Tanker; provided, however, that such Port Charges, if imposed
by Buyer, an Affiliate of Buyer, or Buyer’s Operator, shall be imposed on a
non-discriminatory basis with respect to other similar users of the Unloading
Port.

5.3
Buyer shall ensure that Marine Services are available at the Unloading Port and
that Seller is able to contract for the Marine Services on reasonable terms and
conditions.

C.6.    LNG Tanker Arrival Notices
6.1
As soon as reasonably practicable, but no later than eight (8) hours after the
LNG Tanker’s departure from the Loading Port, Seller shall notify Buyer of the
following (the “Departure Notice”):

6.1.1
the name of the LNG Tanker;

6.1.2
the ETA of the LNG Tanker;

6.1.3
details of any operational deficiencies in the LNG Tanker that might affect its
operations at the Unloading Port or at the Buyer’s Facilities;

6.1.4
the quantity of LNG loaded at Seller’s Facilities;

6.1.5
the quantity of LNG that Seller expects to be available for unloading at the
Buyer’s Facilities;

6.1.6
the quality composition of the LNG Cargo as loaded, and the qualities that
Seller reasonably anticipates such LNG Cargo will possess at unloading, the
latter being the “Expected LNG Quality”; and

6.1.7
any other information Buyer may reasonably require.

Seller or the master of the LNG Tanker shall inform Buyer as soon as practicable
of any material change in any of the foregoing.
6.2
In addition to the Departure Notice, Seller or the master of the LNG Tanker
shall send to Buyer written notices confirming the ETA of an LNG Tanker (or
updating the ETA with respect to any change in the ETA equal to or greater than
six (6) hours) including the following information (and additional information
Buyer may reasonably require):

6.2.1
one hundred and twenty (120) hours prior to the ETA specified in the notice
required by Clause C.6.1, unless the LNG Tanker’s loaded voyage is less than one
hundred and twenty (120) hours;



C-7

--------------------------------------------------------------------------------




6.2.2
ninety-six (96) hours prior to the most recently notified ETA, which notice
shall include a crew list of LNG Tanker personnel unless the LNG Tanker’s loaded
voyage is less than ninety-six (96) hours;

6.2.3
seventy-two (72) hours prior to the most recently notified ETA, which notice
shall include a crew list of LNG Tanker’s personnel if a notice was not required
to be given pursuant to Clause C.6.2.2;

6.2.4
forty-eight (48) hours prior to the most recently notified ETA, which notice
must include the following information:

(a)
a list of services the LNG Tanker has scheduled while at the Unloading Port and
the scheduled date and time of the services (such as bunkering, stores, waste
removal, or other services from another vessel alongside the LNG Tanker while at
the Unloading Port provided, however, these services are permitted and are
available in the Buyer’s Facilities and the Unloading Port); and

(b)
a visitor list for personnel boarding the LNG Tanker from the berth at the
Buyer’s Facilities;

6.2.5
twenty-four (24) hours prior to the most recently notified ETA;

6.2.6
twelve (12) hours prior to the most recently notified ETA;

6.2.7
NOR as provided in Clause C.7; and

6.2.8
notice of “Ready to Discharge” to be issued as soon as the LNG Tanker is “all
fast” at berth.

6.3
In addition to the requirements of Clause C.6.2, Seller shall give other notices
and information as may be required by Law.

C.7.    Notice of Readiness and Berthing Priority
7.1
Upon arrival of the LNG Tanker at the PBS, the master of the LNG Tanker or its
agent shall notify Buyer that such LNG Tanker is fit in every way and ready to
berth and to discharge LNG (“Notice of Readiness” or “NOR”). The master of the
LNG Tanker or its agent is entitled to tender an NOR, and Buyer shall accept
such NOR on any Day of the week and any hour of the Day. The NOR becomes
effective as follows:

7.1.1
if the LNG Tanker tenders its NOR prior to the end of the Arrival Period, then
at the later of (a) the time such LNG Tanker tenders its NOR or (b) the start of
such LNG Tanker’s Arrival Period; provided, however, that, if such LNG Tanker
tenders its NOR, berths at the Buyer’s Facilities, and initiates



C-8

--------------------------------------------------------------------------------




commencement of unloading prior to the start of its Arrival Period, then the NOR
becomes effective when the LNG Tanker is “all fast” at the berth; or
7.1.2
if the LNG Tanker tenders its NOR after the end of the Arrival Period, then at
such time (if ever) that Buyer notifies Seller pursuant to Clause C.7.3 that the
LNG Tanker may proceed to the berth.

7.2
Subject to Clause C.7.4.1, Buyer shall berth an LNG Tanker which has tendered
NOR before or during its Arrival Period promptly after Buyer determines such LNG
Tanker will not interfere with berthing and loading or unloading of any other
scheduled LNG tanker with a higher berthing priority in accordance with Clause
C.7.3 but in no event later than the end of the Arrival Period allocated to such
LNG Tanker; provided, however, that if Buyer does not berth such LNG Tanker by
the end of the Arrival Period, but berths such LNG Tanker within thirty six (36)
hours after the end of the Arrival Period, Seller’s sole recourse and remedy for
Buyer’s failure to berth the LNG Tanker by the end of the Arrival Window is
Demurrage pursuant to Clause C.10.1.1 and payment for excess boil-off pursuant
to Clause C.10.1.2. If, as of the thirty sixth (36th) hour after the end of the
Arrival Period, Buyer has not berthed the LNG Tanker, and such delay is not
attributable to a reason that would result in an extension of the Allowed
Laytime under Clause C.8.1, Buyer shall be deemed to have failed to take the
Expected Delivery Quantity of the relevant LNG Cargo and the provisions of
Section 5.2 shall apply.

7.3
Subject to (i) the rules of a Governmental Authority; (ii) the rules specified
in the Marine Terminal Manual; and (iii) decisions taken by Pilots with respect
to the berthing of LNG tankers in determining the berthing sequence, upon
receipt of Seller’s NOR, Buyer or Buyer’s Operator shall notify Seller to
proceed to berth in accordance with the following assigned berthing priority:

7.3.1
first, among those LNG tankers tendering NOR within the Arrival Period, and as
between such LNG tankers, berthing priority is to the LNG tanker whose Arrival
Period is the first to occur;

7.3.2
second, among those LNG tankers tendering NOR prior to the commencement of the
Arrival Period, and as between such LNG tankers, berthing priority is on a
“first come, first served” basis; and

7.3.3
third, among those LNG tankers tendering NOR after the end of the Arrival
Period, and as between such LNG tankers, berthing priority is on a “first come,
first served” basis.

7.4
Subject to the foregoing Clause C.7.3, Buyer shall use reasonable efforts to
berth, as soon as practicable:

7.4.1
an LNG Tanker that tenders NOR prior to the Arrival Period; provided, however,
that Buyer is not obligated to berth such LNG Tanker prior to the



C-9

--------------------------------------------------------------------------------




commencement of the Arrival Period if such berthing would affect the ability of
other LNG tankers arriving within their arrival periods to proceed to berth; and
7.4.2
an LNG Tanker that tenders NOR after the end of the Arrival Period; provided,
however, that (a) Buyer is not obligated to berth such LNG Tanker after the end
of the Arrival Period if such berthing would affect the ability of other LNG
tankers arriving within their arrival periods, or prior to the commencement of
their arrival periods, to proceed to berth, and (b) Buyer shall have no
obligation use such efforts to berth an LNG Tanker that tenders NOR more than
thirty six (36) hours after the end of its Arrival Period; provided, further,
that if, as of the thirty sixth (36th) hour after the end of the Arrival Period,
the LNG Tanker has not tendered NOR, and such delay is not attributable to (i)
Buyer or Buyer’s Operator, (ii) a Governmental Authority except where the reason
for the delay was within Seller’s, Transporter’s, the LNG Tanker’s, or the
master, crew, owner or operator of such LNG Tanker’s reasonable control, or
(iii) Force Majeure, Seller shall be deemed to have failed to make available the
Expected Delivery Quantity of the relevant LNG Cargo and the provisions of
Section 5.3 shall apply.

7.5
Notwithstanding the foregoing provisions of this Clause C.7, if Buyer, acting as
a Reasonable and Prudent Operator, determines that the berthing of the LNG
Tanker would affect the safe operations of the Buyer’s Facilities, then Buyer
may refuse to allow the LNG Tanker to proceed to berth.

7.6
If Buyer’s Operator does not follow the normal industry practice of “first come,
first served” with respect to LNG tankers, each of which arrives at the
Unloading Port not on schedule, then Buyer, in the same manner as specified in
Clauses C.10.1.1 and C.10.1.2, shall compensate Seller for Demurrage (LNG Tanker
rate per day) for the period of such delay and any excess boil-off that results
from Buyer’s Operator’s decision to allow any other LNG tanker not on schedule
to berth prior to Seller’s LNG Tanker.

C.8.    Laytime
8.1
“Allowed Laytime” shall mean the allotted unloading time as set forth in the
Confirmation Memorandum. Allowed Laytime shall be extended as reasonably
required to overcome delays in the unloading of the LNG Cargo due to any of the
following:

8.1.1
reasons attributable to Seller; the LNG Tanker; the master, crew, owner or
operator of such LNG Tanker; or any provider of Marine Services or other
services for which the LNG Tanker or Seller is responsible;

8.1.2
reasons attributable to a Governmental Authority (including Government
Authority-mandated repairs to an LNG Tanker at the berth) except where the



C-10

--------------------------------------------------------------------------------




reason for the delay was within Buyer’s or Buyer’s Operator’s reasonable
control;
8.1.3
Force Majeure;

8.1.4
nighttime transit or berthing restrictions notified by Buyer in advance of the
Arrival Period that actually delay the LNG Tanker from proceeding to berth or
berthing immediately following NOR;

8.1.5
vessel traffic within the approach channel of the Unloading Port;

8.1.6
Adverse Weather Conditions affecting Buyer’s Facilities or the Unloading Port;

8.1.7
occupancy of the berth by (a) another LNG Tanker of Seller; or (b) another LNG
tanker where that occupancy is due to reasons attributable to Force Majeure or
Adverse Weather Conditions; and

8.1.8
delays associated with limited tidal windows for the approach channels to an
Unloading Port, but solely to the extent that such tidal windows actually delay
the LNG Tanker from proceeding to berth immediately following NOR.

8.2
“Used Laytime” means the period of time, stated in hours, that begins and ends
as follows:

8.2.1
Used Laytime begins when the NOR becomes effective pursuant to Clause C.7.

8.2.2
Used Laytime ends when all discharge and return lines have been disconnected,
and the LNG Tanker’s master has received all necessary clearances to depart from
the Unloading Port.

8.2.3
Reasonable actual transit time (taking into consideration current conditions in
the approach channel of the Unloading Port and the size of the LNG Tanker)
required to move the LNG Tanker from the PBS (upon receipt of Buyer’s
authorization to proceed to berth) to “all fast” will not count as Used Laytime;
but any time following the effectiveness of NOR during which the LNG Tanker (a)
waits for Buyer or Buyer’s Operator to notify the LNG Tanker to proceed to
berth; or (b) is delayed in transit from the PBS to the berth, will count as
Used Laytime.

C.9.    Requirement to Leave Berth
9.1
Upon receiving notice to proceed to berth, an LNG Tanker shall proceed to berth
and become “all fast”, commence unloading, complete unloading, and shall use
reasonable efforts, acting as a Reasonable and Prudent Operator, to vacate the
berth promptly following disconnecting of the LNG unloading arms and emptying of
deck



C-11

--------------------------------------------------------------------------------




piping. Under limited circumstances, as detailed below, Buyer or Buyer’s
Operator is entitled to direct an LNG Tanker to leave the berth after becoming
“all fast”, prior to commencement of unloading or prior to completing unloading
and necessary pre-departure activities. In so exercising its discretion, Buyer
shall not require an LNG Tanker to vacate the berth if (i) allowing the LNG
Tanker to remain at berth will not be detrimental to the operations at the
Buyer’s Facilities (including the scheduled arrivals of other LNG tankers); or
(ii) it is not safe for the LNG Tanker to leave the berth. Prior to directing an
LNG Tanker to leave the berth, Buyer shall use reasonable efforts to allow the
LNG Tanker to remain at the berth. Subject to the foregoing sentence, if in the
opinion of Buyer’s Operator, the LNG Tanker presents an unacceptable health,
safety, environmental, or operational risk, then Buyer is entitled to direct the
LNG Tanker to vacate the berth and proceed to sea. Buyer also is entitled to
direct the LNG Tanker to vacate the berth and proceed to sea under any of the
following circumstances if the event described is caused by the action or
inaction of Seller, Transporter, or the LNG Tanker:
9.1.1
an LNG Tanker is not ready for unloading or commencement of unloading and is not
expected to unload or commence unloading within six (6) hours;

9.1.2
the unloading process is interrupted for more than six (6) hours; or

9.1.3
completion of unloading and necessary pre-departure activities of the LNG Tanker
has not been achieved nor can reasonably be expected to be achieved within the
Allowed Laytime.

9.2
If an LNG Tanker that has not been allowed to berth (or that has vacated the
berth and proceeded to sea pursuant to Clause C.9.1) is ready for unloading,
then Seller shall, if Seller desires the LNG Tanker to return to the berth,
notify Buyer by tendering an NOR (which supersedes any previous NOR), in which
case, Clauses C.7 and C.10 apply and a new Allowed Laytime shall commence.

C.10.    Unloading Delay
10.1
Except as otherwise provided in Section 5.2, the remedies provided in this
Clause C.10 are Seller’s exclusive sole and exclusive remedies for any delay by
Buyer or Buyer’s Operator in berthing and unloading an LNG Tanker. Seller shall
invoice Buyer (in accordance with Section 8.3) for any boil-off or demurrage due
pursuant to this Clause C.10, and Buyer shall pay such invoice in accordance
with Section 8.5.3.

10.1.1
If Used Laytime exceeds Allowed Laytime (as the same may be extended pursuant to
Clause C.8.1), then for the period of time that Used Laytime exceeds Allowed
Laytime, Buyer shall pay to Seller, as liquidated damages, demurrage at a daily
rate (pro-rata for any portion of a day) specified in the Confirmation
Memorandum (“Demurrage”) until the earlier of (a) the end



C-12

--------------------------------------------------------------------------------




of Used Laytime, or (b) the time at which Buyer is deemed to have failed to take
LNG pursuant to Clause C.7.2.
10.1.2
If (a) the LNG Tanker tenders its NOR prior to or during the Arrival Period and
is delayed in berthing or commencement of unloading (including a delay pending
notification by Buyer that it will not take an LNG Cargo for reasons that are
not excused pursuant to an Agreement); or if unloading is interrupted, in each
case for reasons that would not result in an extension of Allowed Laytime
pursuant to Clause C.8.1; and (b) as a result, the commencement of unloading is
delayed beyond the effective time of the NOR by an amount of time which, when
added to the amount of time of any interruptions in unloading, exceeds
twenty-four (24) hours, then Buyer shall pay to Seller an amount, on account of
excess boil-off, equal to the following: (i) the Contract Price, per MMBtu,
applicable to the relevant LNG Cargo, multiplied by (ii) the Boil-Off Rate
applicable to the LNG Cargo, as specified in the Confirmation Memorandum,
multiplied by (iii) the hours by which (A) the time between the effective time
of the NOR and (I) the commencement of unloading of such LNG Tanker (increased
by any period of time following the commencement of unloading during which
unloading has stopped) or (II) if unloading does not commence and Buyer becomes
liable to Seller pursuant to Section 5.2 with respect to such LNG Cargo then the
time at which Buyer becomes so liable, exceeds (B) twenty-four (24) hours.

10.2
If the Gross Heating Value of LNG to be made available by Seller hereunder is
higher than the specifications set forth in the Confirmation Memorandum by
reason of boil-off occurring during a delay in unloading an LNG Tanker of more
than forty eight (48) hours after the NOR is effective, and such delay is
attributable to Buyer or Buyer’s Operator then such LNG will be deemed to have
met the LNG Specifications pursuant to Section 6.1 and as set forth in the
applicable Confirmation Memorandum regarding Gross Heating Value.

C.11.    Vessel Not Ready for Unloading; Excess Berth Occupancy by Seller
11.1
The remedies provided in this Clause C.11 are Buyer’s sole and exclusive
remedies for Seller’s excess berth occupancy. Buyer shall invoice Seller as
provided in Section 8.3 for any boil-off or demurrage due pursuant to this
Clause C.11, and Seller shall pay such invoice in accordance with Section 8.5.3.

11.2
If, for reasons attributable to Seller or the LNG Tanker (i) an LNG Tanker
delays in vacating the berth after unloading ends and return lines have been
finally disconnected and the LNG Tanker is cleared by Buyer’s Operator for
departure; and (ii) as a result of the unavailability of the berth, Buyer makes
a payment to any Third Party for demurrage or for excess boil-off with respect
to another LNG tanker, then Seller shall pay to Buyer, as liquidated damages,
the demurrage and excess boil-off charges paid by Buyer with respect to the
vessels of any other supplier whose arrival at the Buyer’s Facilities is delayed
as a result of the excess berth occupancy, provided



C-13

--------------------------------------------------------------------------------




that Seller shall not be required to reimburse Buyer for any amounts based on a
demurrage rate or excess boil-off rate or price in excess of the amounts
specified in Clause C.10.1.1 and Clause C.10.1.2, as applicable.
C.12.    Tanker Operations at Berth
No LNG Tanker shall engage in or cause any repairs to be made while at berth,
other than minor housekeeping repairs that do not materially affect the
operation of such LNG Tanker, provided, however, that upon Seller’s written
notice and explanation to Buyer, an LNG Tanker may make repairs that an
applicable Governmental Authority requires for such LNG Tanker to leave berth.
C.13.    Measurement of Quantity of LNG Received from the LNG Tanker
13.1
Measurement and testing shall be conducted in accordance with Exhibit D.

13.2
Verification of accuracy of the measuring devices shall be conducted in
accordance with the following provisions.

13.2.1
Accuracy of devices used will be tested and verified at the request of either
Seller or Buyer, including the request by Seller or Buyer to verify accuracy of
its own devices. Each of Seller and Buyer are entitled to inspect at any time
the measurement devices installed by the other Party (or the Transporter) if the
other Party is notified in advance. Either Party shall notify the other Party of
tests of its measurement devices requested by other customers or suppliers, and
may notify other customers or suppliers of the tests requested by the other
Party. Testing shall be performed only when both Buyer and Seller are
represented or have received adequate advance notice thereof, using methods
recommended by the manufacturer or any other recognized method mutually agreed
to by Buyer and Seller. At the request of either Buyer or Seller, an Independent
Surveyor mutually agreed upon by Buyer and Seller shall witness and verify any
test. If, after notice, Buyer or Seller fails to have a representative present,
then the results of the test shall nevertheless be considered accurate until the
next test. Permissible tolerances shall be as defined herein or as defined in
the applicable standards referenced herein.

13.2.2
If at the time of verification a measuring instrument used for measuring the
quality or quantity of LNG being unloaded at the Unloading Port is found to
result in errors of one-half percent (0.5%) or less of the energy being
measured, then the equipment’s previous measurements shall be considered
accurate and such equipment shall be adjusted as necessary. If at the time of
verification a measuring instrument is found to result in errors of more than
one-half percent (0.5%) of the energy being measured, then the equipment’s
previous measurements shall be brought to a zero (0) difference by comparison
with calibration results for any period known definitively or agreed to have
been affected by such error, and the calculations made during said period shall
be corrected accordingly. If the period during which such



C-14

--------------------------------------------------------------------------------




error occurred is not definitively known or agreed upon, then corrections shall
be made for the energy transferred during the last half of the period elapsed
since the date of the last calibration.
13.2.3
Buyer shall bear all costs and expenses for testing and verifying Buyer’s
measurement devices, and Seller shall bear all costs and expenses for testing
and verifying Seller’s measurement devices (including, the LNG Tanker’s
measurement devices); provided, however, that if Seller or Buyer requests a test
and is not the owner of or responsible for the measurement device being tested,
then the requesting Party shall bear the expense of tests (including the cost of
the Independent Surveyor, if requested pursuant to Clause C.13.2.1) if the
inaccuracy is found to result in errors of one-half percent (0.5%) or less of
the energy being measured.

13.3
Within three (3) Days after completion of unloading of an LNG Cargo, Buyer shall
send to Seller a report of the results of the measurements performed pursuant to
Exhibit D.

13.4
Buyer and Seller shall each preserve for at least three hundred sixty-five (365)
Days the test data, charts, and other similar records relating to the equipment
referred to in Exhibit D.

13.5
Buyer and Seller shall mutually agree on the selection of the Independent
Surveyor, and each shall equally bear the fees and charges of the Independent
Surveyor, except in the circumstances described in Clause C.13.2.3.

C.14     Port and Marine Facilities Liability
14.1
Without prejudice to any liability that may arise or be imposed pursuant to the
Marine Terminal Liability Regime or other agreement referenced in Clause C.14.3,
Seller releases Buyer Group from liability to Seller incident to all Claims and
Losses, brought by any Person, for: (i) injury to, illness, or death of any
employee of Seller; or (ii) damage to or loss of any LNG Tanker, which injury,
illness, death, damage, or loss arises out of, is incident to, or results from a
Marine Incident occurring as a result of the performance or failure to perform
this Agreement by Buyer, Buyer’s Operator, or any of their respective
Affiliates, shareholders, officers, directors, employees, designees,
representatives, and agents.

14.2
Without prejudice to any liability that may arise or be imposed pursuant to the
Marine Terminal Liability Regime or other agreement referenced in Clause C.14.3,
Buyer releases Seller Group from liability to Buyer incident to all Claims and
Losses, brought by any Person for: (i) injury to, illness or death of any
employee of Buyer; or (ii) damage to or loss of any Buyer’s Facilities, which
injury, illness, death, damage, or loss arises out of, is incident to, or
results from any Marine Incident occurring as a result of the performance or
failure to perform this Agreement by



C-15

--------------------------------------------------------------------------------




Seller, any Transporter or any of their respective Affiliates, shareholders,
officers, directors, employees, designees, representatives, and agents.
14.3
Seller shall cause the master of each LNG Tanker transporting an LNG Cargo
pursuant to an Agreement to execute, or otherwise agree to be bound by, the
terms of the Marine Terminal Liability Regime (or similar document establishing
the liability relationship between the LNG Tanker and the port facilities) if:

14.3.1
(a) the Marine Terminal Liability Regime (i) is consistent with the Law (and
with marine terminal liability regimes and conditions of use typically used
elsewhere in the LNG industry), and (ii) treats Transporter in a
nondiscriminatory manner in comparison to other owners and charterers of LNG
vessels that use or transit such Unloading Port; and (b) Transporter is readily
able to obtain, on commercially reasonable terms, full P&I indemnity cover from
a P&I Club that is a member with full entry in the International Group of P&I
Clubs, and such P&I indemnity will cover all Claims and Losses pursuant to such
Marine Terminal Liability Regime in relation to delivery of LNG Cargoes at the
Unloading Port. Buyer warrants that the Marine Terminal Liability Regime for any
Unloading Port at which Buyer requests Seller to make available an LNG Cargo
will, at the time Seller makes available the LNG Cargo, meet the requirements
specified in this Clause C.14.3.1 and will not prevent Seller or Transporter
from obtaining P&I full indemnity cover as described in this Clause C.14.3.1; or

14.3.2
Buyer has provided Seller a copy of the Marine Terminal Liability Regime, as
indicated in the Confirmation Memorandum, and no material changes have been made
to the Marine Terminal Liability Regime since its delivery to Seller.

14.4
If the Marine Terminal Liability Regime at an Unloading Port to which Seller is
required to make available an LNG Cargo is inconsistent with the provisions of
this Agreement (including the requirements specified in Clause C.14.3), then (i)
the master of the relevant LNG Tanker will not be required to execute, or
otherwise be bound by, the terms of the Marine Terminal Liability Regime; and
(ii) Seller will be deemed to have “made available” the LNG Cargo at the
Unloading Port for all purposes, including with respect to the fulfillment of
Seller’s delivery obligations pursuant to Section 5.3 and with respect to
Buyer’s purchase obligations pursuant to Section 5.2.



C-16

--------------------------------------------------------------------------------





EXHIBIT D
MEASUREMENT AND TESTING PROCEDURES
D.1 -
MEASUREMENT OF QUANTITY OF LNG DELIVERED

1.1
The volume of LNG delivered from the Seller’s Facilities (in respect of an FOB
Sale) or received at the Buyer’s Facilities (in respect of an Ex-Ship Sale)
shall be measured in metric units by gauging the liquid in the tanks of each LNG
Tanker. Seller (in the case of an Ex-Ship Sale) or Buyer (in the case of an FOB
Sale) shall cause the list and trim of the LNG Tanker to be measured at the same
time as the liquid level, pressure, and temperature readings of the tanks of the
LNG Tanker are secured. Seller (in the case of an Ex-Ship Sale) or Buyer (in the
case of an FOB Sale) shall cause the first gauging to be made after the master
of the LNG Tanker has given notice of Ready to Load or Ready to Discharge (as
the case may be), cessation of Natural Gas burning, and confirmation of stoppage
of all spray pumps and compressors and shut-off of Natural Gas master valve to
the LNG Tanker’s boilers or any other Natural Gas consuming unit on the LNG
Tanker until after the second gauging (unless necessary for compliance with
environmental regulations which require the consumption of Natural Gas during
the LNG Tanker loading or unloading operations and/or upon mutual agreement of
the Parties, in which case, Natural Gas consumed during loading or unloading
shall be taken into account in the calculations pursuant to Clause D.5 of this
Exhibit D.), Seller (in the case of an Ex-Ship Sale) or Buyer (in the case of an
FOB Sale) shall cause the second gauging operation to be made immediately after
the completion of loading or unloading (and confirmation of shut-off of the
vapor manifold emergency shutdown valve and Natural Gas master valve to the LNG
Tanker’s boilers, or dual fuel machinery, or other Natural Gas consumer on the
LNG Tanker). Measurements prior to commencement of loading or unloading and
after completion of loading or unloading will be carried out based on the LNG
Tanker’s condition upon arrival at the berth (depending on whether the LNG
Tanker arrives with deck piping full or deck piping empty). As significant
volumes of LNG may remain in the LNG Tanker’s manifold and crossover, Seller (in
the case of an Ex-Ship Sale) or Buyer (in the case of an FOB Sale) shall cause
gauging to be performed with these lines in the same condition prior to
commencement of loading or unloading and again after completion of loading or
unloading. If the LNG Tanker’s manifold and crossover lines are empty (warm)
when the measurement is taken before commencement of loading or unloading, then
they will be emptied prior to the measurement following the completion of
loading or unloading. If the crossover lines are liquid-filled (cold) when the
measurement is taken before commencement of loading or unloading, then they must
remain full (cold) until the measurement is taken following the completion of
loading or unloading. Representatives of Buyer and Seller are entitled to be
present at the gaugings. If emergency shut-down testing commences when the
transfer piping is in a warm condition, such testing shall take place prior to
shut-off of the Natural Gas master valve. If emergency shut-down testing
commences while the transfer piping



D-1

--------------------------------------------------------------------------------




is in a cold condition, such testing shall take place after the LNG transfer
pumps are started.
1.2
Seller (in the case of an Ex-Ship Sale) or Buyer (in the case of an FOB Sale)
shall cause the amount of vapor returned from an LNG Tanker during loading or
sent to an LNG Tanker during unloading to be determined by calculating the
difference in the liquid volume in the tanks of the LNG Tanker at the initial
gauging compared to the final gauging and correcting it for the average
temperature and absolute pressure of the vapor in the tanks of the LNG Tanker on
final gauging. The results shall then be applied to the vapor displacement
calculation illustrated below in Clause D.5.3.

1.3
Seller (in the case of an Ex-Ship Sale) or Buyer (in the case of an FOB Sale)
shall furnish to the other Party evidence of calibration of the LNG tanks of
each LNG Tanker for volume against level by a qualified Independent Surveyor,
calibration authority, or contractor.

1.4
Seller (in the case of an Ex-Ship Sale) or Buyer (in the case of an FOB Sale)
shall ensure tank gauge tables for each LNG tank of each LNG Tanker are
available onboard such LNG Tanker. Such tank gauge tables shall include sounding
tables, correction tables for list and trim, volume corrections to tank service
temperature, density correction, and other necessary corrections, and shall
indicate volumes in Cubic Meters (expressed to the nearest thousandth), with
tank depths expressed in meters (to the nearest hundredth).

1.5
Seller (in the case of an Ex-Ship Sale) or Buyer (in the case of an FOB Sale) is
entitled to audit the other Party’s records and tables that are relevant to the
determination of the measurements and calculations referred to in this Clause
D.1, upon notice and at reasonable times.

1.6
If the LNG tanks of any LNG Tanker suffer distortion of such nature as to create
a reasonable doubt regarding the validity of the tank gauge tables described
herein (or any subsequent calibration provided for herein), then Seller (in the
case of Ex-Ship Sales) or Buyer (in the case of FOB Sales) shall cause the
recalibration of the damaged tanks, and the LNG Tanker shall not transport any
LNG Cargo until appropriate corrections are made. If mutually agreed between
Seller’s and Buyer’s representatives, then recalibration of damaged tanks can be
deferred until the next time when the damaged tanks are warmed for any reason,
and any corrections to the prior tank gauge tables shall be made from the time
the distortion occurred. If the initial time of distortion cannot be determined,
then Buyer and Seller shall mutually agree on the time period for retrospective
adjustments.

D.2 -     SELECTION OF GAUGING DEVICES
2.1
All Persons responsible for issuing and certifying the device calibrations and
gauge tables for an LNG Tanker shall be certified by the applicable Governmental
Authority and classification society rules. The devices provided for in this
Exhibit D shall be



D-2

--------------------------------------------------------------------------------




approved by Seller (in the case of an FOB Sale) or Buyer (in the case of an
Ex-Ship Sale), acting as a Reasonable and Prudent Operator, before such devices
may be used. Buyer and Seller shall mutually agree on the required degree of
accuracy of such devices (which, in any case, shall be within the permissible
tolerances defined herein and in the applicable standards referenced herein).
Before a device is used, the provider of the device shall carry out tests to
verify that the device meets the required degree of accuracy.
2.2
Each LNG tank of each LNG Tanker shall be equipped with a main and an auxiliary
liquid level-gauging device. The measurement accuracy of the main liquid level
gauging devices shall be plus or minus seven decimal five (+/- 7.5) millimeters
and of the auxiliary liquid level gauging devices shall be plus or minus ten
(+/- 10) millimeters or better. The level from the main and auxiliary gauging
devices in each LNG tank shall be logged or printed.

2.3
Each LNG Tanker shall be equipped with a list-gauging device and a trim-gauging
device. List and trim measurements shall be made using devices with accuracy of
plus zero decimal five percent (+ 0.5%) of full span, and no worse than zero
decimal zero five (0.05) degrees for list and zero decimal zero one (0.01)
meters for trim.

2.4
Each LNG tank of each LNG Tanker shall be equipped with a minimum of five pairs
of temperature-gauging devices located on or near the vertical axis of such LNG
tank. The temperature-gauging devices shall be installed at various locations
from the top to the bottom of each LNG tank. The temperatures in each LNG tank
shall be logged or printed. In the temperature range of negative one hundred and
sixty five degrees Centigrade (- 165° C) to negative one hundred and forty five
degrees Centigrade (- 145° C), the accuracy shall be plus zero decimal two
degrees Centigrade (+ 0.2° C). In the temperature range of negative one hundred
and forty five degrees Centigrade (- 145° C) to forty degrees Centigrade (+ 40°
C), the accuracy must be plus one decimal five degrees Centigrade (+ 1.5° C).

2.5
Each LNG tank of each LNG Tanker shall have one absolute pressure-gauging
device. The measurement accuracy of the pressure-gauging device shall be plus or
minus one percent (+/- 1%) of full-scale and in no case greater than plus ten (+
10) millibar. The pressure in each LNG tank shall be logged or printed.

2.6
Gauging devices shall be verified for accuracy, and any inaccuracy of a device
exceeding the permissible tolerance shall require correction of recordings and
computations in accordance with this Exhibit D. Seller (in the case of an
Ex-Ship Sale) or Buyer (in the case of an FOB Sale) shall verify the accuracy of
gauging devices by providing sufficient documentation thereof to the other Party
in each of the following circumstances: (a) if Seller (in the case of an FOB
Sale) or Buyer (in the case of an Ex-Ship Sale), acting as a Reasonable and
Prudent Operator, requests the verification due to changes in the accuracy of
custody transfer measurements related to the specific LNG Tanker in question;
(b) during each LNG Tanker dry docking; or (c) at least once every five years.



D-3

--------------------------------------------------------------------------------




D.3 -     MEASUREMENT PROCEDURES
3.1
Liquid levels in each tank shall be determined pursuant to the then current ISO
13398 Section 6.2. Measurement of the liquid level in each LNG tank of each LNG
Tanker shall be made to the nearest millimeter by using the main liquid
level-gauging device referred to in Clause D.2. Should the main device fail, the
auxiliary device shall be used. At least five (5) readings shall be made in
close succession within a span of seconds. The arithmetic average of the
readings shall be deemed the liquid level. The arithmetic average shall be
calculated to the nearest zero decimal one (0.1) millimeter and be rounded to
the nearest millimeter. The main device and the auxiliary device readings shall
be read and recorded consecutively and without interruption.

3.2
At the same time as the liquid level is measured, the temperature of the liquid
and of the vapor in the LNG Tanker shall be determined by using the
temperature-gauging devices referred to in Clause D.2. To determine the
temperature of liquid and vapor in the LNG Tanker, one (1) reading shall be
taken at each temperature-gauging device in each LNG tank. An arithmetic average
to nearest two (2) decimal places of such readings in each tank with respect to
vapor, for those readings taken of vapor, and liquid, for those readings taken
of liquid, shall be deemed the final temperature of vapor and liquid,
respectively, for such tank. The arithmetic average of all tanks with respect to
vapor and liquid temperatures rounded to the nearest zero decimal one degree
Centigrade (0.1° C). shall be the final vapor temperature and liquid temperature
in the LNG Tanker.

3.3
At the same time as the liquid level is measured, the absolute pressure in each
LNG tank shall be measured to the nearest one millibar by using the
pressure-gauging device referred to in Clause D.2. The determination of the
absolute pressure in each LNG tank of each LNG Tanker shall be made by taking
one reading of the pressure-gauging device in each LNG tank and then taking an
arithmetic average of all such readings. The arithmetic average shall be
calculated to the nearest zero decimal one (0.1) millibar and rounded to the
nearest one millibar.

3.4
As the liquid level is measured, the list and trim of the LNG Tanker shall be
measured by taking one reading from the list and trim devices. The list and trim
shall be measured to the nearest zero decimal one (0.1) degree for list and the
nearest zero decimal zero two (0.02) meter for trim (or, in each case, more
precisely if the applicable LNG Tanker is so equipped and capable).

3.5
If the measurements referred to in this Clause D.3 become impossible to perform
due to a failure of gauging devices, then alternative gauging procedures shall
be determined by mutual agreement between Buyer and Seller in consultation with
the Independent Surveyor.

3.6
The volume of LNG transferred, stated in Cubic Meters to the nearest zero
decimal zero zero one (0.001) Cubic Meter, shall be determined by (a) using the
tank gauge



D-4

--------------------------------------------------------------------------------




tables referred to in Clause D.1.4; (b) applying the volume corrections
specified in Clause D.1.4; and (c) (i) in the case of an Ex-Ship Sale, deducting
the total volume of LNG in all tanks immediately after completion of unloading
(or emptying of deck piping where required pursuant to Clause D.1.1) from the
total volume in all tanks immediately before commencement of unloading, and (ii)
in the case of an FOB Sale, deducting the total volume of LNG in all tanks
immediately before commencement of loading (or emptying of deck piping where
required pursuant to Clause D.1.1) from the total volume in all tanks
immediately after completion of loading. The volume of LNG loaded or unloaded
shall then be rounded to the nearest zero decimal one (0.1) Cubic Meter.
3.7
Natural Gas consumed by the LNG Tanker during loading or unloading shall be
taken into account in accordance with the formula in Clause D.5.3 of this
Exhibit D for the Btu calculation of the quantity of LNG loaded or unloaded.

D.4 -
DETERMINATION OF COMPOSITION OF LNG LOADED OR UNLOADED

4.1
LNG sampling during transferring shall be performed in accordance with the
protocol employed by the Loading Port or Unloading Port, as applicable, which
shall be in accordance with relevant International Standards, and may be either
continuous or discontinuous.

4.2
If any Dispute as to the accuracy of any analysis is raised, any LNG samples
collected shall be retained until Buyer and Seller mutually agree to retain it
no longer.

4.3
Tests for trace contaminants shall be performed in accordance with the
procedures utilized at the Loading Port or Unloading Port, as applicable, which
shall be in accordance with relevant International Standards.

D.5 -
DETERMINATION OF QUANTITY OF LNG LOADED OR UNLOADED

5.1
The density of LNG shall be calculated using the revised Klosek and McKinley
method and using the formulas:

capturea28.jpg [capturea28.jpg]
where:


D-5

--------------------------------------------------------------------------------




D =
the density to four (4) significant figures of the LNG unloaded, stated in
kilograms per Cubic Meter at temperature TL;

Xi =
the mol fraction, to the nearest fourth (4th) decimal place, of component i from
the composition obtained pursuant to Clause D.4;

Mi =
the molecular weight of component i as specified in the then current GPA
Publication 2145 (Physical Constants);

Vi =
the molar volume, to the nearest sixth (6th) decimal place, of component i,
stated in Cubic Meters per kilo mol at temperature TL and obtained by linear
interpolation of the data specified in the then current National Bureau of
Standards Interagency Report 77-867;

Xm =
the mol fraction, to the nearest fourth (4th) decimal place, of methane from the
composition obtained pursuant to Clause D.4;

Xn =
the mol fraction, to the nearest fourth (4th) decimal place, of nitrogen from
the composition obtained pursuant to Clause D.4;

K1 =
the volume correction factor derived from the values specified in the then
current National Bureau of Standards Interagency Report 77-867; and

K2 =
the volume correction factor derived from the values specified in the then
current National Bureau of Standards Interagency Report 77-867.

5.2
The Heating Value (mass basis) of LNG, stated in Btu per lbm, shall be
calculated by use of the formula:

capturea29.jpg [capturea29.jpg]
where:
P =
Heating Value of LNG, stated in Btu per lbm;

Hi =
Heating Value of component i, stated in Btu per lbm as specified in the then
current GPA Publication 2145 (Physical Constants);

Xi =
the mol fraction, to the nearest fourth (4th) decimal place, of component i from
the composition obtained pursuant to Clause D.4; and

Mi =
the molecular weight of component i as specified in the then current GPA
Publication 2145 (Physical Constants).

The Heating Value (volume basis) shall be calculated by use of the formula:


D-6

--------------------------------------------------------------------------------




capturea30.jpg [capturea30.jpg]
where:
Hv =
the Heating Value, stated in Btu per cubic foot;

Xi =
the mol fraction, to the nearest fourth (4th) decimal place, of component i from
the composition obtained pursuant to Clause D.4; and

Hvi =
the Heating Value of component i, stated in Btu per cubic foot, as specified in
the then current GPA Publication 2145 (Physical Constants).

5.3
The quantity of energy loaded or unloaded shall be computed using the following
formula and applying the method of rounding specified in Clause D.5.4:

capturea31.jpg [capturea31.jpg]
where:
Q =
the quantity of LNG loaded or unloaded (as the case may be), stated in Btu;

V =
the volume of the LNG loaded or unloaded (as the case may be), stated in Cubic
Meters, obtained pursuant to Clause D.3;

D =
the density of the LNG, stated in kilograms per Cubic Meter, as calculated
pursuant to this Clause D.5;

P =
the Heating Value of the LNG, stated in Btu per lbm, as calculated pursuant to
this Clause D.5; and

QR =
the Quantity of the vapor, stated in Btu, which displaced the volume of the LNG
loaded or unloaded. QR shall be computed by use of the following formula:

where:
capturea32.jpg [capturea32.jpg]
TV =
the average temperature of the vapor in the tanks of the LNG Tanker after
completion of loading or unloading (as the case may be), stated in degrees
Centigrade to the nearest zero decimal one (0.1) degree C;



D-7

--------------------------------------------------------------------------------




Pa =
the absolute pressure of the vapor in the tanks of the LNG Tanker after
completion of loading or unloading (as the case may be), stated in kPa; and

HVvapor =the Heating Value of the vapor (assumed to be methane), stated in Btu
per cubic foot at Standard Conditions (sixty degrees Fahrenheit (60º F), one
four decimal six nine six (14.696) psia and equivalent to one five decimal six
zero degrees Centigrade (15.60º C) and one zero one decimal three two five
(101.325) kPa pursuant to the then current GPA 2145-03. HV vapor shall be one
thousand ten (1010) Btu per cubic foot.
      QBOG
=    the quantity of boil-off gas in Btu consumed by the LNG Tanker during
loading or unloading, calculated as follows:

QBOG = (V2 x HVf) x 2.2046
where:
V2
=    the quantity of Natural Gas consumed by the LNG Tanker during loading or
unloading (as calculated pursuant to the below formula), stated in kg and
rounded to the nearest kg; and

HVf
=    the heating value of the Natural Gas consumed (assumed 100% methane) stated
in Btu per pound mass at Standard Conditions (sixty degrees Fahrenheit (60º F),
one four decimal six nine six (14.696) psia and equivalent to one five decimal
six zero degrees Centigrade (15.60º C) and one zero one decimal three two five
(101.325) kPa pursuant to the then current GPA 2145-03 where heating value of
methane (fuel as ideal gas) shall be twenty three thousand eight hundred ninety
two (23892) Btu per pound mass.

Quantity of Natural Gas Consumed by LNG Tanker (V2):
The quantity of Natural Gas consumed by the LNG Tanker during loading or
unloading shall be computed by taking the initial and the final reading of
Natural Gas Consumption Meter on board the LNG Tanker (i.e. final reading of
Natural Gas Consumption Meter after completion of loading or unloading minus
initial reading of Natural Gas Consumption Meter before the start of loading or
unloading) and is calculated by using the following formula:
V2    =    Vf – Vi
where:
V2
=    the quantity of Natural Gas consumed by the LNG Tanker during loading or
unloading, stated in kg;

Vf
=    the reading of Natural Gas Consumption Meter on board the LNG Tanker after
the completion of loading or unloading, stated in kg; and



D-8

--------------------------------------------------------------------------------




Vi
=    the reading of Natural Gas Consumption Meter on board the LNG Tanker before
the start of loading or unloading, stated in kg.

5.4
Rounding

If the first of the figures to be discarded is five or more, then the last of
the figures to be retained shall be increased by one. If the first of the
figures to be discarded is four or less, then the last of the figures to be
retained shall be unaltered. For the purpose of rounding to a zero, the last of
the figures to be retained shall have the same value as a ten (10).
5.5
The following conversions shall be used:

2.2046 lbm = 1 kg; 35.31467 cubic feet = 1 Cubic Meter.
D.6 -     FAILURE OF METERS
If a meter is out of service or registering inaccurately, then the volume of LNG
loaded or unloaded at the Delivery Point shall be estimated
6.1
by using the registration of any check meter or meters if installed and
accurately registering, or in the absence thereof;

6.2
by correcting the error, if such error is ascertainable by calibration, test, or
mathematical calculation; or

6.3
if the methods specified in Sections 6.1 or 6.2 are not available, then by
estimating the quantity of LNG loaded or unloaded by another agreed method.



D-9

--------------------------------------------------------------------------------





EXHIBIT E
FORM OF EXCESS LNG SPA
[See attached.]


Exhibit E to Equity Capital Contribution Agreement

--------------------------------------------------------------------------------




Final version





--------------------------------------------------------------------------------

EXCESS LNG SALE AND PURCHASE AGREEMENT
by and between DRIFTWOOD LNG LLC
(Seller)
and
TELLURIAN TRADING UK LTD.
(Buyer)
dated as of [___________] [●], 2019

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
1.
Definitions and Interpretation
1
 
1.1
Definitions
1
 
1.2
Interpretation
17
 
1.3
Replacement of Rates and Indices No Longer Available
18
2.
Approvals
19
 
2.1
Approvals
19
 
2.2
Change in Export Laws
20
3.
Subject Matter
20
 
3.1
Sale and Purchase of LNG
20
4.
Term
21
 
4.1
Term
21
 
4.2
Date of Substantial Completion
22
 
4.3
Date of Full Operations
22
 
4.4
Contract Year
22
5.
Quantities
23
 
5.1
ACQ
23
 
5.2
Adjusted Annual Contract Quantity
24
 
5.3
Seasonal Deliveries
24
 
5.4
Round-Down Quantities
25
 
5.5
[reserved]
25
 
5.6
Seller’s Delivery Obligation
25
 
5.7
Buyer’s Purchase Obligation
27
 
5.8
Buyer’s Right to Suspend Deliveries
29
6.
Delivery Point, Title and Risk, Destination
30
 
6.1
Delivery Point
30
 
6.2
Title and Risk
30
 
6.3
Destination
30
7.
Transportation and Loading
30
 
7.1
Transportation by Buyer
30
 
7.2
Driftwood LNG Terminal
30
 
7.3
Compatibility of the Driftwood LNG Terminal with LNG Tankers
32
 
7.4
Buyer Inspection Rights in Respect of the Driftwood LNG Terminal
33
 
7.5
LNG Tankers
34
 
7.6
LNG Tanker Inspections; LNG Tanker Vetting Procedures; Right to Reject LNG
Tanker
37
 
7.7
Port Liability Agreement
38
 
7.8
Driftwood Marine Operations Manual
40
 
7.9
Loading of LNG Tankers
40



    i

--------------------------------------------------------------------------------





 
7.10
Notice of Readiness
42
 
7.11
Berthing Assignment
42
 
7.12
Berth Laytime
44
 
7.13
LNG Tanker Not Ready for LNG Loading; Excess Laytime
46
 
7.14
LNG Loadings at the Driftwood LNG Terminal
48
 
7.15
Cooperation
48
 
7.16
Cool-Down of LNG Tankers
49
 
7.17
Gas-Up of LNG Tankers
50
8.
Annual Delivery Program
52
 
8.1
Programming Information
52
 
8.2
Determination of Annual Delivery Program
53
 
8.3
Changes to Annual Delivery Program
55
 
8.4
Ninety Day Schedule
56
9.
Transfer Price; Uniform LNG SPAs
56
 
9.1
Provisional Transfer Price
56
 
9.2
Final Transfer Price
57
 
9.3
Uniform LNG SPAs
57
10.
Invoicing and Payment
58
 
10.1
Invoices
58
 
10.2
Payment
60
 
10.3
Disputed Invoice
61
 
10.4
Delay in Payment
62
 
10.5
Audit Rights
62
11.
Taxes
63
 
11.1
Responsibility
63
 
11.2
Seller Taxes
63
 
11.3
Buyer Taxes
63
 
11.4
Withholding Taxes
64
 
11.5
Transfer Taxes
64
 
11.6
Mitigation and Cooperation
65
 
11.7
Refunds
65
12.
Quality
65
 
12.1
Specification
66
 
12.2
Determining LNG Specifications
66
 
12.3
Off-Specification LNG
66
13.
Measurements and Tests
69
 
13.1
LNG Measurement and Tests
69
 
13.2
Parties to Supply Devices
69
 
13.3
Selection of Devices
69
 
13.4
Tank Gauge Tables of LNG Tanker
69



    ii

--------------------------------------------------------------------------------





 
13.5
Gauging and Measuring LNG Volumes Loaded
69
 
13.6
Samples for Quality Analysis
70
 
13.7
Quality Analysis
70
 
13.8
Operating Procedures
70
 
13.9
MMBtu Quantity Delivered
70
 
13.10
Verification of Accuracy and Correction for Error
70
 
13.11
Costs and Expenses
71
14.
Force Majeure
71
 
14.1
Force Manure
71
 
14.2
Limitations on Force Majeure
72
 
14.3
Notification
74
 
14.4
Measures
81
 
14.5
No Extension of Term
75
 
14.6
Settlement of Industrial Disturbances
75
15.
Liabilities and Indemnification
75
 
15.1
General
75
 
15.2
Limitations on Liability
76
 
15.3
Buyer’s Credit; Credit Support
78
 
15.4
Third Party Liability
79
 
15.5
Seller’s Insurance
80
 
15.6
Buyer’s Insurance
80
16.
Safety
81
 
16.1
General
81
 
16.2
Third Parties
81
17.
Exchange of Information
81
18.
Confidentiality
81
 
18.1
Duty of Confidentiality
81
 
18.2
Permitted Disclosures
82
 
18.3
Confidential Information Remedy
84
 
18.4
Duration of Confidentiality
84
19.
Default and Termination
84
 
19.1
Right to Suspend Performance
84
 
19.2
Elective Termination
85
 
19.3
Rights Accrued Prior to Termination
87
 
19.4
Liability in Connection with Certain Termination Rights
87
 
19.5
Final Reconciliation
87
 
19.6
Survival
88
20.
Dispute Resolution and Governing Law
88
 
20.1
Dispute Resolution
88
 
20.2
Expert Determination
91



    iii

--------------------------------------------------------------------------------





 
20.3
Governing Law
92
 
20.4
Immunity
92
21.
Successors; Assignments
93
 
21.1
Successors
93
 
21.2
Assignment by Buyer
93
 
21.3
Assignment by Seller
94
 
21.4
Seller Financing
94
22.
Contract Language
96
23.
Miscellaneous
96
 
23.1
Disclaimer of Agency
96
 
23.2
Entire Agreement
96
 
23.3
Third Party Beneficiaries
96
 
23.4
Amendments and Waiver
97
 
23.5
Exclusion
97
 
23.6
Further Assurances
97
 
23.7
Severability
97
24.
Notices
97
 
24.1
Form of Notice
97
 
24.2
Electronic Transmission
98
25.
Trade Law Compliance
98
 
25.1
Trade Law Compliance
98
 
25.2
Compliance with Law
100
 
25.3
Commercial Activities
100
 
25.4
Records
100
 
25.5
Representation and Warranty
101
 
25.6
Buyer Indemnity
101
 
 
 
 
Exhibit A
Measurements
 



    iv

--------------------------------------------------------------------------------





EXCESS LNG SALE AND PURCHASE AGREEMENT
THIS EXCESS LNG SALE AND PURCHASE AGREEMENT (“Agreement”) is made and entered
into as of [____] 2019 (the “Effective Date”), by and between Driftwood LNG LLC,
a Delaware limited liability company whose principal place of business is
located at 1201 Louisiana St., Suite 3100, Houston, TX 77002, United States of
America (“Seller”), and Tellurian Trading UK Ltd., a corporation incorporated
under the laws of England and Wales whose principal place of business is located
at 7 Clarges Street, London W1J 8AE (UK) (“Buyer”). Buyer and Seller are each
referred to herein as a “Party” and collectively as the “Parties”.
Recitals
(1)
Seller is developing a liquefied natural gas (“LNG”) liquefaction terminal on
the Calcasieu River, south of Lake Charles, Louisiana;

(2)
On or about the Effective Date, Buyer or Buyer’s Affiliate has entered into an
equity capital contribution agreement with Seller’s Affiliate, Driftwood
Holdings LP, a Delaware limited partnership (the “Partnership”);

(3)
Buyer desires to be engaged in the purchase of LNG at Seller’s liquefaction
terminal and transportation of such LNG to one or more Discharge Terminals; and

(4)
Seller and Buyer desire to execute this definitive agreement setting out the
Parties’ respective rights and obligations in relation to the sale and purchase
of excess LNG quantities.

It is agreed:

1.
Definitions and Interpretation


1.1
Definitions

The words and expressions below shall, unless the context otherwise requires,
have the meanings respectively assigned to them:
AAA:
as defined in Section 20.1.2;
Acceptable Credit Rating:
two (2) Credit Ratings that are each equal to or better than the following: (i)
Baa3 by Moody’s Investors Service, Inc., (ii) BBB- by Standard & Poor’s Rating
Services, a division of McGraw-Hill Companies, (iii) BBB- by Fitch Ratings,
Inc., or (iv) any comparable Credit Ratings by any other nationally recognized
statistical rating organizations registered with the U.S. Securities and
Exchange Commission, including any successors to Moody’s Investors Service,
Inc., Standard & Poor’s Rating Services, or Fitch Ratings, Inc.;



    1

--------------------------------------------------------------------------------




Acceptable Guarantor:
an Affiliate of Assignee Buyer that has an Acceptable Credit Rating;
ACQ:
as defined in Section 5.1.1;
Actual Laytime:
as defined in Section 7.12.2;
Adjusted Annual Contract
Quantity or AACQ:
as defined in Section 5.2;
Adverse Weather Conditions:
weather or sea conditions actually experienced or reasonably forecasted at or
near the Driftwood LNG Terminal that are sufficiently severe: (i) to prevent an
LNG Tanker from proceeding to berth, or loading or departing from berth, in
accordance with one or more of the following: (a) regulations published by a
Governmental Authority; (b) an Approval; or (c) an order of a Pilot; (ii) to
cause an actual determination by the master of an LNG Tanker that it is unsafe
for such LNG Tanker to berth, load, or depart from berth; or (iii) to prevent or
severely limit the production of LNG at the Driftwood LNG Terminal;
Affiliate:
with respect to any Person, any other Person that, directly or indirectly
through one or more intermediaries controls, is controlled by or is under common
control with such Person; for purposes of this definition, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”) means the direct or indirect ownership of fifty percent (50%) or more of
the voting rights in a Person or the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise; for purposes of this Agreement, (i) Seller, the Partnership and all
Seller Affiliates that are wholly-owned by the Partnership shall be deemed not
to be Affiliates of Buyer, (ii) Buyer, its ultimate parent company, and all
Buyer Affiliates that are wholly-owned by the same ultimate parent company shall
be deemed not to be Affiliates of Seller, (iii) references to Affiliates of the
Partnership shall only include Affiliates that are subsidiaries of the
Partnership, and (iv) Tellurian Inc. and its wholly-owned Affiliates shall be
deemed not to be Affiliates of the Partnership or its wholly-owned Affiliates,
and vice versa;



    2

--------------------------------------------------------------------------------




Agreement:
this agreement, including the Exhibits hereto, as the same may be amended,
modified or replaced from time to time;
Allotted Laytime:
as defined in Section 7.12.1;
Allowed Laytime:
as defined in Section 7.13.2(a);
Annual Delivery Program or ADP:
as defined in Section 8.2.3;
Anti-Corruption Law:
any of the U.S. Foreign Corrupt Practices Act, the OECD convention on
anti-bribery, the U.K. Bribery Act of 2010, E.U. and E.U. member country
anti-bribery and corruption laws, and any other corruption or similar statute,
regulation, order or convention binding on the applicable Person, as each may be
amended from time to time, and including any implementing regulations
promulgated pursuant thereto;
Applicable Laws:
in relation to matters covered by this Agreement, all applicable laws, statutes,
rules, regulations, ordinances, codes, standards and rules of common law, and
judgments, decisions, interpretations, orders, directives, injunctions, writs,
decrees, stipulations, or awards of any applicable Governmental Authority or
duly authorized official, court or arbitrator thereof, in each case, now
existing or which may be enacted or issued after the Effective Date;
Approvals:
any and all permits (including work permits), franchises, authorizations,
approvals, grants, licenses, visas, waivers, exemptions, consents, permissions,
registrations, decrees, privileges, variances, validations, confirmations or
orders granted by or filed with any Governmental Authority, including the Export
Authorizations;
Assignee Buyer:
as defined in Section 15.3.2;



    3

--------------------------------------------------------------------------------




Bankruptcy Event:
with respect to any Person: (i) such Person’s suspension of payment of, or
request to any court for a moratorium on payment of, all or a substantial part
of such Person’s debts, (ii) such Person’s making of a general assignment,
compromise or any composition with or for the benefit of its creditors except to
the extent otherwise permitted by Section 21, (iii) any petition or filing under
the bankruptcy or other insolvency laws of any jurisdiction, or consent by
answer by such Person to the filing against it, seeking relief or reorganization
or arrangement (by way of voluntary arrangement, scheme of arrangement or
otherwise) or any other similar petition or filing in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iv) any order or filing
under the laws of any jurisdiction seeking the winding up, bankruptcy,
liquidation, dissolution, custodianship or administration of such Person or any
substantial part of such Person’s property, (v) any order under the bankruptcy
or insolvency laws of any jurisdiction: (a) constituting an order for relief
with respect to such Person; (b) approving a petition for relief or
reorganization or any other petition in bankruptcy or insolvency law with
respect to such Person; or (c) approving any petition filed in bankruptcy or
insolvency law against such Person, or (vi) the appointment of a liquidator,
receiver, administrative receiver, administrator, compulsory manager or other
similar officer in respect of such Person or any substantial part of such
Person’s property;
Btu:
the amount of heat equal to one thousand fifty-five decimal zero five six
(1,055.056) Joules;
Business Day:
any Day (other than Saturdays, Sundays and national holidays in the United
States of America) on which commercial banks are normally open to conduct
business in London, England and the United States of America;
Buyer:
as defined in the Preamble;
Buyer Taxes:
as defined in Section 11.3;
Cargo DoP Payment:
as defined in Section 5.6.2;
Cargo DoP Quantity:
as defined in Section 5.6.2;
Cargo Shortfall Payment:
as defined in Section 5.7.3;
Cargo Shortfall Quantity:
as defined in Section 5.7.2;



    4

--------------------------------------------------------------------------------




Claim:
all claims, demands, legal proceedings, or actions that may exist, arise, or be
threatened currently or in the future at any time following the Effective Date,
whether or not of a type contemplated by any Party, and whether based on
federal, state, local, statutory or common law or any other Applicable Law;
Class A Additional Issuance Notice:
any notice pursuant to the Partnership Agreement requesting funding in respect
of the construction of the Phase 1 Project or related Partnership expenses or
for general Partnership matters other than the construction of the Phase 2
Project or Phase 3 Project and related Partnership expenses;
Class A Units:
interests in the Partnership denoted as “Class A Units” under the Partnership
Agreement;
Composite ADP:
as defined in Section 8.2.4;
Composite Ninety Day Schedule:
as defined in Section 8.4.2;
Confidential Information:
as defined in Section 18.1;
Connecting Pipeline:
HGAP, the Driftwood Pipeline and any pipeline as may be directly interconnected
to the Driftwood LNG Terminal;
Contract Year:
as defined in Section 4.4;
Credit Rating:
a credit rating in respect of the senior, unsecured, long-term debt (not
supported by third-party credit enhancement) of a Person;
CY:
as defined in Section 5.1.1;
Date of Full Operations:
as defined in Section 4.3.1;
Date of Substantial Completion:
as defined in Section 4.2.1;
Day:
a period of twenty-four (24) consecutive hours starting at 00:00 hours local
time in Calcasieu Parish, Louisiana;
De-Bottlenecking:
“de-bottlenecking” enhancements or modifications in respect of a Phase Project
(including a Plant) with the intention of enhancing the overall production
capacity of the Driftwood LNG Terminal relative to the Tested Capacity of the
Driftwood LNG Terminal prior to the implementation of such enhancements or
modifications; provided, however, that De-Bottlenecking shall not include (a)
any construction within the scope of an EPC Contract, or (b) any ordinary course
maintenance or general upkeep designed to maintain or re-establish the
previously-established Tested Capacity of the Driftwood LNG Terminal;
De-Bottlenecking Contributions:
as defined in the Partnership Agreement;



    5

--------------------------------------------------------------------------------




De-Bottlenecking Total Quantity:
the total quantity of LNG (in MMBtu) available for scheduling by LNG buyers in
connection with a De-Bottlenecking project, which shall be calculated as (a)
prior to determining the Tested Capacity of the Driftwood LNG Terminal following
the completion of such De-Bottlenecking project, Seller’s good faith estimate of
such quantity, and (b) at all times following such Tested Capacity
determination, the difference between such Tested Capacity determination and the
Tested Capacity of the Driftwood LNG Terminal prior to the completion of such
De-Bottlenecking project;
Delivery Point:
as defined in Section 6.1;
Delivery Window:
a twenty-four (24) hour period starting at 6:00 a.m. Central Time on a specified
Day and ending twenty-four (24) consecutive hours thereafter that is allocated
to Buyer under the ADP or Ninety Day Schedule, as applicable;
Demurrage Event:
as defined in Section 7.12.3;
Demurrage Rate:
as defined in Section 7.12.3;
Direct Agreement:
as defined in Section 21.4.2;
Discharge Terminal:
with respect to each cargo of LNG taken or scheduled to be taken by Buyer
pursuant to this Agreement, the facilities intended by Buyer to be utilized for
the unloading, reception, discharge, storage, treatment (if necessary), and
regasification of the LNG and the processing and send-out of Gas or regasified
LNG, and other relevant infrastructure, including marine facilities (such as
breakwaters and tugs) for the safe passage to berth of LNG Tankers, terminal
facilities for the berthing and discharging of LNG Tankers, LNG storage tanks
and the regasification plant;
Dispute:
any dispute or difference of whatsoever nature arising under, out of, in
connection with or in relation (in any manner whatsoever) to this Agreement or
the subject matter of this Agreement, including (a) any dispute or difference
concerning the initial or continuing existence of this Agreement or any
provision of it, or as to whether this Agreement or any provision of it is
invalid, illegal or unenforceable (whether initially or otherwise); or (b) any
dispute or claim which is ancillary or connected, in each case in any manner
whatsoever, to the foregoing;



    6

--------------------------------------------------------------------------------




Driftwood LNG Terminal:
the facilities that Seller intends to construct, own and operate (or have
operated on its behalf) in Calcasieu Parish, Louisiana, on the Calcasieu River,
including the Gas pretreatment and processing facilities, liquefaction facility,
storage tanks, utilities, terminal facilities, and associated port and marine
facilities, and all other related facilities both inside and outside the LNG
plant, inclusive of all Plants;
Driftwood Marine Operations Manual:
as defined in Section 7.8;
Driftwood Pipeline:
that certain Gas pipeline that Driftwood LNG Pipeline LLC intends to construct,
own and operate (or have operated on its behalf), and which will interconnect
the Driftwood LNG Terminal with other Gas pipelines in Louisiana;
Driftwood Project:
the Phase 1 Project, Phase 2 Project and Phase 3 Project, collectively;
Effective Date:
as defined in the Preamble;
Electronic Transmission:
any form of communication, not directly involving the physical transmission of
paper, that creates a record that may be retained, retrieved and reviewed by a
recipient thereof, and that may be directly reproduced in paper form by such a
recipient through an automated process;
EPC Contract:
each of the Phase 1 EPC Contract, Phase 2 EPC Contract, Phase 3 EPC Contract and
Phase 4 EPC Contract;
ETA:
with respect to an LNG Tanker, the estimated time of arrival of such LNG Tanker
at the PBS;
Excess Boil-Off Event:
as defined in Section 7.12.4;
Excluded Terms:
as defined in Section 9.3;
Expert:
a Person agreed upon or appointed in accordance with Section 20.2.1;
Export Authorizations:
as defined in Section 2.1;
Export Control and Sanctions Laws:
export control and sanctions laws and regulations of the United States of
America, including the Export Administration Regulations, 15 C.F.R. Parts 730 et
seq., and economic sanctions administered by the U.S. Department of the
Treasury, Office of Foreign Assets Control (OFAC), 31 C.F.R. Part 500 et seq.;
Estimated Monthly LNG Margin:
as defined in Section 9.1;
Facilities Charge:
as defined in Section 9.1;
Final Contract Year:
as defined in Section 4.4(b);



    7

--------------------------------------------------------------------------------




Final Coverage Amount:
as defined in Section 9.2;
Final Debt Service Costs:
as defined in Section 9.2;
Final Invoice:
as defined in Section 10.1.8(b);
Final Net Gas Costs:
as defined in Section 9.2;
Final Transfer Price:
as defined in Section 9.2;
First Contract Year:
as defined in Section 4.4(a);
Force Majeure:
as defined in Section 14.1;
FTA Export Authorization:
an order from the Office of Fossil Energy of the U.S. Department of Energy
granting to Seller or any other Person acting as agent on behalf of Seller the
authorization to export LNG delivered pursuant to this Agreement by vessel from
the Driftwood LNG Terminal to countries that have entered into a free trade
agreement with the United States of America requiring the national treatment for
trade in natural gas for a specific term, as the same may be supplemented,
amended, modified, changed, superseded or replaced from time to time;
Full Operations:
as defined in Section 4.3.2;
Gas:
any hydrocarbon or mixture of hydrocarbons consisting predominantly of methane
that is in a gaseous state;
General Partner:
Driftwood GP Holdings LLC, a Delaware limited liability company, in its capacity
as the general partner of the Partnership, or any successor thereto;
General Partner LLC Agreement:
that certain Second Amended and Restated Limited Liability Company Agreement of
the General Partner dated on or about the Effective Date, as the same may be
amended or restated from time to time;



    8

--------------------------------------------------------------------------------




Governmental Authority:
any national, regional, state, or local government, or any subdivision, agency,
commission or authority thereof (including any maritime authorities, port
authority or any quasi-governmental agency), having jurisdiction over a Party
(or any Affiliate or direct or indirect owner thereof), a Connecting Pipeline,
Gas in a Connecting Pipeline or the Driftwood LNG Terminal, the Driftwood LNG
Terminal, LNG in the Driftwood LNG Terminal, an LNG Tanker, LNG or Gas in an LNG
Tanker, a Transporter, the last disembarkation port of an LNG Tanker, a
Discharge Terminal, or any Gas pipeline which interconnects with a Connecting
Pipeline and which transports Gas to or from a Connecting Pipeline, as the case
may be, and acting within its legal authority;
Gross Heating Value:
the quantity of heat expressed in Btu produced by the complete combustion in air
of one (1) cubic foot of anhydrous gas, at a temperature of sixty (60) degrees
Fahrenheit and at an absolute pressure of fourteen decimal six nine six (14.696)
pounds per square inch, with the air at the same temperature and pressure as the
gas, after cooling the products of the combustion to the initial temperature of
the gas and air, and after condensation of the water formed by combustion;
Guarantor:
any Acceptable Guarantor executing a Guaranty for delivery to Seller hereunder
to the extent required hereunder;
Guaranty:
an irrevocable payment guaranty, in a form reasonably acceptable to Seller,
which is executed by a Guarantor in favor of Seller;
HGAP:
that certain Gas pipeline that Haynesville Global Access Pipeline LLC intends to
construct, own and operate (or have operated on its behalf);
HH:
as defined in Section 9.1;
ICC:
as defined in Section 20.2.1;
Indemnified Party:
as defined in Section 15.4(a);
Indemnifying Party:
as defined in Section 15.4(a);



    9

--------------------------------------------------------------------------------




International LNG Terminal Standards:
to the extent not inconsistent with the express requirements of this Agreement,
the international standards and practices applicable to the design,
construction, equipment, operation or maintenance of LNG liquefaction terminals,
established by the following (such standards to apply in the following order of
priority): (i) a Governmental Authority having jurisdiction over the Driftwood
LNG Terminal, Seller, or Seller’s operator; (ii) the Society of International
Gas Tanker and Terminal Operators (to the extent applicable); (iii) the Oil
Companies International Marine Forum (OCIMF) (to the extent applicable) and (iv)
any other internationally recognized non-governmental agency or organization
with whose standards and practices it is customary for Reasonable and Prudent
Operators of LNG liquefaction terminals, to comply, provided, however, that in
the event of a conflict between any of the priorities noted above, the priority
with the lowest roman numeral noted above shall prevail;
International LNG Vessel Standards:
the standards and practices from time to time in force applicable to the
ownership, design, equipment, operation or maintenance of LNG vessels
established by: (i) a Governmental Authority having jurisdiction over the LNG
vessel in the Loading Port; (ii) the International Maritime Organization (IMO);
(iii) the classification society of the LNG vessel, provided such classification
society is a member of the International Association of Classification Societies
Ltd. (IACS); (iv) the Oil Companies International Marine Forum (OCIMF); (v) the
Society of International Gas Tanker and Terminal Operators (SIGTTO); and (vi)
any other internationally recognized agency or non-governmental organization
with whose standards and practices it is customary for Reasonable and Prudent
Operators of LNG vessels similar to those applicable to this Agreement, to
comply, provided, however, that in the event of a conflict between any of the
priorities noted above, the priority with the lowest roman numeral noted above
shall prevail;
International Standards:
(i) with respect to Buyer, the International LNG Vessel Standards; (ii) with
respect to Seller, the International LNG Terminal Standards;
In-Transit Final Notice:
as defined in Section 7.9.3(d);



    10

--------------------------------------------------------------------------------




In-Transit First Notice:
as defined in Section 7.9.2;
In-Transit Fourth Notice:
as defined in Section 7.9.3(c);
In-Transit Second Notice:
as defined in Section 7.9.3(a);
In-Transit Third Notice:
as defined in Section 7.9.3(b);
Lender:
any Person, other than a shareholder of either Party, duly authorized in its
principal place of business to lend monies, to finance or to provide financial
support in any form in respect of the Driftwood LNG Terminal or any other
facilities under development by Seller or its Affiliates, including any
commercial bank, export credit agency, funding agency, bondholder, institutional
investor, insurance company, underwriter, or similar institution in relation to
the provision of finance or financial support;
Lenders’ Agent:
as defined in Section 21.4.1;
LIBOR:
the rate per annum equal to the London Interbank Offer Rate as administered by
ICE Benchmark Administration Limited (or any Person which takes over the
administration of that rate) for three (3) month deposits in USD as published at
or about 11:00 a.m. London time on any London Banking Day;
Limited Partner:
each Person identified as a “Limited Partner” on Schedule 1 of the Partnership
Agreement and any other Person admitted to the Partnership as a Limited Partner
in accordance with the terms of the Partnership Agreement, in each case, to the
extent such Person holds units in the Partnership;
LNG:
Gas in a liquid state at or below its point of boiling and at or near
atmospheric pressure;
LNG Marketing Agreement:
that certain LNG marketing agreement, dated on or before the Effective Date,
entered into by the Parties;
LNG Tanker(s):
an ocean-going vessel suitable for transporting LNG which complies with the
requirements of this Agreement and which Buyer uses or causes to be used, or
intends to use or to be used, in connection with this Agreement;
Loading Port:
the port where the Driftwood LNG Terminal is located, or the port at an
alternate supply source pursuant to Section 3.1.2;
London Banking Day:
any Day (other than Saturdays, Sundays and national holidays in London, England)
on which banks are normally open to conduct business in London, England;



    11

--------------------------------------------------------------------------------




Loss:
any and all losses, liabilities, damages, costs, judgments, settlements and
expenses (whether or not resulting from Claims by Third Parties), including
interest and penalties with respect thereto and reasonable attorneys’ and
accountants’ fees and expenses;
Made Available Quantity:
as defined in Section 9.2;
Measurement Dispute:
as defined in Section 20.2.1;
Mitigation Sale:
as defined in Section 5.7.5;
Mitigation Sale Payment:
as defined in Section 5.7.6;
MMBtu:
one million (1,000,000) Btus;
Month:
each period of time which starts at 00:00 local time in Lake Charles, Louisiana,
on the first Day of each calendar month and ends at 24:00 local time in Lake
Charles, Louisiana, on the last Day of the same calendar month;
Month M:
as defined in Section 9.1;
MTPA:
million tonnes per annum;
Ninety Day Schedule:
as defined in Section 8.4.1;
Non-FTA Export Authorization:
an order from the Office of Fossil Energy of the U.S. Department of Energy
granting to Seller or any other Person acting as agent on behalf of Seller the
authorization to export LNG delivered pursuant to this Agreement by vessel from
the Driftwood LNG Terminal to countries that have not entered into a free trade
agreement with the United States of America requiring the national treatment for
trade in natural gas, which currently has or in the future develops the capacity
to import LNG, and with which trade is not prohibited by United States of
America law or policy, for a specific term, as the same may be supplemented,
amended, modified, changed, superseded or replaced from time to time;
Notice of Readiness or NOR:
the notice of readiness issued by the master of an LNG Tanker or its agent in
accordance with Section 7.10.1;
Off-Spec LNG:
as defined in Section 12.3.1;
Operational Tolerance:
as defined in Section 5.6.3;
Opex Costs:
as defined in Section 9.1;
Opex Costs Carryover:
as defined in Section 9.1;
Original Buyer:
Tellurian Trading UK Ltd., and not any successor or assign thereof;
Other LNG SPA:
as defined in Section 9.3;



    12

--------------------------------------------------------------------------------




P&I Club:
a Protection and Indemnity Club that is a member of the International Group of
P&I Clubs;
P&I Insurance:
as defined in Section 15.6(b);
Partnership:
as defined in the Recitals;
Partnership Agreement:
that certain First Amended and Restated Limited Partnership Agreement of the
Partnership;
Partnership Buyer:
each Person that is a party to a long-term LNG sale and purchase agreement with
Seller;
Party:
Buyer or Seller, and Parties means both Buyer and Seller;
Payment Business Day:
each Day that is a Business Day on which commercial banks are normally open to
conduct business in London, England);
Payor:
as defined in Section 11.4;
PBS:
the customary Pilot boarding station at the Loading Port where the Pilot boards
the LNG Tanker, as determined by the applicable Governmental Authority or other
entity with authority to regulate transit and berthing of vessels at the Loading
Port;
Person:
any individual, corporation, partnership, limited liability company, trust,
unincorporated organization or other legal entity, including any Governmental
Authority;
Phase 1 EPC Contract:
that certain Lump Sum Turnkey Agreement for the Engineering, Procurement and
Construction of the Driftwood LNG Phase 1 Liquefaction Facility, between
Driftwood LNG LLC and Bechtel Oil, Gas and Chemicals, Inc., dated November 10,
2017;
Phase 1 FID:
a positive final investment decision by the General Partner on behalf of the
Partnership in respect of the Phase 1 Project, as declared by the General
Partner in accordance with the General Partner LLC Agreement, provided that
Phase 1 FID may be qualified with respect to certain Pipelines and related
infrastructure that will ultimately be part of the Phase 1 Project (including
the Pipelines and related infrastructure described in clause (c) of the
definition of Phase 1 Project below) as being subject to relevant regulatory,
permitting, right of way, procurement, or similar requirements;
Phase 1 Plants:
each of Plant 1, Plant 2 and Plant 3;



    13

--------------------------------------------------------------------------------




Phase 1 Project:
collectively, Plant 1, Plant 2, Plant 3, associated facilities and associated
Project Pipelines and Production Facilities, which shall include (a) Plant 1,
Plant 2 and Plant 3 and the related infrastructure for production of sixteen
decimal five six (16.56) MTPA of LNG, (b) the Driftwood Pipeline and related
infrastructure, and (c) the Permian Global Access Pipeline and related
infrastructure - PGAP (approx. two (2) Bcf/d capacity) or for the latter, any
other equivalent asset allowing the Partnership and its Affiliates to access
competitive Gas prices in the Permian Basin;
Phase 2 EPC Contract:
that certain Lump Sum Turnkey Agreement for the Engineering, Procurement and
Construction of the Driftwood LNG Phase 2 Liquefaction Facility, between
Driftwood LNG LLC and Bechtel Oil, Gas and Chemicals, Inc., dated November 10,
2017;
Phase 2 Project:
collectively, Plant 4, associated facilities and associated Project Pipelines
and Production Facilities, for production of five decimal five two (5.52) MTPA
of LNG once Plant 4 achieves Full Operations;
Phase 2 Project FID Date:
as defined in the Partnership Agreement;
Phase 3 EPC Contract:
that certain Lump Sum Turnkey Agreement for the Engineering, Procurement and
Construction of the Driftwood LNG Phase 3 Liquefaction Facility, between
Driftwood LNG LLC and Bechtel Oil, Gas and Chemicals, Inc., dated November 10,
2017;
Phase 3 Project:
collectively, Plant 5, associated facilities and associated Project Pipelines
and Production Facilities, for production of five decimal five two (5.52) MTPA
of LNG once Plant 5 achieves Full Operations;
Phase 3 Project FID Date:
as defined in the Partnership Agreement;
Phase 4 EPC Contract:
that certain Lump Sum Turnkey Agreement for the Engineering, Procurement and
Construction of the Driftwood LNG Phase 4 Liquefaction Facility, between
Driftwood LNG LLC and Bechtel Oil, Gas and Chemicals, Inc., dated November 10,
2017;
Phase Project:
the Phase 1 Project, Phase 2 Project or Phase 3 Project;
Pilot:
any Person engaged by Transporter to come on board the LNG Tanker to assist the
master in pilotage, maneuvering, berthing and unberthing of such LNG Tanker;



    14

--------------------------------------------------------------------------------




Plant:
each of Plant 1, Plant 2, Plant 3, Plant 4 and Plant 5;
Plant 1:
the LNG production plant to be constructed at the Driftwood LNG Terminal
pursuant to the Phase 1 EPC Contract that is described thereunder as “LNG Plant
1”;
Plant 2:
the LNG production plant to be constructed at the Driftwood LNG Terminal
pursuant to the Phase 1 EPC Contract that is described thereunder as “LNG Plant
2”;
Plant 3:
the LNG production plant to be constructed at the Driftwood LNG Terminal
pursuant to the Phase 2 EPC Contract;
Plant 4:
the LNG production plant to be constructed at the Driftwood LNG Terminal
pursuant to the Phase 3 EPC Contract;
Plant 5:
the LNG production plant to be constructed at the Driftwood LNG Terminal
pursuant to the Phase 4 EPC Contract;
Port Charges:
all charges of whatsoever nature (including rates, tolls, dues, fees, and
imposts of every description) in respect of an LNG Tanker entering or leaving
the Loading Port or loading LNG, including wharfage fees, in-and-out fees,
franchise fees, line handling charges, and charges imposed by tugs, the U.S.
Coast Guard, a port authority, a harbor master, a Pilot, and any other
authorized Person assisting an LNG Tanker to enter or leave the Loading Port,
and further including port use fees, throughput fees and similar fees payable by
users of the Loading Port (or by Seller or its operator on behalf of such
users);
Port Liability Agreement:
an agreement for use of the port and marine facilities located at the Loading
Port, to be entered into as described in Section 7.7.1;
Production Facilities:
Gas production, storage, processing, gathering, and midstream facilities,
including acreage, wellbores, mineral interests, gas reserves, and related wells
and leaseholds, and other similar hydrocarbon facilities acquired or to be
acquired from time to time by the Partnership and its Affiliates;
Project Pipelines:
Gas pipelines to be constructed or acquired from time to time by the Partnership
and its Affiliates;
Provisional Coverage Amount:
as defined in Section 9.1;
Provisional Debt Service Costs:
as defined in Section 9.1;
Provisional Invoice:
as defined in Section 10.1.8(a);



    15

--------------------------------------------------------------------------------




Provisional Net Gas Costs:
as defined in Section 9.1;
Provisional Transfer Price:
as defined in Section 9.1;
Reasonable and Prudent Operator:
a Person seeking in good faith to perform its contractual obligations, and in so
doing, and in the general conduct of its undertaking, exercising that degree of
skill, diligence, prudence and foresight which would reasonably and ordinarily
be expected from a skilled and experienced operator, complying with all
applicable International Standards and practices and regulations and approvals
of Governmental Authorities, engaged in the same type of undertaking under the
same or similar circumstances and conditions;
Required Modification:
as defined in Section 7.3.2;
Round-Down Quantity:
as defined in Section 5.4;
SCF:
for Gas, the quantity of anhydrous Gas that occupies one (1) cubic foot of space
at a temperature of sixty (60) degrees Fahrenheit and a pressure of fourteen
decimal six nine six (14.696) pounds per square inch absolute;
Scheduled Cargo Quantity:
the quantity of LNG (in MMBtus) identified in the ADP or Ninety Day Schedule to
be loaded onto an LNG Tanker in a Delivery Window in accordance with Section 8;
Seller:
as defined in the Preamble;
Seller Aggregate Liability:
as defined in Section 15.2.6(b);
Seller Liability Cap:
as defined in Section 15.2.6(c);
Seller Taxes:
as defined in Section 11.2;
SI:
the International System of Units;
SIRE:
Ship Inspection Report Exchange;
SIRE Accredited Inspector:
an inspector qualified by the OCIMF to inspect an LNG Tanker for the purpose of
generating an inspection report for inclusion in OCIMF’s Ship Inspection Report
Program;
Specifications:
as defined in Section 12.1;
Substantial Completion:
as defined in Section 4.2.2;
Suspension Fee:
as defined in Section 5.8.2;



    16

--------------------------------------------------------------------------------




Taxes:
all taxes, levies, duties, charges, withholdings and all other assessments (but
excluding Port Charges), which may now or hereafter be enacted, levied or
imposed, directly or indirectly, by a Governmental Authority, including income,
value added, goods and services, sales and use, gross receipts, license,
payroll, environmental, profits, severance, premium, franchise, property, ad
valorem, excise, capital stock, import, stamp, transfer, withholding,
employment, occupation, generation, privilege, utility, regulatory, energy,
consumption, lease, filing, recording and activity taxes, levies, duties, fees,
charges, and imposts and any sum charged by reference to energy value and/or
carbon content (regardless of whether the quantum of the charge is calculated by
reference to energy value and/or carbon content or by reference to sums payable
under this Agreement or otherwise), together with any and all penalties,
interest and additions thereto;
Tellurian Partnership Buyer:
Driftwood LP Holdings LLC, if a Partnership Buyer, or its Affiliate that is a
Partnership Buyer;
Term:
as defined in Section 4.1.1;
Termination Event:
as defined in Section 19.2.1;
Tested Capacity:
a quantity, in MMBtu, determined in accordance with the Partnership Agreement;
Third Party:
a Person other than a Party;
Third Party Claim:
as defined in Section 15.4(a);
Tranche:
as defined in Section 5.3;
Transfer Price Ceiling:
an amount (in USD per MMBtu) equal to one hundred fifteen percent (115%) of HH,
plus USD three decimal zero zero (US$3.00);
Transfer Taxes:
as defined in Section 11.5;
Transporter:
any Person who contracts with Buyer (or any Person taking delivery, at the
Driftwood LNG Terminal, of LNG sold to Buyer hereunder), for purposes of
providing or operating any of the LNG Tankers; and
USD or US$:
the lawful currency from time to time of the United States of America.


1.2
Interpretation

For purposes of this Agreement:


    17

--------------------------------------------------------------------------------




1.2.1
The titles, headings, and numbering in this Agreement are included for
convenience only and will have no effect on the construction or interpretation
of this Agreement.

1.2.2
References in this Agreement to Sections and Exhibits are to those of this
Agreement unless otherwise indicated. References to this Agreement and to
agreements and contractual instruments will be deemed to include all exhibits,
schedules, appendices, annexes, and other attachments thereto and all subsequent
amendments and other modifications to such instruments, to the extent such
amendments and other modifications are not prohibited by the terms of this
Agreement.

1.2.3
The word “include” or “including” will be deemed to be followed by “without
limitation.” The term “will” has the same meaning as “shall,” and thus imposes
an obligation.

1.2.4
Whenever the context so requires, the singular includes the plural and the
plural includes the singular, and the gender of any pronoun includes the other
gender.

1.2.5
Unless otherwise indicated, references to any statute, regulation or other law
will be deemed to refer to such statute, regulation or other law as amended or
any successor law.

1.2.6
Unless otherwise indicated, references to a Person shall include such Person’s
successors and permitted assigns.

1.2.7
Unless otherwise indicated, any reference to a time of Day shall be to Central
Time in the United States of America.

1.2.8
Approximate conversions of any unit of measurement contained in parenthesis
following the primary unit of measurement included in Sections 1 through 25 of
this Agreement are inserted as a matter of operational convenience only to show
the approximate equivalent in such different measurement. The obligations of the
Parties under Sections 1 through 25 of this Agreement will be undertaken in
respect of the primary unit of measurement and not in respect of any such
approximate conversion.


1.3
Replacement of Rates and Indices No Longer Available

1.3.1
If (a) a publication that contains a rate or index used in this Agreement ceases
to be published for any reason or (b) such a rate or index ceases to exist, is
materially modified, or no longer is used as a liquid trading point for Gas (as
applicable), so as systematically to change its economic result, or is
disaggregated, displaced or abandoned, for any reason, the Parties shall
promptly discuss, with the aim of jointly selecting a rate or index or rates or



    18

--------------------------------------------------------------------------------




indices to be used in place of such rates and indices that maintains the intent
and economic effect of those original rates or indices.
1.3.2
If the Parties fail to agree on a replacement rate or index within thirty (30)
Days, the Parties may submit such issue to an Expert pursuant to Section 20.2,
as amended by the provisions of this Section 1.3.2. Any Expert selected shall be
instructed to select the published rate or index, or a combination of published
rates or indices, with adjustments as necessary or appropriate, that most nearly
preserves the intent and economic result of the original rates or indices. If
the Parties are not able to agree upon an Expert within ten (10) Days after the
receipt of the notice of request for expert determination, either Party may
elect to refer the determination of the replacement rate or index for
arbitration in accordance with Section 20.1.

1.3.3
If any rate used in this Agreement is not published for a particular date, but
the publication containing such rate continues to be published and the rate
itself continues to exist, the Parties shall use the published rate in effect
for the date such rate was most recently published prior to the particular date,
unless otherwise provided in this Agreement.

1.3.4
If any index used in this Agreement is not published for a particular date, but
the publication containing such index continues to be published and the index
itself continues to exist, the Parties shall use the published rate in effect
for the date such rate was most recently published prior to the particular date,
unless otherwise provided in this Agreement. If the index is subsequently
published for the particular date, such published index will be substituted for
the previously-used index and any calculations involving such index will be
recalculated and the Parties will take any necessary actions based upon these
revised calculations, including adjustments of amounts previously invoiced or
paid.

1.3.5
If an incorrect value is published for any rate or index used in this Agreement
and such error is corrected and published within ninety (90) Days of the date of
the publication of such incorrect rate or index, such corrected rate or index
will be substituted for the incorrect rate or index and any calculations
involving such rate or index will be recalculated and the Parties will take any
necessary actions based upon these revised calculations, including adjustments
of amounts previously invoiced or paid.


2.
Approvals


2.1
Approvals

Seller shall at all times obtain and maintain, or cause to be obtained and
maintained, in force the FTA Export Authorization(s) and Non-FTA Export
Authorization(s) required to permit the export of all quantities of LNG to be
made available hereunder


    19

--------------------------------------------------------------------------------




(each of the foregoing FTA Export Authorization(s) and Non-FTA Export
Authorization(s), an “Export Authorization”), in each case except as may be
excused by Force Majeure. Each Party shall use reasonable efforts to obtain and
maintain in force, or cause to be obtained and maintained in force, the other
Approvals (other than the Export Authorizations) that are required for its own
performance of this Agreement, and shall cooperate fully with each other
whenever necessary for this purpose.

2.2
Change in Export Laws

If the laws of the United States of America do not require maintenance of or
compliance with one or more Export Authorization(s) to export LNG from the
United States of America to a Discharge Terminal, then in respect of such
Discharge Terminal, for so long as the laws of the United States of America do
not require such maintenance or compliance, the Parties agree that this
Agreement shall be read and construed to omit those provisions of this Agreement
relating to such affected Export Authorization(s) and neither Party shall have
any rights or obligations (including obligations to maintain such affected
Export Authorization(s) and claims of Force Majeure) in respect of any such
Export Authorization(s).

3.
Subject Matter


3.1
Sale and Purchase of LNG

3.1.1
Seller shall sell and make available for delivery, or compensate Buyer if not
made available for delivery, LNG in cargoes at the Delivery Point, and Buyer
shall take and pay for, or compensate Seller if not taken, such LNG, in the
quantities and at the prices set forth in and otherwise in accordance with and
subject to the provisions of this Agreement.

3.1.2
Seller intends to load cargoes from the Driftwood LNG Terminal, but, upon not
less than sixty (60) Days’ prior written notice and subject to the prior written
consent of Buyer (such consent not to be unreasonably withheld or delayed),
Seller may deliver cargoes to Buyer from any alternate source; provided, that:

(a)
LNG from such alternate source shall, when made available by Seller to Buyer,
comply with the Specifications;

(b)
LNG from such alternate source shall comply with the specifications in Buyer’s
relevant LNG sales contractual obligation(s) in the reasonable determination of
Buyer;

(c)
Seller has agreed to reimburse Buyer an amount equal to Buyer’s reasonable
estimate of the increased costs that would be incurred as a result of the
delivery of LNG at such alternate source;



    20

--------------------------------------------------------------------------------




(d)
the delivery of LNG at an alternate source is necessitated by operational
conditions affecting the Driftwood LNG Terminal that have reduced the capability
of the Driftwood LNG Terminal to produce or load LNG;

(e)
the receipt of LNG at an alternate source will not affect the ability of LNG
Tankers to perform such cargo receipts and deliveries and other cargo receipts
and deliveries in a timely fashion and in accordance with Buyer’s contractual
obligations, in the reasonable determination of Buyer;

(f)
the facilities at the alternate source are compatible with LNG Tankers and
acceptable in the reasonable determination of Buyer;

(g)
any other condition reasonably imposed by Buyer has been satisfied by Seller to
Buyer’s reasonable satisfaction; and

(h)
the alternate source and the voyage thereto do not present added risks or
dangers to any LNG Tanker or personnel of Buyer or any Affiliate of Buyer in the
reasonable determination of Buyer.


4.
Term


4.1
Term

4.1.1
Term. This Agreement shall enter into force and effect on the Effective Date and
shall continue in force and effect until the thirtieth (30th) anniversary of the
Date of Full Operations of the first Phase 1 Plant to achieve Full Operations,
unless extended pursuant to Section 4.1.2 (the “Term”).

4.1.2
Extension of Term.

(a)
At any time not later than the date that is three (3) years prior to the
then-current expiration date of this Agreement, Buyer may give notice to Seller
electing to extend the then-current Term by an additional ten (10) years beyond
the then-current Term, provided that:

(i)
the sum of the ACQ hereunder and the annual contract quantities of all other
Partnership Buyers during the entire extension period is equal to or greater
than two hundred eighty-seven million nine hundred seventy-eight thousand four
hundred (287,978,400) MMBtu; and

(ii)
Seller is able, by the exercise of reasonable efforts, to maintain in effect all
Approvals necessary for the continued operation of the Driftwood LNG Terminal
during the entire extension period.



    21

--------------------------------------------------------------------------------




(b)
Buyer may exercise its extension right pursuant to Section 4.1.2(a) up to four
(4) times, for an aggregate extension of up to forty (40) years in ten (10)-year
increments.

(c)
The terms and conditions of this Agreement during any extension period pursuant
to this Section 4.1.2 shall be the same as those prior to such extension period.


4.2
Date of Substantial Completion

4.2.1
The Day Buyer is notified by Seller as the day on which a Plant achieves
Substantial Completion shall be the “Date of Substantial Completion” for such
Plant.

4.2.2
For all purposes of this Agreement, “Substantial Completion” of a Plant shall
mean “Substantial Completion” of the “Project” that includes such Plant, in
accordance with the EPC Contract pursuant to which such Plant is to be
constructed (where “Project” and “Substantial Completion” are defined according
to such EPC Contract). Seller shall provide prompt written notice to Buyer in
the event that the terms of any EPC Contract are amended in a manner that alters
the manner in which the Date of Substantial Completion of Plant 1, Plant 2 or
Plant 3 is determined under such EPC Contract.


4.3
Date of Full Operations

4.3.1
The Day occurring three hundred and sixty-five (365) Days after the Date of
Substantial Completion of a Plant, or any earlier date during such three hundred
sixty-five (365)-Day period as elected by Seller and notified by Seller with not
less than one hundred eighty (180) Days’ prior notice, shall be the “Date of
Full Operations” for such Plant.

4.3.2
For all purposes of this Agreement, a Plant shall be considered to have achieved
“Full Operations” as of the Date of Full Operations of such Plant.

4.3.3
If Seller elects an early Date of Full Operations of a Plant pursuant to Section
4.3.1, then, if applicable, Seller shall issue an ADP, or, as applicable, a
revised ADP, that includes any additional cargo loadings required as a result
thereof, with Seller using reasonable efforts to accommodate Buyer’s requests in
respect thereof and making any changes in full-cargo lots.


4.4
Contract Year

References to a “Contract Year” mean a period of time from and including January
1st through and including December 31st of the same calendar year, provided
that:
(a)
the first Contract Year is the period of time beginning on the Date of Full
Operations of the first Phase 1 Plant to achieve Full Operations



    22

--------------------------------------------------------------------------------




and ending on December 31st of the same calendar year (the “First Contract
Year”); and
(b)
the final Contract Year is the period of time beginning on the January 1st
immediately preceding the final Day of the Term and ending on the final Day of
the Term (the “Final Contract Year”).


5.
Quantities


5.1
ACQ

5.1.1
ACQ. Buyer’s annual contract quantity of LNG (in MMBtu) under this Agreement
(“ACQ”) for any given Contract Year (“CY”) shall be a quantity calculated by
Seller that equals:

(a)
Seller’s forecast of the Driftwood LNG Terminal’s LNG production (taking into
consideration major scheduled maintenance) in CY (in MMBtu), as determined by
Seller acting as a Reasonable and Prudent Operator; plus

(b)
the expected in-tank LNG inventory at the Driftwood LNG Terminal from the
Contract Year immediately prior to CY; minus

(c)
the sum of all adjusted annual contract quantities under all other LNG sale and
purchase agreements between Seller and Partnership Buyers for CY.

Seller shall notify Buyer of the estimated ACQ for a given Contract Year as of
the date one hundred forty (140) Days prior to the start of such Contract Year,
pursuant to Section 8.1.2, and shall notify Buyer of the ACQ for such Contract
Year at the time Seller issues the ADP for such Contract Year to Buyer pursuant
to Section 8.2.
5.1.2
Measurement Units. The ACQ shall be expressed in MMBtus. All references in this
Agreement to cargoes or other units are solely for operational convenience.

5.1.3
Intra-Year Additional Cargoes.

(a)
If at any time after issuance of the ADP for a Contract Year, but no earlier
than sixty (60) Days prior to the first day of the estimated Delivery Window,
Seller, acting as a Reasonable and Prudent Operator, determines that it is able
to offer one or more additional full cargo lots to Buyer (and Seller is not
contractually obligated to sell such cargoes to a Partnership Buyer or to sell
such cargoes in a mitigation sale), then Seller shall notify Buyer of the
proposed



    23

--------------------------------------------------------------------------------




Scheduled Cargo Quantities and Delivery Windows for such additional cargo(es).
(b)
If Seller’s notice includes any cargoes that have proposed Delivery Windows that
begin at least thirty (30) Days after the date of such notice, then Seller shall
be obligated to make available, and Buyer shall be obligated to take, each such
cargo, and Seller shall issue a revised ADP or Ninety Day Schedule, as
applicable, that includes each such cargo.

(c)
If Seller’s notice includes one or more cargoes that have proposed Delivery
Windows that begin less than thirty (30) Days after the date of such notice,
then Buyer shall have the right to elect whether to accept each such cargo.
Within three (3) Business Days of receiving such notice, if Buyer has not yet
accepted any such cargo, Buyer shall notify Seller whether Buyer accepts such
cargo. If Buyer does not notify Seller that Buyer accepts any such cargo, or if
Buyer notifies Seller that Buyer will not accept any such cargo, then neither
Party shall have any further obligation to each other in respect of such cargo,
and Seller may dispose of such cargo in its sole discretion and for its sole
profit. If Buyer notifies Seller within three (3) Business Days of receiving
Seller’s notice that Buyer accepts such cargo, then Seller shall be obligated to
make available, and Buyer shall be obligated to take, such cargo, and Seller
shall issue a revised ADP or Ninety Day Schedule, as applicable, that includes
such cargo.


5.2
Adjusted Annual Contract Quantity

The “Adjusted Annual Contract Quantity” or “AACQ”, expressed in MMBtu, for each
Contract Year shall be equal to the ACQ for the relevant Contract Year, plus:
5.2.1
any intra-year cargoes scheduled pursuant to Section 5.1.3;

less:
5.2.2
any Round-Down Quantity for the current Contract Year, determined in accordance
with Section 5.4.


5.3
Seasonal Deliveries

The AACQ for each Contract Year shall be scheduled in the ADP in two tranches
(each a “Tranche”). Subject to adjustments for major scheduled maintenance, the
first (1st) Tranche shall consist of not less than fifty percent (50%) and not
more than sixty percent (60%) of the AACQ, and the second (2nd) Tranche shall
consist of the remainder of the AACQ. The Tranches shall be scheduled as
follows:


    24

--------------------------------------------------------------------------------




5.3.1
the first (1st) Tranche shall be scheduled for delivery on a reasonably ratable
basis throughout the months of January, February, March, October, November and
December of the relevant Contract Year, taking into consideration planned
maintenance at the Driftwood LNG Terminal; and

5.3.2
the second (2nd) Tranche shall be scheduled for delivery on a reasonably ratable
basis throughout the months of April, May, June, July, August and September of
the relevant Contract Year, taking into consideration planned maintenance at the
Driftwood LNG Terminal.


5.4
Round-Down Quantities

If, during the development of the Annual Delivery Program for a Contract Year,
it appears that the delivery during such Contract Year of the ACQ would require
Seller to make available and Buyer to take a quantity of LNG that is less than a
full cargo lot (such quantity, the “Round-Down Quantity”), then Seller may
decrease the ACQ by a quantity of LNG sufficient to deliver the AACQ in full
cargo lots.

5.5
[reserved]


5.6
Seller’s Delivery Obligation

5.6.1
During any Contract Year, Seller shall make available to Buyer the Scheduled
Cargo Quantity with respect to each cargo scheduled in the ADP for such Contract
Year, less;

(a)
any quantities of LNG not taken by Buyer for any reasons attributable to Buyer
(other than quantities for which Buyer is excused pursuant to this Agreement
from taking due to Seller’s breach of this Agreement), including quantities not
taken by Buyer due to Force Majeure affecting Buyer;

(b)
any quantities of LNG not made available by Seller due to Force Majeure
affecting Seller;

(c)
any quantities of LNG for which Buyer has provided a notice of suspension
pursuant to Section 5.8; and

(d)
any cargo suspended pursuant to Section 19.1.

5.6.2
Except as otherwise excused in accordance with the provisions of this Agreement,
if, during any Contract Year, for any reason other than those specified in
Section 5.6.1, Seller does not make available the Scheduled Cargo Quantity with
respect to any cargo identified in Section 5.6.1 then the amount by which the
Scheduled Cargo Quantity for such cargo exceeds the quantity of LNG made
available by Seller in relation to such cargo shall be



    25

--------------------------------------------------------------------------------




the “Cargo DoP Quantity”. Seller shall make a payment to Buyer for the Cargo DoP
Quantity in an amount equal to:
(a)
an amount equal to the actual, documented amount paid by Buyer for the purchase
of a replacement quantity of LNG or Gas (not to exceed the MMBtu equivalent of
the Cargo DoP Quantity), or, in respect of any Cargo DoP Quantity for which a
replacement quantity has not been purchased by Buyer (Buyer having used
commercially reasonable efforts to so purchase), the market price of LNG at such
time at the cargo’s most recently documented destination, multiplied by the
Cargo DoP Quantity; less

(b)
an amount equal to, initially, the Provisional Transfer Price for purposes of a
Provisional Invoice, and thereafter the Final Transfer Price upon the
determination thereof for purposes of the Final Invoice (in accordance with
Section 10.1.3), multiplied by the Cargo DoP Quantity; plus

(c)
any actual, reasonable and verifiable incremental costs incurred by Buyer as a
result of such failure; less

(d)
any actual, reasonable and verifiable savings obtained by Buyer as a result of
such failure;

(the “Cargo DoP Payment”); provided, however, that the Cargo DoP Payment shall
not exceed an amount equal to one hundred percent (100%) of, initially, the
Provisional Transfer Price for purposes of a Provisional Invoice, and thereafter
the Final Transfer Price upon the determination thereof for purposes of the
Final Invoice (in accordance with Section 10.1.3), multiplied by the Cargo DoP
Quantity. For purposes of calculating the Cargo DoP Payment, (i) the Provisional
Transfer Price and Final Transfer Price shall be determined as of the Month in
which the applicable Delivery Window begins, and (ii) if the Provisional
Transfer Price is not available at the time Buyer is otherwise ready to issue
the Provisional Invoice for the Cargo DoP Payment, then the most recently
invoiced Provisional Transfer Price for any purpose under this Agreement shall
be deemed to be the Provisional Transfer Price for purposes of such Provisional
Invoice.
5.6.3
Notwithstanding the foregoing, if the Cargo DoP Quantity is within the
operational tolerance of three percent (3%) of the Scheduled Cargo Quantity
(“Operational Tolerance”) (such Operational Tolerance to be exercised by Seller
only with respect to operational matters regarding the Driftwood LNG Terminal,
and without regard commercial considerations), the Cargo DoP Payment shall be
zero.



    26

--------------------------------------------------------------------------------




5.6.4
Buyer shall use reasonable efforts to mitigate Seller’s losses in accordance
with this Section 5.6.

5.6.5
Notwithstanding the provisions of Section 15, nothing in this Section 5.6 shall
limit Buyer’s right to:

(a)
recover demurrage pursuant to Section 7.12.3 and amounts in respect of boil-off
pursuant to Section 7.12.4;

(b)
recover damages specified in Section 12.3 for delivery of Off-Spec LNG; or

(c)
terminate this Agreement in accordance with Section 19.


5.7
Buyer’s Purchase Obligation

5.7.1
During any Contract Year, Buyer shall take and pay for the Scheduled Cargo
Quantity with respect to each cargo scheduled in the ADP for such Contract Year,
less:

(a)
any quantities of LNG not made available by Seller for any reasons attributable
to Seller (other than quantities for which Seller is excused pursuant to this
Agreement from making available due to Buyer’s breach of this Agreement),
including quantities not made available by Seller due to Force Majeure affecting
Seller;

(b)
any quantities of LNG not taken by Buyer due to Force Majeure affecting Buyer;

(c)
any quantities of LNG for which Buyer has provided a notice of suspension
pursuant to Section 5.8;

(d)
any quantities of LNG that the relevant LNG Tanker is not capable of loading due
to Seller’s delivery of LNG that has a Gross Heating Value that is less than the
value identified by Seller pursuant to Section 8.1.1; and

(e)
any quantities of Off-Spec LNG that Buyer is relieved from taking pursuant to
Section 12.3.

5.7.2
If, with respect to any cargo identified in Section 5.7.1, Buyer does not take
all or part of the Scheduled Cargo Quantity of such cargo, and such failure to
take is not otherwise excused pursuant to Section 5.7.1, then the amount by
which the Scheduled Cargo Quantity for such cargo exceeds the quantity of LNG
taken by Buyer in relation to such cargo shall be the “Cargo Shortfall
Quantity”.



    27

--------------------------------------------------------------------------------




5.7.3
Buyer shall pay Seller an amount equal to the Cargo Shortfall Quantity,
multiplied by, initially, the Provisional Transfer Price for purposes of a
Provisional Invoice, and thereafter the Final Transfer Price upon the
determination thereof for purposes of the Final Invoice (in accordance with
Section 10.1.4) (the “Cargo Shortfall Payment”). For purposes of calculating the
Cargo Shortfall Payment, the Provisional Transfer Price and Final Transfer Price
shall be determined as of the Month in which the applicable Delivery Window
begins.

5.7.4
Notwithstanding the foregoing, if the Cargo Shortfall Quantity is within the
Operational Tolerance (such Operational Tolerance to be exercised by Buyer only
with respect to operational matters regarding the LNG Tanker, and without regard
to commercial considerations), the Cargo Shortfall Payment shall be zero.

5.7.5
Seller shall offer the Cargo Shortfall Quantity to the Tellurian Partnership
Buyer, which shall have the right in its discretion to accept or reject the
offer of a Cargo Shortfall Quantity. If the Tellurian Partnership Buyer accepts
such offer, then Buyer shall pay the Cargo Shortfall Payment in accordance with
Section 10.2.4, and upon receipt of a payment from the Tellurian Partnership
Buyer of the Final Transfer Price for the Cargo Shortfall Quantity, Seller
shall, within ten (10) Days of Seller’s receipt of a payment from the Tellurian
Partnership Buyer for the Cargo Shortfall Quantity, refund to Buyer an amount
equal to such payment, not to exceed the Cargo Shortfall Payment. If the
Tellurian Partnership Buyer rejects such offer, then subject to Section 5.7.7,
Seller shall use reasonable efforts to sell or cause to be sold the Cargo
Shortfall Quantity (whether as LNG or Gas) to a Third Party or multiple Third
Parties through one or more sales (each such sale, a “Mitigation Sale”)
generating a Mitigation Sale Payment. Seller shall not be obliged to effect or
cause to be effected any Mitigation Sale under its third-party sales obligations
if such sales obligations were effective at the time of the earlier to occur of
(i) Buyer’s failure to take such LNG; or (ii) Buyer’s notice to Seller that it
will not take such LNG.

5.7.6
If Seller sells or causes to be sold the Cargo Shortfall Quantity or any portion
thereof in a Mitigation Sale, Seller shall, within ten (10) Days of Seller’s
receipt of the final payment from a Mitigation Sale, refund to Buyer an amount
(the “Mitigation Sale Payment”) equal to the lesser of (x) the Cargo Shortfall
Payment in respect of the Cargo Shortfall Quantity (less any Mitigation Sale
Payments already received pursuant to other Mitigation Sales in respect of the
same Cargo Shortfall Quantity) and (y) an amount calculated as follows:

(a)
the proceeds of the Mitigation Sale; plus



    28

--------------------------------------------------------------------------------




(b)
any actual, reasonable and verifiable savings obtained by Seller as a result of
the Mitigation Sale as opposed to the sale of LNG to Buyer, including savings
associated with reduced or avoided costs and fuel gas for LNG production and
other reduced or avoided costs; less

(c)
any actual, reasonable and verifiable incremental costs incurred by Seller as a
result of the Mitigation Sale; less

(d)
any marketing fee owed by Seller to Buyer pursuant to the LNG Marketing
Agreement.

5.7.7
Seller shall use reasonable efforts to mitigate Buyer’s losses in accordance
with this Section 5.7; provided, however, that Seller, acting as a Reasonable
and Prudent Operator, shall have the right at any time to take other actions, in
lieu of a sale of LNG to the Tellurian Partnership Buyer or a Mitigation Sale,
to mitigate the effects of a Cargo Shortfall Quantity, including reducing Gas
quantities purchased or selling any previously purchased Gas quantities. Seller
shall, as soon as reasonably possible and in any event within sixty (60)
Business Days after the end of the applicable Delivery Window, calculate the
effects of such actions on the amount of the refund to be made by Seller to
Buyer in respect of the Cargo Shortfall Quantity, which shall be calculated as
the net proceeds of any such actions, plus actual, reasonable and verifiable
savings including savings associated with reduced or avoided costs, fuel gas for
LNG production and any other third-party costs, less any actual, reasonable and
verifiable incremental costs incurred by Seller as a result of taking such other
mitigating actions. Notwithstanding the foregoing, such actions and any
resulting refund determined by Seller shall not alleviate Buyer of its
obligation to pay the Cargo Shortfall Payment in accordance with Section 5.7.3.

5.7.8
Any Mitigation Sale entered into by Seller with a Third Party pursuant to terms
proposed to Seller by Buyer pursuant to the LNG Marketing Agreement shall be
deemed to satisfy any obligation of Seller under this Agreement to mitigate
Buyer’s losses pursuant to this Section 5.7.


5.8
Buyer’s Right to Suspend Deliveries

5.8.1
Subject to the remainder of this Section 5.8, Buyer may elect to suspend
delivery of any cargo scheduled in the ADP by providing notice of such election
to Seller on or prior to the twentieth (20th) Day of the Month that is two (2)
Months prior to the Month in which the relevant cargo’s Delivery Window is
scheduled to begin. If a cargo has been suspended pursuant to this Section
5.8.1, Seller shall be relieved of its obligation to make available such cargo
to Buyer pursuant to Section 5.6.



    29

--------------------------------------------------------------------------------




5.8.2
Buyer shall pay a suspension fee (the “Suspension Fee”) for each cargo suspended
pursuant to Section 5.8.1, in an amount equal to the lower of (a) the Scheduled
Cargo Quantity of such cargo multiplied by an amount equal to USD three decimal
zero zero (US$3.00) per MMBtu, plus or minus the applicable Facilities Charge in
accordance with Exhibit B of the General Partner LLC Agreement; and (b) the
Scheduled Cargo Quantity of such cargo, multiplied by an amount equal to the sum
of the applicable Opex Costs, Final Debt Service Costs and Final Coverage
Amount, plus or minus the applicable Facilities Charge in accordance with
Exhibit B of the General Partner LLC Agreement. Buyer shall pay the Suspension
Fee in accordance with Section 10.2.2.


6.
Delivery Point, Title and Risk, Destination


6.1
Delivery Point

Seller shall deliver LNG to Buyer, subject to the terms and conditions of this
Agreement, at the point at which the flange coupling of the LNG loading line at
the Driftwood LNG Terminal (or at any alternate LNG liquefaction terminal agreed
to pursuant to Section 3.1.2) joins the flange coupling of the LNG intake
manifold of the relevant LNG Tanker (“Delivery Point”).

6.2
Title and Risk

Title to, and all risks in respect of, the LNG sold by Seller pursuant to this
Agreement shall pass from Seller to Buyer as the LNG passes the Delivery Point.

6.3
Destination

Subject to Section 25.1, Buyer shall be free to (i) sell such LNG free on board
at the Driftwood LNG Terminal or at any other point during a voyage, or at or
after the unloading of any LNG purchased hereunder and (ii) transport the LNG
to, and market the LNG at, any destination of its choosing, in accordance with
the provisions of this Agreement.

7.
Transportation and Loading


7.1
Transportation by Buyer

Buyer shall, in accordance with this Agreement, Applicable Laws, Approvals and
International Standards, provide, or cause to be provided, transportation from
the Delivery Point of all quantities of LNG delivered hereunder to Buyer. Such
transportation shall begin immediately after delivery of such LNG.

7.2
Driftwood LNG Terminal



    30

--------------------------------------------------------------------------------




7.2.1
During the period from the Effective Date and continuing through the Date of
Full Operations of each Phase 1 Plant, Seller shall proceed diligently to
construct, test, commission, maintain and operate such Plant in accordance with
the standards and specifications set forth in Section 7.2.3 or cause the same to
occur.

7.2.2
During the period from the Date of Full Operations of a Phase 1 Plant and
continuing throughout the Term, Seller shall own, or have access to and use of,
and maintain and operate or cause to be maintained and operated, the Driftwood
LNG Terminal in accordance with the following: (a) the terms and conditions set
forth in this Agreement; (b) Applicable Laws; (c) International Standards; and
(d) to the extent not inconsistent with International Standards, such good and
prudent practices as are generally followed in the LNG industry by Reasonable
and Prudent Operators of similar LNG liquefaction terminals.

7.2.3
The Driftwood LNG Terminal shall include the following:

(a)
systems for communications with LNG Tankers;

(b)
at least one berth, capable of berthing and mooring an LNG Tanker having a
displacement of no more than one hundred forty-nine thousand (149,000) tons, an
overall length of no more than one thousand thirty-four (1,034) feet
(approximately three hundred fifteen (315) meters), a beam of no more than one
hundred sixty-four (164) feet (approximately fifty (50) meters), and a draft of
no more than forty (40) feet (approximately twelve (12) meters), which LNG
Tankers can safely reach, and safely depart, fully laden, and at which LNG
Tankers can lie safely berthed and load at all states of the tide safely afloat;

(c)
lighting sufficient to permit loading operations by day or by night, to the
extent permitted by Governmental Authorities (it being acknowledged, however,
that Seller shall in no event be obligated to allow nighttime berthing
operations at the Driftwood LNG Terminal if Seller determines that such
operations during nighttime hours could pose safety or operational risks to the
Driftwood LNG Terminal, an LNG Tanker, or a Third Party);

(d)
facilities capable of loading LNG at an approximate rate of up to twelve
thousand (12,000) cubic meters per hour at the Delivery Point, with three (3)
LNG loading arms each having a reasonable operating envelope to allow for ship
movement in accordance with International Standards;



    31

--------------------------------------------------------------------------------




(e)
a vapor return line system of sufficient capacity to allow for transfer of Gas
necessary for safe LNG loading operations to take place at the allocated rates
described in Section 7.2.3(d);

(f)
a suitable gangway allowing access to each LNG Tanker from the Driftwood LNG
Terminal;

(g)
emergency shut down system capable of interconnecting with an LNG Tanker at
berth;

(h)
LNG storage facilities;

(i)
LNG liquefaction facilities;

(j)
qualified and competent personnel, fluent in English to coordinate with the LNG
Tanker during loading operations; and

(k)
facilities for the sampling and analysis of LNG.

7.2.4
Services and facilities not provided by Seller include the following:
(a) facilities and loading lines for liquid or gaseous nitrogen to service an
LNG Tanker; (b) facilities for providing bunkers; (c) facilities for the
handling and delivery to the LNG Tanker of ship’s stores, provisions and spare
parts; and (d) nitrogen rejection. Buyer shall be required to obtain towing,
escort, line handling, and pilot services as described in Section 7.5.3.


7.3
Compatibility of the Driftwood LNG Terminal with LNG Tankers

7.3.1
Buyer shall ensure, at no cost to Seller, that each of the LNG Tankers is fully
compatible with the general specifications set forth in Section 7.2.3 and any
modifications made to the Driftwood LNG Terminal that are Required
Modifications. Should an LNG Tanker fail materially either to be compatible with
the Driftwood LNG Terminal, or to be in compliance with the provisions of
Sections 7.5 and 7.6, Buyer shall not employ such LNG Tanker until it has been
modified to be so compatible or to so comply.

7.3.2
During the period from the Date of Full Operations of a Phase 1 Plant and
continuing throughout the Term, Seller shall be entitled to modify the Driftwood
LNG Terminal in any manner whatsoever, provided that: (w) such modifications do
not render the Driftwood LNG Terminal noncompliant with International Standards;
(x) such modifications do not render the Driftwood LNG Terminal incompatible
with an LNG Tanker that is compatible with the general specifications set forth
in Section 7.2.3; (y) such modifications, once finalized, do not reduce the
ability of Seller to make available LNG in accordance with the terms of this
Agreement; and (z) such modifications do not otherwise conflict with Seller’s
obligations hereunder. Notwithstanding



    32

--------------------------------------------------------------------------------




the foregoing, Seller may modify the Driftwood LNG Terminal in a manner that
would render it incompatible with an LNG Tanker if such modification is required
by and is made pursuant to a change in Applicable Laws, a change in required
Approvals, or a change in International Standards (each such modification, a
“Required Modification”).
7.3.3
In the event the LNG Tanker fails to be compatible with the Driftwood LNG
Terminal due to a modification to the Driftwood LNG Terminal that is not a
Required Modification, the actual and documented costs and expenses incurred by
Buyer solely as a result of such modification, including as a result of delays
in the berthing of the LNG Tanker at the Driftwood LNG Terminal, repositioning
of the LNG Tanker, and of the modifications of the LNG Tanker directly caused by
such modification shall be reimbursed by Seller to Buyer.


7.4
Buyer Inspection Rights in Respect of the Driftwood LNG Terminal

7.4.1
Upon giving reasonable advance notice and obtaining Seller’s prior written
consent, which consent shall not be unreasonably withheld or delayed, a
reasonable number of Buyer’s designated representatives may from time to time
(including during the period of construction of the Driftwood LNG Terminal), (x)
not more often than once every calendar quarter or (y) following a material
change to the Driftwood LNG Terminal (excluding during the period of
construction of the Driftwood LNG Terminal), inspect the operation of the
Driftwood LNG Terminal, and not more often than once every five (5) years, audit
the health and safety policies, procedures and records of the Driftwood LNG
Terminal, of Seller and of operator of the Driftwood LNG Terminal. Such
inspection or audit shall occur between 8:00 a.m. Central Time and 5:00 p.m.
Central Time on a Business Day scheduled by Seller. Seller shall use
commercially reasonable efforts to schedule the inspection or audit on the date
requested by Buyer. Any such inspection or audit shall be at Buyer’s sole risk
and expense. In conjunction with any such inspection or audit, Seller shall
provide, and shall procure that its Affiliates provide, Buyer reasonable access
at reasonable times and places (taking into consideration schedule impact) to
(a) relevant personnel in order to discuss the progress of the construction of
the Driftwood LNG Terminal and the operation and maintenance of the Driftwood
LNG Terminal (as applicable) and (b) relevant documentation, if any, available
to Seller in support of such discussions. Buyer (and its designees) shall carry
out any such inspection or audit without any interference with or hindrance to
the safe and efficient operation of the Driftwood LNG Terminal. Buyer’s right to
inspect and audit the Driftwood LNG Terminal shall be limited to verifying
Seller’s compliance with Seller’s obligations under this Agreement. No
inspection or audit (or lack thereof) of the Driftwood LNG Terminal by Buyer
hereunder, or any requests or observations made to Seller or its representatives
by or on behalf of Buyer in connection with any such inspection or audit, shall
(i)



    33

--------------------------------------------------------------------------------




modify or amend Seller’s obligations, representations, warranties and covenants
hereunder; or (ii) constitute an acceptance or waiver by Buyer of Seller’s
obligations hereunder.
7.4.2
Buyer shall indemnify and hold Seller and its Affiliates harmless from any
Claims and Losses resulting from Buyer’s inspection or audit of the Driftwood
LNG Terminal pursuant to Section 7.4.1.

7.4.3
Buyer shall have the right to reject the Driftwood LNG Terminal if it does not
comply materially with the provisions of Section 7, provided that:

(a)
neither the exercise nor the non-exercise of such right shall reduce the
responsibility of Seller to Buyer in respect of the Driftwood LNG Terminal and
its operation, nor increase Buyer’s responsibilities to Buyer or Third Parties
for the same; and

(b)
without prejudice to Section 14, Seller’s obligations under this Agreement shall
not be excused or suspended by reason of the Driftwood LNG Terminal failing to
comply materially with the provisions of this Agreement.


7.5
LNG Tankers

7.5.1
Buyer shall cause each LNG Tanker to comply with the requirements of this
Section 7.5 and the requirements of Section 7.6 in all respects.

7.5.2
Each LNG Tanker shall comply with all Applicable Laws and International LNG
Vessel Standards, including those that relate to seaworthiness, design, safety,
environmental protection and navigation, and shall obtain all Approvals required
by Governmental Authorities, in each case to enable such LNG Tanker to enter,
leave and carry out all required operations at the Driftwood LNG Terminal. Each
LNG Tanker shall at all times have on board valid documentation evidencing all
such Approvals. Each LNG Tanker shall at all times be in possession of valid
documents of compliance and safety management certificates, and shall have an
effective management system in operation and an emergency response plan that
addresses all identified risks and provides proper controls for dealing with
these risks.

7.5.3
Buyer shall be required to obtain towing, escort, line handling, and pilot
services, in accordance with this Section 7.5.3. Seller shall cause an Affiliate
of Seller to procure tug services at the Driftwood LNG Terminal from a competent
and experienced tug services provider. As soon as reasonably practicable after
the Affiliate has so contracted for tug services, Seller shall notify Buyer
thereof. Prior to the arrival of any LNG Tanker at the Loading Port, Buyer shall
cause Transporter or the master of each LNG Tanker (acting on behalf of the
ship-owner and charterer) making use of the port or marine



    34

--------------------------------------------------------------------------------




facilities at the Loading Port on behalf of Buyer, to enter into a tug services
agreement with the designated Affiliate of Seller for Buyer’s procurement, at
its sole risk and expense, of tug services at the Driftwood LNG Terminal, which
tug services shall include towing and escort services. Such agreement shall
provide that the fees for tug services shall be paid by the Transporter to the
designated Affiliate of Seller. Fees and other significant terms of the tug
services agreement shall be in line with those at similar liquefaction
facilities located on the United States Gulf Coast. In the event the Transporter
or the master of an LNG Tanker fails to execute a tug services agreement that
complies with the requirements of this Section 7.5.3, Seller may refuse to make
LNG available and in such event, Buyer shall be deemed to have failed to take
the applicable Scheduled Cargo Quantity, and Sections 5.7.2 to 5.7.8 shall
apply. Seller shall cause line handling services to be provided at the Driftwood
LNG Terminal for Buyer’s procurement at Buyer’s sole risk and expense. Pilot
services shall be obtained by Buyer in accordance with the requirements of
Governmental Authorities. Without prejudice to Seller’s obligations to secure
towing, escort, line handling, and pilot services in accordance with this
Section 7.5.3, Seller and its designated Affiliate procuring the tug services
shall have no liability to Buyer for the performance of the tug services or any
other marine services by the designated tug services provider or any other
marine services providers.
7.5.4
Buyer shall pay or cause to be paid: (a) all Port Charges directly to the
appropriate Person (including reimbursing Seller for any documented Port Charges
paid by Seller or Seller’s operator on Buyer’s behalf); and (b) all documented
charges payable by reason of any LNG Tanker having to shift from berth at the
Driftwood LNG Terminal as a result of the action or inaction of Buyer.

7.5.5
Each LNG Tanker must satisfy the following requirements:

(a)
Except as otherwise mutually agreed in writing by the Parties, each LNG Tanker
shall be compatible with the specifications of the Driftwood LNG Terminal
identified in Section 7.2.3 and any modifications to the Driftwood LNG Terminal
pursuant to Section 7.3.2, and shall be of a sufficient size to load the
applicable Scheduled Cargo Quantity. If Buyer’s LNG Tanker is not capable of
loading the applicable Scheduled Cargo Quantity, Buyer shall be deemed to have
failed to take the shortfall quantity and the provisions of Sections 5.7.2 to
5.7.8 shall apply, except that Buyer shall not be deemed to have failed to take
a shortfall quantity and the provisions of Sections 5.7.2 to 5.7.8 shall not
apply if the volume equivalent of the Scheduled Cargo Quantity at the nominated
Gross Heating Value has been loaded.



    35

--------------------------------------------------------------------------------




(b)
Except as otherwise agreed in writing by Seller, which agreement shall not be
unreasonably withheld or delayed, each LNG Tanker shall have a gross volumetric
capacity between one hundred twenty-five thousand (125,000) cubic meters and two
hundred sixteen thousand (216,000) cubic meters.

(c)
Each LNG Tanker shall be, in accordance with International Standards, (i) fit in
every way for the safe loading, handling and carrying of LNG in bulk at
atmospheric pressure; (ii) tight, staunch, strong and otherwise seaworthy; and
(iii) equipped with facilities for mooring and unmooring and with cargo handling
and storage systems (including instrumentation) necessary for the safe loading,
handling, carrying and measuring of LNG, in each case in good order and
condition.

(d)
Each LNG Tanker shall at all times be maintained in class with any
classification society that is a member of International Association of
Classification Societies Ltd. (IACS) and that has experience in the
classification of LNG vessels.

(e)
Each LNG Tanker shall have been constructed to all applicable International
Standards (including the International Code for the Construction and Equipment
of Ships Carrying Liquefied Gases in Bulk).

(f)
Each LNG Tanker shall comply with, and shall be fully equipped, supplied,
operated, and maintained to comply with, all applicable International Standards
and Applicable Laws, including those that relate to seaworthiness, design,
safety, environmental protection, navigation, and other operational matters, and
all procedures, permits, and approvals of Governmental Authorities for LNG
vessels that are required for the transportation and loading of LNG at the
Loading Port. Unless approved by Seller in writing, which approval shall not be
unreasonably withheld or delayed, an LNG Tanker shall be prohibited from
engaging in any maintenance, repair or in-water surveys while berthed at the
Driftwood LNG Terminal. Each LNG Tanker shall comply fully with the guidelines
of any Governmental Authority of the United States of America.

(g)
The officers and crew of each LNG Tanker shall have the ability, experience,
licenses and training commensurate with the performance of their duties in
accordance with internationally accepted standards with which it is customary
for Reasonable and Prudent Operators of LNG vessels to comply and as required by
Governmental Authorities and any labor organization having jurisdiction over the
LNG Tanker or her crew. Without in any way



    36

--------------------------------------------------------------------------------




limiting the foregoing, the master, chief engineer, all cargo engineers and all
deck officers shall be fluent in written and oral English and shall maintain all
records and provide all reports with respect to the LNG Tanker in English.
(h)
Each LNG Tanker shall have communication equipment complying with applicable
regulations of Governmental Authorities and permitting such LNG Tanker to be in
constant communication with the Driftwood LNG Terminal, the Vessel Traffic
Information System (VTIS) and other vessels in the area.

(i)
Provided that the Driftwood LNG Terminal supplies a vapor return line meeting
the requirements of Section 7.2.3(e), each LNG Tanker shall be capable of
loading a full cargo of LNG in a maximum of nineteen (19) hours, in addition to
any time for the connecting, cooling, draining, purging and disconnecting of
liquid arms.

(j)
Each LNG Tanker shall procure and maintain Hull and Machinery Insurance and P&I
Insurance in accordance with Section 15.6.


7.6
LNG Tanker Inspections; LNG Tanker Vetting Procedures; Right to Reject LNG
Tanker

7.6.1
During the Term, on prior reasonable notice to Buyer, Seller may, at its sole
risk, send its qualified representatives to inspect during normal working hours
any LNG Tanker as Seller may consider necessary to ascertain whether the LNG
Tanker complies with this Agreement. Seller shall bear all the costs and
expenses in connection with any inspection conducted hereunder. Any such
inspection may include, as far as is practicable having regard to the LNG
Tanker’s operational schedule, examination of the records related to the LNG
Tanker’s hull, cargo and ballast tanks, machinery, boilers, auxiliaries and
equipment; examination of the LNG Tanker’s deck, engine and official log books;
review of records of surveys by the LNG Tanker’s classification society and
relevant Governmental Authorities; and review of the LNG Tanker’s operating
procedures and performance of surveys, both in port and at sea. Additionally,
each LNG Tanker shall have been inspected and reported upon by a SIRE Accredited
Inspector within six (6) Months of the time of its initial use at the Driftwood
LNG Terminal, and each LNG Tanker shall be reported upon by a SIRE Accredited
Inspector once every twelve (12) Months for the first ten (10) years of such LNG
Tanker’s useful life and once every six (6) Months thereafter, and each
inspection report of such SIRE Accredited Inspector shall show, to the
reasonable satisfaction of Seller, no material deficiencies in the safety or
operability of such LNG Tanker. Any inspection carried out pursuant to this
Section 7.6.1: (a) shall not interfere with, or hinder, any LNG Tanker’s safe
and efficient construction or operation; and (b) shall not entitle Seller or any
of its representatives to make



    37

--------------------------------------------------------------------------------




any request or recommendation directly to Transporter except through Buyer. No
inspection (or lack thereof) of an LNG Tanker hereunder shall: (i) modify or
amend Buyer’s obligations, representations, warranties, and covenants hereunder;
or (ii) constitute an acceptance or waiver by Seller of Buyer’s obligations
hereunder.
7.6.2
Seller shall indemnify and hold Buyer and its Affiliates harmless from any
Claims and Losses resulting from Seller’s inspection of any LNG Tanker pursuant
to Section 7.6.1.

7.6.3
Buyer shall comply with all LNG Tanker vetting procedures, as set forth in the
Driftwood Marine Operations Manual.

7.6.4
Seller shall have the right to reject any LNG vessel that Buyer intends to use
to take delivery of LNG hereunder at the Driftwood LNG Terminal if such LNG
vessel does not comply materially with the provisions of Section 7, provided
that:

(a)
neither the exercise nor the non-exercise of such right shall reduce the
responsibility of Buyer to Seller in respect of such LNG vessel and her
operation, nor increase Seller’s responsibilities to Buyer or Third Parties for
the same; and

(b)
Buyer’s obligations under this Agreement shall not be excused or suspended by
reason of Buyer’s inability (pursuant to the foregoing) to use a vessel as an
LNG Tanker.


7.7
Port Liability Agreement

7.7.1
Buyer shall cause Transporter or the master of each LNG Tanker (acting on behalf
of the ship-owner and charterer) making use of the port or marine facilities at
the Loading Port on behalf of Buyer, to execute a Port Liability Agreement prior
to such LNG Tanker’s arrival at the Loading Port. Seller shall engage in good
faith consultation with Buyer in the development of the form of the Port
Liability Agreement and shall act as a Reasonable and Prudent Operator in
developing the form of the Port Liability Agreement. The Port Liability
Agreement shall treat Transporter in a non-discriminatory manner in comparison
to all other owners and charterers of LNG vessels that use or transit the
Loading Port. In the event the master of an LNG Tanker fails to execute the Port
Liability Agreement, Buyer shall indemnify and hold Seller and its Affiliates
harmless from any Claims brought against, or Losses incurred by Seller or any of
its Affiliates arising from such failure. If, as a result of Transporter
executing the Port Liability Agreement, Transporter is liable to the LNG
Tanker’s P&I Club for an additional premium for the LNG Tanker’s P&I indemnity
coverage, and if Buyer is liable to Transporter for such additional premium,
then Seller shall pay Buyer for such additional



    38

--------------------------------------------------------------------------------




premium, but only to the extent such additional premium relates to such LNG
Tanker calling at the Loading Port.
7.7.2
Subject to Section 7.7.1 and without prejudice to the terms of the Port
Liability Agreement and the obligations of Buyer or its Affiliate pursuant to
the Partnership Agreement and any equity capital contribution agreement with the
Partnership, Seller releases Buyer, its Affiliates and their respective
shareholders and members, officers, directors, employees, designees,
representatives, and agents from liability to Seller incident to all Claims and
Losses that may exist, arise or be threatened currently or in the future at any
time following the Effective Date and whether or not of a type contemplated by
either Party at any time, brought by any Person for injury to, illness or death
of any employee of Seller, or for damage to or loss of the Driftwood LNG
Terminal, which injury, illness, death, damage or loss arises out of, is
incident to, or results from the performance or failure to perform this
Agreement by Buyer, or any of its Affiliates, shareholders and members,
officers, directors, employees, designees, representatives and agents.

7.7.3
Subject to Section 7.7.1 and without prejudice to the terms of Section 12 or the
Port Liability Agreement, Buyer releases Seller, its Affiliates, and their
respective shareholders, officers, members, directors, employees, designees,
representatives, and agents from liability to Buyer incident to all Claims and
Losses that may exist, arise or be threatened currently or in the future at any
time following the Effective Date and whether or not of a type contemplated by
either Party at any time, brought by any Person for injury to, illness or death
of any employee of Buyer or its Affiliates, or for damage to or loss of any LNG
Tanker, which injury, illness, death, damage or loss arises out of, is incident
to, or results from the performance or failure to perform this Agreement by
Seller or its Affiliates, shareholders officers, members, directors, employees,
designees, representatives and agents.

7.7.4
The initial form of Port Liability Agreement developed in accordance with
Section 7.7.1 may be amended from time to time without consent of Buyer only if
after any such amendment the revised terms of such Port Liability Agreement: (a)
do not negatively impact Buyer’s ability to perform its obligations or exercise
its rights under this Agreement, (b) treat Transporter in a non-discriminatory
manner in comparison to all other owners and charterers of LNG vessels that use
or transit the Loading Port, and (c) do not prevent any Transporter from
obtaining full P&I indemnity coverage from a P&I Club, and such P&I indemnity
will cover all Claims and Losses pursuant to such Port Liability Agreement in
relation to use of the Loading Port by an LNG Tanker. Seller shall promptly
notify Buyer upon any amendment to the Port Liability Agreement and shall
provide a copy of the amended Port Liability Agreement to Buyer.



    39

--------------------------------------------------------------------------------





7.8
Driftwood Marine Operations Manual

Seller shall deliver to Buyer prior to the later of (a) the date that is thirty
(30) Days after the Effective Date and (b) the Date of Substantial Completion of
Plant 1, a copy of the marine operations manual developed for the Driftwood LNG
Terminal (as amended from time to time in accordance with this Section 7.8, the
“Driftwood Marine Operations Manual”) which will govern activities at the
Driftwood LNG Terminal, consistent with Applicable Laws and International
Standards, and which will apply to each LNG Tanker and each other LNG vessel
berthing and loading at, and departing from, the Driftwood LNG Terminal. In the
event of a conflict between this Agreement and the Driftwood Marine Operations
Manual, the provisions of this Agreement shall control. Seller shall engage in
good faith consultation with Buyer prior to making any amendment or revision to
the Driftwood Marine Operations Manual and shall act as a Reasonable and Prudent
Operator in making any such revisions or amendments to the Driftwood Marine
Operations Manual and any such revisions or amendments shall be consistent with
Applicable Laws and International Standards. Seller shall promptly notify Buyer
upon any revision or amendment to the Driftwood Marine Operations Manual and
shall provide a copy of the amended Driftwood Marine Operations Manual to Buyer.
The Driftwood Marine Operations Manual shall be materially in line with those at
similar liquefaction facilities located on the United States Gulf Coast.

7.9
Loading of LNG Tankers

7.9.1
Except as otherwise specifically provided, the terms of this Section 7.9 shall
apply to all LNG Tankers calling at the Driftwood LNG Terminal.

7.9.2
Not later than twenty (20) Days prior to the ETA, Buyer shall notify, or cause
the master of the LNG Tanker to notify, Seller of the information specified
below (“In-Transit First Notice”):

(a)
name of the LNG Tanker, the volume of LNG onboard at the time the relevant
notice is issued and the operator and owner of such LNG Tanker;

(b)
any operational deficiencies in the LNG Tanker that may affect either its
performance at the Driftwood LNG Terminal or its approach to or departure from
the Driftwood LNG Terminal;

(c)
whether the LNG Tanker will require cool-down service upon arrival at the
Driftwood LNG Terminal, and, if so, the quantity of LNG (in cubic meters)
estimated to be required for such cool-down service;

(d)
whether the LNG Tanker will require gas-up service upon arrival at the Driftwood
LNG Terminal; and



    40

--------------------------------------------------------------------------------




(e)
the ETA.

7.9.3
With respect to each LNG Tanker scheduled to call at the Driftwood LNG Terminal,
Buyer shall give, or cause the master of the LNG Tanker to give, to Seller the
following notices. Each such notice shall include details of any significant
change in the information provided pursuant to Section 7.9.2 (as updated
pursuant to subsequent notices) since the immediately preceding notice was given
(including, subject to Sections 7.6 and 8.3, any change to the LNG Tanker):

(a)
A second notice (“In-Transit Second Notice”), which shall be sent ninety-six
(96) hours prior to the ETA set forth in the In-Transit First Notice or as soon
as practicable prior to such ETA if the sea time between the point of departure
of the LNG Tanker and the Loading Port is less than ninety-six (96) hours,
stating the LNG Tanker’s then ETA. If, thereafter, such ETA changes by more than
six (6) hours, Buyer shall give promptly, or cause the master of the LNG Tanker
to give promptly, to Seller notice of the corrected ETA;

(b)
A third notice (“In-Transit Third Notice”), which shall be sent forty-eight (48)
hours prior to the ETA set forth in the In-Transit Second Notice (as corrected),
confirming or amending such ETA. If, thereafter, such ETA changes by more than
six (6) hours, Buyer shall give promptly, or cause the master of the LNG Tanker
to give promptly, to Seller notice of the corrected ETA;

(c)
A fourth notice (“In-Transit Fourth Notice”), which shall be sent twenty-four
(24) hours prior to the ETA set forth in the In-Transit Third Notice (as
corrected), confirming or amending such ETA. If, thereafter, such ETA changes by
more than three (3) hours, Buyer shall give promptly, or cause the master of the
LNG Tanker to give promptly, to Seller notice of the corrected ETA;

(d)
A fifth notice (“In-Transit Final Notice”), which shall be sent twelve (12)
hours prior to the ETA set forth in the In-Transit Fourth Notice (as corrected),
confirming or amending such ETA. If, thereafter, such ETA changes by more than
one (1) hour, Buyer shall give promptly, or cause the master of the LNG Tanker
to give promptly, to Seller notice of the corrected ETA; and

(e)
An NOR, which shall be given at the time prescribed in Section 7.10.

7.9.4
Except where prohibited by any applicable Governmental Authority or
International Standards, Buyer shall have the right to cause an LNG Tanker to
burn Gas as fuel during operations at the Driftwood LNG Terminal (including
while conducting cargo loading operations). Any quantity of Gas



    41

--------------------------------------------------------------------------------




burned as fuel pursuant to this Section 7.9.4 shall be taken into account for
purposes of determining the quantity of LNG loaded in accordance with Exhibit A.
7.9.5
Seller shall have a right to use or dispose of, or cause to be used or disposed
of, all Gas returned to the Driftwood LNG Terminal during cool-down or gas-up
operations without compensation to Buyer. Seller shall have a right to use or
dispose of, or cause to be used or disposed of, all Gas returned to the
Driftwood LNG Terminal during loading operations, provided that Gas returned to
the Driftwood LNG Terminal during loading shall be deducted for determining the
quantity loaded for Buyer’s account in accordance with Paragraph 11(c)(ii) of
Exhibit A and the formula set out in Paragraph 12.4 of Exhibit A.


7.10
Notice of Readiness

7.10.1
The master of an LNG Tanker or such master’s agent shall tender the NOR to
Seller upon arrival at the PBS or any customary anchorage location for LNG
vessels seeking to transit the Calcasieu ship channel, provided that such LNG
Tanker has received all required Approvals from the relevant Governmental
Authorities (including security clearance from the US Coast Guard) that are
required to transit to a berth of the Driftwood LNG Terminal, and is ready,
willing, and able, to proceed to berth and load LNG or to commence cool-down or
gas-up operations (as applicable).

7.10.2
A valid NOR given under Section 7.10.1 shall become effective as follows:

(a)
For an LNG Tanker that tenders its NOR according to Section 7.10.1 at any time
prior to or during the Delivery Window allocated to such LNG Tanker, an NOR
shall become effective when the LNG Tanker is all fast at a berth of the
Driftwood LNG Terminal and has received all required Approvals from the relevant
Governmental Authorities (including security clearance from the US Coast Guard);
and

(b)
For an LNG Tanker that tenders its NOR according to Section 7.10.1 at any time
after the expiration of the Delivery Window, an NOR shall become effective when,
after Seller has notified the LNG Tanker that Seller is ready to receive the LNG
Tanker, the LNG Tanker is all fast at a berth of the Driftwood LNG Terminal and
has received all required Approvals from the relevant Governmental Authorities
(including security clearance from the US Coast Guard).


7.11
Berthing Assignment

7.11.1
Seller shall berth or caused to be berthed an LNG Tanker which has tendered NOR
before or during its Delivery Window promptly after Seller determines



    42

--------------------------------------------------------------------------------




such LNG Tanker will not interfere with berthing and loading of any other
scheduled LNG vessel with a higher berthing priority but in no event later than
the end of the Delivery Window allocated to such LNG Tanker; provided, however,
that if Seller does not berth or cause to be berthed such LNG Tanker by the end
of the Delivery Window, (a) Seller shall use reasonable efforts to berth or
cause to be berthed such LNG Tanker within forty-eight (48) hours after the end
of its Delivery Window, (b) Buyer shall use reasonable efforts to cause the LNG
Tanker to remain at the PBS or applicable anchorage location for the Driftwood
LNG Terminal, and (c) Buyer’s sole recourse and remedy during such period of
time for Seller’s failure to berth or cause to be berthed the LNG Tanker by the
end of the Delivery Window shall be demurrage pursuant to Section 7.12.3,
payment for excess boil-off pursuant to Section 7.12.4 and provision by Seller
of a cool-down pursuant to Section 7.16.1(b). If (i) at any time during such
forty-eight (48) hour period, Buyer is no longer able, having used reasonable
efforts, to cause the LNG Tanker to remain at the PBS or applicable anchorage
location, or (ii) the forty-eight (48) hour period expires, and in either case
Seller has not berthed or caused to be berthed the LNG Tanker, and such delay is
not attributable to a reason that would result in an extension of Allotted
Laytime under Section 7.12.1, then Seller shall be deemed to have failed to make
the Scheduled Cargo Quantity of the relevant cargo available for delivery and
the provisions of Sections 5.6.2 to 5.6.4 shall apply. Notwithstanding the
foregoing, if, as a result of the Driftwood LNG Terminal not being ready to
berth for reasons attributable to Buyer or Buyer’s Affiliates, Seller fails to
make available a cargo, Buyer shall be deemed to have failed to take such cargo
and the provisions of Sections 5.7.2 to 5.7.8 shall apply.
7.11.2
For each delivery window period, Seller shall determine or cause to be
determined the berthing priority among LNG vessels which have tendered NOR
before or during their scheduled delivery window as follows:

(a)
The first berthing priority for a delivery window period shall be for an LNG
vessel scheduled for such delivery window period. Priority within this group
shall be given to the LNG vessel which has first tendered to Seller its NOR.
Once an LNG vessel achieves a first berthing priority pursuant to this Section
7.11.2(a) or 7.11.2(c), such LNG vessel shall maintain such priority until such
LNG vessel is berthed, so long as its tendered NOR does not become invalid
pursuant to Section 7.13.1;

(b)
The second berthing priority for a delivery window period shall be for an LNG
vessel scheduled for arrival before such delivery window period, which tendered
to Seller its NOR prior to or during its scheduled delivery window but which was
unable to proceed to berth for reasons not attributable to Buyer, the
Transporter, the LNG Tanker



    43

--------------------------------------------------------------------------------




or its master, crew, owner or operator. Priority within this group shall be
given to the LNG vessel which has first tendered to Seller its NOR; and
(c)
The third berthing priority for a delivery window period shall be for an LNG
vessel scheduled for arrival after such delivery window period. Priority within
this group shall be given to the LNG vessel which has first tendered to Seller
its NOR. An LNG vessel with third berthing priority pursuant to this Section
7.11.2(c) will achieve a first berthing priority on its scheduled delivery
window pursuant to Section 7.11.2(a) if such LNG vessel has not been berthed
prior to such date, so long as its tendered NOR does not become invalid pursuant
to Section 7.13.1.

7.11.3
If an LNG Tanker tenders NOR after the end of its Delivery Window, Seller shall
use reasonable efforts to berth or cause to be berthed such LNG Tanker as soon
as reasonably practical; provided, however, that, unless otherwise agreed with
Buyer, Seller shall have no obligation to use such efforts to berth or cause to
be berthed an LNG Tanker that tenders NOR more than forty-eight (48) hours after
the end of its Delivery Window. If, as of the forty-eighth (48th) hour after the
end of the Delivery Window, the LNG Tanker has not tendered NOR, and such delay
is not attributable to a reason that would result in an extension of Allowed
Laytime under Sections 7.13.2(a)(i)-(viii), Buyer shall be deemed to have failed
to take delivery of the Scheduled Cargo Quantity of the relevant cargo and the
provisions of Sections 5.7.2 to 5.7.8 shall apply.


7.12
Berth Laytime

7.12.1
The allotted laytime for each LNG Tanker (“Allotted Laytime”) shall be thirty
(30) hours, as extended by any period of delay that is caused by:

(a)
reasons attributable to a Governmental Authority, Buyer, the Transporter, the
LNG Tanker or its master, crew, owner or operator or any Third Party outside of
the reasonable control of Seller, Seller’s Affiliates or the operator of the
Driftwood LNG Terminal, including security clearance review by the US Coast
Guard;

(b)
Force Majeure or Adverse Weather Conditions;

(c)
unscheduled curtailment or temporary discontinuation of operations at the
Driftwood LNG Terminal necessary for reasons of safety, except to the extent
such unscheduled curtailment or temporary discontinuation of operations is due
to Seller’s failure to operate and maintain its facilities as a Reasonable and
Prudent Operator;



    44

--------------------------------------------------------------------------------




(d)
time at berth during any cool-down pursuant to Sections 7.16.1(a) and (c);

(e)
time at berth during any gas-up pursuant to Section 7.17;

(f)
nighttime transit restrictions, if applicable;

(g)
time to transit from the PBS or anchorage location, as applicable, to a berth of
the Driftwood LNG Terminal, in the event Actual Laytime commences pursuant to
Section 7.12.2(a)(1); and

(h)
any other interruption impacting the Loading Port, including the unavailability
or delay of Pilot services, tugs, and other similar interruptions, to the extent
such interruptions are not caused by reasons attributable to Seller or the
operator of the Driftwood LNG Terminal.

7.12.2
The actual laytime for each LNG Tanker (“Actual Laytime”) shall commence (a) if
a valid NOR was given pursuant to Section 7.10.1 prior to or during the Delivery
Window for such LNG Tanker, the earlier of (1) twelve (12) hours after the later
of the start of the Delivery Window and the time that such valid NOR was given
pursuant to Section 7.10.1, and (2) when the NOR is effective, or (b) in all
other cases, when the NOR is effective, and shall end when (i) the last loading
arm of the Driftwood LNG Terminal has been disconnected from the LNG Tanker,
(ii) the cargo documents are on board of the LNG Tanker and (iii) Seller or its
operator has cleared the LNG Tanker for departure.

7.12.3
In the event Actual Laytime exceeds Allotted Laytime (as extended pursuant to
Section 7.12.1) (“Demurrage Event”), Seller shall pay to Buyer as liquidated
damages demurrage in USD (which shall be prorated for a portion of a Day) at a
rate equal to the Demurrage Rate. The “Demurrage Rate” initially shall be USD
eighty thousand (US$80,000) per Day and shall be revised by Seller each Contract
Year ending in five (5) or zero (0) (e.g., 2025 and 2030) to reflect the average
of three quotes, each received from a different ship broker, for then-current
long-term LNG vessel charter rates. Seller shall determine such revised
Demurrage Rate and notify Buyer of such revised Demurrage Rate at least thirty
(30) days prior to the start of such Contract Year ending in five (5) or zero
(0), as applicable, and such revised Demurrage Rate shall be effective starting
on the first day of such Contract Year ending in five (5) or zero (0), as
applicable, and continuing for five (5) years until subsequently revised
pursuant to this Section 7.12.3. If a Demurrage Event occurs, Buyer shall
invoice Seller for such demurrage within ninety (90) Days pursuant to Section
10.1.5.



    45

--------------------------------------------------------------------------------




7.12.4
In the event (a) an LNG Tanker is delayed in berthing at the Driftwood LNG
Terminal or commencement of LNG loading due to an event occurring at or near the
Driftwood LNG Terminal (including at the berth) and for a reason that would not
result in an extension of Allotted Laytime under Section 7.12.1, and (b) as a
result thereof, the commencement of LNG loading is delayed beyond twenty-four
(24) hours after the LNG Tanker (i) has either tendered a valid NOR or berthed
and (ii) is cleared by the Governmental Authorities to commence loading (“Excess
Boil-Off Event”), Seller shall pay Buyer as liquidated damages an amount, on
account of excess boil-off. The amount payable shall equal (x) the total number
of full hours by which commencement of LNG loading is delayed beyond the
aforementioned twenty-four (24) hour period, multiplied by (y) initially, the
Provisional Transfer Price for purposes of a Provisional Invoice, and thereafter
the Final Transfer Price upon the determination thereof for purposes of the
Final Invoice (in accordance with Section 10.1.6), multiplied by (z) a quantity
in MMBtu equal to (A) the guaranteed daily ballast rate of boil-off of such LNG
Tanker pursuant to Form B of the relevant charterparty or similar description
provided by the LNG Tanker’s owner in the relevant charterparty, divided by (B)
twenty-four (24) hours per Day, multiplied by (C) the cargo containment capacity
of such LNG Tanker (in MMBtu), provided that in no event shall such quantity of
MMBtu exceed the quantity of LNG onboard the LNG Tanker at the time it issued
its valid NOR. Buyer shall invoice Seller for such excess boil-off within ninety
(90) Days after the applicable event, pursuant to Section 10.1.5.


7.13
LNG Tanker Not Ready for LNG Loading; Excess Laytime

7.13.1
Except in the event Seller provides a cool-down service under Section 7.16.1(b),
if any LNG Tanker previously believed to be ready for LNG loading is determined
to be not ready after being berthed for reasons not attributable to Seller or
Seller’s Affiliates or the operator of the Driftwood LNG Terminal, the NOR shall
be invalid, and Seller may direct the LNG Tanker’s master to vacate the berth
and proceed to anchorage, whether or not other LNG vessels are awaiting the
berth, unless it appears reasonably certain to Seller that such LNG Tanker can
be made ready without disrupting the overall berthing schedule of the Driftwood
LNG Terminal or operations of the Driftwood LNG Terminal. When an unready LNG
Tanker at anchorage becomes ready for LNG loading, its master shall notify
Seller. If, as a result of such LNG Tanker not being ready to berth for reasons
not attributable to Seller or Seller’s Affiliate or the operator of the
Driftwood LNG Terminal, Buyer fails to take a cargo, the provisions of Sections
5.7.2 to 5.7.8 shall apply. If, as a result of such LNG Tanker not being ready
to berth for reasons attributable to Seller or Seller’s Affiliates, Buyer fails
to take a cargo, Seller shall be deemed to have failed to make available such
cargo and the provisions of Sections 5.6.2 to 5.6.4 shall apply.



    46

--------------------------------------------------------------------------------




7.13.2
The following shall apply with respect to berthing:

(a)
An LNG Tanker shall complete LNG loading and vacate the berth as soon as
possible but not later than thirty (30) hours from the time the LNG Tanker is
all fast at the berth and has received all required Approvals from the relevant
Governmental Authorities (including security clearance from the US Coast Guard).
Such thirty (30) hour-period (“Allowed Laytime”) shall be extended by any period
of delay that is caused by:

(i)
reasons attributable to a Governmental Authority, Seller, the operator of the
Driftwood LNG Terminal or any Third Party outside the reasonable control of
Buyer, the Transporter, the LNG Tanker or its master, crew, owner or operator;

(ii)
Force Majeure or Adverse Weather Conditions;

(iii)
unscheduled curtailment or temporary discontinuation of operations at the
Driftwood LNG Terminal necessary for reasons of safety, except to the extent
such unscheduled curtailment or temporary discontinuation of operations is
attributable to Buyer, the Transporter, the LNG Tanker or its master, crew,
owner or operator;

(iv)
time at berth during any cool-down pursuant to Sections 7.16.1(a)-(c);

(v)
time at berth during any gas-up pursuant to Section 7.17;

(vi)
nighttime transit restrictions, if applicable;

(vii)
tidal restrictions; and

(viii)
any other interruption impacting the Loading Port, including the unavailability
or delay of Pilot services, tugs, and other similar interruptions, to the extent
such interruptions are not caused by reasons attributable to Buyer, the
Transporter, the LNG Tanker or its master, crew, owner or operator.

(b)
If an LNG Tanker fails to depart at the end of its Allowed Laytime (as extended
pursuant to Sections 7.13.2(a)(i)-(viii)), another LNG vessel is awaiting the
berth and the LNG Tanker’s continued occupancy of the berth will disrupt the
overall berthing schedule of the Driftwood LNG Terminal or operations of the
Driftwood LNG Terminal, Seller may direct the LNG Tanker to vacate the berth and
proceed to sea at utmost dispatch.



    47

--------------------------------------------------------------------------------




(c)
If an LNG Tanker fails to depart the berth at the end of its Allowed Laytime (as
extended pursuant to Sections 7.13.2(a)(i)-(viii)) and as a result the
subsequent LNG vessel is prevented from or delayed in loading, Buyer shall
reimburse Seller for any and all actual documented demurrage or excess boil-off
that Seller becomes contractually obligated to pay to any Third Party with
respect to such subsequent LNG vessel, as a result of the LNG Tanker not
completing LNG loading and vacating the berth as required by this Section
7.13.2; provided that Buyer shall not be required to reimburse Seller for any
amounts based on a demurrage rate or excess boil-off rate in excess of those
specified in Section 7.12.3 and Section 7.12.4, as applicable. Seller shall
invoice Buyer for any amounts due under this Section 7.13.2(c) pursuant to
Section 10.1.5 within ninety (90) Days after the relevant Delivery Window.

(d)
In the event an LNG Tanker fails to vacate the berth pursuant to this Section
7.13 and Buyer is not taking actions to cause it to vacate the berth, Seller may
effect such removal at the expense of Buyer.


7.14
LNG Loadings at the Driftwood LNG Terminal

7.14.1
Seller shall cooperate with Transporters (or their agents) and with the master
of each LNG Tanker to facilitate the continuous and efficient loading of LNG
hereunder.

7.14.2
During LNG loading, Seller shall take receipt of, through the Driftwood LNG
Terminal vapor return line, Gas in such quantities as are necessary for the safe
loading of LNG at such rates, pressures and temperatures as may be required by
the design of the LNG Tanker or any standard operating practices of such LNG
Tanker, provided such practices conform to International LNG Vessel Standards.

7.14.3
Promptly after completion of loading of each cargo, Seller shall send or cause
to be sent to Buyer a certificate of origin, certificate of quantity,
certificate of quality, cargo manifest and bill of lading, together with such
other documents concerning the cargo as may reasonably be requested by Buyer.

7.14.4
Buyer, in cooperation with Seller, shall cause the LNG Tanker to depart safely
and expeditiously from the berth upon completion of LNG loading.


7.15
Cooperation

If any circumstance occurs or is foreseen to be reasonably likely to occur so as
to cause delay to an LNG Tanker or any other LNG vessel in berthing, loading or
departing, Buyer and Seller shall, without prejudice to any other provision of
this Agreement, discuss such circumstance in good faith with each other and, if


    48

--------------------------------------------------------------------------------




applicable, with other Partnership Buyers, and the Parties shall use reasonable
efforts to minimize or to avoid the delay, and at the same time shall cooperate
with each other and with such other users of the Loading Port, as appropriate,
to find countermeasures to minimize or to avoid the occurrence of any similar
delay in the future.

7.16
Cool-Down of LNG Tankers

7.16.1
Buyer shall be solely responsible for ensuring that each LNG Tanker elected by
Buyer for taking a cargo arrives at the Driftwood LNG Terminal cold and in a
state of readiness. Notwithstanding the foregoing and subject to Section 7.16.2,
Seller shall provide cool-down service to LNG Tankers at Buyer’s request as
follows:

(a)
Seller shall use reasonable efforts (taking into account availability of
sufficient berth time) to accept Buyer’s request to provide cool-down service
for any LNG Tanker, subject to Buyer requesting such cool-down service by notice
to Seller as far in advance of the relevant cargo’s Delivery Window as is
reasonably practicable but in no case less than thirty (30) Days before the
relevant cargo’s Delivery Window, provided that Seller shall accept Buyer’s
request to provide a cool-down service if (i) Buyer makes such request by notice
at the time Buyer proposes its schedule of receipt of cargoes pursuant to
Section 8.1.2 for the relevant Contract Year or (ii) at the time of the request,
the Composite ADP for the relevant Contract Year indicates sufficient available
berth time to accommodate such cool-down service. Seller shall have no
obligation pursuant to this Section 7.16.1(a) to provide cool-down services for
more than one (1) LNG Tanker during any two (2) consecutive Contract Years
(provided that any cool-down services which may be agreed to be provided as a
result of mitigation of a Force Majeure event shall not be counted towards such
limitation). Buyer shall pay Seller for all LNG provided by Seller for cooling
such LNG Tankers in an amount equal to the quantity of LNG provided, multiplied
by initially, the Provisional Transfer Price for purposes of a Provisional
Invoice, and thereafter the Final Transfer Price upon the determination thereof
for purposes of the Final Invoice (in accordance with Section 10.1.5).

(b)
Seller shall provide cool-down service without payment to any LNG Tankers
requiring cool-down solely as a result of a delay caused by Seller, but only if
such LNG Tanker made no other call between the original Delivery Window and the
requested cool-down time.

(c)
Seller shall use reasonable efforts, contingent on the availability of
sufficient berth time and facilities status, to provide cool-down service at any
time other than as described in Sections 7.16.1(a)-(b)



    49

--------------------------------------------------------------------------------




upon request by Buyer, provided that Buyer shall pay Seller for all LNG provided
by Seller for cooling such LNG Tankers in an amount equal to the quantity of LNG
provided, multiplied by initially, the Provisional Transfer Price for purposes
of a Provisional Invoice, and thereafter the Final Transfer Price upon the
determination thereof for purposes of the Final Invoice (in accordance with
Section 10.1.5); provided, further, that Seller shall have no obligation to
provide such cool-down service if doing so would interfere with a scheduled
Delivery Window of Buyer or a scheduled delivery window of any other Person.
7.16.2
The following shall apply to any cool-down service provided by Seller pursuant
to Section 7.16.1:

(a)
the MMBtu content of the total liquid quantities delivered for cooling, measured
before evaporation, shall be determined by reference to the relevant LNG
Tanker’s cool-down tables;

(b)
the Parties will determine by mutual agreement the rates and pressures for
delivery of LNG for cool-down, but always in full accordance with safe operating
parameters and procedures established by Seller;

(c)
LNG provided during cool down by Seller pursuant to Section 7.16.1 shall not be
applied against the Scheduled Cargo Quantity for the relevant cargo; and

(d)
unless cool-down services are agreed to be provided in the mitigation of Force
Majeure, cool-down service shall not be provided during January, February,
March, October, November or December of any Contract Year, provided that if
Buyer requests cool-down service during such period, then Seller shall use
commercially reasonable efforts to provide cool-down service during such period.


7.17
Gas-Up of LNG Tankers

7.17.1
Seller shall use reasonable efforts to obtain all relevant Approvals needed to
allow Seller to offer gas-up service to LNG Tankers at the Driftwood LNG
Terminal.

7.17.2
Notwithstanding the first sentence of Section 7.16.1 and subject to
Section 7.17.3, to the extent Seller has all relevant Approvals needed to offer
gas-up service to LNG Tankers at the Driftwood LNG Terminal and such services is
otherwise permitted under Applicable Law, Seller shall provide gas-up service to
LNG Tankers at Buyer’s request as follows:



    50

--------------------------------------------------------------------------------




(a)
Buyer’s request for gas-up service in respect of an LNG Tanker shall be provided
at the same time that Buyer requests cool-down service in respect of such LNG
Tanker pursuant to Section 7.16.

(b)
Seller shall use reasonable efforts (taking into account availability of
sufficient berth time) to accept Buyer’s request to provide gas-up service for
any LNG Tanker, subject to Buyer requesting such gas-up service by notice to
Seller as far in advance of the relevant cargo’s Delivery Window as is
reasonably practicable but in no case less than thirty (30) Days before the
relevant cargo’s Delivery Window, provided that Seller shall accept Buyer’s
request to provide a gas-up service if (i) Buyer makes such request by notice at
the time Buyer proposes its schedule of receipt of cargoes pursuant to Section
8.1.2 for the relevant Contract Year or (ii) at the time of the request, the
Composite ADP for the relevant Contract Year indicates sufficient available
berth time to accommodate such gas-up service.

(c)
Seller shall use reasonable efforts, contingent on the availability of
sufficient berth time and facilities status, to provide gas-up service at any
time other than as described in Section 7.17.2(b) upon request by Buyer,
provided that Seller shall have no obligation to provide such gas-up service if
doing so would interfere with a scheduled Delivery Window of Buyer or a
scheduled delivery window of any other Person or would adversely affect the
ability of Seller to perform its other obligations under this Agreement and
other LNG sale and purchase agreements or to operate the Driftwood LNG Terminal
in accordance with all Approvals and Applicable Law.

7.17.3
The following shall apply to any gas-up service provided by Seller pursuant to
Section 7.17.2:

(a)
the Parties will determine by mutual agreement the rates and pressures for
delivery of Gas for gas-up service, but always in full accordance with safe
operating parameters and procedures established by Seller;

(b)
gas-up service shall only be provided to an LNG Tanker that is also entitled to
receive, and is receiving, immediately after such gas-up service, cool-down
service pursuant to Section 7.16;

(c)
without prejudice to any amounts owed by Buyer for cool-down service provided
pursuant to Section 7.16 to an LNG Tanker that also receives gas-up service
pursuant to this Section 7.17, Buyer shall not be obligated to make a payment to
Seller for gas-up service;

(d)
gas-up service shall not be provided during January, February, March, October,
November or December of any Contract Year, provided that



    51

--------------------------------------------------------------------------------




if Buyer requests gas-up service during such period, then Seller shall use
commercially reasonable efforts to provide gas-up service during such period;
and
(e)
gas-up service shall only be available for LNG Tankers under nitrogen purge,
provided that the Parties, acting reasonably, will discuss the acceptance of LNG
Tankers under inert gas, if Buyer can demonstrate unavailability of nitrogen and
if Seller is able to accommodate, including taking into consideration
operational and regulatory requirements (in the case of regulatory requirements,
as reasonably provided by Seller).


8.
Annual Delivery Program


8.1
Programming Information

8.1.1
No later than one hundred ninety-five (195) Days before the start of each
Contract Year, Seller shall provide Buyer with Seller’s good faith estimate of
the Gross Heating Value of LNG to be delivered during such Contract Year.

8.1.2
No later than one hundred forty (140) Days before the start of each Contract
Year, Seller shall provide Buyer with the estimated ACQ for such Contract Year.

8.1.3
No later than one hundred twenty-five (125) Days before the start of each
Contract Year, Buyer shall notify Seller of Buyer’s proposed schedule of receipt
of cargoes for each Month of such Contract Year. Such schedule shall identify
sufficient proposed cargoes in order to schedule the full AACQ, and such AACQ
shall be distributed across the Contract Year in accordance with Section 5.3.
Buyer’s notice shall include the following information:

(a)
the LNG Tanker (if known) for each proposed cargo;

(b)
the Scheduled Cargo Quantity for each proposed cargo;

(c)
the proposed Delivery Window for each cargo; and

(d)
any other information that may affect annual scheduling.

Buyer shall also inform Seller of any anticipated periods for maintenance to be
conducted with respect to the LNG Tankers identified in (a) above.
8.1.4
Seller shall call a one- or two-day scheduling meeting of Seller and all
Partnership Buyers to occur no earlier than one hundred twenty-four (124) Days
before the start of each Contract Year and no later than seventy (70) Days
before the start of such Contract Year, by providing at least thirty (30)



    52

--------------------------------------------------------------------------------




Days’ advance notice thereof to all Partnership Buyers. Unless otherwise agreed
by Seller and all Partnership Buyers, the location of the meeting will be in
Houston, Texas. Buyer shall use reasonable efforts to attend any such meeting
notified by Seller. Any terms proposed, discussed or determined at such meeting
shall not be binding on either Party except to the extent included in the Annual
Delivery Program promulgated by Seller pursuant to Section 8.2.
8.1.5
Seller will then notify Buyer no less than ninety-three (93) Days before the
start of such Contract Year of Seller’s proposed schedule of cargoes to be made
available in each Month of such Contract Year, exercising reasonable efforts to
adopt Buyer’s proposed schedule of receipts requested in accordance with Section
8.1.2; provided that (x) if Buyer fails to deliver the notice according to
Section 8.1.2, Seller may nevertheless propose a schedule according to the terms
of this Section 8.1.5, and (y) Seller shall have the right to modify Buyer’s
proposed schedule to the extent required to ensure that the entire AACQ is
scheduled and to comply with the other requirements of this Agreement, including
the terms of Section 5.3. Such notice shall include the following information:

(a)
the proposed AACQ for the Contract Year;

(b)
the proposed Round-Down Quantity (if any) for the Contract Year;

(c)
for each cargo:

(i)
the LNG Tanker (if specified by Buyer);

(ii)
the Scheduled Cargo Quantity, if any, specified in the notice sent by Buyer
pursuant to Section 8.1.2; and

(iii)
the proposed Delivery Window; and

(d)
any other information that may affect annual scheduling.


8.2
Determination of Annual Delivery Program

8.2.1
No later than ten (10) Days after receipt of Seller’s proposed schedule provided
under Section 8.1.5, Buyer shall notify Seller if Buyer desires to consult with
Seller regarding the proposed schedule. Seller shall, no later than fifteen (15)
Days after receipt of Buyer’s notice, meet and consult with Buyer.

8.2.2
If, prior to the date that is sixty-eight (68) Days before the start of a
Contract Year, the Parties have agreed on a schedule of deliveries for such
Contract Year, then Seller shall issue the delivery schedule agreed by the
Parties. If the Parties are unable to agree on a schedule of deliveries for such
Contract



    53

--------------------------------------------------------------------------------





Year, then no later than sixty-eight (68) Days before the start of such Contract
Year, Seller shall issue the delivery schedule for such Contract Year containing
the information set forth in Section 8.1.5, modified to reflect any changes
agreed by the Parties pursuant to Section 8.2.1. The schedule promulgated by
Seller shall reflect the exercise of reasonable efforts by Seller to (i) assign
to Buyer Delivery Windows that are as close as reasonably practicable to the
Delivery Windows proposed by Buyer pursuant to Section 8.1.2, and (ii) specify
the Scheduled Cargo Quantity with respect to each LNG Tanker as notified by
Buyer pursuant to Section 8.1.2; provided, that Seller shall have the right to
issue a schedule with different terms to the extent required to ensure that the
entire AACQ is scheduled and to comply with the other requirements of this
Agreement, including the terms of Section 5.3. Such schedule shall indicate
which, if any, of the cargoes scheduled thereunder are in respect of Plant that
has not yet achieved Full Operations and in such case shall indicate the
applicable Plant. Seller shall provide for delivery of the AACQ in accordance
with Section 5.3. Such schedule shall also indicate the ACQ for the applicable
Contract Year.
8.2.3
The schedule for deliveries of LNG during the Contract Year established pursuant
to this Section 8.2, as amended from time to time in accordance with Section
8.3, is the “Annual Delivery Program” or “ADP”. If Seller fails to issue the
schedule provided for in Sections 8.1.5 or 8.2.2, if applicable, then the
schedule proposed by Buyer under Section 8.1.2 shall be the ADP for the relevant
Contract Year.

8.2.4
Seller shall combine the ADP with the annual delivery programs of all other
Partnership Buyers and provide to Buyer a combined schedule (the “Composite
ADP”) showing all delivery windows and scheduled cargo quantities that have been
committed by Seller, along with available, uncommitted loading windows at the
Driftwood LNG Terminal. Seller shall promptly update the Composite ADP as the
ADP is changed pursuant to Section 8.3 or other Partnership Buyers’ annual
delivery programs are changed pursuant to their respective LNG sale and purchase
agreements.

8.2.5
All references in Section 8.1 and this Section 8.2 to a specific number of Days
prior to the start of a Contract Year shall be construed to mean, for purposes
of the First Contract Year, as such number of Days prior to the anticipated Date
of Full Operations for Plant 1 as revised by any acceleration thereof by Seller
pursuant to Section 4.3.1. In the event of such acceleration, Seller shall be
deemed to be in compliance with Section 8.1.1 for purposes of the First Contract
Year so long as Seller provides the notice required by Section 8.1.1 at the same
time Seller provides notice of such acceleration.



    54

--------------------------------------------------------------------------------






8.3
Changes to Annual Delivery Program

8.3.1
Subject to the remainder of this Section 8.3, either Party may request by notice
a change in the ADP or Ninety Day Schedule for a Contract Year for any reason.

8.3.2
As soon as possible after notice has been received pursuant to this Section 8.3,
the Parties shall consult with one another in order to examine whether such ADP
or Ninety Day Schedule can be revised to accommodate such proposed change(s).
Neither Party shall unreasonably withhold or delay its consent to revise the ADP
or Ninety Day Schedule in accordance with changes proposed by the other Party;
provided that neither Party shall be under any obligation to consent thereto if:

(a)
in the case of Seller, (i) Seller is unable to agree after the exercise of
reasonable efforts to any necessary changes in its arrangements with other
Partnership Buyers, (ii) the requested change would impose additional costs
(unless Buyer agrees to reimburse such costs) or risks upon Seller, or (iii) the
requested change would increase the total quantities scheduled hereunder or
decrease the total quantities scheduled hereunder; or

(b)
in the case of Buyer, (i) Buyer is unable to agree after the exercise of
reasonable efforts to any necessary changes in its arrangements with Transporter
or Buyer’s customers, (ii) the requested change would impose additional costs
(unless Seller agrees to reimburse such costs) or risks upon Buyer, or (iii) the
requested change would increase the total quantities scheduled hereunder or
decrease the total quantities scheduled hereunder.

8.3.3
A Party shall not withhold or delay its consent to revise the ADP or Ninety Day
Schedule if the proposed change: (a) complies with the terms of this Agreement
and Applicable Laws; (b) by the exercise of reasonable efforts on the part of
such Party, does not create a material adverse impact on health, safety,
environment or the operations of such Party; (c) does not result in unreimbursed
increased costs or decreased revenues to such Party; and (d) results in no
change to the total quantities scheduled hereunder.

8.3.4
Upon a scheduling change pursuant to this Section 8.3, the ADP and, if
applicable, the Ninety Day Schedule shall be amended accordingly and an updated
ADP and, if applicable, an updated Ninety Day Schedule shall promptly be
provided in writing by Seller to Buyer.



    55

--------------------------------------------------------------------------------






8.4
Ninety Day Schedule

8.4.1
No later than the twentieth (20th) Day of each Month, Seller shall issue a
forward plan of deliveries for the three (3)-Month period commencing on the
first (1st) Day of the following Month thereafter (e.g., the Ninety Day Schedule
for the three (3)-Month period commencing on May 1st shall be issued no later
than the twentieth (20th) Day of April) (such plan, as amended from time to time
in accordance with procedures set forth in this Agreement, the “Ninety Day
Schedule”). The Ninety Day Schedule shall set forth by cargo the forecast
pattern of deliveries, including the Delivery Window, LNG Tanker and Scheduled
Cargo Quantity for each cargo. In the absence of agreement between the Parties
otherwise, the Ninety Day Schedule will maintain the Scheduled Cargo Quantities
and Delivery Windows as identified in the Annual Delivery Program.

8.4.2
Seller shall combine the Ninety Day Schedule with the ninety day schedules of
all other Partnership Buyers and provide to Buyer a combined schedule (the
“Composite Ninety Day Schedule”) showing all delivery windows and scheduled
cargo quantities that have been committed by Seller, along with available,
uncommitted loading windows at the Driftwood LNG Terminal. Seller shall promptly
update the Composite Ninety Day Schedule as the Ninety Day Schedule is changed
pursuant to Section 8.3 or 8.4.1 or other Partnership Buyers’ ninety day
schedules are changed pursuant to their respective LNG sale and purchase
agreements.


9.
Transfer Price; Uniform LNG SPAs


9.1
Provisional Transfer Price

The provisional transfer price (“Provisional Transfer Price”) (expressed in USD
per MMBtu) for each MMBtu of LNG made available by Seller to Buyer under this
Agreement shall be as follows:
Provisional Transfer Price =
the lesser of:

(a)
115% HH + $3.00/MMBtu;

and
(b)
HH + [***];

in each case, plus or minus the applicable Facilities Charge in accordance with
Exhibit B of the General Partner LLC Agreement;


    56

--------------------------------------------------------------------------------





where:
“HH” means the final settlement price (in USD per MMBtu) for the New York
Mercantile Exchange’s Henry Hub natural gas futures contract for Month M;
“Month M” means the Month in which the Delivery Window of the relevant cargo of
LNG is scheduled to begin in accordance with the ADP or Ninety Day Schedule, as
applicable;
[***]

9.2
Final Transfer Price

The final transfer price (“Final Transfer Price”) (expressed in USD per MMBtu)
for each MMBtu of LNG made available by Seller to Buyer under this Agreement
shall be as follows:
Final Transfer Price = the lesser of:
(a)
115% HH + $3.00/MMBtu;

and
(b)
HH + [***];

in each case, plus or minus the applicable Facilities Charge in accordance with
Exhibit B of the General Partner LLC Agreement;
where:
[***]

9.3
Uniform LNG SPAs

If at any time after the Effective Date Seller enters into an LNG sale and
purchase agreement with a prospective Partnership Buyer or its Affiliate, other
than an Affiliate of Seller or Tellurian Inc., and deliveries under such LNG
sale and purchase agreement commence based on the start-up of one or more of the
Phase 1 Plants (“Other LNG SPA”), and the terms of the Other LNG SPA (excluding
the date of the Other LNG SPA and any terms regarding the name, volume,
description, notice details, and similar identifying information of the buyer
under the Other LNG SPA (collectively, “Excluded Terms”)) vary from the terms of
this Agreement, then Seller shall notify Buyer of such other terms within ten
(10) Days of entering into the Other LNG SPA and Buyer shall have the right, by
notice to Seller within thirty (30) Days of receiving Seller’s notice, to
replace all of the terms of this Agreement with the


    57

--------------------------------------------------------------------------------





terms of the Other LNG SPA, other than the Excluded Terms; provided, however
that if Buyer receives such notice after the occurrence of the Phase 1 FID, then
Buyer’s rights under this Section 9.3 shall be subject to the consent of the
Lenders in their sole discretion, if the Lender’s consent is required at such
time under the financing documents with the Lenders.

10.
Invoicing and Payment


10.1
Invoices

10.1.1
Invoices for Cargoes. Invoices for each cargo made available by Seller and taken
by Buyer, together with relevant supporting documents including a certificate of
quantity loaded and all relevant information in respect of calculations of the
Provisional Transfer Price and the Final Transfer Price as may be reasonably
required by Buyer, shall be prepared and delivered by Seller to Buyer promptly
following each Delivery Window and receipt of the final inspection certificate
applicable to the loading of such cargo. The Provisional Invoice amount shall be
the Provisional Transfer Price, multiplied by the quantity of LNG loaded on the
LNG Tanker as calculated pursuant to Section 13.5. Each such Provisional Invoice
shall be followed by a Final Invoice pursuant to Section 10.1.8(b) as soon as
reasonably possible and in any event not later than sixty (60) Business Days
after the first Day of Month M for such cargo; the Final Invoice amount shall be
the Final Transfer Price, multiplied by the quantity of LNG loaded on the LNG
Tanker as calculated pursuant to Section 13.5.

10.1.2
Invoices for Suspension Fees. Invoices for Suspension Fees shall be prepared and
delivered by Seller to Buyer following Seller’s receipt of Buyer’s suspension
notice pursuant to Section ‎5.8.1 for the suspended cargos. Each such invoice
shall be, initially, a Provisional Invoice pursuant to Section 10.1.8(a), which
shall be followed by a Final Invoice pursuant to Section 10.1.8(b).

10.1.3
Invoices for Cargo DoP Payments. Invoices for Cargo DoP Payments owed to Buyer
by Seller shall be prepared by Buyer and delivered to Seller promptly following
the Delivery Window of each affected cargo, and Seller shall give Buyer all
reasonable assistance reasonably requested by Buyer in providing relevant
information necessary to calculate the Cargo DoP Payments. Each such invoice
shall be, initially, a Provisional Invoice pursuant to Section 10.1.8(a), which
shall be followed by a Final Invoice pursuant to Section 10.1.8(b).

10.1.4
Invoices for Cargo Shortfall Payments. Invoices for Cargo Shortfall Payments
owed to Seller by Buyer shall be prepared by Seller and delivered to Buyer
promptly following the Delivery Window for each affected cargo. Each such
invoice shall be, initially, a Provisional Invoice pursuant to Section



    58

--------------------------------------------------------------------------------





10.1.8(a), which shall be followed by a Final Invoice pursuant to Section
10.1.8(b). Invoices for any amounts owed to Buyer by Seller pursuant to Section
5.7.5, 5.7.6 or 5.7.7 shall be prepared by Seller and delivered to Buyer as soon
as reasonably practicable.
10.1.5
Invoices for Various Sums Due. In the event that any sums are due from one Party
to the other Party under Section 7.5.4(b), 7.12.3, 7.12.4, 7.13.2(c), 7.16.1,
10.3.3, 10.4.1, 11.5, 12.3.1, or 12.3.2 of this Agreement, the Party to whom
such sums are owed shall furnish an invoice therefor, describing in reasonable
detail the basis for such invoice and providing relevant documents supporting
the calculation thereof. To the extent Section 10.1.8(a)(i), (ii) or (iii) apply
to such invoice, such invoice shall be, initially, a Provisional Invoice
pursuant to Section 10.1.8(a), which shall be followed by a Final Invoice
pursuant to Section 10.1.8(b).

10.1.6
Invoices for Other Sums Due. In the event that any sums are due from one Party
to the other Party under this Agreement, other than for a reason addressed in
Section 10.1.1 through 10.1.5, the Party to whom such sums are owed shall
furnish an invoice therefor, describing in reasonable detail the basis for such
invoice and providing relevant documents supporting the calculation thereof. To
the extent Section 10.1.8(a)(i), (ii) or (iii) apply to such invoice, such
invoice shall be, initially, a Provisional Invoice pursuant to Section
10.1.8(a), which shall be followed by a Final Invoice pursuant to Section
10.1.8(b).

10.1.7
Notice. Invoices shall be sent in accordance with Section 24.

10.1.8
Provisional Invoices.

(a)
In the event (i) an invoice required to be issued hereunder includes a
calculation based on the Provisional Transfer Price or any portion thereof and
the information required to calculate the Final Transfer Price or portion
thereof is not available; (ii) a rate or index used in the calculation of an
amount is not available on a temporary or permanent basis; or (iii) any other
relevant information necessary to compute an invoice is not available, the
invoicing Party may issue a provisional invoice (“Provisional Invoice”) in an
amount calculated, in the case of subsection (i), based on the temporary
estimated terms described in the applicable definition or definitions in Section
9.1, in the case of subsection (ii) of this Section 10.1.8(a), in accordance
with Section 1.3, and, in the case of subsection (iii) of this
Section 10.1.8(a), based on the best estimate of the unavailable information by
the Party issuing the Provisional Invoice. A Provisional Invoice shall be deemed
to be an invoice issued pursuant to Section 10.1.1 through 10.1.4, as
applicable, for the purposes of the payment obligations of Seller or Buyer, as
applicable, and shall



    59

--------------------------------------------------------------------------------





be subject to subsequent adjustment in accordance with Section 10.1.8(b).
(b)
If a Provisional Invoice has been issued, the invoicing Party shall issue a
final invoice reflecting any credit or debit, as applicable, to the Provisional
Invoice as soon as reasonably practicable after the information necessary to
compute the final amount of the payment has been obtained by such Party (“Final
Invoice”). The settlement amount for a Final Invoice shall equal the difference
between the amount of the Provisional Invoice and the amount of the Final
Invoice, and such settlement amount shall be applied in the next invoice issued
pursuant to Section 10.1.1 as a payment to the applicable Party or, if earlier,
upon the termination of this Agreement.

(c)
If a Final Invoice has previously been issued in respect of a Provisional
Invoice, the invoicing Party shall have a right to issue a revised Final Invoice
reflecting any further credit or debit, as applicable, to the Final Invoice as
soon as reasonably practicable after the information necessary to compute the
final amount of the payment has been obtained by such Party. The settlement
amount for a revised Final Invoice shall equal the difference between the amount
of the Final Invoice and the amount of the revised Final Invoice, and such
settlement amount shall be applied in the next invoice issued pursuant to
Section 10.1.1 as a payment to the applicable Party or, if earlier, upon the
termination of this Agreement.


10.2
Payment

All amounts invoiced under this Agreement that are due and payable shall be paid
in accordance with this Section 10.2.
10.2.1
Payments for Cargoes. Invoices issued in accordance with Section 10.1.1 for
cargoes made available and taken shall become due and payable by Buyer on the
tenth (10th) Day after the date on which Buyer received such invoice.

10.2.2
Payments for Suspension Fees. Invoices issued in accordance with Section 10.1.2
shall become due and payable by Buyer on the later of (a) the day on which the
Delivery Window of the suspended cargo was scheduled to begin, and (b) ten (10)
Days after Buyer receives Seller’s invoice.

10.2.3
Cargo DoP Payments. Invoices issued in accordance with Section 10.1.3 shall
become due and payable on the tenth (10th) Day following receipt by Seller.

10.2.4
Cargo Shortfall Payments. Invoices issued to Buyer in accordance with
Section 10.1.4 shall become due and payable on the tenth (10th) Day



    60

--------------------------------------------------------------------------------





following receipt by Buyer. Amounts owed by Seller in accordance with
Section 10.1.4 shall become due and payable on the tenth (10th) Day following
Seller receiving the applicable corresponding payment from the Tellurian
Partnership Buyer or pursuant to a Mitigation Sale, as applicable.
10.2.5
Payments for Other Sums Due. An invoice issued pursuant to Section 10.1.5 or
10.1.6 shall be paid by the paying Party thereunder not later than twenty (20)
Days after receipt of such invoice.

10.2.6
Payment Method. All invoices shall be settled by payment in USD of the sum due
by wire transfer of immediately available funds to an account with the bank
designated by the other Party in accordance with Section 10.2.7.

10.2.7
Designated Bank. Each Party shall designate a bank in a location reasonably
acceptable to the other Party for payments under this Agreement. Initially a
Party shall designate its bank by notice to the other Party prior to the later
of (a) the date thirty (30) Days after the Effective Date and (b) the Date of
Substantial Completion of Plant 1, and thereafter not less than thirty (30) Days
before any redesignation is to be effective.

10.2.8
Payment Date. If any invoice issued pursuant to Section 10.1 would result in a
Party being required to make a payment on a Day that is not a Payment Business
Day, then the due date for such invoice shall be the immediately succeeding
Payment Business Day.


10.3
Disputed Invoice

10.3.1
Payment Pending Dispute. Absent manifest error, each Party invoiced pursuant to
Section 10.1.1, 10.1.2, 10.1.3, 10.1.4, or 10.1.5 shall pay all disputed and
undisputed amounts due under such invoice without netting or offsetting. In the
case of manifest error, the correct amount shall be paid disregarding such
error, and necessary correction and consequent adjustment shall be made within
five (5) Business Days after agreement or determination of the correct amount.

10.3.2
Timing. Except with respect to Sections 1.3, 10.3.4, and 14, any invoice may be
contested by the receiving Party only pursuant to Section 10.5 or if, within a
period of thirteen (13) Months after its receipt thereof, that Party serves
notice to the other Party questioning the correctness of such invoice. Subject
to Section 10.5, if no such notice is served, the invoice shall be deemed
correct and accepted by both Parties.

10.3.3
Interest. The Party who invoiced and received payment of a sum, subsequently
determined not to have been payable under this Agreement to such Party, shall
pay interest to the other Party on such amount, at a rate per annum equal to two
percent (2%) above LIBOR (as in effect on the Day when



    61

--------------------------------------------------------------------------------





such sum was originally paid) on and from the Day when such sum was originally
paid until the date of its repayment, provided that, without prejudice to the
other terms of this Agreement, if such period lasts longer than ninety (90)
Days, the applicable LIBOR rate for each successive term of ninety (90) Days
during that period shall be that in effect on the first (1st) Day of that ninety
(90) Day period. Interest shall accrue from Day to Day and be calculated on the
basis of a three hundred sixty (360) Day year.
10.3.4
Measurement or Analyzing Errors. Any errors found in an invoice or credit note
which are caused by the inaccuracy of any measuring or analyzing equipment or
device shall be corrected in accordance with Exhibit A hereto, as applicable,
and shall be settled in the same manner as is set out above in this Section
10.3.


10.4
Delay in Payment

10.4.1
Interest. If either Party fails to make payment of any sum as and when due under
this Agreement, it shall pay interest thereon to the other Party at a rate per
annum equal to two percent (2%) above LIBOR (as in effect on the Day when such
sum was originally due) on and from the Day when payment was due until the date
of payment, provided that, without prejudice to the other terms of this
Agreement, if such period lasts longer than ninety (90) Days, the applicable
LIBOR rate for each successive term of ninety (90) Days during that period shall
be that in effect on the first (1st) Day of that ninety (90) Day period.
Interest shall accrue from Day to Day and be calculated on the basis of a three
hundred sixty (360) Day year.

10.4.2
Costs and Expenses. Subject to Section 20.1.12, each Party shall bear its own
costs (including attorneys’ or experts’ fees or costs) in respect of enforcement
of such Party’s rights in any Dispute proceeding as a result of the other Party
failing to perform or failing timely to perform its obligations under this
Agreement including failing timely to make any payment in accordance with this
Agreement.


10.5
Audit Rights

Each Party shall have the right to cause an independent auditor, appointed by
such Party at such Party’s sole cost and expense, to audit the books, records
and accounts of the other Party that are directly relevant to the determination
of any amounts invoiced, charged, refunded or credited by the other Party within
the previous twelve (12) Months or as otherwise required by this Agreement. Such
audit shall be conducted at the office where the records are located, during the
audited Party’s regular business hours and on reasonable prior notice, and shall
be completed within thirty (30) Days after the audited Party’s relevant records
have been made available to the auditing Party. The independent auditor shall be
a major firm experienced in providing auditing services, and the Party
appointing such auditor shall cause the


    62

--------------------------------------------------------------------------------





auditor to execute a confidentiality agreement reasonably acceptable to the
Party being audited. If the audit discloses an error in any invoiced amount
under this Agreement, then the auditing Party shall, within thirty (30) Days
following completion of the audit pertaining to the affected invoice or
statement, provide notice to the audited Party describing the error and the
basis therefor. Promptly thereafter, the Parties shall commence discussions
regarding such error in order to expeditiously, and in good faith, achieve
resolution thereof, provided that any adjustments arising from such audit shall
be made and all credits or charges finalized within forty-five (45) Days of
completion of any relevant audit.

11.
Taxes


11.1
Responsibility

Buyer shall indemnify and hold Seller and its direct or indirect owners and
Affiliates (other than Buyer) harmless from any and all Buyer Taxes, and Seller
shall indemnify and hold Buyer and its Affiliates (other than Seller) harmless
from any and all Seller Taxes.

11.2
Seller Taxes

“Seller Taxes” means any Taxes imposed from time to time:
(a)
solely on account of the corporate existence of Seller or its Affiliates;

(b)
in respect of the property, revenue, income, or profits of Seller or its
Affiliates (other than Taxes required to be deducted or withheld by Buyer from
or in respect of any payments (whether in cash or in kind) under this
Agreement);

(c)
subject to Section 11.5, in the United States of America or any political
subdivision thereof, that may be levied or assessed upon the export, loading,
storage, processing, transfer, transport, ownership of title, or delivery of
LNG, up to and at the Delivery Point; and

(d)
payable by Buyer by reason of a failure by Seller to properly deduct, withhold
or pay any Taxes described in Section 11.4.


11.3
Buyer Taxes

“Buyer Taxes” means any Taxes imposed from time to time:
(a)
solely on account of the corporate existence of Buyer or its Affiliates;

(b)
in respect of the property, revenue, income, or profits of Buyer or its
Affiliates (other than Taxes required to be deducted or withheld by



    63

--------------------------------------------------------------------------------





Seller from or in respect of payments (whether in cash or in kind) under this
Agreement);
(c)
in the United States of America (or any political subdivision thereof) or in any
jurisdiction in which any of Buyer’s Discharge Terminals are located (or any
political subdivision thereof), or any jurisdiction through which any LNG Tanker
transits or on which any LNG Tanker calls (or any political subdivision
thereof), in each case that may be levied or assessed upon the sale, use,
purchase, import, unloading, export, loading, storage, processing, transfer,
transport, ownership of title, receipt or delivery of LNG after the Delivery
Point; and

(d)
payable by Seller by reason of a failure by Buyer to properly deduct, withhold
or pay any Taxes described in Section 11.4.


11.4
Withholding Taxes

If Seller or Buyer (in either case, the “Payor” for purposes of this Section
11.4), is required to deduct or withhold Taxes from or in respect of any
payments (whether in cash or in kind) to the other Party under this Agreement,
then: (a) the Payor shall make such deductions and withholdings; (b) the Payor
shall pay the full amount deducted or withheld to the appropriate Governmental
Authority in accordance with Applicable Laws; (c) the Payor shall promptly
furnish to the other Party the original or a certified copy of a receipt
evidencing such payment; and (d) the sum payable by the Payor to the other Party
shall be increased by such additional sums as necessary so that after making all
required deductions and withholdings of Taxes (including deductions and
withholdings of Taxes applicable to additional sums payable under this Section
11.4), the other Party receives an amount equal to the sum it would have
received had no such deductions or withholdings of Taxes been made. For the
avoidance of doubt, the payment mechanism described in this Section 11.4 does
not affect the Tax rights and responsibilities among the Parties provided under
Section 11.1.

11.5
Transfer Taxes

In the event that the United States of America or any political subdivision
thereof, including the State of Louisiana or any of its political subdivisions,
levies or assesses a value added Tax, sales or use Tax, or other transfer Tax
(“Transfer Taxes”) on the transfer of LNG pursuant to this Agreement, then
unless Buyer has demonstrated an exemption that excuses Seller from any
requirement under Applicable Laws to collect such Transfer Taxes from Buyer
(including the provision of any exemption certificate or other documentation
required to demonstrate such exemption), Seller shall (a) add such Transfer
Taxes to the invoice for such LNG issued pursuant to Section 10.1 or (b)
promptly notify Buyer and remit such Transfer Taxes to the appropriate
Governmental Authority, in which case, pursuant to Section 10.1.5, Seller shall
furnish Buyer with an invoice of the Transfer Taxes required to be


    64

--------------------------------------------------------------------------------





reimbursed to Seller, and Buyer shall pay such invoice in accordance with
Section 10.2.5. Buyer shall remain liable for any Transfer Taxes imposed on
Seller as a result of Buyer’s failure to qualify for an exemption claimed by
Buyer.

11.6
Mitigation and Cooperation

Each Party shall use reasonable efforts to take actions or measures requested by
the other Party in order to minimize liabilities for Taxes for which the other
Party is liable under this Section 11, and to file for and secure exclusions,
exemptions, rebates, credits, refunds, abatement and incentives with respect to
any such Taxes, provided that the other Party shall pay such Party’s reasonable
costs and expenses in relation thereto. Buyer shall provide Seller with
information and documents requested by Seller for purposes of Seller qualifying
for or benefitting from any and all exclusions, exemptions, rebates, credits,
refunds, abatement and incentives of any Taxes for which Seller is liable under
this Section 11.

11.7
Refunds

If a Party has made an indemnification payment to the other Party pursuant to
this Section 11 with respect to any amount owed or paid by the indemnified Party
and the indemnified Party thereafter receives a refund or credit of any such
amount, such indemnified Party shall pay to the indemnifying Party the amount of
such refund or credit (less any reasonable costs and expenses incurred by the
indemnified Party to obtain such refund or credit, without duplication of any
such costs or expenses paid by the indemnifying Party under Section 11.6)
promptly following the receipt thereof. The indemnified Party shall provide such
assistance as the indemnifying Party may reasonably request to obtain such a
refund or credit.

12.
Quality



    65

--------------------------------------------------------------------------------






12.1
Specification

LNG delivered under this Agreement shall contain no water, active bacteria or
bacterial agents (including sulphate reducing bacteria or acid producing
bacteria) or other contaminants or extraneous material and, when converted into
a gaseous state, comply with the following specifications (“Specifications”):
Minimum Gross Heating Value
1000 Btu/SCF
 
 
Maximum Gross Heating Value
1150 Btu/SCF
 
 
Minimum methane (C1)
84.0 MOL%
 
 
Maximum H2S
0.25 grains per 100 SCF
 
 
Maximum Sulfur
1.35 grains per 100 SCF
 
 
Maximum N2
1.5 MOL%
 
 
Maximum Ethane (C2)
11 MOL%
 
 
Maximum Propane (C3)
3.5 MOL%
 
 
Maximum Butane (C4) and heavier
2 MOL%


12.2
Determining LNG Specifications

LNG shall be tested pursuant to Exhibit A to determine whether such LNG complies
with the Specifications.

12.3
Off-Specification LNG

12.3.1
If Seller, acting as a Reasonable and Prudent Operator, determines prior to
loading of a cargo that the LNG is expected not to comply with the
Specifications (“Off-Spec LNG”) upon loading, Seller shall, as soon as
reasonably practicable, suspend loading and shall give notice to Buyer of the
extent of the expected variance as soon as practicable (but in no case later
than the commencement of loading of the cargo), and:

(a)
Buyer shall use reasonable efforts, including coordinating with the Transporter
and the operator of the Discharge Terminal, to accept such LNG where the LNG
would be acceptable to the Transporter and the operator of the Discharge
Terminal, each of them acting in their sole discretion (unless Transporter or
such operator is Buyer or



    66

--------------------------------------------------------------------------------





an Affiliate of Buyer), and would not prejudice the safe and reliable operation
of any LNG Tanker, the Discharge Terminal, and any downstream facilities being
supplied regasified LNG; Buyer shall notify Seller within twenty-four (24) hours
of receipt of Seller’s notice whether Buyer is so able to accept such LNG;
(b)
if Buyer can accept delivery of such cargo, then Buyer shall take delivery of
such cargo, and Seller shall reimburse Buyer for all reasonable documented
direct costs incurred by Buyer (including direct costs owed to any Affiliate of
Buyer, Transporter, and the operator of the Discharge Terminal) in transporting
and treating such Off-Spec LNG to meet the Specifications (or to otherwise make
such LNG marketable); provided, however, the Seller’s liability shall not exceed
twenty percent (20%) of the Transfer Price Ceiling for such cargo, multiplied by
the quantity (in MMBtu) of the Off-Spec LNG; and

(c)
if Buyer determines in good faith that it cannot, using reasonable efforts,
receive such cargo, or that Buyer anticipates that it might be liable for costs
that would not otherwise be reimbursed pursuant to Section 12.3.1(b), then Buyer
shall be entitled to reject such cargo by giving Seller notice of rejection
within forty-eight (48) hours of the Buyer’s receipt of Seller’s notice, and
Buyer shall be relieved of its obligation to load such cargo, Seller shall be
deemed to have failed to make available such cargo and Section 5.6.2 shall apply
in respect of such cargo.

12.3.2
If Off-Spec LNG is delivered to Buyer without Buyer being made aware of the fact
that such Off-Spec LNG does not comply with the Specifications, or without Buyer
being made aware of the actual extent to which such Off-Spec LNG does not comply
with the Specifications, then upon Buyer or Seller becoming aware that the LNG
is Off-Spec LNG and following prompt notice thereof to the other Party, Seller
shall immediately suspend loading operations (if applicable) pending a
determination by Buyer and:

(a)
if Buyer is able, using reasonable efforts, to transport and treat the Off-Spec
LNG to meet the Specifications (or to otherwise make such LNG marketable) within
the cost limitations set forth in this Section 12.3.2(a), then Buyer shall
notify Seller as soon as practicable to resume loading (if applicable) and
Seller shall reimburse Buyer for all reasonable documented direct costs and
expenses incurred by Buyer (including direct costs owed to any Affiliate of
Buyer, Transporter, and the operator of the Discharge Terminal) in transporting
and treating such Off-Spec LNG received at the Discharge Terminal to meet the
Specifications (or to otherwise make



    67

--------------------------------------------------------------------------------





such LNG marketable), in an amount not exceeding one hundred percent (100%) of
an amount equal to the delivered quantity of such Off-Spec LNG, multiplied by
the Transfer Price Ceiling for such cargo; provided, however, that Buyer, any
Affiliate of Buyer, Transporter, and the operator of the Discharge Terminal
shall not be required to incur costs in excess of those reimbursable by Seller;
or
(b)
if Buyer determines in good faith that it cannot, using reasonable efforts,
transport and treat such Off-Spec LNG to meet the Specifications (or to make
such LNG marketable) within the cost limitations set forth in Section 12.3.2(a),
then: (i) Buyer shall be entitled to reject such Off-Spec LNG by giving Seller
notice of such rejection as soon as practicable, and in any case within
ninety-six (96) hours after (A) Seller notifies Buyer that such LNG is Off-Spec
LNG and the actual extent to which such Off-Spec LNG does not comply with the
Specifications or (B) Buyer becomes aware that such LNG is Off-Spec LNG,
whichever occurs first; (ii) Buyer shall be entitled to dispose of the loaded
portion of such Off-Spec LNG (or regasified LNG produced therefrom) in any
manner that Buyer, acting in accordance with the standards of a Reasonable and
Prudent Operator, deems appropriate; and (iii) Seller shall reimburse Buyer in
respect of and indemnify and hold Buyer harmless from all direct loss, damages,
costs and expenses incurred by Buyer, any Affiliate of Buyer, Transporter or the
operator of the Discharge Terminal (if, and only to the extent that, Buyer is
contractually liable to such operator) as a result of the delivery of such
Off-Spec LNG, including in connection with the handling, treatment or safe
disposal of such Off-Spec LNG or other LNG being held at the Discharge Terminal
or being carried onboard the LNG Tanker which was contaminated by it, cleaning
or clearing the LNG Tanker and Discharge Terminal, and damage caused to the LNG
Tanker and Discharge Terminal.

12.3.3
If Buyer rejects a cargo in accordance with Section 12.3.1(c) or 12.3.2(b),
Seller shall be deemed to have failed to make available such cargo, and the
Scheduled Cargo Quantity for such cargo shall be treated as a Cargo DoP Quantity
resulting in a Cargo DoP Payment under Section 5.6.2. If Buyer accepts a cargo
of Off-Spec LNG in accordance with Section 12.3.1(b) or transports and treats a
cargo of Off-Spec LNG in accordance with Section 12.3.2(a), Seller shall be
deemed to have satisfied its obligation to make available such LNG to Buyer for
purposes of Section 5.6.1.









    68

--------------------------------------------------------------------------------






13.
Measurements and Tests


13.1
LNG Measurement and Tests

LNG delivered to Buyer, and Gas used as fuel by the LNG Tanker, pursuant to this
Agreement shall be measured and tested in accordance with Exhibit A.

13.2
Parties to Supply Devices

13.2.1
Buyer shall supply, operate and maintain, or cause to be supplied, operated and
maintained, suitable gauging devices for the LNG tanks of the LNG Tanker, as
well as pressure and temperature measuring devices, in accordance with Section
13.3 and Exhibit A, and any other measurement, gauging or testing devices which
are incorporated in the structure of such LNG Tanker or customarily maintained
on shipboard.

13.2.2
Seller shall supply, operate and maintain, or cause to be supplied, operated and
maintained, devices required for collecting samples and for determining quality
and composition of the delivered LNG, in accordance with Section 13.3 and
Exhibit A, and any other measurement, gauging or testing devices which are
necessary to perform the measurement and testing required hereunder at the
Loading Port.


13.3
Selection of Devices

Each device provided for in this Section 13 shall be selected and verified in
accordance with Exhibit A. Any devices that are provided for in this Section 13
not previously used in an existing LNG trade shall be chosen by written
agreement of the Parties and shall be such as are, at the time of selection,
accurate and reliable in their practical application. The required degree of
accuracy of such devices shall be agreed in writing by Buyer and Seller in
advance of their use, and such degree of accuracy shall be verified by an
independent surveyor agreed in writing by the Parties.

13.4
Tank Gauge Tables of LNG Tanker

Buyer shall furnish to Seller, or cause Seller to be furnished, a certified copy
of tank gauge tables as described in Exhibit A for each LNG tank of the LNG
Tanker and of tank gauge tables revised as a result of any recalibration of an
LNG tank of an LNG Tanker.

13.5
Gauging and Measuring LNG Volumes Loaded

Volumes of LNG delivered under this Agreement will be determined by gauging the
LNG in the LNG tanks of the LNG Tanker immediately before and after loading and
taking into account Gas returned to the Driftwood LNG Terminal and Gas burned by
the LNG Tanker during loading, all in accordance with the terms of Exhibit A.


    69

--------------------------------------------------------------------------------




13.6
Samples for Quality Analysis

Representative samples of the delivered LNG shall be obtained by Seller as
provided in Exhibit A.

13.7
Quality Analysis

The samples referred to in Section 13.6 shall be analyzed, or caused to be
analyzed, by Seller in accordance with the terms of Exhibit A, in order to
determine the molar fractions of the hydrocarbons and components in the sample.

13.8
Operating Procedures

13.8.1
Prior to carrying out measurements, gauging and analyses hereunder, the Party
responsible for such operations shall notify the designated representative(s) of
the other Party, allowing such representative(s) a reasonable opportunity to be
present for all operations and computations; provided, however, that the absence
of such representative(s) after notification and reasonable opportunity to
attend shall not affect the validity of any operation or computation thereupon
performed.

13.8.2
At the request of either Party, any measurements, gauging and/or analyses
provided for in Sections 13.5, 13.6, 13.7 and 13.10.1 shall be witnessed and
verified by an independent surveyor agreed in writing by the Parties. The
results of verifications and records of measurement shall be maintained in
accordance with the terms of Exhibit A.


13.9
MMBtu Quantity Delivered

The number of MMBtus sold and delivered shall be calculated at the Delivery
Point by Seller and witnessed and verified by an independent surveyor agreed in
writing by the Parties following the procedures set forth in Exhibit A.

13.10
Verification of Accuracy and Correction for Error

13.10.1
Each Party shall test and verify the accuracy of its devices at intervals to be
agreed between the Parties. In the case of gauging devices of the LNG Tanker,
such tests and verifications shall take place during each scheduled dry-docking,
provided that the interval between such dry dockings shall not exceed five (5)
years. Indications from any redundant determining devices should be reported to
the Parties for verification purposes. Each Party shall have the right to
inspect and if a Party reasonably questions the accuracy of any device, to
require the testing or verification of the accuracy of such device in accordance
with the terms of Exhibit A.

13.10.2
Permissible tolerances of the measurement, gauging and testing devices shall be
as described in Exhibit A.



    70

--------------------------------------------------------------------------------




13.11
Costs and Expenses

13.11.1
Except as provided in this Section 13.11, all costs and expenses for testing and
verifying measurement, gauging or testing devices shall be borne by the Party
whose devices are being tested and verified; provided, however, that
representatives of the Parties attending such tests and verifications shall do
so at the cost and risk of the Party they represent.

13.11.2
In the event that a Party inspects or requests the testing/verification of any
of the other Party’s devices on an exceptional basis in each case as provided in
Section 13.10.1, the Party requesting the testing/verification shall bear all
costs thereof; provided, however, that in the event that such testing or
verification discloses that the other Party’s devices fail to comply with the
requirements of this Agreement, all costs and expenses for such testing and
verification of the devices that failed to comply shall be borne by the Party
whose devices were tested.

13.11.3
The costs of the independent surveyor:

(a)
requested by a Party in accordance with Section 13.8.2 or paragraph 3(a) of
Exhibit A shall be borne by the requesting Party; and

(b)
referred to in Section 13.9 shall be borne equally by Buyer and Seller.


14.
Force Majeure


14.1
Force Majeure

Neither Party shall be liable to the other Party for any delay or failure in
performance under this Agreement if and to the extent such delay or failure is a
result of Force Majeure. To the extent that the Party so affected fails to use
commercially reasonable efforts to overcome or mitigate the effects of such
events of Force Majeure, it shall not be excused for any delay or failure in
performance that would have been avoided by using such commercially reasonable
efforts. Subject to the provisions of this Section 14, the term “Force Majeure”
shall mean any act, event or circumstance, whether of the kind described herein
or otherwise, that is not reasonably within the control of, does not result from
the fault or negligence of, and would not have been avoided or overcome by the
exercise of reasonable diligence by, the Party claiming Force Majeure or an
Affiliate of the Party claiming Force Majeure, such Party and, as applicable,
its Affiliate having observed a standard of conduct that is consistent with a
Reasonable and Prudent Operator, and that prevents or delays in whole or in part
such Party’s performance of one or more of its obligations under this Agreement.
14.1.1
Force Majeure may include circumstances of the following kind, provided that
such circumstances satisfy the definition of Force Majeure set forth above:



    71

--------------------------------------------------------------------------------



(a)
acts of God, a Governmental Authority, or a public enemy;

(b)
subject to Section 14.6, strikes, lockout, or other industrial action;

(c)
wars, blockades or civil disturbances of any kind; epidemics, actual or
reasonably forecasted adverse weather or sea conditions, fires, explosions,
arrests and restraints of governments or people; acts of terrorism, acts of
piracy and serious threat of piracy;

(d)
the breakdown or failure of, freezing of, breakage or accident to, or the
necessity for making repairs or alterations to any facilities or equipment;

(e)
in respect of Seller: (i) loss of, accidental damage to, or inaccessibility to
or inoperability of (x) the Driftwood LNG Terminal or any Connecting Pipeline or
(y) the liquefaction and loading facilities at the alternate source agreed by
the Parties pursuant to Section 3.1.2 but only with respect to those cargoes
which Buyer has agreed may be supplied from such alternate source, and subject
to Section 14.2.4; and (ii) any event that would constitute an event of force
majeure under an agreement between Seller and the operator or operators of any
Connecting Pipeline for Gas transportation services, provided however, that an
event of force majeure affecting a party to any such agreement shall constitute
Force Majeure under this Agreement only to the extent such event meets the
definition of Force Majeure in this Section 14.1;

(f)
in respect of Buyer, events affecting the ability of any LNG Tanker to receive
and transport LNG including the unavailability of tug services, subject to
Section 14.2.3; and

(g)
the withdrawal, denial, or expiration of, or failure to obtain, any Approval.

14.1.2
Nothing in this Section 14.1 shall be construed to require a Party to observe a
higher standard of conduct than that required of a Reasonable and Prudent
Operator as a condition to claiming the existence of Force Majeure.


14.2
Limitations on Force Majeure

14.2.1
Indemnity and Payment Obligations. Notwithstanding Section 14.1, no Force
Majeure shall relieve, suspend, or otherwise excuse either Party from performing
any obligation to indemnify, reimburse, hold harmless or otherwise pay the other
Party under this Agreement.



    72

--------------------------------------------------------------------------------



14.2.2
Events Not Force Majeure. The following events shall not constitute Force
Majeure:

(a)
a Party’s inability to finance its obligations under this Agreement or the
unavailability of funds to pay amounts when due in the currency of payment;

(b)
the unavailability of, or any event affecting, any facilities at or associated
with any loading port or unloading port (or downstream of an unloading port)
other than the Driftwood LNG Terminal or any alternate source agreed by the
Parties pursuant to Section 3.1.2;

(c)
the ability of Seller or Buyer to obtain better economic terms for LNG or Gas
from an alternative supplier or buyer, as applicable;

(d)
changes in either Party’s market factors, default of payment obligations or
other commercial, financial or economic conditions, including failure or loss of
any of Buyer’s or Seller’s Gas, LNG or electric power markets;

(e)
breakdown or failure of plant or equipment caused by normal wear and tear or by
a failure to properly maintain such plant or equipment;

(f)
the non-availability or lack of economically obtainable Gas reserves;

(g)
in the case of Seller, any event arising from an action or omission of (i) any
Affiliate of Seller, (ii) the contractor or sub-contractor or agent of Seller or
Affiliate of Seller, or (iii) the operator of the Driftwood LNG Terminal, in
each case to the extent that, had Seller taken such action or experienced such
event, such event would not constitute Force Majeure pursuant to the provisions
of this Section 14;

(h)
in the case of Buyer, any event arising from an action or omission of (i) any
Affiliate of Buyer, (ii) any customer of Buyer scheduled to take delivery of LNG
from Buyer at the Driftwood LNG Terminal, (iii) the contractor or sub-contractor
or agent of Buyer or Affiliate of Buyer, (iv) the operator of any part of any
Discharge Terminal or (v) any Transporter, in each case to the extent that, had
Buyer taken such action or experienced such event, such event would not
constitute Force Majeure pursuant to the provisions of this Section 14; and

(i)
the loss of interruptible or secondary firm transportation service on a
Connecting Pipeline or any pipeline upstream of a Connecting Pipeline unless the
cause of such loss was an event that would satisfy the definition of Force
Majeure hereunder and primary in-the-path



    73

--------------------------------------------------------------------------------



transportation service on such pipeline was also interrupted as a result of such
event.
14.2.3
LNG Tankers.

(a)
Force Majeure relief in respect of Buyer for an event described in Section
14.1.1(f) affecting a specific LNG Tanker shall only be available with respect
to cargoes that are scheduled to be transported on such LNG Tanker in the
applicable Ninety Day Schedule or ADP for such Contract Year, or (to the extent
that the ADP for the following Contract Year has been issued by Seller) in the
ADP for the following Contract Year.

(b)
With respect to any particular cargo, Buyer shall not be entitled to claim Force
Majeure relief for an event affecting the LNG Tanker nominated for such cargo if
such LNG Tanker was affected by, or should reasonably have been expected by
Buyer or its customer utilizing such LNG Tanker (in each case acting as a
Reasonable and Prudent Operator) to be affected by, such Force Majeure event at
the time it was nominated by Buyer pursuant to Section 8.1.2 or Section 8.3, as
applicable, for the relevant cargo.

14.2.4
Alternative Sources. Force Majeure relief in respect of Seller for an event
described in Section 14.1.1(e) affecting an alternate LNG source or facility
thereat agreed between the Parties pursuant to Section 3.1.2 shall (a) only be
available with respect to the cargo that is scheduled to be loaded at the
Loading Port of such facility in the ADP or applicable Ninety Day Schedule for
such Contract Year or, to the extent that the ADP for the following Contract
Year has been issued, in the ADP for such following Contract Year and (b) not be
available for an event affecting such alternate LNG source or facility thereat
if such alternate LNG source or facility thereat was affected by such Force
Majeure at the time it was nominated by Seller pursuant to Section 3.1.2 for the
applicable cargo.


14.3
Notification

A Force Majeure event shall take effect at the moment such an event or
circumstance occurs. Upon the occurrence of a Force Majeure event that prevents,
interferes with or delays the performance by Seller or Buyer, in whole or in
part, of any of its obligations under this Agreement, the Party affected shall
give notice thereof to the other Party describing such event and stating the
obligations the performance of which are affected (either in the original or in
supplemental notices) and stating, as applicable:


    74

--------------------------------------------------------------------------------



14.3.1
the estimated period during which performance may be prevented, interfered with
or delayed, including, to the extent known or ascertainable, the estimated
extent of such reduction in performance;

14.3.2
the particulars of the program to be implemented to resume normal performance
under this Agreement; and

14.3.3
the anticipated quantity of LNG scheduled in the ADP for a Contract Year that
will not be made available or taken, as the case may be, by reason of Force
Majeure.

Such notices shall thereafter be updated at least monthly during the period of
such claimed Force Majeure specifying the actions being taken to remedy the
circumstances causing such Force Majeure.

14.4
Measures

Prior to resumption of normal performance, the Parties shall continue to perform
their obligations under this Agreement to the extent not excused by such event
of Force Majeure.

14.5
No Extension of Term

The Term shall not be extended as a result of or by the duration of an event of
Force Majeure.

14.6
Settlement of Industrial Disturbances

Settlement of strikes, lockouts, or other industrial disturbances shall be
entirely within the discretion of the Party experiencing such situations, and
nothing in this Agreement shall require such Party to settle industrial disputes
by yielding to demands made on it when it considers such action inadvisable.

15.
Liabilities and Indemnification


15.1
General

Subject to Section 15.2, and without prejudice to any indemnity provided under
this Agreement, Seller shall be liable to Buyer, and Buyer shall be liable to
Seller, for any loss which has been suffered as a result of the breach by the
Party liable of any one or more of its obligations under this Agreement, to the
extent that the Party liable should reasonably have foreseen the loss.


    75

--------------------------------------------------------------------------------




15.2
Limitations on Liability

15.2.1
Incidental and Consequential Losses. Neither Party shall be liable to the other
Party hereunder as a result of any act or omission in the course of or in
connection with the performance of this Agreement, for or in respect of:

(a)
any indirect, incidental, consequential or exemplary losses;

(b)
any loss of income or profits;

(c)
except as expressly provided in this Agreement, any failure of performance or
delay in performance to the extent relieved by the application of Force Majeure
in accordance with Section 14; or

(d)
except as expressly provided in this Agreement, any losses arising from any
claim, demand or action made or brought against the other Party by a Third
Party.

15.2.2
Exclusive Remedies. A Party’s sole liability, and the other Party’s exclusive
remedy, arising under or in connection with Sections 5.6, 5.7, 5.8, 7.12.3,
7.12.4, 7.13.2(c) and 12.3 and this Section 15 shall be as set forth in each
such provision, respectively.

15.2.3
Liquidated Damages. The Parties agree that it would be impracticable to
determine accurately the extent of the loss, damage and expenditure that either
Party would have in the circumstances described in Sections 5.6, 5.7, 5.8,
7.12.3 and 7.12.4. Accordingly, the Parties have estimated and agreed in advance
that the sole liability, and exclusive remedy for such circumstances shall be as
provided in those Sections, and neither Party shall have additional liability as
a result of any such circumstances. Each amount described in or determined by
the provisions of Sections 5.6, 5.7, 5.8, 7.12.3 and 7.12.4 is intended to
represent a genuine pre-estimate by the Parties as to the loss or damage likely
to be suffered by the Party receiving the payment or benefit in each such
circumstance. Each Party waives any right to claim or assert, in any arbitration
or expert determination pursuant to Section 20 in any action with respect to
this Agreement, that any of the exclusive remedies set forth in Sections 5.6,
5.7, 5.8, 7.12.3 and 7.12.4 do not represent a genuine pre-estimate by the
Parties as to the loss or damage likely to be suffered by the Party receiving
the payment or benefit in each such circumstance or otherwise are not valid and
enforceable damages.

15.2.4
Express Remedies. The Parties agree that Section 15.2.1 shall not impair a
Party’s obligation to pay the amounts specified in, or the validity of or
limitations imposed by, Sections 5.6, 5.7, 5.8, 7.12.3, 7.12.4, 7.13.2(c) and
12.3. Neither Party shall have a right to make a claim for actual damages
(whether direct or indirect) or other non-specified damages under any



    76

--------------------------------------------------------------------------------



circumstances for which an express remedy or measure of damages is provided in
this Agreement.
15.2.5
Remedies in Contract. Except with respect to claims for injunctive relief under
Sections 18 and 20.1.11, a Party’s sole remedy against the other Party for
nonperformance or breach of this Agreement or for any other claim of whatsoever
nature arising out of or in relation to this Agreement shall be in contract and
no Party shall be liable to another Party (or its Affiliates and contractors and
their respective members, directors, officers, employees and agents) in respect
of any damages or losses suffered or claims which arise out of, under or in any
alleged breach of statutory duty or tortious act or omission or otherwise.

15.2.6
Seller Aggregate Liability for Certain Events.

(a)
Notwithstanding any provision herein to the contrary, the maximum Seller
Aggregate Liability as of any given date in respect of any occurrence or series
of occurrences shall not exceed the Seller Liability Cap.

(b)
“Seller Aggregate Liability” shall mean, as of any date of determination, any
and all liability of Seller to Buyer under this Agreement, excluding (i) any
Seller liabilities under this Agreement for which Seller has already made
payment to Buyer as of such date and (ii) any liability caused by the gross
negligence or willful misconduct of the Partnership, Seller, any other Affiliate
of the Partnership, the General Partner or Seller’s Affiliates.

(c)
The “Seller Liability Cap”, as of any given time of determination, shall be an
amount (in USD) equal to USD one hundred million (US$100,000,000), multiplied by
the ACQ at such time, divided by fifty-two million one hundred seventy thousand
(52,170,000) MMBtu.

15.2.7
EXCEPT FOR WARRANTIES OF TITLE AND NO LIENS OR ENCUMBRANCES, AND SUBJECT TO THE
PROVISIONS OF THIS AGREEMENT CONCERNING THE QUALITY OF LNG TO BE DELIVERED UNDER
THIS AGREEMENT, SELLER EXPRESSLY NEGATES ANY WARRANTY WITH RESPECT TO LNG
DELIVERED UNDER THIS AGREEMENT, WRITTEN OR ORAL, EXPRESS OR IMPLIED, INCLUDING
ANY WARRANTY WITH RESPECT TO CONFORMITY TO SAMPLES, MERCHANTABILITY OR FITNESS
FOR ANY PARTICULAR PURPOSE.



    77

--------------------------------------------------------------------------------




15.3
Buyer’s Credit; Credit Support

15.3.1
At all times prior to any assignment of this Agreement by Original Buyer,
Original Buyer shall have no obligation to maintain any credit rating or provide
any guaranty, letter of credit or other credit support in connection with this
Agreement; provided that, if required for financing, Buyer shall use its
commercial reasonable efforts to provide information or documents confirming its
ability to perform its financial obligations under this Agreement.

15.3.2
If Buyer assigns or novates this Agreement to a Third Party who is not an
Affiliate of Original Buyer (such Third Party, the “Assignee Buyer”) and if in
connection with such assignment or novation Lenders require in accordance with
Section 21.2.2(c) that Assignee Buyer have an Acceptable Credit Rating or a
Guaranty be provided to Seller prior to such novation or assignment, then at all
times following such assignment or novation (including following any subsequent
assignments or novations thereafter), and only then, the following terms of this
Section 15.3.2 shall apply:

(a)
Assignee Buyer shall at all times on and after such assignment or novation
maintain an Acceptable Credit Rating or provide or cause to be provided a
Guaranty. In the event any guarantor that has provided a guaranty in support of
Assignee Buyer’s obligations hereunder no longer has an Acceptable Credit Rating
or is otherwise no longer an Acceptable Guarantor, Assignee Buyer shall provide
a replacement Guaranty or, if unable to comply with the requirements of a
Guaranty because no Guarantor exists, an alternative credit support reasonably
acceptable to Lenders at all times. Any Guaranty or alternative credit support
required to be delivered to Seller pursuant to this Section 15.3.2(a) shall be
delivered within thirty (30) Days of such requirement arising.

(b)
If Assignee Buyer, or Assignee Buyer’s Guarantor, merges or consolidates, sells
all or substantially all of its assets, or novates or assigns this Agreement or
the Guaranty, as applicable, then the surviving entity, asset purchaser or
assignee, as the case may be, shall either have and maintain an Acceptable
Credit Rating or assume in writing or by operation of law the obligations of
Assignee Buyer or Assignee Buyer’s Guarantor, as applicable. In the event the
foregoing conditions are not satisfied, Assignee Buyer shall provide a
replacement Guaranty or, if unable to comply with the requirements of a Guaranty
because no Guarantor exists, an alternative credit support reasonably acceptable
to Lenders at all times. Any Guaranty or alternative credit support required to
be delivered to Seller pursuant



    78

--------------------------------------------------------------------------------



to this Section 15.3.2(b) shall be delivered within thirty (30) Days of such
requirement arising.

15.4
Third Party Liability

With respect to Third Party liabilities:
(a)
If any Third Party shall notify either Party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) that may give rise to a claim for
indemnification against the other Party (the “Indemnifying Party”) under this
Section 15 or elsewhere in this Agreement, then the Indemnified Party shall
promptly notify the Indemnifying Party thereof in writing; provided, however,
that no delay on the part of the Indemnified Party in notifying the Indemnifying
Party shall relieve the Indemnifying Party from any obligation hereunder unless
(and then solely to the extent) the Indemnifying Party thereby is materially
prejudiced.

(b)
The Indemnifying Party will have the right to defend against the Third Party
Claim with counsel of its choice reasonably satisfactory to the Indemnified
Party so long as (i) the Indemnifying Party notifies the Indemnified Party in
writing within fifteen (15) Days after the Indemnified Party has given notice of
the Third Party Claim that the Indemnifying Party will indemnify the Indemnified
Party from and against any damages the Indemnified Party may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the Third
Party Claim; (ii) the Indemnifying Party provides the Indemnified Party with
evidence reasonably acceptable to the Indemnified Party that the Indemnifying
Party will have the financial resources to defend against the Third Party Claim
and fulfill its indemnification obligations hereunder; (iii) the Third Party
Claim involves only money damages and does not seek an injunction or other
equitable relief; (iv) settlement of, or an adverse judgment with respect to,
the Third Party Claim is not in the good faith judgment of the Indemnified
Party, likely to establish a precedential custom or practice materially adverse
to the continuing business interests of the Indemnified Party; and (v) the
Indemnifying Party conducts the defense of the Third Party Claim actively and
diligently.

(c)
So long as the Indemnifying Party is conducting the defense of the Third Party
Claim in accordance with Section 15.4(b): (i) the Indemnified Party may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Third Party Claim; (ii) the Indemnified Party will not consent to the
entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnifying Party (which



    79

--------------------------------------------------------------------------------



consent shall not be unreasonably withheld or delayed); and (iii) the
Indemnifying Party will not consent to the entry of any judgment or enter into
any settlement with respect to the Third Party Claim without the prior written
consent of the Indemnified Party (which consent shall not be unreasonably
withheld or delayed).
(d)
In the event any of the conditions in Section 15.4(b) is or becomes unsatisfied,
or a conflict arises, with regard to the Third Party Claim, between the
Indemnified Party and the Indemnifying Party in respect of such Third Party
Claim the Indemnified Party may defend against the Third Party Claim in any
manner it reasonably may deem appropriate.

(e)
If either Party gives notice to the other Party of a Third Party Claim pursuant
to the provisions of Section 15.4(a) and the notified Party does not give notice
that it will indemnify the notifying Party in the manner set out in Section
15.4(b), the notifying Party shall nevertheless send copies of all pleadings and
other documents filed in any such Third Party lawsuit to the notified Party and
such notified Party may have the right to participate in the defense of the
Third Party Claim in any manner permitted by Applicable Law.


15.5
Seller’s Insurance

15.5.1
Seller shall obtain and maintain or cause to be obtained and maintained:

(a)
insurance for the Driftwood LNG Terminal to the extent required by Applicable
Law, and

(b)
additional insurance, as is reasonably necessary, against such other risks and
at such levels as a Reasonable and Prudent Operator of a liquefaction terminal
would obtain.

15.5.2
Seller shall obtain or cause to be obtained the insurance required by
Section 15.5.1 from a reputable insurer (or insurers) reasonably believed to
have adequate financial reserves. Seller shall exercise its best efforts, or
shall cause the applicable insured Person to use its best efforts, to collect
any amount due under such insurance policies.


15.6
Buyer’s Insurance

Buyer shall ensure that insurances are procured and maintained for each LNG
Tanker in accordance with the following provisions. In all cases, such insurance
shall establish insurance coverages consistent with insurances to the standards
which a ship owner operating reputable LNG vessels, as a Reasonable and Prudent
Operator,


    80

--------------------------------------------------------------------------------



should observe in insuring LNG vessels of similar type, size, age and trade as
such LNG Tanker. In this regard:
(a)
Hull and Machinery Insurance shall be placed and maintained with reputable
marine underwriters; and

(b)
Protection & Indemnity Insurance (“P&I Insurance”) shall be placed and
maintained with full P&I indemnity cover in the ordinary course from a P&I Club,
and such LNG Tanker shall be entered for insurance with a P&I Club, including
pollution liability standard for LNG vessel and Certificate of Financial
Responsibility.


16.
Safety


16.1
General

The Parties recognize the importance of securing and maintaining safety in all
matters contemplated in this Agreement, including the construction and operation
of their respective facilities and the LNG Tankers and transportation of LNG. It
is their respective intentions to secure and maintain high standards of safety
in accordance with International Standards and the generally accepted standards
prevailing in the LNG and LNG transportation industries from time to time.

16.2
Third Parties

Both Parties shall use reasonable efforts to ensure that their respective
employees, agents, operators, Transporter, contractors and suppliers shall have
due regard to safety and abide by the relevant regulations while they are
performing work and services in connection with the performance of this
Agreement, including such work and services performed within and around the area
of the Driftwood LNG Terminal and on board the LNG Tankers.

17.
Exchange of Information

The Parties shall maintain close communication and mutually provide and shall
use reasonable efforts to exchange available information directly relevant to
the fulfillment of the terms and conditions of this Agreement.

18.
Confidentiality


18.1
Duty of Confidentiality

The (i) terms of this Agreement and (ii) any information disclosed by either
Party to the other Party in connection with this Agreement which is not:
(a)
already known to the recipient from sources other than the other Party;



    81

--------------------------------------------------------------------------------



(b)
already in the public domain (other than as a result of a breach of the terms of
this Section 18.1); or

(c)
independently developed by the recipient;

shall be “Confidential Information” and shall, unless otherwise agreed in
writing by the disclosing Party, be kept confidential and shall not be used by
the receiving Party other than for a purpose connected with this Agreement or,
except as provided below, disclosed to Third Parties by the receiving Party. The
Parties recognize that persons authorized to review the Confidential Information
under Section 18.2 may form mental impressions (i.e., impressions not written or
otherwise reduced to a record) regarding the Confidential Information. The use
of these mental impressions by such persons shall not be a violation of the
restriction contained in this Section 18.1.

18.2
Permitted Disclosures

18.2.1
The Confidential Information, which either Party receives from the other, may be
disclosed by such Party:

(a)
to any Person who is such Party’s legal counsel, other professional consultant
or adviser, Transporter, insurer, accountant or construction contractor;
provided that such disclosure is solely to assist the purpose for which such
Person was so engaged;

(b)
if required and to the extent required by the rules of any recognized stock
exchange or agency established in connection therewith upon which the securities
of such Party or a company falling within Section 18.2.1(f) are quoted;

(c)
as may be required under federal or state securities or “Blue Sky” Applicable
Laws;

(d)
if required and to the extent required by the U.S. Department of Energy;

(e)
without limiting Section 18.2.1(c) or (d), if required and to the extent
required by any Applicable Laws, or such Party becomes legally required (by oral
questions, interrogatories, request for information or documents, orders issued
by any Governmental Authority or any other process) to disclose such
information, or to the extent necessary to enforce Section 20.1or 20.2 or any
arbitration award or binding decision of an Expert (including by filing
Confidential Information in proceedings before a court or other competent
judicial authority) or to enforce other rights of a party to the Dispute;
provided that such Party shall, to the extent practicable, give prior notice to
the other



    82

--------------------------------------------------------------------------------



Party of the requirement and the terms thereof and shall cooperate with the
other Party to minimize the disclosure of the information, seek a protective
order or other appropriate remedy, and if such protective order or other remedy
is not obtained, then such Party will furnish only that portion of such
information that it is legally required to furnish;
(f)
to any of its Affiliates or shareholders (or any company involved in the
provision of advice to any such Affiliate or shareholder for the purposes of
this Agreement) and any employee of that Party or of a company to which
disclosure is permitted pursuant to this Section 18.2.1(f);

(g)
to any bona fide intended assignees of a Party’s interests under this Agreement;

(h)
to any Third Party as reasonably necessary for the performance of a Party’s
obligations under this Agreement;

(i)
to any arbitrator appointed in accordance with Section 20.1.4, to any Expert
appointed pursuant to Section 20.2.1, or to any other party to an arbitration or
Expert proceeding arising under or in connection with this Agreement, or to any
witnesses appearing in an arbitration under Section ‎20.1or in an Expert
proceeding under Section ‎20.2; or

(j)
to any Person reasonably required to see such Confidential Information,
including the Lenders, in connection with any bona fide financing or offering or
sale of securities by Seller, Buyer or any Affiliate or shareholder of any of
the foregoing, to comply with the disclosure or other requirements of Applicable
Law or of financial institutions or other participants (including rating
agencies) in such financing, offering or sale.

18.2.2
The Party making the disclosure shall ensure that any Person listed in Section
18.2.1(a), (f), (g), (h), (i) or (j) to which it makes the disclosure (excluding
any legal counsel, arbitrator or Expert already bound by confidentiality
obligations) undertakes to hold such Confidential Information subject to
confidentiality obligations equivalent to those set out in Section 18.1. In the
case of a disclosure to an employee made in accordance with Section 18.2.1(f),
the undertaking shall be given by the company on its own behalf and in respect
of all its employees.

18.2.3
Seller may disclose to the other Partnership Buyers Confidential Information
related to scheduling, operations and other relevant technical information to
comply with Seller’s performance of Section 8, but only to the extent necessary
to ensure the effective implementation thereof.



    83

--------------------------------------------------------------------------------



18.2.4
No press release concerning the execution of this Agreement or resolution of any
Disputes shall be issued unless agreed by the Parties.


18.3
Confidential Information Remedy

The Parties acknowledge that breach of the provisions of this Section 18 shall
cause irreparable injury for which monetary damages are inadequate, difficult to
compute, or both. Accordingly, the Parties agree that the provisions of this
Section 18 may be enforced by specific performance and that the non-breaching
Party shall be entitled to injunctive relief (without posting any bond or other
security) in order to enforce the provisions of this Section 18. Any such relief
shall be in addition to, and not in lieu of, any legal or equitable damages
available to such Party.

18.4
Duration of Confidentiality

The foregoing obligations with respect to the Confidential Information shall
remain in effect for three (3) years after this Agreement is terminated.

19.
Default and Termination


19.1
Right to Suspend Performance

19.1.1
Seller Right to Suspend. If (a) Seller has not received payment in respect of
any amounts due under any invoice(s) under this Agreement totaling in excess of
USD fifteen million (US$15,000,000) within five (5) Business Days after the due
date thereof, (b) any Termination Event in favor of a Seller right to terminate
has arisen, or (c) (i) Buyer or its Affiliate is a Defaulting Partner (as
defined in the Partnership Agreement) pursuant to Section 4.3(c)(i) of the
Partnership Agreement and the Default Forfeiture Units (as defined in the
Partnership Agreement) are Class A Units issued to such Defaulting Partner
pursuant to the equity capital contribution agreement entered into by such
Defaulting Partner in respect of the Phase 1 Project or (ii) Buyer or its
Affiliate is a Defaulting Partner (as defined in the Partnership Agreement)
pursuant to Section 4.3(c)(ii) of the Partnership Agreement, then without
prejudice to any other rights and remedies of Seller arising under this
Agreement or by Applicable Laws or otherwise, upon giving five (5) Business
Days’ notice to Buyer:

(a)
Seller may suspend delivery of any or all subsequent cargoes until (a) the
amounts outstanding under such invoice(s) and interest thereon have been paid in
full, (b) the circumstances constituting the Termination Event have been fully
remedied or have ceased to apply or (c) Buyer or its Affiliate, as applicable,
is no longer a Defaulting Partner (as defined in the Partnership Agreement), as
the case may be.



    84

--------------------------------------------------------------------------------



(b)
In the event of such suspension, Buyer shall not be relieved of any of its
obligations under this Agreement, and the provisions of Sections 5.7.2 to 5.7.8
shall apply with respect to each cargo scheduled in the Annual Delivery Program
or Ninety Day Schedule which is not delivered during the suspension.

(c)
During the period that such suspension is effective, Seller shall have no
obligation to make available LNG to Buyer.

19.1.2
Buyer Right to Suspend. Without prejudice to its rights under the Termination
Event set out in Section 19.2.1(j), if a Bankruptcy Event has occurred with
respect to Seller, Buyer shall be entitled to suspend by written notice to
Seller the performance of its obligations under this Agreement to take and pay
for LNG, until such Bankruptcy Event is no longer occurring with respect to
Seller. Buyer’s right to suspend shall not excuse Buyer from paying for LNG
taken prior to the suspension.


19.2
Elective Termination

19.2.1
Termination Events. The following circumstances (each, a “Termination Event”)
shall give rise to the right for the specified Party (and only the specified
Party) to terminate this Agreement:

(a)
by Seller, if Buyer fails to pay or cause to be paid any amount or amounts in
the aggregate due under this Agreement that are in excess of USD fifty million
(US$50,000,000), for a period of ten (10) Days or more following the due date of
the relevant invoice;

(b)
by Seller, if Buyer fails to comply with Section 15.3 or 21;

(c)
by Seller, violation by Buyer of Section 25.1;

(d)
by the non-violating Party, if a Party violates Section 25.2(b) or breaches the
representation and warranty in Section 25.5;

(e)
by Seller, if (i) Buyer or any guarantor that has provided a guaranty in support
of Assignee Buyer’s obligations hereunder fails to execute any Direct Agreement
with Seller’s or its Affiliate’s respective Lenders within sixty (60) Days after
Seller’s request thereof, provided that such Direct Agreement complies with the
requirements in Sections 21.4.2(a) to (g), or (ii) in connection with any
financing, Buyer fails to provide to the Lenders and the Lenders’ Agent any
legal opinion that complies with the requirements in Section 21.4.1 within sixty
(60) Days after Seller’s request thereof;



    85

--------------------------------------------------------------------------------



(f)
by Seller, if a Bankruptcy Event has occurred with respect to Buyer or any
guarantor that has provided a guaranty in support of Assignee Buyer’s
obligations hereunder;

(g)
by Seller, if (i) Buyer or its Affiliate is a Defaulting Partner (as defined in
the Partnership Agreement) pursuant to Section 4.3(c)(i) of the Partnership
Agreement and the Default Forfeiture Units (as defined in the Partnership
Agreement) are Class A Units issued to such Defaulting Partner pursuant to the
equity capital contribution agreement entered into by such Defaulting Partner in
respect of the Phase 1 Project, and the General Partner exercises its rights
pursuant to the Partnership Agreement to cause all such Class A Units to be
redeemed or forfeited in accordance with the Partnership Agreement or (ii) Buyer
or its Affiliate is a Defaulting Partner (as defined in the Partnership
Agreement) pursuant to Section 4.3(c)(ii) of the Partnership Agreement, and the
General Partner exercises its rights pursuant to the Partnership Agreement to
cause all of such Defaulting Partner’s Class A Units to be redeemed or forfeited
in accordance with the Partnership Agreement;

(h)
by either Party, if Buyer’s or its Affiliate’s entire interest in the
Partnership is redeemed pursuant to Section 4.17 of the Partnership Agreement;

(i)
by Seller, if Buyer’s or its Affiliate’s entire interest in the Partnership is
redeemed pursuant to Section 4.8 of the Partnership Agreement;

(j)
by Buyer, if a Bankruptcy Event has occurred in respect of Seller;

(k)
by Buyer, if each of the following conditions have been satisfied: (i) the
amount of indebtedness for purposes of constructing the Phase 1 Project
(including any such indebtedness that has been refinanced from time to time) has
been paid in full, (ii) Buyer or its Affiliate has contributed to the
Partnership its entire capital commitment for the Phase 1 Project and (iii) one
(1) or more events of Force Majeure affecting Seller prevent Seller from making
available an aggregate quantity of LNG equal to or greater than fifty percent
(50%) of the AACQ during any given twelve (12) Month period;

(l)
by Buyer, if each of the following conditions have been satisfied: (i) the
amount of indebtedness for purposes of constructing the Phase 1 Project
(including any such indebtedness that has been refinanced from time to time) has
been paid in full, (ii) Buyer or its Affiliate has contributed to the
Partnership its entire capital commitment for the Phase 1 Project, and (iii)
Seller fails to make available an aggregate amount of LNG in accordance with
Section 5.6 resulting in Cargo



    86

--------------------------------------------------------------------------------



DoP Quantities totaling more than fifty percent (50%) of the AACQ in aggregate
during any given twelve (12) consecutive Month period of the Term.
19.2.2
Notice of Termination Event. Upon the occurrence of any Termination Event, the
terminating Party may give notice thereof to the other Party, specifying in
reasonable detail the nature of such Termination Event.

19.2.3
Timing of Elective Termination. Except with respect to the Termination Events
described in Section 19.2.4, at any time after the expiry of a period of
forty-five (45) Days after the terminating Party gave notice of a Termination
Event pursuant to Section 19.2.2, unless the circumstances constituting the
Termination Event have been fully remedied or have ceased to apply, the
terminating Party may terminate this Agreement with immediate effect by giving
notice of such termination to the other Party.

19.2.4
Certain Termination Events. Upon the occurrence of a Termination Event described
in Section 19.2.1(b), (c), (d), (e), (f), (g), (h), (i), (j), (k) or (l), the
terminating Party’s notice pursuant to Section 19.2.2 shall terminate this
Agreement immediately.


19.3
Rights Accrued Prior to Termination

Termination of this Agreement shall be without prejudice to:
(a)
the rights and liabilities of the Parties accrued prior to or as a result of
such termination; and

(b)
claims for breaches of Section 18 that occur during the three (3) year period
after termination of this Agreement.


19.4
Liability in Connection with Certain Termination Rights

Without prejudice to a Party’s or its Affiliate’s rights and obligations under
another agreement, neither Party shall have any liability hereunder to the other
Party as a result of a termination of this Agreement pursuant to Section
19.2.1(h) or (k).

19.5
Final Reconciliation

Within sixty (60) Days after the termination of this Agreement, Seller and Buyer
shall determine the amount of any final settlement payment. Seller shall send a
statement to Buyer, or Buyer shall send a statement to Seller, as the case may
be, for any final settlement payment due. Seller or Buyer, as the case may be,
shall pay such amount no later than twenty (20) Business Days after the date of
receipt of such statement.


    87

--------------------------------------------------------------------------------




19.6
Survival

The following provisions shall survive expiration or termination of this
Agreement: Sections 1, 7.7.2, 7.7.3, 9, 10, 11, 13.8.2, 15.1, 15.2, 15.3, 15.4,
18 (to the extent provided therein), 19.3, 19.4, 19.5 and 20 to 25, in addition
to this Section 19.6.

20.
Dispute Resolution and Governing Law


20.1
Dispute Resolution

20.1.1
Arbitration. Any Dispute (other than a Dispute submitted to an Expert under
Section 20.2.1) shall be exclusively and definitively resolved through final and
binding arbitration, it being the intention of the Parties that this is a broad
form arbitration agreement designed to encompass all possible claims and
disputes under this Agreement.

20.1.2
Rules. The arbitration shall be conducted in accordance with the International
Arbitration Rules of the American Arbitration Association (“AAA”) (as then in
effect).

20.1.3
Number of Arbitrators. The arbitral tribunal shall consist of three (3)
arbitrators, who shall endeavor to complete the final hearing in the arbitration
within six (6) Months after the appointment of the last arbitrator.

20.1.4
Method of Appointment of the Arbitrators. If there are only two (2) parties to
the Dispute, then each party to the Dispute shall appoint one (1) arbitrator
within thirty (30) Days of the filing of the arbitration, and the two
arbitrators so appointed shall select the presiding arbitrator within thirty
(30) Days after the latter of the two arbitrators has been appointed by the
parties to the Dispute. If a party to the Dispute fails to appoint its
party-appointed arbitrator or if the two party-appointed arbitrators cannot
reach an agreement on the presiding arbitrator within the applicable time
period, then the AAA shall serve as the appointing authority and shall appoint
the remainder of the three arbitrators not yet appointed. If the arbitration is
to be conducted by three arbitrators and there are more than two parties to the
Dispute, then within thirty (30) Days of the filing of the arbitration, all
claimants shall jointly appoint one arbitrator and all respondents shall jointly
appoint one arbitrator, and the two arbitrators so appointed shall select the
presiding arbitrator within thirty (30) Days after the latter of the two
arbitrators has been appointed by the parties to the Dispute. For the purposes
of appointing arbitrators under this Section 20, (a) Buyer, any guarantor that
has provided a guaranty in support of Assignee Buyer’s obligations hereunder and
all Persons whose interest in this Agreement derives from them shall be
considered as one party; and (b) Seller and all Persons whose interest in this
Agreement derives from Seller shall be considered as one party. If either all
claimants or all respondents fail to make a joint appointment of an arbitrator,
or if the party-



    88

--------------------------------------------------------------------------------



appointed arbitrators cannot reach an agreement on the presiding arbitrator
within the applicable time period, then the AAA shall serve as the appointing
authority and shall appoint the remainder of the three (3) arbitrators not yet
appointed.
20.1.5
Consolidation. If multiple arbitration proceedings are initiated under this
Agreement, any guarantor that has provided a guaranty in support of Assignee
Buyer’s obligations hereunder, one or more other LNG sale and purchase
agreements entered into by Seller, one or more equity capital contribution
agreements entered into by the Partnership, the Partnership Agreement, the
General Partner LLC Agreement, any management and advisory services agreement
entered into by the Partnership or the LNG Marketing Agreement, the subject
matters of which are related by common questions of law or fact and which could
result in conflicting awards or obligations, then any party to any such dispute
may request prior to the appointment of the arbitrators for such multiple or
subsequent disputes that all such proceedings be consolidated into a single
arbitral proceeding. Such request shall be directed to the AAA, which shall
consolidate appropriate proceedings into a single proceeding unless
consolidation would result in undue delay for the arbitration of the disputes.

20.1.6
Place of Arbitration. Unless otherwise agreed by all parties to the Dispute, the
place of arbitration shall be New York, New York.

20.1.7
Language. The arbitration proceedings shall be conducted in the English
language, and the arbitrators shall be fluent in the English language.

20.1.8
Entry of Judgment. The award of the arbitral tribunal shall be final and
binding. Judgment on the award of the arbitral tribunal may be entered and
enforced by any court of competent jurisdiction. The Parties agree that service
of process for any action to enforce an award may be accomplished according to
the procedures of Section 24, as well as any other procedure authorized by law.

20.1.9
Notice. All notices required for any arbitration proceeding shall be deemed
properly given if given in accordance with Section 24.

20.1.10
Qualifications and Conduct of the Arbitrators. All arbitrators shall be and
remain at all times wholly impartial, and, once appointed, no arbitrator shall
have any ex parte communications with any of the parties to the Dispute
concerning the arbitration or the underlying Dispute other than communications
directly concerning the selection of the presiding arbitrator, where applicable.

20.1.11
Interim Measures. Any party to the Dispute may apply to a court in New York, New
York, for interim measures (a) prior to the constitution of the



    89

--------------------------------------------------------------------------------



arbitral tribunal (and thereafter as necessary to enforce the arbitral
tribunal’s rulings); or (b) in the absence of the jurisdiction of the arbitral
tribunal to rule on interim measures in a given jurisdiction. The Parties agree
that seeking and obtaining such interim measures shall not waive the right to
arbitration. The Parties unconditionally and irrevocably submit to jurisdiction
in New York, New York, for the limited purposes of an application for interim
measures under this Section 20.1.11. The arbitrators (or in an emergency the
presiding arbitrator acting alone in the event one or more of the other
arbitrators is unable to be involved in a timely fashion) may grant interim
measures including injunctions, attachments and conservation orders in
appropriate circumstances, which measures may be immediately enforced by court
order. Hearings on requests for interim measures may be held in person, by
telephone, by video conference or by other means that permit the parties to the
Dispute to present evidence and arguments.
20.1.12
Costs and Attorneys’ Fees. The arbitral tribunal is authorized to award costs of
the arbitration in its award, including: (a) the fees and expenses of the
arbitrators; (b) the costs of assistance required by the tribunal, including its
experts; (c) the fees and expenses of the administrator; (d) the reasonable
costs for legal representation of a successful party; and (e) any such costs
incurred in connection with an application for interim or emergency relief and
to allocate those costs between the parties to the Dispute. The costs of the
arbitration proceedings, including attorneys’ fees, shall be borne in the manner
determined by the arbitral tribunal.

20.1.13
Interest. The award shall include pre-award and post-award interest, as
determined by the arbitral tribunal, from the date of any default or other
breach of this Agreement until the arbitral award is paid in full. Interest
shall accrue at a rate per annum equal to two percent (2%) above LIBOR (as in
effect on the Day such award was issued) on and from the Day when such award was
issued until the date of its repayment, provided that, without prejudice to the
other terms of this Agreement, if such period lasts longer than ninety (90)
Days, the applicable LIBOR rate for each successive term of ninety (90) Days
during that period shall be that in effect on the first (1st) Day of that ninety
(90) Day period. Interest shall accrue from Day to Day and be calculated on the
basis of a three hundred sixty (360) Day year.

20.1.14
Currency of Award. The arbitral award shall be made and payable in USD, free of
any Tax or other deduction.

20.1.15
Waiver of Challenge to Decision or Award. To the extent permitted by law, the
Parties hereby waive any right to appeal from or challenge any arbitral decision
or award, or to oppose enforcement of any such decision or award before a court
or any Governmental Authority, except with respect to



    90

--------------------------------------------------------------------------------



the limited grounds for modification or non-enforcement provided by any
applicable arbitration statute or treaty.
20.1.16
Confidentiality. Any arbitration or Expert determination relating to a Dispute
(including an arbitral award, a settlement resulting from an arbitral award,
documents exchanged or produced during an arbitration or Expert proceeding, and
memorials, briefs or other documents prepared for the arbitration or Expert
proceeding) shall be Confidential Information subject to the confidentiality
provisions of Section 18; provided, however, that breach of such confidentiality
provisions shall not void any settlement, determination or award.


20.2
Expert Determination

20.2.1
General. In the event of any disagreement between the Parties regarding a
measurement under Exhibit A hereto or any other Dispute which the Parties agree
to submit to an Expert (in either case, a “Measurement Dispute”), the Parties
hereby agree that such Measurement Dispute shall be resolved by an Expert
selected as provided in this Section 20.2.1. The Expert is not an arbitrator of
the Measurement Dispute and shall not be deemed to be acting in an arbitral
capacity. The Party desiring an expert determination shall give the other Party
notice of the request for such determination. If the Parties are unable to agree
upon an Expert within ten (10) Days after receipt of the notice of request for
an expert determination, then, upon the request of either of the Parties, the
International Centre for Expertise of the International Chamber of Commerce
(“ICC”) shall appoint such Expert and shall administer such expert determination
through the ICC’s Rules for Expertise. The Expert shall be and remain at all
times wholly impartial, and, once appointed, the Expert shall have no ex parte
communications with either of the Parties concerning the expert determination or
the underlying Measurement Dispute. The Parties shall cooperate fully in the
expeditious conduct of such expert determination and provide the Expert with
access to all facilities, books, records, documents, information and personnel
necessary to make a fully informed decision in an expeditious manner. Before
issuing a final decision, the Expert shall issue a draft report and allow the
Parties to comment on it. The Expert shall endeavor to resolve the Measurement
Dispute within thirty (30) Days (but no later than sixty (60) Days) after his
appointment, taking into account the circumstances requiring an expeditious
resolution of the matter in dispute.

20.2.2
Final and Binding. The Expert’s decision shall be final and binding on the
Parties unless challenged in an arbitration pursuant to Section 20.1 within
thirty (30) Days of the date the Expert’s decision. If challenged, (a) the
decision shall remain binding and be implemented unless and until finally
replaced by an award of the arbitrators; (b) the decision shall be entitled to



    91

--------------------------------------------------------------------------------



a rebuttable presumption of correctness; and (c) the Expert shall not be
appointed in the arbitration as an arbitrator or as advisor to either Party
without the written consent of both Parties.
20.2.3
Arbitration of Expert Determination. In the event that a Party requests expert
determination for a Measurement Dispute which raises issues that require
determination of other matters in addition to correct measurement under Exhibit
A hereto, then either Party may elect to refer the entire Measurement Dispute
for arbitration under Section 20.1.1. In such case, the arbitrators shall be
competent to make any measurement determination that is part of a Dispute. An
expert determination not referred to arbitration shall proceed and shall not be
stayed during the pendency of an arbitration.


20.3
Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York (United States of America) without regard to principles of
conflict of laws that would specify the use of other laws.

20.4
Immunity

20.4.1
Each Party, to the maximum extent permitted by Applicable Law, as to itself and
its assets, hereby irrevocably, unconditionally, knowingly and intentionally
waives any and all rights of immunity (sovereign or otherwise) and agrees not to
claim, or assert any immunity with respect to the matters covered by this
Agreement in any arbitration, Expert proceeding, or other action with respect to
this Agreement, whether arising by statute or otherwise, that it may have or may
subsequently acquire, including rights under the doctrines of sovereign immunity
and act of state, immunity from legal process (including service of process or
notice, pre-judgment or pre-award attachment, attachment in aid of execution, or
otherwise), immunity from jurisdiction or judgment of any court, arbitrator,
Expert or tribunal (including any objection or claim on the basis of
inconvenient forum), and immunity from enforcement or execution of any award or
judgment or any other remedy.

20.4.2
Each Party hereby irrevocably, unconditionally, knowingly and intentionally:

(a)
agrees that the execution, delivery and performance by such Party of this
Agreement constitute private and commercial acts rather than public or
governmental acts; and

(b)
consents in respect of the enforcement of any judgment against such Party in any
such proceedings in any jurisdiction and to the giving of any relief or the
issue of any process in connection with such proceedings (including the making,
enforcement or execution of any



    92

--------------------------------------------------------------------------------



such judgment or any order arising out of any such judgment against or in
respect of any property whatsoever irrespective of its use or intended use).

21.
Successors; Assignments


21.1
Successors

This Agreement shall be binding upon and inure to the benefit of any successor
to each of Seller and Buyer.

21.2
Assignment by Buyer

21.2.1
Early Assignments. Buyer may not novate or assign this Agreement to any Person
other than an Affiliate of Buyer prior to the time that the Date of Substantial
Completion for each of the Phase 1 Plants has occurred.

21.2.2
Prior Written Consent. At any time after the Date of Substantial Completion for
each of the Phase 1 Plants has occurred, Buyer may novate or assign this
Agreement in its entirety to another Person, for the remainder of the Term, upon
the prior written consent of Seller (which consent shall not be unreasonably
withheld or delayed), provided that:

(a)
Lenders have provided prior written consent to such novation or assignment;

(b)
such assignee or novatee assumes all of the obligations of Buyer under this
Agreement commencing as of the date of the novation or assignment by execution
of a copy of this Agreement in its own name (countersigned by Seller) or by
execution of a binding assignment and assumption agreement which is enforceable
by Seller; and

(c)
if required by Lenders, such assignee or novatee has an Acceptable Credit Rating
or a Guaranty is provided to Seller prior to such novation or assignment.

21.2.3
Without Prior Consent to Affiliates. At any time, so long as Buyer is Original
Buyer or an Affiliate of Original Buyer, Buyer may novate or assign this
Agreement in its entirety, for the remainder of the Term, without Seller’s prior
consent, to an Affiliate of Buyer, provided that:

(a)
Lenders have provided prior written consent to such novation or assignment;

(b)
such Affiliate assignee or novatee assumes all of the obligations of Buyer under
this Agreement commencing as of the date of the novation or assignment by
execution of a copy of this Agreement in



    93

--------------------------------------------------------------------------------



its own name (countersigned by Seller) or by execution of a binding assignment
and assumption agreement which is reasonably acceptable in form and substance
to, and enforceable by, Seller; and
(c)
performance of this Agreement by Seller with such Affiliate assignee or novatee
would comply with Applicable Laws and all relevant Approvals.

21.2.4
Further Obligations. Upon a novation or assignment in whole by Buyer in
accordance with this Section 21.2, the assignor or novator shall be released
from all further obligations, duties and liabilities under this Agreement, other
than any obligations, duties and liabilities arising prior to the date of
effectiveness of such novation or assignment


21.3
Assignment by Seller

Except as provided in Section 21.4.2, this Agreement may not be assigned by
Seller.

21.4
Seller Financing

21.4.1
Lender Financing. Seller and its Affiliates shall have the right to obtain
financing (including non-recourse or limited recourse financing) from Lenders.
In connection with any financing or refinancing obtained by Seller or its
Affiliates, Buyer shall, if so requested by Seller, deliver to Seller’s or its
Affiliate’s Lenders or the agent acting on behalf of any such Lenders (“Lenders’
Agent”) certified copies of its corporate charter and by-laws, resolutions,
incumbency certificates, financial statements and other financial information,
and such other items or information upon the reasonable request by Lenders or
Lenders’ Agent. Buyer shall, at Seller’s cost, also provide to the Lenders and
Lenders’ Agent legal opinions in form and substance and from counsel reasonably
acceptable to the Lenders.

21.4.2
Assignment as Security. Buyer further acknowledges and agrees that Seller may
collaterally assign, transfer, or otherwise encumber, all or any of its rights,
benefits and obligations under this Agreement to such Lenders or Lenders’ Agent
as security for Seller’s obligations or its Affiliate’s obligations to Lenders.
Accordingly, upon Seller’s request pursuant to a notice hereunder and at
Seller’s cost, Buyer shall enter into, and if Buyer is Assignee Buyer, then
Assignee Buyer shall cause any guarantor that has provided a guaranty in support
of Assignee Buyer’s obligations hereunder to enter into, one or more direct
agreements or consent agreements (each, a “Direct Agreement”) pursuant to which
Buyer or such guarantor, as applicable:

(a)
consents to the collateral assignment of Seller’s or its Affiliate’s rights and
obligations under this Agreement or the guaranty, as applicable,



    94

--------------------------------------------------------------------------------



to the Lenders or the Lenders’ Agent and the subsequent assignment and transfer
of this Agreement or the guaranty, as applicable, to the Lenders’ Agent or other
designee or nominee of the Lenders (including a purchaser at any foreclosure
sale or any assignee or transferee under any instrument of assignment or
transfer in lieu of foreclosure) following an event of default by Seller or its
Affiliate under the financing documents entered into by Seller or its Affiliates
with the Lenders;
(b)
provides representations and warranties that this Agreement or the guaranty, as
applicable, is in full force and effect and has not been modified or amended and
that there are no defaults existing under this Agreement or the guaranty, as
applicable;

(c)
in the case of Buyer, provides representations and warranties regarding the
corporate existence of Buyer, its authority to enter into and perform this
Agreement and that this Agreement is the legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, and in the case
of guarantor, provides representations and warranties regarding the corporate
existence of guarantor, its authority to enter into and perform the guaranty and
that the guaranty is the legal, valid and binding obligation of guarantor,
enforceable against guarantor in accordance with its terms;

(d)
agrees to make payments of amounts owed under this Agreement or the guaranty, as
applicable, to one or more accounts as notified by Lenders’ Agent from time to
time;

(e)
in the case of Buyer, agrees to give Lenders and Lenders’ Agent notice of and an
opportunity to cure any default by Seller under this Agreement;

(f)
agrees to modify or clarify provisions of this Agreement or the guaranty, as
applicable, as reasonably requested by the Lenders or the Lenders’ Agent; and

(g)
agrees to other undertakings that are normal and customary in financings or
refinancings of the type entered into by Seller or its Affiliates and the
Lenders.

21.4.3
Assignment or Novation to Lenders. Seller may novate or assign this Agreement in
its entirety, for the remainder of the Term, without Buyer’s prior consent, to
Seller’s Lenders or its Affiliate’s Lenders or the relevant Lenders’ Agent and
to any other designee or nominee of such Lenders (including a purchaser at any
foreclosure sale or any assignee or transferee under any instrument of
assignment or transfer in lieu of foreclosure)



    95

--------------------------------------------------------------------------------



following an event of default by Seller or its Affiliate under the financing
documents entered into by Seller or its Affiliates with such Lenders, provided
that each such transferee assumes all of the obligations of Seller under this
Agreement commencing on the date of the assignment by execution of a copy of
this Agreement in its own name (countersigned by Buyer) or by execution of a
binding assignment and assumption agreement which is enforceable by Buyer. Upon
a novation or assignment by Seller, in accordance with this Section 21.4.3, the
assignor or novator shall be released from all further obligations, duties and
liabilities under this Agreement, other than any obligations, duties and
liabilities arising prior to the date of effectiveness of such novation or
assignment.

22.
Contract Language

This Agreement, together with the Exhibits hereto, shall be made and originals
executed in the English language. In case of any difference in meaning between
the English language original version and any translation thereof, the English
language original version shall be applicable.

23.
Miscellaneous


23.1
Disclaimer of Agency

This Agreement does not appoint either Party as the agent, partner or legal
representative of the other for any purposes whatsoever, and neither Party shall
have any express or implied right or authority to assume or to create any
obligation or responsibility on behalf of or in the name of the other Party.

23.2
Entire Agreement

This Agreement, together with the Exhibits hereto, constitutes the entire
agreement between the Parties in respect of the subject matter hereof and
includes all promises and representations, express or implied, and supersedes
all other prior agreements and representations, written or oral, between the
Parties relating to the subject matter hereof. Anything that is not contained or
expressly incorporated by reference in this instrument, is not part of this
Agreement.

23.3
Third Party Beneficiaries

The Parties do not intend any term of this Agreement to be for the benefit of,
or enforceable by, any Third Party except as expressly provided in Section 7.7.
The Parties may rescind or vary this Agreement, in whole or in part, without the
consent of any Third Party, including those Third Parties referred to under
Section 7.7, even if as a result such Third Party’s rights to enforce a term of
this Agreement will be varied or extinguished.


    96

--------------------------------------------------------------------------------




23.4
Amendments and Waiver

This Agreement may not be supplemented, amended, modified or changed except by
an instrument in writing signed by Seller and Buyer and expressed to be a
supplement, amendment, modification or change to this Agreement. A Party shall
not be deemed to have waived any right or remedy under this Agreement by reason
of such Party’s failure to enforce such right or remedy.

23.5
Exclusion

The United Nations Convention on Contracts for the International Sale of Goods
(and the Convention on the Limitation Period in the International Sale of Goods)
shall not apply to this Agreement and the respective rights and obligations of
the Parties hereunder.

23.6
Further Assurances

Each Party hereby agrees to take all such action as may be necessary to
effectuate fully the purposes of this Agreement, including causing this
Agreement or any document contemplated herein to be duly registered, notarized,
attested, consularized and stamped in any applicable jurisdiction.

23.7
Severability

If and for so long as any provision of this Agreement shall be deemed to be
judged invalid for any reason whatsoever, such invalidity shall not affect the
validity or operation of any other provision of this Agreement except only so
far as shall be necessary to give effect to the construction of such invalidity,
and any such invalid provision shall be deemed severed from this Agreement
without affecting the validity of the balance of this Agreement.

24.
Notices


24.1
Form of Notice

24.1.1
Except where otherwise specifically provided in this Agreement, all notices,
requests, consents, proposals, approvals and statements shall be in writing and
in English, and if properly addressed to the recipient in the manner required by
Sections 24.1.2 and 24.2, shall be deemed to have been properly given or
delivered: (i) on the date of actual delivery when personally delivered to the
intended recipient or when delivered to the intended recipient by a reputable
courier delivery service; or (ii) on the date specified in Section 24.2.2, if by
Electronic Transmission, provided that if such Electronic Transmission is
directed after 5:00 p.m. (local time of the recipient) or on a day that is not a
Business Day, then on the next succeeding Business Day after the date specified
in Section 24.2.2.



    97

--------------------------------------------------------------------------------



24.1.2
A non-electronic document is deemed to be properly addressed, in each case, if
to Buyer or Seller, to the address of such Person as set forth in this Section
24.1.2, or, in each case, to such other address or addresses as the addressee
may have specified by written notice given to the other Party in the manner
contemplated by Section 24.1.1.

If to Buyer, to:
Tellurian Trading UK Ltd.
7 Clarges Street
London W1J 8AE (UK)
Attention: Operations Department
E-mail: LNGops@tellurianinc.com
If to Seller, to:
Driftwood LNG LLC
c/o Tellurian Inc.
1201 Louisiana Street, Suite 3100
Houston, TX 77002
United States of America
Attention: General Counsel
E-mail: Notices@Driftwood.com

24.2
Electronic Transmission

24.2.1
Without limiting the manner by which notice otherwise may be given effectively
to Parties pursuant to Section 24.1, any notice under any provision of this
Agreement shall be effective if given by a form of Electronic Transmission.

24.2.2
Notice given pursuant to Section 24.2.1 will be deemed delivered on the date on
which it is directed to the electronic mail address set forth in Section 24.1.2,
or to such other electronic mail address as the addressee previously may have
specified by written notice given to the other Party in the manner contemplated
by Section 24.1.1.

24.2.3
Buyer and Seller hereby consent to receive notices by Electronic Transmission at
the electronic mail address set forth in Section 24.1.2.


25.
Trade Law Compliance


25.1
Trade Law Compliance

25.1.1
Each Party agrees to comply with the Export Authorizations, including
incorporating into any resale contract for LNG sold under this Agreement the
necessary conditions to ensure compliance with the Export Authorizations. Buyer
shall promptly provide to Seller all information in



    98

--------------------------------------------------------------------------------



order for Seller or any other Person acting as agent on behalf of Seller under
an Export Authorization, to comply with the Export Authorizations, including
information that identifies for each LNG cargo delivered under this Agreement
the country (or countries) into which the LNG or Gas was actually delivered
(i.e., use in combustion or other chemical reaction conversion process). Buyer
commits to include in any resale contract for LNG sold under this Agreement the
necessary conditions to ensure Seller is made aware of all such countries into
which the LNG or Gas was actually delivered. If any Export Authorization
requires conditions to be included in this Agreement beyond those that are
already included herein, then, within fifteen (15) days following the issuance
of the Export Authorization imposing such condition, the Parties shall discuss
the appropriate changes to be made to this Agreement to comply with such Export
Authorization and shall amend this Agreement accordingly. Buyer acknowledges and
agrees that it will resell or transfer LNG purchased hereunder for delivery only
to the countries identified in an applicable Export Authorization and/or to
purchasers that have agreed in writing to limit their direct or indirect resale
or transfer of such LNG to such countries. Buyer represents and warrants that
the final delivery of LNG received pursuant to the terms of this Agreement are
permitted and lawful under United States of America laws and policies, including
Export Control and Sanctions Laws and the rules, regulations, orders, policies,
and other determinations of the United States Department of Energy, the Office
of Foreign Assets Control of the United States Department of the Treasury and
the Federal Energy Regulatory Commission, and Buyer shall not take any action
which would cause Seller to be in violation of United States of America laws and
policies or any Export Authorization to be withdrawn, revoked, suspended or not
renewed.
25.1.2
Without limiting the foregoing, the following provisions are included in this
Agreement in accordance with the requirements of the Export Authorizations, and
Buyer shall include, and require any direct or indirect buyer of LNG sold
hereunder for whom Seller acts as agent in connection with one or more Export
Authorizations to include, the following provisions in any agreement or other
contract for the sale or transfer of LNG exported pursuant to any Export
Authorization:

(a)
Buyer acknowledges and agrees that it will resell or transfer LNG purchased
hereunder for delivery only to countries identified in Ordering Paragraph B of
DOE/FE Order No. 3968, issued February 28, 2017, in FE Docket No. 16-144-LNG,
and/or to purchasers that have agreed in writing to limit their direct or
indirect resale or transfer of such LNG to such countries. Buyer further commits
to cause a report to be provided to Driftwood LNG LLC that identifies the
country (or countries) into which the LNG or natural gas was actually delivered
and/or received for end use, and to include in any resale



    99

--------------------------------------------------------------------------------



contract for such LNG the necessary conditions to ensure that Driftwood LNG LLC
is made aware of all such countries.
(b)
Buyer acknowledges and agrees that it will resell or transfer LNG, purchased
hereunder for delivery only to countries identified in Ordering Paragraph F of
DOE/FE Order No. 4373, issued May 2, 2019, in FE Docket No. 16-144-LNG, and/or
to purchasers that have agreed in writing to limit their direct or indirect
resale or transfer of such natural gas or LNG to such countries. Buyer further
commits to cause a report to be provided to Driftwood LNG LLC that identifies
the country (or countries) into which the LNG was actually delivered, and to
include in any resale contract for such LNG the necessary conditions to ensure
that Driftwood LNG LLC is made aware of all such actual destination countries.


25.2
Compliance with Law

Each Party agrees that, in the performance of this Agreement and the activities
contemplated herein, neither such Party, nor any of its officers, directors,
employees, agents or other representatives will take any action, or omit to take
any action, which would (a) violate any applicable Anti-Corruption Law, any
applicable Export Control and Sanctions Laws or any other Applicable Law
applicable to such Party, or (b) cause the other Party to be in violation of any
Anti-Corruption Law or Export Control and Sanctions Law applicable to the other
Party.

25.3
Commercial Activities

Without limiting Section 25.2, each Party agrees on behalf of itself, its
directors, managers, officers, employees, agents, contractors, and Affiliates,
not to pay any fees, commissions or rebates to any employee, officer or agent of
the other Party or any of its Affiliates nor provide or cause to be provided to
any of them any gifts or entertainment of significant cost or value in
connection with this Agreement in order to influence or induce any actions or
inactions in connection with the commercial activities of the other Party
hereunder.

25.4
Records

Each Party shall keep all records necessary to confirm compliance with Sections
25.2(b) and 25.3 for a period of five (5) years following the year for which
such records apply. If a Party asserts that the other Party is not in compliance
with Section 25.2(b) or 25.3, the asserting Party shall send a notice to the
other Party indicating the type of noncompliance asserted. After giving such
notice, the first Party may cause an independent auditor to audit the records of
the other Party in respect of the asserted noncompliance. The costs of any
independent auditor under this Section 25.4 shall be paid (a) by the audited
Party, if the audited Party is determined not to be in compliance with Sections
25.2(b) or 25.3, as applicable, and (b) by the other


    100

--------------------------------------------------------------------------------



Party, if the audited Party is determined to be in compliance with Sections
25.2(b) or 25.3, as applicable.

25.5
Representation and Warranty

Each Party represents and warrants as of the Effective Date that:
25.5.1
in the performance of this Agreement and the activities contemplated herein,
neither such Party, nor any of its officers, directors, employees, agents or
other representatives have taken any action, or omitted to take any action,
which would (i) violate any applicable Anti-Corruption Law, any applicable
Export Control and Sanctions Laws or any other Applicable Law applicable to such
Party, or (ii) cause the other Party to be in violation of any Anti-Corruption
Law or Export Control and Sanctions Law applicable to the other Party; and

25.5.2
without limiting the foregoing, neither such Party nor any of its directors,
managers, officers, employees, agents, contractors or Affiliates has paid any
fees, commissions, or rebates to any employee, officer, or agent of the other
Party or any of its Affiliates or has provided or caused to be provided to any
of them any gifts or entertainment of significant cost or value in connection
with this Agreement in order to influence or induce any actions or inactions in
connection with the commercial activities of the other Party hereunder.


25.6
Buyer Indemnity

Buyer shall indemnify and hold the Partnership, Seller, the Partnership’s other
Affiliates, the Partnership Buyers other than Buyer, the General Partner and the
General Partner’s Affiliates harmless from any Losses arising out of Buyer’s
breach of Section 25.1.
[Signature page follows.]


    101

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
SELLER:
 
BUYER:
DRIFTWOOD LNG LLC
 
TELLURIAN TRADING UK LTD.
 
 
 
Name:
 
Name:
Title:
 
Title:



[Signature Page to LNG Sale and Purchase Agreement]

--------------------------------------------------------------------------------






EXHIBIT A
MEASUREMENT
1.    Parties to Supply Devices
a)    General. Unless otherwise agreed, Buyer and Seller shall supply equipment
and conform to procedures that are in accordance with the latest version of the
standards referred to in this document.
b)    Buyer Devices. Buyer or Buyer’s agent shall supply, operate and maintain,
or cause to be supplied, operated and maintained, suitable gauging devices for
the liquid level in LNG tanks of the LNG Tankers, pressure and temperature
measuring devices, and any other measurement or testing devices which are
incorporated in the structure of LNG vessels or customarily maintained on board
ship.
c)    Seller Devices. Seller shall supply, operate and maintain, or cause to be
supplied, operated and maintained, devices required for collecting samples and
for determining quality and composition of the LNG and any other measurement or
testing devices which are necessary to perform the measurement and testing
required hereunder at the Driftwood LNG Terminal.
d)    Dispute. Any Dispute arising under this Exhibit A that cannot be resolved
by mutual agreement of the Parties shall be submitted to an Expert under Section
20.2 of this Agreement.
2.    Selection of Devices
All devices provided for in this Exhibit A shall be approved by Seller, acting
as a Reasonable and Prudent Operator. The required degree of accuracy of such
devices shall in any case be within the permissible tolerances defined herein
and in the applicable standards referenced herein. In advance of the use of any
device, the Party providing such device shall cause tests to be carried out to
verify that such device has the required degree of accuracy.
3.    Verification of Accuracy and Correction for Error
a)    Accuracy. Accuracy of devices used shall be tested and verified at the
request of either Party, including the request by a Party to verify accuracy of
its own devices. Each Party shall have the right to inspect at any time the
measurement devices installed by the other Party, provided that the other Party
is notified in advance. Testing shall be performed only when both Parties are
represented, or have received adequate advance notice thereof, using methods
recommended by the manufacturer or any other method agreed to by Seller and
Buyer. At the request of any Party hereto, any test shall be witnessed and
verified by an independent surveyor mutually agreed upon by Buyer and Seller.
Permissible tolerances shall be as defined herein or as defined in the
applicable standards referenced herein.
b)    Inaccuracy. Inaccuracy of a device exceeding the permissible tolerances
shall require correction of previous recordings, and computations made on the
basis of those recordings, to zero error with respect to any period which is
definitely known or agreed upon by the Parties as well as


A-1

--------------------------------------------------------------------------------





adjustment of the device. All invoices issued during such period shall be
amended accordingly to reflect such correction, and an adjustment in payment
shall be made between Buyer and Seller. If the period of error is neither known
nor agreed upon, and there is no evidence as to the duration of such period of
error, corrections shall be made and invoices amended for each delivery of LNG
made during the last half of the period since the date of the most recent
calibration of the inaccurate device. However, the provisions of this Paragraph
3 shall not be applied to require the modification of any invoice that has
become final pursuant to Section 10.3.2 of this Agreement.
c)    Costs and Expenses of Test Verification. All costs and expenses for
testing and verifying Seller’s measurement devices shall be borne by Seller, and
all costs and expenses for testing and verifying Buyer’s measurement devices
shall be borne by Buyer. The fees and charges of independent surveyors for
measurements and calculations shall be borne by the Parties in accordance with
Section 13.11.3 of this Agreement.
4.    Tank Gauge Tables of LNG Tankers
a)    Initial Calibration. Buyer shall arrange or cause to be arranged, for each
tank of each LNG Tanker, a calibration of volume against tank level. Buyer shall
provide Seller or its designee, or cause Seller or its designee to be provided,
with a certified copy of tank gauge tables for each tank of each LNG Tanker
verified by a competent impartial authority or authorities mutually agreed upon
by the Parties. Such tables shall include correction tables for list, trim, tank
contraction and any other items requiring such tables for accuracy of gauging.
Tank gauge tables prepared pursuant to the above shall indicate volumes in cubic
meters expressed to the nearest thousandth (1/1000), with LNG tank depths
expressed in meters to the nearest hundredth (1/100).
b)    Presence of Representatives. Seller and Buyer shall each have the right to
have representatives present at the time each LNG tank on each LNG Tanker is
volumetrically calibrated.
c)    Recalibration. If the LNG tanks of any LNG Tanker suffer distortion of
such nature as to create a reasonable doubt regarding the validity of the tank
gauge tables described herein (or any subsequent calibration provided for
herein), Buyer or Buyer’s agent shall recalibrate the damaged tanks, and the
vessel shall not be employed as an LNG Tanker hereunder until appropriate
corrections are made. If mutually agreed between Buyer and Seller
representatives, recalibration of damaged tanks can be deferred until the next
time when such damaged tanks are warmed for any reason, and any corrections to
the prior tank gauge tables will be made from the time the distortion occurred.
If the time of the distortion cannot be ascertained, the Parties shall mutually
agree on the time period for retrospective adjustments.
5.    Units of Measurement and Calibration
The Parties shall co-operate in the design, selection and acquisition of devices
to be used for measurements and tests in order that all measurements and tests
may be conducted in the SI system of units, except for the quantity delivered
which is expressed in MMBtu, the Gross Heating Value (volume based) which is
expressed in Btu/SCF and the pressure which is expressed in millibar and


A-2

--------------------------------------------------------------------------------





temperature in Celsius. In the event that it becomes necessary to make
measurements and tests using a new system of units of measurements, the Parties
shall establish agreed upon conversion tables.
6.    Accuracy of Measurement
All measuring equipment must be maintained, calibrated and tested in accordance
with the manufacturer’s recommendations. In the absence of a manufacturer’s
recommendation, the minimum frequency of calibration shall be one hundred eighty
(180) days, unless otherwise mutually agreed between the Parties. Documentation
of all tests and calibrations will be made available by the Party performing the
same to the other Party. Acceptable accuracy and performance tolerances shall
be:
a)    Liquid Level Gauging Devices.
Each LNG tank of the LNG Tanker shall be equipped with primary and secondary
liquid level gauging devices as per Paragraph 7(b) of this Exhibit A.
The measurement accuracy of the primary gauging devices shall be plus or minus
seven point five (± 7.5) millimeters and the secondary liquid level gauging
devices shall be plus or minus ten (± 10) millimeters.
The liquid level in each LNG tank shall be logged or printed.
b)    Temperature Gauging Devices.
The temperature of the LNG and of the vapor space in each LNG tank shall be
measured by means of a number of properly located temperature measuring devices
sufficient to permit the determination of average temperature.
The measurement accuracy of the temperature gauging devices shall be as follows:
(i)    in the temperature range of minus one hundred sixty-five to minus one
hundred forty degree Celsius (-165 C to -140 °C), the accuracy shall be plus or
minus zero point two degree Celsius (± 0.2 °C);
(ii)    in the temperature range of minus one hundred forty to plus forty
degrees Celsius (-140C to +40 °C), the accuracy shall be plus or minus one point
five degree Celsius (± 1.5 °C).
The temperature in each LNG tank shall be logged or printed.
c)    Pressure Gauging Devices.
Each LNG tank of the LNG Tanker shall have one (1) absolute pressure gauging
device.
The measurement accuracy of the pressure gauging device shall be plus or minus
one percent (± 1%) of the measuring range.


A-3

--------------------------------------------------------------------------------





The pressure in each LNG tank shall be logged or printed.
d)    List and Trim Gauging Devices.
A list gauging device and a trim gauging device shall be installed. These shall
be interfaced with the custody transfer system.
The measurement of list shall be conducted to the nearest zero decimal one (0.1)
degree. The measurement of trim shall be conducted to the nearest zero decimal
zero two (0.02) meter.
7.    Gauging and Measuring LNG Volumes Delivered
a)    Gauge Tables. Upon Seller’s representative and the independent surveyor,
if present, arriving on board the LNG Tanker prior to the commencement of or
during loading, Buyer or Buyer’s representative shall make available to them a
certified copy of tank gauge tables for each tank of the LNG Tanker.
b)    Gauges. Volumes of LNG delivered pursuant to this Agreement shall be
determined by gauging the LNG in the tanks of the LNG Tankers before and after
loading. Each LNG Tanker’s tank shall be equipped with a minimum of two (2)
independent sets of level gauges, each set utilizing preferably a different
measurement principle. Comparison of the two (2) systems, designated as Primary
and Secondary Measurement Systems, shall be performed from time to time to
ensure compliance with the acceptable performance tolerances stated herein.
c)    Gauging Process. Gauging the liquid in the tanks of the LNG Tankers and
measuring of liquid temperature, vapor temperature and vapor pressure in each
LNG tank, trim and list of the LNG Tankers, and atmospheric pressure shall be
performed, or caused to be performed, by Buyer before and after loading.
Seller’s representative shall have the right to be present while all
measurements are performed and shall verify the accuracy and acceptability of
all such measurements. The first gauging and measurements shall be made
immediately before the commencement of loading. The second gauging and
measurements shall take place immediately after the completion of loading.
d)    Records. Copies of gauging and measurement records shall be furnished to
Seller immediately upon completion of the loading report from the independent
surveyor.
e)    Gauging Liquid Level of LNG. The level of the LNG in each LNG tank of the
LNG Tanker shall be gauged by means of both the primary and secondary gauging
devices installed in the LNG Tanker for that purpose, with the secondary gauging
device as a back-up in case the primary device fails for any reason. The level
of the LNG in each tank shall be logged or printed.
Measurement of the liquid level in each LNG tank of the LNG Tanker shall be made
to the nearest millimeter by using the primary liquid level gauging devices.
Should the primary device fail for any of the measurements, the secondary device
shall be used.


A-4

--------------------------------------------------------------------------------





Five (5) readings shall be made following manufacturer’s recommendations on
reading interval. The arithmetic average of the readings rounded to the nearest
millimeter using one (1) decimal place shall be deemed the liquid level.
f)    Determination of Temperature. The temperature of the LNG and of the vapor
space in each LNG tank shall be measured by means of a sufficient number of
properly located temperature measuring devices to permit the determination of
average temperature. Temperatures shall be measured at the same time as the
liquid level measurements and shall be logged or printed.
In order to determine the temperature of liquid and vapor respectively in the
LNG Tanker one (1) reading shall be taken at each temperature gauging device in
each LNG tank. An arithmetic average of such readings rounded to the nearest
zero point one degree Celsius (0.1 °C) using two (2) decimal places with respect
to vapor and liquid in all LNG tanks shall be deemed the final temperature of
the vapor and liquid respectively.
Buyer shall cause each cargo tank in the LNG Tanker to be provided with a
minimum of five (5) temperature measuring devices. One such measuring device
shall be located in the vapor space at the top of each cargo tank, one near the
bottom of each cargo tank and the remainder distributed at appropriate intervals
from the top to the bottom of the cargo tank. These devices shall be used to
determine the average temperatures of the liquid cargo and the vapor in the
cargo tank.
The average temperature of the vapor in an LNG Tanker shall be determined
immediately before loading by means of the temperature measuring devices
specified above at the same time as when the liquid level is measured. The
temperature measuring devices shall be fully surrounded by the vapor. This
determination shall be made by taking the temperature readings of the
temperature measuring devices in question to the nearest zero point zero one
degrees Celsius (0.01°C), and if more than one of the devices are fully
surrounded by the vapor, by averaging those readings, and rounding to one (1)
decimal place.
The average temperature of the liquid in an LNG Tanker shall be determined
immediately after loading by means of the temperature measuring devices
specified above.
g)    Determination of Pressure. The pressure of the vapor in each LNG tank
shall be determined by means of pressure measuring devices installed in each LNG
tank of the LNG Tankers. The atmospheric pressure shall be determined by
readings from the standard barometer installed in the LNG Tankers. Pressures
shall be measured at the same time as the liquid level measurements, and shall
be logged or printed.
Buyer shall cause the LNG Tanker to be provided with pressure measuring
equipment capable of determining the absolute pressure of the vapor in each
cargo tank with an accuracy equal to or better than plus or minus one percent (±
1%) of the measuring range.
The pressure of the vapor in an LNG Tanker shall be determined immediately
before loading at the same time as when the liquid level is measured.


A-5

--------------------------------------------------------------------------------





Such determination shall be made by taking the pressure readings of the pressure
measuring devices to the nearest millibar, then averaging these readings and
rounding to a whole millibar.
h)    Determination of Density. The LNG density shall be calculated using the
revised Klosek-McKinley method. Should any improved data, method of calculation
or direct measurement device become available which is acceptable to both Buyer
and Seller, such improved data, method or device shall then be used.
8.    Samples for Quality Analysis
a)    General. Representative liquid samples shall be collected continuously and
at an even flow proportional rate during the period of stable loading in
accordance with ISO 8943 using a sampler of a design proven in service and
customarily in use in the LNG industry. Either continuous on-line gas
chromatography or off-line gas chromatography analysis of retained samples shall
be used for custody transfer purposes in accordance with the customary practices
and procedures at the Driftwood LNG Terminal. The resulting analyses, which are
generally proportional to time, will be arithmetically averaged to yield an
analysis that is representative of the loaded LNG cargo. This arithmetically
averaged analysis shall be used for all appropriate calculations associated with
the delivered LNG cargo. If both Seller and Buyer agree that the result of the
arithmetic average does not give a fair representation of the composition of the
LNG, both Parties shall meet and decide in good faith the appropriate method to
determine the composition of the LNG. Should the automatic sampling system fail
during the loading, manual samples shall be collected and analyzed for
accounting purposes.
b)    Manual Samples. Prior to the end of the loading cycle, three (3) sets of
spot samples shall be collected from the vaporizer at the following intervals
during loading, when loading is twenty-five percent (25%), fifty percent (50%),
and seventy-five percent (75%) complete. Spot samples shall be collected in
accordance with Gas Processors Association (“GPA”) Standard 2166 - Methods for
Obtaining Gas Samples for Analysis by Gas Chromatography - or by other mutually
agreeable methods. The samples shall be properly labeled and then distributed to
Buyer and Seller. Seller shall retain one (1) sample for a period of forty (40)
days, unless the analysis is in dispute. If the analysis is in dispute, the
sample will be retained until the dispute is resolved.
Sampling and analysis methods and procedures that differ from the above may be
employed with the mutual agreement of the Parties.
9.    Quality Analysis
a)    Certification and Deviation. Chromatograph calibration gasses shall be
provided and their composition certified by an independent third party. From
time to time, deviation checks shall be performed to verify the accuracy of the
gas composition mole percentages and resulting calculated physical properties.
Analyses of a sample of test gas of known composition resulting when procedures
that are in accordance with the above mentioned standards have been applied will
be considered as acceptable if the resulting calculated gross heating value is
within plus or minus zero point three percent (± 0. 3%) of the known gross
heating value of the test gas sample. If the deviation exceeds the tolerance
stated, the gross real heating value, relative density and compressibility


A-6

--------------------------------------------------------------------------------





previously calculated will be corrected immediately. Previous analyses will be
corrected to the point where the error occurred, if this can be positively
identified to the satisfaction of both Parties. Otherwise it shall be assumed
that the drift has been linear since the last recalibration and correction shall
be based on this assumption.
b)    GPA Standard 2261. All samples shall be analyzed by Seller to determine
the molar fraction of the hydrocarbon and other components in the sample by gas
chromatography using a mutually agreed method in accordance with GPA Standard
2261 - Method of Analysis for Gas and Similar Gaseous Mixtures by Gas
Chromatography, current as of January 1st, 1990 and as periodically updated or
as otherwise mutually agreed by the Parties. If better standards for analysis
are subsequently adopted by GPA or other recognized competent impartial
authority, upon mutual agreement of Buyer and Seller, they shall be substituted
for the standard then in use, but such substitution shall not take place
retroactively. A calibration of the chromatograph or other analytical instrument
used shall be performed by Seller immediately prior to the analysis of the
sample of LNG delivered. Seller shall give advance notice to Buyer of the time
Seller intends to conduct a calibration thereof, and Buyer shall have the right
to have a representative present at each such calibration; provided, however,
Seller will not be obligated to defer or reschedule any calibration in order to
permit the representative of Buyer to be present.
c)    GPA Standard 2377 and 2265. Seller shall determine the presence of
Hydrogen Sulfide (H2S) by use of GPA Standard 2377 - Test of Hydrogen Sulfide
and Carbon Dioxide in Gas Using Length of Stain Tubes. If necessary, the
concentration of H2S and total sulfur will be determined using one or more of
the following methods as is appropriate: gas chromatography, Gas Processors
Standard 2265 - Standard for Determination of Hydrogen Sulfide and Mercaptan
Sulfur in Gas (Cadmium Sulfate - Iodometric Titration Method) or any other
method that is mutually acceptable. If Hydrogen Sulfide or Carbon Dioxide are
detected by the above methods then Seller shall confirm the presence of Hydrogen
Sulfide or Carbon Dioxide in accordance with GPA Standard 2261-00 (Analysis for
Natural Gas and Similar Gaseous Mixtures by Gas Chromatography).
10.    Operating Procedures
a)    Notice. Prior to conducting operations for measurement, gauging, sampling
and analysis provided in this Exhibit A, the Party responsible for such
operations shall notify the appropriate representatives of the other Party,
allowing such representatives reasonable opportunity to be present for all
operations and computations; provided that the absence of the other Party’s
representative after notification and opportunity to attend shall not prevent
any operations and computations from being performed.
b)    Independent Surveyor. At the request of either Party any measurement,
gauging, sampling and analysis shall be witnessed and verified by an independent
surveyor mutually agreed upon by Buyer and Seller. The results of such
surveyor’s verifications shall be made available promptly to each Party.
c)    Preservation of Records. All records of measurement and the computed
results shall be preserved by the Party responsible for taking the same, or
causing the same to be taken, and made


A-7

--------------------------------------------------------------------------------





available to the other Party for a period of not less than three (3) years after
such measurement and computation.
11.    Quantities Delivered
a)    Calculation of MMBtu Quantities. The quantity of MMBtu delivered shall be
calculated by Seller and verified by Buyer. Either Party may, at its own
expense, require the measurements and calculations and/or their verification by
an independent surveyor mutually agreed upon by the Parties. Consent to an
independent surveyor proposed by a Party shall not be unreasonably withheld by
the other Party.
b)    Determination of Gross Heating Value. All component values shall be in
accordance with the latest revision of GPA Standard 2145 SI (2009) - Physical
Constants for Hydrocarbons & Other Compounds of Interest to the Natural Gas
Industry and the latest revision of the reference standards therein. Standard
reference conditions for Hi component should be 15°C & 101.325 kPa.
c)    Determination of Volume of LNG Loaded.
(i)    The LNG volume in the tanks of the LNG Tanker before and after loading
(valves have to be closed) shall be determined by gauging on the basis of the
tank gauge tables provided for in Paragraph 6. During the period when
measurement is occurring, no LNG cargo, ballast, boil-off gas, fuel oil or other
cargo transfer activity will be carried out on the LNG Tanker. Measurements
shall first be made immediately before loading commences. Accordingly, after
connection of the loading arms, but prior to their cool down, and immediately
before opening the manifold ESD valves of the LNG Tanker, the initial gauging
shall be conducted upon the confirmation of stoppage of all spray pumps and
compressors and shut-off of the gas master valve to the LNG Tanker’s boilers or
any other gas consuming unit. The Gas master valve to the LNG Tanker’s boilers
or any other Gas-consuming unit on the LNG Tanker shall remain closed until
after the second gauging, unless a regulatory change requires the consumption of
Gas during the LNG Tanker loading operations and/or upon mutual agreement of the
Parties, in which case Gas consumed during loading shall be taken into account
in the calculations pursuant to Paragraph 12.4 of this Exhibit A. A second
gauging shall be made immediately after loading is completed. Accordingly, the
second gauging shall be conducted upon the confirmation of shut-off of the
manifold ESD valves, with ship transfer pumps off and allowing sufficient time
for the liquid level to stabilize. The LNG Tanker’s lines, manifold and
crossover lines shall be emptied (warm) before loading commences. If the
crossover lines are liquid filled (cold) when measurement is taken before
loading commences, such crossover lines will remain full (cold) until
measurement is taken following the completion of loading. The volume of LNG
remaining in the tanks immediately before loading of the LNG Tanker shall be
subtracted from the volume immediately after loading and the resulting volume
shall be taken as the volume of the LNG delivered from the terminal to the LNG
Tanker.
The volume of LNG stated in cubic meters to the nearest zero point zero zero one
(0.001) cubic meter, shall be determined by using the tank gauge tables and by
applying the volume corrections set forth therein.


A-8

--------------------------------------------------------------------------------





(ii)    Gas returned to the terminal during loading and Gas consumed by the LNG
Tanker during loading shall be taken into account to determine the volume loaded
for Buyer’s account in accordance with the formula in Paragraph 12.4 of this
Exhibit A – MMBtu Calculation of the Quantity of LNG Loaded.
(iii)    If failure of the primary gauging and measuring devices of an LNG
Tanker should make it impossible to determine the LNG volume, the volume of LNG
loaded shall be determined by gauging the liquid level using the secondary
gauging and measurement devices. If an LNG Tanker is not so equipped, the volume
of LNG loaded shall be determined by gauging the liquid level in the Driftwood
LNG Terminal’s onshore LNG storage tanks immediately before and after loading
the LNG Tanker, in line with the terminal procedures, and such volume shall have
subtracted from it an estimated LNG volume, agreed upon by the Parties, for
boil-off from such tanks during the loading of such LNG Tanker. Seller shall
provide Buyer, or cause Buyer to be provided with, a certified copy of tank
gauge tables for each onshore LNG tank which is to be used for this purpose,
such tables to be verified by a competent impartial authority.
12.    Calculations
The calculation procedures contained in this Paragraph 12 are generally in
accordance with the Institute of Petroleum Measurement Manual, Part XII, the
Static Measurement of Refrigerated Hydrocarbon Liquids, Section 1, IP 251/76.
d    =    density of LNG loaded at the prevailing composition and temperature Tl
in kg/m3, rounded to two (2) decimal places, calculated according to the method
specified in Paragraph 12.1 of this Exhibit A.
Hi    =    gross heating value (mass based) of component “i” in MJ/kg, in
accordance with Paragraph 12.6(a) of this Exhibit A.
Hm    =    gross heating value (mass based) of the LNG loaded in MJ/kg,
calculated in accordance with the method specified in Paragraph 12.3 of this
Exhibit A, rounded to four (4) decimal places.
Hv    =    gross heating value (volume based) of the LNG loaded in Btu/SCF,
calculated in accordance with the method specified in Paragraph 12.5 of this
Exhibit A.
K1    =     volume correction in m3/kmol, at temperature Tl, obtained by linear
interpolation from Paragraph 12.6(c) of this Exhibit A, rounded to six (6)
decimal places.
K2    =    volume correction in m3/kmol, at temperature Tl obtained by linear
interpolation from Paragraph 12.6(d) of this Exhibit A, rounded to six (6)
decimal places.
Mi    =    molecular mass of component “i” in kg/kmol, in accordance with
Paragraph 12.6(a) of this Exhibit A.
P    =    average absolute pressure of vapor in an LNG Tanker immediately before
loading, in millibars, rounded to a whole millibar.


A-9

--------------------------------------------------------------------------------





Q    =    number of MMBtu contained in the LNG delivered, rounded to the nearest
ten (10) MMBtu.
Tl     =    average temperature of the liquid cargo in the LNG Tanker
immediately after loading, in degrees Celsius, rounded to one (1) decimal place.
Tv    =     average temperature of the vapor in an LNG Tanker immediately before
loading, in degrees Celsius, rounded to one (1) decimal place.
V    =    the volume of the liquid cargo loaded, in cubic meters, rounded to
three (3) decimal places.
Vh    =    the volume of the liquid cargo in an LNG Tanker immediately before
loading, in cubic meters, rounded to three (3) decimal places.
Vb    =    the volume of the liquid cargo in an LNG Tanker immediately after
loading, in cubic meters, rounded to three (3) decimal places.
Vi    =    molar volume of component “i” at temperature Tl, in m3/kmol, obtained
by linear interpolation from Paragraph 12.6(b) of this Exhibit A, rounded to six
(6) decimal places.
Xi    =    molar fraction of component “i” of the LNG samples taken from the
loading line, rounded to four (4) decimal places, determined by gas
chromatographic analysis.
Xm    =    the value of Xi for methane.
Xn    =    the value of Xi for nitrogen.
12.1    Density Calculation Formula
The density of the LNG loaded which is used in the MMBtu calculation in
Paragraph 12.4 of this Exhibit A shall be calculated from the following formula
derived from the revised Klosek-McKinley method:
formula121.jpg [formula121.jpg]
In the application of the above formula, no intermediate rounding shall be made
if the accuracy of “d” is thereby affected.
12.2    Calculation of Volume Delivered
The volume, in cubic meters, of each LNG cargo loaded shall be calculated by
using the following formula:


A-10

--------------------------------------------------------------------------------





formula122.jpg [formula122.jpg]12.3    Calculation of Gross Heating Value (Mass
Based)
The gross heating value (mass based), in MJ/kg, of each LNG cargo loaded shall
be calculated by using the following formula:
formula123a01.jpg [formula123a01.jpg]
12.4    MMBtu Calculation of the Quantity of LNG Loaded
The number of MMBtu contained in the LNG loaded shall be calculated using the
following formula:
The derivation of the conversion factor 1/1055.12 in the formula in this
Paragraph for the conversion of MJ into MMBtu is obtained from GPA-2145:1994 and
IP-251:1976 as follows:
(a)    q(T,P) means the gross heating value (measured at temperature T and
pressure P), contained in a given quantity of gas;
formula124a.jpg [formula124a.jpg]
(b)    q(60°F, 14.696 psia) in MJ = 1/1.00006 x q(15°C, 1013.25 millibar) in MJ;
(c)    1 MMBtu corresponds to 1055.06 MJ;
(d)    q(60°F, 14.696 psia) in MMBtu = 1/1055.06 x q(60°F, 14.696 psia) in MJ;
and
(e)    Combining (b) and (d) above yields:
q(60°F, 14.696 psia) in MMBtu = 1/1055.12 x q(15°C, 1013.25 millibar) in MJ.
Hence the number of MJ derived shall be divided by 1055.12 to obtain the number
of MMBtu for invoicing purposes.
QBOG
=    the quantity of boil-off gas in MJ consumed by the LNG Tanker during
loading, calculated as follows:

QBOG = (V2 x 55.575)
where:


A-11

--------------------------------------------------------------------------------





V2
=    the quantity of Gas consumed by the LNG Tanker during loading (as
calculated pursuant to the below formula), stated in kg and rounded to the
nearest kg; and

55.575 =
the heating value of the vapor (assumed to be 100% of methane) stated in MJ/kg
at standard reference conditions (15˚C, 1.01325 bar) for both combustion &
metering references (tables below).

Quantity of Natural Gas Consumed by LNG Tanker (V2):
The quantity of Gas consumed by the LNG Tanker during loading shall be computed
by taking the initial and the final reading of Natural Gas Consumption Meter on
board the LNG Tanker (i.e. final reading of Natural Gas Consumption Meter after
completion of loading minus initial reading of Natural Gas Consumption Meter
before the start of loading) and is calculated by using the following formula:
V2    =    Vf – Vi
where:
V2
=    the quantity of Gas consumed by the LNG Tanker during loading, stated in
kg;

Vf
=    the reading of Natural Gas Consumption Meter on board the LNG Tanker after
the completion of loading, stated in kg; and

Vi
=    the reading of Natural Gas Consumption Meter on board the LNG Tanker before
the start of loading, stated in kg.

12.5    Calculation of Gross Heating Value (Volume Based)
The calculation of the Gross Heating Value (volume based) in Btu/SCF shall be
derived from the same compositional analysis as is used for the purposes of
calculating the Gross Heating Value (mass based) Hm and the following formula
shall apply:
formula125.jpg [formula125.jpg]
The derivation of the conversion factor 1.13285 for the conversion of MJ/kmol
into Btu/SCF is obtained as follows:
(a)    molar gross heating value = å (Xi x Mi x Hi) MJ/kmol;
(b)    1 kmol = 2.20462 lbmol;
(c)    1 lbmol = 379.482 SCF;


A-12

--------------------------------------------------------------------------------





(d)    hence 1 kmol = 836.614 SCF; and
(e)    Hv = 1,000,000/ (1055.12 x 836.614) x å (Xi x Mi x Hi) Btu/SCF


A-13

--------------------------------------------------------------------------------





12.6    Data
(a)    Values of Hi and Mi
Component
Hi (in MJ/kg)
Mi (in kg/kmol)
Methane
55.575
16.0425
Ethane
51.951
30.0690
Propane
50.369
44.0956
Iso-Butane
49.388
58.1222
N-Butane
49.546
58.1222
Iso-Pentane
48.950
72.1488
N-Pentane
49.045
72.1488
N-Hexane
48.715
86.1754
Nitrogen
0
28.0134
Carbon Dioxide
0
44.0095
Oxygen
0
31.9988

Source: GPA Publication 2145 Sl-2009: “Table of Physical Properties for
Hydrocarbons and Other Compounds of Interest to the Natural Gas Industry”.
(b)    Values of Vi (cubic meter/kmol)
Temperature
-150°C
-154°C
-158°C
-160°C
-162°C
-166°C
-170°C
Methane
0.039579
0.038983
0.038419
0.038148
0.037884
0.037375
0.036890
Ethane
0.048805
0.048455
0.048111
0.047942
0.047774
0.047442
0.047116
Propane
0.063417
0.063045
0.062678
0.062497
0.062316
0.061957
0.061602
Iso-Butane
0.079374
0.078962
0.078554
0.078352
0.078151
0.077751
0.077356
N-Butane
0.077847
0.077456
0.077068
0.076876
0.076684
0.076303
0.075926
Iso-Pentane
0.092817
0.092377
0.091939
0.091721
0.091504
0.091071
0.090641
N-Pentane
0.092643
0.092217
0.091794
0.091583
0.091373
0.090953
0.090535
N-Hexane
0.106020
0.105570
0.105122
0.104899
0.104677
0.104236
0.103800
Nitrogen
0.055877
0.051921
0.048488
0.046995
0.045702
0.043543
0.041779
Carbon Dioxide
0.027950
0.027650
0.027300
0.027200
0.027000
0.026700
0.026400
Oxygen
0.03367
0.03275
0.03191
0.03151
0.03115
0.03045
0.02980

Source: National Bureau of Standards Interagency Report 77-867, Institute of
Petroleum IP251/76 for Oxygen.
Note:    For intermediate values of temperature and molecular mass a linear
interpolation shall be applied
(c)    Values of Volume Correction Factor, K1 (cubic meter/kmol)


A-14

--------------------------------------------------------------------------------





Molecular
Mass of
Mixture
-150°C
-154°C
-158°C
-160°C
-162°C
-166°C
-170°C
16.0
-0.000012
-0.000010
-0.000009
-0.000009
-0.000008
-0.000007
-0.000007
16.5
0.000135
0.000118
0.000106
0.000100
0.000094
0.000086
0.000078
17.0
0.000282
0.000245
0.000221
0.000209
0.000197
0.000179
0.000163
17.2
0.000337
0.000293
0.000261
0.000248
0.000235
0.000214
0.000195
17.4
0.000392
0.000342
0.000301
0.000287
0.000274
0.000250
0.000228
17.6
0.000447
0.000390
0.000342
0.000327
0.000312
0.000286
0.000260
17.8
0.000502
0.000438
0.000382
0.000366
0.000351
0.000321
0.000293
18.0
0.000557
0.000486
0.000422
0.000405
0.000389
0.000357
0.000325
18.2
0.000597
0.000526
0.000460
0.000441
0.000423
0.000385
0.000349
18.4
0.000637
0.000566
0.000499
0.000477
0.000456
0.000412
0.000373
18.6
0.000677
0.000605
0.000537
0.000513
0.000489
0.000440
0.000397
18.8
0.000717
0.000645
0.000575
0.000548
0.000523
0.000467
0.000421
19.0
0.000757
0.000685
0.000613
0.000584
0.000556
0.000494
0.000445
19.2
0.000800
0.000724
0.000649
0.000619
0.000589
0.000526
0.000474
19.4
0.000844
0.000763
0.000685
0.000653
0.000622
0.000558
0.000503
19.6
0.000888
0.000803
0.000721
0.000688
0.000655
0.000590
0.000532
19.8
0.000932
0.000842
0.000757
0.000722
0.000688
0.000622
0.000561
20.0
0.000976
0.000881
0.000793
0.000757
0.000721
0.000654
0.000590
25.0
0.001782
0.001619
0.001475
0.001407
0.001339
0.001220
0.001116
30.0
0.002238
0.002043
0.001867
0.001790
0.001714
0.001567
0.001435

Source: National Bureau of Standards Interagency Report 77-867.
Note 1:    Molecular mass of mixture equals ∑ (Xi x Mi).
Note 2:    For intermediate values of temperature and molecular mass a linear
interpolation shall be applied.
(d)    Values of Volume Correction Factor, K2 (cubic meter/kmol)


A-15

--------------------------------------------------------------------------------





Molecular
Mass of
Mixture
-150°C
-154°C
-158°C
-160°C
-162°C
-166°C
-170°C
16.0
-0.000039
-0.000031
-0.000024
-0.000021
-0.000017
-0.000012
-0.000009
16.5
0.000315
0.000269
0.000196
0.000178
0.000162
0.000131
0.000101
17.0
0.000669
0.000568
0.000416
0.000377
0.000341
0.000274
0.000210
17.2
0.000745
0.000630
0.000478
0.000436
0.000397
0.000318
0.000246
17.4
0.000821
0.000692
0.000540
0.000495
0.000452
0.000362
0.000282
17.6
0.000897
0.000754
0.000602
0.000554
0.000508
0.000406
0.000318
17.8
0.000973
0.000816
0.000664
0.000613
0.000564
0.000449
0.000354
18.0
0.001049
0.000878
0.000726
0.000672
0.000620
0.000493
0.000390
18.2
0.001116
0.000939
0.000772
0.000714
0.000658
0.000530
0.000425
18.4
0.001184
0.001000
0.000819
0.000756
0.000696
0.000567
0.000460
18.6
0.001252
0.001061
0.000865
0.000799
0.000735
0.000605
0.000496
18.8
0.001320
0.001121
0.000912
0.000841
0.000773
0.000642
0.000531
19.0
0.001388
0.001182
0.000958
0.000883
0.000811
0.000679
0.000566
19.2
0.001434
0.001222
0.000998
0.000920
0.000844
0.000708
0.000594
19.4
0.001480
0.001262
0.001038
0.000956
0.000876
0.000737
0.000623
19.6
0.001526
0.001302
0.001078
0.000992
0.000908
0.000765
0.000652
19.8
0.001573
0.001342
0.001118
0.001029
0.000941
0.000794
0.000681
20.0
0.001619
0.001382
0.001158
0.001065
0.000973
0.000823
0.000709
25.0
0.002734
0.002374
0.002014
0.001893
0.001777
0.001562
0.001383
30.0
0.003723
0.003230
0.002806
0.002631
0.002459
0.002172
0.001934

Source: National Bureau of Standards Interagency Report 77-867.
Note 1:    Molecular mass of mixture equals ∑ (Xi x Mi).
Note 2:    For intermediate values of temperature and molecular mass a linear
interpolation shall be applied.




A-16

--------------------------------------------------------------------------------






EXHIBIT F
FORM OF DOE AGREEMENT
[See attached.]




Exhibit F to Equity Capital Contribution Agreement

--------------------------------------------------------------------------------






EXHIBIT G
FORM OF TAX OPINION
[See attached.]


Exhibit G to Equity Capital Contribution Agreement

--------------------------------------------------------------------------------







[ ], 2019
Driftwood Holdings LP
[ ]
Re:
Treatment of Driftwood Holdings LP as a Partnership for U.S. Federal Income Tax
Purposes

Ladies and Gentlemen:
We have acted as U.S. federal tax counsel for Tellurian, Inc., a Delaware
corporation (“Tellurian”), in connection with the formation of Driftwood
Holdings LP, a Delaware limited partnership (“Driftwood”). Capitalized terms not
otherwise defined herein have the meanings ascribed thereto in the first amended
and restated limited partnership agreement of Driftwood (the “Driftwood LP
Agreement”). You have asked us to provide our opinion regarding whether, for
U.S. federal income tax purposes, (1) Driftwood should be treated as a
partnership, and (2) the limited partners’ contributions to Driftwood in respect
of their Capital Commitments should be treated as contributions of property by
the limited partner in accordance with section 721(a) of the Code.
I.    Background
Driftwood was formed on [date] to acquire, develop, and operate an integrated
liquefied natural gas (“LNG”) business. Its business operations are expected to
include acquisition and exploitation of approximately [ ] of natural gas
acerage, construction and operation of [two] natural gas pipelines in Texas and
Louisiana (the “Pipelines”), and the construction and operation of a facility
for liquefying and storing LNG, as well as facilities for loading LNG onto
tankers (the “Terminal”). In order to finance the acquisition of natural gas
acerage, the construction of the Pipelines, and the construction of the
Terminal, Driftwood relied on a combination of equity contributions from limited
partners and debt incurred by Driftwood and/or its wholly-owned subsidiaries.
The limited partners contributed either solely cash (in the case of the limited
partners other than Tellurian) or a combination of cash and other property (in
the case of Tellurian).
Each limited partner also entered into an LNG sale and purchase agreement (the
“LNG SPAs”), pursuant to which the limited partner or an affiliate is entitled
to purchase LNG from the wholly-owned subsidiary of Driftwood that owns Terminal
for an initial term of thirty years, with optional extensions. The price of the
LNG under each LNG SPA varies according to several factors as set forth in such
LNG SPA.





--------------------------------------------------------------------------------

Tellurian, Inc.
[ ], 2019
Page 2 of 3


II.    Representations and Documents
In connection with the preparation and delivery of this opinion, you have
provided us with a representation letter dated as of the date hereof. We are,
without independent investigation, relying upon the accuracy of the
representations set forth therein in rendering this opinion. Any inaccuracy in
the representations set forth in the representation letter could adversely
affect the conclusions described herein.
For the purpose of rendering our opinion, we also have examined and, with your
permission, are relying upon (without any independent investigation or review
thereof) the truth and accuracy, at all relevant times, of the statements,
covenants, representations and warranties contained in the following documents
(the “Documents”) and have made such other examinations of fact and law as we
have deemed relevant or appropriate:
1.    The First Amended and Restated Limited Partnership Agreement of Driftwood
Holdings LP, dated as of [ ], including all exhibits and schedules thereto;
2.    The Second Amended and Restated Limited Liability Company Agreement of
Driftwood Holdings GP LLC, dated as of [ ], including all exhibits and schedules
thereto;
3.    The form of Equity Capital Contribution Agreement by and between Driftwood
and each limited partner;
4.    The form of LNG Sale and Purchase Agreement by and between Driftwood and
each limited partner; and
5.    Such other documents and records, and information provided to us by
Tellurian, as we have deemed necessary or appropriate as a basis for this
opinion.
With respect to all Documents examined by us, we have assumed that: (i) all
signatures on Documents are genuine; (ii) all Documents submitted to us as
originals are authentic; (iii) all Documents submitted to us as copies conform
with the originals of those documents; (iv) all Documents submitted to us as
forms do not vary in any respect from the original thereof in a manner that
would be material to the opinion rendered herein; and (v) each Document reviewed
by us in draft form was executed in such form on the date specified in such
Document.
For purposes of our opinion, we have further assumed, with your permission and
without independent investigation: (i) that each of the parties to the Documents
examined by us has the power and authority to execute and deliver, and to
perform its obligations under, such Documents; (ii) the due authorization,
execution and delivery by all parties thereto of all Documents examined by us;
and (iii) each Document is effective and binding upon the parties thereto in
accordance with its terms.
III.    Opinion
Based on the representations and assumptions set forth and referenced above, it
is our opinion that, for U.S. federal income tax purposes:





--------------------------------------------------------------------------------

Tellurian, Inc.
[ ], 2019
Page 3 of 3


1.    Driftwood should be treated as a partnership for U.S. federal income tax
purposes; and
2.    The limited partners’ contributions to Driftwood in respect of their
Capital Commitments should be treated as contributions of property by the
limited partner in accordance with section 721(a) of the Code.
Our opinion is limited exclusively to the U.S. federal income tax matters
specifically covered hereby, and we have not been asked to address, nor have we
addressed, any tax consequences of the transaction contemplated under state,
local or non-U.S. tax law. Our opinion is based upon the Code, Treasury
Regulations, administrative pronouncements and judicial authority, all as in
effect as of the date hereof. Our opinion has no binding effect on the U.S.
Internal Revenue Service or the courts of the U.S. No assurance can be given
that, if the matter were contested, a court would agree with our opinion and no
rulings will be sought from the Internal Revenue Service with respect to any
U.S. federal income tax consequences described in the opinion. Furthermore, the
authorities upon which we rely may be changed at any time, potentially with
retroactive effect. No assurances can be given as to the effect of any such
changes on our opinion. We assume no obligation to advise you as to any changes
after the date hereof in U.S. federal income tax law or administrative or
judicial interpretations that may affect our opinion unless we are specifically
asked to do so.
IV.    Reliance
This opinion letter is being provided solely for the benefit of Driftwood and
its partners, and may not be used, circulated, quoted or otherwise referred to
for any purpose without our express written permission and no other person or
party shall be entitled to rely on this opinion letter; provided, however, this
opinion letter may be shown to Driftwood’s and Driftwood’s partners’ legal and
tax advisors and their financial auditors.
Very truly yours,





--------------------------------------------------------------------------------






EXHIBIT H
FORM OF INITIAL LIMITED PARTNER CONTRIBUTION AGREEMENT
[See attached.]


Exhibit H to Equity Capital Contribution Agreement

--------------------------------------------------------------------------------




Final version





--------------------------------------------------------------------------------

EQUITY CAPITAL CONTRIBUTION AGREEMENT
by and between
DRIFTWOOD HOLDINGS LP
and
DRIFTWOOD LP HOLDINGS LLC
dated as of [___________], 2019

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
ARTICLE 1 DEFINED TERMS AND INTERPRETATION
1
1.1
Defined Terms
1
1.2
Interpretation; Construction
9
ARTICLE 2 CAPITAL CONTRIBUTIONS; PARTNERSHIP INTERESTS
10
2.1
Capital Contributions; Partnership Interests
11
2.2
Intended Tax Treatment
13
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
13
3.1
Representations and Warranties of the Partnership
13
3.2
Representations and Warranties of the Partner
17
ARTICLE 4 CONDITIONS TO OBLIGATIONS OF PARTNER
21
4.1
Phase 1 Project FID Date
21
4.2
Subsequent Funding Dates
23
ARTICLE 5 COVENANTS
23
5.1
Cooperation; Further Assurances
23
5.2
Use of Proceeds
23
5.3
Acknowledgment
24
5.4
Expenses
24
5.5
Confidentiality
24
5.6
Compliance with Laws
25
5.7
Notices Under EPC Contracts
26
ARTICLE 6 INDEMNIFICATION
27
6.1
Indemnification by the Partnership
27
6.2
Indemnification by the Partner
27
6.3
Survival of Provisions; Limitation of Liability
27
6.4
Indemnification Procedure
28
ARTICLE 7 TERMINATION
29
7.1
Termination
29
7.2
Effect of Termination
29
ARTICLE 8 GENERAL PROVISIONS
29
8.1
Notices
29
8.2
Amendment and Waiver
30
8.3
Binding Nature; Assignment
30
8.4
Severability
31
8.5
Governing Law
31
8.6
Arbitration
31
8.7
Power of Attorney
33
8.8
Immunity
34
8.9
Entire Agreement
35





i

--------------------------------------------------------------------------------





8.10
Most Favored Nations
35
8.11
No Third Party Beneficiaries
35
8.12
Counterparts
35

Exhibit A
Form of Partnership Agreement
Exhibit B
Form of General Partner LLC Agreement
Exhibit C
Form of LNG Sale and Purchase Agreement
Exhibit D
Form of LNG Marketing Agreement
Exhibit E
Form of Excess LNG SPA
Exhibit F
Form of Tax Opinion
Schedule 2.1(b)
Estimated Schedule of Required Capital Contributions





ii

--------------------------------------------------------------------------------






EQUITY CAPITAL CONTRIBUTION AGREEMENT
THIS EQUITY CAPITAL CONTRIBUTION AGREEMENT (this “Agreement”) is made and
entered into as of [_____________], 2019 (the “Effective Date”), by and between
Driftwood Holdings LP, a Delaware limited partnership (the “Partnership”), and
Driftwood LP Holdings LLC, a Delaware limited liability company (the “Partner”
and together with the Partnership, each, a “Party” and collectively, the
“Parties”).

RECITALS
WHEREAS, Tellurian Inc., a Delaware corporation (“Tellurian”), directly or
indirectly, owns 100% of the limited liability company interests in Driftwood GP
Holdings LLC, a Delaware limited liability company and the general partner of
the Partnership (the “General Partner”);
WHEREAS, the Partnership, directly and indirectly through its Affiliates, is
developing the Driftwood LNG Terminal and related Pipelines and Production
Facilities; and
WHEREAS, upon the terms and subject to the conditions of this Agreement and the
Partnership Agreement, the Partner desires to make the Capital Commitment to the
Partnership in exchange for the Partner Units and to make capital contributions
to the Partnership in accordance with the provisions of the Partnership
Agreement in satisfaction of the Capital Commitment.
NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants, agreements and conditions in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the Parties hereby agree as follows:

ARTICLE 1
DEFINED TERMS AND INTERPRETATION

1.1    Defined Terms. As used in this Agreement, the following capitalized terms
have the following meanings (unless otherwise expressly provided herein):
“AAA” has the meaning set forth in Section 8.6(a).
“Act” means the Delaware Revised Uniform Limited Partnership Act, as amended
from time to time.
“Additional Issuance Units” has the meaning given to such term in the
Partnership Agreement.
“Adverse Consequences” has the meaning set forth in Section 6.1.
“Advisor” has the meaning given to such term in the Partnership Agreement.
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with such Person. For purposes of this definition,
“control” (including, with correlative meanings, the terms




1

--------------------------------------------------------------------------------





“controlled by” and “under common control with”) means the direct or indirect
ownership of 50% or more of the voting rights in a Person or the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise. For purposes of this Agreement,
references to Affiliates of the Partnership shall only include Affiliates of the
Partnership that are direct or indirect subsidiaries of the Partnership.
“Agreement” has the meaning set forth in the preamble.
“Anti-Corruption Law” means (i) for all Parties, the laws, statutes, rules, and
regulations governing the activities of the Partnership and this Agreement which
prohibit bribery and corruption, as well as where applicable, the principles
described in the Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, signed in Paris on December 17, 1997, which
entered into force on February 15, 1999, and such Convention’s Commentaries, and
(ii) for each Party, the laws prohibiting bribery and corruption in the States
in which such Party is organized or registered, carries out most of its business
activities, or is listed on a stock market, or in the jurisdictions in which the
parent company of such Party is organized or registered carries out most of its
business activities, or is listed on a stock market, including, in each case,
any of the U.S. Foreign Corrupt Practices Act, the OECD convention on
anti-bribery, the U.K. Bribery Act of 2010, E.U. and E.U. member country
anti-bribery and corruption Laws, and any other corruption or similar statute,
regulation, order or convention binding on the applicable Person, as each may be
amended from time to time, and including any implementing regulations
promulgated pursuant thereto.
“Bankrupt” or “Bankruptcy” means, with respect to any Person: (a) that such
Person (i) files in any court pursuant to any statute of the United States or of
any state a voluntary petition in bankruptcy or insolvency, (ii) files a
petition or answer seeking for such Person a reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
Law or the appointment of a receiver or a trustee of all or a material portion
of such Person’s assets, (iii) makes a general assignment for the benefit of
creditors, (iv) becomes the subject of an order for relief or is declared
insolvent in any federal or state bankruptcy or insolvency proceedings,
(v) files an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against such Person in a proceeding of
the type described in subclauses (i) through (iv) of this clause (a), (vi)
admits in writing its inability to pay its debts as they fall due, or
(vii) seeks, consents to or acquiesces in the appointment of a trustee, receiver
or liquidator of any material portion of its assets; or (b) a petition in
bankruptcy or insolvency, or a proceeding seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under any
Law has been commenced against such Person, and 60 days have expired without
dismissal thereof or with respect to which, without such Person’s consent or
acquiescence, a trustee, receiver, or liquidator of such Person or of all or any
substantial part of such Person’s Properties has been appointed and 60 days have
expired without the appointment’s having been vacated or stayed, or 60 days have
expired after the date of expiration of a stay, if the appointment has not
previously been vacated.




2

--------------------------------------------------------------------------------





“Business Day” means any day (other than Saturdays, Sundays and national
holidays in the United States of America) on which commercial banks are normally
open to conduct business in the United States of America.
“Capital Commitment” means an amount equal to US$1,000,000,000.00.
“Class A Unit” has the meaning given to such term in the Partnership Agreement.
“Class A Unit Issue Price” means $5,000,000.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Confidential Information” has the meaning set forth in Section 5.5.
“Contribution Notice” has the meaning set forth in Section 2.1(c)(i).
“Date of Substantial Completion” has the meaning given to such term in the
Partnership Agreement.
“Dispute” has the meaning set forth in Section 8.6.
“Drawdown Date” has the meaning given to such term in the Partnership Agreement.
“Drawdown Notice” has the meaning given to such term in the Partnership
Agreement.
“Driftwood LNG” means Driftwood LNG LLC, a Delaware limited liability company
and an Affiliate of the Partnership.
“Driftwood LNG Terminal” has the meaning given to such term in the Partnership
Agreement.
“Driftwood Pipeline” means that certain Gas pipeline that Driftwood LNG Pipeline
LLC intends to construct, own, and operate (or have operated on its behalf), and
which will interconnect the Driftwood LNG Terminal with other Gas pipelines in
Louisiana.
“Effective Date” has the meaning set forth in the preamble.
“Enforceability Exception” means, with respect to the Transaction Documents, any
and all limitations on the enforceability thereof by (a) applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar Laws from
time to time in effect affecting creditors’ rights and remedies generally; or
(b) general principles of equity (regardless of whether such principles are
considered in a proceeding in equity or at law), including to the extent
enforceability of indemnification provisions contained in the Transaction
Documents may be limited thereby.
“Electronic Transmission” means any form of communication, not directly
involving the physical transmission of paper, that creates a record that may be
retained, retrieved and reviewed




3

--------------------------------------------------------------------------------





by a recipient thereof, and that may be directly reproduced in paper form by
such a recipient through an automated process.
“Environmental Law” means any Law relating to the prevention of pollution or
protection of the environment or imposing legally enforceable liability or
standards of conduct concerning any Hazardous Materials.
“EPC Contract” has the meaning given to such term in the Partnership Agreement.
“Excess LNG SPA” means the LNG sale and purchase agreement to be entered into as
of the Phase 1 Project FID Date by and between Driftwood LNG, as seller, and
Tellurian Trading (or its Affiliate), as buyer, to be entered into in accordance
with Section 4.1(a)(iv), as the same may be amended or restated from time to
time.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations of the SEC promulgated thereunder.
“Export Control and Sanctions Laws” means export control and sanctions laws and
regulations of the United States of America applicable to the Parties, including
the Export Administration Regulations, 15 C.F.R. Parts 730 et seq., and economic
sanctions administered by the U.S. Department of the Treasury, Office of Foreign
Assets Control (OFAC), 31 C.F.R. Part 500 et seq.
“FID” has the meaning given to such term in the Partnership Agreement.
“First Funding Date” has the meaning set forth in Section 2.1(c)(i).
“First Funding Date Contribution” has the meaning set forth in Section
2.1(c)(i).
“GAAP” means generally accepted accounting principles in the United States of
America as of the Effective Date, provided that for the financial statements of
the Partnership prepared as of a certain date, GAAP referenced therein shall be
GAAP as of the date of such financial statements.
“Gas” means any hydrocarbon or mixture of hydrocarbons consisting predominantly
of methane that is in a gaseous state.
“General Partner” has the meaning set forth in the recitals.
“General Partner LLC Agreement” means the Second Amended and Restated Limited
Liability Company Agreement of the General Partner, to be entered into
substantially in form and substance as attached hereto as Exhibit B, as the same
may be amended or restated from time to time.
“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over
such Person or such Person’s Property, and any court, agency,




4

--------------------------------------------------------------------------------





department, commission, board, bureau or instrumentality of any of them and any
monetary authority which exercises valid jurisdiction over any such Person or
such Person’s Property.
“Hazardous Material” means (a) any “hazardous substance” as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, (b) any “hazardous waste” as defined in the Resource Conservation and
Recovery Act, as amended, (c) any petroleum or petroleum product, (d) any
polychlorinated biphenyl, and (e) any pollutant, contaminant, hazardous or toxic
chemical, material, waste or substance regulated under any applicable
Environmental Law.
“HMT” has the meaning set forth in Section 3.1(k).
“Indebtedness” means indebtedness for borrowed money and the obligations to pay
rent or other amounts under a lease of any Property as lessee, the obligations
of which are required to be classified or accounted for as a capital lease on
the balance sheet of the applicable Person, but expressly does not include
short-term trade payables incurred in the ordinary course of business, provided
that the payment term for any such trade payables is no longer than 120 days.
“Indemnified Party” has the meaning set forth in Section 6.4.
“Indemnifying Party” has the meaning set forth in Section 6.4.
“Initial Three Plant Capex Budget” has the meaning given to such term in the
General Partner LLC Agreement, provided that the Initial Three Plant Capex
Budget included in Exhibit A-1 attached to the General Partner LLC Agreement
attached as Exhibit B hereto may be modified by Tellurian prior to the Phase 1
Project FID Date, as long as the aggregate expenses authorized thereunder are
not increased by more than 5%.
“IRS” means the U.S. Internal Revenue Service or any successor agency.
“Knowledge of the Partnership” means the actual knowledge of one or more of the
Partnership’s chief executive officer, chief operating officer, chief financial
officer or general counsel.
“Law” means any federal, state, local, municipal, foreign or other law, statute,
constitution, principle of common law, resolution, ordinance, code, order,
edict, decree, rule, regulation, ruling or requirement issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority
of any Governmental Authority.
“Liability” means any liability, Indebtedness, adverse claim or other
obligation, direct or indirect, absolute or contingent, whether accrued, vested
or otherwise and whether or not reflected or required to be reflected in the
financial statements of a Person.
“LIBOR” means the rate per annum equal to the London Interbank Offer Rate as
administered by ICE Benchmark Administration Limited (or any Person which takes
over the administration of that rate) for three-month deposits in US$, as
published at or about 11:00 a.m. London time on the applicable London Banking
Day.




5

--------------------------------------------------------------------------------





“Lien” means any mortgage, claim, encumbrance, pledge, lien (statutory or
otherwise), security agreement, conditional sale or trust receipt or a lease,
consignment or bailment, preference or priority, assessment, deed of trust,
charge, easement, servitude or other encumbrance upon or with respect to any
Property of any kind.
“Limited Partner” has the meaning given to such term in the Partnership
Agreement.
“LNG” means Gas in a liquid state at or below its point of boiling and at or
near atmospheric pressure.
“LNG Marketing Agreement” has the meaning set forth in the LNG SPA attached as
Exhibit C hereto.
“LNG SPA” means the LNG Sale and Purchase Agreement to be entered into as of the
Phase 1 Project FID Date pursuant to Section 4.1 by and between Driftwood LNG,
as seller, and the Partner (or its Affiliate), as buyer, the form of which is
attached hereto as Exhibit C, as the same may be amended or restated from time
to time.
“London Banking Day” means any day (other than Saturdays, Sundays and national
holidays in London, England) on which banks are normally open to conduct
business in London, England.
“Management and Advisory Services Agreement” has the meaning given to such term
in the Partnership Agreement.
“Material Adverse Effect” means any change, event, effect, occurrence, state of
facts or development that has a material adverse effect on the condition
(financial or otherwise), business, Properties, or results of operations of the
Partnership Group, taken as a whole; provided, however, that a Material Adverse
Effect will not include any adverse effect on the Partnership Group to the
extent such adverse effect results from, arises out of, or relates to (a) a
general deterioration in the economy or changes in the general state of the
markets or industries in which any member of the Partnership Group operates, (b)
any deterioration in the condition of the capital markets or any inability on
the part of the Partnership Group to access the capital markets, (c) changes in
interest rates, commodity prices, exchange rates, monetary policy, or inflation,
(d) the outbreak or escalation of hostilities involving the United States, the
declaration by the United States of a national emergency or war or the
occurrence of any other calamity or crisis, including acts of terrorism, (e)
natural disasters or climate or weather-related events, including earthquakes,
hurricanes, floods, and fires, (f) any change in accounting requirements or
principles imposed upon any member of the Partnership Group or their respective
businesses or any change in applicable Law or the interpretation thereof, (g)
any change in the credit rating or outlook of the Partnership or its securities,
(h) any failure of the Partnership Group to meet any operating predictions or
internal or external projections, forecasts, or estimates of revenue or earnings
for any period, (i) any changes, events, effects, occurrences, states of facts
or developments generally affecting the prices of natural gas, natural gas
liquids or other commodities, or (j) the negotiation, execution, or announcement
of the Transactions or the satisfaction of the obligations set forth herein or
in any other Transaction Document.




6

--------------------------------------------------------------------------------





“NASDAQ” means The NASDAQ Stock Market.
“OFAC” has the meaning set forth in Section 3.1(k).
“Organizational Documents” means, with respect to a Person (other than a natural
person), such Person’s agreement or certificate of limited partnership, limited
liability company agreement, certificate of formation, certificate or articles
of incorporation, bylaws or other similar organizational or governing documents.
“Partner” has the meaning set forth in the preamble.
“Partner Deposit” means the amount that the Partner shall be required to deposit
with the Partnership in connection with the execution of this Agreement as set
forth in Section 2.1(a) (which shall be $0.00).
“Partner Related Parties” has the meaning set forth in Section 6.1.
“Partner Units” means the Class A Units to be issued to the Partner pursuant to
this Agreement as of the Phase 1 Project FID Date in respect of the Capital
Commitment in accordance with the Partnership Agreement.
“Partnership” has the meaning set forth in the preamble.
“Partnership Agreement” means the First Amended and Restated Limited Partnership
Agreement of the Partnership, to be entered into substantially in form and
substance as attached hereto as Exhibit A (as the same may be modified prior to
the Phase 1 Project FID Date to incorporate any changes to the form of
Partnership Agreement that the General Partner would be permitted to make as
amendments to the Partnership Agreement without the consent or approval of the
Limited Partners pursuant to Section 10.1(a) of the Partnership Agreement if the
Partnership Agreement were already in effect as of the Effective Date), as the
same may be amended or restated from time to time.
“Partnership Group” means the Partnership and each of its Affiliates.
“Partnership Related Parties” has the meaning set forth in Section 6.2.
“Party” and “Parties” has the meaning set forth in the preamble.
“Permits” means any approvals, authorizations, consents, licenses, permits,
variances, waivers, grants, franchises, concessions, exemptions, orders,
registrations or certificates of a Governmental Authority.
“Person” means any individual, corporation, partnership, trust, unincorporated
organization or other legal entity, including any Governmental Authority.
“Phase 1 FID” means a positive final investment decision by the General Partner
in respect of the Phase 1 Project, as declared by the General Partner on the
Phase 1 Project FID Date in




7

--------------------------------------------------------------------------------





accordance with the terms of the General Partner LLC Agreement, which final
investment decision shall be subject to the satisfaction of the conditions set
forth in Section 5.1(b)(i) of the General Partner LLC Agreement, provided that
Phase 1 FID taken on the full Phase 1 Project may be qualified with respect to
certain Pipelines and related infrastructure that will ultimately be part of the
Phase 1 Project (including the Pipelines and related infrastructure described in
clause (c) of the definition of Phase 1 Project below but excluding the
Driftwood Pipeline) as being subject to relevant regulatory, permitting, or
similar requirements.
“Phase 1 Plants” means, collectively, Plant 1, Plant 2, and Plant 3.
“Phase 1 Project” means, collectively, the Phase 1 Plants, associated
facilities, and associated Pipelines and Production Facilities, which shall
include (a) the Phase 1 Plants and the related infrastructure for production of
16.56 MTPA of LNG, (b) the Driftwood Pipeline and related infrastructure, and
(c) the Permian Global Access Pipeline and related infrastructure – PGAP
(approx. 2Bcf/d capacity) or for the latter, any other equivalent asset allowing
the Partnership and its Affiliates to access competitive gas prices in the
Permian Basin.
“Phase 1 Project FID Date” means the date on which Phase 1 FID has been declared
by the General Partner in accordance with Section 5.1(b)(i) of the General
Partner LLC Agreement.
“Pipelines” has the meaning given to such term in the Partnership Agreement.
“Plant” has the meaning given to such term in the Partnership Agreement.
“Plant 1” has the meaning given to such term in the Partnership Agreement.
“Plant 2” has the meaning given to such term in the Partnership Agreement.
“Plant 3” has the meaning given to such term in the Partnership Agreement.
“Production Facilities” has the meaning given to such term in the Partnership
Agreement.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including intellectual property
rights).
“Public Official” means an elected or appointed official, and any person
employed or used as an agent of any national, regional, or local
government/state or department, body, or agency of any such administration or
any company in which such a government/state owns, directly or indirectly, a
majority or controlling interest, an official of a political party, a candidate
for public office, and any official, employee, or agent of any public
international organization.
“Representatives” means, with respect to a specified Person, the officers,
directors, managers, employees, and agents, of such Person.
“Sanctions” has the meaning set forth in Section 3.1(k).
“SEC” means the United States Securities and Exchange Commission.




8

--------------------------------------------------------------------------------





“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time, and the rules and regulations of the SEC promulgated thereunder.
“Subsequent Phase Project” has the meaning given to such term in the Partnership
Agreement.
“Tax Return” means any return, report or similar filing (including attached
schedules) filed or required to be filed with respect to Taxes (and any
amendments thereto), including any information return, claim for refund or
declaration of estimated Taxes.
“Taxes” means any federal, state, local or foreign income, gross receipts,
franchise, payroll, employment, excise, ad valorem, severance, stamp,
occupation, windfall, profits, customs, capital stock, withholding, social
security, retirement, unemployment, disability, workers compensation, real
property, personal property, sales, use, transfer, value added, net worth,
recording, escheat or unclaimed property, alternative, add-on minimum or other
taxes, fees and charges, imposed by the IRS or any other taxing authority
(whether domestic (including a U.S. possession) or foreign including any state,
county, local or foreign government or any subdivision or taxing agency
thereof), whether computed on a separate, consolidated, unitary, combined or any
other basis, and such term will include any interest whether paid or received,
penalties or additional amounts attributable to, or imposed upon, or with
respect to any such taxes, charges, fees, levies or other assessments.
“Tellurian” has the meaning set forth in the recitals.
“Tellurian SEC Documents” means all documents filed by Tellurian prior to or on
the Effective Date with the SEC.
“Tellurian Trading” means Tellurian Trading UK Ltd., an Affiliate of Tellurian.
“Third-Party Claim” has the meaning set forth in Section 6.4.
“Transaction Documents” means: (a) this Agreement, (b) the Partnership
Agreement, and (c) the LNG SPA.
“Transactions” means the transactions contemplated by the Transaction Documents.
“Unfunded Commitment” has the meaning, with respect to the Partner, given to
such term in the Partnership Agreement.
“Unit” has the meaning given to such term in the Partnership Agreement.

1.2    Interpretation; Construction. In this Agreement, except to the extent the
context otherwise requires:
(a)    the division of this Agreement into articles, sections and other
subdivisions, the provision of a table of contents and the insertion of headings
are for the convenience of reference only and do not affect the construction or
interpretation of this Agreement;




9

--------------------------------------------------------------------------------



(b)    unless otherwise indicated, all references to an “Article,” “Section,”
“Schedule,” or “Exhibit” followed by a number or letter refer to the specified
article, section, schedule, or exhibit of this Agreement, and the terms “this
Agreement,” “hereof,” “herein,” “hereby,” “hereunder” and similar expressions
refer to this Agreement and not to any particular Article or Section hereof;
(c)    all references to a given agreement, instrument or other document are
references to such agreement, instrument or other document as modified, amended,
supplemented and restated from time to time;
(d)    whenever the singular masculine or neuter is used in this Agreement, it
means the plural, feminine, body politic or corporate, and vice versa, as the
context requires, and where a term is defined herein, a capitalized derivative
or cognate of such term has a corresponding meaning unless the context otherwise
requires;
(e)    all dollar amounts referred to in this Agreement (including the Exhibits
and Schedules) are in lawful money of the United States;
(f)    whenever the word “include,” “includes” or “including” is used in this
Agreement, it is deemed to be followed by the words “without limitation” (except
where such words or words of similar import actually follow in the text hereof);
(g)    except where the context indicates otherwise, the word “or” is used
inclusively herein (for example, the phrase “X or Y” means “X or Y or both” and
not “either X or Y but not both”);
(h)    any reference to a statute includes, and is deemed to be, a reference to
such statute and to the rules, regulations, ordinances, interpretations,
policies and guidance made pursuant thereto, and all amendments made to such
statute and other such implementing provisions implemented and enforced from
time to time, and to any statute or other implementing provisions subsequently
passed or adopted having the effect of supplementing or replacing such statute
or such other implementing provisions; and
(i)    if there is any conflict or inconsistency between a provision of the body
of this Agreement and that of an Exhibit or any document delivered pursuant to
this Agreement, the provision of the body of this Agreement prevails.
Without limiting the generality of the foregoing, it is the intention of the
Parties that every covenant, term, and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any Person (notwithstanding any rule of law requiring an Agreement to be
strictly construed against the drafting party), it being understood that the
Parties are sophisticated and have had adequate opportunity and means to retain
counsel to represent their interests and to otherwise negotiate the provisions
of this Agreement.

ARTICLE 2
CAPITAL CONTRIBUTIONS; PARTNERSHIP INTERESTS




10

--------------------------------------------------------------------------------




2.1    Capital Contributions; Partnership Interests.
(a)    The Partner will not be required to make a deposit in connection with the
execution of this Agreement, and therefore the amount of the Partner’s Partner
Deposit for purposes of the Partnership Agreement shall be $0.00.
(b)    The Partner shall make capital contributions to the Partnership in
respect of its Unfunded Commitment in accordance with the terms and subject to
the conditions set forth in Section 2.1(c) hereof and Section 4.3 of the
Partnership Agreement. Schedule 2.1(b) hereof sets forth the Partnership’s
anticipated schedule of capital contribution requirements in respect of the
Partner’s Unfunded Commitment under Section 4.3 of the Partnership Agreement as
of the Effective Date; provided, however, that the Partner acknowledges that the
estimated capital contribution dates and amounts set forth on Schedule 2.1(b)
hereof are estimates only based on information available to the Partnership as
of the Effective Date and that the dates and amounts of required capital
contributions in respect of the Partner’s Unfunded Commitment are subject to
change based on events occurring after the Effective Date. The Partnership will
endeavor to provide reasonable advance written notice to the Partner (and any
Affiliate of the Partner that will be a party to the LNG SPA) of the approximate
date of each Drawdown Date (including the First Funding Date), including, to the
extent reasonably practicable, one such notice 60 days prior to the estimated
Drawdown Date, and an updated notice 30 days prior to the estimated Drawdown
Date. The actual Drawdown Date shall be set forth in the applicable Drawdown
Notice (including the Contribution Notice), which shall be delivered at least 15
Business Days prior to the applicable Drawdown Date.
(c)    Upon the occurrence of the Phase 1 Project FID Date, subject to the
conditions in Section 4.1 having been satisfied or waived in writing by the
Party for whose benefit they exist:
(i)    the General Partner will deliver to the Partner a written notice (the
“Contribution Notice”) setting forth (A) the capital contribution amount
required to be contributed by the Partner to the Partnership, which shall be
$300,000,000.00 (the “First Funding Date Contribution”); (B) the date by which
the First Funding Date Contribution is to be funded (which date shall be no
earlier than 15 Business Days after delivery of the Contribution Notice in
accordance with Section 8.1) (such date, the “First Funding Date”), and (C) the
depositary institution and account of the Partnership into which the First
Funding Date Contribution is to be made;
(ii)    the Partner will make the First Funding Date Contribution on the First
Funding Date in accordance with the Contribution Notice;
(iii)    the full amount of the First Funding Date Contribution will be deemed a
capital contribution made by the Partner to the Partnership;
(iv)    contemporaneously with the execution and delivery of this Agreement, the
Partner will provide to the Partnership a counterpart of each of the




11

--------------------------------------------------------------------------------



(A) Partnership Agreement, duly executed by the Partner, and (B) LNG SPA, duly
executed by the Partner (or its Affiliate), each of which shall be held in
escrow by the Partnership until the Phase 1 Project FID Date, at which time,
each such counterpart will automatically be deemed released and delivered by the
Partner (or its Affiliate) with no further action on the part of any Person,
including the Partnership and the Partner (or its Affiliate), and the Partner
(or its Affiliate) shall be deemed to have executed and delivered the
Partnership Agreement and the LNG SPA; and
(v)    contemporaneously with the Phase 1 Project FID Date, the Partner will be
issued a number of Class A Units equal to (A) the Capital Commitment, divided by
(B) the Class A Unit Issue Price (such issuance to be in addition to, and not in
lieu of, any other issuances of Units to be made to the Partner pursuant to the
terms of the Partnership Agreement on the Phase 1 Project FID Date).
Notwithstanding the foregoing, if the Phase 1 Project FID Date does not occur
within 24 months after the Effective Date, then at any time thereafter but prior
to the time, if any, that the Phase 1 Project FID Date occurs, either Party may
give notice of termination of this Agreement, in which case, (I) the Partner
will not be issued any Class A Units pursuant hereto, (II) the Partner will not
be obligated to fund the First Funding Date Contribution or have any further
contribution obligations hereunder, (III) the counterparts of the Partnership
Agreement and the LNG SPA executed and delivered into escrow by the Partner
pursuant to Section 2.1(c)(iv) shall not go into effect and shall be rescinded,
terminated, void, and of no further force or effect, and (IV) this Agreement
shall terminate, subject to Section 7.2.
(d)    If the Partner defaults on making (i) all or a portion of the First
Funding Date Contribution on the First Funding Date, or (ii) a required capital
contribution of any portion of its Unfunded Commitment as specified by the
Partnership Agreement, and such failure continues for 45 days after the First
Funding Date or other date as set forth in the Partnership Agreement, as
applicable, then the Partner will be deemed in breach of its obligations under
this Agreement for such unpaid amounts. The Partner acknowledges that the
relationship between the Partner and the Partnership is uniquely essential to
the business of the Partnership and a breach of one or more provisions under
this Section 2.1 shall cause irreparable injury to the Partnership for which
monetary damages are inadequate, difficult to compute, or both. Accordingly, the
Partner agrees that, in addition to any legal or other equitable damages that
the Partnership is entitled to recover, the provisions of this Section 2.1,
including, without limitation, the provisions requiring the Partner to join the
Partnership as a Limited Partner and fund its Unfunded Commitment, may be
enforced by specific performance and that the Partnership shall be entitled to
injunctive relief (without posting any bond or other security) in order to
enforce the provisions of this Agreement. The Partner further acknowledges that
the Partnership might suffer irreparable harm due to delay if, as a condition to
obtaining equitable remedies, the Partnership were required to demonstrate it
would suffer irreparable harm. The Parties therefore intend that if the Partner
breaches one or more of its obligations under Section 2.1, then for purposes of
determining whether to grant an equitable remedy, a court will assume that
breach would cause the Partnership irreparable harm. The Partnership shall, in
its sole discretion, have the right to enforce by




12

--------------------------------------------------------------------------------



specific performance the Partner’s obligations hereunder as contemplated in the
foregoing sentences or require the Partner to (A) forfeit all of the Partner
Units to the Partnership and all of its rights to distributions under the
Partnership Agreement, in each case, for no consideration, and (B) cease to be a
limited partner of the Partnership (to the extent it has previously been
admitted as a Limited Partner), each as further set forth under Section 4.3(c)
of the Partnership Agreement.

2.2    Intended Tax Treatment. The Parties agree that, for U.S. federal tax
purposes and for all other applicable Tax purposes, except to the extent
otherwise required by applicable Law, the Parties will report (and will not act
or take a position inconsistent with reporting) the payment of the First Funding
Date Contribution to the Partnership pursuant to Section 2.1(c)(iii) as a
contribution of property at such time by the Partner to the Partnership in
accordance with Section 721 of the Code.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

3.1    Representations and Warranties of the Partnership. The following
representations and warranties are made by the Partnership to the Partner on the
Effective Date, unless specifically limited only to certain dates:
(a)    Organization; Good Standing. The Partnership and each of its Affiliates
(i) is a limited partnership, limited liability company, corporation, or other
business entity, validly existing under the Laws of the state of its formation
and is in good standing under such Laws; (ii) has the requisite power and
authority to own, lease and operate its Properties and to conduct its business
as currently conducted in all material respects and (iii) is duly registered or
qualified as a limited partnership, limited liability company, corporation, or
other business entity, as applicable, for the transaction of business under the
Laws of each jurisdiction in which the character of the business conducted by it
or the nature or location of the Properties owned or leased by it makes such
registration or qualification necessary, except where the failure to so register
or qualify would not reasonably be expected to have a Material Adverse Effect.
(b)    Authorization: Enforceability. The Partnership has, or as of the Phase 1
Project FID Date will have, all requisite limited partnership power and
authority to issue, sell and deliver the Partner Units, in accordance with and
upon the terms and conditions set forth in this Agreement and the Partnership
Agreement. All limited partnership action required to be taken by or on behalf
of the Partnership for the authorization, issuance, sale and delivery of the
Partner Units, the execution and delivery of the Transaction Documents and the
consummation of the Transactions have been taken or will have been taken as of
the Phase 1 Project FID Date. Each of the Transaction Documents has been or will
be, as of the Phase 1 Project FID Date, duly and validly authorized by the
Partnership and constitutes or will constitute, as of the Phase 1 Project FID
Date, the legal, valid and binding obligation of the Partnership (assuming the
due authorization, execution and delivery thereof by the Partner and the other
parties thereto, as applicable), enforceable against the Partnership




13

--------------------------------------------------------------------------------



in accordance with its terms, except as such enforceability may be limited by
the Enforceability Exception.
(c)    Approvals. No authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required by the Partnership in connection with the execution, delivery
or performance by the Partnership of this Agreement or the Partnership Agreement
with respect to the Partnership’s issuance and sale of the Partner Units, except
(i) as may be required under federal or state securities or “Blue Sky” Laws,
(ii) as may be required by the rules and regulations of NASDAQ, or (iii) where
the failure to receive such authorization, consent, approval, waiver, license,
qualification or written exemption or to make such filing, declaration,
qualification or registration would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or materially impair
the ability of the Partnership to consummate the Transactions.
(d)    Partner Units. Upon issuance in accordance with the Partnership
Agreement, the Partner Units will be duly authorized, validly issued, fully paid
and non-assessable and will be free and clear of any and all Liens and
restrictions on transfer, other than (i) restrictions on transfer under the
Partnership Agreement, under the Act, or under applicable state and federal
securities Laws, and (ii) Liens created or permitted by the Partner.
(e)    Litigation. Except as may be set forth in the Tellurian SEC Documents,
there are no legal or governmental proceedings pending to which any member of
the Partnership Group is a party or to which any Property of any such Person is
subject, that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or which challenges the validity of any of
the Transaction Documents or the right of the Partnership to enter into any of
the Transaction Documents or to perform its obligations under the Transaction
Documents.
(f)    No Default. No member of the Partnership Group is in breach, default (or
an event that, with notice or lapse of time or both, would constitute such an
event), or violation in the performance of any obligation, covenant or condition
contained in any bond, debenture, note or any other evidence of Indebtedness or
in any agreement, indenture, lease or other instrument to which such Person is a
party or by which such Person or any of its Properties is bound, which breach,
default or violation would, if continued, reasonably be expected to materially
impair the ability of the Partnership to consummate the Transactions.
(g)    No Conflicts. None of (i) the offering, issuance and sale by the
Partnership of the Partner Units, (ii) the execution, delivery and performance
of the Transaction Documents by the Partnership, or (iii) the consummation of
the Transactions by the Partnership (A) constitutes a violation of the
Organizational Documents of any member of the Partnership Group, (B) constitutes
a breach or violation of, or a default (or an event which, with notice or lapse
of time or both, would constitute such a default) under, any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which any member of the Partnership Group is a party or by which any member
of the




14

--------------------------------------------------------------------------------



Partnership Group or any of their respective Properties is bound, (C) violates
any statute, Law, Permit, or regulation or any order, judgment, decree, or
injunction of any court or Governmental Authority applicable to the Partnership,
or (D) results in the creation or imposition of any Lien upon any Property of
the Partnership, which conflicts, breaches, violations, defaults, or Liens, in
the case of clause (B), (C), or (D) above, would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or
materially impair the ability of the Partnership to consummate the Transactions.
(h)    No Labor Disputes. No labor dispute with the employees of any member of
the Partnership Group exists or, to the Knowledge of the Partnership, is
imminent, that would reasonably be expected to have a Material Adverse Effect.
(i)    Insurance. Except as would not reasonably be expected to have a Material
Adverse Effect, each member of the Partnership Group carries, or is covered by,
insurance from insurers of recognized financial responsibility in such amounts
and covering such risks as are reasonably adequate for the conduct of their
respective businesses as conducted as of the Effective Date and the value of
their respective Properties and as is customary for companies engaged in similar
businesses in similar industries. Except as would not reasonably be expected to
have a Material Adverse Effect: (i) all policies of insurance of the Partnership
Group are in full force and effect; and (ii) each member of the Partnership
Group is in compliance with the terms of such policies.
(j)    Taxes.
(i)    Each member of the Partnership Group has filed all Tax Returns required
to have been filed (taking into account all valid extensions), such Tax Returns
are true, accurate and complete in all material respects and have been completed
in accordance with applicable Law, and all Taxes due and payable by any member
of the Partnership Group (whether or not shown on such Tax Returns) have been
paid in full, except for those which are being contested in good faith and by
appropriate proceedings and in respect of which adequate reserves with respect
thereto are maintained in accordance with GAAP.
(ii)    No member of the Partnership Group has (A) had any Tax deficiency
proposed or assessed against it that has not been fully resolved and satisfied,
or (B) executed any waiver of any statute of limitations on the assessment or
collection of any Tax that remains outstanding. There is no pending audit, suit,
proceeding, claim, examination, or other administrative or judicial proceedings
ongoing, pending, or, to the Knowledge of the Partnership, threatened, with
respect to any Taxes of any member of the Partnership Group. No written claim
has ever been made against or with respect to any member of the Partnership
Group by any Governmental Authority in a jurisdiction where the Partnership
Group does not file Tax Returns that a member of the Partnership Group is or may
be subject to taxation by that jurisdiction in respect of material Taxes that
would be covered by or the subject of such Tax Return.




15

--------------------------------------------------------------------------------



(iii)    No member of the Partnership Group has any material liability for Taxes
of any other Person (other than another member of the Partnership Group) as a
transferee or successor, by contract, by Law, or otherwise.
(iv)    No member of the Partnership Group is a party to any material Tax
allocation, Tax indemnity, or Tax sharing agreement or similar agreement or
arrangement (excluding customary Tax indemnification provisions in commercial
contracts not primarily relating to Taxes).
(v)    The members of the Partnership Group have timely withheld, collected,
deposited, or paid all material Taxes required to have been withheld, collected,
deposited, or paid by the Partnership Group, as the case may be.
(vi)    The Partnership is, and at all times since its formation has been,
treated either as a “disregarded entity” (within the meaning of Treasury
Regulation Section 301.7701-3(a)) or a partnership (within the meaning of
Section 761(a) of the Code) for U.S. federal income tax purposes. Each other
member of the Partnership Group is, and at all times since its formation has
been, treated as a “disregarded entity” (within the meaning of Treasury
Regulation Section 301.7701-3(a)) for U.S. federal income tax purposes.
(k)    Sanctions. The Partnership is not a Person that is, or that is owned or
controlled by any Person that is, currently the subject or target of any
sanction (“Sanctions”) administered or enforced by the United States Government
(including the Office of Foreign Assets Control of the United States Department
of the Treasury (“OFAC”), the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”), or any other relevant sanctions authority
applicable to it) or whose assets have been frozen pursuant to such Sanctions,
unless, in each case, such Sanctions do not prohibit entering into business
relationships with such Person.
(l)    Compliance with Laws. No member of the Partnership Group is in violation
of any applicable Law, except, with respect to applicable Laws other than
Anti-Corruption Laws and Export Control and Sanctions Laws, where such violation
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. In the performance of this Agreement and the activities
contemplated herein, neither the Partnership, nor any of its officers,
directors, employees, agents, or other representatives have taken any action, or
omitted to take any action, which would violate any applicable Anti-Corruption
Law, any applicable Export Control and Sanctions Laws, or any other Law
applicable to the Partnership. Any contract, license, concession, or other asset
contributed to the Partnership (i) has been or will be procured in compliance
with applicable Laws, and (ii) has been or will be obtained, and has been or
will be transferred to the Partnership without recourse to the use of unlawful
payments. Without limiting the foregoing, neither the Partnership, the General
Partner, nor any of their respective directors, managers, officers, employees,
agents, contractors, or Affiliates has paid any fees, commissions, rebates,
gift, promise, or other benefit, directly or indirectly, to any employee,
officer, or agent of any Limited Partner or any of their respective Affiliates
or to any Public Official, or any political




16

--------------------------------------------------------------------------------



party, or has provided or caused to be provided to any of them any gifts or
entertainment of significant cost or value in connection with this Agreement in
order to influence or induce any actions or inactions in connection with the
commercial activities of the Partnership hereunder or, more generally, when such
payments, gifts, promises or benefits would be in violation of the
Anti-Corruption Laws or the representations and warranties set out in this
Section 3.1(l).
(m)    Permits and Licenses. Each member of the Partnership Group (i) possesses
all Permits issued by each Governmental Authority necessary to conduct such
Person’s respective businesses as conducted as of the Effective Date, except
where the failure to possess such Permits would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (ii) has
fulfilled and performed all of its obligations with respect to the Permits of
such Person described in clause (i) above, and no event has occurred that
allows, or after notice or lapse of time would allow, revocation or termination
thereof, except for any of the foregoing that would not reasonably be expected
to have a Material Adverse Effect.
(n)    Environmental Laws. The operations of the Partnership Group are in
compliance with all applicable Environmental Laws and no occurrences or
conditions currently exist that would reasonably be expected to adversely affect
the Partnership Group’s continued compliance with such Environmental Laws,
except as (i) would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (ii) have been disclosed in the
Tellurian SEC Documents. There are no present claims asserted against any member
of the Partnership Group under applicable Environmental Laws, including claims
relating to the release, spill or disposal of any Hazardous Material resulting
from the operations of the Partnership Group, except as such claims (A) would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (B) have been disclosed in the Tellurian SEC Documents.
(o)    Required Disclosures and Descriptions. There are no legal or governmental
proceedings pending or, to the Knowledge of the Partnership, threatened, against
any member of the Partnership Group, or to which any member of the Partnership
Group is a party, or to which any of their respective Properties is subject,
that are required to be described in the Tellurian SEC Documents but are not
described as required, and there are no agreements, contracts, indentures,
leases or other instruments that are required to be described in the Tellurian
SEC Documents or to be filed as an exhibit to the Tellurian SEC Documents that
are not described or filed as required by the Securities Act or the Exchange
Act.

3.2    Representations and Warranties of the Partner. The Partner represents and
warrants the following to the Partnership on the Effective Date and as of the
Phase 1 Project FID Date:
(a)    Organization; Good Standing. The Partner (i) is duly organized, validly
existing under the Laws of its jurisdiction of formation and in good standing
under such Laws; (ii) has the requisite power and authority to own, lease and
operate its Properties and




17

--------------------------------------------------------------------------------



to conduct its business as currently conducted in all material respects; and
(iii) is duly registered or qualified for the transaction of business under the
Laws of each jurisdiction in which the character of the business conducted by it
or the nature or location of the Properties owned or leased by it makes such
registration or qualification necessary, except where the failure to so register
or qualify would not reasonably be expected to materially impair the ability of
the Partner to consummate the Transactions.
(b)    Authorization; Enforceability. The Partner (and any Affiliate of the
Partner that is party to any Transaction Document) has all requisite legal power
and authority to enter into, deliver and perform its obligations under the
Transaction Documents to which it is a party. All action required to be taken by
the Partner (and any Affiliate of the Partner that is party to any Transaction
Document) for its execution and delivery of the Transaction Documents and the
consummation of the Transactions have been taken. Each of the Transaction
Documents has been duly and validly authorized by the Partner (and any Affiliate
of the Partner that is party to any Transaction Document) and constitutes the
legal, valid and binding obligations of the Partner (and any Affiliate of the
Partner that is party to any Transaction Document), assuming the due
authorization, execution and delivery thereof by the Partnership and the other
parties thereto, as applicable, enforceable against the Partner (and any
Affiliate of the Partner that is party to any Transaction Document) in
accordance with its terms, except as such enforceability may be limited by the
Enforceability Exception.
(c)    Approvals. No authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required by the Partner in connection with the execution, delivery or
performance by the Partner (and any Affiliate of the Partner that is party to
any Transaction Document) of the Transaction Documents, except where the failure
to receive such authorization, consent, approval, waiver, license, qualification
or written exemption or to make such filing, declaration, qualification, or
registration would not, individually or in the aggregate, reasonably be expected
to materially impair the ability of the Partner (and any Affiliate of the
Partner that is party to any Transaction Document) to consummate the
Transactions
(d)    No Conflicts. None of (i) the execution, delivery and performance of the
Transaction Documents by the Partner (or any Affiliate of the Partner that is
party to any Transaction Document) or (ii) the consummation of the Transactions
by the Partner (or any Affiliate of the Partner that is party to any Transaction
Document) (A) constitutes a violation of the Organizational Documents of the
Partner (or any Affiliate of the Partner that is party to any Transaction
Document), (B) constitutes a breach or violation of, or a default (or an event
which, with notice or lapse of time or both, would constitute such a default)
under, any indenture, mortgage, deed of trust, loan agreement, lease or other
agreement or instrument to which the Partner (or any Affiliate of the Partner
that is party to any Transaction Document) is a party or by which the Partner
(or any Affiliate of the Partner that is party to any Transaction Document) or
any of its Properties is bound, (C) violates any statute, Law, Permit, or
regulation or any order, judgment, decree or injunction of any court or
Governmental Authority applicable to the Partner, (or any Affiliate of the
Partner that is




18

--------------------------------------------------------------------------------



party to any Transaction Document), or (D) will result in the creation or
imposition of any Lien upon any Property of the Partner (or any Affiliate of the
Partner that is party to any Transaction Document) or the Partnership Group,
which conflicts, breaches, violations, defaults or Liens, in the case of clause
(B), (C), or (D) above, would materially impair the ability of the Partner (or
any Affiliate of the Partner that is party to any Transaction Document) to
consummate the Transactions.
(e)    Absence of Litigation. There is no action, suit, claim, investigation, or
proceeding of any kind pending or, to the knowledge of the Partner, threatened,
before any court, arbitration panel, or Governmental Authority having
jurisdiction against the Partner (or any Affiliate of the Partner that is party
to any Transaction Document) that could reasonably be expected to adversely
affect the Partner’s ability (or the ability of any Affiliate of the Partner
that is party to any Transaction Document) to execute, deliver, and perform its
obligations under this Agreement or any of the other Transaction Documents.
(f)    Certain Fees. No fees or commissions are or will be payable by the
Partner or the Partnership to brokers, finders or investment bankers with
respect to the purchase of the Partner Units or any other Units issued or to be
issued to the Partner under the Partnership Agreement based on arrangements or
contracts entered into by or on behalf of the Partner or its Affiliates.
(g)    Unregistered Securities.
(i)     Accredited Investor Status: Sophisticated Investor. The Partner is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
and is able to bear the risk of its investment in the Partner Units. The Partner
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of its purchase of the Partner Units.
(ii)    Information. The Partner and its Representatives have been furnished
with all materials relating to the business, finances, and operations of the
Partnership Group that have been requested and materials relating to the offer
and sale of the Partner Units that have been requested by the Partner. The
Partner and its Representatives have been afforded the opportunity to ask
questions of the Partnership Group. The Partner understands that its purchase of
the Partner Units involves a high degree of risk. The Partner has sought such
accounting, legal, and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Partner
Units.
(iii)    Transfer Restrictions. The Partner understands that, in addition to any
applicable restrictions on transfer of the Partner Units under applicable Law,
the Partner Units will be subject to restrictions on transfer as set forth in
the Partnership Agreement.
(iv)    Purchase Representation. The Partner Units to be acquired by the Partner
under the Transaction Documents will be acquired by the Partner for its own




19

--------------------------------------------------------------------------------



account and not with a view to distribution in violation of any securities Laws.
The Partner has been advised and agrees that the Partner Units are “restricted
securities” under applicable U.S. federal and state securities Laws and have not
been registered under the Securities Act or qualified under the “Blue Sky” Laws
of any jurisdiction and may be resold or transferred only if registered pursuant
to the provisions of the Securities Act and qualified under applicable “Blue
Sky” Laws (or if eligible, pursuant to the applicable provisions promulgated
under the Securities Act or pursuant to another available exemption from the
registration requirements of the Securities Act and applicable qualification
requirements under “Blue Sky” Laws). The Partner understands that there is no
public trading market for the Units, that none is expected to develop and that
the Partner Units must be held indefinitely.
(v)    Reliance by the Partnership. The Partner understands that the Partner
Units to be issued to the Partner under the Transaction Documents are being
offered and sold in reliance on an exemption from the registration requirements
of federal and state securities Laws and that the Partnership is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments, and understandings of the Partner set forth herein and in the
Partnership Agreement in order to determine the applicability of such exemption
and the suitability of the Partner to acquire such Partner Units.
(h)    Sufficient Funds. The Partner has and will have available to it
sufficient funds to enable the Partner to pay in full the entire amount of its
Capital Commitment in immediately available cash funds.
(i)    Sanctions. The Partner is not, and will not be, a Person that is, or that
is owned or controlled by any Person that is, currently the subject or target of
any Sanctions administered or enforced by the United States Government
(including OFAC, the United Nations Security Council, the European Union, HMT,
or any other relevant sanctions authority applicable to it) or whose assets have
been frozen pursuant to such Sanctions, unless, in each case, such Sanctions do
not prohibit entering into business relationships with such Person.
(j)    Compliance with Laws. In the performance of this Agreement and the
activities contemplated herein, neither the Partner, nor any of its officers,
directors, employees, agents or other representatives have taken any action, or
omitted to take any action, which would (i) violate any applicable
Anti-Corruption Law, any applicable Export Control and Sanctions Laws, or any
other Law applicable to the Partner, or (ii) cause the Partnership to be in
violation of any Anti-Corruption Law or Export Control and Sanctions Law
applicable to the Partnership. Any contract, license, concession, or other asset
contributed to the Partnership (i) has been or will be procured in compliance
with applicable laws, and (ii) has been or will be obtained, and has been or
will be transferred to the Partnership without recourse to the use of unlawful
payments. Without limiting the foregoing, neither the Partner nor any of its
directors, managers, officers, employees, agents, contractors or Affiliates has
paid any fees, commissions, rebates, gift, promise, or other




20

--------------------------------------------------------------------------------



benefit, directly or indirectly, to any employee, officer, or agent of the
Partnership or any of its Affiliates or to any Public Official, or any political
party, or has provided or caused to be provided to any of them any gifts or
entertainment of significant cost or value in connection with this Agreement in
order to influence or induce any actions or inactions in connection with the
commercial activities of the Partnership hereunder or, more generally, when such
payments, gifts, promises, or benefits would be in violation of the
Anti-Corruption Laws or the representations and warranties set out in this
Section 3.2(j).
(k)    Other Representations. The Partner is not relying on any representations
or warranties whatsoever, express, implied, at common law, statutory or
otherwise, except for the representations or warranties expressly set out in
this Agreement.
(l)    Reliance. The Partner acknowledges and agrees that SG Americas
Securities, LLC, in its capacity as placement agent on behalf of the
Partnership, shall be entitled to rely on the foregoing representations and
warranties of the Partner set forth in this Section 3.2.

ARTICLE 4
CONDITIONS TO OBLIGATIONS OF PARTNER

4.1    Phase 1 Project FID Date.
(a)    The obligations of the Partner to make the First Funding Date
Contribution and to consummate the other transactions set forth in Section
2.1(b) will be subject to fulfillment of the following conditions (or waiver
thereof by the Partner):
(i)    the representations and warranties of the Partnership set forth in (A)
Section 3.1 (other than Sections 3.1(a) (Organization; Good Standing); 3.1(b)
(Authorization; Enforceability); 3.1(d) (Partner Units); 3.1(j)(vi) (Taxes -
Classification); and 3.1(k) (Sanctions)) will be true and correct as of the
Effective Date and as of the Phase 1 Project FID Date as though made on and as
of such date (other than representations and warranties that refer to a
specified date, which need only be true and correct on and as of such specified
date), except where the failure of such representations and warranties to be so
true and correct would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and (B) Sections 3.1(a)
(Organization; Good Standing); 3.1(b) (Authorization; Enforceability); 3.1(d)
(Partner Units); 3.1(j)(vi) (Taxes - Classification); and 3.1(k)
(Sanctions) will be true and correct as of the Effective Date and as of the
Phase 1 Project FID Date as though made on and as of such date;
(ii)    the Phase 1 Project FID Date will have occurred;
(iii)    the Partnership will not have breached, in any material respect, any
covenant of the Partnership set forth in Article 5, to the extent required to be
complied with by the Partnership at or prior to the Phase 1 Project FID Date;




21

--------------------------------------------------------------------------------



(iv)    the Partner will have received a copy of each of (A) the Partnership
Agreement (duly executed by the General Partner), (B) the LNG SPA (duly executed
by Driftwood LNG), (C) the General Partner LLC Agreement (duly executed by
Tellurian), (D) the LNG Marketing Agreement (duly executed by Driftwood LNG and
Tellurian Trading, and substantially in form and substance as set forth in
Exhibit D), and (E) the Excess LNG SPA (duly executed by Driftwood LNG and
Tellurian Trading substantially in form and substance as set forth in Exhibit E,
with such changes as may be necessary to conform such agreement to the LNG sale
and purchase agreements entered into with other Limited Partners as of the Phase
1 Project FID Date, other than terms in respect of quantities and credit
support);
(v)    no temporary restraining order, preliminary or permanent injunction, or
other judgment or order issued by any Governmental Authority and no Law will be
in effect restraining, enjoining, making illegal or otherwise prohibiting the
consummation of the Transactions; and
(vi)    the Partnership will have received the opinion of Morgan, Lewis &
Bockius LLP (or another reputable law firm of national standing that is
reasonably acceptable to the Partnership), dated as of the Phase 1 Project FID
Date, in form and substance reasonably acceptable to the Partnership (a form of
which is attached hereto as Exhibit F), to the effect that, based on the facts,
representations, and assumptions set forth in such opinion, and subject to such
qualifications and limitations as may be set forth in such opinion, (A) the
Partnership should be treated as a partnership for U.S. federal income tax
purposes, and (B) the Partner’s contributions to the Partnership in respect of
its Capital Commitment should be treated as contributions of property by the
Partner to the Partnership in accordance with Section 721 of the Code.
(b)    The obligations of the Partnership to consummate the transactions set
forth in Section 2.1(b) on the Phase 1 Project FID Date will be subject to
fulfillment of the following conditions (or waiver thereof by the Partnership):
(i)    the representations and warranties of the Partner set forth in (A)
Section 3.2 (other than Sections 3.2(a) (Organization; Good Standing); 3.2(b)
(Authorization; Enforceability); 3.2(f) (Certain Fees); 3.2(g) (Unregistered
Securities); 3.2(i) (Sanctions); and Section 3.2(j) (Compliance with Laws)) will
be true and correct as of the Effective Date and as of the Phase 1 Project FID
Date as though made on and as of such date (other than representations and
warranties that refer to a specified date, which need only be true and correct
on and as of such specified date), except where the failure of such
representations and warranties to be so true and correct would not, individually
or in the aggregate, prevent or materially delay the consummation of the
Transactions or the ability of the Partner (or any Affiliate of the Partner that
is party to any Transaction Document) to fully perform its covenants and
obligations under this Agreement or any of the other Transaction Documents, and
(B) Sections 3.2(a) (Organization; Good Standing);




22

--------------------------------------------------------------------------------



3.2(b) (Authorization; Enforceability); 3.2(f) (Certain Fees); 3.2(g)
(Unregistered Securities); 3.2(i) (Sanctions); and 3.2(j) (Compliance with
Laws) will be true and correct as of the Effective Date and as of the Phase 1
Project FID Date as though made on and as of such date;
(ii)    the Phase 1 Project FID Date will have occurred;
(iii)    the Partnership will have received counterparts of each of the
Partnership Agreement and the LNG SPA, in each case, duly executed by the
Partner (or its Affiliate, as applicable);
(iv)    the Partner will not have breached, in any material respect, any
covenant of the Partner set forth in Article 5, to the extent required to be
complied with by the Partner at or prior to the Phase 1 Project FID Date; and
(v)    no temporary restraining order, preliminary or permanent injunction, or
other judgment or order issued by any Governmental Authority and no Law will be
in effect restraining, enjoining, making illegal, or otherwise prohibiting the
consummation of the Transactions.

4.2    Subsequent Funding Dates. The Partner shall make the First Funding Date
Contribution in accordance herewith and shall make all other capital
contributions required to be made by the Partner up to the amount of its
Unfunded Commitment (as calculated from time to time in accordance with the
Partnership Agreement) as set forth in Section 4.3 of the Partnership Agreement.
From time to time, the Partnership may call for additional capital contributions
from the Limited Partners in excess of their respective capital commitments to
the Partnership as set forth in the Partnership Agreement.

ARTICLE 5
COVENANTS

5.1    Cooperation; Further Assurances. Each of the Partnership and the Partner
will use its respective commercially reasonable efforts to obtain all approvals
and consents required by, or necessary to consummate the transactions
contemplated by this Agreement. Each of the Partnership and the Partner agrees
to execute and deliver all such documents or instruments, to take all
appropriate action and to do all other things it determines to be necessary,
proper or advisable under applicable Laws and regulations or as otherwise
reasonably requested by the other to consummate the transactions contemplated by
this Agreement. The Partner will cooperate with the Partnership to provide any
information necessary for any applicable securities filings in connection with
the transactions contemplated by this Agreement or the Partnership Agreement.

5.2    Use of Proceeds. The proceeds of the First Funding Date Contribution will
be drawn and used to fund the following: (a) construction costs associated with
the Phase 1 Project (including the Phase 1 Plants and related Pipelines and
Production Facilities), (b) the cost of drilling and completing new wells and
any lease operating expenses from the Phase 1 Project FID Date until the Dates
of Substantial Completion with respect to each of the Phase 1 Plants; (c) any
obligations




23

--------------------------------------------------------------------------------



of the Partnership under the Management and Advisory Services Agreement; and (d)
any other general expenses, activities, or purposes contemplated or permitted
under the Partnership Agreement, in each case, excluding any amounts to fund the
construction of any Subsequent Phase Project.

5.3    Acknowledgment. The Partner understands and acknowledges that the General
Partner is specifically authorized under the General Partner LLC Agreement,
without the approval of the board of directors of the General Partner, to make,
on behalf of the Partnership, a positive Phase 1 FID; provided, however, that
such Phase 1 FID shall not be effective for purposes of this Agreement unless
and until the Partnership and its Affiliates have (a) received all material
approvals necessary to construct and operate the Phase 1 Project (excluding any
approvals which will not be issued until after construction is commenced), (b)
received authorization by the Department of Energy for the export of LNG to
countries with which the U.S. does not have an applicable free trade agreement,
(c) secured sufficient executed firm commitments of debt financing for the
construction of the Phase 1 Project as contemplated by the Initial Three Plant
Capex Budget without, in the good faith determination of the General Partner
based on information available as of the Phase 1 Project FID Date, requiring the
Limited Partners to make additional capital contributions to the Partnership for
the construction of the Phase 1 Project in excess of the aggregate capital
commitments of the Limited Partners to the Partnership under equity capital
contribution agreements executed in respect of the Phase 1 Project, and such
debt financing is non-recourse to the Partner for any amounts in excess of the
Capital Commitment (provided that, for purposes of this clause (c), any such
indebtedness with respect to which the Partner has acted as co-lender or elected
to participate as co-arranger or through a fronting bank shall not be considered
recourse to the Partner, notwithstanding any contrary terms of such
indebtedness), and (d) secured aggregate equity financing pursuant to equity
capital contribution agreements for the Phase 1 Project of at least
$6,000,000,000.00.

5.4    Expenses. Each of the Parties will bear and pay all costs and expenses
incurred by such Party or on its behalf or by or on behalf of any of its
Affiliates in connection with the negotiation, preparation, and execution of the
Transaction Documents.

5.5    Confidentiality. Each Party hereby covenants and agrees that the terms of
this Agreement, and any information disclosed by or on behalf of the Partnership
or any Partner in connection with this Agreement or which is material non-public
information of the Partnership shall be “Confidential Information” and shall,
unless otherwise agreed in writing by the General Partner, be kept confidential
by the receiving Party and shall not be used by such Party other than for a
purpose connected with this Agreement or disclosed by such Party to any Person,
other than another Limited Partner for Partnership purposes, provided that such
Party may disclose Confidential Information (a) to its legal counsel,
accountant, or similar professional under an obligation to maintain the
confidentiality of the same to the extent necessary in the context of such
Person’s engagement, (b) if and to the extent required by the rules of any
recognized stock exchange or agency established in connection therewith upon
which the securities of such Party or its Affiliate are quoted, provided that
such Party shall, to the extent practicable, provide the disclosing Party (or in
case such disclosing Party is the Partnership, the General Partner) a reasonable
opportunity to review and approve the contents of such disclosure, and provided,
further, that such Party shall use




24

--------------------------------------------------------------------------------



its commercially reasonable efforts not to take any elective, non-compulsory
action that would give rise to an obligation to disclose Confidential
Information to any stock exchange or agency, to the extent such obligation would
not have arisen absent the taking of such elective, non-compulsory action, (c)
as may be required under applicable federal or state securities or “Blue Sky”
Laws, (d) if required and to the extent required by any applicable Law, or the
receiving Party becomes legally required (by oral questions, interrogatories,
requests for information or documents, orders issued by any Governmental
Authority or any other process) to disclose such information, or to the extent
necessary to enforce Section 8.6 or any arbitration award (including by filing
Confidential Information in proceedings before a court or other competent
judicial or arbitral authority) or to enforce other rights of a party to the
Dispute, provided that the receiving Party shall, to the extent practicable,
give prior notice to the other Party of the requirement and the terms thereof
and shall cooperate with the Partnership to minimize the disclosure of the
information, seek a protective order or other appropriate remedy, and if such
protective order or other remedy is not obtained, then the receiving Party will
furnish only that portion of such information that it is legally required to
furnish, (e) to any of the receiving Party’s Affiliates or its or their
respective officers and employees, provided that the receiving Party shall be
responsible for any disclosure of Confidential Information by any such Person in
violation of this Section 5.5, and (f) in the case of the Partnership, to
lenders or prospective lenders to the Partnership or its Affiliates or
Affiliates of the General Partner in connection with the performance of their
duties under any agreement between such Person and the Partnership. The Parties
recognize that individuals authorized to receive Confidential Information under
the foregoing clauses (a) through (f) may form mental impressions (i.e.,
impressions not written or otherwise reduced to a record) regarding the
Confidential Information.  The use of these mental impressions by such
individuals shall not be a violation of the restriction contained in this
Section 5.5. The Parties acknowledge that breach of the provisions of this
Section 5.5 may cause irreparable injury to the disclosing Party for which
monetary damages are inadequate, difficult to compute, or both. Accordingly, the
receiving Party agrees that, in addition to any legal or other equitable damages
that the other Party is entitled to recover, the provisions of this Section 5.5
may be enforced by specific performance and that the disclosing Party shall be
entitled to injunctive relief (without posting any bond or other security) in
order to enforce the provisions of this Section 5.5. The obligations under this
Section 5.5 shall not preclude the General Partner or its Affiliates from
disclosing information as it may reasonably deem to be appropriate in connection
with the business activities of the Partnership or its Affiliates or as may be
required under federal or state securities or “Blue Sky” Laws or by the rules
and regulation of NASDAQ.

5.6    Compliance with Laws.
(a)    Prohibited Practices.
(i)    Each Party agrees that, in the performance of this Agreement and the
activities contemplated herein, neither such Party, nor any of such Party’s
respective officers, directors, employees, agents, or other representatives will
take any action, or omit to take any action, which would (x) violate any
applicable Anti-Corruption Law, any applicable Export Control and Sanctions Laws
or any other Law applicable to such Party, or (y) cause the Partnership to be in
violation of any Anti-Corruption Law or Export Control and Sanctions Law
applicable to the Partnership.




25

--------------------------------------------------------------------------------



(ii)    Without limiting Section 5.6(a)(i), each Party agrees on behalf of such
Party and its respective directors, managers, officers, employees, agents,
contractors, and Affiliates, not to pay any fees, commissions, rebates, gift,
promise or other benefit, directly or indirectly, to any employee, officer or
agent of the other Party or any of its Affiliates or to any Public Official, or
any political party, nor provide or cause to be provided to any such Person any
gifts or entertainment of significant cost or value in connection with this
Agreement in order to influence or induce any actions or inactions in connection
with the commercial activities of the Partnership hereunder.
(b)    Records; Audit. Each Party shall keep all records necessary to confirm
compliance with Sections 5.6(a)(i)(y) and 5.6(a)(ii) for a period of five years
following the year for which such records apply. If a Party asserts that the
other Party is not in compliance with Sections 5.6(a)(i)(y) or 5.6(a)(ii), the
asserting Party shall send a notice to the other Party indicating the type of
noncompliance asserted. After giving such notice, the asserting Party may cause
an independent auditor to audit the records of the other Party in respect of the
asserted noncompliance. The costs of any independent auditor under this Section
5.6(b) shall be paid (i) by the applicable Party, if such Party is determined
not to be in compliance with Sections 5.6(a)(i)(y) or 5.6(a)(ii), as applicable,
and (ii) by the asserting Party, if the other Party is determined to be in
compliance with Sections 5.6(a)(i)(y) or 5.6(a)(ii), as applicable.
(c)    Indemnity. Each Party shall indemnify and hold the other Party and its
Affiliates and equityholders (other than the Partner in the case of
indemnification of the Partnership by the Partner) harmless from any losses,
liabilities, damages, costs, judgments, settlements, and expenses arising out of
such Party’s breach of any or all of Sections 5.6(a) or 5.6(b) or the breach of
the representations and warranties made by such Party in Section 3.1(l) or
Section 3.2(j), as applicable.
(d)    Conflict of Interests. In the event that a Party obtains information
indicating that an individual holding more than 5%, or directly or indirectly
controlling an interest in such Party (including the indirect or beneficial
owners), is or has become a Public Official in the United States of America,
then such Party shall (i) subject to any applicable Laws restricting disclosure
of such information, promptly notify the other Party, and (ii) take all
reasonable efforts to ensure that such individual refrains from participating,
in his or her capacity as a Public Official, in any decision on behalf of such
Party under this Agreement or the other agreements referenced herein (including
the Partnership Agreement, the General Partner LLC Agreement, and the LNG SPA).

5.7    Notices Under EPC Contracts. The Partnership shall provide a 15-Business
Day advance written notice to the Partner in the event that the terms of any EPC
Contract are amended in a manner that alters the manner in which the date or the
conditions of Substantial Completion (as defined in the applicable EPC Contract)
of any Phase 1 Plant are determined under such EPC Contract.




26

--------------------------------------------------------------------------------




ARTICLE 6
INDEMNIFICATION

6.1    Indemnification by the Partnership. The Partnership agrees to indemnify
the Partner, its Affiliates, and their respective Representatives (collectively,
“Partner Related Parties”) for, and hold each of them harmless against, any and
all actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith, all
costs, losses, liabilities, damages, or out-of-pocket expenses of any kind or
nature whatsoever (including the reasonable fees of counsel) arising therefrom,
whether or not involving a Third-Party Claim (collectively, the “Adverse
Consequences”), to the extent resulting from, arising out of, or in any way
related to (a) the breach or inaccuracy of any representation or warranty made
by the Partnership in Section 3.1, or (b) the breach of any covenants of the
Partnership contained in this Agreement. The aggregate liability of the
Partnership under this Section 6.1 shall, under no circumstances exceed the
lesser of (i) the total amount of money contributed to the Partnership by the
Partner, and (ii) the amount of the First Funding Date Contribution.

6.2    Indemnification by the Partner. The Partner agrees to indemnify the
Partnership, the General Partner, each of their respective Affiliates, and all
of their respective Representatives (collectively, “Partnership Related
Parties”) for, and hold each of them harmless against, any and all Adverse
Consequences to the extent resulting from, arising out of, or in any way related
to (a) the breach or inaccuracy of any representation or warranty made by the
Partner in Section 3.2, or (b) the breach of any of the covenants of the Partner
contained in this Agreement.

6.3    Survival of Provisions; Limitation of Liability.
(a)    The representations and warranties set forth in Sections 3.1(a)
(Organization; Good Standing), 3.1(b) (Authorization; Enforceability),  3.2(a)
(Organization; Good Standing) 3.2(b) (Authorization; Enforceability); 3.2(f)
(Certain Fees); 3.2(g) (Unregistered Securities); 3.2(i) (Sanctions); and 3.2(j)
(Compliance with Laws) will survive the execution and delivery of this Agreement
indefinitely, the representations and warranties set forth in Section 3.1(j)
(Taxes) will survive until 30 days after the expiration of the applicable
statute of limitations, and the other representations and warranties contained
in this Agreement will survive for a period of 12 months following the Phase 1
Project FID Date, regardless of any investigation made by or on behalf of the
Partnership or the Partner. The covenants made in this Agreement or any other
Transaction Document will survive the Phase 1 Project FID Date and remain
operative and in full force and effect.
(b)     Any claim for indemnification hereunder must be made prior to the
expiration of the survival period of such representation or warranty as set
forth in Section 6.3(a); provided, however, that for purposes of determining
when an indemnification claim has been made, the date on which a Partner Related
Party or Partnership Related Party, as the case may be, provides notice (stating
in reasonable detail the basis of the claim for indemnification) to the
Partnership or the Partner, as applicable, will constitute the date upon which
such claim has been made.




27

--------------------------------------------------------------------------------



(c)    The aggregate liability of the Partnership under this Agreement shall not
exceed an amount equal to the First Funding Date Contribution.
(d)    No Partner Related Party or Partnership Related Party will be entitled to
recover special, consequential, indirect, exemplary, incidental, lost profits,
speculative or punitive damages under this Agreement.

6.4    Indemnification Procedure. Promptly after any Partnership Related Party
or Partner Related Party (as the case may be, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third person, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement (each a
“Third-Party Claim”), the Indemnified Party shall give the indemnitor hereunder
(the “Indemnifying Party”) written notice of such Third-Party Claim or the
commencement of such action, suit or proceeding, provided that failure to so
notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure. Such
notice will state the nature and the basis of such Third-Party Claim to the
extent then known. The Indemnifying Party will have the right to defend and
settle, at its own expense and by its own counsel who will be reasonably
acceptable to the Indemnified Party, any such matter as long as the Indemnifying
Party pursues the same diligently and in good faith. If the Indemnifying Party
undertakes to defend or settle, it shall promptly notify the Indemnified Party
of its intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation will include,
but will not be limited to, furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. After the Indemnifying Party
has notified the Indemnified Party of its intention to undertake to defend or
settle any such asserted liability, and for so long as the Indemnifying Party
diligently pursues such defense, the Indemnifying Party will not be liable for
any additional legal expenses incurred by the Indemnified Party in connection
with any defense or settlement of such asserted liability; provided, however,
that the Indemnified Party will be entitled (a) at its expense, to participate
in the defense of such asserted liability and the negotiations of the settlement
thereof, and (b) if (i) the Indemnifying Party has failed to assume the defense
or employ counsel reasonably acceptable to the Indemnified Party, or (ii) the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party will have concluded that
there may be reasonable defenses available to the Indemnified Party that are
different from or in addition to those available to the Indemnifying Party or if
the interests of the Indemnified Party reasonably may be deemed to conflict with
the interests of the Indemnifying Party, to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the expenses and fees of such separate counsel and other expenses
related to such participation to be reimbursed by the Indemnifying Party as
incurred. Notwithstanding any other provision of this Agreement, the
Indemnifying Party will not settle any indemnified Third-Party Claim without the
consent of the Indemnified Party (which consent will not be unreasonably
delayed), unless the settlement thereof imposes no liability or obligation on,
and includes a complete release from liability of, and does not include any
admission of wrongdoing or malfeasance by, the Indemnified Party.




28

--------------------------------------------------------------------------------




ARTICLE 7
TERMINATION

7.1    Termination. This Agreement may be terminated:
(a)    by the Partnership, (i) upon a Bankruptcy of the Partner or (ii) upon 30
days’ prior written notice to the Partner if the Partner is in material breach
of a representation, warranty, covenant, or agreement in this Agreement (other
than as provided in Section 7.1(b)), and the breach is not cured during the
30-day notice period;
(b)    by either Party, if the other Party breaches any representation or
warranty made by such Party in Section 3.1(l) or 3.2(j), as applicable, or any
covenant of such Party set forth in Section 5.6(a)(i);
(c)    by either Party in accordance with Section 2.1(c); or
(d)    by the mutual written consent of the Parties.

7.2    Effect of Termination. The Party terminating this Agreement will give
written notice to the other Party. In the event of a termination, this Agreement
will cease to have force and effect, and there will be no further Liability or
obligation on the part of the Partnership or Partner, except that (a) the
provisions of Section 5.5, Article 6, this Section 7.2, and Article 8 will
survive after any such termination, and (b) each Party will continue to be
liable for any breach by such Party of this Agreement occurring prior to such
termination.

ARTICLE 8
GENERAL PROVISIONS

8.1    Notices.
(a)    Except where otherwise specifically provided in this Agreement, all
notices, requests, consents, proposals, approvals and statements shall be in
writing and in English, and if properly addressed to the recipient in the manner
required by Sections 8.1(b) and 8.1(c), shall be deemed to have been properly
given or delivered: (i) on the date of actual delivery when personally delivered
to the intended recipient or when delivered to the intended recipient by a
reputable courier delivery service; or (ii) on the date specified in Section
8.1(b)(ii), if by Electronic Transmission, provided that if such Electronic
Transmission is directed after 5:00 p.m. (local time of the recipient) or on a
day that is not a Business Day, then on the next succeeding Business Day after
the date specified in Section 8.1(b)(ii).
(b)    The following provisions apply to notices given by Electronic
Transmission:
(i)    Without limiting the manner by which notice otherwise may be given
effectively to Parties pursuant to Section 8.1(a), any notice to the Partner
given by the Partnership or the General Partner under any provision of this
Agreement, shall be effective if given by a form of Electronic Transmission.




29

--------------------------------------------------------------------------------



(ii)    Notice given pursuant to Section 8.1(b)(i) will be deemed delivered on
the date on which it is directed to the electronic mail address set forth in
Section 8.1(c), or to such other electronic mail address as the addressee
previously may have specified by written notice given to the other parties
hereto in the manner contemplated by Section 8.1(a).
(iii)    The Partner and the Partnership hereby consent to receive notices by
Electronic Transmission at their respective electronic mail address set forth in
Section 8.1(c).
(c)    A non-electronic document is deemed to be properly addressed, in each
case, if to the Partner or the Partnership, to the address of such Person as set
forth in this Section 8.1(c); or, in each case, to such other address or
addresses as the addressee may have specified by written notice given to the
other parties hereto in the manner contemplated by Section 8.1(a).
If to the Partner, to:
Driftwood LP Holdings LLC
c/o Tellurian Inc.
1201 Louisiana Street, Suite 3100
Houston, TX 77002
Attention: General Counsel
Email: legal.notices@tellurianinc.com
If to the Partnership, to:
Driftwood Holdings LP
c/o Tellurian Inc.
1201 Louisiana Street, Suite 3100
Houston, TX 77002
Attention: General Counsel
Email: Notices@Driftwood.com

8.2    Amendment and Waiver. Neither this Agreement nor any term hereof may be
changed, amended or terminated orally, but only by written act of the Parties
(or, in respect of a waiver, the waiving Party). No failure or delay on the part
of a Party in the exercise of any right hereunder will operate as a waiver
thereof, nor will any single or partial exercise of any such right preclude any
other or further exercise thereof or of any other right.

8.3    Binding Nature; Assignment. This Agreement will bind and inure to the
benefit of the Parties and their respective successors and legal representatives
and permitted assigns. No Party will assign its rights and obligations under
this Agreement, without the prior written consent of the other Party, and any
such assignment contrary to the terms hereof will be null and void and of no
force and effect.




30

--------------------------------------------------------------------------------




8.4    Severability. Every term and provision of this Agreement is intended to
be severable. If any term or provision hereof is illegal or invalid for any
reason whatsoever, such term or provision will be enforced to the maximum extent
permitted by Law and, in any event, such illegality or invalidity shall not
affect the validity of the remainder of this Agreement.

8.5    Governing Law. THIS AGREEMENT AND THE RIGHTS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, INTERPRETED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS (EXCLUSIVE OF CHOICE OF LAW PROVISIONS) OF THE STATE OF DELAWARE
AS TO ALL MATTERS, INCLUDING, BUT NOT LIMITED TO, MATTERS OF VALIDITY,
CONSTRUCTION, EFFECT, PERFORMANCE AND REMEDIES.

8.6    Arbitration. Any dispute arising under or relating to this Agreement or
the transactions contemplated hereby (each, a “Dispute”) shall be exclusively
and definitively resolved through final and binding arbitration in accordance
with this Section 8.6, it being the intention of the Parties that this is a
broad form arbitration agreement designed to encompass all possible claims and
disputes under this Agreement.
(a)    Rules. The arbitration shall be conducted in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”)
(as then in effect).
(b)    Number of Arbitrators. The arbitral tribunal shall consist of three
arbitrators, who shall endeavor to complete the final hearing in the arbitration
within six months after the appointment of the last arbitrator.
(c)    Method of Appointment of the Arbitrators. If there are only two parties
to the Dispute, then each party to the Dispute shall appoint one arbitrator
within 30 days of the filing of the arbitration, and the two arbitrators so
appointed shall select the presiding arbitrator within 30 days after the latter
of the two arbitrators has been appointed by the parties to the Dispute. If a
party to the Dispute fails to appoint its party-appointed arbitrator or if the
two party-appointed arbitrators cannot reach an agreement on the presiding
arbitrator within the applicable time period, then the AAA shall serve as the
appointing authority and shall appoint the remainder of the three arbitrators
not yet appointed. If the arbitration is to be conducted by three arbitrators
and there are more than two parties to the Dispute, then within 30 days of the
filing of the arbitration, all claimants shall jointly appoint one arbitrator
and all respondents shall jointly appoint one arbitrator, and the two
arbitrators so appointed shall select the presiding arbitrator within 30 days
after the latter of the two arbitrators has been appointed by the parties to the
Dispute. If either all claimants or all respondents fail to make a joint
appointment of an arbitrator, or if the party-appointed arbitrators cannot reach
an agreement on the presiding arbitrator within the applicable time period, then
the AAA shall serve as the appointing authority and shall appoint the remainder
of the three arbitrators not yet appointed.
(d)    Consolidation. If multiple arbitration proceedings are initiated under
this Agreement, the Partnership Agreement, the General Partner LLC Agreement,
the Management and Advisory Services Agreement, any LNG marketing agreement
between




31

--------------------------------------------------------------------------------



Driftwood LNG and Tellurian Trading UK Ltd., the LNG SPA, or one or more other
contribution agreements or LNG sale and purchase agreements entered into between
the Partnership and one or more of its other limited partners (or their
respective Affiliates), the subject matters of which are related by common
questions of law or fact and which could result in conflicting awards or
obligations, then any party to any such dispute may request prior to the
appointment of the arbitrators for such multiple or subsequent disputes that all
such proceedings be consolidated into a single arbitral proceeding. Such request
shall be directed to the AAA, which shall consolidate appropriate proceedings
into a single proceeding unless consolidation would result in undue delay for
the arbitration of the disputes.
(e)    Place of Arbitration. Unless otherwise agreed by all parties to the
Dispute, the place of arbitration shall be New York, New York.
(f)    Language. The arbitration proceedings shall be conducted in the English
language, and the arbitrators shall be fluent in the English language.
(g)    Entry of Judgment. The award of the arbitral tribunal shall be final and
binding. Judgment on the award of the arbitral tribunal may be entered and
enforced by any court of competent jurisdiction. The parties hereto agree that
service of process for any action to enforce an award may be accomplished
according to the procedures of Section 8.1 as well as any other procedure
authorized by Law.
(h)    Notice. All notices required for any arbitration proceeding shall be
deemed properly given if given in accordance with Section 8.1.
(i)    Qualifications and Conduct of the Arbitrators. All arbitrators shall be
and remain at all times wholly impartial, and, once appointed, no arbitrator
shall have any ex parte communications with any of the parties to the Dispute
concerning the arbitration or the underlying Dispute other than communications
directly concerning the selection of the presiding arbitrator, where applicable.
(j)    Interim Measures. Any party to the Dispute may apply to a court in New
York, New York for interim measures (i) prior to the constitution of the
arbitral tribunal (and thereafter as necessary to enforce the arbitral
tribunal’s rulings); or (ii) in the absence of the jurisdiction of the arbitral
tribunal to rule on interim measures in a given jurisdiction. The parties hereto
agree that seeking and obtaining such interim measures shall not waive the right
to arbitration. The parties hereto unconditionally and irrevocably submit to
jurisdiction in New York, New York for the limited purposes of an application
for interim measures under this Section 8.6(j). The arbitrators (or in an
emergency the presiding arbitrator acting alone in the event one or more of the
other arbitrators is unable to be involved in a timely fashion) may grant
interim measures including injunctions, attachments, and conservation orders in
appropriate circumstances, which measures may be immediately enforced by court
order. Hearings on requests for interim measures may be held in person, by
telephone, by video conference or by other means that permit the parties to the
Dispute to present evidence and arguments.




32

--------------------------------------------------------------------------------



(k)    Costs and Attorneys’ Fees. The arbitral tribunal is authorized to award
costs of the arbitration in its award, including: (i) the fees and expenses of
the arbitrators; (ii) the costs of assistance required by the tribunal,
including its experts; (iii) the fees and expenses of the administrator; (iv)
the reasonable costs for legal representation of a successful party; and (v) any
such costs incurred in connection with an application for interim or emergency
relief and to allocate those costs between the parties to the Dispute. The costs
of the arbitration proceedings, including attorneys’ fees, shall be borne in the
manner determined by the arbitral tribunal.
(l)    Interest. The award shall include pre-award and post-award interest, as
determined by the arbitral tribunal, from the date of any default or other
breach of this Agreement until the arbitral award is paid in full. Interest
shall accrue at a rate per annum equal to two percent above LIBOR (as in effect
on the day such award was issued) on and from the day when such award was issued
until the date of its repayment, provided that, without prejudice to the other
terms of this Agreement, if such period lasts longer than 90 Days, the
applicable LIBOR rate for each successive term of 90 days during that period
shall be that in effect on the first day of that 90-day period. Interest shall
accrue from day to day and be calculated on the basis of a 360-day year.
(m)    Currency of Award. The arbitral award shall be made and payable in U.S.
dollars, free of any tax or other deduction.
(n)    Waiver of Challenge to Decision or Award. To the extent permitted by Law,
the parties hereto hereby waive any right to appeal from or challenge any
arbitral decision or award, or to oppose enforcement of any such decision or
award before a court or any Governmental Authority, except with respect to the
limited grounds for modification or non-enforcement provided by any applicable
arbitration statute or treaty.
(o)    Confidentiality. Any arbitration relating to a Dispute (including an
arbitral award, a settlement resulting from an arbitral award, documents
exchanged or produced during an arbitration proceeding, and memorials, briefs,
or other documents prepared for the arbitration proceeding) shall be
Confidential Information subject to the confidentiality provisions of Section
5.5; provided, however, that breach of such confidentiality provisions shall not
void any settlement, determination, or award.

8.7    Power of Attorney. By way of assuming its obligations hereunder and under
the Partnership Agreement, the Partner, as principal, on behalf of itself and
its Affiliates, hereby appoints the General Partner as its and its Affiliates’
true and lawful representative and attorney-in-fact, in its name, place, and
stead to make, execute, sign, acknowledge, swear to and/or file:
(a)    any partnership certificate, business certificate, fictitious name
certificate, amendment thereto or other instrument or document of any kind
necessary or desirable to accomplish the business, purpose, and objectives of
the Partnership or required by any applicable Law;




33

--------------------------------------------------------------------------------



(b)    following the occurrence of the Phase 1 Project FID Date, the Partnership
Agreement, the LNG SPA, and any amendments to the foregoing duly approved as
provided therein;
(c)    any instrument or document necessary or reasonably advisable to implement
the provisions of the Partnership Agreement or the LNG SPA;
(d)    any and all instruments, certificates, and other documents which may be
deemed necessary or desirable to effect the winding-up and termination of the
Partnership in accordance with the provisions of the Partnership Agreement; and
(e)    all other documents or instruments that may be considered reasonably
necessary by the General Partner to carry out the foregoing.
To the fullest extent permitted by applicable Law, the power of attorney granted
hereby will be deemed to be coupled with an interest and is intended to secure
an interest in Property and the obligations of the Partner under this Agreement,
shall be irrevocable, shall survive and not be affected by the dissolution,
Bankruptcy, disability, or incapacity of the Partner, and shall extend to the
Partner’s successors and assigns. The Partner, in agreeing to adhere to and be
bound by the Partnership Agreement, acknowledges and agrees to the grant of a
power of attorney in favor of the General Partner in accordance with Section
10.2 of the Partnership Agreement. The General Partner is an express third-party
beneficiary of the terms of this Section 8.7. By way of clarification, the
powers of attorney granted to the General Partner in the Partnership Agreement
and this Agreement are intended to be ministerial in scope and limited solely to
those items permitted under the relevant grant of authority, and such powers of
attorney are not intended to be a general grant of power to independently
exercise discretionary judgment on behalf of the Partner, and such powers of
attorney shall not be used in any manner that would make the Partner liable for
the debts and obligations of the Partnership in contravention of the Partnership
Agreement or be contrary to the provisions of the Partnership Agreement or this
Agreement. The Partner shall be provided with prompt written notice and a copy
of any and all relevant documentation in the event of any exercise by the
General Partner of the power of attorney granted hereby or by the Partner under
the Partnership Agreement.

8.8    Immunity.
(a)    Each Party, to the maximum extent permitted by applicable Law, as to
itself and its assets, hereby irrevocably, unconditionally, knowingly and
intentionally waives any and all rights of immunity (sovereign or otherwise) and
agrees not to claim, or assert any immunity with respect to the matters covered
by this Agreement in any arbitration or other action with respect to this
Agreement, whether arising by statute or otherwise, that it may have or may
subsequently acquire, including rights under the doctrines of sovereign immunity
and act of state, immunity from legal process (including service of process or
notice, pre-judgment or pre-award attachment, attachment in aid of execution, or
otherwise), immunity from jurisdiction or judgment of any court, arbitrator, or
tribunal (including any objection or claim on the basis of inconvenient forum),
and immunity from enforcement or execution of any award or judgment or any other
remedy.




34

--------------------------------------------------------------------------------



(b)    Each Party hereby irrevocably, unconditionally, knowingly, and
intentionally:
(i)    agrees that the execution, delivery and performance by such Party of this
Agreement constitute private and commercial acts rather than public or
governmental acts; and
(ii)    consents in respect of the enforcement of any judgment against such
Party in any such proceedings in any jurisdiction and to the giving of any
relief or the issue of any process in connection with such proceedings
(including the making, enforcement, or execution of any such judgment or any
order arising out of any such judgment against or in respect of any property
whatsoever irrespective of its use or intended use).

8.9    Entire Agreement. This Agreement, together with the other Transaction
Documents, constitutes the entire understanding of the Parties with respect to
the subject matter hereof, and supersedes all prior statements or agreements,
whether oral or written, among the Parties with respect to such subject matter.

8.10    Most Favored Nations. If, at any time on or after the Effective Date,
the Partnership enters into any equity capital contribution agreement with any
Limited Partner pursuant to which such Limited Partner purchases or acquires, or
will be permitted to purchase or acquire, Class A Units from the Partnership in
respect of the Phase 1 Project (other than Additional Issuance Units) at a price
per Class A Unit that is less than the Class A Unit Issue Price, the Partnership
will provide the Partner with prompt written notice of its execution of such
equity capital contribution agreement, and the Partner shall have the right, by
delivery of written notice to the Partnership of such election within 30 days
after receipt of such notice from the Partnership, to elect to reduce the Class
A Unit Issue Price to an amount equal to the price per Class A Unit set forth in
the equity capital contribution agreement entered into between the Partnership
and such Limited Partner.

8.11    No Third Party Beneficiaries. Except as expressly set forth herein, the
provisions of this Agreement are intended solely to benefit the Parties and, to
the fullest extent permitted by applicable Law, shall not be construed as
conferring any benefit upon any other Person.

8.12    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute a single agreement. The exchange of copies of this
Agreement and of signature pages by electronic mail in “portable document
format” (“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, or by a combination of
such means, shall constitute effective execution and delivery of this Agreement
as to the parties hereto and may be used in lieu of an original Agreement for
all purposes. Signatures of the parties hereto transmitted by electronic
transmission shall be deemed to be original signatures for all purposes. Except
for cases of fraud or forgery, no Party shall raise the use of any electronic
signature or the use of electronic mail or other similar transmission method as
a means to deliver a signature to this Agreement or any amendment hereto as the
basis of a defense to the formation or enforceability of a contract, and each
Party forever waives any such defense.




35

--------------------------------------------------------------------------------





[Remainder of page intentionally left blank. Signature pages follow.]






36

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the Effective Date.
THE PARTNER:
 
 
DRIFTWOOD LP HOLDINGS LLC
 
 
 
 
By:
 
Name:
Meg A. Gentle
Title:
President and Chief Executive Officer



Signature Page to Equity Capital Contribution Agreement

--------------------------------------------------------------------------------





THE PARTNERSHIP:
 
 
DRIFTWOOD HOLDINGS LP
 
 
 
 
By:
 
Name:
R. Keith Teague
Title:
Chief Executive Officer



Signature Page to Equity Capital Contribution Agreement

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF PARTNERSHIP AGREEMENT
[See attached]


Exhibit A to Equity Capital Contribution Agreement

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF GENERAL PARTNER LLC AGREEMENT
[See attached]


Exhibit B to Equity Capital Contribution Agreement

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF LNG SALE AND PURCHASE AGREEMENT
[See attached]


Exhibit C to Equity Capital Contribution Agreement

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF LNG MARKETING AGREEMENT
[See attached]


Exhibit D to Equity Capital Contribution Agreement

--------------------------------------------------------------------------------






EXHIBIT E
FORM OF EXCESS LNG SPA
[See attached]


Exhibit E to Equity Capital Contribution Agreement

--------------------------------------------------------------------------------






EXHIBIT F
FORM OF TAX OPINION
[See attached]


Exhibit F to Equity Capital Contribution Agreement

--------------------------------------------------------------------------------






SCHEDULE 2.1(b)
ESTIMATED SCHEDULE OF REQUIRED CAPITAL CONTRIBUTIONS
Date
Required Capital Contribution
First Funding Date
30% of Capital Commitment
10 months after Phase 1 Project FID Date
10% of Capital Commitment
17 months after Phase 1 Project FID Date
20% of Capital Commitment
27 months after Phase 1 Project FID Date
20% of Capital Commitment
42 months after Phase 1 Project FID Date
20% of Capital Commitment



Schedule 0 to Equity Capital Contribution Agreement

--------------------------------------------------------------------------------






EXHIBIT I
FORM OF INITIAL LIMITED PARTNER LNG SPA
[See attached.]


Exhibit I to Equity Capital Contribution Agreement

--------------------------------------------------------------------------------




Final version




______________________________________________________________________________
LNG SALE AND PURCHASE AGREEMENT
by and between DRIFTWOOD LNG LLC
(Seller)
and
TELLURIAN TRADING UK LTD.
(Buyer)
dated as of [___________] [●], 2019
______________________________________________________________________________





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
 
 
 
 
1.
Definitions and Interpretation
1
 
1.1
Definitions
1
 
1.2
Interpretation
20
 
1.3
Replacement of Rates and Indices No Longer Available
21
2.
Approvals
22
 
2.1
Approvals
22
 
2.2
Change in Export Laws
22
3.
Subject Matter
22
 
3.1
Sale and Purchase of LNG
22
4.
Term
23
 
4.1
Term
23
 
4.2
Date of Substantial Completion
24
 
4.3
Date of Full Operations
24
 
4.4
Contract Year
25
5.
Quantities
25
 
5.1
ACQ
25
 
5.2
Adjusted Annual Contract Quantity
28
 
5.3
Seasonal Deliveries
28
 
5.4
Round-Up/Round-Down Quantities
28
 
5.5
Major Scheduled Maintenance
29
 
5.6
Seller’s Delivery Obligation
30
 
5.7
Buyer’s Purchase Obligation
31
 
5.8
Buyer’s Right to Suspend Deliveries
34
6.
Delivery Point, Title and Risk, Destination
34
 
6.1
Delivery Point
34
 
6.2
Title and Risk
35
 
6.3
Destination
35
7.
Transportation and Loading
35
 
7.1
Transportation by Buyer
35
 
7.2
Driftwood LNG Terminal
35
 
7.3
Compatibility of the Driftwood LNG Terminal with LNG Tankers
37
 
7.4
Buyer Inspection Rights in Respect of the Driftwood LNG Terminal
37
 
7.5
LNG Tankers
39
 
7.6
LNG Tanker Inspections; LNG Tanker Vetting Procedures; Right to Reject LNG
Tanker
42
 
7.7
Port Liability Agreement
43
 
7.8
Driftwood Marine Operations Manual
44



    i

--------------------------------------------------------------------------------





 
7.9
Loading of LNG Tankers
45
 
7.10
Notice of Readiness
46
 
7.11
Berthing Assignment
47
 
7.12
Berth Laytime
49
 
7.13
LNG Tanker Not Ready for LNG Loading; Excess Laytime
51
 
7.14
LNG Loadings at the Driftwood LNG Terminal
53
 
7.15
Cooperation
53
 
7.16
Cool-Down of LNG Tankers
53
 
7.17
Gas-Up of LNG Tankers
55
8.
Annual Delivery Program
56
 
8.1
Programming Information
57
 
8.2
Determination of Annual Delivery Program
58
 
8.3
Changes to Annual Delivery Program
60
 
8.4
Ninety Day Schedule
61
9.
Transfer Price; Uniform LNG SPAs
61
 
9.1
Provisional Transfer Price
61
 
9.2
Final Transfer Price
62
 
9.3
Uniform LNG SPAs
63
10.
Invoicing and Payment
63
 
10.1
Invoices
63
 
10.2
Payment
66
 
10.3
Disputed Invoice
67
 
10.4
Delay in Payment
67
 
10.5
Audit Rights
68
11.
Taxes
68
 
11.1
Responsibility
68
 
11.2
Seller Taxes
71
 
11.3
Buyer Taxes
69
 
11.4
Withholding Taxes
69
 
11.5
Transfer Taxes
70
 
11.6
Mitigation and Cooperation
70
 
11.7
Refunds
70
12.
Quality
71
 
12.1
Specification
71
 
12.2
Determining LNG Specifications
71
 
12.3
Off-Specification LNG
71
13.
Measurements and Tests
74
 
13.1
LNG Measurement and Tests
74
 
13.2
Parties to Supply Devices
74
 
13.3
Selection of Devices
74



    ii

--------------------------------------------------------------------------------





 
13.4
Tank Gauge Tables of LNG Tanker
74
 
13.5
Gauging and Measuring LNG Volumes Loaded
75
 
13.6
Samples for Quality Analysis
75
 
13.7
Quality Analysis
75
 
13.8
Operating Procedures
75
 
13.9
MMBtu Quantity Delivered
75
 
13.10
Verification of Accuracy and Correction for Error
75
 
13.11
Costs and Expenses
76
14.
Force Majeure
76
 
14.1
Force Majeure
76
 
14.2
Limitations on Force Majeure
78
 
14.3
Notification
79
 
14.4
Measures
80
 
14.5
No Extension of Term
80
 
14.6
Settlement of Industrial Disturbances
80
15.
Liabilities and Indemnification
80
 
15.1
General
80
 
15.2
Limitations on Liability
81
 
15.3
Buyer’s Credit; Credit Support
83
 
15.4
Third Party Liability
84
 
15.5
Seller’s Insurance
85
 
15.6
Buyer’s Insurance
85
16.
Safety
86
 
16.1
General
86
 
16.2
Third Parties
86
17.
Exchange of Information
86
18.
Confidentiality
86
 
18.1
Duty of Confidentiality
86
 
18.2
Permitted Disclosures
87
 
18.3
Confidential Information Remedy
89
 
18.4
Duration of Confidentiality
89
19.
Default and Termination
89
 
19.1
Right to Suspend Performance
89
 
19.2
Elective Termination
90
 
19.3
Rights Accrued Prior to Termination
92
 
19.4
Liability in Connection with Certain Termination Rights
92
 
19.5
Final Reconciliation
92
 
19.6
Survival
93
20.
Dispute Resolution and Governing Law
93
 
20.1
Dispute Resolution
93



    iii

--------------------------------------------------------------------------------





 
20.2
Expert Determination
96
 
20.3
Governing Law
97
 
20.4
Immunity
97
21.
Successors; Assignments
98
 
21.1
Successors
98
 
21.2
Assignment by Buyer
98
 
21.3
Assignment by Seller
99
 
21.4
Seller Financing
99
22.
Contract Language
101
23.
Miscellaneous
101
 
23.1
Disclaimer of Agency
101
 
23.2
Entire Agreement
101
 
23.3
Third Party Beneficiaries
101
 
23.4
Amendments and Waiver
102
 
23.5
Exclusion
102
 
23.6
Further Assurances
102
 
23.7
Severability
102
24.
Notices
102
 
24.1
Form of Notice
102
 
24.2
Electronic Transmission
103
25.
Trade Law Compliance
103
 
25.1
Trade Law Compliance
103
 
25.2
Compliance with Law
105
 
25.3
Commercial Activities
105
 
25.4
Records
105
 
25.5
Representation and Warranty
106
 
25.6
Buyer Indemnity
106
 
 
 
 
Exhibit A
Measurements
 



    iv

--------------------------------------------------------------------------------






LNG SALE AND PURCHASE AGREEMENT
THIS LNG SALE AND PURCHASE AGREEMENT (“Agreement”) is made and entered into as
of [____] 2019 (the “Effective Date”), by and between Driftwood LNG LLC, a
Delaware limited liability company whose principal place of business is located
at 1201 Louisiana St., Suite 3100, Houston, TX 77002, United States of America
(“Seller”), and Tellurian Trading UK Ltd., a corporation incorporated under the
laws of England and Wales whose principal place of business is located at 7
Clarges Street, London W1J 8AE (UK) (“Buyer”). Buyer and Seller are each
referred to herein as a “Party” and collectively as the “Parties”.
Recitals
(1)
Seller is developing a liquefied natural gas (“LNG”) liquefaction terminal on
the Calcasieu River, south of Lake Charles, Louisiana;

(2)
On or about the Effective Date, Buyer or Buyer’s Affiliate has entered into an
equity capital contribution agreement with Seller’s Affiliate, Driftwood
Holdings LP, a Delaware limited partnership (the “Partnership”);

(3)
Buyer desires to be engaged in the purchase of LNG at Seller’s liquefaction
terminal and transportation of such LNG to one or more Discharge Terminals; and

(4)
Seller and Buyer desire to execute this definitive agreement setting out the
Parties’ respective rights and obligations in relation to the sale and purchase
of LNG.


It is agreed:
1.
Definitions and Interpretation


1.1
Definitions

The words and expressions below shall, unless the context otherwise requires,
have the meanings respectively assigned to them:
AAA:
as defined in Section 20.1.2;

Acceptable Credit Rating:
two (2) Credit Ratings that are each equal to or better than the following: (i)
Baa3 by Moody’s Investors Service, Inc., (ii) BBB- by Standard & Poor’s Rating
Services, a division of McGraw-Hill Companies, (iii) BBB- by Fitch Ratings,
Inc., or (iv) any comparable Credit Ratings by any other nationally recognized
statistical rating organizations registered with the U.S. Securities and
Exchange Commission, including any successors to Moody’s Investors Service,
Inc., Standard & Poor’s Rating Services, or Fitch Ratings, Inc.;



    1

--------------------------------------------------------------------------------





Acceptable Guarantor:
an Affiliate of Assignee Buyer that has an Acceptable Credit Rating;

ACQ:
as defined in Section 5.1.1;

Actual Laytime:
as defined in Section 7.12.2;

Adjusted Annual Contract
Quantity or AACQ:
as defined in Section 5.2;

Adverse Weather Conditions:
weather or sea conditions actually experienced or reasonably forecasted at or
near the Driftwood LNG Terminal that are sufficiently severe: (i) to prevent an
LNG Tanker from proceeding to berth, or loading or departing from berth, in
accordance with one or more of the following: (a) regulations published by a
Governmental Authority; (b) an Approval; or (c) an order of a Pilot; (ii) to
cause an actual determination by the master of an LNG Tanker that it is unsafe
for such LNG Tanker to berth, load, or depart from berth; or (iii) to prevent or
severely limit the production of LNG at the Driftwood LNG Terminal;

Affiliate:
with respect to any Person, any other Person that, directly or indirectly
through one or more intermediaries controls, is controlled by or is under common
control with such Person; for purposes of this definition, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”) means the direct or indirect ownership of fifty percent (50%) or more of
the voting rights in a Person or the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise; for purposes of this Agreement, (i) Seller, the Partnership and all
Seller Affiliates that are wholly-owned by the Partnership shall be deemed not
to be Affiliates of Buyer, (ii) Buyer, its ultimate parent company, and all
Buyer Affiliates that are wholly-owned by the same ultimate parent company shall
be deemed not to be Affiliates of Seller, (iii) references to Affiliates of the
Partnership shall only include Affiliates that are subsidiaries of the
Partnership, and (iv) Tellurian Inc. and its wholly-owned Affiliates shall be
deemed not to be Affiliates



    2

--------------------------------------------------------------------------------





of the Partnership or its wholly-owned Affiliates, and vice versa;
Agreement:
this agreement, including the Exhibits hereto, as the same may be amended,
modified or replaced from time to time;

Allotted Laytime:
as defined in Section 7.12.1;

Allowed Laytime:
as defined in Section 7.13.2(a);

Annual Delivery Program or ADP:
as defined in Section 8.2.3;

Anti-Corruption Law:
any of the U.S. Foreign Corrupt Practices Act, the OECD convention on
anti-bribery, the U.K. Bribery Act of 2010, E.U. and E.U. member country
anti-bribery and corruption laws, and any other corruption or similar statute,
regulation, order or convention binding on the applicable Person, as each may be
amended from time to time, and including any implementing regulations
promulgated pursuant thereto;

Applicable Laws:
in relation to matters covered by this Agreement, all applicable laws, statutes,
rules, regulations, ordinances, codes, standards and rules of common law, and
judgments, decisions, interpretations, orders, directives, injunctions, writs,
decrees, stipulations, or awards of any applicable Governmental Authority or
duly authorized official, court or arbitrator thereof, in each case, now
existing or which may be enacted or issued after the Effective Date;

Approvals:
any and all permits (including work permits), franchises, authorizations,
approvals, grants, licenses, visas, waivers, exemptions, consents, permissions,
registrations, decrees, privileges, variances, validations, confirmations or
orders granted by or filed with any Governmental Authority, including the Export
Authorizations;

Assignee Buyer:
as defined in Section 15.3.2;

Bankruptcy Event:
with respect to any Person: (i) such Person’s suspension of payment of, or
request to any court for a moratorium on payment of, all or a substantial part



    3

--------------------------------------------------------------------------------





of such Person’s debts, (ii) such Person’s making of a general assignment,
compromise or any composition with or for the benefit of its creditors except to
the extent otherwise permitted by Section 21, (iii) any petition or filing under
the bankruptcy or other insolvency laws of any jurisdiction, or consent by
answer by such Person to the filing against it, seeking relief or reorganization
or arrangement (by way of voluntary arrangement, scheme of arrangement or
otherwise) or any other similar petition or filing in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iv) any order or filing
under the laws of any jurisdiction seeking the winding up, bankruptcy,
liquidation, dissolution, custodianship or administration of such Person or any
substantial part of such Person’s property, (v) any order under the bankruptcy
or insolvency laws of any jurisdiction: (a) constituting an order for relief
with respect to such Person; (b) approving a petition for relief or
reorganization or any other petition in bankruptcy or insolvency law with
respect to such Person; or (c) approving any petition filed in bankruptcy or
insolvency law against such Person, or (vi) the appointment of a liquidator,
receiver, administrative receiver, administrator, compulsory manager or other
similar officer in respect of such Person or any substantial part of such
Person’s property;
Btu:
the amount of heat equal to one thousand fifty-five decimal zero five six
(1,055.056) Joules;

Business Day:
any Day (other than Saturdays, Sundays and national holidays in the United
States of America) on which commercial banks are normally open to conduct
business in the United States of America;

Buyer:
as defined in the Preamble;

Buyer Taxes:
as defined in Section 11.3;

Cargo DoP Payment:
as defined in Section 5.6.2;

Cargo DoP Quantity:
as defined in Section 5.6.2;



    4

--------------------------------------------------------------------------------





Cargo Shortfall Payment:
as defined in Section 5.7.3;

Cargo Shortfall Quantity:
as defined in Section 5.7.2;

Claim:
all claims, demands, legal proceedings, or actions that may exist, arise, or be
threatened currently or in the future at any time following the Effective Date,
whether or not of a type contemplated by any Party, and whether based on
federal, state, local, statutory or common law or any other Applicable Law;

Class A Additional Issuance Notice:
any notice pursuant to the Partnership Agreement requesting funding in respect
of the construction of the Phase 1 Project or related Partnership expenses or
for general Partnership matters other than the construction of the Phase 2
Project or Phase 3 Project and related Partnership expenses;

Class A Units:
interests in the Partnership denoted as “Class A Units” under the Partnership
Agreement;

Composite ADP:
as defined in Section 8.2.4;

Composite Ninety Day Schedule:
as defined in Section 8.4.2;

Confidential Information:
as defined in Section 18.1;

Connecting Pipeline:
HGAP, the Driftwood Pipeline and any pipeline as may be directly interconnected
to the Driftwood LNG Terminal;

Contract Year:
as defined in Section 4.4;

Credit Rating:
a credit rating in respect of the senior, unsecured, long-term debt (not
supported by third-party credit enhancement) of a Person;

Date of Full Operations:
as defined in Section 4.3.1;

Date of Substantial Completion:
as defined in Section 4.2.1;

Day:
a period of twenty-four (24) consecutive hours starting at 00:00 hours local
time in Calcasieu Parish, Louisiana;

De-Bottlenecking:
“de-bottlenecking” enhancements or modifications in respect of a Phase Project
(including a Plant) with the



    5

--------------------------------------------------------------------------------





intention of enhancing the overall production capacity of the Driftwood LNG
Terminal relative to the Tested Capacity of the Driftwood LNG Terminal prior to
the implementation of such enhancements or modifications; provided, however,
that De-Bottlenecking shall not include (a) any construction within the scope of
an EPC Contract, or (b) any ordinary course maintenance or general upkeep
designed to maintain or re-establish the previously-established Tested Capacity
of the Driftwood LNG Terminal;
De-Bottlenecking Contributions:
as defined in the Partnership Agreement;

De-Bottlenecking Total Quantity:
the total quantity of LNG (in MMBtu) available for scheduling by LNG buyers in
connection with a De-Bottlenecking project, which shall be calculated as (a)
prior to determining the Tested Capacity of the Driftwood LNG Terminal following
the completion of such De-Bottlenecking project, Seller’s good faith estimate of
such quantity, and (b) at all times following such Tested Capacity
determination, the difference between such Tested Capacity determination and the
Tested Capacity of the Driftwood LNG Terminal prior to the completion of such
De-Bottlenecking project;

Delivery Point:
as defined in Section 6.1;

Delivery Window:
a twenty-four (24) hour period starting at 6:00 a.m. Central Time on a specified
Day and ending twenty-four (24) consecutive hours thereafter that is allocated
to Buyer under the ADP or Ninety Day Schedule, as applicable;

Demurrage Event:
as defined in Section 7.12.3;

Demurrage Rate:
as defined in Section 7.12.3;

Direct Agreement:
as defined in Section 21.4.2;

Discharge Terminal:
with respect to each cargo of LNG taken or scheduled to be taken by Buyer
pursuant to this Agreement, the facilities intended by Buyer to be utilized for
the unloading, reception, discharge, storage, treatment (if necessary), and
regasification of the LNG and the processing and send-out of Gas or regasified
LNG,



    6

--------------------------------------------------------------------------------





and other relevant infrastructure, including marine facilities (such as
breakwaters and tugs) for the safe passage to berth of LNG Tankers, terminal
facilities for the berthing and discharging of LNG Tankers, LNG storage tanks
and the regasification plant;
Dispute:
any dispute or difference of whatsoever nature arising under, out of, in
connection with or in relation (in any manner whatsoever) to this Agreement or
the subject matter of this Agreement, including (a) any dispute or difference
concerning the initial or continuing existence of this Agreement or any
provision of it, or as to whether this Agreement or any provision of it is
invalid, illegal or unenforceable (whether initially or otherwise); or (b) any
dispute or claim which is ancillary or connected, in each case in any manner
whatsoever, to the foregoing;

Driftwood LNG Terminal:
the facilities that Seller intends to construct, own and operate (or have
operated on its behalf) in Calcasieu Parish, Louisiana, on the Calcasieu River,
including the Gas pretreatment and processing facilities, liquefaction facility,
storage tanks, utilities, terminal facilities, and associated port and marine
facilities, and all other related facilities both inside and outside the LNG
plant, inclusive of all Plants;

Driftwood Marine Operations Manual:
as defined in Section 7.8;

Driftwood Pipeline:
that certain Gas pipeline that Driftwood LNG Pipeline LLC intends to construct,
own and operate (or have operated on its behalf), and which will interconnect
the Driftwood LNG Terminal with other Gas pipelines in Louisiana;

Driftwood Project:
the Phase 1 Project, Phase 2 Project and Phase 3 Project, collectively;

Effective Date:
as defined in the Preamble;

Electronic Transmission:
any form of communication, not directly involving the physical transmission of
paper, that creates a record that may be retained, retrieved and reviewed by a
recipient thereof, and that may be directly reproduced in paper form by such a
recipient through an automated process;



    7

--------------------------------------------------------------------------------





EPC Contract:
each of the Phase 1 EPC Contract, Phase 2 EPC Contract, Phase 3 EPC Contract and
Phase 4 EPC Contract;

ETA:
with respect to an LNG Tanker, the estimated time of arrival of such LNG Tanker
at the PBS;

Excess Boil-Off Event:
as defined in Section 7.12.4;

Excess LNG SPA:
that certain Excess LNG Sale and Purchase Agreement, dated on or before the
Effective Date, between the Parties;

Excluded Terms:
as defined in Section 9.3;

Expert:
a Person agreed upon or appointed in accordance with Section 20.2.1;

Export Authorizations:
as defined in Section 2.1;

Export Control and Sanctions Laws:
export control and sanctions laws and regulations of the United States of
America, including the Export Administration Regulations, 15 C.F.R. Parts 730 et
seq., and economic sanctions administered by the U.S. Department of the
Treasury, Office of Foreign Assets Control (OFAC), 31 C.F.R. Part 500 et seq.;

Estimated Monthly LNG Margin:
as defined in Section 9.1;

Facilities Charge:
as defined in Section 9.1;

Final Contract Year:
as defined in Section 4.4(b);

Final Coverage Amount:
as defined in Section 9.2;

Final Debt Service Costs:
as defined in Section 9.2;

Final Invoice:
as defined in Section 10.1.8(b);

Final Net Gas Costs:
as defined in Section 9.2;

Final Transfer Price:
as defined in Section 9.2;

First Contract Year:
as defined in Section 4.4(a);

Force Majeure:
as defined in Section 14.1;



    8

--------------------------------------------------------------------------------





FTA Export Authorization:
an order from the Office of Fossil Energy of the U.S. Department of Energy
granting to Seller or any other Person acting as agent on behalf of Seller the
authorization to export LNG delivered pursuant to this Agreement by vessel from
the Driftwood LNG Terminal to countries that have entered into a free trade
agreement with the United States of America requiring the national treatment for
trade in natural gas for a specific term, as the same may be supplemented,
amended, modified, changed, superseded or replaced from time to time;

Full Operations:
as defined in Section 4.3.2;

Gas:
any hydrocarbon or mixture of hydrocarbons consisting predominantly of methane
that is in a gaseous state;

General Partner:
Driftwood GP Holdings LLC, a Delaware limited liability company, in its capacity
as the general partner of the Partnership, or any successor thereto;

General Partner LLC Agreement:
that certain Second Amended and Restated Limited Liability Company Agreement of
the General Partner dated on or about the Effective Date, as the same may be
amended or restated from time to time;

Governmental Authority:
any national, regional, state, or local government, or any subdivision, agency,
commission or authority thereof (including any maritime authorities, port
authority or any quasi-governmental agency), having jurisdiction over a Party
(or any Affiliate or direct or indirect owner thereof), a Connecting Pipeline,
Gas in a Connecting Pipeline or the Driftwood LNG Terminal, the Driftwood LNG
Terminal, LNG in the Driftwood LNG Terminal, an LNG Tanker, LNG or Gas in an LNG
Tanker, a Transporter, the last disembarkation port of an LNG Tanker, a
Discharge Terminal, or any Gas pipeline which interconnects with a Connecting
Pipeline and which transports Gas to or from a Connecting Pipeline, as the case
may be, and acting within its legal authority;

Gross Heating Value:
the quantity of heat expressed in Btu produced by the complete combustion in air
of one (1) cubic foot of anhydrous gas, at a temperature of sixty (60) degrees



    9

--------------------------------------------------------------------------------





Fahrenheit and at an absolute pressure of fourteen decimal six nine six (14.696)
pounds per square inch, with the air at the same temperature and pressure as the
gas, after cooling the products of the combustion to the initial temperature of
the gas and air, and after condensation of the water formed by combustion;
Guarantor:
any Acceptable Guarantor executing a Guaranty for delivery to Seller hereunder
to the extent required hereunder;

Guaranty:
an irrevocable payment guaranty, in a form reasonably acceptable to Seller,
which is executed by a Guarantor in favor of Seller;

HGAP:
that certain Gas pipeline that Haynesville Global Access Pipeline LLC intends to
construct, own and operate (or have operated on its behalf);

HH:
as defined in Section 9.1;

ICC:
as defined in Section 20.2.1;

Indemnified Party:
as defined in Section 15.4(a);

Indemnifying Party:
as defined in Section 15.4(a);

International LNG Terminal Standards:
to the extent not inconsistent with the express requirements of this Agreement,
the international standards and practices applicable to the design,
construction, equipment, operation or maintenance of LNG liquefaction terminals,
established by the following (such standards to apply in the following order of
priority): (i) a Governmental Authority having jurisdiction over the Driftwood
LNG Terminal, Seller, or Seller’s operator; (ii) the Society of International
Gas Tanker and Terminal Operators (to the extent applicable); (iii) the Oil
Companies International Marine Forum (OCIMF) (to the extent applicable) and (iv)
any other internationally recognized non-governmental agency or organization
with whose standards and practices it is customary for Reasonable and Prudent
Operators of LNG liquefaction terminals, to comply, provided, however, that in
the event of a conflict between any of the



    10

--------------------------------------------------------------------------------





priorities noted above, the priority with the lowest roman numeral noted above
shall prevail;
International LNG Vessel Standards:
the standards and practices from time to time in force applicable to the
ownership, design, equipment, operation or maintenance of LNG vessels
established by: (i) a Governmental Authority having jurisdiction over the LNG
vessel in the Loading Port; (ii) the International Maritime Organization (IMO);
(iii) the classification society of the LNG vessel, provided such classification
society is a member of the International Association of Classification Societies
Ltd. (IACS); (iv) the Oil Companies International Marine Forum (OCIMF); (v) the
Society of International Gas Tanker and Terminal Operators (SIGTTO); and (vi)
any other internationally recognized agency or non-governmental organization
with whose standards and practices it is customary for Reasonable and Prudent
Operators of LNG vessels similar to those applicable to this Agreement, to
comply, provided, however, that in the event of a conflict between any of the
priorities noted above, the priority with the lowest roman numeral noted above
shall prevail;

International Standards:
(i) with respect to Buyer, the International LNG Vessel Standards; (ii) with
respect to Seller, the International LNG Terminal Standards;

In-Transit Final Notice:
as defined in Section 7.9.3(d);

In-Transit First Notice:
as defined in Section 7.9.2;

In-Transit Fourth Notice:
as defined in Section 7.9.3(c);

In-Transit Second Notice:
as defined in Section 7.9.3(a);

In-Transit Third Notice:
as defined in Section 7.9.3(b);

Lender:
any Person, other than a shareholder of either Party, duly authorized in its
principal place of business to lend monies, to finance or to provide financial
support in any form in respect of the Driftwood LNG Terminal or any other
facilities under development by Seller or its Affiliates, including any
commercial bank, export credit agency, funding agency, bondholder,



    11

--------------------------------------------------------------------------------





institutional investor, insurance company, underwriter, or similar institution
in relation to the provision of finance or financial support;
Lenders’ Agent:
as defined in Section 21.4.1;

LIBOR:
the rate per annum equal to the London Interbank Offer Rate as administered by
ICE Benchmark Administration Limited (or any Person which takes over the
administration of that rate) for three (3) month deposits in USD as published at
or about 11:00 a.m. London time on any London Banking Day;

Limited Partner:
each Person identified as a “Limited Partner” on Schedule 1 of the Partnership
Agreement and any other Person admitted to the Partnership as a Limited Partner
in accordance with the terms of the Partnership Agreement, in each case, to the
extent such Person holds units in the Partnership;

LNG:
Gas in a liquid state at or below its point of boiling and at or near
atmospheric pressure;

LNG Marketing Agreement:
that certain LNG marketing agreement, dated on or before the Effective Date,
entered into by the Parties;

LNG Tanker(s):
an ocean-going vessel suitable for transporting LNG which complies with the
requirements of this Agreement and which Buyer uses or causes to be used, or
intends to use or to be used, in connection with this Agreement;

Loading Port:
the port where the Driftwood LNG Terminal is located, or the port at an
alternate supply source pursuant to Section 3.1.2;

London Banking Day:
any Day (other than Saturdays, Sundays and national holidays in London, England)
on which banks are normally open to conduct business in London, England;

Loss:
any and all losses, liabilities, damages, costs, judgments, settlements and
expenses (whether or not resulting from Claims by Third Parties), including
interest and penalties with respect thereto and



    12

--------------------------------------------------------------------------------





reasonable attorneys’ and accountants’ fees and expenses;
Made Available Quantity:
as defined in Section 9.2;

Major Scheduled Maintenance Quantity:
as defined in Section 5.5;

Measurement Dispute:
as defined in Section 20.2.1;

Mitigation Sale:
as defined in Section 5.7.5;

Mitigation Sale Payment:
as defined in Section 5.7.6;

MMBtu:
one million (1,000,000) Btus;

Month:
each period of time which starts at 00:00 local time in Lake Charles, Louisiana,
on the first Day of each calendar month and ends at 24:00 local time in Lake
Charles, Louisiana, on the last Day of the same calendar month;

Month M:
as defined in Section 9.1;

MTPA:
million tonnes per annum;

Ninety Day Schedule:
as defined in Section 8.4.1;

Non-FTA Export Authorization:
an order from the Office of Fossil Energy of the U.S. Department of Energy
granting to Seller or any other Person acting as agent on behalf of Seller the
authorization to export LNG delivered pursuant to this Agreement by vessel from
the Driftwood LNG Terminal to countries that have not entered into a free trade
agreement with the United States of America requiring the national treatment for
trade in natural gas, which currently has or in the future develops the capacity
to import LNG, and with which trade is not prohibited by United States of
America law or policy, for a specific term, as the same may be supplemented,
amended, modified, changed, superseded or replaced from time to time;

Notice of Readiness or NOR:
the notice of readiness issued by the master of an LNG Tanker or its agent in
accordance with Section 7.10.1;

Off-Spec LNG:
as defined in Section 12.3.1;



    13

--------------------------------------------------------------------------------





Operational Tolerance:
as defined in Section 5.6.3;

Opex Costs:
as defined in Section 9.1;

Opex Costs Carryover:
as defined in Section 9.1;

Original Buyer:
Tellurian Trading UK Ltd., and not any successor or assign thereof;

Other LNG SPA:
as defined in Section 9.3;

P&I Club:
a Protection and Indemnity Club that is a member of the International Group of
P&I Clubs;

P&I Insurance:
as defined in Section 15.6(b);

Partnership:
as defined in the Recitals;

Partnership Agreement:
that certain First Amended and Restated Limited Partnership Agreement of the
Partnership;

Partnership Buyer:
each Person that is a party to a long-term LNG sale and purchase agreement with
Seller;

Party:
Buyer or Seller, and Parties means both Buyer and Seller;

Payment Business Day:
each Day that is a Business Day on which commercial banks are normally open to
conduct business in London, England);

Payor:
as defined in Section 11.4;

PBS:
the customary Pilot boarding station at the Loading Port where the Pilot boards
the LNG Tanker, as determined by the applicable Governmental Authority or other
entity with authority to regulate transit and berthing of vessels at the Loading
Port;

Person:
any individual, corporation, partnership, limited liability company, trust,
unincorporated organization or other legal entity, including any Governmental
Authority;

Phase 1 EPC Contract:
that certain Lump Sum Turnkey Agreement for the Engineering, Procurement and
Construction of the Driftwood LNG Phase 1 Liquefaction Facility,



    14

--------------------------------------------------------------------------------





between Driftwood LNG LLC and Bechtel Oil, Gas and Chemicals, Inc., dated
November 10, 2017;
Phase 1 FID:
a positive final investment decision by the General Partner on behalf of the
Partnership in respect of the Phase 1 Project, as declared by the General
Partner in accordance with the General Partner LLC Agreement, provided that
Phase 1 FID may be qualified with respect to certain Pipelines and related
infrastructure that will ultimately be part of the Phase 1 Project (including
the Pipelines and related infrastructure described in clause (c) of the
definition of Phase 1 Project below) as being subject to relevant regulatory,
permitting, right of way, procurement, or similar requirements;

Phase 1 Plants:
each of Plant 1, Plant 2 and Plant 3;

Phase 1 Project:
collectively, Plant 1, Plant 2, Plant 3, associated facilities and associated
Project Pipelines and Production Facilities, which shall include (a) Plant 1,
Plant 2 and Plant 3 and the related infrastructure for production of sixteen
decimal five six (16.56) MTPA of LNG, (b) the Driftwood Pipeline and related
infrastructure, and (c) the Permian Global Access Pipeline and related
infrastructure – PGAP (approx. two (2) Bcf/d capacity) or for the latter, any
other equivalent asset allowing the Partnership and its Affiliates to access
competitive Gas prices in the Permian Basin;

Phase 2 EPC Contract:
that certain Lump Sum Turnkey Agreement for the Engineering, Procurement and
Construction of the Driftwood LNG Phase 2 Liquefaction Facility, between
Driftwood LNG LLC and Bechtel Oil, Gas and Chemicals, Inc., dated November 10,
2017;

Phase 2 Project:
collectively, Plant 4, associated facilities and associated Project Pipelines
and Production Facilities, for production of five decimal five two (5.52) MTPA
of LNG once Plant 4 achieves Full Operations;

Phase 2 Project FID Date:
as defined in the Partnership Agreement;

Phase 3 EPC Contract:
that certain Lump Sum Turnkey Agreement for the Engineering, Procurement and
Construction of the



    15

--------------------------------------------------------------------------------





Driftwood LNG Phase 3 Liquefaction Facility, between Driftwood LNG LLC and
Bechtel Oil, Gas and Chemicals, Inc., dated November 10, 2017;
Phase 3 Project:
collectively, Plant 5, associated facilities and associated Project Pipelines
and Production Facilities, for production of five decimal five two (5.52) MTPA
of LNG once Plant 5 achieves Full Operations;

Phase 3 Project FID Date:
as defined in the Partnership Agreement;

Phase 4 EPC Contract:
that certain Lump Sum Turnkey Agreement for the Engineering, Procurement and
Construction of the Driftwood LNG Phase 4 Liquefaction Facility, between
Driftwood LNG LLC and Bechtel Oil, Gas and Chemicals, Inc., dated November 10,
2017;

Phase Project:
the Phase 1 Project, Phase 2 Project or Phase 3 Project;

Pilot:
any Person engaged by Transporter to come on board the LNG Tanker to assist the
master in pilotage, maneuvering, berthing and unberthing of such LNG Tanker;

Plant:
each of Plant 1, Plant 2, Plant 3, Plant 4 and Plant 5;

Plant 1:
the LNG production plant to be constructed at the Driftwood LNG Terminal
pursuant to the Phase 1 EPC Contract that is described thereunder as “LNG Plant
1”;

Plant 2:
the LNG production plant to be constructed at the Driftwood LNG Terminal
pursuant to the Phase 1 EPC Contract that is described thereunder as “LNG Plant
2”;

Plant 3:
the LNG production plant to be constructed at the Driftwood LNG Terminal
pursuant to the Phase 2 EPC Contract;

Plant 4:
the LNG production plant to be constructed at the Driftwood LNG Terminal
pursuant to the Phase 3 EPC Contract;

Plant 5:
the LNG production plant to be constructed at the Driftwood LNG Terminal
pursuant to the Phase 4 EPC Contract;



    16

--------------------------------------------------------------------------------





Port Charges:
all charges of whatsoever nature (including rates, tolls, dues, fees, and
imposts of every description) in respect of an LNG Tanker entering or leaving
the Loading Port or loading LNG, including wharfage fees, in-and-out fees,
franchise fees, line handling charges, and charges imposed by tugs, the U.S.
Coast Guard, a port authority, a harbor master, a Pilot, and any other
authorized Person assisting an LNG Tanker to enter or leave the Loading Port,
and further including port use fees, throughput fees and similar fees payable by
users of the Loading Port (or by Seller or its operator on behalf of such
users);

Port Liability Agreement:
an agreement for use of the port and marine facilities located at the Loading
Port, to be entered into as described in Section 7.7.1;

Preliminary AACQ:
as defined in Section 5.4.1;

Production Facilities:
Gas production, storage, processing, gathering, and midstream facilities,
including acreage, wellbores, mineral interests, gas reserves, and related wells
and leaseholds, and other similar hydrocarbon facilities acquired or to be
acquired from time to time by the Partnership and its Affiliates;

Project Pipelines:
Gas pipelines to be constructed or acquired from time to time by the Partnership
and its Affiliates;

Provisional Coverage Amount:
as defined in Section 9.1;

Provisional Debt Service Costs:
as defined in Section 9.1;

Provisional Invoice:
as defined in Section 10.1.8(a);

Provisional Net Gas Costs:
as defined in Section 9.1;

Provisional Transfer Price:
as defined in Section 9.1;

Reasonable and Prudent Operator:
a Person seeking in good faith to perform its contractual obligations, and in so
doing, and in the general conduct of its undertaking, exercising that degree of
skill, diligence, prudence and foresight which would reasonably and ordinarily
be expected from a skilled and experienced operator, complying with all
applicable International Standards and



    17

--------------------------------------------------------------------------------





practices and regulations and approvals of Governmental Authorities, engaged in
the same type of undertaking under the same or similar circumstances and
conditions;
Required Modification:
as defined in Section 7.3.2;

Round-Down Quantity:
as defined in Section 5.4.3;

Round-Up Quantity:
as defined in Section 5.4.2;

SCF:
for Gas, the quantity of anhydrous Gas that occupies one (1) cubic foot of space
at a temperature of sixty (60) degrees Fahrenheit and a pressure of fourteen
decimal six nine six (14.696) pounds per square inch absolute;

Scheduled Cargo Quantity:
the quantity of LNG (in MMBtus) identified in the ADP or Ninety Day Schedule to
be loaded onto an LNG Tanker in a Delivery Window in accordance with Section 8;

Seller:
as defined in the Preamble;

Seller Aggregate Liability:
as defined in Section 15.2.6(b);

Seller Liability Cap:
as defined in Section 15.2.6(c);

Seller Taxes:
as defined in Section 11.2;

SI:
the International System of Units;

SIRE:
Ship Inspection Report Exchange;

SIRE Accredited Inspector:
an inspector qualified by the OCIMF to inspect an LNG Tanker for the purpose of
generating an inspection report for inclusion in OCIMF’s Ship Inspection Report
Program;

Specifications:
as defined in Section 12.1;

Stub Quantity:
as defined in Section 5.4.1;

Substantial Completion:
as defined in Section 4.2.2;

Suspension Fee:
as defined in Section 5.8.2;



    18

--------------------------------------------------------------------------------





Taxes:
all taxes, levies, duties, charges, withholdings and all other assessments (but
excluding Port Charges), which may now or hereafter be enacted, levied or
imposed, directly or indirectly, by a Governmental Authority, including income,
value added, goods and services, sales and use, gross receipts, license,
payroll, environmental, profits, severance, premium, franchise, property, ad
valorem, excise, capital stock, import, stamp, transfer, withholding,
employment, occupation, generation, privilege, utility, regulatory, energy,
consumption, lease, filing, recording and activity taxes, levies, duties, fees,
charges, and imposts and any sum charged by reference to energy value and/or
carbon content (regardless of whether the quantum of the charge is calculated by
reference to energy value and/or carbon content or by reference to sums payable
under this Agreement or otherwise), together with any and all penalties,
interest and additions thereto;

Tellurian Partnership Buyer:
Driftwood LP Holdings LLC, if a Partnership Buyer, or its Affiliate that is a
Partnership Buyer;

Term:
as defined in Section 4.1.1;

Termination Event:
as defined in Section 19.2.1;

Tested Capacity:
a quantity, in MMBtu, determined in accordance with the Partnership Agreement;

Third Party:
a Person other than a Party;

Third Party Claim:
as defined in Section 15.4(a);

Tranche:
as defined in Section 5.3;

Transfer Price Ceiling:
an amount (in USD per MMBtu) equal to one hundred fifteen percent (115%) of HH,
plus USD three decimal zero zero (US$3.00);

Transfer Taxes:
as defined in Section 11.5;

Transporter:
any Person who contracts with Buyer (or any Person taking delivery, at the
Driftwood LNG Terminal, of LNG sold to Buyer hereunder), for purposes of
providing or operating any of the LNG Tankers; and



    19

--------------------------------------------------------------------------------





USD or US$:
the lawful currency from time to time of the United States of America.


1.2
Interpretation

For purposes of this Agreement:
1.2.1
The titles, headings, and numbering in this Agreement are included for
convenience only and will have no effect on the construction or interpretation
of this Agreement.

1.2.2
References in this Agreement to Sections and Exhibits are to those of this
Agreement unless otherwise indicated. References to this Agreement and to
agreements and contractual instruments will be deemed to include all exhibits,
schedules, appendices, annexes, and other attachments thereto and all subsequent
amendments and other modifications to such instruments, to the extent such
amendments and other modifications are not prohibited by the terms of this
Agreement.

1.2.3
The word “include” or “including” will be deemed to be followed by “without
limitation.” The term “will” has the same meaning as “shall,” and thus imposes
an obligation.

1.2.4
Whenever the context so requires, the singular includes the plural and the
plural includes the singular, and the gender of any pronoun includes the other
gender.

1.2.5
Unless otherwise indicated, references to any statute, regulation or other law
will be deemed to refer to such statute, regulation or other law as amended or
any successor law.

1.2.6
Unless otherwise indicated, references to a Person shall include such Person’s
successors and permitted assigns.

1.2.7
Unless otherwise indicated, any reference to a time of Day shall be to Central
Time in the United States of America.

1.2.8
Approximate conversions of any unit of measurement contained in parenthesis
following the primary unit of measurement included in Sections 1 through 25 of
this Agreement are inserted as a matter of operational convenience only to show
the approximate equivalent in such different measurement. The obligations of the
Parties under Sections 1 through 25 of this Agreement will be undertaken in
respect of the primary unit of measurement and not in respect of any such
approximate conversion.



    20

--------------------------------------------------------------------------------






1.3
Replacement of Rates and Indices No Longer Available

1.3.1
If (a) a publication that contains a rate or index used in this Agreement ceases
to be published for any reason or (b) such a rate or index ceases to exist, is
materially modified, or no longer is used as a liquid trading point for Gas (as
applicable), so as systematically to change its economic result, or is
disaggregated, displaced or abandoned, for any reason, the Parties shall
promptly discuss, with the aim of jointly selecting a rate or index or rates or
indices to be used in place of such rates and indices that maintains the intent
and economic effect of those original rates or indices.

1.3.2
If the Parties fail to agree on a replacement rate or index within thirty (30)
Days, the Parties may submit such issue to an Expert pursuant to Section 20.2,
as amended by the provisions of this Section 1.3.2. Any Expert selected shall be
instructed to select the published rate or index, or a combination of published
rates or indices, with adjustments as necessary or appropriate, that most nearly
preserves the intent and economic result of the original rates or indices. If
the Parties are not able to agree upon an Expert within ten (10) Days after the
receipt of the notice of request for expert determination, either Party may
elect to refer the determination of the replacement rate or index for
arbitration in accordance with Section 20.1.

1.3.3
If any rate used in this Agreement is not published for a particular date, but
the publication containing such rate continues to be published and the rate
itself continues to exist, the Parties shall use the published rate in effect
for the date such rate was most recently published prior to the particular date,
unless otherwise provided in this Agreement.

1.3.4
If any index used in this Agreement is not published for a particular date, but
the publication containing such index continues to be published and the index
itself continues to exist, the Parties shall use the published rate in effect
for the date such rate was most recently published prior to the particular date,
unless otherwise provided in this Agreement. If the index is subsequently
published for the particular date, such published index will be substituted for
the previously-used index and any calculations involving such index will be
recalculated and the Parties will take any necessary actions based upon these
revised calculations, including adjustments of amounts previously invoiced or
paid.

1.3.5
If an incorrect value is published for any rate or index used in this Agreement
and such error is corrected and published within ninety (90) Days of the date of
the publication of such incorrect rate or index, such corrected rate or index
will be substituted for the incorrect rate or index and any calculations
involving such rate or index will be recalculated and the Parties will take any
necessary actions based upon these revised calculations, including adjustments
of amounts previously invoiced or paid.



    21

--------------------------------------------------------------------------------






2.
Approvals


2.1
Approvals

Seller shall at all times obtain and maintain, or cause to be obtained and
maintained, in force the FTA Export Authorization(s) and Non-FTA Export
Authorization(s) required to permit the export of all quantities of LNG to be
made available hereunder (each of the foregoing FTA Export Authorization(s) and
Non-FTA Export Authorization(s), an “Export Authorization”), in each case except
as may be excused by Force Majeure. Each Party shall use reasonable efforts to
obtain and maintain in force, or cause to be obtained and maintained in force,
the other Approvals (other than the Export Authorizations) that are required for
its own performance of this Agreement, and shall cooperate fully with each other
whenever necessary for this purpose.

2.2
Change in Export Laws

If the laws of the United States of America do not require maintenance of or
compliance with one or more Export Authorization(s) to export LNG from the
United States of America to a Discharge Terminal, then in respect of such
Discharge Terminal, for so long as the laws of the United States of America do
not require such maintenance or compliance, the Parties agree that this
Agreement shall be read and construed to omit those provisions of this Agreement
relating to such affected Export Authorization(s) and neither Party shall have
any rights or obligations (including obligations to maintain such affected
Export Authorization(s) and claims of Force Majeure) in respect of any such
Export Authorization(s).

3.
Subject Matter


3.1
Sale and Purchase of LNG

3.1.1
Seller shall sell and make available for delivery, or compensate Buyer if not
made available for delivery, LNG in cargoes at the Delivery Point, and Buyer
shall take and pay for, or compensate Seller if not taken, such LNG, in the
quantities and at the prices set forth in and otherwise in accordance with and
subject to the provisions of this Agreement.

3.1.2
Seller intends to load cargoes from the Driftwood LNG Terminal, but, upon not
less than sixty (60) Days’ prior written notice and subject to the prior written
consent of Buyer (such consent not to be unreasonably withheld or delayed),
Seller may deliver cargoes to Buyer from any alternate source; provided, that:

(a)
LNG from such alternate source shall, when made available by Seller to Buyer,
comply with the Specifications;



    22

--------------------------------------------------------------------------------





(b)
LNG from such alternate source shall comply with the specifications in Buyer’s
relevant LNG sales contractual obligation(s) in the reasonable determination of
Buyer;

(c)
Seller has agreed to reimburse Buyer an amount equal to Buyer’s reasonable
estimate of the increased costs that would be incurred as a result of the
delivery of LNG at such alternate source;

(d)
the delivery of LNG at an alternate source is necessitated by operational
conditions affecting the Driftwood LNG Terminal that have reduced the capability
of the Driftwood LNG Terminal to produce or load LNG;

(e)
the receipt of LNG at an alternate source will not affect the ability of LNG
Tankers to perform such cargo receipts and deliveries and other cargo receipts
and deliveries in a timely fashion and in accordance with Buyer’s contractual
obligations, in the reasonable determination of Buyer;

(f)
the facilities at the alternate source are compatible with LNG Tankers and
acceptable in the reasonable determination of Buyer;

(g)
any other condition reasonably imposed by Buyer has been satisfied by Seller to
Buyer’s reasonable satisfaction; and

(h)
the alternate source and the voyage thereto do not present added risks or
dangers to any LNG Tanker or personnel of Buyer or any Affiliate of Buyer in the
reasonable determination of Buyer.


4.
Term


4.1
Term

4.1.1
Term. This Agreement shall enter into force and effect on the Effective Date and
shall continue in force and effect until the thirtieth (30th) anniversary of the
Date of Full Operations of the first Phase 1 Plant to achieve Full Operations,
unless extended pursuant to Section 4.1.2 (the “Term”).

4.1.2
Extension of Term.

(a)
At any time not later than the date that is three (3) years prior to the
then-current expiration date of this Agreement, Buyer may give notice to Seller
electing to extend the then-current Term by an additional ten (10) years beyond
the then-current Term, provided that:

(i)
the sum of the ACQ hereunder and the annual contract quantities of all other
Partnership Buyers during the entire



    23

--------------------------------------------------------------------------------





extension period is equal to or greater than two hundred eighty-seven million
nine hundred seventy-eight thousand four hundred (287,978,400) MMBtu; and
(ii)
Seller is able, by the exercise of reasonable efforts, to maintain in effect all
Approvals necessary for the continued operation of the Driftwood LNG Terminal
during the entire extension period.

(b)
Buyer may exercise its extension right pursuant to Section 4.1.2(a) up to four
(4) times, for an aggregate extension of up to forty (40) years in ten (10)-year
increments.

(c)
The terms and conditions of this Agreement during any extension period pursuant
to this Section 4.1.2 shall be the same as those prior to such extension period.


4.2
Date of Substantial Completion

4.2.1
The Day Buyer is notified by Seller as the day on which a Plant achieves
Substantial Completion shall be the “Date of Substantial Completion” for such
Plant.

4.2.2
For all purposes of this Agreement, “Substantial Completion” of a Plant shall
mean “Substantial Completion” of the “Project” that includes such Plant, in
accordance with the EPC Contract pursuant to which such Plant is to be
constructed (where “Project” and “Substantial Completion” are defined according
to such EPC Contract). Seller shall provide prompt written notice to Buyer in
the event that the terms of any EPC Contract are amended in a manner that alters
the manner in which the Date of Substantial Completion of Plant 1, Plant 2 or
Plant 3 is determined under such EPC Contract.


4.3
Date of Full Operations

4.3.1
The Day occurring three hundred and sixty-five (365) Days after the Date of
Substantial Completion of a Plant, or any earlier date during such three hundred
sixty-five (365)-Day period as elected by Seller and notified by Seller with not
less than one hundred eighty (180) Days’ prior notice, shall be the “Date of
Full Operations” for such Plant.

4.3.2
For all purposes of this Agreement, a Plant shall be considered to have achieved
“Full Operations” as of the Date of Full Operations of such Plant.

4.3.3
If Seller elects an early Date of Full Operations of a Plant pursuant to Section
4.3.1, then:

(a)
the ACQ shall be adjusted according to Section 5.1.4; and



    24

--------------------------------------------------------------------------------





(b)
if applicable, Seller shall issue an ADP, or, as applicable, a revised ADP, that
includes any additional cargo loadings required as a result thereof, with Seller
using reasonable efforts to accommodate Buyer’s requests in respect thereof and
making any changes in full-cargo lots (with any quantity that cannot be
scheduled due to the full-cargo lot requirement being deemed a Round-Down
Quantity or Round-Up Quantity, as applicable, carried forward to the next
Contract Year).


4.4
Contract Year

References to a “Contract Year” mean a period of time from and including January
1st through and including December 31st of the same calendar year, provided
that:
(a)
the first Contract Year is the period of time beginning on the Date of Full
Operations of the first Phase 1 Plant to achieve Full Operations and ending on
December 31st of the same calendar year (the “First Contract Year”); and

(b)
the final Contract Year is the period of time beginning on the January 1st
immediately preceding the final Day of the Term and ending on the final Day of
the Term (the “Final Contract Year”).


5.
Quantities


5.1
ACQ

5.1.1
ACQ. Subject to Sections 5.1.2, 5.1.3 and 5.1.4, Buyer’s annual contract
quantity of LNG under this Agreement (“ACQ”) for any given Contract Year shall
be one hundred four million three hundred forty thousand (104,340,000) MMBtu.

5.1.2
Additional Capital Calls.

(a)
If the Partnership issues any Class A Additional Issuance Notice in respect of
the construction of the Phase 1 Project or related Partnership Expenses (as
defined in the Partnership Agreement) pursuant to Section 4.3(e)(ii)(A)(1) of
the Partnership Agreement (excluding any Class A Additional Issuance Notice in
respect of De-Bottlenecking Contributions), then the ACQ shall be adjusted up or
down, as applicable, to equal one hundred four million three hundred forty
thousand (104,340,000) MMBtu, multiplied by a fraction having as numerator the
number of Class A Units held by Buyer or its Affiliate (as calculated
immediately after any changes to the number of Class A Units held by Buyer or
its Affiliate in connection with such Class A Additional Issuance, including any
Unsubscribed Units (as defined in the Partnership Agreement) purchased by Buyer
or its Affiliate



    25

--------------------------------------------------------------------------------



after a Limited Partner has declined to make an additional Capital Contribution
in connection with such Class A Additional Issuance Notice, but excluding any
Class A Units issued in respect of De-Bottlenecking Contributions), and as
denominator the sum of (i) the number of Class A Units issued to Buyer or its
Affiliate in connection with Buyer or its Affiliate’s capital commitment for the
Phase 1 Project and (ii) the total number of Class A Units offered to Buyer or
its Affiliate pursuant to all Class A Additional Issuance Notices (excluding any
Class A Additional Issuance Notice in respect of De-Bottlenecking Contributions
and any Class A Units offered in respect of Unsubscribed Units (as defined in
the Partnership Agreement)).
(b)
If the Partnership issues any Class A Additional Issuance Notice in respect of
De-Bottlenecking Contributions pursuant to Section 4.3(e)(ii)(A)(1) of the
Partnership Agreement (and only such provision), then the ACQ, as previously
adjusted (if any) pursuant to Section 5.1.2(a) or (c) or this Section 5.1.2(b),
shall be increased for all purposes of this Agreement starting with the Contract
Year in which the relevant De-Bottlenecking project is completed, by a quantity
equal to the De-Bottlenecking Total Quantity, multiplied by the number of Class
A Units issued to Buyer or its Affiliate in connection with such
De-Bottlenecking Contributions, divided by the total number of Class A Units
issued to Buyer or its Affiliate and any other Limited Partners in connection
with such De-Bottlenecking Contributions; provided that for the year in which
the applicable De-Bottlenecking project is completed, such ACQ increase shall be
pro-rated based on the number of Days after such completion, compared to the
total number of Days in the underlying Contract Year.

(c)
If the Partnership or its Affiliates undertake any De-Bottlenecking project that
is not funded by De-Bottlenecking Contributions, then the ACQ, as previously
adjusted (if any) pursuant to Section 5.1.2(a) or (b) or this Section 5.1.2(c),
shall be increased for all purposes of this Agreement starting with the Contract
Year in which the relevant De-Bottlenecking project is completed, by a quantity
equal to the De-Bottlenecking Total Quantity, multiplied by the number of Class
A Units held by Buyer or its Affiliate, divided by the total number of Class A
Units; provided that for the year in which the applicable De-Bottlenecking
project is completed, such ACQ increase shall be pro-rated based on the number
of Days after such completion, compared to the total number of Days in the
underlying Contract Year.

(d)
If the ACQ is adjusted pursuant to Section 5.1.2(a), (b) or (c), Seller shall,
always in accordance with the ratability principles set out in Section 5.3,
issue a revised ADP and Ninety Day Schedule that



    26

--------------------------------------------------------------------------------



includes any additional or reduced cargo loadings required as a result thereof,
with Seller using reasonable efforts to accommodate Buyer’s requests in respect
thereof and to make any changes in full-cargo lots (with any quantity that
cannot be scheduled due to the full-cargo lot requirement being deemed a
Round-Down Quantity or Round-Up Quantity, as applicable, carried forward to the
next Contract Year).
(e)
Any adjustments to the ACQ pursuant to Section 5.1.2(a), (b) or (c) shall be
applied prior to any prorating pursuant to one or both of Sections 5.1.3 and
5.1.4.

(f)
If the Partnership or its Affiliates undertake any De-Bottlenecking project that
is funded by De-Bottlenecking Contributions pursuant to Section 4.3(e)(ii)(A)(2)
or (3) of the Partnership Agreement, Buyer’s ACQ shall not be adjusted hereunder
as a result thereof.

5.1.3
First and Final Contract Years. The ACQ for the First Contract Year and Final
Contract Year shall be pro-rated based on the number of days in each such
Contract Year. If the ACQ of the First Contract Year is to be pro-rated pursuant
to this Section 5.1.3 and Section 5.1.4, the ACQ shall first be pro-rated
pursuant to Section 5.1.4 assuming the First Contract Year is a full calendar
year, and then such ACQ shall be pro-rated pursuant to this Section 5.1.3.

5.1.4
Start-Up.

(a)
The ACQ during the period of time from the Date of Full Operations of the first
Phase 1 Plant to achieve Full Operations until the Date of Full Operations of
the second Phase 1 Plant to achieve Full Operations shall be one third (1/3) of
the ACQ that would otherwise apply hereunder, pro-rated for the number of days
in such period.

(b)
The ACQ during the period of time from the Date of Full Operations of the second
Phase 1 Plant to achieve Full Operations until the Date of Full Operations of
the third Phase 1 Plant to achieve Full Operations shall be two thirds (2/3) of
the ACQ that would otherwise apply hereunder, pro-rated for the number of days
in such period.

5.1.5
Measurement Units. The ACQ shall be expressed in MMBtus. All references in this
Agreement to cargoes or other units are solely for operational convenience.



    27

--------------------------------------------------------------------------------




5.2
Adjusted Annual Contract Quantity

The “Adjusted Annual Contract Quantity” or “AACQ”, expressed in MMBtu, for each
Contract Year shall be equal to the ACQ for the relevant Contract Year, plus any
of the following:
5.2.1
any Round-Up Quantity for such Contract Year, determined in accordance with
Section 5.4.2; and

5.2.2
any Round-Down Quantity for the previous Contract Year, determined in accordance
with Section 5.4.3, and carried forward to the current Contract Year;

less any of the following:
5.2.3
any Major Scheduled Maintenance Quantities for such Contract Year, if any,
determined in accordance with Section 5.5;

5.2.4
any Round-Up Quantity taken in the previous Contract Year, determined in
accordance with Section 5.4.2, and carried forward as a deduction to the current
Contract Year; and

5.2.5
any Round-Down Quantity for the current Contract Year, determined in accordance
with Section 5.4.3.


5.3
Seasonal Deliveries

The AACQ for each Contract Year shall be scheduled in the ADP in two tranches
(each a “Tranche”). Subject to adjustments for major scheduled maintenance, the
first (1st) Tranche shall consist of not less than fifty percent (50%) and not
more than sixty percent (60%) of the AACQ, and the second (2nd) Tranche shall
consist of the remainder of the AACQ. The Tranches shall be scheduled as
follows:
5.3.1
the first (1st) Tranche shall be scheduled for delivery on a reasonably ratable
basis throughout the months of January, February, March, October, November and
December of the relevant Contract Year, taking into consideration planned
maintenance at the Driftwood LNG Terminal; and

5.3.2
the second (2nd) Tranche shall be scheduled for delivery on a reasonably ratable
basis throughout the months of April, May, June, July, August and September of
the relevant Contract Year, taking into consideration planned maintenance at the
Driftwood LNG Terminal.


5.4
Round-Up/Round-Down Quantities

5.4.1
If, during the development of the Annual Delivery Program for a Contract Year,
it appears that the delivery during such Contract Year of the ACQ plus



    28

--------------------------------------------------------------------------------



the quantities specified in Section 5.2.2, less the quantities specified in
Sections 5.2.3 and 5.2.4 (the “Preliminary AACQ”) would require Seller to make
available and Buyer to take a quantity of LNG that is less than a full cargo lot
(such quantity, the “Stub Quantity”), then Seller may request pursuant to
Section 8.1.4(b), or Buyer may request pursuant to Section 8.2.1, as applicable,
that the AACQ be increased by a quantity of LNG sufficient to deliver the AACQ
in full cargo lots. The other Party shall use reasonable efforts to accommodate
the request.
5.4.2
If the other Party, through the use of reasonable efforts, is able to schedule
the delivery or receipt, as applicable, of the additional LNG, then the
difference between the AACQ and the Preliminary AACQ shall be the “Round-Up
Quantity” for such Contract Year; provided, however, that the Round-Up Quantity
shall be less than a full cargo lot.

5.4.3
If the other Party, despite its exercise of reasonable efforts, is not able to
schedule the delivery or receipt, as applicable, of the additional LNG, or if
neither Party requests a Round-Up Quantity pursuant to Section 8.1.4(b) or
8.2.1, as applicable, then the Stub Quantity shall be the “Round-Down Quantity”
for such Contract Year; provided, however, that the Round-Down Quantity shall be
less than a full cargo lot.


5.5
Major Scheduled Maintenance

Seller shall be entitled, pursuant to Section 5.2.3, to reduce the AACQ in order
to perform major scheduled maintenance to the Driftwood LNG Terminal (the “Major
Scheduled Maintenance Quantity”) subject to the following conditions:
5.5.1
Seller may only exercise its right to such reduction in a Contract Year to the
extent Seller determines, as a Reasonable and Prudent Operator, that major
scheduled maintenance is required for operational reasons;

5.5.2
Seller shall notify Buyer of its exercise of, and the amount of, Major Scheduled
Maintenance Quantity pursuant to Section 8.1.1(b);

5.5.3
the Major Scheduled Maintenance Quantity reduction elected by Seller during any
Contract Year may not exceed seven decimal five percent (7.5%) of the ACQ for
such Contract Year; and

5.5.4
the cumulative amount of all Major Scheduled Maintenance Quantity reductions
elected by Seller pursuant to this Section 5.5 shall not exceed twenty-five
percent (25%) of the ACQ during any six (6) consecutive Contract Years.



    29

--------------------------------------------------------------------------------




5.6
Seller’s Delivery Obligation

5.6.1
During any Contract Year, Seller shall make available to Buyer the Scheduled
Cargo Quantity with respect to each cargo scheduled in the ADP for such Contract
Year, less;

(a)
any quantities of LNG not taken by Buyer for any reasons attributable to Buyer
(other than quantities for which Buyer is excused pursuant to this Agreement
from taking due to Seller’s breach of this Agreement), including quantities not
taken by Buyer due to Force Majeure affecting Buyer;

(b)
any quantities of LNG not made available by Seller due to Force Majeure
affecting Seller;

(c)
any quantities of LNG for which Buyer has provided a notice of suspension
pursuant to Section 5.8; and

(d)
any cargo suspended pursuant to Section 19.1.

5.6.2
Except as otherwise excused in accordance with the provisions of this Agreement,
if, during any Contract Year, for any reason other than those specified in
Section 5.6.1, Seller does not make available the Scheduled Cargo Quantity with
respect to any cargo identified in Section 5.6.1 then the amount by which the
Scheduled Cargo Quantity for such cargo exceeds the quantity of LNG made
available by Seller in relation to such cargo shall be the “Cargo DoP Quantity”.
Seller shall make a payment to Buyer for the Cargo DoP Quantity in an amount
equal to:

(a)
an amount equal to the actual, documented amount paid by Buyer for the purchase
of a replacement quantity of LNG or Gas (not to exceed the MMBtu equivalent of
the Cargo DoP Quantity), or, in respect of any Cargo DoP Quantity for which a
replacement quantity has not been purchased by Buyer (Buyer having used
commercially reasonable efforts to so purchase), the market price of LNG at such
time at the cargo’s most recently documented destination, multiplied by the
Cargo DoP Quantity; less

(b)
an amount equal to, initially, the Provisional Transfer Price for purposes of a
Provisional Invoice, and thereafter the Final Transfer Price upon the
determination thereof for purposes of the Final Invoice (in accordance with
Section 10.1.3), multiplied by the Cargo DoP Quantity; plus

(c)
any actual, reasonable and verifiable incremental costs incurred by Buyer as a
result of such failure; less



    30

--------------------------------------------------------------------------------



(d)
any actual, reasonable and verifiable savings obtained by Buyer as a result of
such failure;

(the “Cargo DoP Payment”); provided, however, that the Cargo DoP Payment shall
not exceed an amount equal to one hundred percent (100%) of, initially, the
Provisional Transfer Price for purposes of a Provisional Invoice, and thereafter
the Final Transfer Price upon the determination thereof for purposes of the
Final Invoice (in accordance with Section 10.1.3), multiplied by the Cargo DoP
Quantity. For purposes of calculating the Cargo DoP Payment, (i) the Provisional
Transfer Price and Final Transfer Price shall be determined as of the Month in
which the applicable Delivery Window begins, and (ii) if the Provisional
Transfer Price is not available at the time Buyer is otherwise ready to issue
the Provisional Invoice for the Cargo DoP Payment, then the most recently
invoiced Provisional Transfer Price for any purpose under this Agreement shall
be deemed to be the Provisional Transfer Price for purposes of such Provisional
Invoice.
5.6.3
Notwithstanding the foregoing, if the Cargo DoP Quantity is within the
operational tolerance of three percent (3%) of the Scheduled Cargo Quantity
(“Operational Tolerance”) (such Operational Tolerance to be exercised by Seller
only with respect to operational matters regarding the Driftwood LNG Terminal,
and without regard commercial considerations), the Cargo DoP Payment shall be
zero.

5.6.4
Buyer shall use reasonable efforts to mitigate Seller’s losses in accordance
with this Section 5.6.

5.6.5
Notwithstanding the provisions of Section 15, nothing in this Section 5.6 shall
limit Buyer’s right to:

(a)
recover demurrage pursuant to Section 7.12.3 and amounts in respect of boil-off
pursuant to Section 7.12.4;

(b)
recover damages specified in Section 12.3 for delivery of Off-Spec LNG; or

(c)
terminate this Agreement in accordance with Section 19.


5.7
Buyer’s Purchase Obligation

5.7.1
During any Contract Year, Buyer shall take and pay for the Scheduled Cargo
Quantity with respect to each cargo scheduled in the ADP for such Contract Year,
less:

(a)
any quantities of LNG not made available by Seller for any reasons attributable
to Seller (other than quantities for which Seller is excused



    31

--------------------------------------------------------------------------------



pursuant to this Agreement from making available due to Buyer’s breach of this
Agreement), including quantities not made available by Seller due to Force
Majeure affecting Seller;
(b)
any quantities of LNG not taken by Buyer due to Force Majeure affecting Buyer;

(c)
any quantities of LNG for which Buyer has provided a notice of suspension
pursuant to Section 5.8;

(d)
any quantities of LNG that the relevant LNG Tanker is not capable of loading due
to Seller’s delivery of LNG that has a Gross Heating Value that is less than the
value identified by Seller pursuant to Section 8.1.1(a); and

(e)
any quantities of Off-Spec LNG that Buyer is relieved from taking pursuant to
Section 12.3.

5.7.2
If, with respect to any cargo identified in Section 5.7.1, Buyer does not take
all or part of the Scheduled Cargo Quantity of such cargo, and such failure to
take is not otherwise excused pursuant to Section 5.7.1, then the amount by
which the Scheduled Cargo Quantity for such cargo exceeds the quantity of LNG
taken by Buyer in relation to such cargo shall be the “Cargo Shortfall
Quantity”.

5.7.3
Buyer shall pay Seller an amount equal to the Cargo Shortfall Quantity,
multiplied by, initially, the Provisional Transfer Price for purposes of a
Provisional Invoice, and thereafter the Final Transfer Price upon the
determination thereof for purposes of the Final Invoice (in accordance with
Section 10.1.4) (the “Cargo Shortfall Payment”). For purposes of calculating the
Cargo Shortfall Payment, the Provisional Transfer Price and Final Transfer Price
shall be determined as of the Month in which the applicable Delivery Window
begins.

5.7.4
Notwithstanding the foregoing, if the Cargo Shortfall Quantity is within the
Operational Tolerance (such Operational Tolerance to be exercised by Buyer only
with respect to operational matters regarding the LNG Tanker, and without regard
to commercial considerations), the Cargo Shortfall Payment shall be zero.

5.7.5
Seller shall offer the Cargo Shortfall Quantity to the Tellurian Partnership
Buyer, which shall have the right in its discretion to accept or reject the
offer of a Cargo Shortfall Quantity. If the Tellurian Partnership Buyer accepts
such offer, then Buyer shall pay the Cargo Shortfall Payment in accordance with
Section 10.2.4, and upon receipt of a payment from the Tellurian Partnership
Buyer of the Final Transfer Price for the Cargo Shortfall Quantity,



    32

--------------------------------------------------------------------------------



Seller shall, within ten (10) Days of Seller’s receipt of a payment from the
Tellurian Partnership Buyer for the Cargo Shortfall Quantity, refund to Buyer an
amount equal to such payment, not to exceed the Cargo Shortfall Payment. If the
Tellurian Partnership Buyer rejects such offer, then subject to Section 5.7.7,
Seller shall use reasonable efforts to sell or cause to be sold the Cargo
Shortfall Quantity (whether as LNG or Gas) to a Third Party or multiple Third
Parties through one or more sales (each such sale, a “Mitigation Sale”)
generating a Mitigation Sale Payment. Seller shall not be obliged to effect or
cause to be effected any Mitigation Sale under its third-party sales obligations
if such sales obligations were effective at the time of the earlier to occur of
(i) Buyer’s failure to take such LNG; or (ii) Buyer’s notice to Seller that it
will not take such LNG.
5.7.6
If Seller sells or causes to be sold the Cargo Shortfall Quantity or any portion
thereof in a Mitigation Sale, Seller shall, within ten (10) Days of Seller’s
receipt of the final payment from a Mitigation Sale, refund to Buyer an amount
(the “Mitigation Sale Payment”) equal to the lesser of (x) the Cargo Shortfall
Payment in respect of the Cargo Shortfall Quantity (less any Mitigation Sale
Payments already received pursuant to other Mitigation Sales in respect of the
same Cargo Shortfall Quantity) and (y) an amount calculated as follows:

(a)
the proceeds of the Mitigation Sale; plus

(b)
any actual, reasonable and verifiable savings obtained by Seller as a result of
the Mitigation Sale as opposed to the sale of LNG to Buyer, including savings
associated with reduced or avoided costs and fuel gas for LNG production and
other reduced or avoided costs; less

(c)
any actual, reasonable and verifiable incremental costs incurred by Seller as a
result of the Mitigation Sale; less

(d)
any marketing fee owed by Seller to Buyer pursuant to the LNG Marketing
Agreement.

5.7.7
Seller shall use reasonable efforts to mitigate Buyer’s losses in accordance
with this Section 5.7; provided, however, that Seller, acting as a Reasonable
and Prudent Operator, shall have the right at any time to take other actions, in
lieu of a sale of LNG to the Tellurian Partnership Buyer or a Mitigation Sale,
to mitigate the effects of a Cargo Shortfall Quantity, including reducing Gas
quantities purchased or selling any previously purchased Gas quantities. Seller
shall, as soon as reasonably possible and in any event within sixty (60)
Business Days after the end of the applicable Delivery Window, calculate the
effects of such actions on the amount of the refund to be made by Seller to
Buyer in respect of the Cargo Shortfall Quantity, which shall be calculated as
the net proceeds of any such actions, plus actual, reasonable and verifiable



    33

--------------------------------------------------------------------------------



savings including savings associated with reduced or avoided costs, fuel gas for
LNG production and any other third-party costs, less any actual, reasonable and
verifiable incremental costs incurred by Seller as a result of taking such other
mitigating actions. Notwithstanding the foregoing, such actions and any
resulting refund determined by Seller shall not alleviate Buyer of its
obligation to pay the Cargo Shortfall Payment in accordance with Section 5.7.3.
5.7.8
Any Mitigation Sale entered into by Seller with a Third Party pursuant to terms
proposed to Seller by Buyer pursuant to the LNG Marketing Agreement shall be
deemed to satisfy any obligation of Seller under this Agreement to mitigate
Buyer’s losses pursuant to this Section 5.7.


5.8
Buyer’s Right to Suspend Deliveries

5.8.1
Subject to the remainder of this Section 5.8, Buyer may elect to suspend
delivery of any cargo scheduled in the ADP by providing notice of such election
to Seller on or prior to the twentieth (20th) Day of the Month that is two (2)
Months prior to the Month in which the relevant cargo’s Delivery Window is
scheduled to begin. If a cargo has been suspended pursuant to this Section
5.8.1, Seller shall be relieved of its obligation to make available such cargo
to Buyer pursuant to Section 5.6.

5.8.2
Buyer shall pay a suspension fee (the “Suspension Fee”) for each cargo suspended
pursuant to Section 5.8.1, in an amount equal to the lower of (a) the Scheduled
Cargo Quantity of such cargo multiplied by an amount equal to USD three decimal
zero zero (US$3.00) per MMBtu, plus or minus the applicable Facilities Charge in
accordance with Exhibit B of the General Partner LLC Agreement; and (b) the
Scheduled Cargo Quantity of such cargo, multiplied by an amount equal to the sum
of the applicable Opex Costs, Final Debt Service Costs and Final Coverage
Amount, plus or minus the applicable Facilities Charge in accordance with
Exhibit B of the General Partner LLC Agreement. Buyer shall pay the Suspension
Fee in accordance with Section 10.2.2.


6.
Delivery Point, Title and Risk, Destination


6.1
Delivery Point

Seller shall deliver LNG to Buyer, subject to the terms and conditions of this
Agreement, at the point at which the flange coupling of the LNG loading line at
the Driftwood LNG Terminal (or at any alternate LNG liquefaction terminal agreed
to pursuant to Section 3.1.2) joins the flange coupling of the LNG intake
manifold of the relevant LNG Tanker (“Delivery Point”).


    34

--------------------------------------------------------------------------------




6.2
Title and Risk

Title to, and all risks in respect of, the LNG sold by Seller pursuant to this
Agreement shall pass from Seller to Buyer as the LNG passes the Delivery Point.

6.3
Destination

Subject to Section 25.1, Buyer shall be free to (i) sell such LNG free on board
at the Driftwood LNG Terminal or at any other point during a voyage, or at or
after the unloading of any LNG purchased hereunder and (ii) transport the LNG
to, and market the LNG at, any destination of its choosing, in accordance with
the provisions of this Agreement.

7.
Transportation and Loading


7.1
Transportation by Buyer

Buyer shall, in accordance with this Agreement, Applicable Laws, Approvals and
International Standards, provide, or cause to be provided, transportation from
the Delivery Point of all quantities of LNG delivered hereunder to Buyer. Such
transportation shall begin immediately after delivery of such LNG.

7.2
Driftwood LNG Terminal

7.2.1
During the period from the Effective Date and continuing through the Date of
Full Operations of each Phase 1 Plant, Seller shall proceed diligently to
construct, test, commission, maintain and operate such Plant in accordance with
the standards and specifications set forth in Section 7.2.3 or cause the same to
occur.

7.2.2
During the period from the Date of Full Operations of a Phase 1 Plant and
continuing throughout the Term, Seller shall own, or have access to and use of,
and maintain and operate or cause to be maintained and operated, the Driftwood
LNG Terminal in accordance with the following: (a) the terms and conditions set
forth in this Agreement; (b) Applicable Laws; (c) International Standards; and
(d) to the extent not inconsistent with International Standards, such good and
prudent practices as are generally followed in the LNG industry by Reasonable
and Prudent Operators of similar LNG liquefaction terminals.

7.2.3
The Driftwood LNG Terminal shall include the following:

(a)
systems for communications with LNG Tankers;

(b)
at least one berth, capable of berthing and mooring an LNG Tanker having a
displacement of no more than one hundred forty-nine thousand (149,000) tons, an
overall length of no more than one



    35

--------------------------------------------------------------------------------



thousand thirty-four (1,034) feet (approximately three hundred fifteen (315)
meters), a beam of no more than one hundred sixty-four (164) feet (approximately
fifty (50) meters), and a draft of no more than forty (40) feet (approximately
twelve (12) meters), which LNG Tankers can safely reach, and safely depart,
fully laden, and at which LNG Tankers can lie safely berthed and load at all
states of the tide safely afloat;
(c)
lighting sufficient to permit loading operations by day or by night, to the
extent permitted by Governmental Authorities (it being acknowledged, however,
that Seller shall in no event be obligated to allow nighttime berthing
operations at the Driftwood LNG Terminal if Seller determines that such
operations during nighttime hours could pose safety or operational risks to the
Driftwood LNG Terminal, an LNG Tanker, or a Third Party);

(d)
facilities capable of loading LNG at an approximate rate of up to twelve
thousand (12,000) cubic meters per hour at the Delivery Point, with three (3)
LNG loading arms each having a reasonable operating envelope to allow for ship
movement in accordance with International Standards;

(e)
a vapor return line system of sufficient capacity to allow for transfer of Gas
necessary for safe LNG loading operations to take place at the allocated rates
described in Section 7.2.3(d);

(f)
a suitable gangway allowing access to each LNG Tanker from the Driftwood LNG
Terminal;

(g)
emergency shut down system capable of interconnecting with an LNG Tanker at
berth;

(h)
LNG storage facilities;

(i)
LNG liquefaction facilities;

(j)
qualified and competent personnel, fluent in English to coordinate with the LNG
Tanker during loading operations; and

(k)
facilities for the sampling and analysis of LNG.

7.2.4
Services and facilities not provided by Seller include the following:
(a) facilities and loading lines for liquid or gaseous nitrogen to service an
LNG Tanker; (b) facilities for providing bunkers; (c) facilities for the
handling and delivery to the LNG Tanker of ship’s stores, provisions and



    36

--------------------------------------------------------------------------------



spare parts; and (d) nitrogen rejection. Buyer shall be required to obtain
towing, escort, line handling, and pilot services as described in Section 7.5.3.

7.3
Compatibility of the Driftwood LNG Terminal with LNG Tankers

7.3.1
Buyer shall ensure, at no cost to Seller, that each of the LNG Tankers is fully
compatible with the general specifications set forth in Section 7.2.3 and any
modifications made to the Driftwood LNG Terminal that are Required
Modifications. Should an LNG Tanker fail materially either to be compatible with
the Driftwood LNG Terminal, or to be in compliance with the provisions of
Sections 7.5 and 7.6, Buyer shall not employ such LNG Tanker until it has been
modified to be so compatible or to so comply.

7.3.2
During the period from the Date of Full Operations of a Phase 1 Plant and
continuing throughout the Term, Seller shall be entitled to modify the Driftwood
LNG Terminal in any manner whatsoever, provided that: (w) such modifications do
not render the Driftwood LNG Terminal noncompliant with International Standards;
(x) such modifications do not render the Driftwood LNG Terminal incompatible
with an LNG Tanker that is compatible with the general specifications set forth
in Section 7.2.3; (y) such modifications, once finalized, do not reduce the
ability of Seller to make available LNG in accordance with the terms of this
Agreement; and (z) such modifications do not otherwise conflict with Seller’s
obligations hereunder. Notwithstanding the foregoing, Seller may modify the
Driftwood LNG Terminal in a manner that would render it incompatible with an LNG
Tanker if such modification is required by and is made pursuant to a change in
Applicable Laws, a change in required Approvals, or a change in International
Standards (each such modification, a “Required Modification”).

7.3.3
In the event the LNG Tanker fails to be compatible with the Driftwood LNG
Terminal due to a modification to the Driftwood LNG Terminal that is not a
Required Modification, the actual and documented costs and expenses incurred by
Buyer solely as a result of such modification, including as a result of delays
in the berthing of the LNG Tanker at the Driftwood LNG Terminal, repositioning
of the LNG Tanker, and of the modifications of the LNG Tanker directly caused by
such modification shall be reimbursed by Seller to Buyer.


7.4
Buyer Inspection Rights in Respect of the Driftwood LNG Terminal

7.4.1
Upon giving reasonable advance notice and obtaining Seller’s prior written
consent, which consent shall not be unreasonably withheld or delayed, a
reasonable number of Buyer’s designated representatives may from time to time
(including during the period of construction of the Driftwood LNG Terminal), (x)
not more often than once every calendar quarter or (y) following a material
change to the Driftwood LNG Terminal (excluding during the period of
construction of the Driftwood LNG Terminal), inspect



    37

--------------------------------------------------------------------------------



the operation of the Driftwood LNG Terminal, and not more often than once every
five (5) years, audit the health and safety policies, procedures and records of
the Driftwood LNG Terminal, of Seller and of operator of the Driftwood LNG
Terminal. Such inspection or audit shall occur between 8:00 a.m. Central Time
and 5:00 p.m. Central Time on a Business Day scheduled by Seller. Seller shall
use commercially reasonable efforts to schedule the inspection or audit on the
date requested by Buyer. Any such inspection or audit shall be at Buyer’s sole
risk and expense. In conjunction with any such inspection or audit, Seller shall
provide, and shall procure that its Affiliates provide, Buyer reasonable access
at reasonable times and places (taking into consideration schedule impact) to
(a) relevant personnel in order to discuss the progress of the construction of
the Driftwood LNG Terminal and the operation and maintenance of the Driftwood
LNG Terminal (as applicable) and (b) relevant documentation, if any, available
to Seller in support of such discussions. Buyer (and its designees) shall carry
out any such inspection or audit without any interference with or hindrance to
the safe and efficient operation of the Driftwood LNG Terminal. Buyer’s right to
inspect and audit the Driftwood LNG Terminal shall be limited to verifying
Seller’s compliance with Seller’s obligations under this Agreement. No
inspection or audit (or lack thereof) of the Driftwood LNG Terminal by Buyer
hereunder, or any requests or observations made to Seller or its representatives
by or on behalf of Buyer in connection with any such inspection or audit, shall
(i) modify or amend Seller’s obligations, representations, warranties and
covenants hereunder; or (ii) constitute an acceptance or waiver by Buyer of
Seller’s obligations hereunder.
7.4.2
Buyer shall indemnify and hold Seller and its Affiliates harmless from any
Claims and Losses resulting from Buyer’s inspection or audit of the Driftwood
LNG Terminal pursuant to Section 7.4.1.

7.4.3
Buyer shall have the right to reject the Driftwood LNG Terminal if it does not
comply materially with the provisions of Section 7, provided that:

(a)
neither the exercise nor the non-exercise of such right shall reduce the
responsibility of Seller to Buyer in respect of the Driftwood LNG Terminal and
its operation, nor increase Buyer’s responsibilities to Buyer or Third Parties
for the same; and

(b)
without prejudice to Section 14, Seller’s obligations under this Agreement shall
not be excused or suspended by reason of the Driftwood LNG Terminal failing to
comply materially with the provisions of this Agreement.



    38

--------------------------------------------------------------------------------




7.5
LNG Tankers

7.5.1
Buyer shall cause each LNG Tanker to comply with the requirements of this
Section 7.5 and the requirements of Section 7.6 in all respects.

7.5.2
Each LNG Tanker shall comply with all Applicable Laws and International LNG
Vessel Standards, including those that relate to seaworthiness, design, safety,
environmental protection and navigation, and shall obtain all Approvals required
by Governmental Authorities, in each case to enable such LNG Tanker to enter,
leave and carry out all required operations at the Driftwood LNG Terminal. Each
LNG Tanker shall at all times have on board valid documentation evidencing all
such Approvals. Each LNG Tanker shall at all times be in possession of valid
documents of compliance and safety management certificates, and shall have an
effective management system in operation and an emergency response plan that
addresses all identified risks and provides proper controls for dealing with
these risks.

7.5.3
Buyer shall be required to obtain towing, escort, line handling, and pilot
services, in accordance with this Section 7.5.3. Seller shall cause an Affiliate
of Seller to procure tug services at the Driftwood LNG Terminal from a competent
and experienced tug services provider. As soon as reasonably practicable after
the Affiliate has so contracted for tug services, Seller shall notify Buyer
thereof. Prior to the arrival of any LNG Tanker at the Loading Port, Buyer shall
cause Transporter or the master of each LNG Tanker (acting on behalf of the
ship-owner and charterer) making use of the port or marine facilities at the
Loading Port on behalf of Buyer, to enter into a tug services agreement with the
designated Affiliate of Seller for Buyer’s procurement, at its sole risk and
expense, of tug services at the Driftwood LNG Terminal, which tug services shall
include towing and escort services. Such agreement shall provide that the fees
for tug services shall be paid by the Transporter to the designated Affiliate of
Seller. Fees and other significant terms of the tug services agreement shall be
in line with those at similar liquefaction facilities located on the United
States Gulf Coast. In the event the Transporter or the master of an LNG Tanker
fails to execute a tug services agreement that complies with the requirements of
this Section 7.5.3, Seller may refuse to make LNG available and in such event,
Buyer shall be deemed to have failed to take the applicable Scheduled Cargo
Quantity, and Sections 5.7.2 to 5.7.8 shall apply. Seller shall cause line
handling services to be provided at the Driftwood LNG Terminal for Buyer’s
procurement at Buyer’s sole risk and expense. Pilot services shall be obtained
by Buyer in accordance with the requirements of Governmental Authorities.
Without prejudice to Seller’s obligations to secure towing, escort, line
handling, and pilot services in accordance with this Section 7.5.3, Seller and
its designated Affiliate procuring the tug services shall have no liability to
Buyer for the performance



    39

--------------------------------------------------------------------------------



of the tug services or any other marine services by the designated tug services
provider or any other marine services providers.
7.5.4
Buyer shall pay or cause to be paid: (a) all Port Charges directly to the
appropriate Person (including reimbursing Seller for any documented Port Charges
paid by Seller or Seller’s operator on Buyer’s behalf); and (b) all documented
charges payable by reason of any LNG Tanker having to shift from berth at the
Driftwood LNG Terminal as a result of the action or inaction of Buyer.

7.5.5
Each LNG Tanker must satisfy the following requirements:

(a)
Except as otherwise mutually agreed in writing by the Parties, each LNG Tanker
shall be compatible with the specifications of the Driftwood LNG Terminal
identified in Section 7.2.3 and any modifications to the Driftwood LNG Terminal
pursuant to Section 7.3.2, and shall be of a sufficient size to load the
applicable Scheduled Cargo Quantity. If Buyer’s LNG Tanker is not capable of
loading the applicable Scheduled Cargo Quantity, Buyer shall be deemed to have
failed to take the shortfall quantity and the provisions of Sections 5.7.2 to
5.7.8 shall apply, except that Buyer shall not be deemed to have failed to take
a shortfall quantity and the provisions of Sections 5.7.2 to 5.7.8 shall not
apply if the volume equivalent of the Scheduled Cargo Quantity at the nominated
Gross Heating Value has been loaded.

(b)
Except as otherwise agreed in writing by Seller, which agreement shall not be
unreasonably withheld or delayed, each LNG Tanker shall have a gross volumetric
capacity between one hundred twenty-five thousand (125,000) cubic meters and two
hundred sixteen thousand (216,000) cubic meters.

(c)
Each LNG Tanker shall be, in accordance with International Standards, (i) fit in
every way for the safe loading, handling and carrying of LNG in bulk at
atmospheric pressure; (ii) tight, staunch, strong and otherwise seaworthy; and
(iii) equipped with facilities for mooring and unmooring and with cargo handling
and storage systems (including instrumentation) necessary for the safe loading,
handling, carrying and measuring of LNG, in each case in good order and
condition.

(d)
Each LNG Tanker shall at all times be maintained in class with any
classification society that is a member of International Association of
Classification Societies Ltd. (IACS) and that has experience in the
classification of LNG vessels.



    40

--------------------------------------------------------------------------------



(e)
Each LNG Tanker shall have been constructed to all applicable International
Standards (including the International Code for the Construction and Equipment
of Ships Carrying Liquefied Gases in Bulk).

(f)
Each LNG Tanker shall comply with, and shall be fully equipped, supplied,
operated, and maintained to comply with, all applicable International Standards
and Applicable Laws, including those that relate to seaworthiness, design,
safety, environmental protection, navigation, and other operational matters, and
all procedures, permits, and approvals of Governmental Authorities for LNG
vessels that are required for the transportation and loading of LNG at the
Loading Port. Unless approved by Seller in writing, which approval shall not be
unreasonably withheld or delayed, an LNG Tanker shall be prohibited from
engaging in any maintenance, repair or in-water surveys while berthed at the
Driftwood LNG Terminal. Each LNG Tanker shall comply fully with the guidelines
of any Governmental Authority of the United States of America.

(g)
The officers and crew of each LNG Tanker shall have the ability, experience,
licenses and training commensurate with the performance of their duties in
accordance with internationally accepted standards with which it is customary
for Reasonable and Prudent Operators of LNG vessels to comply and as required by
Governmental Authorities and any labor organization having jurisdiction over the
LNG Tanker or her crew. Without in any way limiting the foregoing, the master,
chief engineer, all cargo engineers and all deck officers shall be fluent in
written and oral English and shall maintain all records and provide all reports
with respect to the LNG Tanker in English.

(h)
Each LNG Tanker shall have communication equipment complying with applicable
regulations of Governmental Authorities and permitting such LNG Tanker to be in
constant communication with the Driftwood LNG Terminal, the Vessel Traffic
Information System (VTIS) and other vessels in the area.

(i)
Provided that the Driftwood LNG Terminal supplies a vapor return line meeting
the requirements of Section 7.2.3(e), each LNG Tanker shall be capable of
loading a full cargo of LNG in a maximum of nineteen (19) hours, in addition to
any time for the connecting, cooling, draining, purging and disconnecting of
liquid arms.

(j)
Each LNG Tanker shall procure and maintain Hull and Machinery Insurance and P&I
Insurance in accordance with Section 15.6.



    41

--------------------------------------------------------------------------------




7.6
LNG Tanker Inspections; LNG Tanker Vetting Procedures; Right to Reject LNG
Tanker

7.6.1
During the Term, on prior reasonable notice to Buyer, Seller may, at its sole
risk, send its qualified representatives to inspect during normal working hours
any LNG Tanker as Seller may consider necessary to ascertain whether the LNG
Tanker complies with this Agreement. Seller shall bear all the costs and
expenses in connection with any inspection conducted hereunder. Any such
inspection may include, as far as is practicable having regard to the LNG
Tanker’s operational schedule, examination of the records related to the LNG
Tanker’s hull, cargo and ballast tanks, machinery, boilers, auxiliaries and
equipment; examination of the LNG Tanker’s deck, engine and official log books;
review of records of surveys by the LNG Tanker’s classification society and
relevant Governmental Authorities; and review of the LNG Tanker’s operating
procedures and performance of surveys, both in port and at sea. Additionally,
each LNG Tanker shall have been inspected and reported upon by a SIRE Accredited
Inspector within six (6) Months of the time of its initial use at the Driftwood
LNG Terminal, and each LNG Tanker shall be reported upon by a SIRE Accredited
Inspector once every twelve (12) Months for the first ten (10) years of such LNG
Tanker’s useful life and once every six (6) Months thereafter, and each
inspection report of such SIRE Accredited Inspector shall show, to the
reasonable satisfaction of Seller, no material deficiencies in the safety or
operability of such LNG Tanker. Any inspection carried out pursuant to this
Section 7.6.1: (a) shall not interfere with, or hinder, any LNG Tanker’s safe
and efficient construction or operation; and (b) shall not entitle Seller or any
of its representatives to make any request or recommendation directly to
Transporter except through Buyer. No inspection (or lack thereof) of an LNG
Tanker hereunder shall: (i) modify or amend Buyer’s obligations,
representations, warranties, and covenants hereunder; or (ii) constitute an
acceptance or waiver by Seller of Buyer’s obligations hereunder.

7.6.2
Seller shall indemnify and hold Buyer and its Affiliates harmless from any
Claims and Losses resulting from Seller’s inspection of any LNG Tanker pursuant
to Section 7.6.1.

7.6.3
Buyer shall comply with all LNG Tanker vetting procedures, as set forth in the
Driftwood Marine Operations Manual.

7.6.4
Seller shall have the right to reject any LNG vessel that Buyer intends to use
to take delivery of LNG hereunder at the Driftwood LNG Terminal if such LNG
vessel does not comply materially with the provisions of Section 7, provided
that:

(a)
neither the exercise nor the non-exercise of such right shall reduce the
responsibility of Buyer to Seller in respect of such LNG vessel



    42

--------------------------------------------------------------------------------



and her operation, nor increase Seller’s responsibilities to Buyer or Third
Parties for the same; and
(b)
Buyer’s obligations under this Agreement shall not be excused or suspended by
reason of Buyer’s inability (pursuant to the foregoing) to use a vessel as an
LNG Tanker.


7.7
Port Liability Agreement

7.7.1
Buyer shall cause Transporter or the master of each LNG Tanker (acting on behalf
of the ship-owner and charterer) making use of the port or marine facilities at
the Loading Port on behalf of Buyer, to execute a Port Liability Agreement prior
to such LNG Tanker’s arrival at the Loading Port. Seller shall engage in good
faith consultation with Buyer in the development of the form of the Port
Liability Agreement and shall act as a Reasonable and Prudent Operator in
developing the form of the Port Liability Agreement. The Port Liability
Agreement shall treat Transporter in a non-discriminatory manner in comparison
to all other owners and charterers of LNG vessels that use or transit the
Loading Port. In the event the master of an LNG Tanker fails to execute the Port
Liability Agreement, Buyer shall indemnify and hold Seller and its Affiliates
harmless from any Claims brought against, or Losses incurred by Seller or any of
its Affiliates arising from such failure. If, as a result of Transporter
executing the Port Liability Agreement, Transporter is liable to the LNG
Tanker’s P&I Club for an additional premium for the LNG Tanker’s P&I indemnity
coverage, and if Buyer is liable to Transporter for such additional premium,
then Seller shall pay Buyer for such additional premium, but only to the extent
such additional premium relates to such LNG Tanker calling at the Loading Port.

7.7.2
Subject to Section 7.7.1 and without prejudice to the terms of the Port
Liability Agreement and the obligations of Buyer or its Affiliate pursuant to
the Partnership Agreement and any equity capital contribution agreement with the
Partnership, Seller releases Buyer, its Affiliates and their respective
shareholders and members, officers, directors, employees, designees,
representatives, and agents from liability to Seller incident to all Claims and
Losses that may exist, arise or be threatened currently or in the future at any
time following the Effective Date and whether or not of a type contemplated by
either Party at any time, brought by any Person for injury to, illness or death
of any employee of Seller, or for damage to or loss of the Driftwood LNG
Terminal, which injury, illness, death, damage or loss arises out of, is
incident to, or results from the performance or failure to perform this
Agreement by Buyer, or any of its Affiliates, shareholders and members,
officers, directors, employees, designees, representatives and agents.

7.7.3
Subject to Section 7.7.1 and without prejudice to the terms of Section 12 or the
Port Liability Agreement, Buyer releases Seller, its Affiliates, and their



    43

--------------------------------------------------------------------------------



respective shareholders, officers, members, directors, employees, designees,
representatives, and agents from liability to Buyer incident to all Claims and
Losses that may exist, arise or be threatened currently or in the future at any
time following the Effective Date and whether or not of a type contemplated by
either Party at any time, brought by any Person for injury to, illness or death
of any employee of Buyer or its Affiliates, or for damage to or loss of any LNG
Tanker, which injury, illness, death, damage or loss arises out of, is incident
to, or results from the performance or failure to perform this Agreement by
Seller or its Affiliates, shareholders officers, members, directors, employees,
designees, representatives and agents.
7.7.4
The initial form of Port Liability Agreement developed in accordance with
Section 7.7.1 may be amended from time to time without consent of Buyer only if
after any such amendment the revised terms of such Port Liability Agreement: (a)
do not negatively impact Buyer’s ability to perform its obligations or exercise
its rights under this Agreement, (b) treat Transporter in a non-discriminatory
manner in comparison to all other owners and charterers of LNG vessels that use
or transit the Loading Port, and (c) do not prevent any Transporter from
obtaining full P&I indemnity coverage from a P&I Club, and such P&I indemnity
will cover all Claims and Losses pursuant to such Port Liability Agreement in
relation to use of the Loading Port by an LNG Tanker. Seller shall promptly
notify Buyer upon any amendment to the Port Liability Agreement and shall
provide a copy of the amended Port Liability Agreement to Buyer.


7.8
Driftwood Marine Operations Manual

Seller shall deliver to Buyer prior to the later of (a) the date that is thirty
(30) Days after the Effective Date and (b) the Date of Substantial Completion of
Plant 1, a copy of the marine operations manual developed for the Driftwood LNG
Terminal (as amended from time to time in accordance with this Section 7.8, the
“Driftwood Marine Operations Manual”) which will govern activities at the
Driftwood LNG Terminal, consistent with Applicable Laws and International
Standards, and which will apply to each LNG Tanker and each other LNG vessel
berthing and loading at, and departing from, the Driftwood LNG Terminal. In the
event of a conflict between this Agreement and the Driftwood Marine Operations
Manual, the provisions of this Agreement shall control. Seller shall engage in
good faith consultation with Buyer prior to making any amendment or revision to
the Driftwood Marine Operations Manual and shall act as a Reasonable and Prudent
Operator in making any such revisions or amendments to the Driftwood Marine
Operations Manual and any such revisions or amendments shall be consistent with
Applicable Laws and International Standards. Seller shall promptly notify Buyer
upon any revision or amendment to the Driftwood Marine Operations Manual and
shall provide a copy of the amended Driftwood Marine Operations Manual to Buyer.
The Driftwood Marine Operations


    44

--------------------------------------------------------------------------------



Manual shall be materially in line with those at similar liquefaction facilities
located on the United States Gulf Coast.

7.9
Loading of LNG Tankers

7.9.1
Except as otherwise specifically provided, the terms of this Section 7.9 shall
apply to all LNG Tankers calling at the Driftwood LNG Terminal.

7.9.2
Not later than twenty (20) Days prior to the ETA, Buyer shall notify, or cause
the master of the LNG Tanker to notify, Seller of the information specified
below (“In-Transit First Notice”):

(a)
name of the LNG Tanker, the volume of LNG onboard at the time the relevant
notice is issued and the operator and owner of such LNG Tanker;

(b)
any operational deficiencies in the LNG Tanker that may affect either its
performance at the Driftwood LNG Terminal or its approach to or departure from
the Driftwood LNG Terminal;

(c)
whether the LNG Tanker will require cool-down service upon arrival at the
Driftwood LNG Terminal, and, if so, the quantity of LNG (in cubic meters)
estimated to be required for such cool-down service;

(d)
whether the LNG Tanker will require gas-up service upon arrival at the Driftwood
LNG Terminal; and

(e)
the ETA.

7.9.3
With respect to each LNG Tanker scheduled to call at the Driftwood LNG Terminal,
Buyer shall give, or cause the master of the LNG Tanker to give, to Seller the
following notices. Each such notice shall include details of any significant
change in the information provided pursuant to Section 7.9.2 (as updated
pursuant to subsequent notices) since the immediately preceding notice was given
(including, subject to Sections 7.6 and 8.3, any change to the LNG Tanker):

(a)
A second notice (“In-Transit Second Notice”), which shall be sent ninety-six
(96) hours prior to the ETA set forth in the In-Transit First Notice or as soon
as practicable prior to such ETA if the sea time between the point of departure
of the LNG Tanker and the Loading Port is less than ninety-six (96) hours,
stating the LNG Tanker’s then ETA. If, thereafter, such ETA changes by more than
six (6) hours, Buyer shall give promptly, or cause the master of the LNG Tanker
to give promptly, to Seller notice of the corrected ETA;



    45

--------------------------------------------------------------------------------



(b)
A third notice (“In-Transit Third Notice”), which shall be sent forty-eight (48)
hours prior to the ETA set forth in the In-Transit Second Notice (as corrected),
confirming or amending such ETA. If, thereafter, such ETA changes by more than
six (6) hours, Buyer shall give promptly, or cause the master of the LNG Tanker
to give promptly, to Seller notice of the corrected ETA;

(c)
A fourth notice (“In-Transit Fourth Notice”), which shall be sent twenty-four
(24) hours prior to the ETA set forth in the In-Transit Third Notice (as
corrected), confirming or amending such ETA. If, thereafter, such ETA changes by
more than three (3) hours, Buyer shall give promptly, or cause the master of the
LNG Tanker to give promptly, to Seller notice of the corrected ETA;

(d)
A fifth notice (“In-Transit Final Notice”), which shall be sent twelve (12)
hours prior to the ETA set forth in the In-Transit Fourth Notice (as corrected),
confirming or amending such ETA. If, thereafter, such ETA changes by more than
one (1) hour, Buyer shall give promptly, or cause the master of the LNG Tanker
to give promptly, to Seller notice of the corrected ETA; and

(e)
An NOR, which shall be given at the time prescribed in Section 7.10.

7.9.4
Except where prohibited by any applicable Governmental Authority or
International Standards, Buyer shall have the right to cause an LNG Tanker to
burn Gas as fuel during operations at the Driftwood LNG Terminal (including
while conducting cargo loading operations). Any quantity of Gas burned as fuel
pursuant to this Section 7.9.4 shall be taken into account for purposes of
determining the quantity of LNG loaded in accordance with Exhibit A.

7.9.5
Seller shall have a right to use or dispose of, or cause to be used or disposed
of, all Gas returned to the Driftwood LNG Terminal during cool-down or gas-up
operations without compensation to Buyer. Seller shall have a right to use or
dispose of, or cause to be used or disposed of, all Gas returned to the
Driftwood LNG Terminal during loading operations, provided that Gas returned to
the Driftwood LNG Terminal during loading shall be deducted for determining the
quantity loaded for Buyer’s account in accordance with Paragraph 11(c)(ii) of
Exhibit A and the formula set out in Paragraph 12.4 of Exhibit A.


7.10
Notice of Readiness

7.10.1
The master of an LNG Tanker or such master’s agent shall tender the NOR to
Seller upon arrival at the PBS or any customary anchorage location for LNG
vessels seeking to transit the Calcasieu ship channel, provided that such



    46

--------------------------------------------------------------------------------



LNG Tanker has received all required Approvals from the relevant Governmental
Authorities (including security clearance from the US Coast Guard) that are
required to transit to a berth of the Driftwood LNG Terminal, and is ready,
willing, and able, to proceed to berth and load LNG or to commence cool-down or
gas-up operations (as applicable).
7.10.2
A valid NOR given under Section 7.10.1 shall become effective as follows:

(a)
For an LNG Tanker that tenders its NOR according to Section 7.10.1 at any time
prior to or during the Delivery Window allocated to such LNG Tanker, an NOR
shall become effective when the LNG Tanker is all fast at a berth of the
Driftwood LNG Terminal and has received all required Approvals from the relevant
Governmental Authorities (including security clearance from the US Coast Guard);
and

(b)
For an LNG Tanker that tenders its NOR according to Section 7.10.1 at any time
after the expiration of the Delivery Window, an NOR shall become effective when,
after Seller has notified the LNG Tanker that Seller is ready to receive the LNG
Tanker, the LNG Tanker is all fast at a berth of the Driftwood LNG Terminal and
has received all required Approvals from the relevant Governmental Authorities
(including security clearance from the US Coast Guard).


7.11
Berthing Assignment

7.11.1
Seller shall berth or caused to be berthed an LNG Tanker which has tendered NOR
before or during its Delivery Window promptly after Seller determines such LNG
Tanker will not interfere with berthing and loading of any other scheduled LNG
vessel with a higher berthing priority but in no event later than the end of the
Delivery Window allocated to such LNG Tanker; provided, however, that if Seller
does not berth or cause to be berthed such LNG Tanker by the end of the Delivery
Window, (a) Seller shall use reasonable efforts to berth or cause to be berthed
such LNG Tanker within forty-eight (48) hours after the end of its Delivery
Window, (b) Buyer shall use reasonable efforts to cause the LNG Tanker to remain
at the PBS or applicable anchorage location for the Driftwood LNG Terminal, and
(c) Buyer’s sole recourse and remedy during such period of time for Seller’s
failure to berth or cause to be berthed the LNG Tanker by the end of the
Delivery Window shall be demurrage pursuant to Section 7.12.3, payment for
excess boil-off pursuant to Section 7.12.4 and provision by Seller of a
cool-down pursuant to Section 7.16.1(b). If (i) at any time during such
forty-eight (48) hour period, Buyer is no longer able, having used reasonable
efforts, to cause the LNG Tanker to remain at the PBS or applicable anchorage
location, or (ii) the forty-eight (48) hour period expires, and in either case
Seller has not berthed or caused to be berthed the LNG Tanker, and such delay is
not attributable to a reason that would result in an extension of Allotted
Laytime under Section 7.12.1,



    47

--------------------------------------------------------------------------------



then Seller shall be deemed to have failed to make the Scheduled Cargo Quantity
of the relevant cargo available for delivery and the provisions of Sections
5.6.2 to 5.6.4 shall apply. Notwithstanding the foregoing, if, as a result of
the Driftwood LNG Terminal not being ready to berth for reasons attributable to
Buyer or Buyer’s Affiliates, Seller fails to make available a cargo, Buyer shall
be deemed to have failed to take such cargo and the provisions of Sections 5.7.2
to 5.7.8 shall apply.
7.11.2
For each delivery window period, Seller shall determine or cause to be
determined the berthing priority among LNG vessels which have tendered NOR
before or during their scheduled delivery window as follows:

(a)
The first berthing priority for a delivery window period shall be for an LNG
vessel scheduled for such delivery window period. Priority within this group
shall be given to the LNG vessel which has first tendered to Seller its NOR.
Once an LNG vessel achieves a first berthing priority pursuant to this Section
7.11.2(a) or 7.11.2(c), such LNG vessel shall maintain such priority until such
LNG vessel is berthed, so long as its tendered NOR does not become invalid
pursuant to Section 7.13.1;

(b)
The second berthing priority for a delivery window period shall be for an LNG
vessel scheduled for arrival before such delivery window period, which tendered
to Seller its NOR prior to or during its scheduled delivery window but which was
unable to proceed to berth for reasons not attributable to Buyer, the
Transporter, the LNG Tanker or its master, crew, owner or operator. Priority
within this group shall be given to the LNG vessel which has first tendered to
Seller its NOR; and

(c)
The third berthing priority for a delivery window period shall be for an LNG
vessel scheduled for arrival after such delivery window period. Priority within
this group shall be given to the LNG vessel which has first tendered to Seller
its NOR. An LNG vessel with third berthing priority pursuant to this Section
7.11.2(c) will achieve a first berthing priority on its scheduled delivery
window pursuant to Section 7.11.2(a) if such LNG vessel has not been berthed
prior to such date, so long as its tendered NOR does not become invalid pursuant
to Section 7.13.1.

7.11.3
If an LNG Tanker tenders NOR after the end of its Delivery Window, Seller shall
use reasonable efforts to berth or cause to be berthed such LNG Tanker as soon
as reasonably practical; provided, however, that, unless otherwise agreed with
Buyer, Seller shall have no obligation to use such efforts to berth or cause to
be berthed an LNG Tanker that tenders NOR more than forty-eight (48) hours after
the end of its Delivery Window. If, as of the forty-



    48

--------------------------------------------------------------------------------



eighth (48th) hour after the end of the Delivery Window, the LNG Tanker has not
tendered NOR, and such delay is not attributable to a reason that would result
in an extension of Allowed Laytime under Sections 7.13.2(a)(i)-(viii), Buyer
shall be deemed to have failed to take delivery of the Scheduled Cargo Quantity
of the relevant cargo and the provisions of Sections 5.7.2 to 5.7.8 shall apply.

7.12
Berth Laytime

7.12.1
The allotted laytime for each LNG Tanker (“Allotted Laytime”) shall be thirty
(30) hours, as extended by any period of delay that is caused by:

(a)
reasons attributable to a Governmental Authority, Buyer, the Transporter, the
LNG Tanker or its master, crew, owner or operator or any Third Party outside of
the reasonable control of Seller, Seller’s Affiliates or the operator of the
Driftwood LNG Terminal, including security clearance review by the US Coast
Guard;

(b)
Force Majeure or Adverse Weather Conditions;

(c)
unscheduled curtailment or temporary discontinuation of operations at the
Driftwood LNG Terminal necessary for reasons of safety, except to the extent
such unscheduled curtailment or temporary discontinuation of operations is due
to Seller’s failure to operate and maintain its facilities as a Reasonable and
Prudent Operator;

(d)
time at berth during any cool-down pursuant to Sections 7.16.1(a) and (c);

(e)
time at berth during any gas-up pursuant to Section 7.17;

(f)
nighttime transit restrictions, if applicable;

(g)
time to transit from the PBS or anchorage location, as applicable, to a berth of
the Driftwood LNG Terminal, in the event Actual Laytime commences pursuant to
Section 7.12.2(a)(1); and

(h)
any other interruption impacting the Loading Port, including the unavailability
or delay of Pilot services, tugs, and other similar interruptions, to the extent
such interruptions are not caused by reasons attributable to Seller or the
operator of the Driftwood LNG Terminal.

7.12.2
The actual laytime for each LNG Tanker (“Actual Laytime”) shall commence (a) if
a valid NOR was given pursuant to Section 7.10.1 prior to or during the Delivery
Window for such LNG Tanker, the earlier of (1) twelve (12) hours after the later
of the start of the Delivery Window and the time



    49

--------------------------------------------------------------------------------



that such valid NOR was given pursuant to Section 7.10.1, and (2) when the NOR
is effective, or (b) in all other cases, when the NOR is effective, and shall
end when (i) the last loading arm of the Driftwood LNG Terminal has been
disconnected from the LNG Tanker, (ii) the cargo documents are on board of the
LNG Tanker and (iii) Seller or its operator has cleared the LNG Tanker for
departure.
7.12.3
In the event Actual Laytime exceeds Allotted Laytime (as extended pursuant to
Section 7.12.1) (“Demurrage Event”), Seller shall pay to Buyer as liquidated
damages demurrage in USD (which shall be prorated for a portion of a Day) at a
rate equal to the Demurrage Rate. The “Demurrage Rate” initially shall be USD
eighty thousand (US$80,000) per Day and shall be revised by Seller each Contract
Year ending in five (5) or zero (0) (e.g., 2025 and 2030) to reflect the average
of three quotes, each received from a different ship broker, for then-current
long-term LNG vessel charter rates. Seller shall determine such revised
Demurrage Rate and notify Buyer of such revised Demurrage Rate at least thirty
(30) days prior to the start of such Contract Year ending in five (5) or zero
(0), as applicable, and such revised Demurrage Rate shall be effective starting
on the first day of such Contract Year ending in five (5) or zero (0), as
applicable, and continuing for five (5) years until subsequently revised
pursuant to this Section 7.12.3. If a Demurrage Event occurs, Buyer shall
invoice Seller for such demurrage within ninety (90) Days pursuant to Section
10.1.5.

7.12.4
In the event (a) an LNG Tanker is delayed in berthing at the Driftwood LNG
Terminal or commencement of LNG loading due to an event occurring at or near the
Driftwood LNG Terminal (including at the berth) and for a reason that would not
result in an extension of Allotted Laytime under Section 7.12.1, and (b) as a
result thereof, the commencement of LNG loading is delayed beyond twenty-four
(24) hours after the LNG Tanker (i) has either tendered a valid NOR or berthed
and (ii) is cleared by the Governmental Authorities to commence loading (“Excess
Boil-Off Event”), Seller shall pay Buyer as liquidated damages an amount, on
account of excess boil-off. The amount payable shall equal (x) the total number
of full hours by which commencement of LNG loading is delayed beyond the
aforementioned twenty-four (24) hour period, multiplied by (y) initially, the
Provisional Transfer Price for purposes of a Provisional Invoice, and thereafter
the Final Transfer Price upon the determination thereof for purposes of the
Final Invoice (in accordance with Section 10.1.6), multiplied by (z) a quantity
in MMBtu equal to (A) the guaranteed daily ballast rate of boil-off of such LNG
Tanker pursuant to Form B of the relevant charterparty or similar description
provided by the LNG Tanker’s owner in the relevant charterparty, divided by (B)
twenty-four (24) hours per Day, multiplied by (C) the cargo containment capacity
of such LNG Tanker (in MMBtu), provided that in no event shall such quantity of
MMBtu exceed the quantity of LNG onboard



    50

--------------------------------------------------------------------------------



the LNG Tanker at the time it issued its valid NOR. Buyer shall invoice Seller
for such excess boil-off within ninety (90) Days after the applicable event,
pursuant to Section 10.1.5.

7.13
LNG Tanker Not Ready for LNG Loading; Excess Laytime

7.13.1
Except in the event Seller provides a cool-down service under Section 7.16.1(b),
if any LNG Tanker previously believed to be ready for LNG loading is determined
to be not ready after being berthed for reasons not attributable to Seller or
Seller’s Affiliates or the operator of the Driftwood LNG Terminal, the NOR shall
be invalid, and Seller may direct the LNG Tanker’s master to vacate the berth
and proceed to anchorage, whether or not other LNG vessels are awaiting the
berth, unless it appears reasonably certain to Seller that such LNG Tanker can
be made ready without disrupting the overall berthing schedule of the Driftwood
LNG Terminal or operations of the Driftwood LNG Terminal. When an unready LNG
Tanker at anchorage becomes ready for LNG loading, its master shall notify
Seller. If, as a result of such LNG Tanker not being ready to berth for reasons
not attributable to Seller or Seller’s Affiliate or the operator of the
Driftwood LNG Terminal, Buyer fails to take a cargo, the provisions of Sections
5.7.2 to 5.7.8 shall apply. If, as a result of such LNG Tanker not being ready
to berth for reasons attributable to Seller or Seller’s Affiliates, Buyer fails
to take a cargo, Seller shall be deemed to have failed to make available such
cargo and the provisions of Sections 5.6.2 to 5.6.4 shall apply.

7.13.2
The following shall apply with respect to berthing:

(a)
An LNG Tanker shall complete LNG loading and vacate the berth as soon as
possible but not later than thirty (30) hours from the time the LNG Tanker is
all fast at the berth and has received all required Approvals from the relevant
Governmental Authorities (including security clearance from the US Coast Guard).
Such thirty (30) hour-period (“Allowed Laytime”) shall be extended by any period
of delay that is caused by:

(i)
reasons attributable to a Governmental Authority, Seller, the operator of the
Driftwood LNG Terminal or any Third Party outside the reasonable control of
Buyer, the Transporter, the LNG Tanker or its master, crew, owner or operator;

(ii)
Force Majeure or Adverse Weather Conditions;

(iii)
unscheduled curtailment or temporary discontinuation of operations at the
Driftwood LNG Terminal necessary for reasons of safety, except to the extent
such unscheduled curtailment or temporary discontinuation of operations is



    51

--------------------------------------------------------------------------------



attributable to Buyer, the Transporter, the LNG Tanker or its master, crew,
owner or operator;
(iv)
time at berth during any cool-down pursuant to Sections 7.16.1(a)-(c);

(v)
time at berth during any gas-up pursuant to Section 7.17;

(vi)
nighttime transit restrictions, if applicable;

(vii)
tidal restrictions; and

(viii)
any other interruption impacting the Loading Port, including the unavailability
or delay of Pilot services, tugs, and other similar interruptions, to the extent
such interruptions are not caused by reasons attributable to Buyer, the
Transporter, the LNG Tanker or its master, crew, owner or operator.

(b)
If an LNG Tanker fails to depart at the end of its Allowed Laytime (as extended
pursuant to Sections 7.13.2(a)(i)-(viii)), another LNG vessel is awaiting the
berth and the LNG Tanker’s continued occupancy of the berth will disrupt the
overall berthing schedule of the Driftwood LNG Terminal or operations of the
Driftwood LNG Terminal, Seller may direct the LNG Tanker to vacate the berth and
proceed to sea at utmost dispatch.

(c)
If an LNG Tanker fails to depart the berth at the end of its Allowed Laytime (as
extended pursuant to Sections 7.13.2(a)(i)-(viii)) and as a result the
subsequent LNG vessel is prevented from or delayed in loading, Buyer shall
reimburse Seller for any and all actual documented demurrage or excess boil-off
that Seller becomes contractually obligated to pay to any Third Party with
respect to such subsequent LNG vessel, as a result of the LNG Tanker not
completing LNG loading and vacating the berth as required by this Section
7.13.2; provided that Buyer shall not be required to reimburse Seller for any
amounts based on a demurrage rate or excess boil-off rate in excess of those
specified in Section 7.12.3 and Section 7.12.4, as applicable. Seller shall
invoice Buyer for any amounts due under this Section 7.13.2(c) pursuant to
Section 10.1.5 within ninety (90) Days after the relevant Delivery Window.

(d)
In the event an LNG Tanker fails to vacate the berth pursuant to this Section
7.13 and Buyer is not taking actions to cause it to vacate the berth, Seller may
effect such removal at the expense of Buyer.



    52

--------------------------------------------------------------------------------




7.14
LNG Loadings at the Driftwood LNG Terminal

7.14.1
Seller shall cooperate with Transporters (or their agents) and with the master
of each LNG Tanker to facilitate the continuous and efficient loading of LNG
hereunder.

7.14.2
During LNG loading, Seller shall take receipt of, through the Driftwood LNG
Terminal vapor return line, Gas in such quantities as are necessary for the safe
loading of LNG at such rates, pressures and temperatures as may be required by
the design of the LNG Tanker or any standard operating practices of such LNG
Tanker, provided such practices conform to International LNG Vessel Standards.

7.14.3
Promptly after completion of loading of each cargo, Seller shall send or cause
to be sent to Buyer a certificate of origin, certificate of quantity,
certificate of quality, cargo manifest and bill of lading, together with such
other documents concerning the cargo as may reasonably be requested by Buyer.

7.14.4
Buyer, in cooperation with Seller, shall cause the LNG Tanker to depart safely
and expeditiously from the berth upon completion of LNG loading.


7.15
Cooperation

If any circumstance occurs or is foreseen to be reasonably likely to occur so as
to cause delay to an LNG Tanker or any other LNG vessel in berthing, loading or
departing, Buyer and Seller shall, without prejudice to any other provision of
this Agreement, discuss such circumstance in good faith with each other and, if
applicable, with other Partnership Buyers, and the Parties shall use reasonable
efforts to minimize or to avoid the delay, and at the same time shall cooperate
with each other and with such other users of the Loading Port, as appropriate,
to find countermeasures to minimize or to avoid the occurrence of any similar
delay in the future.

7.16
Cool-Down of LNG Tankers

7.16.1
Buyer shall be solely responsible for ensuring that each LNG Tanker elected by
Buyer for taking a cargo arrives at the Driftwood LNG Terminal cold and in a
state of readiness. Notwithstanding the foregoing and subject to Section 7.16.2,
Seller shall provide cool-down service to LNG Tankers at Buyer’s request as
follows:

(a)
Seller shall use reasonable efforts (taking into account availability of
sufficient berth time) to accept Buyer’s request to provide cool-down service
for any LNG Tanker, subject to Buyer requesting such cool-down service by notice
to Seller as far in advance of the relevant cargo’s Delivery Window as is
reasonably practicable but in no case



    53

--------------------------------------------------------------------------------



less than thirty (30) Days before the relevant cargo’s Delivery Window, provided
that Seller shall accept Buyer’s request to provide a cool-down service if (i)
Buyer makes such request by notice at the time Buyer proposes its schedule of
receipt of cargoes pursuant to Section 8.1.2 for the relevant Contract Year or
(ii) at the time of the request, the Composite ADP for the relevant Contract
Year indicates sufficient available berth time to accommodate such cool-down
service. Seller shall have no obligation pursuant to this Section 7.16.1(a) to
provide cool-down services for more than two (2) LNG Tanker during any two (2)
consecutive Contract Years (provided that any cool-down services which may be
agreed to be provided as a result of mitigation of a Force Majeure event shall
not be counted towards such limitation). Buyer shall pay Seller for all LNG
provided by Seller for cooling such LNG Tankers in an amount equal to the
quantity of LNG provided, multiplied by initially, the Provisional Transfer
Price for purposes of a Provisional Invoice, and thereafter the Final Transfer
Price upon the determination thereof for purposes of the Final Invoice (in
accordance with Section 10.1.5).
(b)
Seller shall provide cool-down service without payment to any LNG Tankers
requiring cool-down solely as a result of a delay caused by Seller, but only if
such LNG Tanker made no other call between the original Delivery Window and the
requested cool-down time.

(c)
Seller shall use reasonable efforts, contingent on the availability of
sufficient berth time and facilities status, to provide cool-down service at any
time other than as described in Sections 7.16.1(a)-(b) upon request by Buyer,
provided that Buyer shall pay Seller for all LNG provided by Seller for cooling
such LNG Tankers in an amount equal to the quantity of LNG provided, multiplied
by initially, the Provisional Transfer Price for purposes of a Provisional
Invoice, and thereafter the Final Transfer Price upon the determination thereof
for purposes of the Final Invoice (in accordance with Section 10.1.5); provided,
further, that Seller shall have no obligation to provide such cool-down service
if doing so would interfere with a scheduled Delivery Window of Buyer or a
scheduled delivery window of any other Person.

7.16.2
The following shall apply to any cool-down service provided by Seller pursuant
to Section 7.16.1:

(a)
the MMBtu content of the total liquid quantities delivered for cooling, measured
before evaporation, shall be determined by reference to the relevant LNG
Tanker’s cool-down tables;



    54

--------------------------------------------------------------------------------



(b)
the Parties will determine by mutual agreement the rates and pressures for
delivery of LNG for cool-down, but always in full accordance with safe operating
parameters and procedures established by Seller;

(c)
LNG provided during cool down by Seller pursuant to Section 7.16.1 shall not be
applied against the Scheduled Cargo Quantity for the relevant cargo; and

(d)
unless cool-down services are agreed to be provided in the mitigation of Force
Majeure, cool-down service shall not be provided during January, February,
March, October, November or December of any Contract Year, provided that if
Buyer requests cool-down service during such period, then Seller shall use
commercially reasonable efforts to provide cool-down service during such period.


7.17
Gas-Up of LNG Tankers

7.17.1
Seller shall use reasonable efforts to obtain all relevant Approvals needed to
allow Seller to offer gas-up service to LNG Tankers at the Driftwood LNG
Terminal.

7.17.2
Notwithstanding the first sentence of Section 7.16.1 and subject to
Section 7.17.3, to the extent Seller has all relevant Approvals needed to offer
gas-up service to LNG Tankers at the Driftwood LNG Terminal and such services is
otherwise permitted under Applicable Law, Seller shall provide gas-up service to
LNG Tankers at Buyer’s request as follows:

(a)
Buyer’s request for gas-up service in respect of an LNG Tanker shall be provided
at the same time that Buyer requests cool-down service in respect of such LNG
Tanker pursuant to Section 7.16.

(b)
Seller shall use reasonable efforts (taking into account availability of
sufficient berth time) to accept Buyer’s request to provide gas-up service for
any LNG Tanker, subject to Buyer requesting such gas-up service by notice to
Seller as far in advance of the relevant cargo’s Delivery Window as is
reasonably practicable but in no case less than thirty (30) Days before the
relevant cargo’s Delivery Window, provided that Seller shall accept Buyer’s
request to provide a gas-up service if (i) Buyer makes such request by notice at
the time Buyer proposes its schedule of receipt of cargoes pursuant to Section
8.1.2 for the relevant Contract Year or (ii) at the time of the request, the
Composite ADP for the relevant Contract Year indicates sufficient available
berth time to accommodate such gas-up service.

(c)
Seller shall use reasonable efforts, contingent on the availability of
sufficient berth time and facilities status, to provide gas-up service



    55

--------------------------------------------------------------------------------



at any time other than as described in Section 7.17.2(b) upon request by Buyer,
provided that Seller shall have no obligation to provide such gas-up service if
doing so would interfere with a scheduled Delivery Window of Buyer or a
scheduled delivery window of any other Person or would adversely affect the
ability of Seller to perform its other obligations under this Agreement and
other LNG sale and purchase agreements or to operate the Driftwood LNG Terminal
in accordance with all Approvals and Applicable Law.
7.17.3
The following shall apply to any gas-up service provided by Seller pursuant to
Section 7.17.2:

(a)
the Parties will determine by mutual agreement the rates and pressures for
delivery of Gas for gas-up service, but always in full accordance with safe
operating parameters and procedures established by Seller;

(b)
gas-up service shall only be provided to an LNG Tanker that is also entitled to
receive, and is receiving, immediately after such gas-up service, cool-down
service pursuant to Section 7.16;

(c)
without prejudice to any amounts owed by Buyer for cool-down service provided
pursuant to Section 7.16 to an LNG Tanker that also receives gas-up service
pursuant to this Section 7.17, Buyer shall not be obligated to make a payment to
Seller for gas-up service;

(d)
gas-up service shall not be provided during January, February, March, October,
November or December of any Contract Year, provided that if Buyer requests
gas-up service during such period, then Seller shall use commercially reasonable
efforts to provide gas-up service during such period; and

(e)
gas-up service shall only be available for LNG Tankers under nitrogen purge,
provided that the Parties, acting reasonably, will discuss the acceptance of LNG
Tankers under inert gas, if Buyer can demonstrate unavailability of nitrogen and
if Seller is able to accommodate, including taking into consideration
operational and regulatory requirements (in the case of regulatory requirements,
as reasonably provided by Seller).


8.
Annual Delivery Program



    56

--------------------------------------------------------------------------------




8.1
Programming Information

8.1.1
No later than one hundred ninety-five (195) Days before the start of each
Contract Year, Seller shall provide Buyer with:

(a)
Seller’s good faith estimate of the Gross Heating Value of LNG to be delivered
during such Contract Year; and

(b)
the Major Scheduled Maintenance Quantity for such Contract Year, if any.

8.1.2
No later than one hundred twenty-five (125) Days before the start of each
Contract Year, Buyer shall notify Seller of Buyer’s proposed schedule of receipt
of cargoes for each Month of such Contract Year. Such schedule shall identify
sufficient proposed cargoes in order to schedule the full AACQ, and such AACQ
shall be distributed across the Contract Year in accordance with Section 5.3.
Buyer’s notice shall include the following information:

(a)
the LNG Tanker (if known) for each proposed cargo;

(b)
the Scheduled Cargo Quantity for each proposed cargo;

(c)
the proposed Delivery Window for each cargo;

(d)
Buyer’s request (if any) for a Round-Up Quantity for such Contract Year; and

(e)
any other information that may affect annual scheduling.

Buyer shall also inform Seller of any anticipated periods for maintenance to be
conducted with respect to the LNG Tankers identified in (a) above.
8.1.3
Seller shall call a one- or two-day scheduling meeting of Seller and all
Partnership Buyers to occur no earlier than one hundred twenty-four (124) Days
before the start of each Contract Year and no later than seventy (70) Days
before the start of such Contract Year, by providing at least thirty (30) Days’
advance notice thereof to all Partnership Buyers. Unless otherwise agreed by
Seller and all Partnership Buyers, the location of the meeting will be in
Houston, Texas. Buyer shall use reasonable efforts to attend any such meeting
notified by Seller. Any terms proposed, discussed or determined at such meeting
shall not be binding on either Party except to the extent included in the Annual
Delivery Program promulgated by Seller pursuant to Section 8.2.

8.1.4
Seller will then notify Buyer no less than ninety-three (93) Days before the
start of such Contract Year of Seller’s proposed schedule of cargoes to be made
available in each Month of such Contract Year, exercising reasonable



    57

--------------------------------------------------------------------------------



efforts to adopt Buyer’s proposed schedule of receipts requested in accordance
with Section 8.1.2; provided that (x) if Buyer fails to deliver the notice
according to Section 8.1.2, Seller may nevertheless propose a schedule according
to the terms of this Section 8.1.4, and (y) Seller shall have the right to
modify Buyer’s proposed schedule to the extent required to ensure that the
entire AACQ is scheduled and to comply with the other requirements of this
Agreement, including the terms of Section 5.3. Such notice shall include the
following information:
(a)
the proposed AACQ for the Contract Year;

(b)
the proposed Round-Up Quantity (if any) or Round-Down Quantity (if any) for the
Contract Year;

(c)
any Round-Down Quantity not taken in the previous Contract Year and carried
forward to the current Contract Year;

(d)
any Round-Up Quantity taken in the previous Contract Year and carried forward as
a deduction in the current Contract Year;

(e)
the Major Scheduled Maintenance Quantity (if any) for the Contract Year
identified by Seller pursuant to Section 8.1.1(b);

(f)
for each cargo:

(i)
the LNG Tanker (if specified by Buyer);

(ii)
the Scheduled Cargo Quantity, if any, specified in the notice sent by Buyer
pursuant to Section 8.1.2; and

(iii)
the proposed Delivery Window; and

(g)
any other information that may affect annual scheduling.


8.2
Determination of Annual Delivery Program

8.2.1
No later than ten (10) Days after receipt of Seller’s proposed schedule provided
under Section 8.1.4, Buyer shall notify Seller if Buyer desires to consult with
Seller regarding the proposed schedule, including (a) if Seller has not
requested a Round-Up Quantity pursuant to Section 8.1.4(b), whether Buyer
desires to request a Round-Up Quantity in accordance with Section 5.4.2, or (b)
if Seller has requested a Round-Up Quantity pursuant to Section 8.1.4(b),
whether Buyer is unable, despite its exercise of reasonable efforts, to schedule
the receipt of the additional LNG. Seller shall, no later than fifteen (15) Days
after receipt of Buyer’s notice, meet and consult with Buyer.



    58

--------------------------------------------------------------------------------



8.2.2
If, prior to the date that is sixty-eight (68) Days before the start of a
Contract Year, the Parties have agreed on a schedule of deliveries for such
Contract Year, then Seller shall issue the delivery schedule agreed by the
Parties. If the Parties are unable to agree on a schedule of deliveries for such
Contract Year, then no later than sixty-eight (68) Days before the start of such
Contract Year, Seller shall issue the delivery schedule for such Contract Year
containing the information set forth in Section 8.1.4, modified to reflect any
changes agreed by the Parties pursuant to Section 8.2.1 and to reflect any
changes required by Section 5.4 to Seller’s proposal pursuant to Section
8.1.4(b) for a Round-Up Quantity or Round-Down Quantity. The schedule
promulgated by Seller shall reflect the exercise of reasonable efforts by Seller
to (i) assign to Buyer Delivery Windows that are as close as reasonably
practicable to the Delivery Windows proposed by Buyer pursuant to Section 8.1.2,
and (ii) specify the Scheduled Cargo Quantity with respect to each LNG Tanker as
notified by Buyer pursuant to Section 8.1.2; provided, that Seller shall have
the right to issue a schedule with different terms to the extent required to
ensure that the entire AACQ is scheduled and to comply with the other
requirements of this Agreement, including the terms of Section 5.3. Such
schedule shall indicate which, if any, of the cargoes scheduled thereunder are
in respect of Plant that has not yet achieved Full Operations and in such case
shall indicate the applicable Plant. Seller shall provide for delivery of the
AACQ in accordance with Section 5.3.

8.2.3
The schedule for deliveries of LNG during the Contract Year established pursuant
to this Section 8.2, as amended from time to time in accordance with Section
8.3, is the “Annual Delivery Program” or “ADP”. If Seller fails to issue the
schedule provided for in Sections 8.1.4 or 8.2.2, if applicable, then the
schedule proposed by Buyer under Section 8.1.2 shall be the ADP for the relevant
Contract Year.

8.2.4
Seller shall combine the ADP with the annual delivery programs of all other
Partnership Buyers and provide to Buyer a combined schedule (the “Composite
ADP”) showing all delivery windows and scheduled cargo quantities that have been
committed by Seller, along with available, uncommitted loading windows at the
Driftwood LNG Terminal. Seller shall promptly update the Composite ADP as the
ADP is changed pursuant to Section 8.3 or other Partnership Buyers’ annual
delivery programs are changed pursuant to their respective LNG sale and purchase
agreements.

8.2.5
All references in Section 8.1 and this Section 8.2 to a specific number of Days
prior to the start of a Contract Year shall be construed to mean, for purposes
of the First Contract Year, as such number of Days prior to the anticipated Date
of Full Operations for Plant 1 as revised by any acceleration thereof by Seller
pursuant to Section 4.3.1. In the event of such acceleration, Seller shall be
deemed to be in compliance with Section 8.1.1 for purposes



    59

--------------------------------------------------------------------------------



of the First Contract Year so long as Seller provides the notice required by
Section 8.1.1 at the same time Seller provides notice of such acceleration.

8.3
Changes to Annual Delivery Program

8.3.1
Subject to the remainder of this Section 8.3, either Party may request by notice
a change in the ADP or Ninety Day Schedule for a Contract Year for any reason.

8.3.2
As soon as possible after notice has been received pursuant to this Section 8.3,
the Parties shall consult with one another in order to examine whether such ADP
or Ninety Day Schedule can be revised to accommodate such proposed change(s).
Neither Party shall unreasonably withhold or delay its consent to revise the ADP
or Ninety Day Schedule in accordance with changes proposed by the other Party;
provided that neither Party shall be under any obligation to consent thereto if:

(a)
in the case of Seller, (i) Seller is unable to agree after the exercise of
reasonable efforts to any necessary changes in its arrangements with other
Partnership Buyers, (ii) the requested change would impose additional costs
(unless Buyer agrees to reimburse such costs) or risks upon Seller, or (iii) the
requested change would increase the total quantities scheduled hereunder or
decrease the total quantities scheduled hereunder; or

(b)
in the case of Buyer, (i) Buyer is unable to agree after the exercise of
reasonable efforts to any necessary changes in its arrangements with Transporter
or Buyer’s customers, (ii) the requested change would impose additional costs
(unless Seller agrees to reimburse such costs) or risks upon Buyer, or (iii) the
requested change would increase the total quantities scheduled hereunder or
decrease the total quantities scheduled hereunder.

8.3.3
A Party shall not withhold or delay its consent to revise the ADP or Ninety Day
Schedule if the proposed change: (a) complies with the terms of this Agreement
and Applicable Laws; (b) by the exercise of reasonable efforts on the part of
such Party, does not create a material adverse impact on health, safety,
environment or the operations of such Party; (c) does not result in unreimbursed
increased costs or decreased revenues to such Party; and (d) results in no
change to the total quantities scheduled hereunder.

8.3.4
Upon a scheduling change pursuant to this Section 8.3, the ADP and, if
applicable, the Ninety Day Schedule shall be amended accordingly and an updated
ADP and, if applicable, an updated Ninety Day Schedule shall promptly be
provided in writing by Seller to Buyer.



    60

--------------------------------------------------------------------------------




8.4
Ninety Day Schedule

8.4.1
No later than the twentieth (20th) Day of each Month, Seller shall issue a
forward plan of deliveries for the three (3)-Month period commencing on the
first (1st) Day of the following Month thereafter (e.g., the Ninety Day Schedule
for the three (3)-Month period commencing on May 1st shall be issued no later
than the twentieth (20th) Day of April) (such plan, as amended from time to time
in accordance with procedures set forth in this Agreement, the “Ninety Day
Schedule”). The Ninety Day Schedule shall set forth by cargo the forecast
pattern of deliveries, including the Delivery Window, LNG Tanker and Scheduled
Cargo Quantity for each cargo. In the absence of agreement between the Parties
otherwise, the Ninety Day Schedule will maintain the Scheduled Cargo Quantities
and Delivery Windows as identified in the Annual Delivery Program.

8.4.2
Seller shall combine the Ninety Day Schedule with the ninety day schedules of
all other Partnership Buyers and provide to Buyer a combined schedule (the
“Composite Ninety Day Schedule”) showing all delivery windows and scheduled
cargo quantities that have been committed by Seller, along with available,
uncommitted loading windows at the Driftwood LNG Terminal. Seller shall promptly
update the Composite Ninety Day Schedule as the Ninety Day Schedule is changed
pursuant to Section 8.3 or 8.4.1 or other Partnership Buyers’ ninety day
schedules are changed pursuant to their respective LNG sale and purchase
agreements.


9.
Transfer Price; Uniform LNG SPAs


9.1
Provisional Transfer Price

The provisional transfer price (“Provisional Transfer Price”) (expressed in USD
per MMBtu) for each MMBtu of LNG made available by Seller to Buyer under this
Agreement shall be as follows:
Provisional Transfer Price =
the lesser of:

(a)
115% HH + $3.00/MMBtu;

and
(b)
HH + [***];

in each case, plus or minus the applicable Facilities Charge in accordance with
Exhibit B of the General Partner LLC Agreement;


    61

--------------------------------------------------------------------------------



where:
“HH” means the final settlement price (in USD per MMBtu) for the New York
Mercantile Exchange’s Henry Hub natural gas futures contract for Month M;
“Month M” means the Month in which the Delivery Window of the relevant cargo of
LNG is scheduled to begin in accordance with the ADP or Ninety Day Schedule, as
applicable;
[***]

9.2
Final Transfer Price

The final transfer price (“Final Transfer Price”) (expressed in USD per MMBtu)
for each MMBtu of LNG made available by Seller to Buyer under this Agreement
shall be as follows:
Final Transfer Price = the lesser of:
(a)
115% HH + $3.00/MMBtu;

and
(b)
HH + [***];

in each case, plus or minus the applicable Facilities Charge in accordance with
Exhibit B of the General Partner LLC Agreement;
where:
[***]


    62

--------------------------------------------------------------------------------




9.3
Uniform LNG SPAs

If at any time after the Effective Date Seller enters into an LNG sale and
purchase agreement with a prospective Partnership Buyer or its Affiliate, other
than an Affiliate of Seller or Tellurian Inc., and deliveries under such LNG
sale and purchase agreement commence based on the start-up of one or more of the
Phase 1 Plants (“Other LNG SPA”), and the terms of the Other LNG SPA (excluding
the date of the Other LNG SPA and any terms regarding the name, volume,
description, notice details, and similar identifying information of the buyer
under the Other LNG SPA (collectively, “Excluded Terms”)) vary from the terms of
this Agreement, then Seller shall notify Buyer of such other terms within ten
(10) Days of entering into the Other LNG SPA and Buyer shall have the right, by
notice to Seller within thirty (30) Days of receiving Seller’s notice, to
replace all of the terms of this Agreement with the terms of the Other LNG SPA,
other than the Excluded Terms; provided, however that if Buyer receives such
notice after the occurrence of the Phase 1 FID, then Buyer’s rights under this
Section 9.3 shall be subject to the consent of the Lenders in their sole
discretion, if the Lender’s consent is required at such time under the financing
documents with the Lenders.

10.
Invoicing and Payment


10.1
Invoices

10.1.1
Invoices for Cargoes. Invoices for each cargo made available by Seller and taken
by Buyer, together with relevant supporting documents including a certificate of
quantity loaded and all relevant information in respect of calculations of the
Provisional Transfer Price and the Final Transfer Price as may be reasonably
required by Buyer, shall be prepared and delivered by Seller to Buyer promptly
following each Delivery Window and receipt of the final inspection certificate
applicable to the loading of such cargo. The Provisional Invoice amount shall be
the Provisional Transfer Price, multiplied by the quantity of LNG loaded on the
LNG Tanker as calculated pursuant to Section 13.5. Each such Provisional Invoice
shall be followed by a Final Invoice pursuant to Section 10.1.8(b) as soon as
reasonably possible and in any event not later than sixty (60) Business Days
after the first Day of Month M for such cargo; the Final Invoice amount shall be
the Final Transfer Price, multiplied by the quantity of LNG loaded on the LNG
Tanker as calculated pursuant to Section 13.5.

10.1.2
Invoices for Suspension Fees. Invoices for Suspension Fees shall be prepared and
delivered by Seller to Buyer following Seller’s receipt of Buyer’s suspension
notice pursuant to Section ‎5.8.1 for the suspended cargos. Each such invoice
shall be, initially, a Provisional Invoice pursuant to Section 10.1.8(a), which
shall be followed by a Final Invoice pursuant to Section 10.1.8(b).



    63

--------------------------------------------------------------------------------



10.1.3
Invoices for Cargo DoP Payments. Invoices for Cargo DoP Payments owed to Buyer
by Seller shall be prepared by Buyer and delivered to Seller promptly following
the Delivery Window of each affected cargo, and Seller shall give Buyer all
reasonable assistance reasonably requested by Buyer in providing relevant
information necessary to calculate the Cargo DoP Payments. Each such invoice
shall be, initially, a Provisional Invoice pursuant to Section 10.1.8(a), which
shall be followed by a Final Invoice pursuant to Section 10.1.8(b).

10.1.4
Invoices for Cargo Shortfall Payments. Invoices for Cargo Shortfall Payments
owed to Seller by Buyer shall be prepared by Seller and delivered to Buyer
promptly following the Delivery Window for each affected cargo. Each such
invoice shall be, initially, a Provisional Invoice pursuant to Section
10.1.8(a), which shall be followed by a Final Invoice pursuant to Section
10.1.8(b). Invoices for any amounts owed to Buyer by Seller pursuant to Section
5.7.5, 5.7.6 or 5.7.7 shall be prepared by Seller and delivered to Buyer as soon
as reasonably practicable.

10.1.5
Invoices for Various Sums Due. In the event that any sums are due from one Party
to the other Party under Section 7.5.4(b), 7.12.3, 7.12.4, 7.13.2(c), 7.16.1,
10.3.3, 10.4.1, 11.5, 12.3.1, or 12.3.2 of this Agreement, the Party to whom
such sums are owed shall furnish an invoice therefor, describing in reasonable
detail the basis for such invoice and providing relevant documents supporting
the calculation thereof. To the extent Section 10.1.8(a)(i), (ii) or (iii) apply
to such invoice, such invoice shall be, initially, a Provisional Invoice
pursuant to Section 10.1.8(a), which shall be followed by a Final Invoice
pursuant to Section 10.1.8(b).

10.1.6
Invoices for Other Sums Due. In the event that any sums are due from one Party
to the other Party under this Agreement, other than for a reason addressed in
Section 10.1.1 through 10.1.5, the Party to whom such sums are owed shall
furnish an invoice therefor, describing in reasonable detail the basis for such
invoice and providing relevant documents supporting the calculation thereof. To
the extent Section 10.1.8(a)(i), (ii) or (iii) apply to such invoice, such
invoice shall be, initially, a Provisional Invoice pursuant to Section
10.1.8(a), which shall be followed by a Final Invoice pursuant to Section
10.1.8(b).

10.1.7
Notice. Invoices shall be sent in accordance with Section 24.

10.1.8
Provisional Invoices.

(a)
In the event (i) an invoice required to be issued hereunder includes a
calculation based on the Provisional Transfer Price or any portion thereof and
the information required to calculate the Final Transfer Price or portion
thereof is not available; (ii) a rate or index used in



    64

--------------------------------------------------------------------------------



the calculation of an amount is not available on a temporary or permanent basis;
or (iii) any other relevant information necessary to compute an invoice is not
available, the invoicing Party may issue a provisional invoice (“Provisional
Invoice”) in an amount calculated, in the case of subsection (i), based on the
temporary estimated terms described in the applicable definition or definitions
in Section 9.1, in the case of subsection (ii) of this Section 10.1.8(a), in
accordance with Section 1.3, and, in the case of subsection (iii) of this
Section 10.1.8(a), based on the best estimate of the unavailable information by
the Party issuing the Provisional Invoice. A Provisional Invoice shall be deemed
to be an invoice issued pursuant to Section 10.1.1 through 10.1.4, as
applicable, for the purposes of the payment obligations of Seller or Buyer, as
applicable, and shall be subject to subsequent adjustment in accordance with
Section 10.1.8(b).
(b)
If a Provisional Invoice has been issued, the invoicing Party shall issue a
final invoice reflecting any credit or debit, as applicable, to the Provisional
Invoice as soon as reasonably practicable after the information necessary to
compute the final amount of the payment has been obtained by such Party (“Final
Invoice”). The settlement amount for a Final Invoice shall equal the difference
between the amount of the Provisional Invoice and the amount of the Final
Invoice, and such settlement amount shall be applied in the next invoice issued
pursuant to Section 10.1.1 as a payment to the applicable Party or, if earlier,
upon the termination of this Agreement.

(c)
If a Final Invoice has previously been issued in respect of a Provisional
Invoice, the invoicing Party shall have a right to issue a revised Final Invoice
reflecting any further credit or debit, as applicable, to the Final Invoice as
soon as reasonably practicable after the information necessary to compute the
final amount of the payment has been obtained by such Party. The settlement
amount for a revised Final Invoice shall equal the difference between the amount
of the Final Invoice and the amount of the revised Final Invoice, and such
settlement amount shall be applied in the next invoice issued pursuant to
Section 10.1.1 as a payment to the applicable Party or, if earlier, upon the
termination of this Agreement.



    65

--------------------------------------------------------------------------------




10.2
Payment

All amounts invoiced under this Agreement that are due and payable shall be paid
in accordance with this Section 10.2.
10.2.1
Payments for Cargoes. Invoices issued in accordance with Section 10.1.1 for
cargoes made available and taken shall become due and payable by Buyer on the
tenth (10th) Day after the date on which Buyer received such invoice.

10.2.2
Payments for Suspension Fees. Invoices issued in accordance with Section 10.1.2
shall become due and payable by Buyer on the later of (a) the day on which the
Delivery Window of the suspended cargo was scheduled to begin, and (b) ten (10)
Days after Buyer receives Seller’s invoice.

10.2.3
Cargo DoP Payments. Invoices issued in accordance with Section 10.1.3 shall
become due and payable on the tenth (10th) Day following receipt by Seller.

10.2.4
Cargo Shortfall Payments. Invoices issued to Buyer in accordance with
Section 10.1.4 shall become due and payable on the tenth (10th) Day following
receipt by Buyer. Amounts owed by Seller in accordance with Section 10.1.4 shall
become due and payable on the tenth (10th) Day following Seller receiving the
applicable corresponding payment from the Tellurian Partnership Buyer or
pursuant to a Mitigation Sale, as applicable.

10.2.5
Payments for Other Sums Due. An invoice issued pursuant to Section 10.1.5 or
10.1.6 shall be paid by the paying Party thereunder not later than twenty (20)
Days after receipt of such invoice.

10.2.6
Payment Method. All invoices shall be settled by payment in USD of the sum due
by wire transfer of immediately available funds to an account with the bank
designated by the other Party in accordance with Section 10.2.7.

10.2.7
Designated Bank. Each Party shall designate a bank in a location reasonably
acceptable to the other Party for payments under this Agreement. Initially a
Party shall designate its bank by notice to the other Party prior to the later
of (a) the date thirty (30) Days after the Effective Date and (b) the Date of
Substantial Completion of Plant 1, and thereafter not less than thirty (30) Days
before any redesignation is to be effective.

10.2.8
Payment Date. If any invoice issued pursuant to Section 10.1 would result in a
Party being required to make a payment on a Day that is not a Payment Business
Day, then the due date for such invoice shall be the immediately succeeding
Payment Business Day.



    66

--------------------------------------------------------------------------------




10.3
Disputed Invoice

10.3.1
Payment Pending Dispute. Absent manifest error, each Party invoiced pursuant to
Section 10.1.1, 10.1.2, 10.1.3, 10.1.4, or 10.1.5 shall pay all disputed and
undisputed amounts due under such invoice without netting or offsetting. In the
case of manifest error, the correct amount shall be paid disregarding such
error, and necessary correction and consequent adjustment shall be made within
five (5) Business Days after agreement or determination of the correct amount.

10.3.2
Timing. Except with respect to Sections 1.3, 10.3.4, and 14, any invoice may be
contested by the receiving Party only pursuant to Section 10.5 or if, within a
period of thirteen (13) Months after its receipt thereof, that Party serves
notice to the other Party questioning the correctness of such invoice. Subject
to Section 10.5, if no such notice is served, the invoice shall be deemed
correct and accepted by both Parties.

10.3.3
Interest. The Party who invoiced and received payment of a sum, subsequently
determined not to have been payable under this Agreement to such Party, shall
pay interest to the other Party on such amount, at a rate per annum equal to two
percent (2%) above LIBOR (as in effect on the Day when such sum was originally
paid) on and from the Day when such sum was originally paid until the date of
its repayment, provided that, without prejudice to the other terms of this
Agreement, if such period lasts longer than ninety (90) Days, the applicable
LIBOR rate for each successive term of ninety (90) Days during that period shall
be that in effect on the first (1st) Day of that ninety (90) Day period.
Interest shall accrue from Day to Day and be calculated on the basis of a three
hundred sixty (360) Day year.

10.3.4
Measurement or Analyzing Errors. Any errors found in an invoice or credit note
which are caused by the inaccuracy of any measuring or analyzing equipment or
device shall be corrected in accordance with Exhibit A hereto, as applicable,
and shall be settled in the same manner as is set out above in this Section
10.3.


10.4
Delay in Payment

10.4.1
Interest. If either Party fails to make payment of any sum as and when due under
this Agreement, it shall pay interest thereon to the other Party at a rate per
annum equal to two percent (2%) above LIBOR (as in effect on the Day when such
sum was originally due) on and from the Day when payment was due until the date
of payment, provided that, without prejudice to the other terms of this
Agreement, if such period lasts longer than ninety (90) Days, the applicable
LIBOR rate for each successive term of ninety (90) Days during that period shall
be that in effect on the first (1st) Day of that ninety



    67

--------------------------------------------------------------------------------



(90) Day period. Interest shall accrue from Day to Day and be calculated on the
basis of a three hundred sixty (360) Day year.
10.4.2
Costs and Expenses. Subject to Section 20.1.12, each Party shall bear its own
costs (including attorneys’ or experts’ fees or costs) in respect of enforcement
of such Party’s rights in any Dispute proceeding as a result of the other Party
failing to perform or failing timely to perform its obligations under this
Agreement including failing timely to make any payment in accordance with this
Agreement.


10.5
Audit Rights

Each Party shall have the right to cause an independent auditor, appointed by
such Party at such Party’s sole cost and expense, to audit the books, records
and accounts of the other Party that are directly relevant to the determination
of any amounts invoiced, charged, refunded or credited by the other Party within
the previous twelve (12) Months or as otherwise required by this Agreement. Such
audit shall be conducted at the office where the records are located, during the
audited Party’s regular business hours and on reasonable prior notice, and shall
be completed within thirty (30) Days after the audited Party’s relevant records
have been made available to the auditing Party. The independent auditor shall be
a major firm experienced in providing auditing services, and the Party
appointing such auditor shall cause the auditor to execute a confidentiality
agreement reasonably acceptable to the Party being audited. If the audit
discloses an error in any invoiced amount under this Agreement, then the
auditing Party shall, within thirty (30) Days following completion of the audit
pertaining to the affected invoice or statement, provide notice to the audited
Party describing the error and the basis therefor. Promptly thereafter, the
Parties shall commence discussions regarding such error in order to
expeditiously, and in good faith, achieve resolution thereof, provided that any
adjustments arising from such audit shall be made and all credits or charges
finalized within forty-five (45) Days of completion of any relevant audit.

11.
Taxes


11.1
Responsibility

Buyer shall indemnify and hold Seller and its direct or indirect owners and
Affiliates (other than Buyer) harmless from any and all Buyer Taxes, and Seller
shall indemnify and hold Buyer and its Affiliates (other than Seller) harmless
from any and all Seller Taxes.


    68

--------------------------------------------------------------------------------




11.2
Seller Taxes

“Seller Taxes” means any Taxes imposed from time to time:
(a)
solely on account of the corporate existence of Seller or its Affiliates;

(b)
in respect of the property, revenue, income, or profits of Seller or its
Affiliates (other than Taxes required to be deducted or withheld by Buyer from
or in respect of any payments (whether in cash or in kind) under this
Agreement);

(c)
subject to Section 11.5, in the United States of America or any political
subdivision thereof, that may be levied or assessed upon the export, loading,
storage, processing, transfer, transport, ownership of title, or delivery of
LNG, up to and at the Delivery Point; and

(d)
payable by Buyer by reason of a failure by Seller to properly deduct, withhold
or pay any Taxes described in Section 11.4.


11.3
Buyer Taxes

“Buyer Taxes” means any Taxes imposed from time to time:
(a)
solely on account of the corporate existence of Buyer or its Affiliates;

(b)
in respect of the property, revenue, income, or profits of Buyer or its
Affiliates (other than Taxes required to be deducted or withheld by Seller from
or in respect of payments (whether in cash or in kind) under this Agreement);

(c)
in the United States of America (or any political subdivision thereof) or in any
jurisdiction in which any of Buyer’s Discharge Terminals are located (or any
political subdivision thereof), or any jurisdiction through which any LNG Tanker
transits or on which any LNG Tanker calls (or any political subdivision
thereof), in each case that may be levied or assessed upon the sale, use,
purchase, import, unloading, export, loading, storage, processing, transfer,
transport, ownership of title, receipt or delivery of LNG after the Delivery
Point; and

(d)
payable by Seller by reason of a failure by Buyer to properly deduct, withhold
or pay any Taxes described in Section 11.4.


11.4
Withholding Taxes

If Seller or Buyer (in either case, the “Payor” for purposes of this Section
11.4), is required to deduct or withhold Taxes from or in respect of any
payments (whether in cash or in kind) to the other Party under this Agreement,
then: (a) the Payor shall


    69

--------------------------------------------------------------------------------



make such deductions and withholdings; (b) the Payor shall pay the full amount
deducted or withheld to the appropriate Governmental Authority in accordance
with Applicable Laws; (c) the Payor shall promptly furnish to the other Party
the original or a certified copy of a receipt evidencing such payment; and (d)
the sum payable by the Payor to the other Party shall be increased by such
additional sums as necessary so that after making all required deductions and
withholdings of Taxes (including deductions and withholdings of Taxes applicable
to additional sums payable under this Section 11.4), the other Party receives an
amount equal to the sum it would have received had no such deductions or
withholdings of Taxes been made. For the avoidance of doubt, the payment
mechanism described in this Section 11.4 does not affect the Tax rights and
responsibilities among the Parties provided under Section 11.1.

11.5
Transfer Taxes

In the event that the United States of America or any political subdivision
thereof, including the State of Louisiana or any of its political subdivisions,
levies or assesses a value added Tax, sales or use Tax, or other transfer Tax
(“Transfer Taxes”) on the transfer of LNG pursuant to this Agreement, then
unless Buyer has demonstrated an exemption that excuses Seller from any
requirement under Applicable Laws to collect such Transfer Taxes from Buyer
(including the provision of any exemption certificate or other documentation
required to demonstrate such exemption), Seller shall (a) add such Transfer
Taxes to the invoice for such LNG issued pursuant to Section 10.1 or (b)
promptly notify Buyer and remit such Transfer Taxes to the appropriate
Governmental Authority, in which case, pursuant to Section 10.1.5, Seller shall
furnish Buyer with an invoice of the Transfer Taxes required to be reimbursed to
Seller, and Buyer shall pay such invoice in accordance with Section 10.2.5.
Buyer shall remain liable for any Transfer Taxes imposed on Seller as a result
of Buyer’s failure to qualify for an exemption claimed by Buyer.

11.6
Mitigation and Cooperation

Each Party shall use reasonable efforts to take actions or measures requested by
the other Party in order to minimize liabilities for Taxes for which the other
Party is liable under this Section 11, and to file for and secure exclusions,
exemptions, rebates, credits, refunds, abatement and incentives with respect to
any such Taxes, provided that the other Party shall pay such Party’s reasonable
costs and expenses in relation thereto. Buyer shall provide Seller with
information and documents requested by Seller for purposes of Seller qualifying
for or benefitting from any and all exclusions, exemptions, rebates, credits,
refunds, abatement and incentives of any Taxes for which Seller is liable under
this Section 11.

11.7
Refunds

If a Party has made an indemnification payment to the other Party pursuant to
this Section 11 with respect to any amount owed or paid by the indemnified Party
and


    70

--------------------------------------------------------------------------------



the indemnified Party thereafter receives a refund or credit of any such amount,
such indemnified Party shall pay to the indemnifying Party the amount of such
refund or credit (less any reasonable costs and expenses incurred by the
indemnified Party to obtain such refund or credit, without duplication of any
such costs or expenses paid by the indemnifying Party under Section 11.6)
promptly following the receipt thereof. The indemnified Party shall provide such
assistance as the indemnifying Party may reasonably request to obtain such a
refund or credit.

12.
Quality


12.1
Specification

LNG delivered under this Agreement shall contain no water, active bacteria or
bacterial agents (including sulphate reducing bacteria or acid producing
bacteria) or other contaminants or extraneous material and, when converted into
a gaseous state, comply with the following specifications (“Specifications”):
Minimum Gross Heating Value
1000 Btu/SCF

Maximum Gross Heating Value
1150 Btu/SCF

Minimum methane (C1)
84.0 MOL%

Maximum H2S
0.25 grains per 100 SCF

Maximum Sulfur
1.35 grains per 100 SCF

Maximum N2
1.5 MOL%

Maximum Ethane (C2)
11 MOL%

Maximum Propane (C3)
3.5 MOL%

Maximum Butane (C4) and heavier
2 MOL%


12.2
Determining LNG Specifications

LNG shall be tested pursuant to Exhibit A to determine whether such LNG complies
with the Specifications.

12.3
Off-Specification LNG

12.3.1
If Seller, acting as a Reasonable and Prudent Operator, determines prior to
loading of a cargo that the LNG is expected not to comply with the
Specifications (“Off-Spec LNG”) upon loading, Seller shall, as soon as
reasonably practicable, suspend loading and shall give notice to Buyer of the



    71

--------------------------------------------------------------------------------



extent of the expected variance as soon as practicable (but in no case later
than the commencement of loading of the cargo), and:
(a)
Buyer shall use reasonable efforts, including coordinating with the Transporter
and the operator of the Discharge Terminal, to accept such LNG where the LNG
would be acceptable to the Transporter and the operator of the Discharge
Terminal, each of them acting in their sole discretion (unless Transporter or
such operator is Buyer or an Affiliate of Buyer), and would not prejudice the
safe and reliable operation of any LNG Tanker, the Discharge Terminal, and any
downstream facilities being supplied regasified LNG; Buyer shall notify Seller
within twenty-four (24) hours of receipt of Seller’s notice whether Buyer is so
able to accept such LNG;

(b)
if Buyer can accept delivery of such cargo, then Buyer shall take delivery of
such cargo, and Seller shall reimburse Buyer for all reasonable documented
direct costs incurred by Buyer (including direct costs owed to any Affiliate of
Buyer, Transporter, and the operator of the Discharge Terminal) in transporting
and treating such Off-Spec LNG to meet the Specifications (or to otherwise make
such LNG marketable); provided, however, the Seller’s liability shall not exceed
twenty percent (20%) of the Transfer Price Ceiling for such cargo, multiplied by
the quantity (in MMBtu) of the Off-Spec LNG; and

(c)
if Buyer determines in good faith that it cannot, using reasonable efforts,
receive such cargo, or that Buyer anticipates that it might be liable for costs
that would not otherwise be reimbursed pursuant to Section 12.3.1(b), then Buyer
shall be entitled to reject such cargo by giving Seller notice of rejection
within forty-eight (48) hours of the Buyer’s receipt of Seller’s notice, and
Buyer shall be relieved of its obligation to load such cargo, Seller shall be
deemed to have failed to make available such cargo and Section 5.6.2 shall apply
in respect of such cargo.

12.3.2
If Off-Spec LNG is delivered to Buyer without Buyer being made aware of the fact
that such Off-Spec LNG does not comply with the Specifications, or without Buyer
being made aware of the actual extent to which such Off-Spec LNG does not comply
with the Specifications, then upon Buyer or Seller becoming aware that the LNG
is Off-Spec LNG and following prompt notice thereof to the other Party, Seller
shall immediately suspend loading operations (if applicable) pending a
determination by Buyer and:

(a)
if Buyer is able, using reasonable efforts, to transport and treat the Off-Spec
LNG to meet the Specifications (or to otherwise make such LNG marketable) within
the cost limitations set forth in this Section



    72

--------------------------------------------------------------------------------



12.3.2(a), then Buyer shall notify Seller as soon as practicable to resume
loading (if applicable) and Seller shall reimburse Buyer for all reasonable
documented direct costs and expenses incurred by Buyer (including direct costs
owed to any Affiliate of Buyer, Transporter, and the operator of the Discharge
Terminal) in transporting and treating such Off-Spec LNG received at the
Discharge Terminal to meet the Specifications (or to otherwise make such LNG
marketable), in an amount not exceeding one hundred percent (100%) of an amount
equal to the delivered quantity of such Off-Spec LNG, multiplied by the Transfer
Price Ceiling for such cargo; provided, however, that Buyer, any Affiliate of
Buyer, Transporter, and the operator of the Discharge Terminal shall not be
required to incur costs in excess of those reimbursable by Seller; or
(b)
if Buyer determines in good faith that it cannot, using reasonable efforts,
transport and treat such Off-Spec LNG to meet the Specifications (or to make
such LNG marketable) within the cost limitations set forth in Section 12.3.2(a),
then: (i) Buyer shall be entitled to reject such Off-Spec LNG by giving Seller
notice of such rejection as soon as practicable, and in any case within
ninety-six (96) hours after (A) Seller notifies Buyer that such LNG is Off-Spec
LNG and the actual extent to which such Off-Spec LNG does not comply with the
Specifications or (B) Buyer becomes aware that such LNG is Off-Spec LNG,
whichever occurs first; (ii) Buyer shall be entitled to dispose of the loaded
portion of such Off-Spec LNG (or regasified LNG produced therefrom) in any
manner that Buyer, acting in accordance with the standards of a Reasonable and
Prudent Operator, deems appropriate; and (iii) Seller shall reimburse Buyer in
respect of and indemnify and hold Buyer harmless from all direct loss, damages,
costs and expenses incurred by Buyer, any Affiliate of Buyer, Transporter or the
operator of the Discharge Terminal (if, and only to the extent that, Buyer is
contractually liable to such operator) as a result of the delivery of such
Off-Spec LNG, including in connection with the handling, treatment or safe
disposal of such Off-Spec LNG or other LNG being held at the Discharge Terminal
or being carried onboard the LNG Tanker which was contaminated by it, cleaning
or clearing the LNG Tanker and Discharge Terminal, and damage caused to the LNG
Tanker and Discharge Terminal.

12.3.3
If Buyer rejects a cargo in accordance with Section 12.3.1(c) or 12.3.2(b),
Seller shall be deemed to have failed to make available such cargo, and the
Scheduled Cargo Quantity for such cargo shall be treated as a Cargo DoP Quantity
resulting in a Cargo DoP Payment under Section 5.6.2. If Buyer accepts a cargo
of Off-Spec LNG in accordance with Section 12.3.1(b) or transports and treats a
cargo of Off-Spec LNG in accordance with Section



    73

--------------------------------------------------------------------------------



12.3.2(a), Seller shall be deemed to have satisfied its obligation to make
available such LNG to Buyer for purposes of Section 5.6.1.

13.
Measurements and Tests


13.1
LNG Measurement and Tests

LNG delivered to Buyer, and Gas used as fuel by the LNG Tanker, pursuant to this
Agreement shall be measured and tested in accordance with Exhibit A.

13.2
Parties to Supply Devices

13.2.1
Buyer shall supply, operate and maintain, or cause to be supplied, operated and
maintained, suitable gauging devices for the LNG tanks of the LNG Tanker, as
well as pressure and temperature measuring devices, in accordance with Section
13.3 and Exhibit A, and any other measurement, gauging or testing devices which
are incorporated in the structure of such LNG Tanker or customarily maintained
on shipboard.

13.2.2
Seller shall supply, operate and maintain, or cause to be supplied, operated and
maintained, devices required for collecting samples and for determining quality
and composition of the delivered LNG, in accordance with Section 13.3 and
Exhibit A, and any other measurement, gauging or testing devices which are
necessary to perform the measurement and testing required hereunder at the
Loading Port.


13.3
Selection of Devices

Each device provided for in this Section 13 shall be selected and verified in
accordance with Exhibit A. Any devices that are provided for in this Section 13
not previously used in an existing LNG trade shall be chosen by written
agreement of the Parties and shall be such as are, at the time of selection,
accurate and reliable in their practical application. The required degree of
accuracy of such devices shall be agreed in writing by Buyer and Seller in
advance of their use, and such degree of accuracy shall be verified by an
independent surveyor agreed in writing by the Parties.

13.4
Tank Gauge Tables of LNG Tanker

Buyer shall furnish to Seller, or cause Seller to be furnished, a certified copy
of tank gauge tables as described in Exhibit A for each LNG tank of the LNG
Tanker and of tank gauge tables revised as a result of any recalibration of an
LNG tank of an LNG Tanker.


    74

--------------------------------------------------------------------------------




13.5
Gauging and Measuring LNG Volumes Loaded

Volumes of LNG delivered under this Agreement will be determined by gauging the
LNG in the LNG tanks of the LNG Tanker immediately before and after loading and
taking into account Gas returned to the Driftwood LNG Terminal and Gas burned by
the LNG Tanker during loading, all in accordance with the terms of Exhibit A.

13.6
Samples for Quality Analysis

Representative samples of the delivered LNG shall be obtained by Seller as
provided in Exhibit A.

13.7
Quality Analysis

The samples referred to in Section 13.6 shall be analyzed, or caused to be
analyzed, by Seller in accordance with the terms of Exhibit A, in order to
determine the molar fractions of the hydrocarbons and components in the sample.

13.8
Operating Procedures

13.8.1
Prior to carrying out measurements, gauging and analyses hereunder, the Party
responsible for such operations shall notify the designated representative(s) of
the other Party, allowing such representative(s) a reasonable opportunity to be
present for all operations and computations; provided, however, that the absence
of such representative(s) after notification and reasonable opportunity to
attend shall not affect the validity of any operation or computation thereupon
performed.

13.8.2
At the request of either Party, any measurements, gauging and/or analyses
provided for in Sections 13.5, 13.6, 13.7 and 13.10.1 shall be witnessed and
verified by an independent surveyor agreed in writing by the Parties. The
results of verifications and records of measurement shall be maintained in
accordance with the terms of Exhibit A.


13.9
MMBtu Quantity Delivered

The number of MMBtus sold and delivered shall be calculated at the Delivery
Point by Seller and witnessed and verified by an independent surveyor agreed in
writing by the Parties following the procedures set forth in Exhibit A.

13.10
Verification of Accuracy and Correction for Error

13.10.1
Each Party shall test and verify the accuracy of its devices at intervals to be
agreed between the Parties. In the case of gauging devices of the LNG Tanker,
such tests and verifications shall take place during each scheduled dry-docking,
provided that the interval between such dry dockings shall not exceed five (5)
years. Indications from any redundant determining devices



    75

--------------------------------------------------------------------------------




should be reported to the Parties for verification purposes. Each Party shall
have the right to inspect and if a Party reasonably questions the accuracy of
any device, to require the testing or verification of the accuracy of such
device in accordance with the terms of Exhibit A.
13.10.2
Permissible tolerances of the measurement, gauging and testing devices shall be
as described in Exhibit A.


13.11
Costs and Expenses

13.11.1
Except as provided in this Section 13.11, all costs and expenses for testing and
verifying measurement, gauging or testing devices shall be borne by the Party
whose devices are being tested and verified; provided, however, that
representatives of the Parties attending such tests and verifications shall do
so at the cost and risk of the Party they represent.

13.11.2
In the event that a Party inspects or requests the testing/verification of any
of the other Party’s devices on an exceptional basis in each case as provided in
Section 13.10.1, the Party requesting the testing/verification shall bear all
costs thereof; provided, however, that in the event that such testing or
verification discloses that the other Party’s devices fail to comply with the
requirements of this Agreement, all costs and expenses for such testing and
verification of the devices that failed to comply shall be borne by the Party
whose devices were tested.

13.11.3
The costs of the independent surveyor:

(a)
requested by a Party in accordance with Section 13.8.2 or paragraph 3(a) of
Exhibit A shall be borne by the requesting Party; and

(b)
referred to in Section 13.9 shall be borne equally by Buyer and Seller.


14.
Force Majeure


14.1
Force Majeure

Neither Party shall be liable to the other Party for any delay or failure in
performance under this Agreement if and to the extent such delay or failure is a
result of Force Majeure. To the extent that the Party so affected fails to use
commercially reasonable efforts to overcome or mitigate the effects of such
events of Force Majeure, it shall not be excused for any delay or failure in
performance that would have been avoided by using such commercially reasonable
efforts. Subject to the provisions of this Section 14, the term “Force Majeure”
shall mean any act, event or circumstance, whether of the kind described herein
or otherwise, that is not reasonably within the control of, does not result from
the fault or negligence of, and would not have been avoided or overcome by the
exercise of reasonable diligence by, the Party claiming


    76

--------------------------------------------------------------------------------



Force Majeure or an Affiliate of the Party claiming Force Majeure, such Party
and, as applicable, its Affiliate having observed a standard of conduct that is
consistent with a Reasonable and Prudent Operator, and that prevents or delays
in whole or in part such Party’s performance of one or more of its obligations
under this Agreement.
14.1.1
Force Majeure may include circumstances of the following kind, provided that
such circumstances satisfy the definition of Force Majeure set forth above:

(a)
acts of God, a Governmental Authority, or a public enemy;

(b)
subject to Section 14.6, strikes, lockout, or other industrial action;

(c)
wars, blockades or civil disturbances of any kind; epidemics, actual or
reasonably forecasted adverse weather or sea conditions, fires, explosions,
arrests and restraints of governments or people; acts of terrorism, acts of
piracy and serious threat of piracy;

(d)
the breakdown or failure of, freezing of, breakage or accident to, or the
necessity for making repairs or alterations to any facilities or equipment;

(e)
in respect of Seller: (i) loss of, accidental damage to, or inaccessibility to
or inoperability of (x) the Driftwood LNG Terminal or any Connecting Pipeline or
(y) the liquefaction and loading facilities at the alternate source agreed by
the Parties pursuant to Section 3.1.2 but only with respect to those cargoes
which Buyer has agreed may be supplied from such alternate source, and subject
to Section 14.2.4; and (ii) any event that would constitute an event of force
majeure under an agreement between Seller and the operator or operators of any
Connecting Pipeline for Gas transportation services, provided however, that an
event of force majeure affecting a party to any such agreement shall constitute
Force Majeure under this Agreement only to the extent such event meets the
definition of Force Majeure in this Section 14.1;

(f)
in respect of Buyer, events affecting the ability of any LNG Tanker to receive
and transport LNG including the unavailability of tug services, subject to
Section 14.2.3; and

(g)
the withdrawal, denial, or expiration of, or failure to obtain, any Approval.

14.1.2
Nothing in this Section 14.1 shall be construed to require a Party to observe a
higher standard of conduct than that required of a Reasonable and Prudent
Operator as a condition to claiming the existence of Force Majeure.



    77

--------------------------------------------------------------------------------




14.2
Limitations on Force Majeure

14.2.1
Indemnity and Payment Obligations. Notwithstanding Section 14.1, no Force
Majeure shall relieve, suspend, or otherwise excuse either Party from performing
any obligation to indemnify, reimburse, hold harmless or otherwise pay the other
Party under this Agreement.

14.2.2
Events Not Force Majeure. The following events shall not constitute Force
Majeure:

(a)
a Party’s inability to finance its obligations under this Agreement or the
unavailability of funds to pay amounts when due in the currency of payment;

(b)
the unavailability of, or any event affecting, any facilities at or associated
with any loading port or unloading port (or downstream of an unloading port)
other than the Driftwood LNG Terminal or any alternate source agreed by the
Parties pursuant to Section 3.1.2;

(c)
the ability of Seller or Buyer to obtain better economic terms for LNG or Gas
from an alternative supplier or buyer, as applicable;

(d)
changes in either Party’s market factors, default of payment obligations or
other commercial, financial or economic conditions, including failure or loss of
any of Buyer’s or Seller’s Gas, LNG or electric power markets;

(e)
breakdown or failure of plant or equipment caused by normal wear and tear or by
a failure to properly maintain such plant or equipment;

(f)
the non-availability or lack of economically obtainable Gas reserves;

(g)
in the case of Seller, any event arising from an action or omission of (i) any
Affiliate of Seller, (ii) the contractor or sub-contractor or agent of Seller or
Affiliate of Seller, or (iii) the operator of the Driftwood LNG Terminal, in
each case to the extent that, had Seller taken such action or experienced such
event, such event would not constitute Force Majeure pursuant to the provisions
of this Section 14;

(h)
in the case of Buyer, any event arising from an action or omission of (i) any
Affiliate of Buyer, (ii) any customer of Buyer scheduled to take delivery of LNG
from Buyer at the Driftwood LNG Terminal, (iii) the contractor or sub-contractor
or agent of Buyer or Affiliate of Buyer, (iv) the operator of any part of any
Discharge Terminal or (v) any Transporter, in each case to the extent that, had
Buyer taken such



    78

--------------------------------------------------------------------------------



action or experienced such event, such event would not constitute Force Majeure
pursuant to the provisions of this Section 14; and
(i)
the loss of interruptible or secondary firm transportation service on a
Connecting Pipeline or any pipeline upstream of a Connecting Pipeline unless the
cause of such loss was an event that would satisfy the definition of Force
Majeure hereunder and primary in-the-path transportation service on such
pipeline was also interrupted as a result of such event.

14.2.3
LNG Tankers.

(a)
Force Majeure relief in respect of Buyer for an event described in Section
14.1.1(f) affecting a specific LNG Tanker shall only be available with respect
to cargoes that are scheduled to be transported on such LNG Tanker in the
applicable Ninety Day Schedule or ADP for such Contract Year, or (to the extent
that the ADP for the following Contract Year has been issued by Seller) in the
ADP for the following Contract Year.

(b)
With respect to any particular cargo, Buyer shall not be entitled to claim Force
Majeure relief for an event affecting the LNG Tanker nominated for such cargo if
such LNG Tanker was affected by, or should reasonably have been expected by
Buyer or its customer utilizing such LNG Tanker (in each case acting as a
Reasonable and Prudent Operator) to be affected by, such Force Majeure event at
the time it was nominated by Buyer pursuant to Section 8.1.2 or Section 8.3, as
applicable, for the relevant cargo.

14.2.4
Alternative Sources. Force Majeure relief in respect of Seller for an event
described in Section 14.1.1(e) affecting an alternate LNG source or facility
thereat agreed between the Parties pursuant to Section 3.1.2 shall (a) only be
available with respect to the cargo that is scheduled to be loaded at the
Loading Port of such facility in the ADP or applicable Ninety Day Schedule for
such Contract Year or, to the extent that the ADP for the following Contract
Year has been issued, in the ADP for such following Contract Year and (b) not be
available for an event affecting such alternate LNG source or facility thereat
if such alternate LNG source or facility thereat was affected by such Force
Majeure at the time it was nominated by Seller pursuant to Section 3.1.2 for the
applicable cargo.


14.3
Notification

A Force Majeure event shall take effect at the moment such an event or
circumstance occurs. Upon the occurrence of a Force Majeure event that prevents,
interferes with or delays the performance by Seller or Buyer, in whole or in
part, of any of its


    79

--------------------------------------------------------------------------------



obligations under this Agreement, the Party affected shall give notice thereof
to the other Party describing such event and stating the obligations the
performance of which are affected (either in the original or in supplemental
notices) and stating, as applicable:
14.3.1
the estimated period during which performance may be prevented, interfered with
or delayed, including, to the extent known or ascertainable, the estimated
extent of such reduction in performance;

14.3.2
the particulars of the program to be implemented to resume normal performance
under this Agreement; and

14.3.3
the anticipated quantity of LNG scheduled in the ADP for a Contract Year that
will not be made available or taken, as the case may be, by reason of Force
Majeure.

Such notices shall thereafter be updated at least monthly during the period of
such claimed Force Majeure specifying the actions being taken to remedy the
circumstances causing such Force Majeure.

14.4
Measures

Prior to resumption of normal performance, the Parties shall continue to perform
their obligations under this Agreement to the extent not excused by such event
of Force Majeure.

14.5
No Extension of Term

The Term shall not be extended as a result of or by the duration of an event of
Force Majeure.

14.6
Settlement of Industrial Disturbances

Settlement of strikes, lockouts, or other industrial disturbances shall be
entirely within the discretion of the Party experiencing such situations, and
nothing in this Agreement shall require such Party to settle industrial disputes
by yielding to demands made on it when it considers such action inadvisable.

15.
Liabilities and Indemnification


15.1
General

Subject to Section 15.2, and without prejudice to any indemnity provided under
this Agreement, Seller shall be liable to Buyer, and Buyer shall be liable to
Seller, for any loss which has been suffered as a result of the breach by the
Party liable of any one or more of its obligations under this Agreement, to the
extent that the Party liable should reasonably have foreseen the loss.


    80

--------------------------------------------------------------------------------




15.2
Limitations on Liability

15.2.1
Incidental and Consequential Losses. Neither Party shall be liable to the other
Party hereunder as a result of any act or omission in the course of or in
connection with the performance of this Agreement, for or in respect of:

(a)
any indirect, incidental, consequential or exemplary losses;

(b)
any loss of income or profits;

(c)
except as expressly provided in this Agreement, any failure of performance or
delay in performance to the extent relieved by the application of Force Majeure
in accordance with Section 14; or

(d)
except as expressly provided in this Agreement, any losses arising from any
claim, demand or action made or brought against the other Party by a Third
Party.

15.2.2
Exclusive Remedies. A Party’s sole liability, and the other Party’s exclusive
remedy, arising under or in connection with Sections 5.6, 5.7, 5.8, 7.12.3,
7.12.4, 7.13.2(c) and 12.3 and this Section 15 shall be as set forth in each
such provision, respectively.

15.2.3
Liquidated Damages. The Parties agree that it would be impracticable to
determine accurately the extent of the loss, damage and expenditure that either
Party would have in the circumstances described in Sections 5.6, 5.7, 5.8,
7.12.3 and 7.12.4. Accordingly, the Parties have estimated and agreed in advance
that the sole liability, and exclusive remedy for such circumstances shall be as
provided in those Sections, and neither Party shall have additional liability as
a result of any such circumstances. Each amount described in or determined by
the provisions of Sections 5.6, 5.7, 5.8, 7.12.3 and 7.12.4 is intended to
represent a genuine pre-estimate by the Parties as to the loss or damage likely
to be suffered by the Party receiving the payment or benefit in each such
circumstance. Each Party waives any right to claim or assert, in any arbitration
or expert determination pursuant to Section 20 in any action with respect to
this Agreement, that any of the exclusive remedies set forth in Sections 5.6,
5.7, 5.8, 7.12.3 and 7.12.4 do not represent a genuine pre-estimate by the
Parties as to the loss or damage likely to be suffered by the Party receiving
the payment or benefit in each such circumstance or otherwise are not valid and
enforceable damages.

15.2.4
Express Remedies. The Parties agree that Section 15.2.1 shall not impair a
Party’s obligation to pay the amounts specified in, or the validity of or
limitations imposed by, Sections 5.6, 5.7, 5.8, 7.12.3, 7.12.4, 7.13.2(c) and
12.3. Neither Party shall have a right to make a claim for actual damages
(whether direct or indirect) or other non-specified damages under any



    81

--------------------------------------------------------------------------------



circumstances for which an express remedy or measure of damages is provided in
this Agreement.
15.2.5
Remedies in Contract. Except with respect to claims for injunctive relief under
Sections 18 and 20.1.11, a Party’s sole remedy against the other Party for
nonperformance or breach of this Agreement or for any other claim of whatsoever
nature arising out of or in relation to this Agreement shall be in contract and
no Party shall be liable to another Party (or its Affiliates and contractors and
their respective members, directors, officers, employees and agents) in respect
of any damages or losses suffered or claims which arise out of, under or in any
alleged breach of statutory duty or tortious act or omission or otherwise.

15.2.6
Seller Aggregate Liability for Certain Events.

(a)
Notwithstanding any provision herein to the contrary, the maximum Seller
Aggregate Liability as of any given date in respect of any occurrence or series
of occurrences shall not exceed the Seller Liability Cap.

(b)
“Seller Aggregate Liability” shall mean, as of any date of determination, any
and all liability of Seller to Buyer under this Agreement, excluding (i) any
Seller liabilities under this Agreement for which Seller has already made
payment to Buyer as of such date and (ii) any liability caused by the gross
negligence or willful misconduct of the Partnership, Seller, any other Affiliate
of the Partnership, the General Partner or Seller’s Affiliates.

(c)
The “Seller Liability Cap”, as of any given time of determination, shall be an
amount (in USD) equal to USD one hundred million (US$100,000,000), multiplied by
the ACQ at such time, divided by fifty-two million one hundred seventy thousand
(52,170,000) MMBtu.

15.2.7
EXCEPT FOR WARRANTIES OF TITLE AND NO LIENS OR ENCUMBRANCES, AND SUBJECT TO THE
PROVISIONS OF THIS AGREEMENT CONCERNING THE QUALITY OF LNG TO BE DELIVERED UNDER
THIS AGREEMENT, SELLER EXPRESSLY NEGATES ANY WARRANTY WITH RESPECT TO LNG
DELIVERED UNDER THIS AGREEMENT, WRITTEN OR ORAL, EXPRESS OR IMPLIED, INCLUDING
ANY WARRANTY WITH RESPECT TO CONFORMITY TO SAMPLES, MERCHANTABILITY OR FITNESS
FOR ANY PARTICULAR PURPOSE.



    82

--------------------------------------------------------------------------------




15.3
Buyer’s Credit; Credit Support

15.3.1
At all times prior to any assignment of this Agreement by Original Buyer,
Original Buyer shall have no obligation to maintain any credit rating or provide
any guaranty, letter of credit or other credit support in connection with this
Agreement; provided that, if required for financing, Buyer shall use its
commercial reasonable efforts to provide information or documents confirming its
ability to perform its financial obligations under this Agreement.

15.3.2
If Buyer assigns or novates this Agreement to a Third Party who is not an
Affiliate of Original Buyer (such Third Party, the “Assignee Buyer”) and if in
connection with such assignment or novation Lenders require in accordance with
Section 21.2.2(c) that Assignee Buyer have an Acceptable Credit Rating or a
Guaranty be provided to Seller prior to such novation or assignment, then at all
times following such assignment or novation (including following any subsequent
assignments or novations thereafter), and only then, the following terms of this
Section 15.3.2 shall apply:

(a)
Assignee Buyer shall at all times on and after such assignment or novation
maintain an Acceptable Credit Rating or provide or cause to be provided a
Guaranty. In the event any guarantor that has provided a guaranty in support of
Assignee Buyer’s obligations hereunder no longer has an Acceptable Credit Rating
or is otherwise no longer an Acceptable Guarantor, Assignee Buyer shall provide
a replacement Guaranty or, if unable to comply with the requirements of a
Guaranty because no Guarantor exists, an alternative credit support reasonably
acceptable to Lenders at all times. Any Guaranty or alternative credit support
required to be delivered to Seller pursuant to this Section 15.3.2(a) shall be
delivered within thirty (30) Days of such requirement arising.

(b)
If Assignee Buyer, or Assignee Buyer’s Guarantor, merges or consolidates, sells
all or substantially all of its assets, or novates or assigns this Agreement or
the Guaranty, as applicable, then the surviving entity, asset purchaser or
assignee, as the case may be, shall either have and maintain an Acceptable
Credit Rating or assume in writing or by operation of law the obligations of
Assignee Buyer or Assignee Buyer’s Guarantor, as applicable. In the event the
foregoing conditions are not satisfied, Assignee Buyer shall provide a
replacement Guaranty or, if unable to comply with the requirements of a Guaranty
because no Guarantor exists, an alternative credit support reasonably acceptable
to Lenders at all times. Any Guaranty or alternative credit support required to
be delivered to Seller pursuant



    83

--------------------------------------------------------------------------------



to this Section 15.3.2(b) shall be delivered within thirty (30) Days of such
requirement arising.

15.4
Third Party Liability

With respect to Third Party liabilities:
(a)
If any Third Party shall notify either Party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) that may give rise to a claim for
indemnification against the other Party (the “Indemnifying Party”) under this
Section 15 or elsewhere in this Agreement, then the Indemnified Party shall
promptly notify the Indemnifying Party thereof in writing; provided, however,
that no delay on the part of the Indemnified Party in notifying the Indemnifying
Party shall relieve the Indemnifying Party from any obligation hereunder unless
(and then solely to the extent) the Indemnifying Party thereby is materially
prejudiced.

(b)
The Indemnifying Party will have the right to defend against the Third Party
Claim with counsel of its choice reasonably satisfactory to the Indemnified
Party so long as (i) the Indemnifying Party notifies the Indemnified Party in
writing within fifteen (15) Days after the Indemnified Party has given notice of
the Third Party Claim that the Indemnifying Party will indemnify the Indemnified
Party from and against any damages the Indemnified Party may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the Third
Party Claim; (ii) the Indemnifying Party provides the Indemnified Party with
evidence reasonably acceptable to the Indemnified Party that the Indemnifying
Party will have the financial resources to defend against the Third Party Claim
and fulfill its indemnification obligations hereunder; (iii) the Third Party
Claim involves only money damages and does not seek an injunction or other
equitable relief; (iv) settlement of, or an adverse judgment with respect to,
the Third Party Claim is not in the good faith judgment of the Indemnified
Party, likely to establish a precedential custom or practice materially adverse
to the continuing business interests of the Indemnified Party; and (v) the
Indemnifying Party conducts the defense of the Third Party Claim actively and
diligently.

(c)
So long as the Indemnifying Party is conducting the defense of the Third Party
Claim in accordance with Section 15.4(b): (i) the Indemnified Party may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Third Party Claim; (ii) the Indemnified Party will not consent to the
entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnifying Party (which



    84

--------------------------------------------------------------------------------



consent shall not be unreasonably withheld or delayed); and (iii) the
Indemnifying Party will not consent to the entry of any judgment or enter into
any settlement with respect to the Third Party Claim without the prior written
consent of the Indemnified Party (which consent shall not be unreasonably
withheld or delayed).
(d)
In the event any of the conditions in Section 15.4(b) is or becomes unsatisfied,
or a conflict arises, with regard to the Third Party Claim, between the
Indemnified Party and the Indemnifying Party in respect of such Third Party
Claim the Indemnified Party may defend against the Third Party Claim in any
manner it reasonably may deem appropriate.

(e)
If either Party gives notice to the other Party of a Third Party Claim pursuant
to the provisions of Section 15.4(a) and the notified Party does not give notice
that it will indemnify the notifying Party in the manner set out in Section
15.4(b), the notifying Party shall nevertheless send copies of all pleadings and
other documents filed in any such Third Party lawsuit to the notified Party and
such notified Party may have the right to participate in the defense of the
Third Party Claim in any manner permitted by Applicable Law.


15.5
Seller’s Insurance

15.5.1
Seller shall obtain and maintain or cause to be obtained and maintained:

(a)
insurance for the Driftwood LNG Terminal to the extent required by Applicable
Law, and

(b)
additional insurance, as is reasonably necessary, against such other risks and
at such levels as a Reasonable and Prudent Operator of a liquefaction terminal
would obtain.

15.5.2
Seller shall obtain or cause to be obtained the insurance required by
Section 15.5.1 from a reputable insurer (or insurers) reasonably believed to
have adequate financial reserves. Seller shall exercise its best efforts, or
shall cause the applicable insured Person to use its best efforts, to collect
any amount due under such insurance policies.


15.6
Buyer’s Insurance

Buyer shall ensure that insurances are procured and maintained for each LNG
Tanker in accordance with the following provisions. In all cases, such insurance
shall establish insurance coverages consistent with insurances to the standards
which a ship owner operating reputable LNG vessels, as a Reasonable and Prudent
Operator,


    85

--------------------------------------------------------------------------------



should observe in insuring LNG vessels of similar type, size, age and trade as
such LNG Tanker. In this regard:
(a)
Hull and Machinery Insurance shall be placed and maintained with reputable
marine underwriters; and

(b)
Protection & Indemnity Insurance (“P&I Insurance”) shall be placed and
maintained with full P&I indemnity cover in the ordinary course from a P&I Club,
and such LNG Tanker shall be entered for insurance with a P&I Club, including
pollution liability standard for LNG vessel and Certificate of Financial
Responsibility.


16.
Safety


16.1
General

The Parties recognize the importance of securing and maintaining safety in all
matters contemplated in this Agreement, including the construction and operation
of their respective facilities and the LNG Tankers and transportation of LNG. It
is their respective intentions to secure and maintain high standards of safety
in accordance with International Standards and the generally accepted standards
prevailing in the LNG and LNG transportation industries from time to time.

16.2
Third Parties

Both Parties shall use reasonable efforts to ensure that their respective
employees, agents, operators, Transporter, contractors and suppliers shall have
due regard to safety and abide by the relevant regulations while they are
performing work and services in connection with the performance of this
Agreement, including such work and services performed within and around the area
of the Driftwood LNG Terminal and on board the LNG Tankers.

17.
Exchange of Information

The Parties shall maintain close communication and mutually provide and shall
use reasonable efforts to exchange available information directly relevant to
the fulfillment of the terms and conditions of this Agreement.

18.
Confidentiality


18.1
Duty of Confidentiality

The (i) terms of this Agreement and (ii) any information disclosed by either
Party to the other Party in connection with this Agreement which is not:
(a)
already known to the recipient from sources other than the other Party;



    86

--------------------------------------------------------------------------------



(b)
already in the public domain (other than as a result of a breach of the terms of
this Section 18.1); or

(c)
independently developed by the recipient;

shall be “Confidential Information” and shall, unless otherwise agreed in
writing by the disclosing Party, be kept confidential and shall not be used by
the receiving Party other than for a purpose connected with this Agreement or,
except as provided below, disclosed to Third Parties by the receiving Party. The
Parties recognize that persons authorized to review the Confidential Information
under Section 18.2 may form mental impressions (i.e., impressions not written or
otherwise reduced to a record) regarding the Confidential Information. The use
of these mental impressions by such persons shall not be a violation of the
restriction contained in this Section 18.1.

18.2
Permitted Disclosures

18.2.1
The Confidential Information, which either Party receives from the other, may be
disclosed by such Party:

(a)
to any Person who is such Party’s legal counsel, other professional consultant
or adviser, Transporter, insurer, accountant or construction contractor;
provided that such disclosure is solely to assist the purpose for which such
Person was so engaged;

(b)
if required and to the extent required by the rules of any recognized stock
exchange or agency established in connection therewith upon which the securities
of such Party or a company falling within Section 18.2.1(f) are quoted;

(c)
as may be required under federal or state securities or “Blue Sky” Applicable
Laws;

(d)
if required and to the extent required by the U.S. Department of Energy;

(e)
without limiting Section 18.2.1(c) or (d), if required and to the extent
required by any Applicable Laws, or such Party becomes legally required (by oral
questions, interrogatories, request for information or documents, orders issued
by any Governmental Authority or any other process) to disclose such
information, or to the extent necessary to enforce Section 20.1or 20.2 or any
arbitration award or binding decision of an Expert (including by filing
Confidential Information in proceedings before a court or other competent
judicial authority) or to enforce other rights of a party to the Dispute;
provided that such Party shall, to the extent practicable, give prior notice to
the other



    87

--------------------------------------------------------------------------------



Party of the requirement and the terms thereof and shall cooperate with the
other Party to minimize the disclosure of the information, seek a protective
order or other appropriate remedy, and if such protective order or other remedy
is not obtained, then such Party will furnish only that portion of such
information that it is legally required to furnish;
(f)
to any of its Affiliates or shareholders (or any company involved in the
provision of advice to any such Affiliate or shareholder for the purposes of
this Agreement) and any employee of that Party or of a company to which
disclosure is permitted pursuant to this Section 18.2.1(f);

(g)
to any bona fide intended assignees of a Party’s interests under this Agreement;

(h)
to any Third Party as reasonably necessary for the performance of a Party’s
obligations under this Agreement;

(i)
to any arbitrator appointed in accordance with Section 20.1.4, to any Expert
appointed pursuant to Section 20.2.1, or to any other party to an arbitration or
Expert proceeding arising under or in connection with this Agreement, or to any
witnesses appearing in an arbitration under Section ‎20.1or in an Expert
proceeding under Section ‎20.2; or

(j)
to any Person reasonably required to see such Confidential Information,
including the Lenders, in connection with any bona fide financing or offering or
sale of securities by Seller, Buyer or any Affiliate or shareholder of any of
the foregoing, to comply with the disclosure or other requirements of Applicable
Law or of financial institutions or other participants (including rating
agencies) in such financing, offering or sale.

18.2.2
The Party making the disclosure shall ensure that any Person listed in Section
18.2.1(a), (f), (g), (h), (i) or (j) to which it makes the disclosure (excluding
any legal counsel, arbitrator or Expert already bound by confidentiality
obligations) undertakes to hold such Confidential Information subject to
confidentiality obligations equivalent to those set out in Section 18.1. In the
case of a disclosure to an employee made in accordance with Section 18.2.1(f),
the undertaking shall be given by the company on its own behalf and in respect
of all its employees.

18.2.3
Seller may disclose to the other Partnership Buyers Confidential Information
related to scheduling, operations and other relevant technical information to
comply with Seller’s performance of Section 8, but only to the extent necessary
to ensure the effective implementation thereof.



    88

--------------------------------------------------------------------------------



18.2.4
No press release concerning the execution of this Agreement or resolution of any
Disputes shall be issued unless agreed by the Parties.


18.3
Confidential Information Remedy

The Parties acknowledge that breach of the provisions of this Section 18 shall
cause irreparable injury for which monetary damages are inadequate, difficult to
compute, or both. Accordingly, the Parties agree that the provisions of this
Section 18 may be enforced by specific performance and that the non-breaching
Party shall be entitled to injunctive relief (without posting any bond or other
security) in order to enforce the provisions of this Section 18. Any such relief
shall be in addition to, and not in lieu of, any legal or equitable damages
available to such Party.

18.4
Duration of Confidentiality

The foregoing obligations with respect to the Confidential Information shall
remain in effect for three (3) years after this Agreement is terminated.

19.
Default and Termination


19.1
Right to Suspend Performance

19.1.1
Seller Right to Suspend. If (a) Seller has not received payment in respect of
any amounts due under any invoice(s) under this Agreement totaling in excess of
USD fifteen million (US$15,000,000) within five (5) Business Days after the due
date thereof, (b) any Termination Event in favor of a Seller right to terminate
has arisen, or (c) (i) Buyer or its Affiliate is a Defaulting Partner (as
defined in the Partnership Agreement) pursuant to Section 4.3(c)(i) of the
Partnership Agreement and the Default Forfeiture Units (as defined in the
Partnership Agreement) are Class A Units issued to such Defaulting Partner
pursuant to the equity capital contribution agreement entered into by such
Defaulting Partner in respect of the Phase 1 Project or (ii) Buyer or its
Affiliate is a Defaulting Partner (as defined in the Partnership Agreement)
pursuant to Section 4.3(c)(ii) of the Partnership Agreement, then without
prejudice to any other rights and remedies of Seller arising under this
Agreement or by Applicable Laws or otherwise, upon giving five (5) Business
Days’ notice to Buyer:

(a)
Seller may suspend delivery of any or all subsequent cargoes until (a) the
amounts outstanding under such invoice(s) and interest thereon have been paid in
full, (b) the circumstances constituting the Termination Event have been fully
remedied or have ceased to apply or (c) Buyer or its Affiliate, as applicable,
is no longer a Defaulting Partner (as defined in the Partnership Agreement), as
the case may be.



    89

--------------------------------------------------------------------------------



(b)
In the event of such suspension, Buyer shall not be relieved of any of its
obligations under this Agreement, and the provisions of Sections 5.7.2 to 5.7.8
shall apply with respect to each cargo scheduled in the Annual Delivery Program
or Ninety Day Schedule which is not delivered during the suspension.

(c)
During the period that such suspension is effective, Seller shall have no
obligation to make available LNG to Buyer.

19.1.2
Buyer Right to Suspend. Without prejudice to its rights under the Termination
Event set out in Section 19.2.1(j), if a Bankruptcy Event has occurred with
respect to Seller, Buyer shall be entitled to suspend by written notice to
Seller the performance of its obligations under this Agreement to take and pay
for LNG, until such Bankruptcy Event is no longer occurring with respect to
Seller. Buyer’s right to suspend shall not excuse Buyer from paying for LNG
taken prior to the suspension.


19.2
Elective Termination

19.2.1
Termination Events. The following circumstances (each, a “Termination Event”)
shall give rise to the right for the specified Party (and only the specified
Party) to terminate this Agreement:

(a)
by Seller, if Buyer fails to pay or cause to be paid any amount or amounts in
the aggregate due under this Agreement that are in excess of USD fifty million
(US$50,000,000), for a period of ten (10) Days or more following the due date of
the relevant invoice;

(b)
by Seller, if Buyer fails to comply with Section 15.3 or 21;

(c)
by Seller, violation by Buyer of Section 25.1;

(d)
by the non-violating Party, if a Party violates Section 25.2(b) or breaches the
representation and warranty in Section 25.5;

(e)
by Seller, if (i) Buyer or any guarantor that has provided a guaranty in support
of Assignee Buyer’s obligations hereunder fails to execute any Direct Agreement
with Seller’s or its Affiliate’s respective Lenders within sixty (60) Days after
Seller’s request thereof, provided that such Direct Agreement complies with the
requirements in Sections 21.4.2(a) to (g), or (ii) in connection with any
financing, Buyer fails to provide to the Lenders and the Lenders’ Agent any
legal opinion that complies with the requirements in Section 21.4.1 within sixty
(60) Days after Seller’s request thereof;



    90

--------------------------------------------------------------------------------



(f)
by Seller, if a Bankruptcy Event has occurred with respect to Buyer or any
guarantor that has provided a guaranty in support of Assignee Buyer’s
obligations hereunder;

(g)
by Seller, if (i) Buyer or its Affiliate is a Defaulting Partner (as defined in
the Partnership Agreement) pursuant to Section 4.3(c)(i) of the Partnership
Agreement and the Default Forfeiture Units (as defined in the Partnership
Agreement) are Class A Units issued to such Defaulting Partner pursuant to the
equity capital contribution agreement entered into by such Defaulting Partner in
respect of the Phase 1 Project, and the General Partner exercises its rights
pursuant to the Partnership Agreement to cause all such Class A Units to be
redeemed or forfeited in accordance with the Partnership Agreement or (ii) Buyer
or its Affiliate is a Defaulting Partner (as defined in the Partnership
Agreement) pursuant to Section 4.3(c)(ii) of the Partnership Agreement, and the
General Partner exercises its rights pursuant to the Partnership Agreement to
cause all of such Defaulting Partner’s Class A Units to be redeemed or forfeited
in accordance with the Partnership Agreement;

(h)
by either Party, if Buyer’s or its Affiliate’s entire interest in the
Partnership is redeemed pursuant to Section 4.17 of the Partnership Agreement;

(i)
by Seller, if Buyer’s or its Affiliate’s entire interest in the Partnership is
redeemed pursuant to Section 4.8 of the Partnership Agreement;

(j)
by Buyer, if a Bankruptcy Event has occurred in respect of Seller;

(k)
by Buyer, if each of the following conditions have been satisfied: (i) the
amount of indebtedness for purposes of constructing the Phase 1 Project
(including any such indebtedness that has been refinanced from time to time) has
been paid in full, (ii) Buyer or its Affiliate has contributed to the
Partnership its entire capital commitment for the Phase 1 Project and (iii) one
(1) or more events of Force Majeure affecting Seller prevent Seller from making
available an aggregate quantity of LNG equal to or greater than fifty percent
(50%) of the AACQ during any given twelve (12) Month period;

(l)
by Buyer, if each of the following conditions have been satisfied: (i) the
amount of indebtedness for purposes of constructing the Phase 1 Project
(including any such indebtedness that has been refinanced from time to time) has
been paid in full, (ii) Buyer or its Affiliate has contributed to the
Partnership its entire capital commitment for the Phase 1 Project, and (iii)
Seller fails to make available an aggregate amount of LNG in accordance with
Section 5.6 resulting in Cargo



    91

--------------------------------------------------------------------------------



DoP Quantities totaling more than fifty percent (50%) of the AACQ in aggregate
during any given twelve (12) consecutive Month period of the Term.
19.2.2
Notice of Termination Event. Upon the occurrence of any Termination Event, the
terminating Party may give notice thereof to the other Party, specifying in
reasonable detail the nature of such Termination Event.

19.2.3
Timing of Elective Termination. Except with respect to the Termination Events
described in Section 19.2.4, at any time after the expiry of a period of
forty-five (45) Days after the terminating Party gave notice of a Termination
Event pursuant to Section 19.2.2, unless the circumstances constituting the
Termination Event have been fully remedied or have ceased to apply, the
terminating Party may terminate this Agreement with immediate effect by giving
notice of such termination to the other Party.

19.2.4
Certain Termination Events. Upon the occurrence of a Termination Event described
in Section 19.2.1(b), (c), (d), (e), (f), (g), (h), (i), (j), (k) or (l), the
terminating Party’s notice pursuant to Section 19.2.2 shall terminate this
Agreement immediately.


19.3
Rights Accrued Prior to Termination

Termination of this Agreement shall be without prejudice to:
(a)
the rights and liabilities of the Parties accrued prior to or as a result of
such termination; and

(b)
claims for breaches of Section 18 that occur during the three (3) year period
after termination of this Agreement.


19.4
Liability in Connection with Certain Termination Rights

Without prejudice to a Party’s or its Affiliate’s rights and obligations under
another agreement, neither Party shall have any liability hereunder to the other
Party as a result of a termination of this Agreement pursuant to Section
19.2.1(h) or (k).

19.5
Final Reconciliation

Within sixty (60) Days after the termination of this Agreement, Seller and Buyer
shall determine the amount of any final settlement payment. Seller shall send a
statement to Buyer, or Buyer shall send a statement to Seller, as the case may
be, for any final settlement payment due. Seller or Buyer, as the case may be,
shall pay such amount no later than twenty (20) Business Days after the date of
receipt of such statement.


    92

--------------------------------------------------------------------------------




19.6
Survival

The following provisions shall survive expiration or termination of this
Agreement: Sections 1, 7.7.2, 7.7.3, 9, 10, 11, 13.8.2, 15.1, 15.2, 15.3, 15.4,
18 (to the extent provided therein), 19.3, 19.4, 19.5 and 20 to 25, in addition
to this Section 19.6.

20.
Dispute Resolution and Governing Law


20.1
Dispute Resolution

20.1.1
Arbitration. Any Dispute (other than a Dispute submitted to an Expert under
Section 20.2.1) shall be exclusively and definitively resolved through final and
binding arbitration, it being the intention of the Parties that this is a broad
form arbitration agreement designed to encompass all possible claims and
disputes under this Agreement.

20.1.2
Rules. The arbitration shall be conducted in accordance with the International
Arbitration Rules of the American Arbitration Association (“AAA”) (as then in
effect).

20.1.3
Number of Arbitrators. The arbitral tribunal shall consist of three (3)
arbitrators, who shall endeavor to complete the final hearing in the arbitration
within six (6) Months after the appointment of the last arbitrator.

20.1.4
Method of Appointment of the Arbitrators. If there are only two (2) parties to
the Dispute, then each party to the Dispute shall appoint one (1) arbitrator
within thirty (30) Days of the filing of the arbitration, and the two
arbitrators so appointed shall select the presiding arbitrator within thirty
(30) Days after the latter of the two arbitrators has been appointed by the
parties to the Dispute. If a party to the Dispute fails to appoint its
party-appointed arbitrator or if the two party-appointed arbitrators cannot
reach an agreement on the presiding arbitrator within the applicable time
period, then the AAA shall serve as the appointing authority and shall appoint
the remainder of the three arbitrators not yet appointed. If the arbitration is
to be conducted by three arbitrators and there are more than two parties to the
Dispute, then within thirty (30) Days of the filing of the arbitration, all
claimants shall jointly appoint one arbitrator and all respondents shall jointly
appoint one arbitrator, and the two arbitrators so appointed shall select the
presiding arbitrator within thirty (30) Days after the latter of the two
arbitrators has been appointed by the parties to the Dispute. For the purposes
of appointing arbitrators under this Section 20, (a) Buyer, any guarantor that
has provided a guaranty in support of Assignee Buyer’s obligations hereunder and
all Persons whose interest in this Agreement derives from them shall be
considered as one party; and (b) Seller and all Persons whose interest in this
Agreement derives from Seller shall be considered as one party. If either all
claimants or all respondents fail to make a joint appointment of an arbitrator,
or if the party-



    93

--------------------------------------------------------------------------------



appointed arbitrators cannot reach an agreement on the presiding arbitrator
within the applicable time period, then the AAA shall serve as the appointing
authority and shall appoint the remainder of the three (3) arbitrators not yet
appointed.
20.1.5
Consolidation. If multiple arbitration proceedings are initiated under this
Agreement, any guarantor that has provided a guaranty in support of Assignee
Buyer’s obligations hereunder, one or more other LNG sale and purchase
agreements entered into by Seller, one or more equity capital contribution
agreements entered into by the Partnership, the Partnership Agreement, the
General Partner LLC Agreement, any management and advisory services agreement
entered into by the Partnership or the LNG Marketing Agreement, the subject
matters of which are related by common questions of law or fact and which could
result in conflicting awards or obligations, then any party to any such dispute
may request prior to the appointment of the arbitrators for such multiple or
subsequent disputes that all such proceedings be consolidated into a single
arbitral proceeding. Such request shall be directed to the AAA, which shall
consolidate appropriate proceedings into a single proceeding unless
consolidation would result in undue delay for the arbitration of the disputes.

20.1.6
Place of Arbitration. Unless otherwise agreed by all parties to the Dispute, the
place of arbitration shall be New York, New York.

20.1.7
Language. The arbitration proceedings shall be conducted in the English
language, and the arbitrators shall be fluent in the English language.

20.1.8
Entry of Judgment. The award of the arbitral tribunal shall be final and
binding. Judgment on the award of the arbitral tribunal may be entered and
enforced by any court of competent jurisdiction. The Parties agree that service
of process for any action to enforce an award may be accomplished according to
the procedures of Section 24, as well as any other procedure authorized by law.

20.1.9
Notice. All notices required for any arbitration proceeding shall be deemed
properly given if given in accordance with Section 24.

20.1.10
Qualifications and Conduct of the Arbitrators. All arbitrators shall be and
remain at all times wholly impartial, and, once appointed, no arbitrator shall
have any ex parte communications with any of the parties to the Dispute
concerning the arbitration or the underlying Dispute other than communications
directly concerning the selection of the presiding arbitrator, where applicable.

20.1.11
Interim Measures. Any party to the Dispute may apply to a court in New York, New
York, for interim measures (a) prior to the constitution of the



    94

--------------------------------------------------------------------------------



arbitral tribunal (and thereafter as necessary to enforce the arbitral
tribunal’s rulings); or (b) in the absence of the jurisdiction of the arbitral
tribunal to rule on interim measures in a given jurisdiction. The Parties agree
that seeking and obtaining such interim measures shall not waive the right to
arbitration. The Parties unconditionally and irrevocably submit to jurisdiction
in New York, New York, for the limited purposes of an application for interim
measures under this Section 20.1.11. The arbitrators (or in an emergency the
presiding arbitrator acting alone in the event one or more of the other
arbitrators is unable to be involved in a timely fashion) may grant interim
measures including injunctions, attachments and conservation orders in
appropriate circumstances, which measures may be immediately enforced by court
order. Hearings on requests for interim measures may be held in person, by
telephone, by video conference or by other means that permit the parties to the
Dispute to present evidence and arguments.
20.1.12
Costs and Attorneys’ Fees. The arbitral tribunal is authorized to award costs of
the arbitration in its award, including: (a) the fees and expenses of the
arbitrators; (b) the costs of assistance required by the tribunal, including its
experts; (c) the fees and expenses of the administrator; (d) the reasonable
costs for legal representation of a successful party; and (e) any such costs
incurred in connection with an application for interim or emergency relief and
to allocate those costs between the parties to the Dispute. The costs of the
arbitration proceedings, including attorneys’ fees, shall be borne in the manner
determined by the arbitral tribunal.

20.1.13
Interest. The award shall include pre-award and post-award interest, as
determined by the arbitral tribunal, from the date of any default or other
breach of this Agreement until the arbitral award is paid in full. Interest
shall accrue at a rate per annum equal to two percent (2%) above LIBOR (as in
effect on the Day such award was issued) on and from the Day when such award was
issued until the date of its repayment, provided that, without prejudice to the
other terms of this Agreement, if such period lasts longer than ninety (90)
Days, the applicable LIBOR rate for each successive term of ninety (90) Days
during that period shall be that in effect on the first (1st) Day of that ninety
(90) Day period. Interest shall accrue from Day to Day and be calculated on the
basis of a three hundred sixty (360) Day year.

20.1.14
Currency of Award. The arbitral award shall be made and payable in USD, free of
any Tax or other deduction.

20.1.15
Waiver of Challenge to Decision or Award. To the extent permitted by law, the
Parties hereby waive any right to appeal from or challenge any arbitral decision
or award, or to oppose enforcement of any such decision or award before a court
or any Governmental Authority, except with respect to



    95

--------------------------------------------------------------------------------



the limited grounds for modification or non-enforcement provided by any
applicable arbitration statute or treaty.
20.1.16
Confidentiality. Any arbitration or Expert determination relating to a Dispute
(including an arbitral award, a settlement resulting from an arbitral award,
documents exchanged or produced during an arbitration or Expert proceeding, and
memorials, briefs or other documents prepared for the arbitration or Expert
proceeding) shall be Confidential Information subject to the confidentiality
provisions of Section 18; provided, however, that breach of such confidentiality
provisions shall not void any settlement, determination or award.


20.2
Expert Determination

20.2.1
General. In the event of any disagreement between the Parties regarding a
measurement under Exhibit A hereto or any other Dispute which the Parties agree
to submit to an Expert (in either case, a “Measurement Dispute”), the Parties
hereby agree that such Measurement Dispute shall be resolved by an Expert
selected as provided in this Section 20.2.1. The Expert is not an arbitrator of
the Measurement Dispute and shall not be deemed to be acting in an arbitral
capacity. The Party desiring an expert determination shall give the other Party
notice of the request for such determination. If the Parties are unable to agree
upon an Expert within ten (10) Days after receipt of the notice of request for
an expert determination, then, upon the request of either of the Parties, the
International Centre for Expertise of the International Chamber of Commerce
(“ICC”) shall appoint such Expert and shall administer such expert determination
through the ICC’s Rules for Expertise. The Expert shall be and remain at all
times wholly impartial, and, once appointed, the Expert shall have no ex parte
communications with either of the Parties concerning the expert determination or
the underlying Measurement Dispute. The Parties shall cooperate fully in the
expeditious conduct of such expert determination and provide the Expert with
access to all facilities, books, records, documents, information and personnel
necessary to make a fully informed decision in an expeditious manner. Before
issuing a final decision, the Expert shall issue a draft report and allow the
Parties to comment on it. The Expert shall endeavor to resolve the Measurement
Dispute within thirty (30) Days (but no later than sixty (60) Days) after his
appointment, taking into account the circumstances requiring an expeditious
resolution of the matter in dispute.

20.2.2
Final and Binding. The Expert’s decision shall be final and binding on the
Parties unless challenged in an arbitration pursuant to Section 20.1 within
thirty (30) Days of the date the Expert’s decision. If challenged, (a) the
decision shall remain binding and be implemented unless and until finally
replaced by an award of the arbitrators; (b) the decision shall be entitled to



    96

--------------------------------------------------------------------------------



a rebuttable presumption of correctness; and (c) the Expert shall not be
appointed in the arbitration as an arbitrator or as advisor to either Party
without the written consent of both Parties.
20.2.3
Arbitration of Expert Determination. In the event that a Party requests expert
determination for a Measurement Dispute which raises issues that require
determination of other matters in addition to correct measurement under Exhibit
A hereto, then either Party may elect to refer the entire Measurement Dispute
for arbitration under Section 20.1.1. In such case, the arbitrators shall be
competent to make any measurement determination that is part of a Dispute. An
expert determination not referred to arbitration shall proceed and shall not be
stayed during the pendency of an arbitration.


20.3
Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York (United States of America) without regard to principles of
conflict of laws that would specify the use of other laws.

20.4
Immunity

20.4.1
Each Party, to the maximum extent permitted by Applicable Law, as to itself and
its assets, hereby irrevocably, unconditionally, knowingly and intentionally
waives any and all rights of immunity (sovereign or otherwise) and agrees not to
claim, or assert any immunity with respect to the matters covered by this
Agreement in any arbitration, Expert proceeding, or other action with respect to
this Agreement, whether arising by statute or otherwise, that it may have or may
subsequently acquire, including rights under the doctrines of sovereign immunity
and act of state, immunity from legal process (including service of process or
notice, pre-judgment or pre-award attachment, attachment in aid of execution, or
otherwise), immunity from jurisdiction or judgment of any court, arbitrator,
Expert or tribunal (including any objection or claim on the basis of
inconvenient forum), and immunity from enforcement or execution of any award or
judgment or any other remedy.

20.4.2
Each Party hereby irrevocably, unconditionally, knowingly and intentionally:

(a)
agrees that the execution, delivery and performance by such Party of this
Agreement constitute private and commercial acts rather than public or
governmental acts; and

(b)
consents in respect of the enforcement of any judgment against such Party in any
such proceedings in any jurisdiction and to the giving of any relief or the
issue of any process in connection with such proceedings (including the making,
enforcement or execution of any



    97

--------------------------------------------------------------------------------




such judgment or any order arising out of any such judgment against or in
respect of any property whatsoever irrespective of its use or intended use).

21.
Successors; Assignments


21.1
Successors

This Agreement shall be binding upon and inure to the benefit of any successor
to each of Seller and Buyer.

21.2
Assignment by Buyer

21.2.1
Early Assignments. Buyer may not novate or assign this Agreement to any Person
other than an Affiliate of Buyer prior to the time that the Date of Substantial
Completion for each of the Phase 1 Plants has occurred.

21.2.2
Prior Written Consent. At any time after the Date of Substantial Completion for
each of the Phase 1 Plants has occurred, Buyer may novate or assign this
Agreement in its entirety to another Person, for the remainder of the Term, upon
the prior written consent of Seller (which consent shall not be unreasonably
withheld or delayed), provided that:

(a)
Lenders have provided prior written consent to such novation or assignment;

(b)
such assignee or novatee assumes all of the obligations of Buyer under this
Agreement commencing as of the date of the novation or assignment by execution
of a copy of this Agreement in its own name (countersigned by Seller) or by
execution of a binding assignment and assumption agreement which is enforceable
by Seller; and

(c)
if required by Lenders, such assignee or novatee has an Acceptable Credit Rating
or a Guaranty is provided to Seller prior to such novation or assignment.

21.2.3
Without Prior Consent to Affiliates. At any time, so long as Buyer is Original
Buyer or an Affiliate of Original Buyer, Buyer may novate or assign this
Agreement in its entirety, for the remainder of the Term, without Seller’s prior
consent, to an Affiliate of Buyer, provided that:

(a)
Lenders have provided prior written consent to such novation or assignment;

(b)
such Affiliate assignee or novatee assumes all of the obligations of Buyer under
this Agreement commencing as of the date of the novation or assignment by
execution of a copy of this Agreement in



    98

--------------------------------------------------------------------------------



its own name (countersigned by Seller) or by execution of a binding assignment
and assumption agreement which is reasonably acceptable in form and substance
to, and enforceable by, Seller; and
(c)
performance of this Agreement by Seller with such Affiliate assignee or novatee
would comply with Applicable Laws and all relevant Approvals.

21.2.4
Further Obligations. Upon a novation or assignment in whole by Buyer in
accordance with this Section 21.2, the assignor or novator shall be released
from all further obligations, duties and liabilities under this Agreement, other
than any obligations, duties and liabilities arising prior to the date of
effectiveness of such novation or assignment


21.3
Assignment by Seller

Except as provided in Section 21.4.2, this Agreement may not be assigned by
Seller.

21.4
Seller Financing

21.4.1
Lender Financing. Seller and its Affiliates shall have the right to obtain
financing (including non-recourse or limited recourse financing) from Lenders.
In connection with any financing or refinancing obtained by Seller or its
Affiliates, Buyer shall, if so requested by Seller, deliver to Seller’s or its
Affiliate’s Lenders or the agent acting on behalf of any such Lenders (“Lenders’
Agent”) certified copies of its corporate charter and by-laws, resolutions,
incumbency certificates, financial statements and other financial information,
and such other items or information upon the reasonable request by Lenders or
Lenders’ Agent. Buyer shall, at Seller’s cost, also provide to the Lenders and
Lenders’ Agent legal opinions in form and substance and from counsel reasonably
acceptable to the Lenders.

21.4.2
Assignment as Security. Buyer further acknowledges and agrees that Seller may
collaterally assign, transfer, or otherwise encumber, all or any of its rights,
benefits and obligations under this Agreement to such Lenders or Lenders’ Agent
as security for Seller’s obligations or its Affiliate’s obligations to Lenders.
Accordingly, upon Seller’s request pursuant to a notice hereunder and at
Seller’s cost, Buyer shall enter into, and if Buyer is Assignee Buyer, then
Assignee Buyer shall cause any guarantor that has provided a guaranty in support
of Assignee Buyer’s obligations hereunder to enter into, one or more direct
agreements or consent agreements (each, a “Direct Agreement”) pursuant to which
Buyer or such guarantor, as applicable:

(a)
consents to the collateral assignment of Seller’s or its Affiliate’s rights and
obligations under this Agreement or the guaranty, as applicable,



    99

--------------------------------------------------------------------------------



to the Lenders or the Lenders’ Agent and the subsequent assignment and transfer
of this Agreement or the guaranty, as applicable, to the Lenders’ Agent or other
designee or nominee of the Lenders (including a purchaser at any foreclosure
sale or any assignee or transferee under any instrument of assignment or
transfer in lieu of foreclosure) following an event of default by Seller or its
Affiliate under the financing documents entered into by Seller or its Affiliates
with the Lenders;
(b)
provides representations and warranties that this Agreement or the guaranty, as
applicable, is in full force and effect and has not been modified or amended and
that there are no defaults existing under this Agreement or the guaranty, as
applicable;

(c)
in the case of Buyer, provides representations and warranties regarding the
corporate existence of Buyer, its authority to enter into and perform this
Agreement and that this Agreement is the legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, and in the case
of guarantor, provides representations and warranties regarding the corporate
existence of guarantor, its authority to enter into and perform the guaranty and
that the guaranty is the legal, valid and binding obligation of guarantor,
enforceable against guarantor in accordance with its terms;

(d)
agrees to make payments of amounts owed under this Agreement or the guaranty, as
applicable, to one or more accounts as notified by Lenders’ Agent from time to
time;

(e)
in the case of Buyer, agrees to give Lenders and Lenders’ Agent notice of and an
opportunity to cure any default by Seller under this Agreement;

(f)
agrees to modify or clarify provisions of this Agreement or the guaranty, as
applicable, as reasonably requested by the Lenders or the Lenders’ Agent; and

(g)
agrees to other undertakings that are normal and customary in financings or
refinancings of the type entered into by Seller or its Affiliates and the
Lenders.

21.4.3
Assignment or Novation to Lenders. Seller may novate or assign this Agreement in
its entirety, for the remainder of the Term, without Buyer’s prior consent, to
Seller’s Lenders or its Affiliate’s Lenders or the relevant Lenders’ Agent and
to any other designee or nominee of such Lenders (including a purchaser at any
foreclosure sale or any assignee or transferee under any instrument of
assignment or transfer in lieu of foreclosure)



    100

--------------------------------------------------------------------------------



following an event of default by Seller or its Affiliate under the financing
documents entered into by Seller or its Affiliates with such Lenders, provided
that each such transferee assumes all of the obligations of Seller under this
Agreement commencing on the date of the assignment by execution of a copy of
this Agreement in its own name (countersigned by Buyer) or by execution of a
binding assignment and assumption agreement which is enforceable by Buyer. Upon
a novation or assignment by Seller, in accordance with this Section 21.4.3, the
assignor or novator shall be released from all further obligations, duties and
liabilities under this Agreement, other than any obligations, duties and
liabilities arising prior to the date of effectiveness of such novation or
assignment.

22.
Contract Language

This Agreement, together with the Exhibits hereto, shall be made and originals
executed in the English language. In case of any difference in meaning between
the English language original version and any translation thereof, the English
language original version shall be applicable.

23.
Miscellaneous


23.1
Disclaimer of Agency

This Agreement does not appoint either Party as the agent, partner or legal
representative of the other for any purposes whatsoever, and neither Party shall
have any express or implied right or authority to assume or to create any
obligation or responsibility on behalf of or in the name of the other Party.

23.2
Entire Agreement

This Agreement, together with the Exhibits hereto, constitutes the entire
agreement between the Parties in respect of the subject matter hereof and
includes all promises and representations, express or implied, and supersedes
all other prior agreements and representations, written or oral, between the
Parties relating to the subject matter hereof. Anything that is not contained or
expressly incorporated by reference in this instrument, is not part of this
Agreement.

23.3
Third Party Beneficiaries

The Parties do not intend any term of this Agreement to be for the benefit of,
or enforceable by, any Third Party except as expressly provided in Section 7.7.
The Parties may rescind or vary this Agreement, in whole or in part, without the
consent of any Third Party, including those Third Parties referred to under
Section 7.7, even if as a result such Third Party’s rights to enforce a term of
this Agreement will be varied or extinguished.


    101

--------------------------------------------------------------------------------




23.4
Amendments and Waiver

This Agreement may not be supplemented, amended, modified or changed except by
an instrument in writing signed by Seller and Buyer and expressed to be a
supplement, amendment, modification or change to this Agreement. A Party shall
not be deemed to have waived any right or remedy under this Agreement by reason
of such Party’s failure to enforce such right or remedy.

23.5
Exclusion

The United Nations Convention on Contracts for the International Sale of Goods
(and the Convention on the Limitation Period in the International Sale of Goods)
shall not apply to this Agreement and the respective rights and obligations of
the Parties hereunder.

23.6
Further Assurances

Each Party hereby agrees to take all such action as may be necessary to
effectuate fully the purposes of this Agreement, including causing this
Agreement or any document contemplated herein to be duly registered, notarized,
attested, consularized and stamped in any applicable jurisdiction.

23.7
Severability

If and for so long as any provision of this Agreement shall be deemed to be
judged invalid for any reason whatsoever, such invalidity shall not affect the
validity or operation of any other provision of this Agreement except only so
far as shall be necessary to give effect to the construction of such invalidity,
and any such invalid provision shall be deemed severed from this Agreement
without affecting the validity of the balance of this Agreement.

24.
Notices


24.1
Form of Notice

24.1.1
Except where otherwise specifically provided in this Agreement, all notices,
requests, consents, proposals, approvals and statements shall be in writing and
in English, and if properly addressed to the recipient in the manner required by
Sections 24.1.2 and 24.2, shall be deemed to have been properly given or
delivered: (i) on the date of actual delivery when personally delivered to the
intended recipient or when delivered to the intended recipient by a reputable
courier delivery service; or (ii) on the date specified in Section 24.2.2, if by
Electronic Transmission, provided that if such Electronic Transmission is
directed after 5:00 p.m. (local time of the recipient) or on a day that is not a
Business Day, then on the next succeeding Business Day after the date specified
in Section 24.2.2.



    102

--------------------------------------------------------------------------------



24.1.2
A non-electronic document is deemed to be properly addressed, in each case, if
to Buyer or Seller, to the address of such Person as set forth in this Section
24.1.2, or, in each case, to such other address or addresses as the addressee
may have specified by written notice given to the other Party in the manner
contemplated by Section 24.1.1.

If to Buyer, to:
Tellurian Trading UK Ltd.
7 Clarges Street
London W1J 8AE (UK)
Attention: Operations Department
E-mail: LNGops@tellurianinc.com


If to Seller, to:
Driftwood LNG LLC
c/o Tellurian Inc.
1201 Louisiana Street, Suite 3100
Houston, TX 77002
United States of America
Attention: General Counsel
E-mail: Notices@Driftwood.com



24.2
Electronic Transmission

24.2.1
Without limiting the manner by which notice otherwise may be given effectively
to Parties pursuant to Section 24.1, any notice under any provision of this
Agreement shall be effective if given by a form of Electronic Transmission.

24.2.2
Notice given pursuant to Section 24.2.1 will be deemed delivered on the date on
which it is directed to the electronic mail address set forth in Section 24.1.2,
or to such other electronic mail address as the addressee previously may have
specified by written notice given to the other Party in the manner contemplated
by Section 24.1.1.

24.2.3
Buyer and Seller hereby consent to receive notices by Electronic Transmission at
the electronic mail address set forth in Section 24.1.2.


25.
Trade Law Compliance


25.1
Trade Law Compliance

25.1.1
Each Party agrees to comply with the Export Authorizations, including
incorporating into any resale contract for LNG sold under this Agreement the
necessary conditions to ensure compliance with the Export Authorizations. Buyer
shall promptly provide to Seller all information in



    103

--------------------------------------------------------------------------------



order for Seller or any other Person acting as agent on behalf of Seller under
an Export Authorization, to comply with the Export Authorizations, including
information that identifies for each LNG cargo delivered under this Agreement
the country (or countries) into which the LNG or Gas was actually delivered
(i.e., use in combustion or other chemical reaction conversion process). Buyer
commits to include in any resale contract for LNG sold under this Agreement the
necessary conditions to ensure Seller is made aware of all such countries into
which the LNG or Gas was actually delivered. If any Export Authorization
requires conditions to be included in this Agreement beyond those that are
already included herein, then, within fifteen (15) days following the issuance
of the Export Authorization imposing such condition, the Parties shall discuss
the appropriate changes to be made to this Agreement to comply with such Export
Authorization and shall amend this Agreement accordingly. Buyer acknowledges and
agrees that it will resell or transfer LNG purchased hereunder for delivery only
to the countries identified in an applicable Export Authorization and/or to
purchasers that have agreed in writing to limit their direct or indirect resale
or transfer of such LNG to such countries. Buyer represents and warrants that
the final delivery of LNG received pursuant to the terms of this Agreement are
permitted and lawful under United States of America laws and policies, including
Export Control and Sanctions Laws and the rules, regulations, orders, policies,
and other determinations of the United States Department of Energy, the Office
of Foreign Assets Control of the United States Department of the Treasury and
the Federal Energy Regulatory Commission, and Buyer shall not take any action
which would cause Seller to be in violation of United States of America laws and
policies or any Export Authorization to be withdrawn, revoked, suspended or not
renewed.
25.1.2
Without limiting the foregoing, the following provisions are included in this
Agreement in accordance with the requirements of the Export Authorizations, and
Buyer shall include, and require any direct or indirect buyer of LNG sold
hereunder for whom Seller acts as agent in connection with one or more Export
Authorizations to include, the following provisions in any agreement or other
contract for the sale or transfer of LNG exported pursuant to any Export
Authorization:

(a)
Buyer acknowledges and agrees that it will resell or transfer LNG purchased
hereunder for delivery only to countries identified in Ordering Paragraph B of
DOE/FE Order No. 3968, issued February 28, 2017, in FE Docket No. 16-144-LNG,
and/or to purchasers that have agreed in writing to limit their direct or
indirect resale or transfer of such LNG to such countries. Buyer further commits
to cause a report to be provided to Driftwood LNG LLC that identifies the
country (or countries) into which the LNG or natural gas was actually delivered
and/or received for end use, and to include in any resale



    104

--------------------------------------------------------------------------------



contract for such LNG the necessary conditions to ensure that Driftwood LNG LLC
is made aware of all such countries.
(b)
Buyer acknowledges and agrees that it will resell or transfer LNG, purchased
hereunder for delivery only to countries identified in Ordering Paragraph F of
DOE/FE Order No. 4373, issued May 2, 2019, in FE Docket No. 16-144-LNG, and/or
to purchasers that have agreed in writing to limit their direct or indirect
resale or transfer of such natural gas or LNG to such countries. Buyer further
commits to cause a report to be provided to Driftwood LNG LLC that identifies
the country (or countries) into which the LNG was actually delivered, and to
include in any resale contract for such LNG the necessary conditions to ensure
that Driftwood LNG LLC is made aware of all such actual destination countries.


25.2
Compliance with Law

Each Party agrees that, in the performance of this Agreement and the activities
contemplated herein, neither such Party, nor any of its officers, directors,
employees, agents or other representatives will take any action, or omit to take
any action, which would (a) violate any applicable Anti-Corruption Law, any
applicable Export Control and Sanctions Laws or any other Applicable Law
applicable to such Party, or (b) cause the other Party to be in violation of any
Anti-Corruption Law or Export Control and Sanctions Law applicable to the other
Party.

25.3
Commercial Activities

Without limiting Section 25.2, each Party agrees on behalf of itself, its
directors, managers, officers, employees, agents, contractors, and Affiliates,
not to pay any fees, commissions or rebates to any employee, officer or agent of
the other Party or any of its Affiliates nor provide or cause to be provided to
any of them any gifts or entertainment of significant cost or value in
connection with this Agreement in order to influence or induce any actions or
inactions in connection with the commercial activities of the other Party
hereunder.

25.4
Records

Each Party shall keep all records necessary to confirm compliance with Sections
25.2(b) and 25.3 for a period of five (5) years following the year for which
such records apply. If a Party asserts that the other Party is not in compliance
with Section 25.2(b) or 25.3, the asserting Party shall send a notice to the
other Party indicating the type of noncompliance asserted. After giving such
notice, the first Party may cause an independent auditor to audit the records of
the other Party in respect of the asserted noncompliance. The costs of any
independent auditor under this Section 25.4 shall be paid (a) by the audited
Party, if the audited Party is determined not to be in compliance with Sections
25.2(b) or 25.3, as applicable, and (b) by the other


    105

--------------------------------------------------------------------------------



Party, if the audited Party is determined to be in compliance with Sections
25.2(b) or 25.3, as applicable.

25.5
Representation and Warranty

Each Party represents and warrants as of the Effective Date that:
25.5.1
in the performance of this Agreement and the activities contemplated herein,
neither such Party, nor any of its officers, directors, employees, agents or
other representatives have taken any action, or omitted to take any action,
which would (i) violate any applicable Anti-Corruption Law, any applicable
Export Control and Sanctions Laws or any other Applicable Law applicable to such
Party, or (ii) cause the other Party to be in violation of any Anti-Corruption
Law or Export Control and Sanctions Law applicable to the other Party; and

25.5.2
without limiting the foregoing, neither such Party nor any of its directors,
managers, officers, employees, agents, contractors or Affiliates has paid any
fees, commissions, or rebates to any employee, officer, or agent of the other
Party or any of its Affiliates or has provided or caused to be provided to any
of them any gifts or entertainment of significant cost or value in connection
with this Agreement in order to influence or induce any actions or inactions in
connection with the commercial activities of the other Party hereunder.


25.6
Buyer Indemnity

Buyer shall indemnify and hold the Partnership, Seller, the Partnership’s other
Affiliates, the Partnership Buyers other than Buyer, the General Partner and the
General Partner’s Affiliates harmless from any Losses arising out of Buyer’s
breach of Section 25.1.
[Signature page follows.]


    106

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
SELLER:
 
 
BUYER:
 
 
 
 
 
 
DRIFTWOOD LNG LLC
 
TELLURIAN TRADING UK LTD.
 
 
 
Name:
 
 
Name:
 
 
 
 
 
 
Title:
 
 
Title:
 





 
[Signature Page to LNG Sale and Purchase Agreement]

--------------------------------------------------------------------------------






EXHIBIT A
MEASUREMENT
1.    Parties to Supply Devices
a)    General. Unless otherwise agreed, Buyer and Seller shall supply equipment
and conform to procedures that are in accordance with the latest version of the
standards referred to in this document.
b)    Buyer Devices. Buyer or Buyer’s agent shall supply, operate and maintain,
or cause to be supplied, operated and maintained, suitable gauging devices for
the liquid level in LNG tanks of the LNG Tankers, pressure and temperature
measuring devices, and any other measurement or testing devices which are
incorporated in the structure of LNG vessels or customarily maintained on board
ship.
c)    Seller Devices. Seller shall supply, operate and maintain, or cause to be
supplied, operated and maintained, devices required for collecting samples and
for determining quality and composition of the LNG and any other measurement or
testing devices which are necessary to perform the measurement and testing
required hereunder at the Driftwood LNG Terminal.
d)    Dispute. Any Dispute arising under this Exhibit A that cannot be resolved
by mutual agreement of the Parties shall be submitted to an Expert under Section
20.2 of this Agreement.
2.    Selection of Devices
All devices provided for in this Exhibit A shall be approved by Seller, acting
as a Reasonable and Prudent Operator. The required degree of accuracy of such
devices shall in any case be within the permissible tolerances defined herein
and in the applicable standards referenced herein. In advance of the use of any
device, the Party providing such device shall cause tests to be carried out to
verify that such device has the required degree of accuracy.
3.    Verification of Accuracy and Correction for Error
a)    Accuracy. Accuracy of devices used shall be tested and verified at the
request of either Party, including the request by a Party to verify accuracy of
its own devices. Each Party shall have the right to inspect at any time the
measurement devices installed by the other Party, provided that the other Party
is notified in advance. Testing shall be performed only when both Parties are
represented, or have received adequate advance notice thereof, using methods
recommended by the manufacturer or any other method agreed to by Seller and
Buyer. At the request of any Party hereto, any test shall be witnessed and
verified by an independent surveyor mutually agreed upon by Buyer and Seller.
Permissible tolerances shall be as defined herein or as defined in the
applicable standards referenced herein.
b)    Inaccuracy. Inaccuracy of a device exceeding the permissible tolerances
shall require correction of previous recordings, and computations made on the
basis of those recordings, to zero error with respect to any period which is
definitely known or agreed upon by the Parties as well as


A-1

--------------------------------------------------------------------------------





adjustment of the device. All invoices issued during such period shall be
amended accordingly to reflect such correction, and an adjustment in payment
shall be made between Buyer and Seller. If the period of error is neither known
nor agreed upon, and there is no evidence as to the duration of such period of
error, corrections shall be made and invoices amended for each delivery of LNG
made during the last half of the period since the date of the most recent
calibration of the inaccurate device. However, the provisions of this Paragraph
3 shall not be applied to require the modification of any invoice that has
become final pursuant to Section 10.3.2 of this Agreement.
c)    Costs and Expenses of Test Verification. All costs and expenses for
testing and verifying Seller’s measurement devices shall be borne by Seller, and
all costs and expenses for testing and verifying Buyer’s measurement devices
shall be borne by Buyer. The fees and charges of independent surveyors for
measurements and calculations shall be borne by the Parties in accordance with
Section 13.11.3 of this Agreement.
4.    Tank Gauge Tables of LNG Tankers
a)    Initial Calibration. Buyer shall arrange or cause to be arranged, for each
tank of each LNG Tanker, a calibration of volume against tank level. Buyer shall
provide Seller or its designee, or cause Seller or its designee to be provided,
with a certified copy of tank gauge tables for each tank of each LNG Tanker
verified by a competent impartial authority or authorities mutually agreed upon
by the Parties. Such tables shall include correction tables for list, trim, tank
contraction and any other items requiring such tables for accuracy of gauging.
Tank gauge tables prepared pursuant to the above shall indicate volumes in cubic
meters expressed to the nearest thousandth (1/1000), with LNG tank depths
expressed in meters to the nearest hundredth (1/100).
b)    Presence of Representatives. Seller and Buyer shall each have the right to
have representatives present at the time each LNG tank on each LNG Tanker is
volumetrically calibrated.
c)    Recalibration. If the LNG tanks of any LNG Tanker suffer distortion of
such nature as to create a reasonable doubt regarding the validity of the tank
gauge tables described herein (or any subsequent calibration provided for
herein), Buyer or Buyer’s agent shall recalibrate the damaged tanks, and the
vessel shall not be employed as an LNG Tanker hereunder until appropriate
corrections are made. If mutually agreed between Buyer and Seller
representatives, recalibration of damaged tanks can be deferred until the next
time when such damaged tanks are warmed for any reason, and any corrections to
the prior tank gauge tables will be made from the time the distortion occurred.
If the time of the distortion cannot be ascertained, the Parties shall mutually
agree on the time period for retrospective adjustments.
5.    Units of Measurement and Calibration
The Parties shall co-operate in the design, selection and acquisition of devices
to be used for measurements and tests in order that all measurements and tests
may be conducted in the SI system of units, except for the quantity delivered
which is expressed in MMBtu, the Gross Heating Value (volume based) which is
expressed in Btu/SCF and the pressure which is expressed in millibar and


A-2

--------------------------------------------------------------------------------





temperature in Celsius. In the event that it becomes necessary to make
measurements and tests using a new system of units of measurements, the Parties
shall establish agreed upon conversion tables.
6.    Accuracy of Measurement
All measuring equipment must be maintained, calibrated and tested in accordance
with the manufacturer’s recommendations. In the absence of a manufacturer’s
recommendation, the minimum frequency of calibration shall be one hundred eighty
(180) days, unless otherwise mutually agreed between the Parties. Documentation
of all tests and calibrations will be made available by the Party performing the
same to the other Party. Acceptable accuracy and performance tolerances shall
be:
a)    Liquid Level Gauging Devices.
Each LNG tank of the LNG Tanker shall be equipped with primary and secondary
liquid level gauging devices as per Paragraph 7(b) of this Exhibit A.
The measurement accuracy of the primary gauging devices shall be plus or minus
seven point five (± 7.5) millimeters and the secondary liquid level gauging
devices shall be plus or minus ten (± 10) millimeters.
The liquid level in each LNG tank shall be logged or printed.
b)    Temperature Gauging Devices.
The temperature of the LNG and of the vapor space in each LNG tank shall be
measured by means of a number of properly located temperature measuring devices
sufficient to permit the determination of average temperature.
The measurement accuracy of the temperature gauging devices shall be as follows:
(i)    in the temperature range of minus one hundred sixty-five to minus one
hundred forty degree Celsius (-165 C to -140 °C), the accuracy shall be plus or
minus zero point two degree Celsius (± 0.2 °C);
(ii)    in the temperature range of minus one hundred forty to plus forty
degrees Celsius (-140C to +40 °C), the accuracy shall be plus or minus one point
five degree Celsius (± 1.5 °C).
The temperature in each LNG tank shall be logged or printed.
c)    Pressure Gauging Devices.
Each LNG tank of the LNG Tanker shall have one (1) absolute pressure gauging
device.
The measurement accuracy of the pressure gauging device shall be plus or minus
one percent (± 1%) of the measuring range.


A-3

--------------------------------------------------------------------------------





The pressure in each LNG tank shall be logged or printed.
d)    List and Trim Gauging Devices.
A list gauging device and a trim gauging device shall be installed. These shall
be interfaced with the custody transfer system.
The measurement of list shall be conducted to the nearest zero decimal one (0.1)
degree. The measurement of trim shall be conducted to the nearest zero decimal
zero two (0.02) meter.
7.    Gauging and Measuring LNG Volumes Delivered
a)    Gauge Tables. Upon Seller’s representative and the independent surveyor,
if present, arriving on board the LNG Tanker prior to the commencement of or
during loading, Buyer or Buyer’s representative shall make available to them a
certified copy of tank gauge tables for each tank of the LNG Tanker.
b)    Gauges. Volumes of LNG delivered pursuant to this Agreement shall be
determined by gauging the LNG in the tanks of the LNG Tankers before and after
loading. Each LNG Tanker’s tank shall be equipped with a minimum of two (2)
independent sets of level gauges, each set utilizing preferably a different
measurement principle. Comparison of the two (2) systems, designated as Primary
and Secondary Measurement Systems, shall be performed from time to time to
ensure compliance with the acceptable performance tolerances stated herein.
c)    Gauging Process. Gauging the liquid in the tanks of the LNG Tankers and
measuring of liquid temperature, vapor temperature and vapor pressure in each
LNG tank, trim and list of the LNG Tankers, and atmospheric pressure shall be
performed, or caused to be performed, by Buyer before and after loading.
Seller’s representative shall have the right to be present while all
measurements are performed and shall verify the accuracy and acceptability of
all such measurements. The first gauging and measurements shall be made
immediately before the commencement of loading. The second gauging and
measurements shall take place immediately after the completion of loading.
d)    Records. Copies of gauging and measurement records shall be furnished to
Seller immediately upon completion of the loading report from the independent
surveyor.
e)    Gauging Liquid Level of LNG. The level of the LNG in each LNG tank of the
LNG Tanker shall be gauged by means of both the primary and secondary gauging
devices installed in the LNG Tanker for that purpose, with the secondary gauging
device as a back-up in case the primary device fails for any reason. The level
of the LNG in each tank shall be logged or printed.
Measurement of the liquid level in each LNG tank of the LNG Tanker shall be made
to the nearest millimeter by using the primary liquid level gauging devices.
Should the primary device fail for any of the measurements, the secondary device
shall be used.


A-4

--------------------------------------------------------------------------------





Five (5) readings shall be made following manufacturer’s recommendations on
reading interval. The arithmetic average of the readings rounded to the nearest
millimeter using one (1) decimal place shall be deemed the liquid level.
f)    Determination of Temperature. The temperature of the LNG and of the vapor
space in each LNG tank shall be measured by means of a sufficient number of
properly located temperature measuring devices to permit the determination of
average temperature. Temperatures shall be measured at the same time as the
liquid level measurements and shall be logged or printed.
In order to determine the temperature of liquid and vapor respectively in the
LNG Tanker one (1) reading shall be taken at each temperature gauging device in
each LNG tank. An arithmetic average of such readings rounded to the nearest
zero point one degree Celsius (0.1 °C) using two (2) decimal places with respect
to vapor and liquid in all LNG tanks shall be deemed the final temperature of
the vapor and liquid respectively.
Buyer shall cause each cargo tank in the LNG Tanker to be provided with a
minimum of five (5) temperature measuring devices. One such measuring device
shall be located in the vapor space at the top of each cargo tank, one near the
bottom of each cargo tank and the remainder distributed at appropriate intervals
from the top to the bottom of the cargo tank. These devices shall be used to
determine the average temperatures of the liquid cargo and the vapor in the
cargo tank.
The average temperature of the vapor in an LNG Tanker shall be determined
immediately before loading by means of the temperature measuring devices
specified above at the same time as when the liquid level is measured. The
temperature measuring devices shall be fully surrounded by the vapor. This
determination shall be made by taking the temperature readings of the
temperature measuring devices in question to the nearest zero point zero one
degrees Celsius (0.01°C), and if more than one of the devices are fully
surrounded by the vapor, by averaging those readings, and rounding to one (1)
decimal place.
The average temperature of the liquid in an LNG Tanker shall be determined
immediately after loading by means of the temperature measuring devices
specified above.
g)    Determination of Pressure. The pressure of the vapor in each LNG tank
shall be determined by means of pressure measuring devices installed in each LNG
tank of the LNG Tankers. The atmospheric pressure shall be determined by
readings from the standard barometer installed in the LNG Tankers. Pressures
shall be measured at the same time as the liquid level measurements, and shall
be logged or printed.
Buyer shall cause the LNG Tanker to be provided with pressure measuring
equipment capable of determining the absolute pressure of the vapor in each
cargo tank with an accuracy equal to or better than plus or minus one percent (±
1%) of the measuring range.
The pressure of the vapor in an LNG Tanker shall be determined immediately
before loading at the same time as when the liquid level is measured.


A-5

--------------------------------------------------------------------------------





Such determination shall be made by taking the pressure readings of the pressure
measuring devices to the nearest millibar, then averaging these readings and
rounding to a whole millibar.
h)    Determination of Density. The LNG density shall be calculated using the
revised Klosek-McKinley method. Should any improved data, method of calculation
or direct measurement device become available which is acceptable to both Buyer
and Seller, such improved data, method or device shall then be used.
8.    Samples for Quality Analysis
a)    General. Representative liquid samples shall be collected continuously and
at an even flow proportional rate during the period of stable loading in
accordance with ISO 8943 using a sampler of a design proven in service and
customarily in use in the LNG industry. Either continuous on-line gas
chromatography or off-line gas chromatography analysis of retained samples shall
be used for custody transfer purposes in accordance with the customary practices
and procedures at the Driftwood LNG Terminal. The resulting analyses, which are
generally proportional to time, will be arithmetically averaged to yield an
analysis that is representative of the loaded LNG cargo. This arithmetically
averaged analysis shall be used for all appropriate calculations associated with
the delivered LNG cargo. If both Seller and Buyer agree that the result of the
arithmetic average does not give a fair representation of the composition of the
LNG, both Parties shall meet and decide in good faith the appropriate method to
determine the composition of the LNG. Should the automatic sampling system fail
during the loading, manual samples shall be collected and analyzed for
accounting purposes.
b)    Manual Samples. Prior to the end of the loading cycle, three (3) sets of
spot samples shall be collected from the vaporizer at the following intervals
during loading, when loading is twenty-five percent (25%), fifty percent (50%),
and seventy-five percent (75%) complete. Spot samples shall be collected in
accordance with Gas Processors Association (“GPA”) Standard 2166 - Methods for
Obtaining Gas Samples for Analysis by Gas Chromatography - or by other mutually
agreeable methods. The samples shall be properly labeled and then distributed to
Buyer and Seller. Seller shall retain one (1) sample for a period of forty (40)
days, unless the analysis is in dispute. If the analysis is in dispute, the
sample will be retained until the dispute is resolved.
Sampling and analysis methods and procedures that differ from the above may be
employed with the mutual agreement of the Parties.
9.    Quality Analysis
a)    Certification and Deviation. Chromatograph calibration gasses shall be
provided and their composition certified by an independent third party. From
time to time, deviation checks shall be performed to verify the accuracy of the
gas composition mole percentages and resulting calculated physical properties.
Analyses of a sample of test gas of known composition resulting when procedures
that are in accordance with the above mentioned standards have been applied will
be considered as acceptable if the resulting calculated gross heating value is
within plus or minus zero point three percent (± 0. 3%) of the known gross
heating value of the test gas sample. If the deviation exceeds the tolerance
stated, the gross real heating value, relative density and compressibility


A-6

--------------------------------------------------------------------------------





previously calculated will be corrected immediately. Previous analyses will be
corrected to the point where the error occurred, if this can be positively
identified to the satisfaction of both Parties. Otherwise it shall be assumed
that the drift has been linear since the last recalibration and correction shall
be based on this assumption.
b)    GPA Standard 2261. All samples shall be analyzed by Seller to determine
the molar fraction of the hydrocarbon and other components in the sample by gas
chromatography using a mutually agreed method in accordance with GPA Standard
2261 - Method of Analysis for Gas and Similar Gaseous Mixtures by Gas
Chromatography, current as of January 1st, 1990 and as periodically updated or
as otherwise mutually agreed by the Parties. If better standards for analysis
are subsequently adopted by GPA or other recognized competent impartial
authority, upon mutual agreement of Buyer and Seller, they shall be substituted
for the standard then in use, but such substitution shall not take place
retroactively. A calibration of the chromatograph or other analytical instrument
used shall be performed by Seller immediately prior to the analysis of the
sample of LNG delivered. Seller shall give advance notice to Buyer of the time
Seller intends to conduct a calibration thereof, and Buyer shall have the right
to have a representative present at each such calibration; provided, however,
Seller will not be obligated to defer or reschedule any calibration in order to
permit the representative of Buyer to be present.
c)    GPA Standard 2377 and 2265. Seller shall determine the presence of
Hydrogen Sulfide (H2S) by use of GPA Standard 2377 - Test of Hydrogen Sulfide
and Carbon Dioxide in Gas Using Length of Stain Tubes. If necessary, the
concentration of H2S and total sulfur will be determined using one or more of
the following methods as is appropriate: gas chromatography, Gas Processors
Standard 2265 - Standard for Determination of Hydrogen Sulfide and Mercaptan
Sulfur in Gas (Cadmium Sulfate - Iodometric Titration Method) or any other
method that is mutually acceptable. If Hydrogen Sulfide or Carbon Dioxide are
detected by the above methods then Seller shall confirm the presence of Hydrogen
Sulfide or Carbon Dioxide in accordance with GPA Standard 2261-00 (Analysis for
Natural Gas and Similar Gaseous Mixtures by Gas Chromatography).
10.    Operating Procedures
a)    Notice. Prior to conducting operations for measurement, gauging, sampling
and analysis provided in this Exhibit A, the Party responsible for such
operations shall notify the appropriate representatives of the other Party,
allowing such representatives reasonable opportunity to be present for all
operations and computations; provided that the absence of the other Party’s
representative after notification and opportunity to attend shall not prevent
any operations and computations from being performed.
b)    Independent Surveyor. At the request of either Party any measurement,
gauging, sampling and analysis shall be witnessed and verified by an independent
surveyor mutually agreed upon by Buyer and Seller. The results of such
surveyor’s verifications shall be made available promptly to each Party.
c)    Preservation of Records. All records of measurement and the computed
results shall be preserved by the Party responsible for taking the same, or
causing the same to be taken, and made


A-7

--------------------------------------------------------------------------------





available to the other Party for a period of not less than three (3) years after
such measurement and computation.
11.    Quantities Delivered
a)    Calculation of MMBtu Quantities. The quantity of MMBtu delivered shall be
calculated by Seller and verified by Buyer. Either Party may, at its own
expense, require the measurements and calculations and/or their verification by
an independent surveyor mutually agreed upon by the Parties. Consent to an
independent surveyor proposed by a Party shall not be unreasonably withheld by
the other Party.
b)    Determination of Gross Heating Value. All component values shall be in
accordance with the latest revision of GPA Standard 2145 SI (2009) - Physical
Constants for Hydrocarbons & Other Compounds of Interest to the Natural Gas
Industry and the latest revision of the reference standards therein. Standard
reference conditions for Hi component should be 15°C & 101.325 kPa.
c)    Determination of Volume of LNG Loaded.
(i)    The LNG volume in the tanks of the LNG Tanker before and after loading
(valves have to be closed) shall be determined by gauging on the basis of the
tank gauge tables provided for in Paragraph 6. During the period when
measurement is occurring, no LNG cargo, ballast, boil-off gas, fuel oil or other
cargo transfer activity will be carried out on the LNG Tanker. Measurements
shall first be made immediately before loading commences. Accordingly, after
connection of the loading arms, but prior to their cool down, and immediately
before opening the manifold ESD valves of the LNG Tanker, the initial gauging
shall be conducted upon the confirmation of stoppage of all spray pumps and
compressors and shut-off of the gas master valve to the LNG Tanker’s boilers or
any other gas consuming unit. The Gas master valve to the LNG Tanker’s boilers
or any other Gas-consuming unit on the LNG Tanker shall remain closed until
after the second gauging, unless a regulatory change requires the consumption of
Gas during the LNG Tanker loading operations and/or upon mutual agreement of the
Parties, in which case Gas consumed during loading shall be taken into account
in the calculations pursuant to Paragraph 12.4 of this Exhibit A. A second
gauging shall be made immediately after loading is completed. Accordingly, the
second gauging shall be conducted upon the confirmation of shut-off of the
manifold ESD valves, with ship transfer pumps off and allowing sufficient time
for the liquid level to stabilize. The LNG Tanker’s lines, manifold and
crossover lines shall be emptied (warm) before loading commences. If the
crossover lines are liquid filled (cold) when measurement is taken before
loading commences, such crossover lines will remain full (cold) until
measurement is taken following the completion of loading. The volume of LNG
remaining in the tanks immediately before loading of the LNG Tanker shall be
subtracted from the volume immediately after loading and the resulting volume
shall be taken as the volume of the LNG delivered from the terminal to the LNG
Tanker.
The volume of LNG stated in cubic meters to the nearest zero point zero zero one
(0.001) cubic meter, shall be determined by using the tank gauge tables and by
applying the volume corrections set forth therein.


A-8

--------------------------------------------------------------------------------





(ii)    Gas returned to the terminal during loading and Gas consumed by the LNG
Tanker during loading shall be taken into account to determine the volume loaded
for Buyer’s account in accordance with the formula in Paragraph 12.4 of this
Exhibit A – MMBtu Calculation of the Quantity of LNG Loaded.
(iii)    If failure of the primary gauging and measuring devices of an LNG
Tanker should make it impossible to determine the LNG volume, the volume of LNG
loaded shall be determined by gauging the liquid level using the secondary
gauging and measurement devices. If an LNG Tanker is not so equipped, the volume
of LNG loaded shall be determined by gauging the liquid level in the Driftwood
LNG Terminal’s onshore LNG storage tanks immediately before and after loading
the LNG Tanker, in line with the terminal procedures, and such volume shall have
subtracted from it an estimated LNG volume, agreed upon by the Parties, for
boil-off from such tanks during the loading of such LNG Tanker. Seller shall
provide Buyer, or cause Buyer to be provided with, a certified copy of tank
gauge tables for each onshore LNG tank which is to be used for this purpose,
such tables to be verified by a competent impartial authority.
12.    Calculations
The calculation procedures contained in this Paragraph 12 are generally in
accordance with the Institute of Petroleum Measurement Manual, Part XII, the
Static Measurement of Refrigerated Hydrocarbon Liquids, Section 1, IP 251/76.
d
=
density of LNG loaded at the prevailing composition and temperature Tl in kg/m3,
rounded to two (2) decimal places, calculated according to the method specified
in Paragraph 12.1 of this Exhibit A.
 
 
 
Hi
=
gross heating value (mass based) of component “i” in MJ/kg, in accordance with
Paragraph 12.6(a) of this Exhibit A.
 
 
 
Hm
=
gross heating value (mass based) of the LNG loaded in MJ/kg, calculated in
accordance with the method specified in Paragraph 12.3 of this Exhibit A,
rounded to four (4) decimal places.
 
 
 
Hv
=
gross heating value (volume based) of the LNG loaded in Btu/SCF, calculated in
accordance with the method specified in Paragraph 12.5 of this Exhibit A.
 
 
 
K1
=
volume correction in m3/kmol, at temperature Tl, obtained by linear
interpolation from Paragraph 12.6(c) of this Exhibit A, rounded to six (6)
decimal places.
 
 
 
K2
=
volume correction in m3/kmol, at temperature Tl obtained by linear interpolation
from Paragraph 12.6(d) of this Exhibit A, rounded to six (6) decimal places.
 
 
 
Mi
=
molecular mass of component “i” in kg/kmol, in accordance with Paragraph 12.6(a)
of this Exhibit A.
 
 
 



A-9

--------------------------------------------------------------------------------





P
=
average absolute pressure of vapor in an LNG Tanker immediately before loading,
in millibars, rounded to a whole millibar.
 
 
 
Q
=
number of MMBtu contained in the LNG delivered, rounded to the nearest ten (10)
MMBtu.
 
 
 
Tl
 =
average temperature of the liquid cargo in the LNG Tanker immediately after
loading, in degrees Celsius, rounded to one (1) decimal place.
 
 
 
Tv
=
average temperature of the vapor in an LNG Tanker immediately before loading, in
degrees Celsius, rounded to one (1) decimal place.
 
 
 
V
=
the volume of the liquid cargo loaded, in cubic meters, rounded to three (3)
decimal places.
 
 
 
Vh
=
the volume of the liquid cargo in an LNG Tanker immediately before loading, in
cubic meters, rounded to three (3) decimal places.
 
 
 
Vb
=
the volume of the liquid cargo in an LNG Tanker immediately after loading, in
cubic meters, rounded to three (3) decimal places.
 
 
 
Vi
=
molar volume of component “i” at temperature Tl, in m3/kmol, obtained by linear
interpolation from Paragraph 12.6(b) of this Exhibit A, rounded to six (6)
decimal places.
 
 
 
Xi
=
molar fraction of component “i” of the LNG samples taken from the loading line,
rounded to four (4) decimal places, determined by gas chromatographic analysis.
 
 
 
Xm
=
the value of Xi for methane.
 
 
 
Xn
=
the value of Xi for nitrogen.

12.1    Density Calculation Formula
The density of the LNG loaded which is used in the MMBtu calculation in
Paragraph 12.4 of this Exhibit A shall be calculated from the following formula
derived from the revised Klosek-McKinley method:
formula121.jpg [formula121.jpg]
In the application of the above formula, no intermediate rounding shall be made
if the accuracy of “d” is thereby affected.


A-10

--------------------------------------------------------------------------------





12.2    Calculation of Volume Delivered
The volume, in cubic meters, of each LNG cargo loaded shall be calculated by
using the following formula:
formula122.jpg [formula122.jpg]
12.3    Calculation of Gross Heating Value (Mass Based)
The gross heating value (mass based), in MJ/kg, of each LNG cargo loaded shall
be calculated by using the following formula:
formula123a01.jpg [formula123a01.jpg]
12.4    MMBtu Calculation of the Quantity of LNG Loaded
The number of MMBtu contained in the LNG loaded shall be calculated using the
following formula:
The derivation of the conversion factor 1/1055.12 in the formula in this
Paragraph for the conversion of MJ into MMBtu is obtained from GPA-2145:1994 and
IP-251:1976 as follows:
(a)    q(T,P) means the gross heating value (measured at temperature T and
pressure P), contained in a given quantity of gas;
formula.jpg [formula.jpg]
(b)    q(60°F, 14.696 psia) in MJ = 1/1.00006 x q(15°C, 1013.25 millibar) in MJ;
(c)    1 MMBtu corresponds to 1055.06 MJ;
(d)    q(60°F, 14.696 psia) in MMBtu = 1/1055.06 x q(60°F, 14.696 psia) in MJ;
and
(e)    Combining (b) and (d) above yields:
q(60°F, 14.696 psia) in MMBtu = 1/1055.12 x q(15°C, 1013.25 millibar) in MJ.
Hence the number of MJ derived shall be divided by 1055.12 to obtain the number
of MMBtu for invoicing purposes.


A-11

--------------------------------------------------------------------------------





QBOG
=
the quantity of boil-off gas in MJ consumed by the LNG Tanker during loading,
calculated as follows:
 
 
QBOG
=
(V2 x 55.575)
 
 
where:
 
 
 
 
V2
=
the quantity of Gas consumed by the LNG Tanker during loading (as calculated
pursuant to the below formula), stated in kg and rounded to the nearest kg; and
 
 
55.575
=
the heating value of the vapor (assumed to be 100% of methane) stated in MJ/kg
at standard reference conditions (15˚C, 1.01325 bar) for both combustion &
metering references (tables below).

Quantity of Natural Gas Consumed by LNG Tanker (V2):
The quantity of Gas consumed by the LNG Tanker during loading shall be computed
by taking the initial and the final reading of Natural Gas Consumption Meter on
board the LNG Tanker (i.e. final reading of Natural Gas Consumption Meter after
completion of loading minus initial reading of Natural Gas Consumption Meter
before the start of loading) and is calculated by using the following formula:
V2
=
Vf – Vi
 
 
 
where:
 
 
 
 
 
V2
=
the quantity of Gas consumed by the LNG Tanker during loading, stated in kg;
 
 
 
Vf
=
the reading of Natural Gas Consumption Meter on board the LNG Tanker after the
completion of loading, stated in kg; and
 
 
 
Vi
=
the reading of Natural Gas Consumption Meter on board the LNG Tanker before the
start of loading, stated in kg.

12.5    Calculation of Gross Heating Value (Volume Based)
The calculation of the Gross Heating Value (volume based) in Btu/SCF shall be
derived from the same compositional analysis as is used for the purposes of
calculating the Gross Heating Value (mass based) Hm and the following formula
shall apply:
Hv = 1.13285×Σ(Xi×Mi×Hi 


A-12

--------------------------------------------------------------------------------





The derivation of the conversion factor 1.13285 for the conversion of MJ/kmol
into Btu/SCF is obtained as follows:
(a)    molar gross heating value = å (Xi x Mi x Hi) MJ/kmol;
(b)    1 kmol = 2.20462 lbmol;
(c)    1 lbmol = 379.482 SCF;
(d)    hence 1 kmol = 836.614 SCF; and
(e)    Hv = 1,000,000/ (1055.12 x 836.614) x å (Xi x Mi x Hi) Btu/SCF
12.6    Data
(a)    Values of Hi and Mi
Component
Hi (in MJ/kg)
Mi (in kg/kmol)
Methane
55.575
16.0425
Ethane
51.951
30.0690
Propane
50.369
44.0956
Iso-Butane
49.388
58.1222
N-Butane
49.546
58.1222
Iso-Pentane
48.950
72.1488
N-Pentane
49.045
72.1488
N-Hexane
48.715
86.1754
Nitrogen
0
28.0134
Carbon Dioxide
0
44.0095
Oxygen
0
31.9988

Source: GPA Publication 2145 Sl-2009: “Table of Physical Properties for
Hydrocarbons and Other Compounds of Interest to the Natural Gas Industry”.


A-13

--------------------------------------------------------------------------------





(b)    Values of Vi (cubic meter/kmol)
Temperature
-150°C
-154°C
-158°C
-160°C
-162°C
-166°C
-170°C
Methane
0.039579
0.038983
0.038419
0.038148
0.037884
0.037375
0.036890
Ethane
0.048805
0.048455
0.048111
0.047942
0.047774
0.047442
0.047116
Propane
0.063417
0.063045
0.062678
0.062497
0.062316
0.061957
0.061602
Iso-Butane
0.079374
0.078962
0.078554
0.078352
0.078151
0.077751
0.077356
N-Butane
0.077847
0.077456
0.077068
0.076876
0.076684
0.076303
0.075926
Iso-Pentane
0.092817
0.092377
0.091939
0.091721
0.091504
0.091071
0.090641
N-Pentane
0.092643
0.092217
0.091794
0.091583
0.091373
0.090953
0.090535
N-Hexane
0.106020
0.105570
0.105122
0.104899
0.104677
0.104236
0.103800
Nitrogen
0.055877
0.051921
0.048488
0.046995
0.045702
0.043543
0.041779
Carbon Dioxide
0.027950
0.027650
0.027300
0.027200
0.027000
0.026700
0.026400
Oxygen
0.03367
0.03275
0.03191
0.03151
0.03115
0.03045
0.02980

Source:    National Bureau of Standards Interagency Report 77-867, Institute of
Petroleum IP251/76 for Oxygen.
Note:    For intermediate values of temperature and molecular mass a linear
interpolation shall be applied


A-14

--------------------------------------------------------------------------------





(c)    Values of Volume Correction Factor, K1 (cubic meter/kmol)
Molecular
Mass of
Mixture
-150°C
-154°C
-158°C
-160°C
-162°C
-166°C
-170°C
16.0
-0.000012
-0.000010
-0.000009
-0.000009
-0.000008
-0.000007
-0.000007
16.5
0.000135
0.000118
0.000106
0.000100
0.000094
0.000086
0.000078
17.0
0.000282
0.000245
0.000221
0.000209
0.000197
0.000179
0.000163
17.2
0.000337
0.000293
0.000261
0.000248
0.000235
0.000214
0.000195
17.4
0.000392
0.000342
0.000301
0.000287
0.000274
0.000250
0.000228
17.6
0.000447
0.000390
0.000342
0.000327
0.000312
0.000286
0.000260
17.8
0.000502
0.000438
0.000382
0.000366
0.000351
0.000321
0.000293
18.0
0.000557
0.000486
0.000422
0.000405
0.000389
0.000357
0.000325
18.2
0.000597
0.000526
0.000460
0.000441
0.000423
0.000385
0.000349
18.4
0.000637
0.000566
0.000499
0.000477
0.000456
0.000412
0.000373
18.6
0.000677
0.000605
0.000537
0.000513
0.000489
0.000440
0.000397
18.8
0.000717
0.000645
0.000575
0.000548
0.000523
0.000467
0.000421
19.0
0.000757
0.000685
0.000613
0.000584
0.000556
0.000494
0.000445
19.2
0.000800
0.000724
0.000649
0.000619
0.000589
0.000526
0.000474
19.4
0.000844
0.000763
0.000685
0.000653
0.000622
0.000558
0.000503
19.6
0.000888
0.000803
0.000721
0.000688
0.000655
0.000590
0.000532
19.8
0.000932
0.000842
0.000757
0.000722
0.000688
0.000622
0.000561
20.0
0.000976
0.000881
0.000793
0.000757
0.000721
0.000654
0.000590
25.0
0.001782
0.001619
0.001475
0.001407
0.001339
0.001220
0.001116
30.0
0.002238
0.002043
0.001867
0.001790
0.001714
0.001567
0.001435

Source: National Bureau of Standards Interagency Report 77-867.
Note 1:    Molecular mass of mixture equals ∑ (Xi x Mi).
Note 2:    For intermediate values of temperature and molecular mass a linear
interpolation shall be applied.


A-15

--------------------------------------------------------------------------------





(d)    Values of Volume Correction Factor, K2 (cubic meter/kmol)
Molecular
Mass of
Mixture
-150°C
-154°C
-158°C
-160°C
-162°C
-166°C
-170°C
16.0
-0.000039
-0.000031
-0.000024
-0.000021
-0.000017
-0.000012
-0.000009
16.5
0.000315
0.000269
0.000196
0.000178
0.000162
0.000131
0.000101
17.0
0.000669
0.000568
0.000416
0.000377
0.000341
0.000274
0.000210
17.2
0.000745
0.000630
0.000478
0.000436
0.000397
0.000318
0.000246
17.4
0.000821
0.000692
0.000540
0.000495
0.000452
0.000362
0.000282
17.6
0.000897
0.000754
0.000602
0.000554
0.000508
0.000406
0.000318
17.8
0.000973
0.000816
0.000664
0.000613
0.000564
0.000449
0.000354
18.0
0.001049
0.000878
0.000726
0.000672
0.000620
0.000493
0.000390
18.2
0.001116
0.000939
0.000772
0.000714
0.000658
0.000530
0.000425
18.4
0.001184
0.001000
0.000819
0.000756
0.000696
0.000567
0.000460
18.6
0.001252
0.001061
0.000865
0.000799
0.000735
0.000605
0.000496
18.8
0.001320
0.001121
0.000912
0.000841
0.000773
0.000642
0.000531
19.0
0.001388
0.001182
0.000958
0.000883
0.000811
0.000679
0.000566
19.2
0.001434
0.001222
0.000998
0.000920
0.000844
0.000708
0.000594
19.4
0.001480
0.001262
0.001038
0.000956
0.000876
0.000737
0.000623
19.6
0.001526
0.001302
0.001078
0.000992
0.000908
0.000765
0.000652
19.8
0.001573
0.001342
0.001118
0.001029
0.000941
0.000794
0.000681
20.0
0.001619
0.001382
0.001158
0.001065
0.000973
0.000823
0.000709
25.0
0.002734
0.002374
0.002014
0.001893
0.001777
0.001562
0.001383
30.0
0.003723
0.003230
0.002806
0.002631
0.002459
0.002172
0.001934

Source: National Bureau of Standards Interagency Report 77-867.
Note 1:    Molecular mass of mixture equals ∑ (Xi x Mi).
Note 2:    For intermediate values of temperature and molecular mass a linear
interpolation shall be applied.


A-16

--------------------------------------------------------------------------------






SCHEDULE 2.1(b)
ESTIMATED SCHEDULE OF REQUIRED CAPITAL CONTRIBUTIONS
Date
Required Capital Contribution
First Funding Date
30% of Capital Commitment
10 months after Phase 1 Project FID Date
10% of Capital Commitment
17 months after Phase 1 Project FID Date
20% of Capital Commitment
27 months after Phase 1 Project FID Date
20% of Capital Commitment
42 months after Phase 1 Project FID Date
20% of Capital Commitment



Schedule 02.1(b) to Equity Capital Contribution Agreement